

                                                                                                       Exhibit 10.2




                              STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.,

                                              as DEPOSITOR,

                                                   and

                                 WELLS FARGO BANK, NATIONAL ASSOCIATION,

                                            as GRANTOR TRUSTEE





                                         GRANTOR TRUST AGREEMENT

                                       Dated as of October 31, 2006


                           Bear Stearns Mortgage Funding Grantor Trust 2006-AR3
                                   Mortgage Pass-Through Certificates,
                                             Series 2006-AR3





--------------------------------------------------------------------------------




                                                  TABLE OF CONTENTS
                                                                                                              Page


ARTICLE I             DEFINITIONS................................................................................1

ARTICLE II            CONVEYANCE OF UNDERLYING CERTIFICATES; ORIGINAL ISSUANCE OF CERTIFICATES...................7
         Section 2.01.         CONVEYANCE OF UNDERLYING CERTIFICATES TO GRANTOR TRUSTEE..........................7
         Section 2.02.         ACCEPTANCE BY GRANTOR TRUSTEE.....................................................8
         Section 2.03.         SWAP AGREEMENT....................................................................8
         Section 2.04.         REPRESENTATIONS AND WARRANTIES CONCERNING THE DEPOSITOR...........................8

ARTICLE III           ACCOUNTS...................................................................................9
         Section 3.01.         GRANTOR TRUST DISTRIBUTION ACCOUNT................................................9
         Section 3.02.         PERMITTED WITHDRAWALS AND TRANSFERS FROM THE GRANTOR TRUST
                               DISTRIBUTION ACCOUNT.............................................................10

ARTICLE IV            CERTIFICATES..............................................................................10
         Section 4.01.         CERTIFICATES.....................................................................10
         Section 4.02.         REGISTRATION OF TRANSFER AND EXCHANGE OF CERTIFICATES............................12
         Section 4.03.         MUTILATED, DESTROYED, LOST OR STOLEN CERTIFICATES................................13
         Section 4.04.         PERSONS DEEMED OWNERS............................................................13
         Section 4.05.         ERISA RESTRICTIONS...............................................................14

ARTICLE V             PAYMENTS TO CERTIFICATEHOLDERS............................................................14
         Section 5.01.         DISTRIBUTIONS ON THE CERTIFICATES................................................14
         Section 5.02.         ALLOCATION OF LOSSES.............................................................15
         Section 5.03.         PAYMENTS.........................................................................16
         Section 5.04.         STATEMENTS TO CERTIFICATEHOLDERS.................................................16

ARTICLE VI            INDEMNIFICATION...........................................................................17
         Section 6.01.         INDEMNIFICATION OF THE GRANTOR TRUSTEE...........................................17

ARTICLE VII           CONCERNING THE GRANTOR TRUSTEE............................................................17
         Section 7.01.         DUTIES OF THE GRANTOR TRUSTEE....................................................17
         Section 7.02.         CERTAIN MATTERS AFFECTING THE GRANTOR TRUSTEE....................................19
         Section 7.03.         GRANTOR TRUSTEE NOT LIABLE FOR CERTIFICATES OR MORTGAGE LOANS....................20
         Section 7.04.         GRANTOR TRUSTEE MAY OWN CERTIFICATES.............................................21
         Section 7.05.         EXPENSES.........................................................................21
         Section 7.06.         ELIGIBILITY REQUIREMENTS FOR GRANTOR TRUSTEE.....................................21
         Section 7.07.         INSURANCE........................................................................22
         Section 7.08.         RESIGNATION AND REMOVAL OF THE GRANTOR TRUSTEE...................................22
         Section 7.09.         SUCCESSOR GRANTOR TRUSTEE........................................................23
         Section 7.10.         MERGER OR CONSOLIDATION OF GRANTOR TRUSTEE.......................................23
         Section 7.11.         APPOINTMENT OF CO-GRANTOR TRUSTEE OR SEPARATE GRANTOR TRUSTEE....................23
         Section 7.12.         FEDERAL INFORMATION RETURNS AND REPORTS TO CERTIFICATEHOLDERS;
                               GRANTOR TRUST ADMINISTRATION.....................................................25

ARTICLE VIII          TERMINATION...............................................................................26
         Section 8.01.         TERMINATION UPON REPURCHASE BY THE DEPOSITOR OR ITS DESIGNEE OR
                               LIQUIDATION OF THE MORTGAGE LOANS................................................26

ARTICLE IX            MISCELLANEOUS PROVISIONS..................................................................27
         Section 9.01.         INTENT OF PARTIES................................................................27
         Section 9.02.         ACTION UNDER UNDERLYING DOCUMENTS................................................27
         Section 9.03.         AMENDMENT........................................................................27
         Section 9.04.         RECORDATION OF AGREEMENT.........................................................28
         Section 9.05.         LIMITATION ON RIGHTS OF CERTIFICATEHOLDERS.......................................28
         Section 9.06.         ACTS OF CERTIFICATEHOLDERS.......................................................29
         Section 9.07.         GOVERNING LAW....................................................................30
         Section 9.08.         NOTICES..........................................................................30
         Section 9.09.         SEVERABILITY OF PROVISIONS.......................................................31
         Section 9.10.         SUCCESSORS AND ASSIGNS...........................................................31
         Section 9.11.         ARTICLE AND SECTION HEADINGS.....................................................31
         Section 9.12.         COUNTERPARTS.....................................................................31
         Section 9.13.         NOTICE TO RATING AGENCIES........................................................31
         Section 9.14.         ENFORCEMENT OF RIGHTS............................................................31


Exhibit A-1     FORM OF CLASS I-A-2B CERTIFICATE

Exhibit A-2     FORM OF CLASS II-A-2B CERTIFICATE

Exhibit B-1     COPY OF UNDERLYING CLASS I-A-2B CERTIFICATE

Exhibit B-2     COPY OF UNDERLYING CLASS II-A-2B CERTIFICATE

Exhibit C-1     SWAP AGREEMENT FOR CLASS I-A-2B CERTIFICATES

Exhibit C-2     SWAP AGREEMENT FOR CLASS II-A-2B CERTIFICATES

Exhibit D       UNDERLYING POOLING AND SERVICING AGREEMENT




--------------------------------------------------------------------------------




                                         GRANTOR TRUST AGREEMENT

         Grantor Trust Agreement,  dated October 31, 2006, between  Structured Asset Mortgage  Investments
II Inc.,  a  Delaware  corporation,  as  depositor  (the  "Depositor")  and  Wells  Fargo  Bank,  National
Association, as grantor trustee (the "Grantor Trustee").

                                          PRELIMINARY STATEMENT

         On the Closing Date, the Depositor will acquire the Underlying  Certificates  (as defined below).
On  the  Closing  Date,  the  Depositor  will  transfer  the  Underlying   Certificates  and  receive  the
Certificates evidencing the entire beneficial ownership interest in the Trust Fund.

         The Grantor  Trustee on behalf of the Trust shall make an  election  for the assets  constituting
the Trust Fund to be treated for federal income tax purposes as a grantor trust.

         In  consideration  of the mutual  agreements  herein  contained,  the  Depositor  and the Grantor
Trustee agree as follows:

                                                ARTICLE I

                                               DEFINITIONS

         Whenever used in this Agreement,  the following  words and phrases,  unless  otherwise  expressly
provided or unless the context  otherwise  requires,  shall have the meanings  specified in this  Article.
Capitalized  terms not  otherwise  defined  herein shall have the  meanings  assigned to such terms in the
Underlying Pooling and Servicing Agreement.

         Accrued  Certificate  Interest:  For each Class of Certificates  and any  Distribution  Date, the
interest  accrued during the related Interest  Accrual Period at the applicable  Pass-Through  Rate on the
Current  Principal  Amount of such  Certificates  immediately  prior to such  Distribution  Date, less any
Underlying  Interest Shortfall allocated to the related Class of Underlying  Certificates  pursuant to the
Underlying  Pooling and  Servicing  Agreement).  Interest on the  Certificates  shall be calculated on the
basis of a 360-day year and the actual number of days in the related Interest Accrual Period.

         Affiliate:  As to any  Person,  any  other  Person  controlling,  controlled  by or under  common
control with such Person.  "Control"  means the power to direct the  management  and policies of a Person,
directly or  indirectly,  whether  through  ownership  of voting  securities,  by  contract or  otherwise.
"Controlled"  and  "Controlling"  have meanings  correlative  to the  foregoing.  The Grantor  Trustee may
conclusively  presume that a Person is not an Affiliate of another Person unless a Responsible  Officer of
the Grantor Trustee has actual knowledge to the contrary.

         Agreement:  This Grantor Trust Agreement and all amendments hereof and supplements hereto.

         Available Funds:  The Class I-A-2B Available Funds and the Class II-A-2B Available Funds.

         Bankruptcy  Code:  The United  States  Bankruptcy  Code,  as amended as codified in 11 U.S.C.  §§
101-1330.

         Book-Entry Certificates:  The Certificates.

         Business  Day:  Any day other  than (i) a  Saturday  or a Sunday,  or (ii) a day on which the New
York Stock Exchange or Federal Reserve is closed or on which banking  institutions in the  jurisdiction in
which the  Underlying  Trustee,  the  Custodian  or the  Servicer  are  authorized  or obligated by law or
executive order to be closed.

         Certificate:  Any Class I-A-2B Certificate or Class II-A-2B  Certificate  evidencing a beneficial
ownership  interest in the Trust Fund signed by the Grantor  Trustee in  substantially  the forms  annexed
hereto as Exhibit A-1 and Exhibit A-2, respectively, with the blanks therein appropriately completed.

         Certificate  Owner:  Any Person who is the  beneficial  owner of a Certificate  registered in the
name of DTC or its nominee.

         Certificate Register:  The register maintained pursuant to Section 4.02.

         Certificateholder:  A Holder of a Certificate.

         Class:  With respect to the Certificates, Class I-A-2B or Class II-A-2B (as applicable).

         Class I-A-2B  Available  Funds:  With respect to any  Distribution  Date and the Underlying Class
I-A-2B  Certificates,  the sum of (i) any  payments  received by the Grantor  Trustee  with respect to the
Underlying Class I-A-2B  Certificates  and (ii) any payments  received by the Grantor Trustee from or with
respect to the Swap  Counterparty  pursuant  to the  related  Swap  Agreement,  following  the  payment of
amounts to reimburse the Grantor Trustee for its reimbursable expenses as set forth herein.

         Class II-A-2B  Available Funds:  With respect to any  Distribution  Date and the Underlying Class
II-A-2B  Certificates,  the sum of (i) any  payments  received by the Grantor  Trustee with respect to the
Underlying Class II-A-2B  Certificates and (ii) any payments  received by the Grantor Trustee from or with
respect to the Swap  Counterparty  pursuant  to the  related  Swap  Agreement,  following  the  payment of
amounts to reimburse the Grantor Trustee for its reimbursable expenses as set forth herein.

         Closing Date:  October 31, 2006.

         Code:  The Internal Revenue Code of 1986, as amended.

         Corporate   Trust  Office:   With  respect  to  the  Grantor   Trustee  and  the  presentment  of
Certificates  for  registration  of  transfer,  exchange or final  payment,  Wells  Fargo  Bank,  National
Association,  Sixth Street and  Marquette  Avenue,  Minneapolis,  Minnesota  44579,  Attention:  Corporate
Trust Group,  Bear Stearns Mortgage Funding Grantor Trust 2006-AR3,  and for all other purposes,  P.O. Box
98, Columbia,  Maryland 21046 (or for overnight  deliveries,  9062 Old Annapolis Road, Columbia,  Maryland
21045), Attention:  Corporate Trust Group, Bear Stearns Mortgage Funding Grantor Trust 2006-AR3.

         Current  Principal  Amount:  With respect to each Class of  Certificates  as of any  Distribution
Date, the initial  principal amount of such  Certificates on the Closing Date,  reduced by (i) all amounts
allocable to principal  previously  distributed  with respect to such  Certificates and (ii) the principal
portion of all Underlying  Realized Losses allocated prior to such  Distribution Date to such Certificates
(indirectly, through the related Underlying Certificates).

         Cut-Off Date:  October 1, 2006.

         Depositor:  Structured  Asset  Mortgage  Investments  II Inc.,  a  Delaware  corporation,  or its
successors in interest.

         Distribution  Date: The 25th day of any month,  beginning in the month immediately  following the
month of the Closing  Date,  or, if such 25th day is not a Business  Day,  the  Business  Day  immediately
following.

         DTC:  The  Depository  Trust  Company,  the  nominee  of  which is Cede & Co.,  or any  successor
thereto.

         DTC Agreement:  The meaning specified in Subsection 4.01(a) hereof.

         DTC Custodian:  The Grantor Trustee, or its successor in interest as custodian for DTC.

         DTC  Participant:  A broker,  dealer,  bank or other  financial  institution  or other Person for
whom from time to time DTC effects book-entry transfers and pledges of securities deposited with DTC.

         ERISA:  The Employee Retirement Income Security Act of 1974, as amended.

         Fannie Mae:  Fannie Mae (also known as Federal  National  Mortgage  Association) or any successor
thereto.

         FDIC:  Federal Deposit Insurance Corporation or any successor thereto.

         Fractional  Undivided  Interest:  With  respect to each  Class of  Certificates,  the  fractional
undivided  interest  evidenced by any Certificate,  the numerator of which is the Current Principal Amount
allocated to such Certificate and the denominator of which is the aggregate  Current  Principal Amounts of
such Class of Certificates.

         Freddie  Mac:  Freddie Mac (also  known as the Federal  Home Loan  Mortgage  Corporation)  or any
successor thereto.

         Grantor  Trust  Distribution  Account:  The trust  account or  accounts  created  and  maintained
pursuant to Section 3.01, which shall be denominated "Wells Fargo Bank, National  Association,  as Grantor
Trustee for the benefit of the holders of Structured  Asset  Mortgage  Investments  II Inc.,  Bear Stearns
Mortgage Funding Grantor Trust 2006-AR3,  Mortgage  Pass-Through  Certificates,  Series 2006-AR3 - Grantor
Trust Distribution Account."

         Grantor Trustee:  Wells Fargo Bank, National  Association,  or its successor in interest,  or any
successor grantor trustee appointed as herein provided.

         Holder:  The  Person in whose name a  Certificate  is  registered  in the  Certificate  Register,
except that,  subject to  Subsections  9.03(b) and  9.06(e),  solely for the purpose of giving any consent
pursuant  to this  Agreement,  any  Certificate  registered  in the name of the  Depositor  or the Grantor
Trustee or any  Affiliate  thereof  shall be deemed not to be  outstanding  and the  Fractional  Undivided
Interest  evidenced  thereby  shall  not be taken  into  account  in  determining  whether  the  requisite
percentage of Fractional Undivided Interests necessary to effect any such consent has been obtained.

         Indemnified  Persons: The Grantor Trustee and their respective  officers,  directors,  agents and
employees  and any  separate  grantor  trustee  or  co-grantor  trustee  and  their  respective  officers,
directors, agents and employees.

         Independent:  When used with respect to any  specified  Person,  this term means that such Person
(a) is in fact  independent of the Depositor and of any Affiliate of the Depositor,  (b) does not have any
direct financial  interest or any material indirect  financial  interest in the Depositor or any Affiliate
of the  Depositor  and (c) is not  connected  with the  Depositor or any  Affiliate of the Depositor as an
officer,  employee,  promoter,  underwriter,  trustee,  partner,  director  or person  performing  similar
functions.

         Interest  Accrual  Period:  With  respect to each  Class of  Certificates,  the  period  from and
including  the  preceding  Distribution  Date (or, in the case of the first  Distribution  Date,  from the
Closing  Date)  to and  including  the day  prior  to the  current  Distribution  Date.  For  purposes  of
clarification,  if the  Closing  Date  occurs in a month that  contains  thirty  one (31) days,  the first
Interest Accrual Period shall include the 31st day of such month.

         LIBOR:  LIBOR as determined by the  Underlying  Trustee  pursuant to the  Underlying  Pooling and
Servicing Agreement.

         Moody's:  Moody's Investors Service, Inc. or its successor in interest.

         One-Month  LIBOR:  One-Month  LIBOR as  determined  by the  Underlying  Trustee  pursuant  to the
Underlying Pooling and Servicing Agreement.

         Opinion of  Counsel:  A written  opinion  of  counsel  who is or are  acceptable  to the  Grantor
Trustee  and who,  unless  required  to be  Independent  (an  "Opinion of  Independent  Counsel"),  may be
internal counsel for the Depositor.

         Optional Termination Date:  As defined in the Underlying Pooling and Servicing Agreement.

         Pass-Through  Rate: With respect to each Class of  Certificates  and any  Distribution  Date, the
least of (a) One-Month  LIBOR plus the related Margin (as defined in the Underlying  Pooling and Servicing
Agreement),  (ii)  10.50%  per annum and (iii) the  related  Net Rate Cap (as  defined  in the  Underlying
Pooling and Servicing  Agreement),  in each case  calculated on the basis of a 360-day year and the actual
number of days in the related Interest Accrual Period.

         Person:  Any  individual,   corporation,   partnership,   joint  venture,  association,   limited
liability company,  joint-stock company,  trust,  unincorporated  organization or government or any agency
or political subdivision thereof.

         Rating Agencies:  S&P and Moody's.

         Record  Date:  With  respect to the  Certificates,  the Business  Day  preceding  the  applicable
Distribution Date.

         Responsible  Officer:  Any  officer  assigned to the  Corporate  Trust  Office (or any  successor
thereto),  including  any  Vice  President,   Assistant  Vice  President,  Trust  Officer,  any  Assistant
Secretary,  any  trust  officer  or any  other  officer  of the  Grantor  Trustee  customarily  performing
functions  similar  to  those  performed  by  any of the  above  designated  officers  and  having  direct
responsibility for the administration of this Agreement.

         S&P:  Standard and Poor's,  a division of The McGraw-Hill  Companies,  Inc., and its successor in
interest.

         Swap  Agreements:  Each of (i) the ISDA Master  Agreement and related  Confirmation,  dated as of
October 31, 2006,  between the Swap  Counterparty  and the Grantor  Trustee with respect to the Underlying
Class  I-A-2B  Certificates  and (ii) the ISDA  Master  Agreement  and related  Confirmation,  dated as of
October 31, 2006,  between the Swap  Counterparty  and the Grantor  Trustee with respect to the Underlying
Class  II-A-2B  Certificates,  as the context  requires,  attached  hereto as Exhibit C-1 and Exhibit C-2,
respectively.

         Swap  Counterparty:  Bear Stearns  Capital  Markets  Inc.,  or any  successor  swap  counterparty
appointed in accordance with each of the Swap Agreements.

         Swap  Counterparty  Payment:  On each  Distribution  Date,  amounts due to the Swap  Counterparty
pursuant to the related Swap Agreement.

         Trust  Fund or Trust:  The  corpus of the trust  created  by this  Agreement,  consisting  of the
Underlying Certificates, the Swap Agreements and the other assets described in Section 2.01.

         Underlying  Certificates:  The Underlying  Class I-A-2B  Certificates  and the  Underlying  Class
II-A-2B  Certificates issued pursuant to the Underlying Pooling and Servicing  Agreement,  attached hereto
as Exhibit B-1 and Exhibit B-2, respectively.

         Underlying  Certificates  Remittance  Report:  The remittance  report  provided to the Holders of
the  Underlying  Certificates  in  accordance  with Section 6.04 of the  Underlying  Pooling and Servicing
Agreement.

         Underlying  Interest  Shortfalls:  Any Underlying Realized Losses and Net Interest Shortfalls (as
defined in the  Underlying  Pooling and  Servicing  Agreement)  allocated to the  Underlying  Certificates
pursuant to the Underlying Pooling and Servicing Agreement.

         Underlying  Mortgage  Loans:  The Mortgage Loans  deposited into the Underlying  Trust created by
the Underlying Pooling and Servicing Agreement.

         Underlying  Pooling and  Servicing  Agreement:  The Pooling and Servicing  Agreement  dated as of
October 1, 2006, by and among  Structured  Asset Mortgage  Investments II Inc., as depositor,  Wells Fargo
Bank,  National  Association,  not in its  individual  capacity  but solely as trustee,  and EMC  Mortgage
Corporation, as servicer, company and sponsor, attached hereto as Exhibit D.

         Underlying  Realized  Losses:  Any Realized Losses on the related Mortgage Loans allocated to the
Underlying Certificates pursuant to the Underlying Pooling and Servicing Agreement.

         Underlying  Trust:  The  corpus of the trust  created by the  Underlying  Pooling  and  Servicing
Agreement.

         Underlying  Trustee:  Wells Fargo Bank,  National  Association,  as trustee under the  Underlying
Pooling and Servicing  Agreement,  or its successor in interest,  or any  successor  trustee  appointed as
provided in the Underlying Pooling and Servicing Agreement.



                                                ARTICLE II

                                  CONVEYANCE OF UNDERLYING CERTIFICATES;
                                    ORIGINAL ISSUANCE OF CERTIFICATES

         Section 2.01.     CONVEYANCE  OF  UNDERLYING  CERTIFICATES  TO GRANTOR  TRUSTEE.  The  Depositor,
concurrently  with the  execution  and delivery  hereof,  does hereby  transfer,  convey and assign to the
Grantor Trustee,  in trust, for the use and benefit of the  Certificateholders,  (i) all the right,  title
and  interest of the  Depositor  in and to the  Underlying  Certificates,  (ii) all  distributions  on the
Underlying Certificates after the Closing Date and (iii) all other assets constituting the Trust Fund.

         In  connection  with such transfer and  assignment,  the Depositor is causing the delivery of the
Underlying Certificates to the Grantor Trustee.

         It is  intended  by the  Depositor  that the  conveyance  of the  Depositor's  right,  title  and
interest in and to the Underlying  Certificates and all other assets  constituting the Trust Fund pursuant
to this Agreement shall constitute,  and be construed as, an absolute sale of the Underlying  Certificates
and the other assets  constituting  the Trust Fund by the Depositor to the Grantor Trustee for the benefit
of the  Certificateholders.  Furthermore,  it is not intended by the  Depositor  that such  conveyance  be
deemed a pledge of the Underlying  Certificates  and the other assets  constituting  the Trust Fund by the
Depositor to the Grantor Trustee to secure a debt or other  obligation of the Depositor.  However,  in the
event that,  notwithstanding the intent of the parties,  the Underlying  Certificates and the other assets
constituting  the Trust Fund are held to be the  property  of the  Depositor,  or if for any other  reason
this  Agreement is held or deemed to create a security  interest in the  Underlying  Certificates  and the
other  assets  constituting  the Trust Fund,  then it is intended by the  Depositor  as follows:  (a) this
Agreement  shall also be deemed to be a security  agreement  within the meaning of Articles 8 and 9 of the
Uniform  Commercial  Code; (b) the  conveyance  provided for in this Section shall be deemed to be a grant
by the Depositor to the Grantor  Trustee of a security  interest in all of the  Depositor's  right,  title
and  interest  in and to the  Underlying  Certificates,  and all  amounts  payable  to the  holders of the
Underlying  Certificates  and all proceeds of the conversion,  voluntary or involuntary,  of the foregoing
into cash, instruments,  securities or other property,  including without limitation all amounts from time
to time  held or  invested  in the  Grantor  Trust  Distribution  Account,  whether  in the  form of cash,
instruments,  securities  or other  property;  (c) the  possession  by the Grantor  Trustee (or its agent,
providing that the agent  authenticates a record  acknowledging  that it holds  possession for the benefit
of the Grantor  Trustee) of the  Underlying  Certificates  and such other items of property as  constitute
instruments,  money,  negotiable  documents  or chattel  paper  shall be deemed to be  "possession  by the
secured party" for purposes of perfecting the security  interest  pursuant to Section 9-313 of the Uniform
Commercial Code; and (d)  notifications to persons holding such property,  and  acknowledgments,  receipts
or  confirmations  from  persons  holding  such  property,  shall  be  deemed  to be  notifications  to or
acknowledgments,  receipts  or  confirmations  from,  financial  intermediaries,  bailees  or  agents  (as
applicable) of the Grantor Trustee for the purpose of perfecting such security  interest under  applicable
law. It is also intended  that the Trust Fund be classified  (for Federal tax purposes) as a grantor trust
under  subpart E, part I of  subchapter J of chapter 1 of the Code,  of which the  Certificateholders  are
owners,  rather than as an  association  taxable as a  corporation.  The powers  granted  and  obligations
undertaken in this Agreement shall be construed so as to further such intent.

         SECTION 2.02.     ACCEPTANCE BY GRANTOR  TRUSTEE.  THE GRANTOR  TRUSTEE HEREBY  ACKNOWLEDGES  THE
RECEIPT BY IT OF THE  UNDERLYING  CERTIFICATES  AND DECLARES  THAT IT HOLDS AND WILL HOLD SUCH  UNDERLYING
CERTIFICATES  AND ALL OTHER ASSETS AND  DOCUMENTS  INCLUDED IN THE TRUST FUND,  IN TRUST,  UPON THE TRUSTS
HEREIN SET FORTH,  FOR THE  EXCLUSIVE  USE AND  BENEFIT OF ALL PRESENT  AND FUTURE  CERTIFICATEHOLDERS  IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.

         SECTION 2.03.     SWAP  AGREEMENTS.  ON THE CLOSING  DATE,  THE GRANTOR  TRUSTEE SHALL ENTER INTO
EACH OF THE SWAP AGREEMENTS WITH THE SWAP COUNTERPARTY.

         SECTION 2.04.     REPRESENTATIONS AND WARRANTIES  CONCERNING THE DEPOSITOR.  THE DEPOSITOR HEREBY
REPRESENTS AND WARRANTS TO THE GRANTOR TRUSTEE AS FOLLOWS:

                  (i)      the Depositor  (a) is a corporation  duly  organized,  validly  existing and in
         good  standing  under the laws of the State of Delaware and (b) is qualified and in good standing
         as a foreign  corporation  to do  business  in each  jurisdiction  where  such  qualification  is
         necessary,  except  where the failure so to qualify  would not  reasonably  be expected to have a
         material  adverse  effect  on  the  Depositor's   business  as  presently  conducted  or  on  the
         Depositor's ability to enter into this Agreement and to consummate the transactions  contemplated
         hereby;

                  (ii)     the Depositor  has full  corporate  power to own its property,  to carry on its
         business  as  presently  conducted  and to enter  into and  perform  its  obligations  under this
         Agreement;

                  (iii)    the execution and delivery by the  Depositor of this  Agreement  have been duly
         authorized  by all  necessary  corporate  action on the part of the  Depositor;  and  neither the
         execution  and  delivery of this  Agreement,  nor the  consummation  of the  transactions  herein
         contemplated,  nor  compliance  with the  provisions  hereof,  will  conflict with or result in a
         breach of, or constitute a default under,  any of the provisions of any law,  governmental  rule,
         regulation,  judgment,  decree  or  order  binding  on the  Depositor  or its  properties  or the
         articles of  incorporation  or by-laws of the  Depositor,  except  those  conflicts,  breaches or
         defaults  which  would not  reasonably  be  expected  to have a  material  adverse  effect on the
         Depositor's   ability  to  enter  into  this  Agreement  and  to  consummate   the   transactions
         contemplated hereby;

                  (iv)     the execution,  delivery and performance by the Depositor of this Agreement and
         the consummation of the transactions  contemplated  hereby do not require the consent or approval
         of,  the  giving of notice  to,  the  registration  with,  or the  taking of any other  action in
         respect  of,  any  state,  federal  or other  governmental  authority  or  agency,  except  those
         consents,  approvals,  notices,  registrations  or other  actions as have already been  obtained,
         given or made;

                  (v)      this  Agreement  has been duly  executed and  delivered by the  Depositor  and,
         assuming due  authorization,  execution and delivery by the other parties  hereto,  constitutes a
         valid and binding  obligation of the  Depositor  enforceable  against it in  accordance  with its
         terms  (subject to applicable  bankruptcy  and  insolvency  laws and other similar laws affecting
         the enforcement of the rights of creditors generally);

                  (vi)     there are no actions,  suits or proceedings pending or, to the knowledge of the
         Depositor,  threatened  against the  Depositor,  before or by any court,  administrative  agency,
         arbitrator or  governmental  body (i) with  respect to any of the  transactions  contemplated  by
         this  Agreement or (ii) with  respect to any other matter which in the judgment of the  Depositor
         will be determined  adversely to the Depositor and will if determined  adversely to the Depositor
         materially and adversely  affect the Depositor's  ability to enter into this Agreement or perform
         its  obligations  under this  Agreement;  and the Depositor is not in default with respect to any
         order of any court,  administrative  agency,  arbitrator or governmental body so as to materially
         and adversely affect the transactions contemplated by this Agreement; and

                  (vii)    immediately  prior to the transfer and assignment to the Grantor Trustee,  each
         Underlying  Certificate  was not subject to an assignment  or pledge,  and the Depositor had good
         and  marketable  title to and was the sole owner  thereof and had full right to transfer and sell
         such  Underlying  Certificate to the Grantor Trustee free and clear of any  encumbrance,  equity,
         lien, pledge, charge, claim or security interest.


                                               ARTICLE III

                                                 ACCOUNTS

         SECTION 3.01.     GRANTOR TRUST DISTRIBUTION ACCOUNT.

         (a)      The Grantor  Trustee shall  establish  and maintain in the name of the Grantor  Trustee,
for the benefit of the  Certificateholders,  the Grantor Trust Distribution  Account as a segregated trust
account or  accounts.  The Grantor  Trustee  will deposit in the Grantor  Trust  Distribution  Account any
amounts  paid  to the  Grantor  Trust  by the  Underlying  Trust  to or  with  respect  to the  Underlying
Certificates  pursuant to the  Underlying  Pooling and  Servicing  Agreement  and any amounts  paid to the
Grantor Trust pursuant to either Swap Agreement.

         (b)      All amounts  deposited to the Grantor  Trust  Distribution  Account shall be held by the
Grantor Trustee in the name of the Grantor Trustee in trust for the benefit of the  Certificateholders  in
accordance with the terms and provisions of this Agreement.

         (c)      The Grantor Trust  Distribution  Account  shall  constitute a trust account of the Trust
Fund  segregated  on the books of the  Grantor  Trustee  and held by the  Grantor  Trustee in trust in its
Corporate Trust Office, and the Grantor Trust  Distribution  Account and the funds deposited therein shall
not be subject to, and shall be protected from, all claims,  liens,  and  encumbrances of any creditors or
depositors of the Grantor Trustee (whether made directly,  or indirectly  through a liquidator or receiver
of the  Grantor  Trustee).  The amount at any time  credited  to the Grantor  Trust  Distribution  Account
shall be uninvested.

         SECTION 3.02.     PERMITTED  WITHDRAWALS  AND  TRANSFERS  FROM  THE  GRANTOR  TRUST  DISTRIBUTION
ACCOUNT.

         (a)      The Grantor  Trustee may clear and  terminate  the Grantor  Trust  Distribution  Account
pursuant  to Section  8.01(d) and remove  amounts  from time to time  deposited  in error into the Grantor
Trust Distribution Account.

         (b)      On an  ongoing  basis,  the  Grantor  Trustee  shall  withdraw  from the  Grantor  Trust
Distribution  Account  any  expenses,  disbursements  and  advances  recoverable  by the  Grantor  Trustee
pursuant to Section 7.05 and any amounts  payable as  indemnification  pursuant to Section 6.01;  provided
however,  to the extent the amounts  recoverable  pursuant  to Sections  6.01 or 7.05 relate to a specific
Class of  Certificates  or a specific  Swap  Agreement,  such amounts shall be deducted from the Available
Funds allocated to such Class of Certificates.

         (c)      On each  Distribution  Date, the Grantor Trustee shall pay the amount  distributable  to
the Swap  Counterparty  and the Holders of the  Certificates  in  accordance  with  Section  5.01 from the
related Available Funds in the Grantor Trust Distribution Account.


                                                ARTICLE IV

                                               CERTIFICATES

         SECTION 4.01.     CERTIFICATES.

         (a)      DTC, the  Depositor  and the Grantor  Trustee  have entered into a Depository  Agreement
dated  as of  October  31,  2006  (the  "DTC  Agreement").  The  Certificates  shall at all  times  remain
registered in the name of DTC or its nominee and at all times: (i)  registration of such  Certificates may
not be  transferred  by the Grantor  Trustee except to a successor to DTC; (ii) ownership and transfers of
registration of such  Certificates on the books of DTC shall be governed by applicable  rules  established
by DTC;  (iii)  DTC may  collect  its  usual  and  customary  fees,  charges  and  expenses  from  its DTC
Participants;  (iv) the Grantor Trustee shall deal with DTC as  representative  of the Certificate  Owners
for  purposes of  exercising  the rights of  Certificateholders  under this  Agreement,  and  requests and
directions  for,  and votes of, such  representative  shall not be deemed to be  inconsistent  if they are
made with  respect to  different  Certificate  Owners;  and (v) the Grantor  Trustee may rely and shall be
fully protected in relying upon information furnished by DTC with respect to its DTC Participants.

         All transfers by Certificate  Owners of the Book-Entry  Certificates  shall be made in accordance
with the procedures  established by the DTC Participant or brokerage firm  representing  such  Certificate
Owners.  Each DTC  Participant  shall only  transfer  Book-Entry  Certificates  of  Certificate  Owners it
represents or of brokerage firms for which it acts as agent in accordance with DTC's normal procedures.

         (b)      If (i)(A) the  Depositor  advises the Grantor  Trustee in writing  that DTC is no longer
willing or able to properly  discharge  its  responsibilities  under the DTC Agreement and (B) the Grantor
Trustee or the Depositor is unable to locate a qualified  successor  within 30 days thereafter or (ii) the
Depositor  at its  option  advises  the  Grantor  Trustee  in  writing  that it  elects to  terminate  the
book-entry  system through DTC, the Grantor Trustee shall request that DTC notify all  Certificate  Owners
of the occurrence of any such event and of the availability of definitive,  fully registered  Certificates
to Certificate  Owners  requesting the same. Upon surrender to the Grantor Trustee of the  Certificates by
DTC, accompanied by registration  instructions from DTC for registration,  the Grantor Trustee shall issue
and sign the  definitive  Certificates.  Neither of the Depositor nor the Grantor  Trustee shall be liable
for any delay in delivery of such  instructions  and may  conclusively  rely on, and shall be protected in
relying on, such instructions.

         (c)      The Certificates shall have the following designation and initial principal amount:

                  Designation                                 Initial Principal Amount
                  ------------------------------------------- ----------------------------------------------

                  I-A-2B                                      $51,418,000
                  ------------------------------------------- ----------------------------------------------

                  II-A-2B                                     $57,293,000
                  ------------------------------------------- ----------------------------------------------

         The Certificates shall have the Pass-Through Rate as defined herein.

         (d)      With  respect  to each  Distribution  Date,  each  Class of  Certificates  shall  accrue
interest during the related Interest  Accrual Period.  Interest on such  Certificates  shall be calculated
on the basis of a 360-day  year and the actual  number of days in the  related  Interest  Accrual  Period,
based upon the Pass-Through  Rate set forth herein and the Current  Principal Amount of such  Certificates
applicable to such Distribution Date.

         (e)      The  Certificates  shall  be  substantially  in the form set  forth in  Exhibit  A-1 and
Exhibit A-2. On original  issuance,  the Grantor Trustee shall sign the Certificates and shall deliver the
Certificates at the direction of the Depositor.  Pending the preparation of definitive  Certificates,  the
Grantor  Trustee may sign  temporary  Certificates  that are  printed,  lithographed  or  typewritten,  in
authorized  denominations,  substantially  of the tenor of the  definitive  Certificates  in lieu of which
they are issued and with such appropriate  insertions,  omissions,  substitutions  and other variations as
the officers or authorized  signatories  executing such Certificates may determine,  as evidenced by their
execution  of  such  Certificates.  If  temporary  Certificates  are  issued,  the  Depositor  will  cause
definitive  Certificates to be prepared without  unreasonable  delay.  After the preparation of definitive
Certificates,   the  temporary  Certificates  shall  be  exchangeable  for  definitive  Certificates  upon
surrender  of the  temporary  Certificates  at the office of the Grantor  Trustee,  without  charge to the
Holder.  Upon surrender for  cancellation of any one or more temporary  Certificates,  the Grantor Trustee
shall sign and shall  deliver in exchange  therefor,  a like  aggregate  principal  amount,  in authorized
denominations,  of definitive Certificates.  Until so exchanged,  such temporary Certificates shall in all
respects be entitled to the same benefits as definitive Certificates.

         (f)      The  Book-Entry  Certificates  will be  registered  as a  single  Certificate  held by a
nominee of DTC or the DTC  Custodian,  and  beneficial  interests  will be held by  investors  through the
book-entry  facilities  of DTC in  minimum  denominations  of  $1,000  and  increments  of $1.00 in excess
thereof.  On the Closing Date,  the Grantor  Trustee shall execute the  Certificate  in the entire Current
Principal  Amount of the  Certificates.  The Grantor  Trustee shall sign the  Certificates by facsimile or
manual  signature on behalf of the Grantor  Trustee by one of its authorized  signatories,  who shall be a
Responsible  Officer of the Grantor  Trustee or its agent.  A Certificate  bearing the manual or facsimile
signature of an  individual  who was an  authorized  signatory of the Grantor  Trustee or its agent at the
time of issuance shall bind the Grantor Trustee,  notwithstanding  that such individual has ceased to hold
such position prior to the delivery of such Certificate.

         (g)      No Certificate  shall be entitled to any benefit under this  Agreement,  or be valid for
any purpose,  unless there  appears on such  Certificate  the manually  executed  signature of the Grantor
Trustee,  or its agent,  and such signature upon any  Certificate  shall be conclusive  evidence,  and the
only evidence,  that such  Certificate has been duly executed and delivered  hereunder.  All  Certificates
issued on the Closing Date shall be dated the Closing Date. All  Certificates  issued  thereafter shall be
dated the date of their signature.

         SECTION 4.02.     REGISTRATION OF TRANSFER AND EXCHANGE OF CERTIFICATES.

         (a)      The  Grantor  Trustee  shall  maintain  at its  Corporate  Trust  Office  a  Certificate
Register in which, subject to such reasonable  regulations as it may prescribe,  the Grantor Trustee shall
provide for the  registration  of  Certificates  and of transfers and exchanges of  Certificates as herein
provided.

         (b)      Subject to  Subsection  4.01(a),  upon  surrender  for  registration  of transfer of any
Certificate  at any office or agency of the  Grantor  Trustee  maintained  for such  purpose,  the Grantor
Trustee shall sign and shall  deliver,  in the name of the  designated  transferee or  transferees,  a new
Certificate of a like aggregate Fractional Undivided Interest, but bearing a different number.

         (c)      At the  option  of the  Certificateholders,  Certificates  may be  exchanged  for  other
Certificates  of  authorized  denominations  of a  like  aggregate  Fractional  Undivided  Interest,  upon
surrender of the  Certificates to be exchanged at any such office or agency;  provided,  however,  that no
Certificate  may be exchanged  for new  Certificates  unless the original  Fractional  Undivided  Interest
represented by each such new Certificate (i) is at least equal to the minimum  authorized  denomination or
(ii) is  acceptable  to the  Depositor  as  indicated  to the  Grantor  Trustee in writing.  Whenever  any
Certificates  are  so  surrendered  for  exchange,   the  Grantor  Trustee  shall  sign  and  deliver  the
Certificates which the Certificateholder making the exchange is entitled to receive.

         (d)      If the Grantor  Trustee so requires,  every  Certificate  presented or  surrendered  for
transfer or exchange  shall be duly endorsed by, or be  accompanied  by a written  instrument of transfer,
with a signature  guarantee,  in form  satisfactory  to the Grantor  Trustee,  duly executed by the holder
thereof or his or her attorney duly authorized in writing.

         (e)      No service  charge shall be made for any transfer or exchange of  Certificates,  but the
Grantor Trustee may require  payment of a sum sufficient to cover any tax or governmental  charge that may
be imposed in connection with any transfer or exchange of Certificates.

         (f)      The Grantor Trustee shall cancel all  Certificates  surrendered for transfer or exchange
but shall retain such  Certificates in accordance with its standard  retention  policy or for such further
time as is required by the record  retention  requirements  of the  Securities  Exchange  Act of 1934,  as
amended, and thereafter may destroy such Certificates.

         (g)      The  following  legend  shall be  placed  on the  Certificates,  whether  upon  original
issuance or upon issuance of any other Certificate in exchange therefor or upon transfer thereof:

         THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN EMPLOYEE
         BENEFIT  PLAN OR OTHER  RETIREMENT  ARRANGEMENT  WHICH  IS  SUBJECT  TO  TITLE I OF THE  EMPLOYEE
         RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS AMENDED,  OR SECTION  4975 OF THE INTERNAL  REVENUE
         CODE OF 1986,  AS AMENDED  (ERISA),  UNLESS THE  PURCHASE OF THE  CERTIFICATES  ON BEHALF OF SUCH
         PERSON  WILL NOT RESULT IN OR  CONSTITUTE  A  NONEXEMPT  PROHIBITED  TRANSACTION  UNDER  ERISA OR
         SECTION  4975 OF THE CODE,  IS  PERMISSIBLE  UNDER  APPLICABLE  LAW AND WILL NOT GIVE RISE TO ANY
         OBLIGATIONS ON THE PART OF THE  DEPOSITOR,  THE SERVICER,  THE UNDERLYING  TRUSTEE OR THE GRANTOR
         TRUSTEE IN ADDITION  TO THOSE  OBLIGATIONS  SET FORTH IN THE  UNDERLYING  POOLING  AND  SERVICING
         AGREEMENT.

         THE CERTIFICATES ARE SUBJECT TO THE RESTRICTIONS IN SECTION 4.05 OF THE AGREEMENT.

         SECTION 4.03.     MUTILATED, DESTROYED, LOST OR STOLEN CERTIFICATES.

         (a)      If (i) any mutilated  Certificate is surrendered to the Grantor Trustee,  or the Grantor
Trustee receives  evidence to its satisfaction of the destruction,  loss or theft of any Certificate,  and
(ii) there is  delivered to the Grantor  Trustee  such  security or indemnity as it may require to save it
harmless,  and (iii) the Grantor Trustee has not received  notice that such  Certificate has been acquired
by a third  Person,  the Grantor  Trustee  shall sign and deliver,  in exchange for or in lieu of any such
mutilated,  destroyed,  lost or  stolen  Certificate,  a new  Certificate  of like  tenor  and  Fractional
Undivided  Interest  but in each case  bearing a  different  number.  The  mutilated,  destroyed,  lost or
stolen  Certificate  shall  thereupon  be  canceled  of record by the  Grantor  Trustee and shall be of no
further effect and evidence no rights.

         (b)      Upon the  issuance  of any new  Certificate  under this  Section  4.03,  the Grantor may
require  the  payment  of a sum  sufficient  to cover  any tax or other  governmental  charge  that may be
imposed in  relation  thereto  and any other  expenses  (including  the fees and  expenses  of the Grantor
Trustee)  connected  therewith.  Any  duplicate  Certificate  issued  pursuant to this  Section 4.03 shall
constitute  complete and  indefeasible  evidence of ownership in the Trust Fund, as if originally  issued,
whether or not the lost, stolen or destroyed Certificate shall be found at any time.

         SECTION 4.04.     PERSONS  DEEMED  OWNERS.  PRIOR  TO  DUE  PRESENTATION  OF  A  CERTIFICATE  FOR
REGISTRATION  OF  TRANSFER,  THE  DEPOSITOR,  THE GRANTOR  TRUSTEE AND ANY AGENT OF THE  DEPOSITOR  OR THE
GRANTOR  TRUSTEE MAY TREAT THE PERSON IN WHOSE NAME ANY  CERTIFICATE  IS  REGISTERED  AS THE OWNER OF SUCH
CERTIFICATE  FOR THE  PURPOSE  OF  RECEIVING  DISTRIBUTIONS  PURSUANT  TO  SECTION  5.01 AND FOR ALL OTHER
PURPOSES  WHATSOEVER.  NEITHER THE DEPOSITOR,  THE GRANTOR TRUSTEE,  NOR ANY AGENT OF THE DEPOSITOR OR THE
GRANTOR  TRUSTEE  SHALL BE  AFFECTED  BY NOTICE  TO THE  CONTRARY.  NO  CERTIFICATE  SHALL BE DEEMED  DULY
PRESENTED  FOR A TRANSFER  EFFECTIVE  ON ANY RECORD  DATE  UNLESS THE  CERTIFICATE  TO BE  TRANSFERRED  IS
PRESENTED NO LATER THAN THE CLOSE OF BUSINESS ON THE THIRD BUSINESS DAY PRECEDING SUCH RECORD DATE.

         SECTION 4.05.     ERISA RESTRICTIONS.

         (a)      Subject to the provisions of subsection  (b), no Certificates  may be acquired  directly
or  indirectly  by, or on behalf of, an employee  benefit plan or other  retirement  arrangement  which is
subject to Title I of ERISA and Section 4975 of the Code,  unless the purchase of such  Certificates by or
on  behalf  of such  Plan is  permissible  under  applicable  law,  will not  constitute  or  result  in a
non-exempt  prohibited  transaction  under  ERISA or  Section  4975 of the Code and will not  subject  the
Depositor,  the Servicer,  the Underlying  Trustee or the Grantor Trustee to any obligation in addition to
those undertaken in the Underlying Pooling and Servicing Agreement.

         (b)      Any Person acquiring an interest in a Certificate,  by acquisition of such  Certificate,
shall be deemed to have  represented  to the Grantor  Trustee  that  either:  (i) it is not  acquiring  an
interest in such  Certificate  directly or  indirectly  by, or on behalf of, an employee  benefit  plan or
other  retirement  arrangement  which is subject to Title I of ERISA and/or  Section 4975 of the Code,  or
(ii) the transfer  and/or  holding of an interest in such  Certificate  to that Person and the  subsequent
servicing,  management  and/or  operation  of the  Trust  and its  assets:  (I)  will  not  result  in any
prohibited  transaction  which is not covered under a statutory or an  administrative  individual or class
prohibited  transaction  exemption ("PTE"),  including,  but not limited to, Section 408 (b)(17) of ERISA,
PTE 84-14,  PTE 91-38,  PTE 90-1,  PTE 95-60 or PTE 96-23 and (II) will not  subject  the  Depositor,  the
Servicer,  the  Underlying  Trustee  or the  Grantor  Trustee  to any  obligation  in  addition  to  those
undertaken in the Underlying  Pooling and Servicing  Agreement.  The Grantor  Trustee will not be required
to monitor,  determine or inquire as to compliance with the foregoing  transfer  restrictions  and none of
such Persons shall have any liability for the transfer of any  Book-Entry  Certificates  made in violation
of the transfer restrictions set forth herein.


                                                ARTICLE V

                                      PAYMENTS TO CERTIFICATEHOLDERS

         SECTION 5.01.     DISTRIBUTIONS ON THE CERTIFICATES.

         (a)      Interest  and  principal  on the  Certificates  will  be  distributed  monthly  on  each
Distribution  Date,  commencing in November 2006, in an aggregate  amount equal to the Available Funds for
such Distribution Date.

         (I)      On each  Distribution  Date,  the Class I-A-2B  Available  Funds shall be distributed as
follows:

                  (i)      FIRST,  to the Swap  Counterparty,  the related Swap  Counterparty  Payment (if
         any)  and  certain  termination  payments  (as set  forth  in the  related  Swap  Agreement),  if
         applicable,  for such  Distribution  Date  (other  than where the Swap  Counterparty  is the sole
         defaulting or affected party);

                  (ii)     SECOND,  to the extent of remaining Class I-A-2B  Available Funds, to the Class
         I-A-2B Certificates, the Accrued Certificate Interest on such Class for such Distribution Date;

                  (iii)    THIRD,  to the extent of remaining Class I-A-2B  Available  Funds, to the Class
         I-A-2B  Certificates,  any  principal  distributions  received from the  Underlying  Class I-A-2B
         Certificates,  in reduction of the Current Principal Amount thereof,  until the Current Principal
         Amount thereof has been reduced to zero; and

                  (iv)     FOURTH,  to the extent of remaining Class I-A-2B  Available  Funds, to the Swap
         Counterparty,  any termination  payments (as set forth in the related Swap  Agreement)  where the
         Swap Counterparty is the sole defaulting or affected party.

         (II)     On each  Distribution  Date, the Class II-A-2B  Available  Funds shall be distributed as
follows:

                  (i)      FIRST,  to the Swap  Counterparty,  the related Swap  Counterparty  Payment (if
         any)  and  certain  termination  payments  (as set  forth  in the  related  Swap  Agreement),  if
         applicable,  for such  Distribution  Date  (other  than where the Swap  Counterparty  is the sole
         defaulting or affected party);

                  (ii)     SECOND,  to the extent of remaining Class II-A-2B Available Funds, to the Class
         II-A-2B Certificates, the Accrued Certificate Interest on such Class for such Distribution Date;

                  (iii)    THIRD, to the extent of remaining Class II-A-2B  Available  Funds, to the Class
         II-A-2B  Certificates,  any principal  distributions  received from the Underlying  Class II-A-2B
         Certificates,  in reduction of the Current Principal Amount thereof,  until the Current Principal
         Amount thereof has been reduced to zero; and

                  (iv)     FOURTH,  to the extent of remaining Class II-A-2B  Available Funds, to the Swap
         Counterparty,  any termination  payments (as set forth in the related Swap  Agreement)  where the
         Swap Counterparty is the sole defaulting or affected party.

         (b)      No  Accrued  Certificate  Interest  will  be  payable  with  respect  to each  Class  of
Certificates  after  the  Distribution  Date on  which  the  Current  Principal  Amount  of such  Class of
Certificates has been reduced to zero.

         SECTION 5.02.     ALLOCATION OF LOSSES.

         (a)      On or  prior  to each  Determination  Date,  the  Grantor  Trustee,  based  solely  upon
information  provided to it and  calculations  with respect  thereto  conducted by the Underlying  Trustee
pursuant to Section 6.04 of the Underlying  Pooling and Servicing  Agreement,  shall  determine the amount
of any Underlying  Realized  Losses on the Mortgage Loans in the related Loan Group to be allocated to the
related Underlying Certificates (and, correspondingly, to the related Certificates).

         (b)      With respect to any  Certificates  on any  Distribution  Date, the principal  portion of
each Underlying Realized Loss allocated to the related Underlying Certificates (and,  correspondingly,  to
such  Certificates)  shall be  allocated  among  the  Class  I-A-2B  Certificates  and the  Class  II-A-2B
Certificates,  as applicable,  in proportion to their  respective  Current  Principal  Amounts,  until the
Current Principal Amount of each such Class has been reduced to zero.

         SECTION 5.03.     PAYMENTS.

         (a)      On each Distribution  Date, other than the final  Distribution Date, the Grantor Trustee
shall  distribute  to  each  Certificateholder  of  record  on the  directly  preceding  Record  Date  the
Certificateholder's  pro rata share (based on the aggregate  Fractional  Undivided Interest represented by
such Holder's  Certificates)  of all amounts required to be distributed on such  Distribution  Date to the
related  Certificates,  based solely on information  provided to the Grantor Trustee and calculations with
respect  thereto  conducted  by the  Underlying  Trustee and the Swap  Counterparty.  The Grantor  Trustee
shall not be required to confirm,  verify or recompute any such  information but shall be entitled to rely
conclusively on such information.

         (b)      Payment  of the  above  amounts  to each  Certificateholder  shall  be made (i) by check
mailed to each  Certificateholder  entitled thereto at the address  appearing in the Certificate  Register
or (ii) upon receipt by the Grantor  Trustee,  on or before the fifth  Business Day  preceding the related
Record  Date,  of written  instructions  from a  Certificateholder,  by wire  transfer to a United  States
dollar  account  maintained  by the payee at any United States  depository  institution  with  appropriate
facilities  for receiving such a wire transfer;  provided,  however,  that the final payment in respect of
the  Certificates  will be made only upon  presentation  and surrender of such respective  Certificates at
the office or agency of the Grantor Trustee  specified in the notice to  Certificateholders  of such final
payment.

         SECTION 5.04.     STATEMENTS TO CERTIFICATEHOLDERS.

         (a)      Concurrently  with each  distribution to  Certificateholders,  the Grantor Trustee shall
make  available via the Grantor  Trustee's  internet  website as set forth below,  all of the  information
provided to the Grantor  Trustee with respect to the Underlying  Certificates  pursuant to Section 6.04 of
the Underlying Pooling and Servicing Agreement.

         The  Grantor  Trustee  may make  available  each  month,  to any  interested  party,  the monthly
statement to  Certificateholders  via the Grantor Trustee's website initially located at  www.ctslink.com.
Assistance  in using the website can be obtained by calling the Grantor  Trustee's  customer  service desk
at (301)  815-6600.  Parties that are unable to use the above  distribution  option are entitled to have a
paper copy mailed to them via first class mail by calling the customer  service desk and indicating  such.
The Grantor  Trustee shall have the right to change the way such reports are  distributed in order to make
such  distribution  more convenient  and/or more accessible to the parties,  and the Grantor Trustee shall
provide timely and adequate written notification to all parties regarding any such change.

         (b)      Within a  reasonable  period  of time  after  the end of the  preceding  calendar  year,
beginning in 2007,  the Grantor  Trustee will  furnish such report to each Holder of the  Certificates  of
record at any time during the prior  calendar  year as to the  aggregate of amounts  reported  pursuant to
subclauses  (a)(i) and (a)(ii) of Section 6.04 of the  Underlying  Pooling and  Servicing  Agreement  with
respect to the  Certificates,  and at the request of the  Holders,  any other  amounts  which would enable
such Holders to prepare  their tax returns for such calendar  year.  Such  obligations  shall be deemed to
have been  satisfied  to the extent that  substantially  comparable  information  shall be provided by the
Grantor Trustee to such Holders pursuant to the requirements of the Code.

                                                ARTICLE VI

                                             INDEMNIFICATION

         SECTION 6.01.     INDEMNIFICATION  OF  THE  GRANTOR  TRUSTEE.   THE  TRUST  SHALL  INDEMNIFY  THE
INDEMNIFIED PERSONS FOR, AND WILL HOLD THEM HARMLESS AGAINST,  ANY LOSS,  LIABILITY OR EXPENSE INCURRED ON
THEIR PART,  ARISING OUT OF, OR IN CONNECTION  WITH, THIS  AGREEMENT,  EACH OF THE SWAP AGREEMENTS AND THE
CERTIFICATES,  INCLUDING  THE COSTS  AND  EXPENSES  (INCLUDING  REASONABLE  LEGAL  FEES AND  EXPENSES)  OF
DEFENDING  THEMSELVES  AGAINST ANY SUCH CLAIM  OTHER THAN (I) ANY LOSS,  LIABILITY  OR EXPENSE  RELATED TO
SUCH INDEMNIFIED  PERSON'S FAILURE TO PERFORM SUCH INDEMNIFIED  PERSON'S DUTIES IN STRICT  COMPLIANCE WITH
THIS AGREEMENT  (EXCEPT AS ANY SUCH LOSS,  LIABILITY OR EXPENSE SHALL BE OTHERWISE  REIMBURSABLE  PURSUANT
TO THIS  AGREEMENT)  AND (II) ANY LOSS,  LIABILITY  OR  EXPENSE  INCURRED  BY  REASON OF SUCH  INDEMNIFIED
PERSON'S  WILLFUL  MISFEASANCE,  BAD FAITH OR NEGLIGENCE IN THE PERFORMANCE OR  NON-PERFORMANCE  OF DUTIES
HEREUNDER  OR BY  REASON OF SUCH  INDEMNIFIED  PERSON'S  RECKLESS  DISREGARD  OF  OBLIGATIONS  AND  DUTIES
HEREUNDER.  ANY  AMOUNTS  PAYABLE  TO AN  INDEMNIFIED  PERSON  AS SET  FORTH  HEREIN  SHALL BE PAID BY THE
GRANTOR TRUSTEE TO SUCH INDEMNIFIED  PERSON FROM THE GRANTOR TRUST  DISTRIBUTION  ACCOUNT.  THIS INDEMNITY
SHALL SURVIVE THE RESIGNATION OR REMOVAL OF THE GRANTOR TRUSTEE AND THE TERMINATION OF THIS AGREEMENT.


                                               ARTICLE VII

                                      CONCERNING THE GRANTOR TRUSTEE

         SECTION 7.01.     DUTIES OF THE GRANTOR TRUSTEE.

         (a)      The  Grantor  Trustee  undertakes  to perform  such  duties and only such  duties as are
specifically set forth in this Agreement as duties of the Grantor Trustee.

         (b)      Upon  receipt  of  all  resolutions,   certificates,   statements,   opinions,  reports,
documents,  orders or other  instruments  which are  specifically  required to be furnished to the Grantor
Trustee  pursuant to any provision of this Agreement,  the Grantor Trustee shall examine them to determine
whether they are in the form  required by this  Agreement;  provided,  however,  that the Grantor  Trustee
shall not be responsible for the accuracy or  verification  of any calculation  provided to it pursuant to
this Agreement.

         (c)      On each  Distribution  Date, the Grantor  Trustee shall make monthly  distributions  and
the final  distribution to the  Certificateholders  from Available Funds in the Grantor Trust Distribution
Account as provided in Section  5.01 herein  based on a report  prepared by the  Underlying  Trustee  with
respect to such distributions.

         (d)      No provision of this  Agreement  shall be construed to relieve the Grantor  Trustee from
liability for its own negligent action,  its own negligent  failure to act or its own willful  misconduct;
provided, however, that:

                  (i)      The duties and  obligations of the Grantor  Trustee shall be determined  solely
         by the express  provisions of this Agreement,  the Grantor Trustee shall not be liable except for
         the  performance of its duties and obligations as are  specifically  set forth in this Agreement,
         no implied  covenants  or  obligations  shall be read into this  Agreement  against  the  Grantor
         Trustee  and,  in the  absence  of bad  faith on the part of the  Grantor  Trustee,  the  Grantor
         Trustee may  conclusively  rely, as to the truth of the  statements  and the  correctness  of the
         opinions  expressed  therein,  upon any certificates or opinions furnished to the Grantor Trustee
         and conforming to the requirements of this Agreement;

                  (ii)     The  Grantor  Trustee  shall not be liable in its  individual  capacity  for an
         error of judgment  made in good faith by a  Responsible  Officer or  Responsible  Officers of the
         Grantor   Trustee  unless  it  shall  be  proved  that  the  Grantor  Trustee  was  negligent  in
         ascertaining the pertinent facts;

                  (iii)    The  Grantor  Trustee  shall not be liable  with  respect to any action  taken,
         suffered  or omitted to be taken by it in good faith in  accordance  with the  directions  of the
         Holders of Certificates  evidencing  Fractional Undivided Interests aggregating not less than 25%
         of the Trust  Fund,  if such  action or  non-action  relates  to the  time,  method  and place of
         conducting  any  proceeding  for any remedy  available to the Grantor  Trustee or exercising  any
         trust or other power conferred upon the Grantor Trustee under this Agreement;

                  (iv)     The  Grantor  Trustee  shall  not  in  any  way  be  liable  by  reason  of any
         insufficiency  in the Grantor Trust  Distribution  Account  unless it is determined by a court of
         competent  jurisdiction  that the  Grantor  Trustee's  negligence,  negligent  failure  to act or
         willful  misconduct  was the primary cause of such  insufficiency  (except to the extent that the
         Grantor Trustee is obligor and has defaulted thereon); and

                  (v)      Anything in this Agreement to the contrary  notwithstanding,  in no event shall
         the Grantor Trustee be liable for special,  indirect or consequential  loss or damage of any kind
         whatsoever  (including  but not limited to lost  profits),  even if the Grantor  Trustee has been
         advised of the likelihood of such loss or damage and regardless of the form of action.

         The Grantor  Trustee  shall not be required  to expend or risk its own funds or  otherwise  incur
financial  liability in the performance of any of its duties  hereunder,  or in the exercise of any of its
rights or  powers,  if there is  reasonable  ground  for  believing  that the  repayment  of such funds or
adequate indemnity against such risk or liability is not reasonably assured to it.

         (e)      All funds  received by the Grantor  Trustee and  required to be deposited in the Grantor
Trust  Distribution  Account  pursuant to this  Agreement  will be promptly  so  deposited  by the Grantor
Trustee.

         (f)      Except  for those  actions  that the  Grantor  Trustee  is  required  expressly  to take
hereunder,  the  Grantor  Trustee  shall not have any  obligation  or  liability  to take any action or to
refrain from taking any action hereunder in the absence of written direction as provided hereunder.

         (g)      The Grantor  Trustee  hereby  acknowledges  and agrees to reasonably  cooperate with the
Trustee and the Depositor in  facilitating  compliance  by such parties with the  provisions of Regulation
AB and  related rules and  regulations of the  Commission,  including any filings  required  thereby.  The
Grantor  Trustee acknowledges  that  interpretations of the requirements of the requirements of Regulation
AB may change over time,  whether due to  interpretive  guidance  provided by the Commission or its staff,
consensus among participants in the mortgage-backed  securities markets,  advice of counsel, or otherwise,
and agrees to comply with  requests  made by  the Trustee  and the Depositor in good faith for delivery of
information  on  the  basis  of  evolving  interpretations  of  Regulation  AB to  the  extent  reasonably
practicable.  The  Grantor  Trustee shall  cooperate  reasonably  with the Trustee  and the  Depositor  to
deliver  to such  parties (including  any of  their  respective  assignees  or  designees),  any  and  all
disclosure,  statements,  reports,  certifications,  records and any other  information  necessary  in the
reasonable,  good faith  determination  of the  Trustee  and the  Depositor to  permit the Trustee and the
Depositor to comply with the provisions of Regulation AB.

         SECTION 7.02.     CERTAIN MATTERS AFFECTING THE GRANTOR TRUSTEE.

         Except as otherwise provided in Section 7.01:

                  (i)      The Grantor  Trustee may rely and shall be  protected  in acting or  refraining
         from acting in reliance on any  resolution,  certificate  of the  Depositor,  the Servicer or the
         Underlying   Trustee,   any  certificate  of  auditors  or  any  other  certificate,   statement,
         instrument,  opinion, report, notice, request,  consent, order, appraisal, bond or other paper or
         document  believed by it to be genuine and to have been signed or  presented  by the proper party
         or parties;

                  (ii)     The Grantor  Trustee may consult  with  counsel and any written  advice of such
         counsel or any Opinion of Counsel shall be full and complete  authorization  and protection  with
         respect  to any  action  taken or  suffered  or  omitted  by it  hereunder  in good  faith and in
         accordance with such written advice or Opinion of Counsel;

                  (iii)    The Grantor  Trustee  shall not be under any  obligation to exercise any of the
         trusts or powers  vested in it by this  Agreement,  other  than its  obligation  to give  notices
         pursuant  to this  Agreement,  and shall not be under any  obligation  to  institute,  conduct or
         defend any litigation  hereunder or in relation hereto at the request,  order or direction of any
         of  the   Certificateholders   pursuant  to  the  provisions  of  this  Agreement,   unless  such
         Certificateholders  shall have offered to the Grantor  Trustee  reasonable  security or indemnity
         against the costs, expenses and liabilities which may be incurred therein or thereby;

                  (iv)     The Grantor  Trustee  shall not be liable in its  individual  capacity  for any
         action  taken,  suffered or omitted by it in good faith and  believed by it to be  authorized  or
         within the discretion or rights or powers conferred upon it by this Agreement;

                  (v)      The  Grantor  Trustee  shall  not be bound to make any  investigation  into the
         facts or matters stated in any resolution,  certificate,  statement, instrument, opinion, report,
         notice, request,  consent, order, approval, bond or other paper or document,  unless requested in
         writing  to  do  so  by  Holders  of  Certificates   evidencing  Fractional  Undivided  Interests
         aggregating  not less  than  25% of the  Trust  Fund  and  provided  that  the  payment  within a
         reasonable  time to the  Grantor  Trustee  of the costs,  expenses  or  liabilities  likely to be
         incurred by it in the making of such  investigation  is, in the  opinion of the Grantor  Trustee,
         reasonably  assured to the Grantor  Trustee by the  security  afforded to it by the terms of this
         Agreement.  The  Grantor  Trustee  may  require  reasonable  indemnity  against  such  expense or
         liability  as a  condition  to taking  any such  action.  The  reasonable  expense  of every such
         examination shall be paid pro rata by the Certificateholders requesting the investigation;

                  (vi)     The  Grantor  Trustee  may (to the  extent  it is  authorized  hereunder  to so
         execute  or  perform)  execute  any of the  trusts or powers  hereunder  or  perform  any  duties
         hereunder  either  directly or through its Affiliates,  agents or attorneys.  The Grantor Trustee
         shall not be liable or  responsible  for the misconduct or negligence of any agent or attorney of
         the Grantor Trustee appointed hereunder by the Grantor Trustee with due care;

                  (vii)    Should the Grantor  Trustee deem the nature of any action required on its part,
         other than a payment or transfer  under Section 3.02 or Section 5.01, to be unclear,  the Grantor
         Trustee may require  prior to such action that it be provided by the  Depositor  with  reasonable
         further instructions;

                  (viii)   The right of the Grantor  Trustee to perform any  discretionary  act enumerated
         in this  Agreement  shall  not be  construed  as a duty,  and the  Grantor  Trustee  shall not be
         accountable  for other  than its  negligence,  bad  faith,  negligent  failure  to act or willful
         misconduct in the performance of any such act; and

                  (ix)     The  Grantor  Trustee  shall not be  required  to give any bond or surety  with
         respect to the execution of the trust created hereby or the powers granted  hereunder,  except as
         provided in Section 7.07.

         SECTION 7.03.     GRANTOR TRUSTEE NOT LIABLE FOR  CERTIFICATES  OR MORTGAGE  LOANS.  THE RECITALS
CONTAINED  HEREIN  AND IN THE  CERTIFICATES  (OTHER  THAN THE  SIGNATURE  OF THE  GRANTOR  TRUSTEE  ON THE
CERTIFICATES)  SHALL BE TAKEN AS THE STATEMENTS OF THE DEPOSITOR,  AND THE GRANTOR  TRUSTEE SHALL NOT HAVE
ANY  RESPONSIBILITY  FOR THEIR  CORRECTNESS.  THE GRANTOR TRUSTEE DOES NOT MAKE ANY  REPRESENTATION  AS TO
THE VALIDITY OR SUFFICIENCY OF THE  CERTIFICATES  (OTHER THAN THE SIGNATURE OF THE GRANTOR  TRUSTEE ON THE
CERTIFICATES).  THE GRANTOR  TRUSTEE'S  SIGNATURE ON THE  CERTIFICATES  SHALL BE SOLELY IN ITS CAPACITY AS
GRANTOR  TRUSTEE,  AND SHALL NOT CONSTITUTE THE  CERTIFICATES  AN OBLIGATION OF THE GRANTOR TRUSTEE IN ANY
OTHER  CAPACITY.  THE  GRANTOR  TRUSTEE  SHALL  NOT BE  ACCOUNTABLE  FOR  THE  USE OR  APPLICATION  BY THE
DEPOSITOR  OF ANY OF THE  CERTIFICATES  OR OF  THE  PROCEEDS  OF  SUCH  CERTIFICATES,  OR FOR  THE  USE OR
APPLICATION OF ANY FUNDS PAID TO THE DEPOSITOR WITH RESPECT TO THE  UNDERLYING  CERTIFICATES.  THE GRANTOR
TRUSTEE SHALL NOT BE RESPONSIBLE  FOR THE LEGALITY,  SUFFICIENCY OR VALIDITY OF THIS  AGREEMENT,  THE SWAP
AGREEMENTS  OR ANY DOCUMENT OR  INSTRUMENT  RELATING TO THIS  AGREEMENT,  THE VALIDITY OF THE EXECUTION OF
THIS  AGREEMENT OR OF ANY  SUPPLEMENT  HERETO OR INSTRUMENT OF FURTHER  ASSURANCE BY ANY PERSON OTHER THAN
IT, OR THE VALIDITY,  PRIORITY,  PERFECTION OR  SUFFICIENCY  OF THE SECURITY FOR THE  CERTIFICATES  ISSUED
HEREUNDER  OR  INTENDED  TO BE  ISSUED  HEREUNDER.  THE  GRANTOR  TRUSTEE  SHALL  NOT AT ANY TIME HAVE ANY
RESPONSIBILITY  OR LIABILITY  FOR OR WITH RESPECT TO THE  LEGALITY,  VALIDITY  AND  ENFORCEABILITY  OF ANY
MORTGAGE OR ANY MORTGAGE LOAN, OR THE  PERFECTION  AND PRIORITY OF ANY MORTGAGE OR THE  MAINTENANCE OF ANY
SUCH  PERFECTION AND PRIORITY,  OR FOR OR WITH RESPECT TO THE SUFFICIENCY OF THE TRUST FUND OR ITS ABILITY
TO GENERATE  THE  PAYMENTS TO BE  DISTRIBUTED  TO  CERTIFICATEHOLDERS  UNDER THIS  AGREEMENT.  THE GRANTOR
TRUSTEE  SHALL NOT HAVE ANY  RESPONSIBILITY  FOR FILING ANY  FINANCING  OR  CONTINUATION  STATEMENT IN ANY
PUBLIC OFFICE AT ANY TIME OR TO OTHERWISE  PERFECT OR MAINTAIN THE PERFECTION OF ANY SECURITY  INTEREST OR
LIEN GRANTED TO IT HEREUNDER OR TO RECORD THIS AGREEMENT.

         SECTION 7.04.     GRANTOR TRUSTEE MAY OWN  CERTIFICATES.  THE GRANTOR TRUSTEE,  IN ITS INDIVIDUAL
CAPACITY OR IN ANY CAPACITY OTHER THAN AS GRANTOR  TRUSTEE  HEREUNDER,  MAY BECOME THE OWNER OR PLEDGEE OF
ANY  CERTIFICATES  WITH THE SAME  RIGHTS IT WOULD HAVE IF IT WERE NOT GRANTOR  TRUSTEE  AND MAY  OTHERWISE
DEAL WITH THE PARTIES HERETO.

         SECTION 7.05.     EXPENSES. THE GRANTOR TRUSTEE AND ANY DIRECTOR,  OFFICER,  EMPLOYEE OR AGENT OF
SUCH PARTY,  WILL BE ENTITLED TO RECOVER FROM THE GRANTOR TRUST  DISTRIBUTION  ACCOUNT PURSUANT TO SECTION
3.02(B) ALL REASONABLE  OUT- OF-POCKET  EXPENSES,  DISBURSEMENTS  AND ADVANCES OF SUCH PARTY IN CONNECTION
WITH ANY EVENT OF  DEFAULT  OR BREACH  OF THIS  AGREEMENT  OR ANY  CLAIM OR LEGAL  ACTION  (INCLUDING  ANY
PENDING OR THREATENED CLAIM OR LEGAL ACTION) INCURRED OR MADE BY SUCH PARTY IN THE  ADMINISTRATION  OF THE
TRUSTS  HEREUNDER  (INCLUDING  THE REASONABLE  COMPENSATION,  EXPENSES AND  DISBURSEMENTS  OF ITS COUNSEL)
EXCEPT ANY SUCH EXPENSE,  DISBURSEMENT OR ADVANCE AS MAY ARISE FROM ITS NEGLIGENCE,  NEGLIGENT  FAILURE TO
ACT, OR  INTENTIONAL  MISCONDUCT OR WHICH IS THE  RESPONSIBILITY  OF THE  CERTIFICATEHOLDERS  OR THE TRUST
FUND HEREUNDER.  IF FUNDS IN THE GRANTOR TRUST DISTRIBUTION ACCOUNT ARE INSUFFICIENT THEREFOR,  SUCH PARTY
SHALL  RECOVER SUCH  EXPENSES,  DISBURSEMENTS  AND ADVANCES  FROM THE  DEPOSITOR.  SUCH  COMPENSATION  AND
REIMBURSEMENT  OBLIGATION  SHALL NOT BE LIMITED BY ANY PROVISION OF LAW IN REGARD TO THE COMPENSATION OF A
TRUSTEE OF AN EXPRESS TRUST.

         SECTION 7.06.     ELIGIBILITY  REQUIREMENTS  FOR GRANTOR TRUSTEE.  THE GRANTOR  TRUSTEE,  AND ANY
SUCCESSOR  GRANTOR  TRUSTEE,  SHALL DURING THE ENTIRE  DURATION OF THIS AGREEMENT BE A STATE BANK OR TRUST
COMPANY OR A NATIONAL  BANKING  ASSOCIATION  ORGANIZED AND DOING  BUSINESS UNDER THE LAWS OF SUCH STATE OR
THE UNITED STATES OF AMERICA,  AUTHORIZED  UNDER SUCH LAWS TO EXERCISE  CORPORATE  TRUST POWERS,  HAVING A
COMBINED  CAPITAL  AND  SURPLUS  AND  UNDIVIDED  PROFITS  OF AT  LEAST  $40,000,000  OR,  IN THE CASE OF A
SUCCESSOR  GRANTOR  TRUSTEE,  $50,000,000,  SUBJECT  TO  SUPERVISION  OR  EXAMINATION  BY FEDERAL OR STATE
AUTHORITY  AND RATED "BBB" OR HIGHER BY STANDARD & POOR'S AND "BAA2" OR HIGHER BY MOODY'S  WITH RESPECT TO
ANY OUTSTANDING  LONG-TERM UNSECURED  UNSUBORDINATED DEBT, AND, IN THE CASE OF A SUCCESSOR GRANTOR TRUSTEE
OTHER THAN PURSUANT TO SECTION 7.10,  RATED IN ONE OF THE TWO HIGHEST  LONG-TERM  DEBT  CATEGORIES  OF, OR
OTHERWISE  ACCEPTABLE  TO,  EACH OF THE RATING  AGENCIES.  IF THE  GRANTOR  TRUSTEE  PUBLISHES  REPORTS OF
CONDITION AT LEAST  ANNUALLY,  PURSUANT TO LAW OR TO THE  REQUIREMENTS  OF THE  AFORESAID  SUPERVISING  OR
EXAMINING  AUTHORITY,  THEN FOR THE PURPOSES OF THIS SECTION 7.06 THE COMBINED CAPITAL AND SURPLUS OF SUCH
CORPORATION  SHALL BE DEEMED TO BE ITS TOTAL EQUITY  CAPITAL  (COMBINED  CAPITAL AND SURPLUS) AS SET FORTH
IN ITS MOST RECENT REPORT OF CONDITION SO PUBLISHED.  IN CASE AT ANY TIME THE GRANTOR  TRUSTEE SHALL CEASE
TO BE ELIGIBLE IN ACCORDANCE  WITH THE PROVISIONS OF THIS SECTION 7.06,  THE GRANTOR  TRUSTEE SHALL RESIGN
IMMEDIATELY IN THE MANNER AND WITH THE EFFECT SPECIFIED IN SECTION 7.08.

         SECTION 7.07.     INSURANCE.  THE  GRANTOR  TRUSTEE,  AT ITS  OWN  EXPENSE,  SHALL  AT ALL  TIMES
MAINTAIN AND KEEP IN FULL FORCE AND EFFECT:  (I)  FIDELITY  INSURANCE,  (II) THEFT OF DOCUMENTS  INSURANCE
AND (III)  FORGERY  INSURANCE  (WHICH MAY BE  COLLECTIVELY  SATISFIED  BY A "FINANCIAL  INSTITUTION  BOND"
AND/OR A "BANKERS'  BLANKET  BOND").  ALL SUCH INSURANCE SHALL BE IN AMOUNTS,  WITH STANDARD  COVERAGE AND
SUBJECT TO DEDUCTIBLES,  AS ARE CUSTOMARY FOR INSURANCE TYPICALLY  MAINTAINED BY BANKS OR THEIR AFFILIATES
WHICH ACT AS CUSTODIANS  FOR  INVESTOR-OWNED  MORTGAGE  POOLS.  A CERTIFICATE OF AN OFFICER OF THE GRANTOR
TRUSTEE AS TO SUCH PARTY'S  COMPLIANCE WITH THIS SECTION 7.07 SHALL BE FURNISHED TO ANY  CERTIFICATEHOLDER
UPON REASONABLE WRITTEN REQUEST.

         SECTION 7.08.     RESIGNATION AND REMOVAL OF THE GRANTOR TRUSTEE.

         (a)      Subject to the terms of this  Agreement,  the Grantor Trustee may at any time resign and
be discharged  from the Trust hereby created by giving  written  notice  thereof to the Depositor,  with a
copy to the Rating  Agencies.  Upon receiving  such notice of  resignation,  the Depositor  shall promptly
appoint a successor Grantor Trustee,  by written instrument,  in triplicate,  one copy of which instrument
shall be delivered to each of the resigning  Grantor  Trustee and the  successor  Grantor  Trustee.  If no
successor  Grantor  Trustee  shall have been so appointed  and have  accepted  appointment  within 30 days
after the giving of such notice of  resignation,  the resigning  Grantor Trustee may assign its duties and
obligations  hereunder  to a Person who  satisfies  the  requirements  of Section 7.06 or may petition any
court of competent  jurisdiction for the appointment of a successor  Grantor Trustee.  The Grantor Trustee
may resign  hereunder unless it shall also resign as Underlying  Trustee under the Underlying  Pooling and
Servicing Agreement.

         (b)      If at any time the Grantor  Trustee  shall cease to be eligible in  accordance  with the
provisions of Section 7.06 and shall fail to resign after written  request  therefor by the Depositor,  or
if at any time the Grantor  Trustee shall become  incapable of acting,  or shall be adjudged a bankrupt or
insolvent,  or a receiver of the Grantor  Trustee or of its  property  shall be  appointed,  or any public
officer  shall take  charge or control  of the  Grantor  Trustee  or of its  property  or affairs  for the
purpose of  rehabilitation,  conservation  or  liquidation,  then the Depositor  shall promptly remove the
Grantor Trustee and appoint a successor  Grantor Trustee by written  instrument,  in triplicate,  one copy
of  which  instrument  shall  be  delivered  to the  Grantor  Trustee  so  removed  and one  copy of which
instrument shall be delivered to the successor Grantor Trustee so appointed.

         (c)      The Holders of Certificates  evidencing  Fractional Undivided Interests  aggregating not
less than 51% of the Trust  Fund may at any time  remove  the  Grantor  Trustee  and  appoint a  successor
Grantor Trustee by written  instrument or instruments,  in quadruplicate,  signed by such Holders or their
attorneys-in-fact  duly  authorized,  one  complete  set of which  instruments  shall be  delivered to the
Depositor and such party so removed and one copy of which  instrument  shall be delivered to the successor
so appointed.

         (d)      No  resignation  or  removal of the  Grantor  Trustee  and  appointment  of a  successor
Grantor  Trustee  pursuant to any of the  provisions  of this Section 7.08 shall become  effective  except
upon  appointment of and acceptance of such  appointment by the successor  Grantor  Trustee as provided in
Section 7.09.

         SECTION 7.09.     SUCCESSOR GRANTOR TRUSTEE.

         (a)      Any  successor  Grantor  Trustee  appointed as provided in Section  7.08 shall  execute,
acknowledge  and deliver to the Depositor and to its predecessor  Grantor Trustee an instrument  accepting
such  appointment  hereunder.  The  resignation or removal of the  predecessor  Grantor Trustee shall then
become  effective and such successor  Grantor Trustee  without any further act, deed or conveyance,  shall
become fully vested with all the rights,  powers,  duties and  obligations of its  predecessor  hereunder,
with like effect as if  originally  named as Grantor  Trustee  herein.  The  predecessor  Grantor  Trustee
shall,  after its  receipt  of payment  of its  outstanding  fees and  expenses,  promptly  deliver to the
successor  Grantor  Trustee all assets and records of the Trust held by it  hereunder,  and the  Depositor
and the predecessor  Grantor  Trustee shall execute and deliver such  instruments and do such other things
as may  reasonably  be required  for more fully and  certainly  vesting and  confirming  in the  successor
Grantor Trustee all such rights, powers, duties and obligations.

         (b)      No successor  Grantor Trustee shall accept  appointment as provided in this Section 7.09
unless  at the time of such  acceptance  such  successor  Grantor  Trustee  shall be  eligible  under  the
provisions of Section 7.06.

         (c)      Upon  acceptance  of  appointment  by a  successor  Grantor  Trustee as provided in this
Section 7.09, the successor  Grantor  Trustee shall mail notice of the succession of such Grantor  Trustee
hereunder to all  Certificateholders  at their addresses as shown in the  Certificate  Register and to the
Rating Agencies.

         SECTION 7.10.     MERGER OR  CONSOLIDATION  OF GRANTOR  TRUSTEE.  ANY STATE BANK OR TRUST COMPANY
OR NATIONAL  BANKING  ASSOCIATION  INTO WHICH THE GRANTOR TRUSTEE MAY BE MERGED OR CONVERTED OR WITH WHICH
IT MAY BE  CONSOLIDATED,  OR ANY STATE BANK OR TRUST  COMPANY OR NATIONAL  BANKING  ASSOCIATION  RESULTING
FROM ANY MERGER,  CONVERSION OR  CONSOLIDATION TO WHICH THE GRANTOR TRUSTEE SHALL BE A PARTY, OR ANY STATE
BANK OR TRUST  COMPANY OR NATIONAL  BANKING  ASSOCIATION  SUCCEEDING  TO ALL OR  SUBSTANTIALLY  ALL OF THE
CORPORATE  BUSINESS OF THE GRANTOR  TRUSTEE  SHALL BE THE  SUCCESSOR  OF THE  GRANTOR  TRUSTEE  HEREUNDER,
PROVIDED  SUCH STATE BANK OR TRUST COMPANY OR NATIONAL  BANKING  ASSOCIATION  SHALL BE ELIGIBLE  UNDER THE
PROVISIONS OF SECTION 7.06.  SUCH  SUCCESSION  SHALL BE VALID WITHOUT THE EXECUTION OR FILING OF ANY PAPER
OR  ANY  FURTHER  ACT  ON  THE  PART  OF  ANY OF THE  PARTIES  HERETO,  ANYTHING  HEREIN  TO THE  CONTRARY
NOTWITHSTANDING.

         SECTION 7.11.     APPOINTMENT OF CO-GRANTOR TRUSTEE OR SEPARATE GRANTOR TRUSTEE.

         (a)      Notwithstanding  any other  provisions  hereof,  at any time, for the purpose of meeting
any legal  requirements of any  jurisdiction in which any part of the Trust or property  constituting  the
same may at the time be located,  the  Depositor  and the Grantor  Trustee  acting  jointly shall have the
power and shall  execute and  deliver  all  instruments  to appoint  one or more  Persons  approved by the
Grantor Trustee and the Depositor to act as co-grantor  trustee or co-grantor  trustees,  jointly with the
Grantor  Trustee,  or separate  grantor trustee or separate  grantor  trustees,  of all or any part of the
Trust,  and to vest in such  Person or Persons,  in such  capacity,  such title to the Trust,  or any part
thereof,  and,  subject to the other  provisions of this Section 7.11, such powers,  duties,  obligations,
rights and trusts as the Depositor and the Grantor Trustee may consider necessary or desirable.

         (b)      If the  Depositor  shall not have  joined in such  appointment  within 15 days after the
receipt  by it of a written  request  so to do,  the  Grantor  Trustee  shall  have the power to make such
appointment without any action by or consent of the Depositor.

         (c)      No co-grantor  trustee or separate  grantor trustee  hereunder shall be required to meet
the terms of  eligibility  as a successor  Grantor  Trustee under Section 7.06  hereunder and no notice to
Certificateholders  of the appointment of co-grantor  trustee(s) or separate  grantor  trustee(s) shall be
required under Section 7.08 hereof.

         (d)      In the case of any  appointment  of a  co-grantor  trustee or separate  grantor  trustee
pursuant to this Section 7.11, all rights,  powers,  duties and obligations  conferred or imposed upon the
Grantor  Trustee and  required to be conferred on such  co-grantor  trustee  shall be conferred or imposed
upon and  exercised or performed by the Grantor  Trustee and such separate  grantor  trustee or co-grantor
trustee  jointly,  except to the extent that under any law of any jurisdiction in which any particular act
or acts are to be performed,  the Grantor  Trustee shall be incompetent or unqualified to perform such act
or acts, in which event such rights,  powers,  duties and  obligations  (including the holding of title to
the Trust or any portion  thereof in any such  jurisdiction)  shall be  exercised  and  performed  by such
separate grantor trustee or co-grantor trustee at the direction of the Grantor Trustee.

         (e)      Any notice,  request or other  writing  given to the Grantor  Trustee shall be deemed to
have been given to each of the then separate grantor trustees and co-grantor  trustees,  as effectively as
if given to each of them. Every instrument  appointing any separate grantor trustee or co-grantor  trustee
shall refer to this  Agreement and the conditions of this Article VII. Each separate  grantor  trustee and
co-grantor  trustee,  upon its  acceptance  of the trusts  conferred,  shall be vested with the estates or
property  specified  in its  instrument  of  appointment,  either  jointly  with the  Grantor  Trustee  or
separately,  as may be provided  therein,  subject to all the provisions of this  Agreement,  specifically
including  every  provision of this Agreement  relating to the conduct of,  affecting the liability of, or
affording  protection  to, the  Grantor  Trustee.  Every such  instrument  shall be filed with the Grantor
Trustee.

         (f)      To the extent  not  prohibited  by law,  any  separate  grantor  trustee  or  co-grantor
trustee may, at any time,  request the Grantor  Trustee,  its agent or  attorney-in-fact,  with full power
and  authority,  to do any lawful act under or with  respect  to this  Agreement  on its behalf and in its
name.  If any separate  grantor  trustee or  co-grantor  trustee  shall die,  become  incapable of acting,
resign or be removed,  all of its  estates,  properties  rights,  remedies and trusts shall vest in and be
exercised by the Grantor  Trustee,  to the extent  permitted by law,  without the  appointment of a new or
successor Grantor Trustee.

         (g)      No grantor  trustee under this  Agreement  shall be  personally  liable by reason of any
act or omission of another  grantor  trustee under this  Agreement.  The Depositor and the Grantor Trustee
acting  jointly  may at any time  accept the  resignation  of or remove any  separate  grantor  trustee or
co-grantor trustee.

         SECTION 7.12.     FEDERAL  INFORMATION RETURNS AND REPORTS TO  CERTIFICATEHOLDERS;  GRANTOR TRUST
ADMINISTRATION.

         (a)      The  Underlying  Trustee,  pursuant  to Section  9.12(g) of the  Underlying  Pooling and
Servicing  Agreement,  shall perform its  obligations  relating to the Trust in a manner so as to maintain
the status of the Trust Fund as a grantor  trust under  subpart E, part I of  subchapter J of chapter 1 of
the Code  and not as an  association  taxable  as a  corporation,  as a  taxable  mortgage  pool,  or as a
partnership  and to prevent  the  imposition  of any  federal,  state or local  income or other tax on the
Trust Fund.

         (b)      The  Underlying  Trustee  shall  furnish  or cause to be  furnished  to  holders  of the
Certificates,  and shall file or cause to be filed with the Internal Revenue  Service,  together with Form
1041 or such other form as may be applicable,  such  information with respect to the income and deductions
of the Trust Fund at the time or times and in the manner  required by the Code,  including  furnishing the
Grantor  Trustee with such other customary  factual  information to enable  Certificateholders  to prepare
their tax returns,  including  information  required  with  respect to  computing  the accrual of original
issue and market discount.

         (c)      Notwithstanding  any other  provisions of this Agreement,  the Underlying  Trustee shall
comply with all federal  withholding  requirements  with  respect to payments to  Certificateholders.  The
consent of  Certificateholders  shall not be required for any such  withholding.  In the event the Grantor
Trustee,  based solely on instructions from such  Certificateholder or other Person,  withholds any amount
from any  Certificateholder  pursuant to federal  withholdings  requirements,  the Grantor  Trustee  shall
indicate to such Certificateholder the amount so withheld.

         (d)      The Underlying  Trustee agrees to indemnify the Trust Fund, the Grantor  Trustee and the
Depositor for any taxes and costs including,  without  limitation,  any reasonable  attorneys fees imposed
on or incurred by the Trust Fund,  the  Grantor  Trustee or the  Depositor  as a result of a breach of the
Underlying Trustee's obligations set forth in this Section 7.12.


                                               ARTICLE VIII

                                               TERMINATION

         SECTION 8.01.     TERMINATION  UPON REPURCHASE BY THE DEPOSITOR OR ITS DESIGNEE OR LIQUIDATION OF
THE MORTGAGE LOANS.

         (a)      The  respective  obligations  and  responsibilities  of the  Depositor  and the  Grantor
Trustee  created  hereby,  other  than  the  obligation  of  the  Grantor  Trustee  to  make  payments  to
Certificateholders  as  hereinafter  set forth,  shall  terminate  upon the  termination of the Underlying
Pooling and Servicing  Agreement or upon the making of the final payment or other  liquidation  of each of
the Underlying Certificates, or any advance with respect thereto.

         (b)      In no event,  however,  shall the Trust created hereby continue beyond the expiration of
21  years  from  the  death of the last  survivor  of the  descendants  of  Joseph  P.  Kennedy,  the late
Ambassador of the United States to the Court of St. James's, living on the date of this Agreement.

         (c)      The  Grantor  Trustee  shall  give  notice  of  any  termination  of  the  Trust  to the
Certificateholders,  with  a copy  to  the  Rating  Agencies,  upon  which  the  Certificateholders  shall
surrender  their  Certificates  to the Grantor  Trustee  for  payment by the Grantor  Trustee of the final
distribution  and  cancellation  with respect  thereto.  Such notice shall be given by letter,  mailed not
later than the 20th day of the month of such final  distribution,  and shall specify (i) the  Distribution
Date upon which final  payment of the  Certificates  will be made upon  presentation  and surrender of the
Certificates at the office of the Grantor Trustee  therein  designated,  (ii) the amount of any such final
payment and (iii) that the Record Date otherwise  applicable to such  Distribution Date is not applicable,
payments being made by the Grantor  Trustee only upon  presentation  and surrender of the  Certificates at
the office of the Grantor Trustee therein specified.

         (d)      Upon the  presentation  and  surrender of the  Certificates,  the Grantor  Trustee shall
distribute to the remaining  Certificateholders,  in accordance with their respective  interests and based
solely  upon  information  provided to it by the  Underlying  Trustee and  calculations  conducted  by the
Underlying  Trustee with respect thereto,  all Available Funds remaining in the Grantor Trust Distribution
Account.

         (e)      If  not  all  of  the   Certificateholders   shall  surrender  their   Certificates  for
cancellation  within six months after the time specified in the  above-mentioned  written notice, then the
Grantor  Trustee  shall give a second  written  notice to the  remaining  Certificateholders  to surrender
their  Certificates for cancellation and receive the final  distribution with respect thereto.  If, within
six  months  after  the  second  notice,  not  all  the  Certificates  shall  have  been  surrendered  for
cancellation,  then  the  Grantor  Trustee  may take  appropriate  steps,  or  appoint  any  agent to take
appropriate   steps,  to  contact  the  remaining   Certificateholders   concerning   surrender  of  their
Certificates,  and the cost thereof  shall be paid out of the funds and other assets which remain  subject
to this Agreement.

                                                ARTICLE IX

                                         MISCELLANEOUS PROVISIONS

         SECTION 9.01.     INTENT OF PARTIES.  THE PARTIES  INTEND THAT THE TRUST FUND SHALL BE TREATED AS
A GRANTOR  TRUST FOR FEDERAL  INCOME TAX  PURPOSES AND THAT THE  PROVISIONS  OF THIS  AGREEMENT  SHOULD BE
CONSTRUED IN FURTHERANCE OF THIS INTENT.

         SECTION 9.02.     ACTION  UNDER  UNDERLYING  DOCUMENTS.  IN THE EVENT THAT THERE ARE ANY  MATTERS
ARISING UNDER THE UNDERLYING  POOLING AND SERVICING  AGREEMENT RELATED TO AN UNDERLYING  CERTIFICATE WHICH
REQUIRE THE VOTE OR DIRECTION OF HOLDERS OF THE UNDERLYING CERTIFICATES  THEREUNDER,  THE GRANTOR TRUSTEE,
AS HOLDER OF THE UNDERLYING  CERTIFICATES  WILL VOTE SUCH  UNDERLYING  CERTIFICATE IN ACCORDANCE  WITH THE
WRITTEN  INSTRUCTIONS  RECEIVED  FROM HOLDERS OF THE RELATED  CERTIFICATES  EVIDENCING AT LEAST 51% OF THE
FRACTIONAL  UNDIVIDED  INTEREST  OF THE  RELATED  CLASS  OF  CERTIFICATES.  IN  THE  ABSENCE  OF ANY  SUCH
INSTRUCTIONS, THE GRANTOR TRUSTEE WILL NOT VOTE SUCH UNDERLYING CERTIFICATES.

         Upon written request,  the Grantor Trustee will forward to the  Certificateholders  copies of any
communications  received  regarding  matters  arising  that  require  action by holders of the  Underlying
Certificates.

         SECTION 9.03.     AMENDMENT.

         (a)      This  Agreement  may be  amended  from  time to time by the  Depositor  and the  Grantor
Trustee  without the consent of the Swap  Counterparty  (other than with respect to any  amendment  hereto
that  materially and adversely  affects the rights of the Swap  Counterparty  hereunder,  which  amendment
shall  require the consent of the Swap  Counterparty)  and without  notice to or the consent of any of the
Certificateholders,  (i) to cure any ambiguity,  (ii) to correct or supplement any provisions  herein that
may be defective or inconsistent  with any other provisions  herein,  (iii) to conform the terms hereof to
the  disclosure  in the  Prospectus  or the  Prospectus  Supplement  (as each such term is  defined in the
Underlying  Pooling and Servicing  Agreement),  (iv) to comply with any changes in the Code or (v) to make
any other  provisions  with respect to matters or questions  arising under this Agreement  which shall not
be inconsistent  with the provisions of this Agreement;  provided,  however,  that, with regard to clauses
(iv) and (v) of this Section  9.03(a),  such action  shall not, as evidenced by an Opinion of  Independent
Counsel, adversely affect in any material respect the interests of any Certificateholder.

         (b)      This  Agreement  may also be  amended  from time to time by the  Depositor  and  Grantor
Trustee  with the  consent of the  Holders  of  Certificates  evidencing  Fractional  Undivided  Interests
aggregating  not less than 51% of the Trust Fund,  for the purpose of adding any provisions to or changing
in any manner or  eliminating  any of the  provisions of this  Agreement or of modifying in any manner the
rights of the  Certificateholders;  provided,  however,  that no such  amendment  shall (i)  reduce in any
manner the amount of, or delay the timing of,  payments  received on Mortgage  Loans which are required to
be  distributed on any  Certificate,  without the consent of the Holder of such  Certificate,  (ii) reduce
the  aforesaid  percentage  of  Certificates  the  Holders  of which are  required  to consent to any such
amendment,  without the consent of the Holders of all Certificates  then  outstanding,  or (iii) result in
the  imposition  of a tax on the Trust Fund or cause the Trust Fund to fail to be  classified as a grantor
trust under  subpart E, part I of  subchapter  J of chapter 1 of the Code,  as  evidenced by an Opinion of
Counsel  which  shall be  provided to the Grantor  Trustee  other than at the Grantor  Trustee's  expense.
Notwithstanding  any other  provision  of this  Agreement,  for purposes of the giving or  withholding  of
consents  pursuant  to this  Section  9.03(b),  Certificates  registered  in the  name of or held  for the
benefit of the  Depositor,  the  Grantor  Trustee or any  Affiliate  thereof or nominee  thereof  shall be
entitled  to  vote  their  Fractional   Undivided   Interests  with  respect  to  matters  affecting  such
Certificates.

         (c)      Promptly after the execution of any such  amendment,  the Grantor  Trustee shall furnish
a copy of  such  amendment  or  written  notification  of the  substance  of such  amendment  to the  Swap
Counterparty and each Certificateholder, with a copy to the Rating Agencies.

         (d)      In the case of an amendment  under Section  9.03(b) above, it shall not be necessary for
the  Certificateholders  to  approve  the  particular  form of such an  amendment.  Rather,  it  shall  be
sufficient  if the  Certificateholders  approve the  substance of the  amendment.  The manner of obtaining
such consents and of evidencing the  authorization of the execution  thereof by  Certificateholders  shall
be subject to such reasonable regulations as the Grantor Trustee may prescribe.

         (e)      Prior to the execution of any amendment to this  Agreement,  the parties hereto shall be
entitled to receive and rely upon an Opinion of Counsel  stating that the  execution of such  amendment is
authorized or permitted by this  Agreement.  The parties  hereto may, but shall not be obligated to, enter
into any such amendment which affects such parties'  respective  rights,  duties or immunities  under this
Agreement.

         SECTION 9.04.     RECORDATION  OF  AGREEMENT.  TO THE EXTENT  PERMITTED BY  APPLICABLE  LAW, THIS
AGREEMENT IS SUBJECT TO RECORDATION  IN ALL  APPROPRIATE  PUBLIC OFFICES FOR REAL PROPERTY  RECORDS IN ALL
THE  COUNTIES  OR OTHER  COMPARABLE  JURISDICTIONS  IN WHICH ANY OR ALL OF THE  MORTGAGED  PROPERTIES  ARE
SITUATED,  AND IN ANY OTHER APPROPRIATE  PUBLIC RECORDING OFFICE OR ELSEWHERE.  THE DEPOSITOR SHALL EFFECT
SUCH  RECORDATION,  AT THE  EXPENSE OF THE TRUST AND UPON THE  REQUEST IN WRITING OF A  CERTIFICATEHOLDER,
BUT ONLY IF SUCH  DIRECTION  IS  ACCOMPANIED  BY AN  OPINION OF COUNSEL  (PROVIDED  AT THE  EXPENSE OF THE
CERTIFICATEHOLDER  REQUESTING  RECORDATION)  TO THE EFFECT  THAT SUCH  RECORDATION  WOULD  MATERIALLY  AND
BENEFICIALLY AFFECT THE INTERESTS OF THE CERTIFICATEHOLDERS OR IS REQUIRED BY LAW.

         SECTION 9.05.     LIMITATION ON RIGHTS OF CERTIFICATEHOLDERS.

         (a)      The death or incapacity of any  Certificateholder  shall not terminate this Agreement or
the Trust, nor entitle such  Certificateholder's  legal representatives or heirs to claim an accounting or
to take any action or  proceeding  in any court for a partition or winding up of the Trust,  nor otherwise
affect the rights, obligations and liabilities of the parties hereto or any of them.

         (b)      Except as expressly  provided in this Agreement,  no  Certificateholders  shall have any
right to vote or in any manner  otherwise  control  the  operation  and  management  of the Trust,  or the
obligations of the parties  hereto,  nor shall anything herein set forth, or contained in the terms of the
Certificates,  be  construed so as to establish  the  Certificateholders  from time to time as partners or
members of an  association;  nor shall any  Certificateholders  be under any liability to any third Person
by reason of any action taken by the parties to this Agreement pursuant to any provision hereof.

         (c)      No  Certificateholder  shall have any right by virtue of any provision of this Agreement
to  institute  any suit,  action or  proceeding  in equity or at law upon,  under or with  respect to this
Agreement  against the  Depositor or any successor to any such parties  unless (i) such  Certificateholder
previously  shall have given to the Grantor  Trustee a written notice of a continuing  default,  as herein
provided,  (ii) the Holders of Certificates  evidencing  Fractional  Undivided  Interests  aggregating not
less than 51% of the Trust Fund shall have made  written  request  upon the Grantor  Trustee to  institute
such action,  suit or  proceeding in its own name as Grantor  Trustee  hereunder and shall have offered to
the Grantor  Trustee  such  reasonable  indemnity  as it may require  against the costs and  expenses  and
liabilities  to be incurred  therein or  thereby,  and (iii) the  Grantor  Trustee,  for 60 days after its
receipt of such notice,  request and offer of indemnity,  shall have neglected or refused to institute any
such action, suit or proceeding.

         (d)      No one or more  Certificateholders  shall have any right by virtue of any  provision  of
this  Agreement  to  affect  the  rights of any  other  Certificateholders  or to obtain or seek to obtain
priority  or  preference  over any other  such  Certificateholder,  or to  enforce  any right  under  this
Agreement,  except in the manner  herein  provided  and for the equal,  ratable and common  benefit of all
Certificateholders.  For the protection and  enforcement of the provisions of this Section 9.05,  each and
every  Certificateholder  and the Grantor  Trustee shall be entitled to such relief as can be given either
at law or in equity.

         SECTION 9.06.     ACTS OF CERTIFICATEHOLDERS.

         (a)      Any request, demand,  authorization,  direction, notice, consent, waiver or other action
provided by this  Agreement to be given or taken by  Certificateholders  may be embodied in and  evidenced
by one or more instruments of substantially  similar tenor signed by such  Certificateholders in person or
by an agent duly appointed in writing.  Except as herein otherwise expressly  provided,  such action shall
become  effective when such instrument or instruments  are delivered to the Grantor Trustee and/or,  where
it is  expressly  required  by this  Agreement,  to the  Depositor  and/or the Grantor  Trustee.  Proof of
execution of any such  instrument or of a writing  appointing  any such agent shall be sufficient  for any
purpose of this  Agreement  and  conclusive  in favor of the Grantor  Trustee and the Depositor if made in
the manner provided in this Section 9.06.

         (b)      The fact and date of the  execution by any Person of any such  instrument or writing may
be proved by the  affidavit  of a witness of such  execution  or by a  certificate  of a notary  public or
other officer authorized by law to take  acknowledgments of deeds,  certifying that the individual signing
such  instrument  or writing  acknowledged  to him the  execution  thereof.  Where such  execution is by a
signer acting in a capacity  other than his or her  individual  capacity,  such  certificate  or affidavit
shall also  constitute  sufficient  proof of his or her  authority.  The fact and date of the execution of
any such  instrument  or writing,  or the  authority of the  individual  executing  the same,  may also be
proved in any other manner which the Grantor Trustee deems sufficient.

         (c)      The  ownership  of  Certificates  (notwithstanding  any  notation of  ownership or other
writing  on  such  Certificates,  except  an  endorsement  in  accordance  with  Section  4.02  made  on a
Certificate  presented in accordance with Section 4.04) shall be proved by the Certificate  Register,  and
neither the Grantor  Trustee,  the  Depositor  nor any  successor to any such parties shall be affected by
any notice to the contrary.

         (d)      Any request, demand,  authorization,  direction, notice, consent, waiver or other action
of the holder of any  Certificate  shall bind every future holder of the same  Certificate  and the holder
of every Certificate  issued upon the registration of transfer or exchange thereof,  if applicable,  or in
lieu thereof with respect to anything  done,  omitted or suffered to be done by the Grantor  Trustee,  the
Depositor or any successor to any such party in reliance  thereon,  whether or not notation of such action
is made upon such Certificates.

         (e)      In  determining  whether  the  Holders  of  the  requisite  percentage  of  Certificates
evidencing  Fractional  Undivided  Interests  have given any request,  demand,  authorization,  direction,
notice,  consent or waiver  hereunder,  Certificates  owned by the Grantor  Trustee,  the Depositor or any
Affiliate thereof shall be disregarded,  except as otherwise  provided in Section 9.03(b) and except that,
in  determining  whether  the  Grantor  Trustee  and the  Depositor  and any  Affiliate  thereof  shall be
protected in relying upon any such request, demand,  authorization,  direction, notice, consent or waiver,
only Certificates  which such party knows to be so owned shall be so disregarded.  Certificates which have
been  pledged  in good faith to the  Grantor  Trustee,  the  Depositor  or any  Affiliate  thereof  may be
regarded as  outstanding  if the  pledgor  establishes  to the  satisfaction  of the  Grantor  Trustee the
pledgor's right to act with respect to such  Certificates  and that the pledgor is not an Affiliate of the
Grantor Trustee or the Depositor, as the case may be.

         SECTION 9.07.     GOVERNING  LAW.  THIS  AGREEMENT  AND THE  CERTIFICATES  SHALL BE  CONSTRUED IN
ACCORDANCE  WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT  REFERENCE  TO ITS CONFLICT OF LAWS RULES,  AND
THE  OBLIGATIONS,  RIGHTS AND REMEDIES OF THE PARTIES  HEREUNDER  SHALL BE DETERMINED  IN ACCORDANCE  WITH
SUCH LAWS.

         SECTION 9.08.     NOTICES.  ALL DEMANDS AND  NOTICES  HEREUNDER  SHALL BE IN WRITING AND SHALL BE
DEEMED GIVEN WHEN  DELIVERED AT (INCLUDING  DELIVERY BY FACSIMILE)  OR MAILED BY REGISTERED  MAIL,  RETURN
RECEIPT  REQUESTED,  POSTAGE  PREPAID,  OR BY  RECOGNIZED  OVERNIGHT  COURIER,  TO (I) IN THE  CASE OF THE
DEPOSITOR, 383 MADISON AVENUE, NEW YORK, NEW YORK 10179, ATTENTION: VICE  PRESIDENT-SERVICING,  TELECOPIER
NUMBER:  (212)  272-7206,  OR TO SUCH OTHER  ADDRESS AS MAY  HEREAFTER BE  FURNISHED TO THE OTHER  PARTIES
HERETO IN WRITING;  (II) IN THE CASE OF THE GRANTOR TRUSTEE,  AT ITS CORPORATE TRUST OFFICE, OR SUCH OTHER
ADDRESS AS MAY HEREAFTER BE FURNISHED TO THE OTHER  PARTIES  HERETO IN WRITING OR (III) IN THE CASE OF THE
RATING AGENCIES,  MOODY'S INVESTORS SERVICE,  INC., 99 CHURCH STREET, 4TH FLOOR, NEW YORK, NEW YORK 10004,
AND STANDARD & POOR'S,  A DIVISION OF THE MCGRAW-HILL  COMPANIES,  INC., 55 WATER STREET,  41ST FLOOR, NEW
YORK,  NEW YORK,  10041,  ATTENTION:  RESIDENTIAL  MORTGAGE  SURVEILLANCE.  ANY  NOTICE  DELIVERED  TO THE
DEPOSITOR OR THE GRANTOR  TRUSTEE UNDER THIS AGREEMENT  SHALL BE EFFECTIVE  ONLY UPON RECEIPT.  ANY NOTICE
REQUIRED OR PERMITTED TO BE MAILED TO A  CERTIFICATEHOLDER,  UNLESS OTHERWISE  PROVIDED  HEREIN,  SHALL BE
GIVEN BY FIRST-CLASS  MAIL,  POSTAGE  PREPAID,  AT THE ADDRESS OF SUCH  CERTIFICATEHOLDER  AS SHOWN IN THE
CERTIFICATE  REGISTER.  ANY  NOTICE  SO MAILED  WITHIN  THE TIME  PRESCRIBED  IN THIS  AGREEMENT  SHALL BE
CONCLUSIVELY PRESUMED TO HAVE BEEN DULY GIVEN WHEN MAILED,  WHETHER OR NOT THE CERTIFICATEHOLDER  RECEIVES
SUCH NOTICE.

         SECTION 9.09.     SEVERABILITY  OF PROVISIONS.  IF ANY ONE OR MORE OF THE COVENANTS,  AGREEMENTS,
PROVISIONS  OR  TERMS OF THIS  AGREEMENT  SHALL BE FOR ANY  REASON  WHATSOEVER  HELD  INVALID,  THEN  SUCH
COVENANTS,  AGREEMENTS,  PROVISIONS  OR TERMS  SHALL BE  DEEMED  SEVERED  FROM  THE  REMAINING  COVENANTS,
AGREEMENTS,  PROVISIONS  OR  TERMS  OF  THIS  AGREEMENT  AND  SHALL  IN NO  WAY  AFFECT  THE  VALIDITY  OR
ENFORCEABILITY  OF THE OTHER  PROVISIONS  OF THIS  AGREEMENT OR OF THE  CERTIFICATES  OR THE RIGHTS OF THE
HOLDERS THEREOF.

         SECTION 9.10.     SUCCESSORS  AND ASSIGNS.  THE  PROVISIONS  OF THIS  AGREEMENT  SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF THE RESPECTIVE SUCCESSORS AND ASSIGNS OF THE PARTIES HERETO.

         SECTION 9.11.     ARTICLE AND SECTION  HEADINGS.  THE ARTICLE AND SECTION HEADINGS HEREIN ARE FOR
CONVENIENCE OF REFERENCE ONLY, AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING HEREOF.

         SECTION 9.12.     COUNTERPARTS.  THIS  AGREEMENT  MAY BE  EXECUTED  IN TWO OR MORE  COUNTERPARTS,
EACH OF WHICH  WHEN SO  EXECUTED  AND  DELIVERED  SHALL BE AN  ORIGINAL  BUT ALL OF WHICH  TOGETHER  SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.

         SECTION 9.13.     NOTICE TO RATING  AGENCIES.  THE ARTICLE AND  SECTION  HEADINGS  HEREIN ARE FOR
CONVENIENCE  OF  REFERENCE  ONLY,  AND SHALL NOT  LIMITED OR  OTHERWISE  AFFECT THE  MEANING  HEREOF.  THE
GRANTOR  TRUSTEE  SHALL  PROMPTLY  PROVIDE  NOTICE  TO EACH  RATING  AGENCY  WITH  RESPECT  TO EACH OF THE
FOLLOWING OF WHICH IT HAS ACTUAL KNOWLEDGE:

                           (1)      Any material change or amendment to this Agreement;

                           (2)      The  resignation  or  termination  of the Grantor  Trustee  under this
                                    Agreement;

                           (3)      The final payment to Certificateholders; and

                           (4)      Any change in the location of the Grantor Trust Distribution Account.

         SECTION 9.14.     ENFORCEMENT  OF RIGHTS.  THE GRANTOR  TRUSTEE  SHALL TAKE SUCH ACTION AS MAY BE
NECESSARY TO ENFORCE THE RIGHTS OF THE TRUST PURSUANT TO THE SWAP  AGREEMENTS  AND, TO THE EXTENT ANY SWAP
AGREEMENT  IS  TERMINATED  PRIOR  TO THE  TERMINATION  DATE  SET  FORTH  THEREIN,  SHALL  ENTER  INTO  ANY
REPLACEMENT SWAP AGREEMENT AS DIRECTED BY THE DEPOSITOR.


                                           [Signatures Follow]




--------------------------------------------------------------------------------




         IN WITNESS  WHEREOF,  the Depositor and the Grantor  Trustee have caused their names to be signed
hereto by their respective officers thereunto duly authorized as of the day and year first above written.

                                                     STRUCTURED ASSET MORTGAGE INVESTMENTS II INC, as
                                                     Depositor

                                                     By:  /s/ Baron Silverstein
                                                          Name: Baron Silverstein
                                                          Title:   Senior Managing Director


                                                     WELLS FARGO BANK, NATIONAL ASSOCIATION, as Grantor
                                                     Trustee

                                                     By:  /s/ Stacey M. Taylor
                                                          Name: Stacey M. Taylor
                                                          Title: Vice President




--------------------------------------------------------------------------------




STATE OF NEW YORK                        )
                                         )        ss.:
COUNTY OF NEW YORK                       )

         On the 31st day of October,  2006,  before me, a notary public in and for said State,  personally
appeared Baron  Silverstein,  known to me to be a Senior  Managing  Director of Structured  Asset Mortgage
Investments II Inc., the corporation that executed the within  instrument,  and also known to me to be the
person  who  executed  it on behalf of said  corporation,  and  acknowledged  to me that such  corporation
executed the within instrument.

         IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day and year
in this certificate first above written.

                                                                        /s/ Michelle Sterling
                                                                                Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF MARYLAND                             )
                                              )   ss.:
COUNTY OF ANNE ARUNDEL                        )

         On the 31st day of October,  2006,  before me, a notary public in and for said State,  personally
appeared  Stacey  Taylor,  known to me to be a Vice President of Wells Fargo Bank,  National  Association,
the corporation  that executed the within  instrument,  and also known to me to be the person who executed
it on behalf of said  corporation,  and  acknowledged  to me that such  corporation  executed  the  within
instrument.

         IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day and year
in this certificate first above written.

                                                                    /s/ Jennifer Richardson
                                                                                Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




                                               EXHIBIT A-1
                                     Form of Class I-A-2B Certificate

         THE CURRENT  PRINCIPAL  AMOUNT OF THIS  CERTIFICATE  WILL BE DECREASED BY THE PRINCIPAL  PAYMENTS
MADE WITH  RESPECT  HERETO AND  UNDERLYING  REALIZED  LOSSES  ALLOCABLE  TO THE  UNDERLYING  CERTIFICATES.
ACCORDINGLY,  FOLLOWING THE INITIAL  ISSUANCE OF THE  CERTIFICATES,  THE CURRENT  PRINCIPAL AMOUNT OF THIS
CERTIFICATE  WILL BE DIFFERENT FROM THE  DENOMINATION  SHOWN BELOW.  ANYONE ACQUIRING THIS CERTIFICATE MAY
ASCERTAIN ITS CURRENT PRINCIPAL AMOUNT BY INQUIRY OF THE GRANTOR TRUSTEE NAMED HEREIN.

         UNLESS THIS  CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST
COMPANY TO THE GRANTOR  TRUSTEE OR ITS AGENT FOR  REGISTRATION OF TRANSFER,  EXCHANGE OR PAYMENT,  AND ANY
CERTIFICATE  ISSUED  IS  REGISTERED  IN THE  NAME OF CEDE & CO.  OR SUCH  OTHER  NAME AS  REQUESTED  BY AN
AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO CEDE & CO.,  ANY
TRANSFER,  PLEDGE OR OTHER USE HEREOF FOR VALUE OR  OTHERWISE  BY OR TO ANY PERSON IS  WRONGFUL  SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

         THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN EMPLOYEE
BENEFIT  PLAN OR OTHER  RETIREMENT  ARRANGEMENT  WHICH IS  SUBJECT TO TITLE I OF THE  EMPLOYEE  RETIREMENT
INCOME  SECURITY ACT OF 1974, AS AMENDED  (ERISA),  OR SECTION 4975 OF THE INTERNAL  REVENUE CODE OF 1986,
AS  AMENDED,  UNLESS THE  PURCHASE  OF THE CLASS  I-A-2B  CERTIFICATES  ON BEHALF OF SUCH  PERSON WILL NOT
RESULT IN OR  CONSTITUTE A NONEXEMPT  PROHIBITED  TRANSACTION  UNDER ERISA OR SECTION 4975 OF THE CODE, IS
PERMISSIBLE  UNDER  APPLICABLE LAW AND WILL NOT GIVE RISE TO ANY OBLIGATIONS ON THE PART OF THE DEPOSITOR,
THE SERVICER,  THE UNDERLYING  TRUSTEE OR THE GRANTOR  TRUSTEE IN ADDITION TO THOSE  OBLIGATIONS SET FORTH
IN THE UNDERLYING POOLING AND SERVICING AGREEMENT.

         THE CERTIFICATES ARE SUBJECT TO THE RESTRICTIONS IN SECTION 4.05 OF THE AGREEMENT.




--------------------------------------------------------------------------------




Certificate No. [_]                                      Variable Pass-Through Rate

Grantor Trust Class I-A-2B

Date of Grantor Trust Agreement:                        Aggregate Initial Current Principal Amount of this
October 31, 2006                                        Certificate as of the Cut-off Date: $[____________]

Cut-off Date: October 1, 2006

First Distribution Date:                                Initial Current Principal Amount of this
November 25, 2006                                       Certificate as of the Cut-off Date:  $[____________]

Assumed Final Distribution Date:                        CUSIP: [____________]
October 25, 2036

                               BEAR STEARNS MORTGAGE FUNDING GRANTOR TRUST
                                                 2006-AR3
                                    MORTGAGE PASS-THROUGH CERTIFICATES
                                             SERIES 2006-AR3

         evidencing a fractional  undivided  interest in the distributions  allocable to the Grantor Trust
         Class I-A-2B  Certificates  with respect to a Trust Fund  consisting  primarily of the Underlying
         Certificates sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

         This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an
obligation of or interest in Structured  Asset  Mortgage  Investments  II Inc.  (the  "Depositor")  or the
Grantor  Trustee  referred  to  below  or any of  their  affiliates  or any  other  person.  Neither  this
Certificate nor the Underlying  Certificates  are guaranteed or insured by any  governmental  entity or by
the Depositor,  the Grantor  Trustee or any of their  respective  affiliates or any other person.  None of
the Depositor,  the Servicer or the Grantor Trustee nor any of their  respective  affiliates will have any
obligation  with respect to any  certificate  or other  obligation  secured by or payable from payments on
the Certificates.

         This  certifies  that Cede & Co. is the registered  owner of the  Fractional  Undivided  Interest
evidenced  hereby  in the  beneficial  ownership  interest  of  Certificates  of the  same  Class  as this
Certificate  in a trust (the "Trust  Fund")  consisting  primarily of the Class I-A-2B  Certificates  (the
"Underlying  Certificates")  sold by the  Depositor.  The Trust Fund was  created  pursuant to the Grantor
Trust  Agreement,  dated as of October 31, 2006 (the  "Agreement"),  among the  Depositor,  as  depositor,
Wells Fargo Bank, National Association,  as grantor trustee (the "Grantor Trustee"),  a summary of certain
of the  pertinent  provisions  of  which  is set  forth  hereafter.  To the  extent  not  defined  herein,
capitalized  terms  used  herein  shall  have  the  meaning  ascribed  to  them  in  the  Agreement.  This
Certificate is issued under and is subject to the terms,  provisions  and conditions of the Agreement,  to
which  Agreement the Holder of this  Certificate by virtue of its  acceptance  hereof assents and by which
such Holder is bound.

         Interest on this  Certificate  will accrue  during the period from and  including  the  preceding
Distribution  Date  (or in the  case of the  first  Distribution  Date,  from  the  Closing  Date)  to and
including the day prior to the current  Distribution  Date on the Current Principal Amount hereof at a per
annum  rate  equal to the  Pass-Through  Rate  set  forth  in the  Agreement.  The  Grantor  Trustee  will
distribute  on the 25th day of each month,  or, if such 25th day is not a Business  Day,  the  immediately
following  Business  Day  (each,  a  "Distribution  Date"),  commencing  on the  First  Distribution  Date
specified  above,  to the Person in whose name this  Certificate is registered at the close of business on
the Business Day  immediately  preceding  such  Distribution  Date,  an amount equal to the product of the
Fractional  Undivided  Interest  evidenced by this  Certificate and the amount (of interest and principal,
if  any)  required  to be  distributed  to  the  Holders  of  Certificates  of  the  same  Class  as  this
Certificate.  The  Assumed  Final  Distribution  Date is the  Distribution  Date in the month  immediately
following  the month of the latest  scheduled  maturity  date of any Mortgage Loan and is not likely to be
the date on which the Current Principal Amount of this Class of Certificates will be reduced to zero.

         Distributions  on this  Certificate  will be made by the Grantor  Trustee by check  mailed to the
address of the Person entitled  thereto as such name and address shall appear on the Certificate  Register
or, if such  Person so  requests  by  notifying  the  Grantor  Trustee in  writing,  as  specified  in the
Agreement.  Notwithstanding  the above, the final  distribution on this Certificate will be made after due
notice by the  Grantor  Trustee  of the  pendency  of such  distribution  and only upon  presentation  and
surrender of this  Certificate at the office or agency  appointed by the Grantor  Trustee for that purpose
and  designated in such notice.  The Initial  Current  Principal  Amount of this  Certificate is set forth
above. The Current  Principal  Amount hereof will be reduced to the extent of  distributions  allocable to
principal  hereon and any Underlying  Realized  Losses on the Mortgage  Loans  allocable to the Underlying
Certificates (and,  correspondingly,  to the  Certificates).  This Certificate is one of a duly authorized
issue of  Certificates  designated  as set forth on the face  hereof (the  "Certificates"),  issued in one
Class.  The  Certificates,  in the aggregate,  evidence the entire  beneficial  ownership  interest in the
Trust Fund formed pursuant to the Agreement.

         The  Certificateholder,  by its acceptance of this  Certificate,  agrees that it will look solely
to  the  Trust  Fund  for  payment   hereunder  and  that  the  Grantor  Trustee  is  not  liable  to  the
Certificateholders  for any  amount  payable  under  this  Certificate  or the  Agreement  or,  except  as
expressly provided in the Agreement, subject to any liability under the Agreement.

         This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the
Agreement  for the  interests,  rights  and  limitations  of  rights,  benefits,  obligations  and  duties
evidenced hereby, and the rights, duties and immunities of the Grantor Trustee with respect thereto.

         The Agreement permits,  with certain  exceptions therein provided,  the amendment thereof and the
modification  of the rights and  obligations  of the  Depositor  and the rights of the  Certificateholders
under the Agreement  from time to time by the  Depositor  and the Grantor  Trustee with the consent of the
Holders of Certificates  evidencing  Fractional  Undivided Interests  aggregating not less than 51% of the
Trust Fund.  Any such consent by the Holder of this  Certificate  shall be conclusive  and binding on such
Holder and upon all future Holders of this  Certificate  and of any  Certificate  issued upon the transfer
hereof or in lieu  hereof,  whether or not  notation of such  consent is made upon this  Certificate.  The
Agreement also permits the amendment  thereof,  in certain limited  circumstances,  without the consent of
the Holders of any of the  Certificates  or the consent of the Swap  Counterparty,  or without the consent
of the Holders of any of the Certificates but with the consent of the Swap Counterparty.

         As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer
of this  Certificate  is  registerable  with the Grantor  Trustee upon surrender of this  Certificate  for
registration  of transfer at the offices or agencies  maintained by the Grantor Trustee for such purposes,
duly  endorsed  by, or  accompanied  by a written  instrument  of  transfer in form  satisfactory  to, the
Grantor  Trustee,  duly  executed  by the Holder  hereof or such  Holder's  attorney  duly  authorized  in
writing,  and  thereupon one or more new  Certificates  in authorized  denominations  representing  a like
aggregate  Fractional  Undivided  Interest will be issued to the designated  transferee.  The Certificates
are issuable only as registered  Certificates without coupons in the Class and denominations  specified in
the Agreement.  As provided in the Agreement and subject to certain  limitations  therein set forth,  this
Certificate is  exchangeable  for one or more new  Certificates  evidencing the same Class and in the same
aggregate Fractional Undivided Interest, as requested by the Holder surrendering the same.

         No service charge will be made to the  Certificateholders  for any such registration of transfer,
but the Grantor  Trustee may require  payment of a sum  sufficient to cover any tax or other  governmental
charge payable in connection  therewith.  The Depositor,  the Grantor Trustee and any agent of any of them
may treat the Person in whose name this  Certificate  is  registered as the owner hereof for all purposes,
and none of  Depositor,  the  Grantor  Trustee  or any such  agent  shall be  affected  by  notice  to the
contrary.  The  obligations  created by the Agreement and the Trust Fund created  thereby  (other than the
obligations  to make payments to  Certificateholders  with respect to the  termination  of the  Agreement)
shall  terminate  upon the  termination  of the  Underlying  Pooling and  Servicing  Agreement or upon the
making of the final  payment or other  liquidation  with  respect to the  Underlying  Certificates.  In no
event,  however,  will the Trust Fund created by the Agreement  continue beyond the expiration of 21 years
after the death of certain persons identified in the Agreement.

         Unless this  Certificate  has been signed by an  authorized  signatory of the Grantor  Trustee by
manual signature,  this Certificate shall not be entitled to any benefit under the Agreement,  or be valid
for any purpose.

                                           [Signatures Follow]




--------------------------------------------------------------------------------




         IN WITNESS WHEREOF, the Grantor Trustee has caused this Certificate to be duly executed.

Dated: October 31, 2006

                                        WELLS FARGO BANK, NATIONAL ASSOCIATION,
                                        Not in its individual capacity but solely as Grantor Trustee

                                        By: _____________________________________
                                            Authorized Signatory


                                      CERTIFICATE OF AUTHENTICATION

         This is one of the Class I-A-2B Certificates referred to in the within-mentioned Agreement.

                                        WELLS FARGO BANK, NATIONAL ASSOCIATION,
                                        as Grantor Trustee

                                        By: _____________________________________
                                            Authorized Signatory




--------------------------------------------------------------------------------




                                                ASSIGNMENT

         FOR  VALUE  RECEIVED,   the  undersigned   hereby   sell(s),   assign(s)  and  transfer(s)   unto
____________________________________  (Please  print or typewrite  name and address  including  postal zip
code  of  assignee)  a  Fractional  Undivided  Interest  evidenced  by the  within  Mortgage  Pass-Through
Certificate  and hereby  authorizes  the  transfer  of  registration  of such  interest to assignee on the
Certificate Register of the Trust Fund.

         I (We) further direct the Grantor Trustee to issue a new Certificate of a like  denomination  and
Class, to the above named assignee and deliver such Certificate to the following address:

         Dated:                             _________________________________________
                                            Signature by or on behalf of assignor


                                            _________________________________________
                                            Signature Guaranteed


                                        DISTRIBUTION INSTRUCTIONS

         The assignee should include the following for purposes of distribution:

         Distributions  shall be made, by wire transfer or otherwise,  in immediately  available  funds to
__________________________________   for  the  account  of  _____________________________  account  number
__________,  or, if mailed by check, to  _________________________________________.  Applicable statements
should  be  mailed  to  _________________________________________________________.   This  information  is
provided    by     _______________________________________,     the    assignee     named    above,     or
____________________________, as its agent.




--------------------------------------------------------------------------------




                                                    EXHIBIT A-2
                                         Form of Class II-A-2B Certificate

         THE CURRENT  PRINCIPAL  AMOUNT OF THIS  CERTIFICATE  WILL BE DECREASED BY THE PRINCIPAL  PAYMENTS
MADE WITH  RESPECT  HERETO AND  UNDERLYING  REALIZED  LOSSES  ALLOCABLE  TO THE  UNDERLYING  CERTIFICATES.
ACCORDINGLY,  FOLLOWING THE INITIAL  ISSUANCE OF THE  CERTIFICATES,  THE CURRENT  PRINCIPAL AMOUNT OF THIS
CERTIFICATE  WILL BE DIFFERENT FROM THE  DENOMINATION  SHOWN BELOW.  ANYONE ACQUIRING THIS CERTIFICATE MAY
ASCERTAIN ITS CURRENT PRINCIPAL AMOUNT BY INQUIRY OF THE GRANTOR TRUSTEE NAMED HEREIN.

         UNLESS THIS  CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST
COMPANY TO THE GRANTOR  TRUSTEE OR ITS AGENT FOR  REGISTRATION OF TRANSFER,  EXCHANGE OR PAYMENT,  AND ANY
CERTIFICATE  ISSUED  IS  REGISTERED  IN THE  NAME OF CEDE & CO.  OR SUCH  OTHER  NAME AS  REQUESTED  BY AN
AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO CEDE & CO.,  ANY
TRANSFER,  PLEDGE OR OTHER USE HEREOF FOR VALUE OR  OTHERWISE  BY OR TO ANY PERSON IS  WRONGFUL  SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

         THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN EMPLOYEE
BENEFIT  PLAN OR OTHER  RETIREMENT  ARRANGEMENT  WHICH IS  SUBJECT TO TITLE I OF THE  EMPLOYEE  RETIREMENT
INCOME  SECURITY ACT OF 1974, AS AMENDED  (ERISA),  OR SECTION 4975 OF THE INTERNAL  REVENUE CODE OF 1986,
AS  AMENDED,  UNLESS THE  PURCHASE  OF THE CLASS  II-A-2B  CERTIFICATES  ON BEHALF OF SUCH PERSON WILL NOT
RESULT IN OR  CONSTITUTE A NONEXEMPT  PROHIBITED  TRANSACTION  UNDER ERISA OR SECTION 4975 OF THE CODE, IS
PERMISSIBLE  UNDER  APPLICABLE LAW AND WILL NOT GIVE RISE TO ANY OBLIGATIONS ON THE PART OF THE DEPOSITOR,
THE SERVICER,  THE UNDERLYING  TRUSTEE OR THE GRANTOR  TRUSTEE IN ADDITION TO THOSE  OBLIGATIONS SET FORTH
IN THE UNDERLYING POOLING AND SERVICING AGREEMENT.

         THE CERTIFICATES ARE SUBJECT TO THE RESTRICTIONS IN SECTION 4.05 OF THE AGREEMENT.




--------------------------------------------------------------------------------




Certificate No. [_]                                     Variable Pass-Through Rate

Grantor Trust Class II-A-2B

Date of Grantor Trust Agreement:                        Aggregate Initial Current Principal Amount of this
October 31, 2006                                        Certificate as of the Cut-off Date: $[____________]

Cut-off Date: October 1, 2006

First Distribution Date:                                Initial Current Principal Amount of this
November 25, 2006                                       Certificate as of the Cut-off Date:  $[____________]

Assumed Final Distribution Date: November 25, 2036      CUSIP: [____________]

                               BEAR STEARNS MORTGAGE FUNDING GRANTOR TRUST
                                                 2006-AR3
                                    MORTGAGE PASS-THROUGH CERTIFICATES
                                             SERIES 2006-AR3

         evidencing a fractional  undivided  interest in the distributions  allocable to the Grantor Trust
         Class II-A-2B  Certificates  with respect to a Trust Fund consisting  primarily of the Underlying
         Certificates sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

         This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an
obligation of or interest in Structured  Asset  Mortgage  Investments  II Inc.  (the  "Depositor")  or the
Grantor  Trustee  referred  to  below  or any of  their  affiliates  or any  other  person.  Neither  this
Certificate nor the Underlying  Certificates  are guaranteed or insured by any  governmental  entity or by
the Depositor,  the Grantor  Trustee or any of their  respective  affiliates or any other person.  None of
the Depositor,  the Servicer or the Grantor Trustee nor any of their  respective  affiliates will have any
obligation  with respect to any  certificate  or other  obligation  secured by or payable from payments on
the Certificates.

         This  certifies  that Cede & Co. is the registered  owner of the  Fractional  Undivided  Interest
evidenced  hereby  in the  beneficial  ownership  interest  of  Certificates  of the  same  Class  as this
Certificate  in a trust (the "Trust Fund")  consisting  primarily of the Class II-A-2B  Certificates  (the
"Underlying  Certificates")  sold by the  Depositor.  The Trust Fund was  created  pursuant to the Grantor
Trust  Agreement,  dated as of October 31, 2006 (the  "Agreement"),  among the  Depositor,  as  depositor,
Wells Fargo Bank, National Association,  as grantor trustee (the "Grantor Trustee"),  a summary of certain
of the  pertinent  provisions  of  which  is set  forth  hereafter.  To the  extent  not  defined  herein,
capitalized  terms  used  herein  shall  have  the  meaning  ascribed  to  them  in  the  Agreement.  This
Certificate is issued under and is subject to the terms,  provisions  and conditions of the Agreement,  to
which  Agreement the Holder of this  Certificate by virtue of its  acceptance  hereof assents and by which
such Holder is bound.

         Interest on this  Certificate  will accrue  during the period from and  including  the  preceding
Distribution  Date  (or in the  case of the  first  Distribution  Date,  from  the  Closing  Date)  to and
including the day prior to the current  Distribution  Date on the Current Principal Amount hereof at a per
annum  rate  equal to the  Pass-Through  Rate  set  forth  in the  Agreement.  The  Grantor  Trustee  will
distribute  on the 25th day of each month,  or, if such 25th day is not a Business  Day,  the  immediately
following  Business  Day  (each,  a  "Distribution  Date"),  commencing  on the  First  Distribution  Date
specified  above,  to the Person in whose name this  Certificate is registered at the close of business on
the Business Day  immediately  preceding  such  Distribution  Date,  an amount equal to the product of the
Fractional  Undivided  Interest  evidenced by this  Certificate and the amount (of interest and principal,
if  any)  required  to be  distributed  to  the  Holders  of  Certificates  of  the  same  Class  as  this
Certificate.  The  Assumed  Final  Distribution  Date is the  Distribution  Date in the month  immediately
following  the month of the latest  scheduled  maturity  date of any Mortgage Loan and is not likely to be
the date on which the Current Principal Amount of this Class of Certificates will be reduced to zero.

         Distributions  on this  Certificate  will be made by the Grantor  Trustee by check  mailed to the
address of the Person entitled  thereto as such name and address shall appear on the Certificate  Register
or, if such  Person so  requests  by  notifying  the  Grantor  Trustee in  writing,  as  specified  in the
Agreement.  Notwithstanding  the above, the final  distribution on this Certificate will be made after due
notice by the  Grantor  Trustee  of the  pendency  of such  distribution  and only upon  presentation  and
surrender of this  Certificate at the office or agency  appointed by the Grantor  Trustee for that purpose
and  designated in such notice.  The Initial  Current  Principal  Amount of this  Certificate is set forth
above. The Current  Principal  Amount hereof will be reduced to the extent of  distributions  allocable to
principal  hereon and any Underlying  Realized  Losses on the Mortgage  Loans  allocable to the Underlying
Certificates (and,  correspondingly,  to the  Certificates).  This Certificate is one of a duly authorized
issue of  Certificates  designated  as set forth on the face  hereof (the  "Certificates"),  issued in one
Class.  The  Certificates,  in the aggregate,  evidence the entire  beneficial  ownership  interest in the
Trust Fund formed pursuant to the Agreement.

         The  Certificateholder,  by its acceptance of this  Certificate,  agrees that it will look solely
to  the  Trust  Fund  for  payment   hereunder  and  that  the  Grantor  Trustee  is  not  liable  to  the
Certificateholders  for any  amount  payable  under  this  Certificate  or the  Agreement  or,  except  as
expressly provided in the Agreement, subject to any liability under the Agreement.

         This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the
Agreement  for the  interests,  rights  and  limitations  of  rights,  benefits,  obligations  and  duties
evidenced hereby, and the rights, duties and immunities of the Grantor Trustee with respect thereto.

         The Agreement permits,  with certain  exceptions therein provided,  the amendment thereof and the
modification  of the rights and  obligations  of the  Depositor  and the rights of the  Certificateholders
under the Agreement  from time to time by the  Depositor  and the Grantor  Trustee with the consent of the
Holders of Certificates  evidencing  Fractional  Undivided Interests  aggregating not less than 51% of the
Trust Fund.  Any such consent by the Holder of this  Certificate  shall be conclusive  and binding on such
Holder and upon all future Holders of this  Certificate  and of any  Certificate  issued upon the transfer
hereof or in lieu  hereof,  whether or not  notation of such  consent is made upon this  Certificate.  The
Agreement also permits the amendment  thereof,  in certain limited  circumstances,  without the consent of
the Holders of any of the  Certificates  or the consent of the Swap  Counterparty,  or without the consent
of the Holders of any of the Certificates but with the consent of the Swap Counterparty.

         As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer
of this  Certificate  is  registerable  with the Grantor  Trustee upon surrender of this  Certificate  for
registration  of transfer at the offices or agencies  maintained by the Grantor Trustee for such purposes,
duly  endorsed  by, or  accompanied  by a written  instrument  of  transfer in form  satisfactory  to, the
Grantor  Trustee,  duly  executed  by the Holder  hereof or such  Holder's  attorney  duly  authorized  in
writing,  and  thereupon one or more new  Certificates  in authorized  denominations  representing  a like
aggregate  Fractional  Undivided  Interest will be issued to the designated  transferee.  The Certificates
are issuable only as registered  Certificates without coupons in the Class and denominations  specified in
the Agreement.  As provided in the Agreement and subject to certain  limitations  therein set forth,  this
Certificate is  exchangeable  for one or more new  Certificates  evidencing the same Class and in the same
aggregate Fractional Undivided Interest, as requested by the Holder surrendering the same.

         No service charge will be made to the  Certificateholders  for any such registration of transfer,
but the Grantor  Trustee may require  payment of a sum  sufficient to cover any tax or other  governmental
charge payable in connection  therewith.  The Depositor,  the Grantor Trustee and any agent of any of them
may treat the Person in whose name this  Certificate  is  registered as the owner hereof for all purposes,
and none of  Depositor,  the  Grantor  Trustee  or any such  agent  shall be  affected  by  notice  to the
contrary.  The  obligations  created by the Agreement and the Trust Fund created  thereby  (other than the
obligations  to make payments to  Certificateholders  with respect to the  termination  of the  Agreement)
shall  terminate  upon the  termination  of the  Underlying  Pooling and  Servicing  Agreement or upon the
making of the final  payment or other  liquidation  with  respect to the  Underlying  Certificates.  In no
event,  however,  will the Trust Fund created by the Agreement  continue beyond the expiration of 21 years
after the death of certain persons identified in the Agreement.

         Unless this  Certificate  has been signed by an  authorized  signatory of the Grantor  Trustee by
manual signature,  this Certificate shall not be entitled to any benefit under the Agreement,  or be valid
for any purpose.

                                           [Signatures Follow]




--------------------------------------------------------------------------------




         IN WITNESS WHEREOF, the Grantor Trustee has caused this Certificate to be duly executed.

Dated: October 31, 2006

                                        WELLS FARGO BANK, NATIONAL ASSOCIATION,
                                        Not in its individual capacity but solely as Grantor Trustee

                                        By: _____________________________________
                                            Authorized Signatory


                                      CERTIFICATE OF AUTHENTICATION

         This is one of the Class II-A-2B Certificates referred to in the within-mentioned Agreement.

                                        WELLS FARGO BANK, NATIONAL ASSOCIATION,
                                        as Grantor Trustee

                                        By: _____________________________________
                                            Authorized Signatory




--------------------------------------------------------------------------------




                                                ASSIGNMENT

         FOR  VALUE  RECEIVED,   the  undersigned   hereby   sell(s),   assign(s)  and  transfer(s)   unto
____________________________________  (Please  print or typewrite  name and address  including  postal zip
code  of  assignee)  a  Fractional  Undivided  Interest  evidenced  by the  within  Mortgage  Pass-Through
Certificate  and hereby  authorizes  the  transfer  of  registration  of such  interest to assignee on the
Certificate Register of the Trust Fund.

         I (We) further direct the Grantor Trustee to issue a new Certificate of a like  denomination  and
Class, to the above named assignee and deliver such Certificate to the following address:

         Dated:                             _________________________________________
                                            Signature by or on behalf of assignor


                                            _________________________________________
                                            Signature Guaranteed


                                        DISTRIBUTION INSTRUCTIONS

         The assignee should include the following for purposes of distribution:

         Distributions  shall be made, by wire transfer or otherwise,  in immediately  available  funds to
__________________________________   for  the  account  of  _____________________________  account  number
__________,  or, if mailed by check, to  _________________________________________.  Applicable statements
should  be  mailed  to  _________________________________________________________.   This  information  is
provided    by     _______________________________________,     the    assignee     named    above,     or
____________________________, as its agent.




--------------------------------------------------------------------------------




                                               EXHIBIT B-1
                               Copy of Underlying Class I-A-2B Certificate


                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE CURRENT  PRINCIPAL  AMOUNT OF THIS  CERTIFICATE  WILL BE DECREASED BY THE  PRINCIPAL
PAYMENTS  HEREON AND  REALIZED  LOSSES  ALLOCATED  HERETO  AND  INCREASED  TO THE  EXTENT OF NET  DEFERRED
INTEREST  ALLOCATED HERETO AS SET FORTH IN THE AGREEMENT.  ACCORDINGLY,  FOLLOWING THE INITIAL ISSUANCE OF
THE  CERTIFICATES,  THE  CURRENT  PRINCIPAL  AMOUNT  OF  THIS  CERTIFICATE  WILL  BE  DIFFERENT  FROM  THE
DENOMINATION  SHOWN BELOW.  ANYONE ACQUIRING THIS  CERTIFICATE MAY ASCERTAIN ITS CURRENT  PRINCIPAL AMOUNT
BY INQUIRY OF THE TRUSTEE NAMED HEREIN.

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY
TRUST  COMPANY TO THE TRUSTEE OR ITS AGENT FOR  REGISTRATION  OF  TRANSFER,  EXCHANGE OR PAYMENT,  AND ANY
CERTIFICATE  ISSUED IS REGISTERED  IN THE NAME OF WELLS FARGO BANK,  NATIONAL  ASSOCIATION,  OR SUCH OTHER
NAME AS REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS
MADE TO WELLS FARGO BANK,  NATIONAL  ASSOCIATION,  ANY  TRANSFER,  PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE REGISTERED  OWNER HEREOF,  WELLS FARGO BANK,  NATIONAL
ASSOCIATION, HAS AN INTEREST HEREIN.




--------------------------------------------------------------------------------




Certificate No. 1



Underlying Class I-A-2B
Senior Support



                                                           Aggregate Initial Current Principal Amount of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
October 1, 2006                                            $51,418,000



                                                           Initial Current Principal Amount of this Certificate as
First Distribution Date:                                   of the Cut-off Date:
November 25, 2006                                           $51,418,000



Servicer:                                                  CUSIP: 07400H AY 9
EMC Mortgage Corporation



Assumed Final Distribution Date:
October 25, 2036



                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2006-AR3
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-AR3

         evidencing  a  fractional  undivided  interest  in the  distributions  allocable  to the
         Underlying Class I-A-2B  Certificates with respect to a Trust Fund consisting  primarily
         of a pool of adjustable  interest rate mortgage  loans secured by first liens on one- to
         four-family  residential  properties (the "Mortgage Loans") and sold by Structured Asset
         Mortgage Investments II Inc.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or an interest in Structured  Asset Mortgage  Investments II Inc.  ("SAMI II"),
the Servicer or the Trustee  referred to below or any of their  affiliates  or any other  person.  Neither
this Certificate nor the underlying  Mortgage Loans are guaranteed or insured by any  governmental  entity
or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI
II, the Servicer or any of their  affiliates  will have any obligation  with respect to any certificate or
other obligation secured by or payable from payments on the Certificates.

                  This certifies that Wells Fargo Bank, National  Association,  as Grantor Trustee, is the
registered  owner of the  Fractional  Undivided  Interest  evidenced  hereby in the  beneficial  ownership
interest of  Certificates  of the same Class as this  Certificate in a trust (the "Trust Fund")  primarily
consisting  of the  Mortgage  Loans  sold by  SAMI  II.  The  Mortgage  Loans  were  sold by EMC  Mortgage
Corporation  ("EMC") to SAMI II. EMC will act as servicer of the  Mortgage  Loans (the  "Servicer,"  which
term includes any successors  thereto under the Agreement  referred to below).  The Trust Fund was created
pursuant  to the  Pooling and  Servicing  Agreement  dated as of the  Cut-off  Date  specified  above (the
"Agreement"),  among SAMI II, as depositor (the "Seller"), EMC and Wells Fargo Bank, National Association,
as  trustee  (the  "Trustee"),  a summary of certain  of the  pertinent  provisions  of which is set forth
hereafter.  To the  extent not  defined  herein,  capitalized  terms used  herein  shall have the  meaning
ascribed  to them in the  Agreement.  This  Certificate  is issued  under  and is  subject  to the  terms,
provisions and conditions of the Agreement,  to which  Agreement the Holder of this  Certificate by virtue
of its acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from the Closing  Date) to and  including  the day prior to the current  Distribution  Date on the Current
Principal  Amount hereof at a per annum rate equal to the  Pass-Through  Rate set forth in the  Agreement.
The Trustee will  distribute  on the 25th day of each month,  or, if such 25th day is not a Business  Day,
the  immediately  following  Business  Day  (each,  a  "Distribution  Date"),   commencing  on  the  first
Distribution  Date  specified  above,  to the Person in whose name this  Certificate  is registered at the
close of business on the Business  Day  immediately  preceding  the related  Distribution  Date so long as
such  Certificate  remains in book-entry form (and  otherwise,  the close of business on the last Business
Day of the month  immediately  preceding  the month of such  Distribution  Date),  an amount  equal to the
product of the Fractional  Undivided  Interest  evidenced by this Certificate and the amount (of interest,
if any) required to be distributed to the Holders of Certificates  of the same Class as this  Certificate.
The Assumed Final  Distribution  Date is the Distribution Date in the month following the latest scheduled
maturity  date of any  Mortgage  Loan and is not  likely  to be the date on which  the  Current  Principal
Amount of this Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made by the Trustee by check  mailed to the
address of the Person entitled  thereto as such name and address shall appear on the Certificate  Register
or, if such Person so requests by  notifying  the Trustee in writing as  specified  in the  Agreement,  by
wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made after
due notice by the Trustee of the pendency of such  distribution  and only upon  presentation and surrender
of this  Certificate  at the office or agency  appointed by the Trustee for that purpose and designated in
such notice.  The initial Current  Principal  Amount of this  Certificate is set forth above.  The Current
Principal Amount hereof will be reduced to the extent of  distributions  allocable to principal hereon and
Realized Losses  allocated hereto and will be increased to the extent of Net Deferred  Interest  allocated
thereto, in each case, as set forth in the Agreement.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely  to  the  Trust  Fund  for  payment   hereunder   and  that  the  Trustee  is  not  liable  to  the
Certificateholders  for any  amount  payable  under  this  Certificate  or the  Agreement  or,  except  as
expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof and the  modification  of the rights and  obligations of the Seller,  the Servicer and the Trustee
and the  rights  of the  Certificateholders  under the  Agreement  from  time to time by the  Seller,  the
Servicer  and the  Trustee,  and (ii) the  amendment  thereof by the  Servicer  and the  Trustee  with the
consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain cases,  Holders of Certificates of affected  Classes  evidencing
such percentage of the Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this
Certificate  shall  be  conclusive  and  binding  on such  Holder  and  upon all  future  Holders  of this
Certificate  and of any  Certificate  issued upon the  transfer  hereof or in lieu  hereof  whether or not
notation of such consent is made upon this  Certificate.  The Agreement also permits the amendment thereof
in certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate for
registration  of transfer at the offices or agencies  maintained  by the Trustee for such  purposes,  duly
endorsed by, or accompanied by a written  instrument of transfer in form  satisfactory to the Trustee duly
executed by the Holder hereof or such Holder's  attorney duly authorized in writing,  and thereupon one or
more new  Certificates  in authorized  denominations  representing a like aggregate  Fractional  Undivided
Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Trustee may require payment of a sum sufficient to cover any tax or other  governmental
charge  payable in connection  therewith.  The Seller,  the Servicer,  the Trustee and any agent of any of
them may treat the  Person in whose  name this  Certificate  is  registered  as the owner  hereof  for all
purposes,  and none of the  Seller,  the  Servicer,  the  Trustee or any such agent  shall be  affected by
notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Stated Principal Balance of
the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the  Cut-off
Date Balance of such Mortgage Loans or (ii) the Depositor,  based upon an Opinion of Counsel  addressed to
the  Depositor and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement has
been lost or that a  substantial  risk  exists that such REMIC  status  will be lost for the  then-current
taxable  year.  The exercise of such right will effect the early  retirement  of the  Certificates.  In no
event,  however,  will the Trust Fund created by the Agreement  continue beyond the expiration of 21 years
after the death of certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Trustee by manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement
or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: October 31, 2006                                       WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This  is  one  of  the  Underlying  Class  I-A-2B   Certificates   referred  to  in  the
within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual capacity but solely as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory




--------------------------------------------------------------------------------




                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              ____________________________________________
                                                              Signature by or on behalf of assignor



                                                              ____________________________________________
                                                              Signature Guaranteed



                                        DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                               EXHIBIT B-2
                               Copy of Underlying Class II-A-2B Certificate

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE CURRENT  PRINCIPAL  AMOUNT OF THIS  CERTIFICATE  WILL BE DECREASED BY THE  PRINCIPAL
PAYMENTS  HEREON AND  REALIZED  LOSSES  ALLOCATED  HERETO  AND  INCREASED  TO THE  EXTENT OF NET  DEFERRED
INTEREST  ALLOCATED HERETO AS SET FORTH IN THE AGREEMENT.  ACCORDINGLY,  FOLLOWING THE INITIAL ISSUANCE OF
THE  CERTIFICATES,  THE  CURRENT  PRINCIPAL  AMOUNT  OF  THIS  CERTIFICATE  WILL  BE  DIFFERENT  FROM  THE
DENOMINATION  SHOWN BELOW.  ANYONE ACQUIRING THIS  CERTIFICATE MAY ASCERTAIN ITS CURRENT  PRINCIPAL AMOUNT
BY INQUIRY OF THE TRUSTEE NAMED HEREIN.

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY
TRUST  COMPANY TO THE TRUSTEE OR ITS AGENT FOR  REGISTRATION  OF  TRANSFER,  EXCHANGE OR PAYMENT,  AND ANY
CERTIFICATE  ISSUED IS REGISTERED  IN THE NAME OF WELLS FARGO BANK,  NATIONAL  ASSOCIATION,  OR SUCH OTHER
NAME AS REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS
MADE TO WELLS FARGO BANK,  NATIONAL  ASSOCIATION,  ANY  TRANSFER,  PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE REGISTERED  OWNER HEREOF,  WELLS FARGO BANK,  NATIONAL
ASSOCIATION, HAS AN INTEREST HEREIN.




--------------------------------------------------------------------------------




Certificate No. 1                                                           Variable Pass-Through Rate



Underlying Class II -A-2B
Senior Support



                                                           Aggregate Initial Current Principal Amount of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
October 1, 2006                                            $57,293,000



                                                           Initial Current Principal Amount of this Certificate as
First Distribution Date:                                   of the Cut-off Date:
November 25, 2006                                           $57,293,000



Servicer:                                                  CUSIP: 07400H BD 4
EMC Mortgage Corporation



Assumed Final Distribution Date:
November 25, 2036



                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2006-AR3
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-AR3

         evidencing  a  fractional  undivided  interest  in the  distributions  allocable  to the
         Underlying  Class  II-A-2B   Certificates  with  respect  to  a  Trust  Fund  consisting
         primarily of a pool of adjustable  interest  rate mortgage  loans secured by first liens
         on one- to  four-family  residential  properties  (the  "Mortgage  Loans")  and  sold by
         Structured Asset Mortgage Investments II Inc.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or an interest in Structured  Asset Mortgage  Investments II Inc.  ("SAMI II"),
the Servicer or the Trustee  referred to below or any of their  affiliates  or any other  person.  Neither
this Certificate nor the underlying  Mortgage Loans are guaranteed or insured by any  governmental  entity
or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI
II, the Servicer or any of their  affiliates  will have any obligation  with respect to any certificate or
other obligation secured by or payable from payments on the Certificates.

                  This certifies that Wells Fargo Bank, National  Association,  as Grantor Trustee, is the
registered  owner of the  Fractional  Undivided  Interest  evidenced  hereby in the  beneficial  ownership
interest of  Certificates  of the same Class as this  Certificate in a trust (the "Trust Fund")  primarily
consisting  of the  Mortgage  Loans  sold by  SAMI  II.  The  Mortgage  Loans  were  sold by EMC  Mortgage
Corporation  ("EMC") to SAMI II. EMC will act as servicer of the  Mortgage  Loans (the  "Servicer,"  which
term includes any successors  thereto under the Agreement  referred to below).  The Trust Fund was created
pursuant  to the  Pooling and  Servicing  Agreement  dated as of the  Cut-off  Date  specified  above (the
"Agreement"),  among SAMI II, as depositor (the "Seller"), EMC and Wells Fargo Bank, National Association,
as  trustee  (the  "Trustee"),  a summary of certain  of the  pertinent  provisions  of which is set forth
hereafter.  To the  extent not  defined  herein,  capitalized  terms used  herein  shall have the  meaning
ascribed  to them in the  Agreement.  This  Certificate  is issued  under  and is  subject  to the  terms,
provisions and conditions of the Agreement,  to which  Agreement the Holder of this  Certificate by virtue
of its acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from the Closing  Date) to and  including  the day prior to the current  Distribution  Date on the Current
Principal  Amount hereof at a per annum rate equal to the  Pass-Through  Rate set forth in the  Agreement.
The Trustee will  distribute  on the 25th day of each month,  or, if such 25th day is not a Business  Day,
the  immediately  following  Business  Day  (each,  a  "Distribution  Date"),   commencing  on  the  first
Distribution  Date  specified  above,  to the Person in whose name this  Certificate  is registered at the
close of business on the Business  Day  immediately  preceding  the related  Distribution  Date so long as
such  Certificate  remains in book-entry form (and  otherwise,  the close of business on the last Business
Day of the month  immediately  preceding  the month of such  Distribution  Date),  an amount  equal to the
product of the Fractional  Undivided  Interest  evidenced by this Certificate and the amount (of interest,
if any) required to be distributed to the Holders of Certificates  of the same Class as this  Certificate.
The Assumed Final  Distribution  Date is the Distribution Date in the month following the latest scheduled
maturity  date of any  Mortgage  Loan and is not  likely  to be the date on which  the  Current  Principal
Amount of this Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made by the Trustee by check  mailed to the
address of the Person entitled  thereto as such name and address shall appear on the Certificate  Register
or, if such Person so requests by  notifying  the Trustee in writing as  specified  in the  Agreement,  by
wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made after
due notice by the Trustee of the pendency of such  distribution  and only upon  presentation and surrender
of this  Certificate  at the office or agency  appointed by the Trustee for that purpose and designated in
such notice.  The initial Current  Principal  Amount of this  Certificate is set forth above.  The Current
Principal Amount hereof will be reduced to the extent of  distributions  allocable to principal hereon and
Realized Losses  allocated hereto and will be increased to the extent of Net Deferred  Interest  allocated
thereto, in each case, as set forth in the Agreement.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely  to  the  Trust  Fund  for  payment   hereunder   and  that  the  Trustee  is  not  liable  to  the
Certificateholders  for any  amount  payable  under  this  Certificate  or the  Agreement  or,  except  as
expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof and the  modification  of the rights and  obligations of the Seller,  the Servicer and the Trustee
and the  rights  of the  Certificateholders  under the  Agreement  from  time to time by the  Seller,  the
Servicer  and the  Trustee,  and (ii) the  amendment  thereof by the  Servicer  and the  Trustee  with the
consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain cases,  Holders of Certificates of affected  Classes  evidencing
such percentage of the Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this
Certificate  shall  be  conclusive  and  binding  on such  Holder  and  upon all  future  Holders  of this
Certificate  and of any  Certificate  issued upon the  transfer  hereof or in lieu  hereof  whether or not
notation of such consent is made upon this  Certificate.  The Agreement also permits the amendment thereof
in certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate for
registration  of transfer at the offices or agencies  maintained  by the Trustee for such  purposes,  duly
endorsed by, or accompanied by a written  instrument of transfer in form  satisfactory to the Trustee duly
executed by the Holder hereof or such Holder's  attorney duly authorized in writing,  and thereupon one or
more new  Certificates  in authorized  denominations  representing a like aggregate  Fractional  Undivided
Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Trustee may require payment of a sum sufficient to cover any tax or other  governmental
charge  payable in connection  therewith.  The Seller,  the Servicer,  the Trustee and any agent of any of
them may treat the  Person in whose  name this  Certificate  is  registered  as the owner  hereof  for all
purposes,  and none of the  Seller,  the  Servicer,  the  Trustee or any such agent  shall be  affected by
notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Stated Principal Balance of
the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the  Cut-off
Date Balance of such Mortgage Loans or (ii) the Depositor,  based upon an Opinion of Counsel  addressed to
the  Depositor and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement has
been lost or that a  substantial  risk  exists that such REMIC  status  will be lost for the  then-current
taxable  year.  The exercise of such right will effect the early  retirement  of the  Certificates.  In no
event,  however,  will the Trust Fund created by the Agreement  continue beyond the expiration of 21 years
after the death of certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Trustee by manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement
or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: October 31, 2006                                       WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This  is  one  of  the  Underlying  Class  II-A-2B  Certificates   referred  to  in  the
within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual capacity but solely as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory]




--------------------------------------------------------------------------------




                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              ____________________________________________
                                                              Signature by or on behalf of assignor



                                                              ____________________________________________
                                                              Signature Guaranteed



                                        DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                               EXHIBIT C-1
                               Swap Agreement For Class I-A-2B Certificates



                                                                           BEAR STEARNS CAPITAL MARKETS INC.
                                                                                          383 MADISON AVENUE
                                                                                    NEW YORK, NEW YORK 10179
                                                                                            TEL 212-272-2000


DATE:                      October 31, 2006

TO:                        Bear Stearns Mortgage Funding Grantor Trust 2006-AR3

COPY TO:                   Wells Fargo Bank, National Association
ATTENTION:                 Client Manager, BSMF 06-AR3
TELEPHONE:                 410-884-2000
FACSIMILE:                 410-715-2380

FROM:                      Derivatives Documentation
TELEPHONE:                 212-272-2711
FACSIMILE:                 212-272-9857

SUBJECT:                   Mortgage Derivatives Confirmation

REFERENCE NUMBER(S):       CXBSMF63G1

The purpose of this letter  agreement  is to confirm the terms and  conditions  of the  Transaction  entered
into on the Trade Date  specified  below (the  "Transaction")  between  Bear  Stearns  Capital  Markets Inc.
("Bear  Stearns") and Bear Stearns  Mortgage  Funding Grantor Trust 2006-AR3  ("Counterparty").  This letter
agreement  constitutes the sole and complete  "Confirmation,"  as referred to in the "Master  Agreement" (as
defined below), with respect to the Transaction.

1.       This  Confirmation is subject to and incorporates  the 2000 ISDA  Definitions (the  "Definitions"),
as published by the International  Swaps and Derivatives  Association,  Inc. ("ISDA").  The parties agree to
negotiate,   execute  and   deliver  an   agreement   in  the  form  of  the  1992  ISDA  Master   Agreement
(Multicurrency—Cross  Border)  (the "Form Master  Agreement"),  together  with the schedule  thereto and any
other  related  documents,   each  in  form  and  substance  as  the  parties  shall  in  good  faith  agree
(collectively,  the "Executed Master  Agreement").  In addition,  the parties agree that until execution and
delivery of the Executed Master Agreement,  a Form Master  Agreement,  shall be deemed to have been executed
and  delivered  by the parties on the Trade Date of the first  transaction  that by its terms is intended to
be governed by a Master  Agreement.  All provisions  contained in, or incorporated by reference to, the Form
Master Agreement or the Executed Master Agreement (as applicable,  the "Master  Agreement") shall govern the
Transaction  referenced  in this  Confirmation,  except as  expressly  modified  below.  This  Confirmation,
together  with all of the other  documents  confirming  any and all  Transactions  entered  into  between us
(regardless  of which branch,  if any,  either of us has acted  through) that by their terms are intended to
be  governed  by a  Master  Agreement,  shall  supplement,  form a part  of and  be  subject  to the  Master
Agreement.  In the  event  of any  inconsistency  between  the  provisions  of  this  Confirmation  and  the
Definitions  or Master  Agreement,  this  Confirmation  shall  prevail for the purpose of this  Transaction.
Terms  capitalized  but not  defined  herein  shall have the meaning  ascribed to them in the Grantor  Trust
Agreement,  dated as of October 31, 2006 (the "Grantor Trust  Agreement")  among  Structured  Asset Mortgage
Investment II Inc., as depositor (the "Depositor"),  and Wells Fargo Bank, National Association,  as grantor
trustee (the "Grantor Trustee").

2.     The terms of the particular Transaction to which this Confirmation relates are as follows:

       Trade Date:                          October 26, 2006

       Effective Date:                      October 31, 2006

       Notional Amount:                     For  any  Calculation  Period,  the  Current
                                            Principal  Amount of the Grantor Trust  Certificates  (defined
                                            below)  as of the  close  of  business  on the 25th day of the
                                            month  in  which  such  Calculation   Period  begins  (or,  if
                                            remittances  on such Grantor Trust  Certificates  are not made
                                            on such day,  as of the close of  business  on the next day on
                                            which such remittances are made).

       Termination Date:                    The  earlier to occur of (a) the  Distribution
                                            Date  (as  defined  in  the  Underlying  Pooling  and  Servicing
                                            Agreement)   following   the   date  on  which   the   aggregate
                                            outstanding   principal  balance  of  the  Underlying  Reference
                                            Certificates  is  reduced  to  zero  and the  Deferred  Interest
                                            Carry-Forward   Balance  is  zero  or  (b)  November  25,  2036,
                                            subject,  in each case, to  adjustment  in  accordance  with the
                                            Business Day Convention.

      Grantor Trust Certificates:           The       Class       I-A-2B
                                            Certificates issued pursuant to the Grantor Trust Agreement).

      Underlying Reference
      Certificates:                         The   Class   I-A-2B   Certificates   issued
                                            pursuant to the Underlying Pooling and Servicing Agreement.

      Bear Stearns
      Payment Amounts:

      Bear Stearns
      Payment Dates:                        The  25th   calendar  day  of  each
                                            month  during  the  Term  of  this   Transaction,   commencing
                                            November  25,  2006  and  ending  on  the  Termination   Date,
                                            subject to  adjustment  in  accordance  with the  Business Day
                                            Convention

      Bear Stearns
      Payment Amounts:                      On each Bear Stearns  Payment Date,  Bear Stearns shall pay to
                                            Counterparty  an  amount  equal to any Net  Deferred  Interest
                                            allocated to the Current  Principal  Amount of the  Underlying
                                            Reference  Certificates  in accordance  with the definition of
                                            Net   Deferred   Interest  in  the   Underlying   Pooling  and
                                            Servicing  Agreement for the Distribution  Date (as defined in
                                            the Underlying Pooling and Servicing  Agreement)  occurring on
                                            such Bear Stearns Payment Date.

      Counterparty Payments:

      Counterparty
      Payment Dates:                             Each Bear Stearns Payment Date.

              Counterparty
              Payment Amounts #1:                On the initial  Counterparty  Payment Date,  zero and for
                                                 each Counterparty  Payment Date thereafter,  Counterparty
                                                 shall pay to Bear  Stearns an amount  equal to the lesser
                                                 of:

                                                     (a)  the Deferred Interest  Carry-Forward Balance for
                                                          the previous Counterparty Payment Date, and

                                                     (b) the amount  distributed on the Distribution  Date
                                                          (as  defined  in  the  Underlying   Pooling  and
                                                          Servicing    Agreement)    occurring   on   such
                                                          Counterparty  Payment  Date  to  the  Underlying
                                                          Reference   Certificates   in   respect  of  (i)
                                                          principal  reducing the Current Principal Amount
                                                          of the  Underlying  Reference  Certificates  and
                                                          (ii) Unpaid Realized Loss Amounts.

              Deferred Interest
              Carry-Forward Balance:             For each  Counterparty  Payment  Date, an amount equal to
                                                 the sum of:

                                                 (a) the  Deferred  Interest  Carry-Forward  Balance as of
                                                 the  preceding  Counterparty  Payment Date (which for the
                                                 initial  Counterparty  Payment Date shall be deemed to be
                                                 zero),  plus (b) any Bear Stearns Payment Amounts paid by
                                                 Bear  Stearns  to  Counterparty   on  such   Counterparty
                                                 Payment Date less (c) any  Counterparty  Payment  Amounts
                                                 #1 paid  to  Bear  Stearns  by the  Counterparty  on such
                                                 Counterparty Payment Date.

              Counterparty
              Payment Amounts #2:                On each  Counterparty  Payment Date,  Counterparty  shall
                                                 pay to Bear  Stearns an amount  equal to  interest on the
                                                 Deferred  Interest   Carry-Forward   Balance  as  of  the
                                                 preceding  Payment Date accrued from and  including,  the
                                                 Period  End Date  preceding  such  Payment  Date to,  but
                                                 excluding,  the  Period  End Date  for such  Counterparty
                                                 Payment  Date at a rate  equal to the  Pass-Through  Rate
                                                 (as  defined  in the  Underlying  Pooling  and  Servicing
                                                 Agreement) for the Underlying Reference Certificates.


             Additional Payment:                     On  October  31,  2006,   subject  to  adjustment  in
                                            accordance        with   the    Business    Day    Convention,
                                            Counterparty shall pay     to Bear  Stearns  the amount of USD
                                            9,000


             Business Day Convention:       Following

             Business Days:                 Any  day  other  than  (i) a  Saturday  or a
                                            Sunday,  or  (ii) a  day on  which  (a)  the  New  York  Stock
                                            Exchange   or  Federal   Reserve  is  closed  or  (b)  banking
                                            institutions  in New York City or in any of the  jurisdictions
                                            in which the  Trustee,  the Master  Servicer,  the Servicer or
                                            the   Securities   Administrator   (each  as  defined  in  the
                                            Underlying  Pooling and  Servicing  Agreement)  is located are
                                            authorized  or  obligated  by law  or  executive  order  to be
                                            closed.

            Calculation Agent:              Bear Stearns

3.          Additional Provisions:          (a) Each  party  hereto  is  hereby
                                            advised and  acknowledges  that the other party has engaged in
                                            (or  refrained   from  engaging  in)   substantial   financial
                                            transactions  and has taken (or  refrained  from taking) other
                                            material  actions in  reliance  upon the entry by the  parties
                                            into the  Transaction  being  entered  into on the  terms  and
                                            conditions set forth herein and in the  Confirmation  relating
                                            to such  Transaction,  as applicable.  This paragraph shall be
                                            deemed repeated on the trade date of each Transaction.

                                                     (b)       On the  second  Business  Day prior to each
                                            Payment  Date,  the Paying  Agent shall  provide  Bear Stearns
                                            with  the  amount  and  supporting  calculations  of any  Bear
                                            Stearns  Payment  Amounts,  Counterparty  Payment  Amounts #1,
                                            and  Counterparty  Payment  Amounts  #2, if any, to be paid on
                                            such Payment Date.  For the  avoidance of doubt,  Bear Stearns
                                            shall not be  obligated  to make any payment on a Payment Date
                                            until it has received  from the Paying  Agent the  information
                                            set forth in the preceding sentence.

                                                     (c)  Notwithstanding  anything in Section 2(c) of the
                                            Form  Master  Agreement  to the  contrary,  if on any  date an
                                            amount  would be owned by Bear Stearns to  Counterparty  after
                                            application  of the netting  provisions of Section 2(c) of the
                                            Form Master  Agreement  with respect to such date,  subject to
                                            Section 3(c) above,  Bear Stearns  hereby agrees to remit such
                                            payment to Counterparty one Business Day prior to such date.

4.       Provisions Deemed Incorporated in a Schedule to the Form Master Agreement:

1)   The parties agree that  subparagraph  (ii) of Section 2(c) of the Form Master  Agreement  will apply to
     any Transaction.

2)  Termination Provisions. For purposes of the Form Master Agreement:

(a)      "Specified Entity" is not applicable to Bear Stearns or Counterparty for any purpose.

(b)      "Specified  Transaction"  is not applicable to Bear Stearns or Counterparty  for any purpose,  and,
accordingly, Section 5(a)(v) will not apply to Bear Stearns and will not apply to Counterparty.

(c)      Section  5(a)(i) of the Form  Master  Agreement  is hereby  amended by  deleting  the word  "third"
therein and replacing it with the word "second."

(d)      "Breach of  Agreement"  provision of Section  5(a)(ii)  will not apply to Bear Stearns and will not
apply to Counterparty.

(e)      "Credit Support  Default"  provisions of Section  5(a)(iii) will apply to Bear Stearns and will not
apply to Counterparty.

(f)      "Misrepresentation"  provisions  of Section  5(a)(iv)  will not apply to Bear  Stearns and will not
apply to Counterparty.

(g)      The "Merger  Without  Assumption"  provision of Section  5(a)(viii)  will apply to Bear Stearns and
will not apply to Counterparty.

(h) The "Cross Default"  provision of Section  5(a)(vi) will not apply to Bear Stearns and will not apply to
Counterparty.

(i)      The "Credit Event Upon Merger"  provisions  of Section  5(b)(iv) will not apply to Bear Stearns and
will not apply to Counterparty.

(j)      The "Bankruptcy"  provision of Section  5(a)(vii)(2)  will apply to Bear Stearns and will not apply
to Counterparty.

(k)      The "Automatic  Early  Termination"  provision of Section 6(a) will not apply to Bear Stearns or to
Counterparty.

(l)      Payments on Early Termination.  For the purpose of Section 6(e) of the Form Master Agreement:

         (i)      Market Quotation will apply.

         (ii)     The Second Method will apply.

(m)      "Termination Currency" means United States Dollars.

(n)      Additional Termination Events.

         (i)      The following shall constitute an Additional  Termination  Event, upon which  Counterparty
         will have the right to designate an  Additional  Termination  Event,  Bear Stearns will be the sole
         Affected  Party and all  Transactions  hereunder  will be Affected  Transactions.  For avoidance of
         doubt, the above remedy shall be the sole remedy  available to Counterparty  upon the occurrence of
         such Additional Termination Event.

              (a) After failing to satisfy the First Trigger Required  Ratings,  the failure by Bear Stearns
                  to comply with Section 18(a) below; and

              (b) After failing to satisfy the Second Trigger Required Ratings,  the failure by Bear Stearns
                  to,  within 30 days from such  failure,  at its own  expense,  (i) transfer its rights and
                  obligations  under the Form Master  Agreement  to a  replacement  party that has (or whose
                  guarantor  has) the First Trigger  Required  Ratings,  (ii) obtain a guarantor  having the
                  First  Trigger  Required  Ratings  for Bear  Stearns'  obligations  under the Form  Master
                  Agreement with a form of guaranty  satisfying the Rating Agency  Condition;  provided that
                  if such  form of  guaranty  is  identical  to the  Guaranty  (other  than  the name of the
                  guarantor,  the effective date and the date of such guaranty),  satisfaction of the Rating
                  Agency  Condition  shall not be required  and Bear  Stearns  shall  provide a copy of such
                  guaranty to each Rating  Agency then rating the Grantor Trust  Certificates  or (iii) take
                  such other steps that satisfies the Rating Agency Condition.

         (ii)     The  failure  by  Counterparty  to  comply  with  Section  16 below  shall  constitute  an
         Additional  Termination Event hereunder,  upon which  Counterparty shall be the sole Affected Party
         and all Transactions hereunder shall be Affected Transactions.

3) Tax  Representations.  Bear  Stearns  represents  that it is a  corporation  duly  organized  and validly
existing under the laws of the State of Delaware,  and Counterparty  represents that it is a statutory trust
duly organized and validly existing under the laws of the State of Delaware.

4) Reserved

5) Documents to be Delivered. For the purpose of Section 4(a):

(1)      Tax forms, documents, or certificates to be delivered are:

Party required to deliver document    Form/Document/                     Date by which to
                                      Certificate                        be delivered

Bear Stearns and                      Any    document    required   or   Promptly  after  the  earlier  of (i)  reasonable
the Counterparty                      reasonably  requested  to  allow   demand  by  either  party or (ii)  learning  that
                                      the   other    party   to   make   such form or document is required
                                      payments  under the Form  Master
                                      Agreement  without any deduction
                                      or  withholding  for  or on  the
                                      account  of any Tax or with such
                                      deduction  or  withholding  at a
                                      reduced rate

(2)      Other documents to be delivered are:

Party required to        Form/Document/                  Date by which to              Covered by Section 3(d) Representation
deliver document         Certificate                     be delivered

Bear Stearns and         Any documents required by       Upon the execution and        Yes
the Counterparty         the receiving party to          delivery of the Form
                         evidence the authority of       Master Agreement and such
                         the delivering party or its     Confirmation
                         Credit Support Provider, if
                         any, for it to execute and
                         deliver the Form Master
                         Agreement, any Confirmation
                         , and any Credit Support
                         Documents to which it is a
                         party, and to evidence the
                         authority of the delivering
                         party or its Credit Support
                         Provider to perform its
                         obligations under the Form
                         Master Agreement, such
                         Confirmation and/or Credit
                         Support Document, as the
                         case may be

Bear Stearns and         A certificate of an             Upon the execution and        Yes
the Counterparty         authorized officer of the       delivery of the Form
                         party, as to the incumbency     Master Agreement and such
                         and authority of the            Confirmation
                         respective officers of the
                         party signing the Form Master
                         Agreement, any relevant
                         Credit Support Document, or
                         any  Confirmation, as the
                         case may be

Bear Stearns             A copy of its most recent       Promptly after the request
                         audited consolidated            of by other Party
                         financial statements


6)  Miscellaneous.

(a)      Address for Notices:  For the purposes of Section 12(a) of the Form Master Agreement:

         Contact details for notices or communications to Bear Stearns:

                  Tel: 212-272-9326
                  Fax: 212-272-0543
                  Attention: Credit Derivatives Department

                  (For all purposes)

         Contact details for notices or communications to the Counterparty:

                  Wells Fargo Bank, NA
                  9062 Old Annapolis Rd.
                  Columbia, Maryland 21045
                  Attention: Client Manager, BSMF 06-AR3
                  Facsimile: 410-715-2380
                  Phone: 410-884-2000

                  (For all purposes)

(b)      Process Agent.  For the purpose of Section 13(c):

                           Bear Stearns appoints as its
                           Process Agent:            Not Applicable

                           The Counterparty appoints as its
                           Process Agent:            Not Applicable

(c)      Offices.  The  provisions  of Section  10(a) will not apply to the Form Master  Agreement;  neither
         Bear Stearns nor the  Counterparty  have any Offices other than as set forth in the Notices Section
         and Bear Stearns agrees that, for purposes of Section 6(b) of the Form Master  Agreement,  it shall
         not in future have any Office other than one in the United States.

(d)      Multibranch Party.  For the purpose of Section 10(c) of the Form Master Agreement:

         Bear Stearns is not a Multibranch Party.

         The Counterparty is not a Multibranch Party.

(e)      Calculation Agent.  The Calculation Agent is Bear Stearns.

(f)      Credit Support Document.

         Bear Stearns:  Guaranty (the "Guaranty") of The Bear Stearns Companies Inc.

         The Counterparty:  Not Applicable

(g)      Credit Support Provider.

         Bear Stearns:     The Bear Stearns Companies Inc.

         The Counterparty: Not Applicable

(h)      Governing Law.    The parties to the Form Master  Agreement  hereby agree that the law of the State
of New York shall  govern  their  rights and duties in whole  without  regard to conflict of law  provisions
thereof other than New York General Obligations Law Sections 5-1401 and 5-1402

(i)      Severability.     If any term, provision,  covenant, or condition of the Form Master Agreement,  or
the  application  thereof to any party or  circumstance,  shall be held to be invalid or  unenforceable  (in
whole or in part) for any reason, the remaining terms,  provisions,  covenants,  and conditions hereof shall
continue  in full force and effect as if the Form Master  Agreement  had been  executed  with the invalid or
unenforceable  portion  eliminated,  so long as the  Form  Master  Agreement  as so  modified  continues  to
express,  without  material change,  the original  intentions of the parties as to the subject matter of the
Form Master Agreement and the deletion of such portion of the Form Master  Agreement will not  substantially
impair the respective benefits or expectations of the parties.

The parties  shall  endeavor to engage in good faith  negotiations  to replace any invalid or  unenforceable
term, provision,  covenant or condition with a valid or enforceable term, provision,  covenant or condition,
the  economic  effect of which  comes as close as possible  to that of the  invalid or  unenforceable  term,
provision, covenant or condition.

(j)      Consent to Recording.      Each party hereto  consents to the monitoring or recording,  at any time
and from time to time,  by the other party of any and all  communications  between  officers or employees of
the parties,  waives any further notice of such  monitoring or recording,  and agrees to notify its officers
and employees of such monitoring or recording.

(k)      Waiver of Jury Trial.        Each party  waives any right it may have to a trial by jury in respect
of any Proceedings relating to the Form Master Agreement or any Credit Support Document.

7)       Affiliate.        Notwithstanding  the  definition  of  Affiliate  in Section 14 of the Form Master
Agreement, for purposes hereof each party will be deemed not to have any Affiliates.

8)       Relationship Between Parties.      Section 3 of the Form  Master  Agreement  is hereby  amended  by
adding at the end thereof the following subsection (g):

         "(g)     Relationship Between Parties.

                  Each  party  represents  to the  other  party on each date
                  when it enters into a Transaction that:

                  (1) Nonreliance.  It is not relying on any statement or  representation of the other party
regarding the Transaction  (whether written or oral), other than the  representations  expressly made in the
Form Master Agreement or the Confirmation in respect of that Transaction.

                  (2) Evaluation and Understanding.

                           (i)  It  has  the  capacity  to  evaluate   (internally  or  through  independent
professional advice) the Transaction and has made its own decision to enter into the Transaction; and

                           (ii) It understands  the terms,  conditions and risks of the  Transaction  and is
willing  and able to  accept  those  terms  and  conditions  and to  assume  those  risks,  financially  and
otherwise.

                  (3)  Purpose.  It is entering  into the  Transaction  for the  purposes  of  managing  its
borrowings or  investments,  hedging its underlying  assets or  liabilities or in connection  with a line of
business.

                  (4)  Principal.  The other party is not acting as a  fiduciary  for or an adviser to it in
respect of the Transaction."

         9)  Proceedings.   Bear  Stearns  shall  not  institute  against  or  cause  any  other  person  to
institute  against,  or  join  any  other  person  in  instituting  against   Counterparty  any  bankruptcy,
reorganization,  arrangement,  insolvency or liquidation proceedings, or other proceedings under any federal
or state  bankruptcy  or similar  law for a period of one year and one day (or,  if longer,  the  applicable
preference  period)  following  payment  in full  of the  Grantor  Trust  Certificates  and  the  Underlying
Reference Certificates.

10) Set-off.  Notwithstanding  any  provision of the Form Master  Agreement or any other  existing or future
agreement,  each  party  irrevocably  waives  any and all  rights  it may have to set off,  net,  recoup  or
otherwise  withhold or suspend or condition  payment or  performance  of any  obligation  between it and the
other  party   hereunder   against  any  obligation   between  it  and  the  other  party  under  any  other
agreements. The  provisions  for Set-off set forth in Section  6(e) of the Form Master  Agreement  shall not
apply for purposes of this Transaction.

11) Transfer,  Amendment and Assignment. No transfer,  amendment,  waiver,  supplement,  assignment or other
modification  of this  Transaction  shall be permitted  by either  party unless each Rating  Agency has been
provided  prior notice of the same and confirms in writing  (including  by facsimile  transmission)  that it
will not  downgrade,  qualify,  withdraw or otherwise  modify its  then-current  rating of the Grantor Trust
Certificates  as  a  result  of  such  transfer,   amendment,   waiver,  supplement,   assignment  or  other
modification;   provided  that  upon  notice  to  the  Rating  Agencies,   Bear  Stearns  may  transfer  the
Transaction(s)  pursuant to the Form Master  Agreement and all of its interests in such  Transaction(s)  and
all of its  Obligations  in or under  the Form  Master  Agreement  to its  Credit  Support  Provider  or any
affiliates  thereof,  and if such  transfer is to an entity  other than its Credit  Support  Provider,  Bear
Stearns will furnish to  Counterparty  a Guaranty of such Credit Support  Provider  which  guarantees all of
such  transferee's  Obligations in the form of the Guaranty of the Credit  Support  Provider of Bear Stearns
delivered in connection with the Form Master  Agreement  (other than the name of the guaranteed  party,  the
effective  date and the date of such  guaranty).   Upon such  transfer,  Bear Stearns will be fully released
from any and all Obligations and liabilities related to the interests assigned.

 12)  Limited  Recourse  Non-petition.  The  liability  of the  Counterparty  in relation to the Form Master
Agreement and any  Confirmation  hereunder is limited in recourse to assets in the Trust Fund (as defined in
the Grantor Trust  Agreement) and payments of interest  proceeds and principal  proceeds  thereon applied in
accordance  with the terms of the Grantor  Trust  Agreement.  Upon  application  of all of the assets in the
Trust Fund (and proceeds  thereon) in accordance  with the Grantor Trust  Agreement,  Bear Stearns shall not
be entitled to take any further  steps  against the  Counterparty  to recover any sums due but still  unpaid
hereunder or thereunder, all claims in respect of which shall be extinguished.

13)  Non-Reliance.  Each party represents to the other party that (a) it has not received and is not relying
upon any legal,  tax,  regulatory,  accounting or other advice (whether  written or oral) of the other party
regarding  this  Transaction,  other  than  representations  expressly  made by  that  other  party  in this
Confirmation  and in the Form  Master  Agreement  and (b) in  respect  of this  Transaction,  (i) it has the
capacity to evaluate  (internally or through independent  professional advice) this Transaction and has made
its own decision to enter into this  Transaction and (ii) it understands the terms,  conditions and risks of
this  Transaction  and  is  willing  to  assume  (financially  and  otherwise)  those  risks.   Counterparty
acknowledges  that Bear  Stearns  has advised  Counterparty  to consult  its own tax,  accounting  and legal
advisors in connection with this  Transaction  evidenced by this  Confirmation and that the Counterparty has
done so.

14)  Eligible  Contract  Participant.  Each party  represents  that it  constitutes  an  "eligible  contract
participant" as such term is defined in Section 1(a)12 of the Commodity Exchange Act, as amended.

15)  Limitation  of Liability.  It is expressly  understood  and agreed by the parties  hereto that (a) this
letter  agreement is executed and delivered by the  Counterparty,  not individually or personally but solely
as the Grantor  Trustee for the Trust,  in the exercise of the powers and authority  conferred and vested in
it,  (b) the  representation,  undertakings  and  agreements  herein  made on part of the Trust are made and
intended not as personal  representations,  undertakings and agreements by the Counterparty but are made and
intended  for the purpose of binding  only the Trust,  (c) nothing  herein  contained  shall be construed as
creating any liability on the  Counterparty,  individually or personally,  to perform any convenient  either
expressed or implied  contained  herein,  all such liability,  if any, being expressly waived by the parties
who are  signatories to this letter  agreement and by any person  claiming by, through or under such parties
and (d)  under no  circumstances  shall  the  Counterparty  be  personally  liable  for the  payment  of any
indebtedness  or  expenses  of the  Trust  or be  liable  for  the  breach  or  failure  of any  obligation,
representation, warranty or covenant made or undertaken by the Trust under this letter agreement.

16)  Amendments  to Grantor Trust  Agreement and  Underlying  Pooling and Servicing  Agreement.  Without the
prior written  consent of Bear  Stearns,  Counterparty  shall not  (i) amend the Grantor Trust  Agreement or
enter into any  amendment or  supplemental  agreement to the Grantor  Trust  Agreement if such  amendment or
supplemental  agreement could  reasonably be expected to have a material  adverse effect on the interests of
Bear  Stearns  hereunder  or  under  the  Grantor  Trust  Agreement  or (ii)  consent  to any  amendment  or
supplemental  agreement to the Underlying Pooling and Servicing  Agreement if such amendment or supplemental
agreement  could  reasonably be expected to have a material  adverse effect on the interests of Bear Stearns
hereunder or on the interests of a holder of the  Underlying  Reference  Certificates  under the  Underlying
Pooling and  Servicing  Agreement.  Counterparty  will furnish to Bear  Stearns a copy of each  proposed and
each  executed  amendment or  supplemental  agreement and copies of any related  Rating Agency  confirmation
therewith, if any.

17)   Permitted  Security Interest.  For purposes of Section 7 of the Form Master Agreement,  Bear Stearns
      hereby consents to the Permitted Security Interest.

         "Permitted  Security  Interest"  means the  collateral  assignment  by  Counterparty  of the Swap
         Collateral  to the  Indenture  Trustee  pursuant  to  the  Indenture,  and  the  granting  to the
         Indenture Trustee of a security interest in the Swap Collateral pursuant to the Indenture.

         "Swap  Collateral"  means all  right,  title and  interest  of  Counterparty  in the Form  Master
         Agreement,  each  Transaction  hereunder,  and all  present  and future  amounts  payable by Bear
         Stearns  to  Counterparty  under  or  in  connection  with  the  Form  Master  Agreement  or  any
         Transaction  governed by the Form Master  Agreement,  whether or not evidenced by a Confirmation,
         including, without limitation, any transfer or termination of any such Transaction.

(18)     (a)      If Bear Stearns (or its  guarantor)  fails to have the First Trigger  Required  Ratings,
         Bear Stearns  shall  (within 30 days from such  failure),  at its own  expense,  (i) transfer its
         rights and  obligations  under the Form  Master  Agreement  to a  replacement  party that has (or
         whose  guarantor has) the First Trigger  Required  Ratings,  (ii) post collateral to Counterparty
         to secure  Bear  Stearns'  obligations  under the Form Master  Agreement  in such amount that the
         Rating  Agencies  confirm in writing  will be  sufficient  to maintain  the rating on the Grantor
         Trust  Certificates,  (iii) obtain a guarantor having the First Trigger Required Ratings for Bear
         Stearns'  obligations  under the Form Master  Agreement  with a form of guaranty  satisfying  the
         Rating  Agency  Condition;  provided  that if such form of guaranty is  identical to the Guaranty
         (other  than the  name of the  guarantor,  the  effective  date  and the date of such  guaranty),
         satisfaction  of the  Rating  Agency  Condition  shall not be  required  and Bear  Stearns  shall
         provide  a  copy  of  such  guaranty  to  each  Rating  Agency  then  rating  the  Grantor  Trust
         Certificates or (iv) take such other steps that satisfies the Rating Agency Condition.

         (b)      If Bear Stearns (or its guarantor)  fails to have the Second Trigger  Required  Ratings,
         Bear Stearns shall,  within 10 days from such failure,  at its own expense,  seek to (i) transfer
         its rights and obligations  under the Form Master  Agreement to a replacement  party that has (or
         whose  guarantor  has) the First Trigger  Required  Ratings,  (ii) obtain a guarantor  having the
         First Trigger  Required  Ratings for Bear Stearns'  obligations  under the Form Master  Agreement
         with a form of guaranty  satisfying  the Rating Agency  Condition;  provided that if such form of
         guaranty is identical to the Guaranty  (other than the name of the guarantor,  the effective date
         and the  date of such  guaranty),  satisfaction  of the  Rating  Agency  Condition  shall  not be
         required  and Bear  Stearns  shall  provide a copy of such  guaranty to each  Rating  Agency then
         rating the Grantor Trust  Certificates  or (iii) take such other steps that  satisfies the Rating
         Agency Condition.

         As used herein:

                  "First Trigger  Required  Ratings" shall mean, with respect to any entity (a) either (i)
                  the  unsecured,  short-term  debt  obligations  of such  entity (or its  Credit  Support
                  Provider)  are  rated  at  least  'A-1'  by S&P or (ii) if such  entity  does not have a
                  short-term  rating from S&P, the unsecured,  long-term  senior debt  obligations of such
                  entity (or its Credit  Support  Provider) are rated at least 'A+' by S&P, and (b) either
                  (i) the  unsecured,  long-term  senior  debt  obligations  of such entity (or its Credit
                  Support  Provider)  are rated at least 'A-1' by Moody's  (and if rated 'A-1' by Moody's,
                  such rating is not on watch for possible  downgrade) and the unsecured,  short-term debt
                  obligations  of such entity (or its Credit  Support  Provider)  are rated at least 'P-1'
                  by Moody's  (and if rated  'P-1' by Moody's,  such  rating is not on watch for  possible
                  downgrade  and  remaining on watch for possible  downgrade),  or (ii) if such entity (or
                  its Credit Support  Provider) does not have a short-term  debt rating from Moody's,  the
                  unsecured,  long-term  senior debt  obligations  of such  entity (or its Credit  Support
                  Provider)  are rated at least  'Aa3' by Moody's  (and if rated  'Aa3' by  Moody's,  such
                  rating is not on watch for possible downgrade).

                  "Second  Trigger  Required  Ratings"  shall  mean,  with  respect  to any entity (a) the
                  unsecured,  long-term  senior debt  obligations  of such  entity (or its Credit  Support
                  Provider)  are  rated  at  least  'BBB-'  by S&P,  and  (b)  either  (i) the  unsecured,
                  long-term  senior debt  obligations of such entity (or its Credit Support  Provider) are
                  rated  at  least  'A3'  by  Moody's  (and  such  rating  is not on  watch  for  possible
                  downgrade)  and the  unsecured,  short-term  debt  obligations  of such  entity  (or its
                  Credit  Support  Provider)  are rated at least 'P-2' by Moody's  (and such rating is not
                  on  watch  for  possible  downgrade)  or (ii)  if such  entity  (or its  Credit  Support
                  Provider)  does not have a short-term  rating from  Moody's,  the  unsecured,  long-term
                  senior debt  obligations  of such entity (or its Credit  Support  Provider) are rated at
                  least 'A2' by Moody's.

                  "Rating  Agency  Condition"  means,  with  respect  to any  particular  proposed  act or
                  omission to act  hereunder  that the party  acting or failing to act must  consult  with
                  any of Rating  Agency  then  providing a rating of the Grantor  Trust  Certificates  and
                  receive from each Rating Agency a prior written  confirmation  that the proposed  action
                  or inaction  would not cause a downgrade or  withdrawal  of the  then-current  rating of
                  the Grantor Trust Certificates.

5.  Account Details and
Settlement information:             Payments to Bear Stearns:
                                    Citibank, N.A., New York
                                    ABA Number: 021-0000-89, for the account of
                                    Bear, Stearns Securities Corp.
                                    Account Number: 0925-3186, for further credit to
                                    Bear Stearns Capital Markets
                                    Sub-account Number: 101-90012-11
                                    Attention: Derivatives Operations

                                    Payments to Counterparty:

                                    Wells Fargo Bank, National Association
                                    San Francisco, CA
                                    ABA# 121-000-248
                                    A/C: 3970771416
                                    Account Name: SAS Clearing
                                    For Further Credit to: 50960702, BSMF 06-AR3 Swap Account

This  Confirmation  may be executed in several  counterparts,  each of which shall be deemed an original but
all of which together shall constitute one and the same instrument.

Counterparty  hereby  agrees to check this  Confirmation  and to confirm that the foregoing  correctly  sets
forth the terms of the  Transaction  by signing in the space  provided below and returning to Bear Stearns a
facsimile  of  the   fully-executed   Confirmation   to   212-272-9857.   For   inquiries   please   contact
CreditDerivativesDocumentation@bear.com.  To discuss an inquiry regarding U.S. Transactions,  please contact
Nick  Girardi  by  telephone  at  212-272-8420.   For  all  other  inquiries   please  contact   Derivatives
Documentation  by telephone at  353-1-402-6233.  Originals  will be provided  for your  execution  upon your
request.




--------------------------------------------------------------------------------




We are very pleased to have  executed  this  Transaction  with you and we look forward to  completing  other
transactions with you in the near future.

Very truly yours,

BEAR STEARNS CAPITAL MARKETS INC.



By:      /s/ Catherine Magnus
         Name: Catherine Magnus
         Title:   Authorized Signatory

Counterparty,  acting  through its duly  authorized  signatory,  hereby agrees to,  accepts and confirms the
terms of the foregoing as of the Trade Date.

BEAR STEARNS MORTGAGE FUNDING GRANTOR TRUST 2006-AR3
By: Wells Fargo Bank, National Association, not individually but solely as Grantor Trustee



By:      /s/ Stacey M. Taylor
         Name: Stacey M. Taylor
         Title: Vice President





--------------------------------------------------------------------------------




                                               EXHIBIT C-2
                              Swap Agreement For Class II-A-2B Certificates





                                                                                    BEAR STEARNS CAPITAL MARKETS INC.
                                                                                                   383 MADISON AVENUE
                                                                                             NEW YORK, NEW YORK 10179
                                                                                                     TEL 212-272-2000


DATE:                      October 31, 2006

TO:                        Bear Stearns Mortgage Funding Grantor Trust 2006-AR3

COPY TO:                   Wells Fargo Bank, National Association
ATTENTION:                 Client Manager, BSMF 06-AR3
TELEPHONE:                 410-884-2000
FACSIMILE:                 410-715-2380

FROM:                      Derivatives Documentation
TELEPHONE:                 212-272-2711
FACSIMILE:                 212-272-9857

SUBJECT:                   Mortgage Derivatives Confirmation

REFERENCE NUMBER(S):       CXBSMF63G2

The purpose of this letter  agreement is to confirm the terms and conditions of the  Transaction  entered into on the
Trade Date specified below (the  "Transaction")  between Bear Stearns Capital Markets Inc. ("Bear  Stearns") and Bear
Stearns Mortgage  Funding Grantor Trust 2006-AR3  ("Counterparty").  This letter  agreement  constitutes the sole and
complete  "Confirmation,"  as  referred  to in the  "Master  Agreement"  (as  defined  below),  with  respect  to the
Transaction.

1.       This  Confirmation  is  subject  to and  incorporates  the 2000 ISDA  Definitions  (the  "Definitions"),  as
published by the International  Swaps and Derivatives  Association,  Inc.  ("ISDA").  The parties agree to negotiate,
execute and deliver an  agreement  in the form of the 1992 ISDA Master  Agreement  (Multicurrency—Cross  Border) (the
"Form Master  Agreement"),  together  with the schedule  thereto and any other  related  documents,  each in form and
substance as the parties shall in good faith agree  (collectively,  the "Executed  Master  Agreement").  In addition,
the parties  agree that until  execution  and delivery of the Executed  Master  Agreement,  a Form Master  Agreement,
shall be deemed to have been  executed and delivered by the parties on the Trade Date of the first  transaction  that
by its terms is intended to be governed by a Master  Agreement.  All  provisions  contained  in, or  incorporated  by
reference to, the Form Master  Agreement or the Executed  Master  Agreement (as applicable,  the "Master  Agreement")
shall  govern  the  Transaction   referenced  in  this  Confirmation,   except  as  expressly  modified  below.  This
Confirmation,  together with all of the other documents  confirming any and all Transactions  entered into between us
(regardless  of which  branch,  if any,  either of us has acted  through)  that by their  terms  are  intended  to be
governed by a Master  Agreement,  shall  supplement,  form a part of and be subject to the Master  Agreement.  In the
event of any  inconsistency  between the provisions of this  Confirmation  and the  Definitions or Master  Agreement,
this Confirmation shall prevail for the purpose of this

Transaction.  Terms  capitalized but not defined herein shall have the meaning  ascribed to them in the Grantor Trust
Agreement,  dated as of October 31, 2006 (the "Grantor Trust Agreement")  among Structured Asset Mortgage  Investment
II Inc.,  as  depositor  (the  "Depositor"),  and Wells Fargo Bank,  National  Association,  as grantor  trustee (the
"Grantor Trustee").

2.     The terms of the particular Transaction to which this Confirmation relates are as follows:

       Trade Date:                          October 26, 2006

       Effective Date:                      October 31, 2006

       Notional Amount:                     For  any  Calculation  Period,  the  Current  Principal  Amount  of the
                                            Grantor  Trust  Certificates   (defined  below)  as  of  the  close  of
                                            business  on the  25th  day of the  month  in  which  such  Calculation
                                            Period begins (or, if  remittances  on such Grantor Trust  Certificates
                                            are not made on such day,  as of the close of  business on the next day
                                            on which such remittances are made).

       Termination Date:                    The  earlier  to occur of (a) the  Distribution  Date (as  defined in the
                                            Underlying Pooling and Servicing  Agreement)  following the date on which
                                            the aggregate  outstanding  principal balance of the Underlying Reference
                                            Certificates is reduced to zero and the Deferred  Interest  Carry-Forward
                                            Balance is zero or (b)  November  25,  2036,  subject,  in each case,  to
                                            adjustment in accordance with the Business Day Convention.

       Grantor Trust Certificates:          The Class  II-A-2B  Certificates  issued  pursuant to the  Grantor  Trust
                                            Agreement).

       Underlying Reference
       Certificates:                        The  Class  II-A-2B  Certificates  issued  pursuant  to the  Underlying
                                            Pooling and Servicing Agreement.

       Bear Stearns
       Payment Amounts:

              Bear Stearns
              Payment Dates:                The  25th   calendar  day  of  each  month  during  the  Term  of  this
                                            Transaction,   commencing   November   25,   2006  and  ending  on  the
                                            Termination  Date,   subject  to  adjustment  in  accordance  with  the
                                            Business Day Convention

              Bear Stearns
              Payment Amounts:              On  each  Bear  Stearns   Payment  Date,  Bear  Stearns  shall  pay  to
                                            Counterparty  an amount  equal to any Net Deferred  Interest  allocated
                                            to  the  Current   Principal   Amount  of  the   Underlying   Reference
                                            Certificates   in  accordance  with  the  definition  of  Net  Deferred
                                            Interest  in  the   Underlying   and   Servicing   Agreement   for  the
                                            Distribution  Date (as defined in the Underlying  Pooling and Servicing
                                            Agreement) occurring on such Bear Stearns Payment Date.

       Counterparty Payments:

              Counterparty
              Payment Dates:                     Each Bear Stearns Payment Date.

              Counterparty
              Payment Amounts #1:                On the  initial  Counterparty  Payment  Date,  zero  and for  each
                                                 Counterparty  Payment Date thereafter,  Counterparty  shall pay to
                                                 Bear Stearns an amount equal to the lesser of:

                                                     (a)  the  Deferred  Interest  Carry-Forward  Balance  for  the
                                                          previous Counterparty Payment Date, and

                                                     (b)  the  amount  distributed  on the  Distribution  Date  (as
                                                          defined  in  the   Underlying   Pooling   and   Servicing
                                                          Agreement)  occurring on such  Counterparty  Payment Date
                                                          to the Underlying  Reference  Certificates  in respect of
                                                          (i) principal  reducing the Current  Principal  Amount of
                                                          the  Underlying  Reference  Certificates  and (ii) Unpaid
                                                          Realized Loss Amounts.

              Deferred Interest
              Carry-Forward Balance:             For each  Counterparty  Payment  Date,  an amount equal to the sum
                                                 of:

                                                 (a)  the  Deferred  Interest   Carry-Forward  Balance  as  of  the
                                                 preceding   Counterparty  Payment  Date  (which  for  the  initial
                                                 Counterparty  Payment  Date shall be deemed to be zero),  plus (b)
                                                 any  Bear  Stearns   Payment  Amounts  paid  by  Bear  Stearns  to
                                                 Counterparty  on  such  Counterparty  Payment  Date  less  (c) any
                                                 Counterparty  Payment  Amounts  #1  paid to  Bear  Stearns  by the
                                                 Counterparty on such Counterparty Payment Date.

              Counterparty
              Payment Amounts #2:                On each  Counterparty  Payment  Date,  Counterparty  shall  pay to
                                                 Bear   Stearns  an  amount  equal  to  interest  on  the  Deferred
                                                 Interest  Carry-Forward  Balance as of the preceding  Payment Date
                                                 accrued from and  including,  the Period End Date  preceding  such
                                                 Payment  Date to,  but  excluding,  the  Period  End Date for such
                                                 Counterparty  Payment  Date at a rate  equal  to the  Pass-Through
                                                 Rate  (as  defined  in  the   Underlying   Pooling  and  Servicing
                                                 Agreement) for the Underlying Reference Certificates.


              Additional Payment:                On October 31, 2006,  subject to  adjustment  in  accordance  with
                                                 the  Business  Day  Convention,  Counterparty  shall  pay to  Bear
                                                 Stearns the amount of USD 9,000.


       Business Day Convention:             Following

       Business Days:                       Any day other than (i) a  Saturday or a Sunday,  or (ii) a day on which
                                            (a) the New York Stock  Exchange  or  Federal  Reserve is closed or (b)
                                            banking  institutions  in New York City or in any of the  jurisdictions
                                            in  which  the  Trustee,  the  Master  Servicer,  the  Servicer  or the
                                            Securities  Administrator  (each as defined in the  Underlying  Pooling
                                            and  Servicing  Agreement)  is located are  authorized  or obligated by
                                            law or executive order to be closed.

       Calculation Agent:                   Bear Stearns

3.     Additional Provisions:               (a) Each  party  hereto is hereby  advised  and  acknowledges  that the
                                            other  party  has  engaged  in  (or   refrained   from   engaging   in)
                                            substantial  financial  transactions  and has taken (or refrained  from
                                            taking)  other  material  actions  in  reliance  upon the  entry by the
                                            parties  into the  Transaction  being  entered  into on the  terms  and
                                            conditions  set forth herein and in the  Confirmation  relating to such
                                            Transaction,  as applicable.  This paragraph  shall be deemed  repeated
                                            on the trade date of each Transaction.

                                            (b) On the second Business Day prior to each Payment Date, the Paying Agent shall provide Bear Stearns with the amount
                                            and supporting calculations of any Bear Stearns Payment Amounts,
                                            Counterparty Payment Amounts #1, and Counterparty Payment Amounts #2,
                                            if any, to be paid on such Payment Date.  For the avoidance of doubt,
                                            Bear Stearns shall not be obligated to make any payment on a Payment
                                            Date until it has received from the Paying Agent the information set
                                            forth in the preceding sentence.

                                            (c)  Notwithstanding  anything  in  Section  2(c)  of the  Form  Master
                                            Agreement to the  contrary,  if on any date an amount would be owned by
                                            Bear  Stearns  to  Counterparty   after   application  of  the  netting
                                            provisions  of Section 2(c) of the Form Master  Agreement  with respect
                                            to such date,  subject to  Section  3(c)  above,  Bear  Stearns  hereby
                                            agrees to remit such  payment to  Counterparty  one  Business Day prior
                                            to such date.

4.       Provisions Deemed Incorporated in a Schedule to the Form Master Agreement:

1)   The  parties  agree  that  subparagraph  (ii) of Section  2(c) of the Form  Master  Agreement  will apply to any
     Transaction.

2)  Termination Provisions. For purposes of the Form Master Agreement:

(a)      "Specified Entity" is not applicable to Bear Stearns or Counterparty for any purpose.

(b)      "Specified  Transaction"  is  not  applicable  to  Bear  Stearns  or  Counterparty  for  any  purpose,  and,
accordingly, Section 5(a)(v) will not apply to Bear Stearns and will not apply to Counterparty.

(c)      Section  5(a)(i) of the Form Master  Agreement is hereby  amended by deleting  the word "third"  therein and
replacing it with the word "second."

(d)      "Breach of  Agreement"  provision of Section  5(a)(ii)  will not apply to Bear Stearns and will not apply to
Counterparty.

(e)      "Credit Support  Default"  provisions of Section  5(a)(iii) will apply to Bear Stearns and will not apply to
Counterparty.

(f)      "Misrepresentation"  provisions  of Section  5(a)(iv)  will not apply to Bear  Stearns and will not apply to
Counterparty.

(g)      The "Merger  Without  Assumption"  provision of Section  5(a)(viii)  will apply to Bear Stearns and will not
apply to Counterparty.

(h) The  "Cross  Default"  provision  of  Section  5(a)(vi)  will not  apply to Bear  Stearns  and will not  apply to
Counterparty.

(i)      The "Credit Event Upon Merger"  provisions  of Section  5(b)(iv) will not apply to Bear Stearns and will not
apply to Counterparty.

(j)      The  "Bankruptcy"  provision  of  Section  5(a)(vii)(2)  will  apply to Bear  Stearns  and will not apply to
Counterparty.

(k)      The  "Automatic  Early  Termination"  provision  of  Section  6(a)  will  not  apply to Bear  Stearns  or to
Counterparty.

(l)      Payments on Early Termination.  For the purpose of Section 6(e) of the Form Master Agreement:

         (i)      Market Quotation will apply.

         (ii)     The Second Method will apply.

(m)      "Termination Currency" means United States Dollars.

(n)      Additional Termination Events.

         (i)      The following shall constitute an Additional  Termination  Event, upon which Counterparty will have
         the right to designate an Additional  Termination  Event,  Bear Stearns will be the sole Affected  Party and
         all  Transactions  hereunder will be Affected  Transactions.  For avoidance of doubt, the above remedy shall
         be the sole remedy available to Counterparty upon the occurrence of such Additional Termination Event.

              (a) After  failing to satisfy  the First  Trigger  Required  Ratings,  the  failure by Bear  Stearns to
                  comply with Section 18(a) below; and

              (b) After  failing to satisfy the Second  Trigger  Required  Ratings,  the failure by Bear  Stearns to,
                  within 30 days from such  failure,  at its own expense,  (i)  transfer  its rights and  obligations
                  under the Form  Master  Agreement  to a  replacement  party that has (or whose  guarantor  has) the
                  First Trigger Required  Ratings,  (ii) obtain a guarantor having the First Trigger Required Ratings
                  for Bear Stearns'  obligations  under the Form Master Agreement with a form of guaranty  satisfying
                  the Rating  Agency  Condition;  provided that if such form of guaranty is identical to the Guaranty
                  (other  than  the  name of the  guarantor,  the  effective  date  and the  date of such  guaranty),
                  satisfaction  of the Rating Agency  Condition  shall not be required and Bear Stearns shall provide
                  a copy of such guaranty to each Rating Agency then rating the Grantor Trust  Certificates  or (iii)
                  take such other steps that satisfies the Rating Agency Condition.

         (ii)     The  failure by  Counterparty  to comply  with  Section 16 below  shall  constitute  an  Additional
         Termination Event hereunder,  upon which  Counterparty shall be the sole Affected Party and all Transactions
         hereunder shall be Affected Transactions.

3) Tax  Representations.  Bear Stearns  represents that it is a corporation duly organized and validly existing under
the laws of the State of Delaware,  and  Counterparty  represents  that it is a statutory  trust duly  organized  and
validly existing under the laws of the State of Delaware.

4) Reserved

5) Documents to be Delivered. For the purpose of Section 4(a):

(1)      Tax forms, documents, or certificates to be delivered are:

Party required to deliver document    Form/Document/                     Date by which to
                                      Certificate                        be delivered

Bear Stearns and                      Any    document    required   or   Promptly  after  the  earlier  of (i)  reasonable
the Counterparty                      reasonably  requested  to  allow   demand  by  either  party or (ii)  learning  that
                                      the   other    party   to   make   such form or document is required
                                      payments  under the Form  Master
                                      Agreement  without any deduction
                                      or  withholding  for  or on  the
                                      account  of any Tax or with such
                                      deduction  or  withholding  at a
                                      reduced rate

(2)      Other documents to be delivered are:

Party required to        Form/Document/                  Date by which to              Covered by Section 3(d) Representation
deliver document         Certificate                     be delivered

Bear Stearns and         Any documents required by       Upon the execution and        Yes
the Counterparty         the receiving party to          delivery of the Form
                         evidence the authority of       Master Agreement and such
                         the delivering party or its     Confirmation
                         Credit Support Provider, if
                         any, for it to execute and
                         deliver the Form Master
                         Agreement, any Confirmation
                         , and any Credit Support
                         Documents to which it is a
                         party, and to evidence the
                         authority of the delivering
                         party or its Credit Support
                         Provider to perform its
                         obligations under the Form
                         Master Agreement, such
                         Confirmation and/or Credit
                         Support Document, as the
                         case may be
Bear Stearns and         A certificate of an             Upon the execution and        Yes
the Counterparty         authorized officer of the       delivery of the Form
                         party, as to the incumbency     Master Agreement and such
                         and authority of the            Confirmation
                         respective officers of the
                         party signing the Form Master
                         Agreement, any relevant
                         Credit Support Document, or
                         any  Confirmation, as the
                         case may be
Bear Stearns             A copy of its most recent       Promptly after the request
                         audited consolidated            of by other Party
                         financial statements


6)  Miscellaneous.

(a)      Address for Notices:  For the purposes of Section 12(a) of the Form Master Agreement:

         Contact details for notices or communications to Bear Stearns:

                  Tel: 212-272-9326
                  Fax: 212-272-0543
                  Attention: Credit Derivatives Department

                  (For all purposes)

         Contact details for notices or communications to the Counterparty:

                  Wells Fargo Bank, NA
                  9062 Old Annapolis Rd.
                  Columbia, Maryland 21045
                  Attention: Client Manager, BSMF 06-AR3
                  Facsimile: 410-715-2380
                  Phone: 410-884-2000



                  (For all purposes)

(b)      Process Agent.  For the purpose of Section 13(c):

                           Bear Stearns appoints as its
                           Process Agent:            Not Applicable

                           The Counterparty appoints as its
                           Process Agent:            Not Applicable

(c)      Offices.  The provisions of Section 10(a) will not apply to the Form Master Agreement;  neither Bear Stearns
         nor the  Counterparty  have any  Offices  other than as set forth in the Notices  Section  and Bear  Stearns
         agrees  that,  for purposes of Section  6(b) of the Form Master  Agreement,  it shall not in future have any
         Office other than one in the United States.

(d)      Multibranch Party.  For the purpose of Section 10(c) of the Form Master Agreement:

         Bear Stearns is not a Multibranch Party.

         The Counterparty is not a Multibranch Party.

(e)      Calculation Agent.  The Calculation Agent is Bear Stearns.

(f)      Credit Support Document.

         Bear Stearns:  Guaranty (the "Guaranty") of The Bear Stearns Companies Inc.

              The Counterparty:  Not Applicable

(g)      Credit Support Provider.

         Bear Stearns:     The Bear Stearns Companies Inc.

         The Counterparty: Not Applicable

(h)      Governing Law.    The parties to the Form  Master  Agreement  hereby  agree that the law of the State of New
York shall govern their rights and duties in whole without  regard to conflict of law  provisions  thereof other than
New York General Obligations Law Sections 5-1401 and 5-1402

(i)      Severability.     If any term,  provision,  covenant,  or  condition  of the Form Master  Agreement,  or the
application  thereof  to any party or  circumstance,  shall be held to be invalid  or  unenforceable  (in whole or in
part) for any reason,  the remaining  terms,  provisions,  covenants,  and  conditions  hereof shall continue in full
force and  effect as if the Form  Master  Agreement  had been  executed  with the  invalid or  unenforceable  portion
eliminated,  so long as the Form Master Agreement as so modified  continues to express,  without material change, the
original  intentions  of the parties as to the subject  matter of the Form Master  Agreement and the deletion of such
portion of the Form Master  Agreement will not  substantially  impair the respective  benefits or expectations of the
parties.

The parties  shall  endeavor to engage in good faith  negotiations  to replace  any  invalid or  unenforceable  term,
provision,  covenant or condition with a valid or enforceable term,  provision,  covenant or condition,  the economic
effect of which  comes as close as  possible to that of the invalid or  unenforceable  term,  provision,  covenant or
condition.

(j)      Consent to Recording.          Each party hereto  consents to the  monitoring or recording,  at any time and
from time to time,  by the other party of any and all  communications  between  officers or employees of the parties,
waives any further  notice of such  monitoring or recording,  and agrees to notify its officers and employees of such
monitoring or recording.

(k)      Waiver of Jury Trial.        Each  party  waives  any right it may have to a trial by jury in respect of any
Proceedings relating to the Form Master Agreement or any Credit Support Document.

7)       Affiliate.        Notwithstanding  the  definition of Affiliate in Section 14 of the Form Master  Agreement,
for purposes hereof each party will be deemed not to have any Affiliates.

8)       Relationship Between Parties.      Section 3 of the Form  Master  Agreement  is hereby  amended by adding at
the end thereof the following subsection (g):

         "(g)     Relationship Between Parties.

              Each party represents to the other party on each date when it enters into a Transaction that:

                  (1)  Nonreliance.  It is not  relying  on any  statement  or  representation  of  the  other  party
regarding the  Transaction  (whether  written or oral),  other than the  representations  expressly  made in the Form
Master Agreement or the Confirmation in respect of that Transaction.

                  (2) Evaluation and Understanding.

                           (i) It has the  capacity  to  evaluate  (internally  or through  independent  professional
advice) the Transaction and has made its own decision to enter into the Transaction; and

                           (ii) It understands the terms,  conditions and risks of the Transaction and is willing and
able to accept those terms and conditions and to assume those risks, financially and otherwise.

                  (3) Purpose.  It is entering into the  Transaction  for the purposes of managing its  borrowings or
investments, hedging its underlying assets or liabilities or in connection with a line of business.

                  (4)  Principal.  The other party is not acting as a fiduciary for or an adviser to it in respect of
the Transaction."

       9)  Proceedings.   Bear Stearns  shall not institute  against or cause any other person to institute  against,
or  join  any  other  person  in  instituting  against  Counterparty  any  bankruptcy,  reorganization,  arrangement,
insolvency or liquidation  proceedings,  or other  proceedings  under any federal or state  bankruptcy or similar law
for a period of one year and one day (or, if longer,  the applicable  preference  period)  following  payment in full
of the Grantor Trust Certificates and the Underlying Reference Certificates.

10)  Set-off.  Notwithstanding  any  provision  of  the  Form  Master  Agreement  or any  other  existing  or  future
agreement,  each  party  irrevocably  waives  any and all  rights it may have to set off,  net,  recoup or  otherwise
withhold or suspend or condition  payment or performance of any obligation  between it and the other party  hereunder
against any  obligation  between it and the other party under any other  agreements. The  provisions  for Set-off set
forth in Section 6(e) of the Form Master Agreement shall not apply for purposes of this Transaction.

11)  Transfer,  Amendment  and  Assignment.  No  transfer,   amendment,  waiver,  supplement,   assignment  or  other
modification  of this  Transaction  shall be permitted by either  party unless each Rating  Agency has been  provided
prior notice of the same and confirms in writing  (including by facsimile  transmission)  that it will not downgrade,
qualify,  withdraw or otherwise modify its then-current  rating of the Grantor Trust Certificates as a result of such
transfer,  amendment, waiver, supplement,  assignment or other modification;  provided that upon notice to the Rating
Agencies,  Bear  Stearns  may  transfer  the  Transaction(s)  pursuant to the Form  Master  Agreement  and all of its
interests  in such  Transaction(s)  and all of its  Obligations  in or under the Form Master  Agreement to its Credit
Support  Provider or any  affiliates  thereof,  and if such  transfer is to an entity  other than its Credit  Support
Provider,  Bear Stearns will furnish to Counterparty a Guaranty of such Credit Support  Provider which guarantees all
of such  transferee's  Obligations  in the form of the  Guaranty  of the  Credit  Support  Provider  of Bear  Stearns
delivered in connection with the Form Master  Agreement  (other than the name of the guaranteed  party, the effective
date and the date of such  guaranty).   Upon such  transfer,  Bear  Stearns will be fully  released  from any and all
Obligations and liabilities related to the interests assigned.

 12) Limited  Recourse  Non-petition.  The  liability of the  Counterparty  in relation to the Form Master  Agreement
and any  Confirmation  hereunder is limited in recourse to assets in the Trust Fund (as defined in the Grantor  Trust
Agreement) and payments of interest  proceeds and principal  proceeds thereon applied in accordance with the terms of
the Grantor  Trust  Agreement.  Upon  application  of all of the assets in the Trust Fund (and  proceeds  thereon) in
accordance  with the Grantor  Trust  Agreement,  Bear Stearns shall not be entitled to take any further steps against
the  Counterparty  to recover any sums due but still unpaid  hereunder or thereunder,  all claims in respect of which
shall be extinguished.

13)  Non-Reliance.  Each party represents to the other party that (a) it has not received and is not relying upon any
legal,  tax,  regulatory,  accounting or other advice  (whether  written or oral) of the other party  regarding  this
Transaction,  other than  representations  expressly  made by that other party in this  Confirmation  and in the Form
Master Agreement and (b) in respect of this Transaction,  (i) it has the capacity to evaluate  (internally or through
independent  professional  advice) this  Transaction and has made its own decision to enter into this Transaction and
(ii) it understands the terms,  conditions and risks of this  Transaction and is willing to assume  (financially  and
otherwise)  those risks.  Counterparty  acknowledges  that Bear Stearns has advised  Counterparty  to consult its own
tax,  accounting and legal advisors in connection with this Transaction  evidenced by this  Confirmation and that the
Counterparty has done so.

14) Eligible Contract  Participant.  Each party represents that it constitutes an "eligible contract  participant" as
such term is defined in Section 1(a)12 of the Commodity Exchange Act, as amended.

15)  Limitation  of  Liability.  It is  expressly  understood  and agreed by the parties  hereto that (a) this letter
agreement is executed and delivered by the  Counterparty,  not  individually  or personally but solely as the Grantor
Trustee  for  the  Trust,  in the  exercise  of the  powers  and  authority  conferred  and  vested  in it,  (b)  the
representation,  undertakings  and agreements  herein made on part of the Trust are made and intended not as personal
representations,  undertakings  and  agreements  by the  Counterparty  but are made and  intended  for the purpose of
binding  only the  Trust,  (c)  nothing  herein  contained  shall be  construed  as  creating  any  liability  on the
Counterparty,  individually or personally,  to perform any convenient  either expressed or implied  contained herein,
all such liability,  if any, being expressly  waived by the parties who are signatories to this letter  agreement and
by any person  claiming by, through or under such parties and (d) under no  circumstances  shall the  Counterparty be
personally  liable  for the  payment  of any  indebtedness  or  expenses  of the Trust or be liable for the breach or
failure of any  obligation,  representation,  warranty or covenant  made or undertaken by the Trust under this letter
agreement.

16)  Amendments  to Grantor  Trust  Agreement  and  Underlying  Pooling and  Servicing  Agreement.  Without the prior
written  consent of Bear Stearns,  Counterparty  shall not  (i) amend  the Grantor Trust  Agreement or enter into any
amendment or  supplemental  agreement to the Grantor  Trust  Agreement if such  amendment or  supplemental  agreement
could  reasonably be expected to have a material  adverse effect on the interests of Bear Stearns  hereunder or under
the Grantor Trust  Agreement or (ii) consent to any amendment or  supplemental  agreement to the  Underlying  Pooling
and Servicing  Agreement if such amendment or supplemental  agreement could reasonably be expected to have a material
adverse  effect on the  interests  of Bear  Stearns  hereunder  or on the  interests  of a holder  of the  Underlying
Reference  Certificates  under the  Underlying  Pooling and Servicing  Agreement.  Counterparty  will furnish to Bear
Stearns a copy of each  proposed and each  executed  amendment or  supplemental  agreement  and copies of any related
Rating Agency confirmation therewith, if any.

17)   Permitted  Security  Interest.  For purposes of Section 7 of the Form Master  Agreement,  Bear Stearns hereby
      consents to the Permitted Security Interest.

         "Permitted  Security  Interest" means the collateral  assignment by Counterparty of the Swap Collateral to
         the Indenture  Trustee pursuant to the Indenture,  and the granting to the Indenture Trustee of a security
         interest in the Swap Collateral pursuant to the Indenture.

         "Swap Collateral" means all right,  title and interest of Counterparty in the Form Master Agreement,  each
         Transaction  hereunder,  and all present and future amounts payable by Bear Stearns to Counterparty  under
         or in  connection  with  the  Form  Master  Agreement  or any  Transaction  governed  by the  Form  Master
         Agreement,  whether or not evidenced by a Confirmation,  including,  without  limitation,  any transfer or
         termination of any such Transaction.

(18)     (a)      If Bear  Stearns  (or its  guarantor)  fails to have the First  Trigger  Required  Ratings,  Bear
         Stearns  shall  (within  30 days from such  failure),  at its own  expense,  (i)  transfer  its rights and
         obligations  under the Form Master Agreement to a replacement  party that has (or whose guarantor has) the
         First Trigger Required Ratings,  (ii) post collateral to Counterparty to secure Bear Stearns'  obligations
         under the Form  Master  Agreement  in such  amount  that the Rating  Agencies  confirm in writing  will be
         sufficient to maintain the rating on the Grantor Trust  Certificates,  (iii) obtain a guarantor having the
         First Trigger Required Ratings for Bear Stearns'  obligations  under the Form Master Agreement with a form
         of guaranty  satisfying the Rating Agency  Condition;  provided that if such form of guaranty is identical
         to the  Guaranty  (other  than  the  name of the  guarantor,  the  effective  date  and  the  date of such
         guaranty),  satisfaction  of the Rating  Agency  Condition  shall not be required and Bear  Stearns  shall
         provide a copy of such guaranty to each Rating Agency then rating the Grantor Trust  Certificates  or (iv)
         take such other steps that satisfies the Rating Agency Condition.

         (b)      If Bear  Stearns (or its  guarantor)  fails to have the Second  Trigger  Required  Ratings,  Bear
         Stearns shall, within 10 days from such failure,  at its own expense,  seek to (i) transfer its rights and
         obligations  under the Form Master Agreement to a replacement  party that has (or whose guarantor has) the
         First Trigger  Required  Ratings,  (ii) obtain a guarantor  having the First Trigger  Required Ratings for
         Bear Stearns'  obligations  under the Form Master Agreement with a form of guaranty  satisfying the Rating
         Agency  Condition;  provided  that if such form of guaranty is identical  to the Guaranty  (other than the
         name of the  guarantor,  the effective  date and the date of such  guaranty),  satisfaction  of the Rating
         Agency  Condition  shall not be required and Bear Stearns  shall  provide a copy of such  guaranty to each
         Rating Agency then rating the Grantor  Trust  Certificates  or (iii) take such other steps that  satisfies
         the Rating Agency Condition.

         As used herein:

                  "First  Trigger  Required  Ratings"  shall  mean,  with  respect to any entity (a) either (i) the
                  unsecured,  short-term  debt  obligations  of such entity (or its Credit  Support  Provider)  are
                  rated at least 'A-1' by S&P or (ii) if such entity  does not have a  short-term  rating from S&P,
                  the  unsecured,  long-term  senior  debt  obligations  of  such  entity  (or its  Credit  Support
                  Provider)  are rated at least 'A+' by S&P,  and (b) either (i) the  unsecured,  long-term  senior
                  debt  obligations  of such entity (or its Credit  Support  Provider)  are rated at least 'A-1' by
                  Moody's (and if rated 'A-1' by Moody's,  such rating is not on watch for possible  downgrade) and
                  the unsecured,  short-term debt  obligations of such entity (or its Credit Support  Provider) are
                  rated at least 'P-1' by Moody's  (and if rated 'P-1' by Moody's,  such rating is not on watch for
                  possible  downgrade  and remaining on watch for possible  downgrade),  or (ii) if such entity (or
                  its  Credit  Support  Provider)  does  not  have a  short-term  debt  rating  from  Moody's,  the
                  unsecured,  long-term  senior debt  obligations of such entity (or its Credit  Support  Provider)
                  are rated at least 'Aa3' by Moody's  (and if rated 'Aa3' by Moody's,  such rating is not on watch
                  for possible downgrade).

                  "Second  Trigger  Required  Ratings"  shall mean,  with respect to any entity (a) the  unsecured,
                  long-term  senior debt  obligations of such entity (or its Credit Support  Provider) are rated at
                  least 'BBB-' by S&P,  and (b) either (i) the  unsecured,  long-term  senior debt  obligations  of
                  such  entity  (or its Credit  Support  Provider)  are rated at least  'A3' by  Moody's  (and such
                  rating is not on watch for possible  downgrade) and the unsecured,  short-term  debt  obligations
                  of such entity (or its Credit  Support  Provider)  are rated at least 'P-2' by Moody's  (and such
                  rating is not on watch for  possible  downgrade)  or (ii) if such  entity (or its Credit  Support
                  Provider) does not have a short-term  rating from Moody's,  the unsecured,  long-term senior debt
                  obligations of such entity (or its Credit Support Provider) are rated at least 'A2' by Moody's.

                  "Rating Agency Condition"  means, with respect to any particular  proposed act or omission to act
                  hereunder  that the party acting or failing to act must  consult  with any of Rating  Agency then
                  providing a rating of the  Grantor  Trust  Certificates  and  receive  from each Rating  Agency a
                  prior written  confirmation  that the proposed  action or inaction would not cause a downgrade or
                  withdrawal of the then-current rating of the Grantor Trust Certificates.

5.  Account Details and
Settlement information:             Payments to Bear Stearns:
                                    Citibank, N.A., New York
                                    ABA Number: 021-0000-89, for the account of
                                    Bear, Stearns Securities Corp.
                                    Account Number: 0925-3186, for further credit to
                                    Bear Stearns Capital Markets
                                    Sub-account Number: 101-90012-11
                                    Attention: Derivatives Operations

                                    Payments to Counterparty:

                                    Wells Fargo Bank, National Association
                                    San Francisco, CA
                                    ABA# 121-000-248
                                    A/C: 3970771416
                                    Account Name: SAS Clearing
                                    For Further Credit to: 50960702, BSMF 06-AR3 Swap Account

This  Confirmation  may be executed  in several  counterparts,  each of which shall be deemed an original  but all of
which together shall constitute one and the same instrument.

Counterparty  hereby agrees to check this  Confirmation  and to confirm that the foregoing  correctly  sets forth the
terms of the  Transaction  by signing in the space  provided  below and  returning to Bear Stearns a facsimile of the
fully-executed  Confirmation to 212-272-9857.  For inquiries please contact  CreditDerivativesDocumentation@bear.com.
To discuss an inquiry  regarding U.S.  Transactions,  please contact Nick Girardi by telephone at  212-272-8420.  For
all other  inquiries  please contact  Derivatives  Documentation  by telephone at  353-1-402-6233.  Originals will be
provided for your execution upon your request.




--------------------------------------------------------------------------------




We are very pleased to have executed this Transaction  with you and we look forward to completing other  transactions
with you in the near future.

Very truly yours,

BEAR STEARNS CAPITAL MARKETS INC.



By:    /s/ Catherine Magnus
       Name: Catherine Magnus
       Title: Authorized Signatory

Counterparty,  acting through its duly authorized signatory,  hereby agrees to, accepts and confirms the terms of the
foregoing as of the Trade Date.

BEAR STEARNS MORTGAGE FUNDING GRANTOR TRUST 2006-AR3
By: Wells Fargo Bank, National Association, not individually but solely as Grantor Trustee




By:    /s/ Stacey M. Taylor
       Name: Stacey M. Taylor
       Title: Vice President





--------------------------------------------------------------------------------




                                                EXHIBIT D
                                Underlying Pooling and Servicing Agreement







                              STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.
                                                DEPOSITOR


                                 WELLS FARGO BANK, NATIONAL ASSOCIATION,
                                                 TRUSTEE


                                                   AND


                                         EMC MORTGAGE CORPORATION
                                      SERVICER, SPONSOR AND COMPANY



                                      POOLING AND SERVICING AGREEMENT

                                        DATED AS OF OCTOBER 1, 2006



                              STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.
                               Bear Stearns Mortgage Funding Trust 2006-AR3
                           Mortgage Pass-Through Certificates, Series 2006-AR3





--------------------------------------------------------------------------------




                                                TABLE OF CONTENTS


ARTICLE I             DEFINITIONS................................................................................2
ARTICLE II            CONVEYANCE OF MORTGAGE LOANS; ORIGINAL ISSUANCE OF CERTIFICATES...........................59

         Section 2.01.         Conveyance of Mortgage Loans to Trustee..........................................59
         Section 2.02.         Acceptance of Mortgage Loans by Trustee..........................................61
         Section 2.03.         Assignment of Interest in the Mortgage Loan Purchase Agreement...................63
         Section 2.04.         Substitution of Mortgage Loans...................................................65
         Section 2.05.         Issuance of Certificates.........................................................66
         Section 2.06.         Representations and Warranties Concerning the Depositor..........................67
         Section 2.07.         Reserved.........................................................................68
         Section 2.08.         Purposes and Powers of the Trust.................................................68

ARTICLE III           ADMINISTRATION AND SERVICING OF MORTGAGE LOANS............................................68

         Section 3.01.         Servicer to Act as Servicer......................................................68
         Section 3.02.         REMIC-Related Covenants..........................................................70
         Section 3.03.         Monitoring of Subservicers.......................................................70
         Section 3.04.         Fidelity Bond....................................................................71
         Section 3.05.         Power to Act; Procedures.........................................................71
         Section 3.06.         Due-on-Sale Clauses; Assumption Agreements.......................................72
         Section 3.07.         Release of Mortgage Files........................................................73
         Section 3.08.         Documents, Records and Funds in Possession of Servicer To Be
                               Held for Trustee.................................................................74
         Section 3.09.         Standard Hazard Insurance and Flood Insurance Policies...........................75
         Section 3.10.         Presentment of Claims and Collection of Proceeds.................................76
         Section 3.11.         Maintenance of the Primary Mortgage Insurance Policies...........................76
         Section 3.12.         Trustee to Retain Possession of Certain Insurance Policies and
                               Documents........................................................................77
         Section 3.13.         Reaization Upon Defaulted Mortgage Loans.........................................77
         Section 3.14.         Compensation for the Servicer....................................................78
         Section 3.15.         REO Property.....................................................................78
         Section 3.16.         Annual Statement as to Compliance; Annual Certification..........................80
         Section 3.17.         Assessments of Compliance and Attestation Reports................................81
         Section 3.18.         Reports Filed with Securities and Exchange Commission............................82
         Section 3.19.         UCC..............................................................................89
         Section 3.20.         Optional Purchase of Defaulted Mortgage Loans....................................89
         Section 3.21.         Books and Records................................................................90
         Section 3.22.         Intention of the Parties and Interpretation......................................90

ARTICLE IV            ACCOUNTS..................................................................................91

         Section 4.01.         Custodial Account................................................................91
         Section 4.02.         Permitted Withdrawals and Transfers from the Custodial Account...................92
         Section 4.03.         Distribution Account.............................................................93
         Section 4.04.         Permitted Withdrawals and Transfers from the Distribution Account................94
         Section 4.05.         Adjustable Rate Supplemental Fund................................................95
         Section 4.06.         Statements to the Trustee........................................................96
         Section 4.07.         Reserved.........................................................................97
         Section 4.08.         Reserve Fund.....................................................................97
         Section 4.09.         Class XP Reserve Account.........................................................99
         Section 4.10.         Final Maturity Reserve Account...................................................99

ARTICLE V             CERTIFICATES.............................................................................101

         Section 5.01.         Certificates....................................................................101
         Section 5.02.         Registration of Transfer and Exchange of Certificates...........................108
         Section 5.03.         Mutilated, Destroyed, Lost or Stolen Certificates...............................111
         Section 5.04.         Persons Deemed Owners...........................................................111
         Section 5.05.         Transfer Restrictions on Residual Certificates..................................112
         Section 5.06.         Restrictions on Transferability of Certificates.................................113
         Section 5.07.         ERISA Restrictions..............................................................113
         Section 5.08.         Rule 144A Information...........................................................114

ARTICLE VI            PAYMENTS TO CERTIFICATEHOLDERS...........................................................115

         Section 6.01.         Distributions on the Certificates...............................................115
         Section 6.02.         Allocation of Losses and Subsequent Recoveries..................................124
         Section 6.03.         Payments........................................................................125
         Section 6.04.         Statements to Certificateholders................................................125
         Section 6.05.         Monthly Advances................................................................128
         Section 6.06.         Compensating Interest Payments..................................................129
         Section 6.07.         Distributions on REMIC Regular Interests........................................129

ARTICLE VII           THE SERVICER.............................................................................130

         Section 7.01.         Liabilities of the Servicer.....................................................130
         Section 7.02.         Merger or Consolidation of the Servicer.........................................130
         Section 7.03.         Indemnification of the Trustee..................................................130
         Section 7.04.         Limitations on Liability of the Servicer and Others.............................131
         Section 7.05.         Servicer Not to Resign..........................................................132
         Section 7.06.         Successor Servicer..............................................................132
         Section 7.07.         Sale and Assignment of Servicing................................................132

ARTICLE VIII          DEFAULT..................................................................................133

         Section 8.01.         Events of Default...............................................................133
         Section 8.02.         Trustee to Act; Appointment of Successor........................................135
         Section 8.03.         Notification to Certificateholders..............................................136
         Section 8.04.         Waiver of Defaults..............................................................136
         Section 8.05.         List of Certificateholders......................................................136

ARTICLE IX            CONCERNING THE TRUSTEE...................................................................137

         Section 9.01.         Duties of Trustee...............................................................137
         Section 9.02.         Certain Matters Affecting the Trustee...........................................139
         Section 9.03.         Trustee Not Liable for Certificates or Mortgage Loans...........................140
         Section 9.04.         Trustee May Own Certificates....................................................141
         Section 9.05.         Trustee's Fees and Expenses.....................................................141
         Section 9.06.         Eligibility Requirements for Trustee............................................141
         Section 9.07.         Insurance.......................................................................141
         Section 9.08.         Resignation and Removal of the Trustee..........................................142
         Section 9.09.         Successor Trustee...............................................................142
         Section 9.10.         Merger or Consolidation of Trustee..............................................143
         Section 9.11.         Appointment of Co-Trustee or Separate Trustee...................................143
         Section 9.12.         Federal Information Returns and Reports to Certificateholders;
                               REMIC Administration; Grantor Trust Administration..............................144

ARTICLE X             TERMINATION..............................................................................146

         Section 10.01.        Termination Upon Repurchase by the Depositor or its Designee or
                               Liquidation of the Mortgage Loans...............................................146
         Section 10.02.        Additional Termination Requirements.............................................149

ARTICLE XI            MISCELLANEOUS PROVISIONS.................................................................150

         Section 11.01.        Intent of Parties...............................................................150
         Section 11.02.        Amendment.......................................................................150
         Section 11.03.        Recordation of Agreement........................................................151
         Section 11.04.        Limitation on Rights of Certificateholders......................................151
         Section 11.05.        Acts of Certificateholders......................................................152
         Section 11.06.        Governing Law...................................................................153
         Section 11.07.        Notices.........................................................................153
         Section 11.08.        Severability of Provisions......................................................154
         Section 11.09.        Successors and Assigns..........................................................154
         Section 11.10.        Article and Section Headings....................................................154
         Section 11.11.        Counterparts....................................................................154
         Section 11.12.        Notice to Rating Agencies.......................................................154
         Section 11.13.        Use of Subservicers and Subcontractors..........................................155

                                                 EXHIBITS

Exhibit A-1                -        Form of Class A Certificates
Exhibit A-2                -        Reserved
Exhibit A-3                -        Form of Class B Certificates
Exhibit A-4                -        Form of Class B-IO Certificates
Exhibit A-5                -        Form of Class R Certificates
Exhibit A-6                -        Form of Class R-X Certificate
Exhibit A-7                -        Form of Class X Certificate
Exhibit A-8                -        Form of Class XP Certificate
Exhibit B                  -        Mortgage Loan Schedule
Exhibit C                  -        Reserved
Exhibit D                  -        Request for Release of Documents
Exhibit E                  -        Form of Affidavit pursuant to Section 860E(e)(4)
Exhibit F-1                -        Form of Investment Letter (Non-Rule 144A)
Exhibit F-2                -        Form of Rule 144A Investment Representation
Exhibit F-3                -        Form of Transferor Representation Letter
Exhibit G                  -        Form of Custodial Agreement
Exhibit H                  -        Form of Mortgage Loan Purchase Agreement
Exhibit I                  -        Form of Trustee Limited Power of Attorney
Exhibit J                  -        Reserved
Exhibit K                  -        Loan Level Format for Tape Input, Servicer Period Reporting
Exhibit L                  -        Reporting Data for Defaulted Loans
Exhibit M                  -        Swap Agreements
Exhibit N                  -        Form of Cap Contracts
Exhibit O                  -        Reserved
Exhibit P                           Servicing Criteria to be Addressed in Assessment of Compliance
Exhibit Q-1                -        Form of Servicer Back-Up Certification
Exhibit Q-2                -        Form of Trustee Back-Up Certification
Exhibit R                  -        Form 10-D, Form 8-K and Form 10-K Reporting Responsibility
Exhibit S                  -        Additional Disclosure Information
Exhibit T                  -        Form of Servicer Certification


                                                SCHEDULES

Schedule A                 -        Coupon Strip Reserve Account Schedule





--------------------------------------------------------------------------------





                                     POOLING AND SERVICING AGREEMENT

         Pooling and Servicing  Agreement  dated as of October 1, 2006,  among  Structured  Asset Mortgage
Investments II Inc., a Delaware  corporation,  as depositor (the "Depositor"),  Wells Fargo Bank, National
Association,  a banking  association  organized under the laws of the United States, not in its individual
capacity  but solely as trustee  (the  "Trustee")  and EMC  Mortgage  Corporation,  as  servicer  (in such
capacity,  the  "Servicer"),  as company (in such  capacity,  the  "Company" or "EMC") and, as sponsor (in
such capacity, the "Sponsor").

                                          PRELIMINARY STATEMENT

         On or prior to the Closing  Date,  the  Depositor  acquired the Mortgage  Loans from the Sponsor.
On the Closing Date,  the Depositor  will sell the Mortgage  Loans and certain other property to the Trust
Fund and  receive in  consideration  therefor  Certificates  evidencing  the entire  beneficial  ownership
interest in the Trust Fund.

         The  Trustee on behalf of the Trust shall make an election  for the assets  constituting  REMIC I
to be treated  for  federal  income tax  purposes  as a REMIC.  On the  Startup  Day,  the REMIC I Regular
Interests will be designated "regular interests" in such REMIC.

         The Trustee on behalf of the Trust shall make an election  for the assets  constituting  REMIC II
to be treated  for  federal  income tax  purposes as a REMIC.  On the  Startup  Day,  the REMIC II Regular
Interests will be designated "regular interests" in such REMIC.

         The Trustee on behalf of the Trust shall make an election for the assets  constituting  REMIC III
to be treated  for federal  income tax  purposes as a REMIC.  On the  Startup  Day,  the REMIC III Regular
Interests will be designated "regular interests" in such REMIC.

         The Trustee on behalf of the Trust shall make an election  for the assets  constituting  REMIC IV
to be treated  for  federal  income tax  purposes as a REMIC.  On the  Startup  Day,  the REMIC IV Regular
Interests will be designated the "regular interests" in such REMIC.

         The Class R  Certificates will evidence ownership of the "residual  interest" in each of REMIC I,
REMIC II and REMIC III. The Class R-X  Certificates  will evidence  ownership of the  "residual  interest"
in REMIC IV.

         The Group I Mortgage  Loans will have an  Outstanding  Principal  Balance as of the Cut-off Date,
after  deducting all  Scheduled  Principal  due on or before the Cut-off  Date,  of  $433,101,502.12.  The
Group II  Mortgage  Loans  will have an  Outstanding  Principal  Balance  as of the  Cut-off  Date,  after
deducting all Scheduled Principal due on or before the Cut-off Date, of $378,339,472.62.

         In consideration of the mutual  agreements  herein contained,  the Depositor,  the Servicer,  the
Sponsor, the Company and the Trustee agree as follows:


                                                ARTICLE I

                                               Definitions

         Whenever used in this Agreement,  the following  words and phrases,  unless  otherwise  expressly
provided or unless the context otherwise requires, shall have the meanings specified in this Article.

         2006-AR3 REMIC: Any of REMIC I, REMIC II, REMIC III and REMIC IV.

         Accepted   Servicing   Practices:   The  procedures,   including  prudent   collection  and  loan
administration  procedures,  and the standard of care (i)  employed by prudent  mortgage  servicers  which
service  mortgage loans of the same type as the Mortgage Loans in the  jurisdictions  in which the related
Mortgage  Properties  are  located or (ii) in  accordance  with the Fannie Mae Guide or Freddie Mac Guide,
subject to any variances  negotiated with Fannie Mae or Freddie Mac and subject to the express  provisions
of this  Agreement.  Such standard of care shall not be lower than that the Servicer  customarily  employs
and exercises in servicing and  administering  similar  mortgage loans for its own account and shall be in
full compliance with all federal, state, and local laws, ordinances, rules and regulations.

         Account:  The  Custodial  Account,  the  Adjustable  Rate  Supplemental  Fund,  the  Distribution
Account,  the Reserve Fund, the Final Maturity  Reserve  Account or the Class XP Reserve  Account,  as the
context may require.

         Actual Monthly Payments:  For any Mortgage Loan and each Due Period,  the actual monthly payments
of principal and interest received during such month on such Mortgage Loan.

         Additional Disclosure:  As defined in Section 3.18(a)(v).

         Additional Form 10-D Disclosure:  As defined in Section 3.18(a)(i).

         Additional Form 10-K Disclosure:  As defined in Section 3.18(a)(iv).

         Adjustable  Rate  Supplemental  Fund:  An "outside  reserve  fund" within the meaning of Treasury
Regulation  1.860G-2(h),  which is not an asset of any  REMIC  and  which is  established  and  maintained
pursuant to Section 4.05.

         Adjusted  Rate  Cap:  With  respect  to the Class I-A  Certificates  and Class I-B  Certificates,
each  Distribution  Date and the related Due Period,  the sum of (i) the  Scheduled  Payments  owed on the
Group I Mortgage  Loans for such Due Period less the related  Servicing  Fees and (ii) the related  Actual
Monthly Payments  received in excess of the Scheduled  Payments,  expressed as a per annum rate calculated
on the basis of the aggregate Stated  Principal  Balance of the Group I Mortgage Loans for such Due Period
and further  reflecting the accrual of interest on an actual/360 basis,  minus the sum of (a) the interest
payable  to the Class I-X  Certificates  and (b) the Coupon  Strip  with  respect to Loan Group I, if any,
payable to the Final Maturity Reserve Account with respect to such Distribution  Date,  expressed as a per
annum rate.

                  With respect to the Group II Certificates,  each  Distribution  Date and the related Due
Period,  the sum of (i) the  Scheduled  Payments  owed on the Group II Mortgage  Loans for such Due Period
less the related  Servicing Fees and (ii) the related Actual  Monthly  Payments  received in excess of the
Scheduled  Payments,  expressed  as a per  annum  rate  calculated  on the basis of the  aggregate  Stated
Principal  Balance of the Group II Mortgage  Loans for such Due Period and further  reflecting the accrual
of interest on an actual/360 basis.

         Affiliate:  As to any  Person,  any  other  Person  controlling,  controlled  by or under  common
control with such Person.  "Control"  means the power to direct the  management  and policies of a Person,
directly or  indirectly,  whether  through  ownership  of voting  securities,  by  contract or  otherwise.
"Controlled" and "Controlling"  have meanings  correlative to the foregoing.  The Trustee may conclusively
presume that a Person is not an Affiliate of another  Person unless a  Responsible  Officer of the Trustee
has actual knowledge to the contrary.

         Agreement:  This  Pooling and  Servicing  Agreement  and all  amendments  hereof and  supplements
hereto.

         Annual Certification:  As defined in Section 3.16(b) herein.

         Applicable  Credit  Rating:  For any long-term  deposit or security,  a credit rating of "AAA" in
the case of S&P or "Aaa" in the case of Moody's (or with respect to  investments  in money market funds, a
credit  rating of "AAAm" or "AAAm-G" in the case of S&P and the highest  rating given by Moody's for money
market funds in the case of Moody's).  For any  short-term  deposit or security,  or a rating of "A-l+" in
the case of S&P or "Prime-1" in the case of Moody's.

         Applicable  State Law: For purposes of  Section 9.12(d),  the  Applicable  State Law shall be (a)
the law of the  State of New York and (b) such  other  state  law  whose  applicability  shall  have  been
brought to the attention of the Trustee by either (i) an Opinion of Counsel  reasonably  acceptable to the
Trustee  delivered to it by the Servicer or the Depositor,  or  (ii) written  notice from the  appropriate
taxing authority as to the applicability of such state law.

         Applied  Realized  Loss  Amount:  With  respect to any  Distribution  Date and a Class of Class A
Certificates  or Class B  Certificates  (and with respect to the Grantor  Trust  Certificates,  indirectly
through the related  Class of  Underlying  Certificates),  the sum of the Realized  Losses with respect to
the  Mortgage  Loans in the  related  Loan  Group,  which are to be applied in  reduction  of the  Current
Principal  Amount of such Class of  Certificates  pursuant  to this  Agreement  in an amount  equal to the
amount,  if any, by which,  (i) the aggregate  Current  Principal Amount of all of the Certificates in the
related Loan Group (after all  distributions  of principal  on such  Distribution  Date)  exceeds (ii) the
aggregate  Stated  Principal  Balance  of all of the  Mortgage  Loans in the  related  Loan Group for such
Distribution  Date.  The Applied  Realized Loss Amount with respect to the Group I Mortgage Loans shall be
allocated  first to the Class I-B-9,  Class I-B-8,  Class I-B-7,  Class I-B-6,  Class I-B-5,  Class I-B-4,
Class I-B-3,  Class I-B-2 and Class I-B-1  Certificates,  sequentially  in that order,  in each case until
the  Current  Principal  Amount of each such Class has been  reduced to zero.  Thereafter,  the  principal
portion of  Realized  Losses on the Group I Mortgage  Loans will be  allocated  on any  Distribution  Date
first, to the Class I-A-3  Certificates,  then to the Class I-A-2A  Certificates  and the Underlying Class
I-A-2B  Certificates,  pro rata,  and then to the Class I-A-1  Certificates,  sequentially  in that order,
until  the  Current  Principal  Amount  of each  such  Class has been  reduced  to zero.  Realized  Losses
allocated to the  Underlying  Class  I-A-2B  Certificates  will be  allocated  to the Grantor  Trust Class
I-A-2B  Certificates.  The Applied  Realized Loss Amount with respect to the Group II Mortgage Loans shall
be  allocated  first to the Class  II-B-5,  Class  II-B-4,  Class  II-B-3,  Class  II-B-2 and Class II-B-1
Certificates,  sequentially  in that order, in each case until the Current  Principal  Amount of each such
Class has been  reduced to zero.  Thereafter,  the  principal  portion of Realized  Losses on the Group II
Mortgage Loans will be allocated on any Distribution  Date first, to the Class II-A-3  Certificates,  then
to the Class II-A-2A  Certificates  and the Underlying Class II-A-2B  Certificates,  pro rata, and then to
the Class II-A-1  Certificates,  sequentially in that order,  until the Current  Principal  Amount of each
such  Class  has been  reduced  to  zero.  Realized  Losses  allocated  to the  Underlying  Class  II-A-2B
Certificates will be allocated to the Grantor Trust Class II-A-2B Certificates.

         Appraised Value:  For any Mortgaged  Property related to a Mortgage Loan, the amount set forth as
the  appraised  value of such  Mortgaged  Property in an  appraisal  made for the mortgage  originator  in
connection with its origination of the related Mortgage Loan.

         Assessment of Compliance:  As defined in Section 3.17.

         Attestation Report:  As defined in Section 3.17.

         Attesting Party:  As defined in Section 3.17.

         Available  Funds:  With respect to each  Distribution  Date,  the aggregate  Principal  Funds and
Interest Funds for such Distribution Date.

         Back-Up Certification:  As defined in Section 3.18(a)(iv).

         Bankruptcy  Code:  The  United  States  Bankruptcy  Code,  as amended  as  codified  in 11 U.S.C.
§§ 101-1330.

         Bankruptcy  Loss:  Any loss  resulting  from a bankruptcy  court,  in connection  with a personal
bankruptcy of a mortgagor,  (1) establishing the value of a mortgaged  property at an amount less than the
Outstanding  Principal  Balance of the Mortgage  Loan secured by such  mortgaged  property or (2) reducing
the amount of the Monthly Payment on the related Mortgage Loan.

         Basis Risk Shortfall:  On the Distribution Date, if any, of:


         1.       the amount of Current  Interest  that such Class would have been  entitled to receive on
                  such  Distribution  Date had the applicable  Pass-Through  Rate been calculated at a per
                  annum rate equal to One-Month  LIBOR plus the related  Margin and (ii) 10.50% per annum,
                  over


         2.       the amount of  Current  Interest  on such Class  calculated  using a  Pass-Through  Rate
                  equal to the related Net Rate Cap for such Distribution Date.

         Basis Risk Shortfall Carry Forward Amount:  With respect to any Distribution  Date and each Class
of Class A  Certificates  and Class B  Certificates  (and with respect to the Grantor Trust  Certificates,
indirectly  through the related Class of  Underlying  Certificates),  the sum of the Basis Risk  Shortfall
for such  Distribution  Date and the  Basis  Risk  Shortfalls  for all  previous  Distribution  Dates  not
previously  paid from any source  including  the Excess  Cashflow  and payments  under the Cap  Contracts,
together  with  interest  thereon  at a rate  equal to the  related  Pass-Through  Rate for such  Class of
Certificates for such Distribution Date.

         Book-Entry  Certificates:   Initially,  all  Classes  of  Certificates  other  than  the  Private
Certificates and the Residual Certificates.

         Business  Day:  Any day other than  (i) a  Saturday  or a Sunday,  or (ii) a day on which the New
York Stock Exchange or Federal Reserve is closed or on which banking  institutions in any  jurisdiction in
which the Trustee,  the Custodian or the Servicer are  authorized  or obligated by law or executive  order
to be closed.

         Cap Contracts:  With respect to each Class of Class A Certificates and Class B Certificates  (and
with  respect to the Grantor  Trust  Certificates,  indirectly  through the  related  Class of  Underlying
Certificates),  the  respective  cap  contracts,  dated as of October 31, 2006,  between the  Trustee,  on
behalf  of  the  Trust  for  the  benefit  of the  Holders  of  the  related  Certificates,  and  the  Cap
Counterparty,  together with any scheduling,  confirmations or other agreements related thereto,  attached
hereto as Exhibit N.

         Cap Contract  Payment  Amount:  With respect to any  Distribution  Date and a Cap  Contract,  the
amounts received from such Cap Contract, if any, on such Distribution Date.

         Cap Counterparty: Bear Stearns Financial Products Inc.

         Certificate:  Any mortgage  pass-through  certificate  evidencing a beneficial ownership interest
in the Trust Fund signed and  countersigned  by the Trustee in  substantially  the forms annexed hereto as
Exhibits A-1, A-2, A-3, A-4, A-5, A-6, A-7 and A-8 with the blanks therein appropriately completed.

         Certificateholder:  A Holder of a Certificate.

         Certificate  Group:  With respect to Loan Group I, the Group I Certificates,  and with respect to
Loan Group II, the Group II Certificates.

         Certificate  Owner:  Any Person who is the  beneficial  owner of a Certificate  registered in the
name of the Depository or its nominee.

         Certificate Register:  The register maintained pursuant to Section 5.02.

         Certificateholder:  A Holder of a Certificate.

         Certification Parties:  As defined in Section 3.18(a)(iv).

         Certifying Person:  As defined in Section 3.18(a)(iv).

         Class:  With respect to the  Certificates,  any of Class I-A-1,  Class I-A-2A,  Underlying  Class
I-A-2B,  Grantor Trust Class I-A-2B,  Class I-A-3, Class I-X, Class I-B-1, Class I-B-2, Class I-B-3, Class
I-B-4,  Class I-B-5,  Class I-B-6,  Class I-B-7, Class I-B-8, Class I-B-9, Class R, Class R-X, Class I-XP,
Class I-B-IO, Class II-A-1, Class II-A-2A,  Underlying Class II-A-2B,  Grantor Trust Class II-A-2B,  Class
II-A-3,  Class II-B-1,  Class  II-B-2,  Class II-B-3,  Class II-B-4,  Class II-B-5,  Class II-XP and Class
II-B-IO Certificates.

         Class I-A Certificates:  The Class I-A-1,  Class I-A-2A,  Underlying Class I-A-2B and Class I-A-3
Certificates.

         Class I-A  Principal  Distribution  Amount:  For any  Distribution  Date on or after the  related
Stepdown  Date on which a Group I Trigger  Event is not in effect,  an amount equal to the excess (if any)
of (x) the aggregate  Current  Principal  Amount of the Class I-A Certificates  immediately  prior to such
Distribution  Date over (y) the lesser of (I) the excess of (a) the aggregate Stated Principal  Balance of
the Group I Mortgage  Loans as of the last day of the related Due Period  (after  reduction  for Principal
Prepayments  and Realized  Losses on the Group I Mortgage  Loans  incurred  during the related  Prepayment
Period) over (b) the aggregate Stated  Principal  Balance of the Group I Mortgage Loans as of the last day
of the related Due Period (after  reduction for Principal  Prepayments  and Realized Losses on the Group I
Mortgage  Loans  incurred  during  the  related   Prepayment  Period)  multiplied  by  (i)  prior  to  the
Distribution  Date in October 2012,  26.000% and (ii) on or after the  Distribution  Date in October 2012,
20.800%,  and (II) the excess of (a) the aggregate Stated Principal  Balance of the Group I Mortgage Loans
as of the last day of the related Due Period  (after  reduction  for  Principal  Prepayments  and Realized
Losses on the Group I Mortgage  Loans  incurred  during the related  Prepayment  Period) over (b) 0.50% of
the Stated Principal Balance of the Group I Mortgage Loans as of the Cut-off Date.

         Class I-B Certificates:  The Class I-B-1,  Class I-B-2,  Class I-B-3,  Class I-B-4,  Class I-B-5,
Class I-B-6, Class I-B-7, Class I-B-8 and Class I-B-9 Certificates.

         Class I-B-1 Principal  Distribution  Amount:  For any  Distribution  Date on or after the related
Stepdown  Date on which a Group I Trigger  Event is not in effect,  an amount equal to the excess (if any)
of (x)  the  Current  Principal  Amount  of  the  Class  I-B-1  Certificates  immediately  prior  to  such
Distribution  Date over (y) the lesser of (I) the excess of (a) the  aggregate  Stated  Principal  Balance
of the  Group I  Mortgage  Loans  as of the  last day of the  related  Due  Period  (after  reduction  for
Principal  Prepayments  and  Realized  Losses on the Group I Mortgage  Loans  incurred  during the related
Prepayment  Period)  over (b) the sum of (1) the  aggregate  Current  Principal  Amount  of the  Class I-A
Certificates  (after  taking into account the payment of the Class I-A Principal  Distribution  Amount for
such  Distribution  Date) and (2) the aggregate Stated Principal  Balance of the Group I Mortgage Loans as
of the last day of the related Due Period (after  reduction for Principal  Prepayments and Realized Losses
on the Group I Mortgage Loans incurred during the related  Prepayment  Period)  multiplied by (i) prior to
the  Distribution  Date in October  2012,  20.000% and (ii) on or after the  Distribution  Date in October
2012,  16.000%,  and (II) the excess of (a) the aggregate Stated Principal Balance of the Group I Mortgage
Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal  Prepayments  and
Realized  Losses on the Group I Mortgage Loans  incurred  during the related  Prepayment  Period) over (b)
0.50% of the Stated Principal Balance of the Group I Mortgage Loans as of the Cut-off Date.

         Class I-B-2 Principal  Distribution  Amount:  For any  Distribution  Date on or after the related
Stepdown  Date on which a Group I Trigger  Event is not in effect,  an amount equal to the excess (if any)
of (x)  the  Current  Principal  Amount  of  the  Class  I-B-2  Certificates  immediately  prior  to  such
Distribution  Date over (y) the lesser of (I) the excess of (a) the  aggregate  Stated  Principal  Balance
of the  Group I  Mortgage  Loans  as of the  last day of the  related  Due  Period  (after  reduction  for
Principal  Prepayments  and  Realized  Losses on the Group I Mortgage  Loans  incurred  during the related
Prepayment  Period)  over (b) the sum of (1) the  aggregate  Current  Principal  Amount  of the  Class I-A
Certificates  (after  taking into account the payment of the Class I-A Principal  Distribution  Amount for
such  Distribution  Date),  (2) the aggregate  Current  Principal  Amount of the Class I-B-1  Certificates
(after  taking  into  account  the  payment of the Class  I-B-1  Principal  Distribution  Amounts for such
Distribution  Date) and (3) the aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans as of
the last day of the related Due Period (after  reduction for Principal  Prepayments and Realized Losses on
the Group I Mortgage  Loans  incurred  during the related  Prepayment  Period)  multiplied by (i) prior to
the  Distribution  Date in October  2012,  15.250% and (ii) on or after the  Distribution  Date in October
2012,  12.200%,  and (II) the excess of (a) the aggregate Stated Principal Balance of the Group I Mortgage
Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal  Prepayments  and
Realized  Losses on the Group I Mortgage Loans  incurred  during the related  Prepayment  Period) over (b)
0.50% of the Stated Principal Balance of the Group I Mortgage Loans as of the Cut-off Date.

         Class I-B-3 Principal  Distribution  Amount:  For any  Distribution  Date on or after the related
Stepdown  Date on which a Group I Trigger  Event is not in effect,  an amount equal to the excess (if any)
of (x)  the  Current  Principal  Amount  of  the  Class  I-B-3  Certificates  immediately  prior  to  such
Distribution  Date over (y) the lesser of (I) the excess of (a) the  aggregate  Stated  Principal  Balance
of the  Group I  Mortgage  Loans  as of the  last day of the  related  Due  Period  (after  reduction  for
Principal  Prepayments  and  Realized  Losses on the Group I Mortgage  Loans  incurred  during the related
Prepayment  Period)  over (b) the sum of (1) the  aggregate  Current  Principal  Amount  of the  Class I-A
Certificates  (after  taking into account the payment of the Class I-A Principal  Distribution  Amount for
such  Distribution  Date),  (2) the aggregate  Current  Principal  Amount of the Class I-B-1  Certificates
(after  taking  into  account  the  payment of the Class  I-B-1  Principal  Distribution  Amounts for such
Distribution  Date), (3) the aggregate  Current  Principal Amount of the Class I-B-2  Certificates  (after
taking into account the payment of the Class I-B-2 Principal  Distribution  Amounts for such  Distribution
Date) and (4) the aggregate Stated  Principal  Balance of the Group I Mortgage Loans as of the last day of
the related Due Period  (after  reduction  for Principal  Prepayments  and Realized  Losses on the Group I
Mortgage  Loans  incurred  during  the  related   Prepayment  Period)  multiplied  by  (i)  prior  to  the
Distribution  Date in October 2012,  13.500% and (ii) on or after the  Distribution  Date in October 2012,
10.800%,  and (II) the  excess of (a) the  aggregate  Stated  Principal  Balance  of the Group I  Mortgage
Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal  Prepayments  and
Realized  Losses on the Group I Mortgage Loans  incurred  during the related  Prepayment  Period) over (b)
0.50% of the Stated Principal Balance of the Group I Mortgage Loans as of the Cut-off Date.

         Class I-B-4 Principal  Distribution  Amount:  For any  Distribution  Date on or after the related
Stepdown  Date on which a Group I Trigger  Event is not in effect,  an amount equal to the excess (if any)
of (x)  the  Current  Principal  Amount  of  the  Class  I-B-4  Certificates  immediately  prior  to  such
Distribution  Date over (y) the lesser of (I) the excess of (a) the  aggregate  Stated  Principal  Balance
of the  Group I  Mortgage  Loans  as of the  last day of the  related  Due  Period  (after  reduction  for
Principal  Prepayments  and  Realized  Losses on the Group I Mortgage  Loans  incurred  during the related
Prepayment  Period)  over (b) the sum of (1) the  aggregate  Current  Principal  Amount  of the  Class I-A
Certificates  (after  taking into account the payment of the Class I-A Principal  Distribution  Amount for
such  Distribution  Date),  (2) the aggregate  Current  Principal  Amount of the Class I-B-1  Certificates
(after  taking  into  account  the  payment of the Class  I-B-1  Principal  Distribution  Amounts for such
Distribution  Date), (3) the aggregate  Current  Principal Amount of the Class I-B-2  Certificates  (after
taking into account the payment of the Class I-B-2 Principal  Distribution  Amounts for such  Distribution
Date),  (4) the aggregate  Current  Principal  Amount of the Class I-B-3  Certificates  (after taking into
account the payment of the Class I-B-3  Principal  Distribution  Amounts for such  Distribution  Date) and
(5) the  aggregate  Stated  Principal  Balance  of the  Group I  Mortgage  Loans as of the last day of the
related  Due  Period  (after  reduction  for  Principal  Prepayments  and  Realized  Losses on the Group I
Mortgage  Loans  incurred  during  the  related   Prepayment  Period)  multiplied  by  (i)  prior  to  the
Distribution  Date in October 2012,  10.375% and (ii) on or after the  Distribution  Date in October 2012,
8.300%,  and (II) the excess of (a) the aggregate Stated  Principal  Balance of the Group I Mortgage Loans
as of the last day of the related Due Period  (after  reduction  for  Principal  Prepayments  and Realized
Losses on the Group I Mortgage  Loans  incurred  during the related  Prepayment  Period) over (b) 0.50% of
the Stated Principal Balance of the Group I Mortgage Loans as of the Cut-off Date.

         Class I-B-5 Principal  Distribution  Amount:  For any  Distribution  Date on or after the related
Stepdown  Date on which a Group I Trigger  Event is not in effect,  an amount equal to the excess (if any)
of (x)  the  Current  Principal  Amount  of  the  Class  I-B-5  Certificates  immediately  prior  to  such
Distribution  Date over (y) the lesser of (I) the excess of (a) the  aggregate  Stated  Principal  Balance
of the  Group I  Mortgage  Loans  as of the  last day of the  related  Due  Period  (after  reduction  for
Principal  Prepayments  and  Realized  Losses on the Group I Mortgage  Loans  incurred  during the related
Prepayment  Period)  over (b) the sum of (1) the  aggregate  Current  Principal  Amount  of the  Class I-A
Certificates  (after  taking into account the payment of the Class I-A Principal  Distribution  Amount for
such  Distribution  Date),  (2) the aggregate  Current  Principal  Amount of the Class I-B-1  Certificates
(after  taking  into  account  the  payment of the Class  I-B-1  Principal  Distribution  Amounts for such
Distribution  Date), (3) the aggregate  Current  Principal Amount of the Class I-B-2  Certificates  (after
taking into account the payment of the Class I-B-2 Principal  Distribution  Amounts for such  Distribution
Date),  (4) the aggregate  Current  Principal  Amount of the Class I-B-3  Certificates  (after taking into
account the payment of the Class I-B-3 Principal  Distribution  Amounts for such  Distribution  Date), (5)
the aggregate  Current  Principal  Amount of the Class I-B-4  Certificates  (after taking into account the
payment  of the  Class  I-B-4  Principal  Distribution  Amounts  for such  Distribution  Date) and (6) the
aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans as of the last day of the related Due
Period (after  reduction  for  Principal  Prepayments  and Realized  Losses on the Group I Mortgage  Loans
incurred  during the  related  Prepayment  Period)  multiplied  by (i) prior to the  Distribution  Date in
October 2012,  8.625% and (ii) on or after the  Distribution  Date in October 2012,  6.900%,  and (II) the
excess of (a) the  aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans as of the last day
of the related Due Period (after  reduction for Principal  Prepayments  and Realized Losses on the Group I
Mortgage  Loans  incurred  during the related  Prepayment  Period) over (b) 0.50% of the Stated  Principal
Balance of the Group I Mortgage Loans as of the Cut-off Date.

         Class I-B-6 Principal  Distribution  Amount:  For any  Distribution  Date on or after the related
Stepdown  Date on which a Group I Trigger  Event is not in effect,  an amount equal to the excess (if any)
of (x)  the  Current  Principal  Amount  of  the  Class  I-B-6  Certificates  immediately  prior  to  such
Distribution  Date over (y) the lesser of (I) the excess of (a) the  aggregate  Stated  Principal  Balance
of the  Group I  Mortgage  Loans  as of the  last day of the  related  Due  Period  (after  reduction  for
Principal  Prepayments  and  Realized  Losses on the Group I Mortgage  Loans  incurred  during the related
Prepayment  Period)  over (b) the sum of (1) the  aggregate  Current  Principal  Amount  of the  Class I-A
Certificates  (after  taking into account the payment of the Class I-A Principal  Distribution  Amount for
such  Distribution  Date),  (2) the aggregate  Current  Principal  Amount of the Class I-B-1  Certificates
(after  taking  into  account  the  payment of the Class  I-B-1  Principal  Distribution  Amounts for such
Distribution  Date), (3) the aggregate  Current  Principal Amount of the Class I-B-2  Certificates  (after
taking into account the payment of the Class I-B-2 Principal  Distribution  Amounts for such  Distribution
Date),  (4) the aggregate  Current  Principal  Amount of the Class I-B-3  Certificates  (after taking into
account the payment of the Class I-B-3 Principal  Distribution  Amounts for such  Distribution  Date), (5)
the aggregate  Current  Principal  Amount of the Class I-B-4  Certificates  (after taking into account the
payment of the Class I-B-4 Principal  Distribution  Amounts for such Distribution Date), (6) the aggregate
Current  Principal  Amount of the Class I-B-5  Certificates  (after taking into account the payment of the
Class I-B-5  Principal  Distribution  Amounts for such  Distribution  Date) and (7) the  aggregate  Stated
Principal  Balance  of the Group I Mortgage  Loans as of the last day of the  related  Due  Period  (after
reduction for Principal  Prepayments  and Realized  Losses on the Group I Mortgage Loans  incurred  during
the related  Prepayment  Period)  multiplied by (i) prior to the Distribution Date in October 2012, 7.375%
and (ii) on or after  the  Distribution  Date in  October  2012,  5.900%,  and (II) the  excess of (a) the
aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans as of the last day of the related Due
Period (after  reduction  for  Principal  Prepayments  and Realized  Losses on the Group I Mortgage  Loans
incurred  during the related  Prepayment  Period)  over (b) 0.50% of the Stated  Principal  Balance of the
Group I Mortgage Loans as of the Cut-off Date.

         Class I-B-7 Principal  Distribution  Amount:  For any  Distribution  Date on or after the related
Stepdown  Date on which a Group I Trigger  Event is not in effect,  an amount equal to the excess (if any)
of (x)  the  Current  Principal  Amount  of  the  Class  I-B-7  Certificates  immediately  prior  to  such
Distribution  Date over (y) the lesser of (I) the excess of (a) the  aggregate  Stated  Principal  Balance
of the  Group I  Mortgage  Loans  as of the  last day of the  related  Due  Period  (after  reduction  for
Principal  Prepayments  and  Realized  Losses on the Group I Mortgage  Loans  incurred  during the related
Prepayment  Period)  over (b) the sum of (1) the  aggregate  Current  Principal  Amount  of the  Class I-A
Certificates  (after  taking into account the payment of the Class I-A Principal  Distribution  Amount for
such  Distribution  Date),  (2) the aggregate  Current  Principal  Amount of the Class I-B-1  Certificates
(after  taking  into  account  the  payment of the Class  I-B-1  Principal  Distribution  Amounts for such
Distribution  Date), (3) the aggregate  Current  Principal Amount of the Class I-B-2  Certificates  (after
taking into account the payment of the Class I-B-2 Principal  Distribution  Amounts for such  Distribution
Date),  (4) the aggregate  Current  Principal  Amount of the Class I-B-3  Certificates  (after taking into
account the payment of the Class I-B-3 Principal  Distribution  Amounts for such  Distribution  Date), (5)
the aggregate  Current  Principal  Amount of the Class I-B-4  Certificates  (after taking into account the
payment of the Class I-B-4 Principal  Distribution  Amounts for such Distribution Date), (6) the aggregate
Current  Principal  Amount of the Class I-B-5  Certificates  (after taking into account the payment of the
Class I-B-5  Principal  Distribution  Amounts  for such  Distribution  Date),  (7) the  aggregate  Current
Principal  Amount of the Class B-6  Certificates  (after  taking into account the payment of the Class B-6
Principal  Distribution  Amounts  for such  Distribution  Date)  and (8) the  aggregate  Stated  Principal
Balance of the Group I Mortgage  Loans as of the last day of the related Due Period  (after  reduction for
Principal  Prepayments  and  Realized  Losses on the Group I Mortgage  Loans  incurred  during the related
Prepayment  Period)  multiplied by (i) prior to the Distribution  Date in October 2012, 6.000% and (ii) on
or after the Distribution  Date in October 2012,  4.800%,  and (II) the excess of (a) the aggregate Stated
Principal  Balance  of the Group I Mortgage  Loans as of the last day of the  related  Due  Period  (after
reduction for Principal  Prepayments  and Realized  Losses on the Group I Mortgage Loans  incurred  during
the related  Prepayment  Period)  over (b) 0.50% of the Stated  Principal  Balance of the Group I Mortgage
Loans as of the Cut-off Date.

         Class I-B-8 Principal  Distribution  Amount:  For any  Distribution  Date on or after the related
Stepdown  Date on which a Group I Trigger  Event is not in effect,  an amount equal to the excess (if any)
of (x)  the  Current  Principal  Amount  of  the  Class  I-B-8  Certificates  immediately  prior  to  such
Distribution  Date over (y) the lesser of (I) the excess of (a) the  aggregate  Stated  Principal  Balance
of the  Group I  Mortgage  Loans  as of the  last day of the  related  Due  Period  (after  reduction  for
Principal  Prepayments  and  Realized  Losses on the Group I Mortgage  Loans  incurred  during the related
Prepayment  Period)  over (b) the sum of (1) the  aggregate  Current  Principal  Amount  of the  Class I-A
Certificates  (after  taking into account the payment of the Class I-A Principal  Distribution  Amount for
such  Distribution  Date),  (2) the aggregate  Current  Principal  Amount of the Class I-B-1  Certificates
(after  taking  into  account  the  payment of the Class  I-B-1  Principal  Distribution  Amounts for such
Distribution  Date), (3) the aggregate  Current  Principal Amount of the Class I-B-2  Certificates  (after
taking into account the payment of the Class I-B-2 Principal  Distribution  Amounts for such  Distribution
Date),  (4) the aggregate  Current  Principal  Amount of the Class I-B-3  Certificates  (after taking into
account the payment of the Class I-B-3 Principal  Distribution  Amounts for such  Distribution  Date), (5)
the aggregate  Current  Principal  Amount of the Class I-B-4  Certificates  (after taking into account the
payment of the Class I-B-4 Principal  Distribution  Amounts for such Distribution Date), (6) the aggregate
Current  Principal  Amount of the Class I-B-5  Certificates  (after taking into account the payment of the
Class I-B-5  Principal  Distribution  Amounts  for such  Distribution  Date),  (7) the  aggregate  Current
Principal  Amount of the Class B-6  Certificates  (after  taking into account the payment of the Class B-6
Principal  Distribution  Amounts for such  Distribution  Date), (8) the aggregate Current Principal Amount
of the Class  I-B-7  Certificates  (after  taking into  account  the payment of the Class I-B-7  Principal
Distribution  Amounts for such  Distribution  Date) and (9) the aggregate Stated Principal  Balance of the
Group I  Mortgage  Loans as of the last day of the  related  Due Period  (after  reduction  for  Principal
Prepayments  and Realized  Losses on the Group I Mortgage  Loans  incurred  during the related  Prepayment
Period)  multiplied by (i) prior to the  Distribution  Date in October  2012,  4.750% and (ii) on or after
the  Distribution  Date in  October  2012,  3.800%,  and  (II)  the  excess  of (a) the  aggregate  Stated
Principal  Balance  of the Group I Mortgage  Loans as of the last day of the  related  Due  Period  (after
reduction for Principal  Prepayments  and Realized  Losses on the Group I Mortgage Loans  incurred  during
the related  Prepayment  Period)  over (b) 0.50% of the Stated  Principal  Balance of the Group I Mortgage
Loans as of the Cut-off Date.

         Class I-B-9 Principal  Distribution  Amount:  For any  Distribution  Date on or after the related
Stepdown  Date on which a Group I Trigger  Event is not in effect,  an amount equal to the excess (if any)
of (x)  the  Current  Principal  Amount  of  the  Class  I-B-9  Certificates  immediately  prior  to  such
Distribution  Date over (y) the lesser of (I) the excess of (a) the  aggregate  Stated  Principal  Balance
of the  Group I  Mortgage  Loans  as of the  last day of the  related  Due  Period  (after  reduction  for
Principal  Prepayments  and  Realized  Losses on the Group I Mortgage  Loans  incurred  during the related
Prepayment  Period)  over (b) the sum of (1) the  aggregate  Current  Principal  Amount  of the  Class I-A
Certificates  (after  taking into account the payment of the Class I-A Principal  Distribution  Amount for
such  Distribution  Date),  (2) the aggregate  Current  Principal  Amount of the Class I-B-1  Certificates
(after  taking  into  account  the  payment of the Class  I-B-1  Principal  Distribution  Amounts for such
Distribution  Date), (3) the aggregate  Current  Principal Amount of the Class I-B-2  Certificates  (after
taking into account the payment of the Class I-B-2 Principal  Distribution  Amounts for such  Distribution
Date),  (4) the aggregate  Current  Principal  Amount of the Class I-B-3  Certificates  (after taking into
account the payment of the Class I-B-3 Principal  Distribution  Amounts for such  Distribution  Date), (5)
the aggregate  Current  Principal  Amount of the Class I-B-4  Certificates  (after taking into account the
payment of the Class I-B-4 Principal  Distribution  Amounts for such Distribution Date), (6) the aggregate
Current  Principal  Amount of the Class I-B-5  Certificates  (after taking into account the payment of the
Class I-B-5  Principal  Distribution  Amounts  for such  Distribution  Date),  (7) the  aggregate  Current
Principal  Amount of the Class I-B-6  Certificates  (after  taking  into  account the payment of the Class
I-B-6 Principal  Distribution  Amounts for such  Distribution  Date), (8) the aggregate  Current Principal
Amount of the Class  I-B-7  Certificates  (after  taking  into  account  the  payment  of the Class  I-B-7
Principal  Distribution  Amounts for such  Distribution  Date), (9) the aggregate Current Principal Amount
of the Class  I-B-8  Certificates  (after  taking into  account  the payment of the Class I-B-8  Principal
Distribution  Amounts for such  Distribution  Date) and (10) the aggregate Stated Principal Balance of the
Group I  Mortgage  Loans as of the last day of the  related  Due Period  (after  reduction  for  Principal
Prepayments  and Realized  Losses on the Group I Mortgage  Loans  incurred  during the related  Prepayment
Period)  multiplied by (i) prior to the  Distribution  Date in October  2012,  3.500% and (ii) on or after
the  Distribution  Date in  October  2012,  2.800%,  and  (II)  the  excess  of (a) the  aggregate  Stated
Principal  Balance  of the Group I Mortgage  Loans as of the last day of the  related  Due  Period  (after
reduction for Principal  Prepayments  and Realized  Losses on the Group I Mortgage Loans  incurred  during
the related  Prepayment  Period)  over (b) 0.50% of the Stated  Principal  Balance of the Group I Mortgage
Loans as of the Cut-off Date.

         Class I-B-IO Advances:  As defined in Section 6.01(c).

         Class I-B-IO  Distribution  Amount:  With respect to any Distribution  Date, the Current Interest
for the Class I-B-IO  Certificates  for such  Distribution  Date (from REMIC III to REMIC IV on account of
REMIC III Regular  Interest  I-B-IO-I);  provided,  however,  that on and after the  Distribution  Date on
which the aggregate  Current  Principal Amount of the Class I-A or Class I-B Certificates has been reduced
to zero,  the Class I-B-IO  Distribution  Amount shall  include the Group I  Overcollateralization  Amount
(which shall be deemed  distributable,  first,  from REMIC III to REMIC IV on account of REMIC III Regular
Interest  I-B-IO-I,  in respect of accrued  and unpaid  interest  thereon  until such  accrued  and unpaid
interest shall have been reduced to zero and,  thereafter,  from REMIC III to REMIC IV on account of REMIC
III Regular Interest I-B-IO-P, in respect of the principal balance thereof).

         Class  I-B-IO  Notional  Amount:  With  respect  to any  Distribution  Date and the Class  I-B-IO
Certificates, the aggregate of the Uncertificated Principal Balances of the REMIC I Regular Interests.

         Class  I-B-IO  Pass-Through  Rate:  With respect to the Class  I-B-IO  Certificates  or REMIC III
Regular  Interest  I-B-IO-I,  and any  Distribution  Date,  a per annum  rate  equal to the sum of (a) the
Maximum Coupon Strip Rate and (b) the percentage  equivalent of a fraction,  the numerator of which is the
sum of the amounts  calculated  pursuant to clauses (i) through (iii) below,  and the denominator of which
is the  aggregate  Uncertificated  Principal  Balance of the REMIC I  Regular  Interests.  For purposes of
calculating the  Pass-Through  Rate for the Class I-B-IO  Certificates,  the numerator is equal to the sum
of the following components:

         (i)      the  Uncertificated  Pass-Through  Rate for  REMIC I  Regular  Interest  LT1  minus  the
                  related  Marker  Rate,  applied  to  a  notional  amount  equal  to  the  Uncertificated
                  Principal Balance of REMIC I Regular Interest LT1;

         (ii)     the  Uncertificated  Pass-Through  Rate for  REMIC I  Regular  Interest  LT2  minus  the
                  related  Marker  Rate,  applied  to  a  notional  amount  equal  to  the  Uncertificated
                  Principal Balance of REMIC I Regular Interest LT2; and

         (iii)    the  Uncertificated  Pass-Through  Rate for REMIC I Regular Interest LT4 minus twice the
                  related  Marker  Rate,  applied  to  a  notional  amount  equal  to  the  Uncertificated
                  Principal Balance of REMIC I Regular Interest LT4.

         Class  I-X  Notional  Amount:   With  respect  to  any  Distribution   Date  and  the  Class  I-X
Certificates,  the aggregate Stated Principal  Balance  immediately prior to such Distribution Date of the
Group I Mortgage Loans having "hard" prepayment charges for a term of three years from origination.

         Class I-XP Certificates:  The Class I-XP-1 Certificates and the Class I-XP-2 Certificates.

         Class II-A  Certificates:  The Class II-A-1,  Class II-A-2A,  Underlying  Class II-A-2B and Class
II-A-3 Certificates.

         Class II-A  Principal  Distribution  Amount:  For any  Distribution  Date on or after the related
Stepdown Date on which a Group II Trigger  Event is not in effect,  an amount equal to the excess (if any)
of (x) the aggregate  Current  Principal Amount of the Class II-A  Certificates  immediately prior to such
Distribution  Date over (y) the lesser of (I) the excess of (a) the aggregate Stated Principal  Balance of
the Group II Mortgage  Loans as of the last day of the related Due Period  (after  reduction for Principal
Prepayments  and Realized  Losses on the Group II Mortgage  Loans incurred  during the related  Prepayment
Period) over (b) the  aggregate  Stated  Principal  Balance of the Group II Mortgage  Loans as of the last
day of the related Due Period  (after  reduction  for  Principal  Prepayments  and Realized  Losses on the
Group II Mortgage  Loans incurred  during the related  Prepayment  Period)  multiplied by (i) prior to the
Distribution  Date in October 2012,  25.750% and (ii) on or after the  Distribution  Date in October 2012,
20.600%,  and (II) the excess of (a) the  aggregate  Stated  Principal  Balance  of the Group II  Mortgage
Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal  Prepayments  and
Realized  Losses on the Group II Mortgage Loans incurred  during the related  Prepayment  Period) over (b)
0.50% of the Stated Principal Balance of the Group II Mortgage Loans as of the Cut-off Date.

         Class II-B Certificates:  The Class II-B-1,  Class II-B-2,  Class II-B-3,  Class II-B-4 and Class
II-B-5 Certificates.

         Class II-B-1 Principal  Distribution  Amount:  For any Distribution  Date on or after the related
Stepdown Date on which a Group II Trigger  Event is not in effect,  an amount equal to the excess (if any)
of (x)  the  Current  Principal  Amount  of the  Class  II-B-1  Certificates  immediately  prior  to  such
Distribution  Date over (y) the lesser of (I) the excess of (a) the  aggregate  Stated  Principal  Balance
of the  Group II  Mortgage  Loans as of the  last day of the  related  Due  Period  (after  reduction  for
Principal  Prepayments  and Realized  Losses on the Group II Mortgage  Loans  incurred  during the related
Prepayment  Period)  over (b) the sum of (1) the  aggregate  Current  Principal  Amount of the Class  II-A
Certificates  (after taking into account the payment of the Class II-A Principal  Distribution  Amount for
such  Distribution  Date) and (2) the aggregate Stated Principal Balance of the Group II Mortgage Loans as
of the last day of the related Due Period (after  reduction for Principal  Prepayments and Realized Losses
on the Group II Mortgage  Loans incurred  during the related  Prepayment  Period)  multiplied by (i) prior
to the Distribution  Date in October 2012,  16.750% and (ii) on or after the Distribution  Date in October
2012,  13.400%,  and (II) the  excess  of (a) the  aggregate  Stated  Principal  Balance  of the  Group II
Mortgage  Loans as of the last day of the related Due Period (after  reduction  for Principal  Prepayments
and Realized  Losses on the Group II Mortgage Loans incurred  during the related  Prepayment  Period) over
(b) 0.50% of the Stated Principal Balance of the Group II Mortgage Loans as of the Cut-off Date.

         Class II-B-2 Principal  Distribution  Amount:  For any Distribution  Date on or after the related
Stepdown Date on which a Group II Trigger  Event is not in effect,  an amount equal to the excess (if any)
of (x)  the  Current  Principal  Amount  of the  Class  II-B-2  Certificates  immediately  prior  to  such
Distribution  Date over (y) the lesser of (I) the excess of (a) the  aggregate  Stated  Principal  Balance
of the  Group II  Mortgage  Loans as of the  last day of the  related  Due  Period  (after  reduction  for
Principal  Prepayments  and Realized  Losses on the Group II Mortgage  Loans  incurred  during the related
Prepayment  Period)  over (b) the sum of (1) the  aggregate  Current  Principal  Amount of the Class  II-A
Certificates  (after taking into account the payment of the Class II-A Principal  Distribution  Amount for
such  Distribution  Date), (2) the aggregate  Current  Principal  Amount of the Class II-B-1  Certificates
(after  taking into  account  the  payment of the Class  II-B-1  Principal  Distribution  Amounts for such
Distribution  Date) and (3) the aggregate  Stated  Principal  Balance of the Group II Mortgage Loans as of
the last day of the related Due Period (after  reduction for Principal  Prepayments and Realized Losses on
the Group II Mortgage  Loans incurred  during the related  Prepayment  Period)  multiplied by (i) prior to
the  Distribution  Date in October  2012,  11.750% and (ii) on or after the  Distribution  Date in October
2012,  9.400%,  and (II) the excess of (a) the aggregate Stated Principal Balance of the Group II Mortgage
Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal  Prepayments  and
Realized  Losses on the Group II Mortgage Loans incurred  during the related  Prepayment  Period) over (b)
0.50% of the Stated Principal Balance of the Group II Mortgage Loans as of the Cut-off Date.

         Class II-B-3 Principal  Distribution  Amount:  For any Distribution  Date on or after the related
Stepdown Date on which a Group II Trigger  Event is not in effect,  an amount equal to the excess (if any)
of (x)  the  Current  Principal  Amount  of the  Class  II-B-3  Certificates  immediately  prior  to  such
Distribution  Date over (y) the lesser of (I) the excess of (a) the  aggregate  Stated  Principal  Balance
of the  Group II  Mortgage  Loans as of the  last day of the  related  Due  Period  (after  reduction  for
Principal  Prepayments  and Realized  Losses on the Group II Mortgage  Loans  incurred  during the related
Prepayment  Period)  over (b) the sum of (1) the  aggregate  Current  Principal  Amount of the Class  II-A
Certificates  (after taking into account the payment of the Class II-A Principal  Distribution  Amount for
such  Distribution  Date), (2) the aggregate  Current  Principal  Amount of the Class II-B-1  Certificates
(after  taking into  account  the  payment of the Class  II-B-1  Principal  Distribution  Amounts for such
Distribution  Date), (3) the aggregate  Current Principal Amount of the Class II-B-2  Certificates  (after
taking into account the payment of the Class II-B-2 Principal  Distribution  Amounts for such Distribution
Date) and (4) the aggregate  Stated  Principal  Balance of the Group II Mortgage  Loans as of the last day
of the related Due Period (after  reduction for Principal  Prepayments and Realized Losses on the Group II
Mortgage  Loans  incurred  during  the  related   Prepayment  Period)  multiplied  by  (i)  prior  to  the
Distribution  Date in October  2012,  8.125% and (ii) on or after the  Distribution  Date in October 2012,
6.500%,  and (II) the  excess of (a) the  aggregate  Stated  Principal  Balance  of the Group II  Mortgage
Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal  Prepayments  and
Realized  Losses on the Group II Mortgage Loans incurred  during the related  Prepayment  Period) over (b)
0.50% of the Stated Principal Balance of the Group II Mortgage Loans as of the Cut-off Date.

         Class II-B-4 Principal  Distribution  Amount:  For any Distribution  Date on or after the related
Stepdown Date on which a Group II Trigger  Event is not in effect,  an amount equal to the excess (if any)
of (x)  the  Current  Principal  Amount  of the  Class  II-B-4  Certificates  immediately  prior  to  such
Distribution  Date over (y) the lesser of (I) the excess of (a) the  aggregate  Stated  Principal  Balance
of the  Group II  Mortgage  Loans as of the  last day of the  related  Due  Period  (after  reduction  for
Principal  Prepayments  and Realized  Losses on the Group II Mortgage  Loans  incurred  during the related
Prepayment  Period)  over (b) the sum of (1) the  aggregate  Current  Principal  Amount of the Class  II-A
Certificates  (after taking into account the payment of the Class II-A Principal  Distribution  Amount for
such  Distribution  Date), (2) the aggregate  Current  Principal  Amount of the Class II-B-1  Certificates
(after  taking into  account  the  payment of the Class  II-B-1  Principal  Distribution  Amounts for such
Distribution  Date), (3) the aggregate  Current Principal Amount of the Class II-B-2  Certificates  (after
taking into account the payment of the Class II-B-2 Principal  Distribution  Amounts for such Distribution
Date),  (4) the aggregate  Current  Principal Amount of the Class II-B-3  Certificates  (after taking into
account the payment of the Class II-B-3 Principal  Distribution  Amounts for such  Distribution  Date) and
(5) the  aggregate  Stated  Principal  Balance  of the Group II  Mortgage  Loans as of the last day of the
related  Due Period  (after  reduction  for  Principal  Prepayments  and  Realized  Losses on the Group II
Mortgage  Loans  incurred  during  the  related   Prepayment  Period)  multiplied  by  (i)  prior  to  the
Distribution  Date in October  2012,  6.750% and (ii) on or after the  Distribution  Date in October 2012,
5.400%,  and (II) the  excess of (a) the  aggregate  Stated  Principal  Balance  of the Group II  Mortgage
Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal  Prepayments  and
Realized  Losses on the Group II Mortgage Loans incurred  during the related  Prepayment  Period) over (b)
0.50% of the Stated Principal Balance of the Group II Mortgage Loans as of the Cut-off Date.

         Class II-B-5 Principal  Distribution  Amount:  For any Distribution  Date on or after the related
Stepdown Date on which a Group II Trigger  Event is not in effect,  an amount equal to the excess (if any)
of (x)  the  Current  Principal  Amount  of the  Class  II-B-5  Certificates  immediately  prior  to  such
Distribution  Date over (y) the lesser of (I) the excess of (a) the  aggregate  Stated  Principal  Balance
of the  Group II  Mortgage  Loans as of the  last day of the  related  Due  Period  (after  reduction  for
Principal  Prepayments  and Realized  Losses on the Group II Mortgage  Loans  incurred  during the related
Prepayment  Period)  over (b) the sum of (1) the  aggregate  Current  Principal  Amount of the Class  II-A
Certificates  (after taking into account the payment of the Class II-A Principal  Distribution  Amount for
such  Distribution  Date), (2) the aggregate  Current  Principal  Amount of the Class II-B-1  Certificates
(after  taking into  account  the  payment of the Class  II-B-1  Principal  Distribution  Amounts for such
Distribution  Date), (3) the aggregate  Current Principal Amount of the Class II-B-2  Certificates  (after
taking into account the payment of the Class II-B-2 Principal  Distribution  Amounts for such Distribution
Date),  (4) the aggregate  Current  Principal Amount of the Class II-B-3  Certificates  (after taking into
account the payment of the Class II-B-3 Principal  Distribution  Amounts for such Distribution  Date), (5)
the aggregate  Current  Principal Amount of the Class II-B-4  Certificates  (after taking into account the
payment  of the Class  II-B-4  Principal  Distribution  Amounts  for such  Distribution  Date) and (6) the
aggregate  Stated  Principal  Balance of the Group II Mortgage Loans as of the last day of the related Due
Period (after  reduction  for Principal  Prepayments  and Realized  Losses on the Group II Mortgage  Loans
incurred  during the  related  Prepayment  Period)  multiplied  by (i) prior to the  Distribution  Date in
October 2012,  1.875% and (ii) on or after the  Distribution  Date in October 2012,  1.500%,  and (II) the
excess of (a) the aggregate  Stated  Principal  Balance of the Group II Mortgage  Loans as of the last day
of the related Due Period (after  reduction for Principal  Prepayments and Realized Losses on the Group II
Mortgage  Loans  incurred  during the related  Prepayment  Period) over (b) 0.50% of the Stated  Principal
Balance of the Group II Mortgage Loans as of the Cut-off Date.

         Class II-B-IO Advances:  As defined in Section 6.01(d).

         Class II-B-IO  Distribution  Amount:  With respect to any Distribution Date, the Current Interest
for the Class II-B-IO  Certificates for such Distribution Date (which shall be deemed  distributable  from
REMIC III to REMIC IV on account of REMIC III Regular  Interest  II-B-IO-I);  provided,  however,  that on
and after the  Distribution  Date on which the  aggregate  Current  Principal  Amount of the Class II-A or
Class II-B  Certificates  has been reduced to zero,  the Class II-B-IO  Distribution  Amount shall include
the Group II Overcollateralization  Amount (which shall be deemed distributable,  first, from REMIC III to
REMIC IV on account of REMIC III Regular  Interest  II-B-IO-I,  in respect of accrued and unpaid  interest
thereon  until such  accrued and unpaid  interest  shall have been reduced to zero and,  thereafter,  from
REMIC III to REMIC IV on account of REMIC III  Regular  Interest  II-B-IO-P,  in respect of the  principal
balance thereof).

         Class  II-B-IO  Notional  Amount:  With respect to any  Distribution  Date and the Class  II-B-IO
Certificates, the aggregate of the Uncertificated Principal Balances of the REMIC II Regular Interests.

         Class II-B-IO  Pass-Through  Rate:  With respect to the Class II-B-IO  Certificates  or REMIC III
Regular  Interest  II-B-IO-I,  and any  Distribution  Date,  a per  annum  rate  equal  to the  percentage
equivalent  of a  fraction,  the  numerator  of which is the sum of the  amounts  calculated  pursuant  to
clauses (i) through (iii) below,  and the denominator of which is the aggregate  Uncertificated  Principal
Balance of the REMIC II  Regular  Interests.  For purposes of calculating  the  Pass-Through  Rate for the
Class II-B-IO Certificates, the numerator is equal to the sum of the following components:

         (i)      the  Uncertificated  Pass-Through  Rate for  REMIC II  Regular  Interest  LT5  minus the
                  related  Marker  Rate,  applied  to  a  notional  amount  equal  to  the  Uncertificated
                  Principal Balance of REMIC II Regular Interest LT5;

         (ii)     the  Uncertificated  Pass-Through  Rate for  REMIC II  Regular  Interest  LT6  minus the
                  related  Marker  Rate,  applied  to  a  notional  amount  equal  to  the  Uncertificated
                  Principal Balance of REMIC II Regular Interest LT6; and

         (iii)    the  Uncertificated  Pass-Through Rate for REMIC II Regular Interest LT8 minus twice the
                  related  Marker  Rate,  applied  to  a  notional  amount  equal  to  the  Uncertificated
                  Principal Balance of REMIC II Regular Interest LT8.

         Class A Certificates:      The  Class I-A Certificates and the Class II-A Certificates.

         Class B Certificates:  The Class I-B Certificates and the Class II-B Certificates.

         Class B-IO Certificates:  The Class I-B-IO Certificates and the Class II-B-IO Certificates.

         Class R  Certificate:  The  Class R  Certificates  substantially  in the form  annexed  hereto as
Exhibit  A-5 and  evidencing  ownership  of  interests  designated  as  "residual  interests"  in REMIC I,
REMIC II and REMIC III for purposes of the REMIC  Provisions.  Component I of the Class R Certificates  is
designated as the sole class of "residual  interest" in REMIC I,  Component II of the Class R Certificates
is  designated  as the sole class of  "residual  interest" in REMIC II  and  Component III  of the Class R
Certificates is designated as the sole class of "residual interest" in REMIC III.

         Class R-X  Certificates:  The Class R-X  Certificates  substantially  in the form annexed  hereto
as Exhibit A-6 and evidencing  ownership of the "residual  interest" in REMIC IV for purposes of the REMIC
Provisions.

         Class X Certificates:  The Class I-X Certificates.

         Class XP Certificates:  The Class I-XP Certificates and the Class II-XP Certificates.

         Class XP Reserve  Account:  The account  established  and  maintained by the Trustee  pursuant to
Section 4.09 hereof.

         Closing Date:  October 31, 2006.

         Code:  The Internal Revenue Code of 1986, as amended.

         Commission or SEC:  The U.S. Securities and Exchange Commission.

         Compensating Interest Payment: As defined in Section 6.06.

         Corporate Trust Office:  The designated  office of the Trustee,  where at any particular time its
corporate  trust  business  with  respect to this  Agreement  shall be  administered.  For the  purpose of
registration  and transfer and exchange only,  the Corporate  Trust Office of the Trustee shall be located
at Sixth Street and Marquette  Avenue,  Minneapolis,  Minnesota 55479,  Attention:  Corporate Trust Group,
Bear Stearns  Mortgage  Funding Trust  2006-AR3.  The Corporate Trust Office of the Trustee at the date of
the execution of this  Agreement for all other purposes is located at 9062 Old Annapolis  Road,  Columbia,
Maryland 21045, Attention: Corporate Trust Group, Bear Stearns Mortgage Funding Trust 2006-AR3.

         Counterparty:  Each of the Cap Counterparties or the Swap Counterparty, as the text requires.

         Coupon  Strip:  With  respect to Loan Group I, shall be an amount  equal to the lesser of (a) the
product of (i) 1.00%,  (ii) the  aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans with
original  terms to maturity in excess of 30 years as of the Due Date  occurring in the month prior to such
Distribution  Date and (iii)  one-twelfth  and (b) the excess of (i) the Final  Maturity  Reserve  Account
Target for such  Distribution  Date over (ii) the amount on deposit in the Final Maturity  Reserve Account
immediately prior to such Distribution Date.

         Coupon Strip Rate:  With respect to Loan Group I, shall equal the related  Coupon Strip,  if any,
payable to the Final Maturity  Reserve  Account on any  Distribution  Date,  expressed as a per annum rate
calculated  on the basis of the aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans as of
such Distribution Date.

         Credit Enhancement  Percentage:  For any Distribution Date is the percentage obtained by dividing
(x) the aggregate  Current  Principal  Amount of the  Subordinate  Certificates  in the related Loan Group
(including the related  Overcollateralization  Amount) thereto by (y) the aggregate  Principal  Balance of
the Mortgage  Loans in the related Loan Group,  calculated  after  taking into  account  distributions  of
principal on the related  Mortgage Loans and  distribution  of the Principal  Distribution  Amounts to the
holders of the related  Certificates  then  entitled to  distributions  of principal on such  Distribution
Date.

         Cumulative  Loss Test  Violation:  The Group I  Cumulative  Loss Test  Violation  or the Group II
Cumulative Loss Test Violation, as applicable.

         Current  Interest:  As  of  any  Distribution  Date,  with  respect  to  each  Class  of  Offered
Certificates,  the Underlying Certificates and the Class II-B-5 Certificates,  (i) the interest accrued on
the  Current  Principal  Amount or  Notional  Amount  during the related  Interest  Accrual  Period at the
applicable  Pass-Through  Rate plus any amount  previously  distributed  with respect to interest for such
Certificate  that has been  recovered as a voidable  preference by a trustee in bankruptcy  minus (1) with
respect to the Class A Certificates or Class B Certificates,  (ii) the sum of (a) any Prepayment  Interest
Shortfall for such  Distribution  Date, to the extent not covered by  Compensating  Interest  Payments and
(b) any  shortfalls  resulting  from the  application  of the Relief Act during the  related  Due  Period;
provided,  however,  that for  purposes  of  calculating  Current  Interest  for any such  Class,  amounts
specified in clauses  (ii)(a) and (ii)(b) hereof for any such  Distribution  Date shall be allocated first
to the related  Class B-IO  Certificates  and the related  Residual  Certificates  in reduction of amounts
otherwise  distributable  to such  Certificates  on such  Distribution  Date and then any excess  shall be
allocated to each other Class of  Certificates  in the related Loan Group pro rata based on the respective
amounts of interest accrued pursuant to clause (i) hereof for each such Class on such  Distribution  Date,
(c) any Net  Deferred  Interest  allocated  to such Class,  and (d) the  interest  portion of any Realized
Losses on the related  Mortgage  Loans  allocated to such Class in the manner as described  herein and (2)
with respect to the Grantor Trust  Certificates,  the sum of any shortfalls  described in clauses (a), (b)
and (d) herein,  and to the extent the related  Swap  Agreement  is  terminated  and no  replacement  swap
agreement  has been  entered  into,  clause (c)  herein,  allocated  to the  related  Class of  Underlying
Certificates.

         Current  Principal  Amount:  With  respect to any Class of Offered  Certificates  (other than the
Grantor Trust  Certificates),  the Underlying  Certificates  and the Class II-B-5  Certificates  as of any
Distribution  Date, the initial  principal  amount of such Certificate plus the amount of any Net Deferred
Interest allocated thereto on the related  Distribution Date and all previous  Distribution Dates plus any
Subsequent  Recoveries  added to the Current  Principal  Amount of such  Certificates  pursuant to Section
6.02(h)  hereof,  and  reduced by (i) all  amounts  distributed  on  previous  Distribution  Dates on such
Certificate with respect to principal and (ii) any  Applied Realized Loss Amounts  allocated to such Class
on previous  Distribution  Dates. With respect to any Class of Certificates,  the Current Principal Amount
thereof  will equal the sum of the  Current  Principal  Amounts of all  Certificates  in such  Class.  The
initial  Current  Principal  Amount for each Class of  Certificates  is set forth in Section  5.01(c)(iv).
With respect to the Grantor Trust  Certificates as of any Distribution  Date, the Current Principal Amount
thereof will equal the initial  principal  amount of such  Certificate  on the Closing Date, as reduced by
(i) all amounts  distributed on previous  Distribution Dates on such Certificate with respect to principal
and (ii) any Applied  Realized Loss Amounts  allocated to the related Class of Underlying  Certificates on
Previous  Distribution  Dates.  To the  extent the  related  Swap  Agreement  has been  terminated  and no
replacement  swap  agreement  has been entered  into,  the Current  Principal  Amount of the Grantor Trust
Certificates will be increased by the amount of any Net Deferred  Interest  allocated to the related Class
of Underlying Certificates.

         Curtailment:  Any Principal  Prepayment made by a Mortgagor  which is not a Principal  Prepayment
in full.

         Custodial  Account:  The trust  account  or  accounts  created  and  maintained  by the  Servicer
pursuant to Section 4.01,  which shall be denominated "Wells Fargo Bank, National Association,  as Trustee
f/b/o holders of Structured  Asset  Mortgage  Investments  II Inc.,  Bear Stearns  Mortgage  Funding Trust
2006-AR3,  Mortgage  Pass-Through  Certificates,   Series  2006-AR3,  Custodial  Account."  The  Custodial
Account shall be an Eligible Account.

         Custodial  Agreement:  An  agreement,  dated as of the  Closing  Date  among the  Depositor,  the
Servicer, the Trustee and the Custodian in substantially the form of Exhibit G hereto.

         Custodian:  Wells  Fargo  Bank,  National  Association,  or  any  successor  custodian  appointed
pursuant to the provisions hereof and of the Custodial Agreement.

         Cut-off Date:  October 1, 2006.

         Cut-off Date Balance:  $811,440,974.74.

         Deferred  Interest:  The amount of accrued  interest on the Mortgage Loans,  the payment of which
is  deferred  and  added  to the  Outstanding  Principal  Balance  of a  Mortgage  Loan  due  to  negative
amortization on such Mortgage Loan.

         Deficient  Valuation:  A Bankruptcy  Loss that results if a court,  in connection with a personal
bankruptcy  of a  Mortgagor,  establishes  the value of a  Mortgaged  Property  at an amount less than the
unpaid principal balance of the Mortgage Loan secured by such Mortgaged Property.

         Delinquency  Recognition  Policies:  The generally  accepted  industry  standard that defines the
proper means of reporting  delinquency  status when a loan is  determined  to be delinquent if the payment
is not received by the end of the day immediately preceding the loan's next due date.

         Delinquency  Test  Violation:  A Group I  Delinquency  Test  Violation or a Group II  Delinquency
Test Violation, as applicable.

         Delinquent:  A Mortgage Loan is  "Delinquent"  if any payment due thereon is not made pursuant to
the terms of such  Mortgage  Loan by the close of business on the day such payment is scheduled to be due.
A Mortgage  Loan is "30 days  delinquent"  if such payment has not been  received by the close of business
on the last  day of the  month  immediately  succeeding  the  month in which  such  payment  was due.  For
example,  a  Mortgage  Loan with a  payment  due on  December  1 that  remained  unpaid as of the close of
business on January 31 would then be  considered  to be 30 to 59 days  delinquent.  Similarly for "60 days
delinquent," "90 days delinquent" and so on.

         Depositor:  Structured  Asset  Mortgage  Investments  II Inc.,  a  Delaware  corporation,  or its
successors in interest.

         Depository:  The Depository  Trust Company,  the nominee of which is Cede & Co., or any successor
thereto.

         Depository Agreement:  The meaning specified in Section 5.01(a) hereof.

         Depository  Participant:  A broker,  dealer, bank or other financial  institution or other Person
for whom  from  time to time the  Depository  effects  book-entry  transfers  and  pledges  of  securities
deposited with the Depository.
         Designated Depository  Institution:  A depository  institution  (commercial bank, federal savings
bank,  mutual  savings  bank or savings  and loan  association)  or trust  company  (which may include the
Trustee), the deposits of which are fully insured by the FDIC to the extent provided by law.

         Determination  Date:  The 15th day (or if such 15th day is not a Business  Day,  the Business Day
immediately preceding such 15th day) of the month of the Distribution Date.

         Disqualified  Organization:   Any  of  the  following:   (i) the  United  States,  any  State  or
political  subdivision  thereof,  any possession of the United States, or any agency or instrumentality of
any of the foregoing  (other than an  instrumentality  which is a corporation if all of its activities are
subject to tax and,  except for the  Freddie  Mac or any  successor  thereto,  a majority  of its board of
directors is not selected by such  governmental  unit),  (ii) any foreign  government,  any  international
organization,  or any agency or instrumentality  of any of the foregoing,  (iii) any  organization  (other
than certain  farmers'  cooperatives  described in  Section 521  of the Code) which is exempt from the tax
imposed by  Chapter 1 of the Code  (including  the tax  imposed by  Section 511  of the Code on  unrelated
business   taxable   income),   (iv)   rural   electric   and   telephone    cooperatives   described   in
Section 1381(a)(2)(C)  of the Code or (v) any other  Person so  designated  by the  Trustee  based upon an
Opinion of Counsel  that the holding of an  ownership  interest in a Residual  Certificate  by such Person
may cause any  2006-AR3  REMIC  contained in the Trust or any Person  having an ownership  interest in the
Residual  Certificate  (other than such Person) to incur a liability for any federal tax imposed under the
Code that would not  otherwise  be imposed  but for the  transfer of an  ownership  interest in a Residual
Certificate to such Person.  The terms "United States,"  "State" and  "international  organization"  shall
have the meanings set forth in Section 7701 of the Code or successor provisions.

         Distribution  Account:  The trust  account or  accounts  created  and  maintained  by the Trustee
pursuant to Section 4.03,  which shall be denominated "Wells Fargo Bank, National Association,  as Trustee
f/b/o holders of Structured  Asset  Mortgage  Investments  II Inc.,  Bear Stearns  Mortgage  Funding Trust
2006-AR3,  Mortgage Pass-Through  Certificates,  Series 2006-AR3 - Distribution Account." The Distribution
Account shall be an Eligible Account.

         Distribution Account Deposit Date:  The second Business Day prior to each Distribution Date.

         Distribution  Date: The 25th day of any month,  beginning in the month immediately  following the
month of the Closing  Date,  or, if such 25th day is not a Business  Day,  the  Business  Day  immediately
following.

         Distribution  Report:  The  Asset-Backed  Issuer  Distribution  Report  pursuant to Section 13 or
15(d) of the Exchange Act.

         DTC  Custodian:  Wells  Fargo  Bank,  National  Association,  or its  successors  in  interest as
custodian for the Depository.

         Due Date:  With  respect to each  Mortgage  Loan,  the date in each month on which its  Scheduled
Payment  is due if such due date is the first day of a month and  otherwise  is deemed to be the first day
of the following month.

         Due  Period:  With  respect  to  any  Distribution  Date  and  each  Mortgage  Loan,  the  period
commencing on the second day of the month  preceding  the calendar  month in which the  Distribution  Date
occurs and ending at the close of  business on the first day of the month in which the  Distribution  Date
occurs.

         Eligible Account:  Any of (i) a segregated  account  maintained with a federal or state chartered
depository  institution  (A) the  short-term  obligations  of which are rated A-1 or better by  Standard &
Poor's  and P-1 by Moody's at the time of any  deposit  therein or (B)  insured by the FDIC (to the limits
established  by such  Corporation),  the uninsured  deposits in which  account are otherwise  secured such
that, as evidenced by an Opinion of Counsel  (obtained by the Person  requesting  that the account be held
pursuant to this clause (i))  delivered to the Trustee prior to the  establishment  of such  account,  the
Certificateholders  will have a claim with  respect to the funds in such  account  and a  perfected  first
priority security interest against any collateral (which shall be limited to Permitted  Investments,  each
of which shall mature not later than the Business Day  immediately  preceding the  Distribution  Date next
following  the  date of  investment  in  such  collateral  or the  Distribution  Date  if  such  Permitted
Investment is an obligation of the  institution  that maintains the  Distribution  Account)  securing such
funds  that is  superior  to  claims  of any other  depositors  or  general  creditors  of the  depository
institution  with  which  such  account  is  maintained,  (ii) a  segregated  trust  account  or  accounts
maintained  with a federal or state  chartered  depository  institution or trust company with trust powers
acting in its fiduciary  capacity or (iii) a  segregated  account or accounts of a depository  institution
acceptable  to the Rating  Agencies (as  evidenced in writing by the Rating  Agencies that use of any such
account as the Distribution  Account will not have an adverse effect on the then-current  ratings assigned
to the Classes of Certificates then rated by the Rating Agencies).  Eligible Accounts may bear interest.

         EMC: EMC Mortgage Corporation, and any successor thereto.

         ERISA: The Employee Retirement Income Security Act of 1974, as amended.

         Event of Default: As defined in Section 8.01.

         Excess  Cashflow:  With  respect to any  Distribution  Date and each Loan  Group,  the sum of (i)
Remaining  Excess  Spread for such Loan Group and such  Distribution  Date and (ii)  Overcollateralization
Release Amount for such Loan Group and for such Distribution Date.

         Excess  Liquidation  Proceeds:  To the extent that such amount is not  required by law to be paid
to the related Mortgagor,  the amount, if any, by which Liquidation  Proceeds with respect to a Liquidated
Mortgage Loan exceed the sum of (i) the  Outstanding  Principal  Balance of such Mortgage Loan and accrued
but unpaid interest at the related  Mortgage  Interest Rate through the last day of the month in which the
related Liquidation Date occurs, plus (ii) related Liquidation Expenses.

         Excess  Overcollateralization:  With respect to any  Distribution  Date and each Loan Group,  the
excess,  if any, of the  Overcollateralization  Amount for such Loan Group over the  Overcollateralization
Target Amount for such Loan Group.

         Excess Spread:  With respect to any Distribution  Date and each Loan Group,  the excess,  if any,
of the related  Interest  Funds for such  Distribution  Date over the sum (i) with respect to Loan Group I
only,  the Coupon Strip,  if applicable,  (ii) the Current  Interest on the related  Offered  Certificates
(other  than  the  Grantor  Trust  Certificates),   the  Underlying  Certificates  and  the  Class  II-B-5
Certificates  and (iii) any Interest  Carry Forward  Amounts on the related  Senior  Certificates  on such
Distribution Date.

         Exchange Act:  Securities Exchange Act of 1934, as amended.

         Exchange  Act Reports:  Any reports  required to be filed  pursuant to Sections  3.17 and 3.18 of
this Agreement.

         Extra Principal  Distribution  Amount: With respect to any Distribution Date and each Loan Group,
the lesser of (i) the excess, if any, of the  Overcollateralization  Target Amount for such Loan Group and
such  Distribution  Date over the  Overcollateralization  Amount for such Loan Group and such Distribution
Date and (ii) the Excess Spread for such Loan Group and such Distribution Date.

         Fannie Mae:  Federal National Mortgage Association and any successor thereto.

         Fannie  Mae  Guide:  The Fannie Mae  Selling  Guide and the  Fannie Mae  Servicing  Guide and all
amendments or additions thereto.

         FDIC:  Federal Deposit Insurance Corporation and any successor thereto.

         Final  Certification:  The  certification  substantially  in the  form  of  Exhibit Three  to the
Custodial Agreement.

         Final Maturity  Reserve Account:  The separate account  established and maintained by the Trustee
pursuant to Section  4.10 hereof.  Amounts on deposit in the Final  Maturity  Reserve  Account will not be
an asset of any 2006-AR3 REMIC.

         Final  Maturity  Reserve  Account  Target:   For  any   Distribution   Date  beginning  with  the
Distribution  Date in November 2016, the lesser of (a) the product of (i) the aggregate  principal balance
of the Group I Mortgage  Loans with  original  terms to  maturity in excess of 30 years as of the Due Date
occurring in the month prior to such  Distribution  Date and (ii) the fraction,  the numerator of which is
1.00 and the denominator of which is 0.85, and (b) $19,423,675.

         Fiscal  Quarter:  December 1 through  the last day of  February,  March 1 through  May 31, June 1
through August 31, or September 1 through November 30, as applicable.

         Form 8-K Disclosure Information:  As defined in Section 3.18(a)(iii).

         Fractional  Undivided Interest:  With respect to any Class of  Certificates (other than the Class
XP  Certificates),  the  fractional  undivided  interest  evidenced by any  Certificate  of such Class the
numerator of which is the Current  Principal  Amount of such  Certificate  and the denominator of which is
the Current  Principal  Amount of such Class.  With respect to the Class XP  Certificates,  the percentage
interest  stated thereon.  With respect to the  Certificates  in the aggregate,  the fractional  undivided
interest  evidenced by (i) the Residual  Certificates  will be deemed to equal 1.0% and (ii) a Certificate
of any other Class will be deemed to equal 99.0%  multiplied by a fraction,  the numerator of which is the
Current  Principal  Amount of such  Certificate  and the  denominator  of which is the  aggregate  Current
Principal Amount of all the Certificates of such Class.

         Freddie  Mac:  Freddie  Mac,  formerly  the  Federal  Home  Loan  Mortgage  Corporation,  and any
successor thereto.

         Freddie Mac Guide:  The Freddie Mac  Selling  Guide and the Freddie Mac  Servicing  Guide and all
amendments or additions thereto.

         Global  Certificate:  Any Private  Certificate  registered  in the name of the  Depository or its
nominee,  beneficial  interests in which are reflected on the books of the Depository or on the books of a
Person maintaining an account with such Depository  (directly or as an indirect  participant in accordance
with the rules of such depository).

         Grantor Trust:  The corpus of the Trust created under the Grantor Trust Agreement.

         Grantor Trust  Agreement:  The grantor  trust  agreement,  dated as of October 31, 2006,  between
the Depositor and the Grantor Trustee.

         Grantor Trust  Certificates:  The Grantor Trust Class I-A-2B  Certificates  and the Grantor Trust
Class II-A-2B  Certificates  issued by the Grantor Trust on the Closing Date pursuant to the Grantor Trust
Agreement.

         Grantor Trustee:  Wells Fargo Bank, National Association.

         Gross Margin:  As to each Mortgage Loan, the fixed  percentage set forth in the related  Mortgage
Note and indicated on the Mortgage Loan  Schedule  which  percentage is added to the related Index on each
Interest  Adjustment Date to determine  (subject to rounding,  the minimum and maximum  Mortgage  Interest
Rate and the Periodic Rate Cap) the Mortgage Interest Rate until the next Interest Adjustment Date.

         Group I Certificates:  The Class I-A, Class I-X and Class I-B Certificates.

         Group I Cumulative Loss Test Violation:  If on any  Distribution  Date if the aggregate amount of
Realized  Losses on the Group I Mortgage  Loans  incurred  since the Cut-off  Date through the last day of
the related  Prepayment  Period divided by the aggregate  Principal  Balance of the Group I Mortgage Loans
as of the  Cut-off  Date  exceeds  the  applicable  percentages  set  forth  below  with  respect  to such
Distribution Date:


Distribution Date Occurring in                       Percentage

November 2009 through October 2010                   0.45%
November 2010 through October 2011                   075%
November 2011 through October 2012                   1.10%
November 2012 through October 2013                   1.50%
November 2013 and thereafter                         1.65%


         Group I Delinquency  Test  Violation:  If on any  Distribution  Date, the percentage  obtained by
dividing (x) the aggregate  Outstanding  Principal  Balance of Group I Mortgage  Loans that are 60 days or
more  Delinquent  or are in  bankruptcy  or  foreclosure  or  are  REO  Properties  by (y)  the  aggregate
Outstanding  Principal  Balance of the Group I  Mortgage  Loans,  in each case,  as of the last day of the
previous  calendar  month,  exceeds  (i) prior to the  Distribution  Date in October  2012,  26.75% of the
Credit Enhancement Percentage and (ii) on or after the Distribution Date in October 2012, 33.50%.

         Group I Mortgage Loans:  The Mortgage Loans identified as such on the Mortgage Loan Schedule.

         Group I Offered  Certificates:  The Class I-A-1, Class I-A-2A,  Grantor Trust Class I-A-2B, Class
I-A-3,  Class I-X,  Class I-B-1,  Class I-B-2,  Class I-B-3,  Class I-B-4, Class I-B-5, Class I-B-6, Class
I-B-7, Class I-B-8 and Class I-B-9 Certificates.

         Group I  Overcollateralization  Amount:  With respect to any  Distribution  Date, the excess,  if
any,  of (i) the  aggregate  principal  balance  of the Group I  Mortgage  Loans as of the last day of the
related Due Period  (after  giving  effect to scheduled  payments of principal  due during the related Due
Period, to the extent received or advanced,  and unscheduled  collections of principal received during the
related  Prepayment  Period,  and after  reduction  for  Realized  Losses on the  Group I  Mortgage  Loans
incurred during the related  Prepayment  Period) over (ii) the aggregate  Current  Principal Amount of the
Class I-A  Certificates  and the  Class  I-B  Certificates,  taking  into  account  the  distributions  of
principal, less Net Deferred Interest, to be made on such Distribution Date.

         Group I  Overcollateralization  Release Amount: With respect to Loan Group I and any Distribution
Date for which the  related  Excess  Overcollateralization  Amount  is, or would  be,  after  taking  into
account all other  distributions to be made on that Distribution  Date, greater than zero, an amount equal
to the lesser of (i) the related Excess  Overcollateralization  Amount for such Distribution Date and (ii)
related Principal Funds for that Distribution Date.

         Group I  Overcollateralization  Target Amount:  With respect to Loan Group I and any Distribution
Date,  (i) prior to the Stepdown  Date,  an amount equal to 1.40% of the  aggregate  principal  balance of
the Group I Mortgage  Loans as of the Cut-off  Date,  (ii) on or after the related  Stepdown Date provided
a Group I  Trigger  Event is not in  effect,  the  greater  of (x) (1) prior to the  Distribution  Date in
October 2012, 3.500% of the then current aggregate  outstanding  Principal Balance of the Group I Mortgage
Loans as of the last day of the  related  Due  Period  (after  giving  effect  to  scheduled  payments  of
principal  due during the  related  Due  Period,  to the extent  received  or  advanced,  and  unscheduled
collections of principal  received during the related  Prepayment Period, and after reduction for Realized
Losses on the Group I Mortgage Loans incurred  during the related  Prepayment  Period) and (2) on or after
the  Distribution  Date in  October  2012,  2.800% of the then  current  aggregate  Outstanding  Principal
Balance of the Group I Mortgage  Loans as of the last day of the related Due Period  (after  giving effect
to  scheduled  payments  of  principal  due during the  related  Due  Period,  to the extent  received  or
advanced,  and unscheduled  collections of principal  received during the related  Prepayment  Period, and
after reduction for Realized  Losses on the Group I Mortgage Loans incurred during the related  Prepayment
Period) and (y) 0.50% of the aggregate  principal  balance of the Group I Mortgage Loans as of the Cut-Off
Date  ($2,165,507.51)  or (iii) on or after the related Stepdown Date and if a Group I Trigger Event is in
effect, the Group I Overcollateralization Target Amount for the immediately preceding Distribution Date.

         Group I Principal  Distribution  Amount:  With respect to each Distribution Date, an amount equal
to (i) the  Principal  Funds for Loan Group I for such  Distribution  Date,  plus (ii) any Extra Principal
Distribution  Amount with respect to Loan Group I for such  Distribution  Date,  minus  (iii) any  Group I
Overcollateralization Release Amount for such Distribution Date.

         Group I Significance  Estimate:  With respect to any  Distribution  Date, and in accordance  with
Item 1115 of Regulation AB, shall be an amount determined based on the reasonable  good-faith  estimate by
the Depositor of the aggregate  maximum probable  exposure of (i) the outstanding  Group I Certificates to
the related Cap Contract and (ii) the outstanding  Grantor Trust Class I-A-2B  Certificates to the related
Swap Agreement, as applicable.

         Group I Significance  Percentage:  With respect to any Distribution  Date, and in accordance with
Item 1115 of Regulation AB, shall be an percentage  equal to the Group I Significance  Estimate divided by
the  aggregate  outstanding  Certificate  Principal  Balance  of the  Group I  Certificates,  prior to the
distribution of the related Principal Distribution Amount on such Distribution Date.

         Group II Certificates:  The Class II-A Certificates and the Class II-B Certificates.

         Group I Trigger  Event:  The  occurrence  of either a Group I  Delinquency  Test  Violation  or a
Group I Cumulative Loss Test Violation.

         Group II Cumulative Loss Test Violation:  If on any  Distribution  Date, the aggregate  amount of
Realized  Losses on the Group II Mortgage  Loans  incurred  since the Cut-off Date through the last day of
the related  Prepayment  Period divided by the aggregate  Principal Balance of the Group II Mortgage Loans
as of the  Cut-off  Date  exceeds  the  applicable  percentages  set  forth  below  with  respect  to such
Distribution Date:


Distribution Date Occurring in                       Percentage

November 2009 through October 2010                   0.35%
November 2010 through October 2011                   0.65%
November 2011 through October 2012                   0.95%
November 2012 through October 2013                   1.30%
November 2013 and thereafter                         1.40%


         Group II Delinquency  Test Violation:  If on any  Distribution  Date, the percentage  obtained by
dividing (x) the aggregate  Outstanding  Principal  Balance of Group II Mortgage Loans that are 60 days or
more  Delinquent  or are in  bankruptcy  or  foreclosure  or  are  REO  Properties  by (y)  the  aggregate
Outstanding  Principal  Balance of the Group II Mortgage  Loans,  in each case,  as of the last day of the
previous  calendar  month,  exceeds  (i) prior to the  Distribution  Date in October  2012,  27.00% of the
Credit Enhancement Percentage and (ii) on or after the Distribution Date in October 2012, 33.75%.

         Group II Mortgage Loans:  The Mortgage Loans identified as such on the Mortgage Loan Schedule.

         Group II Offered  Certificates:  The Class II-A-1,  Class II-A-2A,  Grantor Trust II-A-2B,  Class
II-A-3, Class II-B-1, Class II-B-2, Class II-B-3 and Class II-B-4 Certificates.

         Group II  Overcollateralization  Amount:  With respect to any Distribution  Date, the excess,  if
any,  of (i) the  aggregate  principal  balance of the Group II  Mortgage  Loans as of the last day of the
related Due Period  (after  giving  effect to scheduled  payments of principal  due during the related Due
Period, to the extent received or advanced,  and unscheduled  collections of principal received during the
related  Prepayment  Period,  and after  reduction  for  Realized  Losses on the Group II  Mortgage  Loans
incurred during the related  Prepayment  Period) over (ii) the aggregate  Current  Principal Amount of the
Class II-A  Certificates and the Class II-B  Certificates,  after taking into account the distributions of
principal, less Net Deferred Interest, to be made on such Distribution Date.

         Group  II  Overcollateralization   Release  Amount:  With  respect  to  Loan  Group  II  and  any
Distribution  Date for  which the  related  Excess  Overcollateralization  Amount  is, or would be,  after
taking into account all other  distributions to be made on that Distribution  Date,  greater than zero, an
amount equal to the lesser of (i) the related Excess  Overcollateralization  Amount for that  Distribution
Date and (ii) related Principal Funds for that Distribution Date.

         Group II  Overcollateralization  Target Amount: With respect to any Distribution Date,  (i) prior
to the related Stepdown Date, an amount equal to .75% of the aggregate  principal  balance of the Group II
Mortgage  Loans as of the Cut-off  Date,  (ii) on or after the related  Stepdown  Date provided a Group II
Trigger  Event is not in effect,  the greater of (x) (1) prior to the  Distribution  Date in October 2012,
1.875% of the then current  aggregate  outstanding  Principal Balance of the Group II Mortgage Loans as of
the last day of the related Due Period  (after  giving  effect to  scheduled  payments  of  principal  due
during the  related  Due Period,  to the extent  received or  advanced,  and  unscheduled  collections  of
principal  received during the related  Prepayment  Period, and after reduction for Realized Losses on the
Group II  Mortgage  Loans  incurred  during  the  related  Prepayment  Period)  and  (2) on  or after  the
Distribution Date in October 2012, 1.500% of the then current aggregate  Outstanding  Principal Balance of
the  Group II  Mortgage  Loans as of the last day of the  related  Due  Period  (after  giving  effect  to
scheduled  payments of principal  due during the related Due Period,  to the extent  received or advanced,
and  unscheduled  collections  of  principal  received  during the related  Prepayment  Period,  and after
reduction  for  Realized  Losses on the Group II Mortgage  Loans  incurred  during the related  Prepayment
Period)  and (y)  0.50% of the  aggregate  principal  balance  of the  Group II  Mortgage  Loans as of the
Cut-Off Date  ($1,891,697.36)  or (iii) on or after the related Stepdown Date and if a Trigger Event is in
effect, the Group II Overcollateralization Target Amount for the immediately preceding Distribution Date.

         Group II  Principal  Distribution  Amount:  With  respect to each  Distribution  Date,  an amount
equal to (i) the  Principal  Funds for Loan  Group II for such  Distribution  Date,  plus  (ii) any  Extra
Principal  Distribution  Amount with respect to Loan Group II for such Distribution  Date, minus (iii) any
Group II Overcollateralization Release Amount for such Distribution Date.

         Group II Significance  Estimate:  With respect to any  Distribution  Date, and in accordance with
Item 1115 of Regulation AB, shall be an amount determined based on the reasonable  good-faith  estimate by
the Depositor of the aggregate  maximum probable  exposure of (i) the outstanding Group II Certificates to
the related  Cap  Contract  and (ii) the  outstanding  Grantor  Trust Class  II-A-2B  Certificates  to the
related Swap Agreement, as applicable.

         Group II Significance  Percentage:  With respect to any Distribution Date, and in accordance with
Item 1115 of Regulation AB, shall be an percentage  equal to the Group II  Significance  Estimate  divided
by the aggregate  outstanding  Certificate  Principal  Balance of the Group II Certificates,  prior to the
distribution of the related Principal Distribution Amount on such Distribution Date.

         Group II Trigger  Event:  The  occurrence of either a Group II  Delinquency  Test  Violation or a
Group II Cumulative Loss Test Violation.

         Hard  Prepayment  Charge Loan:  Any Group I Mortgage  Loan for which a "hard"  Prepayment  Charge
may be assessed, as indicated on the Mortgage Loan Schedule.

         Holder:  The  Person in whose name a  Certificate  is  registered  in the  Certificate  Register,
except  that,  subject to Sections  11.02(b)  and  11.05(e),  solely for the purpose of giving any consent
pursuant to this Agreement,  any Certificate registered in the name of the Depositor,  the Servicer or the
Trustee or any  Affiliate  thereof  shall be deemed not to be  outstanding  and the  Fractional  Undivided
Interest  evidenced  thereby  shall  not be taken  into  account  in  determining  whether  the  requisite
percentage of Fractional Undivided Interests necessary to effect any such consent has been obtained.

         Indemnified  Persons:  The Trustee and the Custodian and their  officers,  directors,  agents and
employees and, with respect to the Trustee,  any separate co-trustee and its officers,  directors,  agents
and employees.

         Independent:  When used with respect to any  specified  Person,  this term means that such Person
(a) is in fact  independent  of the Depositor or the Servicer and of any Affiliate of the Depositor or the
Servicer,  (b) does not have any direct financial  interest or any material indirect financial interest in
the  Depositor or the Servicer or any  Affiliate of the Depositor or the Servicer and (c) is not connected
with the  Depositor  or the  Servicer or any  Affiliate as an officer,  employee,  promoter,  underwriter,
trustee, partner, director or person performing similar functions.

         Index:  The  index,  if any,  specified  in a Mortgage  Note by  reference  to which the  related
Mortgage Interest Rate will be adjusted from time to time.

         Individual  Certificate:  Any  Private  Certificate  registered  in the name of the Holder  other
than the Depository or its nominee.

         Initial  Certification:  The  certification  substantially  in the  form  of  Exhibit One  to the
Custodial Agreement.

         Institutional  Accredited Investor:  Any Person meeting the requirements of Rule 501(a)(l),  (2),
(3) or (7) of  Regulation  D under the  Securities  Act or any entity  all of the equity  holders in which
come within such paragraphs.

         Insurance  Policy:  With respect to any Mortgage  Loan,  any standard  hazard  insurance  policy,
flood insurance policy or title insurance policy.

         Insurance  Proceeds:  Amounts  paid by the  insurer  under  any  Insurance  Policy  covering  any
Mortgage  Loan or  Mortgaged  Property  other  than  amounts  required  to be paid  over to the  Mortgagor
pursuant to law or the  related  Mortgage  Note or  Security  Instrument  and other than  amounts  used to
repair or restore  the  Mortgaged  Property  or to  reimburse  insured  expenses,  including  the  related
Servicer's costs and expenses  incurred in connection with presenting  claims under the related  Insurance
Policies.

         Interest  Accrual  Period:  For  each  of the  Offered  Certificates  (other  than  the  Class  X
Certificates),  the Underlying  Certificates  and the Class II-B-5  Certificates  and for any Distribution
Date,  the  period  commencing  on the  Distribution  Date in the  month  preceding  the  month in which a
Distribution  Date occurs (or the Closing  Date,  in the case of the first  Interest  Accrual  Period) and
ending on the day immediately  prior to such  Distribution  Date. For each of the Class X Certificates and
for any  Distribution  Date,  the one-month  period  preceding the month in which such  Distribution  Date
occurs.

         Interest  Adjustment  Date:  With respect to a Mortgage Loan, the date, if any,  specified in the
related Mortgage Note on which the Mortgage Interest Rate is subject to adjustment.

         Interest  Carry Forward  Amount:  As of any  Distribution  Date and with respect to each Class of
Offered  Certificates,  the Underlying  Certificates and the Class II-B 5 Certificates and as of the first
Distribution  Date, zero, and for each Distribution Date thereafter,  the sum of (i) the excess of (a) the
Current  Interest for such Class with  respect to prior  Distribution  Dates over (b) the amount  actually
distributed  to such Class of  Certificates  with respect to interest on or after such prior  Distribution
Dates,  and (ii)  interest on such excess (to the extent  permitted by applicable  law) at the  applicable
Pass-Through  Rate for such Class for the related  Interest  Accrual Period including the Interest Accrual
Period relating to such Distribution Date.

         Interest Funds:  With respect to each Loan Group and any Distribution  Date, (i) the sum, without
duplication,  of (a) all scheduled  interest collected in respect to the related Mortgage Loans during the
related Due Period less the related  Servicing  Fee and any related  amounts to be  reimbursed to EMC, the
Servicer,  the Trustee  and the  Custodian  as  provided  herein,  (b) all  Monthly  Advances  relating to
interest with respect to the related Mortgage Loans made on or prior to the related  Distribution  Account
Deposit  Date,  (c) all  Compensating  Interest  Payments with respect to the related  Mortgage  Loans and
required to be remitted by the  Servicer  pursuant to this  Agreement  with  respect to such  Distribution
Date,  (d)  Insurance  Proceeds,  Liquidation  Proceeds  and  Subsequent  Recoveries  with  respect to the
Mortgage Loans  collected  during the related  Prepayment  Period,  to the extent such proceeds  relate to
interest,  less all Nonrecoverable  Advances relating to interest and certain expenses, in each case, with
respect to the  Mortgage  Loans in the Related  Loan  Group,  (e) all  amounts  relating to interest  with
respect to each  Mortgage Loan in the related Loan Group  purchased by the Depositor  pursuant to Sections
2.02, 2.03 or 3.21 during the related Due Period less all  Non-Recoverable  Advances relating to interest,
(f) all amounts in respect of interest  paid by the Depositor  pursuant to Section 10.01  allocated to the
related  Loan Group,  in each case to the extent  remitted by the  Servicer  to the  Distribution  Account
pursuant  to this  Agreement,  (g) the amount of any  Principal  Prepayments  in full,  partial  Principal
Prepayments,  Net Liquidation  Proceeds,  Repurchase Proceeds and scheduled  principal  payments,  in that
order,  allocated to the related Loan Group,  included in Available Funds for such  Distribution Date that
are applied in connection  with any Deferred  Interest in accordance  with the  definition of Net Deferred
Interest  to EMC,  the  Depositor,  the  Servicer or the  Trustee  and (h) any  amounts  deposited  in the
Adjustable  Rate  Supplemental  Fund and available for  distribution  to the Group I Certificates  and the
Group II Certificates,  as applicable,  on such  Distribution  Date in accordance with Section 4.05, minus
(ii) all amounts  relating to interest  required to be reimbursed  pursuant to Sections 4.01,  4.03,  4.04
and 4.05 and allocated to the related Loan Group or as otherwise set forth in this Agreement.

         Interest  Shortfall:  With respect to any  Distribution  Date and each  Mortgage Loan that during
the related  Prepayment  Period was the  subject of a Principal  Prepayment  or  constitutes  a Relief Act
Mortgage Loan, an amount determined as follows:

         (a)      Partial principal  prepayments  (other than any collections on REO Property treated as a
Curtailment   pursuant  to  Section  3.15(b))  received  during  the  related   Prepayment   Period:   The
difference  between (i) one  month's  interest at the applicable Net Rate on the amount of such prepayment
and (ii) the  amount of interest for the calendar  month of such  prepayment  (adjusted to the  applicable
Net Rate) received at the time of such prepayment;

         (b)      Principal  prepayments  in full  received  during the relevant  Prepayment  Period:  The
difference  between (i) one month's  interest at the applicable Net Rate on the Stated  Principal  Balance
of such  Mortgage  Loan  immediately  prior to such  prepayment  and  (ii) the  amount of interest for the
calendar  month of such  prepayment  (adjusted to the  applicable  Net Rate)  received at the time of such
prepayment; and

         (c)      Relief Act  Mortgage  Loans:  As to any Relief Act Mortgage  Loan,  the excess of (i) 30
days'  interest (or, in the case of a principal  prepayment in full,  interest to the date of  prepayment)
on the Stated  Principal  Balance  thereof  (or, in the case of a  principal  prepayment  in part,  on the
amount so prepaid) at the related Net Rate over  (ii) 30  days'  interest  (or, in the case of a principal
prepayment  in full,  interest to the date of  prepayment)  on such Stated  Principal  Balance (or, in the
case of a Principal  Prepayment  in part,  on the amount so prepaid) at the annual  interest rate required
to be paid by the Mortgagor as limited by application of the Relief Act.

         Interest-Only Certificates: The Class X Certificates and the Class B-IO Certificates.

         Interim  Certification:  The  certification  substantially  in the  form  of  Exhibit Two  to the
Custodial Agreement.

         Investment  Letter: The letter to be furnished by each  Institutional  Accredited  Investor which
purchases any of the Private  Certificates  in connection  with such purchase,  substantially  in the form
set forth as Exhibit F-1 hereto.

         LIBOR  Business  Day:  Any day  other  than a  Saturday  or a Sunday  or a day on  which  banking
institutions in the city of London, England are required or authorized by law to be closed.

         LIBOR  Determination  Date: With respect to each Class of Offered  Certificates and for the first
Interest  Accrual  Period,  October 27,  2006.  With  respect to each Class of Offered  Certificates,  the
Underlying  Certificates and the Class II-B-5  Certificates  and any Interest  Accrual Period  thereafter,
the second LIBOR Business Day preceding the commencement of such Interest Accrual Period.

         Liquidated  Mortgage  Loan:  Any defaulted  Mortgage Loan as to which the Servicer has determined
that all amounts it expects to recover from or on account of such Mortgage Loan have been recovered.

         Liquidation  Date:  With respect to any Liquidated  Mortgage Loan, the date on which the Servicer
has certified that such Mortgage Loan has become a Liquidated Mortgage Loan.

         Liquidation  Expenses:  With respect to a Mortgage  Loan in  liquidation,  unreimbursed  expenses
paid or  incurred  by or for the  account of the  Servicer  in  connection  with the  liquidation  of such
Mortgage  Loan and the related  Mortgaged  Property,  such  expenses  including  (a)  property  protection
expenses,  (b)  property  sales  expenses,  (c)  foreclosure  and sale  costs,  including  court costs and
reasonable  attorneys'  fees,  and (d) similar  expenses  reasonably  paid or incurred in connection  with
liquidation.

         Liquidation  Proceeds:  Cash received in connection with the liquidation of a defaulted  Mortgage
Loan,  whether through trustee's sale,  foreclosure sale,  Insurance  Proceeds,  condemnation  proceeds or
otherwise and Subsequent Recoveries.

         Loan Group:  Loan Group I or Loan Group II, as applicable.

         Loan  Group I: The  group of  Mortgage  Loans  designated  as  belonging  to Loan  Group I on the
Mortgage Loan Schedule.

         Loan  Group II: The group of  Mortgage  Loans  designated  as  belonging  to Loan Group II on the
Mortgage Loan Schedule.

         Loan-to-Value  Ratio:  With  respect  to  any  Mortgage  Loan,  the  fraction,   expressed  as  a
percentage,  the  numerator of which is the original  principal  balance of the related  Mortgage Loan and
the denominator of which is the Original Value of the related Mortgaged Property.

         Loss Allocation Limitation:  The meaning specified in Section 6.02(c) hereof.

         Lost Notes:  The original  Mortgage  Notes that have been lost, as indicated on the Mortgage Loan
Schedule.


         Margin:  With  respect  to any  Distribution  Date on or prior  to the  first  possible  Optional
Termination  Date for the related Loan Group and the Class I-A-1,  Class I-A-2A,  Underlying Class I-A-2B,
Grantor  Trust Class  I-A-2B,  Class I-A-3,  Class I-B-1,  Class I-B-2,  Class I-B-3,  Class I-B-4,  Class
I-B-5, Class I-B-6, Class I-B-7, Class I-B-8, Class I-B-9, Class II-A-1,  Class II-A-2A,  Underlying Class
II-A-2B,  Grantor Trust Class  II-A-2B,  Class II-A-3,  Class II-B-1,  Class II-B-2,  Class II-B-3,  Class
II-B-4 and Class II-B-5 Certificates will be 0.180%,  0.240%,  0.240%,  0.240%,  0.270%,  0.370%,  0.400%,
0.430%,  0.540%,  0.590%,  0.630%, 1.150%, 1.400%, 2.100%, 0.200%, 0.240%, 0.230%, 0.230%, 0.290%, 0.370%,
0.550%,  1.400%,  2.150% and 2.150%,  per annum,  respectively,  provided  that,  after the first possible
related  Optional  Termination  Date,  the related  margin with respect to the Class I-A-1,  Class I-A-2A,
Underlying Class I-A-2B,  Grantor Trust Class I-A-2B,  Class I-A-3, Class I-B-1, Class I-B-2, Class I-B-3,
Class I-B-4,  Class I-B-5,  Class I-B-6 and Class I-B-7,  Class I-B-8,  Class I-B-9,  Class II-A-1,  Class
II-A-2A,  Underlying  Class  II-A-2B,  Grantor  Trust Class  II-A-2B,  Class II-A-3,  Class II-B-1,  Class
II-B-2, Class II-B-3, Class II-B-4 and Class II-B-5 Certificates will be 0.360%,  0.480%,  0.480%, 0.480%,
0.540%,  0.555%,  0.600%,  0.645%, 0.810%, 0.885%, 0.945%, 1.725%, 2.100%, 3.150%, 0.400%, 0.480%, 0.460%,
0.460%, 0.580%, 0.555%, 0.825%, 2.100%, 3.225% and 3.225%,  per annum, respectively.

         Marker  Rate:  With  respect  to the Class  I-B-IO  Certificates  or REMIC III  Regular  Interest
I-B-IO-I and any  Distribution  Date, a per annum rate equal to two (2) times the weighted  average of the
Uncertificated  REMIC I Pass-Through  Rates for REMIC I Regular  Interest LT2 and REMIC I Regular Interest
LT3.  With respect to the Class  II-B-IO  Certificates  or REMIC III Regular  Interest  II-B-IO-I  and any
Distribution  Date,  a per annum rate equal to two (2) times the  weighted  average of the  Uncertificated
REMIC II Pass-Through Rates for REMIC II Regular Interest LT6 and REMIC II Regular Interest LT7.

         Material Defect:  The meaning specified in Section 2.02(a).

         Maximum  Coupon  Strip:  With respect to Loan Group I, shall be an amount equal to the product of
(i) 1.00%,  (ii) the aggregate Stated Principal Balance of the Group I Mortgage Loans  with original terms
to   maturity   in  excess  of  30  years  as  of  the  Due  Date   occurring   in  the  month   prior  to
such Distribution Date and (iii)one-twelfth.

         Maximum Coupon Strip Rate: On any  Distribution  Date  occurring in or after  November  2016, the
Coupon Strip Rate  modified by replacing  the term "Coupon  Strip" with the term  "Maximum  Coupon  Strip"
wherever it appears in the definition of "Coupon Strip Rate."

         Maximum  Lifetime  Mortgage Rate: The maximum level to which a Mortgage  Interest Rate can adjust
in accordance with its terms, regardless of changes in the applicable Index.

         MERS:  Mortgage  Electronic  Registration  Systems,  Inc., a  corporation  organized and existing
under the laws of the State of Delaware, or any successor thereto.

         MERS® System: The system of recording  transfers of Mortgage Loans  electronically  maintained by
MERS.

         MIN: The Mortgage  Identification  Number for Mortgage  Loans  registered  with MERS on the MERS®
System.

         Minimum  Lifetime  Mortgage Rate: The minimum level to which a Mortgage  Interest Rate can adjust
in accordance with its terms, regardless of changes in the applicable Index.

         Modified  Net Rate Cap:  For any  Distribution  Date and Loan Group I, the  related  Net Rate Cap
modified by replacing  the term "Coupon  Strip Rate" with the term  "Maximum  Coupon Strip Rate"  wherever
it appears in the definition of "Net Rate Cap" with respect to Loan Group I.

         MOM Loan:  With  respect to any Mortgage  Loan,  MERS acting as the  mortgagee  of such  Mortgage
Loan,  solely as nominee for the originator of such Mortgage Loan and its  successors and assigns,  at the
origination thereof.

         Monthly  Advance:  An advance of interest  required to be made by the  Servicer or the Trustee as
successor servicer pursuant to Section 6.05.

         Monthly  Payments:  For any  Mortgage  Loan and any  month,  the  minimum  scheduled  payment  or
payments of principal  and interest  due during such month on such  Mortgage  Loan which either is payable
by a Mortgagor  in such month under the related  Mortgage  Note or in the case of any  Mortgaged  Property
acquired through  foreclosure or deed in lieu of foreclosure,  would otherwise have been payable under the
related Mortgage Note.

         Monthly Statement:  The statement delivered to the Certificateholders pursuant to Section 6.04.

         Moody's:  Moody's Investors Service, Inc. or its successor in interest.

         Mortgage:  The mortgage,  deed of trust or other instrument  creating a first priority lien on an
estate in fee simple or leasehold interest in real property securing a Mortgage Loan.

         Mortgage  File:  The mortgage  documents  listed in  Section 2.01(b)  pertaining  to a particular
Mortgage  Loan and any  additional  documents  required to be added to the Mortgage  File pursuant to this
Agreement.

         Mortgage  Interest  Rate:  The annual  rate at which  interest  accrues  from time to time on any
Mortgage  Loan  pursuant to the related  Mortgage  Note,  which rate is initially  equal to the  "Mortgage
Interest Rate" set forth with respect thereto on the Mortgage Loan Schedule.

         Mortgage Loan: A mortgage loan  transferred  and assigned to the Trust  pursuant to  Section 2.01
and held as a part of the Trust Fund, as identified  in the Mortgage Loan Schedule  (which shall  include,
without  limitation,  with  respect to each  Mortgage  Loan,  each  related  Mortgage  Note,  Mortgage and
Mortgage  File and all rights  appertaining  thereto),  including a mortgage  loan the  property  securing
which has become an REO Property.

         Mortgage Loan Purchase  Agreement:  The Mortgage Loan Purchase  Agreement dated as of October 31,
2006,  between EMC, as mortgage  loan seller,  and  Structured  Asset  Mortgage  Investments  II Inc.,  as
purchaser, and all amendments thereof and supplements thereto, attached as Exhibit H.

         Mortgage Loan Documents:  The original Mortgage Loan legal documents held by the Custodian.

         Mortgage  Loan  Schedule:  The  schedule,  attached  hereto  as  Exhibit B  with  respect  to the
Mortgage  Loans,  as amended from time to time to reflect the repurchase or substitution of Mortgage Loans
pursuant to this Agreement or the Mortgage Loan Purchase Agreement, as the case may be.

         Mortgage  Note:  The  originally  executed  note  or  other  evidence  of the  indebtedness  of a
Mortgagor under the related Mortgage Loan.

         Mortgaged  Property:  Land and  improvements  securing the  indebtedness of a Mortgagor under the
related Mortgage Loan or, in the case of REO Property, such REO Property.

         Mortgagor:  The obligor on a Mortgage Note.

         Net Deferred Interest:  On any Distribution  Date, for each Loan Group,  Deferred Interest on the
related  Mortgage  Loans  during the  related Due Period net of  Principal  Prepayments  in full,  partial
Principal  Prepayments,  Net Liquidation  Proceeds,  Repurchase Proceeds and scheduled principal payments,
in that order,  included in Available Funds for such Loan Group and such  Distribution  Date and available
to be  distributed  on  the  Certificates  on  such  Distribution  Date.  With  respect  to  any  Class  A
Certificate  or Class B Certificate  as of any  Distribution  Date,  the Net Deferred  Interest will be an
amount  equal  to the  product  of (1)  the  difference,  if  any,  between  (a)  the  lesser  of (i)  the
Pass-Through  Rate for such Class without regard to the related Net Rate Cap on such Distribution Date and
(ii)  the  related  Net  Rate  Cap on such  Distribution  Date  and (b) the  Adjusted  Rate  Cap for  such
Distribution  Date,  (2) the  Current  Principal  Amount  of such  Certificate  immediately  prior to such
Distribution Date, and (3) the actual number of days in such Interest Accrual Period divided by 360.

         Net Interest Shortfall:  With respect to any Distribution Date, the Interest  Shortfall,  if any,
for such  Distribution  Date net of Compensating  Interest Payments made with respect to such Distribution
Date.

         Net  Liquidation  Proceeds:  As to any  Liquidated  Mortgage  Loan,  Liquidation  Proceeds net of
(i) Liquidation  Expenses  which are payable  therefrom to the Servicer in accordance  with this Agreement
and (ii) unreimbursed advances by the Servicer and unreimbursed Monthly Advances.

         Net Rate:  With respect to each  Mortgage  Loan,  the Mortgage  Interest Rate in effect from time
to time less the Servicing Fee Rate, expressed as a per annum rate.

         Net Rate Cap: For any  Distribution  Date,  (A) with respect to the Group I Offered  Certificates
(other than the Class X  Certificates)  and the  Underlying  Class  I-A-2B  Certificates,  is equal to the
weighted  average  of the Net  Rates  of the  Group I  Mortgage  Loans  less the  Coupon  Strip  Rate,  if
applicable  and less the  Pass-Through  Rate on the Class X  Certificates  multiplied by a fraction  whose
numerator  is the Class I-X  Notional  Amount and whose  denominator  is the  aggregate  Stated  Principal
Balance of the Group I Mortgage Loans  immediately  prior to such  Distribution  Date and (B) with respect
to the Group II Offered  Certificates,  the  Underlying  Class II-A-2B  Certificates  and the Class II-B-5
Certificates,  is equal to the weighted  average of the Net Rates of the Group II Mortgage  Loans, in each
case as adjusted to an effective rate reflecting the accrual of interest on an actual/360 basis.

         NIM Issuer:  The entity established as the issuer of the NIM Securities.

         NIM  Securities:  Any debt  securities  issued by the NIM Issuer and secured or otherwise  backed
by some or all of the Certificates.

         NIM Trustee:  The trustee for the NIM Securities.

         Non-Offered  Certificates:  The Underlying Class I-A-2B,  Underlying Class II-A-2B, Class I-XP-1,
Class I-XP-2, Class R, Class R-X, Class II-XP, Class I-B-IO and Class II-B-IO Certificates.

         Nonrecoverable  Advance:  Any advance or Monthly  Advance  (i) which  was  previously  made or is
proposed to be made by the Servicer or the Trustee (as  successor  Servicer) and  (ii) which,  in the good
faith judgment of the Servicer or the Trustee,  will not or, in the case of a proposed  advance or Monthly
Advance,  would not, be  ultimately  recoverable  by the Servicer or the Trustee (as  successor  Servicer)
from  Liquidation  Proceeds,  Insurance  Proceeds or future  payments on the Mortgage  Loan for which such
advance or Monthly Advance was made or is proposed to be made.

         Notional  Amount:  The Class I-X Notional  Amount,  the Class I-B-IO Notional Amount or the Class
II-B-IO Notional Amount, as applicable.

         Offered Certificates:  The Group I Offered Certificates and the Group II Offered Certificates.

         Officer's  Certificate:  A certificate  signed by the Chairman of the Board, the Vice Chairman of
the Board,  the President or a Vice President or Assistant Vice President or other  authorized  officer of
the  Servicer  or the  Depositor,  as  applicable,  and  delivered  to the  Trustee,  as  required by this
Agreement.

         One-Month  LIBOR:  With  respect to any  Interest  Accrual  Period,  the rate  determined  by the
Trustee on the related  LIBOR  Determination  Date on the basis of the rate for U.S.  dollar  deposits for
one month  that  appears  on  Telerate  Screen  Page 3750 as of 11:00  a.m.  (London  time) on such  LIBOR
Determination  Date;  provided that the parties  hereto  acknowledge  that  One-Month  LIBOR for the first
Interest  Accrual  Period  shall be the rate  determined  by the  Trustee two  Business  Days prior to the
Closing  Date.  If such rate does not appear on such page (or such other page as may replace  that page on
that service, or if such service is no longer offered,  such other service for displaying  One-Month LIBOR
or comparable  rates as may be reasonably  selected by the Trustee),  One-Month  LIBOR for the  applicable
Interest  Accrual  Period will be the Reference  Bank Rate. If no such  quotations  can be obtained by the
Trustee and no Reference Bank Rate is available,  One-Month  LIBOR will be One-Month  LIBOR  applicable to
the  preceding  Interest  Accrual  Period.  The  Trustee's   determination  of  One-Month  LIBOR  and  the
Pass-Through  Rate for each Class of Certificates,  if applicable,  for any Interest Accrual Period shall,
in the absence of manifest error, be final and binding.

         Opinion of  Counsel:  A written  opinion of counsel who is or are  acceptable  to the Trustee and
who,  unless  required to be Independent (an "Opinion of Independent  Counsel"),  may be internal  counsel
for the Company, the Servicer or the Depositor.

         Optional  Termination  Date:  With  respect to Loan Group I, the  Distribution  Date on which the
aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans is less than 10% of the Cut-off  Date
Balance of the Group I Mortgage Loans, and with respect to Loan Group II, the  Distribution  Date on which
the  aggregate  Stated  Principal  Balance of the Group II Mortgage  Loans is less than 10% of the Cut-off
Date Balance of the Group II Mortgage Loans.

         Original  Value:  The lesser of (i) the  Appraised  Value or (ii) the  sales price of a Mortgaged
Property at the time of origination of a Mortgage  Loan,  except in instances  where either clauses (i) or
(ii) is  unavailable,  the other may be used to determine the Original  Value,  or if both clauses (i) and
(ii) are  unavailable,  Original Value may be determined from other sources  reasonably  acceptable to the
Depositor.

         Outstanding  Mortgage  Loan:  With respect to any Due Date, a Mortgage Loan which,  prior to such
Due Date,  was not the subject of a Principal  Prepayment  in full,  did not become a Liquidated  Mortgage
Loan and was not purchased or replaced.

         Outstanding  Principal Balance:  As of the time of any determination,  the principal balance of a
Mortgage Loan  remaining to be paid by the  Mortgagor,  or, in the case of an REO Property,  the principal
balance of the related  Mortgage Loan  remaining to be paid by the Mortgagor at the time such property was
acquired by the Trust Fund less any Net  Liquidation  Proceeds with respect  thereto to the extent applied
to principal.

         Overcollateralization   Amount:  The  Group  I  Overcollateralization  Amount  or  the  Group  II
Overcollateralization Amount, as applicable.

         Overcollateralization  Release Amount:  The Group I  Overcollateralization  Release Amount or the
Group II Overcollateralization Release Amount, as applicable.

         Overcollateralization  Target  Amount:  The Group I  Overcollateralization  Target  Amount or the
Group II Overcollateralization Target Amount, as applicable.

         Pass-Through  Rate:  As to each  Class  of  Certificates,  the  rate of  interest  determined  as
provided with respect thereto in Section 5.01(c).

         Paying Agent:  The Trustee.

         Periodic Rate Cap: With respect to each Mortgage  Loan, the maximum  adjustment  that can be made
to the Mortgage  Interest Rate on each Interest  Adjustment Date in accordance with its terms,  regardless
of changes in the applicable Index.

         Permitted Investments: At any time, any one or more of the following obligations and securities:

         (i)  obligations  of the United  States or any agency  thereof,  provided  such  obligations  are
backed by the full faith and credit of the United States;

         (ii) general  obligations of or  obligations  guaranteed by any state of the United States or the
District of Columbia  receiving the highest  long-term  debt rating of each Rating  Agency,  or such lower
rating  as will  not  result  in the  downgrading  or  withdrawal  of the  ratings  then  assigned  to the
Certificates by each Rating Agency;

         (iii)  commercial  or finance  company paper which is then  receiving  the highest  commercial or
finance  company  paper  rating of each  Rating  Agency,  or such  lower  rating as will not result in the
downgrading or withdrawal of the ratings then assigned to the Certificates by each Rating Agency;

         (iv)  certificates of deposit,  demand or time deposits,  or bankers'  acceptances  issued by any
depository  institution or trust company  incorporated under the laws of the United States or of any state
thereof  and  subject  to  supervision  and  examination  by  federal  and/or  state  banking  authorities
(including  the Trustee in its commercial  banking  capacity),  provided that the commercial  paper and/or
long term unsecured debt  obligations of such  depository  institution or trust company are then rated one
of the two highest  long-term  and the  highest  short-term  ratings of each such  Rating  Agency for such
securities,  or such lower ratings as will not result in the  downgrading or withdrawal of the rating then
assigned to the Certificates by any Rating Agency;

         (v) demand or time  deposits or  certificates  of deposit  issued by any bank or trust company or
savings institution to the extent that such deposits are fully insured by the FDIC;

         (vi)  guaranteed  reinvestment  agreements  issued  by  any  bank,  insurance  company  or  other
corporation  containing,  at the time of the issuance of such  agreements,  such terms and  conditions  as
will not result in the  downgrading or withdrawal of the rating then assigned to the  Certificates  by any
such Rating Agency;

         (vii)  repurchase  obligations  with  respect to any  security  described in clauses (i) and (ii)
above,  in either case entered into with a depository  institution or trust company  (acting as principal)
described in clause (iv) above;

         (viii)  securities  (other  than  stripped  bonds,  stripped  coupons  or  instruments  sold at a
purchase  price in excess of 115% of the face  amount  thereof)  bearing  interest  or sold at a  discount
issued by any  corporation  incorporated  under the laws of the United States or any state thereof  which,
at the time of such  investment,  have one of the two  highest  long term  ratings of each  Rating  Agency
(except if the Rating  Agency is Moody's,  such rating  shall be the highest  commercial  paper  rating of
Moody's  for any  such  securities),  or such  lower  rating  as will not  result  in the  downgrading  or
withdrawal  of the rating then  assigned to the  Certificates  by any Rating  Agency,  as  evidenced  by a
signed writing delivered by each Rating Agency;

         (ix)  interests  in any money  market  fund  (including  any such fund  managed or advised by the
Trustee or Master  Servicer or any affiliate  thereof)  which at the date of  acquisition of the interests
in such fund and  throughout  the time such  interests  are held in such fund has the  highest  applicable
long term  rating by each  Rating  Agency or such lower  rating as will not result in the  downgrading  or
withdrawal of the ratings then assigned to the Certificates by each Rating Agency;

         (x)  short  term  investment  funds  sponsored  by  any  trust  company  or  banking  association
incorporated  under the laws of the United  States or any state thereof  (including  any such fund managed
or advised by the Trustee or any affiliate  thereof)  which on the date of  acquisition  has been rated by
each Rating Agency in their  respective  highest  applicable  rating category or such lower rating as will
not result in the  downgrading  or  withdrawal of the ratings then  assigned to the  Certificates  by each
Rating Agency; and

         (xi) such other  investments  having a specified  stated maturity and bearing interest or sold at
a discount  acceptable  to each Rating Agency as will not result in the  downgrading  or withdrawal of the
rating  then  assigned  to the  Certificates  by any  Rating  Agency,  as  evidenced  by a signed  writing
delivered by each Rating Agency;

         provided,  that no such  instrument  shall  be a  Permitted  Investment  if such  instrument  (i)
evidences the right to receive  interest only payments  with respect to the  obligations  underlying  such
instrument,  (ii) is purchased at a premium or (iii) is purchased  at a deep  discount;  provided  further
that no such instrument  shall be a Permitted  Investment (A) if such instrument  evidences  principal and
interest  payments  derived from  obligations  underlying such  instrument and the interest  payments with
respect to such  instrument  provide a yield to maturity of greater  than 120% of the yield to maturity at
par of such  underlying  obligations,  or (B) if it may be redeemed at a price  below the  purchase  price
(the  foregoing  clause (B) not to apply to  investments in units of money market funds pursuant to clause
(viii) above);  provided further that no amount  beneficially  owned by any 2006-AR3 REMIC may be invested
in  investments  (other than money  market  funds)  treated as equity  interests  for  federal  income tax
purposes,  unless the Trustee shall receive an Opinion of Counsel,  at the expense of the Trustee,  to the
effect that such  investment  will not adversely  affect the status of any such REMIC as a REMIC under the
Code or result in  imposition  of a tax on any such  REMIC.  Permitted  Investments  that are  subject  to
prepayment or call may not be purchased at a price in excess of par.

         Permitted  Transferee:  Any Person other than a Disqualified  Organization  or an "electing large
partnership" (as defined by Section 775 of the Code).

         Person:  Any  individual,   corporation,   partnership,   joint  venture,  association,   limited
liability company,  joint-stock company,  trust,  unincorporated  organization or government or any agency
or political subdivision thereof.

         Physical Certificates:  The Private Certificates.

         Plan: The meaning specified in Section 5.07(a).

         Prepayment  Charges:  With respect to any Mortgage Loan, the charges or premiums,  if any, due in
connection with a Principal Prepayment of such Mortgage Loan in accordance with the terms thereof.

         Prepayment  Charge Loan:  Any Mortgage Loan for which a Prepayment  Charge may be assessed and to
which such  Prepayment  Charge the  related  Class XP  Certificates  are  entitled,  as  indicated  on the
Mortgage Loan Schedule.

         Prepayment  Interest  Shortfalls:  With respect to any Distribution  Date, for each Mortgage Loan
that was the  subject  of a  Principal  Prepayment  during  the  prior  calendar  month  or that  became a
Liquidated  Mortgage  Loan during the related  Prepayment  Period,  (other than a Principal  Prepayment in
full  resulting  from the  purchase of a Mortgage  Loan  pursuant  to Section  2.02,  2.03,  3.21 or 10.01
hereof),  the amount,  if any, by which (i) one month's  interest at the applicable Net Rate on the Stated
Principal  Balance  immediately  prior to such  prepayment  (or  liquidation)  or in the case of a partial
Principal  Prepayment on the amount of such prepayment (or liquidation  proceeds)  exceeds (ii) the amount
of interest paid or collected in connection with such Principal  Prepayment or such  Liquidation  Proceeds
less the sum of (a) any Prepayment Charges and (b) the Servicing Fee.

         Prepayment  Period:  With  respect to any  Distribution  Date and (i)  Principal  Prepayments  in
full, the period from the sixteenth day of the calendar  month  preceding the calendar month in which such
Distribution  Date occurs  through the close of business on the  fifteenth  day of the  calendar  month in
which  such  Distribution  Date  occurs,  and  (ii)  Liquidation  Proceeds,  Realized  Losses,  Subsequent
Recoveries and partial Principal Prepayments, the prior calendar month.

         Primary  Mortgage  Insurance  Policy:  Any primary mortgage  guaranty  insurance policy issued in
connection  with a Mortgage  Loan which  provides  compensation  to a Mortgage Note holder in the event of
default  by the  obligor  under such  Mortgage  Note or the  related  Security  Instrument,  if any or any
replacement  policy therefore  through the related Interest  Accrual Period for such  Class relating  to a
Distribution Date.

         Prime Rate:  The prime rate of U.S.  money  center  banks as  published  from time to time in The
Wall Street Journal.

         Principal  Distribution  Amount:  The  Group I  Principal  Distribution  Amount  or the  Group II
Principal Distribution Amount, as applicable.

         Principal Funds: With respect to each Loan Group and each  Distribution  Date, (i) the greater of
zero and the sum, without  duplication,  of (a) all scheduled principal collected on the Mortgage Loans in
the related  Loan Group  during the related Due Period,  (b) all Monthly  Advances  relating to  principal
made on the Mortgage Loans in the related Loan Group on or before the  Distribution  Account Deposit Date,
(c)  Principal  Prepayments  on the  Mortgage  Loans in the related Loan Group,  exclusive  of  Prepayment
Charges  collected  during  the  related  Prepayment  Period,  (d) the  Stated  Principal  Balance of each
Mortgage  Loan in the related Loan Group that was  repurchased  by the Sponsor  pursuant to Section  2.02,
2.03 or 3.21 during the related Due Period,  (e) the aggregate of all Substitution  Adjustment  Amounts in
connection  with the  substitution  of Mortgage  Loans in the related Loan Group  pursuant to Section 2.04
during the related  Due Period,  (f) amounts in respect of  principal  paid by the  Depositor  pursuant to
Section  10.01  allocated  to the  related  Loan  Group,  (g)  all  Liquidation  Proceeds  and  Subsequent
Recoveries  collected  during the related  Prepayment  Period on the  Mortgage  Loans in the related  Loan
Group,  to the extent  such  proceeds  relate to  principal,  in each case to the extent  remitted  by the
Servicer to the  Distribution  Account  pursuant to this  Agreement and (h) the principal  portions of the
amounts,  if any,  transferred from the Final Maturity  Reserve Account  allocated to Loan Group I on such
Distribution  Date minus (ii) (a) all amounts  required to be reimbursed  pursuant to Sections 4.01,  4.03
and 4.05 or as otherwise set forth in this  Agreement and (b) the amount of any Principal  Prepayments  in
full,  partial  Principal  Prepayments,  Net  Liquidation  Proceeds,  Repurchase  Proceeds and payments of
Scheduled  Principal,  in that order,  included in Available Funds allocated to the related Loan Group for
such  Distribution  Date that are applied as Interest  Funds in connection  with any Deferred  Interest in
accordance with the definition of Net Deferred Interest.

         Principal  Prepayment:  Any payment  (whether  partial or full) or other recovery of principal on
a Mortgage  Loan which is  received  in advance  of its  scheduled  Due Date to the extent  that it is not
accompanied by an amount as to interest  representing  scheduled  interest due on any date or dates in any
month or months  subsequent  to the month of  prepayment,  including  Insurance  Proceeds  and  Repurchase
Proceeds,  but  excluding  the  principal  portion  of Net  Liquidation  Proceeds  received  at the time a
Mortgage Loan becomes a Liquidated Mortgage Loan.

         Private Certificates:  The Non-Offered Certificates.

         Prospectus:  The  prospectus,   dated  October  23,  2006,  as  supplemented  by  the  prospectus
supplement  dated October 30, 2006 (as the same may be  supplemented  from time to time),  relating to the
offering of the Offered Certificates.

         QIB: A Qualified  Institutional  Buyer as defined in Rule 144A  promulgated  under the Securities
Act.

         Qualified  Insurer:  Any insurance  company duly qualified as such under the laws of the state or
states  in  which  the  related  Mortgaged  Property  or  Mortgaged  Properties  is or are  located,  duly
authorized  and licensed in such state or states to transact  the type of  insurance  business in which it
is engaged and approved as an insurer by the Servicer,  so long as the claims  paying  ability of which is
acceptable  to  the  Rating  Agencies  for  pass-through  certificates  having  the  same  rating  as  the
Certificates rated by the Rating Agencies as of the Closing Date.

         Rating Agencies:  Moody's and S&P.

         Realized  Loss:  Any  (i) Bankruptcy  Loss or (ii) as to any  Liquidated  Mortgage  Loan, (x) the
Outstanding  Principal  Balance of such Liquidated  Mortgage Loan plus accrued and unpaid interest thereon
at the  Mortgage  Interest  Rate through the last day of the month of such  liquidation,  less (y) the Net
Liquidation  Proceeds with respect to such Mortgage Loan and the related Mortgaged Property.  In addition,
to the extent the Servicer  receives  Subsequent  Recoveries with respect to any Mortgage Loan, the amount
of the Realized  Loss with  respect to that  Mortgage  Loan will be reduced to the extent such  recoveries
are  applied to reduce the Current  Principal  Amount of any Class of  Certificates  (other than the Class
XP, Class X, Class B-IO and Residual  Certificates)  on any  Distribution  Date.  As to any Mortgage  Loan
which has become the  subject of a  Deficient  Valuation,  if the  principal  amount due under the related
Mortgage Note has been reduced,  then "Realized Loss" is the difference  between the principal  balance of
such Mortgage Loan outstanding  immediately  prior to such Deficient  Valuation and the principal  balance
of such Mortgage Loan as reduced by the Deficient Valuation.

         Record Date: For each Class of Offered  Certificates  (other than the Class X Certificates),  the
Underlying  Certificates and the Class II-B-5  Certificates  and for any  Distribution  Date, the close of
business on the Business Day prior to such  Distribution  Date. For the Class X  Certificates  and for any
Distribution Date, the last Business Day of the prior calendar month.

         Reference  Bank:  A leading  bank  selected by the  Trustee  that is engaged in  transactions  in
Eurodollar deposits in the international Eurocurrency market.

         Reference Bank Rate: With respect to any Interest Accrual Period,  the arithmetic  mean,  rounded
upwards, if necessary,  to the nearest whole multiple of 0.03125%,  of the offered rates for United States
dollar  deposits  for one month that are quoted by the  Reference  Banks as of 11:00  a.m.,  New York City
time,  on the related  interest  determination  date to prime banks in the London  interbank  market for a
period of one month in  amounts  approximately  equal to the  aggregate  Current  Principal  Amount of the
Offered  Certificates  for such Interest  Accrual Period,  provided that at least two such Reference Banks
provide  such  rate.  If fewer  than two  offered  rates  appear,  the  Reference  Bank  Rate  will be the
arithmetic mean, rounded upwards,  if necessary,  to the nearest whole multiple of 0.03125%,  of the rates
quoted by one or more major banks in New York City,  selected by the Trustee,  as of 11:00 a.m.,  New York
City time, on such date for loans in U.S.  dollars to leading  European banks for a period of one month in
amounts approximately equal to the aggregate Current Principal Amount of the Offered Certificates.

         Regulation  AB:  Subpart  229.1100  -  Asset  Backed   Securities   (Regulation  AB),  17  C.F.R.
§§229.1100-229.1123,  as such may be amended  from time to time,  and  subject to such  clarification  and
interpretation as have been provided by the Commission in the adopting release  (Asset-Backed  Securities,
Securities  Act Release No.  33-8518,  70 Fed.  Reg.  1,506,  1,531 (Jan. 7, 2005)) or by the staff of the
Commission, or as may be provided by the Commission or its staff from time to time.

         Reinvestment  Agreements:  One  or  more  reinvestment  agreements,   acceptable  to  the  Rating
Agencies, from a bank, insurance company or other corporation or entity (including the Trustee).

         Relief Act:  The Servicemembers' Civil Relief Act, as amended, or similar state law.

         Relief Act Mortgage  Loan: Any Mortgage Loan as to which the Scheduled  Payment  thereof has been
reduced due to the application of the Relief Act.

         Remaining Excess Spread:  With respect to any Distribution  Date and each Loan Group, the related
Excess Spread  remaining after  distribution of any related Extra Principal  Distribution  Amount for such
Distribution Date.

         REMIC: A "real estate  mortgage  investment  conduit"  within the meaning of  Section 860D of the
Code.

         REMIC  Administrator:  The Trustee;  provided that if the REMIC Administrator is found by a court
of competent  jurisdiction  to no longer be able to fulfill its obligations as REMIC  Administrator  under
this Agreement the Servicer shall appoint a successor  REMIC  Administrator,  subject to assumption of the
REMIC Administrator obligations under this Agreement.

         REMIC  Opinion:  An Opinion  of  Independent  Counsel,  to the effect  that the  proposed  action
described therein would not, under the REMIC  Provisions,  (i) cause any 2006-AR3 REMIC to fail to qualify
as a REMIC while any regular  interest in such  2006-AR3  REMIC is  outstanding,  (ii) result  in a tax on
prohibited  transactions with respect to any 2006-AR3 REMIC or (iii) constitute a taxable  contribution to
any 2006-AR3 REMIC after the Startup Day.

         REMIC  Provisions:  The  provisions  of the  federal  income tax law  relating  to REMICs,  which
appear at Sections  860A through 860G of the Code,  and related  provisions  and  regulations  promulgated
thereunder, as the foregoing may be in effect from time to time.

         REMIC  Regular  Interest:  Any of the REMIC I  Regular  Interests,  REMIC II  Regular  Interests,
REMIC III Regular Interests and REMIC IV Regular Interests.

         REMIC I:  The  segregated  pool of  assets,  with  respect  to  which a  REMIC  election  is made
pursuant  to  this  Agreement,  exclusive  of any  assets  held in the  Final  Maturity  Reserve  Account,
consisting of:

         (a)      the Group I Mortgage Loans and the related  Mortgage Files and collateral  securing such
Mortgage Loans,

         (b)      all payments on and  collections  in respect of the Group I Mortgage Loans due after the
Cut-off Date as shall be on deposit in the Custodial  Account or in the  Distribution  Account (other than
amounts  representing  Prepayment  Charges in respect  of  Prepayment  Charge  Loans)  and  identified  as
belonging to the Trust Fund,

         (c)      property  that  secured  a Group I  Mortgage  Loan and that  has been  acquired  for the
benefit of the Certificateholders by foreclosure or deed in lieu of foreclosure,

         (d)      the hazard insurance policies and Primary Mortgage Insurance Policy, if any, and

         (e)      all proceeds of clauses (a) through (d) above.

         REMIC I Available  Distribution  Amount:  For any  Distribution  Date,  the Available  Funds with
respect to Loan Group I.

         REMIC I  Distribution  Amount:  On each  Distribution  Date,  the REMIC I Available  Distribution
Amount,  in the following  order of priority,  shall be  distributed by REMIC I to REMIC III on account of
the REMIC I Regular  Interests  and to the Holders of the Class R  Certificates  in respect of Component I
thereof:

                           (i)      to REMIC III as the holder of REMIC I Regular Interests,  pro rata, in
         an  amount  equal to (A) the  Uncertificated  Accrued  Interest  for each  such  REMIC I  Regular
         Interest  for  such  Distribution  Date  reduced,  in each  case,  by any Net  Deferred  Interest
         allocated to such REMIC I Regular  Interest for such  Distribution  Date, plus (B) any amounts in
         respect thereof remaining unpaid from previous Distribution Dates;

                           (ii)             to REMIC III as the holder of REMIC I Regular  Interests  LT1,
         LT2,  LT3 and LT4, in an amount  equal to the  remainder  of the REMIC I  Available  Distribution
         Amount after the distributions made pursuant to clause (i) above, allocated as follows:

                           (A)              in  respect  of REMIC I Regular  Interests  LT2,  LT3 and LT4,
                           their respective Principal Distribution Amounts;

                           (B)      in respect of REMIC I Regular  Interest  LT1 any  remainder  until the
                           Uncertificated Principal Balance thereof is reduced to zero;

                           (C)      any remainder in respect of each of REMIC I Regular  Interests  (other
                           than  REMIC I  Regular  Interests  LT1 and W),  pro  rata  according  to  their
                           respective  Uncertificated  Principal  Balances as reduced by the distributions
                           deemed  made  pursuant  to (A) above,  until  their  respective  Uncertificated
                           Principal Balances are reduced to zero; and

                           (iii)            any   remaining   amounts  to  the  Holders  of  the  Class  R
         Certificates in respect of Component I thereof.

         REMIC I Interest:  The REMIC I Regular Interests and Component I of the Class R Certificates.

         REMIC I Net  Deferred  Interest:  Net  Deferred  Interest  for Loan Group I for any  Distribution
Date  shall  be  allocated  to  REMIC  I  Regular  Interest  LT1  in  reduction  of  the  portion  of  the
Uncertificated  Accrued Interest thereon  distributable on the related  Distribution Date and shall result
in an increase in the Uncertificated Principal Balance thereof to the extent of such reduction.

         REMIC I  Principal  Reduction  Amounts:  For any  Distribution  Date,  the  amounts  by which the
Uncertificated  Principal  Balances of the REMIC I Regular  Interests will be reduced on such Distribution
Date by the allocation of REMIC I Realized Losses and REMIC I Net Deferred  Interest and the  distribution
of principal, determined as follows:

                  For purposes of the  succeeding  formulas the following  symbols shall have the meanings
set forth below:

                  Y1 =     the  Uncertificated  Principal  Balance of REMIC I  Regular  Interest LT1 after
distributions  and the  allocation  of REMIC I Net Deferred  Interest  and REMIC I Realized  Losses on the
prior Distribution Date.

                  Y2 =     the  Uncertificated  Principal  Balance of REMIC I  Regular  Interest LT2 after
distributions and the allocation of REMIC I Realized Losses on the prior Distribution Date.

                  Y3 =     the  Uncertificated  Principal  Balance of REMIC I  Regular  Interest LT3 after
distributions and the allocation of REMIC I Realized Losses on the prior Distribution Date.

                  Y4 =     the  Uncertificated  Principal  Balance of REMIC I  Regular  Interest LT4 after
distributions  and the allocation of REMIC I Realized  Losses on the prior  Distribution  Date (note: Y3 =
Y4).

                  ΔY1 =    the REMIC I Regular Interest LT1 Principal Reduction Amount.

                  ΔY2 =    the REMIC I Regular Interest LT2 Principal Reduction Amount.

                  ΔY3 =    the REMIC I Regular Interest LT3 Principal Reduction Amount.

                  ΔY4 =    the REMIC I Regular Interest LT4 Principal Reduction Amount.

                  P0 =     the  aggregate   Uncertificated  Principal  Balance  of  the  REMIC  I  Regular
Interests  after  distributions  and the  allocation  of REMIC I Realized  Losses and REMIC I Net Deferred
Interest on the prior Distribution Date.

                  P1 =     the  aggregate   Uncertificated  Principal  Balance  of  the  REMIC  I  Regular
Interests  after  distributions  and the  allocation  of REMIC I Realized  Losses and REMIC I Net Deferred
Interest to be made on such Distribution Date.

                  ΔP =     P0 - P1 = the aggregate of the REMIC I Principal Reduction Amounts.

                        =  the aggregate of the REMIC I Net Deferred  Interest and  principal  portions of
REMIC I Realized  Losses to be allocated  to, and the principal  distributions  to be made on, the Group I
Certificates  on such  Distribution  Date (including  distributions  of accrued and unpaid interest on the
Class I-X and Class I-B-IO Certificates for prior Distributions Dates).

                  R0 =     the  Modified  Net Rate Cap for the  Certificates  related  Loan  Group I after
giving  effect to amounts  distributed  and REMIC I  Realized  Losses  and REMIC I Net  Deferred  Interest
allocated on the prior Distribution Date.

                  R1 =     the  Modified Net Rate Cap for the  Certificates  related to Loan Group I after
giving effect to amounts to be distributed and REMIC I Realized  Losses and REMIC I Net Deferred  Interest
to be allocated on such Distribution Date.

                  α =      (Y2 + Y3)/P0.  The initial  value of α on the Closing Date for use on the first
Distribution Date shall be 0.0001.

                  γ0 =     the lesser of (A) the sum for all Classes of Group I  Certificates  (other than
the Class I-B-IO  Certificates  and the Class I-X  Certificates)  of the product for each Class of (i) the
monthly  interest rate (as limited by the Modified Net Rate Cap, if applicable) for such Class  applicable
for  distributions to be made on such  Distribution  Date and (ii) the aggregate  Current Principal Amount
for such  Class  after  distributions  and the  allocation  of REMIC I  Realized  Losses  and  REMIC I Net
Deferred Interest on the prior Distribution Date and (B) R0*P0.

                  γ1  =    the lesser of (A) the sum for all Classes of Group I  Certificates  (other than
the Class I-B-IO  Certificates  and the Class I-X  Certificates)  of the product for each Class of (i) the
monthly  interest rate (as limited by the Modified Net Rate Cap, if applicable) for such Class  applicable
for  distributions  to be made on the next  succeeding  Distribution  Date and (ii) the aggregate  Current
Principal  Amount for such Class after  distributions  and the  allocation of REMIC I Realized  Losses and
REMIC I Net Deferred Interest to be made on such Distribution Date and (B) R1*P1.

                  Then, based on the foregoing definitions:

                  ΔY1 =    ΔP - ΔY2 - ΔY3 - ΔY4;

                  ΔY2 =    (α/2){( γ0R1 - γ1R0)/R0R1};

                  ΔY3 =    αΔP - ΔY2; and

                  ΔY4 =    ΔY3.

                  if both ΔY2 and ΔY3, as so determined, are non-negative numbers.  Otherwise:

                  (1)      If ΔY2, as so determined, is negative, then

                  ΔY2 = 0;

                  ΔY3 = α{γ1R0P0 - γ0R1P1}/{γ1R0};

                  ΔY4 = ΔY3; and

                  ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4.

                  (2)      If ΔY3, as so determined, is negative, then

                  ΔY3 = 0;

                  ΔY2 = α{γ1R0P0 - γ0R1P1}/{2R1R0P1 -  γ1R0};

                  ΔY4 = ΔY3; and

         ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4.

         REMIC I Realized  Losses:  For any Distribution  Date,  Realized Losses on Mortgage Loans in Loan
Group I for the related Due Period shall be allocated to REMIC I Regular  Interests  LT1, LT2, LT3 and LT4
as follows:  The interest  portion of such  Realized  Losses,  if any,  shall be allocated to such REMIC I
Regular Interests,  pro rata according to the amount of interest accrued but unpaid thereon,  in reduction
thereof.  Any interest portion of such Realized Losses in excess of the amount  allocated  pursuant to the
preceding  sentence shall be treated as a principal  portion of Realized  Losses not  attributable  to any
specific Mortgage Loan and allocated pursuant to the succeeding  sentences.  The principal portion of such
Realized  Losses shall be allocated to such REMIC I Regular  Interests as follows:  (1) first,  to REMIC I
Regular  Interests LT2, LT3 and LT4, pro rata according to their  respective  REMIC I Principal  Reduction
Amounts,  provided  that  such  allocation  to such  REMIC I Regular  Interests  shall  not  exceed  their
respective REMIC I Principal  Reduction Amounts for such Distribution  Date, and (2) second,  any Realized
Losses not allocated to such REMIC I Regular  Interests  pursuant to the proviso of clause (1) above shall
be allocated to REMIC I Regular Interest LT1.

         REMIC I Regular Interest:  Any of the separate  non-certificated  beneficial  ownership interests
in REMIC I set forth in  Section 5.01(c)  and issued  hereunder and designated as a "regular  interest" in
REMIC I.  Each REMIC I Regular  Interest shall accrue  interest at the  Uncertificated  Pass-Through  Rate
specified for such REMIC I Regular  Interest in  Section 5.01(c),  and shall be entitled to  distributions
of principal,  subject to the terms and  conditions  hereof,  in an aggregate  amount equal to its initial
Uncertificated  Principal  Balance as set forth in  Section 5.01(c).  The  designations for the respective
REMIC I Regular Interests are set forth in Section 5.01(c).

         REMIC I Regular  Interest LT1 Principal  Distribution  Amount:  For any  Distribution  Date,  the
excess,  if any, of the REMIC I Regular  Interest LT1  Principal  Reduction  Amount for such  Distribution
Date over the REMIC I  Realized  Losses and REMIC I Net  Deferred  Interest  allocated  to REMIC I Regular
Interest LT1 on such Distribution Date.

         REMIC I Regular  Interest LT2 Principal  Distribution  Amount:  For any  Distribution  Date,  the
excess,  if any, of the REMIC I Regular  Interest LT2  Principal  Reduction  Amount for such  Distribution
Date over the REMIC I Realized  Losses  allocated  to REMIC I Regular  Interest  LT2 on such  Distribution
Date.

         REMIC I Regular  Interest LT3 Principal  Distribution  Amount:  For any  Distribution  Date,  the
excess,  if any, of the REMIC I Regular  Interest LT3  Principal  Reduction  Amount for such  Distribution
Date over the REMIC I Realized  Losses  allocated  to REMIC I Regular  Interest  LT3 on such  Distribution
Date.

         REMIC I Regular  Interest LT4 Principal  Distribution  Amount:  For any  Distribution  Date,  the
excess,  if any, of the REMIC I Regular  Interest LT4  Principal  Reduction  Amount for such  Distribution
Date over the REMIC I Realized  Losses  allocated  to REMIC I Regular  Interest  LT4 on such  Distribution
Date.

         REMIC II:  The  segregated  pool of  assets,  with  respect  to  which a REMIC  election  is made
pursuant to this Agreement, consisting of:

         (a)      the Group II  Mortgage  Loans and the related  Mortgage  Files and  collateral  securing
such Mortgage Loans,

         (b)      all  payments on and  collections  in respect of the Group II  Mortgage  Loans due after
the Cut-off Date as shall be on deposit in the Custodial  Account or in the  Distribution  Account  (other
than amounts  representing  Prepayment  Charges in respect of Prepayment  Charge Loans) and  identified as
belonging to the Trust Fund,

         (c)      property  that  secured  a Group II  Mortgage  Loan and that has been  acquired  for the
benefit of the Certificateholders by foreclosure or deed in lieu of foreclosure,

         (d)      the hazard insurance policies and Primary Mortgage Insurance Policy, if any, and

         (e)      all proceeds of clauses (a) through (d) above.

         REMIC II Available  Distribution  Amount:  For any  Distribution  Date, the Available  Funds with
respect to Loan Group II.

         REMIC II Distribution  Amount:  On each  Distribution  Date, the REMIC II Available  Distribution
Amount,  in the following  order of priority,  shall be distributed by REMIC II to REMIC III on account of
the REMIC II Regular  Interests and to the Holders of the Class R Certificates  in respect of Component II
thereof:

                           (i)      to REMIC  III as the  holder of the REMIC II  Regular  Interests,  pro
         rata,  in an amount  equal to (A) the  Uncertificated  Accrued  Interest  for each such  REMIC II
         Regular Interest for such Distribution  Date reduced,  in each case, by any Net Deferred Interest
         allocated to such REMIC II Regular Interest for such  Distribution  Date, plus (B) any amounts in
         respect thereof remaining unpaid from previous Distribution Dates;

                           (ii)             to  REMIC  III  as  the   holder  of  the  REMIC  II   Regular
         Interests,  in an amount equal to the  remainder of the REMIC II  Available  Distribution  Amount
         after the distributions made pursuant to clause (i) above, allocated as follows:

                           (A)              in  respect of REMIC II Regular  Interests  LT6,  LT7 and LT8,
                           their respective Principal Distribution Amounts;

                           (B)      in respect of REMIC II Regular  Interest LT5 any  remainder  until the
                           Uncertificated Principal Balance thereof is reduced to zero;

                           (C)      any  remainder  in respect  of each of the REMIC II Regular  Interests
                           (other  than  REMIC II  Regular  Interest  LT5),  pro rata  according  to their
                           respective  Uncertificated  Principal  Balances as reduced by the distributions
                           deemed  made  pursuant  to (A) above,  until  their  respective  Uncertificated
                           Principal Balances are reduced to zero; and

                           (iii)            any   remaining   amounts  to  the  Holders  of  the  Class  R
         Certificates in respect of Component II thereof.

         REMIC II Interest:  The REMIC II Regular Interests and Component II of the Class R Certificates.

         REMIC II Net  Deferred  Interest:  Net Deferred  Interest for Loan Group II for any  Distribution
Date  shall  be  allocated  to  REMIC  II  Regular  Interest  LT5  in  reduction  of  the  portion  of the
Uncertificated  Accrued Interest thereon  distributable on the related  Distribution Date and shall result
in an increase in the Uncertificated Principal Balance thereof to the extent of such reduction.

         REMIC II  Principal  Reduction  Amounts:  For any  Distribution  Date,  the  amounts by which the
Uncertificated  Principal  Balances of the REMIC II Regular Interests will be reduced on such Distribution
Date  by the  allocation  of  REMIC  II  Realized  Losses  and  REMIC  II Net  Deferred  Interest  and the
distribution of principal, determined as follows:

                  For purposes of the  succeeding  formulas the following  symbols shall have the meanings
set forth below:

                  Y5 =     the  Uncertificated  Principal  Balance of REMIC II  Regular Interest LT5 after
distributions  and the  allocation of REMIC II Net Deferred  Interest and REMIC II Realized  Losses on the
prior Distribution Date.

                  Y6 =     the  Uncertificated  Principal  Balance of REMIC II  Regular Interest LT6 after
distributions and the allocation of REMIC II Realized Losses on the prior Distribution Date.

                  Y7 =              the Uncertificated  Principal Balance of REMIC II Regular Interest LT7
after distributions and the allocation of REMIC II Realized Losses on the prior Distribution Date.

                  Y8 =              the Uncertificated  Principal Balance of REMIC II Regular Interest LT8
after  distributions  and the  allocation  of REMIC II  Realized  Losses on the prior  Distribution  Date.
(note:  Y7 = Y8).

                  ΔY5 =    the REMIC II Regular Interest LT5 Principal Reduction Amount.

                  ΔY6 =    the REMIC II Regular Interest LT6 Principal Reduction Amount.

                  ΔY7 =    the REMIC II Regular Interest LT7 Principal Reduction Amount.

                  ΔY8 =    the REMIC II Regular Interest LT8 Principal Reduction Amount.

                  Q0 =     the  aggregate  Uncertificated  Principal  Balance  of  the  REMIC  II  Regular
Interests  after  distributions  and the allocation of REMIC II Realized  Losses and REMIC II Net Deferred
Interest on the prior Distribution Date.

                  Q1 =     the  aggregate  Uncertificated  Principal  Balance  of  the  REMIC  II  Regular
Interests  after  distributions  and the allocation of REMIC II Realized  Losses and REMIC II Net Deferred
Interest to be made on such Distribution Date.

                  ΔQ =     Q0 - Q1 = the aggregate of the REMIC II Principal Reduction Amounts.

                  =        the aggregate of the REMIC II Net Deferred  Interest and principal  portions of
REMIC II Realized Losses to be allocated to, and the principal  distributions  to be made on, the Group II
Certificates  on such  Distribution  Date (including  distributions  of accrued and unpaid interest on the
Class II-B-IO Certificates for prior Distribution Dates).

                  S0 =     the  weighted  average  (stated  as a  monthly  rate)  of the Net  Rates on the
Mortgage Loans in Loan Group II after giving effect to amounts  distributed  and REMIC II Realized  Losses
and REMIC II Net Deferred Interest allocated on the prior Distribution Date.

                  S1 =     the  weighted  average  (stated  as a  monthly  rate)  of the Net  Rates on the
Mortgage  Loans in Loan Group II after giving  effect to amounts to be  distributed  and REMIC II Realized
Losses and REMIC II Net Deferred Interest to be allocated on such Distribution Date.

                  β =      (Y6 + Y7)/Q0.  The initial  value of β on the Closing Date for use on the first
Distribution Date shall be 0.0001.

                  Γ0 =     the lesser of (A) the sum for all Classes of Group II Certificates  (other than
the Class  II-B-IO  Certificates)  of the  product  for each Class of (i) the  monthly  interest  rate (as
limited  by the  Net  Rate  Cap  for  Loan  Group  II,  if  applicable)  for  such  Class  applicable  for
distributions to be made on such  Distribution  Date and (ii) the aggregate  Current  Principal Amount for
such Class after  distributions  and the allocation of REMIC II Realized  Losses and REMIC II Net Deferred
Interest on the prior Distribution Date and (B) S0*Q0.

                  Γ1  =    the lesser of (A) the sum for all Classes of Group II Certificates  (other than
the Class  II-B-IO  Certificates)  of the  product  for each Class of (i) the  monthly  interest  rate (as
limited  by the  Net  Rate  Cap  for  Loan  Group  II,  if  applicable)  for  such  Class  applicable  for
distributions  to be made on the  next  succeeding  Distribution  Date  and  (ii)  the  aggregate  Current
Principal  Amount for such Class after  distributions  and the allocation of REMIC II Realized  Losses and
REMIC II Net Deferred Interest to be made on such Distribution Date and (B) S1*Q1.

                  Then, based on the foregoing definitions:

                  ΔY5 =    ΔQ - ΔY6 - ΔY7 - ΔY8;

                  ΔY6 =    (β/2){(Γ0S1 - Γ1S0)/S0S1};

                  ΔY7 =    βΔQ - ΔY6; and

                  ΔY8 =    ΔY7.

                  if both ΔY6 and ΔY7, as so determined, are non-negative numbers.  Otherwise:

                  (1)      If ΔY6, as so determined, is negative, then

                  ΔY6 = 0;

                  ΔY7 = β{Γ1S0Q0 - Γ0S1Q1}/{Γ1S0};

                  ΔY8 = ΔY7; and

                  ΔY5 = ΔQ - ΔY6 - ΔY7 - ΔY8.

                  (2)      If ΔY7, as so determined, is negative, then

                  ΔY7 = 0;

                  ΔY6 = β{Γ1S0Q0 - Γ0S1Q1}/{2S1S0Q1 -  Γ1S0};

                  ΔY8 = ΔY7; and

                  ΔY5 = ΔQ - ΔY6 - ΔY7 - ΔY8.

         REMIC II Realized Losses:  For any Distribution  Date,  Realized Losses on Mortgage Loans in Loan
Group II for the related Due Period  shall be allocated to REMIC II Regular  Interests  LT5,  LT6, LT7 and
LT8 as follows:  The interest  portion of such Realized  Losses,  if any, shall be allocated to such REMIC
II Regular  Interests,  pro rata  according  to the amount of  interest  accrued  but unpaid  thereon,  in
reduction  thereof.  Any  interest  portion  of such  Realized  Losses in excess of the  amount  allocated
pursuant  to the  preceding  sentence  shall be treated as a  principal  portion  of  Realized  Losses not
attributable  to any specific  Mortgage  Loan and  allocated  pursuant to the  succeeding  sentences.  The
principal  portion of such  Realized  Losses  shall be  allocated  to such REMIC II Regular  Interests  as
follows:  (1)  first,  to  REMIC II  Regular  Interests  LT6,  LT7 and LT8,  pro rata  according  to their
respective REMIC II Principal  Reduction  Amounts,  provided that such allocation to such REMIC II Regular
Interests shall not exceed their respective  REMIC II Principal  Reduction  Amounts for such  Distribution
Date, and (2) second,  any Realized  Losses not allocated to such REMIC II Regular  Interests  pursuant to
the proviso of clause (1) above shall be allocated to REMIC II Regular Interest LT5.

         REMIC II Regular Interest:  Any of the separate  non-certificated  beneficial ownership interests
in REMIC II set forth in  Section 5.01(c)  and issued hereunder and designated as a "regular  interest" in
REMIC II.  Each REMIC II Regular Interest shall accrue interest at the  Uncertificated  Pass-Through  Rate
specified for such REMIC II  Regular Interest in  Section 5.01(c),  and shall be entitled to distributions
of principal,  subject to the terms and  conditions  hereof,  in an aggregate  amount equal to its initial
Uncertificated  Principal  Balance as set forth in  Section 5.01(c).  The  designations for the respective
REMIC II Regular Interests are set forth in Section 5.01(c).

         REMIC II Regular  Interest LT5 Principal  Distribution  Amount:  For any  Distribution  Date, the
excess,  if any, of the REMIC II Regular  Interest LT5 Principal  Reduction  Amount for such  Distribution
Date over the REMIC II Realized  Losses and REMIC II Net Deferred  Interest  allocated to REMIC II Regular
Interest LT5 on such Distribution Date.

         REMIC II Regular  Interest LT6 Principal  Distribution  Amount:  For any  Distribution  Date, the
excess,  if any, of the REMIC II Regular  Interest LT6 Principal  Reduction  Amount for such  Distribution
Date over the REMIC II Realized  Losses  allocated to REMIC II Regular  Interest LT6 on such  Distribution
Date.

         REMIC II Regular  Interest LT7 Principal  Distribution  Amount:  For any  Distribution  Date, the
excess,  if any, of the REMIC II Regular  Interest LT7 Principal  Reduction  Amount for such  Distribution
Date over the REMIC II Realized  Losses  allocated to REMIC II Regular  Interest LT7 on such  Distribution
Date.

         REMIC II Regular  Interest LT8 Principal  Distribution  Amount:  For any  Distribution  Date, the
excess,  if any, of the REMIC II Regular  Interest LT8 Principal  Reduction  Amount for such  Distribution
Date over the REMIC II Realized  Losses  allocated to REMIC II Regular  Interest LT8 on such  Distribution
Date.

         REMIC III:  That group of assets  contained in the Trust Fund  designated  as a REMIC  consisting
of the REMIC I Regular Interests and the REMIC II Regular Interests and any proceeds thereof.

         REMIC  III  Available  Distribution  Amount:  For  any  Distribution  Date,  the  amounts  deemed
distributed with respect to the REMIC I Regular Interests and the REMIC II Regular  Interests  pursuant to
Section 6.07.

         REMIC III Distribution  Amount: For any Distribution  Date, the REMIC III Available  Distribution
Amount shall be deemed  distributed by REMIC III to the holders of the Certificates  (other than the Class
R, Class R-X, Class B-IO and Class XP Certificates)  on account of the REMIC III Regular  Interests (other
than REMIC III Regular  Interests  I-B-IO,  I-B-IO-P,  II-B-IO and  II-B-IO-P),  to REMIC IV on account of
REMIC III Regular  Interests  I-B-IO-I,  I-B-IO-P,  II-B-IO-I  and II-B-IO-P and to the holders of Class R
Certificates  in respect of  Component  III  thereof,  as follows:  to each REMIC III Regular  Interest in
respect of Uncertificated  Accrued Interest thereon and the Uncertificated  Principal Balance thereof, the
amount  distributed in respect of interest and principal on the Class or Classes of  Certificates  bearing
the same  designation  (with such amounts  having the same character as interest or principal with respect
to the REMIC III Regular  Interest  as they have with  respect to such  Certificates),  except that (1) no
amount  paid to any  Certificate  in respect of any Basis Risk  Shortfall  or Basis Risk  Shortfall  Carry
Forward  Amount or, in the case of the Class I-A  Certificates  or Class I-B  Certificates,  in respect of
interest  accrued at a Pass-Through  Rate in excess of the Modified Net Rate Cap, shall be included in the
amount paid in respect of the related  REMIC III  Regular  Interest  and (2) any amount paid in respect of
Basis Risk  Shortfalls,  Basis Risk Shortfall  Carryforward  Amounts and, in the case of the Class I-A and
Class I-B  Certificates,  interest accrued at a Pass-Through  Rate in excess of the Modified Net Rate Cap,
shall be deemed paid with  respect to REMIC III Regular  Interest  I-B-IO-I or REMIC III Regular  Interest
II-B-IO-I,  as applicable,  in respect of accrued and unpaid  interest  thereon.  Any remaining  amount of
the  REMIC  III  Available  Distribution  Amount  shall  be  distributed  to the  holders  of the  Class R
Certificates in respect of Component III thereof.

         REMIC  III  Interests:  The  REMIC  III  Regular  Interests  and  Component  III of the  Class  R
Certificates.

         REMIC III Net  Deferred  Interest:  Net  Deferred  Interest  for any  Distribution  Date shall be
allocated to the REMIC III Regular  Interests  to the same extent that Net Deferred  Interest is allocated
to the  Class of  Certificates  bearing  the same  designation,  except  that  any Net  Deferred  Interest
allocated to a Class of Class I-A  Certificates or Class I-B  Certificates in respect of interest  accrued
thereon at a  Pass-Through  Rate in excess of the Modified Net Rate Cap, if  applicable,  shall instead be
allocated to REMIC III Regular Interest I-B-IO-I.

         REMIC III Regular  Interest:  Any of the  separate  beneficial  ownership  interests in REMIC III
set forth in  Section 5.01(c)  and issued  hereunder and designated as a "regular  interest" in REMIC III.
Each REMIC III  Regular Interest (other than REMIC III Regular  Interests  I-B-IO-I,  I-B-IO-P,  II-B-IO-I
and II-B-IO-P)  shall accrue interest at the Pass-Through  Rate for the Class of Certificates  bearing the
same  designation  specified in  Section 5.01(c),  modified as provided in the  footnotes of the REMIC III
table,  if  applicable.  REMIC III Regular  Interest  I-B-IO-I  shall accrue  interest at the Class I-B-IO
Pass-Through  Rate.  REMIC III Regular  Interest  II-B-IO-I  shall  accrue  interest at the Class  II-B-IO
Pass-Through  Rate.  REMIC III Regular  Interests  I-B-IO-P and II-B-IO-P  shall accrue no interest.  Each
REMIC III Regular  Interest  (other than REMIC III Regular  Interests  I-B-IO-I  and  II-B-IO-I)  shall be
entitled to  distributions  of  principal,  subject to the terms and  conditions  hereof,  in an aggregate
amount equal to the Current  Principal  Amount of the Class of Certificates  bearing the same  designation
as set forth in  Section 5.01(c).  The designations  for the respective  REMIC III  Regular  Interests are
set forth in Section 5.01(c).

         REMIC IV: That group of assets  contained in the Trust Fund  designated as a REMIC  consisting of
REMIC III Regular Interests I-B-IO-I, I-B-IO-P, II-B-IO-I and II-B-IO-P and any proceeds thereof.

         REMIC  IV  Available   Distribution  Amount:  For  any  Distribution  Date,  the  amounts  deemed
distributed  with respect to REMIC III Regular  Interests  I-B-IO-I,  I-B-IO-P,  II-B-IO-I  and  II-B-IO-P
pursuant to Section 6.07.

         REMIC IV Distribution  Amount:  For any  Distribution  Date, the REMIC IV Available  Distribution
Amount  shall be deemed  distributed  by REMIC IV to the  holders  of the Class  I-B-IO  Certificates  the
amounts deemed  distributed with respect to REMIC III Regular  Interests  I-B-IO-I and I-B-IO-P and to the
holders of the Class  II-B-IO  Certificates  the  amounts  deemed  distributed  with  respect to REMIC III
Regular Interests II-B-IO-I and II-B-IO-P.

         REMIC IV Interests:  The REMIC IV Regular Interests and the Class R-X Certificates.

         REMIC IV Regular Interests:  The separate  beneficial  ownership  interests in REMIC IV set forth
in Section 5.01(c)  and issued hereunder and designated as "regular  interests" in REMIC IV.  The REMIC IV
Regular  Interests  shall  accrue  interest at the  Uncertificated  Pass-Through  Rate  specified  for the
REMIC IV Regular  Interests in  Section 5.01(c).  The designations for the REMIC IV Regular  Interests are
set forth in Section 5.01(c).

         REO  Acquisition:  The  acquisition  by the  Servicer on behalf of the Trustee for the benefit of
the Certificateholders of any REO Property pursuant to Section 3.15.

         REO  Disposition:  As to any REO Property,  a determination  by the Servicer that it has received
all Insurance Proceeds,  Liquidation  Proceeds,  REO Proceeds and other payments and recoveries (including
proceeds of a final  sale) which the  Servicer  expects to be finally  recoverable  from the sale or other
disposition of the REO Property.

         REO Proceeds:  Proceeds, net of expenses, received in respect of any REO Property.

         REO  Property:  A  Mortgaged  Property  acquired  in the name of the  Trust,  for the  benefit of
Certificateholders,  by  foreclosure  or  deed-in-lieu  of  foreclosure  in  connection  with a  defaulted
Mortgage Loan.

         Reportable Event:  As defined in Section 3.18(a)(iii).

         Repurchase  Price:  With respect to any  Mortgage  Loan (or any  property  acquired  with respect
thereto)  required to be  repurchased by the Sponsor  pursuant to the Mortgage Loan Purchase  Agreement or
Article  II of  this  Agreement,  an  amount  equal  to the  excess  of (i)  the  sum of (a)  100%  of the
Outstanding  Principal  Balance of such  Mortgage  Loan as of the date of  repurchase  (or if the  related
Mortgaged  Property was acquired with respect thereto,  100% of the Outstanding  Principal  Balance at the
date of the  acquisition),  (b) accrued but unpaid  interest on the Outstanding  Principal  Balance at the
related  Mortgage  Interest  Rate,  through and  including  the last day of the month of  repurchase,  and
(c) any  costs and  damages  (if any)  incurred  by the Trust in  connection  with any  violation  of such
Mortgage  Loan  of any  predatory  or  abusive  lending  laws  over  (ii)  any  portion  of the  Servicing
Compensation, Monthly Advances and advances payable to the purchaser of the Mortgage Loan.
         Repurchase  Proceeds:  The Repurchase  Price in connection with any repurchase of a Mortgage Loan
by the Sponsor and any cash deposit in connection with the substitution of a Mortgage Loan.

         Request for Release:  A request for release in the form attached hereto as Exhibit D.

         Required  Insurance  Policy:  With respect to any Mortgage  Loan,  any insurance  policy which is
required to be maintained from time to time under this Agreement with respect to such Mortgage Loan.

         Reserve Fund:  The separate  trust  account  created and  maintained  by the Trustee  pursuant to
Section 4.08 hereof.

         Residual Certificates:  The Class R Certificates and the Class R-X Certificates.

         Responsible  Officer:  Any officer  assigned to the Corporate Trust Office of the Trustee (or any
successor thereto),  including any Vice President,  Assistant Vice President, Trust Officer, any Assistant
Secretary,  any trust  officer  or any other  officer  of the  Trustee  customarily  performing  functions
similar to those performed by any of the above designated  officers and having direct  responsibility  for
the  administration  of this  Agreement,  and any other  officer of the  Trustee to whom a matter  arising
hereunder may be referred.

         Rule  144A  Certificate:  The  certificate  to  be  furnished  by  each  purchaser  of a  Private
Certificate  (which is also a Physical  Certificate) which is a Qualified  Institutional  Buyer as defined
under Rule 144A promulgated  under the Securities Act,  substantially in the form set forth as Exhibit F-2
hereto.

         S&P:  Standard & Poor's,  a division of The  McGraw-Hill  Companies,  Inc., and its successors in
interest.

         Sarbanes-Oxley  Act:  The  Sarbanes-Oxley  Act of  2002  and the  rules  and  regulations  of the
Commission promulgated thereunder (including any interpretation thereof by the Commission's staff).

         Sarbanes-Oxley Certification:  As defined in Section 3.18(a)(iv).

         Scheduled  Payment:  With respect to any Mortgage Loan and any Due Period,  the scheduled payment
or payments of principal  and interest  due during such Due Period on such  Mortgage  Loan which either is
payable  by a  Mortgagor  in such Due  Period  under  the  related  Mortgage  Note or,  in the case of REO
Property, would otherwise have been payable under the related Mortgage Note.

         Scheduled Principal:  The principal portion of any Scheduled Payment.

         Securities Act:  The Securities Act of 1933, as amended.

         Securities  Legend:  "THIS  CERTIFICATE  HAS NOT  BEEN  AND  WILL  NOT BE  REGISTERED  UNDER  THE
SECURITIES  ACT OF 1933,  AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE
HOLDER HEREOF,  BY PURCHASING THIS  CERTIFICATE,  AGREES THAT THIS  CERTIFICATE MAY BE REOFFERED,  RESOLD,
PLEDGED OR OTHERWISE  TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS
AND ONLY (1)  PURSUANT  TO RULE 144A UNDER THE  SECURITIES  ACT ("RULE  144A") TO A PERSON THAT THE HOLDER
REASONABLY  BELIEVES  IS A  QUALIFIED  INSTITUTIONAL  BUYER  WITHIN  THE  MEANING  OF RULE 144A (A "QIB"),
PURCHASING  FOR ITS OWN  ACCOUNT  OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE  HOLDER  HAS
INFORMED,  IN EACH CASE, THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (2) IN  CERTIFICATED  FORM TO AN  "INSTITUTIONAL  ACCREDITED  INVESTOR"  WITHIN  THE  MEANING
THEREOF IN RULE  501(a)(1),  (2),  (3) or (7) OF  REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF
THE EQUITY  OWNERS COME  WITHIN SUCH  PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE
SECURITIES ACT,  SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER  SUBSTANTIALLY IN THE FORM PROVIDED
IN THE  AGREEMENT  AND (B) THE RECEIPT BY THE  TRUSTEE OF SUCH OTHER  EVIDENCE  ACCEPTABLE  TO THE TRUSTEE
THAT  SUCH  REOFFER,  RESALE,  PLEDGE OR  TRANSFER  IS IN  COMPLIANCE  WITH THE  SECURITIES  ACT AND OTHER
APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH ALL APPLICABLE  SECURITIES  LAWS OF THE UNITED STATES
AND ANY OTHER APPLICABLE  JURISDICTION.  THIS  CERTIFICATE MAY NOT BE ACQUIRED  DIRECTLY OR INDIRECTLY BY,
OR ON BEHALF OF, AN EMPLOYEE  BENEFIT PLAN OR OTHER  RETIREMENT  ARRANGEMENT (A "PLAN") THAT IS SUBJECT TO
TITLE I OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974, AS AMENDED,  AND/OR SECTION 4975 OF THE
INTERNAL  REVENUE CODE OF 1986,  AS AMENDED (THE  "CODE"),  OR BY A PERSON USING "PLAN  ASSETS" OF A PLAN,
UNLESS THE  PROPOSED  TRANSFEREE  PROVIDES  THE TRUSTEE  WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF THE
TRUSTEE  AND THE  SERVICER  AND ON WHICH  THEY MAY RELY  WHICH IS  SATISFACTORY  TO THE  TRUSTEE  THAT THE
PURCHASE OF THIS  CERTIFICATE  IS  PERMISSIBLE  UNDER  APPLICABLE  LAW, WILL NOT CONSTITUTE OR RESULT IN A
NON-EXEMPT  PROHIBITED  TRANSACTION  UNDER SECTION 406 OF THE EMPLOYEE  RETIREMENT  INCOME SECURITY ACT OF
1974,  AS AMENDED,  OR SECTION  4975 OF THE CODE AND WILL NOT  SUBJECT THE  SERVICER OR THE TRUSTEE TO ANY
OBLIGATION OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.

         Security  Instrument:  A written  instrument  creating a valid first lien on a Mortgaged Property
securing a Mortgage Note,  which may be any  applicable  form of mortgage,  deed of trust,  deed to secure
debt or security deed, including any riders or addenda thereto.

         Senior Certificates:  The Class A Certificates and the Class X Certificates.

         Servicer:  As of the Closing Date,  EMC Mortgage  Corporation  and,  thereafter,  its  respective
successors in interest that meet the qualifications of this Agreement.

         Servicing  Criteria:  The  "servicing  criteria" set forth in Item 1122(d) of  Regulation  AB, as
such may be amended from time to time.

         Servicing  Fee: As to any Mortgage Loan and a  Distribution  Date, an amount equal to the product
of (i) the Stated  Principal  Amount of such Mortgage  Loan as of the Due Date in the month  preceding the
month in which such  Distribution  Date occurs and (ii) the  Servicing  Fee Rate,  or, in the event of any
payment of interest  that  accompanies  a Principal  Prepayment in full during the related Due Period made
by the Mortgagor  immediately prior to such prepayment,  interest at the related Servicing Fee Rate on the
Stated Principal Amount of such Mortgage Loan for the period covered by such payment of interest.

         Servicing Fee Rate:  As to any Mortgage Loan, 0.375% per annum.

         Servicing  Officer:  The  President  or a Vice  President or  Assistant  Vice  President or other
authorized officer of the Servicer having direct  responsibility for the administration of this Agreement,
and any other authorized officer of the Servicer to whom a matter arising hereunder may be referred.

         Significance  Estimate:  Each of the Group I Significance  Estimate and the Group II Significance
Estimate, as applicable.

         Significance  Percentage:  Each  of  the  Group  I  Significance  Percentage  and  the  Group  II
Significance Percentage, as applicable.

         Sponsor:  EMC, as mortgage loan seller under the Mortgage Loan Purchase Agreement.

         Startup Day:  October 31, 2006.

         Stated  Principal  Balance:  With  respect to any  Mortgage  Loan or related REO Property and any
Distribution  Date, the  Outstanding  Principal  Balance thereof as of the Cut-off Date (taking account of
the Principal  Payment to be made on such Due Date and  irrespective  of any  delinquency in its payment),
as specified in the  amortization  schedule at the time relating  thereto  (before any  adjustment to such
amortization  schedule by reason of any bankruptcy or similar proceeding  occurring after the Cut-Off Date
(other than a Deficient  Valuation) or any  moratorium or similar  waiver or grace period) plus any amount
by which the Principal  Balance thereof has been increased for Deferred  Interest pursuant to the terms of
the  related  Mortgage  Note on or prior to such  Distribution  Date,  minus the sum of (i) the  principal
portion of the  Scheduled  Payments due with respect to such  Mortgage  Loan during each Due Period ending
prior  to such  Distribution  Date  (and  irrespective  of any  delinquency  in their  payment),  (ii) all
Principal  Prepayments  with  respect  to such  Mortgage  Loan  received  prior to or during  the  related
Prepayment Period,  (iii) all Liquidation  Proceeds to the extent applied by the Servicer as recoveries of
principal in accordance  with this  Agreement  with respect to such Mortgage  Loan,  that were received by
the  Servicer  as of the  close  of  business  on the  last  day of the  calendar  month  related  to such
Distribution  Date and (iv) any Realized  Losses on such  Mortgage  Loan  incurred  prior to or during the
preceding calendar month. The Stated Principal Balance of a Liquidated Mortgage Loan equals zero.

         Stepdown  Date:  (a) With  respect to Loan Group I, the earlier to occur of (i) the  Distribution
Date on which the aggregate  Current  Principal  Amount of the Class I-A  Certificates has been reduced to
zero and (ii) the later to occur of (x) the  Distribution  Date  occurring  in  November  2009 and (y) the
first  Distribution Date for which the aggregate Current Principal Amount of the Subordinate  Certificates
in the Loan  Group I plus  the  related  Overcollateralization  Amount  divided  by the  aggregate  Stated
Principal  Balance of the Group I Mortgage  Loans is greater  than or equal (i) prior to the  Distribution
Date in October 2012,  26.000% and (ii) on or after the  Distribution  Date in October 2012,  20.800%;  or
(b) with  respect  to Loan  Group  II,  the  earlier  to occur of (i) the  Distribution  Date on which the
aggregate  Current  Principal Amount of the Class II-A  Certificates has been reduced to zero and (ii) the
later to occur of (x) the  Distribution  Date  occurring in November  2009 and (y) the first  Distribution
Date for which the aggregate  Current  Principal Amount of the Subordinate  Certificates in the Loan Group
II plus the related  Overcollateralization  Amount divided by the aggregate  Stated  Principal  Balance of
the Group II Mortgage Loans is greater than or equal (i) prior to the  Distribution  Date in October 2012,
25.750% and (ii) on or after the Distribution Date in October 2012, 20.600%.

         Subcontractor:  Any  vendor,  subcontractor  or  other  Person  that is not  responsible  for the
overall  servicing  (as  "servicing"  is  commonly  understood  by  participants  in  the  mortgage-backed
securities  market) of Mortgage  Loans but  performs one or more  discrete  functions  identified  in Item
1122(d) of Regulation  AB with respect to Mortgage  Loans under the direction or authority of the Servicer
or a Subservicer.

         Subordinate  Certificates:  With  respect  to Loan Group I, the Class I-B  Certificates  and with
respect to Loan Group II, the Class II-B Certificates, as applicable.

         Subsequent  Recoveries:  As of  any  Distribution  Date,  amounts  received  during  the  related
Prepayment  Period by the Servicer (net of any related  expenses  permitted to be  reimbursed  pursuant to
Section 4.02) or surplus  amounts held by the Servicer to cover  estimated  expenses  (including,  but not
limited to,  recoveries in respect of the  representations  and warranties made by the Sponsor pursuant to
the  Mortgage  Loan  Purchase  Agreement)  specifically  related  to a  Liquidated  Mortgage  Loan  or the
disposition  of an REO Property prior to the related  Prepayment  Period that resulted in a Realized Loss,
after liquidation or disposition of such Mortgage Loan.

         Subservicer:  Any  Person  that  services  Mortgage  Loans  on  behalf  of  the  Servicer  or any
Subservicer  and is  responsible  for  the  performance  (whether  directly  or  through  Subservicers  or
Subcontractors) of a substantial  portion of the material servicing  functions required to be performed by
the Servicer under this Agreement or any  Reconstitution  Agreement that are identified in Item 1122(d) of
Regulation AB.

         Substitute  Mortgage  Loan: A mortgage loan  tendered to the Trust  pursuant to the Mortgage Loan
Purchase  Agreement or  Section 2.04  of this  Agreement,  as applicable,  in each case,  (i) which has an
Outstanding  Principal  Balance not greater nor materially  less than the Mortgage Loan for which it is to
be  substituted;  (ii) which  has a Mortgage  Interest Rate and Net Rate not less than, and not materially
greater than,  such Mortgage Loan;  (iii) which  has a maturity date not materially  earlier or later than
such Mortgage  Loan and not later than the latest  maturity  date of any Mortgage  Loan;  (iv) which is of
the same property type and occupancy type as such Mortgage Loan; (v) which has a  Loan-to-Value  Ratio not
greater  than the  Loan-to-Value  Ratio of such  Mortgage  Loan;  (vi) which  is  current  in  payment  of
principal  and interest as of the date of  substitution;  (vii) as to which the payment  terms do not vary
in any material  respect from the payment  terms of the Mortgage  Loan for which it is to be  substituted,
(viii) which has a Gross Margin,  Periodic Rate Cap and Maximum Lifetime  Mortgage Rate no less than those
of such  Mortgage  Loan,  has the same  Index  and  interval  between  Interest  Adjustment  Dates as such
Mortgage  Loan,  and a Minimum  Lifetime  Mortgage  Rate no lower than that of such Mortgage Loan and (ix)
has a  negative  amortization  cap of no more  than  that  of the  Mortgage  Loan  for  which  it is to be
substituted.

         Substitution  Adjustment  Amount:  The amount,  if any, required to be paid by the Sponsor to the
Trustee  for  deposit  in the  Distribution  Account  pursuant  to  Section  2.04 in  connection  with the
substitution of a Mortgage Loan.

         Swap  Agreement:  Each of (i) the ISDA Master  Agreement  and related  Confirmation,  dated as of
October 31, 2006,  between the Swap  Counterparty  and the Grantor  Trustee with respect to the Underlying
Class  I-A-2B  Certificates  and (ii) the ISDA  Master  Agreement  and related  Confirmation,  dated as of
October 31, 2006,  between the Swap  Counterparty  and the Grantor  Trustee with respect to the Underlying
Class II-A-2B Certificates.

         Swap  Counterparty:  Bear Stearns  Capital  Markets  Inc.,  or any  successor  swap  counterparty
appointed in accordance with each of the Swap Agreements.

         Tax  Administration  and Tax Matters  Person:  The Trustee and any successor  thereto or assignee
thereof shall serve as tax  administrator  hereunder and as agent for the Tax Matters  Person.  The Holder
of the  largest  percentage  interest  of each Class of  Residual  Certificates  shall be the Tax  Matters
Person for the related REMIC, as more particularly set forth in Section 9.12 hereof.

         Termination  Purchase Price: The price,  calculated as set forth in Section 10.01,  to be paid in
connection with the repurchase of the Mortgage Loans pursuant to Section 10.01.

         Trigger Event:  A Group I Trigger Event or a Group II Trigger Event, as applicable.

         Trust  Fund or Trust:  The  corpus of the trust  created  by this  Agreement,  consisting  of the
Mortgage Loans and the other assets described in Section 2.01(a).

         Trustee:  Wells  Fargo  Bank,  National  Association,  or  its  successor  in  interest,  or  any
successor trustee appointed as herein provided.

         Trustee Fee: As defined in Section 9.05.

         Trustee Fee Rate: 0.0045% per annum.

         Uncertificated  Accrued  Interest:  With respect to any  Uncertificated  Regular Interest for any
Distribution  Date,  one  month's  interest  at the  related  Uncertificated  Pass-Through  Rate  for such
Distribution  Date,  accrued  on  the   Uncertificated   Principal  Balance   immediately  prior  to  such
Distribution Date.  Uncertificated  Accrued Interest for the Uncertificated Regular Interests shall accrue
on the basis of a 360-day year  consisting of twelve  30-day  months except as otherwise  indicated in the
definition of the applicable  Uncertificated  Pass-Through Rate. For purposes of calculating the amount of
Uncertificated  Accrued Interest for the REMIC I Regular  Interests and the REMIC II Regular Interests for
any  Distribution  Date, any Prepayment  Interest  Shortfalls and Relief Act Shortfalls (to the extent not
covered by Compensating  Interest  Payments)  shall be allocated  among the REMIC I Regular  Interests and
the REMIC II Regular  Interests,  respectively,  pro rata, based on, and to the extent of,  Uncertificated
Accrued  Interest,  as calculated  without  application of this sentence.  For purposes of calculating the
amount of Uncertificated  Accrued Interest for the REMIC III Regular Interests for any Distribution  Date,
any Prepayment  Interest  Shortfalls and Relief Act Shortfalls (to the extent not covered by  Compensating
Interest  Payments)  shall be  allocated  among the REMIC III  Regular  Interests  to the same extent such
amounts are allocated to the Class of Certificates bearing the same designation.

         Uncertificated   Pass-Through   Rate:  The   Uncertificated   REMIC  I  Pass-Through   Rate,  the
Uncertificated  REMIC  II  Pass-Through  Rate,  the  Uncertificated  REMIC  III  Pass-Through  Rate or the
Uncertificated  REMIC IV  Pass-Through  Rate as  applicable.  Any  monthly  calculation  of  interest at a
stated  rate for the  REMIC I  Regular  Interests,  the  REMIC II  Regular  Interests,  REMIC III  Regular
Interest  I-B-IO-I,  REMIC III Regular Interest II-B-IO-I or the REMIC IV Regular Interests shall be based
upon annual interest at such rate divided by twelve.

         Uncertificated  Principal Balance:  The principal amount of any  Uncertificated  Regular Interest
outstanding as of any date of determination.  The  Uncertificated  Principal Balance of each REMIC Regular
Interest shall never be less than zero.

         Uncertificated Regular Interests:  The REMIC I Regular Interests,  the REMIC II Regular Interests
and REMIC III Regular Interests I-B-IO-I, I-B-IO-P, II-B-IO-I and II-B-IO-P

         Uncertificated  REMIC I Pass-Through  Rate: With respect to any Distribution  Date and: (i) REMIC
I Regular  Interests  LT1 and LT2,  the weighted  average of the Net Rates on the  Mortgage  Loans in Loan
Group I, reduced by the Maximum  Coupon  Strip Rate,  (ii) REMIC I Regular  Interest  LT3,  zero  (0.00%),
(iii) REMIC I Regular  Interest LT4, twice the weighted  average of the Net Rates on the Mortgage Loans in
Loan Group I,  reduced by twice the  Maximum  Coupon  Strip  Rate,  (iv) REMIC I Regular  Interest  W, the
Maximum Coupon Strip Rate and (v) REMIC I Regular Interest I-X-I, 0.400%.

         Uncertificated  REMIC II  Pass-Through  Rate:  With  respect to any  Distribution  Date and:  (i)
REMIC II Regular  Interests  LT5 and LT6, the weighted  average of the Net Rates on the Mortgage  Loans in
Loan Group II, (ii) REMIC II Regular  Interest  LT7,  zero  (0.00%),  and (iii) REMIC II Regular  Interest
LT8, twice the weighted average of the Net Rates on the Mortgage Loans in Loan Group II.

         Underlying  Certificates:  The Underlying  Class I-A-2B  Certificates  and the  Underlying  Class
I-A-2B Certificates.

         Underlying  Class I-A-2B  Certificates:  The Class I-A-2B  Certificates  issued  pursuant to this
Agreement.

         Underlying Class II-A-2B  Certificates:  The Class II-A-2B  Certificates  issued pursuant to this
Agreement.

         Uninsured  Cause:  Any cause of damage to a Mortgaged  Property or related REO Property such that
the complete  restoration of such Mortgaged  Property or related REO Property is not fully reimbursable by
the hazard  insurance  policies  required to be maintained  pursuant to this Agreement,  without regard to
whether or not such policy is maintained.

         United States Person:  A citizen or resident of the United  States,  a corporation or partnership
(including an entity treated as a corporation or partnership  for federal income tax purposes)  created or
organized  in, or under the laws of, the United  States or any state  thereof or the  District of Columbia
(except,  in the case of a  partnership,  to the extent  provided  in  regulations),  provided  that,  for
purposes solely of the Class R  Certificates,  no partnership or other entity treated as a partnership for
United States  federal  income tax purposes  shall be treated as a United States Person unless all persons
that own an interest in such  partnership  either directly or through any entity that is not a corporation
for United  States  federal  income tax purposes are United States  Persons,  or an estate whose income is
subject to United States  federal  income tax  regardless of its source,  or a trust if a court within the
United States is able to exercise  primary  supervision  over the  administration  of the trust and one or
more such United  States  Persons have the  authority to control all  substantial  decisions of the trust.
To the  extent  prescribed  in  regulations  by the  Secretary  of the  Treasury,  which have not yet been
issued,  a trust which was in existence  on  August 20,  1996 (other than a trust  treated as owned by the
grantor under  subpart E of part I of  subchapter J of chapter 1 of the Code),  and which was treated as a
United  States  person on  August 20,  1996 may elect to continue to be treated as a United  States person
notwithstanding the previous sentence.

         Unpaid  Realized  Loss  Amount:  With respect to any  Distribution  Date and any Class of Class A
Certificates and Class B Certificates,  the excess of (i) Applied Realized Loss Amounts  allocated to such
Class over (ii) the sum of all  distributions  to such Class in reduction of such  Applied  Realized  Loss
Amounts on all  previous  Distribution  Dates.  Any  amounts  distributed  to a Class of  Certificates  in
respect of any Unpaid Realized Loss Amount will not be applied to reduce the Current  Principal  Amount of
such Class.

                                                ARTICLE II

                                      Conveyance of Mortgage Loans;
                                    Original Issuance of Certificates

         Section 2.01.     Conveyance  of Mortgage  Loans to  Trustee.  (a)  The  Depositor,  concurrently
with the  execution  and delivery of this  Agreement,  sells,  transfers  and assigns to the Trust without
recourse all its right,  title and interest in and to (i) the  Mortgage  Loans  identified in the Mortgage
Loan  Schedule,  including  all interest due and  principal  received  with respect to the Mortgage  Loans
after the  Cut-off  Date but  excluding  any  payments of  interest  due on or prior to the Cut-off  Date;
(ii) such  assets as shall from time to time be credited or are required by the terms of this Agreement to
be credited to the Custodial  Account,  (iii) such  assets  relating to the Mortgage Loans as from time to
time may be held by the Trustee in the  Distribution  Account and the Reserve  Fund for the benefit of the
Offered  Certificates  (other than the Class X  Certificates  and the  Grantor  Trust  Certificates),  the
Underlying  Certificates,  the Class  II-B-5  Certificates  and the related  Class B-IO  Certificates,  as
applicable,  (iv) such assets  relating to the Group I Mortgage  Loans as from time to time may be held by
the Trustee in the Final Maturity  Reserve  Account and such assets relating to the Mortgage Loans as from
time to time may be held by the Trustee in the Adjustable  Rate  Supplemental  Fund for the benefit of the
Group I  Certificates  and the  Group II  Certificates,  as  applicable,  (v) any REO  Property,  (vi) the
Required  Insurance  Policies and any amounts paid or payable by the insurer  under any  Insurance  Policy
(to the extent the  mortgagee has a claim  thereto),  (vii) the  Mortgage  Loan Purchase  Agreement to the
extent  provided  in Section  2.03(a),  (viii)  such  assets as shall from time to time be credited or are
required by the terms of this  Agreement  to be credited to any of the  Accounts  and (ix) any proceeds of
the  foregoing.  Although it is the intent of the parties to this  Agreement  that the  conveyance  of the
Depositor's  right,  title and  interest in and to the  Mortgage  Loans and other assets in the Trust Fund
pursuant to this  Agreement  shall  constitute a purchase and sale and not a loan,  in the event that such
conveyance  is deemed to be a loan, it is the intent of the parties to this  Agreement  that the Depositor
shall be deemed to have  granted to the Trustee a first  priority  perfected  security  interest in all of
the  Depositor's  right,  title and interest  in, to and under the Mortgage  Loans and other assets in the
Trust Fund, and that this Agreement shall constitute a security agreement under applicable law.

         (b)      In connection with the above transfer and  assignment,  the Sponsor hereby deposits with
the Trustee or the Custodian, as its agent, with respect to each Mortgage Loan:

                  (i)      the original  Mortgage Note,  endorsed without recourse (A) to the order of the
Trustee or (B) in the case of a Mortgage Loan  registered on the MERS system,  in blank,  and in each case
showing an unbroken chain of endorsements  from the originator  thereof to the Person  endorsing it to the
Trustee, or lost note affidavit together with a copy of the related Mortgage Note,

                  (ii)     the original  Mortgage and, if the related Mortgage Loan is a MOM Loan,  noting
the presence of the MIN and language  indicating  that such Mortgage Loan is a MOM Loan,  which shall have
been recorded (or if the original is not available,  a copy),  with evidence of such  recording  indicated
thereon (or if clause (w) in the proviso below applies, shall be in recordable form),

                  (iii)    unless the  Mortgage  Loan is a MOM Loan,  a certified  copy of the  assignment
(which  may be in the  form of a  blanket  assignment  if  permitted  in the  jurisdiction  in  which  the
Mortgaged Property is located) to "Wells Fargo Bank, National Association,  as Trustee",  with evidence of
recording  with respect to each Mortgage Loan in the name of the Trustee  thereon (or if clause (w) in the
proviso  below  applies or for  Mortgage  Loans with  respect to which the related  Mortgaged  Property is
located in a state  other than  Maryland,  Tennessee,  South  Carolina,  Mississippi  and  Florida,  or an
Opinion of Counsel has been provided as set forth in this Section 2.01(b), shall be in recordable form),

                  (iv)     all intervening assignments of the Security Instrument,  if applicable and only
to the extent available to the Depositor with evidence of recording thereon,

                  (v)      the  original  or a copy of the  policy  or  certificate  of  primary  mortgage
guaranty insurance, to the extent available, if any,

                  (vi)     the original  policy of title  insurance or  mortgagee's  certificate  of title
insurance or commitment or binder for title insurance, and

                  (vii)    originals of all modification agreements, if applicable and available.

provided,  however,  that in lieu of the  foregoing,  the Depositor  may deliver the following  documents,
under the  circumstances  set forth below: (w) in lieu of the original  Security  Instrument,  assignments
to the Trustee or  intervening  assignments  thereof  which have been  delivered,  are being  delivered or
will, upon receipt of recording  information  relating to the Security  Instrument required to be included
thereon,  be delivered to recording  offices for  recording and have not been returned to the Depositor in
time to permit their  delivery as specified  above,  the  Depositor may deliver a true copy thereof with a
certification by the Depositor,  on the face of such copy,  substantially  as follows:  "Certified to be a
true and correct copy of the  original,  which has been  transmitted  for  recording";  (x) in lieu of the
Security  Instrument,  assignment to the Trustee or  intervening  assignments  thereof,  if the applicable
jurisdiction  retains the originals of such documents (as evidenced by a certification  from the Depositor
to  such  effect)  the  Depositor  may  deliver  photocopies  of such  documents  containing  an  original
certification by the judicial or other  governmental  authority of the  jurisdiction  where such documents
were  recorded;  and (y) the  Depositor  shall not be  required  to  deliver  intervening  assignments  or
Mortgage  Note  endorsements  between the Sponsor and the  Depositor,  and between the  Depositor  and the
Trustee;  and provided,  further,  however,  that in the case of Mortgage Loans which have been prepaid in
full after the Cut-off  Date and prior to the Closing  Date,  the  Depositor,  in lieu of  delivering  the
above  documents,  may deliver to the Trustee or the  Custodian,  as its agent,  a  certification  to such
effect and shall  deposit all amounts paid in respect of such Mortgage  Loans in the Custodial  Account on
the Closing Date. The Depositor shall deliver such original  documents  (including any original  documents
as to which  certified  copies had  previously  been  delivered) to the Trustee or the  Custodian,  as its
agent,  promptly  after they are  received.  The  Depositor  shall cause the Sponsor,  at its expense,  to
cause each  assignment  of the Security  Instrument  to the Trustee to be recorded not later than 180 days
after the Closing Date,  unless (a) such  recordation is not required by the Rating Agencies or an Opinion
of Counsel  addressed  to the Trustee has been  provided  to the  Trustee  (with a copy to the  Custodian)
which states that  recordation  of such  Security  Instrument  is not required to protect the interests of
the  Certificateholders  in the related  Mortgage  Loans or (b) MERS is identified on the Mortgage or on a
properly  recorded  assignment  of the  Mortgage  as the  mortgagee  of record  solely as nominee  for the
Sponsor and its successor and assigns;  provided,  however,  that each  assignment  shall be submitted for
recording by the Sponsor in the manner  described  above, at no expense to the Trust or the Trustee or the
Custodian,  as its agent,  upon the  earliest  to occur of:  (i) reasonable  direction  by the  Holders of
Certificates  evidencing  Fractional  Undivided  Interests  aggregating  not less  than 25% of the  Trust,
(ii) the  occurrence  of an  Event  of  Default,  (iii) the  occurrence  of a  bankruptcy,  insolvency  or
foreclosure  relating to the Sponsor and (iv) the  occurrence  of a  servicing  transfer as  described  in
Section 8.02  hereof.  Notwithstanding  the  foregoing,  if the Sponsor fails to pay the cost of recording
the  assignments,  such expense will be paid by the Trustee and the Trustee shall be  reimbursed  for such
expenses by the Trust in accordance with Section 9.05.

         Section 2.02.     Acceptance  of  Mortgage  Loans by  Trustee.  (a) The Trustee (on behalf of the
Trust)  acknowledges  the sale,  transfer  and  assignment  of the Trust Fund to it by the  Depositor  and
receipt of,  subject to further  review and the  exceptions  which may be noted pursuant to the procedures
described below,  and declares that it holds, the documents (or certified copies thereof)  delivered to it
or the  Custodian,  as its agent,  pursuant to  Section 2.01,  and declares  that it will continue to hold
those  documents  and any  amendments,  replacements  or  supplements  thereto and all other assets of the
Trust Fund  delivered to it as Trustee in trust for the use and benefit of all present and future  Holders
of the  Certificates.  On the Closing  Date,  with  respect to the Mortgage  Loans,  the  Custodian  shall
acknowledge  with  respect to each  Mortgage  Loan by  delivery  to the  Depositor  and the  Trustee of an
Initial  Certification  receipt of the Mortgage File, but without review of such Mortgage File,  except to
the extent  necessary to confirm that such Mortgage  File contains the related  Mortgage Note or lost note
affidavit.  No later than 90 days after the  Closing  Date (or with  respect  to any  Substitute  Mortgage
Loan,  within  five  Business  Days after the receipt by the Trustee or  Custodian  thereof),  the Trustee
agrees, for the benefit of the  Certificateholders,  to review or cause to be reviewed by the Custodian on
its behalf  (under the  Custodial  Agreement),  each  Mortgage  File  delivered  to it and to execute  and
deliver,  or  cause  to  be  executed  and  delivered,  to  the  Depositor  and  the  Trustee  an  Interim
Certification.  In conducting  such review,  the Trustee or Custodian will ascertain  whether all required
documents  have been  executed  and  received,  and based on the Mortgage  Loan  Schedule,  whether  those
documents  relate,  determined on the basis of the Mortgagor  name,  original  principal  balance and loan
number,  to the  Mortgage  Loans  it has  received,  as  identified  in the  Mortgage  Loan  Schedule.  In
performing  any such review,  the Trustee or the Custodian,  as its agent,  may  conclusively  rely on the
purported due  execution and  genuineness  of any such  document and on the purported  genuineness  of any
signature thereon.  If the Trustee or the Custodian,  as its agent,  finds any document  constituting part
of the Mortgage  File has not been executed or received,  or to be  unrelated,  determined on the basis of
the Mortgagor  name,  original  principal  balance and loan number,  to the Mortgage  Loans  identified in
Exhibit B,  or to appear  defective on its face (a "Material  Defect"),  the Trustee or the Custodian,  as
its agent,  shall promptly  notify the Sponsor.  In accordance  with the Mortgage Loan Purchase  Agreement
the Sponsor  shall  correct or cure any such defect  within  ninety (90) days from the date of notice from
the Trustee or the  Custodian,  as its agent,  of the defect and if the  Sponsor  fails to correct or cure
the defect  within such period,  and such defect  materially  and  adversely  affects the interests of the
Certificateholders  in the related  Mortgage  Loan,  the  Trustee or the  Custodian,  as its agent,  shall
enforce the Sponsor's  obligation  pursuant to the Mortgage Loan  Purchase  Agreement  within 90 days from
the Trustee's or the  Custodian's  notification,  to purchase such Mortgage Loan at the Repurchase  Price;
provided  that,  if such defect would cause the Mortgage  Loan to be other than a "qualified  mortgage" as
defined in  Section 860G(a)(3)(A)  of the Code and Treasury Regulation Section  1.860G-2(a)(1),  (2), (4),
(5), (6), (7) and (9), without reliance on the provisions of Treasury  Regulation  Section  1.860G-2(a)(3)
or Treasury  Regulation Section  1.860G-2(f)(2) or any other provision that would allow a Mortgage Loan to
be treated as a  "qualified  mortgage"  notwithstanding  its failure to meet the  requirements  of Section
860G(a)(3)(A)  of the Code and Treasury  Regulation  Section  1.860G-2(a)(1),  (2), (4), (5), (6), (7) and
(9),  any such cure or  repurchase  must occur  within 90 days from the date such  breach was  discovered;
provided,  however,  that if such defect  relates  solely to the  inability  of the Sponsor to deliver the
original  Security  Instrument  or  intervening  assignments  thereof,  or a  certified  copy  because the
originals of such  documents,  or a certified copy have not been returned by the applicable  jurisdiction,
the Sponsor shall not be required to purchase  such  Mortgage  Loan if the Sponsor  delivers such original
documents or certified  copy promptly upon receipt,  but in no event later than 360 days after the Closing
Date.  The foregoing  repurchase  obligation  shall not apply in the event that the Sponsor cannot deliver
such original or copy of any document  submitted for recording to the appropriate  recording office in the
applicable  jurisdiction  because such  document has not been  returned by such office;  provided that the
Sponsor  shall instead  deliver a recording  receipt of such  recording  office or, if such receipt is not
available,  a certificate  confirming  that such documents have been accepted for recording,  and delivery
to the Trustee or the  Custodian,  as its agent,  shall be effected by the Sponsor  within  thirty days of
its receipt of the original recorded document.

         (b)      No later  than 180 days  after  the  Closing  Date (or with  respect  to any  Substitute
Mortgage Loan, within five Business Days after the receipt by the Trustee or the Custodian  thereof),  the
Trustee or the  Custodian,  as its agent,  will  review,  for the benefit of the  Certificateholders,  the
Mortgage  Files  delivered to it and will execute and deliver or cause to be executed and delivered to the
Depositor  and  the  Trustee  a Final  Certification.  In  conducting  such  review,  the  Trustee  or the
Custodian,  as its agent,  will ascertain whether an original of each document required to be recorded has
been returned from the recording  office with evidence of recording  thereon or a certified  copy has been
obtained  from the  recording  office.  If the Trustee or the  Custodian,  as its agent,  finds a Material
Defect,  the  Trustee or the  Custodian,  as its agent,  shall  promptly  notify  the  Sponsor  (provided,
however,  that with respect to those  documents  described  in Sections  2.01(b)(iv),  (v) and (vii),  the
Trustee's  and  Custodian's  obligations  shall  extend only to the  documents  actually  delivered to the
Trustee or the  Custodian  pursuant to such  Sections).  In  accordance  with the Mortgage  Loan  Purchase
Agreement,  the Sponsor  shall correct or cure any such defect within 90 days from the date of notice from
the Trustee or the Custodian,  as its agent,  of the Material  Defect and if the Sponsor is unable to cure
such defect within such period,  and if such defect  materially and adversely affects the interests of the
Certificateholders  in the related  Mortgage  Loan,  the Trustee shall  enforce the  Sponsor's  obligation
under the Mortgage Loan Purchase  Agreement to provide a Substitute  Mortgage Loan (if within two years of
the Closing Date) or purchase  such Mortgage Loan at the  Repurchase  Price;  provided,  however,  that if
such  defect  would  cause the  Mortgage  Loan to be other  than a  "qualified  mortgage"  as  defined  in
Section 860G(a)(3)(A) of the Code and Treasury Regulation Section 1.860G-2(a)(1),  (2), (4), (5), (6), (7)
and (9),  without reliance on the provisions of Treasury  Regulation  Section  1.860G-2(a)(3)  or Treasury
Regulation  Section  1.860G-2(f)(2)  or any other provision that would allow a Mortgage Loan to be treated
as a "qualified  mortgage"  notwithstanding its failure to meet the requirements of Section  860G(a)(3)(A)
of the Code and Treasury  Regulation  Section  1.860G-2(a)(1),  (2),  (4), (5), (6), (7) and (9), any such
cure,  repurchase  or  substitution  must occur  within 90 days from the date such breach was  discovered;
provided,  further,  that if such defect  relates  solely to the  inability  of the Sponsor to deliver the
original  Security  Instrument  or  intervening  assignments  thereof,  or a certified  copy,  because the
originals of such documents or a certified  copy,  have not been returned by the applicable  jurisdiction,
the Sponsor shall not be required to purchase such  Mortgage  Loan, if the Sponsor  delivers such original
documents or certified  copy promptly upon receipt,  but in no event later than 360 days after the Closing
Date.  The foregoing  repurchase  obligation  shall not apply in the event that the Sponsor cannot deliver
such original or copy of any document  submitted for recording to the appropriate  recording office in the
applicable  jurisdiction  because such  document has not been  returned by such office;  provided that the
Sponsor  shall instead  deliver a recording  receipt of such  recording  office or, if such receipt is not
available,  a certificate  confirming  that such documents have been accepted for recording,  and delivery
to the Trustee or the  Custodian,  as its agent,  shall be effected by the Sponsor  within  thirty days of
its receipt of the original recorded document.

         (c)      In the event  that a Mortgage  Loan is  purchased  by the  Sponsor  in  accordance  with
Sections  2.02(a) or (b) above,  the Sponsor shall remit to the Servicer the Repurchase  Price for deposit
in the Custodial Account and the Sponsor shall provide to the Trustee written  notification  detailing the
components of the Repurchase  Price.  Upon deposit of the Repurchase Price in the Custodial  Account,  the
Depositor  shall notify the Trustee and the Custodian,  as agent of the Trustee (upon receipt of a Request
for Release in the form of Exhibit D  attached hereto with respect to such Mortgage  Loan),  shall release
to the Sponsor the related  Mortgage  File and the Trustee shall  execute and deliver all  instruments  of
transfer or assignment,  without recourse,  representation or warranty, furnished to it by the Sponsor, as
are necessary to vest in the Sponsor  title to and rights under the Mortgage  Loan.  Such  purchase  shall
be deemed to have  occurred on the date on which the  Repurchase  Price in available  funds is received by
the Trustee.  The Servicer  shall amend the Mortgage Loan Schedule,  which was previously  delivered to it
by the Depositor in a form agreed to between the Depositor  and the Servicer,  to reflect such  repurchase
and shall promptly  notify the Trustee of such amendment and the Trustee shall promptly  notify the Rating
Agencies and the Servicer of such  amendment.  The  obligation of the Sponsor to  repurchase  any Mortgage
Loan as to which such a defect in a constituent  document exists shall be the sole remedy  respecting such
defect available to the Certificateholders or to the Trustee on their behalf.

         Section 2.03.     Assignment of Interest in the Mortgage Loan Purchase Agreement.
(a) The  Depositor  hereby  assigns  to  the  Trustee,   on  behalf  of  Trust  for  the  benefit  of  the
certificateholders,  all of its right,  title and interest in the Mortgage  Loan Purchase  Agreement.  The
obligations  of the Sponsor to  substitute  or  repurchase,  as  applicable,  a Mortgage Loan shall be the
Trustee's  and the  Certificateholders'  sole  remedy  for  any  breach  thereof.  At the  request  of the
Trustee,  the Depositor shall take such actions as may be necessary to enforce the above right,  title and
interest on behalf of the Trust and the  Certificateholders  or shall  execute such  further  documents as
the Trustee may reasonably require in order to enable the Trustee to carry out such enforcement.

         (b)      If the  Depositor,  the  Servicer  or  the  Trustee  discovers  a  breach  of any of the
representations  and  warranties  set  forth  in  the  Mortgage  Loan  Purchase  Agreement,  which  breach
materially and adversely  affects the value of the interests of  Certificateholders  or the Trustee in the
related  Mortgage  Loan, the party  discovering  the breach shall give prompt written notice of the breach
to the other  parties.  The  Sponsor,  within 90 days of its  discovery  or  receipt  of notice  that such
breach has  occurred  (whichever  occurs  earlier),  shall cure the breach in all  material  respects  or,
subject to the Mortgage Loan Purchase  Agreement or Section 2.04 of this Agreement,  as applicable,  shall
purchase  the Mortgage  Loan or any  property  acquired  with  respect  thereto from the Trust;  provided,
however,  that if there  is a breach  of any  representation  set  forth  in the  Mortgage  Loan  Purchase
Agreement  or  Section 2.04  of this  Agreement,  as  applicable,  and the  Mortgage  Loan or the  related
property  acquired  with  respect  thereto  has been sold,  then the  Sponsor  shall  pay,  in lieu of the
Repurchase  Price,  any excess of the Repurchase  Price over the Net  Liquidation  Proceeds  received upon
such sale. If the Net Liquidation  Proceeds exceed the Repurchase  Price,  any excess shall be paid to the
Sponsor to the extent not  required by law to be paid to the  borrower.  Any such  purchase by the Sponsor
shall be made by  providing  an amount  equal to the  Repurchase  Price to the Servicer for deposit in the
Custodial  Account and written  notification  detailing  the  components  of such  Repurchase  Price.  The
Sponsor shall notify the Trustee and submit to the Trustee or the  Custodian,  as its agent, a Request for
Release,  and the Trustee  shall  release,  or the Trustee  shall cause the  Custodian to release,  to the
Sponsor the related  Mortgage File and the Trustee shall execute and deliver all  instruments  of transfer
or  assignment  furnished  to it by the  Sponsor,  without  recourse,  representation  or  warranty as are
necessary  to vest in the Sponsor  title to and rights under the  Mortgage  Loan or any property  acquired
with  respect  thereto.  Such  purchase  shall  be  deemed  to have  occurred  on the  date on  which  the
Repurchase  Price in  available  funds is received by the  Trustee.  The Sponsor  shall amend the Mortgage
Loan Schedule to reflect such  repurchase  and shall promptly  notify the Trustee and the Rating  Agencies
of such  amendment.  Enforcement  of the obligation of the Sponsor to purchase (or substitute a Substitute
Mortgage  Loan  for)  any  Mortgage  Loan  or any  property  acquired  with  respect  thereto  (or pay the
Repurchase  Price as set forth in the above  proviso) as to which a breach has occurred and is  continuing
shall  constitute  the sole remedy  respecting  such breach  available  to the  Certificateholders  or the
Trustee on their behalf.

         (c)      In  connection  with any  repurchase  of a  Mortgage  Loan or the cure of a breach  of a
representation  or warranty  pursuant to this Section  2.03,  the Sponsor  shall  promptly  furnish to the
Trustee an officer's  certificate,  signed by a duly authorized  officer of the Sponsor to the effect that
such  repurchase or cure has been made in accordance  with the terms and  conditions of this Agreement and
that all conditions  precedent to such repurchase or cure have been  satisfied,  including the delivery to
the Trustee of the Repurchase  Price for deposit into the  Distribution  Account,  together with copies of
any Opinion of Counsel  required to be delivered  pursuant to this  Agreement and the related  Request for
Release,  in which the Trustee may rely.  Solely for purposes of the Trustee  providing an  Assessment  of
Compliance,  upon receipt of such  documentation,  the Trustee shall  approve such  repurchase or cure and
which approval shall consist solely of the Trustee's receipt of such documentation and deposits.

         Section 2.04.     Substitution of Mortgage Loans.  (a)  Notwithstanding  anything to the contrary
in this  Agreement,  in lieu of  purchasing  a  Mortgage  Loan  pursuant  to the  Mortgage  Loan  Purchase
Agreement  or Sections  2.02 or 2.03 of this  Agreement,  the Sponsor may, no later than the date by which
such purchase by the Sponsor would  otherwise be required,  tender to the Trustee (on behalf of the Trust)
a Substitute  Mortgage  Loan  accompanied  by a certificate  of an authorized  officer of the Sponsor that
such  Substitute  Mortgage Loan conforms to the  requirements  set forth in the  definition of "Substitute
Mortgage  Loan" in the Mortgage  Loan  Purchase  Agreement or this  Agreement,  as  applicable;  provided,
however,  that  substitution  pursuant to the Mortgage Loan  Purchase  Agreement or  Section 2.04  of this
Agreement,  as  applicable,  in lieu of  purchase  shall not be  permitted  after the  termination  of the
two-year  period  beginning  on the Startup  Day;  provided,  further,  that if the breach would cause the
Mortgage  Loan to be other than a  "qualified  mortgage" as defined in  Section 860G(a)(3)(A)  of the Code
and Treasury Regulation Section  1.860G-2(a)(1),  (2), (4), (5), (6), (7) and (9), without reliance on the
provisions of Treasury  Regulation Section  1.860G-2(a)(3) or Treasury  Regulation Section  1.860G-2(f)(2)
or any  other  provision  that  would  allow a  Mortgage  Loan to be  treated  as a  "qualified  mortgage"
notwithstanding  its failure to meet the  requirements of Section  860G(a)(3)(A)  of the Code and Treasury
Regulation  Section  1.860G-2(a)(1),  (2), (4), (5), (6), (7) and (9), any such cure or substitution  must
occur  within 90 days from the date the breach  was  discovered.  The  Trustee  or the  Custodian,  as its
agent,  shall  examine  the  Mortgage  File for any  Substitute  Mortgage  Loan in the manner set forth in
Section 2.02(a)  and the Trustee or the  Custodian,  as its agent,  shall notify the Sponsor,  in writing,
within  five  Business  Days  after  receipt,  whether or not the  documents  relating  to the  Substitute
Mortgage Loan satisfy the  requirements  of the fourth  sentence of Section  2.02(a).  Within two Business
Days after such  notification,  the Sponsor shall  provide to the Trustee for deposit in the  Distribution
Account the amount,  if any, by which the Outstanding  Principal Balance as of the next preceding Due Date
of the  Mortgage  Loan for  which  substitution  is being  made,  after  giving  effect  to the  Scheduled
Principal due on such date,  exceeds the Outstanding  Principal  Balance as of such date of the Substitute
Mortgage  Loan,  after  giving  effect to  Scheduled  Principal  due on such date,  which  amount shall be
treated for the  purposes  of this  Agreement  as if it were the payment by the Sponsor of the  Repurchase
Price for the purchase of a Mortgage  Loan by the  Sponsor.  After such  notification  to the Sponsor and,
if any such excess  exists,  upon  receipt of such  deposit,  the  Trustee  shall  accept such  Substitute
Mortgage Loan which shall  thereafter be deemed to be a Mortgage  Loan  hereunder.  In the event of such a
substitution,  accrued  interest on the Substitute  Mortgage Loan for the month in which the  substitution
occurs and any  Principal  Prepayments  made thereon  during such month shall be the property of the Trust
Fund and accrued  interest for such month on the Mortgage Loan for which the  substitution is made and any
Principal  Prepayments  made  thereon  during  such  month  shall  be the  property  of the  Sponsor.  The
Scheduled  Principal on a Substitute  Mortgage Loan due on the Due Date in the month of substitution shall
be the  property  of the  Sponsor  and  the  Scheduled  Principal  on the  Mortgage  Loan  for  which  the
substitution  is made due on such Due Date shall be the  property of the Trust Fund.  Upon  acceptance  of
the  Substitute  Mortgage Loan (and  delivery to the Trustee or the Custodian as agent of the Trustee,  as
applicable,  of a Request for Release for such Mortgage Loan), the Trustee or the Custodian,  as agent for
the  Trustee,  shall  release to the  Sponsor the  related  Mortgage  File  related to any  Mortgage  Loan
released  pursuant  to the  Mortgage  Loan  Purchase  Agreement  or  Section 2.04  of this  Agreement,  as
applicable,  and shall execute and deliver all  instruments of transfer or assignment,  without  recourse,
representation  or warranty in form as provided  to it as are  necessary  to vest in the Sponsor  title to
and rights  under any  Mortgage  Loan  released  pursuant  to the  Mortgage  Loan  Purchase  Agreement  or
Section 2.04  of this  Agreement,  as applicable.  The Sponsor shall deliver the documents  related to the
Substitute  Mortgage Loan in  accordance  with the  provisions of the Mortgage Loan Purchase  Agreement or
Sections  2.01(b)  and  2.02(b) of this  Agreement,  as  applicable,  with the date of  acceptance  of the
Substitute  Mortgage  Loan deemed to be the  Closing  Date for  purposes of the time  periods set forth in
those  Sections.  The  representations  and warranties  set forth in the Mortgage Loan Purchase  Agreement
shall be deemed to have been made by the Sponsor with respect to each  Substitute  Mortgage Loan as of the
date of  acceptance  of such  Mortgage  Loan by the Trustee (on behalf of the  Trust).  The Sponsor  shall
amend the Mortgage  Loan  Schedule to reflect such  substitution  and shall provide a copy of such amended
Mortgage Loan Schedule to the Trustee,  who shall then deliver such amended  Mortgage Loan Schedule to the
Rating Agencies.

         (b)      In  connection  with any  substitution  of a Mortgage  Loan or the cure of a breach of a
representation  or warranty  pursuant to this Section  2.04,  the Sponsor  shall  promptly  furnish to the
Trustee an officer's  certificate,  signed by a duly authorized  officer of the Sponsor to the effect that
such  substitution  or cure has been made in accordance  with the terms and  conditions of this  Agreement
and that all  conditions  precedent  to such  substitution  or cure have  been  satisfied,  including  the
delivery to the  Trustee of the  Substitution  Adjustment  Amount,  as  applicable,  for deposit  into the
Distribution  Account,  together with copies of any Opinion of Counsel  required to be delivered  pursuant
to this  Agreement  and the  related  Request  for  Release,  in which the  Trustee  may rely.  Solely for
purposes of the Trustee  providing an Assessment of Compliance,  upon receipt of such  documentation,  the
Trustee shall approve such  substitution  or cure, as applicable,  and which approval shall consist solely
of the Trustee's receipt of such documentation and deposits.

         Section 2.05.     Issuance of Certificates.

         (a)      The Trustee  acknowledges  the assignment to it (on behalf of the Trust) of the Mortgage
Loans and the other  assets  comprising  the Trust  Fund and,  concurrently  therewith,  has  signed,  and
countersigned  and delivered to the  Depositor,  in exchange  therefor,  Certificates  in such  authorized
denominations  representing  such  Fractional  Undivided  Interests as the  Depositor has  requested.  The
Trustee  agrees  that it will hold the  Mortgage  Loans and such other  assets as may from time to time be
delivered   to  it   segregated   on  the  books  of  the   Trustee  in  trust  for  the  benefit  of  the
Certificateholders.

         (b)      The  Depositor,  concurrently  with the  execution  and  delivery  hereof,  does  hereby
transfer,  assign,  set over and otherwise  convey in trust to the Trustee without recourse all the right,
title  and  interest  of the  Depositor  in and to the  REMIC I Regular  Interests  and  REMIC II  Regular
Interests  and the other  assets of REMIC III for the benefit of the  holders of the REMIC III  Interests,
REMIC III Regular Interests I-B-IO-I,  I-B-IO-P,  II-B-IO-I and II-B-IO-P and the other assets of REMIC IV
for the  benefit of the  holders  of the REMIC IV  Interests.  The  Trustee  acknowledges  receipt of such
Uncertficated  Regular  Interests  and such other assets and declares that it holds and will hold the same
in trust for the  exclusive  use and  benefit  of the  holders  of the REMIC  III  Interests  and REMIC IV
Interests, as applicable.

         Section 2.06.     Representations and Warranties  Concerning the Depositor.  The Depositor hereby
represents and warrants to the Servicer and the Trustee as follows:

         (a)      the  Depositor  (a) is a  corporation  duly  organized,  validly  existing  and in  good
standing  under the laws of the State of Delaware and (b) is qualified  and in good  standing as a foreign
corporation to do business in each jurisdiction  where such  qualification is necessary,  except where the
failure  so to  qualify  would  not  reasonably  be  expected  to have a  material  adverse  effect on the
Depositor's  business as presently  conducted or on the  Depositor's  ability to enter into this Agreement
and to consummate the transactions contemplated hereby;

         (b)      the Depositor  has full  corporate  power to own its property,  to carry on its business
as presently conducted and to enter into and perform its obligations under this Agreement;

         (c)      the  execution  and  delivery  by  the  Depositor  of  this  Agreement  have  been  duly
authorized by all necessary  corporate action on the part of the Depositor;  and neither the execution and
delivery of this Agreement,  nor the consummation of the transactions herein contemplated,  nor compliance
with the  provisions  hereof,  will conflict with or result in a breach of, or constitute a default under,
any of the provisions of any law,  governmental  rule,  regulation,  judgment,  decree or order binding on
the  Depositor or its  properties or the articles of  incorporation  or by-laws of the  Depositor,  except
those  conflicts,  breaches or defaults which would not reasonably be expected to have a material  adverse
effect on the  Depositor's  ability  to enter  into this  Agreement  and to  consummate  the  transactions
contemplated hereby;

         (d)      the  execution,  delivery and  performance  by the  Depositor of this  Agreement and the
consummation  of the  transactions  contemplated  hereby do not require  the  consent or approval  of, the
giving of notice to, the  registration  with,  or the taking of any other action in respect of, any state,
federal  or  other  governmental  authority  or  agency,  except  those  consents,   approvals,   notices,
registrations or other actions as have already been obtained, given or made;

         (e)      this Agreement has been duly executed and delivered by the Depositor  and,  assuming due
authorization,  execution  and  delivery  by the other  parties  hereto,  constitutes  a valid and binding
obligation of the Depositor  enforceable  against it in accordance  with its terms  (subject to applicable
bankruptcy  and  insolvency  laws and other  similar  laws  affecting  the  enforcement  of the  rights of
creditors generally);

         (f)      there  are no  actions,  suits  or  proceedings  pending  or,  to the  knowledge  of the
Depositor,  threatened against the Depositor,  before or by any court,  administrative agency,  arbitrator
or  governmental  body  (i) with  respect to any of the  transactions  contemplated  by this  Agreement or
(ii) with respect to any other matter which in the judgment of the Depositor will be determined  adversely
to the Depositor and will if determined  adversely to the Depositor  materially  and adversely  affect the
Depositor's  ability to enter into this Agreement or perform its  obligations  under this  Agreement;  and
the  Depositor  is not in  default  with  respect  to any  order  of  any  court,  administrative  agency,
arbitrator or governmental  body so as to materially and adversely  affect the  transactions  contemplated
by this Agreement; and

         (g)      immediately  prior to the transfer and  assignment to the Trust,  each Mortgage Note and
each  Mortgage were not subject to an  assignment  or pledge,  and the  Depositor had good and  marketable
title to and was the sole owner  thereof and had full right to  transfer  and sell such  Mortgage  Loan to
the Trustee free and clear of any encumbrance, equity, lien, pledge, charge, claim or security interest.

         Section 2.07.     Reserved.

         Section 2.08.     Purposes and Powers of the Trust.

         The  purpose  of the  common  law trust,  as  created  hereunder,  is to engage in the  following
activities:

         (a)      acquire  and hold the  Mortgage  Loans  and the other  assets of the Trust  Fund and the
proceeds therefrom;

         (b)      to issue the Certificates sold to the Depositor in exchange for the Mortgage Loans;

         (c)      to make payments on the Certificates;

         (d)      to engage in those  activities that are necessary,  suitable or convenient to accomplish
the foregoing or are incidental thereto or connected therewith; and

         (e)      subject to compliance  with this  Agreement,  to engage in such other  activities as may
be required in  connection  with  conservation  of the Trust Fund and the making of  distributions  to the
Certificateholders.

         The Trust is hereby  authorized  to engage in the  foregoing  activities.  The Trustee  shall not
cause the Trust to engage in any activity  other than in  connection  with the  foregoing or other than as
required or authorized by the terms of this  Agreement  while any  Certificate  is  outstanding,  and this
Section 2.08 may not be amended,  without the consent of the Certificateholders  evidencing 51% or more of
the aggregate voting rights of the Certificates.

                                               ARTICLE III

                              Administration and Servicing of Mortgage Loans

         Section 3.01.     Servicer to Act as Servicer.  The Servicer  shall  service and  administer  the
Mortgage  Loans in accordance  with this  Agreement and with Accepted  Servicing  Practices and shall have
full power and authority,  acting alone,  to do or cause to be done any and all things in connection  with
such servicing and  administration  which the Servicer may deem necessary or desirable and consistent with
the terms of this  Agreement and with Accepted  Servicing  Practices and shall exercise the same care that
it  customarily  employs  for its own  account.  In  addition,  the  Servicer  shall  furnish  information
regarding  the  borrower  credit  files  related to such  Mortgage  Loan to credit  reporting  agencies in
compliance  with  the  provisions  of the  Fair  Credit  Reporting  Act  and the  applicable  implementing
regulations.  Except as set forth in this  Agreement,  the Servicer  shall  service the Mortgage  Loans in
accordance with Accepted  Servicing  Practices in compliance  with the servicing  provisions of the Fannie
Mae Guide,  which  include,  but are not limited to,  provisions  regarding  the  liquidation  of Mortgage
Loans, the collection of Mortgage Loan payments,  the payment of taxes,  insurance and other charges,  the
maintenance of hazard  insurance  with a Qualified  Insurer,  the  maintenance of fidelity bond and errors
and omissions insurance,  inspections,  the restoration of Mortgaged Property,  the maintenance of Primary
Mortgage  Insurance  Policies,  insurance  claims,  and  title  insurance,  management  of  REO  Property,
permitted  withdrawals with respect to REO Property,  liquidation reports, and reports of foreclosures and
abandonments  of Mortgaged  Property,  the transfer of Mortgaged  Property,  the release of Mortgage  Loan
Documents,  annual  statements,  and examination of records and facilities.  In the event of any conflict,
inconsistency  or  discrepancy  between any of the servicing  provisions of this  Agreement and any of the
servicing  provisions  of the Fannie Mae Guide,  the  provisions  of this  Agreement  shall control and be
binding upon the Depositor and the Servicer.

         In  instances  in which a Mortgage  Loan is in default or if default is  reasonably  foreseeable,
the Servicer may engage,  either  directly or through  Subservicers,  in a wide variety of loss mitigation
practices including waivers,  modifications,  payment  forbearances,  partial  forgiveness,  entering into
repayment   schedule   arrangements,   and  capitalization  of  arrearages  rather  than  proceeding  with
foreclosure or repossession,  if applicable.  In making that  determination,  the estimated  Realized Loss
that might result if the loan were liquidated  would be taken into account.  In addition,  if the Mortgage
Loan is not in default or if default is not reasonably  foreseeable,  the Servicer may modify the Mortgage
Loan only to the  extent  set forth  herein;  provided  that,  such  modification  will not  result in the
imposition  of taxes on any REMIC or  otherwise  adversely  affect  the REMIC  status  of the  trust.  Any
modified  Mortgage  Loan may  remain in the Trust,  and the  reduction  in  collections  resulting  from a
modification  may result in reduced  distributions  of interest or  principal  on, or may extend the final
maturity of, one or more Classes of Certificates.

         The Servicer  shall provide to each  Mortgagor of a Mortgage Loan all payment  options  listed in
the  related  Mortgage  Note  that  are  available  to  such  Mortgagor  with  respect  to  such  payment,
notwithstanding  any  provision  in the  related  Mortgage  Note that  explicitly  states or implies  that
providing  such options is optional for the servicer of such  Mortgage  Loan or the owner or holder of the
related Mortgage Note.

         Notwithstanding  the foregoing,  the Servicer shall not permit any  modification  with respect to
any Mortgage  Loan that would both  constitute a sale or exchange of such Mortgage Loan within the meaning
of  Section 1001  of the Code and any  proposed,  temporary or final  regulations  promulgated  thereunder
(other than in connection  with a proposed  conveyance or assumption of such Mortgage Loan that is treated
as a Principal  Prepayment in Full) and cause any REMIC formed under this  Agreement to fail to qualify as
a REMIC  under the Code.  Upon  request,  the  Trustee  shall  furnish  the  Servicer  with any  powers of
attorney,  in  substantially  the form  attached  hereto  as  Exhibit  I, and other  documents  in form as
provided to it  necessary or  appropriate  to enable the  Servicer to service and  administer  the related
Mortgage Loans and REO Property.

         The Trustee shall provide  access to the records and  documentation  in possession of the Trustee
regarding   the  related   Mortgage   Loans  and  REO   Property   and  the   servicing   thereof  to  the
Certificateholders,  the FDIC,  and the  supervisory  agents and examiners of the FDIC,  such access being
afforded only upon  reasonable  prior written  request and during normal  business  hours at the office of
the  Trustee;  provided,  however,  that,  unless  otherwise  required by law,  the  Trustee  shall not be
required to provide access to such records and  documentation  if the provision  thereof would violate the
legal right to privacy of any  Mortgagor.  The Trustee shall allow  representatives  of the above entities
to  photocopy  any of the records and  documentation  and shall  provide  equipment  for that purpose at a
charge that covers the Trustee's actual costs.

         The  Trustee  shall  execute  and  deliver to the  Servicer  any court  pleadings,  requests  for
trustee's  sale or other  documents  prepared  by the  Servicer  as  necessary  or  desirable  to  (i) the
foreclosure  or trustee's  sale with respect to a Mortgaged  Property;  (ii) any  legal action  brought to
obtain  judgment  against any  Mortgagor  on the  Mortgage  Note or Security  Instrument;  (iii) obtain  a
deficiency  judgment against the Mortgagor;  or (iv) enforce any other rights or remedies  provided by the
Mortgage Note or Security Instrument or otherwise available at law or equity.

         The Servicer shall not waive any Prepayment Charge unless: (i) the  enforceability  thereof shall
have been limited by bankruptcy, insolvency,  moratorium,  receivership and other similar laws relating to
creditors'  rights  generally,  (ii) the enforcement  thereof is illegal,  or any local,  state or federal
agency has  threatened  legal action if the  prepayment  penalty is enforced,  (iii) the mortgage debt has
been  accelerated  in connection  with a foreclosure or other  involuntary  payment or (iv) such waiver is
standard  and  customary  in  servicing  similar  Mortgage  Loans and relates to a default or a reasonably
foreseeable  default and would,  in the reasonable  judgment of the Servicer,  maximize  recovery of total
proceeds  taking into account the value of such  Prepayment  Charge and the related  Mortgage  Loan.  If a
Prepayment  Charge is waived,  but does not meet the  standards  described  above,  then the  Servicer  is
required to pay the amount of such waived  Prepayment  Charge by remitting such amount to the Depositor by
the Distribution Account Deposit Date.

         Section 3.02.     REMIC-Related  Covenants.  For as long as each 2006-AR3 REMIC shall exist,  the
Trustee  shall act in  accordance  herewith to assure  continuing  treatment of such  2006-AR3  REMIC as a
REMIC,  and the Trustee  shall comply with any  directions of the Depositor or the Servicer to assure such
continuing  treatment.  In  particular,  the  Trustee  shall not (a) sell or permit the sale of all or any
portion of the  Mortgage  Loans or of any  investment  of deposits in an Account  unless such sale is as a
result of a repurchase  of the  Mortgage  Loans  pursuant to this  Agreement or the Trustee has received a
REMIC  Opinion  addressed  to the Trustee  prepared  at the expense of the Trust Fund;  and (b) other than
with respect to a substitution  pursuant to the Mortgage Loan Purchase  Agreement or  Section 2.04 of this
Agreement,  as  applicable,  accept any  contribution  to any 2006-AR3 REMIC after the Startup Day without
receipt of a REMIC Opinion addressed to the Trustee.

         Section 3.03.     Monitoring  of  Subservicers.   (a) The  Servicer  shall  perform  all  of  its
servicing   responsibilities  hereunder  or  may  cause  a  subservicer  to  perform  any  such  servicing
responsibilities  on its  behalf,  but the use by the  Servicer  of a  subservicer  shall not  release the
Servicer from any of its  obligations  hereunder and the Servicer shall remain  responsible  hereunder for
all acts and  omissions  of each  subservicer  as fully as if such acts and  omissions  were  those of the
Servicer.  Any  such  subservicer  must  be  a  Fannie  Mae  approved  seller/servicer  or a  Freddie  Mac
seller/servicer  in good  standing  and no event  shall have  occurred,  including  but not  limited to, a
change in insurance coverage,  which would make it unable to comply with the eligibility  requirements for
lenders  imposed  by  Fannie  Mae  or  for  seller/servicers  by  Freddie  Mac,  or  which  would  require
notification  to  Fannie  Mae or  Freddie  Mac.  The  Servicer  shall  pay all fees and  expenses  of each
subservicer from its own funds, and a subservicer's fee shall not exceed the Servicing Fee.

         (b)      At the cost and expense of the  Servicer,  without any right of  reimbursement  from the
Custodial  Account,  the Servicer  shall be entitled to  terminate  the rights and  responsibilities  of a
subservicer  and arrange for any  servicing  responsibilities  to be performed by a successor  subservicer
meeting the requirements in the preceding  paragraph,  provided,  however,  that nothing  contained herein
shall be deemed to prevent or prohibit the Servicer,  at the Servicer's  option,  from electing to service
the related  Mortgage  Loans itself.  In the event that the Servicer's  responsibilities  and duties under
this Agreement are terminated  pursuant to Section 7.07,  8.01 or 10.01,  and if requested to do so by the
Depositor,  the Servicer shall at its own cost and expense  terminate the rights and  responsibilities  of
each  subservicer  effective as of the date of  termination  of the Servicer.  The Servicer  shall pay all
fees,  expenses or  penalties  necessary  in order to terminate  the rights and  responsibilities  of each
subservicer from the Servicer's own funds without reimbursement from the Depositor.

         (c)      Notwithstanding  any of the  provisions  of this  Agreement  relating to  agreements  or
arrangements  between the Servicer and a subservicer  or any  reference  herein to actions taken through a
subservicer  or  otherwise,  the Servicer  shall not be relieved of its  obligations  to the Depositor and
shall be  obligated  to the same  extent  and under  the same  terms and  conditions  as if it alone  were
servicing  and  administering  the  Mortgage  Loans.  The  Servicer  shall be  entitled  to enter  into an
agreement  with  a  subservicer  for  indemnification  of the  Servicer  by the  subservicer  and  nothing
contained in this Agreement shall be deemed to limit or modify such indemnification.

         (d)      Any  subservicing  agreement  and any other  transactions  or  services  relating to the
Mortgage  Loans  involving a  subservicer  shall be deemed to be between  such  subservicer  and  Servicer
alone,  and the  Depositor  shall  have  no  obligations,  duties  or  liabilities  with  respect  to such
Subservicer  including no obligation,  duty or liability of Depositor to pay such  subservicer's  fees and
expenses.  For purposes of  distributions  and advances by the Servicer  pursuant to this  Agreement,  the
Servicer  shall be deemed to have received a payment on a Mortgage  Loan when a  subservicer  has received
such payment.

         Section 3.04.     Fidelity  Bond.  The  Servicer,  at its  expense,  shall  maintain  in effect a
blanket fidelity bond and an errors and omissions  insurance  policy,  affording  coverage with respect to
all  directors,  officers,  employees  and other Persons  acting on the  Servicer's  behalf,  and covering
errors  and  omissions  in the  performance  of the  Servicer's  obligations  hereunder.  The  errors  and
omissions  insurance  policy and the fidelity bond shall be in such form and amount  generally  acceptable
for entities serving as servicers.

         Section 3.05.     Power to Act;  Procedures.  The Servicer  shall service the Mortgage  Loans and
shall have full power and  authority,  subject to the REMIC  Provisions  and the  provisions  of Article X
hereof,  to do any and all  things  that it may  deem  necessary  or  desirable  in  connection  with  the
servicing and  administration of the Mortgage Loans,  including but not limited to the power and authority
(i) to execute and deliver,  on behalf of the  Certificateholders  and the Trustee,  customary consents or
waivers and other  instruments and documents,  (ii) to consent to transfers of any Mortgaged  Property and
assumptions  of the Mortgage  Notes and related  Mortgages,  (iii) to  collect any Insurance  Proceeds and
Liquidation  Proceeds,  and (iv) to  effectuate  foreclosure  or other  conversion of the ownership of the
Mortgaged  Property  securing any Mortgage  Loan, in each case, in accordance  with the provisions of this
Agreement,  as  applicable;  provided,  however,  that the  Servicer  shall not (and  consistent  with its
responsibilities  under 3.03,  shall not permit any  subservicer to) knowingly or  intentionally  take any
action,  or fail to take (or fail to cause to be taken) any action  reasonably  within its control and the
scope of duties more  specifically  set forth herein,  that, under the REMIC  Provisions,  if taken or not
taken,  as the case may be, would cause any 2006-AR3  REMIC to fail to qualify as a REMIC or result in the
imposition of a tax upon the Trust Fund  (including but not limited to the tax on prohibited  transactions
as  defined  in  Section 860F(a)(2)  of the  Code and the tax on  contributions  to a REMIC  set  forth in
Section 860G(d)  of the Code)  unless the  Servicer  has  received  an Opinion of Counsel  (but not at the
expense of the  Servicer) to the effect that the  contemplated  action would not cause any 2006-AR3  REMIC
to fail to qualify as a REMIC or result in the  imposition of a tax upon any 2006-AR3  REMIC.  The Trustee
shall furnish the  Servicer,  with any powers of attorney  empowering  the Servicer to execute and deliver
instruments  of  satisfaction  or  cancellation,  or of  partial  or full  release  or  discharge,  and to
foreclose  upon or  otherwise  liquidate  Mortgaged  Property,  and to appeal,  prosecute or defend in any
court  action  relating  to the  Mortgage  Loans  or the  Mortgaged  Property,  in  accordance  with  this
Agreement,  and the Trustee shall execute and deliver such other  documents,  as the Servicer may request,
to enable the Servicer to service and administer  the Mortgage  Loans and carry out its duties  hereunder,
in each case in accordance  with  Accepted  Servicing  Practices  (and the Trustee shall have no liability
for misuse of any such  powers of  attorney  by the  Servicer).  If the  Servicer  or the Trustee has been
advised that it is likely that the laws of the state in which action is to be taken  prohibit  such action
if taken in the name of the  Trustee or that the  Trustee  would be  adversely  affected  under the "doing
business"  or tax laws of such state if such  action is taken in its name,  the  Servicer  shall join with
the Trustee in the  appointment of a co-trustee  pursuant to  Section 9.11  hereof.  In the performance of
its duties  hereunder,  the Servicer  shall be an independent  contractor  and shall not,  except in those
instances where it is taking action in the name of the Trustee, be deemed to be the agent of the Trustee.

         Section 3.06.     Due-on-Sale Clauses; Assumption Agreements.

         (a)      When any  Mortgaged  Property is conveyed by a Mortgagor,  the Servicer or  subservicer,
to the extent it has knowledge of such conveyance,  shall enforce any due-on-sale  clause contained in any
Mortgage Note or Mortgage,  to the extent  permitted under  applicable law and  governmental  regulations,
but only to the extent that such enforcement  will not adversely  affect or jeopardize  coverage under any
Primary  Mortgage  Insurance  Policy.  Notwithstanding  the  foregoing,  the  Servicer is not  required to
exercise  such  rights  with  respect  to a  Mortgage  Loan if the  Person to whom the  related  Mortgaged
Property has been conveyed or is proposed to be conveyed  satisfies the terms and conditions  contained in
the Mortgage Note and Mortgage  related  thereto and the consent of the mortgagee under such Mortgage Note
or Mortgage is not  otherwise  so required  under such  Mortgage  Note or Mortgage as a condition  to such
transfer.  In the event  that the  Servicer  is  prohibited  by law from  enforcing  any such  due-on-sale
clause,  or if coverage under any Primary  Mortgage  Insurance Policy would be adversely  affected,  or if
nonenforcement is otherwise permitted hereunder,  the Servicer is authorized,  subject to Section 3.06(b),
to take or enter  into an  assumption  and  modification  agreement  from or with the  person to whom such
property  has been or is about to be  conveyed,  pursuant to which such person  becomes  liable  under the
Mortgage Note and,  unless  prohibited by applicable  state law, the  Mortgagor  remains  liable  thereon,
provided that the Mortgage  Loan shall  continue to be covered (if so covered  before the Servicer  enters
such  agreement)  by  the  applicable  Primary  Mortgage  Insurance  Policy.  The  Servicer,   subject  to
Section 3.06(b),  is also  authorized  with the prior approval of the insurers under any Primary  Mortgage
Insurance Policy to enter into a substitution of liability  agreement with such Person,  pursuant to which
the  original  Mortgagor is released  from  liability  and such Person is  substituted  as  Mortgagor  and
becomes liable under the Mortgage Note.  Notwithstanding  the foregoing,  the Servicer shall not be deemed
to be in  default  under  this  Section by  reason  of any  transfer  or  assumption  which  the  Servicer
reasonably believes it is restricted by law from preventing, for any reason whatsoever.

         (b)      Subject to the  Servicer's  duty to  enforce  any  due-on-sale  clause to the extent set
forth in  Section 3.06(a),  in any case in which a  Mortgaged  Property is to be conveyed to a Person by a
Mortgagor,  and such Person is to enter into an assumption or modification  agreement or supplement to the
Mortgage  Note or Mortgage  which  requires the  signature of the Trustee,  or if an instrument of release
signed by the Trustee is required  releasing  the  Mortgagor  from  liability  on the Mortgage  Loan,  the
Servicer is  authorized,  subject to the  requirements  of the  sentence  next  following,  to execute and
deliver,  on behalf  of the  Trustee,  the  assumption  agreement  with the  Person to whom the  Mortgaged
Property  is to be  conveyed  and such  modification  agreement  or  supplement  to the  Mortgage  Note or
Mortgage or other  instruments  as are reasonable or necessary to carry out the terms of the Mortgage Note
or Mortgage or otherwise to comply with any applicable  laws regarding  assumptions or the transfer of the
Mortgaged  Property to such Person;  provided,  however,  that in connection with any such assumption,  no
material  term of the Mortgage  Note may be changed.  Upon receipt of  appropriate  instructions  from the
Servicer in accordance  with the foregoing,  the Trustee shall execute any necessary  instruments for such
assumption  or  substitution  of  liability  delivered to it by the Servicer and as directed in writing by
the Servicer.  Upon the closing of the  transactions  contemplated by such  documents,  the Servicer shall
cause the originals or true and correct copies of the assumption  agreement,  the release (if any), or the
modification  or  supplement  to the  Mortgage  Note or  Mortgage  to be  delivered  to the Trustee or the
Custodian  and  deposited  with the  Mortgage  File for  such  Mortgage  Loan.  Any fee  collected  by the
Servicer or such  related  subservicer  for  entering  into an  assumption  or  substitution  of liability
agreement will be retained by the Servicer or such subservicer as additional servicing compensation.

         Section 3.07.     Release of Mortgage  Files.  (a) Upon  becoming aware of the payment in full of
any  Mortgage  Loan,  or the  receipt by the  Servicer  of a  notification  that  payment in full has been
escrowed  in a  manner  customary  for  such  purposes  for  payment  to  Certificateholders  on the  next
Distribution  Date, the Servicer will,  (or if the Servicer does not, the Trustee may),  promptly  furnish
to the Custodian,  on behalf of the Trustee,  two copies of a certification  substantially  in the form of
Exhibit D hereto signed by a Servicing  Officer or in a mutually  agreeable  electronic format which will,
in lieu of a  signature  on its face,  originate  from a  Servicing  Officer  (which  certification  shall
include a statement  to the effect that all amounts  received in  connection  with such  payment  that are
required to be deposited in the  Custodial  Account  maintained by the Servicer  pursuant to  Section 4.01
have been or will be so  deposited)  and  shall  request  that the  Custodian,  on behalf of the  Trustee,
deliver to the Servicer the related  Mortgage File. Upon receipt of such  certification  and request,  the
Custodian,  on behalf of the Trustee,  shall  promptly  release the related  Mortgage File to the Servicer
and the Trustee and Custodian  shall have no further  responsibility  with regard to such  Mortgage  File.
Upon any such  payment in full,  the Servicer is  authorized,  to give,  as agent for the Trustee,  as the
mortgagee  under the  Mortgage  that  secured  the  Mortgage  Loan,  an  instrument  of  satisfaction  (or
assignment of mortgage without recourse)  regarding the Mortgaged Property subject to the Mortgage,  which
instrument  of  satisfaction  or  assignment,  as the case may be,  shall be  delivered  to the  Person or
Persons  entitled  thereto against receipt  therefor of such payment,  it being understood and agreed that
no expenses  incurred in connection with such  instrument of  satisfaction or assignment,  as the case may
be, shall be chargeable to the Custodial Account.

         In the event the Servicer  satisfies or releases a Mortgage  without having  obtained  payment in
full of the  indebtedness  secured  by the  Mortgage  or  should  it  otherwise  prejudice  any  right the
Certificateholders  or the  Depositor  may have under the Mortgage  Loan  Documents,  the  Servicer,  upon
written demand by the Depositor or the Trustee,  shall remit within one Business Day the then  outstanding
principal balance of the related Mortgage Loan by deposit thereof in the Custodial Account.

         (b)      From time to time and as  appropriate  for the servicing or  foreclosure of any Mortgage
Loan,  the Trustee shall  execute such  documents as shall be prepared and furnished to the Trustee by the
Servicer (in a form  reasonably  acceptable to the Trustee) and as are necessary to the prosecution of any
such proceedings.  The Custodian,  on behalf of the Trustee,  shall, upon the request of the Servicer, and
delivery to the  Custodian,  on behalf of the Trustee,  of two copies of a request for release signed by a
Servicing  Officer  substantially in the form of Exhibit D (or in a mutually  agreeable  electronic format
which will, in lieu of a signature on its face,  originate from a Servicing Officer),  release the related
Mortgage File held in its  possession or control to the  Servicer.  Such trust receipt shall  obligate the
Servicer to return the Mortgage  File to the  Custodian on behalf of the Trustee,  when the need  therefor
by the  Servicer no longer  exists  unless the  Mortgage  Loan shall be  liquidated,  in which case,  upon
receipt of a certificate of a Servicing Officer similar to that hereinabove  specified,  the Mortgage File
shall be released by the Custodian, on behalf of the Trustee or to the Servicer.

         Section 3.08.     Documents, Records and Funds in Possession of Servicer To Be Held for Trustee.

         (a)      The Servicer shall  transmit to the Trustee or Custodian such documents and  instruments
coming into the  possession of the Servicer  from time to time as are required by the terms hereof,  to be
delivered  to the Trustee or  Custodian.  Any funds  received by the  Servicer in respect of any  Mortgage
Loan or which  otherwise are collected by the Servicer as  Liquidation  Proceeds or Insurance  Proceeds in
respect of any  Mortgage  Loan shall be held for the  benefit of the  Trustee  and the  Certificateholders
subject to the  Servicer's  right to retain or withdraw from the  Custodial  Account the Servicing Fee and
other  amounts as provided in this  Agreement.  The  Servicer  shall  provide  access to  information  and
documentation  regarding the Mortgage  Loans to the Trustee,  its agents and  accountants at any time upon
reasonable request and during normal business hours, and to  Certificateholders  that are savings and loan
associations,  banks  or  insurance  companies,  the  Office  of  Thrift  Supervision,  the  FDIC  and the
supervisory  agents and  examiners of such Office and  Corporation  or  examiners of any other  federal or
state banking or insurance  regulatory  authority if so required by applicable  regulations  of the Office
of Thrift  Supervision or other regulatory  authority,  such access to be afforded without charge but only
upon  reasonable  request in writing  and during  normal  business  hours at the  offices of the  Servicer
designated by it. In  fulfilling  such a request the Servicer  shall not be  responsible  for  determining
the sufficiency of such information.

         (b)      All  Mortgage  Files  and funds  collected  or held by, or under  the  control  of,  the
Servicer,  in respect of any  Mortgage  Loans,  whether  from the  collection  of  principal  and interest
payments or from  Liquidation  Proceeds or  Insurance  Proceeds,  shall be held by the Servicer for and on
behalf of the Trustee and the  Certificateholders  and shall be and remain the sole and exclusive property
of the Trust;  provided,  however, that the Servicer shall be entitled to setoff against, and deduct from,
any such funds any amounts that are properly due and payable to the Servicer under this Agreement.

         Section 3.09.     Standard Hazard Insurance and Flood Insurance Policies.

         (a)      The  Servicer  shall  cause to be  maintained  for each  Mortgage  Loan fire and  hazard
insurance  with extended  coverage as is customary in the area where the Mortgaged  Property is located in
an amount which is equal to the lesser of (i) the maximum  insurable  value of the  improvements  securing
such  Mortgage Loan or (ii) the greater of (a) the  outstanding  principal  balance of the Mortgage  Loan,
and (b) the  percentage  such that the  proceeds  thereof  shall be  sufficient  to prevent the  Mortgagor
and/or the Mortgagee  from becoming a co-insurer.  If the Mortgaged  Property is in an area  identified in
the Federal  Register by the Federal  Emergency  Management  Agency as being a special  flood  hazard area
that has  federally-mandated  flood  insurance  requirements,  the Servicer  will cause to be maintained a
flood  insurance  policy  meeting the  requirements  of the current  guidelines  of the Federal  Insurance
Administration  with a generally  acceptable  insurance carrier,  in an amount  representing  coverage not
less than the least of (i) the  outstanding  principal  balance of the  Mortgage  Loan,  (ii) the  maximum
insurable value of the  improvements  securing such Mortgage Loan or (iii) the maximum amount of insurance
which is available  under the Flood Disaster  Protection Act of 1973, as amended.  The Servicer shall also
maintain on the REO Property,  fire and hazard  insurance with extended  coverage in an amount which is at
least  equal  to the  maximum  insurable  value of the  improvements  which  are a part of such  property,
liability  insurance and, to the extent required and available under the Flood Disaster  Protection Act of
1973, as amended,  flood  insurance in an amount as provided  above.  It is understood  and agreed that no
other  additional  insurance  need be required by the Servicer or the  Mortgagor or maintained on property
acquired  in  respect  of the  Mortgage  Loans,  other  than  pursuant  to the  Fannie  Mae  Guide or such
applicable  state or federal laws and  regulations  as shall at any time be in force and as shall  require
such  additional  insurance.  All such policies  shall be endorsed with  standard  mortgagee  clauses with
loss payable to the  Servicer  and its  successors  and/or  assigns and shall  provide for at least thirty
days prior written notice of any  cancellation,  reduction in the amount or material change in coverage to
the Servicer.  The Servicer  shall not interfere  with the  Mortgagor's  freedom of choice in selecting an
insurance  carrier or agent,  provided,  however,  that the Servicer  shall not accept any such  insurance
policies from  insurance  companies  unless such  companies  currently  reflect a General Policy Rating in
Best's Key Rating Guide  currently  acceptable  to Fannie Mae and are licensed to do business in the state
wherein the property subject to the policy is located.

         (b)      If the  Servicer  shall  obtain and  maintain a blanket  hazard  insurance  policy  with
extended  coverage  insuring against hazard losses on all of the Mortgage Loans, it shall  conclusively be
deemed to have satisfied its obligations as set forth in the first sentence of  Section 3.09(a),  it being
understood  and agreed  that such  policy may  contain a  deductible  clause,  in which case the  Servicer
shall, in the event that there shall not have been maintained on the related  Mortgaged  Property a policy
complying  with the first  sentence of  Section 3.09(a)  and there shall have been a loss which would have
been covered by such policy,  deposit in the Custodial  Account the amount not otherwise payable under the
blanket policy because of such deductible clause.

         (c)      Pursuant to  Section 4.01,  any amounts  collected by the Servicer,  under any insurance
policies  (other than amounts to be applied to the  restoration  or repair of the property  subject to the
related  Mortgage)  shall be deposited  into the  Custodial  Account,  subject to  withdrawal  pursuant to
Section  4.02.  Any cost  incurred by the Servicer in  maintaining  any such  insurance  if the  Mortgagor
defaults in its  obligation  to do so shall be added to the amount owing under the Mortgage Loan where the
terms of the Mortgage Loan so permit;  provided,  however, that the addition of any such cost shall not be
taken into account for purposes of calculating  the  distributions  to be made to  Certificateholders  and
shall be recoverable by the Servicer pursuant to Section 4.02.

         Section 3.10.     Presentment  of Claims and  Collection of Proceeds.  The Servicer shall prepare
and present on behalf of the Trustee and the  Certificateholders  all claims under the Insurance  Policies
and take such actions (including the negotiation,  settlement,  compromise or enforcement of the insured's
claim) as shall be necessary  to realize  recovery  under such  policies.  Any  proceeds  disbursed to the
Servicer in respect of such  policies,  bonds or contracts  shall be promptly  deposited in the  Custodial
Account  upon  receipt,  except  that  any  amounts  realized  that are to be  applied  to the  repair  or
restoration of the related  Mortgaged  Property as a condition  precedent to the presentation of claims on
the related  Mortgage Loan to the insurer under any applicable  Insurance  Policy need not be so deposited
(or remitted).

         Section 3.11.     Maintenance of the Primary Mortgage Insurance Policies.

         (a)      The Servicer  shall not take, or permit any  subservicer  to take, any action that would
result in noncoverage  under any applicable  Primary Mortgage  Insurance Policy of any loss which, but for
the actions of the Servicer or such subservicer,  would have been covered  thereunder.  The Servicer shall
cause to be kept in force and effect (to the extent that the  Mortgage  Loan  requires  the  Mortgagor  to
maintain such insurance),  primary mortgage insurance  applicable to each Mortgage Loan in accordance with
the  provisions  of this  Agreement.  The  Servicer  shall not, and shall not permit any  subservicer  to,
cancel or refuse to renew any such  Primary  Mortgage  Insurance  Policy  that is in effect at the date of
the  initial  issuance  of the  Mortgage  Note and is  required  to be kept in force  hereunder  except in
accordance with the provisions of this Agreement.  Any such primary mortgage  insurance  policies shall be
issued by a Qualified Insurer.

         (b)      The Servicer agrees to present,  or to cause each  subservicer to present,  on behalf of
the  Trustee  and the  Certificateholders,  claims to the insurer  under any  Primary  Mortgage  Insurance
Policies  and, in this regard,  to take such  reasonable  action as shall be necessary to permit  recovery
under  any  Primary  Mortgage  Insurance  Policies  respecting  defaulted  Mortgage  Loans.   Pursuant  to
Section 4.01,  any amounts collected by the Servicer under any Primary Mortgage  Insurance  Policies shall
be deposited in the Custodial Account, subject to withdrawal pursuant to Section 4.02.

         Section 3.12.     Trustee to Retain Possession of Certain Insurance Policies and Documents.

         The Trustee (or the Custodian,  as directed by the Trustee),  shall retain possession and custody
of the originals (to the extent available) of any Primary Mortgage Insurance  Policies,  or certificate of
insurance if applicable,  and any  certificates  of renewal as to the foregoing as may be issued from time
to  time  as  contemplated  by  this  Agreement.  Until  all  amounts  distributable  in  respect  of  the
Certificates  have been  distributed  in full and the Servicer  otherwise has  fulfilled  its  obligations
under this  Agreement,  the Trustee (or its  Custodian,  if any,  as directed by the  Trustee)  shall also
retain  possession  and  custody of each  Mortgage  File in  accordance  with and subject to the terms and
conditions  of this  Agreement.  The  Servicer  shall  promptly  deliver or cause to be  delivered  to the
Trustee  (or the  Custodian,  as directed  by the  Trustee),  upon the  execution  or receipt  thereof the
originals  of any Primary  Mortgage  Insurance  Policies,  any  certificates  of  renewal,  and such other
documents or instruments  that  constitute  portions of the Mortgage File that come into the possession of
the Servicer from time to time.

         Section 3.13.     Realization  Upon  Defaulted   Mortgage  Loans.  The  Servicer  shall  use  its
reasonable  efforts,  consistent  with the procedures  that the Servicer would use in servicing  loans for
its own account and the  requirements of the Fannie Mae Guide,  to foreclose upon or otherwise  comparably
convert the  ownership  of  Mortgaged  Properties  securing  such of the  Mortgage  Loans as come into and
continue  in  default  and as to  which  no  satisfactory  arrangements  can be  made  for  collection  of
delinquent  payments  pursuant to Section  4.01. In  determining  the  delinquency  status of any Mortgage
Loan,  the  Servicer  will use  Delinquency  Recognition  Policies  as  described  to and  approved by the
Depositor,  and shall  revise  these  policies  as  requested  by the  Depositor  from  time to time.  The
Servicer  shall use its  reasonable  efforts to realize upon  defaulted  Mortgage  Loans in such manner as
will maximize the receipt of principal  and interest by the  Depositor,  taking into account,  among other
things,  the timing of foreclosure  proceedings.  The foregoing is subject to the provisions  that, in any
case in which  Mortgaged  Property  shall have  suffered  damage,  the  Servicer  shall not be required to
expend its own funds toward the  restoration of such property  unless it shall determine in its discretion
(i) that such  restoration  will increase the proceeds of liquidation of the related  Mortgage Loan to the
Depositor  after  reimbursement  to  itself  for  such  expenses,  and (ii)  that  such  expenses  will be
recoverable  by the  Servicer  through  Insurance  Proceeds  or  Liquidation  Proceeds  from  the  related
Mortgaged  Property,  as  contemplated  in Section 4.02. The Servicer  shall be responsible  for all costs
and expenses incurred by it in any such proceedings or functions as advances;  provided,  however, that it
shall be entitled to reimbursement therefor as provided in Section 4.02.  Notwithstanding  anything to the
contrary  contained  herein,  in  connection  with a  foreclosure  or  acceptance  of a deed  in  lieu  of
foreclosure,  in the event the  Servicer  has  reasonable  cause to believe  that a Mortgaged  Property is
contaminated  by  hazardous  or toxic  substances  or wastes,  or if the  Trustee  otherwise  requests  an
environmental  inspection  or review of such  Mortgaged  Property,  such an  inspection or review is to be
conducted by a qualified  inspector.  Upon  completion  of the  inspection,  the Servicer  shall  promptly
provide the Depositor and the Trustee with a written report of the environmental inspection.

         Section 3.14.     Compensation  for the Servicer.  The Servicer will be entitled to the Servicing
Fee and all income and gain realized from any  investment of funds in the Custodial  Account,  pursuant to
Article  IV, for the  performance  of its  activities  hereunder.  Servicing  compensation  in the form of
assumption fees, if any, late payment charges,  as collected,  if any, or otherwise (but not including any
Prepayment  Charges)  shall be  retained  by the  Servicer  and shall not be  deposited  in the  Custodial
Account.  The Servicer will be entitled to retain,  as additional  compensation,  any interest incurred in
connection with a Principal  Prepayment in full or otherwise in excess of amounts  required to be remitted
to the  Distribution  Account (such amounts  together with the amounts  specified in the first sentence of
this Section 3.14, the "Servicing  Compensation") and any Excess Liquidation Proceeds.  The Servicer shall
be required to pay all expenses  incurred by it in connection with its activities  hereunder and shall not
be entitled to reimbursement therefor except as provided in this Agreement.

         Section 3.15.     REO Property.

         (a)      In the event the Trust Fund  acquires  ownership  of any REO  Property in respect of any
related  Mortgage  Loan,  the deed or  certificate  of sale  shall be  issued  to the  Trustee,  or to its
nominee,  on behalf of the related  Certificateholders.  The Servicer  shall ensure that the title to such
REO Property  references  this Agreement and the Trustee's  capacity  hereunder (and not in its individual
capacity).  The  Servicer,  however,  shall  not be  required  to  expend  its own  funds or  incur  other
reimbursable  charges  in  connection  with  any  foreclosure,  or  attempted  foreclosure  which  is  not
completed,  or  towards  the  restoration  of  any  property  unless  it  shall  determine  (i) that  such
restoration  and/or  foreclosure will increase the proceeds of liquidation of the Mortgage Loan to Holders
of  Certificates  of one or more Classes  after  reimbursement  to itself for such expenses or charges and
(ii) that such  expenses or charges will be  recoverable  to it through  Liquidation  Proceeds,  Insurance
Proceeds,  or REO Proceeds  (respecting  which it shall have priority for purposes of withdrawals from the
Custodial  Account  pursuant to  Section 4.02,  whether or not such  expenses  and  charges  are  actually
recoverable  from related  Liquidation  Proceeds,  Insurance  Proceeds or REO  Proceeds).  In the event of
such a determination by the Servicer pursuant to this  Section 3.15(a),  the Servicer shall be entitled to
reimbursement  of such amounts  pursuant to  Section 4.02.  If the Servicer has knowledge that a Mortgaged
Property  which the Servicer is  contemplating  acquiring in foreclosure or by deed in lieu of foreclosure
is located  within a one (1) mile  radius of any site  listed in the  Expenditure  Plan for the  Hazardous
Substance  Clean Up Bond Act of 1984 or other site with  environmental  or hazardous  waste risks known to
the Servicer,  the Servicer will, prior to acquiring the Mortgaged Property,  consider such risks and only
take action in accordance with its established environmental review procedures.

         The  Servicer  shall,  either  itself or  through  an agent  selected  by the  Servicer,  manage,
conserve,  protect and operate each REO Property in the same manner that it manages,  conserves,  protects
and operates other foreclosed  property for its own account,  and in the same manner that similar property
in the same  locality as the REO Property is managed,  including in accordance  with the REMIC  Provisions
and in a manner that does not result in a tax on "net  income  from  foreclosure  property"  (unless  such
result would  maximize the Trust Fund's  after-tax  return on such property) or cause such REO Property to
fail to qualify as  "foreclosure  property"  within the meaning of Section  860G(a)(8)  of the Code.  Each
disposition  of REO  Property  shall be carried out by the  Servicer at such price and upon such terms and
conditions  as the  Servicer  deems to be in the best  interest of the  Certificateholders.  The  Servicer
shall deposit all funds  collected  and received in  connection  with the operation of any REO Property in
the Custodial Account pursuant to Section 4.01.

         Upon the  occurrence  of a Cash  Liquidation  or REO  Disposition,  following  the deposit in the
Custodial  Account of all  Insurance  Proceeds,  Liquidation  Proceeds and other  payments and  recoveries
referred to in the definition of "Cash Liquidation" or "REO  Disposition," as applicable,  upon receipt by
the Trustee of written  notification  of such deposit  signed by a Servicing  Officer,  the Trustee or any
Custodian,  as the case may be, shall  release to the Servicer the related  Mortgage  File and the Trustee
shall execute and deliver such  instruments  of transfer or assignment  prepared by the Servicer,  in each
case without  recourse,  as shall be necessary  to vest in the Servicer or its  designee,  as the case may
be, the related Mortgage Loan, and thereafter such Mortgage Loan shall not be part of the Trust Fund.

         (b)      If title to any  Mortgaged  Property is acquired by the Trust Fund as an REO Property by
foreclosure  or by deed in lieu of  foreclosure,  the deed or  certificate  of sale shall be issued to the
Trustee  or to its  nominee  on behalf of  Certificateholders.  Notwithstanding  any such  acquisition  of
title and  cancellation  of the related  Mortgage  Loan,  such REO  Property  shall  (except as  otherwise
expressly  provided herein) be considered to be an Outstanding  Mortgage Loan held in the Trust Fund until
such  time as the REO  Property  shall  be  sold.  Consistent  with  the  foregoing  for  purposes  of all
calculations  hereunder so long as such REO Property  shall be  considered to be an  Outstanding  Mortgage
Loan it shall be assumed that,  notwithstanding  that the  indebtedness  evidenced by the related Mortgage
Note shall have been  discharged,  such Mortgage Note and the related  amortization  schedule in effect at
the time of any such  acquisition  of title (after giving effect to any previous  Curtailments  and before
any  adjustment  thereto by reason of any  bankruptcy or similar  proceeding or any  moratorium or similar
waiver or grace  period)  remain in effect.  To the extent the net  income  received  during any  calendar
month is in excess of the  amount  attributable  to  amortizing  principal  and  accrued  interest  at the
related  Mortgage  Rate on the  related  Mortgage  Loan for such  calendar  month,  such  excess  shall be
considered to be a Curtailment of the related Mortgage Loan.

         (c)      If the Trust Fund  acquires any REO  Property as  aforesaid  or otherwise in  connection
with a default or  imminent  default on a Mortgage  Loan,  the  Servicer on behalf of the Trust Fund shall
dispose of such REO  Property  within three full years after the taxable  year of its  acquisition  by the
Trust Fund for  purposes of  Section 860G(a)(8)  of the Code (or such  shorter  period as may be necessary
under  applicable  state  (including  any state in which such  property  is located)  law to maintain  the
status of any  portion of the  applicable  REMIC as a REMIC  under  applicable  state law and avoid  taxes
resulting from such property  failing to be foreclosure  property under  applicable  state law) or, at the
expense of the Trust  Fund,  request,  more than 60 days before the day on which such grace  period  would
otherwise  expire,  an  extension  of such grace  period  unless the  Servicer  obtains for the Trustee an
Opinion of  Counsel,  addressed  to the Trustee  and the  Servicer,  to the effect that the holding by the
Trust Fund of such REO Property  subsequent  to such period will not result in the  imposition of taxes on
"prohibited  transactions" as defined in Section 860F of the Code or cause the applicable REMIC to fail to
qualify as a REMIC (for federal (or any  applicable  State or local) income tax purposes) at any time that
any  Certificates  are  outstanding,  in which case the Trust Fund may  continue to hold such REO Property
(subject to any  conditions  contained in such Opinion of Counsel).  The Servicer  shall be entitled to be
reimbursed  from the Custodial  Account for any costs  incurred in obtaining  such Opinion of Counsel,  as
provided  in  Section 4.02.  Notwithstanding  any  other  provision  of this  Agreement,  no REO  Property
acquired by the Trust Fund shall be rented (or allowed to continue to be rented) or  otherwise  used by or
on behalf of the  Trust  Fund in such a manner or  pursuant  to any terms  that  would (i) cause  such REO
Property to fail to qualify as  "foreclosure  property"  within the meaning of  Section 860G(a)(8)  of the
Code or (ii) subject the Trust Fund to the  imposition  of any federal  income taxes on the income  earned
from such REO Property,  including any taxes imposed by reason of  Section 860G(c) of the Code, unless the
Servicer has agreed to indemnify  and hold  harmless the Trust Fund with respect to the  imposition of any
such taxes.

         Section 3.16.     Annual Statement as to Compliance; Annual Certification.

         (a)      The Servicer and the Trustee  shall  deliver to the  Depositor,  not later than March 15
of each calendar year beginning in 2007, an Officer's  Certificate  (an "Annual  Statement of Compliance")
stating,  as to each signatory thereof,  that (i) a review of the activities of each such party during the
preceding  calendar year and of its  performance  under this  Agreement has been made under such officer's
supervision and (ii) to the best of such officer's  knowledge,  based on such review,  each such party has
fulfilled all of its obligations under this Agreement in all material  respects  throughout such year, or,
if there has been a failure to fulfill any such obligation in any material  respect,  specifying each such
failure  known to such  officer  and the  nature  and  status  of cure  provisions  thereof.  Such  Annual
Statement of Compliance  shall contain no  restrictions  or  limitations on its use. In the event that the
Servicer  has  delegated  any  servicing  responsibilities  with  respect  to  the  Mortgage  Loans  to  a
Subservicer or  Subcontractor,  the Servicer shall cause such  Subservicer or  Subcontractor  to deliver a
similar  Annual  Statement of Compliance by that  Subservicer  or  Subcontractor  to the Depositor and the
Trustee as described above as and when required with respect to the Servicer.

         (b)      With respect to the Mortgage  Loans,  by March 15th of each calendar  year  beginning in
2007,  an  officer of the  Servicer  shall  execute  and  deliver an  officer's  certificate  (an  "Annual
Certification")  to the Depositor for the benefit of the Depositor and the Depositor's  affiliates and the
officers,  directors  and agents of the  Depositor and the  Depositor's  affiliates,  in the form attached
hereto as Exhibit S. In the event that the Servicer has  delegated  any  servicing  responsibilities  with
respect to the Mortgage  Loans to a Subservicer  or  Subcontractor,  the Servicer  shall deliver an Annual
Certification  of the  Subservicer  as described  above as to each  Subservicer  as and when required with
respect to the Servicer.

         (c)      Failure of the  Servicer to comply with this  Section  3.16  (including  with respect to
the  timeframes  required in this Section)  shall be deemed an Event of Default,  and the Trustee,  at the
direction  of the  Depositor,  shall,  in  addition  to  whatever  rights the  Trustee may have under this
Agreement and at law or equity or to damages,  including injunctive relief and specific performance,  upon
notice  immediately  terminate all the rights and  obligations of the Servicer under this Agreement and in
and to the  Mortgage  Loans and the  proceeds  thereof  without  compensating  the  Servicer for the same.
Failure of the  Trustee  to comply  with this  Section  3.16  (including  with  respect to the  timeframes
required  in this  Section)  which  failure  results  in a failure  to timely  file the Form 10-K shall be
deemed a default  which may result in the  termination  of the Trustee  pursuant  to Section  9.08 of this
Agreement  and the  Depositor  may,  in  addition to  whatever  rights the  Depositor  may have under this
Agreement and at law or equity or to damages,  including injunctive relief and specific performance,  upon
notice  immediately  terminate all the rights and  obligations  of the Trustee under this Agreement and in
and to the Mortgage Loans and the proceeds  thereof  without  compensating  the Trustee for the same. This
paragraph shall supercede any other provision in this Agreement or any other agreement to the contrary.

         Section 3.17.     Assessments of Compliance and Attestation  Reports.  The Servicer shall service
and  administer  the Mortgage  Loans in  accordance  with all  applicable  requirements  of the  Servicing
Criteria.  Pursuant to Rules  13a-18 and 15d-18 of the Exchange  Act and Item 1122 of  Regulation  AB, the
Servicer,  the Trustee and the Custodian  (each, an "Attesting  Party") shall deliver to the Trustee,  the
Servicer  and the  Depositor  on or before March 15th of each  calendar  year  beginning in 2007, a report
regarding  such  Attesting  Party's  assessment of compliance (an  "Assessment  of  Compliance")  with the
Servicing  Criteria  during the preceding  calendar year.  The  Assessment of Compliance,  as set forth in
Regulation AB, must contain the following:

         (a)      A statement by an authorized  officer of such  Attesting  Party of its authority and its
responsibility for assessing  compliance with the Servicing  Criteria  applicable to the related Attesting
Party;

         (b)      A statement by such officer,  attached as Exhibit T, that such Attesting  Party used the
Servicing  Criteria  attached as Exhibit P hereto,  and which will also be attached to the  Assessment  of
Compliance, to assess compliance with the Servicing Criteria applicable to the related Attesting Party;

         (c)      An  assessment  by such officer of the related  Attesting  Party's  compliance  with the
applicable  Servicing  Criteria  for the period  consisting  of the  preceding  calendar  year,  including
disclosure  of any material  instance of  noncompliance  with respect  thereto  during such period,  which
assessment  shall be based on the activities  such Attesting  Party performs with respect to  asset-backed
securities  transactions  taken as a whole involving the related  Attesting Party,  that are backed by the
same asset type as the Mortgage Loans;

         (d)      A statement that a registered  public  accounting firm has issued an attestation  report
on the related  Attesting  Party's  Assessment  of Compliance  for the period  consisting of the preceding
calendar year; and

         (e)      A statement as to which of the Servicing  Criteria,  if any, are not  applicable to such
Attesting  Party,  which  statement  shall be based on the activities  such Attesting  Party performs with
respect to asset-backed  securities  transactions  taken as a whole involving such Attesting  Party,  that
are backed by the same asset type as the Mortgage Loans.

         Such report at a minimum  shall  address each of the  Servicing  Criteria  specified on Exhibit P
hereto that are indicated as applicable to the related Attesting Party.

         On or before March 15th of each  calendar  year  beginning in 2007,  each  Attesting  Party shall
furnish  to the  Servicer,  the  Depositor  and the  Trustee  a  report  (an  "Attestation  Report")  by a
registered  public  accounting  firm that attests to, and reports on, the Assessment of Compliance made by
the related  Attesting  Party, as required by Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122(b)
of Regulation  AB, which  Attestation  Report must be made in accordance  with  standards for  attestation
reports issued or adopted by the Public Company Accounting Oversight Board.

         The  Servicer  shall  cause  any  subservicer  and  each  subcontractor  determined  by  it to be
"participating in the servicing  function" within the meaning of Item 1122 of Regulation AB, to deliver to
the Trustee,  the Servicer and the Depositor an Assessment of  Compliance  and  Attestation  Report as and
when provided above along with an indication of what Servicing Criteria are addressed in such assessment.

         Such  Assessment of Compliance,  as to any  subservicer,  shall at a minimum  address each of the
Servicing  Criteria  specified  on Exhibit P hereto  which are  indicated  as  applicable  to any "primary
servicer." The Trustee shall confirm that each of the  Assessments  of Compliance  delivered to it address
the  Servicing  Criteria  for each  party as set  forth on  Exhibit  P and  notify  the  Depositor  of any
exceptions.  Notwithstanding  the foregoing,  as to any Subcontractor,  an Assessment of Compliance is not
required to be delivered unless it is required as part of a Form 10-K with respect to the Trust Fund.

         Failure  of the  Servicer  to comply  with this  Section  3.17  (including  with  respect  to the
timeframes  required  in this  Section)  shall be  deemed  an Event of  Default,  and the  Trustee  at the
direction  of the  Depositor  shall,  in  addition  to  whatever  rights the  Trustee  may have under this
Agreement and at law or equity or to damages,  including injunctive relief and specific performance,  upon
notice  immediately  terminate all the rights and  obligations of the Servicer under this Agreement and in
and to the Mortgage Loans and the proceeds  thereof without  compensating  the Servicer for the same. This
paragraph shall supercede any other provision in this Agreement or any other agreement to the contrary.

         The Trustee shall also provide an Assessment of Compliance and  Attestation  Report,  as and when
provided  above,  which shall at a minimum address each of the Servicing  Criteria  specified on Exhibit P
hereto which are  indicated as  applicable  to the  "trustee."  In addition,  the Trustee  shall cause the
Custodian to deliver to the Trustee,  the Servicer and the  Depositor  an  Assessment  of  Compliance  and
Attestation  Report,  as and when provided  above,  which shall at a minimum address each of the Servicing
Criteria   specified  on  Exhibit  P  hereto  which  are  indicated  as   applicable  to  a   "custodian."
Notwithstanding  the foregoing,  as to the Trustee and any  Custodian,  an Assessment of Compliance is not
required to be delivered unless it is required as part of a Form 10-K with respect to the Trust Fund.

         Section 3.18.     Reports Filed with Securities and Exchange Commission.

         (a)      (i)               Within 15 days after each  Distribution  Date, the Trustee  shall,  in
accordance  with industry  standards,  file with the  Commission  via the  Electronic  Data  Gathering and
Retrieval System ("EDGAR"),  a Distribution  Report on Form 10-D,  signed by the Servicer,  with a copy of
the Monthly  Statement  to be  furnished by the Trustee to the  Certificateholders  for such  Distribution
Date;  provided  that the  Trustee  shall have  received  no later than five (5)  calendar  days after the
related  Distribution Date, all information  required to be provided to the Trustee as described in clause
(a)(ii)  below.  Any  disclosure in addition to the Monthly  Statement  that is required to be included on
Form 10-D  ("Additional  Form 10-D  Disclosure")  shall be, pursuant to the paragraph  immediately  below,
reported  by the  parties set forth on Exhibit R to the  Trustee  and the  Depositor  and  approved by the
Depositor,  and the Trustee  will have no duty or  liability  for any failure  hereunder  to  determine or
prepare any Additional Form 10-D Disclosure  absent such reporting  (other than with respect to when it is
the  reporting  party as set forth in Exhibit R) or prepare any  Additional  Form 10-D  Disclosure  absent
such reporting and approval.

                  (ii)     (A)  Within  five (5)  calendar  days  after  the  related  Distribution  Date,
(i) the  parties  set forth in Exhibit R shall be required  to  provide,  pursuant  to section  3.18(a)(v)
below,  to the Trustee and the Depositor,  to the extent known,  in  EDGAR-compatible  format,  or in such
other form as  otherwise  agreed  upon by the  Trustee  and the  Depositor  and such  party,  the form and
substance of any Additional Form 10-D Disclosure,  if applicable,  and (ii) the Depositor will approve, as
to form and  substance,  or  disapprove,  as the case may be, the  inclusion of the  Additional  Form 10-D
Disclosure on Form 10-D. The Depositor will be responsible for any reasonable  fees and expenses  assessed
or incurred by the Trustee in connection  with including any Additional  Form 10-D Disclosure on Form 10-D
pursuant to this Section.

                  (B)      After preparing the Form 10-D, the Trustee shall forward  electronically a copy
of the Form 10-D to the  Servicer,  and in the case that such  Form  10-D  contains  Additional  Form 10-D
Disclosure,  to the Servicer and the Depositor,  for review.  No later than two (2) Business Days prior to
the 15th calendar day after the related  Distribution  Date, a senior officer of the Servicer in charge of
the servicing  function  shall sign the Form 10-D and return an electronic or fax copy of such signed Form
10-D (with an original  executed  hard copy to follow by overnight  mail) to the  Trustee.  If a Form 10-D
cannot be filed on time or if a  previously  filed Form 10-D needs to be amended,  the Trustee will follow
the procedures set forth in Section  3.18(a)(vi).  Promptly (but no later than one (1) Business Day) after
filing with the  Commission,  the Trustee  will make  available  on its  internet  website  identified  in
Section  6.04 a final  executed  copy of each Form 10-D  prepared  and filed by the  Trustee.  The signing
party at the Servicer can be contacted at  972-444-2828.  Form 10-D  requires the  registrant  to indicate
(by  checking  "yes" or "no")  that it "(1) has filed all  reports  required  to be filed by Section 13 or
15(d) of the Exchange Act during the preceding 12 months (or for such shorter  period that the  registrant
was required to file such reports),  and (2) has been subject to such filing  requirements for the past 90
days.  The  Depositor  hereby  represents  to the Trustee that the  Depositor  has filed all such required
reports  during the  preceding 12 months and that it has been subject to such filing  requirement  for the
past 90 days.  The  Depositor  shall notify the Trustee in writing,  no later than the fifth  calendar day
after the related  Distribution  Date with  respect to the filing of a report on Form 10-D,  if the answer
to either  question  should be "no." The  Trustee  shall be entitled  to rely on such  representations  in
preparing,  executing  and/or filing any such report.  The parties to this Agreement  acknowledge that the
performance  by the  Trustee  of its  duties  under  Sections  3.18(a)(i)  and (vi)  related to the timely
preparation,  execution and filing of Form 10-D is  contingent  upon such parties  strictly  observing all
applicable  deadlines in the  performance of their duties under such  Sections.  The Trustee shall have no
liability  for any loss,  expense,  damage or claim  arising  out of or with  respect  to any  failure  to
properly  prepare,  execute  and/or  timely  file such Form 10-D,  where  such  failure  results  from the
Trustee's  inability or failure to receive, on a timely basis, any information from any other party hereto
needed to prepare,  arrange for execution or file such Form 10-D, not resulting  from its own  negligence,
bad faith or willful misconduct.

                  (iii)    (A)      Within  four  (4)  Business  Days  after  the  occurrence  of an event
requiring  disclosure on Form 8-K (each such event, a "Reportable  Event"),  the Trustee shall prepare and
file,  at the  direction  of the  Depositor,  on behalf of the Trust,  any Form 8-K,  as  required  by the
Exchange  Act;  provided  that,  the  Depositor  shall file the initial  Form 8-K in  connection  with the
issuance of the  Certificates.  Any  disclosure or  information  related to a Reportable  Event or that is
otherwise  required to be included on Form 8-K ("Form 8-K Disclosure  Information")  shall be, pursuant to
the  paragraph  immediately  below,  reported by the parties set forth on Exhibit R to the Trustee and the
Depositor  and approved by the  Depositor,  and the Trustee will have no duty or liability for any failure
hereunder to determine or prepare any  Additional  Form 8-K Disclosure  absent such reporting  (other than
with respect to when it is the reporting  party as set forth in Exhibit R) or prepare any Additional  Form
8-K Disclosure absent such reporting and approval.

                  (B)      For  so  long  as  the  Trust  is  subject  to  the  Exchange   Act   reporting
requirements,  no later than 5:00 p.m. New York City time on the 2nd Business Day after the  occurrence of
a  Reportable  Event  (i) the  parties  set forth in  Exhibit  R shall be  required  pursuant  to  Section
3.18(a)(v)  below to provide to the  Trustee  and the  Depositor,  to the  extent  known by a  responsible
officer  thereof,  in  EDGAR-compatible  format,  or in such other form as  otherwise  agreed  upon by the
Trustee and the Depositor and such party,  the form and substance of any Form 8-K Disclosure  Information,
if applicable,  and (ii) the Depositor will approve, as to form and substance, or disapprove,  as the case
may be,  the  inclusion  of the Form  8-K  Disclosure  Information  on Form  8-K.  The  Depositor  will be
responsible  for any reasonable  fees and expenses  assessed or incurred by the Trustee in connection with
including any Form 8-K Disclosure Information on Form 8-K pursuant to this Section.

                  (C)      After preparing the Form 8-K, the Trustee shall forward  electronically  a copy
of the Form 8-K to the  Depositor  and the  Servicer  for review.  No later than 12:00 p.m.  New York City
time on the 4th Business Day after the  Reportable  Event, a senior officer of the Servicer shall sign the
Form 8-K and return an  electronic  or fax copy of such signed Form 8-K (with an  original  executed  hard
copy to  follow  by  overnight  mail)  to the  Trustee.  If a Form  8-K  cannot  be  filed on time or if a
previously  filed Form 8-K needs to be  amended,  the  Trustee  will  follow the  procedures  set forth in
Section  3.18(a)(vi).  Promptly  (but  no  later  than  one  (1)  Business  Day)  after  filing  with  the
Commission,  the Trustee will make available on its internet website,  identified in Section 6.04, a final
executed  copy of each Form 8-K prepared and filed by the Trustee.  The signing  party at the Servicer can
be contacted at  972-444-2828.  The parties to this  Agreement  acknowledge  that the  performance  by the
Trustee of its duties  under this Section  3.18(a)(iii)  related to the timely  preparation  and filing of
Form 8-K is contingent upon such parties  strictly  observing all applicable  deadlines in the performance
of their  duties  under this  Section  3.18(a)(iii).  The Trustee  shall have no  liability  for any loss,
expense,  damage, claim arising out of or with respect to any failure to properly prepare,  execute and/or
timely  file such Form 8-K,  where  such  failure  results  from the  Trustee's  inability  or  failure to
receive,  on a timely basis,  any information  from any other party hereto needed to prepare,  arrange for
execution or file such Form 8-K, not resulting from its own negligence, bad faith or willful misconduct.

                  (iv)     (A)      Within 90 days after the end of each  fiscal year of the Trust or such
earlier  date as may be required by the Exchange Act (the "10-K  Filing  Deadline")  (it being  understood
that the fiscal year for the Trust ends on  December  31st of each year),  commencing  in March 2007,  the
Trustee  shall  prepare and file on behalf of the Trust a Form 10-K,  in form and substance as required by
the  Exchange  Act.  Each such Form 10-K shall  include the  following  items,  in each case to the extent
they have been  delivered to the Trustee within the  applicable  timeframes  set forth in this  Agreement,
(I) an annual  compliance  statement  for the Servicer and any  Subservicer,  as described  under  Section
3.18,  (II)(A) the annual reports on assessment of compliance  with  Servicing  Criteria for the Servicer,
each  Subservicer  and  Subcontractor  participating  in the  Servicing  Function,  the  Trustee  and  the
Custodian,  as described under Section 3.17, and (B) if the  Servicer's,  the Trustee's or the Custodian's
report on assessment of compliance  with servicing  criteria  described  under Section 3.17 identifies any
material  instance of  noncompliance,  disclosure  identifying such instance of  noncompliance,  or if the
Servicer's,  the Trustee's or the Custodian's  report on assessment of compliance with Servicing  Criteria
described  under  Section  3.17 is not  included  as an exhibit to such Form  10-K,  disclosure  that such
report is not  included  and an  explanation  why such report is not  included,  (III)(A)  the  registered
public accounting firm attestation  report for the Servicer,  the Trustee and the Custodian,  as described
under Section 3.17, and (B) if any registered  public  accounting firm attestation  report described under
Section 3.17 identifies any material  instance of noncompliance,  disclosure  identifying such instance of
noncompliance,  or if any such registered public accounting firm attestation  report is not included as an
exhibit to such Form  10-K,  disclosure  that such  report is not  included  and an  explanation  why such
report is not  included,  and (IV) a  Sarbanes-Oxley  Certification  ("Sarbanes-Oxley  Certification")  as
described in this Section  3.18(a)(iv)(D)  below. Any disclosure or information in addition to (I) through
(IV) above that is  required to be included on Form 10-K  ("Additional  Form 10-K  Disclosure")  shall be,
pursuant  to the  paragraph  immediately  below,  reported  by the  parties  set forth on Exhibit R to the
Trustee and the  Depositor and approved by the  Depositor,  and the Trustee will have no duty or liability
for any  failure  hereunder  to  determine  or prepare any  Additional  Form 10-K  Disclosure  absent such
reporting  (other  than with  respect  to when it is the  reporting  party as set forth in  Exhibit  R) or
prepare any Additional Form 10-K Disclosure absent such reporting and approval.

                  (B)      No later  than  March  15th of each  year  that the  Trust  is  subject  to the
Exchange Act reporting  requirements,  commencing in 2007, (i) the parties set forth in Exhibit R shall be
required to provide pursuant to Section  3.18(a)(v) below to the Trustee and the Depositor,  to the extent
known, in  EDGAR-compatible  format, or in such other form as otherwise agreed upon by the Trustee and the
Depositor and such party,  the form and substance of any Additional Form 10-K  Disclosure,  if applicable,
and (ii) the Depositor  will approve,  as to form and substance,  or  disapprove,  as the case may be, the
inclusion of the Additional  Form 10-K  Disclosure on Form 10-K.  The Depositor  will be  responsible  for
any  reasonable  fees and expenses  assessed or incurred by the Trustee in connection  with  including any
Additional Form 10-K Disclosure Information on Form 10-K pursuant to this Section.

                  (C)      After  preparing  the Form 10-K,  the Trustee shall  forward  electronically  a
draft copy of the Form 10-K to the  Depositor  and the Servicer  for review.  No later than 12:00 p.m. New
York  City time on the 4th  Business  Day  prior to the 10-K  Filing  Deadline,  a senior  officer  of the
Servicer in charge of the  servicing  function  shall sign the Form 10-K and return an  electronic  or fax
copy of such signed Form 10-K (with an original  executed  hard copy to follow by  overnight  mail) to the
Trustee.  If a Form 10-K cannot be filed on time or if a  previously  filed Form 10-K needs to be amended,
the Trustee  will follow the  procedures  set forth in Section  3.18(a)(vi).  Promptly  (but no later than
one (1) Business Day) after filing with the  Commission,  the Trustee will make  available on its internet
website  identified  in Section  6.04 a final  executed  copy of each Form 10-K  prepared and filed by the
Trustee.  The signing  party at the  Servicer can be contacted  at  972-444-2828.  Form 10-K  requires the
registrant  to indicate  (by  checking  "yes" or "no") that it "(1) has filed all  reports  required to be
filed by Section 13 or 15(d) of the  Exchange  Act during  the  preceding  12 months (or for such  shorter
period that the  registrant  was required to file such  reports),  and (2) has been subject to such filing
requirements for the past 90 days. The Depositor  hereby  represents to the Trustee that the Depositor has
filed all such  required  reports  during the  preceding  12 months  and that it has been  subject to such
filing  requirement  for the past 90 days.  The  Depositor  shall notify the Trustee in writing,  no later
than March 15th with  respect  to the  filing of a report on Form 10-K,  if the answer to either  question
should be "no." The Trustee  shall be entitled to rely on such  representations  in  preparing,  executing
and/or filing any such report.  The parties to this  Agreement  acknowledge  that the  performance  by the
Trustee of its duties under  Sections  3.18(a)(iv)  related to the timely  preparation  and filing of Form
10-K is contingent  upon such parties  strictly  observing all applicable  deadlines in the performance of
their  duties under such  Sections,  Section 3.16 and Section  3.17.  The Trustee  shall have no liability
for any loss,  expense,  damage,  claim arising out of or with respect to any failure to properly  prepare
and/or timely file such Form 10-K,  where such failure results from the Trustee's  inability or failure to
receive,  on a timely basis,  any information  from any other party hereto needed to prepare,  arrange for
execution  or file  such  Form  10-K,  not  resulting  from  its own  negligence,  bad  faith  or  willful
misconduct.  Subject to the foregoing,  the Trustee has no duty under this Agreement to monitor or enforce
the  performance  by the other  parties  listed on Exhibit R of their  duties  under this  paragraph or to
proactively solicit or procure from such parties any Additional Form 10-K Disclosure information.

                  (D)      Each   Form  10-K   shall   include  a   certification   (the   "Sarbanes-Oxley
Certification")  required to be included therewith pursuant to the Sarbanes-Oxley  Act. The Trustee shall,
and the Servicer  shall cause any  subservicer  or  subcontractor  engaged by it to, provide to the Person
who signs the Sarbanes-Oxley  Certification (the "Certifying  Person"),  by March 10 of each year in which
the Trust is subject to the reporting  requirements of the Exchange Act and otherwise  within a reasonable
period of time upon request,  a  certification  (each,  a "Back-Up  Certification"),  in the form attached
hereto as Exhibit Q-1 or Exhibit Q-2, as  applicable,  upon which the  Certifying  Person,  the entity for
which the  Certifying  Person acts as an officer,  and such entity's  officers,  directors and  Affiliates
(collectively  with the  Certifying  Person,  "Certification  Parties") can  reasonably  rely.  The senior
officer of the  Servicer  in charge of the  servicing  function  shall serve as the  Certifying  Person on
behalf of the Trust.  Such officer of the Certifying Person can be contacted at 972-444-2828.

                  (v)      With  respect to any  Additional  Form 10-D  Disclosure,  Additional  Form 10-K
Disclosure or any Form 8-K Disclosure  Information  (collectively,  the "Additional  Disclosure") relating
to the Trust Fund in the form  attached  hereto as Exhibit S, the  Trustee's  obligation  to include  such
Additional  Information in the  applicable  Exchange Act report is subject to receipt from the entity that
is indicated in Exhibit R as the  responsible  party for  providing  that  information,  if other than the
Trustee,  as and when  required  as  described  in Section  3.18(a)(i)  through  (iv)  above.  Each of the
Trustee,  Servicer,  Sponsor,  and Depositor hereby agree to notify and provide to the extent known to the
Trustee,  Servicer,  Sponser and the Depositor all Additional  Disclosure relating to the Trust Fund, with
respect  to which  such  party is  indicated  in Exhibit R as the  responsible  party for  providing  that
information.  Within five Business Days of each  Distribution  Date of each year that the Trust is subject
to the  Exchange  Act  reporting  requirements,  the  Depositor  shall make  available  to the Trustee the
related  Significance  Estimate  and the  Trustee  shall use such  information  to  calculate  the related
Significance  Percentage.  If a Significance  Percentage  meets either of the threshold levels detailed in
Item  1115(b)(1) or 1115(b)(2) of Regulation  AB, the Trustee shall deliver  written  notification  to the
Depositor and the related  Counterparty to that effect,  which  notification  shall include a request that
the affected  Counterparty  provide  Regulation AB  information  to the  Depositor in accordance  with the
related Cap  Contract or Swap  Agreement.  The  Depositor  shall be  obligated  to obtain from the related
Counterparty  any  information  required under  Regulation AB to the extent required under the related Cap
Contract  or Swap  Agreement  and to provide to the  Trustee  any  information  that may be required to be
included in any Form 10-D,  Form 8-K or Form 10-K  relating to the related Cap Contract or Swap  Agreement
or written  notification  instructing  the Trustee that such Additional  Disclosure  regarding the related
Counterparty  is not  necessary  for  such  Distribution  Date.  The  Servicer  shall be  responsible  for
determining the pool concentration applicable to any subservicer or originator at any time.

                  (vi)     (A)      On or prior to January  30 of the first  year in which the  Trustee is
able to do so  under  applicable  law,  the  Trustee  shall  prepare  and file a Form 15  relating  to the
automatic suspension of reporting in respect of the Trust under the Exchange Act.

         (b)      In the event that the  Trustee is unable to timely file with the  Commission  all or any
required  portion of any Form 8-K, 10-D or 10-K required to be filed by this  Agreement  because  required
disclosure  information  was either not  delivered to it or  delivered to it after the delivery  deadlines
set forth in this  Agreement or for any other reason,  the Trustee will  immediately  notify the Depositor
and the Servicer.  In the case of Form 10-D and 10-K, the  Depositor,  Servicer and Trustee will cooperate
to prepare  and file a Form  12b-25 and a 10-DA and 10-KA as  applicable,  pursuant  to Rule 12b-25 of the
Exchange  Act.  In the  case of Form  8-K,  the  Trustee  will,  upon  receipt  of all  required  Form 8-K
Disclosure  Information  and upon the approval and  direction of the  Depositor,  include such  disclosure
information  on the next Form 10-D.  In the event that any  previously  filed Form 8-K, 10-D or 10-K needs
to be amended due to any  Additional  Disclosure  items,  the Trustee  will notify the  Depositor  and the
Servicer and such  parties will  cooperate to prepare any  necessary  8-KA,  10-DA or 10-KA.  Any Form 15,
Form  12b-25 or any  amendment  to Form 8-K,  10-D or 10-K  shall be  signed  by a senior  officer  of the
Servicer  in  charge  of  the  servicing  function.  The  Depositor  and  Servicer  acknowledge  that  the
performance  by  the  Trustee  of its  duties  under  this  Section  3.18(a)(vi)  related  to  the  timely
preparation,  execution  and filing of Form 15, a Form 12b-25 or any  amendment to Form 8-K,  10-D or 10-K
is  contingent  upon the Servicer and the  Depositor  timely  performing  their duties under this Section.
The  Trustee  shall  have no  liability  for any loss,  expense,  damage or claim  arising  out of or with
respect to any failure to properly  prepare,  execute  and/or timely file any such Form 15, Form 12b-25 or
any  amendments to Forms 8-K,  10-D or 10-K,  where such failure  results from the Trustee's  inability or
failure to receive,  on a timely  basis,  any  information  from any other party hereto needed to prepare,
arrange for  execution  or file such Form 15, Form 12b-25 or any  amendments  to Forms 8-K,  10-D or 10-K,
not resulting from its own negligence, bad faith or willful misconduct.

                  The  Depositor  agrees  to  promptly  furnish  to the  Trustee,  from  time to time upon
request,  such further  information,  reports and financial  statements within its control related to this
Agreement,  the  Mortgage  Loans as the  Trustee  reasonably  deems  appropriate  to prepare  and file all
necessary  reports with the Commission.  The Trustee shall have no  responsibility to file any items other
than those  specified  in this Section  3.18;  provided,  however,  the Trustee  will  cooperate  with the
Depositor in  connection  with any  additional  filings  with  respect to the Trust Fund as the  Depositor
deems  necessary  under the Exchange  Act. Fees and expenses  incurred by the Trustee in  connection  with
this Section 3.18 shall not be reimbursable from the Trust Fund.

         (c)      In  connection  with the filing of any Form 10-K  hereunder,  the  Trustee  shall sign a
certification  (a "Form of Back-Up  Certification  for Form 10-K  Certificate,"  substantially in the form
attached  hereto  as  Exhibit  Q-2)  for  the  Depositor  regarding  certain  aspects  of  the  Form  10-K
certification  signed by the  Servicer,  provided,  however,  that the  Trustee  shall not be  required to
undertake an analysis of any accountant's report attached as an exhibit to the Form 10-K.

         (d)      The Trustee  shall  indemnify and hold harmless the Depositor and the Servicer and their
respective  officers,  directors and affiliates from and against any losses,  damages,  penalties,  fines,
forfeitures,  reasonable  and  necessary  legal fees and  related  costs,  judgments  and other  costs and
expenses  arising  out of or based  upon a breach of the  Trustee's  obligations  under  Section  3.17 and
Section 3.18 or the Trustee's negligence, bad faith or willful misconduct in connection therewith.

         The  Depositor  shall  indemnify  and hold  harmless  the  Trustee  and the  Servicer  and  their
respective  officers,  directors and affiliates from and against any losses,  damages,  penalties,  fines,
forfeitures,  reasonable  and  necessary  legal fees and  related  costs,  judgments  and other  costs and
expenses  arising out of or based upon a breach of the  obligations  of the Depositor  under Section 3.16,
Section  3.17 and  Section  3.18 or the  Depositor's  negligence,  bad  faith  or  willful  misconduct  in
connection therewith.

         The  Servicer  shall  indemnify  and hold  harmless  the  Trustee  and the  Depositor  and  their
respective  officers,  directors and affiliates from and against any losses,  damages,  penalties,  fines,
forfeitures,  reasonable  and  necessary  legal fees and  related  costs,  judgments  and other  costs and
expenses  arising out of or based upon a breach of the  obligations  of the  Servicer  under this  Section
3.18 or the Servicer's negligence, bad faith or willful misconduct in connection therewith.

         If the  indemnification  provided for herein is unavailable or  insufficient to hold harmless the
Trustee,  the Depositor or the Servicer,  as applicable,  then the defaulting  party, in connection with a
breach of its respective  obligations under this Section 3.18 or its respective  negligence,  bad faith or
willful  misconduct  in  connection  therewith,  agrees  that it shall  contribute  to the amount  paid or
payable by the other  parties as a result of the  losses,  claims,  damages  or  liabilities  of the other
party in such  proportion as is appropriate to reflect the relative fault and the relative  benefit of the
respective parties.

         (e)      Nothing shall be construed  from the foregoing  subsections  (a), (b) and (c) to require
the Trustee or any  officer,  director  or  Affiliate  thereof to sign any Form 10-K or any  certification
contained  therein.  Furthermore,  the  inability  of the  Trustee  to file a Form 10-K as a result of the
lack of required  information as set forth in Section 3.16(a) or required  signatures on such Form 10-K or
any  certification  contained  therein shall not be regarded as a breach by the Trustee of any  obligation
under this Agreement.

         Failure  of the  Servicer  to comply  with this  Section  3.18  (including  with  respect  to the
timeframes  required  in this  Section)  shall be  deemed  an Event of  Default,  and the  Trustee  at the
direction  of the  Depositor  shall,  in  addition  to  whatever  rights the  Trustee  may have under this
Agreement and at law or equity or to damages,  including injunctive relief and specific performance,  upon
notice  immediately  terminate all the rights and  obligations of the Servicer under this Agreement and in
and to the Mortgage Loans and the proceeds  thereof without  compensating  the Servicer for the same. This
paragraph shall supercede any other provision in this Agreement or any other agreement to the contrary.

         (f)      Notwithstanding  the  provisions  of Section  11.02,  this  Section  3.18 may be amended
without the consent of the Certificateholders.

         Section 3.19.     UCC.  The  Depositor  shall  inform  the  Trustee  in  writing  of any  Uniform
Commercial  Code  financing  statements  that were filed on the Closing Date in connection  with the Trust
with stamped  recorded  copies of such financing  statements to be delivered to the Trustee  promptly upon
receipt by the  Depositor.  The Trustee  agrees to monitor and notify the  Depositor  if any  continuation
statements for such Uniform  Commercial  Code financing  statements  need to be filed.  If directed by the
Depositor in writing,  the Trustee  will file any such  continuation  statements  solely at the expense of
the Depositor.  The Depositor shall file any financing  statements or amendments  thereto  required by any
change in the Uniform Commercial Code.

         Section 3.20.     Optional Purchase of Defaulted Mortgage Loans.

         (a)      With  respect  to any  Mortgage  Loan  which as of the first day of a Fiscal  Quarter is
delinquent  in  payment  by 90 days or more or is an REO  Property,  the  Company  shall have the right to
purchase such  Mortgage Loan from the Trust at a price equal to the  Repurchase  Price;  provided  however
(i) that such  Mortgage  Loan is still 90 days or more  delinquent or is an REO Property as of the date of
such purchase and (ii) this  purchase option,  if not theretofore  exercised,  shall terminate on the date
prior to the last day of the related Fiscal Quarter.  This purchase  option,  if not exercised,  shall not
be thereafter  reinstated  unless the delinquency is cured and the Mortgage Loan thereafter  again becomes
90 days or more  delinquent  or becomes an REO  Property,  in which case the  option  shall  again  become
exercisable as of the first day of the related Fiscal Quarter.

         (b)      If at any time the  Company  deposits,  or remits to the  Servicer  (to the extent it is
not the  Servicer)  for  deposit,  in the  Custodial  Account  the  amount of the  Repurchase  Price for a
Mortgage  Loan and the  Company  provides  to the Trustee a  certification  signed by a Servicing  Officer
stating that the amount of such  payment has been  deposited in the  Custodial  Account,  then the Trustee
shall execute the  assignment  of such Mortgage Loan to the Company at the request of the Company  without
recourse,  representation  or warranty and the Company shall succeed to all of the Trustee's right,  title
and  interest in and to such  Mortgage  Loan,  and all  security  and  documents  relative  thereto.  Such
assignment  shall be an  assignment  outright and not for  security.  The Company will  thereupon own such
Mortgage,  and all such  security  and  documents,  free of any further  obligation  to the Trustee or the
Certificateholders with respect thereto.

         Section 3.21.     Books and Records.

         (a)      The Servicer shall be responsible for  maintaining,  and shall maintain,  a complete set
of books and records for the Mortgage  Loans which shall be  appropriately  identified  in the  Servicer's
computer system to clearly  reflect the ownership of the Mortgage Loans by the Trust.  In particular,  the
Servicer  shall maintain in its  possession,  available for inspection by the Trustee and shall deliver to
the Trustee  upon  demand,  evidence  of  compliance  with all  federal,  state and local laws,  rules and
regulations.  To the extent that  original  documents  are not  required for  purposes of  realization  of
Liquidation  Proceeds or Insurance  Proceeds,  documents  maintained by the Servicer may be in the form of
microfilm or microfiche or such other  reliable means of recreating  original  documents,  including,  but
not limited to,  optical  imagery  techniques so long as the Servicer  complies with the  requirements  of
Accepted Servicing Practices.

         (b)      The  Servicer  shall  maintain  with  respect  to each  Mortgage  Loan  and  shall  make
available for  inspection by the Trustee the related  servicing file during the time such Mortgage Loan is
subject to this Agreement and thereafter in accordance with applicable law.

         (c)      Payments on the Mortgage  Loans,  including  any payoffs,  made in  accordance  with the
related  Mortgage  File  will be  entered  in the  Servicer's  set of books and  records  no more than two
Business  Days after  receipt and  identification,  and allocated to principal or interest as specified in
the related Mortgage File.

         Section 3.22.     Intention of the Parties and Interpretation.

         Each of the parties  acknowledges  and agrees that the purpose of Sections 3.16, 3.17 and 3.18 of
this  Agreement  is to  facilitate  compliance  by the  Sponsor,  the Trustee and the  Depositor  with the
provisions  of  Regulation  AB.  Therefore,  each of the parties  agrees that (a) the  obligations  of the
parties  hereunder shall be interpreted in such a manner as to accomplish  that purpose,  (b) the parties'
obligations  hereunder  will be  supplemented  and  modified in writing,  as agreed to and executed by the
parties hereto, as necessary to be consistent with any such amendments,  interpretive  advice or guidance,
convention or consensus  among active  participants  in the  asset-backed  securities  markets,  advice of
counsel,  or otherwise in respect of the  requirements of Regulation AB, (c) the parties shall comply with
reasonable  requests  made by the Sponsor,  the Trustee or the  Depositor  for delivery of  additional  or
different  information  as the  Sponsor,  the  Trustee or the  Depositor  may  determine  in good faith is
necessary to comply with the  provisions of Regulation  AB, and (d) no amendment of this  Agreement  shall
be required  to effect any such  changes in the  parties'  obligations  as are  necessary  to  accommodate
evolving interpretations of the provisions of Regulation AB.


                                                ARTICLE IV

                                                 Accounts

         Section 4.01.     Custodial  Account.  (a) The  Servicer  shall  segregate  and  hold  all  funds
collected  and received  pursuant to each  Mortgage  Loan separate and apart from any of its own funds and
general  assets and shall  establish  and maintain one or more  Custodial  Accounts  held in trust for the
Certificateholders.  Each  Custodial  Account shall be an Eligible  Account.  The Custodial  Account shall
be  maintained  as a  segregated  account,  separate  and apart  from trust  funds  created  for  mortgage
pass-through  certificates of other series, and the other accounts of the Servicer. Each Custodial Account
shall be reconciled within 45 days after each bank statement cut-off date.

         Within two  Business  Days of receipt,  except as otherwise  specifically  provided  herein,  the
Servicer  shall  deposit or cause to be  deposited  the  following  payments and  collections  remitted by
subservicers  or received by it in respect of the  Mortgage  Loans  subsequent  to the Cut-off Date (other
than in respect of principal  and interest due on such  Mortgage  Loans on or before the Cut-off Date) and
the following amounts required to be deposited hereunder:

                  (i)      Scheduled  Payments on the  Mortgage  Loans  received  or any  related  portion
thereof  advanced by the  Servicer  which were due during or before the  related  Due  Period,  net of the
amount thereof comprising the Servicing Fee;

                  (ii)     Full Principal Prepayments,  Subsequent Recoveries and any Liquidation Proceeds
received  by the  Servicer  with  respect to the  Mortgage  Loans in the  related  Prepayment  Period with
interest to the date of prepayment or  liquidation,  net of the amount  thereof  comprising  the Servicing
Fee;

                  (iii)    Partial Principal  Prepayments  received by the Servicer for the Mortgage Loans
in the related Prepayment Period;

                  (iv)     Any Monthly Advance and any Compensating Interest Payments;

                  (v)      Any Insurance Proceeds or Net Liquidation  Proceeds received by or on behalf of
the Servicer;

                  (vi)     The  Repurchase  Price with  respect to any  Mortgage  Loans  purchased  by the
Sponsor  pursuant to the Mortgage  Loan Purchase  Agreement or Sections  2.02 or 2.03 hereof,  any amounts
which are to be treated  pursuant to Section 2.04  of this Agreement as the payment of a Repurchase  Price
in connection  with the tender of a Substitute  Mortgage Loan by the Sponsor,  the  Repurchase  Price with
respect to any Mortgage Loans purchased  pursuant to Section 3.20,  and all proceeds of any Mortgage Loans
or property  acquired  with respect  thereto  repurchased  by the  Depositor  or its designee  pursuant to
Section 10.01;

                  (vii)    Any amounts  required to be deposited  with respect to losses on investments of
deposits in an Account;

                  (viii)   Any amounts  received by the Servicer in connection with any Prepayment  Charge
on the Prepayment Charge Loans; and

                  (ix)     Any other  amounts  received by or on behalf of the Servicer and required to be
deposited in the Custodial Account pursuant to this Agreement.

         (b)      All amounts  deposited  to the  Custodial  Account  shall be held by the Servicer in the
name of the Trustee in trust for the benefit of the  Certificateholders  in accordance  with the terms and
provisions of this Agreement.  The  requirements  for crediting the Custodial  Account or the Distribution
Account shall be exclusive,  it being  understood and agreed that,  without limiting the generality of the
foregoing,  payments in the nature of (i) late  payment  charges or  assumption,  tax  service,  statement
account or payoff,  substitution,  satisfaction,  release  and other  like fees and  charges  and (ii) the
items  enumerated  in Sections  4.04(a)(i)  through (iv) and (vi) through (xi) with respect to the Trustee
and the  Servicer,  need not be credited  by the  Servicer to the  Distribution  Account or the  Custodial
Account,  as applicable.  Amounts  received by the Servicer in connection with  Prepayment  Charges on the
Prepayment  Charge  Loans shall be remitted by the  Servicer to the Trustee and  deposited  by the Trustee
into the Class XP Reserve  Account upon receipt  thereof.  In the event that the Servicer shall deposit or
cause to be deposited to the  Distribution  Account any amount not  required to be credited  thereto,  the
Trustee,  upon receipt of a written request therefor signed by a Servicing Officer of the Servicer,  shall
promptly transfer such amount to the Servicer, any provision herein to the contrary notwithstanding.

         (c)      The amount at any time  credited to the Custodial  Account may be invested,  in the name
of the Trustee, or its nominee,  for the benefit of the  Certificateholders,  in Permitted  Investments as
directed  by the  Servicer.  All  Permitted  Investments  shall  mature or be  subject  to  redemption  or
withdrawal  on or before,  and shall be held  until,  the next  succeeding  Distribution  Account  Deposit
Date.  Any and all  investment  earnings on amounts on deposit in the Custodial  Account from time to time
shall be for the account of the  Servicer.  The Servicer  from time to time shall be permitted to withdraw
or receive  distribution of any and all investment  earnings from the Custodial Account.  The risk of loss
of moneys required to be distributed to the  Certificateholders  resulting from such investments  shall be
borne by and be the risk of the  Servicer.  The Servicer  shall deposit the amount of any such loss in the
Custodial  Account  within two Business  Days of receipt of  notification  of such loss but not later than
the second  Business  Day prior to the  Distribution  Date on which the moneys so invested are required to
be distributed to the Certificateholders.

         Section 4.02.     Permitted Withdrawals and Transfers from the Custodial Account.
(a) The  Servicer  will,  from  time to time on  demand  of the  Trustee,  make or cause  to be made  such
withdrawals  or transfers  from the Custodial  Account as the Servicer has designated for such transfer or
withdrawal  pursuant to this  Agreement.  The  Servicer  may clear and  terminate  the  Custodial  Account
pursuant to Section 10.01 and remove amounts from time to time deposited in error.

         (b)      On an ongoing  basis,  the Servicer shall  withdraw from the Custodial  Account  (i) any
expenses  recoverable by the Trustee,  the Servicer or the Custodian  pursuant to Sections 3.03,  7.04 and
9.05 and (ii) any amounts payable to the Servicer as set forth in Section 3.14.

         (c)      In addition,  on or before each  Distribution  Account  Deposit Date, the Servicer shall
deposit in the  Distribution  Account (or remit to the Trustee for deposit  therein) any Monthly  Advances
required to be made by the Servicer with respect to the Mortgage Loans.

         (d)      No later than 3:00 p.m. New York time on each  Distribution  Account  Deposit Date,  the
Servicer  will  transfer  all  Available  Funds on deposit in the  Custodial  Account  with respect to the
related Distribution Date to the Trustee for deposit in the Distribution Account.

         (e)      With respect to any remittance  received by the Trustee after the  Distribution  Account
Deposit Date on which such payment was due,  the  Servicer  shall pay to the Trustee  interest on any such
late  payment at an annual  rate equal to the Prime  Rate,  adjusted  as of the date of each change of the
Prime Rate,  plus two  percentage  points,  but in no event greater than the maximum  amount  permitted by
applicable  law.  Such  interest  shall be remitted  to the Trustee by the  Servicer on the date such late
payment is made and shall cover the period  commencing  with such  Distribution  Account  Deposit Date and
ending with the Business Day on which such payment is made,  both  inclusive.  The payment by the Servicer
of any such  interest  shall not be deemed an  extension  of time for  payment or a waiver of any Event of
Default by the Servicer.

         Section 4.03.     Distribution  Account.  (a) The Trustee  shall  establish  and  maintain in the
name of the Trustee, for the benefit of the  Certificateholders,  the Distribution Account as a segregated
trust  account or  accounts.  The  Trustee  shall  deposit  into the  Distribution  Account all amounts in
respect to Available Funds received by it from the Servicer.
         (b)      All  amounts  deposited  to the  Distribution  Account  shall be held by the  Trustee in
trust for the  benefit of the  Certificateholders  in  accordance  with the terms and  provisions  of this
Agreement.

         (c)      The  Distribution  Account shall constitute a trust account of the Trust Fund segregated
on the books of the  Trustee  and held by the  Trustee in trust in its  Corporate  Trust  Office,  and the
Distribution  Account and the funds  deposited  therein  shall not be subject  to, and shall be  protected
from, all claims,  liens,  and  encumbrances  of any creditors or depositors of the Trustee  (whether made
directly,  or  indirectly  through a liquidator  or receiver of the  Trustee).  The  Distribution  Account
shall be an  Eligible  Account.  The  amount  at any time  credited  to the  Distribution  Account  may be
invested in the name of the  Trustee in  Permitted  Investments  selected by the  Trustee.  All  Permitted
Investments  shall  mature or be subject  to  redemption  or  withdrawal  on or before,  and shall be held
until, the next succeeding  Distribution Date if the obligor for such Permitted  Investment is the Trustee
or, if such  obligor  is any other  Person,  the  Business  Day  preceding  such  Distribution  Date.  All
investment  earnings on amounts on deposit in the  Distribution  Account or benefit from funds  uninvested
therein  from time to time shall be for the account of the  Trustee.  The Trustee  shall be  permitted  to
withdraw or receive  distribution  of any and all  investment  earnings from the  Distribution  Account on
each  Distribution  Date.  If there is any loss on a Permitted  Investment,  the Trustee shall deposit the
amount of such loss for deposit in the  Distribution  Account.  With respect to the  Distribution  Account
and the funds  deposited  therein,  the Trustee  shall take such action as may be necessary to ensure that
the  Certificateholders  shall be entitled to the priorities afforded to such a trust account (in addition
to a claim  against  the  estate of the  Trustee)  as  provided  by 12 U.S.C.  §  92a(e),  and  applicable
regulations  pursuant thereto,  if applicable,  or any applicable  comparable state statute  applicable to
state chartered banking corporations.

         Section 4.04.     Permitted Withdrawals and Transfers from the Distribution Account.
(a) The  Trustee  will,  from  time to time on  demand  of the  Servicer,  make or cause  to be made  such
withdrawals  or transfers from the  Distribution  Account as the Servicer has designated for such transfer
or  withdrawal  pursuant to this  Agreement or as the Trustee deems  necessary for the following  purposes
(limited in the case of amounts due the  Servicer to those not  withdrawn  from the  Custodial  Account in
accordance with the terms of this Agreement):

                  (i)      to reimburse  itself or the Servicer for any Monthly  Advance of its own funds,
the right of the Trustee or the Servicer to  reimbursement  pursuant to this subclause  (i) being  limited
to amounts  received on a particular  Mortgage Loan  (including,  for this purpose,  the Repurchase  Price
therefor,  Insurance  Proceeds and  Liquidation  Proceeds)  which represent late payments or recoveries of
the principal of or interest on such Mortgage Loan with respect to which such Monthly Advance was made;

                  (ii)     to reimburse  the Servicer  from  Insurance  Proceeds or  Liquidation  Proceeds
relating to a particular  Mortgage  Loan for amounts  expended by the Servicer in good faith in connection
with the  restoration  of the related  Mortgaged  Property  which was damaged by an Uninsured  Cause or in
connection with the liquidation of such Mortgage Loan;

                  (iii)    to reimburse  the Servicer  from  Insurance  Proceeds  relating to a particular
Mortgage  Loan for insured  expenses  incurred  with respect to such  Mortgage  Loan and to reimburse  the
Servicer from  Liquidation  Proceeds from a particular  Mortgage Loan for  Liquidation  Expenses  incurred
with respect to such  Mortgage  Loan;  provided that the Servicer  shall not be entitled to  reimbursement
for  Liquidation  Expenses with respect to a Mortgage Loan to the extent that (i) any amounts with respect
to such  Mortgage  Loan were paid as Excess  Liquidation  Proceeds  pursuant to clause (x) of this Section
4.04(a) to the Servicer;  and (ii) such  Liquidation Expenses were not included in the computation of such
Excess Liquidation Proceeds;

                  (iv)     to pay the Servicer,  from Liquidation  Proceeds or Insurance Proceeds received
in connection  with the  liquidation  of any Mortgage  Loan, the amount which the Servicer would have been
entitled to receive  under clause (ix) of this Section  4.04(a) as  servicing  compensation  on account of
each  defaulted  scheduled  payment  on such  Mortgage  Loan if paid in a  timely  manner  by the  related
Mortgagor;

                  (v)      to pay the  Servicer  from the  Repurchase  Price for any  Mortgage  Loan,  the
amount which the Servicer  would have been entitled to receive  under clause (ix) of this Section  4.04(a)
as servicing compensation;

                  (vi)     to reimburse  the Servicer for advances of funds (other than Monthly  Advances)
made with  respect to the Mortgage  Loans,  and the right to  reimbursement  pursuant to this clause being
limited to amounts  received on the related  Mortgage Loan  (including,  for this purpose,  the Repurchase
Price  therefor,  Insurance  Proceeds and  Liquidation  Proceeds)  which  represent late recoveries of the
payments for which such advances were made;

                  (vii)    to reimburse  the Trustee or the Servicer for any  Nonrecoverable  Advance that
has not been reimbursed pursuant to clauses (i) and (vi);

                  (viii)   to pay the Servicer as set forth in Section 3.14;

                  (ix)     to reimburse the Servicer for expenses,  costs and liabilities  incurred by and
reimbursable to it pursuant to Sections 3.03, 7.04(c) and (d);

                  (x)      to pay to the  Servicer,  as  additional  servicing  compensation,  any  Excess
Liquidation Proceeds;

                  (xi)     to reimburse the Trustee or the Custodian for expenses,  costs and  liabilities
incurred by or reimbursable to it pursuant to this Agreement;

                  (xii)    to pay itself the Trustee Fee set forth in Section 9.05;

                  (xiii)   to remove amounts deposited in error; and

                  (xiv)    to clear and terminate the Distribution Account pursuant to Section 10.01.

         (b)      The  Servicer  shall  keep and  maintain  separate  accounting,  on a  Mortgage  Loan by
Mortgage  Loan  basis and shall  provide a copy to the  Trustee,  for the  purpose of  accounting  for any
reimbursement  from the  Distribution  Account  pursuant  to clauses  (i)  through  (vi) and (vii) or with
respect to any such  amounts  which  would have been  covered by such  clauses  had the  amounts  not been
retained by the Servicer  without being  deposited in the  Distribution  Account  under  Section  4.01(b).
Reimbursements  made pursuant to clauses  (vii),  (ix) and (xi) will be allocated  between the Loan Groups
pro rata based on the aggregate Stated Principal Balances of the Mortgage Loans in each Loan Group.

         (c)      On each  Distribution  Date,  the Trustee shall  distribute  the Available  Funds to the
extent on deposit in the  Distribution  Account to the Holders of the related  Certificates  in accordance
with Section 6.01.

         Section 4.05.              Adjustable Rate Supplemental Fund.

         (a)               No later than the initial  Distribution  Date, the Trustee shall  establish and
maintain,  in  trust  for the  benefit  of the  holders  of the  Group I  Certficates  and  the  Group  II
Certificates,  a segregated  trust  account (or  accounts) or  sub-account  (or  sub-accounts)  of a trust
account,   which  shall  be  titled  "Adjustable  Rate  Supplemental  Fund,  Wells  Fargo  Bank,  National
Association,  as Trustee for the benefit of holders of  Structured  Asset  Mortgage  Investments  II Inc.,
Bear Stearns Mortgage Funding Trust 2006-AR3,  Mortgage Pass-Through  Certificates,  Series 2006-AR3" (the
"Adjustable Rate Supplemental  Fund").  The Adjustable Rate Supplemental Fund shall be an Eligible Account
or a  sub-account  of an Eligible  Account.  No later than the initial  Distribution  Date,  the Depositor
shall pay to the Trustee an amount equal to (i) in the case of the Group I  Certificates,  $25,000,  which
shall be  deposited  by the Trustee  into the  Adjustable  Rate  Supplemental  Fund for the benefit of the
Group I  Certificates  and  (ii) in the  case of the  Group  II  Certificates,  $25,000,  which  shall  be
deposited  by the  Trustee  into the  Adjustable  Rate  Supplemental  Fund for the benefit of the Group II
Certificates.  Pursuant to Section  6.01,  on the  initial  Distribution  Date,  amounts on deposit in the
Adjustable Rate  Supplemental  Fund will be withdrawn from the Adjustable Rate  Supplemental Fund and paid
to the Group I  Certificates  and the Group II  Certificates,  as  applicable,  to the extent that Current
Interest on such  Certificates on the initial  Distribution  Date is reduced by application of the related
Net Rate Cap on such initial  Distribution  Date. The Adjustable Rate  Supplemental  Fund will be entitled
to be  replenished on each future  Distribution  Date from the Interest  Funds  otherwise  payable on such
Distribution  Date to, in the case of the Group I Certificates,  the Class I-B-IO  Certificates or, in the
case of the Group II Certificates,  the Class II-B-IO  Certificates,  as applicable,  until the Adjustable
Rate  Supplemental  Fund has been  replenished to the extent of the amount paid from the  Adjustable  Rate
Supplemental  Fund to the  Group I  Certificates  and the Group II  Certificates,  as  applicable,  on the
initial  Distribution  Date. On each future  Distribution  Date,  all amounts on deposit in the Adjustable
Rate  Supplemental  Fund as set forth in the preceding  sentence will be  distributed  to the Depositor or
its  designee.  On the  Distribution  Date on  which  the  aggregate  of the  amounts  replenished  to the
Adjustable  Rate  Supplemental  Fund equals  $25,000 with respect to each Loan Group,  all amounts then on
deposit in the  Adjustable  Rate  Supplemental  Fund will be  distributed to the Depositor or its designee
(as  set  forth  in the  preceding  sentence),  and  following  such  distributions  the  Adjustable  Rate
Supplemental Fund will be terminated.

         (b)      The Trustee will invest funds  deposited in the  Adjustable  Rate  Supplemental  Fund as
directed by the  Depositor or its designee in writing in Permitted  Investments  with a maturity  date (i)
no later than the  Business  Day  immediately  preceding  the date on which such funds are  required to be
withdrawn from the Adjustable Rate  Supplemental  Fund pursuant to this Agreement,  if a Person other than
the  Trustee or an  Affiliate  of the Trustee is the obligor  for such  Permitted  Investment,  or (ii) no
later  than  the  date on which  such  funds  are  required  to be  withdrawn  from  the  Adjustable  Rate
Supplemental  Fund  pursuant  to this  Agreement,  if the  Trustee or an  affiliate  of the Trustee is the
obligor for such  Permitted  Investment  (or, if no written  direction is received by the Trustee from the
Depositor,  then funds in the Adjustable  Rate  Supplemental  Fund shall remain  uninvested).  For federal
income tax purposes,  the Depositor shall be the owner of the Adjustable Rate  Supplemental Fund and shall
report all items of income,  deduction,  gain or loss arising  therefrom.  At no time will the  Adjustable
Rate  Supplemental  Fund be an asset of any REMIC  created  hereunder.  All income and gain  realized from
investment of funds deposited in the Adjustable Rate  Supplemental  Fund,  which  investment shall be made
solely upon the written  direction of the  Depositor,  shall be for the sole and exclusive  benefit of the
Depositor  and shall be  remitted  by the  Trustee  to the  Depositor  within one  Business  Day after the
termination of the Adjustable Rate  Supplemental  Fund. The Depositor shall deposit in the Adjustable Rate
Supplemental  Fund the  amount  of any net loss  incurred  in  respect  of any such  Permitted  Investment
immediately upon realization of such loss, without any right of reimbursement therefor.

         Section 4.06.     Statements to the Trustee

         The Servicer  shall  furnish to the Trustee an  individual  Mortgage  Loan  accounting  report (a
"Report"),  as of the last  Business Day of each month,  in the  Servicer's  assigned loan number order to
document  Mortgage  Loan  payment  activity on an  individual  Mortgage  Loan basis.  With respect to each
month,  such Report  shall be received by the Trustee no later than the 10th  calendar day of the month of
the related  Distribution  Date (or November 10, 2006,  in the case of the initial  Report) a report in an
Excel (or compatible)  electronic format (that can be downloaded into a Sybase  database),  in such format
as may be  mutually  agreed  upon by both the Trustee and the  Servicer,  and in hard copy,  which  Report
shall contain the following:

                  (i)      with respect to each Monthly  Payment  received or advanced  during the related
Due  Period,  the  amount of such  remittance  allocable  to  interest  and to  principal;  the  amount of
Principal Prepayments and prepayment penalties received during the related Prepayment Period;

                  (ii)     the amount of Servicing  Compensation received by the Servicer during the prior
Due Period;

                  (iii)    the aggregate Stated Principal Balance of the Mortgage Loans;

                  (iv)     the number and aggregate  outstanding  principal balances of Mortgage Loans (a)
Delinquent  (1) 30 to 59 days, (2) 60 to 89 days,  (3) 90 days or more;  (b) as to which  foreclosure  has
commenced; and (c) as to which REO Property has been acquired; and

                  (v)      such other data as may  reasonably  be required by the Trustee in order to make
distributions to the Certificateholders on such Distribution Date.

                  The Servicer  shall also provide  with each such Report a trial  balance,  sorted in the
Trustee's  assigned loan number order,  and such other loan level  information  as described on Exhibits K
and L, in electronic tape form.

                  The  Servicer  shall  prepare  and  file  any and all  information  statements  or other
filings  required to be delivered to any  governmental  taxing authority or to the Trustee pursuant to any
applicable  law  with  respect  to the  Mortgage  Loans  and  the  transactions  contemplated  hereby.  In
addition,  the Servicer shall provide the Trustee with such  information  concerning the Mortgage Loans as
is  necessary  for the  Trustee to prepare the  Trust's  income tax returns as the Trustee may  reasonably
request from time to time.

         Section 4.07.     Reserved.

         Section 4.08.     Reserve Fund.

         (a)      On or before the  Closing  Date,  the Trustee  shall  establish  one or more  segregated
trust accounts (the "Reserve  Fund") on behalf of the Holders of the Group I Certificates  (other than the
Class X Certificates),  Class I-B-IO Certificates,  Group II Certificates and Class II-B-IO  Certificates.
The Reserve Fund must be an Eligible  Account.  The Reserve Fund shall be entitled  "Reserve  Fund,  Wells
Fargo Bank,  National  Association as Trustee f/b/o holders of Structured  Asset  Mortgage  Investments II
Inc.,  Bear  Stearns  Mortgage  Funding  Trust  2006-AR3,   Mortgage  Pass-Through  Certificates,   Series
2006-AR3."  The Trustee  shall demand  payment of all money  payable by each Cap  Counterparty  under each
Cap Contract.  The Trustee shall deposit in the Reserve Fund all Cap Contract  Payment  Amounts and, prior
to distribution of such amounts  pursuant to Sections  6.01(a) and 6.01(b),  all payments from Excess Cash
Flow  described  under the  Fourteenth  and Fifteenth  clauses of Section  6.01(a) and the Ninth and Tenth
clauses of Section 6.01(b).  All Cap Contract  Payment Amounts received from Cap Contracts  benefiting the
Group I  Certificateholders  (other than the Holders of the Class X Certificates) and the Excess Cash Flow
amounts  described in the Fourteenth  and Fifteenth  clauses of Section  6.01(a)  deposited to the Reserve
Fund  shall be held by the  Trustee  on behalf of the Trust,  in trust for the  benefit of the  applicable
Group I  Certificateholders  (other than the  Holders of the Class X  Certificates)  and the Class  I-B-IO
Certificateholders  in accordance  with the terms and provisions of this Agreement.  On each  Distribution
Date,  the Trustee shall  distribute  amounts on deposit in the Reserve Fund held in trust for the benefit
of the Group I  Certificateholders  (other  than the  Holders of the Class X  Certificates)  and the Class
I-B-IO  Certificateholders  in accordance with the Fourteenth and Fifteenth clauses of Section 6.01(a) and
Section 6.01(c).  All Cap Contract  Payment Amounts received from Cap Contracts  benefiting the Holders of
the Group II  Certificates  and the Excess Cash Flow amounts  described in the Ninth and Tenth  clauses of
Section  6.01(b)  deposited  to the Reserve  Fund shall be held by the Trustee on behalf of the Trust,  in
trust  for  the  benefit  of  the   applicable   Group  II   Certificateholders   and  the  Class  II-B-IO
Certificateholders  in accordance  with the terms and provisions of this Agreement.  On each  Distribution
Date,  the Trustee shall  distribute  amounts on deposit in the Reserve Fund held in trust for the benefit
of the Group II Certificateholders  and the Class II-B-IO  Certificateholders in accordance with the Ninth
and Tenth clauses of Section 6.01(b) and Section 6.01(d).

         (b) The  Reserve  Fund is an "outside  reserve  fund"  within the meaning of Treasury  Regulation
Section  1.860G-2(h) and shall be an asset of the Trust Fund but not an asset of any 2006-AR3  REMIC.  The
Trustee on behalf of the Trust shall be the  nominal  owner of the Reserve  Fund.  For federal  income tax
purposes,  the Class B-IO  Certificateholders  shall be the beneficial owners of the Reserve Fund, subject
to the power of the Trustee to distribute  amounts under the Fourteenth  and Fifteenth  clauses of Section
6.01(a),  the Ninth and Tenth clauses of Section  6.01(b),  Section  6.01(c) and Section 6.01(d) and shall
report items of income,  deduction,  gain or loss arising therefrom.  For federal income tax purposes, (i)
amounts  distributed to Group I  Certificateholders  pursuant to the  Fourteenth and Fifteenth  clauses of
Section  6.01(a)  and  Section  6.01(c)  will  be  treated  as  first  distributed  to  the  Class  I-B-IO
Certificateholders  and then  paid from the  Class  I-B-IO  Certificateholders  to such  Holders  and (ii)
amounts  distributed  to Group II  Certificateholders  pursuant to the Ninth and Tenth  clauses of Section
6.01(b) and Section 6.01(d) will be treated as first  distributed to the Class II-B-IO  Certificateholders
and then paid from the Class  II-B-IO  Certificateholders  to such  Holders.  Amounts in the Reserve  Fund
held in trust  for the  benefit  of the  Holders  of the  Group I  Certificates  (other  than the  Class X
Certificates)  and  Class  I-B-IO  Certificates  shall,  at the  written  direction  of the  Class  I-B-IO
Certificateholders,  be invested in  Permitted  Investments  that  mature no later than the  Business  Day
prior to the next  succeeding  Distribution  Date.  Amounts  in the  Reserve  Fund  held in trust  for the
benefit of the Holders of the Group II  Certificates  and the Class  II-B-IO  Certificates  shall,  at the
written  direction of the Class  II-B-IO  Certificateholders,  be invested in Permitted  Investments  that
mature no later  than the  Business  Day prior to the next  succeeding  Distribution  Date.  If no written
direction  is  received,  the  amounts in the  Reserve  Fund shall  remain  uninvested.  Any losses on the
related  Permitted  Investments  shall not in any case be a liability of the Trustee,  but an amount equal
to such losses  shall be given by the  related  Class B-IO  Certificateholders  to the Trustee out of such
Certificateholders'  own funds  immediately  as  realized,  for  deposit by the  Trustee  into the Reserve
Fund.  To the extent that the related  Class B-IO  Certificateholders  have provided the Trustee with such
written  direction to invest such funds in Permitted  Investments,  on each  Distribution Date the Trustee
shall  distribute  all net income and gain from such  Permitted  Investments  in the Reserve  Fund to such
Class B-IO  Certificateholders,  not as a distribution  in respect of any interest in any 2006-AR3  REMIC.
All monies  earned on amounts on deposit in the Reserve  Fund held in trust for the benefit of the Holders
of the Group I  Certificates  (other  than the Class X  Certificates)  and the Class  I-B-IO  Certificates
shall be taxable to the Class I-B-IO  Certificateholders.  All monies  earned on amounts on deposit in the
Reserve  Fund held in trust for the  benefit  of the  Holders of the Group II  Certificates  and the Class
II-B-IO Certificates shall be taxable to the Class II-B-IO Certificateholders.

         Section 4.09.     Class XP Reserve  Account.  (a) The  Paying Agent shall  establish and maintain
with itself a separate,  segregated  trust account,  which shall be an Eligible  Account,  titled "Reserve
Account,  Wells  Fargo Bank,  National  Association,  as Trustee for the benefit of holders of  Structured
Asset Mortgage  Investments II Inc., Bear Stearns Mortgage Funding Trust 2006-AR3,  Mortgage  Pass-Through
Certificates,  Series 2006-AR3,  Class XP." Funds on deposit in the Class XP Reserve Account shall be held
in trust by the  Trustee  for the  holder of the  related  Class XP  Certificates.  The  Class XP  Reserve
Account will not represent an interest in any 2006-AR3 REMIC.

         (b)      Any amount on deposit in the Class XP Reserve Account shall be held  uninvested.  On the
Business Day prior to each  Distribution  Date,  the Trustee shall  withdraw the amount then on deposit in
the Class XP Reserve  Account and deposit such amount into the  Distribution  Account to be distributed to
the Holders of the related Class XP  Certificates  in accordance  with Section  6.01(e).  In addition,  on
the  earlier  of (x) the  Business  Day  prior to the  Distribution  Date on which  all the  assets of the
related Loan Group are  repurchased  as described in Section  10.01(a),  and (y) the Business Day prior to
the  Distribution  Date occurring in November 2009, the Trustee shall withdraw the amount on deposit in the
Class XP Reserve  Account and deposit  such  amount into the  Distribution  Account and pay such amount to
the related Class XP Certificates in accordance  with Section  6.01(e),  and following such withdrawal the
Class XP Reserve Account shall be closed.

         Section 4.10.     Final Maturity Reserve Account.

         No later than the Closing  Date,  the Paying  Agent shall  establish  and maintain in the name of
the Holders of the Group I Certificates and the Underlying Class I-A-2B  Certificates,  the Final Maturity
Reserve  Account as a segregated  trust  account.  The Paying  Agent shall keep  records  that  accurately
reflect the funds on deposit in the Final Maturity Reserve Account.

         The Paying Agent will invest funds  deposited in the Final Maturity  Reserve  Account as directed
by the Class I-B-IO  Certificateholders  in writing in Permitted Investments with a maturity date no later
than the  Business  Day  immediately  preceding  the date on which such funds are required to be withdrawn
from the Final  Maturity  Reserve  Account  pursuant  to this  Agreement.  If no  written  direction  with
respect  to such  Permitted  Investment  shall be  received  by the  Paying  Agent  from the Class  I-B-IO
Certificateholders,  then funds in the Final  Maturity  Reserve  Account  shall be  invested  in the Wells
Fargo  Prime  Advantage  Money  Market  Fund.  All  income  and gain  realized  from  investment  of funds
deposited in the Final Maturity  Reserve Account shall be for the sole and exclusive  benefit of the Class
I-B-IO Certificateholders.

         If,  on  the  Distribution  Date  occurring  in  November  2016,  or  on  any  Distribution  Date
thereafter,  any Group I Certificates are outstanding and the aggregate  Stated  Principal  Balance of the
Group I  Mortgage  Loans  with  original  terms to  maturity  in  excess of 30 years is  greater  than the
applicable  scheduled amount for such Distribution  Date set forth in Schedule A hereto,  then the Trustee
shall  deposit  into the Final  Maturity  Reserve  Account,  from  Interest  Funds  with  respect  to such
Distribution  Date, the Coupon Strip for such  Distribution  Date, in accordance with the payment priority
set forth in Section  6.01(a)(first),  until the amount on deposit in the Final Maturity  Reserve  Account
is equal to the Final Maturity Reserve Account Target.

         If, on any  Distribution  Date,  any  amounts on deposit in the Final  Maturity  Reserve  Account
exceed the lesser of (i) the aggregate  Current  Principal Amount of the Group I Offered  Certificates and
the  Underlying  Class  I-A-2B  Certificates  as of such date,  and (ii) the  aggregate  Stated  Principal
Balance of the Group I Mortgage  Loans with  original  terms to  maturity in excess of 30 years as of such
date,  an amount  equal to such excess  shall be shall be  distributed  by the Trustee to the Class I-B-IO
Certificates on such Distribution Date as a part of the Class I-B-IO Distribution Amount.

         On the  earlier  of (i) the  Distribution  Date in  occurring  in  November  2016  and  (ii)  the
Distribution  Date on which the final  distribution  of payments  from the Group I Mortgage  Loans and the
other assets in the trust is expected to be made,  funds on deposit in the Final Maturity  Reserve Account
will be distributed to the  Certificates in the following  order of priority  (provided,  however,  if the
Group I Mortgage  Loans are purchased on the related  Optional  Termination  Date, the funds on deposit in
the Final Maturity  Reserve  Account will be used to make payments in accordance  with  priorities  fourth
and fifth below after application of the Termination Purchase Price):

                  first,  to the  Class  I-A-1,  Class  I-A-2A,  Underlying  Class  I-A-2B  (or  the  Swap
         Counterparty  as set forth in the Grantor  Trust  Agreement)  and Class I-A-3  Certificates,  pro
         rata,  in  accordance  with their  respective  outstanding  Current  Principal  Amounts until the
         Current Principal Amounts thereof have been reduced to zero;

                  second,  sequentially,  to the Class I-B-1, Class I-B-2, Class I-B-3, Class I-B-4, Class
         I-B-5, Class I-B-6, Class I-B-7, Class I-B-8 and Class I-B-9  Certificates,  in that order, after
         giving effect to principal  distributions on such Distribution  Date, until the Current Principal
         Amounts of each such Class thereof have been reduced to zero;

                  third,  to each Class of Group I Offered  Certificates  (other  than the  Grantor  Trust
         Class I-A-2B  Certificates)  and the Underlying Class I-A-2B  Certificates,  any Current Interest
         and Interest  Carry Forward  Amount for each such Class  remaining  unpaid after giving effect to
         interest  distributions  on such  Distribution  Date in accordance  with payment  priorities  set
         forth in Section 6.01(a);

                  fourth,  to each Class of Group I Offered  Certificates  (other than the  Grantor  Trust
         Class  I-A-2B  Certificates)  and the  Underlying  Class  I-A-2B  Certificates,  any  Basis  Risk
         Shortfall  Carry-forward  Amount for each such Class remaining  unpaid after giving effect to the
         distributions  on such  Distribution  Date in  accordance  with payment  priorities  set forth in
         Section 6.01(a); and

                  fifth, to the Class I-B-IO Certificates, any remaining amount.

         The  forgoing  distributions  will be treated as an amount paid by the holder of the Class I-B-IO
Certificates  to purchase  the  outstanding  Offered  Certificates  and will be deemed made  pursuant to a
mandatory purchase of the Offered Certificates by the holder of the Class I-B-IO Certificates.

                                                ARTICLE V

                                               Certificates

         Section 5.01.     Certificates.  (a) The  Depository,  the Depositor and the Trustee have entered
into a Depository  Agreement  dated as of the Closing Date (the  "Depository  Agreement").  Except for the
Residual  Certificates,  the  Private  Certificates  and the  Individual  Certificates  and as provided in
Section 5.01(b),  the Certificates  shall at all times remain  registered in the name of the Depository or
its  nominee  and at all  times:  (i) registration  of such  Certificates  may not be  transferred  by the
Trustee except to a successor to the  Depository;  (ii) ownership  and transfers of  registration  of such
Certificates  on the books of the  Depository  shall be governed by applicable  rules  established  by the
Depository;  (iii) the  Depository may collect its usual and customary fees, charges and expenses from its
Depository  Participants;  (iv) the  Trustee  shall deal with the  Depository  as  representative  of such
Certificate  Owners of the  respective  Class of  Certificates  for purposes of  exercising  the rights of
Certificateholders   under  this   Agreement,   and  requests  and   directions  for  and  votes  of  such
representative  shall  not be  deemed  to be  inconsistent  if they are made  with  respect  to  different
Certificate  Owners;  and (v) the  Trustee  may  rely  and  shall  be  fully  protected  in  relying  upon
information furnished by the Depository with respect to its Depository Participants.

         The Residual  Certificates and the Private Certificates are initially Physical  Certificates.  If
at any time the Holders of all of the  Certificates  of one or more such Classes  request that the Trustee
cause such Class to  become Global  Certificates,  the Trustee and the Depositor  will take such action as
may be reasonably  required to cause the Depository to accept such Class or  Classes for trading if it may
legally be so traded.

         All transfers by Certificate  Owners of such respective  Classes of Book-Entry  Certificates  and
any Global  Certificates  shall be made in accordance  with the  procedures  established by the Depository
Participant or brokerage firm  representing  such Certificate  Owners.  Each Depository  Participant shall
only transfer  Book-Entry  Certificates  of  Certificate  Owners it  represents or of brokerage  firms for
which it acts as agent in accordance with the Depository's normal procedures.

         (b)      If (i)(A)  the  Depositor  advises  the  Trustee in writing  that the  Depository  is no
longer willing or able to properly discharge its  responsibilities  as Depository and (B) the Depositor is
unable to locate a qualified  successor  within 30 days or (ii) the  Depositor  at its option  advises the
Trustee in writing that it elects to terminate the book-entry  system through the Depository,  the Trustee
shall request that the Depository  notify all  Certificate  Owners of the occurrence of any such event and
of the availability of definitive,  fully  registered  Certificates to Certificate  Owners  requesting the
same. Upon surrender to the Trustee of the  Certificates  by the  Depository,  accompanied by registration
instructions from the Depository for registration, the Trustee shall issue the definitive Certificates.

         In addition,  if an Event of Default has  occurred  and is  continuing,  each  Certificate  Owner
materially adversely affected thereby may at its option request a definitive  Certificate  evidencing such
Certificate  Owner's  interest in the related Class of Certificates.  In order to make such request,  such
Certificate  Owner shall,  subject to the rules and procedures of the  Depository,  provide the Depository
or the related  Depository  Participant  with directions for the Trustee to exchange or cause the exchange
of the  Certificate  Owner's  interest in such Class of Certificates  for an equivalent  interest in fully
registered  definitive  form.  Upon receipt by the Trustee of instructions  from the Depository  directing
the Trustee to effect such  exchange  (such  instructions  to contain  information  regarding the Class of
Certificates and the Current Principal Amount being exchanged,  the Depository  Participant  account to be
debited  with the  decrease,  the  registered  holder  of and  delivery  instructions  for the  definitive
Certificate,  and any other  information  reasonably  required  by the  Trustee),  (i) the  Trustee  shall
instruct the Depository to reduce the related  Depository  Participant's  account by the aggregate Current
Principal  Amount  of the  definitive  Certificate,  (ii)  the  Trustee  shall  execute  and  deliver,  in
accordance  with the  registration  and delivery  instructions  provided by the  Depository,  a Definitive
Certificate  evidencing such  Certificate  Owner's  interest in such Class of  Certificates  and (iii) the
Trustee shall  execute a new  Book-Entry  Certificate  reflecting  the reduction in the aggregate  Current
Principal Amount of such Class of Certificates by the amount of the definitive Certificates.
         Neither  the  Depositor  nor the  Trustee  shall be liable for any delay in the  delivery  of any
instructions  required  pursuant  to this  Section  5.01(b)  and may  conclusively  rely on,  and shall be
protected in relying on, such instructions.

         (c)      (i)      As provided herein, the REMIC  Administrator will make an election to treat the
segregated  pool of assets  consisting  of the Group I Mortgage  Loans and certain  other  related  assets
subject to this Agreement as a REMIC for federal income tax purposes,  and such  segregated pool of assets
will be  designated  as  "REMIC I."  Component  I of the  Class R  Certificates  will  represent  the sole
Class of  "residual  interests" in REMIC I for purposes of the REMIC  Provisions (as defined herein) under
federal income tax law. The following table  irrevocably  sets forth the  designation,  pass-through  rate
(the  "Uncertificated  REMIC I Pass-Through Rate") and initial  Uncertificated  Principal Balance for each
of the "regular  interests"  in REMIC I (the "REMIC I  Regular  Interests").  None of the REMIC I  Regular
Interests will be certificated.

                                                       Uncertificated
                                                    REMIC I Pass-Through    Initial Uncertificated
   Class Designation for each REMIC I Interest              Rate              Principal Balance

W                                                           (1)                      N/A
LT1                                                     Variable(1)            $433,034,227.58
LT2                                                     Variable(1)               $19,345.76
LT3                                                        0.00%                  $23,964.39
LT4                                                     Variable(1)               $23,964.39
I-X-I                                                      0.400%                    (2)
Component I of the Class R                                  N/A                      N/A
___________________________________
(1)  Calculated as provided in the definition of Uncertificated REMIC I Pass-Through Rate.

(2)  REMIC I Regular  Interest I-X-II will not have an  Uncertificated  Principal  Balance,  but will bear
     interest at a fixed  pass-through  rate equal to 0.400% per annum on a notional  amount  equal to the
     aggregate  Stated  Principal  Balance  immediately  prior to such  Distribution  Date of the  Group I
     Mortgage Loans having "hard" prepayment charges for a term of three years from origination.

                  (ii)     As provided herein, the REMIC  Administrator will make an election to treat the
segregated  pool of assets  consisting of the Group II Mortgage  Loans and certain  other  related  assets
subject to this Agreement as a REMIC for federal income tax purposes,  and such  segregated pool of assets
will be  designated  as  "REMIC II."  Component II  of the Class R  Certificates  will  represent the sole
Class of  "residual  interests" in REMIC II for purposes of the REMIC  Provisions under federal income tax
law. The following table irrevocably sets forth the designation,  pass-through  rate (the  "Uncertificated
REMIC II  Pass-Through  Rate") and  initial  Uncertificated  Principal  Balance  for each of the  "regular
interests" in REMIC II (the "REMIC II  Regular  Interests").  None of the REMIC II Regular  Interests will
be certificated.

  Class Designation for each REMIC II     Uncertificated REMIC II Pass-Through          Initial Uncertificated
                Interest                                  Rate                             Principal Balance
__________________________________________________________________________________________________________________
LT5                                                    Variable(1)                          $378,276,455.31
LT6                                                    Variable(1)                            $12,650.57
LT7                                                       0.00%                               $25,183.37
LT8                                                    Variable(1)                            $25,183.37
Component II of the Class R                                N/A                                    N/A

(1)               Calculated as provided in the definition of Uncertificated REMIC II Pass-Through Rate.


     As provided  herein,  the REMIC  Administrator  will make an election to treat the segregated pool of
     assets  consisting  of the REMIC I Regular  Interests  and the  REMIC II  Regular  Interests  and any
     proceeds  thereof as a REMIC for federal  income tax  purposes,  and such  segregated  pool of assets
     will be  designated as  "REMIC III."  Component II  of the Class R  Certificates  will  represent the
     sole class of  "residual  interests" in REMIC III for purposes of the REMIC  Provisions under federal
     income tax law. The following table  irrevocably  sets forth the designation,  the Pass-Through  Rate
     for the Class of Certificates  bearing the same  designation  (which is, with the substitution of the
     Modified  Net Rate Cap in each  place  where the Net Rate Cap occurs in the case of the Class I-A and
     Class I-B  Certificates,  the  Uncertificated  REMIC III  Pass-Through  Rate) and  initial  principal
     amount or  Uncertificated  Principal  Balance for each of the "regular  interests" in REMIC III  (the
     "REMIC III  Regular  Interests").  For  federal  income tax  purposes,  payment of (i) any Basis Risk
     Shortfall or Basis Risk  Shortfall  Carry Forward  Amount to any Class of  Certificates,  (ii) in the
     case of the Class I-A or Class I-B  Certificates,  interest accrued at a Pass-Through  Rate in excess
     of the Modified  Net Rate Cap,  and (iii) any amounts to the Class I-XP and Class II-XP  Certificates
     (which  shall not be treated as an  interest  in any REMIC,  but as a  pass-through  interest  in the
     Trust  entitled to any  prepayment  penalties  payable with respect to the Group I Mortgage Loans and
     Group II Mortgage  Loans,  respectively)  shall be treated as paid  outside of any REMIC formed under
     this  Agreement  and shall not be part of the  entitlement  of the REMIC  III  Regular  Interest  the
     ownership of which is represented  by the Class of  Certificates  receiving  such payment.  REMIC III
     Regular Interests I-B-IO-I, I-B-IO-P, II-B-IO-I and II-B-IO-P will not be certificated.

         The  Classes  of the  Certificates  shall  have the  following  designations,  initial  principal
amounts and Pass-Through Rates:

           Designation                      Initial Principal              Pass-Through Rate
_________________________________________________________________________________________________
I-A-1                                              $232,835,000.00                (1)
I-A-2A                                              $65,000,000.00                (1)
Underlying I-A-2B                                   $51,418,000.00                (1)
I-A-3                                               $38,806,000.00                (1)
I-X                                                       Notional                (2)
I-B-1                                               $10,394,000.00                (1)
I-B-2                                                $8,229,000.00                (1)
I-B-3                                                $3,032,000.00                (1)
I-B-4                                                $5,414,000.00                (1)
I-B-5                                                $3,032,000.00                (1)
I-B-6                                                $2,166,000.00                (1)
I-B-7                                                $2,382,000.00                (1)
I-B-8                                                $2,166,000.00                (1)
I-B-9                                                $2,166,000.00                (1)
II-A-1                                             $203,623,000.00                (1)
II-A-2A                                             $44,518,000.00                (1)
Underlying II-A-2B                                  $57,293,000.00                (1)
II-A-3                                              $33,937,000.00                (1)
II-B-1                                              $13,620,000.00                (1)
II-B-2                                               $7,567,000.00                (1)
II-B-3                                               $5,486,000.00                (1)
II-B-4                                               $2,081,000.00                (1)
II-B-5                                               $7,378,000.00                (1)
I-XP-1                                                         N/A                (3)
I-XP-2                                                         N/A                (3)
II-XP                                                          N/A                (3)
I-B-IO                                               $6,061,502.12                (4)
II-B-IO                                              $2,836,472.62                (5)
Component III of the Class R                                   N/A                N/A
________________

(1)  The Class I-A-1,  Class I-A-2A,  Underlying  Class  I-A-2B,  Class I-A-3,  Class I-B-1,  Class I-B-2,
     Class I-B-3,  Class I-B-4,  Class I-B-5,  Class I-B-6,  Class I-B-7,  Class I-B-8, Class I-B-9, Class
     II-A-1,  Class II-A-2A,  Underlying Class II-A-2B,  Class II-A-3,  Class II-B-1,  Class II-B-2, Class
     II-B-3,  Class II-B-4 and Class II-B-5  Certificates  will bear interest at a pass-through rate equal
     to the least of (i)  One-Month  LIBOR plus the  related  Margin,  (ii) 10.50% per annum and (iii) the
     related Net Rate Cap. With respect to the Group I  Certificates  on any  Distribution  Date occurring
     in or after  November  2016,  in which an amount is payable  to the Final  Maturity  Reserve  Account
     pursuant to Section  4.10,  if the Maximum  Coupon  Strip Rate  exceeds  the Coupon  Strip Rate,  for
     federal income tax purposes,  each REMIC III Regular Interest,  the ownership of which is represented
     by the Class I-A Certificates and Class I-B  Certificates,  will bear interest at a Pass-Through Rate
     equal to the least of (i) One-Month  LIBOR plus the related  Margin,  (ii) 10.50% per annum and (iii)
     the Modified Net Rate Cap. The  entitlements of holders of the Class I-A  Certificates  and Class I-B
     Certificates  to receive  interest in excess of this modified  Pass-Through  Rate shall be treated as
     paid outside of any REMIC formed under this  Agreement  and shall not be part of the  entitlement  of
     the REMIC III Regular  Interest the ownership of which is  represented  by the Class of  Certificates
     receiving  such  payment,  instead  such  amount  shall be deemed  to have  been  paid  from  amounts
     distributable in respect of REMIC IV Regular Interest I-B-IO.

(2)  The Class I-X  Certificates  will bear  interest  at a fixed  pass-through  rate  equal to 0.400% per
     annum on the related Notional Amount.

(3)  The Class XP Certificates  will not bear any interest.  The holders of the Class I-XP-2  Certificates
     will be entitled  to the "hard"  Prepayment  Charges  received on the Hard  Prepayment  Charge  Loans
     included in Loan Group I and the  holders of the Class  I-XP-1  Certificates  will be entitled to all
     other  Prepayment  Charges  received on the Group I Mortgage  Loans to the extent not retained by the
     related  servicer.  The holders of the Class II-XP  Certificates  will be entitled to the  Prepayment
     Charges  received on the Group II Mortgage  Loans.  The Class XP  Certificates  will not represent an
     interest in any REMIC.  They will  instead  represent  an interest in the Trust  constituted  by this
     Agreement that is a strip of Prepayment Charges associated with the Prepayment Charge Loans.

(4)  The Class  I-B-IO  Certificates  will bear  interest  at a per annum rate  equal to the Class  I-B-IO
     Pass-Through  Rate on the  related  Notional  Amount.  Amounts  paid,  or deemed  paid,  to the Class
     I-B-IO  Certificates  shall be deemed  to first be paid to REMIC III  Regular  Interest  I-B-IO-I  in
     reduction of accrued and unpaid  interest  thereon until such accrued and unpaid  interest shall have
     been  reduced  to zero and  shall  then be deemed  paid to REMIC III  Regular  Interest  I-B-IO-P  in
     reduction of the principal balance thereof.

(5)  The Class  II-B-IO  Certificates  will bear  interest at a per annum rate equal to the Class  II-B-IO
     Pass-Through  Rate on the  related  Notional  Amount.  Amounts  paid,  or deemed  paid,  to the Class
     II-B-IO  Certificates  shall be deemed to first be paid to REMIC III Regular  Interest  II-B-IO-I  in
     reduction of accrued and unpaid  interest  thereon until such accrued and unpaid  interest shall have
     been  reduced  to zero and shall  then be deemed  paid to REMIC III  Regular  Interest  II-B-IO-P  in
     reduction of the principal balance thereof.

                  (iii)    As provided herein, the REMIC  Administrator will make an election to treat the
segregated pool of assets  consisting of REMIC III Regular  Interests  I-B-IO-I,  I-B-IO-P,  II-B-IO-I and
II-B-IO-P and any proceeds  thereof as a REMIC for federal income tax purposes,  and such  segregated pool
of assets will be designated as "REMIC IV."  The Class R-X  Certificates  will represent the sole Class of
"residual  interests" in REMIC IV for purposes of the REMIC  Provisions  under federal income tax law. The
following table  irrevocably  sets forth the  designation,  Uncertificated  Pass-Through  Rate and initial
Uncertificated  Principal  Balance for both of the "regular  interests" in REMIC IV (the "REMIC IV Regular
Interests").

Class Designation for each REMIC IV        Uncertificated REMIC IV             Initial Uncertificated
              Interest                        Pass-Through Rate                   Principal Balance
___________________________________________________________________________________________________________
 I-B-IO                                                              (1)                      $6,061,502.12
 II-B-IO                                                             (2)                      $2,836,472.62
 Class R-X                                                           N/A                                N/A

(1)  The Class  I-B-IO  Certificates  will bear  interest  at a per annum rate  equal to the Class  I-B-IO
     Pass-Through  Rate on its  Notional  Amount.  REMIC  IV  Regular  Interest  I-B-IO  will  not have an
     Uncertificated  Pass-Through Rate, but will be entitled to 100% of all amounts  distributed or deemed
     distributed on REMIC III Regular Interests I-B-IO-I and I-B-IO-P.

(2)  The Class  II-B-IO  Certificates  will bear  interest at a per annum rate equal to the Class  II-B-IO
     Pass-Through  Rate on its  Notional  Amount.  REMIC  IV  Regular  Interest  II-B-IO  will not have an
     Uncertificated  Pass-Through Rate, but will be entitled to 100% of all amounts  distributed or deemed
     distributed on REMIC III Regular Interests II-B-IO-I and II-B-IO-P.

         (d)      Solely for  purposes of  Section 1.860G-1(a)(4)(iii) of  the Treasury  regulations,  the
Distribution  Date immediately  following the maturity date for the Mortgage Loan with the latest maturity
date in the  Trust  Fund has been  designated  as the  "latest  possible  maturity  date"  for the REMIC I
Regular  Interests,  REMIC II Regular Interests,  REMIC III Regular Interests,  REMIC IV Regular Interests
and the Certificates.

         (e)      With  respect  to each  Distribution  Date,  each  Class of  Certificates  shall  accrue
interest during the related  Interest  Accrual  Period.  With respect to each  Distribution  Date and each
Class of Class A  Certificates  and Class B  Certificates,  interest shall be calculated on the basis of a
360-day year and the actual number of days elapsed,  in each case, based upon the respective  Pass-Through
Rate  set  forth,  or  determined  as  provided,   above  and  the  Current   Principal   Amount  of  such
Class applicable  to  such  Distribution  Date.  With  respect  to  each  Distribution  Date  and  Class X
Certificates, interest shall be calculated on the basis of a 360-day year consisting of 30-day months.

         (f)      The  Certificates  shall be  substantially  in the forms set forth in Exhibits A-1, A-2,
A-3, A-4,  A-5, A-6, A-7 and A-8. On original  issuance,  the Trustee  shall sign,  countersign  and shall
deliver them at the direction of the  Depositor.  Pending the  preparation of definitive  Certificates  of
any Class, the Trustee may sign and countersign temporary  Certificates that are printed,  lithographed or
typewritten,  in authorized  denominations  for Certificates of such Class,  substantially of the tenor of
the  definitive  Certificates  in lieu of which  they are  issued  and with such  appropriate  insertions,
omissions,  substitutions  and other variations as the officers or authorized  signatories  executing such
Certificates  may  determine,  as  evidenced  by  their  execution  of  such  Certificates.  If  temporary
Certificates  are  issued,  the  Depositor  will cause  definitive  Certificates  to be  prepared  without
unreasonable  delay. After the preparation of definitive  Certificates,  the temporary  Certificates shall
be exchangeable  for definitive  Certificates  upon surrender of the temporary  Certificates at the office
of the  Trustee,  without  charge  to the  Holder.  Upon  surrender  for  cancellation  of any one or more
temporary  Certificates,  the Trustee shall sign and countersign  and deliver in exchange  therefor a like
aggregate  principal  amount, in authorized  denominations  for such Class, of definitive  Certificates of
the same Class.  Until so  exchanged,  such  temporary  Certificates  shall in all respects be entitled to
the same benefits as definitive Certificates.

         (g)      Each Class of  Book-Entry  Certificates  will be registered as a single  Certificate  of
such  Class held by a nominee of the  Depository or the DTC Custodian,  and  beneficial  interests will be
held by investors  through the  book-entry  facilities of the Depository in minimum  denominations  of, in
the case of the Offered Certificates,  $25,000 and increments of $1.00 in excess thereof,  except that one
Certificate  of each such Class may be issued in a different  amount so that the sum of the  denominations
of all outstanding  Certificates of such Class shall  equal the Current  Principal Amount of such Class on
the Closing Date. On the Closing Date,  the Trustee shall execute and  countersign  Physical  Certificates
all in an aggregate  principal  amount that shall equal the Current  Principal Amount of such Class on the
Closing  Date.  The  Private  Certificates  (other  than the  Residual  Certificates)  shall be  issued in
certificated  fully-registered  form in minimum dollar  denominations of $25,000 and integral multiples of
$1.00 in excess  thereof,  except that one Private  Certificate of each Class may be issued in a different
amount so that the sum of the  denominations of all outstanding  Private  Certificates of such Class shall
equal the Current  Principal  Amount of such Class on the Closing Date.  The Residual  Certificates  shall
each be issued in certificated  fully-registered  form. Each Class of Global  Certificates,  if any, shall
be issued in fully registered form in minimum dollar  denominations  of $50,000 and integral  multiples of
$1.00 in excess thereof,  except that one Certificate of each Class may be in a different  denomination so
that the sum of the  denominations of all outstanding  Certificates of such Class shall  equal the Current
Principal  Amount of such Class on the Closing  Date.  On the Closing Date,  the Trustee shall execute and
countersign (i) in the case of each Class of Offered  Certificates,  the Certificate in the entire Current
Principal  Amount of the  respective  Class and  (ii) in the case of each Class of  Private  Certificates,
Individual  Certificates  all in an  aggregate  principal  amount that shall  equal the Current  Principal
Amount of each  such  respective  Class on  the  Closing  Date.  The  Certificates  referred  to in clause
(i) and if at any time there are to be Global Certificates,  the Global Certificates shall be delivered by
the Depositor to the Depository or pursuant to the  Depository's  instructions,  shall be delivered by the
Depositor on behalf of the  Depository to and  deposited  with the DTC  Custodian.  The Trustee shall sign
the  Certificates by facsimile or manual  signature and countersign  them by manual signature on behalf of
the  Trustee by one or more  authorized  signatories,  each of whom shall be  Responsible  Officers of the
Trustee or its agent. A Certificate  bearing the manual and facsimile  signatures of individuals  who were
the  authorized  signatories  of the Trustee or its agent at the time of issuance  shall bind the Trustee,
notwithstanding  that such  individuals  or any of them have  ceased to hold such  positions  prior to the
delivery of such Certificate.

         (h)      No Certificate  shall be entitled to any benefit under this  Agreement,  or be valid for
any purpose,  unless there  appears on such  Certificate  the manually  executed  countersignature  of the
Trustee or its agent, and such  countersignature  upon any Certificate shall be conclusive  evidence,  and
the  only  evidence,  that  such  Certificate  has  been  duly  executed  and  delivered  hereunder.   All
Certificates  issued on the  Closing  Date  shall be dated  the  Closing  Date.  All  Certificates  issued
thereafter shall be dated the date of their countersignature.

         (i)      The Closing  Date is hereby  designated  as the  "startup"  day of each  2006-AR3  REMIC
within the meaning of Section 860G(a)(9) of the Code.

         (j)      For federal  income tax purposes,  each  2006-AR3  REMIC shall have a tax year that is a
calendar year and shall report income on an accrual basis.

         (k)      The Trustee on behalf of the Trust shall cause each  2006-AR3  REMIC to timely  elect to
be  treated  as a REMIC  under  Section 860D  of the Code.  Any  inconsistencies  or  ambiguities  in this
Agreement  or in the  administration  of any Trust  established  hereby shall be resolved in a manner that
preserves the validity of such elections.

         (l)      The  following  legend  shall be  placed  on the  Residual  Certificates,  whether  upon
original  issuance or upon issuance of any other  Certificate  of any such Class in  exchange  therefor or
upon transfer thereof:

         ANY RESALE,  TRANSFER OR OTHER  DISPOSITION OF THIS  CERTIFICATE MAY BE MADE ONLY IF THE PROPOSED
         TRANSFEREE  PROVIDES  A  TRANSFER  AFFIDAVIT  TO THE  SERVICER  AND THE  TRUSTEE  THAT  (1)  SUCH
         TRANSFEREE  IS NOT (A) THE  UNITED  STATES,  ANY  STATE OR  POLITICAL  SUBDIVISION  THEREOF,  ANY
         POSSESSION  OF THE  UNITED  STATES,  OR ANY  AGENCY OR  INSTRUMENTALITY  OF ANY OF THE  FOREGOING
         (OTHER THAN AN  INSTRUMENTALITY  WHICH IS A CORPORATION  IF ALL OF ITS  ACTIVITIES ARE SUBJECT TO
         TAX AND EXCEPT FOR FREDDIE  MAC, A MAJORITY  OF ITS BOARD OF  DIRECTORS  IS NOT  SELECTED BY SUCH
         GOVERNMENTAL UNIT), (B) A FOREIGN GOVERNMENT,  ANY INTERNATIONAL  ORGANIZATION,  OR ANY AGENCY OR
         INSTRUMENTALITY  OF EITHER OF THE FOREGOING,  (C) ANY  ORGANIZATION  (OTHER THAN CERTAIN FARMERS'
         COOPERATIVES  DESCRIBED  IN  SECTION  521 OF THE CODE)  WHICH IS EXEMPT  FROM THE TAX  IMPOSED BY
         CHAPTER 1 OF THE CODE  UNLESS SUCH  ORGANIZATION  IS SUBJECT TO THE TAX IMPOSED BY SECTION 511 OF
         THE CODE  (INCLUDING  THE TAX IMPOSED BY SECTION 511 OF THE CODE ON  UNRELATED  BUSINESS  TAXABLE
         INCOME),  (D) RURAL ELECTRIC AND TELEPHONE  COOPERATIVES  DESCRIBED IN SECTION  1381(a)(2)(C)  OF
         THE CODE,  (E) AN ELECTING  LARGE  PARTNERSHIP  UNDER SECTION 775(a) OF THE CODE (ANY SUCH PERSON
         DESCRIBED IN THE  FOREGOING  CLAUSES  (A),  (B),  (C),  (D) OR (E) BEING HEREIN  REFERRED TO AS A
         "DISQUALIFIED ORGANIZATION"),  OR (F) AN AGENT OF A DISQUALIFIED ORGANIZATION,  (2) NO PURPOSE OF
         SUCH  TRANSFER  IS TO  IMPEDE  THE  ASSESSMENT  OR  COLLECTION  OF TAX  AND (3)  SUCH  TRANSFEREE
         SATISFIES  CERTAIN  ADDITIONAL  CONDITIONS  RELATING TO THE  FINANCIAL  CONDITION OF THE PROPOSED
         TRANSFEREE.  NOTWITHSTANDING THE REGISTRATION IN THE CERTIFICATE  REGISTER OR ANY TRANSFER,  SALE
         OR  OTHER  DISPOSITION  OF THIS  CERTIFICATE  TO A  DISQUALIFIED  ORGANIZATION  OR AN  AGENT OF A
         DISQUALIFIED  ORGANIZATION,  SUCH REGISTRATION  SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR EFFECT
         WHATSOEVER  AND SUCH  PERSON  SHALL  NOT BE  DEEMED  TO BE A  CERTIFICATEHOLDER  FOR ANY  PURPOSE
         HEREUNDER,  INCLUDING,  BUT NOT  LIMITED TO, THE RECEIPT OF  DISTRIBUTIONS  ON THIS  CERTIFICATE.
         EACH  HOLDER  OF THIS  CERTIFICATE  BY  ACCEPTANCE  OF THIS  CERTIFICATE  SHALL BE DEEMED TO HAVE
         CONSENTED TO THE PROVISIONS OF THIS PARAGRAPH.

         Section 5.02.     Registration  of Transfer and Exchange of  Certificates.  (a) The Trustee shall
maintain  at its  Corporate  Trust  Office a  Certificate  Register in which,  subject to such  reasonable
regulations as it may prescribe,  the Trustee shall provide for the  registration of  Certificates  and of
transfers and exchanges of Certificates as herein provided.

         (b)      Subject to  Section  5.01(a)  and,  in the case of any Global  Certificate  or  Physical
Certificate  upon the  satisfaction of the conditions set forth below,  upon surrender for registration of
transfer  of any  Certificate  at any office or agency of the Trustee  maintained  for such  purpose,  the
Trustee  shall  sign,  countersign  and  shall  deliver,  in the  name  of the  designated  transferee  or
transferees,  a new Certificate of a like Class and aggregate Fractional  Undivided Interest,  but bearing
a different number.

         (c)      By  acceptance  of  a  Private  Certificate  or a  Residual  Certificate,  whether  upon
original issuance or subsequent  transfer,  each holder of such Certificate  acknowledges the restrictions
on the transfer of such  Certificate  set forth in the Securities  Legend and agrees that it will transfer
such a  Certificate  only as provided  herein.  In  addition to the  provisions  of Section  5.02(h),  the
following  restrictions  shall  apply with  respect to the  transfer  and  registration  of transfer of an
Private  Certificate  or a Residual  Certificate  to a  transferee  that takes  delivery in the form of an
Individual Certificate:

                  (i)      The Trustee  shall  register the transfer of an Individual  Certificate  if the
requested  transfer  is  being  made to a  transferee  who  has  provided  the  Trustee  with a Rule  144A
Certificate or comparable evidence as to its QIB status.

                  (ii)     The Trustee shall  register the transfer of any  Individual  Certificate if (x)
the  transferor  has  advised the  Trustee in writing  that the  Certificate  is being  transferred  to an
Institutional  Accredited  Investor along with facts  surrounding the transfer as set forth in Exhibit F-1
hereto;  and (y) prior to the transfer the transferee  furnishes to the Trustee an Investment  Letter (and
the Trustee  shall be fully  protected in so doing),  provided  that,  if based upon an Opinion of Counsel
addressed  to the  Trustee to the effect  that the  delivery  of (x) and (y) above are not  sufficient  to
confirm that the proposed  transfer is being made pursuant to an exemption  from, or in a transaction  not
subject to, the  registration  requirements of the Securities Act and other  applicable  laws, the Trustee
shall as a condition of the  registration  of any such  transfer  require the  transferor  to furnish such
other  certifications,  legal  opinions  or other  information  prior to  registering  the  transfer of an
Individual Certificate as shall be set forth in such Opinion of Counsel.

         (d)      So long  as a  Global  Certificate  of such  Class is  outstanding  and is held by or on
behalf of the Depository,  transfers of beneficial  interests in such Global Certificate,  or transfers by
holders  of  Individual  Certificates  of such  Class to  transferees  that take  delivery  in the form of
beneficial  interests in the Global Certificate,  may be made only in accordance with Section 5.02(h), the
rules of the Depository and the following:

                  (i)      In  the  case  of  a  beneficial  interest  in  the  Global  Certificate  being
transferred to an Institutional  Accredited  Investor,  such transferee shall be required to take delivery
in the form of an Individual  Certificate  or  Certificates  and the Trustee shall  register such transfer
only upon compliance with the provisions of Section 5.02(c)(ii).

                  (ii)     In the case of a beneficial  interest in a Class of Global  Certificates  being
transferred to a transferee  that takes delivery in the form of an Individual  Certificate or Certificates
of such Class,  except as set forth in clause  (i) above,  the Trustee  shall  register such transfer only
upon compliance with the provisions of Section 5.02(c)(i).

                  (iii)    In the case of an  Individual  Certificate  of a Class being  transferred  to a
transferee  that takes  delivery  in the form of a  beneficial  interest in a Global  Certificate  of such
Class,  the Trustee shall  register such transfer if the  transferee  has provided the Trustee with a Rule
144A Certificate or comparable evidence as to its QIB status.

                  (iv)     No  restrictions  shall apply with respect to the transfer or  registration  of
transfer  of a  beneficial  interest  in the Global  Certificate  of a Class to  a  transferee  that takes
delivery in the form of a  beneficial  interest in the Global  Certificate  of such Class;  provided  that
each such transferee  shall be deemed to have made such  representations  and warranties  contained in the
Rule 144A Certificate as are sufficient to establish that it is a QIB.

         (e)      Subject  to  Section  5.02(h),  an  exchange  of  a  beneficial  interest  in  a  Global
Certificate of a Class for an Individual  Certificate  or  Certificates  of such Class,  an exchange of an
Individual  Certificate or Certificates of a Class for a beneficial  interest in the Global Certificate of
such  Class and  an  exchange  of  an  Individual  Certificate  or  Certificates  of a  Class for  another
Individual  Certificate or Certificates of such Class (in each case,  whether or not such exchange is made
in  anticipation  of subsequent  transfer,  and, in the case of the Global  Certificate of such Class,  so
long as such  Certificate is outstanding  and is held by or on behalf of the  Depository) may be made only
in accordance with Section 5.02(h), the rules of the Depository and the following:

                  (i)      A holder of a  beneficial  interest in a Global  Certificate  of a Class may at
any time exchange such beneficial interest for an Individual Certificate or Certificates of such Class.

                  (ii)     A holder of an Individual  Certificate or Certificates of a Class may  exchange
such  Certificate or  Certificates  for a beneficial  interest in the Global  Certificate of such Class if
such holder furnishes to the Trustee a Rule 144A Certificate or comparable evidence as to its QIB status.

                  (iii)    A holder of an Individual  Certificate of a Class may exchange such Certificate
for an equal aggregate principal amount of Individual  Certificates of such Class in different  authorized
denominations without any certification.

         (f)      (i) Upon  acceptance  for  exchange  or  transfer  of  an  Individual  Certificate  of a
Class for a beneficial  interest in a Global  Certificate of such Class as  provided  herein,  the Trustee
shall cancel such  Individual  Certificate  and shall (or shall request the  Depository to) endorse on the
schedule  affixed to the applicable  Global  Certificate (or on a continuation of such schedule affixed to
the  Global  Certificate  and  made a part  thereof)  or  otherwise  make  in its  books  and  records  an
appropriate  notation  evidencing the date of such exchange or transfer and an increase in the certificate
balance  of the  Global  Certificate  equal to the  certificate  balance  of such  Individual  Certificate
exchanged or transferred therefor.

                  (ii)     Upon  acceptance for exchange or transfer of a beneficial  interest in a Global
Certificate of a Class for an Individual  Certificate of such Class as provided herein,  the Trustee shall
(or shall request the Depository to) endorse on the schedule  affixed to such Global  Certificate (or on a
continuation  of such schedule  affixed to such Global  Certificate  and made a part thereof) or otherwise
make in its books and records an  appropriate  notation  evidencing  the date of such exchange or transfer
and a decrease in the certificate  balance of such Global Certificate equal to the certificate  balance of
such Individual Certificate issued in exchange therefor or upon transfer thereof.

         (g)      The Securities Legend shall be placed on any Individual  Certificate  issued in exchange
for  or  upon  transfer  of  another  Individual  Certificate  or of a  beneficial  interest  in a  Global
Certificate.

         (h)      Subject to the  restrictions  on transfer and  exchange set forth in this  Section 5.02,
the holder of any  Individual  Certificate  may  transfer or exchange  the same in whole or in part (in an
initial certificate  balance equal to the minimum authorized  denomination set forth in Section 5.01(g) or
any integral  multiple of $1.00 in excess  thereof) by  surrendering  such  Certificate  at the  Corporate
Trust  Office  of the  Trustee,  or at the  office  of any  transfer  agent,  together  with  an  executed
instrument of  assignment  and transfer  satisfactory  in form and substance to the Trustee in the case of
transfer  and a  written  request  for  exchange  in the case of  exchange.  The  holder  of a  beneficial
interest in a Global  Certificate  may,  subject to the rules and procedures of the Depository,  cause the
Depository  (or its  nominee) to notify the  Trustee in writing of a request  for  transfer or exchange of
such beneficial  interest for an Individual  Certificate or  Certificates.  Following a proper request for
transfer or exchange,  the Trustee shall,  within five Business Days of such request made at the Corporate
Trust Office of the Trustee,  sign,  countersign and deliver at the Corporate Trust Office of the Trustee,
to the  transferee  (in the case of  transfer)  or holder (in the case of exchange) or send by first class
mail at the risk of the  transferee  (in the case of transfer) or holder (in the case of exchange) to such
address  as  the  transferee  or  holder,  as  applicable,  may  request,  an  Individual  Certificate  or
Certificates,  as the case may require,  for a like aggregate  Fractional  Undivided  Interest and in such
authorized  denomination or denominations  as may be requested.  The presentation for transfer or exchange
of any  Individual  Certificate  shall  not be valid  unless  made at the  Corporate  Trust  Office of the
Trustee by the registered holder in person, or by a duly authorized attorney-in-fact.

         (i)      At the  option  of the  Certificateholders,  Certificates  may be  exchanged  for  other
Certificates of authorized  denominations of a like Class and  aggregate  Fractional  Undivided  Interest,
upon  surrender  of the  Certificates  to be  exchanged  at the  Corporate  Trust  Office of the  Trustee;
provided,  however,  that no  Certificate  may be  exchanged  for new  Certificates  unless  the  original
Fractional  Undivided  Interest  represented  by each such new  Certificate  (i) is at least  equal to the
minimum  authorized  denomination  or (ii) is  acceptable  to the Depositor as indicated to the Trustee in
writing.  Whenever  any  Certificates  are so  surrendered  for  exchange,  the  Trustee  shall  sign  and
countersign  and the  Trustee  shall  deliver  the  Certificates  which the  Certificateholder  making the
exchange is entitled to receive.

         (j)      If the Trustee so requires,  every Certificate  presented or surrendered for transfer or
exchange  shall be duly  endorsed  by, or be  accompanied  by a written  instrument  of  transfer,  with a
signature  guarantee,  in form satisfactory to the Trustee,  duly executed by the holder thereof or his or
her attorney duly authorized in writing.

         (k)      No service  charge shall be made for any transfer or exchange of  Certificates,  but the
Trustee  may  require  payment of a sum  sufficient  to cover any tax or  governmental  charge that may be
imposed in connection with any transfer or exchange of Certificates.

         (l)      The Trustee  shall  cancel all  Certificates  surrendered  for  transfer or exchange but
shall retain such  Certificates in accordance with its standard  retention policy or for such further time
as is required by the record  retention  requirements of the Securities  Exchange Act of 1934, as amended,
and thereafter may destroy such Certificates.

         Section 5.03.     Mutilated,  Destroyed,  Lost or Stolen  Certificates.  (a) If (i) any mutilated
Certificate is surrendered to the Trustee,  or the Trustee  receives  evidence to its  satisfaction of the
destruction,  loss or theft of any  Certificate,  and (ii) there is delivered to the Trustee such security
or indemnity as it may require to save it harmless,  and  (iii) the  Trustee has not received  notice that
such  Certificate  has been acquired by a third Person,  the Trustee shall sign,  countersign and deliver,
in  exchange  for or in  lieu  of any  such  mutilated,  destroyed,  lost  or  stolen  Certificate,  a new
Certificate  of like  tenor  and  Fractional  Undivided  Interest  but in each case  bearing  a  different
number.  The mutilated,  destroyed,  lost or stolen  Certificate  shall thereupon be canceled of record by
the Trustee and shall be of no further effect and evidence no rights.

         (b)      Upon the  issuance  of any new  Certificate  under this  Section 5.03,  the  Trustee may
require  the  payment  of a sum  sufficient  to cover  any tax or other  governmental  charge  that may be
imposed in relation  thereto  and any other  expenses  (including  the fees and  expenses of the  Trustee)
connected  therewith.  Any duplicate  Certificate  issued pursuant to this  Section 5.03  shall constitute
complete and  indefeasible  evidence of ownership in the Trust Fund, as if originally  issued,  whether or
not the lost, stolen or destroyed Certificate shall be found at any time.

         Section 5.04.     Persons  Deemed  Owners.  Prior  to  due  presentation  of  a  Certificate  for
registration  of transfer,  the  Depositor,  the Trustee and any agent of the Depositor or the Trustee may
treat the Person in whose name any  Certificate  is  registered as the owner of such  Certificate  for the
purpose of  receiving  distributions  pursuant  to  Section 6.01  and for all other  purposes  whatsoever.
Neither the  Depositor,  the Trustee nor any agent of the  Depositor  or the Trustee  shall be affected by
notice to the contrary.  No  Certificate  shall be deemed duly  presented for a transfer  effective on any
Record Date unless the  Certificate  to be transferred is presented no later than the close of business on
the third Business Day preceding such Record Date.

         Section 5.05.     Transfer  Restrictions  on Residual  Certificates.  (a) Residual  Certificates,
or  interests  therein,  may not be  transferred  without  the prior  express  written  consent of the Tax
Matters  Person  and the  Sponsor,  which  cannot be  unreasonably  withheld.  As a  prerequisite  to such
consent,  the proposed  transferee must provide the Tax Matters  Person,  the Sponsor and the Trustee with
an affidavit that the proposed  transferee is a Permitted  Transferee (and,  unless the Tax Matters Person
and the Sponsor  consent to the transfer to a person who is not a U.S.  Person,  an affidavit that it is a
U.S. Person) as provided in Section 5.05(b).

         (b)      No  transfer,  sale  or  other  disposition  of  a  Residual  Certificate  (including  a
beneficial  interest  therein) may be made unless,  prior to the transfer,  sale or other disposition of a
Residual  Certificate,  the proposed transferee (including the initial purchasers thereof) delivers to the
Tax Matters  Person,  the Trustee and the Depositor an affidavit in the form attached  hereto as Exhibit E
stating,  among other  things,  that as of the date of such  transfer  (i) such  transferee is a Permitted
Transferee and that (ii) such  transferee is not acquiring  such Residual  Certificate  for the account of
any person who is not a Permitted  Transferee.  The Tax Matters  Person shall not consent to a transfer of
a  Residual  Certificate  if it has actual  knowledge  that any  statement  made in the  affidavit  issued
pursuant to the preceding sentence is not true.  Notwithstanding  any transfer,  sale or other disposition
of a Residual Certificate to any Person who is not a Permitted  Transferee,  such transfer,  sale or other
disposition  shall be deemed to be of no legal force or effect  whatsoever  and such  Person  shall not be
deemed to be a Holder of a Residual  Certificate  for any purpose  hereunder,  including,  but not limited
to,  the  receipt of  distributions  thereon.  If any  purported  transfer  shall be in  violation  of the
provisions  of this  Section  5.05(b),  then the prior  Holder  thereof  shall,  upon  discovery  that the
transfer of such Residual  Certificate was not in fact permitted by this Section  5.05(b),  be restored to
all rights as a Holder  thereof  retroactive to the date of the purported  transfer.  None of the Trustee,
the Tax Matters  Person or the Depositor  shall be under any liability to any Person for any  registration
or  transfer  of a  Residual  Certificate  that is not  permitted  by this  Section  5.05(b) or for making
payments due on such  Residual  Certificate  to the  purported  Holder  thereof or taking any other action
with  respect to such  purported  Holder  under the  provisions  of this  Agreement so long as the written
affidavit  referred to above was received with respect to such transfer,  and the Tax Matters Person,  the
Trustee and the  Depositor,  as applicable,  had no knowledge  that it was untrue.  The prior Holder shall
be  entitled  to  recover  from any  purported  Holder of a  Residual  Certificate  that was in fact not a
permitted  transferee  under this  Section  5.05(b) at the time it became a Holder  all  payments  made on
such  Residual  Certificate.  Each  Holder of a Residual  Certificate,  by  acceptance  thereof,  shall be
deemed  for  all  purposes  to  have  consented  to the  provisions  of this  Section  5.05(b)  and to any
amendment of this  Agreement  deemed  necessary  (whether as a result of new  legislation or otherwise) by
counsel of the Tax Matters  Person or the  Depositor  to ensure  that the  Residual  Certificates  are not
transferred  to any  Person who is not a  Permitted  Transferee  and that any  transfer  of such  Residual
Certificates  will not cause the  imposition  of a tax upon the Trust or cause any 2006-AR3  REMIC to fail
to qualify as a REMIC.

         (c)      The Class R-X  Certificates  (including a beneficial  interest  therein) and, unless the
Tax Matters  Person  shall have  consented  in writing  (which  consent may be withheld in the Tax Matters
Person's sole discretion),  the Class R Certificates  (including a beneficial interest therein) may not be
purchased by or transferred to any person who is not a United States Person.

         (d)      By accepting a Residual  Certificate,  the purchaser  thereof agrees to be a Tax Matters
Person if it is the Holder of the  largest  percentage  interest of such  Certificate,  and  appoints  the
Trustee to act as its agent with respect to all matters concerning the tax obligations of the Trust.

         Section 5.06.     Restrictions on Transferability of Certificates.  (a) No offer, sale,  transfer
or other  disposition  (including  pledge) of any  Certificate  shall be made by any Holder thereof unless
registered  under  the  Securities  Act,  or an  exemption  from  the  registration  requirements  of  the
Securities Act and any applicable  state  securities or "Blue Sky" laws is available.  Except with respect
to (i) the initial  transfer of the Class XP Certificates  or Class R-X  Certificates on the Closing Date,
(ii) the transfer of the NIM  Securities to the NIM Issuer or the NIM Trustee,  or (iii) a transfer of the
Class XP Certificate  or Class R-X  Certificates  to the Depositor or any Affiliate of the  Depositor,  in
the event that a transfer  of a  Certificate  which is a Physical  Certificate  is to be made in  reliance
upon an exemption  from the  Securities  Act and  applicable  state  securities  laws,  in order to assure
compliance  with  the  Securities  Act and such  laws,  and the  prospective  transferee  (other  than the
Depositor) of such Certificate  signs and delivers to the Trustee an Investment  Letter, if the transferee
is an  Institutional  Accredited  Investor,  in the form set forth as Exhibit F-l  hereto,  or a Rule 144A
Certificate,  if the  transferee is a QIB, in the form set forth as  Exhibit F-2  hereto.  Notwithstanding
the provisions of the immediately  preceding  sentence,  no  restrictions  shall apply with respect to the
transfer or  registration  of  transfer  of a  beneficial  interest  in any  Certificate  that is a Global
Certificate  of a Class to a transferee  that takes  delivery in the form of a beneficial  interest in the
Global  Certificate of such  Class provided  that each such  transferee  shall be deemed to have made such
representations  and  warranties  contained in the Rule 144A  Certificate  as are  sufficient to establish
that it is a QIB.  In the case of a proposed  transfer of any  Certificate  to a  transferee  other than a
QIB,  the Trustee may require an Opinion of Counsel  addressed  to the Trustee  that such  transaction  is
exempt from the  registration  requirements  of the Securities  Act. The cost of such opinion shall not be
an expense of the Trustee or the Trust Fund.

         (b)      The Private Certificates shall each bear a Securities Legend.

         Section 5.07.     ERISA  Restrictions.  (a)  Subject to the  provisions  of  subsection  (b),  no
Residual  Certificates  or Private  Certificates  may be acquired  directly or indirectly by, or on behalf
of, an  employee  benefit  plan or other  retirement  arrangement  that is  subject to Title I of ERISA or
Section 4975  of the Code (a "Plan"),  or by a person using "plan  assets" of a Plan,  unless the proposed
transferee  provides  the  Trustee,  with an Opinion of Counsel  addressed to the Servicer and the Trustee
(upon which they may rely) that is satisfactory  to the Trustee,  which opinion will not be at the expense
of the Servicer or the Trustee,  that the  purchase of such  Certificates  by or on behalf of such Plan is
permissible  under  applicable  law, will not constitute or result in a nonexempt  prohibited  transaction
under ERISA or  Section 4975  of the Code and will not subject the Depositor,  the Servicer or the Trustee
to any obligation in addition to those undertaken in this Agreement.

         (b)      Unless  such  Person has  provided  an Opinion of  Counsel in  accordance  with  Section
5.07(a),  any Person  acquiring an interest in a Global  Certificate  which is a Private  Certificate,  by
acquisition  of such  Certificate,  shall be deemed to have  represented  to the  Trustee,  and any Person
acquiring  an interest in a Private  Certificate  in  definitive  form shall  represent  in writing to the
Trustee,  that it is not  acquiring  an interest in such  Certificate  directly  or  indirectly  by, or on
behalf of, or with "plan assets" of, any Plan.

         (c)      Each  beneficial  owner  of a  Class  I-B-1,  Class  I-B-2,  Class  I-B-3,  Class I-B-4,
Class I-B-5,  Class I-B-6, Class I-B-7, Class I-B-8, Class I-B-9, Class II-B-1, Class II-B-2, Class II-B-3
or Class II-B-4  Certificate  or any interest  therein shall be deemed to have  represented,  by virtue of
its  acquisition  or  holding  of that  certificate  or any  interest  therein  shall  be  deemed  to have
represented,  by virtue of its  acquisition  or holding of that  certificate  or  interest  therein,  that
either (i) such  Certificate  is rated at least "BBB-" or its  equivalent by Fitch,  S&P or Moody's,  (ii)
such  beneficial  owner is not a Plan or investing  with "plan  assets" of any Plan, or (iii) (1) it is an
insurance  company,  (2) the source of funds used to acquire or hold the  certificate or interest  therein
is an  "insurance  company  general  account,"  as such term is defined in  Prohibited  Transaction  Class
Exemption ("PTCE") 95-60, and (3) the conditions in Sections I and III of PTCE 95-60 have been satisfied.

         (d)      Neither the Servicer  nor the Trustee will be required to monitor,  determine or inquire
as to compliance with the transfer  restrictions  with respect to the Global  Certificates.  Any attempted
or purported  transfer of any  Certificate  in violation  of the  provisions  of Section s (a), (b) or (c)
above shall be void ab initio and such Certificate  shall be considered to have been held  continuously by
the  prior  permitted  Certificateholder.   Any  transferor  of  any  Certificate  in  violation  of  such
provisions,  shall  indemnify  and hold harmless the Trustee and the Servicer from and against any and all
liabilities,  claims,  costs or  expenses  incurred  by the  Trustee or the  Servicer  as a result of such
attempted  or purported  transfer.  The Trustee  shall have no  liability  for transfer of any such Global
Certificates  in or through  book-entry  facilities  of any  Depository  or  between  or among  Depository
Participants or Certificate Owners made in violation of the transfer restrictions set forth herein.

         Section 5.08.     Rule  144A   Information.   For  so  long  as  any  Private   Certificates  are
outstanding,  (1) the  Sponsor  will  provide  or cause  to be  provided  to any  holder  of such  Private
Certificates and any prospective  purchaser thereof designated by such a holder,  upon the request of such
holder or prospective  purchaser,  the  information  required to be provided to such holder or prospective
purchaser by Rule 144A(d)(4)  under the Securities Act; and (2) the Sponsor shall update such  information
from time to time in order to prevent such  information  from becoming  false and misleading and will take
such other  actions as are  necessary  to ensure  that the safe  harbor  exemption  from the  registration
requirements  of the  Securities  Act under Rule 144A is and will be available for resales of such Private
Certificates conducted in accordance with Rule 144A.


                                                ARTICLE VI



                                      Payments to Certificateholders

         Section 6.01.     Distributions on the  Certificates.  (a) On each  Distribution  Date, an amount
equal to the Interest Funds and Principal  Funds with respect to Loan Group I for such  Distribution  Date
shall be  withdrawn by the Trustee  from the  Distribution  Account to the extent of funds on deposit with
respect to Loan Group I therein and  distributed  for such  Distribution  Date, in the following  order of
priority:

         First,  from  Interest  Funds,  from  Loan  Group I, on each  Distribution  Date on and after the
Distribution Date in October 2016, if applicable,  to the Final Maturity Reserve Account,  an amount equal
to the Coupon Strip for such Distribution Date.

         Second,  from Interest  Funds,  from Loan Group I, to pay any accrued and unpaid  interest on the
Class I-A, Class I-B  and Class I-X Certificates in the following order of priority:

                  1.       to each  Class of Class  I-A  Certificates  and  Class  I-X  Certificates,  the
         Current  Interest  and then any  Interest  Carry  Forward  Amount for each such Class,  pro rata,
         based on the Current Interest and Interest Carry Forward Amount due to each such Class;

                  2.       to the Class I-B-1,  Class I-B-2,  Class I-B-3, Class I-B-4, Class I-B-5, Class
         I-B-6, Class I-B-7, Class I-B-8 and Class I-B-9  Certificates,  sequentially,  in that order, the
         Current Interest for each such Class of Certificates;

                  3.       any Excess Spread with respect to Loan Group I to the extent  necessary to meet
         a level of  overcollateralization  equal to the Group I Overcollateralization  Target Amount will
         be the Extra Principal  Distribution  Amount with respect to Loan Group I and will be included as
         part of the Group I Principal  Distribution  Amount and  distributed in accordance with Third (A)
         and (B) below; and

                  4.       any remaining  Excess Spread with respect to Loan Group I will be the Remaining
         Excess  Spread  with  respect  to Loan  Group I and will be  applied,  together  with the Group I
         Overcollateralization  Release  Amount,  as Excess  Cashflow for Loan Group I pursuant to clauses
         Fourth through Nineteenth below.

         Third,  to pay as  principal on the Class I-A  Certificates  and Class I-B  Certificates,  in the
following order of priority:

         (A)      For each  Distribution  Date (i) prior to the related  Stepdown  Date or (ii) on which a
         Group I  Trigger  Event  is in  effect,  the  Group I  Principal  Distribution  Amount  for  such
         Distribution Date will be distributed as follows:

                  1.       to each Class of Class I-A  Certificates  on a pro rata basis until the Current
         Principal Amount of each such Class is reduced to zero;

                  2.       to the Class I-B-1 Certificates,  any remaining Group I Principal  Distribution
         Amount until the Current Principal Amount thereof is reduced to zero;

                  3.       to the Class I-B-2 Certificates,  any remaining Group I Principal  Distribution
         Amount until the Current Principal Amount thereof is reduced to zero;

                  4.       to the Class I-B-3 Certificates,  any remaining Group I Principal  Distribution
         Amount until the Current Principal Amount thereof is reduced to zero;

                  5.       to the Class I-B-4 Certificates,  any remaining Group I Principal  Distribution
         Amount until the Current Principal Amount thereof is reduced to zero;

                  6.       to the Class I-B-5 Certificates,  any remaining Group I Principal  Distribution
         Amount until the Current Principal Amount thereof is reduced to zero;

                  7.       to the Class I-B-6 Certificates,  any remaining Group I Principal  Distribution
         Amount until the Current Principal Amount thereof is reduced to zero;

                  8.       to the Class I-B-7 Certificates,  any remaining Group I Principal  Distribution
         Amount until the Current Principal Amount thereof is reduced to zero;

                  9.       to the Class I-B-8 Certificates,  any remaining Group I Principal  Distribution
         Amount until the Current Principal Amount thereof is reduced to zero; and

                  10.      to the Class I-B-9 Certificates,  any remaining Group I Principal  Distribution
         Amount until the Current Principal Amount thereof is reduced to zero.

         (B)      For each  Distribution  Date on or after the related Stepdown Date, so long as a Group I
         Trigger Event is not in effect, the Group I Principal  Distribution  Amount for such Distribution
         Date will be distributed as follows:

                  1.       to the Class I-A Certificates,  from the Group I Principal Distribution Amount,
         an amount  equal to the Class I-A  Principal  Distribution  Amount  will be  distributed  to each
         Class of Class I-A  Certificates on a pro rata basis until the Current  Principal  Amount of each
         such Class is reduced to zero;

                  2.       to  the  Class  I-B-1  Certificates,  from  any  remaining  Group  I  Principal
         Distribution  Amount, the Class I-B-1 Principal  Distribution Amount, until the Current Principal
         Amount thereof is reduced to zero;

                  3.       to  the  Class  I-B-2  Certificates,  from  any  remaining  Group  I  Principal
         Distribution  Amount, the Class I-B-2 Principal  Distribution Amount, until the Current Principal
         Amount thereof is reduced to zero;

                  4.       to  the  Class  I-B-3  Certificates,  from  any  remaining  Group  I  Principal
         Distribution  Amount, the Class I-B-3 Principal  Distribution Amount, until the Current Principal
         Amount thereof is reduced to zero;

                  5.       to  the  Class  I-B-4  Certificates,  from  any  remaining  Group  I  Principal
         Distribution  Amount, the Class I-B-4 Principal  Distribution Amount, until the Current Principal
         Amount thereof is reduced to zero;

                  6.       to  the  Class  I-B-5  Certificates,  from  any  remaining  Group  I  Principal
         Distribution  Amount, the Class I-B-5 Principal  Distribution Amount, until the Current Principal
         Amount thereof is reduced to zero;

                  7.       to  the  Class  I-B-6  Certificates,  from  any  remaining  Group  I  Principal
         Distribution  Amount, the Class I-B-6 Principal  Distribution Amount, until the Current Principal
         Amount thereof is reduced to zero;

                  8.       to  the  Class  I-B-7  Certificates,  from  any  remaining  Group  I  Principal
         Distribution  Amount, the Class I-B-7 Principal  Distribution Amount, until the Current Principal
         Amount thereof is reduced to zero;

                  9.       to  the  Class  I-B-8  Certificates,  from  any  remaining  Group  I  Principal
         Distribution  Amount, the Class I-B-8 Principal  Distribution Amount, until the Current Principal
         Amount thereof is reduced to zero; and

                  10.      to  the  Class  I-B-9  Certificates,  from  any  remaining  Group  I  Principal
         Distribution  Amount, the Class I-B-9 Principal  Distribution Amount, until the Current Principal
         Amount thereof is reduced to zero.

         Fourth,  from any Excess  Cashflow  with respect to Loan Group I, to the Class I-A  Certificates,
pro rata in accordance  with the  respective  amounts owed to each such Class,  an amount equal to (a) any
remaining  Interest Carry Forward Amount,  and then (b) any Unpaid Realized Loss Amount for such Class for
such Distribution Date;

         Fifth,  from any  remaining  Excess  Cashflow  with  respect to Loan Group I, to the Class  I-B-1
Certificates,  an amount equal to (a) any Interest Carry Forward Amount,  and then (b) any Unpaid Realized
Loss Amount for such Class for such Distribution Date;

         Sixth,  from any  remaining  Excess  Cashflow  with  respect to Loan Group I, to the Class  I-B-2
Certificates,  an amount equal to (a) any Interest Carry Forward Amount,  and then (b) any Unpaid Realized
Loss Amount for such Class for such Distribution Date;

         Seventh,  from any  remaining  Excess  Cashflow  with respect to Loan Group I, to the Class I-B-3
Certificates,  an amount equal to (a) any Interest Carry Forward Amount,  and then (b) any Unpaid Realized
Loss Amount for such Class for such Distribution Date;

         Eighth,  from any  remaining  Excess  Cashflow  with  respect to Loan Group I, to the Class I-B-4
Certificates,  an amount equal to (a) any Interest Carry Forward Amount,  and then (b) any Unpaid Realized
Loss Amount for such Class for such Distribution Date;

         Ninth,  from any  remaining  Excess  Cashflow  with  respect to Loan Group I, to the Class  I-B-5
Certificates,  an amount equal to (a) any Interest Carry Forward Amount,  and then (b) any Unpaid Realized
Loss Amount for such Class for such Distribution Date;

         Tenth,  from any  remaining  Excess  Cashflow  with  respect to Loan Group I, to the Class  I-B-6
Certificates,  an amount equal to (a) any Interest Carry Forward Amount,  and then (b) any Unpaid Realized
Loss Amount for such Class for such Distribution Date;

         Eleventh,  from any  remaining  Excess  Cashflow with respect to Loan Group I, to the Class I-B-7
Certificates,  an amount equal to (a) any Interest Carry Forward Amount,  and then (b) any Unpaid Realized
Loss Amount for such Class for such Distribution Date;

         Twelfth,  from any  remaining  Excess  Cashflow  with respect to Loan Group I, to the Class I-B-8
Certificates,  an amount equal to (a) any Interest Carry Forward Amount,  and then (b) any Unpaid Realized
Loss Amount for such Class for such Distribution Date;

         Thirteenth,  from any remaining  Excess Cashflow with respect to Loan Group I, to the Class I-B-9
Certificates,  an amount equal to (a) any Interest Carry Forward Amount,  and then (b) any Unpaid Realized
Loss Amount for such Class for such Distribution Date;

         Fourteenth,  from amounts in the Adjustable Rate  Supplemental  Fund with respect to Loan Group I
(only with respect to the initial  Distribution  Date as described  herein) and from any remaining  Excess
Cashflow  with respect to Loan Group I, to the Class I-A  Certificates,  any Basis Risk  Shortfall and any
Basis  Risk  Shortfall  Carry-forward  Amount for each such Class for such  Distribution  Date,  pro rata,
based on the Basis Risk  Shortfall and Basis Risk Shortfall  Carry-forward  Amount owed to each such Class
(any such  amounts  distributable  from Excess Cash Flow being first  deposited  to, and then  immediately
withdrawn from, the Reserve Fund as provided in Section 4.08);

         Fifteenth,  from amounts in the Adjustable  Rate  Supplemental  Fund with respect to Loan Group I
(only with respect to the initial  Distribution  Date as described  herein) and from any remaining  Excess
Cashflow with respect to Loan Group I, to the Class I-B-1,  Class I-B-2,  Class I-B-3,  Class I-B-4, Class
I-B-5, Class I-B-6, Class I-B-7, Class I-B-8 and Class I-B-9  Certificates,  sequentially,  in that order,
any Basis Risk Shortfall and any Basis Risk Shortfall  Carry-forward  Amount,  in each case for such Class
for such  Distribution  Date (any such amounts  distributable  from Excess Cash Flow being first deposited
to, and then immediately withdrawn from, the Reserve Fund as provided in Section 4.08);

         Sixteenth,  if the Adjustable Rate Supplemental Fund has not been terminated  pursuant to Section
4.05, to the  Adjustable  Rate  Supplemental  Fund, the lesser of (A) any remaining  amounts,  and (B) the
amount which,  when added to amounts on deposit in the  Adjustable  Rate  Supplemental  Fund,  would equal
$25,000 with respect to Loan Group I;

         Seventeenth,  from any  remaining  Excess  Cashflow  with  respect  to Loan Group I, to the Class
I-B-IO Certificates, the Class I-B-IO Distribution Amount for such Distribution Date,

         Eighteenth,  from any  remaining  Excess  Cashflow  with  respect  to Loan  Group I, to the Class
I-B-IO Certificates, any unreimbursed Class I-B-IO Advances; and

         Nineteenth,  any remaining  amounts with respect to Loan Group I to the Class R Certificates  and
the Class R-X Certificates.

         If on the initial  Distribution  Date, the amounts payable to the Class I-A  Certificates and the
Class I-B  Certificates  in respect of the related  Interest Funds for such  Distribution  Date is reduced
due to the  application  of the related Net Rate Cap, the Trustee  shall  transfer from amounts on deposit
in the Adjustable Rate  Supplemental  Fund for Loan Group I for  distribution  to the applicable  Class or
Classes  of Group I  Certificates  on such  Distribution  Date,  an amount  equal to the lesser of (i) the
amount on deposit in the Adjustable Rate  Supplemental  Fund for Loan Group I, and (ii) the amount of such
applicable shortfall.

         All  payments  of  amounts  in respect of Basis  Risk  Shortfall  or Basis Risk  Shortfall  Carry
Forward  Amounts made pursuant to the provisions of this  paragraph (a)  (including  amounts paid from the
Adjustable  Rate  Supplemental  Fund)  shall,  for  federal  income tax  purposes,  be deemed to have been
distributed  from REMIC III to the holder of the Class  I-B-IO  Certificates  and then paid outside of any
2006-AR3 REMIC to the recipients  thereof  pursuant to an interest rate cap contract.  By accepting  their
Certificates  the  holders of the  Certificates  agree so to treat such  payments  for  purposes of filing
their income tax returns.

         For federal  income tax  purposes,  payment of any  interest  accrued at a  Pass-Through  Rate in
excess of the Modified Net Rate Cap, to the Class I-A  Certificates  and Class I-B  Certificates  shall be
treated as paid outside of any 2006-AR3  REMIC and shall not be part of the  entitlement  of the REMIC III
Regular  Interest the  ownership of which is  represented  by such Class of  Certificates  receiving  such
payment.

         (b)      On each  Distribution  Date, an amount equal to the Interest  Funds and Principal  Funds
with  respect to Loan Group II for such  Distribution  Date shall be  withdrawn  by the  Trustee  from the
Distribution  Account  to the  extent of funds on  deposit  with  respect  to Loan  Group II  therein  and
distributed for such Distribution Date, in the following order of priority:

         First,  from  Interest  Funds  with  respect  to Loan  Group II, to pay any  accrued  and  unpaid
interest  on the Class  II-A  Certificates  and the Class  II-B  Certificates  in the  following  order of
priority:

                  1.       to each Class of Class II-A  Certificates,  the Current  Interest  and then any
         Interest Carry Forward Amount for each such Class,  pro rata,  based on the Current  Interest and
         Interest Carry Forward Amount due to each such Class;

                  2.       to the Class II-B-1,  Class II-B-2, Class II-B-3, Class II-B-4 and Class II-B-5
         Certificates,  sequentially,  in that  order,  the  Current  Interest  for  each  such  Class  of
         Certificates;

                  3.       any Excess  Spread  with  respect to Loan Group II to the extent  necessary  to
         meet a level of overcollateralization  equal to the Group II Overcollateralization  Target Amount
         will be the  Extra  Principal  Distribution  Amount  with  respect  to Loan  Group II and will be
         included as part of the Group II Principal  Distribution  Amount and  distributed  in  accordance
         with Second (A) and (B) below; and

                  4.       any  remaining  Excess  Spread  with  respect  to  Loan  Group  II  will be the
         Remaining  Excess  Spread with  respect to Loan Group II and will be applied,  together  with the
         Group II  Overcollateralization  Release  Amount,  as Excess  Cashflow  pursuant to clauses Third
         through Fourteenth below.

         Second,  to pay as principal on the Class II-A Certificates and Class II-B  Certificates,  in the
following order of priority:

         (A)      For each  Distribution  Date (i) prior to the related  Stepdown  Date or (ii) on which a
         Group II Trigger  Event is in effect,  from the Group II Principal  Distribution  Amount for such
         Distribution Date:

                  1.       to each Class of Class II-A  Certificates on a pro rata basis until the Current
         Principal Amount of each such Class is reduced to zero;

                  2.       to  the  Class  II-B-1   Certificates,   any   remaining   Group  II  Principal
         Distribution Amount until the Current Principal Amount thereof is reduced to zero;

                  3.       to  the  Class  II-B-2   Certificates,   any   remaining   Group  II  Principal
         Distribution Amount until the Current Principal Amount thereof is reduced to zero;

                  4.       to  the  Class  II-B-3   Certificates,   any   remaining   Group  II  Principal
         Distribution Amount until the Current Principal Amount thereof is reduced to zero;

                  5.       to  the  Class  II-B-4   Certificates,   any   remaining   Group  II  Principal
         Distribution Amount until the Current Principal Amount thereof is reduced to zero; and

                  6.       to  the  Class  II-B-5   Certificates,   any   remaining   Group  II  Principal
         Distribution Amount until the Current Principal Amount thereof is reduced to zero.

         (B)      For each  Distribution  Date on or after the related  Stepdown  Date, so long as a Group
         II Trigger  Event is not in effect,  the Group II Principal  Distribution  Amount with respect to
         Loan Group II for such Distribution Date will be distributed as follows:

                  1.       to the  Class  II-A  Certificates,  from the  Group II  Principal  Distribution
         Amount,  an amount equal to the Class II-A Principal  Distribution  Amount will be distributed to
         each Class of Class II-A  Certificates on a pro rata basis until the Current  Principal Amount of
         each such Class is reduced to zero;

                  2.       to the  Class  II-B-1  Certificates,  from any  remaining  Group  II  Principal
         Distribution  Amount,  the  Class  II-B-1  Principal   Distribution  Amount,  until  the  Current
         Principal Amount thereof is reduced to zero;

                  3.       to the  Class  II-B-2  Certificates,  from any  remaining  Group  II  Principal
         Distribution  Amount,  the  Class  II-B-2  Principal   Distribution  Amount,  until  the  Current
         Principal Amount thereof is reduced to zero;

                  4.       to the  Class  II-B-3  Certificates,  from any  remaining  Group  II  Principal
         Distribution  Amount,  the  Class  II-B-3  Principal   Distribution  Amount,  until  the  Current
         Principal Amount thereof is reduced to zero;

                  5.       to the  Class  II-B-4  Certificates,  from any  remaining  Group  II  Principal
         Distribution  Amount,  the  Class  II-B-4  Principal   Distribution  Amount,  until  the  Current
         Principal Amount thereof is reduced to zero; and

                  6.       to the  Class  II-B-5  Certificates,  from any  remaining  Group  II  Principal
         Distribution  Amount,  the  Class  II-B-5  Principal   Distribution  Amount,  until  the  Current
         Principal Amount thereof is reduced to zero.

         Third,  from any Excess  Cashflow with respect to Loan Group II, to the Class II-A  Certificates,
pro rata in  accordance  with the  respective  amounts  owed to each such Class an amount equal to (a) any
Interest  Carry  Forward  Amount,  for each such Class to the extent not fully paid pursuant to subclauses
Second 1 above and then (b) any Unpaid  Realized  Loss  Amount  for each such Class for such  Distribution
Date.

         Fourth,  from any  remaining  Excess  Cashflow with respect to Loan Group II, to the Class II-B-1
Certificates,  an amount equal to (a) any Interest Carry Forward Amount,  and then (b) any Unpaid Realized
Loss Amount for such Class for such Distribution Date;

         Fifth,  from any  remaining  Excess  Cashflow  with respect to Loan Group II, to the Class II-B-2
Certificates,  an amount equal to (a) any Interest Carry Forward Amount,  and then (b) any Unpaid Realized
Loss Amount for such Class for such Distribution Date;

         Sixth,  from any  remaining  Excess  Cashflow  with respect to Loan Group II, to the Class II-B-3
Certificates,  an amount equal to (a) any Interest Carry Forward Amount,  and then (b) any Unpaid Realized
Loss Amount for such Class for such Distribution Date;

         Seventh,  from any remaining  Excess  Cashflow with respect to Loan Group II, to the Class II-B-4
Certificates,  an amount equal to (a) any Interest Carry Forward Amount,  and then (b) any Unpaid Realized
Loss Amount for such Class for such Distribution Date;

         Eighth,  from any  remaining  Excess  Cashflow with respect to Loan Group II, to the Class II-B-5
Certificates,  an amount equal to (a) any Interest Carry Forward Amount,  and then (b) any Unpaid Realized
Loss Amount for such Class for such Distribution Date;

         Ninth,  from  amounts in the  Adjustable  Rate  Supplemental  Fund with  respect to Loan Group II
(only with  respect to the  initial  Distribution  Date as  described  herein)  and any  remaining  Excess
Cashflow with respect to Loan Group II, to the Class II-A  Certificates,  any Basis Risk Shortfall and any
Basis  Risk  Shortfall  Carry-forward  Amount for each such Class for such  Distribution  Date,  pro rata,
based on the Basis Risk  Shortfall and Basis Risk Shortfall  Carry-forward  Amount owed to each such Class
(any such  amounts  distributable  from Excess Cash Flow being first  deposited  to, and then  immediately
withdrawn from, the Reserve Fund as provided in Section 4.08);

         Tenth,  from  amounts in the  Adjustable  Rate  Supplemental  Fund with  respect to Loan Group II
(only with  respect to the  initial  Distribution  Date as  described  herein)  and any  remaining  Excess
Cashflow with respect to Loan Group II, to the Class  II-B-1,  Class  II-B-2,  Class II-B-3,  Class II-B-4
and Class II-B-5  Certificates,  sequentially,  in that order, any Basis Risk Shortfall and any Basis Risk
Shortfall  Carry-forward  Amount, in each case for such Class for such Distribution Date (any such amounts
distributable  from Excess Cash Flow being first  deposited to, and then  immediately  withdrawn from, the
Reserve Fund as provided in Section 4.08);

         Eleventh,  if the Adjustable Rate Supplemental  Fund has not been terminated  pursuant to Section
4.05, to the  Adjustable  Rate  Supplemental  Fund, the lesser of (A) any remaining  amounts,  and (B) the
amount which,  when added to amounts on deposit in the  Adjustable  Rate  Supplemental  Fund,  would equal
$25,000 with respect to Loan Group II;

         Twelfth,  from any remaining  Excess Cashflow with respect to Loan Group II, to the Class II-B-IO
Certificates, the Class II-B-IO Distribution Amount for such Distribution Date;

         Thirteenth,  from any  remaining  Excess  Cashflow  with  respect  to Loan Group II, to the Class
II-B-IO Certificates, any unreimbursed Class II-B-IO Advances; and

         Fourteenth,  any remaining  amounts with respect to Loan Group II to the Class R Certificates and
the Class R-X Certificates.

         If on the initial  Distribution  Date, the amounts payable to the Class II-A Certificates and the
Class II-B  Certificates in respect of the related  Interest Funds for such  Distribution  Date is reduced
due to the  application  of the related Net Rate Cap, the Trustee  shall  transfer from amounts on deposit
in the Adjustable Rate  Supplemental  Fund for Loan Group II for  distribution to the applicable  Class or
Classes of Group II  Certificates  on such  Distribution  Date,  an amount  equal to the lesser of (i) the
amount on  deposit  in the  Adjustable  Rate  Supplemental  Fund for Loan Group II, and (ii) the amount of
such applicable shortfall.

         All  payments  of  amounts  in respect of Basis  Risk  Shortfall  or Basis Risk  Shortfall  Carry
Forward  Amounts made pursuant to the provisions of this  paragraph (b)  (including  amounts paid from the
Adjustable  Rate  Supplemental  Fund)  shall,  for  federal  income tax  purposes,  be deemed to have been
distributed  from REMIC III to the holder of the Class II-B-IO  Certificates  and then paid outside of any
2006-AR3 REMIC to the recipients  thereof  pursuant to an interest rate cap contract.  By accepting  their
Certificates  the  holders of the  Certificates  agree so to treat such  payments  for  purposes of filing
their income tax returns.

         (c)      On each  Distribution  Date,  amounts  received  under each Cap Contract  benefiting the
Holders of the Group I Certificates  (other than Holders of the Class X Certificates)  and with respect to
such Distribution Date will be allocated in the following order of priority:

         First, to Holders of the related Class of  Certificates,  the payment of any Basis Risk Shortfall
Carry-forward  Amount  for such  Distribution  Date,  to the  extent not  covered  by the  related  Excess
Cashflow for such Distribution Date;

         Second,  from any  remaining  amounts,  to  Holders of the  related  Class of  Certificates,  the
payment  of any  Current  Interest  and  Interest  Carry  Forward  Amount for such Class to the extent not
covered by related Interest Funds or related Excess Cashflow on such Distribution Date;

         Third,  from any  excess  amounts  available  from  each Cap  Contract  relating  to the  Group I
Certificates  (other than the Class X  Certificates),  to Holders of the Class I-B-1, the Class I-B-2, the
Class I-B-3,  the Class I-B-4,  the Class I-B-5, the Class I-B-6, the Class I-B-7, the Class I-B-8 and the
Class I-B-9 Certificates,  in that order, Basis Risk Shortfall  Carry-forward Amounts and Current Interest
and Interest  Carry  Forward  Amounts for such Classes to the extent not paid pursuant to clauses First or
Second above or covered by related  Interest Funds or related Excess Cashflow on such  Distribution  Date;
and

         Fourth, to the Class I-B-IO Certificateholders, any remaining amounts.

         On each  Distribution  Date,  amounts  on  deposit  in the  Reserve  Fund for the  benefit of the
related Group I Certificates  will be allocated first to the Class I-A  Certificates,  pro rata,  based on
the  current  Realized  Losses  and any  Unpaid  Realized  Loss  Amount  for  each  such  Class  for  such
Distribution  Date, and then to the Class I-B-1,  the Class I-B-2,  the Class I-B-3,  the Class I-B-4, the
Class I-B-5, the Class I-B-6, the Class I-B-7, the Class I-B-8 and the Class I-B-9  Certificates,  in that
order,  to pay any current  Realized  Losses and any Unpaid  Realized Loss Amount,  in each case, for such
Class and for such Distribution Date.

         All Cap  Contract  Payment  Amounts made with  respect to Current  Interest  and  Interest  Carry
Forward  Amounts will be treated,  for federal  income tax  purposes,  as  reimbursable  advances  ("Class
I-B-IO Advances") made from the Class I-B-IO  Certificateholders.  Such Class I-B-IO Advances will be paid
back to the Class I-B-IO Certificateholders pursuant to Section 6.01(a).

         (d)      On each  Distribution  Date,  amounts  received  under each Cap Contract  benefiting the
Group  II  Certificateholders  and  with  respect  to such  Distribution  Date  will be  allocated  in the
following order of priority:

         First, to Holders of the related Class of  Certificates,  the payment of any Basis Risk Shortfall
Carry-forward  Amount  for such  Distribution  Date,  to the  extent not  covered  by the  related  Excess
Cashflow for such Distribution Date;

         Second,  from any  remaining  amounts,  to  Holders of the  related  Class of  Certificates,  the
payment  of any  Current  Interest  and  Interest  Carry  Forward  Amount for such Class to the extent not
covered by Interest Funds or Excess Cashflow on such Distribution Date;

         Third,  from any  excess  amounts  available  from  each Cap  Contract  relating  to the Group II
Certificates,  to Holders of the Class II-B-1,  the Class II-B-2,  the Class II-B-3,  the Class II-B-4 and
the Class  I-B-5  Certificates,  in that order,  Basis Risk  Shortfall  Carry-forward  Amounts and Current
Interest and Interest  Carry  Forward  Amounts for such Classes to the extent not paid pursuant to clauses
First  or  Second  above or  covered  by  related  Interest  Funds  or  related  Excess  Cashflow  on such
Distribution Date; and

         Fourth, to the Class II-B-IO Certificateholders, any remaining amounts.

         On each  Distribution  Date,  amounts  on  deposit  in the  Reserve  Fund for the  benefit of the
related Group II Certificates will be allocated first to the Class II-A  Certificates,  pro rata, based on
the  current  Realized  Losses  and any  Unpaid  Realized  Loss  Amount  for  each  such  Class  for  such
Distribution  Date,  and then to the Class II-B-1,  the Class II-B-2,  the Class II-B-3,  the Class II-B-4
and the Class  II-B-5  Certificates,  in that  order,  to pay any current  Realized  Losses and any Unpaid
Realized Loss Amount, in each case, for such class and for such Distribution Date.

                  All Cap Contract  Payment  Amounts  made with  respect to Current  Interest and Interest
Carry Forward Amounts will be treated, for federal income tax purposes,  as reimbursable  advances ("Class
II-B-IO  Advances") made from the Class II-B-IO  Certificateholders.  Such Class II-B-IO  Advances will be
paid back to the Class II-B-IO Certificateholders pursuant to Section 6.01(b).

         (e)      On each  Distribution  Date, all amounts  transferred  from the Class XP Reserve Account
representing  Prepayment  Charges in respect of the  Prepayment  Charge  Loans in the  related  Loan Group
received  during the  related  Prepayment  Period  will be  withdrawn  from the  Distribution  Account and
distributed  by the  Trustee  as  follows:  (I) with  respect  to the  Class  I-XP  Certificates,  (i) all
Prepayment  Charges received on the Hard Prepayment  Charge Loans (to the extent not waived or retained by
the Servicer as setforth herein),  to the Class I-XP-2  Certificates and (ii) all other Prepayment Charges
received on the Group I Mortgage  Loans (to the extent not waived or retained by the  Servicer as setforth
herein),  to the Class  I-XP-1  Certificates  and (II) with respect to the Class II-XP  Certificates,  all
Prepayment  Charges  received on the Group II Mortgage  Loans (to the extent not waived or retained by the
Servicer as  setforth  herein),  to the Class  II-XP  Certificates.  Amounts  transferred  to the Class XP
Reserve  Account  shall  not  be  available  for  distribution  to  the  holders  of any  other  Class  of
Certificates.

         (f)      The  expenses  and fees of the Trust shall be paid by each of the  2006-AR3  REMICs,  to
the extent that such expenses relate to the assets of each of such  respective  2006-AR3  REMICs,  and all
other expenses and fees of the Trust shall be paid pro rata by each of the 2006-AR3 REMICs.

         Section 6.02.     Allocation  of  Losses  and  Subsequent  Recoveries.  (a) On or  prior  to each
Determination  Date,  the Servicer  shall  determine  the amount of any  Realized  Loss in respect of each
Mortgage Loan that occurred during the  immediately  preceding  calendar  month.  Any Realized Losses with
respect to the Mortgage Loans shall be applied on the  Distribution  Date in the month following the month
in which such loss was incurred and, in the case of the  principal  portion  thereof,  after giving effect
to  distributions  made on such  Distribution  Date,  as provided for in Section 6.01, in reduction of the
Current  Principal  Amount of the Class or Classes of Certificates in the related Loan Group to the extent
provided in the definition of Applied Realized Loss Amount.

         (b)      In addition,  in the event that the Servicer  receives any  Subsequent  Recoveries,  the
Servicer shall deposit such funds into the Custodial  Account pursuant to Section  4.01(a)(ii).  If, after
taking into account such Subsequent  Recoveries,  the amount of a Realized Loss is reduced,  the amount of
such  remaining  Subsequent  Recoveries  will be applied to increase the Current  Principal  Amount of the
Class of Subordinate  Certificates  in the related Loan Group with the highest  payment  priority to which
Applied  Realized Loss Amounts have been  allocated,  but not by more than the amount of Applied  Realized
Loss  Amounts  previously  allocated  to  that  Class  of  Subordinate  Certificates.  The  amount  of any
remaining Subsequent  Recoveries will be applied to sequentially  increase the Current Principal Amount of
the  Subordinate  Certificates  in the  related  Loan  Group,  beginning  with the  Class  of  Subordinate
Certificates  with the next  highest  payment  priority,  up to the amount of such Applied  Realized  Loss
Amounts  previously  allocated  to such  Class or Classes of  Certificates.  Holders of such  Certificates
will not be entitled to any payments in respect of Current  Interest on the amount of such  increases  for
any Interest  Accrual  Period  preceding the  Distribution  Date on which such increase  occurs.  Any such
increases shall be applied to the Current  Principal Amount of each Subordinate  Certificate of such Class
in accordance with its respective Fractional Undivided Interest.

         Section 6.03.     Payments.  (a) On each  Distribution  Date,  other than the final  Distribution
Date, the Trustee shall  distribute to each  Certificateholder  of record as of the immediately  preceding
Record  Date the  Certificateholder's  pro rata  share of its  Class (based  on the  aggregate  Fractional
Undivided  Interest  represented by such Holder's  Certificates) of all amounts required to be distributed
on such  Distribution  Date to such Class.  The Trustee shall  calculate the amount to be  distributed  to
each  Class and,  based on such amounts,  the Trustee shall determine the amount to be distributed to each
Certificateholder.  The Trustee's  calculations of payments shall be based solely on information  provided
to the Trustee by the  Servicer.  The Trustee  shall not be required to confirm,  verify or recompute  any
such information but shall be entitled to rely conclusively on such information.

         (b)      Payment  of the above  amounts  to each  Certificateholder  shall be made  (i) by  check
mailed to each  Certificateholder  entitled thereto at the address  appearing in the Certificate  Register
or  (ii) upon  receipt by the Trustee on or before the fifth  Business  Day  preceding  the Record Date of
written  instructions  from a  Certificateholder  by wire  transfer  to a  United  States  dollar  account
maintained  by the payee at any United States  depository  institution  with  appropriate  facilities  for
receiving  such a wire  transfer;  provided,  however,  that the final payment in respect of each Class of
Certificates  will be made only upon  presentation  and surrender of such  respective  Certificates at the
office or agency of the Trustee specified in the notice to Certificateholders of such final payment.

         Section 6.04.     Statements to Certificateholders.  (a) On each Distribution Date,  concurrently
with each  distribution  to  Certificateholders,  the Trustee shall make available to the parties  hereto,
the Swap  Counterparty,  the Grantor Trustee (with respect to the Underlying  Certificates and the Grantor
Trust  Certificates)  and each  Certificateholder  via the Trustee's  internet website as set forth below,
the following  information,  expressed with respect to clauses (i) through (vii) in the aggregate and as a
Fractional  Undivided  Interest  representing an initial Current  Principal  Amount of $25,000,  or in the
case of the Class B-IO Certificates, a Notional Amount of $25,000:

         (b)      the Current  Principal  Amount or Notional  Amount of each Class after giving effect (i)
to all  distributions  allocable to principal on such  Distribution  Date and (ii) the  allocation  of any
Applied Realized Loss Amounts for such Distribution Date;

         (c)      the  amount  of  the  related  distribution  to  Holders  of  each  Class  allocable  to
principal,  separately  identifying  (A)  the  aggregate  amount  of any  Principal  Prepayments  included
therein,  (B) the  aggregate of all  scheduled  payments of principal  included  therein and (C) the Extra
Principal Distribution Amount (if any);

         (d)      the  Pass-Through  Rate for each applicable  Class of  Certificates  with respect to the
current Accrual Period,  and, if applicable,  whether such Pass-Through Rate was limited by applicable the
Net Rate Cap;

         (e)      the amount of such distribution to Holders of each Class allocable to interest;

         (f)      the  applicable   accrual  period  dates  for  calculating   distributions  and  general
Distribution Dates;

         (g)      with respect to each Loan Group,  the total cash flows received and the general  sources
thereof;

         (h)      the amount,  if any, of fees or expenses  accrued and paid,  with an  identification  of
the payee and the general  purpose of such fees  including the related  amount of the Servicing  Fees paid
to or retained by the Servicer for the related Due Period;

         (i)      the amount of any payment made pursuant to each of the Swap  Agreements  for the benefit
of the related Class of Grantor Trust Certificates;

         (j)      the amount of any Cap Contract Payment Amount payable to the Trustee;

         (k)      with respect to each Loan Group,  the amount of such  distribution  to each  Certificate
allocable  to  interest  and,  with  respect to the Group I  Certificates,  the portion  thereof,  if any,
provided by the Cap Contract.

         (l)      with respect to each Loan Group,  the amount of such  distribution  to each  Certificate
allocable to interest;

         (m)      the Interest  Carry Forward  Amount and any Basis Risk  Shortfall  Carry Forward  Amount
for each Class of Certificates;

         (n)      with respect to each Loan Group,  the aggregate of the Stated  Principal  Balance of all
of the Mortgage Loans for the following Distribution Date;

         (o)      the  number  and  Outstanding   Principal  Balance  of  the  Mortgage  Loans  that  were
Delinquent  (exclusive  of any Mortgage Loan in  foreclosure)  in respect of which using the OTS method of
calculation  (A) are 30 to 59 days Delinquent,  (B) are 60 to 89 days Delinquent,  (C) are 90 or more days
Delinquent and (D) foreclosure  proceedings have been commenced,  in each case as of the close of business
on the last day of the calendar month preceding such  Distribution  Date and separately  identifying  such
information for the first lien Mortgage Loans and second lien Mortgage Loans;

         (p)      with  respect  to each Loan  Group,  the  amount of  Monthly  Advances  included  in the
distribution on such Distribution Date (including the general purpose of such Monthly Advances);

         (q)      with  respect  to each Loan  Group,  the  cumulative  amount of  Applied  Realized  Loss
Amounts to date;

         (r)      if  applicable,  material  modifications,  extensions or waivers to Mortgage Loan terms,
fees, penalties or payments during the preceding calendar month or that have become material over time;

         (s)      with  respect  to each  Loan  Group  and with  respect  to any  Mortgage  Loan  that was
liquidated  during the preceding  calendar month, the loan number and aggregate  Stated Principal  Balance
of, and  Realized  Loss on,  such  Mortgage  Loan as of the close of business  on the  Determination  Date
preceding such Distribution Date;

         (t)      with  respect to each Loan Group,  the total  number and  principal  balance of any real
estate owned or REO Properties as of the last day of the calendar month preceding such Distribution Date;

         (u)      with  respect  to each Loan  Group,  the three  month  rolling  average  of the  percent
equivalent  of a  fraction,  the  numerator  of which is the  aggregate  Stated  Principal  Balance of the
Mortgage  Loans  that  are 60 days or more  Delinquent  or are in  bankruptcy  or  foreclosure  or are REO
Properties,  and the  denominator  of  which  is the  aggregate  Stated  Principal  Balance  of all of the
Mortgage  Loans in each case as of the close of business on the last day of the calendar  month  preceding
such Distribution Date and separately identifying such information for the first lien Mortgage Loans;

         (v)      with  respect to each Loan Group,  the  Realized  Losses  during the related  Prepayment
Period and the cumulative Realized Losses through the end of the preceding month;

         (w)      with respect to each Loan Group, whether a Trigger Event exists;

         (x)      updated pool  composition  data including the following:  weighted average mortgage rate
and weighted average remaining term;

         (y)      with respect to each Loan Group,  information  regarding  any new issuance of securities
backed by the same asset pool,  any pool asset  changes,  such as additions or removals of Mortgage  Loans
from the Trust Fund, if applicable;

         (z)      any material changes in the solicitation,  credit-granting,  underwriting,  origination,
acquisition or Mortgage Loan selection criteria or procedures, as applicable,  used to originate,  acquire
or select Mortgage Loans for the Trust Fund;

         (aa)     the special hazard amount,  fraud loss amount and bankruptcy  amount, if applicable,  as
of the close of  business  on the  applicable  Distribution  Date and a  description  of any change in the
calculation of these amounts;

         (bb)     the amount of the  distribution  made on such  Distribution  Date to the  Holders of the
Class XP Certificates allocable to the Prepayment Charges; and

         (cc)     the amount of the Reimbursement Amount, if any.

         The   Depositor   covenants   that  if  there  is  a   material   change  in  the   solicitation,
credit-granting,   underwriting,   origination,   acquisition  or  Mortgage  Loan  selection  criteria  or
procedures,  as  applicable,  used to originate,  acquire or select  Mortgage  Loans for the Trust Fund it
will  notify  the  Trustee  five  (5)  calendar  days  before  each  Distribution  Date,  and  if no  such
notification  occurs,  the  Trustee  has no  obligation  to report  with  respect  to (w).  The  Depositor
covenants to the Trustee that there will be no new issuance of  securities  backed by the same asset pool,
so the  Trustee  will only be  responsible  in (v) above for  reporting  any pool asset  changes,  such as
additions or removals of Mortgage Loans from the Trust Fund

         The  information  set forth above shall be  calculated  or  reported,  as the case may be, by the
Trustee,  based  solely on, and to the extent of,  information  provided to the  Trustee by the  Servicer.
The Trustee may  conclusively  rely on such  information  and shall not be required to confirm,  verify or
recalculate any such information.

         The Trustee may make available  each month,  to any interested  party,  the monthly  statement to
Certificateholders  via the  Trustee's  website  initially  located at  "www.ctslink.com."  Assistance  in
using the  website  can be obtained by calling the  Trustee's  customer  service  desk at (301)  815-6600.
Parties that are unable to use the above  distribution  option are entitled to have a paper copy mailed to
them via first  class mail by calling  the  Trustee's  customer  service  desk and  indicating  such.  The
Trustee  shall  have the  right to  change  the way such  reports  are  distributed  in order to make such
distribution more convenient  and/or more accessible to the parties,  and the Trustee shall provide timely
and adequate notification to all parties regarding any such change.

         Within a reasonable  period of time after the end of the  preceding  calendar  year  beginning in
2007, the Trustee will furnish upon request a report to each Holder of the  Certificates  of record at any
time during the prior  calendar  year as to the  aggregate  of amounts  reported  pursuant  to  subclauses
(a)(i) and (a)(ii) above with respect to the  Certificates,  plus  information  with respect to the amount
of  servicing  compensation  and such other  customary  information  as the  Trustee may  determine  to be
necessary  and/or to be required by the Internal  Revenue Service or by a federal or state law or rules or
regulations to enable such Holders to prepare their tax returns for such calendar year.  Such  obligations
shall be deemed to have been satisfied to the extent that  substantially  comparable  information shall be
provided by the Trustee pursuant to the requirements of the Code.

         Section 6.05.     Monthly  Advances.  If the  interest  portion  of the  Scheduled  Payment  on a
Mortgage Loan that was due on a related Due Date is delinquent  other than as a result of  application  of
the Relief Act and  exceeds  the  amount  deposited  in the  Custodial  Account  which will be used for an
advance with respect to such Mortgage Loan,  the Servicer will deposit in the Custodial  Account not later
than the Distribution  Account Deposit Date immediately  preceding the related Distribution Date an amount
equal to such  deficiency,  net of the  Servicing  Fee for such  Mortgage  Loan,  except to the extent the
Servicer  determines  any such advance to be a  Nonrecoverable  Advance.  If the Servicer deems an advance
to be a Nonrecoverable  Advance,  on the Distribution  Account Deposit Date, the Servicer shall present an
Officer's  Certificate to the Trustee  (i) stating  that the Servicer elects not to make a Monthly Advance
in a stated amount and (ii) detailing the reason it deems the advance to be a Nonrecoverable Advance.

         Notwithstanding  the foregoing,  the amount of such deposit may be reduced by the Amount Held for
Future  Distribution  (as defined  below)  then on deposit in the  Custodial  Account.  Any portion of the
Amount Held for Future  Distribution  used to pay Monthly  Advances  shall be replaced by the  Servicer by
deposit into the  Custodial  Account on any future  Distribution  Account  Deposit Date to the extent that
the funds that are available in the Custodial Account on such  Distribution  Account Deposit Date are less
than the amount of payments  required  to be made by the  Servicer on such  Distribution  Account  Deposit
Date.

         The "Amount Held for Future  Distribution" as to any  Distribution  Account Deposit Date shall be
the  total of the  amounts  held in the  Custodial  Account  at the  close of  business  on the  preceding
Determination  Date which were  received  after the Cut-off Date on account of (i)  Liquidation  Proceeds,
Insurance Proceeds,  and Principal  Prepayments received or made in the month of such Distribution Account
Deposit Date, and (ii) payments which represent  early receipt of scheduled  payments of interest due on a
date or dates subsequent to the related Due Date.

         Section 6.06.     Compensating  Interest  Payments.  The Servicer  shall deposit in the Custodial
Account not later than each  Distribution  Account  Deposit  Date an amount equal to the lesser of (i) the
sum of the aggregate  amounts  required to be paid by the Servicer  under this  Agreement  with respect to
subclauses  (a) and (b) of the  definition of Interest  Shortfall  with respect to the Mortgage  Loans for
the related  Distribution Date and (ii) the  Servicing Fee for such  Distribution  Date (such amount,  the
"Compensating  Interest  Payment").  The  Servicer  shall  not be  entitled  to any  reimbursement  of any
Compensating  Interest  Payment.  Compensating  Interest Payments will be allocated to each Loan Group, on
a pro rata basis, based on the respective amounts determined by clause (i) of this Section 6.06.

         Section 6.07.     Distributions on REMIC Regular Interests.

         (a)      On each  Distribution  Date,  the  Trustee  shall be deemed to  distribute  to itself on
behalf of REMIC III as the holder of the REMIC I Regular  Interests  and the REMIC II  Regular  Interests,
those  portions  of the  REMIC  I  Distribution  Amount  not  designated  to  Component  I of the  Class R
Certificates and those portions of the REMIC II Distribution  Amount not designated to Component II of the
Class R  Certificates,  in the amounts and in accordance  with the priorities set forth in the definitions
of REMIC I Distribution Amount and REMIC II Distribution Amount, respectively.

         (b)      On each  Distribution  Date the  Trustee  shall be  deemed to  distribute  the REMIC III
Distribution  Amount to: (i) the  holders of each  Class of  Certificates  (other  than the Class R, Class
R-X,  Class B-IO and Class XP  Certificates),  as the  holders of the REMIC III Regular  Interests  (other
than REMIC III Regular  Interests  I-B-IO-I,  I-B-IO-P,  II-B-IO-I  and  II-B-IO-P)  and (ii) to itself on
behalf of REMIC IV,  as the  holder of REMIC III  Regular  Interests  I-B-IO-I,  I-B-IO-P,  II-B-IO-I  and
II-B-IO-P,  in the amounts and in accordance  with the priorities set forth in the definition of REMIC III
Distribution Amount.

         (c)      On each  Distribution  Date, the Trustee shall be deemed to distribute to the holders of
the Class  I-B-IO  Certificates  and the Class  II-B-IO  Certificates,  as the holders of REMIC IV Regular
Interests  I-B-IO  and  II-B-IO,  respectively,  the  amounts  set  forth  in the  definition  of REMIC IV
Distribution Amount.

         (d)      Notwithstanding  the deemed  distributions on the REMIC Regular  Interests  described in
this Section 6.07,  distributions  of funds from the Certificate  Account shall be made only in accordance
with Section 6.01.

                                               ARTICLE VII

                                               The Servicer

         Section 7.01.     Liabilities  of the  Servicer.  The  Servicer  shall be  liable  in  accordance
herewith only to the extent of the obligations specifically imposed upon and undertaken by it herein.

         Section 7.02.     Merger or Consolidation of the Servicer.

         (a)      The Servicer  will keep in full force and effect its  existence,  rights and  franchises
as a  corporation  under the laws of the state of its  incorporation,  and will  obtain and  preserve  its
qualification  to do business as a foreign  corporation in each  jurisdiction in which such  qualification
is or shall be necessary to protect the validity and  enforceability  of this Agreement,  the Certificates
or any of the Mortgage Loans and to perform its duties under this Agreement.

         (b)      Any Person into which the Servicer  may be merged or  consolidated,  or any  corporation
resulting  from any  merger  or  consolidation  to which  the  Servicer  shall be a party,  or any  Person
succeeding to the business of the  Servicer,  shall be the  successor of the Servicer  hereunder,  without
the  execution  or filing of any paper or further act on the part of any of the parties  hereto,  anything
herein to the contrary notwithstanding.

         Section 7.03.     Indemnification of the Trustee.

         (a)      The  Servicer  agrees  to  indemnify  the  Indemnified  Persons  for,  and to hold  them
harmless against,  any loss,  liability or expense  (including  reasonable legal fees and disbursements of
counsel)  incurred on their part that may be sustained  in  connection  with,  arising out of, or relating
to, any claim or legal action  (including  any pending or threatened  claim or legal  action)  relating to
this  Agreement  or the  Certificates  or the  powers  of  attorney  delivered  by the  Trustee  hereunder
(i) related to the Servicer's  failure to perform its duties in compliance with this Agreement  (except as
any such loss,  liability  or expense  shall be  otherwise  reimbursable  pursuant to this  Agreement)  or
(ii) incurred  by reason of the  Servicer's  willful  misfeasance,  bad faith or gross  negligence  in the
performance of duties  hereunder or by reason of reckless  disregard of obligations and duties  hereunder,
provided,  in each case,  that with  respect to any such claim or legal  action (or pending or  threatened
claim or legal action),  the  Indemnified  Person shall have given the Servicer and the Depositor  written
notice  thereof  promptly  after the  Indemnified  Person  shall have with  respect to such claim or legal
action  knowledge  thereof.  The  Trustee's  failure  to  give  any  such  notice  shall  not  affect  the
Indemnified Person's right to indemnification  hereunder,  except to the extent the Servicer is materially
prejudiced by such failure to give notice.  This  indemnity  shall survive the  resignation  or removal of
the Servicer or the Trustee and the termination of this Agreement.

         (b)      The Depositor will indemnify any Indemnified  Person for any loss,  liability or expense
of any  Indemnified  Person not otherwise  covered by the Servicer's  indemnification  pursuant to Section
7.03(a).

         Section 7.04.     Limitations   on  Liability  of  the  Servicer  and  Others.   Subject  to  the
obligation of the Servicer to indemnify the Indemnified Persons pursuant to Section 7.03:

         (a)      Neither the  Servicer  nor any of the  directors,  officers,  employees or agents of the
Servicer shall be under any liability to the  Indemnified  Persons,  the Depositor,  the Trust Fund or the
Certificateholders  for taking any action or for refraining  from taking any action in good faith pursuant
to this Agreement,  or for errors in judgment;  provided,  however,  that this provision shall not protect
the Servicer or any such Person  against any breach of  warranties or  representations  made herein or any
liability which would otherwise be imposed by reason of such Person's  willful  misfeasance,  bad faith or
gross  negligence  in the  performance  of duties or by reason of reckless  disregard of  obligations  and
duties hereunder.

         (b)      The Servicer and any  director,  officer,  employee or agent of the Servicer may rely in
good  faith on any  document  of any kind  prima  facie  properly  executed  and  submitted  by any Person
respecting any matters arising hereunder.

         (c)      The  Servicer,  the  Custodian  and any  director,  officer,  employee  or  agent of the
Servicer or the Custodian  shall be indemnified by the Trust and held harmless  thereby  against any loss,
liability or expense  (including  reasonable legal fees and  disbursements  of counsel)  incurred on their
part that may be sustained in  connection  with,  arising out of, or related to, any claim or legal action
(including  any  pending  or  threatened  claim  or  legal  action)  relating  to  this  Agreement  or the
Certificates,  other than (i) any such loss,  liability or expense  related to the  Servicer's  failure to
perform  its duties in  compliance  with this  Agreement  (except as any such loss,  liability  or expense
shall be otherwise  reimbursable  pursuant to this  Agreement),  or to the Custodian's  failure to perform
its duties  under the  Custodial  Agreement,  respectively,  or (ii) any  such loss,  liability or expense
incurred  by  reason  of the  Servicer's  or the  Custodian's  willful  misfeasance,  bad  faith  or gross
negligence in the performance of duties hereunder or under the Custodial Agreement,  as applicable,  or by
reason of reckless  disregard of obligations  and duties  hereunder or under the Custodial  Agreement,  as
applicable.

         (d)      The Servicer  shall not be under any  obligation  to appear in,  prosecute or defend any
legal  action  that is not  incidental  to its duties  under this  Agreement  and that in its  opinion may
involve it in any expense or liability;  provided,  however, the Servicer may in its discretion,  with the
consent of the Trustee  (which  consent  shall not be  unreasonably  withheld),  undertake any such action
which it may deem  necessary or desirable  with respect to this Agreement and the rights and duties of the
parties hereto and the interests of the  Certificateholders  hereunder.  In such event, the legal expenses
and costs of such action and any liability  resulting  therefrom shall be expenses,  costs and liabilities
of the Trust Fund,  and the Servicer  shall be entitled to be  reimbursed  therefor  out of the  Custodial
Account as  provided  by  Section 4.02.  Nothing  in this  Section  7.04(d)  shall  affect the  Servicer's
obligation to service and administer the Mortgage Loans in accordance with this Agreement.

         (e)      In taking or  recommending  any  course of action  pursuant  to this  Agreement,  unless
specifically  required  to do so  pursuant  to this  Agreement,  the  Servicer  shall not be  required  to
investigate or make  recommendations  concerning  potential  liabilities  which the Trust might incur as a
result of such course of action by reason of the  condition  of the  Mortgaged  Properties  but shall give
notice to the Trustee if it has notice of such potential liabilities.

         Section 7.05.     Servicer  Not to Resign.  Except as  provided  in  Section 7.07,  the  Servicer
shall not resign from the  obligations  and duties hereby imposed on it except upon a  determination  that
any such  duties  hereunder  are no longer  permissible  under  applicable  law and such  impermissibility
cannot be cured.  Any such  determination  permitting  the  resignation of the Servicer shall be evidenced
by an Opinion of  Independent  Counsel  addressed to the Trustee to such effect  delivered to the Trustee.
No such  resignation  by the  Servicer  shall  become  effective  until the Trustee or a successor  to the
Servicer reasonably  satisfactory to the Trustee shall have assumed the  responsibilities  and obligations
of the Servicer in accordance  with  Section 8.02  hereof.  The Trustee  shall notify the Rating  Agencies
upon notice of the resignation of the Servicer.

         Section 7.06.     Successor  Servicer.  In  connection  with  the  appointment  of any  successor
servicer or the  assumption  of the duties of the  Servicer,  the  Depositor  or the Trustee may make such
arrangements  for the  compensation  of such  successor  servicer out of payments on the Mortgage Loans as
the Depositor or the Trustee and such  successor  servicer  shall agree.  If the  successor  servicer does
not agree that such market value is a fair price,  such successor  servicer shall obtain two quotations of
market value from third  parties  actively  engaged in the  servicing  of  single-family  mortgage  loans.
Notwithstanding  the  foregoing,  the  compensation  payable to a  successor  servicer  may not exceed the
compensation  which the Servicer  would have been  entitled to retain if the Servicer had continued to act
as Servicer hereunder.

         Section 7.07.     Sale and  Assignment of Servicing.  The Servicer may sell and assign its rights
and  delegate  its duties and  obligations  in its  entirety  as  Servicer  under this  Agreement  and the
Depositor may terminate the Servicer  without cause and select a new Servicer;  provided,  however,  that:
(i) the  purchaser or transferee  accepting  such  assignment  and  delegation (a) shall be a Person which
shall be  qualified  to service  mortgage  loans for Fannie Mae or Freddie Mac; (b) shall have a net worth
of not less  than  $10,000,000  (unless  otherwise  approved  by each  Rating  Agency  pursuant  to clause
(ii) below);  (c) shall be reasonably satisfactory to the Trustee (as evidenced in a writing signed by the
Trustee);  and (d)  shall  execute  and  deliver  to the  Trustee  an  agreement,  in form  and  substance
reasonably  satisfactory  to the  Trustee,  which  contains  an  assumption  by such Person of the due and
punctual  performance  and  observance of each covenant and condition to be performed or observed by it as
servicer  under  this  Agreement,  any  custodial  agreement  from and  after the  effective  date of such
agreement;  (ii) each  Rating Agency shall be given prior  written  notice of the identity of the proposed
successor  to the Servicer  and each Rating  Agency's  rating of the  Certificates  in effect  immediately
prior to such assignment,  sale and delegation will not be downgraded,  qualified or withdrawn as a result
of such  assignment,  sale and  delegation,  as  evidenced  by a letter to such  effect  delivered  to the
Servicer and the Trustee;  (iii) the  Servicer  assigning and selling the  servicing  shall deliver to the
Trustee an Officer's  Certificate  and an Opinion of Independent  Counsel  addressed to the Trustee,  each
stating that all  conditions  precedent to such action under this  Agreement  have been completed and such
action is permitted by and complies with the terms of this  Agreement;  and (iv) in the event the Servicer
is  terminated  without  cause by the  Depositor,  the  Depositor  shall  pay the  terminated  Servicer  a
termination  fee equal to 0.25% of the aggregate  Stated  Principal  Balance of the Mortgage  Loans at the
time the servicing of the Mortgage  Loans is  transferred to the successor  Servicer.  No such  assignment
or delegation  shall affect any rights or liability of the Servicer  arising  prior to the effective  date
thereof.

                                               ARTICLE VIII

                                                 Default

         Section 8.01.     Events of Default.  "Event of Default," wherever used herein,  means any one of
the following  events  (whatever the reason for such Event of Default and whether it shall be voluntary or
involuntary  or be effected by operation of law or pursuant to any judgment,  decree or order of any court
or any order,  rule or regulation of any  administrative  or  governmental  body) and only with respect to
the defaulting Servicer:

                  (i)      The Servicer  fails to cause to be deposited  in the  Distribution  Account any
amount so required to be deposited  pursuant to this Agreement  (other than a Monthly  Advance),  and such
failure  continues  unremedied  for a period of three  Business  Days  after the date upon  which  written
notice of such failure, requiring the same to be remedied, shall have been given to the Servicer; or

                  (ii)     The  Servicer  fails to observe or perform in any  material  respect  any other
material  covenants and agreements set forth in this Agreement to be performed by it, which  covenants and
agreements materially affect the rights of  Certificateholders,  and such failure continues unremedied for
a period of 60 days after the date on which written  notice of such failure,  properly  requiring the same
to be  remedied,  shall have been given to the  Servicer by the Trustee or to the Servicer and the Trustee
by the Holders of Certificates  evidencing  Fractional  Undivided Interests  aggregating not less than 25%
of the Trust Fund; or

                  (iii)    There is entered  against  the  Servicer a decree or order by a court or agency
or  supervisory  authority  having  jurisdiction  in the premises for the  appointment  of a  conservator,
receiver or liquidator in any insolvency,  readjustment  of debt,  marshaling of assets and liabilities or
similar  proceedings,  or for the winding up or  liquidation  of its affairs,  and the  continuance of any
such decree or order is unstayed  and in effect for a period of 60  consecutive  days,  or an  involuntary
case is commenced against the Servicer under any applicable  insolvency or reorganization  statute and the
petition is not dismissed within 60 days after the commencement of the case; or

                  (iv)     The  Servicer  consents  to the  appointment  of a  conservator  or receiver or
liquidator  in any  insolvency,  readjustment  of debt,  marshaling of assets and  liabilities  or similar
proceedings of or relating to the Servicer or  substantially  all of its property;  or the Servicer admits
in writing  its  inability  to pay its debts  generally  as they  become  due,  files a  petition  to take
advantage of any applicable insolvency or reorganization  statute,  makes an assignment for the benefit of
its creditors, or voluntarily suspends payment of its obligations;

                  (v)      The Servicer  assigns or delegates its duties or rights under this Agreement in
contravention of the provisions permitting such assignment or delegation under Sections 7.05 or 7.07;

                  (vi)     The Servicer  fails to cause to be deposited  in the  Distribution  Account any
Monthly  Advance  (other  than  a  Nonrecoverable  Advance)  by  5:00  p.m.  New  York  City  time  on the
Distribution Account Deposit Date; or

                  (vii)    The Servicer fails to comply with Sections 3.16, 3.17 or 3.18 herein.

         In each and every  such  case,  so long as such Event of  Default  with  respect to the  Servicer
shall not have been  remedied,  either the Trustee or the Holders of  Certificates  evidencing  Fractional
Undivided  Interests  aggregating  not less  than 51% of the  principal  of the Trust  Fund,  by notice in
writing  to the  Servicer  (and to the  Trustee if given by such  Certificateholders),  with a copy to the
Rating  Agencies,  and with the consent of the Company,  may terminate  all of the rights and  obligations
(but not the  liabilities)  of the Servicer  under this  Agreement and in and to the Mortgage Loans and/or
the REO Property  serviced by the Servicer and the proceeds  thereof.  Upon the receipt by the Servicer of
the written  notice,  all authority and power of the Servicer under this  Agreement,  whether with respect
to the Certificates,  the Mortgage Loans, REO Property or under any other related  agreements (but only to
the extent  that such other  agreements  relate to the  Mortgage  Loans or related  REO  Property)  shall,
subject to  Section 8.02,  automatically  and without  further action pass to and be vested in the Trustee
pursuant to this  Section 8.01;  and, without  limitation,  the Trustee is hereby authorized and empowered
to  execute  and  deliver,  on  behalf of the  Servicer  as  attorney-in-fact  or  otherwise,  any and all
documents  and  other  instruments  and  to do or  accomplish  all  other  acts  or  things  necessary  or
appropriate  to effect the  purposes of such notice of  termination,  whether to complete the transfer and
endorsement  or  assignment  of the  Mortgage  Loans and related  documents,  or  otherwise.  The Servicer
agrees  to  cooperate  with the  Trustee  in  effecting  the  termination  of the  Servicer's  rights  and
obligations  hereunder,  including,  without  limitation,  the transfer to the Trustee of (i) the property
and amounts  which are then or should be part of the Trust or which  thereafter  become part of the Trust;
and  (ii) originals  or copies of all  documents  of the Servicer  reasonably  requested by the Trustee to
enable it to assume the  Servicer's  duties  thereunder.  In addition to any other amounts which are then,
or,  notwithstanding  the termination of its activities  under this  Agreement,  may become payable to the
Servicer under this  Agreement,  the Servicer shall be entitled to receive,  out of any amount received on
account of a Mortgage  Loan or related REO  Property,  that portion of such  payments  which it would have
received  as  reimbursement  under  this  Agreement  if  notice of  termination  had not been  given.  The
termination of the rights and  obligations of the Servicer  shall not affect any  obligations  incurred by
the Servicer prior to such termination.

         Notwithstanding  the  foregoing,  if an  Event  of  Default  described  in  clause  (vi) of  this
Section 8.01 shall occur, the Trustee shall, by notice in writing to the Servicer,  which may be delivered
by telecopy,  immediately  terminate all of the rights and obligations of the Servicer  thereafter arising
under  this  Agreement,  but  without  prejudice  to any rights it may have as a  Certificateholder  or to
reimbursement  of Monthly  Advances  and other  advances of its own funds,  and the  Trustee  shall act as
provided in  Section 8.02  to carry out the duties of the Servicer,  including the  obligation to make any
Monthly  Advance  the  nonpayment  of which  was an Event of  Default  described  in clause  (vi) of  this
Section 8.01.  Any such action  taken by the Trustee  must be prior to the  distribution  on the  relevant
Distribution Date.

         Section 8.02.     Trustee  to  Act;  Appointment  of  Successor.  (a)  Upon  the  receipt  by the
Servicer  of a notice of  termination  pursuant  to  Section 8.01  or an  Opinion of  Independent  Counsel
pursuant to  Section 7.05  to the effect that the  Servicer  is legally  unable to act or to delegate  its
duties to a Person which is legally able to act, the Trustee shall  automatically  become the successor in
all  respects to the Servicer in its  capacity  under this  Agreement  and the  transactions  set forth or
provided for herein and shall thereafter be subject to all the responsibilities,  duties,  liabilities and
limitations on  liabilities  relating  thereto placed on the Servicer by the terms and provisions  hereof;
provided,  however,  it is understood and  acknowledged  by the parties hereto that there will be a period
of transition (not to exceed 90 days) before the actual  servicing  functions can be fully  transferred to
the Trustee or any other  successor  Servicer;  and  provided,  further,  that the Trustee  shall have the
right  to  select a  successor  Servicer;  provided  further,  however,  that the  Trustee  shall  have no
obligation  whatsoever  with respect to any liability  (other than  advances  deemed  recoverable  and not
previously  made)  incurred  by the  Servicer  at or  prior to the time of  termination.  As  compensation
therefor,  but subject to Section 7.06,  the Trustee shall be entitled to compensation  which the Servicer
would have been  entitled to retain if the  Servicer  had  continued  to act  hereunder,  except for those
amounts due the Servicer as reimbursement  permitted under this Agreement for advances  previously made or
expenses  previously  incurred.  Notwithstanding  the above,  the Trustee may, if it shall be unwilling so
to act,  or  shall,  if it is  legally  unable  so to act,  appoint  or  petition  a  court  of  competent
jurisdiction to appoint,  any established  housing and home finance  institution which is a Fannie Mae- or
Freddie  Mac-approved  Servicer,  and with respect to a successor to the Servicer only, having a net worth
of not less than $10,000,000,  as the successor to the Servicer  hereunder in the assumption of all or any
part of the  responsibilities,  duties  or  liabilities  of the  Servicer  hereunder;  provided,  that the
Trustee  shall  obtain  a  letter  from  each  Rating  Agency  that the  ratings,  if any,  on each of the
Certificates  will not be lowered as a result of the selection of the  successor to the Servicer.  Pending
appointment  of a  successor  to the  Servicer  hereunder,  the  Trustee  shall  act in such  capacity  as
hereinabove  provided.  In connection  with such  appointment  and  assumption,  the Trustee may make such
arrangements  for the  compensation of such successor out of payments on the Mortgage Loans as it and such
successor  shall  agree;  provided,  however,  that  the  provisions  of  Section 7.06  shall  apply,  the
compensation  shall  not be in excess  of that  which the  Servicer  would  have been  entitled  to if the
Servicer  had  continued  to act  hereunder,  and that such  successor  shall  undertake  and  assume  the
obligations  of the Trustee to pay  compensation  to any third  Person  acting as an agent or  independent
contractor in the  performance  of servicing  responsibilities  hereunder.  The Trustee and such successor
shall take such action,  consistent  with this  Agreement,  as shall be necessary to  effectuate  any such
succession.

         (b)      If the Trustee  shall  succeed to any duties of the  Servicer  respecting  the  Mortgage
Loans as provided  herein,  it shall do so in a separate  capacity and not in its capacity as Trustee and,
accordingly,  the  provisions  of Article  IX shall be  inapplicable  to the  Trustee in its duties as the
successor  to the  Servicer in the  servicing  of the  Mortgage  Loans  (although  such  provisions  shall
continue to apply to the Trustee in its  capacity as Trustee);  the  provisions  of Article VII,  however,
shall apply to it in its capacity as successor servicer.

         (c)      To the extent that the costs and expenses of the Trustee  related to any  termination of
the  Servicer,  appointment  of a successor  Servicer or the transfer and  assumption  of servicing by the
Trustee with respect to this Agreement  (including,  without limitation,  (i) all legal costs and expenses
and all due diligence  costs and expenses  associated  with an evaluation of the potential  termination of
the  Servicer  as a result  of an event of  default  by the  Servicer  and  (ii) all  costs  and  expenses
associated  with the complete  transfer of servicing,  including,  but not limited to, all servicing files
and all servicing data and the  completion,  correction or  manipulation  of such servicing data as may be
required by the  successor  servicer to correct any errors or  insufficiencies  in the  servicing  data or
otherwise  to enable the  successor  servicer  to  service  the  Mortgage  Loans in  accordance  with this
Agreement) are not fully and timely reimbursed by the terminated  Servicer,  the Trustee shall be entitled
to reimbursement of such costs and expenses from the Distribution Account.

         Section 8.03.     Notification  to  Certificateholders.  Upon any termination or appointment of a
successor   to  the   Servicer,   the  Trustee   shall  give  prompt   written   notice   thereof  to  the
Certificateholders  at their respective  addresses appearing in the Certificate Register and to the Rating
Agencies.

         Section 8.04.     Waiver of Defaults.  The Trustee shall give prompt  written  notice  thereof to
all  Certificateholders,  within 60 days after the occurrence of any Event of Default  actually known to a
Responsible  Officer of the Trustee,  unless such Event of Default  shall have been cured,  notice of each
such  Event  of  Default.   The  Holders  of  Certificates   evidencing   Fractional  Undivided  Interests
aggregating  not less than 51% of the  Trust  Fund may,  on  behalf of all  Certificateholders,  waive any
default by the Servicer in the  performance of its  obligations  hereunder and the  consequences  thereof,
except  a  default  in  the  making  of or  the  causing  to be  made  any  required  distribution  on the
Certificates,  which  default  may  only be  waived  by  Holders  of  Certificates  evidencing  Fractional
Undivided  Interests  aggregating  100% of the Trust Fund.  Upon any such waiver of a past  default,  such
default shall be deemed to cease to exist,  and any Event of Default arising  therefrom shall be deemed to
have been  timely  remedied  for every  purpose of this  Agreement.  No such  waiver  shall  extend to any
subsequent  or other  default or impair any right  consequent  thereon  except to the extent  expressly so
waived.  The Trustee shall give notice of any such waiver to the Rating Agencies.

         Section 8.05.     List  of   Certificateholders.   Upon   written   request   of  three  or  more
Certificateholders  of record,  for purposes of communicating with other  Certificateholders  with respect
to their  rights  under this  Agreement,  the Trustee will afford such  Certificateholders  access  during
business hours to the most recent list of Certificateholders held by the Trustee.


                                                ARTICLE IX

                                          Concerning the Trustee

         Section 9.01.     Duties of Trustee.

         (a)      The  Trustee,  prior to the  occurrence  of an Event of Default  and after the curing or
waiver of all Events of Default which may have  occurred,  undertakes to perform such duties and only such
duties as are  specifically  set forth in this Agreement as duties of the Trustee.  If an Event of Default
has occurred and has not been cured or waived,  the Trustee  shall  exercise such of the rights and powers
vested in it by this Agreement,  and subject to  Section 8.02(b)  use the same degree of care and skill in
their  exercise,  as a prudent  person would exercise  under the  circumstances  in the conduct of his own
affairs.

         (b)      Upon  receipt  of  all  resolutions,   certificates,   statements,   opinions,  reports,
documents,  orders or other  instruments  which are  specifically  required to be furnished to the Trustee
pursuant to any provision of this  Agreement,  the Trustee  shall  examine them to determine  whether they
are in the form required by this Agreement;  provided,  however, that the Trustee shall not be responsible
for the accuracy or content of any resolution,  certificate,  statement,  opinion, report, document, order
or other instrument  furnished  hereunder;  provided,  further,  that the Trustee shall not be responsible
for the accuracy or verification of any calculation provided to it pursuant to this Agreement.

         (c)      On each  Distribution  Date, the Trustee shall make monthly  distributions and the final
distribution  to the  Certificateholders  from funds in the  Distribution  Account and the Adjustable Rate
Supplemental Fund as provided in Sections 6.01 and 10.01 herein.

         (d)      No  provision  of this  Agreement  shall  be  construed  to  relieve  the  Trustee  from
liability for its own negligent action,  its own negligent  failure to act or its own willful  misconduct;
provided, however, that:

                  (i)      Prior to the occurrence of an Event of Default,  and after the curing or waiver
of all such Events of Default which may have  occurred,  the duties and  obligations  of the Trustee shall
be determined solely by the express  provisions of this Agreement,  the Trustee shall not be liable except
for the performance of its duties and  obligations as are  specifically  set forth in this  Agreement,  no
implied  covenants  or  obligations  shall be read into this  Agreement  against the  Trustee  and, in the
absence of bad faith on the part of the Trustee,  the Trustee may  conclusively  rely,  as to the truth of
the statements and the correctness of the opinions  expressed  therein,  upon any certificates or opinions
furnished to the Trustee and conforming to the requirements of this Agreement;

                  (ii)     The  Trustee  shall not be liable in its  individual  capacity  for an error of
judgment made in good faith by a Responsible  Officer or  Responsible  Officers of the Trustee,  unless it
shall be proved that the Trustee was negligent in ascertaining the pertinent facts;

                  (iii)    The Trustee shall not be liable with respect to any action  taken,  suffered or
omitted to be taken by it in good faith in accordance  with the directions of the Holders of  Certificates
evidencing  Fractional  Undivided  Interests  aggregating  not less  than 25% of the Trust  Fund,  if such
action or non-action  relates to the time,  method and place of conducting  any  proceeding for any remedy
available to the Trustee or  exercising  any trust or other power  conferred  upon the Trustee  under this
Agreement;

                  (iv)     The  Trustee  shall not be  required to take notice or be deemed to have notice
or knowledge of any default or Event of Default  unless a Responsible  Officer of the Trustee's  Corporate
Trust  Office  shall have  actual  knowledge  thereof.  In the  absence of such  notice,  the  Trustee may
conclusively assume there is no such default or Event of Default;

                  (v)      The Trustee  shall not in any way be liable by reason of any  insufficiency  in
any  Account  held  by or in the  name  of  Trustee  unless  it is  determined  by a  court  of  competent
jurisdiction  that the  Trustee's  gross  negligence or willful  misconduct  was the primary cause of such
insufficiency (except to the extent that the Trustee is obligor and has defaulted thereon);

                  (vi)     The Trustee  shall not in any way be liable by reason of any  insufficiency  in
any Account  held by the Trustee or any Account  held in the name of the Trustee  unless it is  determined
by a court of competent  jurisdiction  that the Trustee's gross  negligence or willful  misconduct was the
primary  cause of such  insufficiency  (except to the extent that the Trustee is obligor and has defaulted
thereon);

                  (vii)    Anything in this Agreement to the contrary  notwithstanding,  in no event shall
the  Trustee  be liable for  special,  indirect  or  consequential  loss or damage of any kind  whatsoever
(including  but not limited to lost  profits),  even if the Trustee has been advised of the  likelihood of
such loss or damage and regardless of the form of action;

                  (viii)   None of the Trustee,  the Servicer,  the  Depositor or the  Custodian  shall be
responsible for the acts or omissions of the other,  it being  understood that this Agreement shall not be
construed to render them partners, joint venturers or agents of one another; and

                  (ix)     The Trustee  shall not be required to expend or risk its own funds or otherwise
incur  financial  liability in the performance of any of its duties  hereunder,  or in the exercise of any
of its rights or powers,  if there is reasonable  ground for believing that the repayment of such funds or
adequate  indemnity  against  such risk or  liability  is not  reasonably  assured  to it, and none of the
provisions  contained  in this  Agreement  shall in any  event  require  the  Trustee  to  perform,  or be
responsible  for the  manner  of  performance  of,  any of the  obligations  of the  Servicer  under  this
Agreement,  except  during such time, if any, as the Trustee shall be the successor to, and be vested with
the  rights,  duties,  powers  and  privileges  of,  the  Servicer  in  accordance  with the terms of this
Agreement.

         (e)      All funds  received by the Servicer  and the Trustee and  required to be deposited  into
any Account  pursuant to this Agreement  will be promptly so deposited by the Servicer or the Trustee,  as
applicable.

         (f)      Except for those  actions  that the Trustee is required to take  hereunder,  the Trustee
shall not have any  obligation  or  liability  to take any  action or to  refrain  from  taking any action
hereunder in the absence of written direction as provided hereunder.

         Section 9.02.     Certain  Matters  Affecting  the  Trustee.  Except  as  otherwise  provided  in
Section 9.01:

         (a)      The  Trustee  may rely and shall be  protected  in acting or  refraining  from acting in
reliance on any resolution,  certificate of the Depositor or the Servicer,  certificate of auditors or any
other certificate,  statement,  instrument,  opinion, report, notice, request,  consent, order, appraisal,
bond or other paper or document  believed by it to be genuine and to have been signed or  presented by the
proper party or parties;

         (b)      The Trustee may consult  with  counsel and any advice of such  counsel or any Opinion of
Counsel  shall be full and  complete  authorization  and  protection  with  respect to any action taken or
suffered  or  omitted  by it  hereunder  in good faith and in  accordance  with such  advice or Opinion of
Counsel;

         (c)      The Trustee  shall not be under any  obligation  to exercise any of the trusts or powers
vested in it by this Agreement,  other than its obligation to give notices pursuant to this Agreement,  or
to institute,  conduct or defend any litigation  hereunder or in relation hereto at the request,  order or
direction of any of the  Certificateholders  pursuant to the  provisions  of this  Agreement,  unless such
Certificateholders  shall have offered to the Trustee reasonable  security or indemnity against the costs,
expenses  and  liabilities  which may be incurred  therein or thereby.  Nothing  contained  herein  shall,
however,  relieve the Trustee of the  obligation,  upon the  occurrence  of an Event of Default of which a
Responsible  Officer  of the  Trustee  has actual  knowledge  (which  has not been  cured or  waived),  to
exercise  such of the rights  and powers  vested in it by this  Agreement,  and to use the same  degree of
care and skill in their  exercise,  as a prudent  person would  exercise  under the  circumstances  in the
conduct of his own affairs;

         (d)      Prior to the  occurrence  of an Event of  Default  hereunder  and  after  the  curing or
waiver  of all  Events  of  Default  which  may have  occurred,  the  Trustee  shall  not be liable in its
individual  capacity for any action  taken,  suffered or omitted by it in good faith and believed by it to
be authorized or within the discretion or rights or powers conferred upon it by this Agreement;

         (e)      The  Trustee  shall not be bound to make any  investigation  into the  facts or  matters
stated in any resolution,  certificate,  statement, instrument, opinion, report, notice, request, consent,
order,  approval,  bond or other paper or  document,  unless  requested  in writing to do so by Holders of
Certificates  evidencing  Fractional  Undivided Interests  aggregating not less than 25% of the Trust Fund
and  provided  that the  payment  within a  reasonable  time to the  Trustee  of the  costs,  expenses  or
liabilities  likely to be  incurred  by it in the making of such  investigation  is, in the opinion of the
Trustee,  reasonably  assured  to the  Trustee,  by the  security  afforded  to it by the  terms  of  this
Agreement.  The  Trustee  may  require  reasonable  indemnity  against  such  expense  or  liability  as a
condition to taking any such action.  The reasonable  expense of every such  examination  shall be paid by
the Certificateholders requesting the investigation;

         (f)      The  Trustee may  execute  any of the trusts or powers  hereunder  or perform any duties
hereunder  either  directly  or through  Affiliates,  agents or  attorneys;  provided,  however,  that the
Trustee may not appoint any agent  (other than the  Custodian)  to perform its  custodial  functions  with
respect to the Mortgage Files or paying agent functions  under this Agreement  without the express written
consent of the  Servicer,  which  consent  will not be  unreasonably  withheld.  The Trustee  shall not be
liable or  responsible  for (i) the  misconduct or negligence of any of the Trustee's  agents or attorneys
or a custodian or paying agent appointed  hereunder by the Trustee with due care and, when required,  with
the  consent of the  Servicer  or (ii) any acts or  omissions  of the  Servicer  (unless  the  Trustee has
assumed the obligations of the Servicer pursuant to the provision of this Agreement);

         (g)      Should the  Trustee  deem the nature of any action  required  on its part,  other than a
payment or transfer by the Trustee under  Section  4.02,  to be unclear,  the Trustee may require prior to
such action that it be provided by the Depositor with reasonable further instructions;

         (h)      The right of the Trustee to perform any  discretionary  act enumerated in this Agreement
shall not be construed as a duty, and the Trustee shall not be  accountable  for other than its negligence
or willful misconduct in the performance of any such act;

         (i)      The  Trustee  shall not be  required  to give any bond or  surety  with  respect  to the
execution  of the trust  created  hereby or the powers  granted  hereunder,  except as provided in Section
9.07; and

         (j)      Neither  the  Trustee nor the  Servicer  shall have any duty to conduct any  affirmative
investigation  as to the occurrence of any condition  requiring the repurchase of any Mortgage Loan by the
Sponsor  pursuant to this  Agreement,  the Mortgage  Loan  Purchase  Agreement or the  eligibility  of any
Mortgage Loan for purposes of this Agreement.

         Section 9.03.     Trustee Not Liable for Certificates or Mortgage Loans.  The recitals  contained
herein and in the  Certificates  (other  than the  signature  and  countersignature  of the Trustee on the
Certificates)  shall be taken as the  statements  of the  Depositor,  and the  Trustee  shall not have any
responsibility  for  their  correctness.  The  Trustee  makes  no  representation  as to the  validity  or
sufficiency  of the  Certificates  (other than the  signature and  countersignature  of the Trustee on the
Certificates)  or of any  Mortgage  Loan except as  expressly  provided in Sections  2.02 and 2.05 hereof;
provided,  however,  that the  foregoing  shall not relieve the  Trustee of the  obligation  to review the
Mortgage  Files  pursuant to Sections 2.02 and 2.04.  The Trustee's  signature  and  countersignature  (or
countersignature  of its agent) on the  Certificates  shall be solely in its capacity as Trustee and shall
not  constitute the  Certificates  an obligation of the Trustee in any other  capacity.  The Trustee shall
not be  accountable  for the use or  application  by the  Depositor of any of the  Certificates  or of the
proceeds of such  Certificates,  or for the use or  application  of any funds paid to the  Depositor  with
respect to the  Mortgage  Loans.  Subject to the  provisions  of  Section 2.05,  the Trustee  shall not be
responsible  for the  legality or validity of this  Agreement or any  document or  instrument  relating to
this  Agreement,  the  validity  of the  execution  of  this  Agreement  or of any  supplement  hereto  or
instrument of further  assurance,  or the validity,  priority,  perfection or  sufficiency of the security
for the  Certificates  issued hereunder or intended to be issued  hereunder.  The Trustee shall not at any
time  have  any  responsibility  or  liability  for  or  with  respect  to  the  legality,   validity  and
enforceability  of any Mortgage or any Mortgage  Loan, or the  perfection  and priority of any Mortgage or
the  maintenance  of any such  perfection and priority,  or for or with respect to the  sufficiency of the
Trust Fund or its ability to generate the payments to be  distributed  to  Certificateholders,  under this
Agreement.  The  Trustee  shall not have any  responsibility  for filing  any  financing  or  continuation
statement in any public  office at any time or to  otherwise  perfect or maintain  the  perfection  of any
security  interest  or  lien  granted  to  it  hereunder  or to  record  this  Agreement  other  than  any
continuation statements filed by the Trustee pursuant to Section 3.19.

         Section 9.04.     Trustee  May Own  Certificates.  The Trustee in its  individual  capacity or in
any capacity  other than as Trustee  hereunder  may become the owner or pledgee of any  Certificates  with
the same rights it would have if it were not the Trustee and may otherwise deal with the parties hereto.

         Section 9.05.     Trustee's  Fees  and  Expenses.  The  Trustee  will be  entitled  to a fee (the
"Trustee  Fee") as  compensation  for the  performance of its  activities  hereunder  equal to 1/12 of the
Trustee Fee Rate multiplied by the Stated  Principal  Balance of each Mortgage Loan as of the first day of
the related  Due Period.  The  Trustee  will also be  entitled  to all income and gain  realized  from any
investment  of funds in the  Distribution  Account,  pursuant  to Article IV, for the  performance  of its
activities  hereunder.  In  addition,  the  Trustee  will be  entitled  to recover  from the  Distribution
Account pursuant to Section 4.04 all reasonable  out-of-pocket  expenses,  disbursements  and advances and
the expenses of the Trustee in connection  with any Event of Default,  any breach of this Agreement or any
claim or legal action  (including any pending or threatened  claim or legal action) incurred or made by or
against  the Trustee or in  connection  with the  administration  of the trusts  hereunder  by the Trustee
(including  the  reasonable  compensation,  expenses and  disbursements  of its  counsel)  except any such
expense,  disbursement  or advance as may arise from its negligence or intentional  misconduct or which is
the  responsibility  of the  Certificateholders.  If funds in the  Distribution  Account are  insufficient
therefor,   the  Trustee  shall  recover  such  expenses  from  the  Depositor.   Such   compensation  and
reimbursement  obligation  shall not be limited by any provision of law in regard to the compensation of a
trustee of an express trust.

         Section 9.06.     Eligibility  Requirements  for Trustee.  The Trustee and any successor  Trustee
shall  during  the  entire  duration  of this  Agreement  be a state  bank or trust  company or a national
banking  association  organized  and doing  business  under the laws of such state or the United States of
America,  authorized  under such laws to exercise  corporate trust powers,  having a combined  capital and
surplus  and  undivided  profits  of at  least  $40,000,000  or,  in  the  case  of a  successor  Trustee,
$50,000,000,  subject to supervision or examination by federal or state  authority and, in the case of the
Trustee,  rated "BBB" or higher by S&P with  respect to their  long-term  rating and rated "BBB" or higher
by  S&P  and  "Baa2"  or  higher  by  Moody's  with  respect  to  any  outstanding   long-term   unsecured
unsubordinated  debt, and, in the case of a successor  Trustee or successor Trustee other than pursuant to
Section 9.10,  rated in one of the two highest  long-term debt categories of, or otherwise  acceptable to,
each of the Rating Agencies.  If the Trustee  publishes  reports of condition at least annually,  pursuant
to law or to the requirements of the aforesaid  supervising or examining authority,  then for the purposes
of this  Section 9.06  the  combined  capital  and surplus of such  corporation  shall be deemed to be its
total equity  capital  (combined  capital and surplus) as set forth in its most recent report of condition
so  published.  In case at any  time the  Trustee  shall  cease  to be  eligible  in  accordance  with the
provisions of this  Section 9.06,  the Trustee shall resign  immediately in the manner and with the effect
specified in Section 9.08.

         Section 9.07.     Insurance.  The Trustee,  at its own expense,  shall at all times  maintain and
keep  in  full  force  and  effect:   (i) fidelity  insurance,   (ii) theft  of  documents  insurance  and
(iii) forgery  insurance (which may be collectively  satisfied by a "Financial  Institution Bond" and/or a
"Bankers'  Blanket Bond").  All such insurance shall be in amounts,  with standard coverage and subject to
deductibles,  as are customary for insurance  typically  maintained by banks or their affiliates which act
as custodians  for  investor-owned  mortgage  pools.  A certificate of an officer of the Trustee as to the
Trustee's  compliance with this Section 9.07 shall be furnished to any  Certificateholder  upon reasonable
written request.

         Section 9.08.     Resignation and Removal of the Trustee.

         (a)      The Trustee may at any time resign and be  discharged  from the Trust hereby  created by
giving  written  notice  thereof to the Depositor and the  Servicer,  with a copy to the Rating  Agencies.
Upon receiving such notice of resignation,  the Depositor shall promptly appoint a successor  Trustee,  by
written  instrument,  in  triplicate,  one copy of which  instrument  shall be delivered to the  resigning
Trustee.  If no successor  Trustee shall have been so appointed and have  accepted  appointment  within 30
days after the giving of such notice of  resignation,  the  resigning  Trustee may  petition  any court of
competent jurisdiction for the appointment of a successor Trustee.

         (b)      If at  any  time  the  Trustee  shall  cease  to be  eligible  in  accordance  with  the
provisions of  Section 9.06  and shall fail to resign after written  request  therefor by the Depositor or
if at any time the  Trustee  shall  become  incapable  of  acting,  or shall be  adjudged  a  bankrupt  or
insolvent,  or a receiver of the Trustee or of its  property  shall be  appointed,  or any public  officer
shall  take  charge  or  control  of the  Trustee  or of its  property  or  affairs  for  the  purpose  of
rehabilitation,  conservation  or  liquidation,  then the Depositor  shall promptly remove the Trustee and
appoint a successor Trustee by written  instrument,  in triplicate,  one copy of which instrument shall be
delivered to the Trustee so removed, the successor Trustee.

         (c)      The Holders of Certificates  evidencing  Fractional Undivided Interests  aggregating not
less than 51% of the Trust Fund may at any time remove the  Trustee  and  appoint a  successor  Trustee by
written  instrument or instruments,  in quintuplicate,  signed by such Holders or their  attorneys-in-fact
duly authorized,  one complete set of which instruments shall be delivered to the Depositor,  the Servicer
and the Trustee so removed and the  successor so appointed.  In the event that the Trustee  removed by the
Holders of Certificates in accordance with this  Section 9.08(c),  the Holders of such Certificates  shall
be responsible for paying any  compensation  payable  hereunder to a successor  Trustee,  in excess of the
amount paid hereunder to the predecessor Trustee.

         (d)      No  resignation  or  removal of the  Trustee  and  appointment  of a  successor  Trustee
pursuant to any of the provisions of this  Section 9.08  shall become effective except upon appointment of
and acceptance of such appointment by the successor Trustee as provided in Section 9.09.

         Section 9.09.     Successor Trustee.

         (a)      Any successor Trustee appointed as provided in Section 9.08  shall execute,  acknowledge
and deliver to the  Depositor and to its  predecessor  Trustee an instrument  accepting  such  appointment
hereunder.  The  resignation or removal of the  predecessor  Trustee shall then become  effective and such
successor  Trustee,  without any further act, deed or  conveyance,  shall become fully vested with all the
rights,  powers,  duties and obligations of its predecessor  hereunder,  with like effect as if originally
named as Trustee  herein.  The  predecessor  Trustee  shall,  after its  receipt of payment in full of its
outstanding  fees and expenses  promptly  deliver to the  successor  Trustee all assets and records of the
Trust held by it hereunder,  and the Depositor and the predecessor  Trustee shall execute and deliver such
instruments  and do such other things as may  reasonably be required for more fully and certainly  vesting
and confirming in the successor Trustee all such rights, powers, duties and obligations.

         (b)      No successor Trustee shall accept  appointment as provided in this  Section 9.09  unless
at the time of such  acceptance  such  successor  Trustee  shall  be  eligible  under  the  provisions  of
Section 9.06.

         (c)      Upon   acceptance  of   appointment   by  a  successor   Trustee  as  provided  in  this
Section 9.09,  the successor  Trustee shall mail notice of the succession of such Trustee hereunder to all
Certificateholders at their addresses as shown in the Certificate  Register,  to the Rating Agencies.  The
Company shall pay the cost of any mailing by the successor Trustee.

         Section 9.10.     Merger  or  Consolidation  of  Trustee.  Any  state  bank or trust  company  or
national  banking  association  into which the Trustee may be merged or  converted or with which it may be
consolidated  or any state bank or trust  company  or  national  banking  association  resulting  from any
merger,  conversion or  consolidation  to which the Trustee  shall be a party,  or any state bank or trust
company or national  banking  association  succeeding to all or  substantially  all of the corporate trust
business of the Trustee  shall be the  successor  of the Trustee  hereunder,  provided  such state bank or
trust company or national  banking  association  shall be eligible under the  provisions of  Section 9.06.
Such  succession  shall be valid without the  execution,  delivery of notice or filing of any paper or any
further act on the part of any of the parties hereto, anything herein to the contrary notwithstanding.

         Section 9.11.     Appointment of Co-Trustee or Separate Trustee.

         (a)      Notwithstanding  any other  provisions  hereof,  at any time, for the purpose of meeting
any legal  requirements of any  jurisdiction in which any part of the Trust or property  constituting  the
same may at the time be located,  the  Depositor and the Trustee  acting  jointly shall have the power and
shall execute and deliver all  instruments to appoint one or more Persons  approved by the Trustee and the
Depositor to act as co-trustee or co-trustees,  jointly with the Trustee,  or separate trustee or separate
trustees,  of all or any part of the Trust, and to vest in such Person or Persons, in such capacity,  such
title to the Trust, or any part thereof,  and, subject to the other provisions of this Section 9.11,  such
powers,  duties,  obligations,  rights and trusts as the Depositor and the Trustee may consider  necessary
or desirable.

         (b)      If the  Depositor  shall not have  joined in such  appointment  within 15 days after the
receipt by it of a written  request so to do, the  Trustee  shall have the power to make such  appointment
without the Depositor.

         (c)      No  co-trustee  or  separate  trustee  hereunder  shall be required to meet the terms of
eligibility as a successor Trustee under  Section 9.06  hereunder and no notice to  Certificateholders  of
the appointment of co-trustee(s) or separate trustee(s) shall be required under Section 9.08 hereof.

         (d)      In the case of any  appointment  of a co-trustee  or separate  trustee  pursuant to this
Section 9.11,  all  rights,  powers,  duties and  obligations  conferred  or imposed  upon the Trustee and
required  to be  conferred  on such  co-trustee  shall be  conferred  or  imposed  upon and  exercised  or
performed  by the Trustee  and such  separate  trustee or  co-trustee  jointly,  except to the extent that
under any law of any  jurisdiction  in which any  particular  act or acts are to be performed  (whether as
Trustee  hereunder or as  successor  to the  Servicer  hereunder),  the Trustee  shall be  incompetent  or
unqualified  to perform  such act or acts,  in which event such  rights,  powers,  duties and  obligations
(including  the holding of title to the Trust or any portion  thereof in any such  jurisdiction)  shall be
exercised and performed by such separate trustee or co-trustee at the direction of the Trustee.

         (e)      Any notice,  request or other  writing given to the Trustee shall be deemed to have been
given to each of the  then  separate  trustees  and  co-trustees,  as  effectively  as if given to each of
them.  Every  instrument  appointing any separate  trustee or co-trustee shall refer to this Agreement and
the  conditions  of this Article IX. Each  separate  trustee and  co-trustee,  upon its  acceptance of the
trusts  conferred,  shall  be  vested  with  the  estates  or  property  specified  in its  instrument  of
appointment,  either jointly with the Trustee or separately,  as may be provided  therein,  subject to all
the provisions of this Agreement,  specifically  including  every provision of this Agreement  relating to
the  conduct  of,  affecting  the  liability  of, or  affording  protection  to, the  Trustee.  Every such
instrument shall be filed with the Trustee.

         (f)      To the extent not  prohibited  by law, any separate  trustee or  co-trustee  may, at any
time,  request  the  Trustee,  its agent or  attorney-in-fact,  with full power and  authority,  to do any
lawful  act under or with  respect  to this  Agreement  on its  behalf  and in its name.  If any  separate
trustee or co-trustee  shall die, become  incapable of acting,  resign or be removed,  all of its estates,
properties  rights,  remedies and trusts  shall vest in and be  exercised  by the  Trustee,  to the extent
permitted by law, without the appointment of a new or successor Trustee.

         (g)      No  trustee  under this  Agreement  shall be  personally  liable by reason of any act or
omission of another  trustee under this  Agreement.  The Depositor and the Trustee  acting  jointly may at
any time accept the resignation of or remove any separate trustee or co-trustee.

         Section 9.12.     Federal  Information  Returns  and  Reports  to   Certificateholders;   REMIC
Administration; Grantor Trust Administration.

         (a)      For federal  income tax  purposes,  the taxable year of each  2006-AR3  REMIC shall be a
calendar year and the Trustee shall  maintain or cause the  maintenance of the books of each such 2006-AR3
REMIC on the accrual method of accounting.

         (b)      The  Trustee  shall  prepare  and file or cause to be filed  with the  Internal  Revenue
Service,  and the Trustee shall upon the written  instruction of the Trustee sign, Federal tax information
returns or elections  required to be made hereunder with respect to each 2006-AR3  REMIC,  the Trust Fund,
if applicable,  and the  Certificates  containing  such  information and at the times and in the manner as
may be required by the Code or  applicable  Treasury  regulations,  and the Trustee  shall furnish to each
Holder of  Certificates  at any time during the  calendar  year for which such returns or reports are made
such  statements  or  information  at the times and in the manner as may be required  thereby,  including,
without  limitation,  reports relating to mortgaged  property that is abandoned or foreclosed,  receipt of
mortgage  interests in kind in a trade or business,  a cancellation of  indebtedness,  interest,  original
issue  discount and market  discount or premium  (assuming a constant  rate of  prepayment on the mortgage
loans of 25%).  The  Trustee  will apply for an  Employee  Identification  Number  from the IRS under Form
SS-4 or any other acceptable  method for all tax entities.  In connection with the foregoing,  the Trustee
shall timely  prepare and file,  and the Trustee shall upon the written  instruction  of the Trustee sign,
IRS Form 8811,  which  shall  provide the name and  address of the person who can be  contacted  to obtain
information  required  to be  reported to the holders of regular  interests  in each  2006-AR3  REMIC (the
"REMIC  Reporting  Agent").  The Trustee  shall make  elections  to treat each  2006-AR3  REMIC as a REMIC
(which  elections  shall apply to the taxable  period  ending  December 31,  2006 and each  calendar  year
thereafter)  in  such  manner  as the  Code or  applicable  Treasury  regulations  may  prescribe,  and as
described  by the Trustee.  The Trustee  shall sign all tax  information  returns  filed  pursuant to this
Section and  any other  returns  as may be  required  by the Code.  The Holder of the  largest  percentage
interest  in the  Class R  Certificates  is hereby  designated  as the "Tax  Matters  Person"  (within the
meaning of Treas.  Reg.  §§1.860F-4(d))  for each of REMIC I,  REMIC II and REMIC  III.  The Holder of the
largest  percentage  interest in the  Class R-X  Certificates  is hereby  designated  as the "Tax  Matters
Person"  (within  the  meaning  of  Treas.  Reg.  §§1.860F-4(d))  for  REMIC  IV.  The  Trustee  is hereby
designated  and  appointed  as the  agent of each  such Tax  Matters  Person.  Any  Holder  of a  Residual
Certificate will by acceptance thereof appoint the Trustee as agent and  attorney-in-fact  for the purpose
of acting as Tax Matters  Person for each 2006-AR3  REMIC during such time as the Trustee does not own any
such Residual  Certificate.  In the event that the Code or applicable  Treasury  regulations  prohibit the
Trustee from signing tax or information  returns or other statements,  or the Trustee from acting as agent
for the Tax Matters  Person,  the Trustee shall take whatever  action that in its sole good faith judgment
is  necessary  for the proper  filing of such  information  returns or for the  provision of a tax matters
person,  including  designation of the Holder of the largest percentage interest in a Residual Certificate
to sign such returns or act as tax matters person.  Each Holder of a Residual  Certificate  shall be bound
by this Section.

         (c)      The Trustee  shall  provide upon request and receipt of  reasonable  compensation,  such
information  as required in  Section 860D(a)(6)(B)  of the Code to the Internal  Revenue  Service,  to any
Person  purporting  to transfer a Residual  Certificate  to a Person other than a transferee  permitted by
Section 5.05(b),  and to any regulated  investment  company,  real estate investment  trust,  common trust
fund, partnership,  trust, estate,  organization described in Section 1381 of the Code, or nominee holding
an interest in a pass-through  entity  described in  Section 860E(e)(6)  of the Code, any record holder of
which is not a  transferee  permitted  by  Section 5.05(b)  (or which is deemed by statute to be an entity
with a disqualified member).
         (d)      The Trustee  shall  prepare and file or cause to be filed,  and the Trustee  shall sign,
any state income tax returns  required under  Applicable State Law with respect to each 2006- AR3 REMIC or
the Trust Fund.

         (e)      Notwithstanding  any other  provision of this  Agreement,  the Trustee shall comply with
all federal withholding  requirements  respecting payments to  Certificateholders  of interest or original
issue  discount on the Mortgage  Loans,  that the Trustee  reasonably  believes are  applicable  under the
Code.  The consent of  Certificateholders  shall not be required  for such  withholding.  In the event the
Trustee  withholds any amount from interest or original  issue  discount  payments or advances  thereof to
any Certificateholder  pursuant to federal withholding requirements,  the Trustee shall, together with its
monthly report to such Certificateholders, indicate such amount withheld.

         (f)      The  Trustee  agrees to  indemnify  the Trust Fund and the  Depositor  for any taxes and
costs including,  without  limitation,  any reasonable  attorneys fees imposed on or incurred by the Trust
Fund,  the  Depositor or the  Servicer,  as a result of a breach of the  Trustee's  covenants set forth in
this Section 9.12.

         (g)      The Trustee  shall perform its  obligations  set forth under Section 7.12 of the Grantor
Trust Agreement  regarding the  preparation  and filing of tax returns for the Grantor Trust.  The Trustee
shall indemnify the Grantor Trust and the Sponsor for any taxes and costs including,  without  limitation,
any  attorneys  fees imposed on or incurred by the Grantor  Trust or the Depositor as a result of a breach
of the Trustee's obligations set forth under Section 7.12 of the Grantor Trust Agreement.

                                                ARTICLE X

                                               Termination

         Section 10.01.    Termination Upon Repurchase by the Depositor or its Designee or Liquidation of
the Mortgage Loans.

         (a)      Subject  to  Section 10.02,  the  respective  obligations  and  responsibilities  of the
Depositor,  the Trustee and the Servicer created hereby,  other than the obligation of the Trustee to make
payments to Certificateholders as hereinafter set forth, shall terminate upon:

                  (i)      the  repurchase  by or at the direction of the Depositor or its designee of all
of the  Mortgage  Loans  in each of Loan  Group I and Loan  Group  II  (which  repurchase  of the  Group I
Mortgage Loans and the Group II Mortgage  Loans may occur on separate  dates) and all related REO Property
remaining in the Trust at a price (the  "Termination  Purchase Price") equal to the sum of (a) 100% of the
Outstanding  Principal  Balance of each  Mortgage  Loan in such Loan  Group  (other  than a Mortgage  Loan
related to REO Property) as of the date of repurchase,  net of the principal  portion of any  unreimbursed
Monthly  Advances  on the  Mortgage  Loans  unpaid  to, but not  including,  the first day of the month of
repurchase,  (b) the  appraised  value of any related REO  Property,  less the good faith  estimate of the
Depositor of  liquidation  expenses to be incurred in connection  with its disposal  thereof (but not more
than the  Outstanding  Principal  Balance of the related  Mortgage  Loan,  together  with  interest at the
applicable  Mortgage  Interest  Rate accrued on that balance but unpaid to, but not  including,  the first
day of the month of repurchase),  such appraisal to be calculated by an appraiser  mutually agreed upon by
the Depositor and the Trustee at the expense of the  Depositor,  (c)  unreimbursed  out-of pocket costs of
the Servicer,  including  unreimbursed  servicing  advances and the interest  portion of any  unreimbursed
Monthly  Advances,  made on the related Mortgage Loans prior to the exercise of such repurchase right, (d)
any costs and damages  incurred by the Trust in connection  with any violation of any predatory or abusive
lending  laws with  respect  to a  Mortgage  Loan,  and (e) any  unreimbursed  costs and  expenses  of the
Servicer, the Custodian and the Trustee payable pursuant to Section 9.05 or Section 7.04(c);

                  (ii)     the later of the  making  of the final  payment  or other  liquidation,  or any
advance with respect  thereto,  of the last Mortgage Loan,  remaining in the Trust Fund or the disposition
of all property acquired with respect to any Mortgage Loan; provided,  however,  that in the event that an
advance has been made,  but not yet  recovered,  at the time of such  termination,  the Person having made
such  advance  shall be entitled to receive,  notwithstanding  such  termination,  any  payments  received
subsequent thereto with respect to which such advance was made; or

                  (iii)    the payment to the  Certificateholders  of all  amounts  required to be paid to
them pursuant to this Agreement.

         (b)      In no event,  however,  shall the Trust created hereby continue beyond the expiration of
21  years  from  the  death of the last  survivor  of the  descendants  of  Joseph  P.  Kennedy,  the late
Ambassador of the United States to the Court of St. James's, living on the date of this Agreement.

         (c)      (i) The right of the  Depositor or its designee to  repurchase  all the assets of a Loan
Group  described  in Section  10.01(a)(i)  above  shall be  exercisable  only if (i) the Stated  Principal
Balance of the Mortgage  Loans in such Loan Group at the time of any such  repurchase  is less than 10% of
the Cut-off Date Balance of such Mortgage  Loans or (ii) the  Depositor,  based upon an Opinion of Counsel
addressed to the  Depositor  and the Trustee has  determined  that the REMIC status of any 2006-AR3  REMIC
has been lost or that a substantial  risk exists that such REMIC status will be lost for the  then-current
taxable  year.  At any time  thereafter,  in the case of (i) or (ii)  above,  the  Depositor  may elect to
terminate any 2006-AR3  REMIC at any time, and upon such  election,  the Depositor or its designee,  shall
purchase in accordance with Section 10.01(a)(i) above all the assets of the Trust Fund.

         (d)      The  Trustee  shall give notice of any  termination  to the  Certificateholders,  with a
copy to the Servicer and the Rating  Agencies,  upon which the  Certificateholders  shall  surrender their
Certificates  to the Trustee for payment of the final  distribution  and  cancellation.  Such notice shall
be given by  letter,  mailed  not  earlier  than the 15th day and not later than the 25th day of the month
next preceding the month of such final  distribution,  and shall specify  (i) the  Distribution  Date upon
which final payment of the Certificates  will be made upon  presentation and surrender of the Certificates
at the  Corporate  Trust  Office of the  Trustee  therein  designated,  (ii) the  amount of any such final
payment and (iii) that the Record Date otherwise  applicable to such  Distribution Date is not applicable,
payments  being made only upon  presentation  and surrender of the  Certificates  at the  Corporate  Trust
Office of the Trustee therein specified.

         (e)      If the option of the Depositor to  repurchase  or cause the  repurchase of all the Group
I Mortgage Loans or the Group II Mortgage  Loans and the related assets of each such Loan Group  described
in Section  10.01(a)(i)  above is  exercised,  the  Depositor  and/or its  designee  shall  deliver to the
Trustee  for  deposit  in  the  Distribution  Account,  by  the  Business  Day  prior  to  the  applicable
Distribution  Date, an amount equal to the Termination  Purchase Price. Upon presentation and surrender of
the  related  Certificates  by the  related  Certificateholders,  the  Trustee  shall  distribute  to such
Certificateholders  from  amounts  then on deposit in the  Distribution  Account an amount  determined  as
follows:  with respect to each related  Certificate (other than the related Residual  Certificates and the
related Class XP Certificates),  the outstanding  Current Principal Amount, plus with respect to each such
Certificate  (other than the related  Residual  Certificates and the related Class XP  Certificates),  one
month's  interest  thereon at the applicable  Pass-Through  Rate; and with respect to the related Residual
Certificates and the related Class XP Certificates,  the percentage  interest evidenced thereby multiplied
by the difference,  if any,  between the above described  repurchase  price and the aggregate amount to be
distributed  to the Holders of the  Certificates  (other than the related  Residual  Certificates  and the
related Class XP  Certificates).  If the proceeds with respect to the Mortgage Loans are not sufficient to
pay all of the  related  Certificates  in full  (other  than the  related  Residual  Certificates  and the
related  Class XP  Certificates),  any such  deficiency  will be allocated  first,  to the related Class B
Certificates,  in  inverse  order  of  their  numerical  designation,  and  then  to  the  related  Senior
Certificates,  on a pro rata basis.  Upon  deposit of the required  repurchase  price and  following  such
final  Distribution  Date for the related  Certificates,  the Trustee shall release promptly (or cause the
Custodian to release) to Depositor  and/or its designee the Mortgage  Files for the  remaining  applicable
Mortgage  Loans,  and the  Accounts  with  respect  thereto  shall  terminate,  subject  to the  Trustee's
obligation to hold any amounts payable to the  Certificateholders  in trust without interest pending final
distributions  pursuant to Section  10.01(g).  Any other amounts  remaining in the Accounts will belong to
the Depositor.

         (f)      In the event that this  Agreement is terminated by reason of the payment or  liquidation
of all Mortgage  Loans or the  disposition  of all property  acquired  with respect to all Mortgage  Loans
under  Section  10.01(a)(ii) above,  the  Servicer  shall  deliver  to  the  Trustee  for  deposit  in the
Distribution   Account  all  distributable   amounts  remaining  in  the  Custodial   Account.   Upon  the
presentation  and  surrender  of  the  Certificates,   the  Trustee  shall  distribute  to  the  remaining
Certificateholders,  in accordance with their respective  interests,  all distributable  amounts remaining
in the Distribution  Account.  Upon deposit by the Servicer of such distributable  amounts,  and following
such final  Distribution  Date,  the Trustee shall  release  promptly to the Depositor or its designee the
Mortgage Files for the remaining  Mortgage Loans, and the Custodial  Account and the Distribution  Account
shall   terminate,   subject  to  the   Trustee's   obligation   to  hold  any  amounts   payable  to  the
Certificateholders  in trust  without  interest  pending  final  distributions  pursuant  to this  Section
10.01(f).

         (g)      If  not  all  of  the   Certificateholders   shall  surrender  their   Certificates  for
cancellation  within six months  after the time  specified  in the  above-mentioned  written  notice,  the
Trustee  shall  give a second  written  notice to the  remaining  Certificateholders  to  surrender  their
Certificates  for  cancellation and receive the final  distribution  with respect  thereto.  If within six
months after the second notice,  not all the Certificates  shall have been  surrendered for  cancellation,
the Trustee may take  appropriate  steps, or appoint any agent to take  appropriate  steps, to contact the
remaining  Certificateholders  concerning  surrender of their Certificates,  and the cost thereof shall be
paid out of the funds and other assets which remain subject to this Agreement.

         (h)      The designee of the  Depositor,  if it is not an affiliate  of the  Depositor,  shall be
deemed to represent that one of the following  will be true and correct:  (i) the exercise of the optional
termination  right set forth in Section  10.01  shall not result in a  non-exempt  prohibited  transaction
under  ERISA or  Section  4975 of the Code or (ii)  such  designee  is (A) not a party  in  interest  with
respect to any Plan and (B) is not a "benefit plan  investor"  (other than a plan  sponsored or maintained
by the Depositor or such designee,  as the case may be,  provided that no assets of such plan are invested
or deemed to be invested in the Certificates).  If the holder of the optional  termination right is unable
to exercise such option by reason of the preceding sentence, then the Depositor may exercise such option.

         Section 10.02.    Additional  Termination  Requirements.  (a) If the option of the  Depositor  to
repurchase  the Mortgage  Loans under Section  10.01(a)(i)  above is exercised  with respect to all of the
Mortgage  Loans,  the Trust Fund and each  2006-AR3  REMIC  shall be  terminated  in  accordance  with the
following  additional  requirements,  unless the  Trustee  has been  furnished  with an Opinion of Counsel
addressed  to the Trustee  (which  opinion  shall not be at the expense of the Trustee) to the effect that
the  failure of the Trust to comply with the  requirements  of this  Section  10.02 will not (i) result in
the  imposition  of taxes on  "prohibited  transactions"  as defined  in Section  860F of the Code on each
2006-AR3  REMIC or (ii) cause any 2006-AR3  REMIC to fail to qualify as a 2006-AR3  REMIC at any time that
any Certificates are outstanding:

                  (i)      within 90 days prior to the final  Distribution  Date, at the written direction
of  Depositor,  the  Trustee,  as agent for the  respective  Tax  Matters  Persons,  shall adopt a plan of
complete liquidation of each 2006-AR3 REMIC in the case of a termination under Section  10.01(a)(i).  Such
plan,  which shall be provided to the Trustee by Depositor,  shall meet the  requirements  of a "qualified
liquidation" under Section 860F of the Code and any regulations thereunder.

                  (ii)     the  Depositor  shall  notify the  Trustee at the  commencement  of such 90-day
liquidation  period and, at or prior to the time of making of the final payment on the  Certificates,  the
Trustee  shall sell or otherwise  dispose of all of the  remaining  assets of the Trust Fund in accordance
with the terms hereof; and

                  (iii)    at or after the time of adoption of such a plan of complete  liquidation of any
2006-AR3  REMIC and at or prior to the final  Distribution  Date,  the Trustee  shall sell for cash all of
the  assets  of the  Trust to or at the  direction  of the  Depositor,  and  each  2006-AR3  REMIC,  shall
terminate at such time.

         (b)      By their acceptance of the Residual  Certificates,  the Holders thereof hereby (i) agree
to adopt such a plan of complete  liquidation of the related  2006-AR3  REMIC upon the written  request of
the  Depositor,  and to take such action in  connection  therewith as may be  reasonably  requested by the
Depositor and (ii) appoint the Depositor as their attorney-in-fact,  with full power of substitution,  for
purposes  of  adopting  such a plan  of  complete  liquidation.  The  Trustee  shall  adopt  such  plan of
liquidation  by filing the  appropriate  statement on the final tax return of each  2006-AR3  REMIC.  Upon
complete  liquidation  or final  distribution  of all of the assets of the Trust Fund,  the Trust Fund and
each 2006-AR3 REMIC shall terminate.


                                                ARTICLE XI

                                         Miscellaneous Provisions

         Section 11.01.    Intent of  Parties.  The  parties  intend  that each  2006-AR3  REMIC  shall be
treated as a REMIC for federal  income tax purposes and that the  provisions of this  Agreement  should be
construed in furtherance  of this intent.  Notwithstanding  any other express or implied  agreement to the
contrary,  the  Sponsor,  the  Servicer,  the  Trustee,  the  Depositor,  each  recipient  of the  related
Prospectus  Supplement  and,  by  its  acceptance  thereof,  each  holder  of a  Certificate,  agrees  and
acknowledges  that each party  hereto has agreed  that each of them and their  employees,  representatives
and other agents may disclose,  immediately upon  commencement of discussions,  to any and all persons the
tax treatment and tax structure of the Certificates and the 2006-AR3  REMICs,  the transactions  described
herein and all  materials of any kind  (including  opinions and other tax  analyses)  that are provided to
any of them relating to such tax treatment and tax structure  except where  confidentiality  is reasonably
necessary  to comply  with the  securities  laws of any  applicable  jurisdiction.  For  purposes  of this
paragraph,  the terms  "tax  treatment"  and "tax  structure"  have the  meanings  set  forth in  Treasury
Regulation Sections 1.6011-4(c), 301.6111-2(c) and 301.6112-1(d).

         Section 11.02.    Amendment.

         (a)      This  Agreement  may be amended from time to time by the  Company,  the  Depositor,  the
Servicer and the Trustee,  without notice to or the consent of any of the  Certificateholders  to (i) cure
any  ambiguity,  (ii) correct or supplement any  provisions  herein that may be defective or  inconsistent
with  any  other  provisions  herein,  (iii)  conform  any  provisions  herein  to the  provisions  in the
Prospectus,  (iv) comply with any changes in the Code,  (v) to revise or correct any provisions to reflect
the  obligations  of the parties to this  Agreement as they relate to Regulation AB or (iv) make any other
provisions  with  respect  to  matters or  questions  arising  under  this  Agreement  which  shall not be
inconsistent with the provisions of this Agreement;  provided,  however, that with respect to clauses (iv)
and (vi) of this  Section  11.02(a),  such action  shall not, as  evidenced  by an Opinion of  Independent
Counsel,  addressed  to the  Trustee,  adversely  affect in any  material  respect  the  interests  of any
Certificateholder;  provided,  further,  that  with  respect  to  clauses  (iv) and  (vi) of this  Section
11.02(a),  the Trustee may request an Opinion of  Independent  Counsel,  addressed to the Trustee (but not
at the expense of the Trustee),  to the effect that such  amendment will not cause any REMIC created under
this Agreement to fail to qualify as a REMIC at any time that any Certificate is outstanding.

         (b)      This Agreement may also be amended from time to time by the Company,  the Servicer,  the
Depositor and the Trustee,  with the consent of the Holders of the  Certificates  evidencing not less than
51% of the aggregate  outstanding  Certificate  Principal Balance of the Certificates included in the Loan
Group affected  thereby (or, of each Class of  Certificates  evidencing not less than 51% of the aggregate
outstanding  Certificate  Principal Balance of each Class affected thereby, if such amendment affects only
such  Class or  Classes)  for the  purpose  of adding  any  provisions  to or  changing  in any  manner or
eliminating  any of the  provisions  of this  Agreement  or of  modifying  in any manner the rights of the
Certificateholders;  provided,  however,  that no such amendment shall (i) reduce in any manner the amount
of, or delay the timing of,  payments  received on Mortgage  Loans which are required to be distributed on
any  Certificate  without  the  consent  of the  Holder of such  Certificate,  (ii) reduce  the  aforesaid
percentage of  Certificates  the Holders of which are required to consent to any such  amendment,  without
the consent of the Holders of all  Certificates  then  outstanding,  or (iii) cause  any 2006-AR3 REMIC to
fail to qualify as a REMIC for federal  income tax  purposes,  as evidenced  by an Opinion of  Independent
Counsel  addressed  to the Trustee  which shall be  provided  to the Trustee  other than at the  Trustee's
expense.  Notwithstanding  any  other  provision  of  this  Agreement,  for  purposes  of  the  giving  or
withholding  of consents  pursuant to this  Section 11.02(b),  Certificates  registered  in the name of or
held for the benefit of the  Depositor,  the  Servicer or the Trustee or any  Affiliate  thereof  shall be
entitled  to  vote  their  Fractional   Undivided   Interests  with  respect  to  matters  affecting  such
Certificates.

         (c)      Promptly  after the  execution of any such  amendment,  the Trustee shall furnish a copy
of such amendment or written  notification  of the substance of such  amendment to each  Certificateholder
and the Trustee, and the Trustee shall provide a copy of such amendment or notice to the Rating Agencies.

         (d)      In the case of an amendment  under  Section  11.02(b)  above,  it shall not be necessary
for the  Certificateholders  to approve the  particular  form of such an  amendment.  Rather,  it shall be
sufficient  if the  Certificateholders  approve the  substance of the  amendment.  The manner of obtaining
such consents and of evidencing the  authorization of the execution  thereof by  Certificateholders  shall
be subject to such reasonable regulations as the Trustee may prescribe.

         (e)      Prior  to the  execution  of any  amendment  to this  Agreement,  the  Trustee  shall be
entitled  to receive  and rely upon an  Opinion  of Counsel  addressed  to the  Trustee  stating  that the
execution of such  amendment is  authorized  or  permitted by this  Agreement.  The Trustee may, but shall
not be  obligated  to,  enter into any such  amendment  which  affects  the  Trustee's  rights,  duties or
immunities under this Agreement.

         Section 11.03.    Recordation  of  Agreement.  To the extent  permitted by  applicable  law, this
Agreement is subject to recordation  in all  appropriate  public offices for real property  records in all
the  counties  or other  comparable  jurisdictions  in which any or all of the  Mortgaged  Properties  are
situated,  and in any other appropriate  public recording office or elsewhere.  The Depositor shall effect
such  recordation,  at the  expense of the Trust upon the request in writing of a  Certificateholder,  but
only if  such  direction  is  accompanied  by an  Opinion  of  Counsel  (provided  at the  expense  of the
Certificateholder  requesting  recordation)  to the effect  that such  recordation  would  materially  and
beneficially affect the interests of the Certificateholders or is required by law.

         Section 11.04.    Limitation on Rights of Certificateholders.

         (a)      The death or incapacity of any  Certificateholder  shall not terminate this Agreement or
the Trust, nor entitle such  Certificateholder's  legal representatives or heirs to claim an accounting or
to take any action or  proceeding  in any court for a partition or winding up of the Trust,  nor otherwise
affect the rights, obligations and liabilities of the parties hereto or any of them.

         (b)      Except as expressly  provided in this Agreement,  no  Certificateholders  shall have any
right to vote or in any manner  otherwise  control  the  operation  and  management  of the Trust,  or the
obligations of the parties  hereto,  nor shall anything herein set forth, or contained in the terms of the
Certificates,  be  construed so as to establish  the  Certificateholders  from time to time as partners or
members of an  association;  nor shall any  Certificateholders  be under any liability to any third Person
by reason of any action taken by the parties to this Agreement pursuant to any provision hereof.

         (c)      No  Certificateholder  shall have any right by virtue of any provision of this Agreement
to  institute  any suit,  action or  proceeding  in equity or at law upon,  under or with  respect to this
Agreement  against the  Depositor,  the Trustee,  the Servicer or any successor to any such parties unless
(i) such  Certificateholder  previously  shall have given to the Trustee a written  notice of a continuing
default, as herein provided,  (ii) the Holders of Certificates  evidencing  Fractional Undivided Interests
aggregating  not less than 51% of the Trust Fund  shall  have made  written  request  upon the  Trustee to
institute such action,  suit or proceeding in its own name as Trustee  hereunder and shall have offered to
the Trustee such  reasonable  indemnity as it may require  against the costs and expenses and  liabilities
to be incurred therein or thereby,  and (iii) the  Trustee,  for 60 days after its receipt of such notice,
request and offer of  indemnity,  shall have  neglected or refused to institute  any such action,  suit or
proceeding.

         (d)      No one or more  Certificateholders  shall have any right by virtue of any  provision  of
this  Agreement  to  affect  the  rights of any  other  Certificateholders  or to obtain or seek to obtain
priority  or  preference  over any other  such  Certificateholder,  or to  enforce  any right  under  this
Agreement,  except in the manner  herein  provided  and for the equal,  ratable and common  benefit of all
Certificateholders.  For the protection and  enforcement  of the  provisions of this  Section 11.04,  each
and every  Certificateholder  and the Trustee  shall be entitled to such relief as can be given  either at
law or in equity.

         Section 11.05.    Acts of Certificateholders.

         (a)      Any request, demand,  authorization,  direction, notice, consent, waiver or other action
provided by this  Agreement to be given or taken by  Certificateholders  may be embodied in and  evidenced
by one or more instruments of substantially  similar tenor signed by such  Certificateholders in person or
by an agent duly appointed in writing.  Except as herein otherwise expressly  provided,  such action shall
become  effective  when such  instrument  or  instruments  are  delivered to the Trustee and,  where it is
expressly  required,  to the  Depositor.  Proof  of  execution  of any  such  instrument  or of a  writing
appointing  any such agent shall be sufficient  for any purpose of this  Agreement and conclusive in favor
of the Trustee and the Depositor, if made in the manner provided in this Section 11.05.

         (b)      The fact and date of the  execution by any Person of any such  instrument or writing may
be proved by the  affidavit  of a witness of such  execution  or by a  certificate  of a notary  public or
other officer authorized by law to take  acknowledgments of deeds,  certifying that the individual signing
such  instrument  or writing  acknowledged  to him the  execution  thereof.  Where such  execution is by a
signer acting in a capacity  other than his or her  individual  capacity,  such  certificate  or affidavit
shall also  constitute  sufficient  proof of his or her  authority.  The fact and date of the execution of
any such  instrument  or writing,  or the  authority of the  individual  executing  the same,  may also be
proved in any other manner which the Trustee deems sufficient.

         (c)      The  ownership  of  Certificates  (notwithstanding  any  notation of  ownership or other
writing  on  such  Certificates,  except  an  endorsement  in  accordance  with  Section 5.02  made  on  a
Certificate  presented in accordance with Section 5.04) shall be proved by the Certificate  Register,  and
none of the Trustee,  the Depositor,  the Servicer nor any successor to any such parties shall be affected
by any notice to the contrary.

         (d)      Any request, demand,  authorization,  direction, notice, consent, waiver or other action
of the holder of any  Certificate  shall bind every future holder of the same  Certificate  and the holder
of every Certificate  issued upon the registration of transfer or exchange thereof,  if applicable,  or in
lieu  thereof  with  respect  to  anything  done,  omitted  or  suffered  to be done by the  Trustee,  the
Depositor,  the Servicer or any successor to any such party in reliance  thereon,  whether or not notation
of such action is made upon such Certificates.

         (e)      In  determining  whether  the  Holders  of  the  requisite  percentage  of  Certificates
evidencing  Fractional  Undivided  Interests  have given any request,  demand,  authorization,  direction,
notice,  consent or waiver hereunder,  Certificates owned by the Trustee,  the Depositor,  the Servicer or
any Affiliate thereof shall be disregarded,  except as otherwise provided in  Section 11.02(b)  and except
that, in  determining  whether the Trustee  shall be protected in relying upon any such  request,  demand,
authorization,  direction,  notice,  consent or waiver,  only Certificates which a Responsible  Officer of
the Trustee  actually knows to be so owned shall be so disregarded.  Certificates  which have been pledged
in good faith to the Trustee,  the  Depositor,  the Servicer or any  Affiliate  thereof may be regarded as
outstanding  if the pledgor  establishes  to the  satisfaction  of the Trustee the pledgor's  right to act
with  respect  to such  Certificates  and  that  the  pledgor  is not an  Affiliate  of the  Trustee,  the
Depositor, or the Servicer, as the case may be.

         Section 11.06.    Governing  Law.  THIS  AGREEMENT  AND THE  CERTIFICATES  SHALL BE  CONSTRUED IN
ACCORDANCE  WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT  REFERENCE TO ITS CONFLICT OF LAWS RULES (OTHER
THAN SECTION  5-1401 OF THE NEW YORK GENERAL  OBLIGATIONS  LAW,  WHICH THE PARTIES  HERETO  EXPRESSLY RELY
UPON IN THE CHOICE OF SUCH LAW AS THE GOVERNING LAW  HEREUNDER) AND THE  OBLIGATIONS,  RIGHTS AND REMEDIES
OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

         Section 11.07.    Notices.  All demands and  notices  hereunder  shall be in writing and shall be
deemed given when  delivered at (including  delivery by facsimile)  or mailed by registered  mail,  return
receipt  requested,  postage  prepaid,  or by  recognized  overnight  courier,  to (i) in  the case of the
Depositor,  383  Madison  Avenue,  New  York,  New  York  10179,  Attention:   Vice   President-Servicing,
telecopier  number:  (212)  272-5591,  or to such other address as may hereafter be furnished to the other
parties hereto in writing;  (ii) in the case of the Trustee,  at its Corporate Trust Office, or such other
address as may  hereafter be furnished to the other  parties  hereto in writing;  (iii) in the case of the
Company,  383  Madison  Avenue,  New  York,  New  York  10179,  Attention:  Vice  President  -  Servicing,
telecopier  number:  (212)  272-5591,  or to such other address as may hereafter be furnished to the other
parties  hereto in writing;  (iv) in the case of the Servicer,  2780 Lake Vista Drive,  Lewisville,  Texas
75067,  Attention:  Bear Stearns Mortgage Funding 2006-AR3,  telecopier  number:  (214) 626-3751,  or such
other  address as may hereafter be furnished to the other  parties  hereto in writing;  (v) in the case of
the Rating  Agencies,  Moody's  Investors  Service,  Inc., 99 Church Street,  New York, New York 10007 and
Standard & Poor's,  a division of The  McGraw-Hill  Companies,  Inc., 55 Water Street,  New York, New York
10041 or such  other  address  or  telecopy  number as may be  furnished  to the other  parties  hereto in
writing.  Any notice  delivered to the Depositor,  the Servicer or the Trustee under this Agreement  shall
be effective  only upon  receipt.  Any notice  required or permitted to be mailed to a  Certificateholder,
unless otherwise provided herein,  shall be given by first-class mail, postage prepaid,  at the address of
such  Certificateholder  as shown in the  Certificate  Register.  Any  notice  so mailed  within  the time
prescribed in this Agreement shall be conclusively  presumed to have been duly given when mailed,  whether
or not the Certificateholder receives such notice.

         Section 11.08.    Severability  of Provisions.  If any one or more of the covenants,  agreements,
provisions  or  terms of this  Agreement  shall be for any  reason  whatsoever  held  invalid,  then  such
covenants,  agreements,  provisions  or terms  shall be  deemed  severed  from  the  remaining  covenants,
agreements,  provisions  or  terms  of  this  Agreement  and  shall  in no  way  affect  the  validity  or
enforceability  of the other  provisions  of this  Agreement or of the  Certificates  or the rights of the
holders thereof.

         Section 11.09.    Successors  and Assigns.  The  provisions  of this  Agreement  shall be binding
upon and inure to the benefit of the respective successors and assigns of the parties hereto.

         Section 11.10.    Article and  Section Headings.  The article and section headings herein are for
convenience of reference only, and shall not limit or otherwise affect the meaning hereof.

         Section 11.11.    Counterparts.  This Agreement may be executed in two or more  counterparts each
of which when so executed and delivered  shall be an original but all of which together  shall  constitute
one and the same instrument.

         Section 11.12.    Notice to Rating  Agencies.  The article and  section  headings  herein are for
convenience  of  reference  only,  and shall not  limited or  otherwise  affect the  meaning  hereof.  The
Trustee  shall  promptly  provide  notice to each Rating  Agency with respect to each of the  following of
which a Responsible Officer of the Trustee has actual knowledge:

         1.       Any material change or amendment to this Agreement;

         2.       The occurrence of any Event of Default that has not been cured;

         3.       The resignation or termination of the Servicer or the Trustee;

         4.       The repurchase or substitution of any Mortgage Loans;

         5.       The final payment to Certificateholders; and

         6.       Any change in the location of the Custodial Account or the Distribution Account.

         Section 11.13.    Use of Subservicers and Subcontractors.

         (a)      The Servicer  shall not hire or otherwise  utilize the  services of any  Subservicer  to
fulfill any of the  obligations  of the  Servicer as servicer  under this  Agreement  unless the  Servicer
complies with the  provisions of paragraph (b) of this Section.  The Servicer  shall not hire or otherwise
utilize the  services of any  Subcontractor,  and shall not permit any  Subservicer  to hire or  otherwise
utilize the services of any  Subcontractor,  to fulfill any of the obligations of the Servicer as servicer
under this Agreement unless the Servicer complies with the provisions of paragraph (d) of this Section.

         (b)      The Servicer shall cause any  Subservicer  used by the Servicer (or by any  Subservicer)
for the benefit of the  Depositor to comply with the  provisions  of this Section and with  Sections  3.16
and 3.17 of this  Agreement to the same extent as if such  Subservicer  were the  Depositor.  The Servicer
shall be  responsible  for  obtaining  from each  Subservicer  and  delivering to the Depositor any Annual
Statement  of  Compliance  required  to be  delivered  by such  Subservicer  under  Section  3.16(a),  any
Assessment  of  Compliance  and  Attestation  Report  required to be delivered by such  Subservicer  under
Section  3.17 and any Annual  Certification  required  under  Section  3.16(b) as and when  required to be
delivered.

         (c)      The Servicer  shall  promptly upon request  provide to the Depositor (or any designee of
the Depositor,  such as an  administrator)  a written  description (in form and substance  satisfactory to
the  Depositor)  of  the  role  and  function  of  each  Subcontractor  utilized  by the  Servicer  or any
Subservicer,  specifying  (i) the  identity  of each  such  Subcontractor,  (ii)  which  (if  any) of such
Subcontractors  are  "participating  in the  servicing  function"  within  the  meaning  of  Item  1122 of
Regulation  AB, and (iii) which  elements of the Servicing  Criteria will be addressed in  assessments  of
compliance provided by each Subcontractor identified pursuant to clause (ii) of this paragraph.

         (d)      As a condition to the utilization of any  Subcontractor  determined to be "participating
in the  servicing  function"  within the meaning of Item 1122 of Regulation  AB, the Servicer  shall cause
any such  Subcontractor  used by the Servicer (or by any  Subservicer) for the benefit of the Depositor to
comply  with  the  provisions  of  Sections  3.01  of  this  Agreement  to  the  same  extent  as if  such
Subcontractor  were the Servicer.  The Servicer shall be responsible for obtaining from each Subcontractor
and  delivering  to  the  Depositor  any  Assessment  of  Compliance  and  Attestation  Report  and  other
certificates  required to be delivered by such Subservicer and such  Subcontractor  under Section 3.17, in
each case as and when required to be delivered.




--------------------------------------------------------------------------------




         IN WITNESS WHEREOF,  the Depositor,  the Trustee,  the Servicer and the Trustee have caused their
names to be signed hereto by their  respective  officers  thereunto duly authorized as of the day and year
first above written.

                                                              STRUCTURED ASSET MORTGAGE INVESTMENTS II
                                                              INC., as Depositor


                                                              By: /s/ Baron Silverstein
                                                                  Name:  Baron Silverstein
                                                                  Title: Senior Managing Director


                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION, as
                                                              Trustee


                                                              By: /s/ Stacey M. Taylor
                                                                  Name: Stacey M. Taylor
                                                                  Title: Vice President

                                                              EMC MORTGAGE CORPORATION, as Servicer and
                                                              Company


                                                              By: /s/ William Glasgow, Jr.
                                                                  Name:  William Glasgow, Jr.
                                                                  Title:  Executive Vice President


Accepted and Agreed as to
Sections 2.01, 2.02, 2.03, 2.04, 2.07 and 9.09(c)
in its capacity as Sponsor


EMC MORTGAGE CORPORATION


By: /s/ Sue Stepanek
     Name: Sue Stepanek
     Title: Executive Vice President




--------------------------------------------------------------------------------




STATE OF NEW YORK                           )
                                            ) ss.:
COUNTY OF NEW YORK                          )

         On the 31st of  October,  2006  before  me, a notary  public  in and for said  State,  personally
appeared Baron  Silverstein,  known to me to be a Senior  Managing  Director of Structured  Asset Mortgage
Investments II Inc., the corporation that executed the within  instrument,  and also known to me to be the
person  who  executed  it on behalf of said  corporation,  and  acknowledged  to me that such  corporation
executed the within instrument.

         IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day and year
in this certificate first above written.

                                                              /s/ Michelle Sterling
                                                              Notary Public


[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF MARYLAND                           )
                                            ) ss.:
COUNTY OF ANNE ARUNDEL                      )


         On the 31st of  October,  2006  before  me, a notary  public  in and for said  State,  personally
appeared  Stacey  Taylor,  known to me to be a Vice President of Wells Fargo Bank,  National  Association,
the entity that executed the within  instrument,  and also known to me to be the person who executed it on
behalf of said entity, and acknowledged to me that such entity executed the within instrument.

         IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day and year
in this certificate first above written.

                                                              /s/ Jennifer Richardson
                                                              Notary Public


[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF TEXAS                      )
                                    ) ss.:
COUNTY OF DALLAS                    )

         On the 31st of  October,  2006  before  me, a notary  public  in and for said  State,  personally
appeared Sue  Stepanek,  known to me to be Executive  Vice  President  of EMC  Mortgage  Corporation,  the
corporation  that  executed the within  instrument,  and also known to me to be the person who executed it
on  behalf  of said  corporation,  and  acknowledged  to me that  such  corporation  executed  the  within
instrument.

         IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day and year
in this certificate first above written.

                                                              /s/ Alfie D. Kearney
                                                              Notary Public


[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF TEXAS                      )
                                    ) ss.:
COUNTY OF DALLAS                    )

         On the 31st of  October,  2006  before  me, a notary  public  in and for said  State,  personally
appeared  William  Glasgow,  Jr., known to me to be Executive Vice President of EMC Mortgage  Corporation,
the corporation  that executed the within  instrument,  and also known to me to be the person who executed
it on behalf of said  corporation,  and  acknowledged  to me that such  corporation  executed  the  within
instrument.

         IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day and year
in this certificate first above written.

                                                              /s/ Alfie D. Kearney
                                                              Notary Public


[Notarial Seal]




--------------------------------------------------------------------------------






                                                                                                        EXHIBIT A-1

                                        FORM OF CLASS [I][II]-A CERTIFICATE

                  SOLELY FOR U.S.  FEDERAL  INCOME TAX  PURPOSES,  THIS  CERTIFICATE  IS A "REGULAR  INTEREST" IN A
"REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE CURRENT  PRINCIPAL  AMOUNT OF THIS  CERTIFICATE  WILL BE DECREASED BY THE PRINCIPAL  PAYMENTS
HEREON AND REALIZED LOSSES ALLOCATED HERETO AND INCREASED TO THE EXTENT OF NET DEFERRED  INTEREST  ALLOCATED HERETO
AS SET FORTH IN THE  AGREEMENT.  ACCORDINGLY,  FOLLOWING  THE  INITIAL  ISSUANCE OF THE  CERTIFICATES,  THE CURRENT
PRINCIPAL AMOUNT OF THIS CERTIFICATE  WILL BE DIFFERENT FROM THE  DENOMINATION  SHOWN BELOW.  ANYONE ACQUIRING THIS
CERTIFICATE MAY ASCERTAIN ITS CURRENT PRINCIPAL AMOUNT BY INQUIRY OF THE TRUSTEE NAMED HEREIN.

                  UNLESS THIS  CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST
COMPANY TO THE TRUSTEE OR ITS AGENT FOR REGISTRATION OF TRANSFER,  EXCHANGE OR PAYMENT,  AND ANY CERTIFICATE ISSUED
IS  REGISTERED  IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE  OF THE
DEPOSITORY  TRUST  COMPANY  AND ANY  PAYMENT IS MADE TO CEDE & CO.,  ANY  TRANSFER,  PLEDGE OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE REGISTERED  OWNER HEREOF,  CEDE & CO., HAS AN INTEREST
HEREIN.



--------------------------------------------------------------------------------




Certificate No. 1                                          Variable Pass-Through Rate





Class [I][II]-A-[1][2A][2B][3]
[Super][Senior][Support]





                                                           Aggregate Initial Current Principal Amount of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
October 1, 2006                                            $___________





First Distribution Date:                                   Initial Current Principal Amount of this Certificate as
November 25, 2006                                          of the Cut-off Date: $____________





Servicer:                                                  CUSIP: _____________
EMC Mortgage Corporation





Assumed Final Distribution Date:
[October][November] 25, 2036





                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2006-AR3
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-AR3

         evidencing  a  fractional  undivided  interest  in  the  distributions  allocable  to  the  Class
         [I][II]-A-[1][2A][2B][3]  Certificates  with  respect to a Trust Fund  consisting  primarily of a
         pool of adjustable  interest rate  mortgage  loans secured by first liens on one- to  four-family
         residential  properties (the "Mortgage Loans") and sold by Structured Asset Mortgage  Investments
         II Inc.

                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an
obligation of or an interest in Structured  Asset  Mortgage  Investments  II Inc.  ("SAMI II"), the Servicer or the
Trustee  referred  to below or any of their  affiliates  or any other  person.  Neither  this  Certificate  nor the
underlying  Mortgage Loans are guaranteed or insured by any governmental  entity or by SAMI II, the Servicer or the
Trustee or any of their  affiliates or any other person.  None of SAMI II, the Servicer or any of their  affiliates
will have any obligation  with respect to any certificate or other  obligation  secured by or payable from payments
on the Certificates.

                  This  certifies  that Cede & Co. is the registered  owner of the  Fractional  Undivided  Interest
evidenced  hereby in the beneficial  ownership  interest of Certificates of the same Class as this Certificate in a
trust (the "Trust Fund")  primarily  consisting of the Mortgage Loans sold by SAMI II. The Mortgage Loans were sold
by EMC Mortgage  Corporation  ("EMC") to SAMI II. EMC will act as servicer of the Mortgage  Loans (the  "Servicer,"
which term  includes any  successors  thereto under the  Agreement  referred to below).  The Trust Fund was created
pursuant to the Pooling and Servicing  Agreement  dated as of the Cut-off Date specified  above (the  "Agreement"),
among SAMI II, as  depositor  (the  "Seller"),  EMC and Wells Fargo Bank,  National  Association,  as trustee  (the
"Trustee"),  a summary of certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not
defined  herein,  capitalized  terms used herein  shall have the meaning  ascribed to them in the  Agreement.  This
Certificate  is issued under and is subject to the terms,  provisions  and  conditions of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof assents and by which such Holder is
bound.

                  Interest on this  Certificate  will accrue  during the period from and  including  the  preceding
Distribution Date (as hereinafter  defined) (or in the case of the first  Distribution Date, from the Closing Date)
to and including the day prior to the current  Distribution  Date on the Current  Principal  Amount hereof at a per
annum rate equal to the Pass-Through  Rate set forth in the Agreement.  The Trustee will distribute on the 25th day
of each  month,  or, if such 25th day is not a Business  Day,  the  immediately  following  Business  Day (each,  a
"Distribution  Date"),  commencing on the first Distribution Date specified above, to the Person in whose name this
Certificate  is  registered  at the close of  business  on the  Business  Day  immediately  preceding  the  related
Distribution Date so long as such Certificate  remains in book-entry form (and otherwise,  the close of business on
the last Business Day of the month immediately  preceding the month of such Distribution  Date), an amount equal to
the product of the Fractional  Undivided  Interest  evidenced by this  Certificate and the amount (of interest,  if
any) required to be distributed to the Holders of Certificates of the same Class as this  Certificate.  The Assumed
Final  Distribution Date is the Distribution Date in the month following the latest scheduled  maturity date of any
Mortgage  Loan  and is not  likely  to be the  date  on  which  the  Current  Principal  Amount  of this  Class  of
Certificates will be reduced to zero.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of
the Person entitled  thereto as such name and address shall appear on the  Certificate  Register or, if such Person
so requests by notifying the Trustee in writing as specified in the Agreement,  by wire  transfer.  Notwithstanding
the  above,  the final  distribution  on this  Certificate  will be made  after due  notice by the  Trustee  of the
pendency of such  distribution  and only upon  presentation  and  surrender  of this  Certificate  at the office or
agency  appointed by the Trustee for that purpose and  designated  in such notice.  The initial  Current  Principal
Amount of this  Certificate is set forth above.  The Current  Principal Amount hereof will be reduced to the extent
of  distributions  allocable to principal  hereon and Realized Losses allocated hereto and will be increased to the
extent of Net Deferred Interest allocated thereto, in each case, as set forth in the Agreement.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set forth on
the face  hereof  (the  "Certificates").  The  Certificates,  in the  aggregate,  evidence  the  entire  beneficial
ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The  Certificateholder,  by its acceptance of this  Certificate,  agrees that it will look solely
to the Trust Fund for  payment  hereunder  and that the  Trustee is not  liable to the  Certificateholders  for any
amount payable under this Certificate or the Agreement or, except as expressly  provided in the Agreement,  subject
to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the
Agreement for the interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby,
and the rights, duties and immunities of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and
the  modification of the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the
Certificateholders  under the  Agreement  from time to time by the Seller,  the Servicer and the Trustee,  and (ii)
the amendment  thereof by the Servicer and the Trustee with the consent of the Holders of Certificates,  evidencing
Fractional  Undivided  Interests  aggregating not less than 51% of the Trust Fund (or in certain cases,  Holders of
Certificates of affected Classes evidencing such percentage of the Fractional  Undivided  Interests  thereof).  Any
such consent by the Holder of this  Certificate  shall be conclusive and binding on such Holder and upon all future
Holders of this  Certificate  and of any  Certificate  issued upon the transfer hereof or in lieu hereof whether or
not notation of such consent is made upon this  Certificate.  The Agreement  also permits the amendment  thereof in
certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer
of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate  for  registration of
transfer at the offices or agencies  maintained by the Trustee for such purposes,  duly endorsed by, or accompanied
by a written  instrument  of transfer in form  satisfactory  to the Trustee duly  executed by the Holder  hereof or
such Holder's  attorney  duly  authorized in writing,  and  thereupon  one or more new  Certificates  in authorized
denominations  representing  a like  aggregate  Fractional  Undivided  Interest  will be issued  to the  designated
transferee.

                  The  Certificates  are issuable only as registered  Certificates  without  coupons in the Classes
and  denominations  specified in the  Agreement.  As provided in the Agreement  and subject to certain  limitations
therein set forth,  this  Certificate is exchangeable  for one or more new  Certificates  evidencing the same Class
and in the same aggregate Fractional Undivided Interest, as requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer,
but the Trustee may require  payment of a sum sufficient to cover any tax or other  governmental  charge payable in
connection  therewith.  The Seller, the Servicer,  the Trustee and any agent of any of them may treat the Person in
whose name this  Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the Seller,  the
Servicer, the Trustee or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other than the
obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the  Agreement)  shall
terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation  (or Advance  with  respect
thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and  disposition  of all property  acquired  upon
foreclosure  or deed in lieu of  foreclosure of any Mortgage Loan and (B) the remittance of all funds due under the
Agreement,  or (ii) the optional  repurchase  by the party named in the  Agreement  of all the  Mortgage  Loans and
other assets of the Trust Fund in  accordance  with the terms of the  Agreement.  Such optional  repurchase  may be
made  only if (i) the  Stated  Principal  Balance  of the  Mortgage  Loans in a Loan  Group at the time of any such
repurchase is less than 10% of the Cut-off Date Balance of such Mortgage  Loans or (ii) the  Depositor,  based upon
an Opinion of Counsel  addressed  to the  Depositor  and the Trustee has  determined  that the REMIC  status of any
REMIC under the Agreement  has been lost or that a substantial  risk exists that such REMIC status will be lost for
the  then-current  taxable year. The exercise of such right will effect the early  retirement of the  Certificates.
In no event,  however,  will the Trust Fund created by the  Agreement  continue  beyond the  expiration of 21 years
after the death of certain persons identified in the Agreement.

                  Unless this  Certificate  has been  countersigned  by an  authorized  signatory of the Trustee by
manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement or be valid for any
purpose.



--------------------------------------------------------------------------------


                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: October 31, 2006                                       WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its individual capacity but solely as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This  is  one  of  the   Class   [I][II]-A-[1][2A][2B][3]   Certificates   referred   to  in  the
within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells Fargo Bank,  National
                                                              Association,  not  in  its  individual  capacity  but
                                                              solely as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory



--------------------------------------------------------------------------------



                                                     ASSIGNMENT

                  FOR  VALUE  RECEIVED,   the  undersigned   hereby   sell(s),   assign(s)  and  transfer(s)   unto
__________________________________  (Please  print or  typewrite  name and  address  including  postal  zip code of
assignee) a Fractional  Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby
authorizes  the transfer of  registration  of such  interest to assignee on the  Certificate  Register of the Trust
Fund.

                  I  (We)  further  direct  the  Certificate  Registrar  to  issue  a  new  Certificate  of a  like
denomination and Class, to the above named assignee and deliver such Certificate to the following address:




Dated:
                                                              _________________________________________
                                                              Signature by or on behalf of assignor



                                                              _________________________________________
                                                              Signature Guaranteed



                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in immediately  available  funds to
_________________________________  for the account of _________________________  account number _____________,  or,
if   mailed   by   check,   to   ______________________________.   Applicable   statements   should  be  mailed  to
_____________________________________________.

                  This information is provided by    __________________,    the   assignee    named    above,    or
________________________, as its agent.



--------------------------------------------------------------------------------




                                                                                                        EXHIBIT A-2

                                                    [RESERVED]


--------------------------------------------------------------------------------





                                                                                                        EXHIBIT A-3

                                        FORM OF CLASS [I][II]-B CERTIFICATE

                  THIS  CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO THE SENIOR  CERTIFICATES AS DESCRIBED IN
THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S.  FEDERAL  INCOME TAX  PURPOSES,  THIS  CERTIFICATE  IS A "REGULAR  INTEREST" IN A
"REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE CURRENT  PRINCIPAL  AMOUNT OF THIS  CERTIFICATE  WILL BE DECREASED BY THE PRINCIPAL  PAYMENTS
HEREON AND REALIZED LOSSES ALLOCATED HERETO AND INCREASED TO THE EXTENT OF NET DEFERRED  INTEREST  ALLOCATED HERETO
AS SET FORTH IN THE  AGREEMENT.  ACCORDINGLY,  FOLLOWING  THE  INITIAL  ISSUANCE OF THE  CERTIFICATES,  THE CURRENT
PRINCIPAL AMOUNT OF THIS CERTIFICATE  WILL BE DIFFERENT FROM THE  DENOMINATION  SHOWN BELOW.  ANYONE ACQUIRING THIS
CERTIFICATE MAY ASCERTAIN ITS CURRENT PRINCIPAL AMOUNT BY INQUIRY OF THE TRUSTEE NAMED HEREIN.

                  UNLESS THIS  CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST
COMPANY TO THE TRUSTEE OR ITS AGENT FOR REGISTRATION OF TRANSFER,  EXCHANGE OR PAYMENT,  AND ANY CERTIFICATE ISSUED
IS  REGISTERED  IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE  OF THE
DEPOSITORY  TRUST  COMPANY  AND ANY  PAYMENT IS MADE TO CEDE & CO.,  ANY  TRANSFER,  PLEDGE OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE REGISTERED  OWNER HEREOF,  CEDE & CO., HAS AN INTEREST
HEREIN.

         EACH  BENEFICIAL  OWNER  OF A  CLASS  [I][II]-B-[1][2][3][4][5][6][7][8][9]  CERTIFICATE  OR ANY  INTEREST
THEREIN  SHALL BE DEEMED TO HAVE  REPRESENTED,  BY VIRTUE OF ITS  ACQUISITION  OR  HOLDING OF THAT  CERTIFICATE  OR
INTEREST  THEREIN,  THAT EITHER (I) SUCH  CERTIFICATE IS RATED AT LEAST "BBB-" OR ITS EQUIVALENT BY FITCH,  S&P AND
MOODY'S,  (II) IT IS NOT A PLAN OR  INVESTING  WITH  "PLAN  ASSETS"?  OF ANY  PLAN,  (III)  (1) IT IS AN  INSURANCE
COMPANY,  (2) THE SOURCE OF FUNDS USED TO ACQUIRE OR HOLD THE  CERTIFICATE  OR  INTEREST  THEREIN IS AN  "INSURANCE
COMPANY GENERAL  ACCOUNT," AS SUCH TERM IS DEFINED IN PROHIBITED  TRANSACTION  CLASS EXEMPTION  ("PTCE") 95-60, AND
(3) THE CONDITIONS IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED.






--------------------------------------------------------------------------------



Certificate No. 1                                          Variable Pass-Through Rate





Class [I][II]-B-[1][2][3][4][5][6][7][8][9] Subordinate





                                                           Aggregate Initial Current Principal Amount of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
October 1, 2006                                            $______________





First Distribution Date:                                   Initial Current Principal Amount of this Certificate as
November 25, 2006                                          of the Cut-off Date:     $_____________





Servicer:                                                  CUSIP: ___________
EMC Mortgage Corporation





Assumed Final Distribution Date:
[October][November] 25, 2036





                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2006-AR3
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-AR3

         evidencing  a  fractional  undivided  interest  in  the  distributions  allocable  to  the  Class
         [I][II]-B-[1][2][3][4][5][6][7][8][9]  Certificates  with  respect  to a  Trust  Fund  consisting
         primarily of a pool of adjustable  interest  rate  mortgage  loans secured by first liens on one-
         to  four-family  residential  properties  (the  "Mortgage  Loans") and sold by  Structured  Asset
         Mortgage Investments II Inc.

                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an
obligation of or an interest in Structured  Asset  Mortgage  Investments  II Inc.  ("SAMI II"), the Servicer or the
Trustee  referred  to below or any of their  affiliates  or any other  person.  Neither  this  Certificate  nor the
underlying  Mortgage Loans are guaranteed or insured by any governmental  entity or by SAMI II, the Servicer or the
Trustee or any of their  affiliates or any other person.  None of SAMI II, the Servicer or any of their  affiliates
will have any obligation  with respect to any certificate or other  obligation  secured by or payable from payments
on the Certificates.

                  This  certifies  that Cede & Co. is the registered  owner of the  Fractional  Undivided  Interest
evidenced  hereby in the beneficial  ownership  interest of Certificates of the same Class as this Certificate in a
trust (the "Trust Fund")  primarily  consisting of the Mortgage Loans sold by SAMI II. The Mortgage Loans were sold
by EMC Mortgage  Corporation  ("EMC") to SAMI II. EMC will act as servicer of the Mortgage  Loans (the  "Servicer,"
which term  includes any  successors  thereto under the  Agreement  referred to below).  The Trust Fund was created
pursuant to the Pooling and Servicing  Agreement  dated as of the Cut-off Date specified  above (the  "Agreement"),
among SAMI II, as  depositor  (the  "Seller"),  EMC and Wells Fargo Bank,  National  Association,  as trustee  (the
"Trustee"),  a summary of certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not
defined  herein,  capitalized  terms used herein  shall have the meaning  ascribed to them in the  Agreement.  This
Certificate  is issued under and is subject to the terms,  provisions  and  conditions of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof assents and by which such Holder is
bound.

                  Interest on this  Certificate  will accrue  during the period from and  including  the  preceding
Distribution Date (as hereinafter  defined) (or in the case of the first  Distribution Date, from the Closing Date)
to and including the day prior to the current  Distribution  Date on the Current  Principal  Amount hereof at a per
annum rate equal to the Pass-Through  Rate set forth in the Agreement.  The Trustee will distribute on the 25th day
of each  month,  or, if such 25th day is not a Business  Day,  the  immediately  following  Business  Day (each,  a
"Distribution  Date"),  commencing on the first Distribution Date specified above, to the Person in whose name this
Certificate  is  registered  at the close of  business  on the  Business  Day  immediately  preceding  the  related
Distribution Date so long as such Certificate  remains in book-entry form (and otherwise,  the close of business on
the last Business Day of the month immediately  preceding the month of such Distribution  Date), an amount equal to
the product of the  Fractional  Undivided  Interest  evidenced by this  Certificate  and the amount  required to be
distributed to the Holders of Certificates of the same Class as this  Certificate.  The Assumed Final  Distribution
Date is the Distribution  Date in the month following the latest  scheduled  maturity date of any Mortgage Loan and
is not likely to be the date on which the Current  Principal  Amount of this Class of Certificates  will be reduced
to zero.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of
the Person entitled  thereto as such name and address shall appear on the  Certificate  Register or, if such Person
so requests by notifying the Trustee in writing as specified in the Agreement,  by wire  transfer.  Notwithstanding
the  above,  the final  distribution  on this  Certificate  will be made  after due  notice by the  Trustee  of the
pendency of such  distribution  and only upon  presentation  and  surrender  of this  Certificate  at the office or
agency  appointed by the Trustee for that purpose and  designated  in such notice.  The initial  Current  Principal
Amount of this  Certificate is set forth above.  The Current  Principal Amount hereof will be reduced to the extent
of  distributions  allocable to principal  hereon and Realized Losses allocated hereto and will be increased to the
extent of Net Deferred Interest allocated thereto, in each case, as set forth in the Agreement.

                  Each  beneficial  owner  of a  Class  [I][II]-B-[1][2][3][4][5][6][7][8][9]  Certificate  or  any
interest therein shall be deemed to have  represented,  by virtue of its acquisition or holding of that Certificate
or interest  therein,  that either (i) such  Certificate is rated at least "BBB-" or its  equivalent by Fitch,  S&P
and  Moody's,  (ii) it is not a Plan or  investing  with "plan  assets" of any Plan,  (iii)(1)  it is an  insurance
company,  (2) the source of funds used to acquire or hold the  Certificate  or  interest  therein is an  "insurance
company general  account," as such term is defined in Prohibited  Transaction  Class Exemption  ("PTCE") 95-60, and
(3) the conditions in Sections I and III of PTCE 95-60 have been satisfied.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set forth on
the face  hereof  (the  "Certificates").  The  Certificates,  in the  aggregate,  evidence  the  entire  beneficial
ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The  Certificateholder,  by its acceptance of this  Certificate,  agrees that it will look solely
to the Trust Fund for  payment  hereunder  and that the  Trustee is not  liable to the  Certificateholders  for any
amount payable under this Certificate or the Agreement or, except as expressly  provided in the Agreement,  subject
to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the
Agreement for the interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby,
and the rights, duties and immunities of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and
the  modification of the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the
Certificateholders  under the  Agreement  from time to time by the Seller,  the Servicer and the Trustee,  and (ii)
the amendment  thereof by the Servicer and the Trustee with the consent of the Holders of Certificates,  evidencing
Fractional  Undivided  Interests  aggregating not less than 51% of the Trust Fund (or in certain cases,  Holders of
Certificates of affected Classes evidencing such percentage of the Fractional  Undivided  Interests  thereof).  Any
such consent by the Holder of this  Certificate  shall be conclusive and binding on such Holder and upon all future
Holders of this  Certificate  and of any  Certificate  issued upon the transfer hereof or in lieu hereof whether or
not notation of such consent is made upon this  Certificate.  The Agreement  also permits the amendment  thereof in
certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer
of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate  for  registration of
transfer at the offices or agencies  maintained by the Trustee for such purposes,  duly endorsed by, or accompanied
by a written  instrument  of transfer in form  satisfactory  to the Trustee duly  executed by the Holder  hereof or
such Holder's  attorney  duly  authorized in writing,  and  thereupon  one or more new  Certificates  in authorized
denominations  representing  a like  aggregate  Fractional  Undivided  Interest  will be issued  to the  designated
transferee.

                  The  Certificates  are issuable only as registered  Certificates  without  coupons in the Classes
and  denominations  specified in the  Agreement.  As provided in the Agreement  and subject to certain  limitations
therein set forth,  this  Certificate is exchangeable  for one or more new  Certificates  evidencing the same Class
and in the same aggregate Fractional Undivided Interest, as requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer,
but the Trustee may require  payment of a sum sufficient to cover any tax or other  governmental  charge payable in
connection  therewith.  The Seller, the Servicer,  the Trustee and any agent of any of them may treat the Person in
whose name this  Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the Seller,  the
Trustee or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other than the
obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the  Agreement)  shall
terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation  (or Advance  with  respect
thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and  disposition  of all property  acquired  upon
foreclosure  or deed in lieu of  foreclosure of any Mortgage Loan and (B) the remittance of all funds due under the
Agreement,  or (ii) the optional  repurchase  by the party named in the  Agreement  of all the  Mortgage  Loans and
other assets of the Trust Fund in  accordance  with the terms of the  Agreement.  Such optional  repurchase  may be
made  only if (i) the  Stated  Principal  Balance  of the  Mortgage  Loans in a Loan  Group at the time of any such
repurchase is less than 10% of the Cut-off Date Balance of such Mortgage  Loans or (ii) the  Depositor,  based upon
an Opinion of Counsel  addressed  to the  Depositor  and the Trustee has  determined  that the REMIC  status of any
REMIC under the Agreement  has been lost or that a substantial  risk exists that such REMIC status will be lost for
the  then-current  taxable year. The exercise of such right will effect the early  retirement of the  Certificates.
In no event,  however,  will the Trust Fund created by the  Agreement  continue  beyond the  expiration of 21 years
after the death of certain persons identified in the Agreement.

                  Unless this  Certificate  has been  countersigned  by an  authorized  signatory of the Trustee by
manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement or be valid for any
purpose.



--------------------------------------------------------------------------------


                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: October 31, 2006                                       WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its individual capacity but solely as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class  [I][II]-B-[1][2][3][4][5][6][7][8][9]  Certificates  referred to in the
within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells Fargo Bank,  National
                                                              Association,  not  in  its  individual  capacity  but
                                                              solely as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory





--------------------------------------------------------------------------------



                                                     ASSIGNMENT

                  FOR  VALUE  RECEIVED,   the  undersigned   hereby   sell(s),   assign(s)  and  transfer(s)   unto
__________________________________  (Please  print or  typewrite  name and  address  including  postal  zip code of
assignee) a Fractional  Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby
authorizes  the transfer of  registration  of such  interest to assignee on the  Certificate  Register of the Trust
Fund.

                  I  (We)  further  direct  the  Certificate  Registrar  to  issue  a  new  Certificate  of a  like
denomination and Class, to the above named assignee and deliver such Certificate to the following address:




Dated:
                                                              _________________________________________
                                                              Signature by or on behalf of assignor



                                                              _________________________________________
                                                              Signature Guaranteed




                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in immediately  available  funds to
_________________________________  for the account of _________________________  account number _____________,  or,
if   mailed   by   check,   to   ______________________________.   Applicable   statements   should  be  mailed  to
_____________________________________________.

                  This information is provided by    __________________,    the   assignee    named    above,    or
________________________, as its agent.



--------------------------------------------------------------------------------




                                                                                                        EXHIBIT A-4

                                      FORM OF CLASS [I][II]-B-IO CERTIFICATE


                  THIS  CERTIFICATE  IS  SUBORDINATED  IN RIGHT OF PAYMENT TO THE CLASS  [I][II]-A  [AND] THE CLASS
[I][II]-B [AND THE CLASS [I]-X] CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S.  FEDERAL  INCOME TAX  PURPOSES,  THIS  CERTIFICATE  IS A "REGULAR  INTEREST" IN A
"REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF 1933, AS
AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY  PURCHASING  THIS
CERTIFICATE,  AGREES THAT THIS  CERTIFICATE  MAY BE REOFFERED,  RESOLD,  PLEDGED OR OTHERWISE  TRANSFERRED  ONLY IN
COMPLIANCE  WITH THE  SECURITIES  ACT AND  OTHER  APPLICABLE  LAWS AND ONLY (1)  PURSUANT  TO RULE  144A  UNDER THE
SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A QUALIFIED  INSTITUTIONAL  BUYER
WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING  FOR ITS OWN ACCOUNT OR A QIB  PURCHASING FOR THE ACCOUNT OF
A QIB, WHOM THE HOLDER HAS INFORMED,  IN EACH CASE,  THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER  TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A OR (2) IN CERTIFICATED  FORM TO AN  "INSTITUTIONAL  ACCREDITED  INVESTOR"  WITHIN THE
MEANING  THEREOF IN RULE  501(a)(1),  (2),  (3) or (7) OF  REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF
THE EQUITY OWNERS COME WITHIN SUCH PARAGRAPHS  PURCHASING NOT FOR  DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,
SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER  SUBSTANTIALLY  IN THE FORM PROVIDED IN THE AGREEMENT AND (B)
THE RECEIPT BY THE TRUSTEE OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE TRUSTEE THAT SUCH REOFFER,  RESALE,  PLEDGE OR
TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES  ACT AND OTHER  APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH
ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.

                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN EMPLOYEE
BENEFIT PLAN OR OTHER  RETIREMENT  ARRANGEMENT  (A "PLAN")  THAT IS SUBJECT TO TITLE I OF THE  EMPLOYEE  RETIREMENT
INCOME  SECURITY ACT OF 1974,  AS AMENDED,  AND/OR  SECTION 4975 OF THE INTERNAL  REVENUE CODE OF 1986,  AS AMENDED
(THE "CODE"),  OR BY A PERSON USING "PLAN ASSETS" OF A PLAN,  UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE TRUSTEE
WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF THE  TRUSTEE  AND ON WHICH IT MAY RELY WHICH IS  SATISFACTORY  TO THE
TRUSTEE THAT THE PURCHASE OF THIS  CERTIFICATE IS PERMISSIBLE  UNDER  APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT
IN A NON-EXEMPT  PROHIBITED  TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE  RETIREMENT INCOME SECURITY ACT OF 1974,
AS  AMENDED,  OR SECTION  4975 OF THE CODE AND WILL NOT  SUBJECT  THE TRUSTEE TO ANY  OBLIGATION  OR  LIABILITY  IN
ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.




--------------------------------------------------------------------------------





Certificate No. 1                                          Variable Pass-Through Rate





Class [I][II]-B-IO Subordinate





Date of Pooling and Servicing Agreement and Cut-off Date:  Aggregate Initial Notional Amount of this Certificate
October 1, 2006                                            as of the Cut-off Date:
                                                           $_____________





                                                           Initial Notional Amount of this Certificate as of the
First Distribution Date:                                   Cut-off Date:
November 25, 2006                                          $______________





Servicer:
EMC Mortgage Corporation





Assumed Final Distribution Date:                           CUSIP: ____________
[October][November] 25, 2036





                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2006-AR3
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-AR3

         evidencing  a  fractional  undivided  interest  in  the  distributions  allocable  to  the  Class
         [I][II]-B-IO  Certificates  with  respect  to a  Trust  Fund  consisting  primarily  of a pool of
         adjustable  interest  rate  mortgage  loans  secured  by  first  liens  on  one-  to  four-family
         residential properties and sold by Structured Asset Mortgage Investments II Inc.

                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an
obligation of or an interest in Structured  Asset  Mortgage  Investments  II Inc.  ("SAMI II"), the Servicer or the
Trustee  referred  to below or any of their  affiliates  or any other  person.  Neither  this  Certificate  nor the
underlying  Mortgage Loans are guaranteed or insured by any governmental  entity or by SAMI II, the Servicer or the
Trustee or any of their  affiliates  or any other  person.  None of SAMI II, the  Servicer,  the  Trustee or any of
their  affiliates  will have any  obligation  with respect to any  certificate  or other  obligation  secured by or
payable from payments on the Certificates.

                  This  certifies that Bear,  Stearns  Securities  Corp. is the registered  owner of the Fractional
Undivided  Interest  evidenced  hereby in the beneficial  ownership  interest of  Certificates of the same Class as
this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional  adjustable  rate mortgage
loans secured by first liens on one- to four- family residential  properties  (collectively,  the "Mortgage Loans")
sold by SAMI II. The  Mortgage  Loans  were sold by EMC  Mortgage  Corporation  ("EMC") to SAMI II. EMC will act as
servicer of the Mortgage  Loans (the  "Servicer,"  which term includes any  successors  thereto under the Agreement
referred to below).  The Trust Fund was created  pursuant to the Pooling and  Servicing  Agreement  dated as of the
Cut-off Date specified above (the  "Agreement"),  among SAMI II, as depositor (the  "Seller"),  EMC and Wells Fargo
Bank, National Association,  as trustee (the "Trustee"),  a summary of certain of the pertinent provisions of which
is set forth  hereafter.  To the extent not defined  herein,  capitalized  terms used herein shall have the meaning
ascribed to them in the Agreement.  This  Certificate  is issued under and is subject to the terms,  provisions and
conditions of the Agreement,  to which Agreement the Holder of this Certificate by virtue of its acceptance  hereof
assents and by which such Holder is bound.

                  Interest on this  Certificate  will accrue during the calendar month  immediately  preceding such
Distribution  Date (as  hereinafter  defined)  on the  Notional  Amount  hereof  at a per annum  rate  equal to the
Pass-Through Rate as set forth in the Agreement.  The Securities  Administrator  will distribute on the 25th day of
each  month,  or, if such  25th day is not a  Business  Day,  the  immediately  following  Business  Day  (each,  a
"Distribution  Date"),  commencing on the first Distribution Date specified above, to the Person in whose name this
Certificate  is  registered at the close of business on the last  Business Day of the month  immediately  preceding
the month of the related  Distribution  Date, an amount equal to the product of the Fractional  Undivided  Interest
evidenced  by  this  Certificate  and  the  amount  of  interest  required  to be  distributed  to the  Holders  of
Certificates of the same Class as this  Certificate.  The Assumed Final  Distribution Date is the Distribution Date
in the month following the latest scheduled maturity date of any Mortgage Loan.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of
the Person entitled  thereto as such name and address shall appear on the  Certificate  Register or, if such Person
so requests by notifying the Trustee in writing as specified in the Agreement,  by wire  transfer.  Notwithstanding
the  above,  the final  distribution  on this  Certificate  will be made  after due  notice by the  Trustee  of the
pendency of such  distribution  and only upon  presentation  and  surrender  of this  Certificate  at the office or
agency  appointed  by the  Trustee  for  that  purpose  and  designated  in such  notice.  The  Class  [I][II]-B-IO
Certificates have no Current Principal Amount. The Initial Notional Amount of this Certificate is set forth above.

                  No  transfer  of this  Certificate  shall be made  unless the  transfer  is made  pursuant  to an
effective  registration  statement under the Securities Act of 1933, as amended (the "1933 Act"),  and an effective
registration or  qualification  under  applicable  state securities laws, or is made in a transaction that does not
require such  registration or  qualification.  In the event that such a transfer of this  Certificate is to be made
without  registration  or  qualification,  the Trustee shall require receipt of (i) if such transfer is purportedly
being made (a) in  reliance  upon Rule 144A  under the 1933 Act or (b) to a  transferee  that is an  "Institutional
Accredited  Investor"  within the meaning of Rule  501(a)(1),  (2), (3) or (7) of  Regulation D under the 1933 Act,
written  certifications from the Holder of the Certificate desiring to effect the transfer,  and from such Holder's
prospective  transferee,  substantially  in the  forms  attached  to the  Agreement  as  Exhibit  F-1  or  F-2,  as
applicable,  and (ii) if requested by the Trustee, an Opinion of Counsel  satisfactory to it that such transfer may
be made without such  registration or qualification  (which Opinion of Counsel shall not be an expense of the Trust
Fund or of the Seller,  the Trustee or the Servicer in their respective  capacities as such),  together with copies
of the  written  certification(s)  of the Holder of the  Certificate  desiring to effect the  transfer  and/or such
Holder's  prospective  transferee upon which such Opinion of Counsel is based.  None of the Seller,  the Securities
Administrator  or the Trustee is obligated to register or qualify the Class of  Certificates  specified on the face
hereof  under the 1933 Act or any other  securities  law or to take any action  not  otherwise  required  under the
Agreement to permit the transfer of such Certificates  without  registration or qualification.  Any Holder desiring
to effect a transfer of this  Certificate  shall be required to indemnify the Trustee,  the Seller and the Servicer
against  any  liability  that may result if the  transfer is not so exempt or is not made in  accordance  with such
federal and state laws.

                  No transfer of this Class  [I][II]-B-IO  Certificate will be made unless the Trustee has received
either (i) opinion of counsel for the  benefit of the  Trustee  and the  Servicer  and which they may rely which is
satisfactory  to the Trustee  that the  purchase  of this  certificate  is  permissible  under local law,  will not
constitute or result in a non-exempt  prohibited  transaction  under Section 406 of the Employee  Retirement Income
Security  Act of 1974,  as amended  ("ERISA"),  and Section  4975 of the  Internal  Revenue  Code,  as amended (the
"Code") and will not  subject the  Servicer or the  Trustee to any  obligation  or  liability  in addition to those
undertaken in the Agreement or (ii) a representation  letter stating that the transferee is not acquiring  directly
or indirectly  by, or on behalf of, an employee  benefit plan or other  retirement  arrangement  (a "Plan") that is
subject to Title I of ERISA, and/or Section 4975 of the Code, or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set forth on
the face  hereof  (the  "Certificates").  The  Certificates,  in the  aggregate,  evidence  the  entire  beneficial
ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The  Certificateholder,  by its acceptance of this  Certificate,  agrees that it will look solely
to the  Trust  Fund for  payment  hereunder  and that  neither  the  Trustee  nor the  Servicer  is  liable  to the
Certificateholders  for any  amount  payable  under this  Certificate  or the  Agreement  or,  except as  expressly
provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the
Agreement for the interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby,
and the rights, duties and immunities of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and
the  modification of the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the
Certificateholders  under the  Agreement  from time to time by the Seller,  the Servicer and the Trustee,  and (ii)
the amendment  thereof by the Servicer and the Trustee with the consent of the Holders of Certificates,  evidencing
Fractional  Undivided  Interests  aggregating not less than 51% of the Trust Fund (or in certain cases,  Holders of
Certificates of affected Classes evidencing such percentage of the Fractional  Undivided  Interests  thereof).  Any
such consent by the Holder of this  Certificate  shall be conclusive and binding on such Holder and upon all future
Holders of this  Certificate  and of any  Certificate  issued upon the transfer hereof or in lieu hereof whether or
not notation of such consent is made upon this  Certificate.  The Agreement  also permits the amendment  thereof in
certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer
of this  Certificate  is  registrable  with the Trustee upon  surrender of this  Certificate  for  registration  of
transfer at the offices or agencies  maintained by the Trustee for such purposes,  duly endorsed by, or accompanied
by a written  instrument  of transfer in form  satisfactory  to the Trustee duly  executed by the Holder  hereof or
such Holder's  attorney  duly  authorized in writing,  and  thereupon  one or more new  Certificates  in authorized
denominations  representing  a like  aggregate  Fractional  Undivided  Interest  will be issued  to the  designated
transferee.

                  The  Certificates  are issuable only as registered  Certificates  without  coupons in the Classes
and  denominations  specified in the  Agreement.  As provided in the Agreement  and subject to certain  limitations
therein set forth,  this  Certificate is exchangeable  for one or more new  Certificates  evidencing the same Class
and in the same aggregate Fractional Undivided Interest, as requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer,
but the Trustee may require  payment of a sum sufficient to cover any tax or other  governmental  charge payable in
connection  therewith.  The Seller, the Servicer,  the Trustee and any agent of any of them may treat the Person in
whose name this  Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the Seller,  the
Servicer, the Trustee or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other than the
obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the  Agreement)  shall
terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation  (or Advance  with  respect
thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and  disposition  of all property  acquired  upon
foreclosure  or deed in lieu of  foreclosure of any Mortgage Loan and (B) the remittance of all funds due under the
Agreement,  or (ii) the optional  repurchase  by the party named in the  Agreement  of all the  Mortgage  Loans and
other assets of the Trust Fund in  accordance  with the terms of the  Agreement.  Such optional  repurchase  may be
made  only if (i) the  Stated  Principal  Balance  of the  Mortgage  Loans in a Loan  Group at the time of any such
repurchase is less than 10% of the Cut-off Date Balance of such Mortgage  Loans or (ii) the  Depositor,  based upon
an Opinion of Counsel  addressed  to the  Depositor  and the Trustee has  determined  that the REMIC  status of any
REMIC under the Agreement  has been lost or that a substantial  risk exists that such REMIC status will be lost for
the  then-current  taxable year. The exercise of such right will effect the early  retirement of the  Certificates.
In no event,  however,  will the Trust Fund created by the  Agreement  continue  beyond the  expiration of 21 years
after the death of certain persons identified in the Agreement.

                  Unless this  Certificate  has been  countersigned  by an authorized  signatory of the  Securities
Administrator by manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement or
be valid for any purpose.




--------------------------------------------------------------------------------



                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: October 31, 2006                                       WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its individual capacity but solely as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This  is  one  of  the  Class  [I][II]-B-IO  Certificates  referred  to in  the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells Fargo Bank,  National
                                                              Association,  not  in  its  individual  capacity  but
                                                              solely as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory




--------------------------------------------------------------------------------


                                                    ASSIGNMENT

                  FOR  VALUE  RECEIVED,   the  undersigned   hereby   sell(s),   assign(s)  and  transfer(s)   unto
__________________________________  (Please  print or  typewrite  name and  address  including  postal  zip code of
assignee) a Fractional  Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby
authorizes  the transfer of  registration  of such  interest to assignee on the  Certificate  Register of the Trust
Fund.

                  I  (We)  further  direct  the  Certificate  Registrar  to  issue  a  new  Certificate  of a  like
denomination and Class, to the above named assignee and deliver such Certificate to the following address:




Dated:
                                                              _________________________________________
                                                              Signature by or on behalf of assignor



                                                              _________________________________________
                                                              Signature Guaranteed




                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in immediately  available  funds to
_________________________________  for the account of _________________________  account number _____________,  or,
if   mailed   by   check,   to   ______________________________.   Applicable   statements   should  be  mailed  to
_____________________________________________.

                  This information is provided by    __________________,    the   assignee    named    above,    or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                        EXHIBIT A-5

                                            FORM OF CLASS R CERTIFICATE

                  THIS  CERTIFICATE  MAY  NOT  BE  HELD  BY OR  TRANSFERRED  TO A  NON-UNITED  STATES  PERSON  OR A
DISQUALIFIED ORGANIZATION (AS DEFINED BELOW).

                  SOLELY FOR U.S.  FEDERAL  INCOME TAX PURPOSES,  THIS  CERTIFICATE  IS A "RESIDUAL  INTEREST" IN A
"REAL ESTATE MORTGAGE  INVESTMENT CONDUIT" AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF 1933, AS
AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY  PURCHASING  THIS
CERTIFICATE,  AGREES THAT THIS  CERTIFICATE  MAY BE REOFFERED,  RESOLD,  PLEDGED OR OTHERWISE  TRANSFERRED  ONLY IN
COMPLIANCE  WITH THE  SECURITIES  ACT AND  OTHER  APPLICABLE  LAWS AND ONLY (1)  PURSUANT  TO RULE  144A  UNDER THE
SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A QUALIFIED  INSTITUTIONAL  BUYER
WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING  FOR ITS OWN ACCOUNT OR A QIB  PURCHASING FOR THE ACCOUNT OF
A QIB, WHOM THE HOLDER HAS INFORMED,  IN EACH CASE,  THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER  TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A OR (2) IN CERTIFICATED  FORM TO AN  "INSTITUTIONAL  ACCREDITED  INVESTOR"  WITHIN THE
MEANING  THEREOF IN RULE  501(a)(1),  (2),  (3) or (7) OF  REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF
THE EQUITY OWNERS COME WITHIN SUCH PARAGRAPHS  PURCHASING NOT FOR  DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,
SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER  SUBSTANTIALLY  IN THE FORM PROVIDED IN THE AGREEMENT AND (B)
THE RECEIPT BY THE TRUSTEE OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE TRUSTEE THAT SUCH REOFFER,  RESALE,  PLEDGE OR
TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES  ACT AND OTHER  APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH
ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.

                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN EMPLOYEE
BENEFIT PLAN OR OTHER  RETIREMENT  ARRANGEMENT  (A "PLAN")  THAT IS SUBJECT TO TITLE I OF THE  EMPLOYEE  RETIREMENT
INCOME  SECURITY ACT OF 1974,  AS AMENDED,  AND/OR  SECTION 4975 OF THE INTERNAL  REVENUE CODE OF 1986,  AS AMENDED
(THE "CODE"),  OR BY A PERSON USING "PLAN ASSETS" OF A PLAN,  UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE TRUSTEE
WITH AN OPINION OF COUNSEL  FOR THE BENEFIT OF THE  TRUSTEE  AND THE  SERVICER  AND ON WHICH THEY MAY RELY WHICH IS
SATISFACTORY  TO THE TRUSTEE THAT THE PURCHASE OF THIS  CERTIFICATE IS PERMISSIBLE  UNDER  APPLICABLE LAW, WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION  UNDER SECTION 406 OF THE EMPLOYEE  RETIREMENT INCOME
SECURITY ACT OF 1974,  AS AMENDED,  OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE SERVICER OR THE TRUSTEE TO
ANY OBLIGATION OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.


                  ANY RESALE,  TRANSFER OR OTHER  DISPOSITION OF THIS  CERTIFICATE MAY BE MADE ONLY IF THE PROPOSED
TRANSFEREE  PROVIDES A TRANSFER  AFFIDAVIT TO THE SERVICER AND THE TRUSTEE THAT (1) SUCH  TRANSFEREE IS NOT (A) THE
UNITED STATES, ANY STATE OR POLITICAL  SUBDIVISION  THEREOF,  ANY POSSESSION OF THE UNITED STATES, OR ANY AGENCY OR
INSTRUMENTALITY  OF ANY OF THE  FOREGOING  (OTHER  THAN AN  INSTRUMENTALITY  WHICH IS A  CORPORATION  IF ALL OF ITS
ACTIVITIES  ARE SUBJECT TO TAX AND EXCEPT FOR FREDDIE  MAC, A MAJORITY OF ITS BOARD OF DIRECTORS IS NOT SELECTED BY
SUCH  GOVERNMENTAL  UNIT),  (B)  A  FOREIGN  GOVERNMENT,   ANY  INTERNATIONAL   ORGANIZATION,   OR  ANY  AGENCY  OR
INSTRUMENTALITY  OF EITHER OF THE  FOREGOING,  (C) ANY  ORGANIZATION  (OTHER  THAN  CERTAIN  FARMERS'  COOPERATIVES
DESCRIBED  IN SECTION  521 OF THE CODE)  WHICH IS EXEMPT  FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE UNLESS SUCH
ORGANIZATION  IS SUBJECT TO THE TAX  IMPOSED BY SECTION 511 OF THE CODE  (INCLUDING  THE TAX IMPOSED BY SECTION 511
OF THE CODE ON UNRELATED  BUSINESS  TAXABLE  INCOME),  (D) RURAL ELECTRIC AND TELEPHONE  COOPERATIVES  DESCRIBED IN
SECTION  1381(a)(2)(C)  OF THE CODE, (E) AN ELECTING LARGE  PARTNERSHIP  UNDER SECTION 775(a) OF THE CODE (ANY SUCH
PERSON  DESCRIBED IN THE FOREGOING  CLAUSES (A), (B), (C), (D) OR (E) BEING HEREIN  REFERRED TO AS A  "DISQUALIFIED
ORGANIZATION"),  OR (F) AN AGENT OF A DISQUALIFIED  ORGANIZATION,  (2) NO PURPOSE OF SUCH TRANSFER IS TO IMPEDE THE
ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH TRANSFEREE  SATISFIES CERTAIN  ADDITIONAL  CONDITIONS  RELATING TO THE
FINANCIAL CONDITION OF THE PROPOSED  TRANSFEREE.  NOTWITHSTANDING  THE REGISTRATION IN THE CERTIFICATE  REGISTER OR
ANY TRANSFER,  SALE OR OTHER  DISPOSITION  OF THIS  CERTIFICATE  TO A  DISQUALIFIED  ORGANIZATION  OR AN AGENT OF A
DISQUALIFIED  ORGANIZATION,  SUCH  REGISTRATION  SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR EFFECT  WHATSOEVER  AND
SUCH PERSON SHALL NOT BE DEEMED TO BE A  CERTIFICATEHOLDER  FOR ANY PURPOSE HEREUNDER,  INCLUDING,  BUT NOT LIMITED
TO, THE RECEIPT OF DISTRIBUTIONS ON THIS CERTIFICATE.



--------------------------------------------------------------------------------




Certificate No. 1                                          Percentage Interest: 100%





Class R





Date of Pooling and Servicing Agreement and Cut-off Date:  Aggregate Initial Current Principal Amount of this
October 1, 2006                                            Certificate as of the Cut-off Date:
                                                           $_______





                                                           Initial Current Principal Amount of this Certificate as
First Distribution Date:                                   of the Cut-off Date:
November 25, 2006                                          $_______





Servicer:                                                  CUSIP: ___________
EMC Mortgage Corporation





Assumed Final Distribution Date:
November 25, 2036





                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2006-AR3
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-AR3

         evidencing  a  fractional  undivided  interest  in the  distributions  allocable  to the  Class R
         Certificates  with  respect  to a  Trust  Fund  consisting  primarily  of a  pool  of  adjustable
         interest  rate  mortgage  loans  secured  by  first  liens on one- to  four-  family  residential
         properties (the "Mortgage Loans") and sold by Structured Asset Mortgage Investments II Inc.

                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an
obligation of or an interest in Structured  Asset  Mortgage  Investments  II Inc.  ("SAMI II"), the Servicer or the
Trustee  referred  to below or any of their  affiliates  or any other  person.  Neither  this  Certificate  nor the
underlying  Mortgage Loans are guaranteed or insured by any governmental  entity or by SAMI II, the Servicer or the
Trustee or any of their  affiliates or any other person.  None of SAMI II, the Servicer or any of their  affiliates
will have any obligation  with respect to any certificate or other  obligation  secured by or payable from payments
on the Certificates.

                  This  certifies that Bear,  Stearns  Securities  Corp. is the registered  owner of the Fractional
Undivided  Interest  evidenced  hereby in the beneficial  ownership  interest of  Certificates of the same Class as
this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of the Mortgage  Loans sold by SAMI II. The
Mortgage Loans were sold by EMC Mortgage  Corporation  ("EMC") to SAMI II. EMC will act as servicer of the Mortgage
Loans (the  "Servicer,"  which term includes any  successors  thereto under the Agreement  referred to below).  The
Trust Fund was created  pursuant to the Pooling and  Servicing  Agreement  dated as of the Cut-off  Date  specified
above  (the  "Agreement"),  among  SAMI II, as  depositor  (the  "Seller"),  EMC and  Wells  Fargo  Bank,  National
Association,  as trustee (the  "Trustee"),  a summary of certain of the pertinent  provisions of which is set forth
hereafter.  To the extent not defined  herein,  capitalized  terms used herein  shall have the meaning  ascribed to
them in the Agreement.  This Certificate is issued under and is subject to the terms,  provisions and conditions of
the Agreement,  to which  Agreement the Holder of this  Certificate by virtue of its acceptance  hereof assents and
by which such Holder is bound.

                  Each Holder of this  Certificate  will be deemed to have  agreed to be bound by the  restrictions
set forth in the Agreement to the effect that (i) each person  holding or acquiring any ownership  interest in this
Certificate  must be a United  States  Person  and a  Permitted  Transferee,  (ii) the  transfer  of any  ownership
interest in this  Certificate  will be  conditioned  upon the  delivery to the Trustee of, among other  things,  an
affidavit  to the effect  that it is a United  States  Person and  Permitted  Transferee,  (iii) any  attempted  or
purported  transfer of any  ownership  interest in this  Certificate  in  violation  of such  restrictions  will be
absolutely null and void and will vest no rights in the purported  transferee,  and (iv) if any person other than a
United States Person and a Permitted  Transferee  acquires any ownership  interest in this Certificate in violation
of such  restrictions,  then the Seller  will have the right,  in its sole  discretion  and  without  notice to the
Holder of this  Certificate,  to sell this Certificate to a purchaser  selected by the Seller,  which purchaser may
be the Seller, or any affiliate of the Seller, on such terms and conditions as the Seller may choose.

                  The  Trustee  will  distribute  on the  25th day of each  month,  or,  if such  25th day is not a
Business  Day, the  immediately  following  Business Day (each,  a  "Distribution  Date"),  commencing on the first
Distribution  Date  specified  above,  to the Person in whose name this  Certificate  is registered at the close of
business on the last Business Day of the month immediately  preceding the month of the related  Distribution  Date,
an amount equal to the product of the Fractional  Undivided  Interest  evidenced by this Certificate and the amount
required  to be  distributed  to the Holders of  Certificates  of the same Class as this  Certificate.  The Assumed
Final  Distribution Date is the Distribution Date in the month following the latest scheduled  maturity date of any
Mortgage  Loan  and is not  likely  to be the  date  on  which  the  Current  Principal  Amount  of this  Class  of
Certificates will be reduced to zero.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of
the Person entitled  thereto as such name and address shall appear on the  Certificate  Register or, if such Person
so requests by notifying the Trustee in writing as specified in the Agreement,  by wire  transfer.  Notwithstanding
the above,  the final  distribution on this Certificate will be made after due notice by Trustee of the pendency of
such  distribution  and only upon  presentation and surrender of this Certificate at the office or agency appointed
by the Trustee for that purpose and designated in such notice.

                  No  transfer  of this  Certificate  shall be made  unless the  transfer  is made  pursuant  to an
effective  registration  statement under the Securities Act of 1933, as amended (the "1933 Act"),  and an effective
registration or  qualification  under  applicable  state securities laws, or is made in a transaction that does not
require such  registration or  qualification.  In the event that such a transfer of this  Certificate is to be made
without  registration  or  qualification,  the Trustee shall require receipt of (i) if such transfer is purportedly
being made (a) in  reliance  upon Rule 144A  under the 1933 Act or (b) to a  transferee  that is an  "Institutional
Accredited  Investor"  within the meaning of Rule  501(a)(1),  (2), (3) or (7) of  Regulation D under the 1933 Act,
written  certifications from the Holder of the Certificate desiring to effect the transfer,  and from such Holder's
prospective  transferee,  substantially  in the  forms  attached  to the  Agreement  as  Exhibit  F-1  or  F-2,  as
applicable,  and (ii) if requested by the Trustee, an Opinion of Counsel  satisfactory to it that such transfer may
be made without such  registration or qualification  (which Opinion of Counsel shall not be an expense of the Trust
Fund or of the Seller or the Trustee in their respective  capacities as such),  together with copies of the written
certification(s)  of the  Holder  of  the  Certificate  desiring  to  effect  the  transfer  and/or  such  Holder's
prospective  transferee  upon  which  such  Opinion of  Counsel  is based.  Neither  the Seller nor the  Trustee is
obligated to register or qualify the Class of  Certificates  specified on the face hereof under the 1933 Act or any
other  securities  law or to take any action not otherwise  required  under the Agreement to permit the transfer of
such  Certificates  without  registration  or  qualification.  Any Holder  desiring  to effect a  transfer  of this
Certificate  shall be required to indemnify  the Trustee and the Seller  against any  liability  that may result if
the transfer is not so exempt or is not made in accordance with such federal and state laws.

                  No transfer of this Class R Certificate  will be made unless the Trustee has received  either (i)
opinion of counsel for the benefit of the Trustee and the  Servicer  and which they may rely which is  satisfactory
to the Trustee that the  purchase of this  certificate  is  permissible  under local law,  will not  constitute  or
result in a non-exempt  prohibited  transaction under Section 406 of the Employee Retirement Income Security Act of
1974,  as amended  ("ERISA"),  and Section 4975 of the Internal  Revenue Code, as amended (the "Code") and will not
subject  the  Servicer or the Trustee to any  obligation  or  liability  in  addition  to those  undertaken  in the
Agreement or (ii) a representation  letter stating that the transferee is not acquiring  directly or indirectly by,
or on behalf of, an employee  benefit plan or other  retirement  arrangement  (a "Plan") that is subject to Title I
of ERISA, and/or Section 4975 of the Code, or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set forth on
the face  hereof  (the  "Certificates").  The  Certificates,  in the  aggregate,  evidence  the  entire  beneficial
ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The  Certificateholder,  by its acceptance of this  Certificate,  agrees that it will look solely
to the Trust Fund for  payment  hereunder  and that the  Trustee is not  liable to the  Certificateholders  for any
amount payable under this Certificate or the Agreement or, except as expressly  provided in the Agreement,  subject
to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the
Agreement for the interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby,
and the rights, duties and immunities of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and
the  modification of the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the
Certificateholders  under the  Agreement  from time to time by the Seller,  the Servicer and the Trustee,  and (ii)
the amendment  thereof by the Servicer and the Trustee with the consent of the Holders of Certificates,  evidencing
Fractional  Undivided  Interests  aggregating not less than 51% of the Trust Fund (or in certain cases,  Holders of
Certificates of affected Classes evidencing such percentage of the Fractional  Undivided  Interests  thereof).  Any
such consent by the Holder of this  Certificate  shall be conclusive and binding on such Holder and upon all future
Holders of this  Certificate  and of any  Certificate  issued upon the transfer hereof or in lieu hereof whether or
not notation of such consent is made upon this  Certificate.  The Agreement  also permits the amendment  thereof in
certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer
of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate  for  registration of
transfer at the offices or agencies  maintained by the Trustee for such purposes,  duly endorsed by, or accompanied
by a written  instrument  of transfer in form  satisfactory  to the Trustee duly  executed by the Holder  hereof or
such Holder's  attorney  duly  authorized in writing,  and  thereupon  one or more new  Certificates  in authorized
denominations  representing  a like  aggregate  Fractional  Undivided  Interest  will be issued  to the  designated
transferee.

                  The  Certificates  are issuable only as registered  Certificates  without  coupons in the Classes
and  denominations  specified in the  Agreement.  As provided in the Agreement  and subject to certain  limitations
therein set forth,  this  Certificate is exchangeable  for one or more new  Certificates  evidencing the same Class
and in the same aggregate Fractional Undivided Interest, as requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer,
but the Trustee may require  payment of a sum sufficient to cover any tax or other  governmental  charge payable in
connection  therewith.  The Seller, the Servicer,  the Trustee and any agent of any of them may treat the Person in
whose name this  Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the Seller,  the
Trustee or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other than the
obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the  Agreement)  shall
terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation  (or Advance  with  respect
thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and  disposition  of all property  acquired  upon
foreclosure  or deed in lieu of  foreclosure of any Mortgage Loan and (B) the remittance of all funds due under the
Agreement,  or (ii) the optional  repurchase  by the party named in the  Agreement  of all the  Mortgage  Loans and
other assets of the Trust Fund in  accordance  with the terms of the  Agreement.  Such optional  repurchase  may be
made  only if (i) the  Stated  Principal  Balance  of the  Mortgage  Loans in a Loan  Group at the time of any such
repurchase is less than 10% of the Cut-off Date Balance of such Mortgage  Loans or (ii) the  Depositor,  based upon
an Opinion of Counsel  addressed  to the  Depositor  and the Trustee has  determined  that the REMIC  status of any
REMIC under the Agreement  has been lost or that a substantial  risk exists that such REMIC status will be lost for
the  then-current  taxable year. The exercise of such right will effect the early  retirement of the  Certificates.
In no event,  however,  will the Trust Fund created by the  Agreement  continue  beyond the  expiration of 21 years
after the death of certain persons identified in the Agreement.

                  Unless this  Certificate  has been  countersigned  by an  authorized  signatory of the Trustee by
manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement or be valid for any
purpose.



--------------------------------------------------------------------------------



                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: October 31, 2006                                       WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its individual capacity but solely as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class R Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells Fargo Bank,  National
                                                              Association,  not  in  its  individual  capacity  but
                                                              solely as Trustee

                                                              By:_________________________________________
                                                                                Authorized Signatory



--------------------------------------------------------------------------------



                                                     ASSIGNMENT

                  FOR  VALUE  RECEIVED,   the  undersigned   hereby   sell(s),   assign(s)  and  transfer(s)   unto
__________________________________  (Please  print or  typewrite  name and  address  including  postal  zip code of
assignee) a Fractional  Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby
authorizes  the transfer of  registration  of such  interest to assignee on the  Certificate  Register of the Trust
Fund.

                  I  (We)  further  direct  the  Certificate  Registrar  to  issue  a  new  Certificate  of a  like
denomination and Class, to the above named assignee and deliver such Certificate to the following address:




Dated:
                                                              _________________________________________
                                                              Signature by or on behalf of assignor



                                                              _________________________________________
                                                              Signature Guaranteed




                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in immediately  available  funds to
_________________________________  for the account of _________________________  account number _____________,  or,
if   mailed   by   check,   to   ______________________________.   Applicable   statements   should  be  mailed  to
_____________________________________________.

                  This information is provided by    __________________,    the   assignee    named    Above,    or
________________________, as its agent.



--------------------------------------------------------------------------------




                                                                                                        EXHIBIT A-6

                                           FORM OF CLASS R-X CERTIFICATE

                  THIS  CERTIFICATE  MAY  NOT  BE  HELD  BY OR  TRANSFERRED  TO A  NON-UNITED  STATES  PERSON  OR A
DISQUALIFIED ORGANIZATION (AS DEFINED BELOW).

                  SOLELY FOR U.S.  FEDERAL  INCOME TAX PURPOSES,  THIS  CERTIFICATE  IS A "RESIDUAL  INTEREST" IN A
"REAL ESTATE MORTGAGE  INVESTMENT CONDUIT" AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF 1933, AS
AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY  PURCHASING  THIS
CERTIFICATE,  AGREES THAT THIS  CERTIFICATE  MAY BE REOFFERED,  RESOLD,  PLEDGED OR OTHERWISE  TRANSFERRED  ONLY IN
COMPLIANCE  WITH THE  SECURITIES  ACT AND  OTHER  APPLICABLE  LAWS AND ONLY (1)  PURSUANT  TO RULE  144A  UNDER THE
SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A QUALIFIED  INSTITUTIONAL  BUYER
WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING  FOR ITS OWN ACCOUNT OR A QIB  PURCHASING FOR THE ACCOUNT OF
A QIB, WHOM THE HOLDER HAS INFORMED,  IN EACH CASE,  THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER  TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A OR (2) IN CERTIFICATED  FORM TO AN  "INSTITUTIONAL  ACCREDITED  INVESTOR"  WITHIN THE
MEANING  THEREOF IN RULE  501(a)(1),  (2),  (3) or (7) OF  REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF
THE EQUITY OWNERS COME WITHIN SUCH PARAGRAPHS  PURCHASING NOT FOR  DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,
SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER  SUBSTANTIALLY  IN THE FORM PROVIDED IN THE AGREEMENT AND (B)
THE RECEIPT BY THE TRUSTEE OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE TRUSTEE THAT SUCH REOFFER,  RESALE,  PLEDGE OR
TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES  ACT AND OTHER  APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH
ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.


                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN EMPLOYEE
BENEFIT PLAN OR OTHER  RETIREMENT  ARRANGEMENT  (A "PLAN")  THAT IS SUBJECT TO TITLE I OF THE  EMPLOYEE  RETIREMENT
INCOME  SECURITY ACT OF 1974,  AS AMENDED,  AND/OR  SECTION 4975 OF THE INTERNAL  REVENUE CODE OF 1986,  AS AMENDED
(THE "CODE"),  OR BY A PERSON USING "PLAN ASSETS" OF A PLAN,  UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE TRUSTEE
WITH AN OPINION OF COUNSEL  FOR THE BENEFIT OF THE  TRUSTEE  AND THE  SERVICER  AND ON WHICH THEY MAY RELY WHICH IS
SATISFACTORY  TO THE TRUSTEE THAT THE PURCHASE OF THIS  CERTIFICATE IS PERMISSIBLE  UNDER  APPLICABLE LAW, WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION  UNDER SECTION 406 OF THE EMPLOYEE  RETIREMENT INCOME
SECURITY ACT OF 1974,  AS AMENDED,  OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE SERVICER OR THE TRUSTEE TO
ANY OBLIGATION OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.

                  ANY RESALE,  TRANSFER OR OTHER  DISPOSITION OF THIS  CERTIFICATE MAY BE MADE ONLY IF THE PROPOSED
TRANSFEREE  PROVIDES A TRANSFER  AFFIDAVIT TO THE SERVICER AND THE TRUSTEE THAT (1) SUCH  TRANSFEREE IS NOT (A) THE
UNITED STATES, ANY STATE OR POLITICAL  SUBDIVISION  THEREOF,  ANY POSSESSION OF THE UNITED STATES, OR ANY AGENCY OR
INSTRUMENTALITY  OF ANY OF THE  FOREGOING  (OTHER  THAN AN  INSTRUMENTALITY  WHICH IS A  CORPORATION  IF ALL OF ITS
ACTIVITIES  ARE SUBJECT TO TAX AND EXCEPT FOR FREDDIE  MAC, A MAJORITY OF ITS BOARD OF DIRECTORS IS NOT SELECTED BY
SUCH  GOVERNMENTAL  UNIT),  (B)  A  FOREIGN  GOVERNMENT,   ANY  INTERNATIONAL   ORGANIZATION,   OR  ANY  AGENCY  OR
INSTRUMENTALITY  OF EITHER OF THE  FOREGOING,  (C) ANY  ORGANIZATION  (OTHER  THAN  CERTAIN  FARMERS'  COOPERATIVES
DESCRIBED  IN SECTION  521 OF THE CODE)  WHICH IS EXEMPT  FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE UNLESS SUCH
ORGANIZATION  IS SUBJECT TO THE TAX  IMPOSED BY SECTION 511 OF THE CODE  (INCLUDING  THE TAX IMPOSED BY SECTION 511
OF THE CODE ON UNRELATED  BUSINESS  TAXABLE  INCOME),  (D) RURAL ELECTRIC AND TELEPHONE  COOPERATIVES  DESCRIBED IN
SECTION  1381(a)(2)(C)  OF THE CODE, (E) AN ELECTING LARGE  PARTNERSHIP  UNDER SECTION 775(a) OF THE CODE (ANY SUCH
PERSON  DESCRIBED IN THE FOREGOING  CLAUSES (A), (B), (C), (D) OR (E) BEING HEREIN  REFERRED TO AS A  "DISQUALIFIED
ORGANIZATION"),  OR (F) AN AGENT OF A DISQUALIFIED  ORGANIZATION,  (2) NO PURPOSE OF SUCH TRANSFER IS TO IMPEDE THE
ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH TRANSFEREE  SATISFIES CERTAIN  ADDITIONAL  CONDITIONS  RELATING TO THE
FINANCIAL CONDITION OF THE PROPOSED  TRANSFEREE.  NOTWITHSTANDING  THE REGISTRATION IN THE CERTIFICATE  REGISTER OR
ANY TRANSFER,  SALE OR OTHER  DISPOSITION  OF THIS  CERTIFICATE  TO A  DISQUALIFIED  ORGANIZATION  OR AN AGENT OF A
DISQUALIFIED  ORGANIZATION,  SUCH  REGISTRATION  SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR EFFECT  WHATSOEVER  AND
SUCH PERSON SHALL NOT BE DEEMED TO BE A  CERTIFICATEHOLDER  FOR ANY PURPOSE HEREUNDER,  INCLUDING,  BUT NOT LIMITED
TO, THE RECEIPT OF DISTRIBUTIONS ON THIS CERTIFICATE.



--------------------------------------------------------------------------------




Certificate No. 1                                          Percentage Interest: 100%





Class R-X





Date of Pooling and Servicing Agreement and Cut-off Date:  Aggregate Initial Current Principal Amount of this
October 1, 2006                                            Certificate as of the Cut-off Date:
                                                           $_______





                                                           Initial Current Principal Amount of this Certificate as
First Distribution Date:                                   of the Cut-off Date:
November 25, 2006                                          $_______





Servicer:                                                  CUSIP: ___________
EMC Mortgage Corporation





Assumed Final Distribution Date:
November 25, 2036





                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2006-AR3
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-AR3

         evidencing  a  fractional  undivided  interest in the  distributions  allocable  to the Class R-X
         Certificates with respect to a Trust Fund consisting  primarily of a pool of adjustable  interest
         rate mortgage loans secured by first liens on one- to  four-family  residential  properties  (the
         "Mortgage Loans") and sold by Structured Asset Mortgage Investments II Inc.

                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an
obligation  of or interest in  Structured  Asset  Mortgage  Investments  II Inc.  ("SAMI II"),  the Servicer or the
Trustee  referred  to below or any of their  affiliates  or any other  person.  Neither  this  Certificate  nor the
underlying  Mortgage Loans are guaranteed or insured by any governmental  entity or by SAMI II, the Servicer or the
Trustee or any of their  affiliates or any other person.  None of SAMI II, the Servicer or any of their  affiliates
will have any obligation  with respect to any certificate or other  obligation  secured by or payable from payments
on the Certificates.

                  This  certifies that Bear,  Stearns  Securities  Corp. is the registered  owner of the Fractional
Undivided  Interest  evidenced  hereby in the beneficial  ownership  interest of  Certificates of the same Class as
this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of the Mortgage  Loans sold by SAMI II. The
Mortgage Loans were sold by EMC Mortgage  Corporation  ("EMC") to SAMI II. EMC will act as servicer of the Mortgage
Loans (the  "Servicer,"  which term includes any  successors  thereto under the Agreement  referred to below).  The
Trust Fund was created  pursuant to the Pooling and  Servicing  Agreement  dated as of the Cut-off  Date  specified
above  (the  "Agreement"),  among  SAMI II, as  depositor  (the  "Seller"),  EMC and  Wells  Fargo  Bank,  National
Association,  as trustee (the  "Trustee"),  a summary of certain of the pertinent  provisions of which is set forth
hereafter.  To the extent not defined  herein,  capitalized  terms used herein  shall have the meaning  ascribed to
them in the Agreement.  This Certificate is issued under and is subject to the terms,  provisions and conditions of
the Agreement,  to which  Agreement the Holder of this  Certificate by virtue of its acceptance  hereof assents and
by which such Holder is bound.

                  Each Holder of this  Certificate  will be deemed to have  agreed to be bound by the  restrictions
set forth in the Agreement to the effect that (i) each person  holding or acquiring any ownership  interest in this
Certificate  must be a United  States  Person  and a  Permitted  Transferee,  (ii) the  transfer  of any  ownership
interest in this  Certificate  will be  conditioned  upon the  delivery to the Trustee of, among other  things,  an
affidavit  to the effect  that it is a United  States  Person and  Permitted  Transferee,  (iii) any  attempted  or
purported  transfer of any  ownership  interest in this  Certificate  in  violation  of such  restrictions  will be
absolutely null and void and will vest no rights in the purported  transferee,  and (iv) if any person other than a
United States Person and a Permitted  Transferee  acquires any ownership  interest in this Certificate in violation
of such  restrictions,  then the Seller  will have the right,  in its sole  discretion  and  without  notice to the
Holder of this  Certificate,  to sell this Certificate to a purchaser  selected by the Seller,  which purchaser may
be the Seller, or any affiliate of the Seller, on such terms and conditions as the Seller may choose.

                  The  Trustee  will  distribute  on the  25th day of each  month,  or,  if such  25th day is not a
Business  Day, the  immediately  following  Business Day (each,  a  "Distribution  Date"),  commencing on the first
Distribution  Date  specified  above,  to the Person in whose name this  Certificate  is registered at the close of
business on the last Business Day of the month immediately  preceding the month of the related  Distribution  Date,
an amount equal to the product of the Fractional  Undivided  Interest  evidenced by this Certificate and the amount
required  to be  distributed  to the Holders of  Certificates  of the same Class as this  Certificate.  The Assumed
Final  Distribution Date is the Distribution Date in the month following the latest scheduled  maturity date of any
Mortgage  Loan  and is not  likely  to be the  date  on  which  the  Current  Principal  Amount  of this  Class  of
Certificates will be reduced to zero.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of
the Person entitled  thereto as such name and address shall appear on the  Certificate  Register or, if such Person
so requests by notifying the Trustee in writing as specified in the Agreement,  by wire  transfer.  Notwithstanding
the above,  the final  distribution on this Certificate will be made after due notice by Trustee of the pendency of
such  distribution  and only upon  presentation and surrender of this Certificate at the office or agency appointed
by the Trustee for that purpose and designated in such notice.


                  No  transfer  of this  Certificate  shall be made  unless the  transfer  is made  pursuant  to an
effective  registration  statement under the Securities Act of 1933, as amended (the "1933 Act"),  and an effective
registration or  qualification  under  applicable  state securities laws, or is made in a transaction that does not
require such  registration or  qualification.  In the event that such a transfer of this  Certificate is to be made
without  registration  or  qualification,  the Trustee shall require receipt of (i) if such transfer is purportedly
being made (a) in  reliance  upon Rule 144A  under the 1933 Act or (b) to a  transferee  that is an  "Institutional
Accredited  Investor"  within the meaning of Rule  501(a)(1),  (2), (3) or (7) of  Regulation D under the 1933 Act,
written  certifications from the Holder of the Certificate desiring to effect the transfer,  and from such Holder's
prospective  transferee,  substantially  in the  forms  attached  to the  Agreement  as  Exhibit  F-1  or  F-2,  as
applicable,  and (ii) if requested by the Trustee, an Opinion of Counsel  satisfactory to it that such transfer may
be made without such  registration or qualification  (which Opinion of Counsel shall not be an expense of the Trust
Fund or of the Seller or the Trustee in their respective  capacities as such),  together with copies of the written
certification(s)  of the  Holder  of  the  Certificate  desiring  to  effect  the  transfer  and/or  such  Holder's
prospective  transferee  upon  which  such  Opinion of  Counsel  is based.  Neither  the Seller nor the  Trustee is
obligated to register or qualify the Class of  Certificates  specified on the face hereof under the 1933 Act or any
other  securities  law or to take any action not otherwise  required  under the Agreement to permit the transfer of
such  Certificates  without  registration  or  qualification.  Any Holder  desiring  to effect a  transfer  of this
Certificate  shall be required to indemnify  the Trustee and the Seller  against any  liability  that may result if
the transfer is not so exempt or is not made in accordance with such federal and state laws.

                  No transfer of this Class R-X  Certificate  will be made unless the Trustee has  received  either
(i)  opinion  of  counsel  for the  benefit  of the  Trustee  and the  Servicer  and which  they may rely  which is
satisfactory  to the Trustee  that the  purchase  of this  certificate  is  permissible  under local law,  will not
constitute or result in a non-exempt  prohibited  transaction  under Section 406 of the Employee  Retirement Income
Security  Act of 1974,  as amended  ("ERISA"),  and Section  4975 of the  Internal  Revenue  Code,  as amended (the
"Code") and will not  subject the  Servicer or the  Trustee to any  obligation  or  liability  in addition to those
undertaken in the Agreement or (ii) a representation  letter stating that the transferee is not acquiring  directly
or indirectly  by, or on behalf of, an employee  benefit plan or other  retirement  arrangement  (a "Plan") that is
subject to Title I of ERISA, and/or Section 4975 of the Code, or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set forth on
the face  hereof  (the  "Certificates").  The  Certificates,  in the  aggregate,  evidence  the  entire  beneficial
ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The  Certificateholder,  by its acceptance of this  Certificate,  agrees that it will look solely
to the Trust Fund for  payment  hereunder  and that the  Trustee is not  liable to the  Certificateholders  for any
amount payable under this Certificate or the Agreement or, except as expressly  provided in the Agreement,  subject
to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the
Agreement for the interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby,
and the rights, duties and immunities of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and
the  modification of the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the
Certificateholders  under the  Agreement  from time to time by the Seller,  the Servicer and the Trustee,  and (ii)
the amendment  thereof by the Servicer and the Trustee with the consent of the Holders of Certificates,  evidencing
Fractional  Undivided  Interests  aggregating not less than 51% of the Trust Fund (or in certain cases,  Holders of
Certificates of affected Classes evidencing such percentage of the Fractional  Undivided  Interests  thereof).  Any
such consent by the Holder of this  Certificate  shall be conclusive and binding on such Holder and upon all future
Holders of this  Certificate  and of any  Certificate  issued upon the transfer hereof or in lieu hereof whether or
not notation of such consent is made upon this  Certificate.  The Agreement  also permits the amendment  thereof in
certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer
of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate  for  registration of
transfer at the offices or agencies  maintained by the Trustee for such purposes,  duly endorsed by, or accompanied
by a written  instrument  of transfer in form  satisfactory  to the Trustee duly  executed by the Holder  hereof or
such Holder's  attorney  duly  authorized in writing,  and  thereupon  one or more new  Certificates  in authorized
denominations  representing  a like  aggregate  Fractional  Undivided  Interest  will be issued  to the  designated
transferee.

                  The  Certificates  are issuable only as registered  Certificates  without  coupons in the Classes
and  denominations  specified in the  Agreement.  As provided in the Agreement  and subject to certain  limitations
therein set forth,  this  Certificate is exchangeable  for one or more new  Certificates  evidencing the same Class
and in the same aggregate Fractional Undivided Interest, as requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer,
but the Trustee may require  payment of a sum sufficient to cover any tax or other  governmental  charge payable in
connection  therewith.  The Seller, the Servicer,  the Trustee and any agent of any of them may treat the Person in
whose name this  Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the Seller,  the
Trustee or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other than the
obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the  Agreement)  shall
terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation  (or Advance  with  respect
thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and  disposition  of all property  acquired  upon
foreclosure  or deed in lieu of  foreclosure of any Mortgage Loan and (B) the remittance of all funds due under the
Agreement,  or (ii) the optional  repurchase  by the party named in the  Agreement  of all the  Mortgage  Loans and
other assets of the Trust Fund in  accordance  with the terms of the  Agreement.  Such optional  repurchase  may be
made  only if (i) the  Stated  Principal  Balance  of the  Mortgage  Loans in a Loan  Group at the time of any such
repurchase is less than 10% of the Cut-off Date Balance of such Mortgage  Loans or (ii) the  Depositor,  based upon
an Opinion of Counsel  addressed  to the  Depositor  and the Trustee has  determined  that the REMIC  status of any
REMIC under the Agreement  has been lost or that a substantial  risk exists that such REMIC status will be lost for
the  then-current  taxable year. The exercise of such right will effect the early  retirement of the  Certificates.
In no event,  however,  will the Trust Fund created by the  Agreement  continue  beyond the  expiration of 21 years
after the death of certain persons identified in the Agreement.

                  Unless this  Certificate  has been  countersigned  by an  authorized  signatory of the Trustee by
manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement or be valid for any
purpose.



--------------------------------------------------------------------------------



                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: October 31, 2006                                       WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its individual capacity but solely as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class R-X Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells Fargo Bank,  National
                                                              Association,  not  in  its  individual  capacity  but
                                                              solely as Trustee

                                                              By:_________________________________________
                                                                                Authorized Signatory



--------------------------------------------------------------------------------


                                                     ASSIGNMENT

                  FOR  VALUE  RECEIVED,   the  undersigned   hereby   sell(s),   assign(s)  and  transfer(s)   unto
__________________________________  (Please  print or  typewrite  name and  address  including  postal  zip code of
assignee) a Fractional  Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby
authorizes  the transfer of  registration  of such  interest to assignee on the  Certificate  Register of the Trust
Fund.

                  I  (We)  further  direct  the  Certificate  Registrar  to  issue  a  new  Certificate  of a  like
denomination and Class, to the above named assignee and deliver such Certificate to the following address:




Dated:
                                                              _________________________________________
                                                              Signature by or on behalf of assignor



                                                              _________________________________________
                                                              Signature Guaranteed




                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in immediately  available  funds to
_________________________________  for the account of _________________________  account number _____________,  or,
if   mailed   by   check,   to   ______________________________.   Applicable   statements   should  be  mailed  to
_____________________________________________.

                  This information is provided by    __________________,    the   assignee    named    above,    or
________________________, as its agent.



--------------------------------------------------------------------------------




                                                                                                        EXHIBIT A-7

                                           FORM OF CLASS I-X CERTIFICATE

                  SOLELY FOR U.S.  FEDERAL  INCOME TAX  PURPOSES,  THIS  CERTIFICATE  IS A "REGULAR  INTEREST" IN A
"REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986 (THE "CODE").

                  EACH  BENEFICIAL  OWNER OF A CLASS I-X  CERTIFICATE  OR ANY INTEREST  THEREIN  SHALL BE DEEMED TO
HAVE  REPRESENTED,  BY VIRTUE OF ITS ACQUISITION OR HOLDING OF THAT  CERTIFICATE OR INTEREST  THEREIN,  THAT EITHER
(I) SUCH  CERTIFICATE IS RATED AT LEAST "BBB-" OR ITS EQUIVALENT BY FITCH,  S&P AND MOODY'S,  (II) IT IS NOT A PLAN
OR INVESTING WITH "PLAN ASSETS"?  OF ANY PLAN, (III) (1) IT IS AN INSURANCE  COMPANY,  (2) THE SOURCE OF FUNDS USED
TO ACQUIRE OR HOLD THE CERTIFICATE OR INTEREST THEREIN IS AN "INSURANCE  COMPANY GENERAL  ACCOUNT," AS SUCH TERM IS
DEFINED IN PROHIBITED  TRANSACTION CLASS EXEMPTION  ("PTCE") 95-60, AND (3) THE CONDITIONS IN SECTIONS I AND III OF
PTCE 95-60 HAVE BEEN SATISFIED.




--------------------------------------------------------------------------------



Certificate No. 1                                          Fixed Pass-Through Rate





Class I-X Senior Interest Only





                                                           Aggregate Initial Current Notional Amount of the
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificates as of the Cut-off Date:
October 1, 2006                                            $__________






First Distribution Date:                                   Initial Current Notional Amount of this Certificate as
November 25, 2006                                          of the Cut-off Date:
                                                           $__________


                                                           Initial Principal Balance of the Principal Component of
                                                           this Certificate as of the Cut-off Date: $0


Servicer:                                                  CUSIP: ___________
EMC Mortgage Corporation





Assumed Final Distribution Date:
October 25, 2036





                                   BEAR STEARNS MORTGAGE FUNDING TRUST 2006-AR3
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                  SERIES 2006-AR3

         evidencing  a  fractional  undivided  interest in the  distributions  allocable  to the Class I-X
         Certificates with respect to a Trust Fund consisting  primarily of a pool of adjustable  interest
         rate mortgage loans secured by first liens on one- to four- family  residential  properties  (the
         "Mortgage Loans") and sold by Structured Asset Mortgage Investments II Inc.


                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an
obligation of or an interest in Structured  Asset  Mortgage  Investments  II Inc.  ("SAMI II"), the Servicer or the
Trustee  referred  to below or any of their  affiliates  or any other  person.  Neither  this  Certificate  nor the
underlying  Mortgage Loans are guaranteed or insured by any governmental  entity or by SAMI II, the Servicer or the
Trustee or any of their  affiliates or any other person.  None of SAMI II, the Servicer or any of their  affiliates
will have any obligation  with respect to any certificate or other  obligation  secured by or payable from payments
on the Certificates.

                  This  certifies  that Cede & Co. is the registered  owner of the  Fractional  Undivided  Interest
evidenced  hereby in the beneficial  ownership  interest of Certificates of the same Class as this Certificate in a
trust (the "Trust Fund")  primarily  consisting of the Mortgage Loans sold by SAMI II. The Mortgage Loans were sold
by EMC Mortgage  Corporation  ("EMC") to SAMI II. EMC will act as servicer of the Mortgage  Loans (the  "Servicer,"
which term  includes any  successors  thereto under the  Agreement  referred to below).  The Trust Fund was created
pursuant to the Pooling and Servicing  Agreement  dated as of the Cut-off Date specified  above (the  "Agreement"),
among SAMI II, as  depositor  (the  "Seller"),  EMC and Wells Fargo Bank,  National  Association,  as trustee  (the
"Trustee"),  a summary of certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not
defined  herein,  capitalized  terms used herein  shall have the meaning  ascribed to them in the  Agreement.  This
Certificate  is issued under and is subject to the terms,  provisions  and  conditions of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof assents and by which such Holder is
bound.

                  Interest on this  Certificate  will accrue  during the period from and  including  the  preceding
Distribution Date (as hereinafter  defined) (or in the case of the first  Distribution Date, from the Closing Date)
to and including the day prior to the current  Distribution  Date on the Current  Principal  Amount hereof at a per
annum rate equal to the Pass-Through  Rate set forth in the Agreement.  The Trustee will distribute on the 25th day
of each  month,  or, if such 25th day is not a Business  Day,  the  immediately  following  Business  Day (each,  a
"Distribution  Date"),  commencing on the first Distribution Date specified above, to the Person in whose name this
Certificate  is  registered  at the close of  business  on the  Business  Day  immediately  preceding  the  related
Distribution Date so long as such Certificate  remains in book-entry form (and otherwise,  the close of business on
the last Business Day of the month immediately  preceding the month of such Distribution  Date), an amount equal to
the product of the  Fractional  Undivided  Interest  evidenced by this  Certificate  and the amount  required to be
distributed to the Holders of Certificates of the same Class as this Certificate.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of
the Person entitled  thereto as such name and address shall appear on the  Certificate  Register or, if such Person
so requests by notifying the Trustee in writing as specified in the Agreement,  by wire  transfer.  Notwithstanding
the  above,  the final  distribution  on this  Certificate  will be made  after due  notice by the  Trustee  of the
pendency of such  distribution  and only upon  presentation  and  surrender  of this  Certificate  at the office or
agency  appointed  by the Trustee for that purpose and  designated  in such  notice.  Each of the initial  Notional
Amount of this  Certificate and the initial  principal  balance of the principal  component of this  Certificate is
set forth above.  The  principal  balance of the  principal  component of this  Certificate  will be reduced to the
extent of distributions  allocable to principal hereon and any Realized Losses allocable  hereto. In the event that
interest  accrued on the  Notional  Amount of this  Certificate  is reduced  as a result of the  allocation  of Net
Deferred  Interest on the related  Mortgage  Loans,  as described in the  Agreement,  the principal  balance of the
principal component of this Certificate will increase by the amount of such reduction.

                  Each  beneficial  owner of a Class I-X  Certificate  or any interest  therein  shall be deemed to
have  represented,  by virtue of its acquisition or holding of that  Certificate or interest  therein,  that either
(i) such  Certificate is rated at least "BBB-" or its equivalent by Fitch,  S&P and Moody's,  (ii) it is not a Plan
or investing with "plan assets" of any Plan,  (iii)(1) it is an insurance company,  (2) the source of funds used to
acquire or hold the  Certificate or interest  therein is an "insurance  company  general  account," as such term is
defined in Prohibited  Transaction Class Exemption  ("PTCE") 95-60, and (3) the conditions in Sections I and III of
PTCE 95-60 have been satisfied.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set forth on
the face  hereof  (the  "Certificates").  The  Certificates,  in the  aggregate,  evidence  the  entire  beneficial
ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The  Certificateholder,  by its acceptance of this  Certificate,  agrees that it will look solely
to the Trust Fund for  payment  hereunder  and that the  Trustee is not  liable to the  Certificateholders  for any
amount payable under this Certificate or the Agreement or, except as expressly  provided in the Agreement,  subject
to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the
Agreement for the interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby,
and the rights, duties and immunities of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and
the  modification of the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the
Certificateholders  under the  Agreement  from time to time by the Seller,  the Servicer and the Trustee,  and (ii)
the amendment  thereof by the Servicer and the Trustee with the consent of the Holders of Certificates,  evidencing
Fractional  Undivided  Interests  aggregating not less than 51% of the Trust Fund (or in certain cases,  Holders of
Certificates of affected Classes evidencing such percentage of the Fractional  Undivided  Interests  thereof).  Any
such consent by the Holder of this  Certificate  shall be conclusive and binding on such Holder and upon all future
Holders of this  Certificate  and of any  Certificate  issued upon the transfer hereof or in lieu hereof whether or
not notation of such consent is made upon this  Certificate.  The Agreement  also permits the amendment  thereof in
certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer
of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate  for  registration of
transfer at the offices or agencies  maintained by the Trustee for such purposes,  duly endorsed by, or accompanied
by a written  instrument  of transfer in form  satisfactory  to the Trustee duly  executed by the Holder  hereof or
such Holder's  attorney  duly  authorized in writing,  and  thereupon  one or more new  Certificates  in authorized
denominations  representing  a like  aggregate  Fractional  Undivided  Interest  will be issued  to the  designated
transferee.

                  The  Certificates  are issuable only as registered  Certificates  without  coupons in the Classes
and  denominations  specified in the  Agreement.  As provided in the Agreement  and subject to certain  limitations
therein set forth,  this  Certificate is exchangeable  for one or more new  Certificates  evidencing the same Class
and in the same aggregate Fractional Undivided Interest, as requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer,
but the Trustee may require  payment of a sum sufficient to cover any tax or other  governmental  charge payable in
connection  therewith.  The Seller, the Servicer,  the Trustee and any agent of any of them may treat the Person in
whose name this  Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the Seller,  the
Trustee or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other than the
obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the  Agreement)  shall
terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation  (or Advance  with  respect
thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and  disposition  of all property  acquired  upon
foreclosure  or deed in lieu of  foreclosure of any Mortgage Loan and (B) the remittance of all funds due under the
Agreement,  or (ii) the optional  repurchase  by the party named in the  Agreement  of all the  Mortgage  Loans and
other assets of the Trust Fund in  accordance  with the terms of the  Agreement.  Such optional  repurchase  may be
made  only if (i) the  Stated  Principal  Balance  of the  Mortgage  Loans in a Loan  Group at the time of any such
repurchase is less than 10% of the Cut-off Date Balance of such Mortgage  Loans or (ii) the  Depositor,  based upon
an Opinion of Counsel  addressed  to the  Depositor  and the Trustee has  determined  that the REMIC  status of any
REMIC under the Agreement  has been lost or that a substantial  risk exists that such REMIC status will be lost for
the  then-current  taxable year. The exercise of such right will effect the early  retirement of the  Certificates.
In no event,  however,  will the Trust Fund created by the  Agreement  continue  beyond the  expiration of 21 years
after the death of certain persons identified in the Agreement.

                  Unless this  Certificate  has been  countersigned  by an  authorized  signatory of the Trustee by
manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement or be valid for any
purpose.



--------------------------------------------------------------------------------


                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: October 31, 2006                                       WELLS FARGO BANK, NATIONAL ASSOCIATON
                                                              Not in its individual capacity but solely as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This is one of the Class I-X Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells Fargo Bank,  National
                                                              Association,  not  in  its  individual  capacity  but
                                                              solely as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory



--------------------------------------------------------------------------------



                                                    ASSIGNMENT

                  FOR  VALUE  RECEIVED,   the  undersigned   hereby   sell(s),   assign(s)  and  transfer(s)   unto
__________________________________  (Please  print or  typewrite  name and  address  including  postal  zip code of
assignee) a Fractional  Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby
authorizes  the transfer of  registration  of such  interest to assignee on the  Certificate  Register of the Trust
Fund.

                  I  (We)  further  direct  the  Certificate  Registrar  to  issue  a  new  Certificate  of a  like
denomination and Class, to the above named assignee and deliver such Certificate to the following address:




Dated:
                                                              _________________________________________
                                                              Signature by or on behalf of assignor



                                                              _________________________________________
                                                              Signature Guaranteed




                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in immediately  available  funds to
_________________________________  for the account of _________________________  account number _____________,  or,
if   mailed   by   check,   to   ______________________________.   Applicable   statements   should  be  mailed  to
_____________________________________________.

This information is provided by     __________________, the assignee named above, or ________________________, as
its agent.


--------------------------------------------------------------------------------




                                                                                                        EXHIBIT A-8

                                       FORM OF CLASS [I][II]-XP CERTIFICATE

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF 1933, AS
AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY  PURCHASING  THIS
CERTIFICATE,  AGREES THAT THIS  CERTIFICATE  MAY BE REOFFERED,  RESOLD,  PLEDGED OR OTHERWISE  TRANSFERRED  ONLY IN
COMPLIANCE  WITH THE  SECURITIES  ACT AND  OTHER  APPLICABLE  LAWS AND ONLY (1)  PURSUANT  TO RULE  144A  UNDER THE
SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A QUALIFIED  INSTITUTIONAL  BUYER
WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING  FOR ITS OWN ACCOUNT OR A QIB  PURCHASING FOR THE ACCOUNT OF
A QIB, WHOM THE HOLDER HAS INFORMED,  IN EACH CASE,  THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER  TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A OR (2) IN CERTIFICATED  FORM TO AN  "INSTITUTIONAL  ACCREDITED  INVESTOR"  WITHIN THE
MEANING  THEREOF IN RULE  501(a)(1),  (2),  (3) or (7) OF  REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF
THE EQUITY OWNERS COME WITHIN SUCH PARAGRAPHS  PURCHASING NOT FOR  DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,
SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER  SUBSTANTIALLY  IN THE FORM PROVIDED IN THE AGREEMENT AND (B)
THE RECEIPT BY THE TRUSTEE OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE TRUSTEE THAT SUCH REOFFER,  RESALE,  PLEDGE OR
TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES  ACT AND OTHER  APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH
ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.

                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN EMPLOYEE
BENEFIT PLAN OR OTHER  RETIREMENT  ARRANGEMENT  (A "PLAN")  THAT IS SUBJECT TO TITLE I OF THE  EMPLOYEE  RETIREMENT
INCOME  SECURITY ACT OF 1974,  AS AMENDED,  AND/OR  SECTION 4975 OF THE INTERNAL  REVENUE CODE OF 1986,  AS AMENDED
(THE "CODE"),  OR BY A PERSON USING "PLAN ASSETS" OF A PLAN,  UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE TRUSTEE
WITH AN OPINION OF COUNSEL  FOR THE BENEFIT OF THE  TRUSTEE  AND THE  SERVICER  AND ON WHICH THEY MAY RELY WHICH IS
SATISFACTORY  TO THE TRUSTEE THAT THE PURCHASE OF THIS  CERTIFICATE IS PERMISSIBLE  UNDER  APPLICABLE LAW, WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION  UNDER SECTION 406 OF THE EMPLOYEE  RETIREMENT INCOME
SECURITY ACT OF 1974,  AS AMENDED,  OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE SERVICER OR THE TRUSTEE TO
ANY OBLIGATION OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.





--------------------------------------------------------------------------------



Certificate No. 1                                          Aggregate Initial Current Notional Amount of the Class
                                                           [I][II]-XP-[1][2] Certificates as of the Cut-off Date:
                                                           $__________










Class [I][II]-XP-[1][2] Certificate





Date of Pooling and Servicing Agreement                    Percentage Interest of this Certificate:
and Cut-off Date:                                          _____%
October 1, 2006





First Distribution Date:
November 25, 2006





Servicer:                                                  CUSIP: ___________
EMC Mortgage Corporation





Assumed Final Distribution Date:
[October][November] 25, 2036





                                   BEAR STEARNS MORTGAGE FUNDING TRUST 2006-AR3
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                  SERIES 2006-AR3

         evidencing  a  fractional  undivided  interest  in  the  distributions  allocable  to  the  Class
         [I][II]-XP-[1][2]  Certificates  with respect to a Trust Fund  consisting  primarily of a pool of
         adjustable  interest  rate  mortgage  loans  secured  by  first  liens  on one- to  four-  family
         residential  properties (the "Mortgage Loans") and sold by Structured Asset Mortgage  Investments
         II Inc.


                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an
obligation  of or interest in  Structured  Asset  Mortgage  Investments  II Inc.  ("SAMI II"),  the Servicer or the
Trustee  referred  to below or any of their  affiliates  or any other  person.  Neither  this  Certificate  nor the
underlying  Mortgage Loans are guaranteed or insured by any governmental  entity or by SAMI II, the Servicer or the
Trustee or any of their  affiliates or any other person.  None of SAMI II, the Servicer or any of their  affiliates
will have any obligation  with respect to any certificate or other  obligation  secured by or payable from payments
on the Certificates.

                  This  certifies that Bear,  Stearns  Securities  Corp. is the registered  owner of the Fractional
Undivided  Interest  evidenced  hereby in the beneficial  ownership  interest of  Certificates of the same Class as
this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of the Mortgage  Loans sold by SAMI II. The
Mortgage Loans were sold by EMC Mortgage  Corporation  ("EMC") to SAMI II. EMC will act as servicer of the Mortgage
Loans (the  "Servicer,"  which term includes any  successors  thereto under the Agreement  referred to below).  The
Trust Fund was created  pursuant to the Pooling and  Servicing  Agreement  dated as of the Cut-off  Date  specified
above (the "Agreement"),  among SAMI II, as depositor (the "Seller"),  EMC and Wells Fargo,  National  Association,
as trustee (the "Trustee"),  a summary of certain of the pertinent  provisions of which is set forth hereafter.  To
the extent not  defined  herein,  capitalized  terms used  herein  shall have the  meaning  ascribed to them in the
Agreement.  This  Certificate  is issued  under and is subject  to the  terms,  provisions  and  conditions  of the
Agreement,  to which  Agreement the Holder of this  Certificate by virtue of its  acceptance  hereof assents and by
which such Holder is bound.

                  The  Trustee  will  distribute  on the  25th day of each  month,  or,  if such  25th day is not a
Business  Day, the  immediately  following  Business Day (each,  a  "Distribution  Date"),  commencing on the first
Distribution  Date  specified  above,  to the Person in whose name this  Certificate  is registered at the close of
business on the last Business Day of the month immediately  preceding the month of the related  Distribution  Date,
an amount equal to the product of the Fractional  Undivided  Interest  evidenced by this Certificate and the amount
required to be distributed to the Holders of Certificates of the same Class as this Certificate.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of
the Person entitled  thereto as such name and address shall appear on the  Certificate  Register or, if such Person
so requests by notifying the Trustee in writing as specified in the Agreement,  by wire  transfer.  Notwithstanding
the  above,  the final  distribution  on this  Certificate  will be made  after due  notice by the  Trustee  of the
pendency of such  distribution  and only upon  presentation  and  surrender  of this  Certificate  at the office or
agency appointed by the Trustee for that purpose and designated in such notice.

                  No  transfer  of this  Certificate  shall be made  unless the  transfer  is made  pursuant  to an
effective  registration  statement under the Securities Act of 1933, as amended (the "1933 Act"),  and an effective
registration or  qualification  under  applicable  state securities laws, or is made in a transaction that does not
require such  registration or  qualification.  In the event that such a transfer of this  Certificate is to be made
without  registration  or  qualification,  the Trustee shall require receipt of (i) if such transfer is purportedly
being made (a) in  reliance  upon Rule 144A  under the 1933 Act or (b) to a  transferee  that is an  "Institutional
Accredited  Investor"  within the meaning of Rule  501(a)(1),  (2), (3) or (7) of  Regulation D under the 1933 Act,
written  certifications from the Holder of the Certificate desiring to effect the transfer,  and from such Holder's
prospective  transferee,  substantially  in the  forms  attached  to the  Agreement  as  Exhibit  F-1  or  F-2,  as
applicable,  and (ii) if requested by the Trustee, an Opinion of Counsel  satisfactory to it that such transfer may
be made without such  registration or qualification  (which Opinion of Counsel shall not be an expense of the Trust
Fund or of the Seller,  the Trustee or the Servicer in their respective  capacities as such),  together with copies
of the  written  certification(s)  of the Holder of the  Certificate  desiring to effect the  transfer  and/or such
Holder's  prospective  transferee upon which such Opinion of Counsel is based. None of the Seller or the Trustee is
obligated to register or qualify the Class of  Certificates  specified on the face hereof under the 1933 Act or any
other  securities  law or to take any action not otherwise  required  under the Agreement to permit the transfer of
such  Certificates  without  registration  or  qualification.  Any Holder  desiring  to effect a  transfer  of this
Certificate  shall be required to indemnify the Trustee,  the Seller and the Servicer  against any  liability  that
may result if the transfer is not so exempt or is not made in accordance with such federal and state laws.

                  No  transfer  of this Class  [I][II]-XP-[1][2]  Certificate  will be made  unless the Trustee has
received  either (i) opinion of counsel for the  benefit of the  Trustee and the  Servicer  and which they may rely
which is  satisfactory  to the Trustee that the purchase of this  certificate is permissible  under local law, will
not  constitute  or result in a non-exempt  prohibited  transaction  under  Section 406 of the Employee  Retirement
Income Security Act of 1974, as amended  ("ERISA"),  and Section 4975 of the Internal Revenue Code, as amended (the
"Code") and will not  subject the  Servicer or the  Trustee to any  obligation  or  liability  in addition to those
undertaken in the Agreement or (ii) a representation  letter stating that the transferee is not acquiring  directly
or indirectly  by, or on behalf of, an employee  benefit plan or other  retirement  arrangement  (a "Plan") that is
subject to Title I of ERISA, and/or Section 4975 of the Code, or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set forth on
the face  hereof  (the  "Certificates").  The  Certificates,  in the  aggregate,  evidence  the  entire  beneficial
ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The  Certificateholder,  by its acceptance of this  Certificate,  agrees that it will look solely
to the Trust Fund for  payment  hereunder  and that the  Trustee is not  liable to the  Certificateholders  for any
amount payable under this Certificate or the Agreement or, except as expressly  provided in the Agreement,  subject
to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the
Agreement for the interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby,
and the rights, duties and immunities of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and
the  modification of the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the
Certificateholders  under the  Agreement  from time to time by EMC, the Seller,  the Servicer and the Trustee,  and
(ii) the  amendment  thereof by the  Servicer  and the Trustee  with the  consent of the  Holders of  Certificates,
evidencing  Fractional  Undivided  Interests  aggregating not less than 51% of the Trust Fund (or in certain cases,
Holders of  Certificates of affected  Classes  evidencing  such  percentage of the Fractional  Undivided  Interests
thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive  and binding on such Holder and
upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the transfer  hereof or in lieu
hereof  whether or not  notation of such  consent is made upon this  Certificate.  The  Agreement  also permits the
amendment thereof in certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer
of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate  for  registration of
transfer at the offices or agencies  maintained by the Trustee for such purposes,  duly endorsed by, or accompanied
by a written  instrument  of transfer in form  satisfactory  to the Trustee duly  executed by the Holder  hereof or
such Holder's  attorney  duly  authorized in writing,  and  thereupon  one or more new  Certificates  in authorized
denominations  representing  a like  aggregate  Fractional  Undivided  Interest  will be issued  to the  designated
transferee.

                  The  Certificates  are issuable only as registered  Certificates  without  coupons in the Classes
and  denominations  specified in the  Agreement.  As provided in the Agreement  and subject to certain  limitations
therein set forth,  this  Certificate is exchangeable  for one or more new  Certificates  evidencing the same Class
and in the same aggregate Fractional Undivided Interest, as requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer,
but the Trustee may require  payment of a sum sufficient to cover any tax or other  governmental  charge payable in
connection  therewith.  The Seller, the Servicer,  the Trustee and any agent of any of them may treat the Person in
whose name this  Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the Seller,  the
Servicer, the Trustee or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other than the
obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the  Agreement)  shall
terminate  upon the earlier of (i) the later of the mailing of the final payment or other  liquidation  (or Advance
with respect  thereto) of the last Mortgage  Loan  remaining in the Trust Fund or the  disposition  of all property
acquired upon  foreclosure or deed in lieu of foreclosure of any Mortgage Loan, or (ii) the optional  repurchase by
the party named in the Agreement of all the Mortgage  Loans and all related REO Property  remaining in the Trust in
accordance with the terms of the Agreement.  Such optional  repurchase may be made only if (i) the Stated Principal
Balance of the Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the Cut-off
Date  Balance of such  Mortgage  Loans or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed  to the
Depositor  and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement has been lost or
that a  substantial  risk  exists  that such REMIC  status  will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however, will the Trust
Fund  created by the  Agreement  continue  beyond the  expiration  of 21 years  after the death of certain  persons
identified in the Agreement.

                  Unless this  Certificate  has been  countersigned  by an  authorized  signatory of the Trustee by
manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement or be valid for any
purpose.



--------------------------------------------------------------------------------



                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: October 31, 2006                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its individual capacity but solely as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This is one of the  Class  [I][II]-XP-[1][2]  Certificates  referred  to in the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells Fargo Bank,  National
                                                              Association,  not  in  its  individual  capacity  but
                                                              solely as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory



--------------------------------------------------------------------------------


                                                    ASSIGNMENT

                  FOR  VALUE  RECEIVED,   the  undersigned   hereby   sell(s),   assign(s)  and  transfer(s)   unto
__________________________________  (Please  print or  typewrite  name and  address  including  postal  zip code of
assignee) a Fractional  Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby
authorizes  the transfer of  registration  of such  interest to assignee on the  Certificate  Register of the Trust
Fund.

                  I  (We)  further  direct  the  Certificate  Registrar  to  issue  a  new  Certificate  of a  like
denomination and Class, to the above named assignee and deliver such Certificate to the following address:




Dated:
                                                              _________________________________________
                                                              Signature by or on behalf of assignor



                                                              _________________________________________
                                                              Signature Guaranteed




                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in immediately  available  funds to
_________________________________  for the account of _________________________  account number _____________,  or,
if   mailed   by   check,   to   ______________________________.   Applicable   statements   should  be  mailed  to
_____________________________________________.

                  This information is provided by    __________________,    the   assignee    named    above,    or
________________________, as its agent.







--------------------------------------------------------------------------------




                                                                                                          EXHIBIT B

                                              MORTGAGE LOAN SCHEDULE






LOAN_SEQ           Group                                        pp_term               pp_hard_soft                   pp_hard_term
16546091           Group 1: MTA                                 36MPP                 Hard                                     36
16546112           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16546114           Group 1: MTA                                 36MPP                 Hard                                     36
16546115           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16615725           Group 1: MTA                                 36MPP                 Hard                                     36
16615898           Group 1: MTA                                 36MPP                 Hard                                     36
16615920           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16615742           Group 1: MTA                                 12MPP                 Hard                                     12
16615929           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16615847           Group 1: MTA                                 36MPP                 Hard                                     36
16615892           Group 1: MTA                                 12MPP                 Hard                                     12
16615819           Group 2: Secure Option Arms                  24MPP                 Combo                                    12
16615820           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16615825           Group 1: MTA                                 36MPP                 Hard                                     36
16615827           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16615832           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16615783           Group 1: MTA                                 36MPP                 Hard                                     36
16615796           Group 1: MTA                                 36MPP                 Hard                                     36
16615808           Group 1: MTA                                 No PP                 NoPP                                      0
16615815           Group 1: MTA                                 36MPP                 Hard                                     36
16612601           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16612607           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16615775           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16612589           Group 1: MTA                                 36MPP                 Hard                                     36
16384482           Group 1: MTA                                 36MPP                 Hard                                     36
16384517           Group 1: MTA                                 36MPP                 Hard                                     36
16546021           Group 1: MTA                                 12MPP                 Hard                                     12
16545517           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16545983           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16545989           Group 1: MTA                                 36MPP                 Hard                                     36
16545990           Group 1: MTA                                 36MPP                 Hard                                     36
16545360           Group 1: MTA                                 12MPP                 Hard                                     12
16545364           Group 1: MTA                                 36MPP                 Hard                                     36
16545432           Group 1: MTA                                 36MPP                 Hard                                     36
16545444           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16545445           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16545458           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16545475           Group 1: MTA                                 36MPP                 Hard                                     36
16545487           Group 1: MTA                                 36MPP                 Hard                                     36
16545500           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16545506           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16545516           Group 1: MTA                                 36MPP                 Hard                                     36
16545223           Group 1: MTA                                 36MPP                 Hard                                     36
16545225           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16545255           Group 1: MTA                                 36MPP                 Hard                                     36
16545281           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16545192           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16545194           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16545195           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16545198           Group 1: MTA                                 12MPP                 Hard                                     12
16545200           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16545093           Group 1: MTA                                 12MPP                 Hard                                     12
16545100           Group 1: MTA                                 12MPP                 Hard                                     12
16545106           Group 1: MTA                                 36MPP                 Hard                                     36
16545141           Group 1: MTA                                 12MPP                 Hard                                     12
16545143           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16545147           Group 1: MTA                                 12MPP                 Hard                                     12
16545184           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16545046           Group 1: MTA                                 36MPP                 Hard                                     36
16545047           Group 1: MTA                                 36MPP                 Hard                                     36
16544409           Group 1: MTA                                 36MPP                 Hard                                     36
16544414           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16544415           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16544421           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16544422           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16544427           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16544430           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16544433           Group 1: MTA                                 12MPP                 Hard                                     12
16544440           Group 1: MTA                                 36MPP                 Hard                                     36
16544402           Group 1: MTA                                 36MPP                 Hard                                     36
16544405           Group 1: MTA                                 36MPP                 Hard                                     36
16544353           Group 1: MTA                                 12MPP                 Hard                                     12
16544250           Group 1: MTA                                 36MPP                 Hard                                     36
16544251           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16544254           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16544264           Group 1: MTA                                 36MPP                 Hard                                     36
16544310           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16544334           Group 1: MTA                                 36MPP                 Hard                                     36
16544203           Group 1: MTA                                 36MPP                 Hard                                     36
16544097           Group 1: MTA                                 36MPP                 Hard                                     36
16544040           Group 1: MTA                                 12MPP                 Hard                                     12
16544063           Group 2: Secure Option Arms                  6MPP                  Soft/Unk                                  0
16543958           Group 1: MTA                                 36MPP                 Hard                                     36
16540890           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16540892           Group 1: MTA                                 36MPP                 Hard                                     36
16540897           Group 1: MTA                                 36MPP                 Hard                                     36
16540860           Group 1: MTA                                 36MPP                 Hard                                     36
16540879           Group 1: MTA                                 36MPP                 Hard                                     36
16540772           Group 1: MTA                                 36MPP                 Hard                                     36
16540790           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16540806           Group 1: MTA                                 36MPP                 Hard                                     36
16540815           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16540674           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16613013           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16611841           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16611848           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16611857           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16611869           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16611871           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16611873           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16611878           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16611883           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16611887           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16611892           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16611732           Group 1: MTA                                 No PP                 NoPP                                      0
16611444           Group 1: MTA                                 36MPP                 Hard                                     36
16611459           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16611676           Group 1: MTA                                 No PP                 NoPP                                      0
16611713           Group 1: MTA                                 36MPP                 Hard                                     36
16610311           Group 1: MTA                                 36MPP                 Hard                                     36
16611411           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16610087           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16609904           Group 1: MTA                                 36MPP                 Hard                                     36
16609995           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16610014           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16609813           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16609824           Group 1: MTA                                 36MPP                 Hard                                     36
16606101           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16606179           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16609677           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16609684           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16609694           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16609703           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16605964           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16605969           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16605997           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16606006           Group 1: MTA                                 36MPP                 Hard                                     36
16606012           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16606017           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16606036           Group 1: MTA                                 12MPP                 Hard                                     12
16606048           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16606051           Group 1: MTA                                 36MPP                 Hard                                     36
16606060           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16606063           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16606073           Group 1: MTA                                 36MPP                 Hard                                     36
16606080           Group 1: MTA                                 36MPP                 Hard                                     36
16606083           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16384251           Group 1: MTA                                 36MPP                 Hard                                     36
16384049           Group 1: MTA                                 36MPP                 Hard                                     36
16383220           Group 1: MTA                                 36MPP                 Hard                                     36
16383228           Group 1: MTA                                 36MPP                 Hard                                     36
16605838           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16605845           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16605863           Group 1: MTA                                 36MPP                 Hard                                     36
16605875           Group 1: MTA                                 36MPP                 Hard                                     36
16605951           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16605953           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16612526           Group 1: MTA                                 12MPP                 Hard                                     12
16612537           Group 1: MTA                                 12MPP                 Hard                                     12
16612543           Group 1: MTA                                 36MPP                 Hard                                     36
16612544           Group 1: MTA                                 36MPP                 Hard                                     36
16612545           Group 1: MTA                                 12MPP                 Hard                                     12
16612560           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16612568           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16347295           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16605737           Group 1: MTA                                 12MPP                 Hard                                     12
16605693           Group 1: MTA                                 12MPP                 Hard                                     12
16605697           Group 1: MTA                                 36MPP                 Hard                                     36
16605698           Group 1: MTA                                 36MPP                 Hard                                     36
16605700           Group 1: MTA                                 36MPP                 Hard                                     36
16604426           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16604428           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16604432           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16604442           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16603981           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16603983           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16603985           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16603993           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16604009           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16604010           Group 1: MTA                                 12MPP                 Hard                                     12
16604020           Group 1: MTA                                 36MPP                 Hard                                     36
16604027           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16604028           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16604029           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16604038           Group 1: MTA                                 36MPP                 Hard                                     36
16604059           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16604129           Group 1: MTA                                 36MPP                 Hard                                     36
16604143           Group 1: MTA                                 36MPP                 Hard                                     36
16604193           Group 1: MTA                                 36MPP                 Hard                                     36
16604200           Group 1: MTA                                 12MPP                 Hard                                     12
16604206           Group 1: MTA                                 12MPP                 Hard                                     12
16604214           Group 1: MTA                                 36MPP                 Hard                                     36
16604219           Group 1: MTA                                 36MPP                 Hard                                     36
16604228           Group 1: MTA                                 36MPP                 Hard                                     36
16604236           Group 1: MTA                                 36MPP                 Hard                                     36
16604246           Group 1: MTA                                 36MPP                 Hard                                     36
16604294           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16604394           Group 1: MTA                                 36MPP                 Hard                                     36
16604411           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16604413           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16604420           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16603874           Group 1: MTA                                 12MPP                 Hard                                     12
16603907           Group 1: MTA                                 36MPP                 Hard                                     36
16603915           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16603927           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16603934           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16603939           Group 1: MTA                                 36MPP                 Hard                                     36
16603968           Group 1: MTA                                 36MPP                 Hard                                     36
16361556           Group 1: MTA                                 36MPP                 Hard                                     36
16603054           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16603067           Group 2: Secure Option Arms                  6MPP                  Hard                                      6
16602985           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16602998           Group 1: MTA                                 36MPP                 Hard                                     36
16360187           Group 1: MTA                                 No PP                 NoPP                                      0
16359800           Group 1: MTA                                 12MPP                 Hard                                     12
16339933           Group 1: MTA                                 No PP                 NoPP                                      0
16602803           Group 1: MTA                                 36MPP                 Hard                                     36
16602809           Group 1: MTA                                 36MPP                 Hard                                     36
16335753           Group 1: MTA                                 36MPP                 Hard                                     36
16358033           Group 1: MTA                                 12MPP                 Hard                                     12
16349621           Group 1: MTA                                 12MPP                 Hard                                     12
16349666           Group 1: MTA                                 No PP                 NoPP                                      0
16348292           Group 1: MTA                                 12MPP                 Hard                                     12
16400792           Group 2: Secure Option Arms                  6MPP                  Hard                                      6
16331155           Group 1: MTA                                 36MPP                 Hard                                     36
16331167           Group 1: MTA                                 36MPP                 Hard                                     36
16323897           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16327116           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16326981           Group 1: MTA                                 36MPP                 Hard                                     36
16563168           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16563182           Group 1: MTA                                 36MPP                 Hard                                     36
16563183           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16563186           Group 1: MTA                                 12MPP                 Hard                                     12
16563201           Group 1: MTA                                 36MPP                 Hard                                     36
16563218           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16563235           Group 1: MTA                                 36MPP                 Hard                                     36
16563239           Group 1: MTA                                 36MPP                 Hard                                     36
16563242           Group 1: MTA                                 36MPP                 Hard                                     36
16563244           Group 1: MTA                                 12MPP                 Hard                                     12
16563245           Group 1: MTA                                 12MPP                 Hard                                     12
16563246           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16563251           Group 1: MTA                                 36MPP                 Hard                                     36
16563252           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16563256           Group 1: MTA                                 36MPP                 Hard                                     36
16563259           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16563281           Group 1: MTA                                 36MPP                 Hard                                     36
16563288           Group 1: MTA                                 36MPP                 Hard                                     36
16563292           Group 1: MTA                                 36MPP                 Hard                                     36
16563295           Group 1: MTA                                 36MPP                 Hard                                     36
16563305           Group 1: MTA                                 36MPP                 Hard                                     36
16563309           Group 1: MTA                                 36MPP                 Hard                                     36
16564368           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16564370           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16564392           Group 1: MTA                                 36MPP                 Hard                                     36
16323807           Group 1: MTA                                 36MPP                 Hard                                     36
16318779           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16344664           Group 1: MTA                                 36MPP                 Hard                                     36
16344683           Group 1: MTA                                 36MPP                 Hard                                     36
16344639           Group 1: MTA                                 36MPP                 Hard                                     36
16612510           Group 1: MTA                                 12MPP                 Hard                                     12
16612482           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16612486           Group 1: MTA                                 36MPP                 Hard                                     36
16612488           Group 1: MTA                                 36MPP                 Hard                                     36
16612489           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16612500           Group 1: MTA                                 36MPP                 Hard                                     36
16612504           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16612505           Group 1: MTA                                 36MPP                 Hard                                     36
16610988           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16611181           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16612454           Group 1: MTA                                 36MPP                 Hard                                     36
16612458           Group 1: MTA                                 36MPP                 Hard                                     36
16612459           Group 1: MTA                                 12MPP                 Hard                                     12
16612460           Group 2: Secure Option Arms                  36MPP                 Soft/Unk                                  0
16612462           Group 1: MTA                                 No PP                 NoPP                                      0
16612475           Group 1: MTA                                 36MPP                 Hard                                     36
16611100           Group 1: MTA                                 36MPP                 Hard                                     36
16611105           Group 1: MTA                                 36MPP                 Hard                                     36
16611121           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16611127           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16611135           Group 1: MTA                                 36MPP                 Hard                                     36
16611169           Group 1: MTA                                 36MPP                 Hard                                     36
16611171           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16611054           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16610947           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16610952           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16611095           Group 1: MTA                                 36MPP                 Hard                                     36
16609436           Group 1: MTA                                 No PP                 NoPP                                      0
16609446           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16609302           Group 1: MTA                                 36MPP                 Hard                                     36
16609452           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16611012           Group 2: Secure Option Arms                  24MPP                 Combo                                    12
16611017           Group 1: MTA                                 36MPP                 Hard                                     36
16610930           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16610933           Group 1: MTA                                 36MPP                 Hard                                     36
16611022           Group 1: MTA                                 36MPP                 Hard                                     36
16611049           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16610945           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16611053           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16609399           Group 2: Secure Option Arms                  24MPP                 Combo                                    12
16609405           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16609419           Group 2: Secure Option Arms                  24MPP                 Combo                                    12
16609423           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16609424           Group 2: Secure Option Arms                  12MPP                 Soft/Unk                                  0
16605568           Group 1: MTA                                 12MPP                 Hard                                     12
16605572           Group 2: Secure Option Arms                  24MPP                 Combo                                    12
16605435           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16605451           Group 1: MTA                                 36MPP                 Hard                                     36
16605584           Group 1: MTA                                 36MPP                 Hard                                     36
16605586           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16605589           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16609349           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16609358           Group 1: MTA                                 36MPP                 Hard                                     36
16609371           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16609374           Group 1: MTA                                 12MPP                 Hard                                     12
16609384           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16609388           Group 1: MTA                                 36MPP                 Hard                                     36
16609390           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16605422           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16605565           Group 1: MTA                                 36MPP                 Hard                                     36
16603751           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16603770           Group 1: MTA                                 36MPP                 Hard                                     36
16603773           Group 1: MTA                                 36MPP                 Hard                                     36
16605474           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16605481           Group 1: MTA                                 36MPP                 Hard                                     36
16605489           Group 1: MTA                                 36MPP                 Hard                                     36
16605492           Group 1: MTA                                 36MPP                 Hard                                     36
16605494           Group 1: MTA                                 12MPP                 Hard                                     12
16605496           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16605505           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16605510           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16605518           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16605398           Group 1: MTA                                 36MPP                 Hard                                     36
16605522           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16605544           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16605547           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16605551           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16605553           Group 1: MTA                                 36MPP                 Hard                                     36
16605558           Group 1: MTA                                 36MPP                 Hard                                     36
16605559           Group 1: MTA                                 36MPP                 Hard                                     36
16605414           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16344254           Group 1: MTA                                 36MPP                 Hard                                     36
16603727           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16603736           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16603743           Group 2: Secure Option Arms                  36MPP                 Soft/Unk                                  0
16603587           Group 1: MTA                                 36MPP                 Hard                                     36
16603705           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16603718           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16603722           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16603660           Group 1: MTA                                 36MPP                 Hard                                     36
16603668           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16603674           Group 1: MTA                                 36MPP                 Hard                                     36
16603683           Group 2: Secure Option Arms                  12MPP                 Soft/Unk                                  0
16603684           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16603694           Group 1: MTA                                 36MPP                 Hard                                     36
16603698           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16603655           Group 2: Secure Option Arms                  36MPP                 Soft/Unk                                  0
16600738           Group 1: MTA                                 36MPP                 Hard                                     36
16600742           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16600744           Group 1: MTA                                 36MPP                 Hard                                     36
16600745           Group 1: MTA                                 36MPP                 Hard                                     36
16600750           Group 2: Secure Option Arms                  24MPP                 Combo                                    12
16600753           Group 1: MTA                                 12MPP                 Hard                                     12
16600756           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16600758           Group 2: Secure Option Arms                  24MPP                 Combo                                    12
16600764           Group 1: MTA                                 36MPP                 Hard                                     36
16600765           Group 1: MTA                                 12MPP                 Hard                                     12
16601709           Group 1: MTA                                 36MPP                 Hard                                     36
16601711           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16601670           Group 1: MTA                                 36MPP                 Hard                                     36
16601737           Group 1: MTA                                 36MPP                 Hard                                     36
16601739           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16601743           Group 1: MTA                                 36MPP                 Hard                                     36
16601747           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16601769           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16601677           Group 1: MTA                                 36MPP                 Hard                                     36
16601782           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16601785           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16601787           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16601791           Group 2: Secure Option Arms                  24MPP                 Combo                                    12
16601792           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16601680           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16601810           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16601813           Group 1: MTA                                 36MPP                 Hard                                     36
16601816           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16601819           Group 1: MTA                                 36MPP                 Hard                                     36
16601828           Group 1: MTA                                 12MPP                 Hard                                     12
16601843           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16601846           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16601848           Group 1: MTA                                 12MPP                 Hard                                     12
16601850           Group 1: MTA                                 36MPP                 Hard                                     36
16601855           Group 1: MTA                                 36MPP                 Hard                                     36
16601862           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16601693           Group 2: Secure Option Arms                  24MPP                 Combo                                    12
16603637           Group 1: MTA                                 12MPP                 Hard                                     12
16603639           Group 1: MTA                                 36MPP                 Hard                                     36
16603644           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16378620           Group 1: MTA                                 36MPP                 Hard                                     36
16378283           Group 1: MTA                                 12MPP                 Hard                                     12
16375274           Group 1: MTA                                 12MPP                 Hard                                     12
16376049           Group 1: MTA                                 36MPP                 Hard                                     36
16376054           Group 1: MTA                                 12MPP                 Hard                                     12
16291212           Group 1: MTA                                 36MPP                 Hard                                     36
16368657           Group 1: MTA                                 36MPP                 Hard                                     36
16368313           Group 1: MTA                                 36MPP                 Hard                                     36
16651695           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16540664           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16540665           Group 2: Secure Option Arms                  6MPP                  Hard                                      6
16419181           Group 1: MTA                                 36MPP                 Hard                                     36
16419183           Group 1: MTA                                 36MPP                 Hard                                     36
16419201           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16601153           Group 1: MTA                                 12MPP                 Hard                                     12
16601157           Group 1: MTA                                 36MPP                 Hard                                     36
16601174           Group 1: MTA                                 12MPP                 Hard                                     12
16602676           Group 2: Secure Option Arms                  6MPP                  Hard                                      6
16602678           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16602710           Group 1: MTA                                 36MPP                 Hard                                     36
16602713           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16602721           Group 1: MTA                                 36MPP                 Hard                                     36
16601177           Group 1: MTA                                 36MPP                 Hard                                     36
16601179           Group 1: MTA                                 36MPP                 Hard                                     36
16602759           Group 1: MTA                                 36MPP                 Hard                                     36
16602765           Group 1: MTA                                 12MPP                 Hard                                     12
16602768           Group 1: MTA                                 36MPP                 Hard                                     36
16601296           Group 1: MTA                                 36MPP                 Hard                                     36
16601303           Group 1: MTA                                 36MPP                 Hard                                     36
16601360           Group 1: MTA                                 36MPP                 Hard                                     36
16601363           Group 1: MTA                                 12MPP                 Hard                                     12
16601372           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16602535           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16602544           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16602568           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16602639           Group 1: MTA                                 12MPP                 Hard                                     12
16602647           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16602650           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16602652           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16599847           Group 1: MTA                                 36MPP                 Hard                                     36
16599925           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16599929           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16599953           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16599960           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16599982           Group 1: MTA                                 12MPP                 Hard                                     12
16599989           Group 1: MTA                                 36MPP                 Hard                                     36
16600016           Group 1: MTA                                 36MPP                 Hard                                     36
16600019           Group 1: MTA                                 36MPP                 Hard                                     36
16600031           Group 1: MTA                                 36MPP                 Hard                                     36
16600034           Group 1: MTA                                 36MPP                 Hard                                     36
16600037           Group 1: MTA                                 12MPP                 Hard                                     12
16600038           Group 1: MTA                                 36MPP                 Hard                                     36
16600932           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16600975           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16600992           Group 1: MTA                                 36MPP                 Hard                                     36
16601017           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16601031           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16601034           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16601035           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16601043           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16601071           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16601073           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16601077           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16601078           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16601079           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16597676           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16597690           Group 1: MTA                                 36MPP                 Hard                                     36
16597719           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16597741           Group 1: MTA                                 36MPP                 Hard                                     36
16597780           Group 2: Secure Option Arms                  6MPP                  Hard                                      6
16597826           Group 1: MTA                                 36MPP                 Hard                                     36
16599457           Group 1: MTA                                 12MPP                 Hard                                     12
16599544           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16599547           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16599578           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16599589           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16599625           Group 1: MTA                                 36MPP                 Hard                                     36
16599638           Group 1: MTA                                 12MPP                 Hard                                     12
16599645           Group 1: MTA                                 12MPP                 Hard                                     12
16599650           Group 1: MTA                                 36MPP                 Hard                                     36
16599657           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16599659           Group 1: MTA                                 12MPP                 Hard                                     12
16597546           Group 1: MTA                                 36MPP                 Hard                                     36
16597563           Group 1: MTA                                 12MPP                 Hard                                     12
16597587           Group 1: MTA                                 36MPP                 Hard                                     36
16597595           Group 1: MTA                                 36MPP                 Hard                                     36
16597609           Group 2: Secure Option Arms                  6MPP                  Hard                                      6
16597627           Group 1: MTA                                 12MPP                 Hard                                     12
16597642           Group 2: Secure Option Arms                  6MPP                  Hard                                      6
16596673           Group 1: MTA                                 36MPP                 Hard                                     36
16596758           Group 1: MTA                                 36MPP                 Hard                                     36
16596760           Group 1: MTA                                 36MPP                 Hard                                     36
16596765           Group 1: MTA                                 36MPP                 Hard                                     36
16596770           Group 1: MTA                                 36MPP                 Hard                                     36
16596780           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16597163           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16597218           Group 2: Secure Option Arms                  6MPP                  Hard                                      6
16597248           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16597278           Group 1: MTA                                 36MPP                 Hard                                     36
16597289           Group 1: MTA                                 36MPP                 Hard                                     36
16597296           Group 1: MTA                                 12MPP                 Hard                                     12
16597304           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16597326           Group 1: MTA                                 36MPP                 Hard                                     36
16597354           Group 1: MTA                                 36MPP                 Hard                                     36
16597363           Group 1: MTA                                 36MPP                 Hard                                     36
16597373           Group 1: MTA                                 36MPP                 Hard                                     36
16597376           Group 1: MTA                                 36MPP                 Hard                                     36
16597391           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16597405           Group 1: MTA                                 12MPP                 Hard                                     12
16597440           Group 1: MTA                                 36MPP                 Hard                                     36
16597442           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16600682           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16600684           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16600686           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16600688           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16600693           Group 2: Secure Option Arms                  24MPP                 Combo                                    12
16600694           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16600696           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16600579           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16600721           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16600722           Group 2: Secure Option Arms                  24MPP                 Combo                                    12
16600725           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16600728           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16600734           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16595489           Group 1: MTA                                 36MPP                 Hard                                     36
16596101           Group 1: MTA                                 36MPP                 Hard                                     36
16596137           Group 1: MTA                                 36MPP                 Hard                                     36
16596191           Group 1: MTA                                 36MPP                 Hard                                     36
16596205           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16596214           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16596226           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16596581           Group 1: MTA                                 36MPP                 Hard                                     36
16596591           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16596593           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16596599           Group 1: MTA                                 36MPP                 Hard                                     36
16596283           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16596307           Group 1: MTA                                 36MPP                 Hard                                     36
16596328           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16596329           Group 1: MTA                                 36MPP                 Hard                                     36
16596331           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16596338           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16596342           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16596352           Group 1: MTA                                 36MPP                 Hard                                     36
16596359           Group 1: MTA                                 36MPP                 Hard                                     36
16596360           Group 1: MTA                                 36MPP                 Hard                                     36
16596362           Group 1: MTA                                 36MPP                 Hard                                     36
16596367           Group 1: MTA                                 36MPP                 Hard                                     36
16596370           Group 1: MTA                                 36MPP                 Hard                                     36
16596373           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16596390           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16596391           Group 1: MTA                                 12MPP                 Hard                                     12
16596397           Group 1: MTA                                 36MPP                 Hard                                     36
16596409           Group 1: MTA                                 36MPP                 Hard                                     36
16596418           Group 1: MTA                                 36MPP                 Hard                                     36
16596425           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16596642           Group 1: MTA                                 36MPP                 Hard                                     36
16596645           Group 1: MTA                                 36MPP                 Hard                                     36
16596646           Group 1: MTA                                 36MPP                 Hard                                     36
16596661           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16596437           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16596457           Group 1: MTA                                 12MPP                 Hard                                     12
16596473           Group 1: MTA                                 36MPP                 Hard                                     36
16596482           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16596485           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16596494           Group 1: MTA                                 36MPP                 Hard                                     36
16596500           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16596536           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16596539           Group 1: MTA                                 36MPP                 Hard                                     36
16596547           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16596563           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16591164           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16591175           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16591177           Group 1: MTA                                 36MPP                 Hard                                     36
16591182           Group 1: MTA                                 No PP                 NoPP                                      0
16591192           Group 1: MTA                                 12MPP                 Hard                                     12
16591202           Group 1: MTA                                 36MPP                 Hard                                     36
16591207           Group 1: MTA                                 12MPP                 Hard                                     12
16591217           Group 1: MTA                                 36MPP                 Hard                                     36
16591227           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16591228           Group 1: MTA                                 36MPP                 Hard                                     36
16591245           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16591259           Group 1: MTA                                 36MPP                 Hard                                     36
16591263           Group 1: MTA                                 36MPP                 Hard                                     36
16591277           Group 1: MTA                                 36MPP                 Hard                                     36
16591294           Group 1: MTA                                 36MPP                 Hard                                     36
16591308           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16591315           Group 1: MTA                                 36MPP                 Hard                                     36
16591319           Group 1: MTA                                 36MPP                 Hard                                     36
16591335           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16591377           Group 1: MTA                                 36MPP                 Hard                                     36
16591394           Group 1: MTA                                 36MPP                 Hard                                     36
16591421           Group 1: MTA                                 36MPP                 Hard                                     36
16591422           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16591429           Group 1: MTA                                 12MPP                 Hard                                     12
16591472           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16591478           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16591524           Group 1: MTA                                 12MPP                 Hard                                     12
16591530           Group 1: MTA                                 36MPP                 Hard                                     36
16591541           Group 1: MTA                                 36MPP                 Hard                                     36
16594699           Group 1: MTA                                 36MPP                 Hard                                     36
16594707           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16594731           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16594744           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16594771           Group 1: MTA                                 36MPP                 Hard                                     36
16594800           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16594821           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16591638           Group 1: MTA                                 36MPP                 Hard                                     36
16591644           Group 2: Secure Option Arms                  6MPP                  Hard                                      6
16591655           Group 1: MTA                                 36MPP                 Hard                                     36
16591661           Group 1: MTA                                 36MPP                 Hard                                     36
16591663           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16591668           Group 1: MTA                                 36MPP                 Hard                                     36
16591687           Group 1: MTA                                 36MPP                 Hard                                     36
16591688           Group 1: MTA                                 12MPP                 Hard                                     12
16591689           Group 1: MTA                                 36MPP                 Hard                                     36
16594667           Group 1: MTA                                 36MPP                 Hard                                     36
16585742           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16585761           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16585781           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16585785           Group 1: MTA                                 12MPP                 Hard                                     12
16585830           Group 1: MTA                                 12MPP                 Hard                                     12
16585871           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16585895           Group 2: Secure Option Arms                  6MPP                  Hard                                      6
16585897           Group 1: MTA                                 12MPP                 Hard                                     12
16585905           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16585953           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16586061           Group 1: MTA                                 36MPP                 Hard                                     36
16586077           Group 1: MTA                                 12MPP                 Hard                                     12
16586084           Group 1: MTA                                 12MPP                 Hard                                     12
16586088           Group 1: MTA                                 36MPP                 Hard                                     36
16586089           Group 1: MTA                                 36MPP                 Hard                                     36
16586105           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16586115           Group 1: MTA                                 12MPP                 Hard                                     12
16586118           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16586132           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16586138           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16591053           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16591066           Group 1: MTA                                 36MPP                 Hard                                     36
16591071           Group 1: MTA                                 36MPP                 Hard                                     36
16591072           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16591073           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16591074           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16591078           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16591081           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16591100           Group 1: MTA                                 36MPP                 Hard                                     36
16591112           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16591121           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16591123           Group 1: MTA                                 36MPP                 Hard                                     36
16591156           Group 1: MTA                                 36MPP                 Hard                                     36
16591158           Group 1: MTA                                 36MPP                 Hard                                     36
16419068           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16646410           Group 2: Secure Option Arms                  6MPP                  Hard                                      6
16646190           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16600639           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16600644           Group 1: MTA                                 36MPP                 Hard                                     36
16600651           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16600653           Group 1: MTA                                 12MPP                 Hard                                     12
16600656           Group 1: MTA                                 12MPP                 Hard                                     12
16600660           Group 1: MTA                                 36MPP                 Hard                                     36
16600675           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16599275           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16599277           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16599281           Group 1: MTA                                 36MPP                 Hard                                     36
16599284           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16599290           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16599309           Group 1: MTA                                 36MPP                 Hard                                     36
16599312           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16599314           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16599316           Group 1: MTA                                 36MPP                 Hard                                     36
16599319           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16600616           Group 1: MTA                                 36MPP                 Hard                                     36
16600617           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16600621           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16600622           Group 1: MTA                                 No PP                 NoPP                                      0
16600635           Group 1: MTA                                 36MPP                 Hard                                     36
16596941           Group 1: MTA                                 12MPP                 Hard                                     12
16597118           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16599173           Group 1: MTA                                 36MPP                 Hard                                     36
16599175           Group 1: MTA                                 36MPP                 Hard                                     36
16599178           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16599203           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16599113           Group 1: MTA                                 12MPP                 Hard                                     12
16599218           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16599219           Group 1: MTA                                 36MPP                 Hard                                     36
16599233           Group 2: Secure Option Arms                  36MPP                 Soft/Unk                                  0
16599235           Group 2: Secure Option Arms                  36MPP                 Soft/Unk                                  0
16599240           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16599242           Group 1: MTA                                 12MPP                 Hard                                     12
16599246           Group 2: Secure Option Arms                  36MPP                 Soft/Unk                                  0
16599259           Group 1: MTA                                 36MPP                 Hard                                     36
16599263           Group 1: MTA                                 36MPP                 Hard                                     36
16599268           Group 1: MTA                                 36MPP                 Hard                                     36
16599129           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16599206           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16599207           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16599209           Group 1: MTA                                 36MPP                 Hard                                     36
16599210           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16599212           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16599216           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16596898           Group 1: MTA                                 36MPP                 Hard                                     36
16596968           Group 2: Secure Option Arms                  36MPP                 Soft/Unk                                  0
16596971           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16596900           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16596982           Group 1: MTA                                 36MPP                 Hard                                     36
16596993           Group 1: MTA                                 36MPP                 Hard                                     36
16597001           Group 2: Secure Option Arms                  36MPP                 Soft/Unk                                  0
16597004           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16597011           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16596907           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16597022           Group 1: MTA                                 36MPP                 Hard                                     36
16596909           Group 1: MTA                                 36MPP                 Hard                                     36
16597025           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16597030           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16597031           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16597035           Group 1: MTA                                 36MPP                 Hard                                     36
16597038           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16596912           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16597039           Group 1: MTA                                 36MPP                 Hard                                     36
16597041           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16597048           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16596923           Group 1: MTA                                 36MPP                 Hard                                     36
16597078           Group 2: Secure Option Arms                  36MPP                 Soft/Unk                                  0
16597088           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16597091           Group 2: Secure Option Arms                  36MPP                 Soft/Unk                                  0
16597093           Group 1: MTA                                 36MPP                 Hard                                     36
16597096           Group 1: MTA                                 12MPP                 Hard                                     12
16597054           Group 1: MTA                                 36MPP                 Hard                                     36
16641225           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16641193           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16596055           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16596076           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16596078           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16595920           Group 1: MTA                                 36MPP                 Hard                                     36
16595922           Group 1: MTA                                 12MPP                 Hard                                     12
16596097           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16595976           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16595982           Group 1: MTA                                 12MPP                 Hard                                     12
16595983           Group 1: MTA                                 12MPP                 Hard                                     12
16595984           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16595986           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16595895           Group 1: MTA                                 36MPP                 Hard                                     36
16595996           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16595997           Group 1: MTA                                 No PP                 NoPP                                      0
16596001           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16596007           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16596010           Group 1: MTA                                 36MPP                 Hard                                     36
16596019           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16596022           Group 1: MTA                                 No PP                 NoPP                                      0
16596024           Group 1: MTA                                 36MPP                 Hard                                     36
16596025           Group 1: MTA                                 36MPP                 Hard                                     36
16596028           Group 1: MTA                                 36MPP                 Hard                                     36
16595901           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16596035           Group 1: MTA                                 36MPP                 Hard                                     36
16595906           Group 1: MTA                                 36MPP                 Hard                                     36
16595910           Group 1: MTA                                 36MPP                 Hard                                     36
16595912           Group 1: MTA                                 36MPP                 Hard                                     36
16596048           Group 1: MTA                                 36MPP                 Hard                                     36
16596051           Group 2: Secure Option Arms                  36MPP                 Soft/Unk                                  0
16641120           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16641151           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16641063           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16640679           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16640862           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16575289           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16575292           Group 1: MTA                                 36MPP                 Hard                                     36
16575324           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16575325           Group 1: MTA                                 12MPP                 Hard                                     12
16575333           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16575346           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16575355           Group 1: MTA                                 36MPP                 Hard                                     36
16575358           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16575372           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16575386           Group 1: MTA                                 12MPP                 Hard                                     12
16575391           Group 1: MTA                                 36MPP                 Hard                                     36
16575396           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16575418           Group 1: MTA                                 36MPP                 Hard                                     36
16575441           Group 1: MTA                                 36MPP                 Hard                                     36
16575455           Group 1: MTA                                 36MPP                 Hard                                     36
16575456           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16575460           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16575466           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16575469           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16575473           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16575475           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16575476           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16575483           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16575484           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16575485           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16575486           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16575488           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16575489           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16575491           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16575492           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16575495           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16575499           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16585417           Group 1: MTA                                 36MPP                 Hard                                     36
16585419           Group 1: MTA                                 36MPP                 Hard                                     36
16585423           Group 1: MTA                                 12MPP                 Hard                                     12
16585458           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16585464           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16585474           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16585517           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16585544           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16585572           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16585579           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16585589           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16585591           Group 1: MTA                                 36MPP                 Hard                                     36
16585598           Group 1: MTA                                 36MPP                 Hard                                     36
16585599           Group 1: MTA                                 36MPP                 Hard                                     36
16585610           Group 1: MTA                                 36MPP                 Hard                                     36
16585638           Group 1: MTA                                 No PP                 NoPP                                      0
16585641           Group 1: MTA                                 36MPP                 Hard                                     36
16585661           Group 1: MTA                                 12MPP                 Hard                                     12
16585698           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16585701           Group 1: MTA                                 36MPP                 Hard                                     36
16585717           Group 1: MTA                                 12MPP                 Hard                                     12
16585718           Group 1: MTA                                 36MPP                 Hard                                     36
16585721           Group 1: MTA                                 36MPP                 Hard                                     36
16585722           Group 1: MTA                                 36MPP                 Hard                                     36
16585723           Group 1: MTA                                 36MPP                 Hard                                     36
16407408           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16407427           Group 1: MTA                                 36MPP                 Hard                                     36
16407433           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16407441           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16407451           Group 1: MTA                                 36MPP                 Hard                                     36
16407126           Group 1: MTA                                 36MPP                 Hard                                     36
16407180           Group 1: MTA                                 36MPP                 Hard                                     36
16407194           Group 1: MTA                                 36MPP                 Hard                                     36
16407304           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16407003           Group 1: MTA                                 12MPP                 Hard                                     12
16407008           Group 2: Secure Option Arms                  6MPP                  Soft/Unk                                  0
16407062           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16585181           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16585307           Group 1: MTA                                 36MPP                 Hard                                     36
16585311           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16585313           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16585325           Group 1: MTA                                 36MPP                 Hard                                     36
16585185           Group 1: MTA                                 36MPP                 Hard                                     36
16585338           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16585342           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16585343           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16585350           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16570011           Group 1: MTA                                 36MPP                 Hard                                     36
16569761           Group 1: MTA                                 36MPP                 Hard                                     36
16569763           Group 1: MTA                                 36MPP                 Hard                                     36
16570014           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16570016           Group 1: MTA                                 12MPP                 Hard                                     12
16570022           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16570027           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16571311           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16571203           Group 1: MTA                                 36MPP                 Hard                                     36
16571318           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16571319           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16571326           Group 2: Secure Option Arms                  24MPP                 Combo                                    12
16571348           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16571350           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16571353           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16571364           Group 1: MTA                                 36MPP                 Hard                                     36
16571368           Group 1: MTA                                 12MPP                 Hard                                     12
16571374           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16571379           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16571380           Group 2: Secure Option Arms                  24MPP                 Combo                                    12
16585191           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16585355           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16585358           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16585193           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16585360           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16585381           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16585388           Group 1: MTA                                 36MPP                 Hard                                     36
16585392           Group 2: Secure Option Arms                  24MPP                 Combo                                    12
16571388           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16571397           Group 1: MTA                                 12MPP                 Hard                                     12
16571222           Group 1: MTA                                 No PP                 NoPP                                      0
16571223           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16571225           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16571405           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16571411           Group 1: MTA                                 36MPP                 Hard                                     36
16571417           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16571421           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16571428           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16571449           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16571451           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16571240           Group 1: MTA                                 36MPP                 Hard                                     36
16585201           Group 1: MTA                                 36MPP                 Hard                                     36
16585206           Group 1: MTA                                 36MPP                 Hard                                     36
16585395           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16585397           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16585400           Group 1: MTA                                 36MPP                 Hard                                     36
16590768           Group 1: MTA                                 36MPP                 Hard                                     36
16590784           Group 1: MTA                                 36MPP                 Hard                                     36
16590788           Group 1: MTA                                 36MPP                 Hard                                     36
16590794           Group 1: MTA                                 36MPP                 Hard                                     36
16590797           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16571460           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16571463           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16571469           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16571249           Group 1: MTA                                 36MPP                 Hard                                     36
16571472           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16571473           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16571474           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16571476           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16571486           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16571487           Group 1: MTA                                 36MPP                 Hard                                     36
16574608           Group 1: MTA                                 36MPP                 Hard                                     36
16574616           Group 1: MTA                                 36MPP                 Hard                                     36
16574625           Group 1: MTA                                 36MPP                 Hard                                     36
16574638           Group 1: MTA                                 36MPP                 Hard                                     36
16574640           Group 1: MTA                                 No PP                 NoPP                                      0
16574646           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16574655           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16574661           Group 1: MTA                                 12MPP                 Hard                                     12
16574662           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16574667           Group 1: MTA                                 36MPP                 Hard                                     36
16574669           Group 1: MTA                                 No PP                 NoPP                                      0
16590801           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16590804           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16590810           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16590818           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16590821           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16590826           Group 2: Secure Option Arms                  24MPP                 Combo                                    12
16590835           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16590846           Group 1: MTA                                 36MPP                 Hard                                     36
16590857           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16590870           Group 1: MTA                                 36MPP                 Hard                                     36
16590871           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16590874           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16590720           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16590879           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16590883           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16590899           Group 1: MTA                                 36MPP                 Hard                                     36
16590901           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16590906           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16590908           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16590918           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16574673           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16574680           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16574681           Group 1: MTA                                 36MPP                 Hard                                     36
16574686           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16574550           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16574687           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16574690           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16574691           Group 1: MTA                                 36MPP                 Hard                                     36
16574708           Group 1: MTA                                 36MPP                 Hard                                     36
16590925           Group 1: MTA                                 36MPP                 Hard                                     36
16590932           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16590934           Group 1: MTA                                 36MPP                 Hard                                     36
16590940           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16594360           Group 2: Secure Option Arms                  36MPP                 Soft/Unk                                  0
16593660           Group 1: MTA                                 36MPP                 Hard                                     36
16594368           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16593664           Group 1: MTA                                 36MPP                 Hard                                     36
16594371           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16594373           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16594379           Group 1: MTA                                 36MPP                 Hard                                     36
16594387           Group 1: MTA                                 36MPP                 Hard                                     36
16593672           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16594391           Group 1: MTA                                 36MPP                 Hard                                     36
16593676           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16593678           Group 2: Secure Option Arms                  24MPP                 Soft/Unk                                  0
16594420           Group 1: MTA                                 36MPP                 Hard                                     36
16594431           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16593692           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16574713           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16574715           Group 1: MTA                                 12MPP                 Hard                                     12
16574724           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16574557           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16574725           Group 1: MTA                                 12MPP                 Hard                                     12
16574728           Group 1: MTA                                 36MPP                 Hard                                     36
16574735           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16574563           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16594436           Group 2: Secure Option Arms                  36MPP                 Soft/Unk                                  0
16594443           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16594449           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16594463           Group 1: MTA                                 36MPP                 Hard                                     36
16594464           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16593710           Group 1: MTA                                 36MPP                 Hard                                     36
16594481           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16594493           Group 1: MTA                                 12MPP                 Hard                                     12
16594497           Group 1: MTA                                 36MPP                 Hard                                     36
16594499           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16595944           Group 1: MTA                                 36MPP                 Hard                                     36
16595948           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16595949           Group 1: MTA                                 36MPP                 Hard                                     36
16595883           Group 1: MTA                                 12MPP                 Hard                                     12
16595952           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16595966           Group 1: MTA                                 36MPP                 Hard                                     36
16595974           Group 1: MTA                                 36MPP                 Hard                                     36
16574568           Group 1: MTA                                 36MPP                 Hard                                     36
16574764           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16574573           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16574779           Group 1: MTA                                 36MPP                 Hard                                     36
16574576           Group 1: MTA                                 36MPP                 Hard                                     36
16574580           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16574582           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16574809           Group 2: Secure Option Arms                  24MPP                 Combo                                    12
16574811           Group 1: MTA                                 12MPP                 Hard                                     12
16574814           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16574817           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16574820           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16585161           Group 1: MTA                                 36MPP                 Hard                                     36
16585263           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16585264           Group 1: MTA                                 12MPP                 Hard                                     12
16585278           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16585288           Group 1: MTA                                 36MPP                 Hard                                     36
16585290           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16585294           Group 1: MTA                                 36MPP                 Hard                                     36
16585176           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16585178           Group 1: MTA                                 36MPP                 Hard                                     36
16585304           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16194643           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16569957           Group 1: MTA                                 12MPP                 Hard                                     12
16569734           Group 1: MTA                                 36MPP                 Hard                                     36
16569970           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16569971           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16569973           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16569978           Group 1: MTA                                 36MPP                 Hard                                     36
16569981           Group 1: MTA                                 12MPP                 Hard                                     12
16569983           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16569991           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16168610           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16567142           Group 1: MTA                                 36MPP                 Hard                                     36
16567152           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16567153           Group 1: MTA                                 36MPP                 Hard                                     36
16567156           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16567164           Group 2: Secure Option Arms                  24MPP                 Combo                                    12
16567165           Group 1: MTA                                 36MPP                 Hard                                     36
16567172           Group 1: MTA                                 36MPP                 Hard                                     36
16567177           Group 1: MTA                                 36MPP                 Hard                                     36
16567179           Group 1: MTA                                 12MPP                 Hard                                     12
16567087           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16567192           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16567210           Group 1: MTA                                 36MPP                 Hard                                     36
16567215           Group 2: Secure Option Arms                  36MPP                 Soft/Unk                                  0
16567227           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16567236           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16567250           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16567266           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16567269           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16567271           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16567275           Group 1: MTA                                 36MPP                 Hard                                     36
16567292           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16567294           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16567106           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16567107           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16567111           Group 1: MTA                                 12MPP                 Hard                                     12
16567113           Group 1: MTA                                 36MPP                 Hard                                     36
16568552           Group 1: MTA                                 36MPP                 Hard                                     36
16568601           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16568603           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16564231           Group 2: Secure Option Arms                  24MPP                 Combo                                    12
16564235           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16564132           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16564246           Group 1: MTA                                 36MPP                 Hard                                     36
16564139           Group 2: Secure Option Arms                  24MPP                 Combo                                    12
16564260           Group 1: MTA                                 36MPP                 Hard                                     36
16568610           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16568614           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16568616           Group 1: MTA                                 12MPP                 Hard                                     12
16568477           Group 1: MTA                                 No PP                 NoPP                                      0
16568483           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16568626           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16568629           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16568631           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16568633           Group 1: MTA                                 No PP                 NoPP                                      0
16568636           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16568637           Group 1: MTA                                 No PP                 NoPP                                      0
16568638           Group 1: MTA                                 12MPP                 Hard                                     12
16568647           Group 1: MTA                                 36MPP                 Hard                                     36
16568656           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16568670           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16568677           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16568681           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16568686           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16568513           Group 1: MTA                                 12MPP                 Hard                                     12
16568687           Group 1: MTA                                 12MPP                 Hard                                     12
16568518           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16564274           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16564290           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16564291           Group 1: MTA                                 36MPP                 Hard                                     36
16564143           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16564300           Group 1: MTA                                 No PP                 NoPP                                      0
16564302           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16568697           Group 1: MTA                                 36MPP                 Hard                                     36
16569863           Group 1: MTA                                 36MPP                 Hard                                     36
16569870           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16569886           Group 1: MTA                                 36MPP                 Hard                                     36
16569888           Group 1: MTA                                 No PP                 NoPP                                      0
16569896           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16569713           Group 2: Secure Option Arms                  24MPP                 Combo                                    12
16564305           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16564309           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16564151           Group 1: MTA                                 36MPP                 Hard                                     36
16564317           Group 1: MTA                                 36MPP                 Hard                                     36
16564156           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16564165           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16564341           Group 1: MTA                                 36MPP                 Hard                                     36
16564348           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16569917           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16569918           Group 1: MTA                                 36MPP                 Hard                                     36
16569921           Group 1: MTA                                 36MPP                 Hard                                     36
16569924           Group 1: MTA                                 36MPP                 Hard                                     36
16569927           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16569932           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16569954           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16564170           Group 1: MTA                                 12MPP                 Hard                                     12
16564356           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16564172           Group 1: MTA                                 36MPP                 Hard                                     36
16562128           Group 1: MTA                                 36MPP                 Hard                                     36
16562263           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16562265           Group 1: MTA                                 12MPP                 Hard                                     12
16562273           Group 1: MTA                                 36MPP                 Hard                                     36
16562280           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16562135           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16562294           Group 2: Secure Option Arms                  24MPP                 Combo                                    12
16562140           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16562147           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16562311           Group 1: MTA                                 12MPP                 Hard                                     12
16564126           Group 1: MTA                                 36MPP                 Hard                                     36
16564210           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16564214           Group 1: MTA                                 36MPP                 Hard                                     36
16564216           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16564218           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16302003           Group 1: MTA                                 36MPP                 Hard                                     36
16302015           Group 1: MTA                                 36MPP                 Hard                                     36
16297659           Group 1: MTA                                 36MPP                 Hard                                     36
16294899           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16246032           Group 1: MTA                                 36MPP                 Hard                                     36
16223962           Group 2: Secure Option Arms                  24MPP                 Combo                                    12
16220301           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16562126           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16406906           Group 1: MTA                                 No PP                 NoPP                                      0
16545867           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16545872           Group 1: MTA                                 36MPP                 Hard                                     36
16548797           Group 1: MTA                                 12MPP                 Hard                                     12
16548800           Group 1: MTA                                 36MPP                 Hard                                     36
16548806           Group 1: MTA                                 36MPP                 Hard                                     36
16548820           Group 1: MTA                                 12MPP                 Hard                                     12
16548821           Group 1: MTA                                 36MPP                 Hard                                     36
16548825           Group 1: MTA                                 36MPP                 Hard                                     36
16548829           Group 1: MTA                                 36MPP                 Hard                                     36
16548833           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16548397           Group 1: MTA                                 36MPP                 Hard                                     36
16548400           Group 1: MTA                                 36MPP                 Hard                                     36
16548843           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16548844           Group 1: MTA                                 36MPP                 Hard                                     36
16548848           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16548410           Group 1: MTA                                 36MPP                 Hard                                     36
16548871           Group 1: MTA                                 36MPP                 Hard                                     36
16548416           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16548418           Group 1: MTA                                 36MPP                 Hard                                     36
16548423           Group 1: MTA                                 36MPP                 Hard                                     36
16548914           Group 1: MTA                                 12MPP                 Hard                                     12
16548427           Group 1: MTA                                 36MPP                 Hard                                     36
16548925           Group 1: MTA                                 No PP                 NoPP                                      0
16548932           Group 1: MTA                                 No PP                 NoPP                                      0
16548437           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16548441           Group 1: MTA                                 36MPP                 Hard                                     36
16548936           Group 1: MTA                                 36MPP                 Hard                                     36
16551340           Group 1: MTA                                 No PP                 NoPP                                      0
16551345           Group 1: MTA                                 No PP                 NoPP                                      0
16551348           Group 1: MTA                                 12MPP                 Hard                                     12
16551351           Group 1: MTA                                 36MPP                 Hard                                     36
16551369           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16551380           Group 1: MTA                                 No PP                 NoPP                                      0
16545720           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16551405           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16551408           Group 1: MTA                                 12MPP                 Hard                                     12
16551223           Group 1: MTA                                 36MPP                 Hard                                     36
16551426           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16551428           Group 1: MTA                                 36MPP                 Hard                                     36
16551229           Group 1: MTA                                 36MPP                 Hard                                     36
16551448           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16551473           Group 1: MTA                                 36MPP                 Hard                                     36
16551477           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16551249           Group 1: MTA                                 36MPP                 Hard                                     36
16551254           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16562174           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16562176           Group 1: MTA                                 12MPP                 Hard                                     12
16562185           Group 1: MTA                                 36MPP                 Hard                                     36
16562195           Group 1: MTA                                 36MPP                 Hard                                     36
16562196           Group 2: Secure Option Arms                  24MPP                 Combo                                    12
16562198           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16562207           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16562094           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16562096           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16562212           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16562217           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16545753           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16545758           Group 2: Secure Option Arms                  24MPP                 Combo                                    12
16545761           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16545647           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16545650           Group 1: MTA                                 36MPP                 Hard                                     36
16545656           Group 1: MTA                                 36MPP                 Hard                                     36
16545799           Group 1: MTA                                 36MPP                 Hard                                     36
16545817           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16545665           Group 1: MTA                                 36MPP                 Hard                                     36
16545837           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16545849           Group 1: MTA                                 No PP                 NoPP                                      0
16562222           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16562226           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16562234           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16562237           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16562116           Group 1: MTA                                 36MPP                 Hard                                     36
16562119           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16562254           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16406845           Group 1: MTA                                 36MPP                 Hard                                     36
16406877           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16405751           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16405866           Group 1: MTA                                 36MPP                 Hard                                     36
16405925           Group 1: MTA                                 36MPP                 Hard                                     36
16405961           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16405983           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16405987           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16405687           Group 1: MTA                                 36MPP                 Hard                                     36
16406008           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16406026           Group 1: MTA                                 36MPP                 Hard                                     36
16406029           Group 1: MTA                                 36MPP                 Hard                                     36
16406041           Group 1: MTA                                 36MPP                 Hard                                     36
16404573           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16404580           Group 1: MTA                                 36MPP                 Hard                                     36
16405394           Group 1: MTA                                 36MPP                 Hard                                     36
16405509           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16405536           Group 1: MTA                                 36MPP                 Hard                                     36
16405613           Group 1: MTA                                 36MPP                 Hard                                     36
16405618           Group 1: MTA                                 36MPP                 Hard                                     36
16404425           Group 1: MTA                                 36MPP                 Hard                                     36
16404556           Group 1: MTA                                 12MPP                 Hard                                     12
16404063           Group 1: MTA                                 36MPP                 Hard                                     36
16404067           Group 1: MTA                                 36MPP                 Hard                                     36
16404077           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16404113           Group 1: MTA                                 36MPP                 Hard                                     36
16404144           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16402734           Group 1: MTA                                 36MPP                 Hard                                     36
16402747           Group 1: MTA                                 36MPP                 Hard                                     36
16402793           Group 1: MTA                                 36MPP                 Hard                                     36
16402124           Group 1: MTA                                 12MPP                 Hard                                     12
16402132           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16402216           Group 1: MTA                                 36MPP                 Hard                                     36
16402236           Group 1: MTA                                 36MPP                 Hard                                     36
16330272           Group 1: MTA                                 36MPP                 Hard                                     36
16306793           Group 1: MTA                                 36MPP                 Hard                                     36
16307764           Group 1: MTA                                 36MPP                 Hard                                     36
16303767           Group 1: MTA                                 36MPP                 Hard                                     36
16301932           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16402002           Group 1: MTA                                 36MPP                 Hard                                     36
16400996           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16401023           Group 1: MTA                                 12MPP                 Hard                                     12
16401029           Group 1: MTA                                 12MPP                 Hard                                     12
16401035           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16401865           Group 1: MTA                                 36MPP                 Hard                                     36
16210163           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16575014           Group 1: MTA                                 12MPP                 Hard                                     12
16575028           Group 1: MTA                                 36MPP                 Hard                                     36
16575037           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16575064           Group 1: MTA                                 36MPP                 Hard                                     36
16575080           Group 1: MTA                                 36MPP                 Hard                                     36
16575086           Group 1: MTA                                 36MPP                 Hard                                     36
16575099           Group 1: MTA                                 36MPP                 Hard                                     36
16575101           Group 1: MTA                                 12MPP                 Hard                                     12
16575112           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16575133           Group 2: Secure Option Arms                  6MPP                  Hard                                      6
16575164           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16575168           Group 1: MTA                                 12MPP                 Hard                                     12
16575185           Group 1: MTA                                 36MPP                 Hard                                     36
16575231           Group 1: MTA                                 36MPP                 Hard                                     36
16575245           Group 1: MTA                                 36MPP                 Hard                                     36
16575271           Group 1: MTA                                 36MPP                 Hard                                     36
16574849           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16574902           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16574909           Group 1: MTA                                 36MPP                 Hard                                     36
16574957           Group 1: MTA                                 36MPP                 Hard                                     36
16574975           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16574986           Group 1: MTA                                 12MPP                 Hard                                     12
16575001           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16575006           Group 1: MTA                                 36MPP                 Hard                                     36
16571909           Group 1: MTA                                 36MPP                 Hard                                     36
16571921           Group 1: MTA                                 36MPP                 Hard                                     36
16571938           Group 2: Secure Option Arms                  24MPP                 Combo                                    12
16571973           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16571978           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16572010           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16572020           Group 2: Secure Option Arms                  6MPP                  Hard                                      6
16572094           Group 1: MTA                                 12MPP                 Hard                                     12
16572104           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16572112           Group 1: MTA                                 12MPP                 Hard                                     12
16572124           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16572127           Group 1: MTA                                 36MPP                 Hard                                     36
16572130           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16572140           Group 1: MTA                                 36MPP                 Hard                                     36
16572143           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16572144           Group 1: MTA                                 36MPP                 Hard                                     36
16572147           Group 1: MTA                                 No PP                 NoPP                                      0
16572159           Group 1: MTA                                 36MPP                 Hard                                     36
16572160           Group 1: MTA                                 36MPP                 Hard                                     36
16572161           Group 1: MTA                                 36MPP                 Hard                                     36
16572162           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16571721           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16571725           Group 1: MTA                                 36MPP                 Hard                                     36
16571738           Group 1: MTA                                 No PP                 NoPP                                      0
16571744           Group 1: MTA                                 36MPP                 Hard                                     36
16571748           Group 1: MTA                                 12MPP                 Hard                                     12
16571769           Group 1: MTA                                 36MPP                 Hard                                     36
16571787           Group 1: MTA                                 36MPP                 Hard                                     36
16571791           Group 1: MTA                                 36MPP                 Hard                                     36
16571800           Group 1: MTA                                 36MPP                 Hard                                     36
16571804           Group 1: MTA                                 36MPP                 Hard                                     36
16571843           Group 1: MTA                                 36MPP                 Hard                                     36
16571850           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16571852           Group 1: MTA                                 36MPP                 Hard                                     36
16571866           Group 1: MTA                                 36MPP                 Hard                                     36
16571867           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16571873           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16571601           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16571648           Group 1: MTA                                 12MPP                 Hard                                     12
16571663           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16571667           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16571671           Group 1: MTA                                 36MPP                 Hard                                     36
16571703           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16571714           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16570749           Group 2: Secure Option Arms                  6MPP                  Hard                                      6
16570759           Group 1: MTA                                 12MPP                 Hard                                     12
16570764           Group 1: MTA                                 36MPP                 Hard                                     36
16570769           Group 1: MTA                                 36MPP                 Hard                                     36
16570774           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16570779           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16570825           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16570831           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16570841           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16571510           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16571526           Group 1: MTA                                 36MPP                 Hard                                     36
16571530           Group 1: MTA                                 36MPP                 Hard                                     36
16571583           Group 1: MTA                                 36MPP                 Hard                                     36
16571590           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16571594           Group 2: Secure Option Arms                  6MPP                  Soft/Unk                                  0
16570493           Group 1: MTA                                 No PP                 NoPP                                      0
16570510           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16570523           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16570528           Group 1: MTA                                 36MPP                 Hard                                     36
16570573           Group 1: MTA                                 12MPP                 Hard                                     12
16570592           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16570594           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16570601           Group 1: MTA                                 36MPP                 Hard                                     36
16570626           Group 1: MTA                                 36MPP                 Hard                                     36
16570644           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16570655           Group 1: MTA                                 36MPP                 Hard                                     36
16570661           Group 1: MTA                                 36MPP                 Hard                                     36
16570668           Group 1: MTA                                 36MPP                 Hard                                     36
16570685           Group 1: MTA                                 36MPP                 Hard                                     36
16570694           Group 1: MTA                                 36MPP                 Hard                                     36
16570708           Group 1: MTA                                 36MPP                 Hard                                     36
16570741           Group 1: MTA                                 36MPP                 Hard                                     36
16570743           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16570745           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16570324           Group 1: MTA                                 36MPP                 Hard                                     36
16570326           Group 1: MTA                                 36MPP                 Hard                                     36
16570340           Group 1: MTA                                 36MPP                 Hard                                     36
16570371           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16570399           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16570403           Group 1: MTA                                 36MPP                 Hard                                     36
16570445           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16570450           Group 1: MTA                                 No PP                 NoPP                                      0
16570478           Group 1: MTA                                 36MPP                 Hard                                     36
16569304           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16569326           Group 1: MTA                                 36MPP                 Hard                                     36
16569332           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16569338           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16569342           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16569364           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16569367           Group 1: MTA                                 36MPP                 Hard                                     36
16569370           Group 1: MTA                                 36MPP                 Hard                                     36
16569373           Group 1: MTA                                 36MPP                 Hard                                     36
16569388           Group 1: MTA                                 36MPP                 Hard                                     36
16569390           Group 1: MTA                                 36MPP                 Hard                                     36
16569413           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16569414           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16569416           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16570261           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16569092           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16569107           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16569109           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16569118           Group 1: MTA                                 36MPP                 Hard                                     36
16569144           Group 1: MTA                                 36MPP                 Hard                                     36
16569164           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16569165           Group 1: MTA                                 36MPP                 Hard                                     36
16569171           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16569217           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16569235           Group 1: MTA                                 36MPP                 Hard                                     36
16569236           Group 1: MTA                                 36MPP                 Hard                                     36
16569261           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16568992           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16569023           Group 1: MTA                                 36MPP                 Hard                                     36
16569026           Group 1: MTA                                 36MPP                 Hard                                     36
16569037           Group 1: MTA                                 12MPP                 Hard                                     12
16569042           Group 1: MTA                                 36MPP                 Hard                                     36
16569078           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16569085           Group 1: MTA                                 36MPP                 Hard                                     36
16569090           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16568810           Group 1: MTA                                 36MPP                 Hard                                     36
16568843           Group 1: MTA                                 36MPP                 Hard                                     36
16568853           Group 1: MTA                                 36MPP                 Hard                                     36
16568867           Group 1: MTA                                 36MPP                 Hard                                     36
16568874           Group 1: MTA                                 36MPP                 Hard                                     36
16568877           Group 1: MTA                                 36MPP                 Hard                                     36
16568885           Group 1: MTA                                 36MPP                 Hard                                     36
16568912           Group 1: MTA                                 36MPP                 Hard                                     36
16568915           Group 1: MTA                                 36MPP                 Hard                                     36
16568922           Group 1: MTA                                 36MPP                 Hard                                     36
16568930           Group 1: MTA                                 36MPP                 Hard                                     36
16568945           Group 1: MTA                                 36MPP                 Hard                                     36
16568950           Group 1: MTA                                 36MPP                 Hard                                     36
16568228           Group 1: MTA                                 36MPP                 Hard                                     36
16568229           Group 1: MTA                                 12MPP                 Hard                                     12
16568232           Group 1: MTA                                 12MPP                 Hard                                     12
16568233           Group 1: MTA                                 36MPP                 Hard                                     36
16568239           Group 1: MTA                                 36MPP                 Hard                                     36
16568708           Group 1: MTA                                 36MPP                 Hard                                     36
16568748           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16568770           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16568109           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16360907           Group 1: MTA                                 36MPP                 Hard                                     36
16361144           Group 1: MTA                                 36MPP                 Hard                                     36
16155938           Group 2: Secure Option Arms                  24MPP                 Combo                                    12
16155873           Group 1: MTA                                 36MPP                 Hard                                     36
16632822           Group 1: MTA                                 12MPP                 Hard                                     12
16632345           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16632454           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16632463           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16632490           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16616447           Group 1: MTA                                 36MPP                 Hard                                     36
16562963           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16562987           Group 1: MTA                                 36MPP                 Hard                                     36
16563011           Group 1: MTA                                 36MPP                 Hard                                     36
16563021           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16563140           Group 2: Secure Option Arms                  6MPP                  Hard                                      6
16563144           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16562700           Group 1: MTA                                 36MPP                 Hard                                     36
16562722           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16562776           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16562784           Group 2: Secure Option Arms                  6MPP                  Hard                                      6
16562810           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16562843           Group 1: MTA                                 No PP                 NoPP                                      0
16562940           Group 1: MTA                                 36MPP                 Hard                                     36
16562948           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16551889           Group 2: Secure Option Arms                  6MPP                  Hard                                      6
16551906           Group 1: MTA                                 36MPP                 Hard                                     36
16551932           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16551543           Group 1: MTA                                 36MPP                 Hard                                     36
16551550           Group 1: MTA                                 36MPP                 Hard                                     36
16551553           Group 1: MTA                                 36MPP                 Hard                                     36
16551944           Group 1: MTA                                 36MPP                 Hard                                     36
16551967           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16551984           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16551574           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16551581           Group 1: MTA                                 36MPP                 Hard                                     36
16551587           Group 1: MTA                                 12MPP                 Hard                                     12
16551592           Group 1: MTA                                 12MPP                 Hard                                     12
16551596           Group 1: MTA                                 No PP                 NoPP                                      0
16551617           Group 1: MTA                                 36MPP                 Hard                                     36
16551638           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16551651           Group 1: MTA                                 36MPP                 Hard                                     36
16551665           Group 1: MTA                                 36MPP                 Hard                                     36
16551688           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16551702           Group 1: MTA                                 36MPP                 Hard                                     36
16552009           Group 1: MTA                                 12MPP                 Hard                                     12
16552048           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16552057           Group 1: MTA                                 36MPP                 Hard                                     36
16552064           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16552067           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16552081           Group 1: MTA                                 36MPP                 Hard                                     36
16552089           Group 1: MTA                                 36MPP                 Hard                                     36
16552090           Group 1: MTA                                 36MPP                 Hard                                     36
16552107           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16552156           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16552171           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16552172           Group 1: MTA                                 36MPP                 Hard                                     36
16552197           Group 1: MTA                                 36MPP                 Hard                                     36
16552209           Group 1: MTA                                 36MPP                 Hard                                     36
16552214           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16552218           Group 1: MTA                                 12MPP                 Hard                                     12
16552221           Group 1: MTA                                 36MPP                 Hard                                     36
16562403           Group 1: MTA                                 36MPP                 Hard                                     36
16562419           Group 1: MTA                                 36MPP                 Hard                                     36
16562422           Group 1: MTA                                 36MPP                 Hard                                     36
16562455           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16562481           Group 1: MTA                                 12MPP                 Hard                                     12
16562492           Group 1: MTA                                 12MPP                 Hard                                     12
16562504           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16562511           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16562518           Group 1: MTA                                 No PP                 NoPP                                      0
16562521           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16562544           Group 1: MTA                                 36MPP                 Hard                                     36
16551709           Group 1: MTA                                 36MPP                 Hard                                     36
16551718           Group 1: MTA                                 36MPP                 Hard                                     36
16551719           Group 1: MTA                                 36MPP                 Hard                                     36
16551725           Group 1: MTA                                 12MPP                 Hard                                     12
16562575           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16562651           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16562663           Group 1: MTA                                 36MPP                 Hard                                     36
16551729           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16551746           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16551780           Group 1: MTA                                 12MPP                 Hard                                     12
16551798           Group 1: MTA                                 36MPP                 Hard                                     36
16551805           Group 1: MTA                                 36MPP                 Hard                                     36
16551816           Group 1: MTA                                 36MPP                 Hard                                     36
16551837           Group 1: MTA                                 36MPP                 Hard                                     36
16551847           Group 1: MTA                                 36MPP                 Hard                                     36
16551863           Group 1: MTA                                 36MPP                 Hard                                     36
16551864           Group 1: MTA                                 36MPP                 Hard                                     36
16551868           Group 1: MTA                                 12MPP                 Hard                                     12
16551875           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16549887           Group 1: MTA                                 36MPP                 Hard                                     36
16549892           Group 1: MTA                                 36MPP                 Hard                                     36
16549905           Group 1: MTA                                 36MPP                 Hard                                     36
16549932           Group 1: MTA                                 36MPP                 Hard                                     36
16549999           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16550037           Group 1: MTA                                 36MPP                 Hard                                     36
16550047           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16550053           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16550056           Group 1: MTA                                 36MPP                 Hard                                     36
16550059           Group 1: MTA                                 36MPP                 Hard                                     36
16550060           Group 1: MTA                                 36MPP                 Hard                                     36
16550068           Group 1: MTA                                 36MPP                 Hard                                     36
16550078           Group 1: MTA                                 36MPP                 Hard                                     36
16550092           Group 1: MTA                                 36MPP                 Hard                                     36
16550093           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16550096           Group 1: MTA                                 12MPP                 Hard                                     12
16550110           Group 1: MTA                                 36MPP                 Hard                                     36
16550113           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16550116           Group 1: MTA                                 12MPP                 Hard                                     12
16550123           Group 1: MTA                                 12MPP                 Hard                                     12
16550126           Group 1: MTA                                 36MPP                 Hard                                     36
16550128           Group 1: MTA                                 12MPP                 Hard                                     12
16550134           Group 1: MTA                                 36MPP                 Hard                                     36
16551510           Group 1: MTA                                 36MPP                 Hard                                     36
16551513           Group 1: MTA                                 36MPP                 Hard                                     36
16551514           Group 1: MTA                                 36MPP                 Hard                                     36
16546259           Group 1: MTA                                 36MPP                 Hard                                     36
16546262           Group 1: MTA                                 12MPP                 Hard                                     12
16546264           Group 1: MTA                                 36MPP                 Hard                                     36
16546265           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16546266           Group 1: MTA                                 36MPP                 Hard                                     36
16546269           Group 1: MTA                                 36MPP                 Hard                                     36
16546329           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16546368           Group 1: MTA                                 36MPP                 Hard                                     36
16546378           Group 1: MTA                                 36MPP                 Hard                                     36
16546385           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16546393           Group 1: MTA                                 36MPP                 Hard                                     36
16546412           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16546426           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16546430           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16546477           Group 2: Secure Option Arms                  6MPP                  Hard                                      6
16546503           Group 1: MTA                                 12MPP                 Hard                                     12
16546518           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16546519           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16546545           Group 1: MTA                                 36MPP                 Hard                                     36
16546549           Group 2: Secure Option Arms                  6MPP                  Hard                                      6
16546560           Group 1: MTA                                 12MPP                 Hard                                     12
16546565           Group 1: MTA                                 36MPP                 Hard                                     36
16546566           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16546567           Group 1: MTA                                 36MPP                 Hard                                     36
16549327           Group 1: MTA                                 36MPP                 Hard                                     36
16549370           Group 1: MTA                                 36MPP                 Hard                                     36
16549393           Group 1: MTA                                 12MPP                 Hard                                     12
16549405           Group 1: MTA                                 36MPP                 Hard                                     36
16549422           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16549445           Group 1: MTA                                 36MPP                 Hard                                     36
16549498           Group 1: MTA                                 36MPP                 Hard                                     36
16549522           Group 1: MTA                                 36MPP                 Hard                                     36
16549557           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16549562           Group 1: MTA                                 No PP                 NoPP                                      0
16549577           Group 1: MTA                                 36MPP                 Hard                                     36
16549625           Group 1: MTA                                 36MPP                 Hard                                     36
16549627           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16549631           Group 1: MTA                                 36MPP                 Hard                                     36
16549636           Group 1: MTA                                 36MPP                 Hard                                     36
16549678           Group 1: MTA                                 36MPP                 Hard                                     36
16549711           Group 1: MTA                                 36MPP                 Hard                                     36
16549725           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16549730           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16549738           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16549755           Group 1: MTA                                 36MPP                 Hard                                     36
16549762           Group 1: MTA                                 36MPP                 Hard                                     36
16549777           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16549802           Group 1: MTA                                 36MPP                 Hard                                     36
16567830           Group 1: MTA                                 12MPP                 Hard                                     12
16567832           Group 1: MTA                                 36MPP                 Hard                                     36
16567848           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16567871           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16567873           Group 1: MTA                                 36MPP                 Hard                                     36
16567948           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16567754           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16567759           Group 1: MTA                                 36MPP                 Hard                                     36
16567761           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16567766           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16567770           Group 2: Secure Option Arms                  36MPP                 Soft/Unk                                  0
16567785           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16567817           Group 1: MTA                                 36MPP                 Hard                                     36
16567737           Group 1: MTA                                 12MPP                 Hard                                     12
16567738           Group 1: MTA                                 36MPP                 Hard                                     36
16567741           Group 1: MTA                                 36MPP                 Hard                                     36
16567658           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16567719           Group 1: MTA                                 36MPP                 Hard                                     36
16567724           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16567728           Group 1: MTA                                 No PP                 NoPP                                      0
16567546           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16567564           Group 1: MTA                                 36MPP                 Hard                                     36
16567570           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16567576           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16567590           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16567591           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16567596           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16567597           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16567611           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16567614           Group 1: MTA                                 12MPP                 Hard                                     12
16567622           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16567624           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16567632           Group 1: MTA                                 36MPP                 Hard                                     36
16567481           Group 1: MTA                                 36MPP                 Hard                                     36
16567489           Group 1: MTA                                 36MPP                 Hard                                     36
16567495           Group 1: MTA                                 36MPP                 Hard                                     36
16567505           Group 1: MTA                                 36MPP                 Hard                                     36
16567511           Group 1: MTA                                 36MPP                 Hard                                     36
16567516           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16567519           Group 1: MTA                                 36MPP                 Hard                                     36
16567465           Group 1: MTA                                 36MPP                 Hard                                     36
16567468           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16567444           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16594869           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16594929           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16594936           Group 1: MTA                                 36MPP                 Hard                                     36
16594939           Group 1: MTA                                 36MPP                 Hard                                     36
16594980           Group 1: MTA                                 36MPP                 Hard                                     36
16645931           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16648202           Group 1: MTA                                 36MPP                 Hard                                     36
16648234           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16649648           Group 1: MTA                                 36MPP                 Hard                                     36
16648239           Group 1: MTA                                 12MPP                 Hard                                     12
16648285           Group 1: MTA                                 36MPP                 Hard                                     36
16648309           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16640633           Group 1: MTA                                 36MPP                 Hard                                     36
16640635           Group 1: MTA                                 12MPP                 Hard                                     12
16640637           Group 2: Secure Option Arms                  4MPP                  Hard                                      4
16643369           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16643378           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16643402           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16643405           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16643500           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16645802           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16645809           Group 2: Secure Option Arms                  24MPP                 Combo                                    12
16638088           Group 1: MTA                                 12MPP                 Hard                                     12
16638120           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16638135           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16638153           Group 1: MTA                                 36MPP                 Hard                                     36
16640599           Group 2: Secure Option Arms                  36MPP                 Soft/Unk                                  0
16640491           Group 1: MTA                                 36MPP                 Hard                                     36
16640522           Group 2: Secure Option Arms                  24MPP                 Combo                                    12
16640527           Group 1: MTA                                 36MPP                 Hard                                     36
16640551           Group 1: MTA                                 36MPP                 Hard                                     36
16640561           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16640567           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16631295           Group 1: MTA                                 36MPP                 Hard                                     36
16634015           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16634042           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16634053           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16634061           Group 1: MTA                                 12MPP                 Hard                                     12
16634070           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16634091           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16631150           Group 1: MTA                                 12MPP                 Hard                                     12
16631153           Group 1: MTA                                 36MPP                 Hard                                     36
16631163           Group 1: MTA                                 12MPP                 Hard                                     12
16631166           Group 1: MTA                                 36MPP                 Hard                                     36
16631176           Group 2: Secure Option Arms                  36MPP                 Soft/Unk                                  0
16631187           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16631215           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16631227           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16631272           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16631273           Group 1: MTA                                 36MPP                 Hard                                     36
16628600           Group 1: MTA                                 36MPP                 Hard                                     36
16628463           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16628623           Group 1: MTA                                 36MPP                 Hard                                     36
16628643           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16628472           Group 1: MTA                                 36MPP                 Hard                                     36
16628592           Group 1: MTA                                 36MPP                 Hard                                     36
16628570           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16628446           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16628583           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16628515           Group 1: MTA                                 No PP                 NoPP                                      0
16628524           Group 1: MTA                                 36MPP                 Hard                                     36
16628528           Group 1: MTA                                 36MPP                 Hard                                     36
16628531           Group 2: Secure Option Arms                  36MPP                 Soft/Unk                                  0
16628542           Group 1: MTA                                 36MPP                 Hard                                     36
16628437           Group 1: MTA                                 36MPP                 Hard                                     36
16628563           Group 2: Secure Option Arms                  24MPP                 Combo                                    12
16628565           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16567328           Group 1: MTA                                 36MPP                 Hard                                     36
16567330           Group 1: MTA                                 36MPP                 Hard                                     36
16615931           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16628487           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16628493           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16628496           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16565066           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16564932           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16564937           Group 1: MTA                                 36MPP                 Hard                                     36
16564940           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16564995           Group 1: MTA                                 36MPP                 Hard                                     36
16565000           Group 1: MTA                                 36MPP                 Hard                                     36
16565029           Group 1: MTA                                 12MPP                 Hard                                     12
16565038           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16565041           Group 1: MTA                                 36MPP                 Hard                                     36
16565048           Group 1: MTA                                 36MPP                 Hard                                     36
16565051           Group 1: MTA                                 36MPP                 Hard                                     36
16565052           Group 1: MTA                                 12MPP                 Hard                                     12
16565056           Group 1: MTA                                 36MPP                 Hard                                     36
16565061           Group 1: MTA                                 36MPP                 Hard                                     36
16564813           Group 1: MTA                                 36MPP                 Hard                                     36
16564814           Group 1: MTA                                 36MPP                 Hard                                     36
16564761           Group 2: Secure Option Arms                  6MPP                  Hard                                      6
16564763           Group 1: MTA                                 12MPP                 Hard                                     12
16564654           Group 1: MTA                                 12MPP                 Hard                                     12
16564708           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16564720           Group 1: MTA                                 36MPP                 Hard                                     36
16564733           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16564496           Group 1: MTA                                 36MPP                 Hard                                     36
16564506           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16564508           Group 1: MTA                                 12MPP                 Hard                                     12
16564514           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16564522           Group 1: MTA                                 36MPP                 Hard                                     36
16564568           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16564584           Group 1: MTA                                 12MPP                 Hard                                     12
16564586           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16564600           Group 2: Secure Option Arms                  6MPP                  Hard                                      6
16564613           Group 1: MTA                                 36MPP                 Hard                                     36
16564428           Group 1: MTA                                 12MPP                 Hard                                     12
16540203           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16540275           Group 1: MTA                                 36MPP                 Hard                                     36
16540280           Group 1: MTA                                 12MPP                 Hard                                     12
16540293           Group 1: MTA                                 36MPP                 Hard                                     36
16540378           Group 1: MTA                                 36MPP                 Hard                                     36
16540412           Group 1: MTA                                 12MPP                 Hard                                     12
16540432           Group 2: Secure Option Arms                  6MPP                  Hard                                      6
16540433           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16540434           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16540466           Group 1: MTA                                 36MPP                 Hard                                     36
16540489           Group 1: MTA                                 36MPP                 Hard                                     36
16468630           Group 1: MTA                                 No PP                 NoPP                                      0
16468643           Group 1: MTA                                 36MPP                 Hard                                     36
16468652           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16468665           Group 1: MTA                                 12MPP                 Hard                                     12
16468667           Group 1: MTA                                 36MPP                 Hard                                     36
16540114           Group 1: MTA                                 36MPP                 Hard                                     36
16540122           Group 1: MTA                                 36MPP                 Hard                                     36
16540146           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16468072           Group 1: MTA                                 36MPP                 Hard                                     36
16468174           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16468249           Group 1: MTA                                 36MPP                 Hard                                     36
16468253           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16468255           Group 1: MTA                                 36MPP                 Hard                                     36
16468282           Group 1: MTA                                 No PP                 NoPP                                      0
16468306           Group 1: MTA                                 36MPP                 Hard                                     36
16468328           Group 1: MTA                                 36MPP                 Hard                                     36
16468336           Group 1: MTA                                 36MPP                 Hard                                     36
16468350           Group 2: Secure Option Arms                  6MPP                  Hard                                      6
16468427           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16468456           Group 1: MTA                                 36MPP                 Hard                                     36
16468457           Group 1: MTA                                 12MPP                 Hard                                     12
16468572           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16468577           Group 2: Secure Option Arms                  6MPP                  Hard                                      6
16468580           Group 1: MTA                                 12MPP                 Hard                                     12
16468581           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16468482           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16468547           Group 1: MTA                                 36MPP                 Hard                                     36
16468549           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16468559           Group 1: MTA                                 36MPP                 Hard                                     36
16422852           Group 1: MTA                                 36MPP                 Hard                                     36
16422878           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16422882           Group 1: MTA                                 12MPP                 Hard                                     12
16422894           Group 1: MTA                                 36MPP                 Hard                                     36
16422899           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16422815           Group 1: MTA                                 36MPP                 Hard                                     36
16422817           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16422824           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16422836           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16422572           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16422629           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16422631           Group 1: MTA                                 36MPP                 Hard                                     36
16422643           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16422675           Group 1: MTA                                 36MPP                 Hard                                     36
16420841           Group 1: MTA                                 36MPP                 Hard                                     36
16422501           Group 2: Secure Option Arms                  24MPP                 Combo                                    12
16420734           Group 1: MTA                                 No PP                 NoPP                                      0
16420650           Group 1: MTA                                 36MPP                 Hard                                     36
16419692           Group 1: MTA                                 36MPP                 Hard                                     36
16419694           Group 1: MTA                                 36MPP                 Hard                                     36
16419700           Group 1: MTA                                 36MPP                 Hard                                     36
16419701           Group 1: MTA                                 12MPP                 Hard                                     12
16419973           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16419975           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16419977           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16420017           Group 1: MTA                                 12MPP                 Hard                                     12
16420030           Group 1: MTA                                 36MPP                 Hard                                     36
16420085           Group 1: MTA                                 36MPP                 Hard                                     36
16420214           Group 1: MTA                                 No PP                 NoPP                                      0
16419234           Group 2: Secure Option Arms                  6MPP                  Hard                                      6
16419264           Group 1: MTA                                 12MPP                 Hard                                     12
16419286           Group 1: MTA                                 36MPP                 Hard                                     36
16419333           Group 1: MTA                                 36MPP                 Hard                                     36
16419432           Group 1: MTA                                 36MPP                 Hard                                     36
16419446           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16419491           Group 1: MTA                                 36MPP                 Hard                                     36
16544912           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16544915           Group 1: MTA                                 No PP                 NoPP                                      0
16544771           Group 1: MTA                                 36MPP                 Hard                                     36
16544776           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16544954           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16544962           Group 1: MTA                                 36MPP                 Hard                                     36
16544966           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16544797           Group 1: MTA                                 36MPP                 Hard                                     36
16544988           Group 1: MTA                                 36MPP                 Hard                                     36
16422453           Group 2: Secure Option Arms                  24MPP                 Combo                                    12
16422457           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16422317           Group 1: MTA                                 36MPP                 Hard                                     36
16422470           Group 1: MTA                                 12MPP                 Hard                                     12
16467911           Group 1: MTA                                 No PP                 NoPP                                      0
16467913           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16467915           Group 1: MTA                                 36MPP                 Hard                                     36
16467920           Group 1: MTA                                 36MPP                 Hard                                     36
16467924           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16467861           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16467864           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16467865           Group 1: MTA                                 36MPP                 Hard                                     36
16467966           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16467988           Group 1: MTA                                 No PP                 NoPP                                      0
16406638           Group 1: MTA                                 12MPP                 Hard                                     12
16406774           Group 1: MTA                                 No PP                 NoPP                                      0
16406781           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16418825           Group 1: MTA                                 No PP                 NoPP                                      0
16418832           Group 2: Secure Option Arms                  12MPP                 Soft/Unk                                  0
16418776           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16418858           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16467872           Group 1: MTA                                 No PP                 NoPP                                      0
16468011           Group 1: MTA                                 36MPP                 Hard                                     36
16468029           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16467878           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16539899           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16539941           Group 1: MTA                                 No PP                 NoPP                                      0
16539959           Group 1: MTA                                 36MPP                 Hard                                     36
16539960           Group 1: MTA                                 12MPP                 Hard                                     12
16539856           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16418866           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16418779           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16418780           Group 1: MTA                                 36MPP                 Hard                                     36
16418784           Group 1: MTA                                 36MPP                 Hard                                     36
16418786           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16418881           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16418894           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16539991           Group 1: MTA                                 36MPP                 Hard                                     36
16540006           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16539869           Group 1: MTA                                 36MPP                 Hard                                     36
16540026           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16540038           Group 1: MTA                                 36MPP                 Hard                                     36
16418907           Group 1: MTA                                 No PP                 NoPP                                      0
16418919           Group 2: Secure Option Arms                  24MPP                 Combo                                    12
16418923           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16418924           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16418935           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16418968           Group 1: MTA                                 36MPP                 Hard                                     36
16539886           Group 1: MTA                                 36MPP                 Hard                                     36
16543586           Group 1: MTA                                 12MPP                 Hard                                     12
16543483           Group 1: MTA                                 36MPP                 Hard                                     36
16543598           Group 1: MTA                                 36MPP                 Hard                                     36
16543484           Group 1: MTA                                 36MPP                 Hard                                     36
16419774           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16419784           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16419791           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16419803           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16419813           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16419820           Group 1: MTA                                 36MPP                 Hard                                     36
16419825           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16419720           Group 1: MTA                                 36MPP                 Hard                                     36
16419841           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16419729           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16543492           Group 1: MTA                                 12MPP                 Hard                                     12
16543631           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16543499           Group 1: MTA                                 36MPP                 Hard                                     36
16543643           Group 1: MTA                                 12MPP                 Hard                                     12
16543507           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16543526           Group 1: MTA                                 36MPP                 Hard                                     36
16543529           Group 1: MTA                                 36MPP                 Hard                                     36
16543545           Group 1: MTA                                 36MPP                 Hard                                     36
16543696           Group 1: MTA                                 36MPP                 Hard                                     36
16544836           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16544856           Group 1: MTA                                 36MPP                 Hard                                     36
16544861           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16544891           Group 1: MTA                                 36MPP                 Hard                                     36
16544905           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16419853           Group 1: MTA                                 36MPP                 Hard                                     36
16419736           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16419738           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16419871           Group 1: MTA                                 36MPP                 Hard                                     36
16419882           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16419887           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16419894           Group 1: MTA                                 36MPP                 Hard                                     36
16419902           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16419758           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16419913           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16422275           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16422277           Group 1: MTA                                 36MPP                 Hard                                     36
16422332           Group 1: MTA                                 36MPP                 Hard                                     36
16422336           Group 2: Secure Option Arms                  36MPP                 Soft/Unk                                  0
16422344           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16422346           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16422347           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16422285           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16422355           Group 1: MTA                                 No PP                 NoPP                                      0
16422356           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16422358           Group 1: MTA                                 No PP                 NoPP                                      0
16422292           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16422371           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16422373           Group 1: MTA                                 12MPP                 Hard                                     12
16422380           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16422382           Group 1: MTA                                 No PP                 NoPP                                      0
16422383           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16422392           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16422396           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16422398           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16422400           Group 1: MTA                                 36MPP                 Hard                                     36
16422429           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16422434           Group 1: MTA                                 No PP                 NoPP                                      0
16422444           Group 1: MTA                                 36MPP                 Hard                                     36
16394349           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16396909           Group 1: MTA                                 36MPP                 Hard                                     36
16395153           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16395157           Group 1: MTA                                 36MPP                 Hard                                     36
16395062           Group 1: MTA                                 36MPP                 Hard                                     36
16395198           Group 1: MTA                                 36MPP                 Hard                                     36
16396916           Group 1: MTA                                 12MPP                 Hard                                     12
16396988           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16396942           Group 1: MTA                                 12MPP                 Hard                                     12
16400162           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16400097           Group 1: MTA                                 36MPP                 Hard                                     36
16400112           Group 1: MTA                                 No PP                 NoPP                                      0
16400129           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16401666           Group 1: MTA                                 36MPP                 Hard                                     36
16401677           Group 2: Secure Option Arms                  36MPP                 Soft/Unk                                  0
16401611           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16401713           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16401617           Group 1: MTA                                 No PP                 NoPP                                      0
16401742           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16392896           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16392924           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16392867           Group 1: MTA                                 36MPP                 Hard                                     36
16401636           Group 1: MTA                                 No PP                 NoPP                                      0
16401795           Group 1: MTA                                 36MPP                 Hard                                     36
16401800           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16401655           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16403825           Group 1: MTA                                 12MPP                 Hard                                     12
16403863           Group 2: Secure Option Arms                  36MPP                 Soft/Unk                                  0
16403864           Group 1: MTA                                 36MPP                 Hard                                     36
16403869           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16403766           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16403768           Group 1: MTA                                 36MPP                 Hard                                     36
16403770           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16403911           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16405137           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16405078           Group 1: MTA                                 No PP                 NoPP                                      0
16392874           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16405177           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16405086           Group 1: MTA                                 36MPP                 Hard                                     36
16405193           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16405196           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16405200           Group 1: MTA                                 12MPP                 Hard                                     12
16405090           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16405095           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16405100           Group 1: MTA                                 36MPP                 Hard                                     36
16405247           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16405103           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16405257           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16405260           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16405274           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16405289           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16405295           Group 1: MTA                                 36MPP                 Hard                                     36
16405299           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16406671           Group 1: MTA                                 36MPP                 Hard                                     36
16406688           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16406693           Group 1: MTA                                 36MPP                 Hard                                     36
16406703           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16406624           Group 1: MTA                                 36MPP                 Hard                                     36
16406631           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16406713           Group 1: MTA                                 36MPP                 Hard                                     36
16406716           Group 1: MTA                                 36MPP                 Hard                                     36
16406728           Group 1: MTA                                 36MPP                 Hard                                     36
16406731           Group 1: MTA                                 36MPP                 Hard                                     36
16406732           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16394312           Group 1: MTA                                 No PP                 NoPP                                      0
16394324           Group 1: MTA                                 12MPP                 Hard                                     12
16394527           Group 1: MTA                                 36MPP                 Hard                                     36
16387007           Group 1: MTA                                 12MPP                 Hard                                     12
16387023           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16388548           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16388556           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16388635           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16388646           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16389751           Group 1: MTA                                 12MPP                 Hard                                     12
16389846           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16389761           Group 1: MTA                                 36MPP                 Hard                                     36
16389855           Group 1: MTA                                 36MPP                 Hard                                     36
16389780           Group 1: MTA                                 36MPP                 Hard                                     36
16386855           Group 1: MTA                                 36MPP                 Hard                                     36
16386956           Group 1: MTA                                 36MPP                 Hard                                     36
16376777           Group 2: Secure Option Arms                  24MPP                 Combo                                    12
16382587           Group 1: MTA                                 36MPP                 Hard                                     36
16382624           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16382708           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16383797           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16383820           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16383910           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16383779           Group 1: MTA                                 36MPP                 Hard                                     36
16386849           Group 1: MTA                                 36MPP                 Hard                                     36
16367832           Group 1: MTA                                 36MPP                 Hard                                     36
16367737           Group 1: MTA                                 36MPP                 Hard                                     36
16367860           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16367869           Group 1: MTA                                 36MPP                 Hard                                     36
16371639           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16371634           Group 1: MTA                                 36MPP                 Hard                                     36
16374594           Group 1: MTA                                 36MPP                 Hard                                     36
16365312           Group 1: MTA                                 36MPP                 Hard                                     36
16359776           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16359780           Group 1: MTA                                 36MPP                 Hard                                     36
16360798           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16360701           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16357758           Group 1: MTA                                 No PP                 NoPP                                      0
16359511           Group 1: MTA                                 12MPP                 Hard                                     12
16359543           Group 1: MTA                                 36MPP                 Hard                                     36
16397582           Group 1: MTA                                 12MPP                 Hard                                     12
16397602           Group 1: MTA                                 36MPP                 Hard                                     36
16397606           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16397608           Group 1: MTA                                 36MPP                 Hard                                     36
16400496           Group 1: MTA                                 36MPP                 Hard                                     36
16400559           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16400568           Group 1: MTA                                 12MPP                 Hard                                     12
16400611           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16397470           Group 1: MTA                                 12MPP                 Hard                                     12
16357710           Group 1: MTA                                 36MPP                 Hard                                     36
16395822           Group 1: MTA                                 36MPP                 Hard                                     36
16397124           Group 1: MTA                                 12MPP                 Hard                                     12
16397136           Group 1: MTA                                 No PP                 NoPP                                      0
16397150           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16397163           Group 2: Secure Option Arms                  12MPP                 Soft/Unk                                  0
16397260           Group 1: MTA                                 36MPP                 Hard                                     36
16397324           Group 1: MTA                                 36MPP                 Hard                                     36
16395437           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16395483           Group 1: MTA                                 36MPP                 Hard                                     36
16395632           Group 1: MTA                                 36MPP                 Hard                                     36
16392827           Group 1: MTA                                 36MPP                 Hard                                     36
16392831           Group 1: MTA                                 36MPP                 Hard                                     36
16392834           Group 1: MTA                                 12MPP                 Hard                                     12
16392845           Group 1: MTA                                 36MPP                 Hard                                     36
16393804           Group 1: MTA                                 36MPP                 Hard                                     36
16393959           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16393980           Group 1: MTA                                 12MPP                 Hard                                     12
16394021           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16394024           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16394031           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16394124           Group 1: MTA                                 36MPP                 Hard                                     36
16394131           Group 1: MTA                                 36MPP                 Hard                                     36
16390428           Group 1: MTA                                 12MPP                 Hard                                     12
16389339           Group 1: MTA                                 36MPP                 Hard                                     36
16389354           Group 1: MTA                                 36MPP                 Hard                                     36
16389537           Group 1: MTA                                 36MPP                 Hard                                     36
16389056           Group 1: MTA                                 12MPP                 Hard                                     12
16222302           Group 1: MTA                                 12MPP                 Hard                                     12
16595458           Group 1: MTA                                 36MPP                 Hard                                     36
16595460           Group 1: MTA                                 36MPP                 Hard                                     36
16595461           Group 1: MTA                                 36MPP                 Hard                                     36
16595300           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16595307           Group 1: MTA                                 36MPP                 Hard                                     36
16595312           Group 1: MTA                                 No PP                 NoPP                                      0
16595314           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16595329           Group 1: MTA                                 36MPP                 Hard                                     36
16595331           Group 1: MTA                                 12MPP                 Hard                                     12
16595332           Group 1: MTA                                 36MPP                 Hard                                     36
16595347           Group 1: MTA                                 36MPP                 Hard                                     36
16595351           Group 1: MTA                                 36MPP                 Hard                                     36
16595354           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16595386           Group 1: MTA                                 36MPP                 Hard                                     36
16595403           Group 2: Secure Option Arms                  12MPP                 Hard                                     12
16595279           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16387212           Group 1: MTA                                 36MPP                 Hard                                     36
16387307           Group 1: MTA                                 12MPP                 Hard                                     12
16595157           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16595181           Group 1: MTA                                 No PP                 NoPP                                      0
16595094           Group 1: MTA                                 36MPP                 Hard                                     36
16595098           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16595126           Group 2: Secure Option Arms                  No PP                 NoPP                                      0
16595056           Group 1: MTA                                 36MPP                 Hard                                     36
16595062           Group 1: MTA                                 36MPP                 Hard                                     36
16595027           Group 2: Secure Option Arms                  6MPP                  Soft/Unk                                  0
16595036           Group 1: MTA                                 12MPP                 Hard                                     12
16595042           Group 1: MTA                                 36MPP                 Hard                                     36
16595054           Group 1: MTA                                 36MPP                 Hard                                     36
16595018           Group 2: Secure Option Arms                  36MPP                 Combo                                    12
16595024           Group 1: MTA                                 36MPP                 Hard                                     36





--------------------------------------------------------------------------------




CURRENT_BALANCE                         PAYMENT               STATED_ORIGINAL_TERM               STATED_REM_TERM                 CURRENT_NET_COUPON
307477.87                                 778.8                                480                           479                             7.8705
220000                                   802.08                                360                           359                             6.9955
336000                                    849.6                                480                           479                             7.9955
168000                                    542.5                                360                           359                             6.4955
567800                                  1435.72                                480                           480                             0.6205
266384                                    856.8                                360                           360                             0.6205
424000                                  1722.51                                360                           360                             7.4955
780000                                  1972.28                                480                           480                             0.6205
516600                                  2152.51                                360                           360                             7.6205
294400                                   744.41                                480                           480                             0.6205
274400                                   882.58                                360                           360                             0.6205
390070                                  1544.03                                360                           360                             7.3705
504000                                     1995                                360                           360                             7.3705
432000                                  1389.49                                360                           360                             0.6205
324000                                   1282.5                                360                           360                             7.3705
500000                                  1875.01                                360                           360                             7.1205
496000                                  1595.34                                360                           360                             0.6205
384000                                   1235.1                                360                           360                             0.6205
206250                                   762.35                                360                           360                             1.6205
500000                                   1608.2                                360                           360                             0.6205
180000                                   675.01                                360                           360                             7.1205
283200                                  1062.01                                360                           360                             7.1205
492000                                   1947.5                                360                           360                             7.3705
348000                                  1053.84                                480                           480                             1.6205
998304.77                               2528.56                                480                           478                             7.6205
405000                                  1302.64                                360                           359                             7.3705
364000                                  1170.77                                360                           359                             7.4955
480000                                     2100                                360                           359                             7.8705
479709.22                                  2200                                360                           359                             8.1205
220000                                   813.16                                360                           359                             7.9955
212000                                   783.59                                360                           359                             7.9955
588000                                  1486.79                                480                           479                             7.4955
535091.36                               1355.31                                480                           479                             7.9955
130000                                   418.13                                360                           359                             7.3705
280000                                   933.33                                360                           359                             6.6205
463200                                   1833.5                                360                           359                             7.3705
472000                                  1720.83                                360                           359                             6.9955
283323.21                                913.46                                360                           359                             7.9955
342193.46                               1104.51                                360                           359                             7.3705
456000                                   2137.5                                360                           359                             8.2455
952000                                  4363.33                                360                           359                             8.1205
648000                                  1638.51                                480                           479                             7.9955
650000                                  1643.56                                480                           479                             7.3705
292000                                  1186.25                                360                           359                             7.4955
293700                                  1085.57                                360                           359                             7.9955
334800                                   627.75                                360                           359                             4.8705
193300                                   765.15                                360                           359                             7.3705
163780                                   682.42                                360                           359                             7.6205
375937.49                               1484.38                                360                           359                             7.3705
520000                                  1672.53                                360                           359                             7.7455
424000                                  1678.33                                360                           359                             7.3705
467190                                  1183.37                                480                           479                             7.7455
546887.82                               2025.51                                360                           359                             7.7455
608000                                  1841.18                                480                           479                             7.9955
448000                                  1440.95                                360                           359                             7.7455
532000                                  2272.08                                360                           359                             7.7455
520000                                  1672.53                                360                           359                             7.7455
204510                                   871.25                                360                           359                             7.7455
516000                                  1304.74                                480                           479                             7.7455
296000                                   952.05                                360                           359                             7.9955
544000                                  1375.54                                480                           479                             7.9955
280000                                  1254.17                                360                           359                             7.9955
384000                                     1720                                360                           359                             7.9955
308000                                  1411.67                                360                           359                             8.1205
291603.19                               1393.78                                360                           359                             8.3705
500000                                  2239.58                                360                           359                             7.9955
360000                                   1537.5                                360                           359                             7.7455
336000                                  1080.71                                360                           359                             7.6205
496000                                  1595.33                                360                           359                             7.7455
588000                                  1486.79                                480                           479                             7.9955
575023.55                               1456.45                                480                           479                             7.9955
648451.01                               2090.66                                360                           359                             7.7455
345408.65                               1293.67                                360                           359                             7.9955
306000                                  1211.25                                360                           359                             7.3705
320000                                  1266.67                                360                           359                             7.3705
735000                                  2364.05                                360                           359                             7.7455
497850                                  2022.52                                360                           359                             7.4955
549478.93                               1391.75                                480                           479                             7.9955
504000                                  1621.06                                360                           359                             7.8705
355151.63                               1145.04                                360                           359                             7.8705
175000                                   646.83                                360                           359                             7.7455
221352                                      851                                360                           359                             7.2455
331208.83                               1067.84                                360                           359                             7.3705
170000                                   566.67                                360                           359                             6.6205
648898.11                               1643.56                                480                           479                             7.9955
204750                                   620.04                                480                           479                             7.9955
240000                                   726.78                                480                           479                             7.7455
518760.8                                1672.53                                360                           359                             7.2455
299285.08                                964.92                                360                           359                             7.4955
397250                                  1779.35                                360                           359                             7.9955
396000                                  1001.31                                480                           479                             7.9955
309000                                  1190.94                                360                           359                             7.2455
417000                                  1563.75                                360                           359                             7.1205
658750                                  2127.21                                360                           359                             6.4955
559200                                  2271.75                                360                           359                             7.4955
447200                                  1770.17                                360                           359                             7.3705
413700                                  1853.03                                360                           359                             7.9955
256640                                      960                                360                           359                             7.1205
296000                                     1110                                360                           359                             7.1205
399200                                  1788.08                                360                           359                             7.9955
460000                                  1677.08                                360                           359                             6.9955
588000                                  2266.25                                360                           359                             7.2455
388000                                  1495.42                                360                           359                             7.2455
493230                                     2050                                360                           359                             7.6205
207000                                   665.79                                360                           359                             7.7455
442799.5                                   1640                                360                           359                             6.6205
332000                                  1210.42                                360                           359                             6.9955
638474.84                               2058.49                                360                           359                             7.7455
135000                                   434.21                                360                           359                             7.6205
275000                                   884.51                                360                           359                             7.2455
317600                                     1191                                360                           359                             7.1205
360000                                   1312.5                                360                           359                             6.9955
416000                                  1051.88                                480                           479                             7.3705
379200                                   1224.5                                360                           359                             6.4955
626200                                  2283.02                                360                           359                             6.9955
459000                                  1577.81                                360                           359                             6.7455
199000                                   640.06                                360                           359                             7.1205
455200                                     1707                                360                           359                             7.1205
148800                                      620                                360                           359                             7.6205
337600                                  1406.67                                360                           359                             7.6205
443800                                  1664.25                                360                           359                             7.1205
207850                                   952.65                                360                           359                             8.1205
515950                                  2364.77                                360                           359                             8.1205
450000                                   1687.5                                360                           359                             7.1205
348068                                  1374.33                                360                           359                             7.3705
437046.7                                1420.83                                360                           359                             6.4955
393750                                  1192.38                                480                           479                             7.6205
252000                                   918.75                                360                           359                             6.9955
605600                                  2207.92                                360                           359                             6.9955
423000                                  1280.95                                480                           479                             7.7455
520000                                  1679.17                                360                           359                             6.4955
260000                                   836.26                                360                           359                             7.8705
633580                                  2501.67                                360                           359                             7.3705
300750                                     1000                                360                           359                             6.6205
575023.55                               1456.45                                480                           479                             7.6205
544000                                  1375.54                                480                           479                             7.4955
584000                                  2433.33                                360                           359                             7.6205
604000                                   1942.7                                360                           359                             7.9955
164166.15                                608.02                                360                           359                             7.9955
260000                                   836.26                                360                           359                             7.9955
416000                                  1259.75                                480                           479                             7.9955
183750                                   861.33                                360                           359                             8.2455
328000                                  1366.67                                360                           359                             7.6205
592000                                  1904.11                                360                           359                             6.9955
179360                                   662.95                                360                           359                             7.9955
529600                                  2206.67                                360                           359                             7.6205
468000                                  1706.25                                360                           359                             6.9955
438000                                  1408.79                                360                           360                             0.6205
445000                                  1125.21                                480                           480                             0.6205
319870                                  1028.83                                360                           360                             0.6205
272000                                   874.86                                360                           360                             0.6205
534400                                  1351.27                                480                           480                             0.6205
449000                                  1824.07                                360                           360                             7.4955
212000                                   772.92                                360                           360                             6.9955
372000                                  1511.26                                360                           360                             7.4955
156000                                   501.76                                360                           359                             7.4955
310500                                   998.69                                360                           359                             7.7455
387600                                  1246.67                                360                           359                             7.9955
498416.67                               1264.28                                480                           479                             7.9955
232000                                   586.63                                480                           479                             7.3705
192000                                      820                                360                           359                             7.7455
411580                                  1800.66                                360                           359                             7.8705
342796                                  1571.15                                360                           359                             8.1205
75000                                    320.31                                360                           359                             7.7455
235125                                   783.75                                360                           359                             6.6205
238996                                   943.67                                360                           359                             7.3705
240600                                      900                                360                           359                             7.1205
624000                                     2340                                360                           359                             7.1205
198350                                    805.8                                360                           359                             7.4955
322000                                  1035.68                                360                           359                             7.4955
472000                                   1744.6                                360                           359                             7.3705
422400                                     1892                                360                           359                             7.9955
225000                                   820.31                                360                           359                             6.9955
256000                                      960                                360                           359                             7.1205
352000                                  1132.17                                360                           359                             7.7455
228000                                      855                                360                           359                             7.1205
372000                                  1374.98                                360                           359                             7.9955
260000                                   657.43                                480                           479                             7.9955
480000                                  1543.87                                360                           359                             7.8705
338835.59                               1093.57                                360                           359                             7.7455
329230.26                               1219.74                                360                           359                             7.7455
380000                                  1222.23                                360                           359                             7.7455
276000                                   887.73                                360                           359                             7.8705
600000                                  1517.14                                480                           479                             7.7455
650000                                  1643.56                                480                           479                             7.9955
424079.87                               1074.13                                480                           479                             7.9955
396000                                     1650                                360                           359                             7.6205
620100                                  1994.49                                360                           359                             6.9955
232700                                    921.1                                360                           359                             7.3705
190000                                   831.25                                360                           359                             7.8705
244000                                  1118.33                                360                           359                             8.1205
220000                                   707.61                                360                           359                             7.7455
440000                                  1332.43                                480                           479                             7.7455
432000                                     1485                                360                           359                             6.7455
292000                                  1155.83                                360                           359                             7.3705
226000                                   729.79                                360                           359                             6.4955
479346.44                               1453.56                                480                           479                             6.7455
392000                                    991.2                                480                           479                             7.7455
650000                                  1643.56                                480                           479                             7.9955
781950                                  3493.75                                360                           359                             7.9955
712500                                  3191.41                                360                           359                             7.9955
650000                                  2640.63                                360                           359                             7.4955
248429.23                                 804.1                                360                           359                             7.4955
590700                                  1899.92                                360                           359                             7.7455
312726.19                                788.92                                480                           477                             7.7455
388000                                   1386.1                                360                           359                             1.3705
368719.22                               1188.78                                360                           359                             7.6205
316000                                  1016.38                                360                           359                             7.3705
458903.79                               1479.54                                360                           359                             7.8705
500473.7                                 1608.2                                360                           357                             7.7455
402316.82                               1019.01                                480                           478                             7.7455
320303.17                               1029.25                                360                           357                             7.7455
428000                                  1082.22                                480                           479                             7.7455
103600                                   356.13                                360                           359                             6.7455
239513.28                                606.65                                480                           480                             0.6205
528372.86                               1698.26                                360                           358                             7.7455
150000                                   625.01                                360                           360                             7.6205
160000                                   633.34                                360                           359                             7.3705
648451.01                               2090.66                                360                           358                             7.6205
259396.87                                943.36                                360                           359                             6.9955
285000                                   720.64                                480                           479                             7.7455
289352                                  1296.06                                360                           359                             7.9955
879000                                   2222.6                                480                           479                             7.7455
180450                                   760.78                                360                           359                             7.9955
176000                                   806.67                                360                           359                             8.1205
420000                                   1552.4                                360                           359                             7.9955
168000                                   540.35                                360                           359                             7.8705
160900                                   487.25                                480                           479                             7.7455
394828.69                               1001.31                                480                           479                             7.7455
760000                                  2444.46                                360                           359                             7.7455
294334                                  1345.67                                360                           359                             8.1205
151400                                   458.48                                480                           479                             7.7455
451200                                     1974                                360                           359                             7.8705
396000                                  1001.31                                480                           479                             7.9955
520000                                  2166.67                                360                           359                             7.6205
528000                                  1698.26                                360                           359                             7.7455
139666.37                                 450.3                                360                           359                             7.9955
160900                                   487.25                                480                           479                             7.7455
184000                                    680.1                                360                           359                             7.8705
300000                                  1108.86                                360                           359                             7.9955
405000                                   1707.5                                360                           359                             7.9955
580000                                  2658.33                                360                           359                             8.1205
472500                                  2165.63                                360                           359                             8.1205
520000                                  1672.53                                360                           359                             7.9955
364000                                  1102.29                                480                           480                             1.6205
381906.73                               1741.67                                360                           357                             8.1205
568000                                  1436.22                                480                           479                             7.9955
573390.86                               1446.34                                480                           477                             7.8705
501267.79                               1264.28                                480                           477                             7.9955
330000                                  1219.75                                360                           360                             1.6205
255920                                  1066.34                                360                           360                             7.6205
285600                                   722.16                                480                           480                             0.6205
344000                                  1106.44                                360                           360                             0.6205
529600                                  2151.51                                360                           360                             7.4955
234320                                   753.67                                360                           360                             0.6205
271920                                  1302.96                                360                           360                             8.3705
300000                                  1108.86                                360                           360                             1.6205
650000                                  2911.46                                360                           360                             7.9955
344800                                  1185.26                                360                           360                             6.7455
258400                                   748.94                                480                           480                             1.3705
300000                                  1108.86                                360                           360                             1.6205
212000                                   536.06                                480                           480                             0.6205
173011                                   684.84                                360                           360                             7.3705
578796                                  1463.53                                480                           480                             0.6205
156000                                   394.46                                480                           480                             0.6205
508000                                  1284.51                                480                           480                             0.6205
332000                                   839.49                                480                           480                             0.6205
233600                                   876.01                                360                           360                             7.1205
300000                                  1062.51                                360                           360                             6.8705
602700                                  1938.53                                360                           360                             0.6205
306400                                   985.51                                360                           360                             0.6205
335629                                  1258.61                                360                           360                             7.1205
500000                                  2187.51                                360                           360                             7.8705
479950                                  2049.79                                360                           360                             7.7455
367396                                  1454.28                                360                           360                             7.3705
420000                                     1062                                480                           480                             0.6205
500000                                   1608.2                                360                           360                             0.6205
242400                                   984.76                                360                           360                             7.4955
472000                                  1518.14                                360                           360                             0.6205
158500                                   643.91                                360                           360                             7.4955
527200                                  2141.76                                360                           360                             7.4955
337600                                  1085.86                                360                           360                             0.6205
192000                                      700                                360                           360                             6.9955
372000                                   1196.5                                360                           360                             0.6205
424000                                  1363.76                                360                           360                             0.6205
266560                                   944.07                                360                           360                             6.8705
415200                                   1816.5                                360                           360                             7.8705
476000                                  1933.76                                360                           360                             7.4955
220000                                   985.42                                360                           360                             7.9955
292800                                    884.5                                360                           360                             6.2455
456000                                  1757.51                                360                           360                             7.2455
318400                                  1160.84                                360                           360                             6.9955
149600                                   607.76                                360                           360                             7.4955
420000                                  1350.89                                360                           360                             0.6205
396000                                  1485.01                                360                           360                             7.1205
552000                                   2702.5                                360                           360                             8.4955
361600                                  1163.05                                360                           360                             0.6205
383200                                  1160.43                                480                           480                             1.6205
261992                                   955.18                                360                           360                             6.9955
448000                                  2006.67                                360                           360                             7.9955
380000                                  1662.51                                360                           360                             7.8705
344000                                   869.83                                480                           480                             0.6205
426150                                   1420.5                                360                           360                             6.6205
307544                                   989.19                                360                           360                             0.6205
1000000                                 4166.67                                360                           360                             7.6205
410400                                  1320.01                                360                           360                             0.6205
176000                                   586.67                                360                           360                             6.6205
655100                                  3002.55                                360                           360                             8.1205
416000                                  1338.03                                360                           360                             0.6205
254400                                     1007                                360                           360                             7.3705
284000                                   718.12                                480                           480                             0.6205
404000                                  1021.54                                480                           480                             0.6205
116000                                   495.42                                360                           360                             7.7455
280000                                      708                                480                           480                             0.6205
190000                                   702.28                                360                           360                             1.6205
354400                                   896.13                                480                           480                             0.6205
500000                                   1608.2                                360                           360                             0.6205
166400                                   658.67                                360                           360                             7.3705
354400                                  1181.34                                360                           360                             6.6205
222400                                   787.67                                360                           360                             6.8705
308000                                  1475.84                                360                           360                             8.3705
296000                                   748.45                                480                           480                             0.6205
328000                                  1127.51                                360                           360                             6.7455
356800                                  1449.51                                360                           360                             7.4955
273000                                  1080.63                                360                           360                             7.3705
245600                                   946.59                                360                           360                             7.2455
260000                                   836.27                                360                           360                             0.6205
325120                                   822.09                                480                           480                             0.6205
243750                                   738.14                                480                           480                             1.6205
526550                                  2358.51                                360                           360                             7.9955
240247.52                                887.09                                360                           357                             7.9955
114400                                   417.09                                360                           360                             6.9955
348000                                  1486.25                                360                           360                             7.7455
168000                                      665                                360                           360                             7.3705
437740                                  1106.85                                480                           480                             0.6205
379200                                  1461.51                                360                           360                             7.2455
336000                                  1085.01                                360                           360                             6.4955
455200                                  2038.92                                360                           360                             7.9955
250000                                   632.15                                480                           480                             0.6205
224000                                   863.34                                360                           360                             7.2455
525600                                  1690.54                                360                           360                             0.6205
368000                                  1456.67                                360                           360                             7.3705
312400                                  1073.88                                360                           360                             6.7455
274400                                   882.58                                360                           360                             0.6205
356000                                  1297.92                                360                           360                             6.9955
235200                                    857.5                                360                           360                             6.9955
316000                                  1016.39                                360                           360                             0.6205
433000                                  1759.07                                360                           360                             7.4955
318320                                  1023.85                                360                           360                             0.6205
413600                                  1045.82                                480                           480                             0.6205
140000                                   597.92                                360                           360                             7.7455
957000                                   3078.1                                360                           360                             0.6205
143920                                   614.66                                360                           360                             7.7455
400000                                  1333.34                                360                           360                             6.6205
200000                                   739.24                                360                           360                             1.6205
1000000                                 3028.26                                480                           480                             1.6205
272000                                   874.86                                360                           360                             0.6205
473800                                  2122.23                                360                           360                             7.9955
163920                                   527.23                                360                           360                             0.6205
478668.8                                1210.35                                480                           480                             0.6205
209500                                   829.28                                360                           360                             7.3705
209600                                   674.16                                360                           360                             0.6205
197000                                    779.8                                360                           360                             7.3705
513600                                     1712                                360                           360                             6.6205
679000                                  2862.69                                360                           360                             2.6205
223600                                   885.09                                360                           360                             7.3705
342400                                  1248.34                                360                           360                             6.9955
463200                                   1833.5                                360                           360                             7.3705
125000                                    494.8                                360                           360                             7.3705
270000                                   1237.5                                360                           360                             8.1205
416000                                     1950                                360                           360                             8.2455
372000                                  1278.76                                360                           360                             6.7455
392000                                  1187.08                                480                           480                             1.6205
148000                                   570.42                                360                           360                             7.2455
480000                                  1543.87                                360                           360                             0.6205
256350                                   824.53                                360                           360                             0.6205
227000                                   803.96                                360                           360                             6.8705
204000                                   765.01                                360                           360                             7.1205
448000                                   1132.8                                480                           480                             0.6205
181600                                    584.1                                360                           360                             0.6205
296000                                   952.06                                360                           360                             0.6205
304000                                  1171.67                                360                           360                             7.2455
576000                                     2580                                360                           360                             7.9955
746250                                  2400.24                                360                           360                             0.6205
186400                                   599.54                                360                           360                             0.6205
200000                                   854.17                                360                           360                             7.7455
411000                                  1519.14                                360                           359                             7.7455
352333.49                               1132.17                                360                           357                             7.7455
576000                                  1852.64                                360                           359                             7.7455
242320                                   612.72                                480                           479                             7.6205
316000                                   799.03                                480                           479                             7.4955
368000                                   930.51                                480                           479                             7.9955
356000                                  1145.04                                360                           359                             7.9955
83121.4                                  266.32                                360                           357                             7.3705
136000                                   481.67                                360                           359                             6.8705
180000                                    562.5                                360                           359                             6.3705
186320                                   873.38                                360                           359                             8.2455
262425                                   969.97                                360                           359                             7.9955
193600                                   622.69                                360                           359                             7.9955
372000                                  1511.25                                360                           359                             7.4955
590973.06                               1906.24                                360                           359                             7.6205
312000                                  1153.21                                360                           359                             7.9955
520800                                  1316.87                                480                           479                             7.6205
260650                                  1056.25                                360                           359                             7.4955
244000                                      915                                360                           359                             7.1205
320000                                  1029.25                                360                           359                             7.7455
359900                                  1462.09                                360                           359                             7.4955
650000                                  1643.56                                480                           479                             7.2455
442000                                  1421.65                                360                           359                             7.6205
204000                                   656.14                                360                           359                             7.4955
436000                                  1402.35                                360                           359                             7.6205
900000                                   2275.7                                480                           479                             7.2455
492000                                  1582.47                                360                           359                             7.9955
540000                                  1736.85                                360                           359                             7.9955
401000                                  1482.17                                360                           359                             7.9955
492750                                   1821.3                                360                           359                             7.9955
352000                                   890.05                                480                           479                             7.7455
292000                                   1277.5                                360                           359                             7.8705
248000                                  1059.17                                360                           359                             7.7455
411300                                  1670.91                                360                           359                             7.4955
172349.8                                 680.52                                360                           359                             7.3705
300000                                   758.57                                480                           479                             7.3705
521199.75                               1949.63                                360                           359                             7.1205
244000                                   940.42                                360                           359                             7.2455
540000                                  1856.25                                360                           359                             6.7455
352800                                  1134.74                                360                           359                             6.8705
224050                                   840.19                                360                           359                             7.1205
329600                                  1476.33                                360                           359                             7.9955
473600                                  1874.67                                360                           359                             7.3705
494320                                  1750.72                                360                           359                             6.8705
640000                                  2058.49                                360                           359                             7.3705
499152.39                               1264.28                                480                           479                             7.3705
500000                                  1264.28                                480                           479                             7.7455
336000                                    849.6                                480                           479                             7.9955
252000                                   810.54                                360                           359                             7.7455
336000                                  1080.71                                360                           359                             7.7455
416800                                   1053.9                                480                           479                             7.7455
192000                                   709.67                                360                           359                             7.9955
260301                                  1003.24                                360                           359                             7.2455
148000                                   662.92                                360                           359                             7.9955
325500                                  1046.94                                360                           359                             7.9955
260650                                  1002.08                                360                           359                             7.2455
451000                                  1691.25                                360                           359                             7.1205
475435.63                               2074.84                                360                           359                             7.8705
550600                                  2466.23                                360                           359                             7.9955
264000                                   1182.5                                360                           359                             7.9955
441750                                  1978.67                                360                           359                             7.9955
572000                                  1847.08                                360                           359                             6.4955
404007.5                                1427.29                                360                           359                             6.8705
651625                                  2505.21                                360                           359                             7.2455
320750                                     1200                                360                           359                             7.1205
392000                                  1551.67                                360                           359                             7.3705
672000                                  2161.42                                360                           359                             7.7455
476000                                     1785                                360                           359                             7.1205
327443.96                                829.37                                480                           479                             7.3705
1000000                                  4062.5                                360                           359                             7.4955
158820.62                                512.05                                360                           359                             7.9955
785707.48                               2540.95                                360                           359                             7.3705
299150                                  1308.78                                360                           359                             7.8705
204050                                   913.97                                360                           359                             7.9955
320000                                     1300                                360                           359                             7.4955
488000                                  1779.17                                360                           359                             6.9955
454913.32                               1466.68                                360                           359                             7.8705
536000                                  1355.31                                480                           479                             7.6205
444000                                  1122.68                                480                           479                             7.4955
258320                                   653.18                                480                           479                             7.2455
417000                                  1650.63                                360                           359                             7.3705
264000                                   849.13                                360                           359                             7.2455
498750                                  1510.34                                480                           479                             7.9955
342382.13                               1103.87                                360                           359                             7.7455
688000                                  1739.65                                480                           479                             7.4955
424000                                  1363.75                                360                           359                             7.9955
500000                                  2239.58                                360                           359                             7.9955
268000                                   677.65                                480                           479                             7.7455
895000                                  3356.25                                360                           359                             7.1205
192000                                   485.48                                480                           479                             7.9955
260000                                   836.26                                360                           359                             7.9955
320000                                  1029.25                                360                           359                             7.7455
299000                                   756.04                                480                           479                             7.7455
587003.21                               1486.79                                480                           479                             7.9955
300000                                  1343.75                                360                           359                             7.9955
268670                                  1088.75                                360                           359                             7.4955
340000                                  1381.25                                360                           359                             7.4955
157091.75                                685.56                                360                           359                             7.8705
390000                                  1441.52                                360                           359                             7.9955
147750                                   546.11                                360                           359                             7.9955
193699                                   623.01                                360                           359                             7.7455
264660                                      880                                360                           359                             6.6205
459066.42                               1700.25                                360                           359                             7.9955
292500                                   885.77                                480                           479                             7.9955
164606.79                                530.71                                360                           359                             7.6205
480000                                  1543.87                                360                           359                             7.3705
268000                                   677.65                                480                           479                             6.4955
568000                                     2130                                360                           359                             7.1205
296332                                   749.29                                480                           479                             7.7455
125600                                   403.98                                360                           359                             7.8705
415200                                  1600.25                                360                           359                             7.2455
444800                                  1714.34                                360                           360                             7.2455
151920                                   617.18                                360                           360                             7.4955
416000                                  1430.01                                360                           360                             6.7455
420000                                  1575.01                                360                           360                             7.1205
120000                                   500.01                                360                           360                             7.6205
160000                                   616.67                                360                           360                             7.2455
256000                                   960.01                                360                           360                             7.1205
376000                                   1527.5                                360                           360                             7.4955
324000                                  1316.26                                360                           360                             7.4955
644000                                  2616.26                                360                           360                             7.4955
350800                                  1205.88                                360                           360                             6.7455
413600                                  1809.51                                360                           360                             7.8705
632000                                  2765.01                                360                           360                             7.8705
319457.53                                809.14                                480                           479                             7.9955
650000                                  2090.66                                360                           359                             6.9955
196000                                    495.6                                480                           479                             7.9955
436000                                  1102.45                                480                           479                             7.9955
532000                                  1828.75                                360                           359                             6.7455
560000                                   2568.5                                360                           359                             8.1205
338000                                  1549.17                                360                           359                             8.1205
439600                                  1624.85                                360                           359                             7.7455
238194                                      990                                360                           359                             7.6205
508800                                     1961                                360                           359                             7.2455
350000                                  1293.67                                360                           359                             7.9955
164268                                   718.67                                360                           359                             7.8705
400000                                  1286.56                                360                           359                             7.9955
680000                                  3116.67                                360                           359                             8.1205
272000                                   687.77                                480                           479                             7.7455
320000                                  1266.67                                360                           359                             7.3705
164268                                   718.67                                360                           359                             7.8705
308000                                   1347.5                                360                           359                             7.8705
500000                                   1848.1                                360                           359                             7.9955
200000                                   739.24                                360                           359                             7.9955
207478.06                                768.44                                360                           359                             7.9955
410000                                  1318.72                                360                           359                             7.3705
334680                                  1076.46                                360                           359                             7.6205
405711.06                               1027.61                                480                           479                             7.7455
316000                                  1217.92                                360                           359                             7.2455
384300                                  1721.34                                360                           359                             7.9955
284000                                   913.46                                360                           359                             7.7455
233600                                   590.67                                480                           479                             7.9955
267465.82                                677.45                                480                           479                             7.9955
315246.95                               1016.38                                360                           359                             7.9955
275550                                  1119.42                                360                           359                             7.4955
116250                                   429.68                                360                           359                             7.9955
452000                                  1142.91                                480                           479                             7.9955
352000                                  1132.17                                360                           359                             7.3705
212000                                   949.58                                360                           359                             7.9955
528000                                     2200                                360                           359                             7.6205
417690.72                               1057.95                                480                           479                             7.7455
264462.18                                979.49                                360                           359                             7.8705
163920                                   648.85                                360                           359                             7.3705
396000                                   1567.5                                360                           359                             7.3705
387000                                  1244.74                                360                           359                             7.9955
297000                                  1299.38                                360                           359                             7.8705
352000                                  1576.67                                360                           359                             7.9955
163577.79                                525.95                                360                           359                             7.8705
632000                                  2435.83                                360                           359                             7.2455
1000000                                 4479.17                                360                           359                             7.9955
212000                                   949.58                                360                           359                             7.9955
108000                                   461.25                                360                           359                             7.7455
320800                                  1031.82                                360                           359                             7.7455
220160                                   708.12                                360                           359                             7.7455
528000                                  1698.26                                360                           359                             7.7455
395328.69                               1001.31                                480                           479                             7.7455
289500                                  1070.05                                360                           359                             7.7455
624000                                  2007.03                                360                           359                             7.9955
340000                                  1239.58                                360                           359                             6.9955
456000                                  1153.02                                480                           479                             7.8705
240600                                      900                                360                           359                             7.1205
484000                                  1556.74                                360                           359                             7.9955
287313.68                                926.32                                360                           359                             7.4955
90000                                    289.48                                360                           359                             7.9955
505955.96                               1633.93                                360                           359                             7.9955
232000                                  1039.17                                360                           359                             7.9955
252000                                   931.44                                360                           359                             7.9955
242620.44                                782.23                                360                           359                             7.9955
238996                                   869.17                                360                           359                             6.9955
415960                                  1337.89                                360                           359                             7.7455
219627.05                                556.28                                480                           479                             7.9955
500000                                   1608.2                                360                           359                             7.9955
272680                                     1020                                360                           359                             7.1205
320000                                  1029.25                                360                           359                             7.4955
688000                                     2795                                360                           359                             7.4955
379600                                  1383.96                                360                           359                             6.9955
484000                                  1556.74                                360                           359                             7.7455
648898.11                               1643.56                                480                           479                             7.7455
432000                                  1596.76                                360                           359                             7.9955
324000                                   819.25                                480                           479                             7.8705
625600                                  2802.17                                360                           359                             7.9955
550000                                  2406.25                                360                           359                             7.8705
447200                                  2003.08                                360                           359                             7.9955
189000                                   698.58                                360                           359                             7.9955
420000                                  1793.75                                360                           359                             7.7455
109450                                   364.83                                360                           359                             6.6205
468404.6                                 1186.4                                480                           479                             7.6205
400000                                  1541.67                                360                           359                             7.2455
207200                                   666.44                                360                           359                             7.9955
360000                                   1157.9                                360                           359                             7.7455
348000                                  1558.75                                360                           359                             7.9955
392000                                    991.2                                480                           479                             7.9955
299185.08                                964.92                                360                           359                             7.9955
548000                                  1385.65                                480                           479                             7.6205
416250                                  1538.54                                360                           359                             7.9955
260000                                   657.43                                480                           479                             7.9955
488000                                  2185.83                                360                           359                             7.9955
248000                                  1059.17                                360                           359                             7.7455
188470                                   724.58                                360                           359                             7.2455
180000                                   578.95                                360                           359                             7.7455
242100                                   778.69                                360                           359                             7.6205
444800                                  1992.33                                360                           359                             7.9955
396000                                   1732.5                                360                           359                             7.8705
606969.31                               1537.36                                480                           479                             7.7455
268800                                      952                                360                           359                             6.8705
165000                                   721.88                                360                           359                             7.8705
185592                                   469.28                                480                           479                             7.9955
584000                                  1476.68                                480                           479                             7.7455
280800                                   903.16                                360                           359                             7.7455
229931.5                                  851.6                                360                           359                             7.9955
544000                                  1749.72                                360                           359                             7.9955
530423                                  1989.09                                360                           359                             7.1205
352000                                  1132.17                                360                           359                             7.7455
500000                                     1875                                360                           359                             7.1205
285000                                      950                                360                           359                             6.6205
420000                                  1881.25                                360                           359                             7.9955
452000                                  1883.33                                360                           359                             7.6205
244000                                    784.8                                360                           359                             7.7455
227537.27                                842.73                                360                           359                             7.9955
616000                                   2117.5                                360                           359                             6.7455
400000                                     1375                                360                           359                             6.7455
360000                                     1125                                360                           359                             6.3705
487200                                     2030                                360                           359                             7.6205
287900                                  1079.63                                360                           359                             7.1205
650000                                  1643.56                                480                           479                             7.9955
176000                                   788.33                                360                           359                             7.9955
239122                                  1071.07                                360                           359                             7.9955
279200                                  1031.98                                360                           359                             7.9955
3000000                                 8315.17                                480                           479                             7.9955
300000                                   964.92                                360                           359                             7.6205
303000                                  1294.06                                360                           359                             7.7455
1000000                                 3958.33                                360                           359                             7.3705
354400                                  1587.42                                360                           359                             7.9955
333374                                  1284.88                                360                           360                             7.2455
516000                                  1304.74                                480                           480                             0.6205
282400                                  1059.01                                360                           360                             7.1205
460000                                  1163.14                                480                           480                             0.6205
127200                                   409.13                                360                           360                             0.6205
388000                                  1247.97                                360                           360                             0.6205
248000                                  1007.51                                360                           360                             7.4955
508000                                  1905.01                                360                           360                             7.1205
365600                                  1637.59                                360                           360                             7.9955
132000                                   424.57                                360                           360                             0.6205
236000                                   860.42                                360                           360                             6.9955
723200                                  3164.01                                360                           360                             7.8705
400000                                  1011.43                                480                           480                             0.6205
544000                                  1870.01                                360                           360                             6.7455
192000                                   800.01                                360                           360                             7.6205
384000                                   970.97                                480                           480                             0.6205
556000                                  2432.51                                360                           360                             7.8705
504000                                  1621.07                                360                           360                             0.6205
504000                                  1732.51                                360                           360                             6.7455
282400                                  1147.26                                360                           360                             7.4955
718000                                  2565.01                                360                           360                             1.3705
336000                                    849.6                                480                           480                             0.6205
332000                                   839.48                                480                           480                             0.6205
524000                                  2347.09                                360                           360                             7.9955
559200                                  1413.98                                480                           480                             0.6205
376000                                   950.74                                480                           480                             0.6205
487200                                  1979.26                                360                           360                             7.4955
512000                                  2186.67                                360                           360                             7.7455
261600                                   841.41                                360                           360                             0.6205
214200                                   981.75                                360                           359                             8.1205
350300                                   885.76                                480                           480                             0.6205
116250                                   411.72                                360                           360                             6.8705
524000                                  1965.01                                360                           360                             7.1205
324000                                  1248.76                                360                           360                             7.2455
179200                                   576.38                                360                           360                             0.6205
184000                                   728.34                                360                           360                             7.3705
408000                                  1031.66                                480                           480                             0.6205
220752                                   558.19                                480                           480                             0.6205
344000                                  1106.44                                360                           360                             0.6205
400000                                     1750                                360                           360                             7.8705
268000                                  1060.84                                360                           360                             7.3705
375200                                  1328.84                                360                           360                             6.8705
329600                                   833.42                                480                           480                             0.6205
337250                                  1089.04                                360                           360                             6.4955
668000                                  2992.09                                360                           360                             7.9955
208000                                   866.67                                360                           360                             7.6205
156800                                   504.33                                360                           360                             0.6205
224000                                   816.67                                360                           360                             6.9955
468000                                  1901.26                                360                           360                             7.4955
352000                                  1576.67                                360                           360                             7.9955
249600                                   802.82                                360                           360                             0.6205
420400                                  1063.01                                480                           480                             0.6205
179060.53                                 651.2                                360                           359                             6.9955
264000                                  1072.51                                360                           360                             7.4955
403600                                  1261.26                                360                           360                             6.3705
463200                                     1930                                360                           359                             7.6205
234400                                    592.7                                480                           480                             0.6205
175701.64                                445.03                                480                           479                             7.8705
428800                                  1965.34                                360                           360                             8.1205
264000                                  1100.01                                360                           360                             7.6205
424000                                  1899.17                                360                           360                             7.9955
294400                                   946.91                                360                           360                             0.6205
376000                                  1527.51                                360                           360                             7.4955
489000                                  2338.33                                360                           360                             8.3705
380000                                  1222.24                                360                           360                             0.6205
135200                                   507.01                                360                           360                             7.1205
388000                                  1576.26                                360                           360                             7.4955
500000                                   1848.1                                360                           360                             1.6205
113600                                   414.17                                360                           360                             6.9955
225000                                   796.88                                360                           360                             6.8705
340000                                  1381.26                                360                           360                             7.4955
427500                                  1375.01                                360                           360                             0.6205
482972.1                                1556.74                                360                           360                             0.6205
438800                                  1109.54                                480                           480                             0.6205
396000                                   1567.5                                360                           359                             7.3705
189000                                   590.63                                360                           359                             6.3705
608000                                  2533.34                                360                           360                             7.6205
522400                                  2339.92                                360                           360                             7.9955
371200                                  1276.01                                360                           360                             6.7455
644000                                  1628.39                                480                           480                             0.6205
424000                                  1363.75                                360                           360                             0.6205
351200                                  1390.17                                360                           360                             7.3705
487200                                  1725.51                                360                           360                             6.8705
281523                                   905.49                                360                           360                             0.6205
217500                                   803.93                                360                           360                             1.6205
193800                                   585.44                                360                           360                             6.2455
286800                                  1284.63                                360                           360                             7.9955
711200                                   2287.5                                360                           360                             0.6205
280000                                  1166.67                                360                           360                             7.6205
622350                                  2001.73                                360                           360                             0.6205
243920                                   940.11                                360                           360                             7.2455
315992                                  1316.64                                360                           360                             7.6205
432000                                  1389.49                                360                           360                             0.6205
248000                                  1007.51                                360                           360                             7.4955
412500                                  1524.69                                360                           360                             1.6205
487200                                  1800.79                                360                           360                             1.6205
263200                                   846.56                                360                           360                             0.6205
232000                                   586.63                                480                           480                             0.6205
328000                                  1469.17                                360                           360                             7.9955
489600                                  1237.99                                480                           480                             0.6205
271200                                   872.29                                360                           360                             0.6205
376800                                  1211.94                                360                           360                             0.6205
367200                                  1181.06                                360                           359                             7.7455
396000                                   1273.7                                360                           360                             0.6205
341036                                  1492.04                                360                           360                             7.8705
240000                                      975                                360                           359                             7.4955
776000                                   3152.5                                360                           359                             7.4955
379700                                  1502.98                                360                           359                             7.3705
612000                                   2422.5                                360                           359                             7.3705
620000                                  2195.83                                360                           359                             6.8705
243750                                   914.06                                360                           359                             7.1205
956250                                  2417.94                                480                           479                             7.9955
401000                                  1583.33                                360                           359                             7.3705
650000                                  2090.66                                360                           359                             7.7455
308769.99                               1058.75                                360                           359                             6.7455
295000                                   983.33                                360                           359                             6.6205
286316.06                                923.11                                360                           359                             7.6205
397600                                  1283.92                                360                           359                             6.4955
410000                                  1409.38                                360                           359                             6.7455
423281.22                               1072.11                                480                           479                             7.7455
382500                                  1612.64                                360                           359                             7.9955
895150                                  3077.08                                360                           359                             6.7455
190999                                   482.95                                480                           479                             7.9955
456000                                  1466.68                                360                           359                             7.4955
322544.06                               1194.61                                360                           359                             7.9955
372000                                   1472.5                                360                           359                             7.3705
232000                                    942.5                                360                           359                             7.4955
473180                                  2261.67                                360                           358                             8.3705
445000                                   1715.1                                360                           359                             7.2455
164800                                   789.67                                360                           359                             8.3705
633750                                  3036.72                                360                           359                             8.3705
244000                                   991.25                                360                           359                             7.4955
200500                                   895.83                                360                           359                             7.9955
521300                                  2220.83                                360                           359                             7.7455
265000                                  1048.96                                360                           359                             7.3705
121800                                   469.44                                360                           359                             7.2455
255400                                  1064.17                                360                           359                             7.6205
376940                                  1370.83                                360                           359                             6.9955
222914                                  1044.91                                360                           359                             8.2455
529319.99                                  2090                                360                           358                             7.3705
180369.8                                 805.89                                360                           359                             7.9955
340000                                  1452.08                                360                           359                             7.7455
420000                                  1271.87                                480                           479                             7.3705
188000                                   604.68                                360                           359                             7.7455
404000                                  1299.42                                360                           359                             7.7455
733817                                  3286.89                                360                           359                             7.9955
372000                                   1782.5                                360                           359                             8.3705
219547.5                                 958.13                                360                           359                             7.8705
485950                                  2075.41                                360                           359                             7.7455
127400                                   477.75                                360                           359                             7.1205
300000                                     1250                                360                           359                             7.6205
284000                                   946.67                                360                           359                             6.6205
255900                                  1092.91                                360                           359                             7.7455
296000                                   748.45                                480                           479                             7.9955
1230000                                 3110.13                                480                           479                             7.7455
431123.24                               1596.76                                360                           359                             7.9955
432000                                  1389.48                                360                           359                             7.7455
324449.05                                821.78                                480                           479                             7.7455
348000                                  1119.31                                360                           359                             7.9955
340000                                  1093.57                                360                           359                             7.7455
200000                                   770.83                                360                           359                             7.2455
456000                                  1466.68                                360                           359                             7.3705
440000                                  1415.21                                360                           359                             7.2455
259120                                   833.44                                360                           359                             7.9955
237000                                   762.29                                360                           359                             7.9955
464000                                  1492.41                                360                           359                             7.9955
264800                                   669.56                                480                           479                             7.2455
488000                                   2287.5                                360                           359                             8.2455
520000                                  1672.53                                360                           359                             7.9955
412000                                  1716.67                                360                           359                             7.6205
557390                                  2606.25                                360                           359                             8.2455
91780.76                                 295.91                                360                           359                             7.7455
504000                                  1621.06                                360                           359                             7.9955
316000                                   799.03                                480                           479                             7.9955
237200                                    718.3                                480                           479                             7.2455
262500                                  1093.75                                360                           359                             7.6205
200000                                   643.28                                360                           359                             7.4955
418042.5                                1954.69                                360                           359                             8.2455
374534                                   1634.5                                360                           359                             7.8705
500000                                  1666.67                                360                           360                             6.6205
358000                                   905.23                                480                           480                             0.6205
556000                                  2490.42                                360                           360                             7.9955
183657.99                                648.84                                360                           359                             6.8705
308000                                    778.8                                480                           480                             0.6205
328000                                  1054.98                                360                           360                             0.6205
493214                                  2106.44                                360                           360                             7.7455
221000                                   828.76                                360                           360                             7.1205
655000                                  2865.63                                360                           360                             7.8705
448350                                  2008.24                                360                           360                             7.9955
620000                                  1567.71                                480                           480                             0.6205
283323.21                                913.46                                360                           359                             7.4955
500000                                   1608.2                                360                           359                             7.8705
432792                                  1532.81                                360                           360                             6.8705
616000                                   1981.3                                360                           360                             0.6205
493229.99                               2050.01                                360                           359                             7.6205
379450                                  1462.47                                360                           360                             7.2455
462645                                  1638.54                                360                           359                             6.8705
453600                                  1458.96                                360                           359                             7.7455
513280                                  2186.67                                360                           359                             7.7455
332000                                  1314.17                                360                           360                             7.3705
156800                                   702.34                                360                           360                             7.9955
302000                                  1132.51                                360                           360                             7.1205
272000                                  1105.01                                360                           360                             7.4955
172000                                   698.76                                360                           360                             7.4955
392000                                    991.2                                480                           480                             0.6205
551110                                  1772.59                                360                           360                             0.6205
215128                                   784.33                                360                           360                             6.9955
356800                                  1486.67                                360                           360                             7.6205
380000                                  1425.01                                360                           359                             7.1205
520498                                  2109.25                                360                           360                             7.4955
196000                                   816.67                                360                           360                             7.6205
456000                                     1805                                360                           360                             7.3705
391200                                     1630                                360                           360                             7.6205
382400                                  1434.01                                360                           360                             7.1205
344000                                  1361.67                                360                           360                             7.3705
203000                                   750.33                                360                           360                             1.6205
960000                                  3100.01                                360                           360                             6.4955
300000                                   1187.5                                360                           359                             7.3705
480000                                  1453.57                                480                           480                             1.6205
334000                                  1074.28                                360                           360                             0.6205
552000                                   2242.5                                360                           359                             7.4955
296740                                  1140.83                                360                           360                             7.2455
444000                                   1757.5                                360                           360                             7.3705
600000                                  1517.14                                480                           480                             0.6205
340000                                  1204.17                                360                           360                             6.8705
448000                                  1866.67                                360                           360                             7.6205
249920                                   859.11                                360                           360                             6.7455
260000                                  1137.51                                360                           359                             7.8705
383920                                  1439.71                                360                           360                             7.1205
428576.24                               1381.76                                360                           359                             7.8705
536000                                  1355.31                                480                           480                             0.6205
439200                                  1412.64                                360                           360                             0.6205
381469                                  1430.51                                360                           359                             7.1205
487500                                  2285.16                                360                           360                             8.2455
993000                                  3007.06                                480                           480                             1.6205
476000                                  1531.01                                360                           360                             0.6205
176000                                   566.09                                360                           360                             0.6205
422240                                  1560.69                                360                           360                             1.6205
419550                                  1349.44                                360                           360                             0.6205
287200                                   987.26                                360                           360                             6.7455
349600                                  1383.84                                360                           360                             7.3705
454400                                  1656.67                                360                           360                             6.9955
404000                                  1430.84                                360                           360                             6.8705
198000                                   636.85                                360                           359                             7.7455
290000                                  1147.92                                360                           360                             7.3705
290000                                  1117.71                                360                           360                             7.2455
326444                                  1122.16                                360                           360                             6.7455
342500                                  1177.35                                360                           359                             6.7455
468000                                  2047.51                                360                           360                             7.8705
270000                                   682.72                                480                           480                             0.6205
424000                                  1363.76                                360                           360                             0.6205
378750                                  1399.94                                360                           360                             1.6205
432000                                  1092.34                                480                           480                             0.6205
400000                                  1211.31                                480                           480                             1.6205
416000                                  1338.03                                360                           360                             0.6205
384000                                  1440.01                                360                           360                             7.1205
350319                                  1277.21                                360                           360                             6.9955
312000                                  1003.52                                360                           360                             0.6205
473520                                  2022.33                                360                           360                             7.7455
289486.4                                 931.11                                360                           360                             0.6205
344150                                   870.21                                480                           480                             0.6205
484100                                  2067.52                                360                           360                             7.7455
393000                                  1555.63                                360                           360                             7.3705
428000                                  1560.42                                360                           360                             6.9955
297600                                  1240.01                                360                           360                             7.6205
404800                                  1939.67                                360                           360                             8.3705
389452                                  1663.29                                360                           360                             7.7455
500000                                  2135.42                                360                           360                             7.7455
198000                                   731.85                                360                           360                             1.6205
360000                                     1425                                360                           360                             7.3705
208000                                   669.02                                360                           360                             0.6205
232000                                   894.17                                360                           360                             7.2455
200000                                   812.51                                360                           360                             7.4955
708000                                  2876.25                                360                           360                             7.4955
324000                                  1215.01                                360                           359                             7.1205
650000                                  3046.88                                360                           360                             8.2455
200000                                   643.28                                360                           360                             0.6205
267250                                   918.68                                360                           360                             6.7455
201600                                   714.01                                360                           360                             6.8705
292400                                  1005.13                                360                           360                             6.7455
220550                                   916.67                                360                           359                             7.6205
560397.49                               2096.26                                360                           359                             7.1205
593600                                  2287.84                                360                           359                             7.2455
483750                                  1464.92                                480                           480                             1.6205
316000                                  1316.67                                360                           360                             7.6205
248000                                   1007.5                                360                           360                             7.4955
350400                                  1460.01                                360                           360                             7.6205
186400                                   621.34                                360                           360                             6.6205
419600                                   1349.6                                360                           360                             0.6205
280000                                   847.92                                480                           480                             1.6205
272500                                  1007.22                                360                           360                             1.6205
440000                                  1695.84                                360                           360                             7.2455
292000                                   939.19                                360                           360                             0.6205
494400                                  1854.01                                360                           360                             7.1205
232000                                  1015.01                                360                           359                             7.8705
460000                                  1479.54                                360                           360                             0.6205
323400                                  1448.57                                360                           360                             7.9955
415600                                  1050.87                                480                           480                             0.6205
198320                                   805.68                                360                           360                             7.4955
539144                                  2246.44                                360                           360                             7.6205
276000                                   887.73                                360                           360                             0.6205
439200                                  1110.55                                480                           480                             0.6205
600000                                     2000                                360                           360                             6.6205
344000                                  1106.44                                360                           360                             0.6205
180450                                    787.5                                360                           359                             7.8705
216540                                      810                                360                           360                             7.1205
208000                                   525.95                                480                           480                             0.6205
325800                                  1187.82                                360                           360                             6.9955
428800                                  1652.67                                360                           360                             7.2455
156000                                   682.51                                360                           360                             7.8705
631200                                  2030.19                                360                           360                             0.6205
395000                                  1481.26                                360                           360                             7.1205
511676                                  2498.83                                360                           359                             8.4955
685200                                  1732.57                                480                           480                             0.6205
479000                                  1540.66                                360                           360                             0.6205
271200                                   960.51                                360                           360                             6.8705
268000                                  1312.08                                360                           359                             8.4955
197600                                   699.84                                360                           359                             6.8705
318000                                     1060                                360                           359                             6.6205
408000                                  1572.51                                360                           359                             7.2455
423000                                   1563.5                                360                           360                             1.6205
377500                                  1336.98                                360                           360                             6.8705
251488.56                                931.44                                360                           359                             7.7455
328000                                  1195.84                                360                           360                             6.9955
500000                                  1264.29                                480                           480                             0.6205
428000                                  1082.23                                480                           480                             0.6205
564000                                  2350.01                                360                           360                             7.6205
497121                                  1598.94                                360                           360                             0.6205
310000                                   968.76                                360                           360                             6.3705
563200                                  1811.48                                360                           360                             0.6205
328000                                  1054.98                                360                           360                             0.6205
384000                                     1400                                360                           360                             6.9955
303950                                   977.63                                360                           360                             0.6205
300000                                   964.92                                360                           360                             0.6205
450000                                  1447.38                                360                           359                             7.1205
580000                                  2054.17                                360                           360                             6.8705
615992                                  2502.47                                360                           360                             7.4955
312000                                   788.92                                480                           480                             0.6205
540000                                  1365.42                                480                           479                             7.7455
170030                                   690.75                                360                           360                             7.4955
400000                                  1666.67                                360                           360                             7.6205
249600                                  1014.01                                360                           360                             7.4955
400000                                  1011.43                                480                           480                             0.6205
496000                                  1860.01                                360                           359                             7.1205
456000                                     2090                                360                           360                             8.1205
432000                                     1980                                360                           360                             8.1205
232000                                    746.2                                360                           359                             7.8705
224000                                   840.01                                360                           360                             7.1205
423120                                  1069.89                                480                           480                             0.6205
207920                                   779.71                                360                           360                             7.1205
560000                                  1801.19                                360                           360                             0.6205
181600                                   699.92                                360                           360                             7.2455
650000                                  1643.57                                480                           480                             0.6205
393750                                  1640.63                                360                           360                             7.6205
340800                                  1096.15                                360                           360                             0.6205
380000                                  1504.17                                360                           360                             7.3705
378838.83                               1566.67                                360                           356                             7.6205
551600                                  1774.17                                360                           360                             0.6205
424878.51                               1076.16                                480                           479                             7.8705
244000                                   787.92                                360                           360                             6.4955
123200                                   423.51                                360                           360                             6.7455
340000                                  1239.59                                360                           360                             6.9955
295200                                   746.44                                480                           479                             7.8705
508150                                  1284.89                                480                           479                             7.7455
197600                                   843.92                                360                           360                             7.7455
1540000                                 6897.92                                360                           360                             7.9955
342270.14                               1239.59                                360                           355                             6.9955
312000                                   788.92                                480                           480                             0.6205
615000                                  2242.19                                360                           360                             6.9955
452000                                  1453.82                                360                           360                             0.6205
278335                                  1101.75                                360                           359                             7.3705
200000                                   791.67                                360                           360                             7.3705
172000                                   520.87                                480                           480                             1.6205
364000                                    920.4                                480                           480                             0.6205
528000                                  1698.26                                360                           360                             0.6205
488000                                  1233.94                                480                           480                             0.6205
202505                                   967.92                                360                           359                             8.3705
479020                                  1995.92                                360                           360                             7.6205
210000                                   635.94                                480                           480                             1.6205
399000                                  1620.94                                360                           359                             7.4955
416000                                  1733.34                                360                           360                             7.6205
568000                                  2130.01                                360                           360                             7.1205
122350                                   522.54                                360                           359                             7.7455
460000                                  1868.76                                360                           360                             7.4955
1680000                                 6825.01                                360                           360                             7.4955
365121                                  1559.38                                360                           359                             7.7455
608000                                  1955.57                                360                           360                             0.6205
348000                                   1377.5                                360                           360                             7.3705
524000                                  1965.01                                360                           360                             7.1205
275687.5                                 945.31                                360                           359                             6.7455
394584                                     1886                                360                           360                             8.3705
418999.11                               1350.89                                360                           359                             7.7455
484177.82                               1226.35                                480                           480                             0.6205
327600                                   828.36                                480                           480                             0.6205
364750                                  1291.83                                360                           360                             6.8705
228000                                   878.76                                360                           360                             7.2455
123000                                   294.69                                360                           360                             5.4955
244000                                  1067.51                                360                           360                             7.8705
282320                                  1293.97                                360                           360                             8.1205
368000                                   930.52                                480                           480                             0.6205
360977                                  1353.66                                360                           360                             7.1205
496000                                  1595.34                                360                           360                             0.6205
119800                                   474.21                                360                           360                             7.3705
480000                                     1900                                360                           360                             7.3705
231400                                   585.11                                480                           480                             0.6205
496000                                  1595.33                                360                           359                             7.7455
380000                                  1543.75                                360                           359                             7.4955
360000                                  1462.51                                360                           360                             7.4955
481199.99                               1550.01                                360                           359                             6.4955
280000                                  1020.84                                360                           360                             6.9955
716000                                  2075.22                                480                           480                             1.3705
319960                                   1133.2                                360                           360                             6.8705
465000                                  1718.74                                360                           360                             1.6205
248000                                   627.09                                480                           480                             0.6205
249600                                   802.82                                360                           360                             0.6205
397920                                  1616.56                                360                           360                             7.4955
292000                                  1307.92                                360                           360                             7.9955
364910                                  1289.17                                360                           359                             6.8705
444500                                  1759.48                                360                           359                             7.3705
436000                                  1816.67                                360                           360                             7.6205
530732.21                               1711.12                                360                           360                             0.6205
240000                                   771.94                                360                           360                             0.6205
344000                                  1576.67                                360                           360                             8.1205
131000                                   518.55                                360                           360                             7.3705
316000                                  1316.67                                360                           360                             7.6205
112000                                   360.24                                360                           360                             0.6205
332000                                  1279.58                                360                           359                             7.2455
152000                                   384.35                                480                           480                             0.6205
316000                                  1283.76                                360                           359                             7.4955
479200                                  1211.69                                480                           480                             0.6205
352000                                  1132.18                                360                           360                             0.6205
320799.99                               1233.34                                360                           359                             7.2455
404000                                  1021.54                                480                           480                             0.6205
292000                                   939.19                                360                           360                             0.6205
549369.99                               2454.59                                360                           359                             7.9955
428000                                  2050.83                                360                           359                             8.3705
396990                                  1691.25                                360                           359                             7.7455
468000                                  1901.26                                360                           359                             7.4955
388671.56                               1253.11                                360                           359                             7.7455
384000                                   1235.1                                360                           360                             0.6205
202545.1                                 883.93                                360                           359                             7.8705
323200                                  1548.67                                360                           360                             8.3705
427200                                  1080.21                                480                           480                             0.6205
210675                                   768.09                                360                           360                             6.9955
270000                                  1096.88                                360                           359                             7.4955
368000                                  1183.64                                360                           360                             0.6205
428800                                  1084.25                                480                           480                             0.6205
648000                                  2084.23                                360                           360                             0.6205
318669.43                               1100.01                                360                           360                             6.7455
215200                                   896.67                                360                           360                             7.6205
400000                                  1625.01                                360                           360                             7.4955
518958.75                               1314.45                                480                           480                             0.6205
424000                                  1545.84                                360                           360                             6.9955
329920                                  1061.15                                360                           359                             7.8705
286515.58                                923.75                                360                           360                             0.6205
588000                                  2388.76                                360                           360                             7.4955
459160                                  1161.02                                480                           480                             0.6205
432000                                  1389.49                                360                           360                             0.6205
624758                                  2207.17                                360                           359                             6.8705
476000                                  2231.25                                360                           360                             8.2455
359960                                  1499.84                                360                           360                             7.6205
589470                                  3001.25                                360                           359                             8.7455
476000                                  1685.83                                360                           359                             6.8705
321600                                   813.19                                480                           480                             0.6205
476000                                  1203.59                                480                           480                             0.6205
148369.99                                647.51                                360                           359                             7.8705
288000                                   872.14                                480                           480                             1.6205
247500                                  1134.38                                360                           360                             8.1205
280800                                  1374.75                                360                           360                             8.4955
414034.83                                1330.3                                360                           357                             7.8705
710083.29                                1801.6                                480                           479                             6.9955
303275.55                                977.78                                360                           358                             7.7455
372000                                  1433.76                                360                           360                             7.2455
236000                                   596.75                                480                           480                             0.6205
170881.01                                777.34                                360                           356                             8.1205
347805.75                               1366.42                                360                           356                             7.3705
399997.5                                1579.38                                360                           360                             7.3705
1331250                                 4281.83                                360                           359                             7.7455
359920                                  1424.69                                360                           360                             7.3705
544000                                  1375.54                                480                           479                             7.8705
512500                                  1295.89                                480                           479                             7.3705
379000                                  1147.71                                480                           480                             1.6205
264000                                   667.54                                480                           480                             0.6205
195000                                    627.2                                360                           360                             0.6205
316000                                  1016.39                                360                           360                             0.6205
495000                                  1829.62                                360                           360                             1.6205
236000                                   759.07                                360                           359                             7.7455
296797                                  1051.16                                360                           360                             6.8705
400000                                  1286.56                                360                           360                             0.6205
400000                                  1011.42                                480                           480                             0.6205
379000                                  1658.13                                360                           360                             7.8705
388000                                   981.09                                480                           480                             0.6205
500000                                  2291.67                                360                           360                             8.1205
203513.86                                656.14                                360                           359                             7.7455
349600                                  1124.46                                360                           359                             7.8705
389000                                  1823.44                                360                           360                             8.2455
470795.39                               1517.88                                360                           359                             7.8705
424000                                  1567.19                                360                           359                             7.8705
252000                                   810.54                                360                           359                             7.6205
194000                                   623.98                                360                           359                             7.7455
234400                                   753.93                                360                           359                             7.7455
975000                                  3483.13                                360                           359                             1.3705
207200                                   820.17                                360                           359                             7.3705
340000                                  1093.57                                360                           359                             7.8705
650000                                  1643.57                                480                           480                             0.6205
228000                                   576.52                                480                           479                             7.7455
342400                                   865.78                                480                           480                             0.6205
211000                                   678.66                                360                           360                             0.6205
459746.75                               1163.14                                480                           480                             0.6205
178320                                   798.73                                360                           360                             7.9955
580000                                  1865.51                                360                           359                             7.7455
180449.99                                693.76                                360                           359                             7.2455
348100                                  1232.86                                360                           360                             6.8705
349600                                  1124.46                                360                           360                             0.6205
431250                                  1593.98                                360                           359                             7.8705
391016                                  1507.05                                360                           360                             7.2455
216000                                   694.75                                360                           360                             0.6205
476000                                  1203.59                                480                           479                             7.4955
400000                                  1500.01                                360                           360                             7.1205
574400                                  1452.41                                480                           479                             7.8705
332950                                  1317.93                                360                           360                             7.3705
275532.12                                697.88                                480                           479                             7.4955
650400                                  2506.75                                360                           359                             7.2455
288400                                   1291.8                                360                           360                             7.9955
508800                                  1636.51                                360                           360                             0.6205
147200                                   372.21                                480                           480                             0.6205
152000                                   384.35                                480                           480                             0.6205
185600                                   870.01                                360                           360                             8.2455
297500                                  1115.63                                360                           360                             7.1205
181600                                   624.26                                360                           360                             6.7455
152800                                   557.08                                360                           360                             6.9955
545360                                  2493.33                                360                           360                             8.1205
596800                                  2424.51                                360                           359                             7.4955
196000                                   939.17                                360                           360                             8.3705
562252                                  2167.02                                360                           360                             7.2455
370000                                  1464.59                                360                           359                             7.3705
540000                                  2193.76                                360                           360                             7.4955
348000                                  1558.75                                360                           360                             7.9955
440000                                  1415.21                                360                           359                             7.8705
424000                                  1363.75                                360                           359                             7.8705
234002.63                                 592.7                                480                           479                             7.8705
237600                                   866.25                                360                           360                             6.9955
813750                                  2617.34                                360                           360                             0.6205
456000                                  1995.01                                360                           360                             7.8705
279200                                   898.02                                360                           359                             7.7455
93600                                       429                                360                           360                             8.1205
295135.99                               1012.01                                360                           359                             6.7455
248387.41                               1135.61                                360                           359                             8.1205
232000                                   821.67                                360                           360                             6.8705
580415.52                               1873.23                                360                           359                             7.8705
316000                                  1250.83                                360                           359                             7.3705
472000                                  1720.84                                360                           360                             6.9955
177600                                   449.07                                480                           479                             7.9955
500000                                  2291.67                                360                           359                             8.1205
265000                                   966.15                                360                           359                             6.9955
151500                                   458.78                                480                           479                             7.9955
500000                                   1608.2                                360                           359                             7.3705
168420                                    717.5                                360                           359                             7.7455
190000                                   771.88                                360                           359                             7.4955
365812.5                                1444.79                                360                           359                             7.3705
426640                                  1372.24                                360                           359                             7.9955
600000                                   2812.5                                360                           359                             8.2455
400000                                  1478.48                                360                           359                             7.7455
489000                                  1572.82                                360                           359                             7.4955
650000                                  2090.66                                360                           359                             7.7455
492000                                   2152.5                                360                           359                             7.8705
355526.98                               1316.77                                360                           359                             7.9955
291304.14                                939.19                                360                           359                             7.9955
311000                                  1295.83                                360                           359                             7.6205
352000                                  1132.17                                360                           359                             7.9955
650000                                  2090.66                                360                           359                             7.9955
521600                                  1677.67                                360                           359                             7.9955
311256.48                               1003.52                                360                           359                             7.9955
131900                                   424.24                                360                           359                             7.7455
247579.59                                627.08                                480                           479                             7.9955
275342.27                                887.73                                360                           359                             6.8705
374400                                     1404                                360                           359                             7.1205
449600                                  1446.09                                360                           359                             7.9955
161402.5                                 721.15                                360                           359                             7.9955
320000                                  1182.78                                360                           359                             7.7455
1000000                                  3216.4                                360                           359                             7.9955
456000                                  1466.68                                360                           359                             7.9955
174300                                   560.62                                360                           359                             7.4955
156000                                    747.5                                360                           359                             8.3705
398547.97                               1284.95                                360                           359                             8.2455
371010                                   1196.5                                360                           359                             7.9955
463058.3                                1715.03                                360                           358                             7.9955
436449.68                               1611.54                                360                           357                             7.9955
546887.82                               2025.51                                360                           358                             7.9955
289308.92                                932.75                                360                           359                             7.7455
404000                                  1893.75                                360                           359                             8.2455
260000                                   657.43                                480                           479                             7.9955
412000                                  1716.67                                360                           359                             7.6205
376540.6                                 953.72                                480                           479                             7.7455
748212.7                                 2412.3                                360                           359                             7.6205
478757.2                                2295.21                                360                           358                             8.3705
648000                                  1638.51                                480                           479                             7.7455
209842.9                                 716.28                                360                           356                             6.7455
417790.55                                1058.2                                480                           479                             7.7455
464000                                  1173.25                                480                           479                             7.9955
1000000                                 3958.33                                360                           359                             7.3705
500000                                   1848.1                                360                           359                             7.9955
440000                                  1415.21                                360                           359                             7.7455
498985.23                                1848.1                                360                           359                             7.9955
302925                                  1119.67                                360                           359                             7.8705
267000                                   986.88                                360                           359                             7.7455
610241.8                                2726.56                                360                           359                             7.9955
360452.8                                1614.53                                360                           359                             7.9955
405000                                  1560.94                                360                           359                             7.2455
650000                                  1643.56                                480                           479                             7.7455
416000                                  1051.88                                480                           479                             7.6205
520000                                  1314.85                                480                           479                             7.7455
251399.47                                810.53                                360                           359                             7.1205
313348                                   792.32                                480                           479                             7.9955
324000                                  1451.25                                360                           359                             7.9955
332830                                  1417.92                                360                           359                             7.7455
199660.96                                505.71                                480                           479                             7.7455
459220.19                               1163.14                                480                           479                             7.9955
100610.79                                428.79                                360                           359                             7.7455
240000                                   606.85                                480                           479                             7.4955
464400                                   2128.5                                360                           359                             8.1205
225000                                   948.61                                360                           359                             7.4955
552000                                  1395.77                                480                           479                             7.9955
377000                                  1393.47                                360                           359                             7.9955
607500                                  2721.09                                360                           359                             7.9955
352000                                  1686.67                                360                           359                             8.3705
480000                                     2150                                360                           359                             7.9955
269850                                   1208.7                                360                           359                             7.9955
280000                                  1254.17                                360                           359                             7.9955
238000                                    601.8                                480                           479                             7.7455
334750                                  1011.22                                360                           359                             6.2455
584000                                  1476.68                                480                           479                             7.7455
240000                                     1100                                360                           359                             8.1205
171707.5                                 434.91                                480                           479                             7.9955
512000                                  2186.67                                360                           359                             7.7455
608000                                  2247.29                                360                           359                             7.7455
448000                                     1680                                360                           359                             7.1205
432900                                  1600.08                                360                           359                             7.9955
500000                                  1264.28                                480                           479                             7.7455
127740.22                                473.11                                360                           359                             7.9955
455000                                  1681.77                                360                           359                             7.9955
180000                                   578.95                                360                           359                             7.9955
426664                                  1906.33                                360                           359                             7.9955
128100                                   507.06                                360                           359                             7.3705
270000                                   682.71                                480                           479                             7.9955
448000                                   1132.8                                480                           479                             7.7455
324000                                  1042.11                                360                           359                             7.6205
239428.07                                771.93                                360                           359                             7.4955
360000                                   1157.9                                360                           359                             7.9955
344000                                  1106.44                                360                           359                             7.9955
464000                                  1715.03                                360                           359                             7.7455
432000                                  1596.76                                360                           359                             7.9955
578400                                  1462.52                                480                           479                             7.9955
315000                                    796.5                                480                           479                             7.9955
417000                                  1476.88                                360                           359                             6.8705
496000                                  1595.33                                360                           359                             7.9955
328000                                  1054.98                                360                           359                             6.9955
424000                                  1634.17                                360                           359                             7.2455
314720                                  1311.33                                360                           359                             7.6205
500000                                  2291.67                                360                           359                             8.1205
502798.94                               1621.06                                360                           359                             7.7455
252261                                  1051.09                                360                           359                             7.6205
368920                                     1495                                360                           359                             7.4955
408000                                  1031.65                                480                           479                             7.7455
548840                                  2458.35                                360                           359                             7.9955
160400                                   566.67                                360                           359                             6.8705
232580                                   845.83                                360                           359                             6.9955
517308.35                               1304.74                                480                           478                             7.7455
321054.81                                813.19                                480                           479                             7.9955
373600                                  1201.65                                360                           359                             7.3705
400000                                     1625                                360                           359                             7.4955
576000                                     2580                                360                           359                             7.9955
648000                                   2902.5                                360                           359                             7.9955
448000                                  2006.67                                360                           359                             7.9955
504000                                     2310                                360                           359                             8.1205
340000                                  1522.92                                360                           359                             7.9955
388000                                  1247.96                                360                           359                             7.1205
365000                                  1173.98                                360                           359                             6.9955
416250                                  1260.51                                480                           479                             7.9955
210400                                   964.33                                360                           359                             8.1205
263644                                  1208.37                                360                           359                             8.1205
1000000                                  3216.4                                360                           359                             7.6205
576000                                     2580                                360                           359                             7.9955
480830.47                                  1350                                360                           359                             5.9955
448000                                  1440.95                                360                           359                             6.9955
428000                                  1376.62                                360                           359                             7.4955
336000                                     1155                                360                           359                             6.7455
115000                                   503.13                                360                           359                             7.8705
178400                                    573.8                                360                           359                             7.9955
448000                                  1440.95                                360                           359                             7.9955
799200                                   3163.5                                360                           359                             7.3705
309600                                   782.84                                480                           479                             7.9955
361785.65                                916.35                                480                           479                             7.9955
277200                                   891.58                                360                           359                             7.9955
270000                                   868.43                                360                           359                             7.6205
384000                                   1235.1                                360                           359                             7.7455
360000                                   1157.9                                360                           359                             7.9955
978750                                  2474.83                                480                           479                             7.7455
224000                                   886.67                                360                           359                             7.3705
500000                                  1718.75                                360                           359                             6.7455
280000                                   900.59                                360                           359                             7.9955
500000                                  1514.13                                480                           479                             7.9955
208000                                   525.94                                480                           479                             7.7455
240000                                     1075                                360                           359                             7.9955
189600                                   849.25                                360                           359                             7.9955
178800                                   575.09                                360                           359                             7.8705
617875                                  2767.57                                360                           359                             7.9955
491000                                  1814.83                                360                           359                             7.7455
369200                                  1364.64                                360                           359                             7.9955
372800                                  1475.67                                360                           359                             7.3705
295200                                   746.43                                480                           479                             7.7455
552000                                     2530                                360                           359                             8.1205
180000                                   806.25                                360                           359                             7.9955
399110                                  1413.51                                360                           359                             6.8705
360900                                   1387.5                                360                           359                             7.2455
262572.77                                846.56                                360                           359                             7.7455
843750                                  2713.83                                360                           359                             7.7455
511132.05                               1294.62                                480                           479                             7.9955
259380.41                                836.26                                360                           359                             7.2455
231920                                   857.22                                360                           359                             7.9955
580800                                   2238.5                                360                           359                             7.2455
320800                                  1266.67                                360                           359                             7.3705
286664.88                                982.95                                360                           359                             6.7455
1000000                                 4166.67                                360                           359                             7.6205
340000                                  1558.33                                360                           359                             8.1205
343600                                  1324.29                                360                           359                             7.2455
393750                                  1599.61                                360                           359                             7.4955
495000                                  1829.62                                360                           359                             7.9955
317700                                   803.32                                480                           479                             7.9955
534400                                  2449.33                                360                           359                             8.1205
336927.86                                853.39                                480                           479                             7.7455
352000                                  1466.67                                360                           359                             7.6205
258392                                   888.22                                360                           359                             6.7455
218828.41                                554.26                                480                           479                             7.3705
560125.95                               1805.89                                360                           359                             7.2455
311920                                  1267.18                                360                           359                             7.4955
460000                                  1820.83                                360                           359                             7.3705
332000                                  1067.84                                360                           359                             7.6205
276000                                   697.88                                480                           479                             7.7455
288000                                   728.23                                480                           479                             7.7455
207504.32                                669.01                                360                           359                             7.6205
182659.51                                 835.1                                360                           359                             8.1205
319232                                  1026.78                                360                           359                             7.9955
382500                                  1553.91                                360                           359                             7.4955
635000                                  1605.64                                480                           479                             7.4955
540000                                  1995.95                                360                           359                             7.8705
1000000                                 2528.56                                480                           479                             7.4955
500000                                   1608.2                                360                           359                             7.9955
281227.5                                 907.67                                360                           359                             7.4955
347170.69                               1119.31                                360                           359                             7.7455
440000                                  1415.21                                360                           359                             7.6205
143656.84                                463.16                                360                           359                             7.9955
419895.25                               1555.17                                360                           359                             7.9955
467632.93                               1507.69                                360                           359                             7.7455
135200                                   434.86                                360                           359                             6.8705
75000                                    227.12                                480                           479                             7.9955
456000                                  1685.46                                360                           359                             7.4955
368000                                  1183.63                                360                           359                             7.7455
216000                                   546.17                                480                           479                             7.7455
415000                                  1049.35                                480                           479                             7.7455
426980.05                               1376.62                                360                           359                             7.7455
499152.39                               1264.28                                480                           479                             7.9955
340000                                  1093.57                                360                           359                             7.9955
448250                                  1961.09                                360                           359                             7.8705
300000                                     1375                                360                           359                             8.1205
159200                                   646.75                                360                           359                             7.4955
292105.95                               1081.88                                360                           358                             7.9955
260300.37                                836.26                                360                           357                             7.9955
201005.12                                685.79                                360                           356                             6.7455
400636.47                               1016.48                                480                           477                             7.7455
180800                                   457.16                                480                           479                             7.3705
1237500                                 5027.34                                360                           359                             7.4955
164000                                   734.58                                360                           359                             7.9955
212000                                   839.17                                360                           359                             7.3705
304000                                  1171.67                                360                           359                             7.2455
450000                                  1447.38                                360                           359                             6.9955
252000                                     1050                                360                           359                             7.6205
331326.19                               1227.14                                360                           359                             7.8705
984907.13                               2986.62                                480                           479                             7.9955
380000                                  1385.42                                360                           359                             6.9955
364000                                  1516.67                                360                           359                             7.6205
886000                                  3137.92                                360                           359                             6.8705
340000                                   859.71                                480                           479                             7.9955
435000                                  1585.94                                360                           359                             6.9955
497065                                  1963.33                                360                           359                             7.3705
396000                                     1815                                360                           359                             8.1205
1000000                                 4158.33                                360                           359                             7.6105
450000                                  1663.29                                360                           359                             7.7455
386250                                  1169.66                                480                           479                             7.9955
130000                                   528.13                                360                           359                             7.4955
263989                                  1043.42                                360                           359                             7.3705
387342.25                                981.08                                480                           479                             7.6205
428000                                   1872.5                                360                           359                             7.8705
605600                                  1947.85                                360                           359                             7.9955
196000                                   630.41                                360                           359                             7.7455
460000                                  1479.54                                360                           359                             7.9955
500000                                   1608.2                                360                           359                             7.9955
452000                                  1883.33                                360                           359                             7.6205
508000                                  2010.83                                360                           359                             7.3705
448000                                     1820                                360                           359                             7.4955
520000                                  1672.53                                360                           359                             7.9955
333600                                  1072.99                                360                           359                             7.6205
808000                                  2043.08                                480                           479                             6.7455
705000                                  2267.56                                360                           359                             6.7455
143192                                   433.63                                480                           479                             7.9955
231300                                   819.19                                360                           359                             6.8705
218400                                   807.25                                360                           359                             7.9955
282806.66                               1046.02                                360                           359                             7.9955
299992                                  1218.72                                360                           359                             7.4955
460000                                  1479.54                                360                           359                             7.9955
343416.85                                869.82                                480                           479                             7.7455
318795                                  1258.75                                360                           359                             7.3705
288500                                   729.49                                480                           479                             7.7455
312000                                   1332.5                                360                           359                             7.7455
538400                                     2019                                360                           359                             7.1205
480000                                  1543.87                                360                           359                             7.7455
148000                                   547.04                                360                           359                             7.9955
273845.85                                 882.9                                360                           359                             7.9955
600000                                   2687.5                                360                           359                             7.9955
508000                                  2328.33                                360                           359                             8.1205
233176.48                                969.15                                360                           359                             7.6205
223920                                   720.22                                360                           359                             7.2455
350000                                  1125.74                                360                           359                             7.2455
355396.5                                 900.17                                480                           479                             7.9955
512000                                  2346.67                                360                           359                             8.1205
279000                                   897.37                                360                           359                             7.7455
337600                                  1022.34                                480                           479                             7.8705
405000                                  1302.64                                360                           359                             7.4955
567200                                   1434.2                                480                           479                             7.9955
380753.1                                  964.9                                480                           479                             7.9955
396000                                     1815                                360                           359                             8.1205
416000                                  1338.02                                360                           359                             7.7455
466884.73                               1505.27                                360                           359                             7.7455
289722.5                                 963.33                                360                           359                             6.6205
495668                                  2271.81                                360                           359                             8.1205
231447.12                                746.21                                360                           359                             7.7455
254400                                      954                                360                           359                             7.1205
343416.85                                869.82                                480                           479                             7.7455
197598.15                                731.85                                360                           359                             7.9955
440000                                  1112.57                                480                           479                             7.6205
560000                                  1415.99                                480                           479                             7.9955
591200                                  1494.88                                480                           479                             7.7455
430250                                  1837.53                                360                           359                             7.7455
304760                                  1298.33                                360                           359                             7.7455
446740.53                                1132.8                                480                           479                             7.9955
228000                                   926.25                                360                           359                             7.4955
344000                                  1361.67                                360                           359                             7.3705
460000                                  1479.54                                360                           359                             7.7455
356250                                  1316.77                                360                           359                             6.8705
125606.99                                405.27                                360                           359                             7.7455
270000                                   997.97                                360                           359                             7.9955
245500                                   620.76                                480                           479                             7.7455
408780.36                               1318.72                                360                           359                             7.2455
61000                                    184.72                                480                           479                             7.8705
166000                                   533.92                                360                           359                             7.3705
440000                                  1112.57                                480                           479                             7.1205
520000                                  2383.33                                360                           359                             8.1205
447240.53                                1132.8                                480                           479                             7.9955
219920                                   665.98                                480                           479                             7.9955
462000                                  1399.05                                480                           479                             7.9955
239512.9                                 887.09                                360                           359                             7.9955
980000                                  4491.67                                360                           359                             8.1205
440000                                  1112.57                                480                           479                             7.9955
348000                                     1595                                360                           359                             8.1205
372000                                     1705                                360                           359                             8.1205
255566.02                                647.31                                480                           479                             7.7455
332000                                  1067.84                                360                           359                             7.4955
363350                                  1168.68                                360                           359                             7.9955
279232.98                                900.27                                360                           359                             7.3705
446250                                  1649.43                                360                           359                             7.7455
472500                                  1519.75                                360                           359                             7.9955
650000                                  2843.75                                360                           359                             7.8705
319457.53                                809.14                                480                           479                             7.4955
232000                                    746.2                                360                           359                             7.9955
848513                                  3889.02                                360                           359                             8.1205
376000                                   950.74                                480                           479                             7.7455
395313.29                               1001.31                                480                           479                             7.7455
416000                                  1051.88                                480                           479                             7.9955
495000                                  1251.64                                480                           479                             7.4955
648451.01                               2090.66                                360                           359                             7.8705
130500                                   419.74                                360                           359                             7.9955
404800                                     1302                                360                           359                             7.7455
344000                                  1106.44                                360                           359                             7.9955
510779.88                               1646.79                                360                           359                             7.9955
507500                                  1632.32                                360                           359                             7.7455
364000                                  1102.29                                480                           479                             7.7455
364000                                  1668.33                                360                           359                             8.1205
464000                                  1173.25                                480                           479                             7.8705
496000                                  1833.31                                360                           359                             7.8705
260650                                  1029.17                                360                           359                             7.3705
480000                                  1543.87                                360                           359                             7.4955
196200                                   631.06                                360                           359                             7.3705
220000                                   870.83                                360                           359                             7.3705
501456                                  1267.96                                480                           479                             7.6205
680000                                  3116.67                                360                           359                             8.1205
240000                                      925                                360                           359                             7.2455
296500                                  1173.65                                360                           359                             7.3705
459546                                     1910                                360                           359                             7.6205
424000                                  1363.75                                360                           359                             7.7455
241402                                  1078.58                                360                           359                             7.9955
379500                                  1541.72                                360                           359                             7.4955
407458.09                               1032.03                                480                           479                             7.4955
215200                                   896.67                                360                           359                             7.6205
279232.98                                900.27                                360                           359                             7.3705
156000                                   501.76                                360                           359                             7.9955
452000                                  2071.67                                360                           359                             8.1205
420000                                     1062                                480                           479                             7.9955
356000                                  1145.04                                360                           359                             7.7455
356800                                  1147.61                                360                           359                             6.7455
322647.85                               1194.99                                360                           358                             7.6205
416006.26                               1341.24                                360                           359                             7.9955
470774                                  2201.25                                360                           358                             8.2455
376000                                  1209.36                                360                           359                             7.9955
152000                                   561.82                                360                           359                             7.3705
297500                                   752.25                                480                           479                             7.3705
701600                                  3215.67                                360                           359                             8.1205
200000                                   643.28                                360                           359                             7.7455
359910                                   1517.4                                360                           359                             7.6205
395000                                   998.78                                480                           479                             7.7455
422000                                  1934.17                                360                           359                             8.1205
500000                                  1264.28                                480                           479                             7.6205
305000                                   771.21                                480                           479                             7.9955
149941.58                                483.75                                360                           359                             7.6205
189677.9                                 480.43                                480                           479                             7.3705
377200                                  1218.04                                360                           359                             6.4955
800000                                  3333.33                                360                           359                             7.6205
444800                                  1992.33                                360                           359                             7.9955
376000                                  1209.36                                360                           359                             7.4955
567037.11                               1436.22                                480                           479                             7.9955
213332                                   842.33                                360                           359                             7.3705
159200                                   512.06                                360                           359                             7.9955
328000                                  1212.35                                360                           359                             7.7455
268000                                   861.99                                360                           359                             7.3705
834080                                     2860                                360                           359                             6.7455
188442.75                                783.33                                360                           359                             7.6205
255389.93                                 823.4                                360                           359                             7.9955
418042.5                                 1737.5                                360                           359                             7.6205
173250                                   794.06                                360                           359                             8.1205
244800                                   618.99                                480                           479                             7.9955
149600                                   623.33                                360                           359                             7.6205
521300                                     1950                                360                           359                             7.1205
235387                                   978.33                                360                           359                             7.6205
165588.15                                638.25                                360                           359                             7.2455
552000                                  1395.77                                480                           479                             7.9955
871200                                  2202.88                                480                           479                             7.7455
276000                                   887.73                                360                           359                             7.9955
488000                                  1233.94                                480                           479                             7.4955
344860                                  1433.33                                360                           359                             7.6205
468750                                   1419.5                                480                           479                             7.7455
560000                                  2566.67                                360                           359                             8.1205
607212                                  1953.03                                360                           359                             7.4955
270274                                     1011                                360                           359                             7.1205
527602.04                               1954.09                                360                           359                             7.9955
280000                                    962.5                                360                           359                             6.7455
476000                                  1933.75                                360                           359                             7.4955
452627.97                               1834.22                                360                           359                             7.4955
400000                                  1541.67                                360                           359                             7.2455
417000                                  1650.63                                360                           359                             7.3705
750000                                  2890.63                                360                           359                             7.2455
228570                                    902.5                                360                           359                             7.3705
760000                                  1921.71                                480                           479                             7.6205
134857.81                                520.31                                360                           359                             7.2455
464358                                     1930                                360                           359                             7.6205
650000                                  1643.56                                480                           479                             7.9955
498553.41                               1262.76                                480                           479                             7.9955
459000                                  1389.97                                480                           479                             7.9955
345600                                  1111.59                                360                           359                             7.9955
454400                                  1148.98                                480                           479                             7.9955
284919.4                                  918.6                                360                           359                             7.9955
240000                                      825                                360                           359                             6.7455
416800                                  1340.59                                360                           359                             7.3705
498486.25                               1846.25                                360                           359                             7.4955
480000                                     1850                                360                           359                             7.2455
158280                                   626.53                                360                           359                             7.3705
328000                                  1503.33                                360                           359                             8.1205
500000                                  2083.33                                360                           359                             7.6205
388000                                  1247.96                                360                           359                             7.4955
337600                                  1085.86                                360                           359                             7.2455
892000                                  2869.02                                360                           359                             7.7455
487950                                  1829.82                                360                           360                             7.1205
118150                                   380.02                                360                           360                             0.6205
264000                                  1072.51                                360                           360                             7.4955
344000                                   869.83                                480                           480                             0.6205
492760                                  1245.98                                480                           480                             0.6205
508000                                  1284.51                                480                           480                             0.6205
484900                                  1767.87                                360                           360                             6.9955
281600                                  1040.85                                360                           360                             1.6205
380000                                  1222.24                                360                           360                             0.6205
227200                                   875.67                                360                           360                             7.2455
569600                                  2551.34                                360                           360                             7.9955
349520                                  1747.61                                360                           360                             8.6205
188000                                   705.01                                360                           360                             7.1205
263920                                   962.21                                360                           360                             6.9955
315200                                  1280.51                                360                           360                             7.4955
792000                                  3217.51                                360                           360                             7.4955
195920                                   816.34                                360                           360                             7.6205
298400                                   959.78                                360                           360                             0.6205
428000                                  1738.76                                360                           360                             7.4955
396720                                  1446.38                                360                           360                             6.9955
312000                                   788.92                                480                           480                             0.6205
284000                                  1390.42                                360                           360                             8.4955
416000                                  1051.89                                480                           480                             0.6205
468000                                  1706.25                                360                           360                             6.9955
170908                                   549.71                                360                           360                             0.6205
200000                                   643.28                                360                           360                             0.6205
238800                                  1044.76                                360                           360                             7.8705
210400                                   832.84                                360                           360                             7.3705
342250                                  1100.82                                360                           360                             0.6205
345600                                  1296.01                                360                           360                             7.1205
308000                                  1122.92                                360                           360                             6.9955
393600                                     1435                                360                           360                             6.9955
346450                                  1114.33                                360                           360                             0.6205
312000                                  1267.51                                360                           360                             7.4955
238400                                   968.51                                360                           360                             7.4955
388000                                  1247.97                                360                           360                             0.6205
582400                                  1873.23                                360                           360                             0.6205
187200                                   602.11                                360                           360                             0.6205
377600                                  1214.52                                360                           360                             0.6205
272000                                  1020.01                                360                           360                             7.1205
481834                                  1907.26                                360                           360                             7.3705
440000                                  2016.67                                360                           360                             8.1205
533000                                  1887.71                                360                           360                             6.8705
204050                                   743.94                                360                           360                             6.9955
144000                                   463.17                                360                           360                             0.6205
129000                                   476.81                                360                           360                             1.6205
391200                                  1589.26                                360                           360                             7.4955
492000                                  1244.06                                480                           480                             0.6205
304000                                  1171.67                                360                           360                             7.2455
448000                                   1132.8                                480                           480                             0.6205
238500                                   722.24                                480                           480                             1.6205
350400                                  1314.01                                360                           360                             7.1205
667900                                  2852.49                                360                           360                             7.7455
312000                                  1202.51                                360                           360                             7.2455
888800                                  2858.74                                360                           360                             0.6205
216672                                   696.91                                360                           360                             0.6205
620000                                  1994.17                                360                           360                             0.6205
398400                                  1535.51                                360                           360                             7.2455
431200                                  1090.32                                480                           480                             0.6205
336000                                  1080.71                                360                           360                             0.6205
263120                                   986.71                                360                           360                             7.1205
736000                                  2990.01                                360                           360                             7.4955
215000                                   794.68                                360                           359                             7.9955
303383.03                               1123.64                                360                           359                             7.9955
362500                                   1434.9                                360                           360                             7.3705
340900                                  1136.34                                360                           360                             6.6205
160000                                   700.01                                360                           360                             7.8705
224000                                   863.34                                360                           360                             7.2455
284710                                  1124.17                                360                           359                             7.3705
200000                                   854.17                                360                           359                             7.7455
222022.98                                562.35                                480                           479                             7.7455
420000                                     1750                                360                           359                             7.6205
528337.93                                1703.4                                360                           359                             7.7455
550684.55                               1775.45                                360                           359                             7.9955
370000                                  1120.45                                480                           479                             7.7455
374463.95                                  1401                                360                           359                             7.1205
472000                                   1744.6                                360                           359                             7.9955
508000                                  1284.51                                480                           479                             7.8705
198429.46                                601.71                                480                           479                             7.9955
232000                                    746.2                                360                           359                             7.7455
464000                                  1405.11                                480                           479                             7.8705
1067500                                 2699.24                                480                           479                             7.8705
300000                                   964.92                                360                           359                             7.4955
460000                                  1700.25                                360                           359                             7.9955
356400                                   1336.5                                360                           359                             7.1205
950000                                  2402.13                                480                           479                             7.4955
400000                                  1286.56                                360                           359                             7.7455
408000                                   1572.5                                360                           359                             7.2455
162611.56                                524.27                                360                           359                             7.9955
345862.5                                1257.81                                360                           359                             6.9955
900000                                  2894.76                                360                           359                             7.7455
172000                                   680.83                                360                           359                             7.3705
597772.07                               1927.26                                360                           359                             7.4955
412000                                  1459.17                                360                           359                             6.8705
830589.57                               2103.76                                480                           479                             7.6205
1000000                                 4583.33                                360                           359                             8.1205
424000                                  1072.11                                480                           479                             7.7455
300000                                  1218.75                                360                           359                             7.4955
412500                                  1890.63                                360                           359                             8.1205
364003.7                                 1103.8                                480                           479                             7.9955
445600                                  1433.23                                360                           359                             7.2455
479920                                  2249.63                                360                           359                             8.2455
222400                                   822.03                                360                           359                             7.9955
1340500                                 4311.58                                360                           359                             7.7455
296250                                     1095                                360                           359                             7.9955
464000                                  1492.41                                360                           359                             7.9955
1000000                                  3216.4                                360                           359                             7.4955
234500                                   806.09                                360                           359                             6.7455
466400                                  2137.67                                360                           359                             8.1205
237200                                   815.38                                360                           359                             6.7455
647500                                  2082.62                                360                           359                             7.9955
435000                                  1317.29                                480                           479                             7.9955
424000                                  1363.75                                360                           359                             7.7455
276239.89                                890.94                                360                           359                             7.7455
615200                                     2307                                360                           359                             7.1205
588000                                  1891.24                                360                           359                             7.6205
411662.82                               1524.68                                360                           359                             7.9955
569263                                  1436.22                                480                           478                             7.3705
368000                                  1183.63                                360                           359                             7.4955
168420                                      630                                360                           359                             7.1205
1120000                                 3602.36                                360                           359                             7.7455
410000                                  1452.08                                360                           359                             6.8705
252000                                   810.53                                360                           359                             7.9955
410488                                     1664                                360                           359                             7.4955
199394.5                                  738.5                                360                           359                             7.8705
300000                                  1108.86                                360                           359                             7.7455
372000                                  1126.51                                480                           479                             7.9955
344719                                  1286.28                                360                           359                             7.8705
567037.11                               1436.22                                480                           479                             7.9955
269091.05                                1062.5                                360                           359                             7.3705
262000                                   955.21                                360                           359                             6.9955
560000                                  1801.18                                360                           359                             7.4955
350000                                  1125.74                                360                           359                             7.6205
320000                                  1266.67                                360                           359                             7.3705
202584.4                                  926.2                                360                           359                             8.1205
259472.32                                961.01                                360                           359                             7.7455
312000                                     1170                                360                           359                             7.1205
620000                                  2970.83                                360                           359                             8.3705
465600                                  1409.96                                480                           479                             7.9955
214936                                   960.33                                360                           359                             7.9955
184000                                    680.1                                360                           359                             7.3705
234523.06                                868.61                                360                           359                             7.9955
622500                                  2853.13                                360                           359                             8.1205
937500                                  3015.37                                360                           359                             7.6205
440000                                  1415.21                                360                           359                             7.9955
383997                                  1759.99                                360                           359                             8.1205
219475.72                                707.61                                360                           358                             7.9955
190910                                   914.78                                360                           359                             8.3705
359200                                  1496.67                                360                           359                             7.6205
94736.25                                 383.91                                360                           359                             7.4955
450000                                  1546.88                                360                           359                             6.7455
156900                                      523                                360                           359                             6.6205
942450                                  3031.29                                360                           359                             7.9955
139200                                    565.5                                360                           359                             7.4955
403315.13                               1021.54                                480                           479                             7.9955
587250                                  2170.59                                360                           359                             7.9955
112000                                   443.33                                360                           359                             7.3705
626400                                  2014.75                                360                           359                             7.7455
345000                                  1109.66                                360                           359                             7.7455
437355.26                               1410.07                                360                           359                             7.7455
650000                                  1643.56                                480                           479                             7.9955
139715.86                                517.47                                360                           359                             7.9955
435115.13                               1611.54                                360                           359                             7.7455
212800                                   842.33                                360                           359                             7.3705
103500                                   366.56                                360                           359                             6.8705
204000                                   828.75                                360                           359                             7.4955
360000                                   1157.9                                360                           359                             7.7455
836487.01                               2856.16                                360                           359                             6.9955
310000                                   938.76                                480                           479                             7.7455
300000                                   758.57                                480                           479                             7.9955
230000                                   958.33                                360                           359                             7.6205
584000                                  1878.37                                360                           359                             7.6205
179449.59                                578.67                                360                           359                             7.8705
279332.74                                900.59                                360                           359                             7.7455
412500                                  1524.68                                360                           359                             7.9955
719000                                  2920.94                                360                           359                             7.4955
472000                                  1429.34                                480                           479                             7.9955
736000                                  3373.34                                360                           360                             8.1205
225600                                   725.62                                360                           359                             7.7455
440000                                  1112.57                                480                           479                             7.8705
220000                                   893.75                                360                           359                             7.4955
261600                                  1008.26                                360                           360                             7.2455
299451.08                                758.47                                480                           479                             7.4955
368819.74                               1341.31                                360                           359                             6.9955
451233.76                               1142.91                                480                           479                             7.8705
387075.36                               1247.97                                360                           359                             7.7455
324000                                  1215.01                                360                           360                             7.1205
559200                                  2155.26                                360                           360                             7.2455
209100.51                                674.16                                360                           359                             7.7455
650000                                  1643.57                                480                           479                             7.7455
465600                                  1720.95                                360                           359                             7.7455
152299.8                                 680.48                                360                           359                             7.9955
423281.22                               1072.11                                480                           479                             7.8705
220000                                   813.17                                360                           360                             1.6205
567200                                  2717.84                                360                           359                             8.3705
922300                                  4504.17                                360                           360                             8.4955
344000                                  1254.17                                360                           359                             6.9955
244000                                   901.87                                360                           359                             7.2455
252000                                     1155                                360                           359                             8.1205
227613.48                                576.52                                480                           479                             7.7455
291304.14                                939.19                                360                           360                             0.6205
424000                                  1072.11                                480                           480                             0.6205
347748.13                               1341.26                                360                           359                             7.2455
200000                                   739.24                                360                           360                             1.6205
135200                                   492.92                                360                           359                             6.9955
463950                                  2223.09                                360                           359                             8.3705
274600                                  1172.78                                360                           359                             7.7455
140000                                    450.3                                360                           359                             7.7455
544000                                  1375.54                                480                           479                             7.8705
600000                                  2500.01                                360                           359                             7.6205
332000                                  1348.75                                360                           359                             7.4955
146765.99                                594.76                                360                           359                             7.4955
229210.41                                580.56                                480                           479                             7.7455
320000                                   809.14                                480                           479                             7.8705
382400                                   966.93                                480                           480                             0.6205
772000                                  3699.17                                360                           359                             8.3705
256000                                  1253.34                                360                           360                             8.4955
284710                                  1183.33                                360                           360                             7.6205
468000                                  1505.27                                360                           359                             7.8705
323450.75                                819.25                                480                           479                             0.6205
504000                                     2415                                360                           360                             8.3705
392177.99                               1467.01                                360                           359                             7.1205
271600                                  1131.67                                360                           359                             7.6205
105420.98                                267.02                                480                           479                             7.4955
210000                                   831.25                                360                           360                             7.3705
475000                                  1527.79                                360                           359                             7.7455
1500000                                 5625.01                                360                           360                             7.1205
568000                                  1436.23                                480                           479                             7.8705
2530000                                 8731.55                                360                           360                             1.1205
318000                                  1192.51                                360                           359                             7.1205
256000                                  1040.01                                360                           359                             7.4955
600000                                  2437.51                                360                           359                             7.4955
796000                                  3233.76                                360                           359                             7.4955
439000                                  1110.04                                480                           480                             0.6205
359142.1                                 1157.9                                360                           360                             0.6205
650000                                  1643.57                                480                           480                             0.6205
412000                                  1325.15                                360                           359                             7.8705
133000                                   560.74                                360                           360                             2.6205
248409.88                                802.81                                360                           360                             0.6205
641599.99                               2333.34                                360                           359                             6.9955
164000                                   632.09                                360                           359                             7.2455
230400                                      984                                360                           359                             7.7455
165600                                    655.5                                360                           359                             7.3705
504000                                     1995                                360                           359                             7.3705
340000                                   859.72                                480                           479                             7.8705
208000                                   931.67                                360                           359                             7.9955
667950                                  1688.95                                480                           479                             7.8705
383359.98                               1600.01                                360                           359                             7.6205
481200                                     2300                                360                           360                             8.3705
256000                                   647.31                                480                           479                             7.7455
263900                                  1429.46                                360                           360                             9.1205
282719.91                                716.09                                480                           479                             7.8705
500000                                  1264.29                                480                           479                             7.7455
360000                                   1687.5                                360                           359                             8.2455
504000                                  1621.06                                360                           359                             7.8705
330000                                  1061.41                                360                           360                             0.6205
137520                                   442.32                                360                           359                             7.8705
544000                                  1375.54                                480                           480                             0.6205
228000                                  1116.25                                360                           360                             8.4955
638915.05                               1618.28                                480                           479                             7.8705
225562.5                                 796.88                                360                           359                             6.8705
287490                                   728.23                                480                           479                             7.7455
440000                                  1650.01                                360                           360                             7.1205
212190.68                                643.45                                480                           479                             7.1205
254234                                  1030.25                                360                           360                             7.4955
290400                                   1270.5                                360                           359                             7.8705
432000                                  1092.34                                480                           479                             7.8705
172429.99                                680.84                                360                           359                             7.3705
392979.99                               1633.34                                360                           359                             7.6205
320000                                  1029.25                                360                           360                             0.6205
639920                                  2333.05                                360                           359                             6.9955
244000                                      915                                360                           359                             7.1205
160000                                   716.67                                360                           360                             7.9955
448000                                  1866.67                                360                           359                             7.6205
561537                                  1419.88                                480                           480                             0.6205
243586.36                                616.97                                480                           479                             7.8705
348689                                  1198.62                                360                           360                             6.7455
173185.88                                791.79                                360                           359                             8.1205
160116.03                                616.29                                360                           359                             7.2455
192000                                      760                                360                           360                             7.3705
420800                                  1797.17                                360                           359                             7.7455
328215.97                                1058.2                                360                           359                             7.7455
472000                                  2015.84                                360                           359                             7.7455
414000                                  1331.59                                360                           360                             0.6205
320800                                  1266.67                                360                           359                             7.3705
300000                                   1187.5                                360                           359                             7.3705
256000                                    823.4                                360                           360                             0.6205
217776                                   862.03                                360                           359                             7.3705
464979.58                               1664.76                                360                           359                             1.3705
212800                                   886.67                                360                           359                             7.6205
476000                                  2032.92                                360                           359                             7.7455
645721.57                               2835.01                                360                           359                             7.8705
428000                                  2006.26                                360                           359                             8.2455
300000                                  1108.86                                360                           360                             1.6205
493229.99                               2306.26                                360                           359                             8.2455
391500                                  1185.57                                480                           480                             1.6205
260800                                   659.45                                480                           479                             7.7455
488000                                  1982.51                                360                           359                             7.4955
372981.92                                940.62                                480                           479                             7.8705
244000                                   991.26                                360                           359                             7.4955
179200                                   576.38                                360                           360                             0.6205
327218.35                               1054.98                                360                           358                             7.8705
312000                                  1153.22                                360                           359                             7.3705
550585.16                               1762.58                                360                           359                             7.7455
253708.35                               1102.51                                360                           359                             7.8705
578617.82                               1865.51                                360                           360                             0.6205
320000                                  1366.67                                360                           360                             7.7455
494600                                  1250.63                                480                           479                             7.8705
404000                                  1299.42                                360                           359                             7.7455
394584                                     1804                                360                           360                             8.1205
389000                                  1251.18                                360                           360                             0.6205
155920                                   665.91                                360                           360                             7.7455
284710                                  1360.83                                360                           359                             8.3705
664000                                  2766.67                                360                           359                             7.6205
572000                                  1839.78                                360                           359                             7.7455
273000                                  1194.38                                360                           359                             7.8705
176000                                   733.34                                360                           359                             7.6205
271200                                  1186.51                                360                           360                             7.8705
480000                                  1213.71                                480                           478                             7.4955
266110.12                                674.02                                480                           478                             7.7455
412000                                  1041.77                                480                           480                             0.6205
312000                                  1267.51                                360                           360                             7.4955
417040                                  1993.33                                360                           358                             8.3705
589511                                  1490.62                                480                           480                             0.6205
576000                                     2820                                360                           360                             8.4955
167200                                   537.79                                360                           360                             0.6205
542400                                     2147                                360                           359                             7.3705
680800                                  2765.75                                360                           359                             7.4955
320000                                  1029.25                                360                           359                             7.7455
317600                                  1257.17                                360                           359                             7.3705
344000                                  1469.17                                360                           360                             7.7455
325000                                   1184.9                                360                           359                             6.9955
451568                                  1452.42                                360                           359                             7.7455
348000                                   1522.5                                360                           359                             7.8705
404562                                  1559.25                                360                           359                             7.2455
232500                                   859.37                                360                           359                             7.8705
414680                                  1555.06                                360                           360                             7.1205
232000                                   918.34                                360                           359                             7.3705
566400                                  1432.18                                480                           479                             7.7455
536538                                   2341.5                                360                           359                             7.8705
166400                                   814.67                                360                           359                             8.4955
383084.9                                 1235.1                                360                           359                             7.4955
468000                                  2193.76                                360                           359                             8.2455
202320                                    927.3                                360                           359                             8.1205
455097.48                               2042.51                                360                           359                             7.9955
136339.55                                623.34                                360                           359                             8.1205
572000                                  2323.76                                360                           359                             7.4955
263995                                  1237.48                                360                           359                             8.2455
360000                                  1157.91                                360                           359                             7.8705
264660                                   1127.5                                360                           359                             7.7455
580000                                  1865.51                                360                           360                             0.6205
309000                                  1190.94                                360                           359                             7.2455
176000                                   566.09                                360                           360                             0.6205
399200                                  1621.76                                360                           359                             7.4955
408000                                  1031.65                                480                           479                             7.8705
370524                                     1463                                360                           360                             7.3705
436000                                  1402.35                                360                           359                             7.1205
115718.33                                373.11                                360                           359                             7.7455
648000                                  2084.23                                360                           360                             0.6205
442348.84                               1120.41                                480                           479                             7.8705
540000                                  2193.76                                360                           359                             7.4955
268000                                   811.58                                480                           479                             7.6205
433600                                  1096.39                                480                           480                             0.6205
261750                                   967.48                                360                           360                             1.6205
600000                                  1517.14                                480                           480                             0.6205
368000                                  1801.67                                360                           360                             8.4955
631950                                   3028.1                                360                           359                             8.3705
396989.99                               1485.01                                360                           359                             7.1205
215737.99                                874.26                                360                           359                             7.4955
452000                                  1883.34                                360                           359                             7.6205
675000                                  2171.07                                360                           360                             0.6205
408000                                  1912.51                                360                           359                             8.2455
340461.08                                 858.7                                480                           478                             7.7455
334631.75                                847.58                                480                           478                             7.8705
419428.13                               1271.87                                480                           478                             7.7455
239513.28                                606.65                                480                           478                             7.8705
399046.31                               1286.56                                360                           359                             7.8705
501250                                  2135.42                                360                           360                             7.7455
376000                                   950.74                                480                           480                             0.6205
152780.99                                650.88                                360                           359                             7.7455
220550                                  1054.17                                360                           359                             8.3705
1985600                                 6618.67                                360                           360                             6.6205
310400                                  1261.01                                360                           360                             7.4955
720195.99                               2768.84                                360                           359                             7.2455
576665.43                               1852.64                                360                           358                             7.7455
596000                                  1507.02                                480                           480                             0.6205
558750                                  2000.24                                480                           479                             7.8705
296480.46                                959.77                                360                           360                             0.6205
720000                                  3000.01                                360                           360                             7.6205
511132.04                               1294.63                                480                           478                             0.6205
284709.99                               1360.84                                360                           358                             8.3705
469235.31                               1183.37                                480                           478                             7.8705
294590.65                                952.05                                360                           359                             7.7455
535091.36                               1355.31                                480                           478                             7.8705
295920                                  1202.18                                360                           359                             7.4955
418999.11                               1350.89                                360                           359                             7.7455
328000                                  1298.34                                360                           359                             7.3705
554417.59                                2246.7                                360                           358                             7.4955
379094.44                               1222.23                                360                           357                             7.7455
309957.65                                 995.8                                360                           358                             7.7455
247950                                   797.51                                360                           360                             0.6205
424984.82                               1370.18                                360                           359                             7.4955
504800                                  1623.64                                360                           359                             7.4955
544000                                  2096.67                                360                           359                             7.2455
302055.87                                766.66                                480                           479                             7.7455
281250                                    851.7                                480                           479                             7.9955
650000                                   2437.5                                360                           359                             7.1205
1000000                                 2528.56                                480                           479                             7.7455
234000                                   755.63                                360                           359                             6.4955
840000                                  2701.77                                360                           359                             7.7455
658427.18                               2122.82                                360                           358                             7.8705
650000                                  1968.37                                480                           479                             7.7455
339750                                  1092.77                                360                           359                             7.7455
970000                                   3119.9                                360                           359                             7.7455
212000                                      795                                360                           359                             7.1205
955699.83                               4582.03                                360                           358                             8.3705
496000                                  1595.33                                360                           359                             7.7455
206311.91                                766.96                                360                           359                             7.9955
175436.25                                656.25                                360                           359                             7.1205
600000                                  1517.14                                480                           479                             7.6205
642200                                  1623.84                                480                           479                             7.9955
367152.45                                930.51                                480                           479                             7.1205
351161.16                               1132.17                                360                           359                             7.4955
418999.11                               1350.89                                360                           358                             7.7455
825000                                  3049.36                                360                           359                             7.9955
224443.36                                831.64                                360                           358                             7.8705
213031.25                                819.01                                360                           359                             7.2455
530059.23                               1345.19                                480                           479                             7.9955
162000                                   641.25                                360                           359                             7.3705
200500                                   791.67                                360                           359                             7.3705
296740                                  1171.67                                360                           359                             7.3705
303253.33                                977.78                                360                           359                             7.7455
544000                                  1749.72                                360                           359                             7.9955
131685.44                                424.56                                360                           359                             7.2455
499319.2                                1514.13                                480                           479                             7.9955
1000000                                 2528.56                                480                           479                             7.9955
392811.66                               1455.38                                360                           358                             7.3705
131200                                      422                                360                           359                             7.7455
429479                                  1381.37                                360                           359                             7.7455
238594.1                                 769.36                                360                           359                             7.6205
500000                                   1608.2                                360                           359                             7.4955
410500                                   1243.1                                480                           479                             7.9955
266250                                  1053.91                                360                           359                             7.3705
408000                                  1508.05                                360                           359                             7.9955
324225.5                                1045.33                                360                           359                             7.7455
223758                                    976.5                                360                           359                             7.8705
360000                                   1157.9                                360                           359                             7.9955
207000                                   665.79                                360                           359                             7.6205
335000                                  1077.49                                360                           359                             7.9955
250000                                   924.05                                360                           359                             7.7455
255000                                   942.53                                360                           359                             7.7455
144000                                      645                                360                           359                             7.9955
360800                                  1160.48                                360                           359                             7.8705
474000                                  1728.13                                360                           359                             6.9955
350000                                  1276.04                                360                           359                             6.9955
465273.01                               1173.25                                480                           478                             7.9955
454400                                  1376.04                                480                           479                             7.7455
189600                                   849.25                                360                           359                             7.9955
680000                                  2187.15                                360                           359                             7.7455
308000                                   990.65                                360                           359                             7.3705
280000                                  1020.83                                360                           359                             6.9955
224500                                   888.65                                360                           359                             7.3705
380000                                  1222.23                                360                           359                             7.7455
365000                                   922.92                                480                           479                             7.4955
280000                                     1050                                360                           359                             7.1205
301500                                   969.74                                360                           359                             7.7455
472000                                  1193.48                                480                           479                             7.9955
312800                                   790.93                                480                           479                             7.9955
280000                                  1166.67                                360                           359                             7.6205
336000                                  1241.92                                360                           359                             7.2455




--------------------------------------------------------------------------------




TRUSTFEE                LPMI        MSERV          SERV_FEE            CURRENT_GROSS_COUPON
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  6.875
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    2
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                    2
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                    7
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  8.625
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  5.25
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  8.75
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                    7
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  6.875
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                    7
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  6.875
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  7.125
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  6.875
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  6.875
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                    7
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.625
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                    7
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.125
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  6.875
0.0045                     0            0             0.375                  7.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  1.75
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.125
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                    2
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                    2
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  8.75
0.0045                     0            0             0.375                    2
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.125
0.0045                     0            0             0.375                  1.75
0.0045                     0            0             0.375                    2
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  7.25
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.25
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  6.625
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  8.875
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    2
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    7
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    7
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    2
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                    7
0.0045                     0            0             0.375                  7.25
0.0045                     0            0             0.375                  8.75
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.125
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    2
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  6.875
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.125
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                    7
0.0045                     0            0             0.375                    2
0.0045                     0            0             0.375                    2
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                    7
0.0045                     0            0             0.375                    3
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  8.625
0.0045                     0            0             0.375                  7.125
0.0045                     0            0             0.375                    2
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.25
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.25
0.0045                     0            0             0.375                  6.75
0.0045                     0            0             0.375                  8.625
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  7.125
0.0045                     0            0             0.375                  7.25
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.25
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  6.875
0.0045                     0            0             0.375                  7.25
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                    7
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  6.875
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.125
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.125
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.125
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                    7
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.25
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                    7
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.125
0.0045                     0            0             0.375                  7.125
0.0045                     0            0             0.375                  6.75
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.125
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.125
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  1.75
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.25
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.25
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  6.875
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  6.75
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.75
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                    2
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  7.25
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  6.75
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.125
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.25
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    2
0.0045                     0            0             0.375                  6.625
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                    2
0.0045                     0            0             0.375                    2
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.25
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.125
0.0045                     0            0             0.375                    7
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  6.875
0.0045                     0            0             0.375                  7.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.75
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  8.75
0.0045                     0            0             0.375                  8.75
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  8.625
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.75
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                    7
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  8.625
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  8.625
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.625
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                    7
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.25
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  7.25
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  7.25
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                    2
0.0045                     0            0             0.375                  6.875
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                    2
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.25
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  7.125
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  8.625
0.0045                     0            0             0.375                    2
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    2
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.125
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  7.25
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  7.125
0.0045                     0            0             0.375                  7.125
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    2
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    2
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  8.75
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                    2
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  8.625
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.125
0.0045                     0            0             0.375                  7.25
0.0045                     0            0             0.375                  7.125
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                    2
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                    7
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    2
0.0045                     0            0             0.375                    2
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    7
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  8.875
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.25
0.0045                     0            0             0.375                  8.875
0.0045                     0            0             0.375                  7.25
0.0045                     0            0             0.375                    7
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                    2
0.0045                     0            0             0.375                  7.25
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  6.75
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  7.25
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  6.875
0.0045                     0            0             0.375                  7.125
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                    2
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  8.75
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                    2
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  7.125
0.0045                     0            0             0.375                  8.75
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.25
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  5.875
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  6.875
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  1.75
0.0045                     0            0             0.375                  7.25
0.0045                     0            0             0.375                    2
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.25
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.75
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.75
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.125
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.25
0.0045                     0            0             0.375                  8.625
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  9.125
0.0045                     0            0             0.375                  7.25
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                    2
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  8.875
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                    2
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    2
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.25
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.625
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  1.75
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  7.25
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  8.625
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  7.125
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.75
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  7.125
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  7.25
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.625
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.25
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.75
0.0045                     0            0             0.375                  8.625
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.625
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  8.75
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.75
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  6.625
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.25
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.25
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  6.375
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.125
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.25
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.125
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  7.125
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.25
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  7.25
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  7.99
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  7.125
0.0045                     0            0             0.375                  7.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.25
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                    7
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.25
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.125
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.625
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  6.875
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.125
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.125
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.125
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                    2
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                    9
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  8.875
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  7.25
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    2
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    2
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                    7
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.25
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  8.625
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.125
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  7.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.25
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  8.75
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.75
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.125
0.0045                     0            0             0.375                    7
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.25
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                    2
0.0045                     0            0             0.375                  8.75
0.0045                     0            0             0.375                  8.875
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                    2
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  8.75
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  8.75
0.0045                     0            0             0.375                  8.875
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  8.75
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                   1.5
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                    3
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  8.75
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                   9.5
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.625
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  8.875
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  7.25
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  7.125
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  1.75
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.625
0.0045                     0            0             0.375                    2
0.0045                     0            0             0.375                  8.625
0.0045                     0            0             0.375                    2
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.75
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.75
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  8.875
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.875
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.625
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                   8.5
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.625
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    2
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  8.875
0.0045                     0            0             0.375                  8.75
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  8.625
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.75
0.0045                     0            0             0.375                    7
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  8.75
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                    1
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  6.875
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  8.75
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.625
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.25
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  7.375
0.0045                     0            0             0.375                  7.75
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  7.875
0.0045                     0            0             0.375                   7.5
0.0045                     0            0             0.375                  8.125
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                  8.375
0.0045                     0            0             0.375                    8
0.0045                     0            0             0.375                  7.625




--------------------------------------------------------------------------------





CITY1                                    STATE       ZIP_CODE         PROPTYPE                          MATURITY_DATE
DIAMOND SPRINGS                          CA          95619            Single Family                          20460901
Solvang                                  CA          93463            Condominium                            20360901
Las Vegas                                NV          89149            PUD                                    20460901
Denver                                   CO          80228            Condominium                            20360901
North Hollywood                          CA          91605            Single Family                          20461001
Chesapeake                               VA          23323            PUD                                    20361001
Fort Lauderdale                          FL          33334            2-4 Family                             20361001
Pasadena                                 CA          91105            Single Family                          20461001
Wildomar                                 CA          92595            PUD                                    20361001
Seattle                                  WA          98106            Single Family                          20461001
Lake Forest                              CA          92630            Condominium                            20361001
Menifee                                  CA          92584            PUD                                    20361001
GARDEN GROVE                             CA          92840            Single Family                          20361001
San Jose                                 CA          95112            Single Family                          20361001
PALMDALE                                 CA          93550            Single Family                          20361001
West Sacramento                          CA          95691            Single Family                          20361001
BROOKLYN                                 NY          11236            2-4 Family                             20361001
Glendale                                 AZ          85308            Single Family                          20361001
Chicago                                  IL          60629            Single Family                          20361001
Rodeo                                    CA          94572            PUD                                    20361001
Las Vegas                                NV          89149            Condominium                            20361001
Las Vegas                                NV          89139            PUD                                    20361001
Silver Spring                            MD          20902            Single Family                          20361001
Stockton                                 CA          95206            Single Family                          20461001
Los Angeles                              CA          90035            PUD                                    20460801
Bakersfield                              CA          93312            Single Family                          20360901
Fremont                                  CA          94536            Single Family                          20360901
San Diego                                CA          92139            Single Family                          20360901
Union City                               CA          94587            Condominium                            20360901
Lehigh Acres                             FL          33971            Single Family                          20360901
Lehigh Acres                             FL          33971            Single Family                          20360901
Carlsbad                                 CA          92008            PUD                                    20460901
Sterling                                 VA          20166            PUD                                    20460901
Riverside                                CA          92507            Single Family                          20360901
Show Low                                 AZ          85901            PUD                                    20360901
Norwalk                                  CA          90650            Single Family                          20360901
Gold Canyon                              AZ          85218            PUD                                    20360901
Highlands Ranch                          CO          80129            PUD                                    20360901
Las Vegas                                NV          89178            Single Family                          20360901
Hayward                                  CA          94541            Single Family                          20360901
San Francisco                            CA          94117            Single Family                          20360901
Santa Clara                              CA          95051            PUD                                    20460901
Menifee                                  CA          92584            PUD                                    20460901
Reston                                   VA          20191            Townhouse                              20360901
Cape Coral                               FL          33909            Single Family                          20360901
Stockton                                 CA          95209            Single Family                          20360901
Fairview                                 TX          75069            PUD                                    20360901
Orlando                                  FL          32837            Townhouse                              20360901
Gardiner                                 WA          98382            Single Family                          20360901
Chula Vista                              CA          91910            Single Family                          20360901
Concord                                  CA          94520            Single Family                          20360901
San Leandro                              CA          94578            Single Family                          20460901
Los Angeles                              CA          90011            2-4 Family                             20360901
Northridge                               CA          91343            Single Family                          20460901
Seaside                                  CA          93955            Single Family                          20360901
Sacramento                               CA          95834            Single Family                          20360901
Hayward                                  CA          94544            Single Family                          20360901
Peoria                                   AZ          85382            PUD                                    20360901
Bristow                                  VA          20136            PUD                                    20460901
Cathedral City                           CA          92234            Single Family                          20360901
Chula Vista                              CA          91915            Condominium                            20460901
Sacramento                               CA          95842            Single Family                          20360901
STOCKTON                                 CA          95212            Single Family                          20360901
Helendale                                CA          92342            Single Family                          20360901
Bakersfield                              CA          93312            Single Family                          20360901
Pacifica                                 CA          94044            Single Family                          20360901
Santa Maria                              CA          93454            Single Family                          20360901
King City                                CA          93930            Single Family                          20360901
Emeryville                               CA          94608            Condominium                            20360901
San Diego                                CA          92107            Single Family                          20460901
Murrieta                                 CA          92562            Single Family                          20460901
Goleta                                   CA          93111            Single Family                          20360901
Salinas                                  CA          93907            Single Family                          20360901
Sacramento                               CA          95828            Single Family                          20360901
Portland                                 OR          97225            Single Family                          20360901
Santa Barbara                            CA          93111            Single Family                          20360901
Corona                                   CA          92880            Single Family                          20360901
Severna Park                             MD          21401            PUD                                    20460901
Fredericksburg                           VA          22406            PUD                                    20360901
Gaithersburg                             MD          20878            PUD                                    20360901
Orlando                                  FL          32807            Single Family                          20360901
North Highlands                          CA          95660            Single Family                          20360901
Miami                                    FL          33144            Single Family                          20360901
Norwalk                                  CA          90650            Single Family                          20360901
Oakland                                  CA          94609            2-4 Family                             20460901
Palmdale                                 CA          93550            Single Family                          20460901
Stockton                                 CA          95204            Single Family                          20460901
Mesa                                     AZ          85207            PUD                                    20360901
Corona                                   CA          92879            Single Family                          20360901
Chula Vista                              CA          91913            Single Family                          20360901
San Diego                                CA          92154            Single Family                          20460901
Scottsdale                               AZ          85255            Single Family                          20360901
Albuquerque                              NM          87111            Single Family                          20360901
Livermore                                CA          94550            Single Family                          20360901
San Jose                                 CA          95121            Single Family                          20360901
Napa                                     CA          94559            Single Family                          20360901
Woodland                                 CA          95776            Single Family                          20360901
Hillsboro                                OR          97123            PUD                                    20360901
Renton                                   WA          98056            Single Family                          20360901
Hercules                                 CA          94547            PUD                                    20360901
Oak View                                 CA          93022            Single Family                          20360901
Martinez                                 CA          94553            Single Family                          20360901
Woodinville                              WA          98072            Single Family                          20360901
San Leandro                              CA          94577            Single Family                          20360901
Cicero                                   IL          60804            Single Family                          20360901
Suitland                                 MD          20746            Townhouse                              20360901
GARDEN GROVE                             CA          92841            Condominium                            20360901
Amagansett                               NY          11930            Single Family                          20360901
Nashville                                TN          37217            Single Family                          20360901
Carson                                   CA          90746            Single Family                          20360901
Bellevue                                 WA          98006            Single Family                          20360901
Windermere                               FL          34786            PUD                                    20360901
Fort Bragg                               CA          95437            Single Family                          20460901
Ventura                                  CA          93003            Condominium                            20360901
APTOS                                    CA          95003            Single Family                          20360901
Paso Robles                              CA          93446            Single Family                          20360901
Montclair                                CA          91763            Condominium                            20360901
Hollister                                CA          95023            Single Family                          20360901
Kissimmee                                FL          34759            PUD                                    20360901
Citrus Heights                           CA          95610            Single Family                          20360901
Fontana                                  CA          92336            Single Family                          20360901
Indio                                    CA          92203            PUD                                    20360901
Lake Elsinore                            CA          92532            PUD                                    20360901
San Jose                                 CA          95121            Single Family                          20360901
Fairfield                                CA          94533            Single Family                          20360901
San Jose                                 CA          95125            PUD                                    20360901
Irvine                                   CA          92612            Condominium                            20460901
Port Hueneme                             CA          93041            Condominium                            20360901
Walnut Creek                             CA          94597            PUD                                    20360901
Santa Maria                              CA          93455            Single Family                          20460901
San Francisco                            CA          94121            Single Family                          20360901
Ceres                                    CA          95307            Single Family                          20360901
Santa Rosa                               CA          95409            Single Family                          20360901
Alameda                                  CA          94501            PUD                                    20360901
Burbank                                  CA          91505            2-4 Family                             20460901
Fairfield                                CA          94533            PUD                                    20460901
Chula Vista                              CA          91913            PUD                                    20360901
San Diego                                CA          92130            Condominium                            20360901
Davenport                                FL          33897            Condominium                            20360901
Pacoima                                  CA          91331            Single Family                          20360901
Alta Loma                                CA          91737            Single Family                          20460901
Phoenix                                  AZ          85051            2-4 Family                             20360901
Rialto                                   CA          92376            Single Family                          20360901
Lake Forest                              CA          92630            PUD                                    20360901
Portland                                 OR          97219            Single Family                          20360901
San Lorenzo                              CA          94580            PUD                                    20360901
Hayward                                  CA          94545            Single Family                          20360901
Antioch                                  CA          94509            Single Family                          20361001
WHITTIER                                 CA          90603            Single Family                          20461001
Murrieta                                 CA          92563            Single Family                          20361001
PHOENIX                                  AZ          85007            Single Family                          20361001
PITTSBURG                                CA          94565            Single Family                          20461001
Woodbridge                               VA          22193            Single Family                          20361001
Boca Raton                               FL          33433            Condominium                            20361001
Loxahatchee                              FL          33470            Single Family                          20361001
Mesa                                     AZ          85205            PUD                                    20360901
Turlock                                  CA          95380            Single Family                          20360901
Salinas                                  CA          93905            Single Family                          20360901
Newark                                   CA          94560            Single Family                          20460901
Henderson                                NV          89015            Single Family                          20460901
Olympia                                  WA          98503            Single Family                          20360901
Henderson                                NV          89015            PUD                                    20360901
North Las Vegas                          NV          89031            PUD                                    20360901
Phoenix                                  AZ          85040            Single Family                          20360901
Deltona                                  FL          32725            Single Family                          20360901
Henderson                                NV          89012            PUD                                    20360901
Pioneer                                  CA          95666            Single Family                          20360901
San Francisco                            CA          94112            Single Family                          20360901
Las Vegas                                NV          89122            PUD                                    20360901
Ventura                                  CA          93003            Condominium                            20360901
San Miguel                               CA          93451            Single Family                          20360901
Pollock Pines                            CA          95726            Single Family                          20360901
Riverside                                CA          92503            Townhouse                              20360901
Tucson                                   AZ          85710            Single Family                          20360901
Tracy                                    CA          95376            Single Family                          20360901
Victorville                              CA          92394            Single Family                          20360901
Oakland                                  CA          94607            Single Family                          20360901
SUMNER                                   WA          98391            Single Family                          20460901
Los Angeles                              CA          90043            Single Family                          20360901
Fremont                                  CA          94536            Condominium                            20360901
Oakland                                  CA          94603            Single Family                          20360901
Oakland                                  CA          94605            Single Family                          20360901
Concord                                  CA          94518            Condominium                            20360901
Daly City                                CA          94014            Single Family                          20460901
Daly City                                CA          94014            Single Family                          20460901
Fremont                                  CA          94538            Single Family                          20460901
Canton                                   GA          30114            PUD                                    20360901
San Leandro                              CA          94577            Single Family                          20360901
Lake Havasu City                         AZ          86404            Single Family                          20360901
Tolleson                                 AZ          85353            PUD                                    20360901
Laveen                                   AZ          85339            PUD                                    20360901
Battle Ground                            WA          98604            Single Family                          20360901
Anaheim                                  CA          92801            Single Family                          20460901
Salinas                                  CA          93905            Single Family                          20360901
CERES                                    CA          95351            Single Family                          20360901
Tucson                                   AZ          85711            PUD                                    20360901
Carlsbad                                 CA          92011            PUD                                    20460901
Stockton                                 CA          95209            PUD                                    20460901
Salinas                                  CA          93906            Single Family                          20460901
Mission Viejo                            CA          92691            Single Family                          20360901
Los Angeles                              CA          90004            Condominium                            20360901
Gainesville                              VA          20155            PUD                                    20360901
Ocala                                    FL          34480            PUD                                    20360901
Woodbury                                 MN          55129            PUD                                    20360901
Orlando                                  FL          32832            PUD                                    20460701
Medford                                  OR          97504            Single Family                          20360901
Falls Church                             VA          22042            Townhouse                              20360901
Diamond Bar                              CA          91765            Condominium                            20360901
SUN VALLEY                               CA          91352            Single Family                          20360901
Gainesville                              VA          20155            PUD                                    20360701
Duarte                                   CA          91010            Single Family                          20460801
Newark                                   NJ          7104             2-4 Family                             20360701
Vallejo                                  CA          94589            Single Family                          20460901
Sacramento                               CA          95842            Condominium                            20360901
Sunrise                                  FL          33326            PUD                                    20461001
Glendale                                 CA          91205            Single Family                          20360801
Chula Vista                              CA          91910            Single Family                          20361001
Broomfield                               CO          80020            PUD                                    20360901
Tustin                                   CA          92780            Single Family                          20360801
Ashland                                  OR          97520            PUD                                    20360901
Burbank                                  CA          91506            Single Family                          20460901
Stockton                                 CA          95210            PUD                                    20360901
Scottsdale                               AZ          85259            Single Family                          20460901
Phoenix                                  AZ          85041            PUD                                    20360901
Glendale                                 AZ          85305            Single Family                          20360901
Richmond                                 CA          94804            Single Family                          20360901
Fresno                                   CA          93725            Single Family                          20360901
Bullhead City                            AZ          86442            Single Family                          20460901
Pomona                                   CA          91768            PUD                                    20460901
Sunnyvale                                CA          94086            Single Family                          20360901
Mesa                                     AZ          85210            Single Family                          20360901
Bullhead City                            AZ          86442            Single Family                          20460901
Santa Rosa                               CA          95409            Single Family                          20360901
El Cajon                                 CA          92019            Single Family                          20460901
Petaluma                                 CA          94954            Single Family                          20360901
GLENDALE                                 AZ          85310            PUD                                    20360901
Phoenix                                  AZ          85021            Single Family                          20360901
Bullhead City                            AZ          86442            Single Family                          20460901
San Bernardino                           CA          92411            Single Family                          20360901
San Leandro                              CA          94578            Condominium                            20360901
Los Angeles                              CA          90044            2-4 Family                             20360901
Oakland                                  CA          94603            Single Family                          20360901
Gardena                                  CA          90247            2-4 Family                             20360901
San Diego                                CA          92154            PUD                                    20360901
Rosemead                                 CA          91770            Single Family                          20461001
Bassett                                  CA          91746            Single Family                          20360701
Hercules                                 CA          94547            Single Family                          20460901
Orange                                   CA          92867            Single Family                          20460701
Garden Grove                             CA          92841            Single Family                          20460701
Naples                                   FL          34120            PUD                                    20361001
Las Vegas                                NV          89145            Single Family                          20361001
North Las Vegas                          NV          89086            PUD                                    20461001
Osprey                                   FL          34229            Single Family                          20361001
Clarksburg                               MD          20871            PUD                                    20361001
Glendale                                 AZ          85304            Single Family                          20361001
Woodbridge                               VA          22193            PUD                                    20361001
Farmingville                             NY          11738            Single Family                          20361001
Union City                               CA          94587            Single Family                          20361001
Murrieta                                 CA          92562            Single Family                          20361001
Germantown                               MD          20875            Condominium                            20461001
Glendale                                 AZ          85310            PUD                                    20361001
Hollywood                                FL          33021            Single Family                          20461001
Bloomington                              MN          55420            Single Family                          20361001
San Ramon                                CA          94583            PUD                                    20461001
Long Beach                               CA          90805            Condominium                            20461001
SAN JOSE                                 CA          95127            Single Family                          20461001
Miami                                    FL          33186            Single Family                          20461001
STAFFORD                                 VA          22556            Single Family                          20361001
Walnut Creek                             CA          94596            Single Family                          20361001
Irvine                                   CA          92620            Condominium                            20361001
Palmdale                                 CA          93551            Single Family                          20361001
Mesa                                     AZ          85207            PUD                                    20361001
Chula Vista                              CA          91911            Single Family                          20361001
Tarzana                                  CA          91335            Single Family                          20361001
Galt                                     CA          95632            Single Family                          20361001
Alexandria                               VA          22309            Single Family                          20461001
Gilbert                                  AZ          85234            PUD                                    20361001
Las Vegas                                NV          89142            Single Family                          20361001
Phoenix                                  AZ          85086            PUD                                    20361001
Las Vegas                                NV          89123            Condominium                            20361001
Rancho Cucamonga                         CA          91739            Single Family                          20361001
Alexandria                               VA          22309            PUD                                    20361001
Rahway                                   NJ          7065             Single Family                          20361001
STEVENSVILLE                             MD          21666            Single Family                          20361001
Long Beach                               CA          90805            Single Family                          20361001
MARYSVILLE                               WA          98270            PUD                                    20361001
Los Angeles                              CA          90032            Single Family                          20361001
Garden Grove                             CA          92841            Single Family                          20361001
Higley                                   AZ          85236            PUD                                    20361001
Chantilly                                VA          20152            PUD                                    20361001
LOS ANGELES                              CA          91344            Single Family                          20361001
Cypress                                  CA          90630            PUD                                    20361001
Brooklyn Center                          MN          55430            Single Family                          20361001
GLENDORA                                 CA          91740            Single Family                          20361001
San Clemente                             CA          92672            Condominium                            20361001
Inglewood                                CA          90302            Single Family                          20361001
POMONA                                   CA          91768            Single Family                          20361001
Chula Vista                              CA          91915            Condominium                            20461001
FRESNO                                   CA          93722            PUD                                    20361001
Burbank                                  CA          91505            Single Family                          20361001
Manassas                                 VA          20109            Single Family                          20361001
San Diego                                CA          92124            PUD                                    20461001
Palmdale                                 CA          93551            Single Family                          20361001
Naples                                   FL          34120            PUD                                    20361001
Glendale                                 CA          91206            Single Family                          20361001
Sterling                                 VA          20164            Single Family                          20361001
Apache Junction                          AZ          85220            PUD                                    20361001
Goleta                                   CA          93117            Single Family                          20361001
Paramount                                CA          90723            Single Family                          20361001
Surprise                                 AZ          85379            Single Family                          20361001
Denver                                   CO          80249            PUD                                    20461001
Riverside                                CA          92507            PUD                                    20461001
Roswell                                  NM          88201            Single Family                          20361001
Victorville                              CA          92392            Single Family                          20461001
Rancho Cordova                           CA          95670            Single Family                          20361001
Portland                                 OR          97229            Single Family                          20461001
Gainesville                              VA          20155            Townhouse                              20361001
Acworth                                  GA          30102            PUD                                    20361001
La Mesa                                  CA          91941            Single Family                          20361001
San Bernandino                           CA          92411            Single Family                          20361001
Leesburg                                 VA          20176            Townhouse                              20361001
MODESTO                                  CA          95354            Single Family                          20461001
Vacaville                                CA          95687            Single Family                          20361001
Baldwin Park                             CA          91706            PUD                                    20361001
Odenton                                  MD          21113            PUD                                    20361001
Alexandria                               VA          22306            Condominium                            20361001
INGLEWOOD                                CA          90302            Condominium                            20361001
Arbuckle                                 CA          95912            Single Family                          20461001
Alexandria                               VA          22304            Condominium                            20461001
Los Angeles                              CA          90043            Single Family                          20361001
San Bernardino                           CA          92408            Single Family                          20360701
Shawnee                                  KS          66218            PUD                                    20361001
Marcus Hook                              PA          19061            Single Family                          20361001
Lakeville                                MN          55044            Townhouse                              20361001
LANCASTER                                CA          95356            Single Family                          20461001
San Pablo                                CA          94806            Single Family                          20361001
Antelope                                 CA          95843            Single Family                          20361001
Westminister                             CA          92683            Single Family                          20361001
Maitland                                 FL          32751            Single Family                          20461001
Renton                                   WA          98058            Condominium                            20361001
Dumfries                                 VA          22026            PUD                                    20361001
Long Beach                               CA          90807            Condominium                            20361001
Camas                                    WA          98607            Single Family                          20361001
PARAMOUNT                                CA          90723            Condominium                            20361001
Atascadero                               CA          93422            Single Family                          20361001
Inver Grove Heights                      MN          55076            Single Family                          20361001
Gaithersburg                             MD          20878            PUD                                    20361001
WALDORF                                  MD          20603            Single Family                          20361001
Vancouver                                WA          98661            Single Family                          20361001
Long Beach                               CA          90805            Single Family                          20461001
Palm Bay                                 FL          32909            Single Family                          20361001
San Jose                                 CA          95138            PUD                                    20361001
Richton Park                             IL          60471            Single Family                          20361001
Harbor City Area                         CA          90710            Single Family                          20361001
Port St. Lucie                           FL          34983            Single Family                          20361001
SAN FRANCISCO                            CA          94122            2-4 Family                             20461001
PEMBROKE PINES                           FL          33024            Single Family                          20361001
BELLEROSE                                NY          11426            2-4 Family                             20361001
Gilbert                                  AZ          85234            PUD                                    20361001
Carrollton                               VA          23314            PUD                                    20461001
Fayetteville                             GA          30215            PUD                                    20361001
Plantation                               FL          33322            PUD                                    20361001
Surprise                                 AZ          85379            PUD                                    20361001
SAN JOSE                                 CA          95123            Single Family                          20361001
Monterey Park                            CA          91755            2-4 Family                             20361001
Las Vegas                                NV          89141            PUD                                    20361001
Glendale                                 AZ          85310            PUD                                    20361001
Santa Rosa                               CA          95407            Single Family                          20361001
Manassas                                 VA          20109            Condominium                            20361001
San Pedro                                CA          90731            Condominium                            20361001
San Mateo                                CA          94403            Condominium                            20361001
Antioch                                  CA          94509            Single Family                          20361001
KENMORE                                  WA          98028            PUD                                    20461001
Orange                                   NJ          7050             Condominium                            20361001
Encino                                   CA          91316            Single Family                          20361001
Moreno Valley                            CA          92555            Condominium                            20361001
AVONDALE                                 AZ          85323            PUD                                    20361001
Oakdale                                  MN          55128            Single Family                          20361001
Half Moon Bay                            CA          94019            PUD                                    20461001
APPLE VALLEY                             CA          92308            PUD                                    20361001
Salinas                                  CA          93906            Condominium                            20361001
Las Vegas                                NV          89129            PUD                                    20361001
San Jose                                 CA          95128            2-4 Family                             20361001
Edmonds                                  WA          98020            Single Family                          20361001
Richmond                                 VA          23233            Single Family                          20361001
Pompano Beach                            FL          33064            PUD                                    20361001
Mira Loma                                CA          91752            Single Family                          20360901
Milpitas                                 CA          95035            Townhouse                              20360701
San Leandro                              CA          94579            Single Family                          20360901
Elk Grove                                CA          95757            Condominium                            20460901
Citrus Heights                           CA          95610            Single Family                          20460901
Wildomar                                 CA          92595            Single Family                          20460901
Modesto                                  CA          95358            Single Family                          20360901
Baltimore                                MD          21216            Single Family                          20360701
Denver                                   CO          80249            PUD                                    20360901
Columbus                                 GA          31907            Single Family                          20360901
Tarpon Springs                           FL          34689            PUD                                    20360901
Davenport                                FL          33897            PUD                                    20360901
Homestead                                FL          33032            Single Family                          20360901
Stafford                                 VA          22554            PUD                                    20360901
San Jose                                 CA          95132            Single Family                          20360901
Stockton                                 CA          95206            Single Family                          20360901
Murrieta                                 CA          92563            Single Family                          20460901
Los Angeles                              CA          90001            Single Family                          20360901
Camas                                    WA          98607            Single Family                          20360901
Centreville                              VA          20121            PUD                                    20360901
Sterling                                 VA          20164            Single Family                          20360901
Redondo Beach                            CA          90278            Condominium                            20460901
Sacramento                               CA          95835            Single Family                          20360901
AVONDALE                                 AZ          85323            Single Family                          20360901
La Mirada                                CA          90638            Condominium                            20360901
Naples                                   FL          34119            PUD                                    20460901
Carson                                   CA          90746            Single Family                          20360901
San Lorenzo                              CA          94580            PUD                                    20360901
Brentwood                                CA          94513            PUD                                    20360901
San Dimas                                CA          91773            Single Family                          20360901
Upland                                   CA          91786            Single Family                          20460901
Palmdale                                 CA          93552            Single Family                          20360901
Las Vegas                                NV          89148            PUD                                    20360901
Lathrop                                  CA          95330            Single Family                          20360901
Yuma                                     AZ          85367            Single Family                          20360901
Peoria                                   AZ          85382            PUD                                    20460901
Tustin                                   CA          92780            PUD                                    20360901
San Jacinto                              CA          92582            PUD                                    20360901
Escondido                                CA          92027            Single Family                          20360901
PARAMOUNT                                CA          90723            Single Family                          20360901
Denver                                   CO          80238            Townhouse                              20360901
Denver                                   CO          80218            Single Family                          20360901
Tracy                                    CA          95376            Single Family                          20360901
Rowland Heights Area                     CA          91748            Single Family                          20360901
San Bruno                                CA          94066            Single Family                          20360901
Walnut                                   CA          91789            Single Family                          20460901
SAN JOSE                                 CA          95127            Single Family                          20460901
VALLEJO                                  CA          94591            Single Family                          20460901
Fort Lauderdale                          FL          33334            Single Family                          20360901
Miramar                                  FL          33025            PUD                                    20360901
Covina                                   CA          91723            Single Family                          20460901
Spanaway                                 WA          98387            PUD                                    20360901
ORLANDO                                  FL          32828            PUD                                    20360901
Austin                                   TX          78717            PUD                                    20360901
Miami                                    FL          33125            2-4 Family                             20360901
Germantown                               MD          20874            PUD                                    20360901
Gainesville                              VA          20155            PUD                                    20360901
Bealeton                                 VA          22712            PUD                                    20360901
Upper Marlboro                           MD          20772            PUD                                    20360901
DESERT HOT SPRINGS                       CA          92240            Single Family                          20360901
Brentwood                                CA          94513            Single Family                          20360901
Huntington Beach                         CA          92648            Townhouse                              20360901
Napa                                     CA          94558            Single Family                          20360901
Alameda                                  CA          94501            PUD                                    20360901
Vallejo                                  CA          94591            Single Family                          20360901
Carson                                   CA          90746            Single Family                          20360901
Laguna Niguel                            CA          92677            Single Family                          20360901
Garden Grove                             CA          92841            Single Family                          20360901
Falls Church                             VA          22042            Single Family                          20460901
Riverside                                CA          92503            PUD                                    20360901
Orange City                              FL          32763            Single Family                          20360901
El Cajon                                 CA          92019            Single Family                          20360901
Indian Head                              MD          20640            Condominium                            20360901
Millsboro                                DE          19966            Condominium                            20360901
Lake Elsinore                            CA          92530            Single Family                          20360901
San Diego                                CA          92154            PUD                                    20360901
Hayward                                  CA          94544            Single Family                          20360901
Chandler                                 AZ          85249            Single Family                          20460901
Petaluma                                 CA          94954            PUD                                    20460901
Madera                                   CA          93637            Single Family                          20460901
Santee                                   CA          92071            Single Family                          20360901
Washougal                                WA          98671            Single Family                          20360901
San Bruno                                CA          94066            Single Family                          20460901
Huntington Beach                         CA          92646            Condominium                            20360901
Brentwood                                CA          94513            PUD                                    20460901
Rosemead Area                            CA          91770            Single Family                          20360901
Sunnyvale                                CA          94086            Single Family                          20360901
Stockton                                 CA          95210            Single Family                          20460901
Laguna Niguel                            CA          92677            PUD                                    20360901
SIERRA VISTA                             AZ          85635            Single Family                          20460901
Las Vegas                                NV          89110            Single Family                          20360901
North Las Vegas                          NV          89031            PUD                                    20360901
Loveland                                 CO          80537            Single Family                          20460901
Miami                                    FL          33156            Single Family                          20460901
Miami                                    FL          33131            Condominium                            20360901
Brooklyn Park                            MN          55443            Single Family                          20360901
Los Angeles                              CA          90044            Single Family                          20360901
Mesa                                     AZ          85205            PUD                                    20360901
Patterson                                CA          95363            Single Family                          20360901
Philadelphia                             PA          19150            2-4 Family                             20360901
Banning                                  CA          92220            Single Family                          20360901
Timonium                                 MD          21093            Single Family                          20360901
Deerfield Bch                            FL          33441            Single Family                          20360901
Miramar                                  FL          33025            Condominium                            20460901
Palm Beach                               FL          33480            Condominium                            20360901
Fairfield                                CA          94533            PUD                                    20360901
Perris                                   CA          92570            Single Family                          20460901
Salinas                                  CA          93905            Single Family                          20360901
Gilbert                                  AZ          85297            PUD                                    20460901
Middleburg                               FL          32068            PUD                                    20360901
Van Nuys                                 CA          91406            Single Family                          20360901
Miraloma                                 CA          91752            Single Family                          20361001
Blackshear                               GA          31516            Single Family                          20361001
Chula Vista                              CA          91911            Single Family                          20361001
Simi Valley                              CA          93065            Single Family                          20361001
Easton                                   PA          18042            Single Family                          20361001
Windsor                                  CT          6095             Single Family                          20361001
Henderson                                NV          89014            PUD                                    20361001
ORLANDO                                  FL          32824            Single Family                          20361001
Sacramento                               CA          95841            Single Family                          20361001
SANTA CLARITA                            CA          91382            PUD                                    20361001
Henderson                                NV          89015            PUD                                    20361001
Litchfield Park                          AZ          85340            PUD                                    20361001
Naples                                   FL          34110            Single Family                          20361001
San Diego                                CA          92105            Single Family                          20460901
Los Angeles                              CA          90034            Single Family                          20360901
East Stroudsburg                         PA          18301            Single Family                          20460901
Long Beach                               CA          90808            Single Family                          20460901
Lakewood                                 CA          90712            Single Family                          20360901
Roseville                                CA          95747            PUD                                    20360901
Las Vegas                                NV          89178            PUD                                    20360901
Stockton                                 CA          95219            Single Family                          20360901
Perris                                   CA          92571            Single Family                          20360901
Perris                                   CA          92570            PUD                                    20360901
San Jose                                 CA          95148            Single Family                          20360901
Sunrise                                  FL          33325            Condominium                            20360901
North Hills                              CA          91343            Condominium                            20360901
Walnut Creek                             CA          94597            Single Family                          20360901
Turlock                                  CA          95380            Single Family                          20460901
Sunrise                                  FL          33322            Single Family                          20360901
Sunrise                                  FL          33325            Condominium                            20360901
Goodrich                                 MI          48438            Single Family                          20360901
Ventura                                  CA          93004            PUD                                    20360901
Bakersfield                              CA          93304            Single Family                          20360901
Davie                                    FL          33328            Condominium                            20360901
Vacaville                                CA          95687            Single Family                          20360901
Portland                                 OR          97211            Single Family                          20360901
Atwater                                  CA          95301            Single Family                          20460901
Riverside                                CA          92501            PUD                                    20360901
Henderson                                NV          89015            Single Family                          20360901
Modesto                                  CA          95356            Single Family                          20360901
Long Beach                               CA          90802            Condominium                            20460901
Las Vegas                                NV          89130            Single Family                          20460901
Hesperia                                 CA          92345            Single Family                          20360901
Baltimore                                MD          21221            Single Family                          20360901
Moreno Valley                            CA          92551            Single Family                          20360901
Salinas                                  CA          93906            Single Family                          20460901
Redding                                  CA          96003            Single Family                          20360901
Tolleson                                 AZ          85353            PUD                                    20360901
El Cajon                                 CA          92019            Single Family                          20360901
Napa                                     CA          94559            Single Family                          20460901
Norwalk                                  CA          90650            Single Family                          20360901
Lakeland                                 FL          33809            Single Family                          20360901
Whittier                                 CA          90606            Single Family                          20360901
Imperial                                 CA          92251            Single Family                          20360901
Miami                                    FL          33177            Single Family                          20360901
Lake Forest                              CA          92630            Condominium                            20360901
Sunrise                                  FL          33325            Condominium                            20360901
Los Angeles                              CA          90006            2-4 Family                             20360901
Parker                                   CO          80138            Single Family                          20360901
Miami                                    FL          33178            Condominium                            20360901
Phoenix                                  AZ          85029            Single Family                          20360901
Naples                                   FL          34120            Single Family                          20360901
Taneytown                                MD          21787            Single Family                          20360901
Anaheim                                  CA          92804            Single Family                          20360901
Oceanside                                CA          92057            PUD                                    20460901
Waterford                                CA          95386            2-4 Family                             20360901
Irvine                                   CA          92603            Condominium                            20360901
El Cajon                                 CA          92020            Single Family                          20360901
Wilmington                               CA          90744            Single Family                          20460901
Coral Springs                            FL          33071            Single Family                          20360901
Anaheim                                  CA          92804            Single Family                          20360901
San Bernardino                           CA          92410            Single Family                          20360901
Delray Beach                             FL          33446            Condominium                            20360901
Winnetka                                 CA          91306            Single Family                          20360901
Scottsdale                               AZ          85258            Condominium                            20360901
Sacramento                               CA          95824            Single Family                          20360901
Murrieta                                 CA          92563            PUD                                    20360901
Tulare                                   CA          93274            Single Family                          20360901
West Hollywood                           CA          90069            Condominium                            20360901
Sanger                                   CA          93657            Single Family                          20460901
Mather                                   CA          95655            PUD                                    20360901
Oxnard                                   CA          93033            Condominium                            20360901
Park City                                UT          84098            Single Family                          20360901
San Mateo                                CA          94403            Single Family                          20360901
Brentwood                                CA          94513            Single Family                          20360901
Chandler                                 AZ          85248            PUD                                    20360901
San Mateo                                CA          94402            Single Family                          20460901
Upland                                   CA          91786            Single Family                          20360901
Fort Washington                          MD          20744            PUD                                    20460901
Indian Shores                            FL          33785            Condominium                            20360901
Lawndale                                 CA          90260            2-4 Family                             20360901
Las Vegas                                NV          89139            Single Family                          20360901
Orlando                                  FL          32835            PUD                                    20360901
SAN DIEGO                                CA          92154            Single Family                          20360901
Richmond                                 VA          23226            Single Family                          20360901
San Diego                                CA          92128            Single Family                          20460901
Corona                                   CA          92883            Single Family                          20360901
North Las Vegas                          NV          89084            PUD                                    20360901
Richmond                                 CA          94801            Single Family                          20360901
Patterson                                CA          95363            Single Family                          20360901
Long Beach                               CA          90805            Single Family                          20460901
Riverside                                CA          92505            Single Family                          20360901
Westminster                              CA          92683            Single Family                          20460901
El Monte                                 CA          91732            2-4 Family                             20360901
Sacramento                               CA          95815            Single Family                          20460901
Vista                                    CA          92084            2-4 Family                             20360901
Port Saint Lucie                         FL          34953            Single Family                          20360901
Henderson                                NV          89015            Single Family                          20360901
SAN BERNARDINO                           CA          92346            Single Family                          20360901
Mountlake Terrace                        WA          98043            Single Family                          20360901
Miramar                                  FL          33027            PUD                                    20360901
Downey                                   CA          90241            Single Family                          20360901
Studio City                              CA          91604            Single Family                          20460901
Auburn                                   WA          98001            Condominium                            20360901
Queen Creek                              AZ          85243            PUD                                    20360901
Temecula                                 CA          92592            Condominium                            20460901
Folsom                                   CA          95630            Single Family                          20460901
Stanton                                  CA          90680            Condominium                            20360901
VICTORVILLE                              CA          92392            Single Family                          20360901
Buena Park                               CA          90620            Single Family                          20360901
Hercules                                 CA          94547            Single Family                          20360901
ANTELOPE                                 CA          95843            Single Family                          20360901
Roseville                                CA          95747            Single Family                          20360901
Steamboat Spr                            CO          80487            Single Family                          20360901
Litchfield Park                          AZ          85340            PUD                                    20360901
Anaheim                                  CA          92805            Single Family                          20360901
Dumfries                                 VA          22026            PUD                                    20360901
Lehigh Acres                             FL          33936            Single Family                          20360901
San Bruno                                CA          94066            Single Family                          20360901
Novato                                   CA          94947            Single Family                          20360901
Newark                                   CA          94560            Single Family                          20360901
Santa Rosa                               CA          95404            Single Family                          20360901
Vacaville                                CA          95688            Single Family                          20360901
San Diego                                CA          92104            Single Family                          20460901
Orlando                                  FL          32824            PUD                                    20360901
Litchfield Park                          AZ          85340            PUD                                    20360901
Visalia                                  CA          93277            Single Family                          20360901
MIAMI                                    FL          33137            PUD                                    20460901
Fresno                                   CA          93720            Single Family                          20360901
Miami                                    FL          33185            PUD                                    20360901
NEWPORT BEACH                            CA          92660            PUD                                    20360901
WILDOMAR                                 CA          92595            Single Family                          20360901
QUAIL VALLEY                             CA          92587            PUD                                    20361001
Santa Ana                                CA          92706            Single Family                          20461001
Las Vegas                                NV          89113            Single Family                          20361001
El Cajon                                 CA          92021            Single Family                          20461001
Colorado Springs                         CO          80915            PUD                                    20361001
Long Beach                               CA          90806            Single Family                          20361001
(Tarzana area)  Los Angel                CA          91356            Condominium                            20361001
Perris                                   CA          92570            PUD                                    20361001
Dumfires                                 VA          22026            PUD                                    20361001
Colorado Springs                         CO          80909            Single Family                          20361001
Marysville                               WA          98270            PUD                                    20361001
FOSTER CITY                              CA          94404            Single Family                          20361001
Corona                                   CA          92879            Single Family                          20461001
Scottsdale                               AZ          85259            PUD                                    20361001
Tampa                                    FL          33614            Single Family                          20361001
san jose                                 CA          95136            Condominium                            20461001
Bonsall                                  CA          92003            Single Family                          20361001
PONTE VEDRA BEACH                        FL          32082            Single Family                          20361001
Garden Grove                             CA          92844            PUD                                    20361001
Sterling Park                            VA          20164            Single Family                          20361001
San Clemente                             CA          92673            PUD                                    20361001
Ontario                                  CA          91762            Single Family                          20461001
Elk Grove                                CA          95758            Single Family                          20461001
Norco                                    CA          92860            Single Family                          20361001
San Jose                                 CA          95136            Single Family                          20461001
Baldwin Park                             CA          91706            Single Family                          20461001
SAN GABRIEL                              CA          91776            Condominium                            20361001
FAIRFIELD                                CA          94534            Single Family                          20361001
LAS VEGAS                                NV          89102            Single Family                          20361001
Winchester                               VA          22602            PUD                                    20360901
Bonney Lake                              WA          98391            PUD                                    20461001
Minneapolis                              MN          55411            Single Family                          20361001
Minnestrista                             MN          55375            Single Family                          20361001
Woodbridge                               VA          22193            Single Family                          20361001
Margate                                  FL          33063            PUD                                    20361001
Apple Valley                             MN          55124            Townhouse                              20361001
Queen Creek                              AZ          85243            PUD                                    20461001
Land O Lakes                             FL          34637            PUD                                    20461001
Weston                                   FL          33326            PUD                                    20361001
Las Vegas                                NV          89134            Single Family                          20361001
Holiday                                  FL          34691            PUD                                    20361001
Bothell                                  WA          98011            Single Family                          20361001
WASHINGTON                               DC          20018            Single Family                          20461001
North Las Vegas                          NV          89085            PUD                                    20361001
Springfield                              VA          22151            Single Family                          20361001
Kissimmee                                FL          34747            PUD                                    20361001
Lebanon                                  OR          97355            2-4 Family                             20361001
Coon Rapids                              MN          55448            Single Family                          20361001
Vallejo                                  CA          94591            Single Family                          20361001
Fontana                                  CA          92336            Single Family                          20361001
MANASSAS                                 VA          20111            Townhouse                              20361001
Glendora                                 CA          91740            Single Family                          20461001
Shakopee                                 MN          55379            PUD                                    20360901
Las Vegas                                NV          89138            PUD                                    20361001
WILMINGTON                               CA          90744            Single Family                          20361001
Long Beach                               CA          90807            Single Family                          20360901
Tacoma                                   WA          98406            Single Family                          20461001
Mesa                                     AZ          85210            Single Family                          20460901
BUENA PARK                               CA          90620            Single Family                          20361001
RIALTO                                   CA          92376            Single Family                          20361001
Livermore                                CA          94551            PUD                                    20361001
Miramar                                  FL          33027            PUD                                    20361001
Manteca                                  CA          95337            Single Family                          20361001
San Lorenzo                              CA          94580            PUD                                    20361001
Riverside                                CA          92508            Single Family                          20361001
Cedar Park                               TX          78613            PUD                                    20361001
Las Vegas                                NV          89130            Single Family                          20361001
Carson                                   CA          90746            Single Family                          20361001
Brooklyn Park                            MN          55444            Condominium                            20361001
INDEPENDENCE                             MO          64052            Single Family                          20361001
Elk River                                MN          55330            Single Family                          20361001
Spring Valley                            CA          91977            PUD                                    20361001
Hollister                                CA          95023            Single Family                          20361001
Vallejo                                  CA          94591            PUD                                    20461001
Fairfield                                CA          94534            Single Family                          20360901
Mesa                                     AZ          85208            PUD                                    20360901
Walnut Creek                             CA          94595            Condominium                            20361001
Corona                                   CA          92880            PUD                                    20361001
Miami                                    FL          33165            Single Family                          20361001
Union City                               CA          94587            Single Family                          20461001
Fountain Valley                          CA          92708            PUD                                    20361001
Cypress                                  CA          90630            Condominium                            20361001
Brentwood                                CA          94513            Single Family                          20361001
Brooklyn                                 NY          11207            Single Family                          20361001
Tacoma                                   WA          98446            Single Family                          20361001
Fife                                     WA          98424            PUD                                    20361001
Miami Springs                            FL          33166            Single Family                          20361001
LOS ANGELES                              CA          90045            Single Family                          20361001
Bowie                                    MD          20715            Single Family                          20361001
Newcastle                                WA          98059            Single Family                          20361001
Stafford                                 VA          22556            Single Family                          20361001
Hemet                                    CA          92545            Single Family                          20361001
ARLETA                                   CA          91331            Single Family                          20361001
LAKE FOREST                              CA          92630            Condominium                            20361001
MAYWOOD                                  NJ          7607             Single Family                          20361001
San Diego                                CA          92115            Single Family                          20361001
Alexandria                               VA          22303            Single Family                          20361001
Lancaster                                CA          93535            Single Family                          20461001
Lynwood                                  CA          90262            Single Family                          20361001
Henderson                                NV          89015            PUD                                    20461001
Los Angeles                              CA          90001            Single Family                          20361001
Chino                                    CA          91710            Single Family                          20361001
Covina                                   CA          91722            Single Family                          20360901
Bellevue                                 WA          98008            Single Family                          20361001
Blaine                                   MN          55449            Single Family                          20361001
Madera                                   CA          93638            Single Family                          20360901
Santa Cruz                               CA          95062            Single Family                          20360901
Queen Creek                              AZ          85242            PUD                                    20360901
Oxnard                                   CA          93030            Single Family                          20360901
Fairfield                                CA          94534            Single Family                          20360901
Visalia                                  CA          93277            2-4 Family                             20360901
Downey                                   CA          90240            Single Family                          20460901
Eagle                                    WI          53119            Single Family                          20360901
Watsonville                              CA          95076            Single Family                          20360901
Riverdale                                MD          20737            Single Family                          20360901
Rohnert Park                             CA          94928            Single Family                          20360901
San Diego                                CA          92139            Single Family                          20360901
Fort Washington                          MD          20744            Single Family                          20360901
Las Vegas                                NV          89131            PUD                                    20360901
Chula Vista                              CA          91911            Single Family                          20460901
Surprise                                 AZ          85379            PUD                                    20360901
Chula Vista                              CA          91914            PUD                                    20360901
Bakersfield                              CA          93308            Single Family                          20460901
Sylmar                                   CA          91342            Single Family                          20360901
Pittsburg                                CA          94565            Single Family                          20360901
Chino                                    CA          91710            PUD                                    20360901
Thornton                                 CO          80241            PUD                                    20360901
San Diego                                CA          92116            2-4 Family                             20360801
Morrison                                 CO          80465            Single Family                          20360901
Mesa                                     AZ          85213            Single Family                          20360901
Whittier                                 CA          90601            Single Family                          20360901
Orlando                                  FL          32833            PUD                                    20360901
Hollywood                                FL          33023            Single Family                          20360901
Anthem                                   AZ          85086            PUD                                    20360901
Tampa                                    FL          33647            PUD                                    20360901
Phoenix                                  AZ          85003            Single Family                          20360901
Orlando                                  FL          32835            Townhouse                              20360901
Glendale                                 CA          91205            Single Family                          20360901
Fallon                                   NV          89406            Single Family                          20360901
Ridgefield                               WA          98642            Single Family                          20360801
CHANDLER                                 AZ          85224            Single Family                          20360901
Peoria                                   AZ          85383            PUD                                    20360901
Los Angeles                              CA          90043            Single Family                          20460901
Las Vegas                                NV          89156            PUD                                    20360901
San Diego                                CA          92139            Single Family                          20360901
San Diego                                CA          92127            PUD                                    20360901
Overton                                  NV          89040            Single Family                          20360901
Lancaster                                CA          93534            Single Family                          20360901
Las Vegas                                NV          89139            PUD                                    20360901
Cedar City                               UT          84720            Single Family                          20360901
Riverside                                CA          92509            Single Family                          20360901
Denver                                   CO          80210            PUD                                    20360901
Deerfield Beach                          FL          33442            PUD                                    20360901
Colton                                   CA          92324            Single Family                          20460901
Ladera Ranch                             CA          92694            PUD                                    20460901
Remington                                VA          22734            PUD                                    20360901
Sterling                                 VA          20164            PUD                                    20360901
Goodyear                                 AZ          85338            Single Family                          20460901
Las Vegas                                NV          89121            Single Family                          20360901
San Diego                                CA          92102            Single Family                          20360901
Folsom                                   CA          95630            Single Family                          20360901
San Diego                                CA          92154            PUD                                    20360901
Los Angeles                              CA          90024            Condominium                            20360901
Port Saint Lucie                         FL          34953            Single Family                          20360901
Palm Coast                               FL          32164            Single Family                          20360901
Stanton                                  CA          90680            Single Family                          20360901
Chula Vista                              CA          91911            Condominium                            20460901
San Jose                                 CA          95111            Single Family                          20360901
Salinas                                  CA          93905            Single Family                          20360901
Valencia                                 CA          91354            Condominium                            20360901
Brentwood                                CA          94513            Single Family                          20360901
Arnold                                   CA          95223            Single Family                          20360901
Napa                                     CA          94559            Single Family                          20360901
JENKINTOWN                               PA          19046            Single Family                          20460901
Port Charlotte                           FL          33954            Single Family                          20460901
Ann Arbor                                MI          48103            Single Family                          20360901
Phoenix                                  AZ          85040            Single Family                          20360901
ELK GROVE                                CA          95757            Single Family                          20360901
san bernidido                            CA          92407            Single Family                          20360901
NORTH HOLLYWOOD                          CA          91606            Single Family                          20361001
Chula Vista                              CA          91911            Single Family                          20461001
Mission Viejo                            CA          92692            PUD                                    20361001
Tacoma                                   WA          98408            Single Family                          20360901
Las Vegas                                NV          89108            Single Family                          20461001
Buena Park                               CA          90621            Condominium                            20361001
Fairfield                                CA          94534            PUD                                    20361001
Phoenix                                  AZ          85016            Single Family                          20361001
Scottsdale                               AZ          85254            Single Family                          20361001
Winchester                               CA          92596            PUD                                    20361001
UNION CITY                               CA          94587            Single Family                          20461001
West Sacramento                          CA          95605            Single Family                          20360901
Vallejo                                  CA          94591            Single Family                          20360901
National City                            CA          91950            Single Family                          20361001
San Jose                                 CA          95124            Single Family                          20361001
Las Vegas                                NV          89149            Single Family                          20360901
Winchester                               CA          92596            PUD                                    20361001
Windermere                               FL          34786            PUD                                    20360901
SAN JOSE                                 CA          95111            Single Family                          20360901
Santa Rosa                               CA          95404            Single Family                          20360901
Fort Myers                               FL          33912            Single Family                          20361001
Lancaster                                PA          17601            Condominium                            20361001
Lothian                                  MD          20711            Single Family                          20361001
Fort Myers                               FL          33905            PUD                                    20361001
Phoenix                                  AZ          85021            Single Family                          20361001
Fontana                                  CA          92336            Single Family                          20461001
Woodinville                              WA          98072            Single Family                          20361001
Clarkdale                                AZ          86324            PUD                                    20361001
Fallbrook                                CA          92028            Single Family                          20361001
LOS ANGELES                              CA          90011            Single Family                          20360901
Los Angeles                              CA          90032            Single Family                          20361001
SNOHOMISH                                WA          98290            Single Family                          20361001
Corona                                   CA          92882            Single Family                          20361001
Vallejo                                  CA          94589            Single Family                          20361001
Lynwood                                  CA          90262            Single Family                          20361001
Trabuco Canyon                           CA          92679            Condominium                            20361001
Las Vegas                                NV          89121            Single Family                          20361001
Dallas                                   TX          75230            PUD                                    20361001
San Jose                                 CA          95148            Single Family                          20360901
Las Vegas                                NV          89141            PUD                                    20461001
Inglewood                                CA          90303            2-4 Family                             20361001
Valencia                                 CA          91355            PUD                                    20360901
LATHROP                                  CA          95330            Single Family                          20361001
Las Vegas                                NV          89139            PUD                                    20361001
San Jose                                 CA          95128            Single Family                          20461001
Escondido                                CA          92027            Single Family                          20361001
San Diego                                CA          92139            Single Family                          20361001
Fort Myers                               FL          33913            PUD                                    20361001
Gilbert                                  AZ          85296            PUD                                    20360901
Covina                                   CA          91722            Single Family                          20361001
ROHNERT PARK                             CA          94928            Single Family                          20360901
Woodland Hills                           CA          91367            Single Family                          20461001
North Hills                              CA          91343            Single Family                          20361001
North Las Vegas                          NV          89032            PUD                                    20360901
Santa Clarita                            CA          91321            2-4 Family                             20361001
Miami Beach                              FL          33140            Single Family                          20461001
San Juan Bautista                        CA          95045            Single Family                          20361001
Saint Joseph                             MO          64506            Single Family                          20361001
Wildomar                                 CA          92595            PUD                                    20361001
Wildomar                                 CA          92595            PUD                                    20361001
Riverview                                FL          33569            Single Family                          20361001
CENTENNIAL                               CO          80015            PUD                                    20361001
Vacaville                                CA          95687            Single Family                          20361001
Saint Louis                              MO          63126            Single Family                          20361001
Wasco                                    CA          93280            Single Family                          20360901
Gilbert                                  AZ          85296            PUD                                    20361001
Moreno Valley                            CA          92551            Single Family                          20361001
Maple Valley                             WA          98038            PUD                                    20361001
Chandler                                 AZ          85249            PUD                                    20360901
LAKEWOOD                                 CA          90712            Single Family                          20361001
SEATTLE                                  WA          98125            Single Family                          20461001
Staten Island                            NY          10305            Townhouse                              20361001
Springfield                              VA          22150            Single Family                          20361001
Fremont                                  CA          94555            Single Family                          20461001
Inglewood                                CA          90302            Single Family                          20461001
Los Banos                                CA          93635            Single Family                          20361001
CANBY                                    OR          97013            Single Family                          20361001
Riverside                                CA          92501            PUD                                    20361001
Centreville                              VA          20120            PUD                                    20361001
Fairfield                                CA          94534            PUD                                    20361001
Richmond                                 VA          23234            PUD                                    20361001
Las Vegas                                NV          89178            PUD                                    20461001
Menifee                                  CA          92584            PUD                                    20361001
Winchester                               CA          92596            PUD                                    20361001
CORONA                                   CA          92880            Single Family                          20361001
Diamond Bar                              CA          91765            Condominium                            20361001
Fullerton                                CA          92832            Single Family                          20361001
Boca Raton                               FL          33487            PUD                                    20361001
Groveland                                CA          95321            PUD                                    20361001
Ruther Glen                              VA          22546            Single Family                          20361001
ARCADIA                                  CA          91006            Single Family                          20361001
Gresham                                  OR          97030            Single Family                          20361001
Pembroke Pines                           FL          33029            PUD                                    20361001
Orlando                                  FL          32837            Single Family                          20361001
CHICO                                    CA          95928            PUD                                    20361001
SCOTTSDALE                               AZ          85260            Condominium                            20360901
Oakland                                  CA          94605            Single Family                          20361001
Bayfield                                 CO          81122            Single Family                          20361001
Las Vegas                                NV          89178            PUD                                    20361001
Rancho Cucamonga                         CA          91737            Condominium                            20361001
Sacramento                               CA          95820            Single Family                          20361001
Long Beach                               CA          90805            Condominium                            20360901
Phoenix                                  AZ          85018            Single Family                          20360901
SEDONA                                   AZ          86351            Single Family                          20360901
San Jose                                 CA          95111            Single Family                          20461001
Fremont                                  CA          94555            Condominium                            20361001
Milwaukie                                OR          97267            Single Family                          20361001
Washington                               DC          20011            Single Family                          20361001
Phoenix                                  AZ          85023            Single Family                          20361001
Winchester                               CA          92596            PUD                                    20361001
MODESTO                                  CA          95354            2-4 Family                             20461001
GRIDLEY                                  CA          95948            Single Family                          20361001
LOS ANGELES                              CA          90043            Single Family                          20361001
VISTA                                    CA          92084            Single Family                          20361001
Oceanside                                CA          92054            PUD                                    20361001
Farmington                               MN          55024            Single Family                          20360901
Stockton                                 CA          95219            PUD                                    20361001
Paradise                                 CA          95969            Single Family                          20361001
Livermore                                CA          94550            Single Family                          20461001
Cape Coral                               FL          33909            Single Family                          20361001
LORTON                                   VA          22079            PUD                                    20361001
LAS VEGAS                                NV          89130            Single Family                          20361001
ALEXANDRIA                               VA          22306            Single Family                          20461001
Ladera Ranch                             CA          92694            PUD                                    20361001
Lake Forest                              CA          92630            Condominium                            20361001
Surprise                                 AZ          85379            PUD                                    20360901
Columbia Heights                         MN          55421            Single Family                          20361001
SPRING HILL                              FL          34608            Single Family                          20461001
Indio                                    CA          92201            Single Family                          20361001
COVINA                                   CA          91724            Single Family                          20361001
Phoenix                                  AZ          85013            2-4 Family                             20361001
Bellflower                               CA          90706            Single Family                          20361001
Mountain View                            CA          94043            Single Family                          20361001
Chula Vista                              CA          91913            Single Family                          20360901
SAN RAMON                                CA          94582            Single Family                          20461001
Monterey Park                            CA          91754            2-4 Family                             20361001
Turlock                                  CA          95380            Single Family                          20361001
JERSEY CITY                              NJ          7305             2-4 Family                             20360901
Minneapolis                              MN          55419            Condominium                            20360901
Avondale                                 AZ          85353            PUD                                    20360901
Long Beach                               CA          90808            Single Family                          20360901
Alexandria                               VA          22306            PUD                                    20361001
North Las Vegas                          NV          89085            PUD                                    20361001
Cave Creek                               AZ          85331            PUD                                    20360901
Mesa                                     AZ          85212            PUD                                    20361001
Ontario                                  CA          91762            Single Family                          20461001
Torrance                                 CA          90504            Single Family                          20461001
San Jose                                 CA          95123            Single Family                          20361001
Accokeek                                 MD          20607            Single Family                          20361001
Springfield                              NJ          7081             Single Family                          20361001
Arlington                                VA          22203            Single Family                          20361001
Long Beach                               CA          90805            Single Family                          20361001
San Juan Capistrano                      CA          92675            PUD                                    20361001
Hesperia                                 CA          92344            Single Family                          20361001
Hemet                                    CA          92543            Single Family                          20361001
Benicia                                  CA          94510            Single Family                          20360901
Murrieta                                 CA          92563            Single Family                          20361001
RIVERSIDE                                CA          92505            Single Family                          20361001
MORENO VALLEY                            CA          92553            Single Family                          20461001
Los Angeles                              CA          90016            Single Family                          20460901
Fort Myers                               FL          33912            Condominium                            20361001
BALDWIN PARK                             CA          91706            Single Family                          20361001
Las Vegas                                NV          89121            Single Family                          20361001
PEORIA                                   AZ          85383            PUD                                    20461001
La Mirada                                CA          90638            Single Family                          20360901
Canyon Country                           CA          91387            Condominium                            20361001
Oceanside                                CA          92056            Single Family                          20361001
Perris                                   CA          92570            Single Family                          20360901
LANCASTER                                CA          93534            Single Family                          20361001
Culver City                              CA          90230            Condominium                            20461001
Centennial                               CO          80015            PUD                                    20361001
Fairfield                                CA          94534            PUD                                    20361001
Phoenix                                  AZ          85033            Single Family                          20361001
Chantilly                                VA          20151            PUD                                    20461001
Inglewood                                CA          90303            Single Family                          20361001
Gardena                                  CA          90247            Single Family                          20361001
Richmond                                 CA          94801            Townhouse                              20361001
Bay Point                                CA          94565            Single Family                          20360601
ANAHEIM                                  CA          92808            PUD                                    20361001
Hayward                                  CA          94541            Single Family                          20460901
Woodbridge                               VA          22192            Townhouse                              20361001
Fort Worth                               TX          76118            PUD                                    20361001
Compton                                  CA          90220            Single Family                          20361001
Bakersfield                              CA          93307            Single Family                          20460901
Temecula                                 CA          92592            PUD                                    20460901
Lutz                                     FL          33559            Single Family                          20361001
SAN DIEGO                                CA          92130            PUD                                    20361001
Alexandria                               VA          22309            PUD                                    20360501
Centreville                              VA          20120            PUD                                    20461001
Canyon Lake                              CA          92587            PUD                                    20361001
Los Angeles                              CA          90016            2-4 Family                             20361001
Debary                                   FL          32713            Single Family                          20360901
Davenport                                FL          33897            PUD                                    20361001
Longview                                 WA          98632            Single Family                          20461001
CENTREVILLE                              VA          20121            PUD                                    20461001
Santa Ana                                CA          92701            Single Family                          20361001
Tavernier                                FL          33070            Single Family                          20461001
Beaverton                                OR          97007            Single Family                          20360901
Fontana                                  CA          92336            Single Family                          20361001
Victorville                              CA          92392            2-4 Family                             20461001
Brooklyn Park                            MN          55443            Single Family                          20360901
Whittier                                 CA          90602            Single Family                          20361001
Huntington Beach                         CA          92647            Single Family                          20361001
Ft. Worth                                TX          76131            PUD                                    20360901
OAKLAND                                  CA          94601            Single Family                          20361001
Manhattan Beach                          CA          90266            Single Family                          20361001
Henderson                                NV          89002            PUD                                    20360901
Fair Oaks                                CA          95628            PUD                                    20361001
LOS ANGELES                              CA          91040            Single Family                          20361001
Long Beach                               CA          90808            Single Family                          20361001
ORANGEVALE                               CA          95662            Single Family                          20360901
Los Angeles                              CA          90022            Single Family                          20361001
Perris                                   CA          92571            Single Family                          20360901
Orange                                   CA          92868            Single Family                          20461001
Miami                                    FL          33186            Single Family                          20461001
Winchester                               CA          92596            PUD                                    20361001
Lancaster                                CA          93535            Single Family                          20361001
Crestveiw                                FL          32539            Single Family                          20361001
Henderson                                NV          89014            Single Family                          20361001
Pacoima                                  CA          91331            Condominium                            20361001
Fredericksburg                           VA          22401            Townhouse                              20461001
Lathrop                                  CA          95330            Single Family                          20361001
Springfield                              VA          22153            Single Family                          20361001
Simi Valley                              CA          93063            Single Family                          20361001
Gilbert                                  AZ          85297            PUD                                    20361001
Lehigh Acres                             FL          33971            PUD                                    20461001
LATHROP                                  CA          95330            Single Family                          20360901
RANCHO SANTA MARGARITA                   CA          92688            Condominium                            20360901
Hayward                                  CA          94545            PUD                                    20361001
Aliso Viejo                              CA          92656            Condominium                            20360901
Rocklin                                  CA          95677            Single Family                          20361001
San Jose                                 CA          95135            Single Family                          20461001
Seattle                                  WA          98146            Single Family                          20361001
Middletown                               NJ          7748             Single Family                          20361001
Vancouver                                WA          98661            Single Family                          20461001
Desert Hot Springs                       CA          92240            Single Family                          20361001
Fairburn                                 GA          30213            PUD                                    20361001
Goodyear                                 AZ          85338            PUD                                    20361001
Chula Vista                              CA          91911            Single Family                          20360901
Moraga                                   CA          94556            Condominium                            20360901
Moreno Valley                            CA          92555            PUD                                    20361001
Los Angeles                              CA          90038            Single Family                          20361001
Everett                                  WA          98203            Single Family                          20361001
Crockett                                 CA          94525            Single Family                          20361001
District Heights                         MD          20747            Single Family                          20361001
Williamstown                             NJ          8094             Single Family                          20361001
ARLINGTON HTS.                           IL          60004            Condominium                            20361001
Los Angeles                              CA          90045            Condominium                            20360901
Baltimore                                MD          21239            Townhouse                              20461001
Upper Marlboro                           MD          20772            Single Family                          20360901
Napa                                     CA          94558            Single Family                          20461001
STANTON                                  CA          90680            PUD                                    20361001
Boca Raton                               FL          33486            Single Family                          20360901
Hoschton                                 GA          30548            Single Family                          20461001
ROSELLE                                  NJ          7203             Single Family                          20361001
Vista                                    CA          92084            Single Family                          20360901
Glen Ellen                               CA          95442            Single Family                          20360901
Los Angeles                              CA          90065            Single Family                          20360901
Redwood City                             CA          94063            Single Family                          20360901
Fontana                                  CA          92336            Single Family                          20360901
SAN PABLO                                CA          94806            Single Family                          20361001
LAS VEGAS                                NV          89110            Single Family                          20360901
Los Angeles                              CA          90011            Single Family                          20361001
Sacramento                               CA          95835            PUD                                    20461001
Las Vegas                                NV          89122            PUD                                    20361001
GLENDALE                                 AZ          85310            Single Family                          20360901
Woodbridge                               VA          22191            PUD                                    20361001
SAN DIEGO                                CA          92139            Single Family                          20461001
Los Angeles                              CA          90004            Single Family                          20361001
Sun City West                            AZ          85375            PUD                                    20361001
DAYTON                                   NV          89403            Single Family                          20361001
Alexandria                               VA          22312            Single Family                          20361001
Chandler                                 AZ          85249            PUD                                    20461001
Los Angeles                              CA          90042            Single Family                          20361001
Los Banos                                CA          93635            Single Family                          20360901
Salida                                   CA          95368            Single Family                          20361001
San Jose                                 CA          95118            Single Family                          20361001
MOUNTAIN HOUSE                           CA          95391            Single Family                          20461001
El Monte                                 CA          91731            Single Family                          20361001
Rosemead                                 CA          91770            Single Family                          20360901
Oxnard                                   CA          93033            Single Family                          20361001
Pleasanton                               CA          94588            PUD                                    20361001
San Juan Capistrano                      CA          92675            Condominium                            20360901
SANTA ANA                                CA          92705            Single Family                          20360901
Stanton                                  CA          90680            PUD                                    20461001
PHOENIX                                  AZ          85045            PUD                                    20461001
Lynden                                   WA          98264            Single Family                          20360901
San Antonio                              TX          78259            PUD                                    20461001
Berwyn                                   IL          60402            Single Family                          20361001
Carol Stream                             IL          60188            Single Family                          20361001
South Gate                               CA          90280            Single Family                          20360701
Cameron Park                             CA          95682            Single Family                          20460901
San Diego                                CA          92154            Condominium                            20360801
Suisun City                              CA          94585            Single Family                          20361001
Wheeling                                 IL          60090            Single Family                          20461001
Winter Park                              FL          32792            Single Family                          20360601
Hempstead                                NY          11550            Single Family                          20360601
Martinez                                 CA          94553            Single Family                          20361001
Dana Point                               CA          92629            Townhouse                              20360901
Rancho Santa Margarita                   CA          92688            Condominium                            20361001
DALY CITY                                CA          94015            Single Family                          20460901
GAINESVILLE                              VA          20155            Single Family                          20460901
CORONA                                   CA          92882            Single Family                          20461001
District Heights                         MD          20747            Single Family                          20461001
Tacoma                                   WA          98407            Single Family                          20361001
Tehachapi                                CA          93561            Single Family                          20361001
Oakland                                  CA          94608            PUD                                    20361001
Queen Creek                              AZ          85242            PUD                                    20360901
Wesley Chapel                            FL          33544            PUD                                    20361001
Sunland                                  CA          91040            Single Family                          20361001
Oxnard                                   CA          93030            Single Family                          20461001
El Cajon                                 CA          92021            Single Family                          20361001
Palm Beach                               FL          33480            Condominium                            20461001
Torrance                                 CA          90502            2-4 Family                             20361001
Queen Creek                              AZ          85242            PUD                                    20360901
LAS VEGAS                                NV          89148            PUD                                    20360901
La Habra                                 CA          90631            Single Family                          20361001
Westminster                              CA          92683            Single Family                          20360901
ANAHEIM                                  CA          92807            PUD                                    20360901
Milwaukie                                OR          97267            Single Family                          20360901
Atwater                                  CA          95301            Single Family                          20360901
ALOHA                                    OR          97007            Single Family                          20360901
San Mateo                                CA          94402            Single Family                          20360901
Phoenix                                  AZ          85037            Single Family                          20360901
Hidden Valley Lake                       CA          95467            PUD                                    20360901
DALY CITY                                CA          94015            Single Family                          20461001
Madera                                   CA          93637            Single Family                          20460901
Las Vegas                                NV          89178            PUD                                    20461001
Tampa                                    FL          33603            Single Family                          20361001
San Diego                                CA          92114            Single Family                          20461001
Alexandria                               VA          22304            Condominium                            20361001
American Canyon                          CA          94503            Single Family                          20360901
Burnet                                   TX          78611            PUD                                    20360901
Lancaster                                CA          93536            Single Family                          20361001
GARDEN GROVE                             CA          92840            PUD                                    20361001
Fontana                                  CA          92335            Single Family                          20360901
Temecula                                 CA          92592            PUD                                    20361001
Port ST Lucie                            FL          34983            Single Family                          20361001
HERCULES                                 CA          94547            Single Family                          20460901
WHITTIER                                 CA          90606            Single Family                          20361001
Temecula                                 CA          92592            PUD                                    20460901
North Las Vegas                          NV          89032            PUD                                    20361001
TEMECULA                                 CA          92591            Single Family                          20460901
Half Moon Bay                            CA          94019            Single Family                          20360901
Medford                                  NY          11763            Single Family                          20361001
Herndon                                  VA          20170            Single Family                          20361001
Nixa                                     MO          65714            Single Family                          20461001
Mechanicsville                           VA          23111            Single Family                          20461001
Sunrise                                  FL          33313            Single Family                          20361001
San Bernardino                           CA          92407            Single Family                          20361001
Little River                             SC          29566            PUD                                    20361001
ST. LOUIS                                MO          63129            Single Family                          20361001
San Jose                                 CA          95132            Single Family                          20361001
Las Vegas                                NV          89129            PUD                                    20360901
Mesa                                     AZ          85204            2-4 Family                             20361001
CHULA VISTA                              CA          91913            PUD                                    20361001
CHULA VISTA                              CA          91915            PUD                                    20360901
Los Angeles                              CA          91606            Single Family                          20361001
Azusa                                    CA          91702            Single Family                          20361001
Sylmar                                   CA          91342            Single Family                          20360901
INGLEWOOD                                CA          90303            Single Family                          20360901
Las Vegas                                NV          89149            PUD                                    20460901
Sicklerville                             NJ          8081             Single Family                          20361001
Tarzana                                  CA          91356            Single Family                          20361001
Los Angeles                              CA          90004            2-4 Family                             20361001
PORTLAND                                 OR          97201            Single Family                          20360901
Rossville                                GA          30741            Single Family                          20361001
North Las Vegas                          NV          89032            PUD                                    20360901
Las Vegas                                NV          89122            PUD                                    20360901
San Jacinto                              CA          92583            Single Family                          20361001
Riverside                                CA          92509            Single Family                          20360901
Riverside                                CA          92506            Single Family                          20360901
ANTIOCH                                  CA          94531            Single Family                          20361001
EAST HARTFORD                            CT          6118             Single Family                          20460901
PALO ALTO                                CA          94303            Single Family                          20360901
Fairfax                                  VA          22032            PUD                                    20360901
Lakeland                                 FL          33805            2-4 Family                             20460901
Hayward                                  CA          94541            Single Family                          20360901
Longwood                                 FL          32750            Single Family                          20360901
Florence                                 MT          59833            Single Family                          20360901
Sagle                                    ID          83860            Single Family                          20360901
Suisun City                              CA          94585            Single Family                          20360901
Sonoma                                   CA          95476            PUD                                    20360901
Rancho Santa Margarita                   CA          92688            PUD                                    20360901
Valencia                                 CA          91354            PUD                                    20360901
Fairfield                                CA          94534            Single Family                          20360901
San Jose                                 CA          95122            Single Family                          20360901
Maricopa                                 AZ          85239            PUD                                    20360901
Coachella                                CA          92236            Single Family                          20360901
Springdale                               MD          20774            PUD                                    20360901
Buena Park                               CA          90620            PUD                                    20360901
Watsonville                              CA          95076            Single Family                          20360901
Milpitas                                 CA          95035            Single Family                          20360901
Palmdale                                 CA          93550            Single Family                          20360901
Phoenix                                  AZ          85048            Condominium                            20360901
Marysville                               CA          95901            Single Family                          20460901
Murrieta                                 CA          92563            Condominium                            20360901
Stanton                                  CA          90680            Condominium                            20360901
San Lorenzo                              CA          94580            PUD                                    20360901
Phoenix                                  AZ          85044            Single Family                          20360901
Palmdale                                 CA          93551            Single Family                          20360901
Pismo Beach                              CA          93449            PUD                                    20360901
LOS ANGELES                              CA          91307            Single Family                          20360901
Phoenix                                  AZ          85048            Condominium                            20360901
Portland                                 OR          97233            Single Family                          20360901
Washington                               DC          20020            Single Family                          20360901
Chino                                    CA          91710            Single Family                          20360901
Brentwood                                CA          94513            PUD                                    20360801
Lathrop                                  CA          95330            Single Family                          20360701
Gonzales                                 CA          93926            Single Family                          20360801
Woodland Hills                           CA          91367            Condominium                            20360901
Merced                                   CA          95348            Single Family                          20360901
Lancaster                                CA          93536            Single Family                          20460901
Brea                                     CA          92821            Condominium                            20360901
Stockton                                 CA          95212            Single Family                          20460901
Brentwood                                CA          94513            Single Family                          20360901
Henderson                                NV          89044            PUD                                    20360801
Bethesda                                 MD          20816            Single Family                          20460901
Richmond                                 VA          23234            Single Family                          20360601
Romoland                                 CA          92585            Single Family                          20460901
Los Angeles                              CA          90008            Single Family                          20460901
Ladera Ranch                             CA          92694            PUD                                    20360901
Hollister                                CA          95023            Single Family                          20360901
La Mirada                                CA          90638            Condominium                            20360901
Livermore                                CA          94551            Single Family                          20360901
Kissimmee                                FL          34744            PUD                                    20360901
Merced                                   CA          95340            Single Family                          20360901
Miramar                                  FL          33029            PUD                                    20360901
Stockton                                 CA          95212            Single Family                          20360901
Sylmar                                   CA          91342            Single Family                          20360901
Zephyr Cove                              NV          89448            Single Family                          20460901
Fillmore                                 CA          93015            PUD                                    20460901
Patterson                                CA          95363            Single Family                          20460901
Sacramento                               CA          95822            Single Family                          20360901
Fort Myers                               FL          33913            PUD                                    20460901
West Palm Beach                          FL          33411            Single Family                          20360901
Piscataway                               NJ          8854             2-4 Family                             20360901
PHOENIX                                  AZ          85017            Single Family                          20460901
Henderson                                NV          89015            Single Family                          20460901
Milwaukee                                WI          53218            Single Family                          20360901
Gilbert                                  AZ          85296            PUD                                    20460901
Anaheim                                  CA          92804            Single Family                          20360901
Phoenix                                  AZ          85043            PUD                                    20360901
LAKE ELSNORE                             CA          92532            PUD                                    20460901
Santa Ana                                CA          92706            Single Family                          20360901
AVENTURA                                 FL          33180            Condominium                            20360901
SAN MATEO                                CA          94403            Condominium                            20360901
Kihei                                    HI          96753            PUD                                    20360901
Orlando                                  FL          32826            PUD                                    20360901
New Smyrna Beach                         FL          32168            Single Family                          20360901
Las Vegas                                NV          89142            Single Family                          20460901
Aliso Viejo                              CA          92656            Condominium                            20360901
Antioch                                  CA          94509            Single Family                          20460901
Oakland                                  CA          94611            Condominium                            20360901
Casselberry                              FL          32707            Single Family                          20460901
Fremont                                  CA          94536            Single Family                          20360901
San Jose                                 CA          95122            2-4 Family                             20360901
Torrance                                 CA          90501            Single Family                          20360901
New River                                AZ          85087            Single Family                          20360901
San Diego                                CA          92127            PUD                                    20460901
Hialeah                                  FL          33012            Condominium                            20360901
San Diego                                CA          92128            Condominium                            20360901
Chandler                                 AZ          85225            Single Family                          20360901
Chula Vista                              CA          91911            Condominium                            20360901
Milwaukee                                WI          53216            Single Family                          20360901
San Bernardino                           CA          92405            Single Family                          20460901
Winters                                  CA          95694            Single Family                          20460901
Tucson                                   AZ          85745            Single Family                          20360901
Vancouver                                WA          98665            Single Family                          20360901
Pico Rivera                              CA          90660            Single Family                          20360901
Compton                                  CA          90221            Single Family                          20360901
American Canyon                          CA          94503            Single Family                          20360901
Oakland                                  CA          94603            Single Family                          20360901
Newark                                   CA          94560            Single Family                          20460901
Santa Maria                              CA          93454            PUD                                    20460901
Canoga Park Area                         CA          91303            Single Family                          20360901
Vallejo                                  CA          94591            Single Family                          20360901
Fontana                                  CA          92335            Single Family                          20360901
Garden Grove                             CA          92843            Single Family                          20360901
Sunny Isles Beach                        FL          33160            Condominium                            20360901
Fort Myers                               FL          33908            PUD                                    20360901
Gardena                                  CA          90249            Single Family                          20360901
Land O Lakes                             FL          34638            PUD                                    20360901
Santa Rosa                               CA          95401            PUD                                    20360901
Lathrop                                  CA          95330            Single Family                          20460901
Waldorf                                  MD          20603            PUD                                    20360901
Salem                                    WI          53168            Single Family                          20360901
CO SPGS                                  CO          80917            Single Family                          20360901
San Jose                                 CA          95127            Single Family                          20460801
Modesto                                  CA          95355            Single Family                          20460901
Scottsdale                               AZ          85255            PUD                                    20360901
Elk Grove                                CA          95758            Single Family                          20360901
West Sacramento                          CA          95605            PUD                                    20360901
San Leandro                              CA          94578            Single Family                          20360901
San Bruno                                CA          94066            Condominium                            20360901
San Jose                                 CA          95116            Single Family                          20360901
Trinity                                  FL          34655            PUD                                    20360901
Silver Spring                            MD          20906            Single Family                          20360901
Silver Spring                            MD          20901            Single Family                          20360901
Washington                               DC          20011            PUD                                    20460901
Surprise                                 AZ          85374            Single Family                          20360901
Surprise                                 AZ          85379            PUD                                    20360901
La Quinta                                CA          92253            PUD                                    20360901
Oakland                                  CA          94619            Single Family                          20360901
San Diego                                CA          92122            Single Family                          20360901
Las Vegas                                NV          89117            PUD                                    20360901
Roseville                                CA          95747            Single Family                          20360901
Chino Hills                              CA          91709            Single Family                          20360901
Ironton                                  MO          63650            Single Family                          20360901
Tamarac                                  FL          33321            Condominium                            20360901
Lakewood                                 CA          90715            Single Family                          20360901
Clarksburg                               MD          20871            PUD                                    20360901
Dixon                                    CA          95620            Single Family                          20460901
Lake Elsinore                            CA          92530            Single Family                          20460901
Sacramento                               CA          95820            Single Family                          20360901
Victorville                              CA          92394            Single Family                          20360901
San Diego                                CA          92113            Condominium                            20360901
Norwalk                                  CT          6850             Single Family                          20360901
Sherman Oaks                             CA          91403            Single Family                          20460901
Visalia                                  CA          93277            Single Family                          20360901
Garden Grove                             CA          92843            Single Family                          20360901
Port Saint Lucie                         FL          34983            Single Family                          20360901
San Jose                                 CA          95116            Single Family                          20460901
Fresno                                   CA          93706            Single Family                          20460901
Lodi                                     CA          95240            Single Family                          20360901
Lamont                                   CA          93241            Single Family                          20360901
Cape Coral                               FL          33993            Single Family                          20360901
Manteca                                  CA          95337            Single Family                          20360901
Van Nuys                                 CA          91405            Single Family                          20360901
Lathrop                                  CA          95330            Single Family                          20360901
Rancho Cordova                           CA          95742            PUD                                    20360901
Merced                                   CA          95340            Single Family                          20460901
Hayward                                  CA          94544            Single Family                          20360901
Colorado Springs                         CO          80909            Single Family                          20360901
Montclair                                CA          91763            PUD                                    20360901
Miramar                                  FL          33027            PUD                                    20360901
Las Vegas                                NV          89123            PUD                                    20360901
San Diego                                CA          92127            PUD                                    20360901
San Lorenzo                              CA          94580            PUD                                    20460901
Red Bluff                                CA          96080            Single Family                          20360901
Lancaster                                CA          93535            Single Family                          20360901
Bradenton                                FL          34202            Condominium                            20360901
Saint Petersburg                         FL          33702            Single Family                          20360901
Miramar                                  FL          33029            PUD                                    20360901
SAN DIEGO                                CA          92106            Single Family                          20360901
Compton                                  CA          90222            2-4 Family                             20360901
Riverside                                CA          92505            Single Family                          20360901
Park City                                UT          84098            Condominium                            20360901
Covina                                   CA          91723            Single Family                          20360901
Modesto                                  CA          95350            Single Family                          20460901
Orange                                   CA          92869            Single Family                          20360901
South Gate                               CA          90280            Single Family                          20460901
Woodbridge                               VA          22193            Single Family                          20360901
Renton                                   WA          98031            Single Family                          20360901
Silver Spring                            MD          20906            Condominium                            20460901
Laurel                                   MD          20707            PUD                                    20360901
Riverside                                CA          92503            Single Family                          20360901
Montebello                               CA          90640            Single Family                          20360901
Pembroke Pines                           FL          33024            Single Family                          20360901
Fresno                                   CA          93727            Single Family                          20460901
Lake Mary                                FL          32746            PUD                                    20460901
Davenport                                FL          33896            PUD                                    20360901
Mesa                                     AZ          85209            PUD                                    20360901
Sacramento                               CA          95838            PUD                                    20360901
Hempstead                                NY          11550            Single Family                          20360901
Daly City                                CA          94014            PUD                                    20460901
Poway                                    CA          92064            Single Family                          20360901
Chula Vista                              CA          91914            PUD                                    20460901
Mira Loma                                CA          91752            Single Family                          20360901
Simi Valley                              CA          93065            Single Family                          20360901
Compton                                  CA          90221            Single Family                          20360901
Los Angeles                              CA          90047            2-4 Family                             20360901
North Miami Beach                        FL          33160            Condominium                            20360901
Palmdale                                 CA          93551            Single Family                          20360901
Daly City                                CA          94014            Single Family                          20360901
Phoenix                                  AZ          85037            Condominium                            20360901
Twin Falls                               ID          83301            PUD                                    20460901
Bowie                                    MD          20721            Single Family                          20360901
Lake Havasu City                         AZ          86404            Single Family                          20360901
Las Vegas                                NV          89108            Single Family                          20460901
Chula Vista                              CA          91911            Single Family                          20460901
Las Vegas                                NV          89113            Single Family                          20360901
Spring Valley                            CA          91977            2-4 Family                             20460901
Los Angeles                              CA          90057            Single Family                          20360901
Las Vegas                                NV          89139            Single Family                          20360901
Covina                                   CA          91724            Condominium                            20360901
Sahuarita                                AZ          85629            PUD                                    20360901
Cape Coral                               FL          33991            Single Family                          20360801
Spring Valley                            CA          91977            Condominium                            20360701
Palm Coast                               FL          32137            Single Family                          20360601
Lancaster                                CA          93536            Single Family                          20460701
Stevenson                                WA          98648            Single Family                          20460901
Glen Ellen                               CA          95442            Single Family                          20360901
NORTH LAS VEGAS                          NV          89030            Single Family                          20360901
N LAS VEGAS                              NV          89031            Single Family                          20360901
LAS VEGAS                                NV          89117            PUD                                    20360901
Ravensdale                               WA          98051            Single Family                          20360901
Capitol Heights                          MD          20743            Single Family                          20360901
Whittier                                 CA          90604            Single Family                          20360901
Los Angeles                              CA          90028            2-4 Family                             20460901
Santee                                   CA          92071            Single Family                          20360901
Spring Valley                            CA          91977            Single Family                          20360901
San Rafael                               CA          94901            Single Family                          20360901
San Jose                                 CA          95112            Single Family                          20460901
Corona                                   CA          92881            Condominium                            20360901
Silver Spring                            MD          20904            Single Family                          20360901
Pico Rivera                              CA          90660            Single Family                          20360901
Marathon                                 FL          33050            PUD                                    20360901
Gurnee                                   IL          60031            Single Family                          20360901
Elk Grove                                CA          95757            Single Family                          20460901
ST GEORGE                                UT          84770            PUD                                    20360901
Redmond                                  OR          97756            Single Family                          20360901
Upper Marlboro                           MD          20774            PUD                                    20460901
Silver Spring                            MD          20903            Single Family                          20360901
Guilford                                 CT          6437             Single Family                          20360901
Phoenix                                  AZ          85023            Single Family                          20360901
San Diego                                CA          92114            PUD                                    20360901
Silver Spring                            MD          20904            Single Family                          20360901
Buena Park                               CA          90620            Single Family                          20360901
Chino Hills                              CA          91709            Single Family                          20360901
San Leandro                              CA          94577            PUD                                    20360901
Salinas                                  CA          93905            Single Family                          20360901
Queen Creek                              AZ          85242            PUD                                    20360901
Anthem                                   AZ          85086            PUD                                    20460901
Delray Beach                             FL          33483            Single Family                          20360901
Miami                                    FL          33176            Condominium                            20460901
Gaithersburg                             MD          20878            Condominium                            20360901
Modesto                                  CA          95354            Single Family                          20360901
Temecula                                 CA          92592            Single Family                          20360901
Stockton                                 CA          95210            PUD                                    20360901
Santa Rosa                               CA          95401            Single Family                          20360901
Sanger                                   CA          93657            Single Family                          20460901
Fontana                                  CA          92336            Single Family                          20360901
Lancaster                                CA          93535            Single Family                          20460901
Yucaipa                                  CA          92399            Single Family                          20360901
Gilroy                                   CA          95020            Single Family                          20360901
Escondido                                CA          92025            Single Family                          20360901
Jefferson                                WI          53549            Single Family                          20360901
Las Vegas                                NV          89104            Single Family                          20360901
Fort Lauderdale                          FL          33304            Single Family                          20360901
Albany                                   CA          94706            Condominium                            20360901
Laveen                                   AZ          85339            PUD                                    20360901
Fresno                                   CA          93705            Single Family                          20360901
Fontana                                  CA          92336            Single Family                          20360901
Quartz Hill                              CA          93536            Single Family                          20460901
San Jose                                 CA          95127            Single Family                          20360901
Queen Creek                              AZ          85243            PUD                                    20360901
San Jacinto                              CA          92582            Single Family                          20460901
Pomona                                   CA          91766            Single Family                          20360901
Chula Vista                              CA          91915            PUD                                    20460901
Oceanside                                CA          92054            Single Family                          20460901
Beaumont                                 CA          92223            Single Family                          20360901
Murrieta                                 CA          92563            Single Family                          20360901
Hawthorne                                CA          90250            Single Family                          20360901
Bridgeport                               CT          6604             Single Family                          20360901
BUCKEYE                                  AZ          85396            Single Family                          20360901
East Orange                              NJ          7017             Single Family                          20360901
Surprise                                 AZ          85388            PUD                                    20360901
Woodbridge                               VA          22191            Single Family                          20460901
North Port                               FL          34288            Single Family                          20360901
Chula Vista                              CA          91910            Single Family                          20460901
San Diego                                CA          92154            Single Family                          20460901
Scottsdale                               AZ          85255            PUD                                    20460901
Hemet                                    CA          92545            Single Family                          20360901
Gaithersburg                             MD          20878            Townhouse                              20360901
San Diego                                CA          92154            Single Family                          20460901
Riverdale                                MD          20737            Single Family                          20360901
Los Angeles                              CA          90037            Single Family                          20360901
Winchester                               CA          92596            PUD                                    20360901
San Diego                                CA          92139            Single Family                          20360901
Colorado Springs                         CO          80904            Single Family                          20360901
West Palm Beach                          FL          33405            Single Family                          20360901
Jacksonville                             FL          32256            PUD                                    20460901
San Jacinto                              CA          92582            Single Family                          20360901
Banning                                  CA          92220            Single Family                          20460901
Adelanto                                 CA          92301            Single Family                          20360901
Santa Rosa                               CA          95405            Single Family                          20460901
Sacramento                               CA          95834            Single Family                          20360901
Woodland                                 CA          95776            Single Family                          20460901
Coral Springs                            FL          33071            Condominium                            20460901
Suisun City                              CA          94585            Single Family                          20460901
Santa Ana                                CA          92701            Condominium                            20360901
Dublin                                   CA          94568            PUD                                    20360901
San Diego                                CA          92126            Single Family                          20460901
Garden Grove                             CA          92844            Condominium                            20360901
Oceanside                                CA          92056            PUD                                    20360901
Las Vegas                                NV          89107            PUD                                    20460901
Lake Forest                              CA          92630            Condominium                            20360901
North Las Vegas                          NV          89081            PUD                                    20360901
Indio                                    CA          92203            PUD                                    20360901
Tracy                                    CA          95377            Single Family                          20360901
Paramount                                CA          90723            Single Family                          20360901
San Jose                                 CA          95148            Single Family                          20360901
Murrieta                                 CA          92562            Single Family                          20460901
Marysville                               WA          98270            PUD                                    20360901
Brentwood                                CA          94513            Single Family                          20360901
Newark                                   CA          94560            Condominium                            20460901
El Cajon                                 CA          92020            Single Family                          20460901
San Luis Obispo                          CA          93401            PUD                                    20460901
West Hollywood                           CA          90069            Condominium                            20460901
Fremont                                  CA          94538            Single Family                          20360901
Hemet                                    CA          92544            Condominium                            20360901
Germantown                               MD          20878            Single Family                          20360901
Spring Valley                            CA          91977            Single Family                          20360901
San Jose                                 CA          95127            Single Family                          20360901
San Diego                                CA          92117            Single Family                          20360901
Baldwin Park                             CA          91706            Single Family                          20460901
Oakland                                  CA          94603            Single Family                          20360901
Chula Vista                              CA          91915            PUD                                    20460901
Los Angeles                              CA          91352            2-4 Family                             20360901
Duluth                                   GA          30097            PUD                                    20360901
Washington                               DC          20001            Single Family                          20360901
Chester                                  VA          23831            Single Family                          20360901
Las Vegas                                NV          89147            PUD                                    20360901
Naples                                   FL          34120            PUD                                    20460901
Oakland                                  CA          94618            Single Family                          20360901
Los Angeles                              CA          90011            Single Family                          20360901
Altadena                                 CA          91001            2-4 Family                             20360901
Antioch                                  CA          94531            Single Family                          20360901
La Quinta                                CA          92253            PUD                                    20360901
Surprise                                 AZ          85379            PUD                                    20360901
Stockton                                 CA          95212            Single Family                          20360901
Menifee                                  CA          92584            Single Family                          20460901
Barstow                                  CA          92311            Single Family                          20360901
Sonora                                   CA          95370            Single Family                          20360901
Porterville                              CA          93257            Single Family                          20360901
Petaluma                                 CA          94954            Single Family                          20360901
Lathrop                                  CA          95330            Single Family                          20460901
Fresno                                   CA          93720            Single Family                          20360901
Centreville                              VA          20121            PUD                                    20360901
Oceanside                                CA          92054            Condominium                            20360801
Pacoima                                  CA          91331            Single Family                          20360901
Indio                                    CA          92203            PUD                                    20360801
Wildomar                                 CA          92595            Single Family                          20360901
Tucson                                   AZ          85710            Single Family                          20360901
Cameron Park                             CA          95682            Single Family                          20460901
Daly City                                CA          94014            2-4 Family                             20360901
San Diego                                CA          92105            Single Family                          20360901
Corona                                   CA          92882            Single Family                          20360901
Costa Mesa                               CA          92627            Single Family                          20460901
Yucaipa                                  CA          92399            PUD                                    20360901
San Jose                                 CA          95138            Single Family                          20460901
Livermore                                CA          94551            PUD                                    20460901
Ocala                                    FL          34472            Single Family                          20360901
Chester                                  VA          23831            Single Family                          20460901
San Diego                                CA          92114            Single Family                          20360901
Glendale                                 CA          91201            Single Family                          20360901
San Jose                                 CA          95131            Single Family                          20360901
FRESNO                                   CA          93720            Single Family                          20360901
San Jose                                 CA          95132            Single Family                          20460901
Las Vegas                                NV          89123            PUD                                    20360901
Tampa                                    FL          33610            PUD                                    20360901
Salida                                   CA          95368            Single Family                          20360901
Ventura                                  CA          93003            Condominium                            20360901
Bellevue                                 WA          98004            Single Family                          20360901
Hollywood                                FL          33021            Condominium                            20360901
Lancaster                                CA          93535            Single Family                          20360901
Yucaipa                                  CA          92399            Single Family                          20360901
Richmond                                 VA          23225            PUD                                    20360901
Las Vegas                                NV          89102            Single Family                          20460901
Albuquerque                              NM          87102            Single Family                          20360901
Newcastle                                WA          98056            PUD                                    20360901
Osakis                                   MN          56360            Single Family                          20360901
Phoenix                                  AZ          85035            Single Family                          20360901
Gardena                                  CA          90247            2-4 Family                             20460901
Downey                                   CA          90241            Single Family                          20460901
Riverdale                                MD          20737            Single Family                          20360901
Bethesda                                 MD          20816            Condominium                            20460901
MURRIETA                                 CA          92536            PUD                                    20360901
Sylmar                                   CA          91342            PUD                                    20460901
Miami Lakes                              FL          33016            Single Family                          20360901
Laurel                                   MD          20707            PUD                                    20360901
Ocoee                                    FL          34761            PUD                                    20360901
Fontana                                  CA          92336            Single Family                          20360901
MOUNT SHASTA                             CA          96067            Single Family                          20360901
Dixon                                    CA          95620            Single Family                          20360901
Suisun City                              CA          94585            Single Family                          20360901
Santa Rosa                               CA          95403            Single Family                          20360901
Oakland                                  CA          94602            Single Family                          20360901
Sebastopol                               CA          95472            Single Family                          20360901
Phoenix                                  AZ          85041            PUD                                    20360901
Irvine                                   CA          92614            Single Family                          20460901
Santa Rosa                               CA          95403            Single Family                          20360901
San Gabriel                              CA          91776            Condominium                            20360901
Newport Beach                            CA          92663            Condominium                            20460901
Oakland                                  CA          94619            Single Family                          20460901
Santa Ana                                CA          92703            Single Family                          20460901
El Cajon                                 CA          92021            Single Family                          20360901
Sylmar                                   CA          91342            Single Family                          20460901
Orlando                                  FL          32867            PUD                                    20360901
Highland Park                            NJ          8904             Single Family                          20360901
Goodyear                                 AZ          85338            PUD                                    20360901
Boynton Beach                            FL          33437            PUD                                    20360901
Phoenix                                  AZ          85042            PUD                                    20360901
Las Vegas                                NV          89123            Condominium                            20360901
Fontana                                  CA          92337            Single Family                          20360901
LATHROP                                  CA          95330            PUD                                    20360901
Pembroke Pines                           FL          33029            PUD                                    20360901
Columbia                                 MD          21045            PUD                                    20360901
Chula Vista                              CA          91915            PUD                                    20360901
Issaquah                                 WA          98027            PUD                                    20361001
Colorado Springs                         CO          80915            Townhouse                              20361001
LORTON                                   VA          22079            PUD                                    20361001
Dixon                                    CA          95620            Single Family                          20461001
Bothell                                  WA          98021            Single Family                          20461001
Silver Spring                            MD          20903            Single Family                          20461001
Hawthorne                                CA          90250            PUD                                    20361001
Scottsdale                               AZ          85259            PUD                                    20361001
Clarksburg                               MD          20871            Single Family                          20361001
Glendale                                 AZ          85306            Single Family                          20361001
Falls Church                             VA          22041            Townhouse                              20361001
ROCKVILLE                                MD          20851            Single Family                          20361001
Orando                                   FL          32821            PUD                                    20361001
Medford                                  OR          97502            Single Family                          20361001
Glendale                                 CA          91206            Condominium                            20361001
Corona                                   CA          92881            Single Family                          20361001
TAMPA                                    FL          33625            Single Family                          20361001
Puyallup                                 WA          98374            PUD                                    20361001
Los Angeles                              CA          91335            Single Family                          20361001
Eden Prairie                             MN          55347            PUD                                    20361001
Sacramento                               CA          95829            Single Family                          20461001
Minneapolis                              MN          55409            Single Family                          20361001
Las Vegas                                NV          89148            PUD                                    20461001
Petaluma                                 CA          94954            Single Family                          20361001
OFallon                                  MO          63366            PUD                                    20361001
Phoenix                                  AZ          85013            Single Family                          20361001
Mount Pleasant                           SC          29464            PUD                                    20361001
Orlando                                  FL          32828            PUD                                    20361001
Winchester                               CA          92596            PUD                                    20361001
Hyattsville                              MD          20783            Single Family                          20361001
Garden Grove                             CA          92844            PUD                                    20361001
Chino                                    CA          91710            PUD                                    20361001
Beaumont                                 CA          92223            Single Family                          20361001
Bowie                                    MD          20715            Single Family                          20361001
Maricopa                                 AZ          85239            PUD                                    20361001
Pico Rivera                              CA          90660            Single Family                          20361001
Los Angeles                              CA          91601            Single Family                          20361001
Phoenix                                  AZ          85041            Single Family                          20361001
Ocoee                                    FL          34761            Single Family                          20361001
Waverly                                  MN          55390            Single Family                          20361001
FONTANA                                  CA          92336            Single Family                          20361001
Herndon                                  VA          20170            PUD                                    20361001
Windsor                                  CA          95492            Single Family                          20361001
El Mirage                                AZ          85335            PUD                                    20361001
O Fallon                                 MO          63366            Single Family                          20361001
Miami                                    FL          33150            2-4 Family                             20361001
Rocklin                                  CA          95765            Single Family                          20361001
Alameda                                  CA          94501            Single Family                          20461001
Wildomar                                 CA          92595            PUD                                    20361001
Chula Vista                              CA          91915            Condominium                            20461001
Miami                                    FL          33055            Single Family                          20461001
Menifee                                  CA          92584            Single Family                          20361001
Northridge                               CA          91326            Single Family                          20361001
San Diego                                CA          92102            2-4 Family                             20361001
Scottsdale                               AZ          85262            PUD                                    20361001
Richmond                                 VA          23234            Single Family                          20361001
Clarksville                              MD          21029            Single Family                          20361001
Cottage Grove                            MN          55016            Single Family                          20361001
Long Beach                               CA          90808            Single Family                          20461001
Redlands                                 CA          92374            Single Family                          20361001
Saint Cloud                              FL          34772            PUD                                    20361001
SAN LEANDRO                              CA          94577            PUD                                    20361001
Lehigh Acres                             FL          33971            Single Family                          20360901
Cape Coral                               FL          33909            Single Family                          20360901
Mesa                                     AZ          85215            PUD                                    20361001
Beaumont                                 CA          92223            Single Family                          20361001
Miami                                    FL          33138            Condominium                            20361001
FORESTVILLE                              MD          20747            PUD                                    20361001
Murrieta                                 CA          92562            Single Family                          20360901
North Las Vegas                          NV          89031            Single Family                          20360901
North Las Vegas                          NV          89032            Single Family                          20460901
SANTA ANA                                CA          92703            Single Family                          20360901
Hollister                                CA          95023            2-4 Family                             20360901
Livermore                                CA          94550            Single Family                          20360901
San Diego                                CA          92139            Single Family                          20460901
Vista                                    CA          92083            Single Family                          20360901
Stockton                                 CA          95204            2-4 Family                             20360901
Pioneer                                  CA          95666            Single Family                          20460901
Las Vegas                                NV          89130            PUD                                    20460901
Las Vegas                                NV          89148            PUD                                    20360901
Vallejo                                  CA          94590            2-4 Family                             20460901
Danville                                 CA          94526            Single Family                          20460901
Lake Elsinore                            CA          92530            Single Family                          20360901
San Ysidro                               CA          92173            Single Family                          20360901
Bremerton                                WA          98312            Single Family                          20360901
Costa Mesa                               CA          92627            Single Family                          20460901
Lakeside                                 CA          92040            Single Family                          20360901
Dumfries                                 VA          22025            PUD                                    20360901
Pompano Beach                            FL          33069            Condominium                            20360901
Stevenson Ranch                          CA          91381            Condominium                            20360901
Laguna Niguel                            CA          92677            PUD                                    20360901
Las Vegas                                NV          89122            Single Family                          20360901
Newark                                   CA          94560            Single Family                          20360901
Westlake                                 OH          44145            Single Family                          20360901
Los Angeles                              CA          90004            Single Family                          20460901
San Clemente                             CA          92673            PUD                                    20360901
Santa Rosa                               CA          95407            Single Family                          20460901
Hemet                                    CA          92545            PUD                                    20360901
Peoria                                   AZ          85381            PUD                                    20360901
Gig Harbor                               WA          98335            Single Family                          20460901
Vallejo                                  CA          94589            Single Family                          20360901
Oakland                                  CA          94607            Condominium                            20360901
Lehigh Acres                             FL          33936            Single Family                          20360901
Granada Hills                            CA          91344            Single Family                          20360901
Grand Terrace                            CA          92313            Single Family                          20360901
los angeles                              CA          91331            Single Family                          20360901
Santa Barbara                            CA          93109            Single Family                          20360901
Elk Grove                                CA          95758            PUD                                    20360901
San Diego                                CA          92114            Single Family                          20360901
Merced                                   CA          95348            Single Family                          20360901
Triangle                                 VA          22172            PUD                                    20360901
Oxnard                                   CA          93033            Single Family                          20460901
Torrance                                 CA          90505            Single Family                          20360901
Merced                                   CA          95340            Single Family                          20360901
Milpitas                                 CA          95035            Single Family                          20360901
San Diego                                CA          92131            Single Family                          20360901
Oakland                                  CA          94607            2-4 Family                             20360901
Fairfield                                CA          94534            Single Family                          20460801
WOODBRIDGE                               CA          95258            Single Family                          20360901
Thompson Station                         TN          37179            Single Family                          20360901
Palm Coast                               FL          32137            Condominium                            20360901
Oakley                                   CA          94561            Single Family                          20360901
Henderson                                NV          89074            PUD                                    20360901
Los Angeles                              CA          90035            Condominium                            20360901
North Las Vegas                          NV          89032            Single Family                          20360901
Clifton                                  NJ          7011             2-4 Family                             20360901
Vallejo                                  CA          94591            PUD                                    20460901
Carmichael                               CA          95608            Single Family                          20360901
Brentwood                                CA          94513            Single Family                          20460901
Livingston                               CA          95334            Single Family                          20360901
Sunrise                                  FL          33323            PUD                                    20360901
Dumfries                                 VA          22026            PUD                                    20360901
Reno                                     NV          89506            PUD                                    20360901
Mount Shasta                             CA          96067            Single Family                          20360901
San Diego                                CA          92119            Condominium                            20360901
Las Vegas                                NV          89156            Single Family                          20360901
San Diego                                CA          92122            Condominium                            20360901
San Jose                                 CA          95121            Single Family                          20360901
Hayward                                  CA          94541            Single Family                          20460901
Phoenix                                  AZ          85027            Single Family                          20360901
Peoria                                   AZ          85345            Single Family                          20360901
Alva                                     FL          33920            Single Family                          20360901
San Juan Capistrano                      CA          92675            PUD                                    20360901
POWAY                                    CA          92064            Single Family                          20360901
Oceanside                                CA          92057            Single Family                          20360901
Concord                                  CA          94520            Single Family                          20360901
Dumfries                                 VA          22026            PUD                                    20360801
Hanford                                  CA          93230            Single Family                          20360901
El Cajon                                 CA          92021            Single Family                          20360901
Tucson                                   AZ          85705            Single Family                          20360901
Woodland Hills                           CA          91364            Single Family                          20360901
Waldorf                                  MD          20601            Single Family                          20360901
Hermosa Beach                            CA          90254            Single Family                          20360901
Margate                                  FL          33063            PUD                                    20360901
El Segundo                               CA          90245            Condominium                            20460901
East Palo Alto                           CA          94303            Single Family                          20360901
OREM                                     UT          84097            Single Family                          20360901
Warren                                   NJ          7059             Single Family                          20360901
Fontana                                  CA          92335            Single Family                          20360901
Stockton                                 CA          95206            Single Family                          20360901
Dublin                                   CA          94568            PUD                                    20460901
Tulare                                   CA          93274            Single Family                          20360901
Santa Maria                              CA          93454            Single Family                          20360901
Greenacres                               FL          33415            PUD                                    20360901
Harrisburg                               PA          17111            Single Family                          20360901
Alexandria                               VA          22312            Condominium                            20360901
Brian Head                               UT          84719            Single Family                          20360901
Gaithersburg                             MD          20882            Single Family                          20360901
Weston                                   FL          33327            Single Family                          20460901
Antioch                                  CA          94531            Single Family                          20460901
Jacksonville Beach                       FL          32250            Single Family                          20360901
Murrieta                                 CA          92562            Single Family                          20360901
Tamarac                                  FL          33319            Condominium                            20360901
Manteca                                  CA          95336            Single Family                          20360901
Huntington Park                          CA          90255            Single Family                          20360901
LOS ANGELES                              CA          91307            Single Family                          20360901
Corona Area                              CA          92883            PUD                                    20460901
Seal Beach                               CA          90740            Single Family                          20361001
Fort Washington                          MD          20744            PUD                                    20360901
Los Angeles                              CA          91303            Condominium                            20460901
Livingston                               CA          95334            Single Family                          20360901
Garden Grove                             CA          92843            Condominium                            20361001
Bothell                                  WA          98021            Single Family                          20460901
Kirkland                                 WA          98034            Single Family                          20360901
Hayward                                  CA          94545            Single Family                          20460901
San Jose                                 CA          95122            Condominium                            20360901
Whittier                                 CA          90606            Single Family                          20361001
Bellflower                               CA          90706            Single Family                          20361001
las vegas                                NV          89121            Single Family                          20360901
Castro Valley                            CA          94552            PUD                                    20460901
Bordentown                               NJ          8505             Single Family                          20360901
Prescott Valley                          AZ          86314            2-4 Family                             20360901
Los Angeles                              CA          91405            Single Family                          20460901
Tigard                                   OR          97223            Single Family                          20361001
Riverside                                CA          92503            Single Family                          20360901
Long Beach                               CA          90802            Condominium                            20361001
Naples                                   FL          34113            Single Family                          20360901
Palmdale                                 CA          93550            Single Family                          20360901
Bayville                                 NJ          8721             Single Family                          20360901
Gwynn Oak                                MD          21207            Single Family                          20460901
Moreno Valley                            CA          92551            Single Family                          20361001
North Las Vegas                          NV          89084            PUD                                    20461001
Carson                                   CA          90810            Single Family                          20360901
PLAINFIELD                               NJ          7060             2-4 Family                             20361001
Lakeville                                MN          55068            Townhouse                              20360901
Sylmar                                   CA          91342            Single Family                          20360901
Indio                                    CA          92203            PUD                                    20360901
Brooklyn Center                          MN          55429            PUD                                    20360901
La Verne                                 CA          91750            Single Family                          20460901
Chula Vista                              CA          91913            PUD                                    20360901
Victorville                              CA          92392            Single Family                          20360901
Orlando                                  FL          32837            PUD                                    20360901
HOULTON                                  WI          54082            Single Family                          20460901
Las Vegas                                NV          89178            PUD                                    20460901
Stafford                                 VA          22554            PUD                                    20461001
VENTURA                                  CA          93001            2-4 Family                             20360901
riverdale                                MD          20737            Single Family                          20361001
WILLIAMSTOWN                             NJ          8094             Single Family                          20361001
Vacaville                                CA          95687            Single Family                          20360901
Upland                                   CA          91786            Single Family                          20460901
OXNARD                                   CA          93030            Single Family                          20361001
SAN PABLO                                CA          94806            Single Family                          20360901
Tacoma                                   WA          98406            Single Family                          20360901
Jenkintown                               PA          19046            Condominium                            20460901
Brooksville                              FL          34614            Single Family                          20361001
Scottsdale                               AZ          85254            Single Family                          20360901
Malibu                                   CA          90265            Single Family                          20361001
Las Vegas                                NV          89178            PUD                                    20460901
Alpine                                   NJ          7620             Single Family                          20361001
Chicago                                  IL          60610            Condominium                            20360901
INDIO                                    CA          92201            Single Family                          20360901
Temecula                                 CA          92592            PUD                                    20360901
Evergreen                                CO          80439            Single Family                          20360901
Long Beach                               CA          90807            Single Family                          20461001
Springfield                              VA          22153            Townhouse                              20361001
SANTA ANA                                CA          92705            PUD                                    20461001
Los Angeles                              CA          90042            Single Family                          20360901
Chesapeake                               VA          23324            2-4 Family                             20361001
Paramount                                CA          90723            Condominium                            20361001
San Diego                                CA          92129            Single Family                          20360901
CALIFORNIA CITY                          CA          93505            Single Family                          20360901
ROSEDALE                                 MD          21237            PUD                                    20360901
Orlando                                  FL          32824            Townhouse                              20360901
Anaheim                                  CA          92804            Single Family                          20360901
Mountain View                            CA          94043            Single Family                          20460901
Capitol Heights                          MD          20743            PUD                                    20360901
SAN BRUNO                                CA          94066            Single Family                          20460901
Miami                                    FL          33145            Single Family                          20360901
Northridge                               CA          91325            Single Family                          20361001
NAPLES                                   FL          34116            Single Family                          20460901
Everett                                  WA          98203            Single Family                          20361001
COLTON                                   CA          92324            PUD                                    20460901
San Jose                                 CA          95132            Single Family                          20460901
Santa Maria                              CA          93454            Single Family                          20360901
Los Angeles                              CA          90065            Single Family                          20360901
Moreno Valley                            CA          92557            Single Family                          20361001
Plainwell                                MI          49080            Single Family                          20360901
San Jose                                 CA          95122            Single Family                          20461001
Rahway                                   NJ          7065             Single Family                          20361001
Chula Vista                              CA          91914            PUD                                    20460901
Perris                                   CA          92570            Single Family                          20360901
Moreno Valley                            CA          92551            Single Family                          20460901
Hawthorne                                CA          90250            Single Family                          20361001
Marysville                               WA          98270            PUD                                    20460901
Palmdale                                 CA          93591            Single Family                          20361001
Lancaster                                CA          93535            Single Family                          20360901
Santa Rosa                               CA          95407            Single Family                          20460901
EL MONTE                                 CA          91732            Condominium                            20360901
Corona                                   CA          92881            PUD                                    20360901
Benicia                                  CA          94510            PUD                                    20361001
VALLEY CENTER                            CA          92082            PUD                                    20360901
NORTH LAS VEGAS                          NV          89031            Single Family                          20360901
Aurora                                   CO          80010            Single Family                          20361001
Herndon                                  VA          20171            PUD                                    20360901
PETALUMA                                 CA          94954            Single Family                          20461001
Las Vegas                                NV          89139            PUD                                    20460901
Shakopee                                 MN          55379            Single Family                          20361001
Sahuarita                                AZ          85629            PUD                                    20360901
Ballwin                                  MO          63021            Single Family                          20360901
Silver Spring                            MD          20901            Condominium                            20361001
MISSION VIEJO                            CA          92691            Townhouse                              20360901
Seminole                                 FL          33777            Townhouse                              20360901
Fullerton                                CA          92832            Single Family                          20360901
Minneapolis                              MN          55419            Single Family                          20361001
Norwalk                                  CA          90650            Condominium                            20360901
PALMDALE                                 CA          93552            Single Family                          20360901
Hesperia                                 CA          92345            Single Family                          20361001
Adelanto                                 CA          92301            Single Family                          20360901
Fremont                                  CA          94538            Single Family                          20360901
Phoenix                                  AZ          85044            Single Family                          20360901
San Jose                                 CA          95122            Single Family                          20360901
Gardena                                  CA          90247            2-4 Family                             20360901
Buena Park                               CA          90620            Single Family                          20360901
Preston                                  CT          6365             Single Family                          20361001
South San Francisco                      CA          94080            Condominium                            20360901
New Windsor                              MD          21776            Single Family                          20461001
Las Vegas                                NV          89123            PUD                                    20460901
SANTA ROSA                               CA          95403            Single Family                          20360901
Temecula                                 CA          92591            PUD                                    20460901
Phoenix                                  AZ          85029            Single Family                          20360901
Avondale                                 AZ          85323            Single Family                          20361001
Winchester                               CA          92596            PUD                                    20360801
New London                               CT          6320             Single Family                          20360901
Hercules                                 CA          94547            PUD                                    20360901
Annandale                                NJ          8801             Condominium                            20360901
DALY CITY                                CA          94015            Single Family                          20361001
Los Angeles                              CA          90001            Single Family                          20361001
Long Beach                               CA          90808            Single Family                          20460901
Fontana                                  CA          92336            Single Family                          20360901
Los Angeles                              CA          90022            Single Family                          20361001
Aurora                                   CO          80016            PUD                                    20361001
Apple Valley                             MN          55124            PUD                                    20361001
Palmdale                                 CA          93550            Single Family                          20360901
Los Angeles                              CA          90046            Single Family                          20360901
HILLSBOROUGH                             NJ          8844             Single Family                          20360901
Moreno Valley                            CA          92555            Condominium                            20360901
New Gloucester                           ME          4260             Single Family                          20360901
Seattle                                  WA          98106            Townhouse                              20361001
Patterson                                CA          95363            Single Family                          20460801
GILBERT                                  AZ          85296            PUD                                    20460801
Falls Church                             VA          22042            Single Family                          20461001
Fort Washington                          MD          20744            Single Family                          20361001
Panorama City                            CA          91402            Single Family                          20360801
Chula Vista                              CA          91913            PUD                                    20461001
South Haven                              MN          55382            Single Family                          20361001
Vancouver                                WA          98682            Single Family                          20361001
Lake Forest                              CA          92630            PUD                                    20360901
Jackson                                  CA          95642            Single Family                          20360901
PATTERSON                                CA          95363            Single Family                          20360901
Phoenix                                  AZ          85048            Single Family                          20360901
Canoga Park                              CA          91303            Single Family                          20361001
LOS ANGELES                              CA          91352            Single Family                          20360901
WEST WINDSOR                             NJ          8540             PUD                                    20360901
Perris                                   CA          92571            Single Family                          20360901
Gilbert                                  AZ          85297            PUD                                    20360901
Ceres                                    CA          95307            Single Family                          20360901
Gilbert                                  AZ          85297            PUD                                    20361001
Orlando                                  FL          32837            PUD                                    20360901
Gainesville                              VA          20155            PUD                                    20460901
Gilroy                                   CA          95020            Single Family                          20360901
MIAMI                                    FL          33183            Condominium                            20360901
henderson                                NV          89052            PUD                                    20360901
Northridge                               CA          91324            Single Family                          20360901
Lehigh Acres                             FL          33936            Single Family                          20360901
Garden Grove                             CA          92845            Single Family                          20360901
Mesa                                     AZ          85202            Condominium                            20360901
Roseville                                CA          95747            Single Family                          20360901
Gig Harbor                               WA          98332            Single Family                          20360901
Aliso Viejo                              CA          92656            Condominium                            20360901
Stockton                                 CA          95207            Single Family                          20360901
Garden Grove                             CA          92845            Single Family                          20361001
NORTH LAS VEGAS                          NV          89081            PUD                                    20360901
Colorado Springs                         CO          80922            Single Family                          20361001
San Pedro                                CA          90731            Single Family                          20360901
OAKLAND                                  CA          94605            Single Family                          20460901
Riverside                                CA          92503            PUD                                    20361001
Gainesville                              VA          20155            PUD                                    20360901
Troy                                     MO          63379            Single Family                          20360901
Hercules                                 CA          94547            PUD                                    20361001
Bothell                                  WA          98011            Single Family                          20460901
Ventura                                  CA          93003            Single Family                          20360901
Germantown                               MD          20874            Townhouse                              20460901
lorton                                   VA          22079            PUD                                    20461001
Chicago                                  IL          60644            2-4 Family                             20361001
Huntington Beach                         CA          92647            Single Family                          20461001
Inglewood                                CA          90305            Condominium                            20361001
Corona                                   CA          92883            PUD                                    20360901
Covina                                   CA          91722            Single Family                          20360901
Clifton                                  VA          20124            Condominium                            20360901
Bellflower                               CA          90706            Single Family                          20360901
Newport Beach                            CA          92663            Condominium                            20361001
Fredericksburg                           VA          22408            PUD                                    20360901
Alameda                                  CA          94501            Condominium                            20460801
Oakland                                  CA          94605            Single Family                          20460801
Las Vegas                                NV          89131            PUD                                    20460801
APPLE VALLEY                             CA          92307            Single Family                          20460801
Brandywine                               MD          20613            Single Family                          20360901
Daly City                                CA          94014            Single Family                          20361001
Silver Spring                            MD          20904            PUD                                    20461001
Jacksonville                             FL          32244            PUD                                    20360901
Elizabeth                                NJ          7208             Single Family                          20360901
Pompano Beach                            FL          33067            Single Family                          20361001
Beltsville                               MD          20705            Single Family                          20361001
Los Angeles                              CA          90045            Single Family                          20360901
Bonita                                   CA          91902            PUD                                    20360801
San Bruno                                CA          94066            Single Family                          20461001
Redlands                                 CA          92373            2-4 Family                             20460901
Antelope                                 CA          95843            Single Family                          20361001
Downey                                   CA          90241            Single Family                          20361001
Bronx                                    NY          10470            2-4 Family                             20460801
Washington                               DC          20032            PUD                                    20360801
TRABUCO CANYON                           CA          92679            PUD                                    20460801
Huntington Park                          CA          90255            Condominium                            20360901
Carson                                   CA          90746            Single Family                          20460801
Nuevo                                    CA          92567            Single Family                          20360901
Surprise                                 AZ          85388            Single Family                          20360901
Chula Vista                              CA          91911            Condominium                            20360905
Upland                                   CA          91784            Single Family                          20360801
Moreno Valley                            CA          92551            Single Family                          20360701
Las Vegas                                NV          89123            PUD                                    20360801
Hemet                                    CA          92543            Single Family                          20361001
Monte Rio                                CA          95462            Single Family                          20360901
Hollister                                CA          95023            Single Family                          20360901
Fairfield                                CA          94534            Single Family                          20360901
Las Vegas                                NV          89148            PUD                                    20460901
Port Saint Lucie                         FL          34986            PUD                                    20460901
Woodbridge                               VA          22191            Single Family                          20360901
Las Vegas                                NV          89120            PUD                                    20460901
Alexandria                               VA          22309            PUD                                    20360901
Miami                                    FL          33178            PUD                                    20360901
San Bruno                                CA          94066            Single Family                          20360801
Bell Gardens                             CA          90201            2-4 Family                             20460901
Hemet                                    CA          92545            Single Family                          20360901
Mission Viejo                            CA          92692            PUD                                    20360901
Miami                                    FL          33196            Condominium                            20360901
ORONO                                    MN          55391            Single Family                          20360801
LOS ANGELES                              CA          91335            Single Family                          20360901
LEHIGH                                   FL          33971            Single Family                          20360901
Smyrna                                   GA          30082            PUD                                    20360901
San Jose                                 CA          95127            Single Family                          20460901
Hercules                                 CA          94547            PUD                                    20460901
Phoenix                                  AZ          85050            Single Family                          20460901
Tracy                                    CA          95376            Single Family                          20360901
San Rafael                               CA          94901            Condominium                            20360801
Los Angeles                              CA          90019            2-4 Family                             20360901
Enfield                                  CT          6082             Single Family                          20360801
Oxford                                   MA          1540             Single Family                          20360901
Fort Washington                          MD          20744            Single Family                          20460901
Jacksonville                             FL          32204            2-4 Family                             20360901
Flagstaff                                AZ          86004            Single Family                          20360901
Ridgefield Park                          NJ          7660             Single Family                          20360901
Elk Grove                                CA          95758            Single Family                          20360901
Union City                               CA          94587            Single Family                          20360901
Phoenix                                  AZ          85015            Condominium                            20360901
Murrieta                                 CA          92563            Single Family                          20460901
Ladera Ranch                             CA          92694            PUD                                    20460901
South Lake Tahoe                         CA          96150            Single Family                          20360801
West Palm Bch                            FL          33401            Condominium                            20360901
Watsonville                              CA          95076            Condominium                            20360901
Bakersfield                              CA          93306            Single Family                          20360901
Gardena                                  CA          90248            Single Family                          20360901
Los Angeles                              CA          90047            2-4 Family                             20460901
Cave Creek                               AZ          85331            PUD                                    20360901
Long Beach                               CA          90805            Single Family                          20360901
Port Jefferson Station                   NY          11776            Single Family                          20360901
North Port                               FL          34286            Single Family                          20360901
Turlock                                  CA          95382            Single Family                          20360901
Sturbridge                               MA          1566             Single Family                          20360901
Oakland                                  CA          94603            Single Family                          20360901
Washington                               DC          20011            Single Family                          20360901
Washington                               DC          20011            Single Family                          20360901
Miami                                    FL          33147            Single Family                          20360901
Merced                                   CA          95348            Single Family                          20360901
Gardena                                  CA          90247            2-4 Family                             20360901
Kailua Kona                              HI          96740            Single Family                          20360901
San Diego                                CA          92117            Single Family                          20460801
Chula Vista                              CA          91915            Condominium                            20460901
Las Vegas                                NV          89110            Single Family                          20360901
VALLEY CENTER                            CA          92082            Single Family                          20360901
Stockton                                 CA          95209            Single Family                          20360901
Rancho Cucamonga                         CA          91737            Condominium                            20360901
gilbert                                  AZ          85236            PUD                                    20360901
San Diego                                CA          92139            Single Family                          20360901
Fremont                                  CA          94555            Single Family                          20460901
Scottsdale                               AZ          85262            Single Family                          20360901
Modesto                                  CA          95351            Single Family                          20360901
Ventura                                  CA          93003            Single Family                          20460901
Temecula                                 CA          92592            PUD                                    20460901
Pembroke Pines                           FL          33026            PUD                                    20360901
Seattle                                  WA          98103            Single Family                          20360901




--------------------------------------------------------------------------------




ORIGINAL_BALANCE                          FIRST_PAY_DATE            LOAN_TO_VALUE             MI                                        MERS_ID1
308000                                          20061001                       80           No MI                                       1.00E+17
220000                                          20061001              57.88999939           No MI                                       1.00E+17
336000                                          20061001                       80           No MI                                       1.00E+17
168000                                          20061001                       80           No MI                                       1.00E+17
567800                                          20061101              79.98999786           No MI
266384                                          20061101                       80           No MI                                       1.00E+17
424000                                          20061101                       80           No MI                                       1.00E+17
780000                                          20061101                       75           No MI                                       1.00E+17
516600                                          20061101              79.98999786           No MI                                       1.00E+17
294400                                          20061101                       80           No MI                                       1.00E+17
274400                                          20061101                       80           No MI                                       1.00E+17
390070                                          20061101                       80           No MI                                       1.00E+17
504000                                          20061101                       80           No MI                                       1.00E+17
432000                                          20061101                       80           No MI                                       1.00E+17
324000                                          20061101                       80           No MI                                       1.00E+17
500000                                          20061101                       80           No MI                                       1.00E+17
496000                                          20061101                       80           No MI                                       1.00E+17
384000                                          20061101                       80           No MI                                       1.00E+17
206250                                          20061101                       75           No MI                                       1.00E+17
500000                                          20061101              75.19000244           No MI                                       1.00E+17
180000                                          20061101                       80           No MI                                       1.00E+17
283200                                          20061101                       80           No MI                                       1.00E+17
492000                                          20061101                       80           No MI                                       1.00E+17
348000                                          20061101                       80           No MI                                       1.00E+17
1000000                                         20060901              67.80000305           No MI                                       1.00E+17
405000                                          20061001                       90      Radian Guaranty                                  1.00E+17
364000                                          20061001              42.22999954           No MI                                       1.00E+17
480000                                          20061001                       80           No MI                                       1.00E+17
480000                                          20061001                       80           No MI                                       1.00E+17
220000                                          20061001                       80           No MI                                       1.00E+17
212000                                          20061001              74.38999939           No MI                                       1.00E+17
588000                                          20061001                       80           No MI                                       1.00E+17
536000                                          20061001                       80           No MI                                       1.00E+17
130000                                          20061001              33.33000183           No MI                                       1.00E+17
280000                                          20061001              79.76999664           No MI                                       1.00E+17
463200                                          20061001                       80           No MI                                       1.00E+17
472000                                          20061001              78.66999817           No MI                                       1.00E+17
284000                                          20061001                       80           No MI                                       1.00E+17
343400                                          20061001              89.98999786      Radian Guaranty                                  1.00E+17
456000                                          20061001                       80           No MI                                       1.00E+17
952000                                          20061001                       80           No MI                                       1.00E+17
648000                                          20061001                       80           No MI                                       1.00E+17
650000                                          20061001              76.91999817           No MI                                       1.00E+17
292000                                          20061001                       80           No MI                                       1.00E+17
293700                                          20061001              75.88999939           No MI                                       1.00E+17
334800                                          20061001                       80           No MI                                       1.00E+17
193300                                          20061001              77.26999664           No MI                                       1.00E+17
163780                                          20061001                       80           No MI                                       1.00E+17
375000                                          20061001              73.38999939           No MI                                       1.00E+17
520000                                          20061001                       80           No MI                                       1.00E+17
424000                                          20061001                       80           No MI                                       1.00E+17
468000                                          20061001                       80           No MI                                       1.00E+17
548000                                          20061001                       80           No MI                                       1.00E+17
608000                                          20061001                       80           No MI                                       1.00E+17
448000                                          20061001                       80           No MI                                       1.00E+17
532000                                          20061001                       80           No MI                                       1.00E+17
520000                                          20061001                       80           No MI                                       1.00E+17
204000                                          20061001                       80           No MI                                       1.00E+17
516000                                          20061001                       80           No MI                                       1.00E+17
296000                                          20061001                       80           No MI                                       1.00E+17
544000                                          20061001                       80           No MI                                       1.00E+17
280000                                          20061001                       80           No MI                                       1.00E+17
384000                                          20061001                       80           No MI                                       1.00E+17
308000                                          20061001                       80           No MI                                       1.00E+17
290876                                          20061001                       80           No MI                                       1.00E+17
500000                                          20061001              76.91999817           No MI                                       1.00E+17
360000                                          20061001              79.12000275           No MI                                       1.00E+17
336000                                          20061001                       80           No MI                                       1.00E+17
496000                                          20061001                       80           No MI                                       1.00E+17
588000                                          20061001                       80           No MI                                       1.00E+17
576000                                          20061001                       80           No MI
650000                                          20061001              71.81999969           No MI                                       1.00E+17
350000                                          20061001              64.80999756           No MI                                       1.00E+17
306000                                          20061001                     76.5           No MI                                       1.00E+17
320000                                          20061001                       80           No MI                                       1.00E+17
735000                                          20061001                       75           No MI                                       1.00E+17
497850                                          20061001              79.98999786           No MI                                       1.00E+17
550412                                          20061001                       80           No MI                                       1.00E+17
504000                                          20061001                       80           No MI                                       1.00E+17
356000                                          20061001                       80           No MI                                       1.00E+17
175000                                          20061001              74.15000153           No MI                                       1.00E+17
220800                                          20061001                       80           No MI                                       1.00E+17
332000                                          20061001                       80           No MI                                       1.00E+17
170000                                          20061001              35.04999924           No MI                                       1.00E+17
650000                                          20061001              75.13999939           No MI                                       1.00E+17
204750                                          20061001                       75           No MI                                       1.00E+17
240000                                          20061001                       80           No MI                                       1.00E+17
520000                                          20061001                       80           No MI                                       1.00E+17
300000                                          20061001              49.18000031           No MI                                       1.00E+17
397250                                          20061001                       70           No MI                                       1.00E+17
396000                                          20061001                       80           No MI                                       1.00E+17
309000                                          20061001                       75           No MI                                       1.00E+17
417000                                          20061001              76.51000214           No MI                                       1.00E+17
658750                                          20061001                       80           No MI                                       1.00E+17
559200                                          20061001                       80           No MI                                       1.00E+17
447200                                          20061001                       80           No MI                                       1.00E+17
413700                                          20061001              79.98999786           No MI                                       1.00E+17
256000                                          20061001              79.26000214           No MI                                       1.00E+17
296000                                          20061001                       80           No MI                                       1.00E+17
399200                                          20061001                       80           No MI                                       1.00E+17
460000                                          20061001                       80           No MI                                       1.00E+17
588000                                          20061001                       80           No MI                                       1.00E+17
388000                                          20061001                       80           No MI                                       1.00E+17
492000                                          20061001                       80           No MI                                       1.00E+17
207000                                          20061001                       90            PMI                                        1.00E+17
443700                                          20061001                       90       GE Capital MI                                   1.00E+17
332000                                          20061001                       80           No MI                                       1.00E+17
640000                                          20061001                       40           No MI                                       1.00E+17
135000                                          20061001              87.09999847       GE Capital MI                                   1.00E+17
275000                                          20061001                       50           No MI                                       1.00E+17
317600                                          20061001                       80           No MI                                       1.00E+17
360000                                          20061001                       80           No MI                                       1.00E+17
416000                                          20061001                       80           No MI                                       1.00E+17
379200                                          20061001                       80           No MI                                       1.00E+17
626200                                          20061001              79.98999786           No MI                                       1.00E+17
459000                                          20061001              70.62000275           No MI                                       1.00E+17
199000                                          20061001              56.86000061           No MI                                       1.00E+17
455200                                          20061001                       80           No MI                                       1.00E+17
148800                                          20061001                       80           No MI                                       1.00E+17
337600                                          20061001                       80           No MI                                       1.00E+17
443800                                          20061001              75.86000061           No MI                                       1.00E+17
207850                                          20061001              79.98999786           No MI                                       1.00E+17
515950                                          20061001                       80           No MI                                       1.00E+17
450000                                          20061001              66.37000275           No MI                                       1.00E+17
347200                                          20061001              76.98000336           No MI                                       1.00E+17
440000                                          20061001              62.86000061           No MI                                       1.00E+17
393750                                          20061001                       75           No MI                                       1.00E+17
252000                                          20061001                       80           No MI                                       1.00E+17
605600                                          20061001                       80           No MI                                       1.00E+17
423000                                          20061001                       90       GE Capital MI                                   1.00E+17
520000                                          20061001              59.43000031           No MI                                       1.00E+17
260000                                          20061001                       80           No MI                                       1.00E+17
632000                                          20061001                       80           No MI                                       1.00E+17
300000                                          20061001              58.81999969           No MI                                       1.00E+17
576000                                          20061001                       80           No MI                                       1.00E+17
544000                                          20061001                       80           No MI                                       1.00E+17
584000                                          20061001                       80           No MI                                       1.00E+17
604000                                          20061001                       80           No MI                                       1.00E+17
164500                                          20061001                       70           No MI                                       1.00E+17
260000                                          20061001              49.06000137           No MI                                       1.00E+17
416000                                          20061001                       80           No MI                                       1.00E+17
183750                                          20061001                       75           No MI                                       1.00E+17
328000                                          20061001                       80           No MI                                       1.00E+17
592000                                          20061001                       80           No MI                                       1.00E+17
179360                                          20061001                       80           No MI                                       1.00E+17
529600                                          20061001                       80           No MI                                       1.00E+17
468000                                          20061001              78.66000366           No MI                                       1.00E+17
438000                                          20061101                       75           No MI                                       1.00E+17
445000                                          20061101                    79.75           No MI                                       1.00E+17
319870                                          20061101              79.98999786           No MI                                       1.00E+17
272000                                          20061101              77.70999908           No MI                                       1.00E+17
534400                                          20061101                       80           No MI                                       1.00E+17
449000                                          20061101              79.88999939           No MI                                       1.00E+17
212000                                          20061101              73.87000275           No MI                                       1.00E+17
372000                                          20061101                       80           No MI                                       1.00E+17
156000                                          20061001                       80           No MI                                       1.00E+17
310500                                          20061001                       90   Mortgage Guaranty In                                1.00E+17
387600                                          20061001                       68           No MI                                       1.00E+17
500000                                          20061001              75.76000214           No MI                                       1.00E+17
232000                                          20061001                       80           No MI                                       1.00E+17
192000                                          20061001                       80           No MI                                       1.00E+17
411580                                          20061001                       80           No MI                                       1.00E+17
342796                                          20061001                       80           No MI                                       1.00E+17
75000                                           20061001                       75           No MI                                       1.00E+17
235125                                          20061001                       95   Mortgage Guaranty In                                1.00E+17
238400                                          20061001                       80           No MI                                       1.00E+17
240000                                          20061001                       80           No MI                                       1.00E+17
624000                                          20061001                       80           No MI                                       1.00E+17
198350                                          20061001                       80           No MI                                       1.00E+17
322000                                          20061001              79.98000336           No MI                                       1.00E+17
472000                                          20061001                       80           No MI                                       1.00E+17
422400                                          20061001                       80           No MI                                       1.00E+17
225000                                          20061001                     62.5           No MI                                       1.00E+17
256000                                          20061001                       80           No MI                                       1.00E+17
352000                                          20061001              80.91999817            PMI                                        1.00E+17
228000                                          20061001                       80           No MI                                       1.00E+17
372000                                          20061001                       80           No MI                                       1.00E+17
260000                                          20061001                       80           No MI                                       1.00E+17
480000                                          20061001                       80           No MI                                       1.00E+17
340000                                          20061001              89.36000061   Mortgage Guaranty In                                1.00E+17
330000                                          20061001                       75           No MI                                       1.00E+17
380000                                          20061001                       80           No MI                                       1.00E+17
276000                                          20061001                       80           No MI                                       1.00E+17
600000                                          20061001                       80           No MI                                       1.00E+17
650000                                          20061001              71.43000031           No MI                                       1.00E+17
424800                                          20061001                       72           No MI                                       1.00E+17
396000                                          20061001                       80           No MI                                       1.00E+17
620100                                          20061001                       90            PMI                                        1.00E+17
232700                                          20061001              68.44000244           No MI                                       1.00E+17
190000                                          20061001              74.51000214           No MI
244000                                          20061001                    76.25           No MI                                       1.00E+17
220000                                          20061001                       80           No MI                                       1.00E+17
440000                                          20061001                       80           No MI                                       1.00E+17
432000                                          20061001                       80           No MI                                       1.00E+17
292000                                          20061001                       80           No MI                                       1.00E+17
226000                                          20061001                       80           No MI                                       1.00E+17
480000                                          20061001                       80           No MI                                       1.00E+17
392000                                          20061001              79.97000122           No MI
650000                                          20061001              79.37000275           No MI                                       1.00E+17
780000                                          20061001                       80           No MI                                       1.00E+17
712500                                          20061001                       75           No MI                                       1.00E+17
650000                                          20061001              67.70999908           No MI                                       1.00E+17
250000                                          20061001              64.94000244           No MI                                       1.00E+17
590700                                          20061001              69.48999786           No MI                                       1.00E+17
312000                                          20060801                       80           No MI                                       1.00E+17
388000                                          20061001                       80           No MI                                       1.00E+17
369600                                          20061001                       80           No MI                                       1.00E+17
316000                                          20061001                       80           No MI                                       1.00E+17
460000                                          20061001                       80           No MI                                       1.00E+17
500000                                          20060801                       80           No MI                                       1.00E+17
403000                                          20060901              79.01999664           No MI                                       1.00E+17
320000                                          20060801                       80           No MI                                       1.00E+17
428000                                          20061001                       80           No MI                                       1.00E+17
103600                                          20061001              64.94999695           No MI                                       1.00E+17
239920                                          20061101                       80           No MI                                       1.00E+17
528000                                          20060901                       80           No MI                                       1.00E+17
150000                                          20061101              24.79000092           No MI                                       1.00E+17
160000                                          20061001              79.59999847           No MI                                       1.00E+17
650000                                          20060901              73.86000061           No MI                                       1.00E+17
258750                                          20061001                       75           No MI                                       1.00E+17
285000                                          20061001              39.04000092           No MI                                       1.00E+17
289352                                          20061001                       80           No MI                                       1.46E+15
879000                                          20061001              70.31999969           No MI                                       1.00E+17
180450                                          20061001                       90   Mortgage Guaranty In
176000                                          20061001                       80           No MI                                       1.00E+17
420000                                          20061001                       75           No MI                                       1.00E+17
168000                                          20061001                       80           No MI                                       1.00E+17
160900                                          20061001              79.65000153           No MI                                       1.00E+17
396000                                          20061001                       80           No MI                                       1.00E+17
760000                                          20061001                       80           No MI                                       1.00E+17
293600                                          20061001                       80           No MI                                       1.00E+17
151400                                          20061001              74.94999695           No MI                                       1.00E+17
451200                                          20061001                       80           No MI                                       1.00E+17
396000                                          20061001                       80           No MI                                       1.00E+17
520000                                          20061001                       80           No MI                                       1.00E+17
528000                                          20061001                       80           No MI                                       1.00E+17
140000                                          20061001                       80           No MI                                       1.00E+17
160900                                          20061001              79.65000153           No MI                                       1.00E+17
184000                                          20061001              56.61999893           No MI                                       1.00E+17
300000                                          20061001                       75           No MI                                       1.00E+17
405000                                          20061001              69.83000183           No MI                                       1.00E+17
580000                                          20061001                       80           No MI                                       1.00E+17
472500                                          20061001                       75           No MI                                       1.00E+17
520000                                          20061001                       80           No MI                                       1.00E+17
364000                                          20061101                       80           No MI                                       1.00E+17
380000                                          20060801                       80           No MI                                       1.00E+17
568000                                          20061001                       80           No MI                                       1.00E+17
572000                                          20060801                       80           No MI                                       1.00E+17
500000                                          20060801                       80           No MI                                       1.00E+17
330000                                          20061101              72.68000031           No MI                                       1.00E+17
255920                                          20061101                       80           No MI                                       1.00E+17
285600                                          20061101                       80           No MI                                       1.00E+17
344000                                          20061101              54.59999847           No MI                                       1.00E+17
529600                                          20061101                       80           No MI                                       1.00E+17
234320                                          20061101                       80           No MI                                       1.00E+17
271920                                          20061101                       80           No MI                                       1.00E+17
300000                                          20061101                       75           No MI                                       1.00E+17
650000                                          20061101              73.36000061           No MI
344800                                          20061101                       80           No MI                                       1.00E+17
258400                                          20061101                       80           No MI                                       1.00E+17
300000                                          20061101                       80           No MI                                       1.00E+17
212000                                          20061101                       80           No MI                                       1.00E+17
173011                                          20061101                       80           No MI                                       1.00E+17
578796                                          20061101                       80           No MI                                       1.00E+17
156000                                          20061101                       80           No MI                                       1.00E+17
508000                                          20061101                       80           No MI                                       1.00E+17
332000                                          20061101                       80           No MI                                       1.00E+17
233600                                          20061101                       80           No MI                                       1.00E+17
300000                                          20061101                       30           No MI                                       1.00E+17
602700                                          20061101                       80           No MI                                       1.00E+17
306400                                          20061101                       80           No MI                                       1.00E+17
335629                                          20061101                       80           No MI                                       1.00E+17
500000                                          20061101                       80           No MI                                       1.00E+17
479950                                          20061101                       80           No MI
367396                                          20061101                       80           No MI                                       1.00E+17
420000                                          20061101                       80           No MI                                       1.00E+17
500000                                          20061101              71.43000031           No MI                                       1.00E+17
242400                                          20061101                       80           No MI                                       1.00E+17
472000                                          20061101                       80           No MI                                       1.00E+17
158500                                          20061101                    79.25           No MI                                       1.00E+17
527200                                          20061101                       80           No MI                                       1.00E+17
337600                                          20061101                       80           No MI                                       1.00E+17
192000                                          20061101                       80           No MI                                       1.00E+17
372000                                          20061101                       80           No MI                                       1.00E+17
424000                                          20061101                       80           No MI                                       1.00E+17
266560                                          20061101                       80           No MI                                       1.00E+17
415200                                          20061101                       80           No MI
476000                                          20061101                       80           No MI                                       1.00E+17
220000                                          20061101                       80           No MI                                       1.00E+17
292800                                          20061101                       80           No MI                                       1.00E+17
456000                                          20061101                       80           No MI                                       1.00E+17
318400                                          20061101                       80           No MI                                       1.00E+17
149600                                          20061101                       80           No MI                                       1.00E+17
420000                                          20061101                       80           No MI                                       1.00E+17
396000                                          20061101                       80           No MI                                       1.00E+17
552000                                          20061101                       80           No MI
361600                                          20061101                       80           No MI
383200                                          20061101                       80           No MI                                       1.00E+17
261992                                          20061101                       80           No MI                                       1.00E+17
448000                                          20061101                       80           No MI                                       1.00E+17
380000                                          20061101                       80           No MI                                       1.00E+17
344000                                          20061101                       80           No MI                                       1.00E+17
426150                                          20061101              79.98999786           No MI                                       1.00E+17
307544                                          20061101                       80           No MI                                       1.00E+17
1000000                                         20061101              73.26000214           No MI                                       1.00E+17
410400                                          20061101                       80           No MI                                       1.00E+17
176000                                          20061101                       80           No MI                                       1.00E+17
655100                                          20061101                       80           No MI
416000                                          20061101                       80           No MI                                       1.00E+17
254400                                          20061101                       80           No MI                                       1.00E+17
284000                                          20061101                       80           No MI                                       1.00E+17
404000                                          20061101                       80           No MI                                       1.00E+17
116000                                          20061101                       80           No MI                                       1.00E+17
280000                                          20061101                       80           No MI                                       1.00E+17
190000                                          20061101                       80           No MI                                       1.00E+17
354400                                          20061101                       80           No MI                                       1.00E+17
500000                                          20061101                       80           No MI                                       1.00E+17
166400                                          20061101                       80           No MI                                       1.00E+17
354400                                          20061101                       80           No MI                                       1.00E+17
222400                                          20061101                       80           No MI                                       1.00E+17
308000                                          20061101                       80           No MI                                       1.00E+17
296000                                          20061101                       80           No MI                                       1.00E+17
328000                                          20061101                       80           No MI                                       1.00E+17
356800                                          20061101                       80           No MI                                       1.00E+17
273000                                          20061101              79.81999969           No MI                                       1.00E+17
245600                                          20061101                       80           No MI                                       1.00E+17
260000                                          20061101                       80           No MI                                       1.00E+17
325120                                          20061101                       80           No MI                                       1.00E+17
243750                                          20061101                       75           No MI                                       1.00E+17
526550                                          20061101                       80           No MI
240000                                          20060801                       80           No MI                                       1.00E+17
114400                                          20061101                       80           No MI                                       1.00E+17
348000                                          20061101                       80           No MI                                       1.00E+17
168000                                          20061101                       80           No MI                                       1.00E+17
437740                                          20061101                       80           No MI
379200                                          20061101                       80           No MI                                       1.00E+17
336000                                          20061101                       80           No MI                                       1.00E+17
455200                                          20061101                       80           No MI                                       1.00E+17
250000                                          20061101                       80           No MI                                       1.00E+17
224000                                          20061101                       80           No MI                                       1.00E+17
525600                                          20061101                       80           No MI                                       1.00E+17
368000                                          20061101                       80           No MI                                       1.00E+17
312400                                          20061101                       80           No MI                                       1.00E+17
274400                                          20061101                       80           No MI                                       1.00E+17
356000                                          20061101                       80           No MI                                       1.00E+17
235200                                          20061101                       80           No MI                                       1.00E+17
316000                                          20061101                       80           No MI                                       1.00E+17
433000                                          20061101              78.01999664           No MI                                       1.00E+17
318320                                          20061101                       80           No MI                                       1.00E+17
413600                                          20061101                       80           No MI                                       1.00E+17
140000                                          20061101              77.81999969           No MI                                       1.00E+17
957000                                          20061101                       75           No MI                                       1.00E+17
143920                                          20061101                       80           No MI                                       1.00E+17
400000                                          20061101                       80           No MI                                       1.00E+17
200000                                          20061101                       80           No MI                                       1.00E+17
1000000                                         20061101              66.66999817           No MI                                       1.00E+17
272000                                          20061101                       80           No MI                                       1.00E+17
473800                                          20061101                       80           No MI                                       1.00E+17
163920                                          20061101                       80           No MI                                       1.00E+17
478668.8                                        20061101                       80           No MI                                       1.00E+17
209500                                          20061101              71.01999664           No MI                                       1.00E+17
209600                                          20061101                       80           No MI                                       1.00E+17
197000                                          20061101              67.47000122           No MI                                       1.00E+17
513600                                          20061101                       80           No MI                                       1.00E+17
679000                                          20061101                       70           No MI
223600                                          20061101                       80           No MI                                       1.00E+17
342400                                          20061101                       80           No MI                                       1.00E+17
463200                                          20061101                       80           No MI                                       1.00E+17
125000                                          20061101              50.40000153           No MI                                       1.00E+17
270000                                          20061101                       80           No MI                                       1.00E+17
416000                                          20061101                       80           No MI                                       1.00E+17
372000                                          20061101                       80           No MI                                       1.00E+17
392000                                          20061101                       80           No MI                                       1.00E+17
148000                                          20061101                       80           No MI                                       1.00E+17
480000                                          20061101                       80           No MI                                       1.00E+17
256350                                          20061101                       80           No MI                                       1.00E+17
227000                                          20061101              59.88999939           No MI                                       1.00E+17
204000                                          20061101                       80           No MI                                       1.00E+17
448000                                          20061101                       80           No MI                                       1.00E+17
181600                                          20061101                       80           No MI                                       1.00E+17
296000                                          20061101                       80           No MI                                       1.00E+17
304000                                          20061101                       80           No MI                                       1.00E+17
576000                                          20061101                       80           No MI
746250                                          20061101                       75           No MI                                       1.00E+17
186400                                          20061101                       80           No MI                                       1.00E+17
200000                                          20061101                       80           No MI                                       1.00E+17
411000                                          20061001              62.27000046           No MI                                       1.00E+17
352000                                          20060801                       80           No MI                                       1.00E+17
576000                                          20061001              79.88999939           No MI                                       1.00E+17
242320                                          20061001                       80           No MI                                       1.00E+17
316000                                          20061001                       80           No MI                                       1.00E+17
368000                                          20061001                       80           No MI                                       1.00E+17
356000                                          20061001                       80           No MI                                       1.00E+17
82800                                           20060801                       90            PMI                                        1.00E+17
136000                                          20061001                       80           No MI                                       1.00E+17
180000                                          20061001                       80           No MI                                       1.00E+17
186320                                          20061001                       80           No MI
262425                                          20061001                       75           No MI                                       1.00E+17
193600                                          20061001                       80           No MI                                       1.00E+17
372000                                          20061001                       80           No MI                                       1.00E+17
592662                                          20061001                       85            PMI                                        1.00E+17
312000                                          20061001              78.98999786           No MI                                       1.00E+17
520800                                          20061001                       80           No MI                                       1.00E+17
260000                                          20061001                       80           No MI                                       1.00E+17
244000                                          20061001                       80           No MI                                       1.00E+17
320000                                          20061001                       80           No MI                                       1.00E+17
359900                                          20061001                       80           No MI                                       1.00E+17
650000                                          20061001              67.70999908           No MI                                       1.00E+17
442000                                          20061001              79.93000031           No MI
204000                                          20061001                       80           No MI                                       1.00E+17
436000                                          20061001                       80           No MI                                       1.00E+17
900000                                          20061001                       75           No MI                                       1.00E+17
492000                                          20061001                       80           No MI                                       1.00E+17
540000                                          20061001                       80           No MI                                       1.00E+17
401000                                          20061001              77.12000275           No MI                                       1.00E+17
492750                                          20061001                       75           No MI                                       1.00E+17
352000                                          20061001                       80           No MI                                       1.00E+17
292000                                          20061001                       80           No MI                                       1.00E+17
248000                                          20061001                       80           No MI                                       1.00E+17
411300                                          20061001              79.98999786           No MI                                       1.00E+17
171920                                          20061001                       80           No MI                                       1.00E+17
300000                                          20061001              71.43000031           No MI                                       1.00E+17
519900                                          20061001                       80           No MI                                       1.00E+17
244000                                          20061001                       80           No MI                                       1.00E+17
540000                                          20061001                       80           No MI                                       1.00E+17
352800                                          20061001                       80           No MI
224050                                          20061001                       80           No MI                                       1.00E+17
329600                                          20061001                       80           No MI                                       1.00E+17
473600                                          20061001                       80           No MI                                       1.00E+17
494320                                          20061001                       80           No MI                                       1.00E+17
640000                                          20061001              75.29000092           No MI                                       1.00E+17
500000                                          20061001              60.24000168           No MI                                       1.00E+17
500000                                          20061001              79.37000275           No MI                                       1.00E+17
336000                                          20061001                       80           No MI                                       1.00E+17
252000                                          20061001                       80           No MI                                       1.00E+17
336000                                          20061001                       80           No MI                                       1.00E+17
416800                                          20061001                       80           No MI                                       1.00E+17
192000                                          20061001                       80           No MI                                       1.00E+17
260301                                          20061001                       80           No MI                                       1.00E+17
148000                                          20061001                       80           No MI                                       1.00E+17
325500                                          20061001              79.98000336           No MI                                       1.00E+17
260000                                          20061001                       80           No MI                                       1.00E+17
451000                                          20061001                       80           No MI                                       1.00E+17
474250                                          20061001                       80           No MI                                       1.00E+17
550600                                          20061001                       80           No MI                                       1.00E+17
264000                                          20061001                       80           No MI                                       1.00E+17
441750                                          20061001                       75           No MI                                       1.00E+17
572000                                          20061001                       80           No MI                                       1.00E+17
403000                                          20061001                       62           No MI                                       1.00E+17
650000                                          20061001              78.87000275           No MI                                       1.00E+17
320000                                          20061001                       80           No MI                                       1.00E+17
392000                                          20061001                       80           No MI                                       1.00E+17
672000                                          20061001              79.05999756           No MI                                       1.00E+17
476000                                          20061001                       80           No MI                                       1.00E+17
328000                                          20061001                       80           No MI                                       1.00E+17
1000000                                         20061001              79.31999969           No MI                                       1.00E+17
159200                                          20061001                       80           No MI                                       1.00E+17
790000                                          20061001                       79           No MI                                       1.00E+17
299150                                          20061001                       80           No MI                                       1.00E+17
204050                                          20061001              79.98999786           No MI                                       1.00E+17
320000                                          20061001                       80           No MI                                       1.00E+17
488000                                          20061001                       80           No MI                                       1.00E+17
456000                                          20061001                       80           No MI                                       1.00E+17
536000                                          20061001              79.98999786           No MI                                       1.00E+17
444000                                          20061001                       80           No MI                                       1.00E+17
258320                                          20061001                       80           No MI                                       1.00E+17
417000                                          20061001              79.43000031           No MI                                       1.00E+17
264000                                          20061001                       80           No MI                                       1.00E+17
498750                                          20061001                       75           No MI                                       1.00E+17
343200                                          20061001                       80           No MI                                       1.00E+17
688000                                          20061001              72.41999817           No MI                                       1.00E+17
424000                                          20061001                       80           No MI                                       1.00E+17
500000                                          20061001              79.37000275           No MI                                       1.00E+17
268000                                          20061001                       80           No MI                                       1.00E+17
895000                                          20061001              55.93999863           No MI                                       1.00E+17
192000                                          20061001                       80           No MI                                       1.00E+17
260000                                          20061001                       80           No MI                                       1.00E+17
320000                                          20061001              79.59999847           No MI                                       1.00E+17
299000                                          20061001              88.98999786            PMI                                        1.00E+17
588000                                          20061001                       80           No MI                                       1.00E+17
300000                                          20061001                       80           No MI                                       1.00E+17
268000                                          20061001                       80           No MI                                       1.00E+17
340000                                          20061001                       80           No MI                                       1.00E+17
156700                                          20061001              79.98999786           No MI                                       1.00E+17
390000                                          20061001                       75           No MI                                       1.00E+17
147750                                          20061001                       75           No MI                                       1.00E+17
193699                                          20061001              79.70999908           No MI                                       1.00E+17
264000                                          20061001                       80           No MI                                       1.00E+17
460000                                          20061001                       80           No MI                                       1.00E+17
292500                                          20061001                       90      United Guaranty                                  1.00E+17
165000                                          20061001                       55           No MI                                       1.00E+17
480000                                          20061001                       80           No MI                                       1.00E+17
268000                                          20061001                       80           No MI                                       1.00E+17
568000                                          20061001                       80           No MI                                       1.00E+17
296332                                          20061001                       80           No MI                                       1.00E+17
125600                                          20061001                       80           No MI                                       1.00E+17
415200                                          20061001                       80           No MI                                       1.00E+17
444800                                          20061101                       80           No MI                                       1.00E+17
151920                                          20061101                       80           No MI                                       1.00E+17
416000                                          20061101                       80           No MI                                       1.00E+17
420000                                          20061101                     78.5           No MI                                       1.00E+17
120000                                          20061101                       80           No MI                                       1.00E+17
160000                                          20061101                       80           No MI                                       1.00E+17
256000                                          20061101                       80           No MI                                       1.00E+17
376000                                          20061101                       80           No MI                                       1.00E+17
324000                                          20061101                       80           No MI                                       1.00E+17
644000                                          20061101                       80           No MI                                       1.00E+17
350800                                          20061101                       80           No MI                                       1.00E+17
413600                                          20061101                       80           No MI                                       1.00E+17
632000                                          20061101                       80           No MI                                       1.00E+17
320000                                          20061001                       80           No MI                                       1.00E+17
650000                                          20061001              50.27000046           No MI                                       1.00E+17
196000                                          20061001                       80           No MI                                       1.00E+17
436000                                          20061001                       80           No MI                                       1.00E+17
532000                                          20061001                       80           No MI                                       1.00E+17
560400                                          20061001                       80           No MI                                       1.00E+17
338000                                          20061001              79.98999786           No MI                                       1.00E+17
439600                                          20061001                       80           No MI                                       1.00E+17
237600                                          20061001                       80           No MI                                       1.00E+17
508800                                          20061001                       80           No MI                                       1.00E+17
350000                                          20061001              51.84999847           No MI                                       1.00E+17
164268                                          20061001                       80           No MI                                       1.00E+17
400000                                          20061001                       80           No MI                                       1.00E+17
680000                                          20061001                       80           No MI                                       1.00E+17
272000                                          20061001                       80           No MI                                       1.00E+17
320000                                          20061001                       80           No MI                                       1.00E+17
164268                                          20061001                       80           No MI                                       1.00E+17
308000                                          20061001                       80           No MI                                       1.00E+17
500000                                          20061001              79.37000275           No MI                                       1.00E+17
200000                                          20061001                       80           No MI                                       1.00E+17
207900                                          20061001              79.98999786           No MI                                       1.00E+17
410000                                          20061001              74.55000305           No MI                                       1.00E+17
334680                                          20061001                       80           No MI                                       1.00E+17
406400                                          20061001                       80           No MI                                       1.00E+17
316000                                          20061001                       80           No MI                                       1.00E+17
384300                                          20061001                       70           No MI                                       1.00E+17
284000                                          20061001                       80           No MI                                       1.00E+17
233600                                          20061001                       80           No MI                                       1.00E+17
267920                                          20061001                       80           No MI                                       1.00E+17
316000                                          20061001                       80           No MI                                       1.00E+17
275550                                          20061001              79.98999786           No MI                                       1.00E+17
116250                                          20061001                       75           No MI                                       1.00E+17
452000                                          20061001                       80           No MI                                       1.00E+17
352000                                          20061001                       80           No MI                                       1.00E+17
212000                                          20061001                       80           No MI                                       1.00E+17
528000                                          20061001              76.51999664           No MI                                       1.00E+17
418400                                          20061001              75.38999939           No MI                                       1.00E+17
265000                                          20061001              55.20999908           No MI                                       1.00E+17
163920                                          20061001                       80           No MI                                       1.00E+17
396000                                          20061001                       80           No MI                                       1.00E+17
387000                                          20061001                       90            PMI                                        1.00E+17
297000                                          20061001                       75           No MI                                       1.00E+17
352000                                          20061001                       80           No MI                                       1.00E+17
163520                                          20061001                       80           No MI                                       1.00E+17
632000                                          20061001                       80           No MI                                       1.00E+17
1000000                                         20061001                       80           No MI                                       1.00E+17
212000                                          20061001                       80           No MI                                       1.00E+17
108000                                          20061001                       45           No MI                                       1.00E+17
320800                                          20061001                       80           No MI                                       1.00E+17
220160                                          20061001                       80           No MI                                       1.00E+17
528000                                          20061001                       80           No MI                                       1.00E+17
396000                                          20061001                       80           No MI
289500                                          20061001                       75           No MI                                       1.00E+17
624000                                          20061001                       80           No MI                                       1.00E+17
340000                                          20061001                       80           No MI                                       1.00E+17
456000                                          20061001                       80           No MI                                       1.00E+17
240000                                          20061001              53.33000183           No MI                                       1.00E+17
484000                                          20061001                       80           No MI                                       1.00E+17
288000                                          20061001                       80           No MI
90000                                           20061001                       75           No MI                                       1.00E+17
508000                                          20061001                       80           No MI                                       1.00E+17
232000                                          20061001                       80           No MI                                       1.00E+17
252000                                          20061001                       80           No MI                                       1.00E+17
243200                                          20061001                       80           No MI                                       1.00E+17
238400                                          20061001              78.68000031           No MI                                       1.00E+17
415960                                          20061001                       80           No MI                                       1.00E+17
220000                                          20061001                       80           No MI                                       1.00E+17
500000                                          20061001              78.12999725           No MI                                       1.00E+17
272000                                          20061001                       80           No MI                                       1.00E+17
320000                                          20061001              67.51000214           No MI                                       1.00E+17
688000                                          20061001                       80           No MI                                       1.00E+17
379600                                          20061001                       80           No MI                                       1.00E+17
484000                                          20061001                       80           No MI                                       1.00E+17
650000                                          20061001              73.86000061           No MI                                       1.00E+17
432000                                          20061001                       80           No MI                                       1.00E+17
324000                                          20061001                       80           No MI                                       1.00E+17
625600                                          20061001                       80           No MI                                       1.00E+17
550000                                          20061001                    68.75           No MI                                       1.00E+17
447200                                          20061001                       80           No MI                                       1.00E+17
189000                                          20061001                       75           No MI                                       1.00E+17
420000                                          20061001                       80           No MI
109450                                          20061001              74.98999786           No MI                                       1.00E+17
469200                                          20061001                       80           No MI                                       1.00E+17
400000                                          20061001                       80           No MI                                       1.00E+17
207200                                          20061001                       80           No MI                                       1.00E+17
360000                                          20061001                       80           No MI                                       1.00E+17
348000                                          20061001                       80           No MI                                       1.00E+17
392000                                          20061001                       80           No MI                             1003857-0000917754
300000                                          20061001                       80           No MI                                       1.00E+17
548000                                          20061001                       80           No MI                                       1.00E+17
416250                                          20061001                       75           No MI                                       1.00E+17
260000                                          20061001                       80           No MI                                       1.00E+17
488000                                          20061001                       80           No MI                                       1.00E+17
248000                                          20061001                       80           No MI                                       1.00E+17
188000                                          20061001              79.31999969           No MI                                       1.00E+17
180000                                          20061001              47.36999893           No MI                                       1.00E+17
242100                                          20061001                       90       GE Capital MI                                   1.00E+17
444800                                          20061001                       80           No MI                                       1.00E+17
396000                                          20061001                       80           No MI                                       1.00E+17
608000                                          20061001                       80           No MI                                       1.00E+17
268800                                          20061001              76.80000305           No MI                                       1.00E+17
165000                                          20061001                       75           No MI                                       1.00E+17
185592                                          20061001                       80           No MI                                       1.00E+17
584000                                          20061001                       80           No MI                                       1.00E+17
280800                                          20061001                       90            PMI                                        1.00E+17
230400                                          20061001                       80           No MI                                       1.00E+17
544000                                          20061001                       80           No MI                                       1.00E+17
530423                                          20061001                       80           No MI                                       1.00E+17
352000                                          20061001                       80           No MI                                       1.00E+17
500000                                          20061001              69.93000031           No MI                                       1.00E+17
285000                                          20061001                    71.25           No MI                                       1.00E+17
420000                                          20061001                       80           No MI                                       1.00E+17
452000                                          20061001                       80           No MI                                       1.00E+17
244000                                          20061001                       80           No MI                                       1.00E+17
228000                                          20061001                       80           No MI                                       1.00E+17
616000                                          20061001                       80           No MI
400000                                          20061001              54.20000076           No MI                                       1.00E+17
360000                                          20061001              55.38000107           No MI                                       1.00E+17
487200                                          20061001                       80           No MI                                       1.00E+17
287900                                          20061001              79.97000122           No MI                                       1.00E+17
650000                                          20061001              71.43000031           No MI                                       1.00E+17
176000                                          20061001                       80           No MI
239122                                          20061001                       80           No MI                                       1.00E+17
279200                                          20061001                       80           No MI                                       1.00E+17
3000000                                         20061001              54.79000092           No MI                                       1.00E+17
300000                                          20061001                       80           No MI                                       1.00E+17
303000                                          20061001              79.73999786           No MI                                       1.00E+17
1000000                                         20061001              60.61000061           No MI                                       1.00E+17
354400                                          20061001                       80           No MI                                       1.00E+17
333374                                          20061101                       80           No MI                                       1.00E+17
516000                                          20061101                       80           No MI                                       1.00E+17
282400                                          20061101                       80           No MI                                       1.00E+17
460000                                          20061101                       80           No MI                                       1.00E+17
127200                                          20061101                       80           No MI                                       1.00E+17
388000                                          20061101                       80           No MI                                       1.00E+17
248000                                          20061101                       80           No MI                                       1.00E+17
508000                                          20061101                       80           No MI                                       1.00E+17
365600                                          20061101                       80           No MI                                       1.00E+17
132000                                          20061101                       80           No MI                                       1.00E+17
236000                                          20061101                       80           No MI                                       1.00E+17
723200                                          20061101                       80           No MI                                       1.00E+17
400000                                          20061101                       80           No MI                                       1.00E+17
544000                                          20061101                       80           No MI                                       1.00E+17
192000                                          20061101                       80           No MI                                       1.00E+17
384000                                          20061101                       80           No MI                                       1.00E+17
556000                                          20061101                       80           No MI                                       1.00E+17
504000                                          20061101                       80           No MI                                       1.00E+17
504000                                          20061101                       80           No MI                                       1.00E+17
282400                                          20061101                       80           No MI                                       1.00E+17
718000                                          20061101              58.22999954           No MI                                       1.00E+17
336000                                          20061101                       80           No MI                                       1.00E+17
332000                                          20061101                       80           No MI                                       1.00E+17
524000                                          20061101                       80           No MI                                       1.00E+17
559200                                          20061101                       80           No MI                                       1.00E+17
376000                                          20061101                       80           No MI                                       1.00E+17
487200                                          20061101                       80           No MI                                       1.00E+17
512000                                          20061101                       80           No MI                                       1.00E+17
261600                                          20061101                       80           No MI
214200                                          20061001              79.98999786           No MI                                       1.00E+17
350300                                          20061101                       80           No MI                                       1.00E+17
116250                                          20061101                       75           No MI                                       1.00E+17
524000                                          20061101                       80           No MI                                       1.00E+17
324000                                          20061101                       80           No MI                                       1.00E+17
179200                                          20061101                       80           No MI                                       1.00E+17
184000                                          20061101                       80           No MI                                       1.00E+17
408000                                          20061101                       80           No MI                                       1.00E+17
220752                                          20061101                       80           No MI                                       1.00E+17
344000                                          20061101                       80           No MI                                       1.00E+17
400000                                          20061101                       80           No MI
268000                                          20061101                       80           No MI                                       1.00E+17
375200                                          20061101                       80           No MI                                       1.00E+17
329600                                          20061101                       80           No MI                                       1.00E+17
337250                                          20061101              79.98999786           No MI                                       1.00E+17
668000                                          20061101              78.12999725           No MI                                       1.00E+17
208000                                          20061101                       80           No MI                                       1.00E+17
156800                                          20061101                       80           No MI
224000                                          20061101                       80           No MI                                       1.00E+17
468000                                          20061101                       80           No MI                                       1.00E+17
352000                                          20061101                       80           No MI                                       1.00E+17
249600                                          20061101                       80           No MI                                       1.00E+17
420400                                          20061101                       80           No MI                                       1.00E+17
178614                                          20061001                       80           No MI                                       1.00E+17
264000                                          20061101                       80           No MI                                       1.00E+17
403600                                          20061101                       80           No MI                                       1.00E+17
463200                                          20061001              78.51000214           No MI                                       1.00E+17
234400                                          20061101                       80           No MI                                       1.00E+17
176000                                          20061001                       80           No MI                                       1.00E+17
428800                                          20061101                       80           No MI                                       1.00E+17
264000                                          20061101                       80           No MI                                       1.00E+17
424000                                          20061101                       80           No MI                                       1.00E+17
294400                                          20061101                       80           No MI                                       1.00E+17
376000                                          20061101                       80           No MI                                       1.00E+17
488000                                          20061101                       80           No MI                                       1.00E+17
380000                                          20061101                       80           No MI                                       1.00E+17
135200                                          20061101                       80           No MI                                       1.00E+17
388000                                          20061101                       80           No MI                                       1.00E+17
500000                                          20061101              74.68000031           No MI                                       1.00E+17
113600                                          20061101                       80           No MI                                       1.00E+17
225000                                          20061101                    56.25           No MI                                       1.00E+17
340000                                          20061101                       80           No MI                                       1.00E+17
427500                                          20061101                       75           No MI                                       1.00E+17
484000                                          20061101                       80           No MI                                       1.00E+17
438800                                          20061101                       80           No MI                                       1.00E+17
396000                                          20061001                       80           No MI                                       1.00E+17
189000                                          20061001                       70           No MI                                       1.00E+17
608000                                          20061101                       80           No MI                                       1.00E+17
522400                                          20061101                       80           No MI                                       1.00E+17
371200                                          20061101                       80           No MI                                       1.00E+17
644000                                          20061101              77.58999634           No MI
424000                                          20061101                       80           No MI
351200                                          20061101                       80           No MI                                       1.00E+17
487200                                          20061101                       80           No MI                                       1.00E+17
281523                                          20061101              73.12000275           No MI                                       1.00E+17
217500                                          20061101                       75           No MI                                       1.00E+17
193800                                          20061101              79.98000336           No MI                                       1.00E+17
286800                                          20061101                       80           No MI                                       1.00E+17
711200                                          20061101                       80           No MI                                       1.00E+17
280000                                          20061101                       80           No MI                                       1.00E+17
622350                                          20061101                       75           No MI                                       1.00E+17
243920                                          20061101                       80           No MI                                       1.00E+17
315992                                          20061101                       80           No MI                                       1.00E+17
432000                                          20061101                       80           No MI                                       1.00E+17
248000                                          20061101                       80           No MI                                       1.00E+17
412500                                          20061101                       75           No MI                                       1.00E+17
487200                                          20061101                       80           No MI                                       1.00E+17
263200                                          20061101                       80           No MI                                       1.00E+17
232000                                          20061101                       80           No MI                                       1.00E+17
328000                                          20061101                       80           No MI
489600                                          20061101                       80           No MI                                       1.00E+17
271200                                          20061101                       80           No MI
376800                                          20061101                       80           No MI
367200                                          20061001                       80           No MI
396000                                          20061101                       80           No MI                                       1.00E+17
341036                                          20061101                       80           No MI                                       1.00E+17
240000                                          20061001                       80           No MI                                       1.00E+17
776000                                          20061001                       80           No MI                                       1.00E+17
379700                                          20061001              79.98999786           No MI                                       1.00E+17
612000                                          20061001                       80           No MI                                       1.00E+17
620000                                          20061001                       80           No MI                                       1.00E+17
243750                                          20061001                       75           No MI                                       1.00E+17
956250                                          20061001                       75           No MI
400000                                          20061001                       80           No MI                                       1.00E+17
650000                                          20061001              77.83999634           No MI                                       1.00E+17
308000                                          20061001              78.56999969           No MI                                       1.00E+17
295000                                          20061001              54.13000107           No MI                                       1.00E+17
287000                                          20061001              79.72000122           No MI                                       1.00E+17
397600                                          20061001                       80           No MI                                       1.00E+17
410000                                          20061001                       80           No MI                                       1.00E+17
424000                                          20061001                       80           No MI                                       1.00E+17
382500                                          20061001                       90   Mortgage Guaranty In                                1.00E+17
895150                                          20061001                       80           No MI                                       1.00E+17
190999                                          20061001              79.58000183           No MI                                       1.00E+17
456000                                          20061001                       80           No MI                                       1.00E+17
323200                                          20061001                       80           No MI                                       1.00E+17
372000                                          20061001                       80           No MI                                       1.00E+17
232000                                          20061001                       80           No MI                                       1.00E+17
472000                                          20060901                       80           No MI                                       1.00E+17
445000                                          20061001              71.76999664           No MI                                       1.00E+17
164800                                          20061001                       80           No MI                                       1.00E+17
633750                                          20061001                       75           No MI                                       1.00E+17
244000                                          20061001                       80           No MI                                       1.00E+17
200000                                          20061001                       80           No MI                                       1.00E+17
520000                                          20061001                       80           No MI                                       1.00E+17
265000                                          20061001                       73           No MI                                       1.00E+17
121800                                          20061001                       70           No MI                                       1.00E+17
255400                                          20061001                       80           No MI                                       1.00E+17
376000                                          20061001                       80           No MI                                       1.00E+17
222914                                          20061001                       80           No MI                                       1.00E+17
528000                                          20060901                       80           No MI                                       1.00E+17
179920                                          20061001                       80           No MI                                       1.00E+17
340000                                          20061001                       80           No MI                                       1.00E+17
420000                                          20061001                       75           No MI                                       1.00E+17
188000                                          20061001              78.66000366           No MI                                       1.00E+17
404000                                          20061001                       80           No MI                                       1.00E+17
733817                                          20061001                       80           No MI                                       1.00E+17
372000                                          20061001                       80           No MI                                       1.00E+17
219000                                          20061001                       75           No MI                                       1.00E+17
485950                                          20061001                       80           No MI                                       1.00E+17
127400                                          20061001              74.98999786           No MI                                       1.00E+17
300000                                          20061001                       80           No MI                                       1.00E+17
284000                                          20061001                       80           No MI                                       1.00E+17
255900                                          20061001              79.98999786           No MI                                       1.00E+17
296000                                          20061001                       80           No MI                                       1.00E+17
1230000                                         20061001              64.73999786           No MI                                       1.00E+17
432000                                          20061001                       80           No MI                                       1.00E+17
432000                                          20061001              86.56999969            PMI                                        1.00E+17
325000                                          20061001                       65           No MI                                       1.00E+17
348000                                          20061001              85.93000031            PMI                                        1.00E+17
340000                                          20061001                       80           No MI                                       1.00E+17
200000                                          20061001              31.01000023           No MI                                       1.00E+17
456000                                          20061001                       80           No MI
440000                                          20061001              61.54000092           No MI                                       1.00E+17
259120                                          20061001                       80           No MI                                       1.00E+17
237000                                          20061001              74.05999756           No MI                                       1.00E+17
464000                                          20061001                       80           No MI                                       1.00E+17
264800                                          20061001                       80           No MI                                       1.00E+17
488000                                          20061001                       80           No MI                                       1.00E+17
520000                                          20061001                       80           No MI                                       1.00E+17
412000                                          20061001                       80           No MI                                       1.00E+17
556000                                          20061001                       80           No MI                                       1.00E+17
92000                                           20061001              43.40000153           No MI                                       1.00E+17
504000                                          20061001                       80           No MI                                       1.00E+17
316000                                          20061001                       80           No MI                                       1.00E+17
237200                                          20061001                       80           No MI                                       1.00E+17
262500                                          20061001                       70           No MI                                       1.00E+17
200000                                          20061001                       80           No MI                                       1.00E+17
417000                                          20061001              78.59999847           No MI                                       1.00E+17
373600                                          20061001                       80           No MI                                       1.00E+17
500000                                          20061101                       80           No MI                                       1.00E+17
358000                                          20061101                       80           No MI                                       1.00E+17
556000                                          20061101                       80           No MI                                       1.00E+17
183200                                          20061001                       80           No MI                                       1.00E+17
308000                                          20061101                       80           No MI                                       1.00E+17
328000                                          20061101                       80           No MI
493214                                          20061101                       80           No MI                                       1.00E+17
221000                                          20061101                       65           No MI                                       1.00E+17
655000                                          20061101              74.86000061           No MI                                       1.00E+17
448350                                          20061101                       80           No MI                                       1.00E+17
620000                                          20061101                       80           No MI                                       1.00E+17
284000                                          20061001                       80           No MI                                       1.00E+17
500000                                          20061001                       80           No MI
432792                                          20061101                       80           No MI                                       1.00E+17
616000                                          20061101                       80           No MI                                       1.00E+17
492000                                          20061001                       80           No MI                                       1.00E+17
379450                                          20061101                       80           No MI                                       1.00E+17
462645                                          20061001                       80           No MI                                       1.00E+17
453600                                          20061001                       80           No MI                                       1.00E+17
512000                                          20061001                       80           No MI                                       1.00E+17
332000                                          20061101                       80           No MI                                       1.00E+17
156800                                          20061101                       80           No MI                                       1.00E+17
302000                                          20061101              64.94999695           No MI                                       1.00E+17
272000                                          20061101                       80           No MI                                       1.00E+17
172000                                          20061101                       80           No MI                                       1.00E+17
392000                                          20061101                       80           No MI                                       1.00E+17
551110                                          20061101                       80           No MI                                       1.00E+17
215128                                          20061101                       80           No MI                                       1.00E+17
356800                                          20061101                       80           No MI                                       1.00E+17
380000                                          20061001                       80           No MI                                       1.00E+17
519200                                          20061101                       80           No MI
196000                                          20061101                       80           No MI                                       1.00E+17
456000                                          20061101                       80           No MI                                       1.00E+17
391200                                          20061101                       80           No MI                                       1.00E+17
382400                                          20061101                       80           No MI                                       1.00E+17
344000                                          20061101                       80           No MI                                       1.00E+17
203000                                          20061101              68.80999756           No MI                                       1.00E+17
960000                                          20061101                       80           No MI                                       1.00E+17
300000                                          20061001              44.43999863           No MI                                       1.00E+17
480000                                          20061101                       80           No MI                                       1.00E+17
334000                                          20061101              61.56999969           No MI                                       1.00E+17
552000                                          20061001                       80           No MI                                       1.00E+17
296000                                          20061101                       80           No MI                                       1.00E+17
444000                                          20061101                       80           No MI                                       1.00E+17
600000                                          20061101                       80           No MI                                       1.00E+17
340000                                          20061101                       80           No MI                                       1.00E+17
448000                                          20061101                       80           No MI                                       1.00E+17
249920                                          20061101                       80           No MI                                       1.00E+17
260000                                          20061001                       80           No MI                                       1.00E+17
383920                                          20061101                       80           No MI                                       1.00E+17
429600                                          20061001                       80           No MI                                       1.00E+17
536000                                          20061101                       80           No MI                                       1.00E+17
439200                                          20061101                       80           No MI                                       1.00E+17
381469                                          20061001                       80           No MI                                       1.00E+17
487500                                          20061101                       75           No MI                                       1.00E+17
993000                                          20061101                       75           No MI                                       1.00E+17
476000                                          20061101                       80           No MI                                       1.00E+17
176000                                          20061101                       80           No MI                                       1.00E+17
422240                                          20061101                       80           No MI                                       1.00E+17
419550                                          20061101              79.98999786           No MI                                       1.00E+17
287200                                          20061101                       80           No MI                                       1.00E+17
349600                                          20061101                       80           No MI                                       1.00E+17
454400                                          20061101                       80           No MI                                       1.00E+17
404000                                          20061101                       80           No MI                                       1.00E+17
198000                                          20061001              79.19999695           No MI
290000                                          20061101              76.31999969           No MI                                       1.00E+17
290000                                          20061101              68.23999786           No MI                                       1.00E+17
326444                                          20061101                       80           No MI                                       1.00E+17
342500                                          20061001              58.65000153           No MI                                       1.00E+17
468000                                          20061101                       80           No MI                                       1.00E+17
270000                                          20061101                       75           No MI                                       1.00E+17
424000                                          20061101                       80           No MI                                       1.00E+17
378750                                          20061101              67.04000092           No MI                                       1.00E+17
432000                                          20061101                       80           No MI                                       1.00E+17
400000                                          20061101              78.43000031           No MI                                       1.00E+17
416000                                          20061101                       80           No MI                                       1.00E+17
384000                                          20061101                       80           No MI                                       1.00E+17
350319                                          20061101                       80           No MI                                       1.00E+17
312000                                          20061101                       80           No MI                                       1.00E+17
473520                                          20061101                       80           No MI                                       1.00E+17
289486.4                                        20061101                       80           No MI                                       1.00E+17
344150                                          20061101              79.98999786           No MI                                       1.00E+17
484100                                          20061101                       80           No MI                                       1.00E+17
393000                                          20061101              79.98999786           No MI                                       1.00E+17
428000                                          20061101                       80           No MI                                       1.00E+17
297600                                          20061101                       80           No MI                                       1.00E+17
404800                                          20061101                       80           No MI                                       1.00E+17
389452                                          20061101                       80           No MI                                       1.00E+17
500000                                          20061101                       80           No MI                                       1.00E+17
198000                                          20061101              79.19999695           No MI                                       1.00E+17
360000                                          20061101                       80           No MI                                       1.00E+17
208000                                          20061101              75.63999939           No MI                                       1.00E+17
232000                                          20061101                       80           No MI                                       1.00E+17
200000                                          20061101                       80           No MI                                       1.00E+17
708000                                          20061101                       80           No MI                                       1.00E+17
324000                                          20061001                       80           No MI                                       1.00E+17
650000                                          20061101              78.87999725           No MI                                       1.00E+17
200000                                          20061101                       80           No MI                                       1.00E+17
267250                                          20061101                       80           No MI                                       1.00E+17
201600                                          20061101                       80           No MI                                       1.00E+17
292400                                          20061101                       80           No MI                                       1.00E+17
220000                                          20061001                       80           No MI                                       1.00E+17
559000                                          20061001                       65           No MI                                       1.00E+17
593600                                          20061001                       80           No MI                                       1.00E+17
483750                                          20061101                       75           No MI                                       1.00E+17
316000                                          20061101                       80           No MI                                       1.00E+17
248000                                          20061101                       80           No MI
350400                                          20061101                       80           No MI                                       1.00E+17
186400                                          20061101                       80           No MI                                       1.00E+17
419600                                          20061101              76.98999786           No MI                                       1.00E+17
280000                                          20061101              71.79000092           No MI                                       1.00E+17
272500                                          20061101              78.98999786           No MI                                       1.00E+17
440000                                          20061101                       80           No MI                                       1.00E+17
292000                                          20061101                       80           No MI                                       1.00E+17
494400                                          20061101                       80           No MI                                       1.00E+17
232000                                          20061001                       80           No MI                                       1.00E+17
460000                                          20061101                       80           No MI                                       1.00E+17
323400                                          20061101              74.33999634           No MI                                       1.00E+17
415600                                          20061101                       80           No MI                                       1.00E+17
198320                                          20061101                       80           No MI                                       1.00E+17
539144                                          20061101                       80           No MI                                       1.00E+17
276000                                          20061101                       80           No MI                                       1.00E+17
439200                                          20061101                       80           No MI                                       1.00E+17
600000                                          20061101                       75           No MI
344000                                          20061101                       80           No MI                                       1.00E+17
180000                                          20061001                       80           No MI                                       1.00E+17
216000                                          20061101                       80           No MI                                       1.00E+17
208000                                          20061101                       80           No MI                                       1.00E+17
325800                                          20061101                       80           No MI                                       1.00E+17
428800                                          20061101                       80           No MI
156000                                          20061101                       80           No MI                                       1.00E+17
631200                                          20061101                       80           No MI                                       1.00E+17
395000                                          20061101              53.38000107           No MI                                       1.00E+17
510400                                          20061001                       80           No MI
685200                                          20061101              79.98999786           No MI                                       1.00E+17
479000                                          20061101              74.83999634           No MI                                       1.00E+17
271200                                          20061101                       80           No MI                                       1.00E+17
268000                                          20061001              77.68000031           No MI                                       1.00E+17
197600                                          20061001                       80           No MI                                       1.00E+17
318000                                          20061001              79.90000153           No MI                                       1.00E+17
408000                                          20061001                       80           No MI                                       1.00E+17
423000                                          20061101              64.08999634           No MI                                       1.00E+17
377500                                          20061101              79.98999786           No MI                                       1.00E+17
252000                                          20061001                       60           No MI                                       1.00E+17
328000                                          20061101                       80           No MI                                       1.00E+17
500000                                          20061101                       80           No MI                                       1.00E+17
428000                                          20061101                       80           No MI                                       1.00E+17
564000                                          20061101                       80           No MI                                       1.00E+17
497121                                          20061101                       80           No MI                                       1.00E+17
310000                                          20061101              59.61999893           No MI                                       1.00E+17
563200                                          20061101                       80           No MI                                       1.00E+17
328000                                          20061101                       80           No MI                                       1.00E+17
384000                                          20061101                       80           No MI                                       1.00E+17
303950                                          20061101              79.98999786           No MI                                       1.00E+17
300000                                          20061101                       80           No MI                                       1.00E+17
450000                                          20061001              64.29000092           No MI                                       1.00E+17
580000                                          20061101                       80           No MI                                       1.00E+17
615992                                          20061101                       80           No MI                                       1.00E+17
312000                                          20061101                       80           No MI                                       1.00E+17
540000                                          20061001                       80           No MI
170030                                          20061101                       70           No MI                                       1.00E+17
400000                                          20061101                       80           No MI
249600                                          20061101                       80           No MI                                       1.00E+17
400000                                          20061101                       80           No MI                                       1.00E+17
496000                                          20061001                       80           No MI                                       1.00E+17
456000                                          20061101                       80           No MI                                       1.00E+17
432000                                          20061101                       80           No MI                                       1.00E+17
232000                                          20061001                       80           No MI                                       1.00E+17
224000                                          20061101                       80           No MI                                       1.00E+17
423120                                          20061101                       80           No MI                                       1.00E+17
207920                                          20061101                       80           No MI                                       1.00E+17
560000                                          20061101                       80           No MI                                       1.00E+17
181600                                          20061101                       80           No MI                                       1.00E+17
650000                                          20061101                    79.75           No MI                                       1.00E+17
393750                                          20061101                       75           No MI
340800                                          20061101                       80           No MI
380000                                          20061101                       80           No MI                                       1.00E+17
376000                                          20060701                       80           No MI                                       1.00E+17
551600                                          20061101              79.59999847           No MI                                       1.00E+17
425600                                          20061001                       80           No MI                                       1.00E+17
244000                                          20061101                    60.25           No MI                                       1.00E+17
123200                                          20061101                       80           No MI                                       1.00E+17
340000                                          20061101              77.26999664           No MI                                       1.00E+17
295200                                          20061001                       80           No MI                                       1.00E+17
508150                                          20061001                       80           No MI                                       1.00E+17
197600                                          20061101                       80           No MI                                       1.00E+17
1540000                                         20061101                       70           No MI                                       1.00E+17
340000                                          20060601                       80           No MI                                       1.00E+17
312000                                          20061101                       80           No MI                                       1.00E+17
615000                                          20061101                       75           No MI                                       1.00E+17
452000                                          20061101                       80           No MI                                       1.00E+17
278335                                          20061001              79.51999664           No MI                                       1.00E+17
200000                                          20061101                       80           No MI                                       1.00E+17
172000                                          20061101                       80           No MI                                       1.00E+17
364000                                          20061101                       80           No MI                                       1.00E+17
528000                                          20061101              79.63999939           No MI                                       1.00E+17
488000                                          20061101                       80           No MI                                       1.00E+17
202000                                          20061001                       80           No MI                                       1.00E+17
479020                                          20061101                       80           No MI                                       1.00E+17
210000                                          20061101                       75           No MI                                       1.00E+17
399000                                          20061001              79.80000305           No MI                                       1.00E+17
416000                                          20061101                       80           No MI                                       1.00E+17
568000                                          20061101                       80           No MI                                       1.00E+17
122350                                          20061001              79.97000122           No MI                                       1.00E+17
460000                                          20061101                       80           No MI                                       1.00E+17
1680000                                         20061101                       70           No MI                                       1.00E+17
365121                                          20061001                       80           No MI                                       1.00E+17
608000                                          20061101                       80           No MI                                       1.00E+17
348000                                          20061101                       80           No MI                                       1.00E+17
524000                                          20061101                       80           No MI                                       1.00E+17
275000                                          20061001              57.88999939           No MI                                       1.00E+17
393600                                          20061101                       80           No MI                                       1.00E+17
420000                                          20061001                       80           No MI
485000                                          20061101              77.23000336           No MI
327600                                          20061101                       80           No MI                                       1.00E+17
364750                                          20061101              79.98999786           No MI                                       1.00E+17
228000                                          20061101                       80           No MI                                       1.00E+17
123000                                          20061101              69.88999939           No MI                                       1.00E+17
244000                                          20061101                       80           No MI                                       1.00E+17
282320                                          20061101                       80           No MI                                       1.00E+17
368000                                          20061101                       80           No MI                                       1.00E+17
360977                                          20061101                       80           No MI
496000                                          20061101                       80           No MI                                       1.00E+17
119800                                          20061101              22.81999969           No MI                                       1.00E+17
480000                                          20061101                       80           No MI                                       1.00E+17
231400                                          20061101              79.98999786           No MI                                       1.00E+17
496000                                          20061001                       80           No MI
380000                                          20061001                    79.75           No MI                                       1.00E+17
360000                                          20061101                       80           No MI                                       1.00E+17
480000                                          20061001                       80           No MI                                       1.00E+17
280000                                          20061101                       80           No MI                                       1.00E+17
716000                                          20061101                       80           No MI                                       1.00E+17
319960                                          20061101                       80           No MI                                       1.00E+17
465000                                          20061101                       75           No MI                                       1.00E+17
248000                                          20061101                       80           No MI                                       1.00E+17
249600                                          20061101                       80           No MI                                       1.00E+17
397920                                          20061101                       80           No MI                                       1.00E+17
292000                                          20061101                       80           No MI                                       1.00E+17
364000                                          20061001                       65           No MI                                       1.00E+17
444500                                          20061001                       70           No MI                                       1.00E+17
436000                                          20061101                       80           No MI                                       1.00E+17
532000                                          20061101                       80           No MI
240000                                          20061101                       80           No MI                                       1.00E+17
344000                                          20061101                       80           No MI                                       1.00E+17
131000                                          20061101              40.93999863           No MI                                       1.00E+17
316000                                          20061101                       80           No MI                                       1.00E+17
112000                                          20061101                       80           No MI                                       1.00E+17
332000                                          20061001                       80           No MI                                       1.00E+17
152000                                          20061101                       80           No MI                                       1.00E+17
316000                                          20061001                       80           No MI                                       1.00E+17
479200                                          20061101                       80           No MI                                       1.00E+17
352000                                          20061101                       80           No MI                                       1.00E+17
320000                                          20061001              69.56999969           No MI                                       1.00E+17
404000                                          20061101                       80           No MI                                       1.00E+17
292000                                          20061101                       80           No MI                                       1.00E+17
548000                                          20061001                       80           No MI                                       1.00E+17
428000                                          20061001                       80           No MI                                       1.00E+17
396000                                          20061001                       80           No MI                                       1.00E+17
468000                                          20061001                       80           No MI                                       1.00E+17
389600                                          20061001                       80           No MI
384000                                          20061101                       80           No MI                                       1.00E+17
202040                                          20061001                       80           No MI                                       1.00E+17
323200                                          20061101                       80           No MI
427200                                          20061101                       80           No MI                                       1.00E+17
210675                                          20061101                       80           No MI                                       1.00E+17
270000                                          20061001              66.83000183           No MI                                       1.00E+17
368000                                          20061101                       80           No MI                                       1.00E+17
428800                                          20061101                       80           No MI                                       1.00E+17
648000                                          20061101                       80           No MI                                       1.00E+17
320000                                          20061101              64.65000153           No MI                                       1.00E+17
215200                                          20061101                       80           No MI                                       1.00E+17
400000                                          20061101                       80           No MI                                       1.00E+17
519840                                          20061101                       80           No MI                                       1.00E+17
424000                                          20061101                       80           No MI                                       1.00E+17
329920                                          20061001                       80           No MI                                       1.00E+17
287200                                          20061101                       80           No MI                                       1.00E+17
588000                                          20061101                       80           No MI                                       1.00E+17
459160                                          20061101                       80           No MI                                       1.00E+17
432000                                          20061101                       80           No MI                                       1.00E+17
623200                                          20061001                       80           No MI                                       1.00E+17
476000                                          20061101                       80           No MI                                       1.00E+17
359960                                          20061101                       80           No MI                                       1.00E+17
588000                                          20061001                       80           No MI                                       1.00E+17
476000                                          20061001                       80           No MI                                       1.00E+17
321600                                          20061101                       80           No MI                                       1.00E+17
476000                                          20061101              65.66000366           No MI                                       1.00E+17
148000                                          20061001                       80           No MI                                       1.00E+17
288000                                          20061101                       80           No MI                                       1.00E+17
247500                                          20061101                       75           No MI                                       1.00E+17
280800                                          20061101                       80           No MI                                       1.00E+17
413600                                          20060801                       80           No MI
712500                                          20061001                       75           No MI                                       1.00E+17
304000                                          20060901                       80           No MI                                       1.00E+17
372000                                          20061101                       80           No MI                                       1.00E+17
236000                                          20061101                       80           No MI                                       1.00E+17
169600                                          20060701                       80           No MI                                       1.00E+17
345200                                          20060701                       80           No MI                                       1.00E+17
399000                                          20061101              79.95999908           No MI
1331250                                         20061001              72.47000122           No MI                                       1.00E+17
359920                                          20061101                       80           No MI                                       1.00E+17
544000                                          20061001                       80           No MI                                       1.00E+17
512500                                          20061001              78.84999847           No MI                                       1.00E+17
379000                                          20061101              69.66999817           No MI                                       1.00E+17
264000                                          20061101                       80           No MI                                       1.00E+17
195000                                          20061101              69.63999939           No MI                                       1.00E+17
316000                                          20061101                       80           No MI                                       1.00E+17
495000                                          20061101                       75           No MI                                       1.00E+17
236000                                          20061001                       80           No MI                                       1.00E+17
296797                                          20061101                       80           No MI                                       1.00E+17
400000                                          20061101                       80           No MI                                       1.00E+17
400000                                          20061101                       80           No MI                                       1.00E+17
379000                                          20061101              78.13999939           No MI                                       1.00E+17
388000                                          20061101                       80           No MI                                       1.00E+17
500000                                          20061101                       80           No MI                                       1.00E+17
204000                                          20061001                       80           No MI
349600                                          20061001                       80           No MI                                       1.00E+17
389000                                          20061101              77.80000305           No MI                                       1.00E+17
471920                                          20061001                       80           No MI
424000                                          20061001                       80           No MI
252000                                          20061001              79.62000275           No MI                                       1.00E+17
194000                                          20061001                       80           No MI                                       1.00E+17
234400                                          20061001                       80           No MI                                       1.00E+17
975000                                          20061001                       75           No MI                                       1.00E+17
207200                                          20061001                       80           No MI                                       1.00E+17
340000                                          20061001                       80           No MI
650000                                          20061101              76.47000122           No MI                                       1.00E+17
228000                                          20061001                       80           No MI                                       1.00E+17
342400                                          20061101              79.98999786           No MI                                       1.00E+17
211000                                          20061101              67.19999695           No MI                                       1.00E+17
460000                                          20061101                       80           No MI                                       1.00E+17
178320                                          20061101                       80           No MI                                       1.00E+17
580000                                          20061001                       80           No MI                                       1.00E+17
180000                                          20061001                       80           No MI                                       1.00E+17
348100                                          20061101                       80           No MI                                       1.00E+17
349600                                          20061101                       80           No MI                                       1.00E+17
431250                                          20061001                       75           No MI
391016                                          20061101                       80           No MI                                       1.00E+17
216000                                          20061101                       80           No MI                                       1.00E+17
476000                                          20061001              79.59999847           No MI                                       1.00E+17
400000                                          20061101                       80           No MI                                       1.00E+17
574400                                          20061001                       80           No MI                                       1.00E+17
332950                                          20061101              79.98999786           No MI                                       1.00E+17
276000                                          20061001                       80           No MI                                       1.00E+17
650400                                          20061001                       80           No MI                                       1.00E+17
288400                                          20061101                       80           No MI                                       1.00E+17
508800                                          20061101                       80           No MI                                       1.00E+17
147200                                          20061101                       80           No MI                                       1.00E+17
152000                                          20061101                       80           No MI                                       1.00E+17
185600                                          20061101                       80           No MI                                       1.00E+17
297500                                          20061101              79.97000122           No MI                                       1.00E+17
181600                                          20061101                       80           No MI                                       1.00E+17
152800                                          20061101                       80           No MI                                       1.00E+17
544000                                          20061101                       80           No MI
596800                                          20061001                       80           No MI                                       1.00E+17
196000                                          20061101                       80           No MI                                       1.00E+17
562252                                          20061101                       80           No MI                                       1.00E+17
370000                                          20061001              49.33000183           No MI                                       1.00E+17
540000                                          20061101                       80           No MI                                       1.00E+17
348000                                          20061101                       80           No MI                                       1.00E+17
440000                                          20061001                       80           No MI
424000                                          20061001                       80           No MI
234400                                          20061001                       80           No MI                                       1.00E+17
237600                                          20061101                       80           No MI                                       1.00E+17
813750                                          20061101                       75           No MI
456000                                          20061101                       80           No MI                                       1.00E+17
279200                                          20061001                       80           No MI                                       1.00E+17
93600                                           20061101                       80           No MI                                       1.00E+17
294400                                          20061001                       80           No MI                                       1.00E+17
247768                                          20061001                       80           No MI                                       1.00E+17
232000                                          20061101                       80           No MI                                       1.00E+17
582400                                          20061001                       80           No MI                                       1.00E+17
316000                                          20061001                       80           No MI
472000                                          20061101                       80           No MI                                       1.00E+17
177600                                          20061001                       80           No MI                                       1.00E+17
500000                                          20061001              78.73999786           No MI                                       1.00E+17
265000                                          20061001                     62.5           No MI                                       1.00E+17
151500                                          20061001              79.77999878           No MI                                       1.00E+17
500000                                          20061001              79.37000275           No MI                                       1.00E+17
168000                                          20061001                       80           No MI                                       1.00E+17
190000                                          20061001              77.55000305           No MI                                       1.00E+17
365000                                          20061001              73.44000244           No MI                                       1.00E+17
426640                                          20061001                       80           No MI                                       1.00E+17
600000                                          20061001                       80           No MI                                       1.00E+17
400000                                          20061001              68.37999725           No MI                                       1.00E+17
489000                                          20061001              79.76999664           No MI                                       1.00E+17
650000                                          20061001              71.04000092           No MI                                       1.00E+17
492000                                          20061001                       80           No MI                                       1.00E+17
356250                                          20061001                       75           No MI                                       1.00E+17
292000                                          20061001                       80           No MI                                       1.00E+17
311000                                          20061001              84.05000305       GE Capital MI                                   1.00E+17
352000                                          20061001                       80           No MI                                       1.00E+17
650000                                          20061001              76.83000183           No MI                                       1.00E+17
521600                                          20061001                       80           No MI                                       1.00E+17
312000                                          20061001                       80           No MI                                       1.00E+17
131900                                          20061001              79.94000244           No MI                                       1.00E+17
248000                                          20061001                       80           No MI                                       1.00E+17
276000                                          20061001              75.62000275           No MI                                       1.00E+17
374400                                          20061001                       80           No MI                                       1.00E+17
449600                                          20061001                       80           No MI                                       1.00E+17
161000                                          20061001              66.26000214           No MI                                       1.00E+17
320000                                          20061001                       80           No MI                                       1.00E+17
1000000                                         20061001              60.61000061           No MI                                       1.00E+17
456000                                          20061001                       80           No MI                                       1.00E+17
174300                                          20061001              79.95999908           No MI                                       1.00E+17
156000                                          20061001                       80           No MI
399500                                          20061001              79.90000153           No MI                                       1.00E+17
372000                                          20061001                       80           No MI                                       1.00E+17
464000                                          20060901                       80           No MI                                       1.00E+17
436000                                          20060801              79.26999664           No MI                                       1.00E+17
548000                                          20060901                       80           No MI                                       1.00E+17
290000                                          20061001                       80           No MI                                       1.00E+17
404000                                          20061001                       80           No MI                                       1.00E+17
260000                                          20061001                       80           No MI                                       1.00E+17
412000                                          20061001                       80           No MI                                       1.00E+17
377180                                          20061001                       80           No MI                                       1.00E+17
750000                                          20061001                       75           No MI                                       1.00E+17
479000                                          20060901              79.83000183           No MI                                       1.00E+17
648000                                          20061001                       80           No MI                                       1.00E+17
208372                                          20060701                       80           No MI                                       1.00E+17
418500                                          20061001                       90       GE Capital MI                                   1.00E+17
464000                                          20061001                       80           No MI                                       1.00E+17
1000000                                         20061001              67.33999634           No MI                                       1.00E+17
500000                                          20061001              76.80000305           No MI                                       1.00E+17
440000                                          20061001                       80           No MI                                       1.00E+17
500000                                          20061001              75.76000214           No MI                                       1.00E+17
302925                                          20061001                       75           No MI                                       1.00E+17
267000                                          20061001                       75           No MI                                       1.00E+17
608720                                          20061001                       80           No MI                                       1.00E+17
360452.8                                        20061001                       80           No MI                                       1.00E+17
405000                                          20061001                       75           No MI                                       1.00E+17
650000                                          20061001              77.19999695           No MI                                       1.00E+17
416000                                          20061001                       80           No MI                                       1.00E+17
520000                                          20061001                       80           No MI                                       1.00E+17
252000                                          20061001                       80           No MI                                       1.00E+17
313348                                          20061001                       80           No MI                                       1.00E+17
324000                                          20061001                       80           No MI                                       1.00E+17
332000                                          20061001                       80           No MI                                       1.00E+17
200000                                          20061001                       80           No MI                                       1.00E+17
460000                                          20061001                       80           No MI                                       1.00E+17
100400                                          20061001                       80           No MI                                       1.00E+17
240000                                          20061001                       80           No MI
464400                                          20061001                       80           No MI                                       1.00E+17
225000                                          20061001              88.23999786   Mortgage Guaranty In                                1.00E+17
552000                                          20061001                       80           No MI                                       1.00E+17
377000                                          20061001              69.80999756           No MI                                       1.00E+17
607500                                          20061001                       75           No MI                                       1.00E+17
352000                                          20061001                       80           No MI                                       1.00E+17
480000                                          20061001                       80           No MI                                       1.00E+17
269850                                          20061001              79.98999786           No MI                                       1.00E+17
280000                                          20061001                       80           No MI                                       1.00E+17
238000                                          20061001                       85            PMI                                        1.00E+17
334750                                          20061001                       65           No MI                                       1.00E+17
584000                                          20061001                       80           No MI                                       1.00E+17
240000                                          20061001                       80           No MI                                       1.00E+17
172000                                          20061001                       80           No MI                                       1.00E+17
512000                                          20061001                       80           No MI                                       1.00E+17
608000                                          20061001                       80           No MI                                       1.00E+17
448000                                          20061001                       80           No MI                                       1.00E+17
432900                                          20061001                       74           No MI                                       1.00E+17
500000                                          20061001              58.13999939           No MI                                       1.00E+17
128000                                          20061001                       80           No MI                                       1.00E+17
455000                                          20061001              79.81999969           No MI                                       1.00E+17
180000                                          20061001                       90            PMI
425600                                          20061001                       80           No MI                                       1.00E+17
128100                                          20061001                       70           No MI                                       1.00E+17
270000                                          20061001                       90       GE Capital MI                                   1.00E+17
448000                                          20061001                       80           No MI                                       1.00E+17
324000                                          20061001                       90       GE Capital MI                                   1.00E+17
240000                                          20061001                       80           No MI                                       1.00E+17
360000                                          20061001                       80           No MI                                       1.00E+17
344000                                          20061001                       80           No MI                                       1.00E+17
464000                                          20061001                       80           No MI                                       1.00E+17
432000                                          20061001                       80           No MI                                       1.00E+17
578400                                          20061001                       80           No MI                                       1.00E+17
315000                                          20061001                     87.5      United Guaranty                                  1.00E+17
417000                                          20061001              79.43000031           No MI                                       1.00E+17
496000                                          20061001                       80           No MI
328000                                          20061001              89.86000061      United Guaranty                                  1.00E+17
424000                                          20061001                       80           No MI                                       1.00E+17
314720                                          20061001                       80           No MI                                       1.00E+17
500000                                          20061001              79.44999695           No MI                                       1.00E+17
504000                                          20061001                       80           No MI                                       1.00E+17
252261                                          20061001                       80           No MI                                       1.00E+17
368000                                          20061001                       80           No MI                                       1.00E+17
408000                                          20061001                       80           No MI                                       1.00E+17
548840                                          20061001                       80           No MI                                       1.00E+17
160000                                          20061001              71.11000061           No MI                                       1.00E+17
232000                                          20061001                       80           No MI                                       1.00E+17
516000                                          20060901                       80           No MI
321600                                          20061001                       80           No MI                                       1.00E+17
373600                                          20061001                       80           No MI                                       1.00E+17
400000                                          20061001                       80           No MI                                       1.00E+17
576000                                          20061001                       80           No MI                                       1.00E+17
648000                                          20061001                       80           No MI                                       1.00E+17
448000                                          20061001                       80           No MI                                       1.00E+17
504000                                          20061001                       80           No MI                                       1.00E+17
340000                                          20061001                       80           No MI
388000                                          20061001              79.18000031           No MI                                       1.00E+17
365000                                          20061001              79.34999847           No MI                                       1.00E+17
416250                                          20061001                       75           No MI                                       1.00E+17
210400                                          20061001              79.40000153           No MI                                       1.00E+17
263644                                          20061001                       80           No MI                                       1.00E+17
1000000                                         20061001              73.23000336           No MI                                       1.00E+17
576000                                          20061001                       80           No MI                                       1.00E+17
480000                                          20061001              61.15000153           No MI                                       1.00E+17
448000                                          20061001                       80           No MI                                       1.00E+17
428000                                          20061001                       80           No MI                                       1.00E+17
336000                                          20061001                       80           No MI                                       1.00E+17
115000                                          20061001              79.30999756           No MI                                       1.00E+17
178400                                          20061001                       80           No MI                                       1.00E+17
448000                                          20061001                       80           No MI
799200                                          20061001                       80           No MI                                       1.00E+17
309600                                          20061001                       80           No MI                                       1.00E+17
362400                                          20061001                       80           No MI                                       1.00E+17
277200                                          20061001                       90            PMI                                        1.00E+17
270000                                          20061001              88.51999664            PMI                                        1.00E+17
384000                                          20061001                       80           No MI                                       1.00E+17
360000                                          20061001                       80           No MI                                       1.00E+17
978750                                          20061001                       75           No MI                                       1.00E+17
224000                                          20061001                       80           No MI                                       1.00E+17
500000                                          20061001                       80           No MI                                       1.00E+17
280000                                          20061001                       80           No MI                                       1.00E+17
500000                                          20061001              75.19000244           No MI                                       1.00E+17
208000                                          20061001              55.47000122           No MI                                       1.00E+17
240000                                          20061001                       80           No MI                                       1.00E+17
189600                                          20061001                       80           No MI                                       1.00E+17
178800                                          20061001              77.06999969           No MI                                       1.00E+17
617875                                          20061001                       80           No MI                                       1.00E+17
491000                                          20061001              79.19000244           No MI                                       1.00E+17
369200                                          20061001                       80           No MI                                       1.00E+17
372800                                          20061001                       80           No MI                                       1.00E+17
295200                                          20061001                       80           No MI                                       1.00E+17
552000                                          20061001                       80           No MI                                       1.00E+17
180000                                          20061001                       80           No MI                                       1.00E+17
399110                                          20061001                       80           No MI                                       1.00E+17
360000                                          20061001                       80           No MI                                       1.00E+17
263200                                          20061001                       80           No MI                                       1.00E+17
843750                                          20061001                       75           No MI                                       1.00E+17
512000                                          20061001                       80           No MI                                       1.00E+17
260000                                          20061001              74.93000031           No MI                                       1.00E+17
231920                                          20061001                       80           No MI                                       1.00E+17
580800                                          20061001                       80           No MI                                       1.00E+17
320000                                          20061001                       80           No MI
285950                                          20061001              79.98999786           No MI                                       1.00E+17
1000000                                         20061001              74.06999969           No MI                                       1.00E+17
340000                                          20061001                       80           No MI                                       1.00E+17
343600                                          20061001                       80           No MI                                       1.00E+17
393750                                          20061001                       75           No MI                                       1.00E+17
495000                                          20061001              74.44000244           No MI                                       1.00E+17
317700                                          20061001                       90            PMI                                        1.00E+17
534400                                          20061001                       80           No MI                                       1.00E+17
337500                                          20061001              71.05000305           No MI                                       1.00E+17
352000                                          20061001                       80           No MI                                       1.00E+17
258392                                          20061001                       80           No MI                                       1.00E+17
219200                                          20061001                       80           No MI                                       1.00E+17
561464                                          20061001                       80           No MI                                       1.00E+17
311920                                          20061001                       80           No MI                                       1.00E+17
460000                                          20061001                       80           No MI                                       1.00E+17
332000                                          20061001                       80           No MI                                       1.00E+17
276000                                          20061001                       80           No MI                                       1.00E+17
288000                                          20061001                       80           No MI                                       1.00E+17
208000                                          20061001                       80           No MI                                       1.00E+17
182204                                          20061001                       80           No MI                                       1.00E+17
319232                                          20061001                       80           No MI                                       1.00E+17
382500                                          20061001                       75           No MI                                       1.00E+17
635000                                          20061001              68.94999695           No MI                                       1.00E+17
540000                                          20061001                       80           No MI                                       1.00E+17
1000000                                         20061001              76.43000031           No MI                                       1.00E+17
500000                                          20061001                       80           No MI                                       1.00E+17
282200                                          20061001                    53.25           No MI                                       1.00E+17
348000                                          20061001                       80           No MI                                       1.00E+17
440000                                          20061001                       80           No MI                                       1.00E+17
144000                                          20061001                       80           No MI                                       1.00E+17
420750                                          20061001                       75           No MI                                       1.00E+17
468750                                          20061001                       75           No MI                                       1.00E+17
135200                                          20061001              75.95999908           No MI                                       1.00E+17
75000                                           20061001              74.26000214           No MI                                       1.00E+17
456000                                          20061001                       80           No MI                                       1.00E+17
368000                                          20061001                       80           No MI                                       1.00E+17
216000                                          20061001                       90            PMI                                        1.00E+17
415000                                          20061001              72.80999756           No MI                                       1.00E+17
428000                                          20061001                       80           No MI                                       1.00E+17
500000                                          20061001              78.73999786           No MI                                       1.00E+17
340000                                          20061001              79.06999969           No MI                                       1.00E+17
448250                                          20061001              81.61000061            PMI                                        1.00E+17
300000                                          20061001                       80           No MI                                       1.00E+17
159200                                          20061001                       80           No MI                                       1.00E+17
292700                                          20060901              78.05000305           No MI                                       1.00E+17
260000                                          20060801                       80           No MI                                       1.00E+17
199500                                          20060701                       70           No MI                                       1.00E+17
402000                                          20060801              74.44000244           No MI                                       1.00E+17
180800                                          20061001                       80           No MI                                       1.00E+17
1237500                                         20061001                       75           No MI                                       1.00E+17
164000                                          20061001                       80           No MI                                       1.00E+17
212000                                          20061001                       80           No MI                                       1.00E+17
304000                                          20061001                       80           No MI                                       1.00E+17
450000                                          20061001              77.58999634           No MI                                       1.00E+17
252000                                          20061001                       80           No MI                                       1.00E+17
332000                                          20061001                       80           No MI                                       1.00E+17
986250                                          20061001                       75           No MI                                       1.00E+17
380000                                          20061001              79.66000366           No MI                                       1.00E+17
364000                                          20061001                       80           No MI                                       1.00E+17
886000                                          20061001              70.45999908           No MI                                       1.00E+17
340000                                          20061001              61.81999969           No MI                                       1.00E+17
435000                                          20061001              76.98999786           No MI                                       1.00E+17
496000                                          20061001                       80           No MI                                       1.00E+17
396000                                          20061001                       80           No MI                                       1.00E+17
1000000                                         20061001              77.22000122           No MI                                       1.00E+17
450000                                          20061001              72.58000183           No MI                                       1.00E+17
386250                                          20061001                       75           No MI                                       1.00E+17
130000                                          20061001                       80           No MI                                       1.00E+17
263600                                          20061001                       80           No MI                                       1.00E+17
388000                                          20061001              79.18000031           No MI                                       1.00E+17
428000                                          20061001                       80           No MI                                       1.00E+17
605600                                          20061001              79.98999786           No MI                                       1.00E+17
196000                                          20061001                       80           No MI                                       1.00E+17
460000                                          20061001                       80           No MI                                       1.00E+17
500000                                          20061001                       80           No MI                                       1.00E+17
452000                                          20061001                       80           No MI
508000                                          20061001                       80           No MI                                       1.00E+17
448000                                          20061001                       80           No MI                                       1.00E+17
520000                                          20061001                       80           No MI                                       1.00E+17
333600                                          20061001                       80           No MI                                       1.00E+17
808000                                          20061001              74.47000122           No MI                                       1.00E+17
705000                                          20061001              53.61000061           No MI                                       1.00E+17
143192                                          20061001                       80           No MI                                       1.00E+17
231300                                          20061001                       90            PMI                                        1.00E+17
218400                                          20061001              73.29000092           No MI                                       1.00E+17
283000                                          20061001              76.48999786           No MI                                       1.00E+17
299992                                          20061001                       80           No MI                                       1.00E+17
460000                                          20061001              88.45999908            PMI                                        1.00E+17
344000                                          20061001                       80           No MI                                       1.00E+17
318000                                          20061001                       80           No MI                                       1.00E+17
288500                                          20061001              77.97000122           No MI                                       1.00E+17
312000                                          20061001                       80           No MI                                       1.00E+17
538400                                          20061001                       80           No MI                                       1.00E+17
480000                                          20061001                       80           No MI                                       1.00E+17
148000                                          20061001                       80           No MI                                       1.00E+17
274500                                          20061001                       90            PMI                                        1.00E+17
600000                                          20061001                       80           No MI                                       1.00E+17
508000                                          20061001                       80           No MI                                       1.00E+17
232595                                          20061001                       80           No MI                                       1.00E+17
223920                                          20061001                       80           No MI                                       1.00E+17
350000                                          20061001                       80           No MI                                       1.00E+17
356000                                          20061001                       80           No MI                                       1.00E+17
512000                                          20061001                       80           No MI                                       1.00E+17
279000                                          20061001              87.19000244            PMI                                        1.00E+17
337600                                          20061001              79.44000244           No MI                                       1.00E+17
405000                                          20061001              79.41000366           No MI                                       1.00E+17
567200                                          20061001                       80           No MI                                       1.00E+17
381600                                          20061001                       80           No MI                                       1.00E+17
396000                                          20061001                       80           No MI                                       1.00E+17
416000                                          20061001              78.48999786           No MI                                       1.00E+17
468000                                          20061001                       80           No MI                                       1.00E+17
289000                                          20061001              69.98000336           No MI                                       1.00E+17
495668                                          20061001                       75           No MI
232000                                          20061001                       80           No MI                                       1.00E+17
254400                                          20061001                       80           No MI                                       1.00E+17
344000                                          20061001                       80           No MI                                       1.00E+17
198000                                          20061001              75.86000061           No MI                                       1.00E+17
440000                                          20061001              62.86000061           No MI
560000                                          20061001                       80           No MI                                       1.00E+17
591200                                          20061001                       80           No MI                                       1.00E+17
430250                                          20061001              79.98999786           No MI                                       1.00E+17
304000                                          20061001                       80           No MI                                       1.00E+17
448000                                          20061001                       80           No MI                                       1.00E+17
228000                                          20061001                       80           No MI                                       1.00E+17
344000                                          20061001                       80           No MI                                       1.00E+17
460000                                          20061001                       80           No MI                                       1.00E+17
356250                                          20061001                       75           No MI                                       1.00E+17
126000                                          20061001              78.26000214           No MI                                       1.00E+17
270000                                          20061001                       75           No MI                                       1.00E+17
245500                                          20061001              55.79999924           No MI                                       1.00E+17
410000                                          20061001              86.31999969            PMI                                        1.00E+17
61000                                           20061001                       20           No MI                                       1.00E+17
166000                                          20061001              69.16999817           No MI                                       1.00E+17
440000                                          20061001              79.27999878           No MI                                       1.00E+17
520000                                          20061001                       80           No MI                                       1.00E+17
448000                                          20061001                       80           No MI                                       1.00E+17
219920                                          20061001                       80           No MI                                       1.00E+17
462000                                          20061001              84.62000275            PMI                                        1.00E+17
240000                                          20061001                       75           No MI                                       1.00E+17
980000                                          20061001                       80           No MI                                       1.00E+17
440000                                          20061001                       80           No MI                                       1.00E+17
348000                                          20061001                       80           No MI                                       1.00E+17
372000                                          20061001                       80           No MI                                       1.00E+17
256000                                          20061001                       80           No MI                                       1.00E+17
332000                                          20061001                       80           No MI                                       1.00E+17
363350                                          20061001                       80           No MI                                       1.00E+17
279900                                          20061001              79.97000122           No MI                                       1.00E+17
446250                                          20061001                       75           No MI                                       1.00E+17
472500                                          20061001                       90            PMI                                        1.00E+17
650000                                          20061001              77.37999725           No MI                                       1.00E+17
320000                                          20061001              79.01000214           No MI                                       1.00E+17
232000                                          20061001                       80           No MI                                       1.00E+17
848513                                          20061001                       80           No MI                                       1.00E+17
376000                                          20061001              78.33000183           No MI                                       1.00E+17
396000                                          20061001                       80           No MI                                       1.00E+17
416000                                          20061001                       80           No MI                                       1.00E+17
495000                                          20061001              64.70999908           No MI                                       1.00E+17
650000                                          20061001              79.16999817           No MI                                       1.00E+17
130500                                          20061001                       90            PMI                                        1.00E+17
404800                                          20061001                       80           No MI                                       1.00E+17
344000                                          20061001                       80           No MI                                       1.00E+17
512000                                          20061001                       80           No MI                                       1.00E+17
507500                                          20061001                       70           No MI                                       1.00E+17
364000                                          20061001              79.12999725           No MI                                       1.00E+17
364000                                          20061001                       80           No MI
464000                                          20061001                       80           No MI                                       1.00E+17
496000                                          20061001                       80           No MI                                       1.00E+17
260000                                          20061001                       80           No MI                                       1.00E+17
480000                                          20061001              73.81999969           No MI                                       1.00E+17
196200                                          20061001                       90            PMI                                        1.00E+17
220000                                          20061001                       80           No MI                                       1.00E+17
501456                                          20061001                       80           No MI                                       1.00E+17
680000                                          20061001                       80           No MI                                       1.00E+17
240000                                          20061001              53.33000183           No MI                                       1.00E+17
296500                                          20061001              42.36000061           No MI
458400                                          20061001                       80           No MI                                       1.00E+17
424000                                          20061001                       80           No MI                                       1.00E+17
240800                                          20061001              78.94999695           No MI                                       1.00E+17
379500                                          20061001                       80           No MI                                       1.00E+17
408150                                          20061001                       80           No MI                                       1.00E+17
215200                                          20061001                       80           No MI                                       1.00E+17
279900                                          20061001              73.68000031           No MI                                       1.00E+17
156000                                          20061001              76.09999847           No MI                                       1.00E+17
452000                                          20061001                       80           No MI                                       1.00E+17
420000                                          20061001                       80           No MI                                       1.00E+17
356000                                          20061001                       80           No MI                                       1.00E+17
356800                                          20061001                       80           No MI                                       1.00E+17
323304                                          20060901                       80           No MI                                       1.00E+17
417000                                          20061001              78.68000031           No MI                                       1.00E+17
469600                                          20060901              79.98999786           No MI                                       1.00E+17
376000                                          20061001                       80           No MI                                       1.00E+17
152000                                          20061001                       80           No MI                                       1.00E+17
297500                                          20061001              74.37999725           No MI                                       1.00E+17
701600                                          20061001                       80           No MI                                       1.00E+17
200000                                          20061001              45.45000076           No MI                                       1.00E+17
359910                                          20061001                       90   Mortgage Guaranty In                                1.00E+17
395000                                          20061001              51.97000122           No MI                                       1.00E+17
422000                                          20061001              79.98999786           No MI                                       1.00E+17
500000                                          20061001              76.91999817           No MI                                       1.00E+17
305000                                          20061001              53.31999969           No MI                                       1.00E+17
150400                                          20061001                       80           No MI                                       1.00E+17
190000                                          20061001              84.44000244            PMI                                        1.00E+17
377200                                          20061001                       80           No MI                                       1.00E+17
800000                                          20061001                       80           No MI                                       1.00E+17
444800                                          20061001                       80           No MI                                       1.00E+17
376000                                          20061001                       80           No MI                                       1.00E+17
568000                                          20061001                       80           No MI                                       1.00E+17
212800                                          20061001                       80           No MI                                       1.00E+17
159200                                          20061001                       80           No MI
328000                                          20061001                       80           No MI                                       1.00E+17
268000                                          20061001                       80           No MI                                       1.00E+17
832000                                          20061001              50.41999817           No MI                                       1.00E+17
188000                                          20061001                       80           No MI                                       1.00E+17
256000                                          20061001                       80           No MI                                       1.00E+17
417000                                          20061001              77.66999817           No MI                                       1.00E+17
173250                                          20061001                       80           No MI                                       1.00E+17
244800                                          20061001              78.97000122           No MI
149600                                          20061001                       80           No MI                                       1.00E+17
520000                                          20061001                       80           No MI                                       1.00E+17
234800                                          20061001                       80           No MI                                       1.00E+17
165600                                          20061001                       80           No MI                                       1.00E+17
552000                                          20061001                       80           No MI                                       1.00E+17
871200                                          20061001                       80           No MI                                       1.00E+17
276000                                          20061001              78.86000061           No MI                                       1.00E+17
488000                                          20061001                       80           No MI                                       1.00E+17
344000                                          20061001                       80           No MI                                       1.00E+17
468750                                          20061001                       75           No MI                                       1.00E+17
560000                                          20061001                       80           No MI                                       1.00E+17
607212                                          20061001                       80           No MI                                       1.00E+17
269600                                          20061001                       80           No MI                                       1.00E+17
528675                                          20061001                       75           No MI                                       1.00E+17
280000                                          20061001              47.45999908           No MI                                       1.00E+17
476000                                          20061001                       80           No MI                                       1.00E+17
451500                                          20061001              79.98999786           No MI                                       1.00E+17
400000                                          20061001                       80           No MI                                       1.00E+17
417000                                          20061001              79.88999939           No MI                                       1.00E+17
750000                                          20061001                     62.5           No MI
228000                                          20061001                       80           No MI                                       1.00E+17
760000                                          20061001                       80           No MI                                       1.00E+17
135000                                          20061001              25.95999908           No MI                                       1.00E+17
463200                                          20061001                       80           No MI                                       1.00E+17
650000                                          20061001              74.70999908           No MI                                       1.00E+17
499400                                          20061001              64.02999878           No MI                                       1.00E+17
459000                                          20061001                       75           No MI                                       1.00E+17
345600                                          20061001                       80           No MI                                       1.00E+17
454400                                          20061001                       80           No MI                                       1.00E+17
285600                                          20061001                       80           No MI
240000                                          20061001                       80           No MI                                       1.00E+17
416800                                          20061001                       80           No MI                                       1.00E+17
499500                                          20061001                       75           No MI                                       1.00E+17
480000                                          20061001                       80           No MI                                       1.00E+17
158280                                          20061001                       80           No MI                                       1.00E+17
328000                                          20061001                       80           No MI
500000                                          20061001              79.87000275           No MI                                       1.00E+17
388000                                          20061001                       80           No MI                                       1.00E+17
337600                                          20061001                       80           No MI                                       1.00E+17
892000                                          20061001                       80           No MI                                       1.00E+17
487950                                          20061101              79.98999786           No MI                                       1.00E+17
118150                                          20061101              79.98999786           No MI                                       1.00E+17
264000                                          20061101                       80           No MI                                       1.00E+17
344000                                          20061101                       80           No MI                                       1.00E+17
492760                                          20061101                       80           No MI                                       1.00E+17
508000                                          20061101                       80           No MI                                       1.00E+17
484900                                          20061101              77.36000061           No MI                                       1.00E+17
281600                                          20061101                       80           No MI                                       1.00E+17
380000                                          20061101              78.34999847           No MI                                       1.00E+17
227200                                          20061101                       80           No MI                                       1.00E+17
569600                                          20061101                       80           No MI                                       1.00E+17
349520                                          20061101                       80           No MI                                       1.00E+17
188000                                          20061101                       80           No MI                                       1.00E+17
263920                                          20061101                       80           No MI                                       1.00E+17
315200                                          20061101                       80           No MI                                       1.00E+17
792000                                          20061101                       80           No MI                                       1.00E+17
195920                                          20061101                       80           No MI                                       1.00E+17
298400                                          20061101              79.98000336           No MI                                       1.00E+17
428000                                          20061101                       80           No MI                                       1.00E+17
396720                                          20061101                       80           No MI                                       1.00E+17
312000                                          20061101                       80           No MI                                       1.00E+17
284000                                          20061101                       80           No MI                                       1.00E+17
416000                                          20061101                       80           No MI                                       1.00E+17
468000                                          20061101                       80           No MI                                       1.00E+17
170908                                          20061101                       80           No MI                                       1.00E+17
200000                                          20061101                       80           No MI                                       1.00E+17
238800                                          20061101                       80           No MI                                       1.00E+17
210400                                          20061101                       80           No MI                                       1.00E+17
342250                                          20061101              79.98999786           No MI                                       1.00E+17
345600                                          20061101                       80           No MI                                       1.00E+17
308000                                          20061101                       80           No MI                                       1.00E+17
393600                                          20061101                       80           No MI                                       1.00E+17
346450                                          20061101              79.98999786           No MI                                       1.00E+17
312000                                          20061101                       80           No MI                                       1.00E+17
238400                                          20061101                       80           No MI                                       1.00E+17
388000                                          20061101                       80           No MI                                       1.00E+17
582400                                          20061101                       80           No MI                                       1.00E+17
187200                                          20061101              79.66000366           No MI                                       1.00E+17
377600                                          20061101                       80           No MI                                       1.00E+17
272000                                          20061101                       80           No MI                                       1.00E+17
481834                                          20061101                       80           No MI                                       1.00E+17
440000                                          20061101                       80           No MI                                       1.00E+17
533000                                          20061101              79.91999817           No MI                                       1.00E+17
204050                                          20061101              79.98000336           No MI                                       1.00E+17
144000                                          20061101                       80           No MI                                       1.00E+17
129000                                          20061101              71.66999817           No MI                                       1.00E+17
391200                                          20061101                       80           No MI
492000                                          20061101                       80           No MI                                       1.00E+17
304000                                          20061101                       80           No MI                                       1.00E+17
448000                                          20061101                       80           No MI
238500                                          20061101                       75           No MI                                       1.00E+17
350400                                          20061101                       80           No MI                                       1.00E+17
667900                                          20061101                       80           No MI
312000                                          20061101                       80           No MI                                       1.00E+17
888800                                          20061101              79.98999786           No MI                                       1.00E+17
216672                                          20061101                       80           No MI                                       1.00E+17
620000                                          20061101                       80           No MI                                       1.00E+17
398400                                          20061101                       80           No MI                                       1.00E+17
431200                                          20061101                       80           No MI                                       1.00E+17
336000                                          20061101                       80           No MI                                       1.00E+17
263120                                          20061101                       80           No MI                                       1.00E+17
736000                                          20061101                       80           No MI                                       1.00E+17
215000                                          20061001              78.18000031           No MI                                       1.00E+17
304000                                          20061001                       80           No MI                                       1.00E+17
362500                                          20061101              78.80000305           No MI                                       1.00E+17
340900                                          20061101              79.98999786           No MI                                       1.00E+17
160000                                          20061101                       80           No MI                                       1.00E+17
224000                                          20061101                       80           No MI                                       1.00E+17
284000                                          20061001                       80           No MI                                       1.00E+17
200000                                          20061001                       80           No MI                                       1.00E+17
222400                                          20061001                       80           No MI                                       1.00E+17
420000                                          20061001                       80           No MI                                       1.00E+17
529600                                          20061001                       80           No MI                                       1.00E+17
552000                                          20061001                       80           No MI                                       1.00E+17
370000                                          20061001                       74           No MI                                       1.00E+17
373600                                          20061001                       80           No MI                                       1.00E+17
472000                                          20061001              72.62000275           No MI                                       1.00E+17
508000                                          20061001                       80           No MI                                       1.00E+17
198700                                          20061001              74.98000336           No MI                                       1.00E+17
232000                                          20061001                       80           No MI                                       1.00E+17
464000                                          20061001                       80           No MI                                       1.00E+17
1067500                                         20061001              68.87000275           No MI                                       1.00E+17
300000                                          20061001              68.97000122           No MI                                       1.00E+17
460000                                          20061001                       80           No MI                                       1.00E+17
356400                                          20061001                       80           No MI                                       1.00E+17
950000                                          20061001              66.66999817           No MI                                       1.00E+17
400000                                          20061001                       80           No MI                                       1.00E+17
408000                                          20061001                       80           No MI                                       1.00E+17
163000                                          20061001              70.87000275           No MI                                       1.00E+17
345000                                          20061001                       75           No MI                                       1.00E+17
900000                                          20061001                       75           No MI                                       1.00E+17
172000                                          20061001              66.15000153           No MI                                       1.00E+17
599200                                          20061001                       80           No MI                                       1.00E+17
412000                                          20061001                       80           No MI                                       1.00E+17
832000                                          20061001                       80           No MI                                       1.00E+17
1000000                                         20061001                       80           No MI                                       1.00E+17
424000                                          20061001                       80           No MI                                       1.00E+17
300000                                          20061001                       80           No MI                                       1.00E+17
412500                                          20061001              74.86000061           No MI                                       1.00E+17
364500                                          20061001                       90            PMI
445600                                          20061001                       80           No MI                                       1.00E+17
479920                                          20061001                       80           No MI                                       1.00E+17
222400                                          20061001                       80           No MI                                       1.00E+17
1340500                                         20061001                       70           No MI                                       1.00E+17
296250                                          20061001                       75           No MI                                       1.00E+17
464000                                          20061001              79.31999969           No MI                                       1.00E+17
1000000                                         20061001              67.33999634           No MI                                       1.00E+17
234500                                          20061001                       70           No MI                                       1.00E+17
466400                                          20061001                       80           No MI                                       1.00E+17
237200                                          20061001              64.98999786           No MI                                       1.00E+17
647500                                          20061001                       70           No MI                                       1.00E+17
435000                                          20061001                       75           No MI                                       1.00E+17
424000                                          20061001                       80           No MI                                       1.00E+17
277000                                          20061001              78.29000092           No MI                                       1.00E+17
615200                                          20061001                       80           No MI                                       1.00E+17
588000                                          20061001                       80           No MI                                       1.00E+17
412500                                          20061001                       75           No MI                                       1.00E+17
568000                                          20060901                       80           No MI                                       1.00E+17
368000                                          20061001                       80           No MI                                       1.00E+17
168000                                          20061001                       80           No MI                                       1.00E+17
1120000                                         20061001                       70           No MI                                       1.00E+17
410000                                          20061001              61.18999863           No MI                                       1.00E+17
252000                                          20061001                       80           No MI                                       1.00E+17
409600                                          20061001                       80           No MI                                       1.00E+17
199800                                          20061001              79.29000092           No MI                                       1.00E+17
300000                                          20061001                       75           No MI                                       1.00E+17
372000                                          20061001                       80           No MI                                       1.00E+17
348000                                          20061001                       80           No MI                                       1.00E+17
568000                                          20061001                       80           No MI                                       1.00E+17
268420                                          20061001                       80           No MI                                       1.00E+17
262000                                          20061001                       80           No MI                                       1.00E+17
560000                                          20061001                       80           No MI                                       1.00E+17
350000                                          20061001              68.62999725           No MI                                       1.00E+17
320000                                          20061001                       80           No MI                                       1.00E+17
202080                                          20061001                       80           No MI                                       1.00E+17
260000                                          20061001                       80           No MI                                       1.00E+17
312000                                          20061001                       80           No MI                                       1.00E+17
620000                                          20061001                       80           No MI                                       1.00E+17
465600                                          20061001                       80           No MI                                       1.00E+17
214400                                          20061001                       80           No MI                                       1.00E+17
184000                                          20061001                       80           No MI                                       1.00E+17
235000                                          20061001              74.83999634           No MI                                       1.00E+17
622500                                          20061001                       75           No MI                                       1.00E+17
937500                                          20061001                       75           No MI                                       1.00E+17
440000                                          20061001                       80           No MI                                       1.00E+17
383997                                          20061001                       80           No MI                                       1.00E+17
220000                                          20060901                       80           No MI                                       1.00E+17
190910                                          20061001              79.58000183           No MI                                       1.00E+17
359200                                          20061001                       80           No MI                                       1.00E+17
94500                                           20061001                       70           No MI                                       1.00E+17
450000                                          20061001              58.43999863           No MI                                       1.00E+17
156900                                          20061001              52.29999924           No MI                                       1.00E+17
942450                                          20061001              70.86000061           No MI
139200                                          20061001                       80           No MI                                       1.00E+17
404000                                          20061001                       80           No MI                                       1.00E+17
587250                                          20061001                       75           No MI                                       1.00E+17
112000                                          20061001                       70           No MI                                       1.00E+17
626400                                          20061001                       80           No MI                                       1.00E+17
345000                                          20061001              86.90000153      United Guaranty                                  1.00E+17
438400                                          20061001                       80           No MI                                       1.00E+17
650000                                          20061001              79.26999664           No MI                                       1.00E+17
140000                                          20061001                       50           No MI                                       1.00E+17
436000                                          20061001                       80           No MI                                       1.00E+17
212800                                          20061001                       80           No MI                                       1.00E+17
103500                                          20061001              76.66999817           No MI                                       1.00E+17
204000                                          20061001                       80           No MI                                       1.00E+17
360000                                          20061001                       80           No MI                                       1.00E+17
888000                                          20061001                       80           No MI                                       1.00E+17
310000                                          20061001              55.86000061           No MI                                       1.00E+17
300000                                          20061001              60.61000061           No MI                                       1.00E+17
230000                                          20061001              63.88999939           No MI                                       1.00E+17
584000                                          20061001                       80           No MI
179910                                          20061001                       90      United Guaranty                                  1.00E+17
280000                                          20061001                       80           No MI                                       1.00E+17
412500                                          20061001                       75           No MI
719000                                          20061001              77.73000336           No MI                                       1.00E+17
472000                                          20061001                       80           No MI                                       1.00E+17
736000                                          20061101                       80           No MI                                       1.00E+17
225600                                          20061001                       80           No MI                                       1.00E+17
440000                                          20061001                       80           No MI
220000                                          20061001                       80           No MI                                       1.00E+17
261600                                          20061101                       80           No MI                                       1.00E+17
299960                                          20061001                       80           No MI                                       1.00E+17
367900                                          20061001                       80           No MI                                       1.00E+17
452000                                          20061001                       80           No MI
388000                                          20061001                       80           No MI                                       1.00E+17
324000                                          20061101                       80           No MI                                       1.00E+17
559200                                          20061101                       80           No MI                                       1.00E+17
209600                                          20061001                       80           No MI
650000                                          20061001              72.62999725           No MI                                       1.00E+17
465600                                          20061001                       80           No MI                                       1.00E+17
151920                                          20061001                       80           No MI                                       1.00E+17
424000                                          20061001                       80           No MI                                       1.00E+17
220000                                          20061101                       80           No MI                                       1.00E+17
567200                                          20061001                       80           No MI                                       1.00E+17
920000                                          20061101                       80           No MI
344000                                          20061001                       80           No MI
244000                                          20061001                       80           No MI                                       1.00E+17
252000                                          20061001                       80           No MI                                       1.00E+17
228000                                          20061001                       80           No MI                                       1.00E+17
292000                                          20061101                       80           No MI
424000                                          20061101                       80           No MI                                       1.00E+17
348000                                          20061001                       80           No MI                                       1.00E+17
200000                                          20061101              58.81999969           No MI                                       1.00E+17
135200                                          20061001                       80           No MI                                       1.00E+17
463950                                          20061001                       80           No MI
274600                                          20061001              79.98999786           No MI                                       1.00E+17
140000                                          20061001              77.77999878           No MI                                       1.00E+17
544000                                          20061001                       80           No MI                                       1.00E+17
600000                                          20061001                       80           No MI                                       1.00E+17
332000                                          20061001                       80           No MI
146400                                          20061001                       80           No MI                                       1.00E+17
229600                                          20061001                       80           No MI                                       1.00E+17
320000                                          20061001                       80           No MI                                       1.00E+17
382400                                          20061101                       80           No MI                                       1.00E+17
772000                                          20061001                       80           No MI
256000                                          20061101                       80           No MI                                       1.00E+17
284000                                          20061101              79.77999878           No MI                                       1.00E+17
468000                                          20061001                       80           No MI
324000                                          20061001                       80           No MI
504000                                          20061101                       80           No MI                                       1.00E+17
391200                                          20061001                       80           No MI                                       1.00E+17
271600                                          20061001                       80           No MI                                       1.00E+17
105600                                          20061001                       80           No MI                                       1.00E+17
210000                                          20061101                       75           No MI                                       1.00E+17
475000                                          20061001              67.27999878           No MI                                       1.00E+17
1500000                                         20061101              73.16999817           No MI                                       1.00E+17
568000                                          20061001                       80           No MI                                       1.00E+17
2530000                                         20061101              52.70999908           No MI                                       1.00E+17
318000                                          20061001              77.08999634           No MI                                       1.00E+17
256000                                          20061001                       80           No MI                                       1.00E+17
600000                                          20061001                       80           No MI                                       1.00E+17
796000                                          20061001                       80           No MI                                       1.00E+17
439000                                          20061101              74.41000366           No MI                                       1.00E+17
360000                                          20061101                       80           No MI
650000                                          20061101              78.79000092           No MI                                       1.00E+17
412000                                          20061001                       80           No MI                                       1.00E+17
133000                                          20061101                       70           No MI                                       1.00E+17
249600                                          20061101                       80           No MI
640000                                          20061001                       80           No MI                                       1.00E+17
164000                                          20061001                       80           No MI                                       1.00E+17
230400                                          20061001                       80           No MI                                       1.00E+17
165600                                          20061001                       80           No MI                                       1.00E+17
504000                                          20061001                       80           No MI                                       1.00E+17
340000                                          20061001              55.74000168           No MI                                       1.00E+17
208000                                          20061001                       80           No MI                                       1.00E+17
667950                                          20061001                       80           No MI
384000                                          20061001                       80           No MI                                       1.00E+17
480000                                          20061101                       80           No MI                                       1.00E+17
256000                                          20061001                       80           No MI                                       1.00E+17
263900                                          20061101                       80           No MI                                       1.00E+17
283200                                          20061001                       80           No MI
500000                                          20061001              66.23000336           No MI                                       1.00E+17
360000                                          20061001                       80           No MI
504000                                          20061001                       80           No MI
330000                                          20061101                       80           No MI
137520                                          20061001                       80           No MI                                       1.00E+17
544000                                          20061101                       80           No MI                                       1.00E+17
228000                                          20061101                       80           No MI                                       1.00E+17
640000                                          20061001                       80           No MI                                       1.00E+17
225000                                          20061001                     37.5           No MI                                       1.00E+17
288000                                          20061001                       80           No MI                                       1.00E+17
440000                                          20061101                       80           No MI                                       1.00E+17
212480                                          20061001                       80           No MI                                       1.00E+17
253600                                          20061101                       80           No MI
290400                                          20061001                       80           No MI
432000                                          20061001                       80           No MI                                       1.00E+17
172000                                          20061001                       80           No MI                                       1.00E+17
392000                                          20061001                       80           No MI                                       1.00E+17
320000                                          20061101                       80           No MI                                       1.00E+17
639920                                          20061001                       80           No MI                                       1.00E+17
244000                                          20061001                       80           No MI
160000                                          20061101                       80           No MI                                       1.00E+17
448000                                          20061001                       80           No MI                                       1.00E+17
561537                                          20061101                       80           No MI                                       1.00E+17
244000                                          20061001                       80           No MI                                       1.00E+17
348689                                          20061101                       80           No MI                                       1.00E+17
172754                                          20061001                       80           No MI                                       1.00E+17
159900                                          20061001              79.94999695           No MI                                       1.00E+17
192000                                          20061101                       80           No MI                                       1.00E+17
420800                                          20061001                       80           No MI                                       1.00E+17
329000                                          20061001              70.59999847           No MI                                       1.00E+17
472000                                          20061001                       80           No MI                                       1.00E+17
414000                                          20061101              79.16000366           No MI                                       1.00E+17
320000                                          20061001                       80           No MI
300000                                          20061001                       80           No MI                                       1.00E+17
256000                                          20061101                       80           No MI                                       1.00E+17
217776                                          20061001                       80           No MI                                       1.00E+17
466000                                          20061001              72.80999756           No MI                                       1.00E+17
212800                                          20061001                       80           No MI                                       1.00E+17
476000                                          20061001                       80           No MI                                       1.00E+17
648000                                          20061001              78.63999939           No MI                                       1.00E+17
428000                                          20061001                       80           No MI                                       1.00E+17
300000                                          20061101                       80           No MI                                       1.00E+17
492000                                          20061001                       80           No MI                                       1.00E+17
391500                                          20061101                       75           No MI                                       1.00E+17
260800                                          20061001                       80           No MI                                       1.00E+17
488000                                          20061001                       80           No MI                                       1.00E+17
372000                                          20061001                       80           No MI                                       1.00E+17
244000                                          20061001                       80           No MI                                       1.00E+17
179200                                          20061101                       80           No MI                                       1.00E+17
328000                                          20060901                       80           No MI                                       1.00E+17
312000                                          20061001                       80           No MI                                       1.00E+17
548000                                          20061001                       80           No MI                                       1.00E+17
252000                                          20061001              57.66999817           No MI                                       1.00E+17
580000                                          20061101                       80           No MI                                       1.00E+17
320000                                          20061101                       80           No MI                                       1.00E+17
494600                                          20061001                       80           No MI
404000                                          20061001                       80           No MI
393600                                          20061101                       80           No MI
389000                                          20061101              70.73000336           No MI                                       1.00E+17
155920                                          20061101                       80           No MI                                       1.00E+17
284000                                          20061001                       80           No MI                                       1.00E+17
664000                                          20061001                       80           No MI                                       1.00E+17
572000                                          20061001                       80           No MI                                       1.00E+17
273000                                          20061001              79.98999786           No MI                                       1.00E+17
176000                                          20061001              75.54000092           No MI                                       1.00E+17
271200                                          20061101                       80           No MI                                       1.00E+17
480000                                          20060901                       80           No MI                                       1.00E+17
266562                                          20060901                       80           No MI                                       1.00E+17
412000                                          20061101                       80           No MI                                       1.00E+17
312000                                          20061101                       80           No MI                                       1.00E+17
416000                                          20060901                       80           No MI                                       1.00E+17
589511                                          20061101                       80           No MI                                       1.00E+17
576000                                          20061101                       80           No MI                                       1.00E+17
167200                                          20061101                       80           No MI                                       1.00E+17
542400                                          20061001                       80           No MI                                       1.00E+17
680800                                          20061001                       80           No MI
320000                                          20061001                       80           No MI                                       1.00E+17
317600                                          20061001                       80           No MI                                       1.00E+17
344000                                          20061101                       80           No MI                                       1.00E+17
325000                                          20061001              61.31999969           No MI                                       1.00E+17
451568                                          20061001                       80           No MI                                       1.00E+17
348000                                          20061001              79.87999725           No MI                                       1.00E+17
404562                                          20061001                       80           No MI                                       1.00E+17
232500                                          20061001                       75           No MI
414680                                          20061101                       80           No MI                                       1.00E+17
232000                                          20061001                       80           No MI                                       1.00E+17
566400                                          20061001                       80           No MI                                       1.00E+17
535200                                          20061001                       80           No MI                                       1.00E+17
166400                                          20061001                       80           No MI                                       1.00E+17
384000                                          20061001                       80           No MI
468000                                          20061001                       80           No MI                                       1.00E+17
202320                                          20061001                       80           No MI                                       1.00E+17
456000                                          20061001                       80           No MI                                       1.00E+17
136000                                          20061001                       80           No MI                                       1.00E+17
572000                                          20061001                       80           No MI                                       1.00E+17
263995                                          20061001                       80           No MI                                       1.00E+17
360000                                          20061001              79.12000275           No MI                                       1.00E+17
264000                                          20061001                       80           No MI                                       1.00E+17
580000                                          20061101                       80           No MI                                       1.00E+17
309000                                          20061001                       80           No MI                                       1.00E+17
176000                                          20061101                       80           No MI                                       1.00E+17
399200                                          20061001                       80           No MI                                       1.00E+17
408000                                          20061001                       80           No MI
369600                                          20061101                       80           No MI                                       1.00E+17
436000                                          20061001                       80           No MI                                       1.00E+17
116000                                          20061001                       80           No MI                                       1.00E+17
648000                                          20061101                       80           No MI                                       1.00E+17
443100                                          20061001              79.98999786           No MI                                       1.00E+17
540000                                          20061001                       80           No MI                                       1.00E+17
268000                                          20061001              79.29000092           No MI                                       1.00E+17
433600                                          20061101                       80           No MI                                       1.00E+17
261750                                          20061101                       75           No MI                                       1.00E+17
600000                                          20061101                       80           No MI                                       1.00E+17
368000                                          20061101                       80           No MI                                       1.00E+17
631950                                          20061001              79.98999786           No MI                                       1.00E+17
396000                                          20061001                       80           No MI                                       1.00E+17
215200                                          20061001                       80           No MI                                       1.00E+17
452000                                          20061001                       80           No MI                                       1.00E+17
675000                                          20061101                       75           No MI                                       1.00E+17
408000                                          20061001                       80           No MI                                       1.00E+17
339600                                          20060901              79.98999786           No MI
335200                                          20060901                       80           No MI                                       1.00E+17
420000                                          20060901              57.52999878           No MI                                       1.00E+17
239920                                          20060901                       80           No MI                                       1.00E+17
400000                                          20061001                       80           No MI                                       1.00E+17
500000                                          20061101                       80           No MI
376000                                          20061101                       80           No MI                                       1.00E+17
152400                                          20061001                       80           No MI                                       1.00E+17
220000                                          20061001                       80           No MI                                       1.00E+17
1985600                                         20061101                       80           No MI                                       1.00E+17
310400                                          20061101                       80           No MI                                       1.00E+17
718400                                          20061001                       80           No MI                                       1.00E+17
576000                                          20060901                       80           No MI                                       1.00E+17
596000                                          20061101                       80           No MI
558750                                          20061001                       75           No MI                                       1.00E+17
298400                                          20061101                       80           No MI                                       1.00E+17
720000                                          20061101                       80           No MI                                       1.00E+17
512000                                          20060901                       80           No MI                                       1.00E+17
284000                                          20060901                       80           No MI                                       1.00E+17
468000                                          20060901                       45           No MI                                       1.00E+17
296000                                          20061001                       80           No MI                                       1.00E+17
536000                                          20060901                       80           No MI                                       1.00E+17
295920                                          20061001                       80           No MI                                       1.00E+17
420000                                          20061001                       80           No MI                                       1.00E+17
328000                                          20061005                       80           No MI                                       1.00E+17
553035                                          20060901                       80           No MI
380000                                          20060801              77.55000305           No MI                                       1.00E+17
309600                                          20060901                       80           No MI                                       1.00E+17
247950                                          20061101              79.98999786           No MI
426000                                          20061001              79.62999725           No MI                                       1.00E+17
504800                                          20061001                       80           No MI                                       1.00E+17
544000                                          20061001                       80           No MI                                       1.00E+17
303200                                          20061001                       80           No MI
281250                                          20061001                       75           No MI                                       1.00E+17
650000                                          20061001              76.91999817           No MI                                       1.00E+17
1000000                                         20061001              73.26000214           No MI                                       1.00E+17
234000                                          20061001              63.15999985           No MI                                       1.00E+17
840000                                          20061001                       75           No MI                                       1.00E+17
660000                                          20060901                       80           No MI
650000                                          20061001              77.69999695           No MI                                       1.00E+17
339750                                          20061001              78.12000275           No MI                                       1.00E+17
970000                                          20061001                       80           No MI                                       1.00E+17
212000                                          20061001                       80           No MI
956250                                          20060901                       75           No MI                                       1.00E+17
496000                                          20061001              79.11000061           No MI                                       1.00E+17
207500                                          20061001              73.05999756           No MI                                       1.00E+17
175000                                          20061001              83.33000183      Radian Guaranty                                  1.00E+17
600000                                          20061001              79.88999939           No MI                                       1.00E+17
642200                                          20061001                       76           No MI                                       1.00E+17
368000                                          20061001                       80           No MI                                       1.00E+17
352000                                          20061001                       80           No MI                                       1.00E+17
420000                                          20060901                       80           No MI                                       1.00E+17
825000                                          20061001              71.12000275           No MI                                       1.00E+17
225000                                          20060901                       90       GE Capital MI                                   1.00E+17
212500                                          20061001              68.55000305           No MI                                       1.00E+17
532000                                          20061001                       80           No MI                                       1.00E+17
162000                                          20061001              58.90999985           No MI                                       1.00E+17
200000                                          20061001                       80           No MI                                       1.00E+17
296000                                          20061001                       80           No MI                                       1.00E+17
304000                                          20061001                       80           No MI
544000                                          20061001                       80           No MI                                       1.00E+17
132000                                          20061001                       80           No MI                                       1.00E+17
500000                                          20061001              70.91999817           No MI                                       1.00E+17
1000000                                         20061001              64.54000092           No MI
393750                                          20060901                       75           No MI                                       1.00E+17
131200                                          20061001                       80           No MI                                       1.00E+17
429479                                          20061001                       80           No MI                                       1.00E+17
239200                                          20061001                       80           No MI                                       1.00E+17
500000                                          20061001              75.76000214           No MI                                       1.00E+17
410500                                          20061001              76.01999664           No MI                                       1.00E+17
266250                                          20061001                       75           No MI                                       1.00E+17
408000                                          20061001                       80           No MI                                       1.00E+17
325000                                          20061001              69.73999786           No MI                                       1.00E+17
223200                                          20061001                       80           No MI                                       1.00E+17
360000                                          20061001                       80           No MI                                       1.00E+17
207000                                          20061001                       90            PMI                                        1.00E+17
335000                                          20061001              68.37000275           No MI                                       1.00E+17
250000                                          20061001              54.95000076           No MI                                       1.00E+17
255000                                          20061001              56.97999954           No MI                                       1.00E+17
144000                                          20061001                       80           No MI                                       1.00E+17
360800                                          20061001                       80           No MI                                       1.00E+17
474000                                          20061001                       79           No MI                                       1.00E+17
350000                                          20061001              63.63999939           No MI                                       1.00E+17
464000                                          20060901                       80           No MI                                       1.00E+17
454400                                          20061001                       80           No MI                                       1.00E+17
189600                                          20061001                       80           No MI                                       1.00E+17
680000                                          20061001                       80           No MI                                       1.00E+17
308000                                          20061001                       80           No MI                                       1.00E+17
280000                                          20061001                       80           No MI                                       1.00E+17
224500                                          20061001                       80           No MI                                       1.00E+17
380000                                          20061001                       80           No MI                                       1.00E+17
365000                                          20061001              48.66999817           No MI
280000                                          20061001              34.72000122           No MI                                       1.00E+17
301500                                          20061001                       90       GE Capital MI                                   1.00E+17
472000                                          20061001                       80           No MI                                       1.00E+17
312800                                          20061001                       80           No MI                                       1.00E+17
280000                                          20061001                       80           No MI                                       1.00E+17
336000                                          20061001                       75           No MI                                       1.00E+17




--------------------------------------------------------------------------------





         MARGIN               NEXT_RATE_ADJ_DATE1         MAX_RATE         MIN_RATE        PER_RATE_CAP
          3.625                          20061101             9.95            3.625            0
           2.25                          20110901           12.375             2.25            1
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901           11.875             2.25            1
          3.625                          20061101             9.95            3.625            0
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001           12.875             2.25            1
           3.25                          20061101             9.95             3.25            0
           2.25                          20111001               13             2.25            1
           2.75                          20061101             9.95             2.75            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001            12.75             2.25            1
           2.25                          20111001            12.75             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001            12.75             2.25            1
           2.25                          20111001             12.5             2.25            1
          3.625                          20061101             9.95            3.625            0
          3.625                          20061101             9.95            3.625            0
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001             12.5             2.25            1
           2.25                          20111001             12.5             2.25            1
           2.25                          20111001            12.75             2.25            1
          3.625                          20061101             9.95            3.625            0
          3.375                          20061101             9.95            3.375            0
          3.125                          20061101             9.95            3.125            0
           3.25                          20061101             9.95             3.25            0
           2.25                          20110901            13.25             2.25            1
           2.25                          20110901             13.5             2.25            1
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
           3.25                          20061101             9.95             3.25            0
           3.75                          20061101             9.95             3.75            0
          3.125                          20061101             9.95            3.125            0
           2.25                          20110901               12             2.25            1
           2.25                          20110901            12.75             2.25            1
           2.25                          20110901           12.375             2.25            1
           3.75                          20061101             9.95             3.75            0
          3.125                          20061101             9.95            3.125            0
           2.25                          20110901           13.625             2.25            1
           2.25                          20110901             13.5             2.25            1
           3.75                          20061101             9.95             3.75            0
          3.125                          20061101             9.95            3.125            0
           2.25                          20110901           12.875             2.25            1
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901            16.25             2.25            1
           2.25                          20110901            12.75             2.25            1
           2.25                          20110901               13             2.25            1
           2.25                          20110901            12.75             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901            12.75             2.25            1
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901           13.125             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901           13.125             2.25            1
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901           13.375             2.25            1
           2.25                          20110901           13.375             2.25            1
           2.25                          20110901             13.5             2.25            1
           2.25                          20110901            13.75             2.25            1
           2.25                          20110901           13.375             2.25            1
           2.25                          20110901           13.125             2.25            1
          3.375                          20061101             9.95            3.375            0
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901            12.75             2.25            1
           2.25                          20110901            12.75             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901           12.875             2.25            1
           3.75                          20061101             9.95             3.75            0
          3.625                          20061101             9.95            3.625            0
          3.625                          20061101             9.95            3.625            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901           12.625             2.25            1
          3.125                          20061101             9.95            3.125            0
           2.25                          20110901               12             2.25            1
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
            3.5                          20061101             9.95              3.5            0
              3                          20061101             9.95                3            0
           3.25                          20061101             9.95             3.25            0
           2.25                          20110901           13.375             2.25            1
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901           12.625             2.25            1
           2.25                          20110901             12.5             2.25            1
           2.25                          20110901           11.875             2.25            1
           2.25                          20110901           12.875             2.25            1
           2.25                          20110901            12.75             2.25            1
           2.25                          20110901           13.375             2.25            1
           2.25                          20110901             12.5             2.25            1
           2.25                          20110901             12.5             2.25            1
           2.25                          20110901           13.375             2.25            1
           2.25                          20110901           12.375             2.25            1
           2.25                          20110901           12.625             2.25            1
           2.25                          20110901           12.625             2.25            1
           2.25                          20110901               13             2.25            1
            3.5                          20061101             9.95              3.5            0
          2.375                          20061101             9.95            2.375            0
           2.25                          20110901           12.375             2.25            1
            3.5                          20061101             9.95              3.5            0
          3.375                          20061101             9.95            3.375            0
              3                          20061101             9.95                3            0
           2.25                          20110901             12.5             2.25            1
           2.25                          20110901           12.375             2.25            1
          3.125                          20061101             9.95            3.125            0
           2.25                          20110901           11.875             2.25            1
           2.25                          20110901           12.375             2.25            1
           2.25                          20110901           12.125             2.25            1
          2.875                          20061101             9.95            2.875            0
           2.25                          20110901             12.5             2.25            1
           2.25                          20110901               13             2.25            1
           2.25                          20110901               13             2.25            1
           2.25                          20110901             12.5             2.25            1
           2.25                          20110901             13.5             2.25            1
           2.25                          20110901             13.5             2.25            1
           2.25                          20110901             12.5             2.25            1
           2.25                          20110901            12.75             2.25            1
           2.25                          20110901           11.875             2.25            1
          3.375                          20061101             9.95            3.375            0
           2.25                          20110901           12.375             2.25            1
           2.25                          20110901           12.375             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901           11.875             2.25            1
          3.625                          20061101             9.95            3.625            0
           2.25                          20110901            12.75             2.25            1
           2.25                          20110901               12             2.25            1
          3.375                          20061101             9.95            3.375            0
           3.25                          20061101             9.95             3.25            0
           2.25                          20110901               13             2.25            1
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901           13.625             2.25            1
           2.25                          20110901               13             2.25            1
           2.75                          20061101             9.95             2.75            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901               13             2.25            1
           2.25                          20110901           12.375             2.25            1
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
           3.25                          20061101             9.95             3.25            0
          3.625                          20061101             9.95            3.625            0
           3.25                          20061101             9.95             3.25            0
           2.25                          20111001           12.875             2.25            1
           2.25                          20111001           12.375             2.25            1
           2.25                          20111001           12.875             2.25            1
           3.25                          20061101             9.95             3.25            0
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
          3.125                          20061101             9.95            3.125            0
           2.25                          20110901           13.125             2.25            1
           2.25                          20110901            13.25             2.25            1
           2.25                          20110901             13.5             2.25            1
           2.25                          20110901           13.125             2.25            1
           2.25                          20110901               12             2.25            1
           2.25                          20110901            12.75             2.25            1
           2.25                          20110901             12.5             2.25            1
           2.25                          20110901             12.5             2.25            1
           2.25                          20110901           12.875             2.25            1
           3.25                          20061101             9.95             3.25            0
          3.125                          20061101             9.95            3.125            0
           2.25                          20110901           13.375             2.25            1
           2.25                          20110901           12.375             2.25            1
           2.25                          20110901             12.5             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901             12.5             2.25            1
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
          3.625                          20061101             9.95            3.625            0
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901               13             2.25            1
           2.75                          20061101             9.95             2.75            0
           2.25                          20110901            12.75             2.25            1
           2.25                          20110901            13.25             2.25            1
           2.25                          20110901             13.5             2.25            1
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901           12.125             2.25            1
           2.25                          20110901            12.75             2.25            1
           2.25                          20110901           11.875             2.25            1
            2.5                          20061101             9.95              2.5            0
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901           13.375             2.25            1
           2.25                          20110901           13.375             2.25            1
           2.25                          20110901           12.875             2.25            1
           3.25                          20061101             9.95             3.25            0
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
            3.5                          20061201             9.95              3.5            0
          3.375                          20061101             9.95            3.375            0
          3.125                          20061101             9.95            3.125            0
          3.625                          20061101             9.95            3.625            0
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901           12.125             2.25            1
          3.625                          20061101             9.95            3.625            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001               13             2.25            1
           2.25                          20110901            12.75             2.25            1
          3.375                          20061101             9.95            3.375            0
           2.25                          20110901           12.375             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901           13.375             2.25            1
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901             13.5             2.25            1
           3.75                          20061101             9.95             3.75            0
          3.625                          20061101             9.95            3.625            0
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901             13.5             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901            13.25             2.25            1
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901               13             2.25            1
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
            3.5                          20061101             9.95              3.5            0
          3.625                          20061101             9.95            3.625            0
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901             13.5             2.25            1
           2.25                          20110901             13.5             2.25            1
           3.75                          20061101             9.95             3.75            0
          3.625                          20061101             9.95            3.625            0
           2.25                          20110701             13.5             2.25            1
           3.75                          20061101             9.95             3.75            0
          3.625                          20061101             9.95            3.625            0
           3.75                          20061101             9.95             3.75            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001               13             2.25            1
          3.625                          20061101             9.95            3.625            0
          3.375                          20061101             9.95            3.375            0
           2.25                          20111001           12.875             2.25            1
          3.375                          20061101             9.95            3.375            0
           2.25                          20111001            13.75             2.25            1
           3.25                          20061101             9.95             3.25            0
           2.25                          20111001           13.375             2.25            1
           2.25                          20111001           12.125             2.25            1
            3.5                          20070101             9.95              3.5            0
          3.125                          20061101             9.95            3.125            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001            12.75             2.25            1
            3.5                          20061101             9.95              3.5            0
          3.125                          20061101             9.95            3.125            0
          3.625                          20061101             9.95            3.625            0
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001             12.5             2.25            1
           2.25                          20111001            12.25             2.25            1
          3.625                          20061101             9.95            3.625            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001             12.5             2.25            1
           2.25                          20111001            13.25             2.25            1
           2.25                          20111001           13.125             2.25            1
           2.25                          20111001            12.75             2.25            1
          3.625                          20061101             9.95            3.625            0
          3.125                          20061101             9.95            3.125            0
           2.25                          20111001           12.875             2.25            1
              3                          20061101             9.95                3            0
           2.25                          20111001           12.875             2.25            1
           2.25                          20111001           12.875             2.25            1
          3.375                          20061101             9.95            3.375            0
           2.25                          20111001           12.375             2.25            1
           3.25                          20061101             9.95             3.25            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001            12.25             2.25            1
           2.25                          20111001            13.25             2.25            1
           2.25                          20111001           12.875             2.25            1
           2.25                          20111001           13.375             2.25            1
           2.25                          20111001           11.625             2.25            1
           2.25                          20111001           12.625             2.25            1
           2.25                          20111001           12.375             2.25            1
           2.25                          20111001           12.875             2.25            1
          3.375                          20061101             9.95            3.375            0
           2.25                          20111001             12.5             2.25            1
           2.25                          20111001           13.875             2.25            1
          3.625                          20061101             9.95            3.625            0
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001           12.375             2.25            1
           2.25                          20111001           13.375             2.25            1
           2.25                          20111001            13.25             2.25            1
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001               12             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001               13             2.25            1
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001               12             2.25            1
           2.25                          20111001             13.5             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001            12.75             2.25            1
            3.5                          20061101             9.95              3.5            0
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001           13.125             2.25            1
           3.25                          20061101             9.95             3.25            0
          3.125                          20061101             9.95            3.125            0
          3.625                          20061101             9.95            3.625            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001            12.75             2.25            1
           2.25                          20111001               12             2.25            1
           2.25                          20111001            12.25             2.25            1
           2.25                          20111001            13.75             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001           12.125             2.25            1
           2.25                          20111001           12.875             2.25            1
           2.25                          20111001            12.75             2.25            1
           2.25                          20111001           12.625             2.25            1
          3.625                          20061101             9.95            3.625            0
          3.625                          20061101             9.95            3.625            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001           13.375             2.25            1
           3.75                          20061101             9.95             3.75            0
           2.25                          20111001           12.375             2.25            1
           2.25                          20111001           13.125             2.25            1
           2.25                          20111001            12.75             2.25            1
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001           12.625             2.25            1
           2.25                          20111001           11.875             2.25            1
           2.25                          20111001           13.375             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001           12.625             2.25            1
          3.375                          20061101             9.95            3.375            0
           2.25                          20111001            12.75             2.25            1
           2.25                          20111001           12.125             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001           12.375             2.25            1
           2.25                          20111001           12.375             2.25            1
          3.375                          20061101             9.95            3.375            0
           2.25                          20111001           12.875             2.25            1
          3.125                          20061101             9.95            3.125            0
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001           13.125             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001           13.125             2.25            1
           2.25                          20111001               12             2.25            1
           3.25                          20061101             9.95             3.25            0
            3.5                          20061101             9.95              3.5            0
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001           13.375             2.25            1
          3.125                          20061101             9.95            3.125            0
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001            12.75             2.25            1
              3                          20061101             9.95                3            0
           2.25                          20111001            12.75             2.25            1
           2.25                          20111001               12             2.25            1
           3.25                          20061101             9.95             3.25            0
           2.25                          20111001            12.75             2.25            1
           2.25                          20111001           12.375             2.25            1
           2.25                          20111001            12.75             2.25            1
           2.25                          20111001            12.75             2.25            1
           2.25                          20111001             13.5             2.25            1
           2.25                          20111001           13.625             2.25            1
           2.25                          20111001           12.125             2.25            1
           3.25                          20061101             9.95             3.25            0
           2.25                          20111001           12.625             2.25            1
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001            12.25             2.25            1
           2.25                          20111001             12.5             2.25            1
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001           12.625             2.25            1
           2.25                          20111001           13.375             2.25            1
            3.5                          20061101             9.95              3.5            0
           3.25                          20061101             9.95             3.25            0
           2.25                          20111001           13.125             2.25            1
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
          3.375                          20061101             9.95            3.375            0
           3.25                          20061101             9.95             3.25            0
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
          3.125                          20061101             9.95            3.125            0
           2.25                          20110901            12.25             2.25            1
           2.25                          20110901            11.75             2.25            1
           2.25                          20110901           13.625             2.25            1
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901           12.875             2.25            1
          3.375                          20061101             9.95            3.375            0
           3.75                          20061101             9.95             3.75            0
          3.375                          20061101             9.95            3.375            0
           2.25                          20110901           12.875             2.25            1
           2.25                          20110901             12.5             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901           12.875             2.25            1
              3                          20061101             9.95                3            0
          3.375                          20061101             9.95            3.375            0
           3.25                          20061101             9.95             3.25            0
          3.375                          20061101             9.95            3.375            0
              3                          20061101             9.95                3            0
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901            13.25             2.25            1
           2.25                          20110901           13.125             2.25            1
           2.25                          20110901           12.875             2.25            1
           2.25                          20110901            12.75             2.25            1
          3.125                          20061101             9.95            3.125            0
           2.25                          20110901             12.5             2.25            1
           2.25                          20110901           12.625             2.25            1
           2.25                          20110901           12.125             2.25            1
          2.625                          20061101             9.95            2.625            0
           2.25                          20110901             12.5             2.25            1
           2.25                          20110901           13.375             2.25            1
           2.25                          20110901            12.75             2.25            1
           2.25                          20110901            12.25             2.25            1
          3.125                          20061101             9.95            3.125            0
          3.125                          20061101             9.95            3.125            0
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901           12.625             2.25            1
           2.25                          20110901           13.375             2.25            1
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901           12.625             2.25            1
           2.25                          20110901             12.5             2.25            1
           2.25                          20110901            13.25             2.25            1
           2.25                          20110901           13.375             2.25            1
           2.25                          20110901           13.375             2.25            1
           2.25                          20110901           13.375             2.25            1
           2.25                          20110901           11.875             2.25            1
           2.25                          20110901            12.25             2.25            1
           2.25                          20110901           12.625             2.25            1
           2.25                          20110901             12.5             2.25            1
           2.25                          20110901            12.75             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901             12.5             2.25            1
          3.125                          20061101             9.95            3.125            0
           2.25                          20110901           12.875             2.25            1
           3.75                          20061101             9.95             3.75            0
          3.125                          20061101             9.95            3.125            0
           2.25                          20110901            13.25             2.25            1
           2.25                          20110901           13.375             2.25            1
           2.25                          20110901           12.875             2.25            1
           2.25                          20110901           12.375             2.25            1
          3.625                          20061101             9.95            3.625            0
          3.375                          20061101             9.95            3.375            0
           3.25                          20061101             9.95             3.25            0
              3                          20061101             9.95                3            0
           2.25                          20110901            12.75             2.25            1
              3                          20061101             9.95                3            0
           3.75                          20061101             9.95             3.75            0
            3.5                          20061101             9.95              3.5            0
           3.25                          20061101             9.95             3.25            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901           13.375             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901             12.5             2.25            1
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901           13.375             2.25            1
           2.25                          20110901           12.875             2.25            1
           2.25                          20110901           12.875             2.25            1
           2.25                          20110901            13.25             2.25            1
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901               12             2.25            1
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
          3.375                          20061101             9.95            3.375            0
          3.125                          20061101             9.95            3.125            0
            2.5                          20061101             9.95              2.5            0
           2.25                          20110901             12.5             2.25            1
            3.5                          20061101             9.95              3.5            0
          3.625                          20061101             9.95            3.625            0
           2.25                          20110901           12.625             2.25            1
           2.25                          20111001           12.625             2.25            1
           2.25                          20111001           12.875             2.25            1
           2.25                          20111001           12.125             2.25            1
           2.25                          20111001             12.5             2.25            1
           2.25                          20111001               13             2.25            1
           2.25                          20111001           12.625             2.25            1
           2.25                          20111001             12.5             2.25            1
           2.25                          20111001           12.875             2.25            1
           2.25                          20111001           12.875             2.25            1
           2.25                          20111001           12.875             2.25            1
           2.25                          20111001           12.125             2.25            1
           2.25                          20111001            13.25             2.25            1
           2.25                          20111001            13.25             2.25            1
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901           12.125             2.25            1
           2.25                          20110901             13.5             2.25            1
           2.25                          20110901             13.5             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901               13             2.25            1
           2.25                          20110901           12.625             2.25            1
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901            13.25             2.25            1
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901             13.5             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901            12.75             2.25            1
           2.25                          20110901            13.25             2.25            1
           2.25                          20110901            13.25             2.25            1
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
          3.125                          20061101             9.95            3.125            0
           3.75                          20061101             9.95             3.75            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901           12.625             2.25            1
           2.25                          20110901           13.375             2.25            1
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901           12.875             2.25            1
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
          3.125                          20061101             9.95            3.125            0
           2.25                          20110901           13.375             2.25            1
           2.25                          20110901               13             2.25            1
            3.5                          20061101             9.95              3.5            0
          3.625                          20061101             9.95            3.625            0
           2.25                          20110901            12.75             2.25            1
           2.25                          20110901            12.75             2.25            1
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901            13.25             2.25            1
           2.25                          20110901           13.375             2.25            1
          3.625                          20061101             9.95            3.625            0
           2.25                          20110901           12.625             2.25            1
           2.25                          20110901           13.375             2.25            1
           2.25                          20110901           13.375             2.25            1
           2.25                          20110901           13.125             2.25            1
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901           12.375             2.25            1
          3.625                          20061101             9.95            3.625            0
           2.25                          20110901             12.5             2.25            1
           3.75                          20061101             9.95             3.75            0
           3.25                          20061101             9.95             3.25            0
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901           13.375             2.25            1
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901           12.375             2.25            1
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901             12.5             2.25            1
           3.25                          20061101             9.95             3.25            0
           2.25                          20110901           12.875             2.25            1
           2.25                          20110901           12.375             2.25            1
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
          3.625                          20061101             9.95            3.625            0
           2.25                          20110901           13.375             2.25            1
           2.25                          20110901            13.25             2.25            1
           2.25                          20110901           13.375             2.25            1
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901           13.125             2.25            1
           2.25                          20110901               12             2.25            1
          3.375                          20061101             9.95            3.375            0
           2.25                          20110901           12.625             2.25            1
           3.75                          20061101             9.95             3.75            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901           13.375             2.25            1
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
          3.375                          20061101             9.95            3.375            0
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901           13.375             2.25            1
           2.25                          20110901           13.125             2.25            1
           2.25                          20110901           12.625             2.25            1
            3.5                          20061101             9.95              3.5            0
          3.375                          20061101             9.95            3.375            0
           2.25                          20110901           13.375             2.25            1
           2.25                          20110901            13.25             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901            12.25             2.25            1
           2.25                          20110901            13.25             2.25            1
           3.75                          20061101             9.95             3.75            0
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901             12.5             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901             12.5             2.25            1
           2.25                          20110901               12             2.25            1
           2.25                          20110901           13.375             2.25            1
           2.25                          20110901               13             2.25            1
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901           12.125             2.25            1
           2.25                          20110901           12.125             2.25            1
           2.25                          20110901            11.75             2.25            1
           2.25                          20110901               13             2.25            1
           2.25                          20110901             12.5             2.25            1
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901           13.375             2.25            1
           2.25                          20110901           13.375             2.25            1
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
          3.375                          20061101             9.95            3.375            0
           2.25                          20110901           13.125             2.25            1
           2.25                          20110901            12.75             2.25            1
           2.25                          20110901           13.375             2.25            1
           2.25                          20111001           12.625             2.25            1
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001             12.5             2.25            1
              3                          20061101             9.95                3            0
           3.25                          20061101             9.95             3.25            0
          3.125                          20061101             9.95            3.125            0
           2.25                          20111001           12.875             2.25            1
           2.25                          20111001             12.5             2.25            1
           2.25                          20111001           13.375             2.25            1
          2.875                          20061101             9.95            2.875            0
           2.25                          20111001           12.375             2.25            1
           2.25                          20111001            13.25             2.25            1
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001           12.125             2.25            1
           2.25                          20111001               13             2.25            1
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001            13.25             2.25            1
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001           12.125             2.25            1
           2.25                          20111001           12.875             2.25            1
              3                          20070101             9.95                3            0
          3.625                          20061101             9.95            3.625            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001           13.375             2.25            1
          3.375                          20061101             9.95            3.375            0
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001           12.875             2.25            1
           2.25                          20111001           13.125             2.25            1
           3.25                          20061101             9.95             3.25            0
           2.25                          20110901             13.5             2.25            1
          3.375                          20061101             9.95            3.375            0
           2.25                          20111001            12.25             2.25            1
           2.25                          20111001             12.5             2.25            1
           2.25                          20111001           12.625             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001            12.75             2.25            1
          3.625                          20061101             9.95            3.625            0
          3.625                          20061101             9.95            3.625            0
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001            13.25             2.25            1
           2.25                          20111001            12.75             2.25            1
           2.25                          20111001            12.25             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001           11.875             2.25            1
           2.25                          20111001           13.375             2.25            1
           2.25                          20111001               13             2.25            1
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001           12.375             2.25            1
           2.25                          20111001           12.875             2.25            1
           2.25                          20111001           13.375             2.25            1
          3.625                          20061101             9.95            3.625            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901           12.375             2.25            1
           2.25                          20111001           12.875             2.25            1
           2.25                          20111001            11.75             2.25            1
           2.25                          20110901               13             2.25            1
          3.625                          20061101             9.95            3.625            0
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001             13.5             2.25            1
           2.25                          20111001               13             2.25            1
           2.25                          20111001           13.375             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001           12.875             2.25            1
           2.25                          20111001            13.75             2.25            1
              3                          20061101             9.95                3            0
           2.25                          20111001             12.5             2.25            1
           2.25                          20111001           12.875             2.25            1
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001           12.375             2.25            1
           2.25                          20111001            12.25             2.25            1
           2.25                          20111001           12.875             2.25            1
          3.625                          20061101             9.95            3.625            0
          3.375                          20061101             9.95            3.375            0
           3.25                          20061101             9.95             3.25            0
           2.25                          20110901            12.75             2.25            1
           2.25                          20110901            11.75             2.25            1
           2.25                          20111001               13             2.25            1
           2.25                          20111001           13.375             2.25            1
           2.25                          20111001           12.125             2.25            1
          3.125                          20061101             9.95            3.125            0
          3.375                          20061101             9.95            3.375            0
           2.25                          20111001            12.75             2.25            1
           2.25                          20111001            12.25             2.25            1
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001           11.625             2.25            1
           2.25                          20111001           13.375             2.25            1
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001               13             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001           12.625             2.25            1
           2.25                          20111001               13             2.25            1
          3.375                          20061101             9.95            3.375            0
           2.25                          20111001           12.875             2.25            1
            3.5                          20061101             9.95              3.5            0
              3                          20061101             9.95                3            0
            3.5                          20061101             9.95              3.5            0
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001           13.375             2.25            1
          3.625                          20061101             9.95            3.625            0
          3.625                          20061101             9.95            3.625            0
          3.625                          20061101             9.95            3.625            0
            3.5                          20061101             9.95              3.5            0
          3.375                          20061101             9.95            3.375            0
           2.25                          20111001            13.25             2.25            1
           2.25                          20110901           12.875             2.25            1
           2.25                          20110901           12.875             2.25            1
           2.25                          20110901            12.75             2.25            1
           2.25                          20110901            12.75             2.25            1
           2.25                          20110901            12.25             2.25            1
           2.25                          20110901             12.5             2.25            1
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901            12.75             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901           12.125             2.25            1
           2.25                          20110901               12             2.25            1
          3.375                          20061101             9.95            3.375            0
           2.25                          20110901           11.875             2.25            1
           2.25                          20110901           12.125             2.25            1
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901           12.125             2.25            1
           3.75                          20061101             9.95             3.75            0
           3.25                          20061101             9.95             3.25            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901            12.75             2.25            1
           2.25                          20110901           12.875             2.25            1
           2.25                          20110801            13.75             2.25            1
           2.25                          20110901           12.625             2.25            1
           2.25                          20110901            13.75             2.25            1
           2.25                          20110901            13.75             2.25            1
           2.25                          20110901           12.875             2.25            1
           2.25                          20110901           13.375             2.25            1
           2.25                          20110901           13.125             2.25            1
           2.25                          20110901            12.75             2.25            1
           2.25                          20110901           12.625             2.25            1
           2.25                          20110901               13             2.25            1
           2.25                          20110901           12.375             2.25            1
           2.25                          20110901           13.625             2.25            1
           2.25                          20110801            12.75             2.25            1
           2.25                          20110901           13.375             2.25            1
           2.25                          20110901           13.125             2.25            1
          3.125                          20061101             9.95            3.125            0
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901           13.375             2.25            1
           2.25                          20110901            13.75             2.25            1
           3.25                          20110901            13.25             3.25            1
           2.25                          20110901           13.125             2.25            1
           2.25                          20110901             12.5             2.25            1
           2.25                          20110901               13             2.25            1
           2.25                          20110901               12             2.25            1
          3.125                          20110901           13.125            3.125            1
           3.75                          20061101             9.95             3.75            0
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901           12.625             2.25            1
          3.125                          20061101             9.95            3.125            0
              3                          20061101             9.95                3            0
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
              3                          20061101             9.95                3            0
           2.25                          20110901           13.625             2.25            1
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901               13             2.25            1
           2.25                          20110901           13.625             2.25            1
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
              3                          20061101             9.95                3            0
           2.25                          20110901               13             2.25            1
           3.25                          20061101             9.95             3.25            0
           2.25                          20110901           13.625             2.25            1
           2.25                          20110901            13.25             2.25            1
           2.25                          20111001               12             2.25            1
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001           13.375             2.25            1
           2.25                          20110901            12.25             2.25            1
          3.625                          20061101             9.95            3.625            0
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001           13.125             2.25            1
           2.25                          20111001             12.5             2.25            1
           2.25                          20111001            13.25             2.25            1
           2.25                          20111001           13.375             2.25            1
          3.625                          20061101             9.95            3.625            0
           3.25                          20061101             9.95             3.25            0
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001            12.25             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901               13             2.25            1
           2.25                          20111001           12.625             2.25            1
           2.25                          20110901            12.25             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901           13.125             2.25            1
           2.25                          20111001            12.75             2.25            1
           2.25                          20111001           13.375             2.25            1
           2.25                          20111001             12.5             2.25            1
           2.25                          20111001           12.875             2.25            1
           2.25                          20111001           12.875             2.25            1
          3.125                          20061101             9.95            3.125            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001           12.375             2.25            1
           2.25                          20111001               13             2.25            1
           2.25                          20110901             12.5             2.25            1
           2.25                          20111001           12.875             2.25            1
           2.25                          20111001               13             2.25            1
           2.25                          20111001            12.75             2.25            1
           2.25                          20111001               13             2.25            1
           2.25                          20111001             12.5             2.25            1
           2.25                          20111001            12.75             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001           11.875             2.25            1
           2.25                          20110901            12.75             2.25            1
          3.625                          20061101             9.95            3.625            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901           12.875             2.25            1
           2.25                          20111001           12.625             2.25            1
           2.25                          20111001            12.75             2.25            1
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001            12.25             2.25            1
           2.25                          20111001               13             2.25            1
           2.25                          20111001           12.125             2.25            1
           2.25                          20110901            13.25             2.25            1
           2.25                          20111001             12.5             2.25            1
          3.625                          20061101             9.95            3.625            0
          3.625                          20061101             9.95            3.625            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901             12.5             2.25            1
           2.25                          20111001           13.625             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20061101             9.95             2.25            0
              3                          20061101             9.95                3            0
          2.875                          20061101             9.95            2.875            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001           12.125             2.25            1
           2.25                          20111001            12.75             2.25            1
           2.25                          20111001           12.375             2.25            1
           2.25                          20111001            12.25             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001            12.75             2.25            1
           2.25                          20111001           12.625             2.25            1
           2.25                          20111001           12.125             2.25            1
           2.25                          20110901           12.125             2.25            1
           2.25                          20111001            13.25             2.25            1
           2.75                          20061101             9.95             2.75            0
          3.625                          20061101             9.95            3.625            0
           3.25                          20061101             9.95             3.25            0
          3.625                          20061101             9.95            3.625            0
          3.625                          20061101             9.95            3.625            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001             12.5             2.25            1
           2.25                          20111001           12.375             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001           13.125             2.25            1
            3.5                          20061101             9.95              3.5            0
          3.375                          20061101             9.95            3.375            0
           2.25                          20111001           13.125             2.25            1
           2.25                          20111001            12.75             2.25            1
           2.25                          20111001           12.375             2.25            1
           2.25                          20111001               13             2.25            1
           2.25                          20111001            13.75             2.25            1
           2.25                          20111001           13.125             2.25            1
           2.25                          20111001           13.125             2.25            1
          2.875                          20061101             9.95            2.875            0
           2.25                          20111001            12.75             2.25            1
          3.375                          20061101             9.95            3.375            0
           2.25                          20111001           12.625             2.25            1
           2.25                          20111001           12.875             2.25            1
           2.25                          20111001           12.875             2.25            1
           2.25                          20110901             12.5             2.25            1
           2.25                          20111001           13.625             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001           12.125             2.25            1
           2.25                          20111001            12.25             2.25            1
           2.25                          20111001           12.125             2.25            1
           2.25                          20110901               13             2.25            1
           2.25                          20110901             12.5             2.25            1
           2.25                          20110901           12.625             2.25            1
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001               13             2.25            1
           2.25                          20111001           12.875             2.25            1
           2.25                          20111001               13             2.25            1
           2.25                          20111001               12             2.25            1
            2.5                          20061101             9.95              2.5            0
            3.5                          20061101             9.95              3.5            0
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001           12.625             2.25            1
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001             12.5             2.25            1
           2.25                          20110901            13.25             2.25            1
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001           13.375             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001           12.875             2.25            1
           2.25                          20111001               13             2.25            1
          3.625                          20061101             9.95            3.625            0
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001               12             2.25            1
          3.125                          20061101             9.95            3.125            0
           2.25                          20110901            13.25             2.25            1
           2.25                          20111001             12.5             2.25            1
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001           12.375             2.25            1
           2.25                          20111001           12.625             2.25            1
           2.25                          20111001            13.25             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001             12.5             2.25            1
           2.25                          20110901           13.875             2.25            1
           3.25                          20061101             9.95             3.25            0
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001            12.25             2.25            1
           2.25                          20110901           13.875             2.25            1
           2.25                          20110901            12.25             2.25            1
           2.25                          20110901               12             2.25            1
           2.25                          20110901           12.625             2.25            1
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001            12.25             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001           12.375             2.25            1
          2.875                          20061101             9.95            2.875            0
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001               13             2.25            1
          3.125                          20061101             9.95            3.125            0
           2.25                          20111001            11.75             2.25            1
          3.625                          20061101             9.95            3.625            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001           12.375             2.25            1
          3.375                          20061101             9.95            3.375            0
          3.625                          20061101             9.95            3.625            0
          2.875                          20061101             9.95            2.875            0
           2.25                          20111001            12.25             2.25            1
           2.25                          20111001           12.875             2.25            1
          3.625                          20061101             9.95            3.625            0
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001           12.875             2.25            1
           2.25                          20111001               13             2.25            1
           2.25                          20111001           12.875             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901             12.5             2.25            1
           2.25                          20111001             13.5             2.25            1
           2.25                          20111001             13.5             2.25            1
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001             12.5             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001             12.5             2.25            1
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001           12.625             2.25            1
          3.125                          20061101             9.95            3.125            0
           2.25                          20111001               13             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001            12.75             2.25            1
           2.25                          20110601               13             2.25            1
           3.25                          20061101             9.95             3.25            0
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001           11.875             2.25            1
           2.25                          20111001           12.125             2.25            1
           2.25                          20111001           12.375             2.25            1
          3.625                          20061101             9.95            3.625            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001           13.125             2.25            1
           2.25                          20111001           13.375             2.25            1
           2.25                          20110501           12.375             2.25            1
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001           12.375             2.25            1
           2.75                          20061101             9.95             2.75            0
           2.25                          20110901            12.75             2.25            1
           2.25                          20111001            12.75             2.25            1
           3.25                          20061101             9.95             3.25            0
              3                          20061101             9.95                3            0
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901            13.75             2.25            1
           2.25                          20111001               13             2.25            1
           3.25                          20061101             9.95             3.25            0
           2.25                          20110901           12.875             2.25            1
           2.25                          20111001               13             2.25            1
           2.25                          20111001             12.5             2.25            1
           2.25                          20110901           13.125             2.25            1
           2.25                          20111001           12.875             2.25            1
           2.25                          20111001           12.875             2.25            1
           2.25                          20110901           13.125             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001            12.75             2.25            1
           2.25                          20111001             12.5             2.25            1
           2.25                          20110901           12.125             2.25            1
           2.25                          20111001            13.75             2.25            1
            3.5                          20061101             9.95              3.5            0
          3.625                          20061101             9.95            3.625            0
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001            12.25             2.25            1
           2.25                          20111001           12.625             2.25            1
           2.25                          20111001           10.875             2.25            1
           2.25                          20111001            13.25             2.25            1
           2.25                          20111001             13.5             2.25            1
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001             12.5             2.25            1
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001            12.75             2.25            1
           2.25                          20111001            12.75             2.25            1
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901           12.875             2.25            1
           2.25                          20111001           12.875             2.25            1
           2.25                          20110901           11.875             2.25            1
           2.25                          20111001           12.375             2.25            1
            3.5                          20070101             9.95              3.5            0
           2.25                          20111001            12.25             2.25            1
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001           12.875             2.25            1
           2.25                          20111001           13.375             2.25            1
           2.25                          20110901            12.25             2.25            1
           2.25                          20110901            12.75             2.25            1
           2.25                          20111001               13             2.25            1
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001             13.5             2.25            1
           2.25                          20111001            12.75             2.25            1
           2.25                          20111001               13             2.25            1
          3.625                          20061101             9.95            3.625            0
           2.25                          20110901           12.625             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901           12.875             2.25            1
          3.625                          20061101             9.95            3.625            0
           3.25                          20061101             9.95             3.25            0
           2.25                          20110901           12.625             2.25            1
          3.625                          20061101             9.95            3.625            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901           13.375             2.25            1
           2.25                          20110901            13.75             2.25            1
           2.25                          20110901           13.125             2.25            1
           2.25                          20110901           12.875             2.25            1
            3.5                          20061101             9.95              3.5            0
          3.625                          20061101             9.95            3.625            0
           2.25                          20110901            13.25             2.25            1
           2.25                          20111001            13.75             2.25            1
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001           12.375             2.25            1
           2.25                          20110901           12.875             2.25            1
          3.375                          20061101             9.95            3.375            0
           3.25                          20061101             9.95             3.25            0
              3                          20061101             9.95                3            0
           2.25                          20111001           12.125             2.25            1
           2.25                          20111001               13             2.25            1
           2.25                          20111001           12.875             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001           12.375             2.25            1
          3.625                          20061101             9.95            3.625            0
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001           12.875             2.25            1
            3.5                          20061101             9.95              3.5            0
          3.625                          20061101             9.95            3.625            0
           2.25                          20110901            12.25             2.25            1
           2.25                          20111001           13.625             2.25            1
           2.25                          20111001               13             2.25            1
           2.25                          20110901           14.125             2.25            1
           2.25                          20110901            12.25             2.25            1
            3.5                          20061101             9.95              3.5            0
          2.875                          20061101             9.95            2.875            0
           2.25                          20110901            13.25             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001             13.5             2.25            1
           2.25                          20111001           13.875             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.75                          20061101             9.95             2.75            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001           12.625             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20110601             13.5             2.25            1
           2.25                          20110601            12.75             2.25            1
           2.25                          20111001            12.75             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001            12.75             2.25            1
          3.625                          20061101             9.95            3.625            0
          3.125                          20061101             9.95            3.125            0
          3.625                          20061101             9.95            3.625            0
           3.25                          20061101             9.95             3.25            0
              3                          20061101             9.95                3            0
          3.625                          20061101             9.95            3.625            0
          3.625                          20061101             9.95            3.625            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001            12.25             2.25            1
          3.625                          20061101             9.95            3.625            0
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001            13.25             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001             13.5             2.25            1
            3.5                          20061101             9.95              3.5            0
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001           13.625             2.25            1
          3.625                          20061101             9.95            3.625            0
          3.625                          20061101             9.95            3.625            0
          3.375                          20061101             9.95            3.375            0
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
          3.375                          20061201             9.95            3.375            0
           2.25                          20110901            12.75             2.25            1
          3.625                          20061101             9.95            3.625            0
          3.625                          20061101             9.95            3.625            0
            3.5                          20061101             9.95              3.5            0
          3.375                          20061101             9.95            3.375            0
            3.5                          20061101             9.95              3.5            0
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001           13.375             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901           12.625             2.25            1
           2.25                          20111001            12.25             2.25            1
            3.5                          20061101             9.95              3.5            0
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001           12.625             2.25            1
          3.625                          20061101             9.95            3.625            0
           3.25                          20061101             9.95             3.25            0
           2.25                          20111001             12.5             2.25            1
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001            12.75             2.25            1
           3.25                          20061101             9.95             3.25            0
           2.25                          20110901           12.625             2.25            1
           2.25                          20111001           13.375             2.25            1
            3.5                          20061101             9.95              3.5            0
              3                          20061101             9.95                3            0
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001           13.625             2.25            1
           2.25                          20111001             12.5             2.25            1
           2.25                          20111001           12.125             2.25            1
           2.25                          20111001           12.375             2.25            1
           2.25                          20111001             13.5             2.25            1
           2.25                          20110901           12.875             2.25            1
           2.25                          20111001            13.75             2.25            1
           2.25                          20111001           12.625             2.25            1
           2.25                          20110901            12.75             2.25            1
           2.25                          20111001           12.875             2.25            1
           2.25                          20111001           13.375             2.25            1
          3.625                          20061101             9.95            3.625            0
          3.625                          20061101             9.95            3.625            0
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001           12.375             2.25            1
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001            13.25             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001             13.5             2.25            1
           2.25                          20110901           12.125             2.25            1
           2.25                          20110901             13.5             2.25            1
           2.25                          20111001            12.25             2.25            1
          3.625                          20061101             9.95            3.625            0
           2.25                          20110901            12.75             2.25            1
           2.25                          20111001           12.375             2.25            1
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901             13.5             2.25            1
           2.25                          20110901           12.375             2.25            1
           3.75                          20061101             9.95             3.75            0
          3.125                          20061101             9.95            3.125            0
           2.25                          20110901           13.125             2.25            1
           2.25                          20110901           12.875             2.25            1
           2.25                          20110901            12.75             2.25            1
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901           13.625             2.25            1
            3.5                          20061101             9.95              3.5            0
           3.25                          20061101             9.95             3.25            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901            13.25             2.25            1
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901               13             2.25            1
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
          2.625                          20061101             9.95            2.625            0
           2.25                          20110901             12.5             2.25            1
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901           13.375             2.25            1
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
           3.25                          20061101             9.95             3.25            0
           2.25                          20110901            13.75             2.25            1
              4                          20061101             9.95                4            0
           3.75                          20061101             9.95             3.75            0
          3.375                          20061101             9.95            3.375            0
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901           13.625             2.25            1
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901               13             2.25            1
            3.5                          20061101             9.95              3.5            0
          3.375                          20061101             9.95            3.375            0
           2.25                          20110801            13.75             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20110601           12.125             2.25            1
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901            12.75             2.25            1
           3.75                          20061101             9.95             3.75            0
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
          3.625                          20061101             9.95            3.625            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901           13.375             2.25            1
           2.25                          20110901           13.375             2.25            1
           2.25                          20110901           12.625             2.25            1
            3.5                          20061101             9.95              3.5            0
          3.375                          20061101             9.95            3.375            0
            3.5                          20061101             9.95              3.5            0
          2.875                          20061101             9.95            2.875            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901           13.375             2.25            1
           2.25                          20110901           13.125             2.25            1
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901           13.125             2.25            1
           3.25                          20061101             9.95             3.25            0
           2.25                          20110901             13.5             2.25            1
           3.25                          20061101             9.95             3.25            0
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901           13.375             2.25            1
           2.25                          20110901            13.75             2.25            1
           2.25                          20110901           13.375             2.25            1
           2.25                          20110901           13.375             2.25            1
           2.25                          20110901           13.375             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901           11.625             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901             13.5             2.25            1
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901           13.125             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901             12.5             2.25            1
           3.75                          20061101             9.95             3.75            0
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901           13.375             2.25            1
           2.25                          20110901            12.75             2.25            1
           3.75                          20061101             9.95             3.75            0
            3.5                          20061101             9.95              3.5            0
          3.375                          20061101             9.95            3.375            0
           3.25                          20061101             9.95             3.25            0
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901            12.25             2.25            1
           3.75                          20061101             9.95             3.75            0
           2.75                          20061101             9.95             2.75            0
           2.25                          20110901           12.625             2.25            1
           2.25                          20110901               13             2.25            1
           2.25                          20110901           13.375             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901               13             2.25            1
           2.25                          20110901           12.875             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901           13.375             2.25            1
           2.25                          20110901            12.25             2.25            1
           2.25                          20110901           12.375             2.25            1
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
          3.125                          20061101             9.95            3.125            0
           2.25                          20110901           12.875             2.25            1
           2.25                          20110901           13.375             2.25            1
           2.25                          20110901           13.375             2.25            1
           2.25                          20110901           13.375             2.25            1
           2.25                          20110901             13.5             2.25            1
           2.25                          20110901           13.375             2.25            1
          2.875                          20061101             9.95            2.875            0
           2.75                          20061101             9.95             2.75            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901             13.5             2.25            1
           2.25                          20110901             13.5             2.25            1
          3.375                          20061101             9.95            3.375            0
           2.25                          20110901           13.375             2.25            1
           2.25                          20110901           11.375             2.25            1
           2.75                          20061101             9.95             2.75            0
           3.25                          20061101             9.95             3.25            0
           2.25                          20110901           12.125             2.25            1
           2.25                          20110901            13.25             2.25            1
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901            12.75             2.25            1
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
          3.375                          20061101             9.95            3.375            0
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901            12.75             2.25            1
           2.25                          20110901           12.125             2.25            1
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901           13.375             2.25            1
           2.25                          20110901           13.375             2.25            1
          3.625                          20061101             9.95            3.625            0
           2.25                          20110901           13.375             2.25            1
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901            12.75             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901             13.5             2.25            1
           2.25                          20110901           13.375             2.25            1
           2.25                          20110901            12.25             2.25            1
           2.25                          20110901           12.625             2.25            1
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
              3                          20061101             9.95                3            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901           12.625             2.25            1
           2.25                          20110901            12.75             2.25            1
           2.25                          20110901           12.125             2.25            1
           2.25                          20110901               13             2.25            1
           2.25                          20110901             13.5             2.25            1
           2.25                          20110901           12.625             2.25            1
           2.25                          20110901           12.875             2.25            1
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901             13.5             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901               13             2.25            1
           2.25                          20110901           12.125             2.25            1
          3.125                          20061101             9.95            3.125            0
              3                          20061101             9.95                3            0
           2.25                          20110901           12.875             2.25            1
           2.25                          20110901            12.75             2.25            1
          3.375                          20061101             9.95            3.375            0
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
          3.375                          20061101             9.95            3.375            0
           2.25                          20110901             13.5             2.25            1
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901           12.875             2.25            1
           3.25                          20061101             9.95             3.25            0
          3.625                          20061101             9.95            3.625            0
           3.25                          20061101             9.95             3.25            0
           3.75                          20061101             9.95             3.75            0
           3.25                          20061101             9.95             3.25            0
            3.5                          20061101             9.95              3.5            0
          3.375                          20061101             9.95            3.375            0
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
            3.5                          20061101             9.95              3.5            0
          2.625                          20061101             9.95            2.625            0
           3.75                          20061101             9.95             3.75            0
           3.25                          20061101             9.95             3.25            0
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901            13.25             2.25            1
           2.25                          20110901             13.5             2.25            1
           2.25                          20110901           12.875             2.25            1
           3.25                          20061101             9.95             3.25            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110601           12.125             2.25            1
            3.5                          20061101             9.95              3.5            0
          3.125                          20061101             9.95            3.125            0
           2.25                          20110901           12.875             2.25            1
           2.25                          20110901           13.375             2.25            1
           2.25                          20110901            12.75             2.25            1
           2.25                          20110901           12.625             2.25            1
           2.75                          20061101             9.95             2.75            0
           2.25                          20110901               13             2.25            1
          3.625                          20061101             9.95            3.625            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901           12.375             2.25            1
           2.25                          20110901               13             2.25            1
           2.25                          20110901            12.25             2.25            1
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901           12.375             2.25            1
           2.25                          20110901            12.75             2.25            1
           2.25                          20110901             13.5             2.25            1
           2.25                          20110901            12.99             2.25            1
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901           12.875             2.25            1
           2.25                          20110901            12.75             2.25            1
          3.375                          20061101             9.95            3.375            0
           2.25                          20110901            13.25             2.25            1
           3.75                          20061101             9.95             3.75            0
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901               13             2.25            1
           2.25                          20110901            12.75             2.25            1
           2.25                          20110901           12.875             2.25            1
           3.75                          20061101             9.95             3.75            0
          3.375                          20061101             9.95            3.375            0
            2.5                          20061101             9.95              2.5            0
            2.5                          20061101             9.95              2.5            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901            12.25             2.25            1
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901           12.875             2.25            1
           3.75                          20061101             9.95             3.75            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901            12.75             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901           13.125             2.25            1
           2.25                          20110901             12.5             2.25            1
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901           13.375             2.25            1
           2.25                          20110901             13.5             2.25            1
           2.25                          20110901               13             2.25            1
              3                          20061101             9.95                3            0
              3                          20061101             9.95                3            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901             13.5             2.25            1
            3.5                          20061101             9.95              3.5            0
          3.625                          20061101             9.95            3.625            0
           3.25                          20061101             9.95             3.25            0
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901             13.5             2.25            1
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901               12             2.25            1
           2.25                          20110901             13.5             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901             12.5             2.25            1
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
          3.375                          20061101             9.95            3.375            0
           3.75                          20061101             9.95             3.75            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901           13.125             2.25            1
           2.25                          20110901           13.125             2.25            1
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901           12.875             2.25            1
           2.75                          20110901            12.75             2.75            1
            3.5                          20061101             9.95              3.5            0
          2.625                          20061101             9.95            2.625            0
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
            3.5                          20061101             9.95              3.5            0
              3                          20061101             9.95                3            0
          3.625                          20061101             9.95            3.625            0
          3.125                          20061101             9.95            3.125            0
          2.875                          20061101             9.95            2.875            0
           2.25                          20110901             13.5             2.25            1
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901             13.5             2.25            1
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901             13.5             2.25            1
           2.25                          20110901             13.5             2.25            1
            3.5                          20061101             9.95              3.5            0
           3.25                          20061101             9.95             3.25            0
           3.75                          20061101             9.95             3.75            0
          3.125                          20061101             9.95            3.125            0
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901            13.25             2.25            1
           3.25                          20061101             9.95             3.25            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901             13.5             2.25            1
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
           3.25                          20061101             9.95             3.25            0
          3.625                          20061101             9.95            3.625            0
           3.75                          20061101             9.95             3.75            0
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901             13.5             2.25            1
          3.625                          20061101             9.95            3.625            0
          3.625                          20061101             9.95            3.625            0
           2.25                          20110901            12.75             2.25            1
           3.25                          20061101             9.95             3.25            0
          3.125                          20061101             9.95            3.125            0
           2.25                          20110901            12.75             2.25            1
          3.375                          20061101             9.95            3.375            0
           2.25                          20110901             13.5             2.25            1
           2.25                          20110901           12.625             2.25            1
           2.25                          20110901            12.75             2.25            1
           2.25                          20110901               13             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901           13.375             2.25            1
           2.25                          20110901           12.875             2.25            1
           3.25                          20061101             9.95             3.25            0
           2.25                          20110901               13             2.25            1
          3.125                          20061101             9.95            3.125            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901             13.5             2.25            1
           3.75                          20061101             9.95             3.75            0
            3.5                          20061101             9.95              3.5            0
            2.5                          20061101             9.95              2.5            0
          3.375                          20061101             9.95            3.375            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110801             13.5             2.25            1
           3.75                          20061101             9.95             3.75            0
          3.125                          20061101             9.95            3.125            0
          3.125                          20061101             9.95            3.125            0
           2.25                          20110901             13.5             2.25            1
            3.5                          20061101             9.95              3.5            0
          3.375                          20061101             9.95            3.375            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901             13.5             2.25            1
          3.375                          20061101             9.95            3.375            0
           3.75                          20061101             9.95             3.75            0
          3.375                          20061101             9.95            3.375            0
          3.125                          20061101             9.95            3.125            0
           2.25                          20110901           11.875             2.25            1
           2.25                          20110901               13             2.25            1
           2.25                          20110901           13.375             2.25            1
           3.25                          20061101             9.95             3.25            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901            12.75             2.25            1
           3.75                          20061101             9.95             3.75            0
            3.5                          20061101             9.95              3.5            0
          3.125                          20061101             9.95            3.125            0
           2.25                          20110901           12.125             2.25            1
           2.25                          20110901               13             2.25            1
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901               13             2.25            1
           2.25                          20110901             13.5             2.25            1
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901               13             2.25            1
           2.25                          20110901             12.5             2.25            1
           2.25                          20110901               13             2.25            1
           2.25                          20110901           12.625             2.25            1
           3.75                          20061101             9.95             3.75            0
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
           3.25                          20061101             9.95             3.25            0
           2.25                          20110901               13             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901             13.5             2.25            1
           3.25                          20061101             9.95             3.25            0
           2.25                          20110901             12.5             2.25            1
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901           12.125             2.25            1
           2.25                          20110901           12.875             2.25            1
           2.25                          20110901           12.875             2.25            1
           2.25                          20110901           12.625             2.25            1
           2.25                          20110901            12.75             2.25            1
           2.25                          20110901           12.625             2.25            1
           2.25                          20110901            12.75             2.25            1
          3.375                          20061101             9.95            3.375            0
           2.25                          20110901           12.625             2.25            1
           2.25                          20110901               13             2.25            1
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901           12.125             2.25            1
          3.125                          20061101             9.95            3.125            0
           3.25                          20061101             9.95             3.25            0
           2.25                          20110901           12.625             2.25            1
           2.25                          20110901            12.75             2.25            1
           2.25                          20110901             13.5             2.25            1
           2.25                          20110901               13             2.25            1
           3.25                          20061101             9.95             3.25            0
              3                          20061101             9.95                3            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001             12.5             2.25            1
          2.625                          20061101             9.95            2.625            0
           2.25                          20111001           12.875             2.25            1
          3.625                          20061101             9.95            3.625            0
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001           12.375             2.25            1
          3.625                          20061101             9.95            3.625            0
          3.375                          20061101             9.95            3.375            0
           2.25                          20111001           12.625             2.25            1
           2.25                          20111001           13.375             2.25            1
           2.25                          20111001               14             2.25            1
           2.25                          20111001             12.5             2.25            1
           2.25                          20111001           12.375             2.25            1
           2.25                          20111001           12.875             2.25            1
           2.25                          20111001           12.875             2.25            1
           2.25                          20111001               13             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001           12.875             2.25            1
           2.25                          20111001           12.375             2.25            1
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001           13.875             2.25            1
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001           12.375             2.25            1
           3.25                          20061101             9.95             3.25            0
           3.25                          20061101             9.95             3.25            0
           2.25                          20111001            13.25             2.25            1
           2.25                          20111001            12.75             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001             12.5             2.25            1
           2.25                          20111001           12.375             2.25            1
           2.25                          20111001           12.375             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001           12.875             2.25            1
           2.25                          20111001           12.875             2.25            1
              3                          20061101             9.95                3            0
            3.5                          20061101             9.95              3.5            0
           3.25                          20061101             9.95             3.25            0
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001             12.5             2.25            1
           2.25                          20111001            12.75             2.25            1
           2.25                          20111001             13.5             2.25            1
           2.25                          20111001            12.25             2.25            1
           2.25                          20111001           12.375             2.25            1
            3.5                          20061101             9.95              3.5            0
          2.875                          20061101             9.95            2.875            0
           2.25                          20111001           12.875             2.25            1
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001           12.625             2.25            1
          3.625                          20061101             9.95            3.625            0
          3.125                          20061101             9.95            3.125            0
           2.25                          20111001             12.5             2.25            1
           2.25                          20111001           13.125             2.25            1
           2.25                          20111001           12.625             2.25            1
           2.75                          20061101             9.95             2.75            0
            3.5                          20061101             9.95              3.5            0
          3.375                          20061101             9.95            3.375            0
           2.25                          20111001           12.625             2.25            1
          3.625                          20061101             9.95            3.625            0
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001             12.5             2.25            1
           2.25                          20111001           12.875             2.25            1
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20111001            12.75             2.25            1
           2.25                          20111001               12             2.25            1
           2.25                          20111001            13.25             2.25            1
           2.25                          20111001           12.625             2.25            1
           2.25                          20110901            12.75             2.25            1
           2.25                          20110901           13.125             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901               13             2.25            1
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901             12.5             2.25            1
           3.75                          20061101             9.95             3.75            0
          3.625                          20061101             9.95            3.625            0
           3.75                          20061101             9.95             3.75            0
            3.5                          20061101             9.95              3.5            0
          3.625                          20061101             9.95            3.625            0
          3.625                          20061101             9.95            3.625            0
           3.25                          20061101             9.95             3.25            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901             12.5             2.25            1
           3.25                          20061101             9.95             3.25            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901           12.625             2.25            1
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901           12.375             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901            12.75             2.25            1
           3.25                          20061101             9.95             3.25            0
           2.25                          20110901            12.25             2.25            1
          3.375                          20061101             9.95            3.375            0
           2.25                          20110901             13.5             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901           12.875             2.25            1
           2.25                          20110901             13.5             2.25            1
           3.75                          20061101             9.95             3.75            0
              3                          20061101             9.95                3            0
           2.25                          20110901           13.625             2.25            1
           3.75                          20061101             9.95             3.75            0
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
           3.25                          20061101             9.95             3.25            0
           2.25                          20110901           12.125             2.25            1
            3.5                          20110901             13.5              3.5            1
           2.25                          20110901           12.125             2.25            1
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901             12.5             2.25            1
          3.375                          20061101             9.95            3.375            0
           3.75                          20061101             9.95             3.75            0
          3.125                          20061101             9.95            3.125            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901             12.5             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901            12.25             2.25            1
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901           12.875             2.25            1
          3.625                          20061101             9.95            3.625            0
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
          3.625                          20061101             9.95            3.625            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901            12.75             2.25            1
           2.25                          20110901           12.375             2.25            1
           3.25                          20061101             9.95             3.25            0
          3.375                          20061101             9.95            3.375            0
           2.25                          20110901            12.75             2.25            1
              2                          20110901             13.5                2            1
           2.25                          20061101             9.95             2.25            0
           2.25                          20110901             12.5             2.25            1
           2.25                          20110901            13.75             2.25            1
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901           13.375             2.25            1
          3.125                          20061101             9.95            3.125            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901             13.5             2.25            1
          3.375                          20061101             9.95            3.375            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901             13.5             2.25            1
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901            13.75             2.25            1
           2.25                          20110901               13             2.25            1
           2.25                          20110901           12.875             2.25            1
           2.25                          20110901           12.125             2.25            1
           2.25                          20110901               12             2.25            1
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901           12.875             2.25            1
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901            12.75             2.25            1
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901            12.75             2.25            1
           2.25                          20110901            12.25             2.25            1
           2.25                          20110901           12.875             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.75                          20061101             9.95             2.75            0
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901               13             2.25            1
          3.375                          20061101             9.95            3.375            0
          3.625                          20061101             9.95            3.625            0
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901           12.875             2.25            1
           3.75                          20061101             9.95             3.75            0
           2.25                          20111001             13.5             2.25            1
            3.5                          20061101             9.95              3.5            0
          3.625                          20061101             9.95            3.625            0
           2.25                          20110901           12.875             2.25            1
           2.25                          20111001           12.625             2.25            1
           3.25                          20061101             9.95             3.25            0
           2.25                          20110901           12.375             2.25            1
          3.625                          20061101             9.95            3.625            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001             12.5             2.25            1
           2.25                          20111001           12.625             2.25            1
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901           13.375             2.25            1
          3.625                          20061101             9.95            3.625            0
          3.625                          20061101             9.95            3.625            0
           2.25                          20110901            13.75             2.25            1
           2.25                          20111001           13.875             2.25            1
           2.25                          20110901           12.375             2.25            1
              3                          20061101             9.95                3            0
           2.25                          20110901             13.5             2.25            1
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
           3.25                          20061101             9.95             3.25            0
           2.25                          20110901           12.625             2.25            1
              3                          20061101             9.95                3            0
           2.25                          20110901           12.375             2.25            1
           2.25                          20110901            13.75             2.25            1
           2.25                          20110901           13.125             2.25            1
            3.5                          20061101             9.95              3.5            0
          3.625                          20061101             9.95            3.625            0
           2.25                          20110901             9.95             2.25            1
           2.25                          20110901           12.875             2.25            1
           2.25                          20110901           12.875             2.25            1
            3.5                          20061101             9.95              3.5            0
          3.625                          20061101             9.95            3.625            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901            13.75             2.25            1
           2.25                          20111001           13.875             2.25            1
           2.25                          20111001               13             2.25            1
          3.625                          20061101             9.95            3.625            0
          3.625                          20061201             9.95            3.625            0
           2.25                          20111001            13.75             2.25            1
           2.25                          20110901             12.5             2.25            1
           2.25                          20110901               13             2.25            1
           3.25                          20061101             9.95             3.25            0
           2.25                          20111001            12.75             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001             12.5             2.25            1
          3.625                          20061101             9.95            3.625            0
          2.875                          20061101             9.95            2.875            0
           2.25                          20110901             12.5             2.25            1
           2.25                          20110901           12.875             2.25            1
           2.25                          20110901           12.875             2.25            1
           2.25                          20110901           12.875             2.25            1
          3.125                          20061101             9.95            3.125            0
          3.625                          20061101             9.95            3.625            0
          3.125                          20061101             9.95            3.125            0
          3.625                          20061101             9.95            3.625            0
           3.25                          20061101             9.95             3.25            0
          3.625                          20061101             9.95            3.625            0
           2.25                          20110901           12.375             2.25            1
           2.25                          20110901           12.625             2.25            1
           2.25                          20110901           13.125             2.25            1
           2.25                          20110901            12.75             2.25            1
           2.25                          20110901            12.75             2.25            1
          3.625                          20061101             9.95            3.625            0
           2.25                          20110901           13.375             2.25            1
          3.625                          20061101             9.95            3.625            0
           2.25                          20110901               13             2.25            1
           2.25                          20111001            13.75             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001             14.5             2.25            1
          3.625                          20061101             9.95            3.625            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901           13.625             2.25            1
          3.625                          20061101             9.95            3.625            0
            3.5                          20061101             9.95              3.5            0
          3.625                          20061101             9.95            3.625            0
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001           13.875             2.25            1
          3.625                          20061101             9.95            3.625            0
           2.25                          20110901            12.25             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001             12.5             2.25            1
          2.875                          20061101             9.95            2.875            0
           2.25                          20111001           12.875             2.25            1
           2.25                          20110901            13.25             2.25            1
          3.625                          20061101             9.95            3.625            0
           2.25                          20110901            12.75             2.25            1
           2.25                          20110901               13             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901           12.375             2.25            1
           2.25                          20110901             12.5             2.25            1
           2.25                          20111001           13.375             2.25            1
           2.25                          20110901               13             2.25            1
              3                          20061101             9.95                3            0
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001           12.125             2.25            1
           2.25                          20110901             13.5             2.25            1
           2.25                          20110901           12.625             2.25            1
           2.25                          20111001            12.75             2.25            1
           2.25                          20110901           13.125             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901           13.125             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901            12.75             2.25            1
           2.25                          20110901            12.75             2.25            1
          3.125                          20061101             9.95            3.125            0
           2.25                          20110901            12.75             2.25            1
            3.5                          20061201             9.95              3.5            0
           2.25                          20110901               13             2.25            1
           2.25                          20110901           13.125             2.25            1
           2.25                          20110901            13.25             2.25            1
           2.25                          20110901           13.625             2.25            1
           3.25                          20061101             9.95             3.25            0
           2.25                          20110901           13.625             2.25            1
          3.375                          20061101             9.95            3.375            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901           12.875             2.25            1
          3.625                          20061101             9.95            3.625            0
           2.25                          20110901           12.875             2.25            1
            3.5                          20061101             9.95              3.5            0
          3.625                          20061101             9.95            3.625            0
          3.125                          20061101             9.95            3.125            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901            13.25             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001           13.125             2.25            1
          3.625                          20061101             9.95            3.625            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001             13.5             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001           13.125             2.25            1
           2.25                          20110901            13.75             2.25            1
           2.25                          20110901               13             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901            13.25             2.25            1
           2.25                          20110901               13             2.25            1
           2.25                          20111001            13.25             2.25            1
           3.25                          20061101             9.95             3.25            0
            3.5                          20061101             9.95              3.5            0
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001           12.875             2.25            1
           2.25                          20110801            13.75             2.25            1
           3.25                          20061101             9.95             3.25            0
           2.25                          20111001           13.875             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901            12.75             2.25            1
           2.25                          20110901           12.875             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901            12.75             2.25            1
           2.25                          20111001           13.125             2.25            1
           2.25                          20110901           12.375             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901            13.25             2.25            1
           2.25                          20110901           12.625             2.25            1
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001             12.5             2.25            1
           2.25                          20110901            12.75             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901            13.25             2.25            1
           2.25                          20110901           13.875             2.25            1
           3.25                          20061101             9.95             3.25            0
           2.25                          20110901           13.625             2.25            1
           2.25                          20110901             13.5             2.25            1
           2.25                          20110901           13.375             2.25            1
           2.25                          20110901             13.5             2.25            1
           2.25                          20110901           12.875             2.25            1
           2.25                          20110901            13.25             2.25            1
          3.625                          20061101             9.95            3.625            0
           2.25                          20110901           13.125             2.25            1
           2.25                          20061101             9.95             2.25            0
           2.25                          20110901           12.625             2.25            1
          3.625                          20061101             9.95            3.625            0
           2.25                          20110901           12.875             2.25            1
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001            12.75             2.25            1
          2.875                          20061101             9.95            2.875            0
            3.5                          20061101             9.95              3.5            0
          3.625                          20061101             9.95            3.625            0
          3.625                          20061101             9.95            3.625            0
           2.25                          20110901           12.875             2.25            1
          3.375                          20061101            11.95            3.375            0
           3.25                          20061101             9.95             3.25            0
           3.25                          20061101             9.95             3.25            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20111001           13.875             2.25            1
           2.25                          20110901            13.75             2.25            1
           2.25                          20110901             12.5             2.25            1
           2.25                          20110901           12.875             2.25            1
           2.25                          20110901               13             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901           13.625             2.25            1
            3.5                          20061101             9.95              3.5            0
          3.625                          20061101             9.95            3.625            0
            3.5                          20061101             9.95              3.5            0
          3.625                          20061101             9.95            3.625            0
          3.625                          20061101             9.95            3.625            0
           2.25                          20111001           13.125             2.25            1
          3.625                          20061101             9.95            3.625            0
           2.25                          20110901           13.125             2.25            1
           2.25                          20110901            13.75             2.25            1
           2.25                          20111001               12             2.25            1
           2.25                          20111001           12.875             2.25            1
           2.25                          20110901           12.625             2.25            1
          3.625                          20061101             9.95            3.625            0
          3.625                          20061101             9.95            3.625            0
          3.625                          20061101             9.95            3.625            0
           3.25                          20061101             9.95             3.25            0
           2.25                          20111001               13             2.25            1
          3.625                          20061101             9.95            3.625            0
           2.25                          20110801            13.75             2.25            1
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
          3.625                          20061101             9.95            3.625            0
           2.25                          20110901           12.875             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20110905            12.75             2.25            1
           2.25                          20110801           12.875             2.25            1
            3.5                          20061101             9.95              3.5            0
           3.25                          20061101             9.95             3.25            0
            3.5                          20061101             9.95              3.5            0
           3.25                          20061101             9.95             3.25            0
           3.25                          20061101             9.95             3.25            0
           2.25                          20110901           12.625             2.25            1
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901             12.5             2.25            1
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901           11.875             2.25            1
            3.5                          20061101             9.95              3.5            0
          3.625                          20061101             9.95            3.625            0
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901             12.5             2.25            1
           2.25                          20110801            13.75             2.25            1
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901             12.5             2.25            1
          3.375                          20061101             9.95            3.375            0
           3.75                          20061101             9.95             3.75            0
          2.875                          20061101             9.95            2.875            0
           3.25                          20061101             9.95             3.25            0
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
          3.625                          20061101             9.95            3.625            0
           2.25                          20110901           12.625             2.25            1
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901            12.75             2.25            1
           2.25                          20110901            12.75             2.25            1
           2.25                          20110901            12.75             2.25            1
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
              3                          20061101             9.95                3            0
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
          3.125                          20061101             9.95            3.125            0
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
          3.375                          20061101             9.95            3.375            0
           3.25                          20061101             9.95             3.25            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901            12.75             2.25            1
           3.75                          20061101             9.95             3.75            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901            13.25             2.25            1
           3.75                          20061101             9.95             3.75            0
          3.375                          20061101             9.95            3.375            0
           3.75                          20061101             9.95             3.75            0
            3.5                          20061101             9.95              3.5            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901           13.375             2.25            1
          3.625                          20061101             9.95            3.625            0
           2.25                          20110901           12.375             2.25            1
           2.25                          20110901           12.375             2.25            1
           3.75                          20061101             9.95             3.75            0
            3.5                          20061101             9.95              3.5            0
           2.25                          20110901           13.375             2.25            1
            3.5                          20061101             9.95              3.5            0
          3.125                          20061101             9.95            3.125            0
           2.25                          20110901           12.375             2.25            1
           2.25                          20110901            12.75             2.25            1
            3.5                          20061101             9.95              3.5            0
           3.25                          20061101             9.95             3.25            0
           2.25                          20110901             12.5             2.25            1
            3.5                          20061101             9.95              3.5            0
           3.75                          20061101             9.95             3.75            0
           3.75                          20061101             9.95             3.75            0
           2.25                          20110901               13             2.25            1
              3                          20061101             9.95                3            0




--------------------------------------------------------------------------------




LIEN             BALLOON         IO_FLAG        IO_PERIOD         PREPAY
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             No
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             No
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             No
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             No
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             No
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             No
First Lien       No              NO             NONIO             No
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             No
First Lien       No              NO             NONIO             No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             No
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             No
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             No
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             No
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             No
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             No
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             No
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             No
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             No
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             No
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             No
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             No
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              YES            10YRIO            No
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              NO             NONIO             Yes
First Lien       No              YES            10YRIO            Yes
First Lien       No              NO             NONIO             Yes




--------------------------------------------------------------------------------




HYBRID_PERIOD             AMORT_TERM1            PORTFOLIO
1                         480                    AFL2
60                        360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
1                         480                    WALN
1                         360                    WALN
60                        360                    WALN
1                         480                    WALN
60                        360                    WALN
1                         480                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
1                         360                    WALN
1                         360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         480                    WALN
1                         480                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         480                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
1                         480                    AFL2
60                        360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         480                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
1                         480                    AFL2
1                         480                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
1                         480                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    WALN
1                         480                    WALN
1                         360                    WALN
1                         360                    WALN
1                         480                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         480                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         480                    AFL2
1                         480                    AFL2
60                        360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
1                         480                    AFL2
1                         480                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
3                         360                    WALN
1                         360                    AFL2
1                         360                    AFL2
1                         360                    WALN
1                         360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
1                         480                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         480                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         480                    WALN
60                        360                    WALN
1                         480                    AFL2
1                         480                    AFL2
1                         480                    AFL2
1                         360                    WALN
60                        360                    WALN
1                         480                    WALN
1                         360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
3                         480                    WALN
1                         360                    WALN
1                         480                    WALN
60                        360                    WALN
1                         480                    WALN
1                         480                    WALN
1                         480                    WALN
1                         480                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         480                    WALN
1                         360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
1                         360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
1                         480                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         480                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
1                         480                    WALN
1                         480                    WALN
60                        360                    WALN
1                         480                    WALN
1                         360                    WALN
1                         480                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         480                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
1                         480                    WALN
1                         480                    WALN
60                        360                    WALN
1                         360                    AFL2
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         480                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         480                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
1                         360                    WALN
1                         480                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
1                         480                    WALN
1                         360                    WALN
60                        360                    WALN
1                         360                    WALN
1                         480                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         480                    WALN
60                        360                    WALN
1                         360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         480                    WALN
1                         360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
1                         360                    WALN
60                        360                    WALN
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         480                    AFL2
1                         480                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         480                    AFL2
1                         480                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         480                    AFL2
1                         480                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         480                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         480                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         480                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         480                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
1                         480                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    WALN
1                         480                    WALN
60                        360                    WALN
1                         480                    WALN
1                         360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         480                    WALN
60                        360                    WALN
60                        360                    WALN
1                         480                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
3                         360                    WALN
1                         480                    WALN
1                         480                    WALN
60                        360                    WALN
1                         480                    WALN
1                         480                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
1                         480                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
1                         480                    WALN
1                         480                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         480                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
1                         480                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         480                    WALN
1                         480                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
1                         360                    WALN
1                         480                    WALN
60                        360                    AFL2
60                        360                    AFL2
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         480                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
1                         360                    WALN
1                         360                    WALN
1                         360                    WALN
1                         480                    WALN
60                        360                    WALN
1                         480                    WALN
1                         360                    WALN
1                         360                    WALN
1                         360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
1                         480                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         480                    AFL2
60                        360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    WALN
1                         480                    WALN
60                        360                    WALN
60                        360                    WALN
1                         480                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         480                    WALN
1                         360                    WALN
1                         360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         480                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         480                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         480                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
1                         480                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         480                    WALN
1                         360                    WALN
1                         360                    WALN
1                         360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         480                    WALN
1                         360                    WALN
1                         360                    WALN
1                         480                    WALN
1                         480                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
1                         360                    WALN
1                         480                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         480                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
1                         480                    WALN
1                         360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
1                         480                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
1                         480                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         480                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         480                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
1                         480                    WALN
1                         480                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
1                         360                    WALN
1                         360                    WALN
60                        360                    WALN
1                         360                    WALN
1                         360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         480                    WALN
1                         480                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         480                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
1                         480                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
1                         480                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
1                         480                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         480                    WALN
1                         480                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         480                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         480                    WALN
1                         480                    WALN
1                         360                    WALN
1                         480                    WALN
60                        360                    WALN
60                        360                    WALN
1                         480                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
1                         480                    WALN
1                         480                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         480                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         480                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
3                         480                    WALN
60                        360                    WALN
1                         360                    WALN
1                         480                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
1                         480                    WALN
60                        360                    WALN
1                         480                    WALN
1                         360                    WALN
60                        360                    WALN
1                         480                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         480                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
1                         480                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         480                    WALN
60                        360                    WALN
1                         360                    WALN
1                         360                    WALN
60                        360                    WALN
1                         480                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         480                    WALN
1                         480                    WALN
60                        360                    WALN
1                         480                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
1                         480                    WALN
1                         360                    WALN
60                        360                    WALN
1                         480                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    AFL2
60                        360                    WALN
1                         480                    WALN
1                         480                    WALN
1                         480                    WALN
1                         480                    WALN
1                         360                    WALN
1                         360                    WALN
1                         360                    WALN
1                         360                    WALN
60                        360                    WALN
1                         360                    WALN
1                         480                    WALN
60                        360                    WALN
1                         480                    WALN
60                        360                    WALN
1                         360                    WALN
1                         360                    WALN
60                        360                    WALN
1                         360                    WALN
1                         360                    WALN
1                         360                    WALN
1                         360                    WALN
1                         360                    WALN
3                         360                    WALN
60                        360                    WALN
1                         360                    WALN
1                         480                    WALN
1                         480                    WALN
1                         480                    WALN
1                         360                    WALN
1                         480                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
1                         360                    WALN
60                        360                    WALN
1                         360                    WALN
1                         480                    WALN
60                        360                    WALN
1                         480                    WALN
60                        360                    WALN
1                         480                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
1                         480                    WALN
1                         480                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
1                         360                    WALN
1                         480                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         480                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
60                        360                    WALN
1                         480                    AFL2
1                         480                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
1                         480                    AFL2
1                         480                    AFL2
1                         360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
1                         480                    AFL2
60                        360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
1                         480                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         480                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
1                         480                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
1                         480                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         480                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         480                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         480                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    WALN
1                         480                    WALN
1                         480                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         480                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         480                    AFL2
1                         480                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
1                         480                    AFL2
1                         480                    AFL2
1                         480                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
1                         480                    AFL2
1                         480                    AFL2
1                         480                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
1                         480                    AFL2
1                         480                    AFL2
1                         360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
1                         480                    AFL2
1                         360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
1                         480                    AFL2
1                         480                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
1                         480                    WALN
1                         480                    WALN
1                         480                    WALN
60                        360                    WALN
1                         360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         480                    WALN
60                        360                    WALN
1                         480                    WALN
60                        360                    WALN
1                         360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
1                         360                    WALN
1                         360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
1                         360                    WALN
60                        360                    WALN
1                         480                    WALN
60                        360                    WALN
1                         480                    WALN
1                         480                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
1                         360                    WALN
1                         360                    WALN
60                        360                    WALN
1                         480                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    AFL2
1                         360                    AFL2
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         480                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         480                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         480                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
60                        360                    WALN
1                         360                    WALN
1                         480                    WALN
60                        360                    WALN
60                        360                    WALN
1                         480                    WALN
60                        360                    WALN
1                         480                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
1                         480                    WALN
1                         360                    WALN
60                        360                    WALN
1                         480                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
1                         480                    WALN
1                         360                    WALN
1                         480                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
1                         480                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         480                    WALN
1                         480                    WALN
1                         480                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
3                         480                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         480                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
1                         480                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         480                    WALN
1                         360                    WALN
1                         480                    WALN
1                         360                    WALN
1                         360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         480                    WALN
60                        360                    WALN
1                         480                    WALN
60                        360                    WALN
60                        360                    WALN
1                         480                    WALN
60                        360                    WALN
1                         480                    WALN
1                         480                    WALN
60                        360                    WALN
1                         360                    WALN
1                         360                    WALN
1                         360                    WALN
1                         480                    WALN
60                        360                    WALN
1                         480                    WALN
60                        360                    WALN
1                         480                    WALN
60                        360                    WALN
1                         480                    WALN
60                        360                    WALN
60                        360                    WALN
1                         480                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         480                    WALN
1                         480                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
3                         360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
1                         480                    WALN
1                         480                    WALN
60                        360                    WALN
1                         480                    WALN
60                        360                    WALN
1                         360                    WALN
1                         360                    WALN
1                         360                    WALN
1                         360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
1                         480                    WALN
1                         360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         480                    WALN
1                         480                    WALN
1                         480                    WALN
60                        360                    WALN
60                        360                    WALN
1                         480                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         480                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
1                         480                    WALN
60                        360                    WALN
1                         360                    WALN
1                         360                    WALN
1                         360                    WALN
1                         480                    WALN
60                        360                    WALN
1                         480                    WALN
1                         480                    WALN
1                         360                    WALN
1                         480                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
1                         480                    WALN
1                         480                    WALN
1                         480                    WALN
1                         480                    WALN
1                         360                    WALN
60                        360                    WALN
1                         480                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
1                         480                    WALN
1                         480                    WALN
1                         360                    WALN
60                        360                    WALN
3                         480                    WALN
60                        360                    WALN
1                         480                    WALN
1                         360                    WALN
1                         480                    WALN
60                        360                    WALN
1                         360                    WALN
60                        360                    WALN
60                        360                    WALN
1                         360                    WALN
1                         360                    WALN
1                         360                    WALN
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
1                         480                    AFL2
60                        360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    WALN
1                         480                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
1                         480                    AFL2
1                         480                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         480                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         480                    AFL2
1                         480                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         360                    AFL2
60                        360                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
60                        360                    AFL2
1                         360                    AFL2
1                         480                    AFL2
1                         480                    AFL2
60                        360                    AFL2
1                         360                    AFL2





--------------------------------------------------------------------------------





                                                                                                         EXHIBIT C

                                                    [RESERVED]


--------------------------------------------------------------------------------





                                                                                                         EXHIBIT D

                                         REQUEST FOR RELEASE OF DOCUMENTS

To:      Wells Fargo Bank, National Association
         1015 10th Avenue
         Minneapolis, Minnesota  55414

RE:      Pooling and Servicing  Agreement,  dated as of October 1, 2006 among Structured Asset Mortgage Investments
         II Inc., as depositor,  Wells Fargo Bank,  National  Association as trustee and EMC Mortgage  Corporation,
         as servicer and seller,  issuing Bear Stearns  Mortgage  Funding  Trust  2006-AR3,  Mortgage  Pass-Through
         Certificates, Series 2006-AR3

         In connection with the  administration  of the Mortgage Loans held by you pursuant to the  above-captioned
Pooling and Servicing  Agreement,  we request the release, and hereby acknowledge receipt, of the Mortgage File for
the Mortgage Loan described below, for the reason indicated.

Mortgage Loan Number:

Mortgagor Name, Address & Zip Code:

Reason for Requesting Documents (check one):

_____             1.       Mortgage Paid in Full and proceeds have been deposited into the Custodial Account

_____             2.       Foreclosure

_____             3.       Substitution

_____             4.       Other Liquidation

_____             5.       Nonliquidation                     Reason:

_____             6.       California Mortgage Loan paid in full


                                                              By:_________________________________________
                                                                  (authorized signer)

                                                              Issuer:
                                                              Address:

                                                              Date:



--------------------------------------------------------------------------------








                                                                                                          EXHIBIT E

                                            FORM OF TRANSFER AFFIDAVIT

                                                                  Affidavit  pursuant to Section  860E(e)(4) of the
                                                                  Internal  Revenue Code of 1986,  as amended,  and
                                                                  for other purposes

STATE OF                  )
                          )ss:
COUNTY OF                 )

         [NAME OF OFFICER], being first duly sworn, deposes and says:

         1.       That he is [Title of  Officer]  of [Name of  Investor]  (record or  beneficial  owner of the Bear
Stearns  Mortgage  Funding  Trust  2006-AR3,   Mortgage  Pass-Through   Certificates,   Series  2006-AR3,  Class  R
Certificates (the "Class R Certificates")) (the "Owner"), a [savings institution]  [corporation] duly organized and
existing under the laws of [the State of _____] [the United States], on behalf of which he makes this affidavit.

         2.       That  the  Owner  (i)  is  not  and  will  not  be as  of  [Closing  Date][date  of  purchase]  a
"disqualified  organization"  within the meaning of Section  860E(e)(5)  of the Internal  Revenue Code of 1986,  as
amended (the "Code") or an "electing  large  partnership"  within the meaning of Section 775 of the Code, (ii) will
endeavor to remain other than a  disqualified  organization  and an electing  large  partnership  for so long as it
retains its  ownership in the Class R  Certificates  and (iii) is acquiring  the Class R  Certificates  for its own
account  or for  the  account  of  another  Owner  from  which  it has  received  an  affidavit  and  agreement  in
substantially  the same form as this  affidavit and agreement.  (For this purpose,  a  "disqualified  organization"
means an electing  large  partnership  under  Section 775 of the Code,  the United  States,  any state or political
subdivision  thereof,  any agency or instrumentality of any of the foregoing (other than an instrumentality  all of
the activities of which are subject to tax and, except for the Federal Home Loan Mortgage  Corporation,  a majority
of  whose  board of  directors  is not  selected  by any  such  governmental  entity)  or any  foreign  government,
international  organization or any agency or instrumentality of such foreign government or organization,  any rural
electric  or  telephone  cooperative,  or any  organization  (other than  certain  farmers'  cooperatives)  that is
generally  exempt from federal  income tax unless such  organization  is subject to the tax on  unrelated  business
taxable income).

         3.       That the  Owner is  aware  (i) of the tax that  would be  imposed  on  transfers  of the  Class R
Certificates  to  disqualified  organizations  or electing large  partnerships  under the Code, that applies to all
transfers of the Class R  Certificates  after March 31, 1988;  (ii) that such tax would be on the  transferor  (or,
with  respect to transfers to electing  large  partnerships,  on each such  partnership),  or, if such  transfer is
through an agent (which person  includes a broker,  nominee or middleman) for a disqualified  organization,  on the
agent;  (iii) that the person  (other than with  respect to  transfers to electing  large  partnerships)  otherwise
liable for the tax shall be  relieved  of  liability  for the tax if the  transferee  furnishes  to such  person an
affidavit  that the transferee is not a disqualified  organization  and, at the time of transfer,  such person does
not have actual  knowledge that the affidavit is false;  and (iv) that the Class R Certificates may be "noneconomic
residual  interests"  within the  meaning of  Treasury  regulations  promulgated  pursuant to the Code and that the
transferor  of a noneconomic  residual  interest will remain liable for any taxes due with respect to the income on
such residual  interest,  unless no significant  purpose of the transfer was to impede the assessment or collection
of tax.

                  4.       That the  Owner is aware of the tax  imposed  on a  "pass-through  entity"  holding  the
Class R Certificates if either the pass-through  entity is an electing large  partnership  under Section 775 of the
Code or if at any time  during the taxable  year of the  pass-through  entity a  disqualified  organization  is the
record  holder of an interest in such entity.  (For this  purpose,  a "pass  through  entity"  includes a regulated
investment  company,  a real estate  investment  trust or common trust fund, a  partnership,  trust or estate,  and
certain cooperatives.)

                  5.       That the Owner is aware that the Trustee  will not  register the transfer of any Class R
Certificates  unless the transferee,  or the transferee's agent,  delivers to it an affidavit and agreement,  among
other things,  in substantially  the same form as this affidavit and agreement.  The Owner expressly agrees that it
will not  consummate  any such transfer if it knows or believes that any of the  representations  contained in such
affidavit and agreement are false.

                  6.       That the  Owner  has  reviewed  the  restrictions  set  forth on the face of the Class R
Certificates  and the  provisions  of Section 5.05 of the Pooling and Servicing  Agreement  under which the Class R
Certificates  were  issued.  The Owner  expressly  agrees to be bound by and to comply with such  restrictions  and
provisions.

                  7.       That the Owner consents to any additional  restrictions  or  arrangements  that shall be
deemed  necessary  upon  advice of counsel to  constitute  a  reasonable  arrangement  to ensure  that the  Class R
Certificates will only be owned, directly or indirectly, by an Owner that is not a disqualified organization.

                  8.       The Owner's Taxpayer Identification Number is # _______________.

                  9.       This  affidavit  and  agreement  relates  only to the Class R  Certificates  held by the
Owner  and not to any other  holder  of the  Class R  Certificates.  The  Owner  understands  that the  liabilities
described herein relate only to the Class R Certificates.

                  10.      That  no  purpose  of the  Owner  relating  to the  transfer  of  any  of  the  Class  R
Certificates  by the Owner is or will be to  impede  the  assessment  or  collection  of any tax;  in  making  this
representation,  the Owner warrants that the Owner is familiar with (i) Treasury  Regulation  Section  1.860E-1 (c)
and recent amendments  thereto,  effective as of August 19, 2002, and (ii) the preamble  describing the adoption of
the amendments to such regulation, which is attached hereto as Exhibit 1.

                  11.      That the Owner has no present  knowledge  or  expectation  that it will be unable to pay
any United  States taxes owed by it so long as any of the  Certificates  remain  outstanding.  In this regard,  the
Owner hereby  represents to and for the benefit of the person from whom it acquired the Class R  Certificates  that
the Owner  intends to pay taxes  associated  with  holding  such Class R  Certificates  as they become  due,  fully
understanding that it may incur tax liabilities in excess of any cash flows generated by the Class R Certificates.

                  12.      That the Owner has no present  knowledge or  expectation  that it will become  insolvent
or subject to a bankruptcy proceeding for so long as any of the Class R Certificates remain outstanding.

                  13.      The Owner is a citizen or resident of the United States,  a corporation,  partnership or
other  entity  created  or  organized  in, or under the laws of,  the United  States or any  political  subdivision
thereof,  or an estate or trust whose income from sources  without the United  States is includable in gross income
for  United  States  federal  income tax  purposes  regardless  of its  connection  with the  conduct of a trade or
business within the United States.

                  14.      The Owner hereby agrees that it will not cause income from the Class R  Certificates  to
be  attributable to a foreign  permanent  establishment  or fixed base (within the meaning of an applicable  income
tax treaty) of the Owner or another United States taxpayer.

                  15.      (a)      The Purchaser hereby certifies,  represents and warrants to, and covenants with
the Company and the Trustee that the following statements in (1) or (2) are accurate:

                                    (1)     The  Certificates  (i) are not  being  acquired  by,  and  will  not be
transferred  to, any employee  benefit plan within the meaning of section  3(3) of the Employee  Retirement  Income
Security Act of 1974,  as amended  ("ERISA")  or other  retirement  arrangement,  including  individual  retirement
accounts  and  annuities,  Keogh  plans and bank  collective  investment  funds and  insurance  company  general or
separate  accounts in which such plans,  accounts or arrangements  are invested,  that is subject to Section 406 of
ERISA or  Section 4975  of the Internal  Revenue Code of 1986 (the "Code") (any of the foregoing,  a "Plan"),  (ii)
are not being  acquired  with  "plan  assets" of a Plan  within the  meaning  of the  Department  of Labor  ("DOL")
regulation,  29 C.F.R. ? 2510.3-101 or otherwise under ERISA,  and (iii) will not be transferred to any entity that
is deemed to be  investing  plan  assets  within  the  meaning of the DOL  regulation,  29  C.F.R. ? 2510.3-101  or
otherwise under ERISA;

                           (2)      The purchase of the Certificates is permissible  under applicable law, will not
constitute or result in any prohibited  transaction  under ERISA or Section 4975 of the Code,  will not subject the
Company or the Trustee to any  obligation in addition to those  undertaken  in the Pooling and Servicing  Agreement
and,  with respect to each source of funds  ("Source")  being used by the  Purchaser  to acquire the  Certificates,
each of the following  statements is accurate:  (a) the Purchaser is an insurance company; (b) the Source is assets
of the  Purchaser's  "general  account;" (c) the conditions  set forth in Prohibited  Transaction  Class  Exemption
("PTCE") 95-60 issued by the DOL have been satisfied and the purchase,  holding and transfer of  Certificates by or
on behalf of the Purchaser  are exempt under PTCE 95-60;  and (d) the amount of reserves and  liabilities  for such
general  account  contracts  held by or on  behalf  of any Plan  does not  exceed  10% of the  total  reserves  and
liabilities  of such general  account plus  surplus as of the date hereof (for  purposes of this clause,  all Plans
maintained  by the same employer (or affiliate  thereof) or employee  organization  are deemed to be a single Plan)
in connection with its purchase and holding of such Certificates; or

                  (b)      The  Owner  will  provide  the  Trustee  and the  Company  with an  opinion  of  counsel
acceptable  to and in form and  substance  satisfactory  to the  Trustee  and the  Company to the  effect  that the
purchase of the  Certificates is permissible  under applicable law, will not constitute or result in any non-exempt
prohibited  transaction  under ERISA or Section 4975 of the Code and will not subject the Trustee or the Company to
any  obligation or liability  (including  obligations  or  liabilities  under ERISA or Section 4975 of the Code) in
addition to those undertaken in the Pooling and Servicing Agreement.

                  In addition,  the Owner hereby  certifies,  represents  and warrants to, and covenants  with, the
Company and the Trustee that the Owner will not transfer  such  Certificates  to any Plan or person  unless  either
such Plan or person meets the requirements set forth in either (a) or (b) above.

                  Capitalized  terms used but not defined  herein shall have the  meanings  assigned in the Pooling
and Servicing Agreement.

         IN WITNESS  WHEREOF,  the Investor has caused this  instrument  to be executed on its behalf,  pursuant to
authority of its Board of Directors, by its [Title of Officer] this ____ day  of  _________, 20__.

                                                     [NAME OF INVESTOR]

                                                     By:
                                                           [Name of Officer]
                                                           [Title of Officer]
                                                           [Address of Investor for receipt of distributions]
                                                           [Address of Investor for receipt of tax information]



--------------------------------------------------------------------------------



         Personally  appeared  before me the  above-named  [Name of Officer],  known or proved to me to be the same
person who executed the foregoing  instrument  and to be the [Title of Officer] of the Investor,  and  acknowledged
to me that he executed the same as his free act and deed and the free act and deed of the Investor.

         Subscribed and sworn before me this ___ day of _________, 20___.

NOTARY PUBLIC

COUNTY OF

STATE OF


My commission expires the ___ day of ___________________, 20___.




--------------------------------------------------------------------------------




                                                                                                        EXHIBIT F-1

                                     FORM OF INVESTMENT LETTER (NON-RULE 144A)


                                               ______________,200___


Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, New York 10179

Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
Minneapolis, Minnesota  55479

Attention: Bear Stearns Mortgage Funding Trust 2006-AR3

                  Re:      Bear Stearns Mortgage Funding Trust 2006-AR3
                           Mortgage Pass-Through Certificates, Series 2006-AR3

Ladies and Gentlemen:

         ______________  (the  "Purchaser")  intends to purchase  from  ______________  (the  "Seller")  $_________
initial  Current  Principal  Amount of  Mortgage  Pass-Through  Certificates,  Series  2006-AR3,  Class  _____ (the
"Certificates"),  issued pursuant to the Pooling and Servicing  Agreement (the "Pooling and Servicing  Agreement"),
dated as of October 1, 2006 among Structured Asset Mortgage  Investments II Inc., as depositor (the "Seller"),  EMC
Mortgage  Corporation,  as  servicer  and  seller and Wells  Fargo  Bank,  National  Association,  as trustee  (the
"Trustee").  All terms used herein and not  otherwise  defined shall have the meanings set forth in the Pooling and
Servicing  Agreement.  The Purchaser hereby  certifies,  represents and warrants to, and covenants with, the Seller
and the Trustee that:

                           1.       The Purchaser  understands that (a) the Certificates have not been and will not
                  be  registered  or  qualified  under the  Securities  Act of 1933,  as amended (the "Act") or any
                  state   securities  law,  (b)  the  Seller  is  not  required  to  so  register  or  qualify  the
                  Certificates,  (c) the  Certificates  may be resold only if registered and qualified  pursuant to
                  the  provisions  of  the  Act  or  any  state  securities  law,  or if  an  exemption  from  such
                  registration and  qualification is available,  (d) the Pooling and Servicing  Agreement  contains
                  restrictions  regarding the transfer of the  Certificates  and (e) the  Certificates  will bear a
                  legend to the foregoing effect.

                           2.       The Purchaser is acquiring the  Certificates for its own account for investment
                  only and not with a view to or for  sale in  connection  with  any  distribution  thereof  in any
                  manner that would violate the Act or any applicable state securities laws.

                           3.       The  Purchaser  is  (a) a  substantial,  sophisticated  institutional  investor
                  having such knowledge and experience in financial and business  matters,  and, in particular,  in
                  such  matters  related  to  securities  similar to the  Certificates,  such that it is capable of
                  evaluating  the  merits  and  risks  of  investment  in the  Certificates,  (b)  able to bear the
                  economic  risks of such an  investment  and (c) an  "accredited  investor"  within the meaning of
                  Rule 501 (a) promulgated pursuant to the Act.

                           4.       The Purchaser has been  furnished  with,  and has had an  opportunity to review
                  (a) a copy of the Pooling and Servicing  Agreement and (b) such other information  concerning the
                  Certificates,  the Mortgage  Loans and the Seller as has been requested by the Purchaser from the
                  Seller or the Seller and is relevant to the  Purchaser's  decision to purchase the  Certificates.
                  The  Purchaser  has had any  questions  arising  from such  review  answered by the Seller or the
                  Seller to the satisfaction of the Purchaser.

                           5.       The  Purchaser  has not and will not nor has it authorized or will it authorize
                  any person to (a) offer,  pledge,  sell,  dispose of or otherwise  transfer any Certificate,  any
                  interest in any  Certificate  or any other  similar  security  to any person in any  manner,  (b)
                  solicit  any  offer  to  buy  or to  accept  a  pledge,  disposition  of  other  transfer  of any
                  Certificate,  any interest in any  Certificate  or any other similar  security from any person in
                  any manner,  (c) otherwise  approach or negotiate with respect to any  Certificate,  any interest
                  in any  Certificate  or any other similar  security  with any person in any manner,  (d) make any
                  general  solicitation  by means of  general  advertising  or in any other  manner or (e) take any
                  other action,  that (as to any of (a) through (e) above) would  constitute a distribution  of any
                  Certificate  under the Act, that would render the  disposition of any  Certificate a violation of
                  Section  5 of the  Act or any  state  securities  law,  or that  would  require  registration  or
                  qualification  pursuant  thereto.  The Purchaser  will not sell or otherwise  transfer any of the
                  Certificates, except in compliance with the provisions of the Pooling and Servicing Agreement.

                           [6.      The  Purchaser  (if  the  Certificate  is not  rated  at  least  "BBB-"  or its
                  equivalent by Fitch, S&P or Moody's):

                                    (a)     is not an employee benefit or other plan subject to the prohibited
                  transaction provisions of the Employee Retirement Income Security Act of 1974, as amended
                  ("ERISA"), or Section 4975 of the Internal Revenue Code of 1986, as amended (a "Plan"), or any
                  other person (including an investment manager, a named fiduciary or a trustee of any Plan)
                  acting, directly or indirectly, on behalf of or purchasing any Certificate with "plan assets"
                  of any Plan within the meaning of the Department of Labor ("DOL") regulation at 29 C.F.R.
                  §2510.3-101; or

                                    (b)    is an insurance company, the source of funds to be used by it to
                  purchase the Certificates is an "insurance company general account" (within the meaning of DOL
                  Prohibited Transaction Class Exemption ("PTCE") 95-60), and the purchase is being made in
                  reliance upon the availability of the exemptive relief afforded under Sections I and III of
                  PTCE 95-60.]

         In addition, the Purchaser hereby certifies, represents and warrants to, and covenants with, the Company
and the Trustee that the Purchaser will not transfer such Certificates to any Plan or person unless such Plan or
person meets the requirements set forth in either 6(a) or (b) above.








                                                            Very truly yours,



                                                            [PURCHASER]





                                                            By:_________________________________________
                                                                    Name:
                                                                    Title:








--------------------------------------------------------------------------------




                                                                                                        EXHIBIT F-2


                                    FORM OF RULE 144A INVESTMENT REPRESENTATION

                              Description of Rule 144A Securities, including numbers:

                              _______________________________________________________

                              _______________________________________________________

                              _______________________________________________________

                              _______________________________________________________


                  The undersigned  seller, as registered  holder (the "Seller"),  intends to transfer the Rule 144A
Securities described above to the undersigned buyer (the "Buyer").

                  1.       In  connection  with such  transfer and in accordance  with the  agreements  pursuant to
which the Rule 144A Securities were issued,  the Seller hereby  certifies the following  facts:  Neither the Seller
nor anyone  acting on its behalf has offered,  transferred,  pledged,  sold or otherwise  disposed of the Rule 144A
Securities,  any interest in the Rule 144A  Securities or any other similar  security to, or solicited any offer to
buy or accept a transfer,  pledge or other  disposition of the Rule 144A Securities,  any interest in the Rule 144A
Securities  or any other similar  security  from,  or otherwise  approached or negotiated  with respect to the Rule
144A  Securities,  any interest in the Rule 144A  Securities or any other similar  security with, any person in any
manner,  or made any general  solicitation  by means of general  advertising  or in any other manner,  or taken any
other action,  that would  constitute a distribution of the Rule 144A Securities  under the Securities Act of 1933,
as amended  (the "1933  Act"),  or that would  render the  disposition  of the Rule 144A  Securities a violation of
Section 5 of the 1933 Act or require  registration  pursuant thereto,  and that the Seller has not offered the Rule
144A Securities to any person other than the Buyer or another  "qualified  institutional  buyer" as defined in Rule
144A under the 1933 Act.

                  2.       The Buyer warrants and represents  to, and covenants  with, the Seller,  the Trustee and
the Servicer (as defined to the Pooling and  Servicing  Agreement,  dated as of October 1, 2006 (the  "Agreement"),
among the Company, EMC and Wells Fargo Bank, National Association, as trustee (the "Trustee")) as follows:

                           a.       The Buyer understands that the Rule 144A Securities have not been    registered
under the 1933 Act or the securities laws of any state.

                           b.       The Buyer considers itself a substantial, sophisticated institutional
investor having such knowledge and experience in financial and business matters that it is       capable         of
evaluating the merits and risks of investment in the Rule 144A Securities.

                           c.       The Buyer has been furnished with all information regarding the       Rule
144A Securities that it has requested from the Seller, the Trustee or the Servicer.

                           d.       Neither  the Buyer nor anyone  acting on its behalf has  offered,  transferred,
         pledged,  sold or  otherwise  disposed  of the  Rule  144A  Securities,  any  interest  in the  Rule  144A
         Securities  or any other similar  security to, or solicited any offer to buy or accept a transfer,  pledge
         or other  disposition of the Rule 144A  Securities,  any interest in the Rule 144A Securities or any other
         similar  security from, or otherwise  approached or negotiated  with respect to the Rule 144A  Securities,
         any interest in the Rule 144A  Securities or any other similar  security  with,  any person in any manner,
         or made any general  solicitation  by means of general  advertising  or in any other manner,  or taken any
         other action,  that would  constitute a  distribution  of the Rule 144A  Securities  under the 1933 Act or
         that would  render the  disposition  of the Rule 144A  Securities a violation of Section 5 of the 1933 Act
         or require  registration  pursuant  thereto,  nor will it act, nor has it  authorized or will it authorize
         any person to act, in such manner with respect to the Rule 144A Securities.

                           e.       The Buyer is a "qualified  institutional buyer" as that term is defined in Rule
         144A under the 1933 Act and has completed  either of the forms of  certification  to that effect  attached
         hereto as Annex 1 or Annex 2. The Buyer is aware  that the sale to it is being  made in  reliance  on Rule
         144A.  The Buyer is  acquiring  the Rule 144A  Securities  for its own  account or the  accounts  of other
         qualified  institutional  buyers,  understands  that such Rule 144A  Securities may be resold,  pledged or
         transferred  only  (i)  to a  person  reasonably  believed  to be a  qualified  institutional  buyer  that
         purchases  for its own  account or for the account of a  qualified  institutional  buyer to whom notice is
         given that the resale,  pledge or transfer  is being made in  reliance on Rule 144A,  or (ii)  pursuant to
         another exemption from registration under the 1933 Act.

                  3.       [The  Buyer  (if the  Rule  144A  Securities  are  not  rated  at  least  "BBB-"  or its
equivalent by Fitch, S&P or Moody's):

                           a.       is not an employee benefit or other plan subject to the prohibited  transaction
         provisions of the Employee  Retirement Income Security Act of 1974, as amended ("ERISA"),  or Section 4975
         of the  Internal  Revenue  Code of 1986,  as  amended  (a  "Plan"),  or any  other  person  (including  an
         investment  manager,  a named  fiduciary  or a trustee of any Plan)  acting,  directly or  indirectly,  on
         behalf of or  purchasing  any  Certificate  with  "plan  assets"  of any Plan  within  the  meaning of the
         Department of Labor ("DOL") regulation at 29 C.F.R. § 2510.3-101; or

                           b.       is an insurance  company,  the source of funds to be used by it to purchase the
         Certificates is an "insurance  company general account" (within the meaning of DOL Prohibited  Transaction
         Class Exemption  ("PTCE") 95-60),  and the purchase is being made in reliance upon the availability of the
         exemptive relief afforded under Sections I and III of PTCE 95-60.

                  4.]      This document may be executed in one or more  counterparts and by the different  parties
hereto on  separate  counterparts,  each of which,  when so  executed,  shall be  deemed  to be an  original;  such
counterparts, together, shall constitute one and the same document.

                  IN WITNESS WHEREOF, each of the parties has executed this document as of the date set forth
below.



_____________________________________                        _________________________________________
Print Name of Seller                                         Print Name of Buyer
By:__________________________________                        By:______________________________________
    Name:                                                        Name:
    Title:                                                       Title:
Taxpayer Identification                                      Taxpayer Identification:
No.__________________________________                        No:______________________________________
Date:________________________________                        Date:____________________________________




--------------------------------------------------------------------------------


                                                                                             ANNEX 1 TO EXHIBIT F-2


                             QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

                              [For Buyers Other Than Registered Investment Companies]

                  The  undersigned  hereby  certifies  as  follows  in  connection  with the Rule  144A  Investment
Representation to which this Certification is attached:

                  1.       As indicated below, the undersigned is the President,  Chief Financial  Officer,  Senior
Vice President or other executive officer of the Buyer.

                  2.       In  connection  with  purchases by the Buyer,  the Buyer is a  "qualified  institutional
buyer" as that term is defined in Rule 144A under the  Securities  Act of 1933 ("Rule 144A")  because (i) the Buyer
owned and/or  invested on a discretionary  basis  $                                      in securities  (except for
the  excluded  securities  referred to below) as of the end of the Buyer's  most  recent  fiscal year (such  amount
being  calculated in accordance  with Rule 144A) and (ii) the Buyer  satisfies the criteria in the category  marked
below.

         Corporation,  etc.  The  Buyer is a  corporation  (other  than a bank,  savings  and loan  association  or
         similar institution),  Massachusetts or similar business trust,  partnership,  or charitable  organization
         described in Section 501(c)(3) of the Internal Revenue Code.

         Bank.  The Buyer (a) is a national  bank or  banking  institution  organized  under the laws of any State,
         territory or the District of Columbia,  the business of which is substantially  confined to banking and is
         supervised by the State or  territorial  banking  commission  or similar  official or is a foreign bank or
         equivalent  institution,  and (b) has an audited net worth of at least  $25,000,000 as demonstrated in its
         latest annual financial statements, a copy of which is attached hereto.

         Savings  and Loan.  The  Buyer  (a) is a savings  and loan  association,  building  and loan  association,
         cooperative  bank,  homestead  association or similar  institution,  which is supervised and examined by a
         State or Federal  authority  having  supervision  over any such  institutions  or is a foreign savings and
         loan  association or equivalent  institution  and (b) has an audited net worth of at least  $25,000,000 as
         demonstrated in its latest annual financial statements.

         Broker-Dealer.  The Buyer is a dealer registered pursuant to Section 15 of the Securities Exchange Act
         of 1934.

         Insurance  Company.  The Buyer is an insurance company whose primary and predominant  business activity is
         the writing of insurance or the  reinsuring  of risks  underwritten  by insurance  companies  and which is
         subject  to  supervision  by the  insurance  commissioner  or a similar  official  or agency of a State or
         territory or the District of Columbia.

         State  or  Local  Plan.  The  Buyer  is a plan  established  and  maintained  by a  State,  its  political
         subdivisions,  or any  agency or  instrumentality  of the  State or its  political  subdivisions,  for the
         benefit of its employees.

         ERISA  Plan.  The  Buyer is an  employee  benefit  plan  within  the  meaning  of Title I of the  Employee
         Retirement Income Security Act of 1974.

         Investment  Adviser.  The Buyer is an investment adviser  registered under the Investment  Advisers Act of
         1940.

         SBIC.  The  Buyer  is  a  Small  Business   Investment   Company  licensed  by  the  U.S.  Small  Business
         Administration under Section 301(c) or (d) of the Small Business Investment Act of 1958.

         Business  Development  Company.  The  Buyer is a  business  development  company  as  defined  in  Section
         202(a)(22) of the Investment Advisers Act of 1940.

         Trust Fund.  The Buyer is a trust fund whose  trustee is a bank or trust  company  and whose  participants
         are  exclusively  (a) plans  established  and maintained by a State,  its political  subdivisions,  or any
         agency or  instrumentality of the State or its political  subdivisions,  for the benefit of its employees,
         or (b) employee  benefit plans within the meaning of Title I of the Employee  Retirement  Income  Security
         Act of 1974,  but is not a trust fund that  includes as  participants  individual  retirement  accounts or
         H.R. 10 plans.

                  3.       The term  "securities"  as used herein does not include (i)  securities  of issuers that
are affiliated  with the Buyer,  (ii)  securities  that are part of an unsold  allotment to or  subscription by the
Buyer, if the Buyer is a dealer,  (iii) bank deposit notes and certificates of deposit,  (iv) loan  participations,
(v)  repurchase  agreements,  (vi)  securities  owned but subject to a  repurchase  agreement  and (vii)  currency,
interest rate and commodity swaps.

                  4.       For purposes of determining  the aggregate  amount of securities  owned and/or  invested
on a  discretionary  basis by the  Buyer,  the  Buyer  used the cost of such  securities  to the  Buyer and did not
include any of the  securities  referred to in the preceding  paragraph.  Further,  in  determining  such aggregate
amount,  the  Buyer  may  have  included  securities  owned  by  subsidiaries  of  the  Buyer,  but  only  if  such
subsidiaries  are  consolidated  with the Buyer in its financial  statements  prepared in accordance with generally
accepted  accounting  principles  and if the  investments  of such  subsidiaries  are  managed  under  the  Buyer's
direction.  However,  such securities were not included if the Buyer is a majority-owned,  consolidated  subsidiary
of another enterprise and the Buyer is not itself a reporting company under the Securities Exchange Act of 1934.

                  5.       The Buyer  acknowledges  that it is  familiar  with Rule 144A and  understands  that the
seller  to it and  other  parties  related  to the  Certificates  are  relying  and  will  continue  to rely on the
statements made herein because one or more sales to the Buyer may be in reliance on Rule 144A.



                                Will the Buyer be purchasing the Rule 144A
Yes              No             Securities only for the Buyer's own account?
                  6.       If the answer to the  foregoing  question is "no",  the Buyer agrees that, in connection
with any  purchase  of  securities  sold to the Buyer for the  account of a third  party  (including  any  separate
account) in reliance on Rule 144A,  the Buyer will only  purchase for the account of a third party that at the time
is a  "qualified  institutional  buyer"  within the meaning of Rule 144A.  In  addition,  the Buyer agrees that the
Buyer  will not  purchase  securities  for a third  party  unless the Buyer has  obtained a current  representation
letter from such third party or taken  other  appropriate  steps  contemplated  by Rule 144A to conclude  that such
third party independently meets the definition of "qualified institutional buyer" set forth in Rule 144A.


                  7.       The Buyer will  notify each of the  parties to which this  certification  is made of any
changes in the information and conclusions  herein.  Until such notice is given,  the Buyer's purchase of Rule 144A
Securities will constitute a reaffirmation of this certification as of the date of such purchase.



                                                     _________________________________________
                                                     Print Name of Buyer


                                                     By:    _________________________________________
                                                            Name:
                                                            Title:


                                                     Date:  _________________________________________




--------------------------------------------------------------------------------




                                                                                                        EXHIBIT F-3


                                     FORM OF TRANSFEROR REPRESENTATION LETTER





                                                                                                       _____, 20__

Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, New York 10179

                                        MORTGAGE PASS-THROUGH CERTIFICATES
                                                   SERIES 2006-AR3

Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
Minneapolis, Minnesota  55479

Attention: Bear Stearns Mortgage Funding Trust 2006-AR3



                  Re:      Mortgage Pass-Through Certificates, Series 2006-AR3

Ladies and Gentlemen:

                  In  connection  with  the  sale  by  ____________ (the  "Seller")  to ______________________ (the
"Purchaser")  of  $___________ Initial  Current  Principal  Amount of Mortgage  Pass-Through  Certificates,  Series
2006-AR3 (the  "Certificates")  pursuant to the Pooling and Servicing  Agreement,  dated as of October 1, 2006 (the
"Pooling and Servicing  Agreement"),  among  Structured  Asset Mortgage  Investments II Inc. (the  "Company"),  EMC
Mortgage  Corporation ("EMC") and Wells Fargo Bank, National  Association,  as trustee (the "Trustee").  The Seller
hereby certifies, represents and warrants to, and covenants with, the Company and the Trustee that:

                  Neither the Seller nor anyone acting on its behalf has (a) offered,  pledged,  sold,  disposed of
or otherwise  transferred any  Certificate,  any interest in any  Certificate or any other similar  security to any
person in any manner,  (b) has solicited any offer to buy or to accept a pledge,  disposition  or other transfer of
any Certificate,  any interest in any Certificate or any other similar security from any person in any manner,  (c)
has otherwise  approached or negotiated  with respect to any  Certificate,  any interest in any  Certificate or any
other similar  security with any person in any manner,  (d) has made any general  solicitation  by means of general
advertising  or in any other manner,  or (e) has taken any other action,  that (as to any of (a) through (e) above)
would  constitute a distribution  of the  Certificates  under the  Securities  Act of 1933 (the "Act"),  that would
render the  disposition  of any  Certificate  a violation of Section 5 of the Act or any state  securities  law, or
that would require  registration  or  qualification  pursuant  thereto.  The Seller will not act, in any manner set
forth  in the  foregoing  sentence  with  respect  to any  Certificate.  The  Seller  has not and  will not sell or
otherwise  transfer any of the Certificates,  except in compliance with the provisions of the Pooling and Servicing
Agreement.


                                                     Very truly yours,

                                                     _________________________________________
                                                     (Seller)



                                                     By:      _________________________________________
                                                              Name:
                                                              Title:


--------------------------------------------------------------------------------







                                                                                                          EXHIBIT G


                                            FORM OF CUSTODIAL AGREEMENT


                  THIS  CUSTODIAL  AGREEMENT  (as amended and  supplemented  from time to time,  the  "Agreement"),
dated as of October 31,  2006,  by and among WELLS FARGO BANK,  NATIONAL  ASSOCIATION,  as trustee  (including  its
successors  under the Pooling and Servicing  Agreement  defined below,  the "Trustee"),  STRUCTURED  ASSET MORTGAGE
INVESTMENTS  II INC.,  as  company  (together  with  any  successor  in  interest,  the  "Company"),  EMC  MORTGAGE
CORPORATION,  as servicer  (together  with any  successor in interest or successor  under the Pooling and Servicing
Agreement referred to below, the "Servicer") and WELLS FARGO BANK,  NATIONAL  ASSOCIATION,  as custodian  (together
with any successor in interest or any successor appointed hereunder, the "Custodian").

                                                 WITNESSETH THAT:

                  WHEREAS,  the Company,  the  Servicer  and the Trustee have entered into a Pooling and  Servicing
Agreement,  dated as of October 1, 2006,  relating to the issuance of Bear Stearns Mortgage Funding Trust 2006-AR3,
Mortgage  Pass-Through  Certificates,  Series 2006-AR3 (as in effect on the date of this  agreement,  the "Original
Pooling and Servicing  Agreement,"  and as amended and  supplemented  from time to time, the "Pooling and Servicing
Agreement"); and

                  WHEREAS,  the  Custodian  has  agreed  to  act  as  agent  for  the  Trustee  on  behalf  of  the
Certificateholders  for the purposes of receiving and holding certain documents and other instruments  delivered by
the Company or the  Servicer  under the Pooling and  Servicing  Agreement,  all upon the terms and  conditions  and
subject to the limitations hereinafter set forth;

                  NOW,  THEREFORE,  in  consideration  of the  premises  and the mutual  covenants  and  agreements
hereinafter set forth, the Trustee the Company, the Servicer and the Custodian hereby agree as follows:

ARTICLE I.
                                                    DEFINITIONS

                  Capitalized  terms  used in this  Agreement  and not  defined  herein  shall  have  the  meanings
assigned in the Original Pooling and Servicing Agreement, unless otherwise required by the context herein.

ARTICLE II.
                                           CUSTODY OF MORTGAGE DOCUMENTS

Section 2.1.      Custodian to Act as Agent:  Acceptance of Mortgage  Files.  The Custodian,  as the duly appointed
agent  of  the  Trustee  for  these  purposes,  acknowledges  (subject  to any  exceptions  noted  in  the  Initial
Certification  referred  to in  Section  2.3(a)  receipt of the  Mortgage  Files  relating  to the  Mortgage  Loans
identified on the schedule  attached  hereto (the  "Mortgage  Files") and declares that it holds and will hold such
Mortgage  Files  as  agent  for the  Trustee,  in  trust,  for  the  use and  benefit  of all  present  and  future
Certificateholders.

Section 2.2.      Recordation  of  Assignments.  If any Mortgage File includes one or more  assignments of Mortgage
to the Trustee in a state which is  specifically  excluded from the Opinion of Counsel  delivered by the Company to
the  Trustee  (with a copy to the  Custodian)  pursuant  to the  provisions  of  Section  2.01 of the  Pooling  and
Servicing  Agreement,  each such  assignment  shall be delivered by the Custodian to the Company for the purpose of
recording it in the  appropriate  public office for real property  records,  and the Company,  at no expense to the
Custodian,  shall promptly  cause to be recorded in the  appropriate  public office for real property  records each
such  assignment of Mortgage and, upon receipt  thereof from such public office,  shall return each such assignment
of Mortgage to the Custodian.

Section 2.3.      Review of Mortgage Files.

(1)      On or prior to the Closing Date, in accordance  with Section 2.02 of the Pooling and Servicing  Agreement,
the  Custodian  shall  deliver to the Trustee an Initial  Certification  in the form annexed  hereto as Exhibit One
evidencing  receipt  (subject to any  exceptions  noted  therein) of a Mortgage File for each of the Mortgage Loans
listed on the Schedule attached hereto (the "Mortgage Loan Schedule").

(2)      Within 90 days of the Closing  Date,  the  Custodian  agrees,  for the benefit of  Certificateholders,  to
review,  in  accordance  with the  provisions  of Section 2.02 of the Pooling and  Servicing  Agreement,  each such
document,  and shall deliver to the Company and the Trustee an Interim  Certification in the form annexed hereto as
Exhibit Two to the effect that all such documents  have been executed and received and that such  documents  relate
to the Mortgage  Loans  identified on the Mortgage Loan Schedule,  except for any  exceptions  listed on Schedule A
attached to such Interim  Certification.  The Custodian shall be under no duty or obligation to inspect,  review or
examine  said  documents,  instruments,  certificates  or other  papers  to  determine  that the same are  genuine,
enforceable,  or appropriate for the represented  purpose or that they have actually been recorded or that they are
other than what they purport to be on their face.

(3)      Not later  than 180 days after the  Closing  Date,  the  Custodian  shall  review  the  Mortgage  Files as
provided  in Section  2.02 of the  Pooling  and  Servicing  Agreement  and deliver to the Company and the Trustee a
Final Certification in the form annexed hereto as Exhibit Three evidencing the completeness of the Mortgage Files.

(4)      In  reviewing  the  Mortgage  Files as provided  herein and in the Pooling and  Servicing  Agreement,  the
Custodian  shall make no  representation  as to and shall not be responsible to verify (i) the validity,  legality,
enforceability,  due authorization,  recordability,  sufficiency or genuineness of any of the documents included in
any Mortgage File or (ii) the  collectibility,  insurability,  effectiveness or suitability of any of the documents
in any Mortgage File.

         Upon receipt of written request from the Trustee,  the Custodian  shall as soon as practicable  supply the
Trustee with a list of all of the documents relating to the Mortgage Loans missing from  the Mortgage Files.

Section 2.4.      Notification of Breaches of  Representations  and Warranties.  Upon discovery by the Custodian of
a breach  of any  representation  or  warranty  made by the  Company  as set  forth in the  Pooling  and  Servicing
Agreement  with respect to a Mortgage Loan relating to a Mortgage  File,  the Custodian  shall give prompt  written
notice to the Company, the Servicer and the Trustee.

Section 2.5.      Custodian  to  Cooperate:  Release of Mortgage  Files.  Upon  receipt of written  notice from the
Trustee that the Mortgage  Loan Seller has  repurchased  a Mortgage  Loan pursuant to Article II of the Pooling and
Servicing  Agreement,  and that the purchase  price  therefore has been  deposited in the Custodial  Account or the
Distribution  Account,  then the  Custodian  agrees to  promptly  release to the  Mortgage  Loan Seller the related
Mortgage File.

                  Upon the  Custodian's  receipt of a request for release (a "Request for  Release")  substantially
in the form of Exhibit D to the Pooling and  Servicing  Agreement  signed by a  Servicing  Officer of the  Servicer
stating  that it has  received  payment in full of a Mortgage  Loan or that  payment in full will be  escrowed in a
manner  customary for such purposes,  the Custodian agrees promptly to release to the Servicer the related Mortgage
File.  The Company shall  deliver to the  Custodian and the Custodian  agrees to accept the Mortgage Note and other
documents constituting the Mortgage File with respect to any Substitute Mortgage Loan.

                  From time to time as is  appropriate  for the  servicing or  foreclosure  of any  Mortgage  Loan,
including,  for this purpose,  collection  under any Primary  Insurance  Policy,  the Servicer shall deliver to the
Custodian a Request for Release signed by a Servicing  Officer  requesting  that  possession of all of the Mortgage
File be released to the  Servicer and  certifying  as to the reason for such release and that such release will not
invalidate  any insurance  coverage  provided in respect of the Mortgage Loan under any of the Insurance  Policies.
Upon  receipt of the  foregoing,  the  Custodian  shall  deliver the  Mortgage  File to the related  Servicer.  The
Servicer  shall cause each Mortgage File or any document  therein so released to be returned to the Custodian  when
the need therefore by the related  Servicer no longer exists,  unless (i) the Mortgage Loan has been liquidated and
the  Liquidation  Proceeds  relating to the  Mortgage  Loan have been  deposited  in the  Custodial  Account or the
Distribution  Account or (ii) the Mortgage File or such document has been delivered to an attorney,  or to a public
trustee or other public  official as required by law, for purposes of initiating or pursuing  legal action or other
proceedings for the foreclosure of the Mortgaged  Property either  judicially or  non-judicially,  and the Servicer
has delivered to the Custodian a certificate  of a Servicing  Officer  certifying as to the name and address of the
Person to which such Mortgage File or such document was delivered and the purpose or purposes of such delivery.

                  At any time that the  Servicer  is required  to deliver to the  Custodian a Request for  Release,
the  Servicer  shall  deliver two copies of the Request for Release if  delivered  in hard copy or the Servicer may
furnish  such  Request  for  Release  electronically  to the  Custodian,  in  which  event  the  Servicing  Officer
transmitting  the same shall be deemed to have signed the Request for Release.  In connection  with any Request for
Release of a  Mortgage  File  because of a  repurchase  of a Mortgage  Loan,  such  Request  for  Release  shall be
accompanied  by an assignment of mortgage,  without  recourse,  representation  or warranty from the Trustee to the
Mortgage Loan Seller and the related Mortgage Note shall be endorsed without  recourse,  representation or warranty
by the Trustee  (unless such  Mortgage Note was a MERS Loan and not endorsed to the Trustee) and be returned to the
Mortgage  Loan  Seller.  In  connection  with any Request for Release of a Mortgage  File because of the payment in
full of a Mortgage Loan,  such Request for Release shall be accompanied by a certificate of  satisfaction  or other
similar instrument to be executed by or on behalf of the Trustee and returned to the related Servicer.

Section 2.6.      Assumption  Agreements.  In the event that any assumption  agreement,  substitution  of liability
agreement  or sale of  servicing  agreement  is entered  into with  respect to any  Mortgage  Loan  subject to this
Agreement in accordance  with the terms and provisions of the Pooling and Servicing  Agreement,  the Servicer shall
notify the  Custodian  that such  assumption  or  substitution  agreement  has been  completed by forwarding to the
Custodian the original of such assumption or substitution  agreement,  which shall be added to the related Mortgage
File and,  for all  purposes,  shall be  considered  a part of such  Mortgage  File to the same extent as all other
documents and instruments constituting parts thereof.

ARTICLE III.
                                             CONCERNING THE CUSTODIAN

Section 3.1.      Custodian as Bailee and Agent of the Trustee.  With respect to each Mortgage  Note,  Mortgage and
other  documents  constituting  each  Mortgage  File  which  are  delivered  to the  Custodian,  the  Custodian  is
exclusively  the bailee and agent of the Trustee and has no  instructions to hold any Mortgage Note or Mortgage for
the benefit of any person other than the Trustee and the  Certificateholders  and undertakes to perform such duties
and only such duties as are  specifically  set forth in this Agreement.  Except upon compliance with the provisions
of Section 2.5 of this Agreement,  no Mortgage Note,  Mortgage or Mortgage File shall be delivered by the Custodian
to the Company or the Servicer or otherwise released from the possession of the Custodian.

Section 3.2.      Reserved.

Section 3.3.      Custodian  May Own  Certificates.  The  Custodian  in its  individual  or any other  capacity may
become the owner or pledgee of Certificates with the same rights it would have if it were not Custodian.

Section 3.4.      Custodian's  Fees and Expenses.  The Trustee  covenants  and agrees to pay to the Custodian  from
time to time, and the Custodian shall be entitled to,  reasonable  compensation for all services  rendered by it in
the exercise and performance of any of the powers and duties  hereunder of the Custodian,  and the Trustee will pay
or  reimburse,  from  amounts  held by it in the  Distribution  Account,  the  Custodian  upon its  request for all
reasonable  expenses,  disbursements  and advances  incurred or made by the Custodian in accordance with any of the
provisions of this Agreement  (including  the reasonable  compensation  and the expenses and  disbursements  of its
counsel and of all persons not regularly in its employ),  except any such expense,  disbursement  or advance as may
arise from its  negligence  or bad faith or to the extent that such cost or expense is  indemnified  by the Company
or the Trust pursuant to the Pooling and Servicing Agreement.

Section 3.5.      Custodian  May  Resign;  Trustee  May  Remove  Custodian.  The  Custodian  may  resign  from  the
obligations  and duties hereby imposed upon it as such  obligations and duties relate to its acting as Custodian of
the  Mortgage  Loans.  Upon  receiving  such notice of  resignation,  the Trustee  shall either take custody of the
Mortgage Files itself and give prompt written  notice  thereof to the Company,  the Servicer and the Custodian,  or
promptly appoint a successor Custodian by written instrument,  in duplicate,  one copy of which instrument shall be
delivered to the resigning Custodian and one copy to the successor  Custodian.  If the Trustee shall not have taken
custody  of the  Mortgage  Files  and no  successor  Custodian  shall  have  been so  appointed  and have  accepted
appointment  within 30 days after the giving of such notice of  resignation,  the resigning  Custodian may petition
any court of competent jurisdiction for the appointment of a successor Custodian.

                  The  Trustee  may remove the  Custodian  at any time with the  consent of the  Servicer.  In such
event, the Trustee shall appoint,  or petition a court of competent  jurisdiction to appoint, a successor Custodian
hereunder.  Any successor  Custodian  shall be a depository  institution  subject to  supervision or examination by
federal or state authority,  shall be able to satisfy the other requirements  contained in Section 3.7 and shall be
unaffiliated with the Servicer or the Company.

                  Any  resignation or removal of the Custodian and  appointment of a successor  Custodian  pursuant
to any of the  provisions  of this  Section 3.5 shall  become  effective  upon  acceptance  of  appointment  by the
successor  Custodian.  The Trustee shall give prompt notice to the Company and the Servicer of the  appointment  of
any successor  Custodian.  No successor  Custodian  shall be appointed by the Trustee without the prior approval of
the Company and the Servicer.

Section 3.6.      Merger or  Consolidation  of  Custodian.  Any Person  into which the  Custodian  may be merged or
converted  or  with  which  it may be  consolidated,  or any  Person  resulting  from  any  merger,  conversion  or
consolidation  to which the Custodian shall be a party, or any Person  succeeding to the business of the Custodian,
shall be the  successor of the  Custodian  hereunder,  without the  execution or filing of any paper or any further
act on the part of any of the parties hereto, anything herein to the contrary  notwithstanding;  provided that such
successor is a depository  institution  subject to supervision or examination by federal or state  authority and is
able to satisfy the other  requirements  contained  in Section  3.7 and is  unaffiliated  with the  Servicer or the
Company.

Section 3.7.      Representations  of the  Custodian.  The  Custodian  hereby  represents  that it is a  depository
institution  subject to  supervision or examination  by a federal or state  authority,  has a combined  capital and
surplus of at least  $15,000,000  and is  qualified to do business in the  jurisdictions  in which it will hold any
Mortgage File.

                  Section 3.8.      Limitation  on  Liability.  Neither  the  Custodian  nor any of its  directors,
officers,  agents  or  employees,  shall  be  liable  for any  action  taken or  omitted  to be taken by it or them
hereunder or in  connection  herewith in good faith and  reasonably  believed  (which  belief may be based upon the
written  opinion  or advice of counsel  selected  by it in the  exercise  of  reasonable  care) by it or them to be
within  the  purview  of this  Agreement,  except  for its or their own  negligence,  lack of good faith or willful
misconduct.  The  Custodian  and any director,  officer,  employee or agent of the Custodian may rely in good faith
on any document of any kind prima facie  properly  executed and submitted by any person with authority with respect
to any related matters arising hereunder.  In no event shall the Custodian or its directors,  officers,  agents and
employees be held liable for any special,  indirect or  consequential  damages  resulting  from any action taken or
omitted to be taken by it or them  hereunder or in connection  herewith even if advised of the  possibility of such
damages.

                  Notwithstanding  anything  herein to the contrary,  the  Custodian  agrees to indemnify the Trust
Fund, the Trustee and each of their respective  employees,  representatives,  affiliates,  officers,  directors and
agents  for any and all  liabilities,  obligations,  losses,  damages,  payments,  costs  or  expenses  of any kind
whatsoever  that may be imposed on,  incurred  by or  asserted  against the Trustee or Trust Fund or any such other
respective Person,  due to any willful  misfeasance or negligent or bad faith performance or non-performance by the
Custodian of its duties and  responsibilities  under this Agreement;  provided,  however,  that the Custodian shall
not be liable to any of the  foregoing  Persons  for any amount and any  portion of any such  amount  directly  and
solely  resulting  from the willful  misfeasance,  bad faith or  negligence  of such  person,  and the  Custodian's
reliance on written  instructions  from the  Trustee or the  Servicer.  The  provisions  of this  Section 3.8 shall
survive the termination of this Custodial Agreement.

                  The  Custodian  and  its  directors,   officers,  employees  and  agents  shall  be  entitled  to
indemnification  and  defense  from the Trust Fund for any loss,  liability  or expense  incurred  (other than as a
result of any willful  misfeasance  or  negligent  or  bad-faith  performance  or  non-performance  on their part),
arising out of, or in connection  with,  the  acceptance or  administration  of the custodial  arrangement  created
hereunder,  including the costs and expenses of defending  themselves  against any claim or liability in connection
with the exercise or performance of any of their powers or duties hereunder.



                                                    ARTICLE IV.
                                           COMPLIANCE WITH REGULATION AB

                  Section 4.1.      Intent of the  Parties;  Reasonableness.  The parties  hereto  acknowledge  and
agree that the purpose of this  Article IV is to  facilitate  compliance  by the  Company and the Trustee  with the
provisions  of  Regulation  AB and related rules and  regulations  of the  Commission.  The Company and the Trustee
shall not exercise its right to request delivery of information or other  performance  under these provisions other
than in good faith,  or for purposes other than  compliance with the Securities Act, the Exchange Act and the rules
and  regulations  of the  Commission  under the  Securities  Act and the Exchange Act.  Each of the parties  hereto
acknowledges  that  interpretations  of the requirements of the requirements of Regulation AB may change over time,
whether due to interpretive  guidance provided by the Commission or its staff,  consensus among participants in the
mortgage-backed  securities markets,  advice of counsel,  or otherwise,  and agrees to comply with requests made by
the Company  and the  Trustee in good faith for  delivery of  information  under these  provisions  on the basis of
evolving  interpretations  of Regulation AB to the extent  reasonably  practicable.  The Custodian  shall cooperate
reasonably  with the  Company and the Trustee to deliver to the  Company  and  (including  any of their  respective
assignees  or  designees),  any and all  disclosure,  statements,  reports,  certifications,  records and any other
information  necessary in the reasonable,  good faith determination of the Company, the Servicer and the Trustee to
permit the Company, the Servicer and the Trustee to comply with the provisions of Regulation AB.

                  Section 4.2.      Additional Representations and Warranties of the Custodian.

                  (1)      The  Custodian  hereby  represents  and warrants that the  information  set forth in the
Prospectus  Supplement  under the caption "The Pooling and Servicing  Agreement -- The  Custodian"  (the  "Custodian
Disclosure")  does not contain any untrue  statement of a material  fact or omit to state a material  fact required
to be stated  therein or  necessary  in order to make the  statements  therein,  in the light of the  circumstances
under which they were made, not misleading.

                  (2)      The  Custodian  shall be deemed to represent to the Company as of the date hereof and on
each date on which  information  is provided to the Company under Section 4.3 that,  except as disclosed in writing
to the Company prior to such date:  (i) there are no aspects of its financial  condition that could have a material
adverse  effect  on the  performance  by it of  its  Custodian  obligations  under  this  Agreement  or  any  other
securitization  transaction  as to which it is the  custodian;  (ii) there are no  material  legal or  governmental
proceedings  pending (or known to be contemplated)  against it; and (iii) there are no affiliations,  relationships
or transactions  relating to the Custodian with respect to the Company or any sponsor,  issuing  entity,  servicer,
trustee,  originator,  significant obligor, enhancement or support provider or other material transaction party (as
such terms are used in  Regulation  AB) relating to the  securitization  transaction  contemplated  by the Original
Pooling and  Servicing  Agreement,  as identified by the Company to the Custodian in writing as of the Closing Date
(each, a "Transaction Party").

                  (3)      If so requested by the Company on any date  following  the Closing  Date,  the Custodian
shall,  within five Business Days  following such request,  confirm in writing the accuracy of the  representations
and  warranties  set forth in  paragraph  (1) of this  section or, if any such  representation  and warranty is not
accurate as of the date of such  confirmation,  provide reasonably  adequate  disclosure of the pertinent facts, in
writing,  to the  requesting  party.  Any such  request  from the  Company  shall not be given  more than once each
calendar  quarter,  unless  the  Company  shall  have  a  reasonable  basis  for a  determination  that  any of the
representations and warranties may not be accurate.

                  Section 4.3.      Additional  Information  to Be  Provided by the  Custodian.  For so long as the
Certificates  are  outstanding,  for the  purpose of  satisfying  the  Company 's  reporting  obligation  under the
Exchange Act with respect to any class of  Certificates,  the Custodian  shall (a) notify the Company in writing of
any material  litigation  or  governmental  proceedings  pending  against the  Custodian  that would be material to
Certificateholders,  and (b)  provide to the Company a written  description  of such  proceedings.  Any notices and
descriptions  required  under  this  Section  4.3 shall be given no later  than  five  Business  Days  prior to the
Determination  Date  following the month in which the  Custodian  has  knowledge of the  occurrence of the relevant
event.  As of the date the Company or the Servicer  files each Report on Form 10-D or Form 10-K with respect to the
Certificates,  the  Custodian  will be deemed to represent  that any  information  previously  provided  under this
Section  4.3, if any, is  materially  correct and does not have any material  omissions  unless the  Custodian  has
provided an update to such information.

                  Section 4.4.      Report on Assessment of Compliance  and  Attestation.  On or before March 15 of
each calendar year beginning in 2007, the Custodian shall:

                  (a)      deliver to the Company,  the  Servicer  and the Trustee a report (in form and  substance
reasonably  satisfactory  to the Company)  regarding the  Custodian's  assessment of compliance  with the Servicing
Criteria  during the  immediately  preceding  calendar  year,  as  required  under  Rules  13a-18 and 15d-18 of the
Exchange  Act and Item 1122 of  Regulation  AB. Such report  shall be  addressed to the Company and the Trustee and
signed by an authorized  officer of the Custodian,  and shall address each of the Servicing Criteria specified on a
certification substantially in the form of Exhibit Five hereto; and

                   (b)     deliver to the Company,  the  Servicer  and the Trustee a report of a registered  public
accounting  firm  reasonably  acceptable  to the  Company  and the  Trustee  that  attests  to, and reports on, the
assessment  of  compliance  made  by the  Custodian  and  delivered  pursuant  to  the  preceding  paragraph.  Such
attestation  shall be in accordance  with Rules  1-02(a)(3)  and 2-02(g) of Regulation S-X under the Securities Act
and the Exchange Act.

                  Section 4.5.      Indemnification; Remedies.

                  (1)      The  Custodian  shall  indemnify  the  Company,  each  affiliate  of  the  Company,  the
Servicer,  the Trustee and each broker dealer acting as underwriter,  placement  agent or initial  purchaser of the
Certificates  or each Person who controls any of such parties  (within the meaning of Section 15 of the  Securities
Act and Section 20 of the Exchange Act); and the respective present and former directors,  officers,  employees and
agents of each of the  foregoing,  and shall hold each of them  harmless  from and  against  any  losses,  damages,
penalties,  fines,  forfeitures,  legal fees and expenses and related costs,  judgments,  and any other costs, fees
and expenses that any of them may sustain arising out of or based upon:

                  (i)      (A) any untrue  statement  of a material  fact  contained  or alleged to be contained in
the Custodian Disclosure and any information,  report,  certification,  accountants'  attestation or other material
provided under this Article IV by or on behalf of the Custodian  (collectively,  the "Custodian  Information"),  or
(B) the omission or alleged  omission to state in the  Custodian  Information a material fact required to be stated
in the  Custodian  Information  or  necessary  in  order  to make  the  statements  therein,  in the  light  of the
circumstances under which they were made, not misleading; or

                  (ii)     any  failure  by the  Custodian  to  deliver  any  information,  report,  certification,
accountants' attestation or other material when and as required under this Article IV.

         (2)      In the case of any failure of performance described in clause (ii) of Section 4.5(1), the
Custodian shall promptly reimburse the Company for all costs reasonably incurred by the Company in order to
obtain the information, report, certification, accountants' letter or other material not delivered as required by
the Custodian.



                                                    ARTICLE V.
                                             MISCELLANEOUS PROVISIONS

                  Section 5.1       Notices. All notices,  requests,  consents and demands and other communications
required  under this  Agreement or pursuant to any other  instrument or document  delivered  hereunder  shall be in
writing and, unless  otherwise  specifically  provided,  may be delivered  personally,  by telegram or telex, or by
registered or certified  mail,  postage  prepaid,  return  receipt  requested,  at the  addresses  specified on the
signature page hereof (unless  changed by the particular  party whose address is stated herein by similar notice in
writing), in which case the notice will be deemed delivered when received.

                  Section 5.2       Amendments.  No  modification  or amendment of or supplement to this  Agreement
shall be valid or  effective  unless  the same is in  writing  and signed by all  parties  hereto,  and none of the
Company,  the Servicer or the Trustee shall enter into any amendment  hereof except as permitted by the Pooling and
Servicing  Agreement.  The Trustee  shall give prompt notice to the Custodian of any amendment or supplement to the
Pooling and Servicing Agreement and furnish the Custodian with written copies thereof.

                  Section 5.3       GOVERNING  LAW. THIS  AGREEMENT  SHALL BE DEEMED A CONTRACT MADE UNDER THE LAWS
OF THE STATE OF NEW YORK  WITHOUT  GIVING  EFFECT TO ITS  CONFLICT OF LAW  PRINCIPLES  AND SHALL BE  CONSTRUED  AND
ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

                  Section 5.4       Recordation  of  Agreement.  To the extent  permitted by  applicable  law, this
Agreement  is subject to  recordation  in all  appropriate  public  offices  for real  property  records in all the
counties or other  comparable  jurisdictions  in which any or all of the  properties  subject to the  Mortgages are
situated,  and in any other  appropriate  public recording office or elsewhere,  such recordation to be effected by
the Company and at the Trust"s  expense,  but only upon direction  accompanied by an Opinion of Counsel  reasonably
satisfactory  to the Company to the effect that the failure to effect such  recordation is likely to materially and
adversely affect the interests of the Certificateholders.

                  For the purpose of  facilitating  the  recordation of this  Agreement as herein  provided and for
other  purposes,  this  Agreement  may be  executed  simultaneously  in any number of  counterparts,  each of which
counterparts  shall be  deemed to be an  original,  and such  counterparts  shall  constitute  but one and the same
instrument.

                  Section 5.5       Severability  of Provisions.  If any one or more of the covenants,  agreements,
provisions  or terms of this  Agreement  shall be for any reason  whatsoever  held  invalid,  then such  covenants,
agreements,  provisions or terms shall be deemed severable from the remaining covenants, agreements,  provisions or
terms of this Agreement and shall in no way affect the validity or  enforceability  of the other provisions of this
Agreement or of the Certificates or the rights of the holders thereof.



--------------------------------------------------------------------------------


                  IN WITNESS WHEREOF, this Agreement is executed as of the date first above written.


Address:                                                    WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee

9062 Old Annapolis Road
Columbia, Maryland 21045                                    By: _________________________________________
                                                                  Name:
Attention: Bear Stearns Mortgage Funding                          Title:
Trust 2006-AR3
Telecopy: (410) 715-2380
Confirmation:
Address:                                                    STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

383 Madison Avenue                                          By: _________________________________________
New York, New York 10179                                          Name:
                                                                  Title:

Address:                                                    EMC MORTGAGE CORPORATION,
                                                            as Servicer
2780 Lake Vista Drive
Lewisville, Texas 75067                                     By: _________________________________________
Telecopier: (214) 626-3800                                        Name:
                                                                  Title:

Address:                                                    WELLS FARGO BANK, NATIONAL ASSOCIATION, as Custodian

1015 10th Avenue                                            By: _________________________________________
Minneapolis, Minnesota 55414                                      Name:
Attention: Bear Stearns Mortgage Funding Trust 2006-AR3           Title:
Telecopier: (612) 667-1068




--------------------------------------------------------------------------------


STATE OF MARYLAND         )
                          )ss.:
COUNTY OF                 )

                  On the  31st  day of  October,  before  me, a notary  public  in and for said  State,  personally
appeared  _______________,  known to me to be a  _________________of  Wells Fargo  Bank,  National  Association,  a
national  banking  association  that  executed  the  within  instrument,  and also known to me to be the person who
executed  it on behalf of said  association  and  acknowledged  to me that such  association  executed  the  within
instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day and year
in this certificate first above written.

                                                                      ____________________________________
                                                                                  Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------


STATE OF MINNESOTA        )
                          ) ss.:
COUNTY OF HENNEPIN        )

                  On the  31st  day of  October,  before  me, a notary  public  in and for said  State,  personally
appeared  _________,  known to me to be a ________ of Wells Fargo Bank,  National  Association,  a national banking
association  that executed the within  instrument,  and also known to me to be the person who executed it on behalf
of said national banking  association,  and acknowledged to me that such national banking association  executed the
within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day and year
in this certificate first above written.

                                                                      ____________________________________
                                                                                  Notary Public



[Notorial Seal]



--------------------------------------------------------------------------------


STATE OF NEW YORK         )
                          )ss.:
COUNTY OF NEW YORK        )





                  On the  31st  day of  October,  before  me, a notary  public  in and for said  State,  personally
appeared Baron Silverstein,  known to me to be a Senior Managing Director of Structured Asset Mortgage  Investments
II Inc.,  one of the  companies  that  executed  the within  instrument,  and also known to me to be the person who
executed  it on  behalf  of said  company,  and  acknowledged  to me that  such  corporation  executed  the  within
instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day and year
in this certificate first above written.

                                                                      ____________________________________
                                                                                  Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------


STATE OF TEXAS            )
                          )ss.:
COUNTY OF DALLAS          )


                  On the 31st day of October,  2006,  before me, a notary public in and for said State,  personally
appeared  __________________,  known  to me  to be  a/an  _____________________  of  EMC  Mortgage  Corporation,  a
corporation  that executed the within  instrument,  and also known to me to be the person who executed it on behalf
of said corporation, and acknowledged to me that such national banking association executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day and year
in this certificate first above written.

                                                                      ____________________________________
                                                                                  Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------


                                                    EXHIBIT ONE

                                      FORM OF CUSTODIAN INITIAL CERTIFICATION


                                                                       __, 20__



----------------------------------------------------------- --------------------------------------------------------
Wells Fargo Bank, National Association                      Structured Asset Mortgage Investments II Inc.
9062 Old Annapolis Road                                     383 Madison Avenue
Columbia, Maryland 21045                                    New York, New York 10179
----------------------------------------------------------- --------------------------------------------------------
Attention: Structured Asset Mortgage Investments II Inc.
Bear Stearns Mortgage Funding Trust 2006-AR3, Mortgage Pass-Through Certificates, Series 2006-AR3

                  Re:      Custodial Agreement, dated as of October 31, 2006, by and among Wells
                           Fargo  Bank,   National   Association,   Structured  Asset  Mortgage
                           Investments  II Inc.  and EMC Mortgage  Corporation  relating to Bear
                           Stearns  Mortgage  Funding  Trust  2006-AR3,  Mortgage  Pass-Through
                           Certificates, Series 2006-AR3

Ladies and Gentlemen:

                  In  accordance  with  Section  2.3 of the  above-captioned  Custodial  Agreement,  and subject to
Section 2.02 of the Pooling and Servicing Agreement,  the undersigned,  as Custodian,  hereby certifies that it has
received a Mortgage File (which  contains an original  Mortgage Note or lost note affidavit) to the extent required
in Section 2.01 of the Pooling and  Servicing  Agreement  with respect to each Mortgage Loan listed in the Mortgage
Loan Schedule, with any exceptions listed on Schedule A attached hereto.

                  Capitalized  words and phrases used herein shall have the  respective  meanings  assigned to them
in the above-captioned Custodial Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                              By:       _______________________________
                                                                        Name:
                                                                        Title:



--------------------------------------------------------------------------------


                                                    EXHIBIT TWO

                                      FORM OF CUSTODIAN INTERIM CERTIFICATION

                                                                       _________, 20__



----------------------------------------------------------- --------------------------------------------------------
Wells Fargo Bank, National Association                      Structured Asset Mortgage Investments II Inc.
9062 Old Annapolis Road                                     383 Madison Avenue
Columbia, Maryland 21045                                    New York, New York 10179
----------------------------------------------------------- --------------------------------------------------------
Attention: Structured Asset Mortgage Investments II Inc.
Bear Stearns Mortgage Funding Trust 2006-AR3, Mortgage Pass-Through Certificates, Series 2006-AR3

                  Re:      Custodial Agreement, dated as of October 31, 2006, by and among Wells
                           Fargo  Bank,   National   Association,   Structured  Asset  Mortgage
                           Investments  II Inc and EMC  Mortgage  Corporation  relating  to Bear
                           Stearns  Mortgage  Funding  Trust  2006-AR3,  Mortgage  Pass-Through
                           Certificates, Series 2006-AR3

Ladies and Gentlemen:

                  In accordance with Section 2.3 of the above-captioned  Custodial Agreement,  the undersigned,  as
Custodian,  hereby  certifies that it has received a Mortgage File to the extent required  pursuant to Section 2.01
of the Pooling and Servicing  Agreement  with respect to each  Mortgage Loan listed in the Mortgage Loan  Schedule,
and it has  reviewed the  Mortgage  File and the Mortgage  Loan  Schedule  and has  determined  that:  all required
documents have been executed and received and that such documents  related to the Mortgage Loans  identified on the
Mortgage Loan Schedule, with any exceptions listed on Schedule A attached hereto.

                  Capitalized  words and phrases used herein shall have the  respective  meanings  assigned to them
in the above-captioned Custodial Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                              By:       _______________________________
                                                                        Name:
                                                                        Title:



--------------------------------------------------------------------------------


                                                   EXHIBIT THREE

                                       FORM OF CUSTODIAN FINAL CERTIFICATION



                                                                       __________, 20__



----------------------------------------------------------- --------------------------------------------------------
Wells Fargo Bank, National Association                      Structured Asset Mortgage Investments II Inc.
9062 Old Annapolis Road                                     383 Madison Avenue
Columbia, Maryland 21045                                    New York, New York 10179
----------------------------------------------------------- --------------------------------------------------------
Attention: Structured Asset Mortgage Investments II Inc.
Bear Stearns Mortgage Funding Trust 2006-AR3, Mortgage Pass-Through Certificates, Series 2006-AR3
                  Re:      Custodial Agreement,  dated as of October 31, 2006, by and among Wells
                           Fargo  Bank,   National   Association,   Structured   Asset   Mortgage
                           Investments  II Inc.  and EMC Mortgage  Corporation  relating to Bear
                           Stearns  Mortgage  Funding  Trust  2006-AR3,  Mortgage  Pass-Through
                           Certificates, Series 2006-AR3

Ladies and Gentlemen:

                  In  accordance  with  Section  2.3 of the  above-captioned  Custodial  Agreement  and  subject to
Section 2.02(b) of the Pooling and Servicing  Agreement,  the  undersigned,  as Custodian,  hereby  certifies that,
subject to any  exceptions  listed on Schedule A attached  hereto,  it has received a Mortgage File with respect to
each Mortgage Loan listed in the Mortgage Loan Schedule containing with respect to each such Mortgage Loan:

                  (i)   The original  Mortgage Note,  endorsed  without recourse (A) to the order of the Trustee or
         (B) in the case of a Mortgage  Loan in the MERS  System,  in blank,  and in each case  showing an unbroken
         chain of  endorsements  from the  originator  thereof to the Person  endorsing it to the Trustee or a lost
         note affidavit together with a copy of the related Mortgage Note;

                  (ii)  the original  Mortgage and, if the related Mortgage Loan is a MOM Loan, noting the presence
         of the MIN and language  indicating that such Mortgage Loan is a MOM Loan,  which shall have been recorded
         (or if the original is not available, a copy), with evidence of such recording indicated thereon;

                  (iii) unless the Mortgage Loan is a MOM Loan, a certified  copy of the  assignment  (which may be
         in the form of a blanket  assignment if permitted in the  jurisdiction in which the Mortgaged  Property is
         located) to "Wells  Fargo Bank,  National  Association,  as  Trustee",  with  evidence of  recording  with
         respect to each Mortgage Loan in the name of the Trustee thereon;

                  (iv)  all  intervening  assignments  of the Security  Instrument,  if applicable  and only to the
         extent available to the Company with evidence of recording thereon;

                  (v)   the  original  or a copy  of  the  policy  or  certificate  of  primary  mortgage  guaranty
         insurance, to the extent available, if any,

                  (vi)  the original  policy of title  insurance or mortgagee"s  certificate of title  insurance or
         commitment or binder for title insurance, and

                  (vii) originals of all modification agreements, if applicable and available.

                  Capitalized  words and phrases used herein shall have the  respective  meanings  assigned to them
in the above-captioned Custodial Agreement or in the Pooling and Servicing Agreement, as applicable.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                              By:       _______________________________
                                                                        Name:
                                                                        Title:



--------------------------------------------------------------------------------


                                                   EXHIBIT FOUR

                          SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

         The assessment of compliance to be delivered by the Custodian shall address,  at a minimum,  the criteria
identified as below as "Applicable Servicing Criteria";

-------------------------------------------------------------------------------------- ----------------------
                                                                                            Applicable
                                 Servicing Criteria                                     Servicing Criteria
-------------------------------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
      Reference                                   Criteria
----------------------- -------------------------------------------------------------- ----------------------
                                      General Servicing Considerations
----------------------- -------------------------------------------------------------- ----------------------
                        Policies and procedures are instituted to monitor any
                        performance or other triggers and events of default in
1122(d)(1)(i)           accordance with the transaction agreements
----------------------- -------------------------------------------------------------- ----------------------
                        If any material servicing activities are outsourced to third
                        parties, policies and procedures are instituted to monitor
1122(d)(1)(ii)          the third party's performance and compliance with such
                        servicing activities
----------------------- -------------------------------------------------------------- ----------------------
                        Any requirements in the transaction agreements to maintain a
1122(d)(1)(iii)         back-up servicer for the pool assets are maintained.
----------------------- -------------------------------------------------------------- ----------------------
                        A fidelity bond and errors and omissions policy is in effect
                        on the party participating in the servicing function
                        throughout the reporting period in the amount of coverage
1122(d)(1)(iv)          required by and otherwise in accordance with the terms of
                        the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------

                                     Cash Collection and Administration
----------------------- -------------------------------------------------------------- ----------------------
                        Payments on pool assets are deposited into the appropriate
                        custodial bank accounts and related bank clearing accounts
                        no more than two business days following receipt and
1122(d)(2)(i)           identification, or such other number of days specified in
                        the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Disbursements made via wire transfer on behalf of an obligor
1122(d)(2)(ii)          or to an investor are made only by authorized personnel.
----------------------- -------------------------------------------------------------- ----------------------
                        Advances of funds or guarantees regarding collections, cash
                        flows or distributions, and any interest or other fees
                        charged for such advances are made, reviewed and approved as
1122(d)(2)(iii)         specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        The related accounts for the transaction, such as cash
                        reserve accounts or accounts established as a form of
                        overcollateralization, are separately maintained (e.g., with
1122(d)(2)(iv)          respect to commingling of cash) as set forth in the
                        transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Each custodial account is maintained at a federally insured
                        depository institution as set forth in the transaction
                        agreements.  For purposes of this criterion, "federally
                        insured depository institutions" with respect to a foreign
                        financial institution means a foreign financial institution
1122(d)(2)(v)           that meets the requirements of Rule 13k-1(b)(1) of the
                        Securities Exchange Act.
----------------------- -------------------------------------------------------------- ----------------------
1122(d)(2)(vi)          Unissued checks are safeguarded so as to prevent
                        unauthorized access.
----------------------- -------------------------------------------------------------- ----------------------
                        Reconciliations are prepared on a monthly basis for all
                        asset-backed securities related bank accounts, including
                        custodial accounts and related bank clearing accounts. These
                        reconciliations are (A) mathematically accurate; (B)
                        prepared within 45 calendar days after the bank statement
                        cutoff date, or such other number of days specified in the
                        transaction agreements; (C) reviewed and approved by someone
1122(d)(2)(vii)         other than ther person who prepared the reconciliations; and
                        (D) contain explanations for reconciling items.
----------------------- -------------------------------------------------------------- ----------------------

                                     Investor Remittances and Reporting
----------------------- -------------------------------------------------------------- ----------------------
                        Reports to investors, including those to be filed with the
                        Commission, are maintained in accordance with the
                        transaction agreements and applicable Commission
                        requirements. Specifically, such reports (A) are prepared in
                        accordance with timeframes and other terms set forth in the
                        transaction agreements, (B) provide information calculated
                        in accordance with the terms specified in the transaction
                        agreements; (C) are filed with the Commission as required by
                        its rules and regulations; and (D) agree with investors; or
1122(d)(3)(i)           the trustee's records as to the total unpaid principal
                        balance and number of pool assets serviced by the servicer.
----------------------- -------------------------------------------------------------- ----------------------
                        Amounts due to investors are allocated and remitted in
                        accordance with timeframes, distribution priority and other
1122(d)(3)(ii)          terms set forth in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Disbursements made to an investor are posted within two
                        business days to the servicer's investor records, or such
1122(d)(3)(iii)         other number of days specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Amounts remitted to investors per the investor reports agree
                        with cancelled checks, or other form of payment, or
1122(d)(3)(iv)          custodial bank statements.
----------------------- -------------------------------------------------------------- ----------------------

                                          Pool Asset Administration
----------------------- -------------------------------------------------------------- ----------------------
                        Collateral or security on pool assets is maintained as                   v
1122(d)(4)(i)           required by the transaction agreements or related asset pool
                        documents.
----------------------- -------------------------------------------------------------- ----------------------
                        Pool assets and related documents are safeguarded as                     v
1122(d)(4)(ii)          required by the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Any additions, removals or substitutions to the asset pool
                        are made, reviewed and approved in accordance with any
1122(d)(4)(iii)         conditions or requirements in the transaction agreements
----------------------- -------------------------------------------------------------- ----------------------
                        Payments on pool assets, including any payoffs, made in
                        accordance with the related pool asset documents are posted
                        to the servicer's obligor records maintained no more than
                        two business days after receipt, or such other number of
                        days specified in the transaction agreements, and allocated
1122(d)(4)(iv)          to principal, interest or other items (e.g., escrow) in
                        accordance with the related pool asset documents.
----------------------- -------------------------------------------------------------- ----------------------
                        The servicer's records regarding the pool assets agree with
1122(d)(4)(v)           the servicer's records with respect to an obligor's unpaid
                        principal balance.
----------------------- -------------------------------------------------------------- ----------------------
                        Changes with respect to the terms or status of an obligor's
                        pool asset (e.g., loan modifications or re-agings) are made,
                        reviewed and approved by authorized personnel in accordance
1122(d)(4)(vi)          with the transaction agreements and related pool asset
                        documents.
----------------------- -------------------------------------------------------------- ----------------------
                        Loss mitigation of recovery actions (e.g., forbearance
                        plans, modifications and deed in lieu of foreclosure,
                        foreclosures and repossessions, as applicable) are
                        initiated, conducted and concluded in accordance with the
1122(d)(4)(vii)         timeframes or other requirements established by the
                        transaction documents.
----------------------- -------------------------------------------------------------- ----------------------
                        Records documenting collection efforts are maintained during
                        the period a pool asset is delinquent in accordance with the
                        transaction agreements., Such records are maintained in at
                        least a monthly basis, or such other period specified in the
                        transaction agreements, and describe the entity's activities
                        in monitoring delinquent pool assets including, for example,
                        phone calls, letters and payment rescheduling plans in cases
1122(d)(4)(viii)        where delinquency is deemed temporary (e.g., illness or
                        unemployment).
----------------------- -------------------------------------------------------------- ----------------------
                        Adjustments to interest rates or rates of return for pool
1122(d)(4)(ix)          assets with  variable rates are computed based on the
                        related pool asset documents.
----------------------- -------------------------------------------------------------- ----------------------
                        Regarding any funds held in trust for an obligor (such as
                        escrow accounts); (A) such funds are analyzed, in accordance
                        with the obligor's pool asset documents, on at least an
                        annual basis, or such other period specified in the
                        transaction agreements; (B) interest on such funds is paid,
                        or credited, to obligors in accordance with applicable pool
                        asset documents and state laws; and (C) such funds are
1122(d)(4)(x)           returned to the obligor within 30 calendar days of full
                        repayment of the related pool asset, or such other number of
                        days specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Payments made on behalf of an obligor (such as tax ore
                        insurance payments) are made on or before the related
                        penalty or expiration dates, as indicated on the appropriate
                        bills or notices for such payments, provided that such
                        support has been received by the service at least 30
1122(d)(4)(xi)          calendar days prior to these dates, or such other number of
                        days specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Any late payment penalties in connection with any payment to
                        be made on behalf of an obligor are paid from the servicer's
                        funds and not charged to the obligor, unless the late
1122(d)(4)(xii)         payment was due to the obligor's error or omission.
----------------------- -------------------------------------------------------------- ----------------------
1122(d)(4)(xiii)        Disbursements made on behalf of an obligor are posted within
                        two business days to the obligor's records maintained by the
                        servicer, or such other number of days specified in the
                        transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
1122(d)(4)(xiv)         Delinquencies, charge-offs and uncollectible funds are
                        recognized and recorded in accordance with the transaction
                        agreements.
----------------------- -------------------------------------------------------------- ----------------------
1122(d)(4)(xv)          Any external enhancement or other support, identified in
                        item 1114(a)(1) through (3) or item 1115 of Regulation AB,
                        is maintained as set forth in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------



--------------------------------------------------------------------------------





                                                                                                          EXHIBIT H


                                     FORM OF MORTGAGE LOAN PURCHASE AGREEMENT



                                                      between



                                             EMC MORTGAGE CORPORATION

                                              as Mortgage Loan Seller



                                                        and

                                   STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                                                   as Purchaser



                                                    Dated as of

                                                 October 31, 2006

                                   Bear Stearns Mortgage Funding Trust 2006-AR3,
                                Mortgage Pass-Through Certificates, Series 2006-AR3





--------------------------------------------------------------------------------



                                                  TABLE OF CONTENTS
                                                                                                               Page
SECTION 1.    Definitions.........................................................................................1
SECTION 2.    Purchase and Sale of the Mortgage Loans and Related Rights..........................................3
SECTION 3.    Mortgage Loan Schedules.............................................................................3
SECTION 4.    Mortgage Loan Transfer..............................................................................4
SECTION 5.    Examination of Mortgage Files.......................................................................5
SECTION 6.    Recordation of Assignments of Mortgage..............................................................6
SECTION 7.    Representations and Warranties of Mortgage Loan Seller Concerning the
                         Mortgage Loans...........................................................................8
SECTION 8.    Representations and Warranties Concerning the Mortgage Loan Seller.................................12
SECTION 9.    Representations and Warranties Concerning the Purchaser............................................14
SECTION 10.  Conditions to Closing...............................................................................15
SECTION 11.  Fees and Expenses...................................................................................17
SECTION 12.  Accountants' Letters................................................................................17
SECTION 13.  Indemnification.....................................................................................18
SECTION 14.  Notices.............................................................................................19
SECTION 15.  Transfer of Mortgage Loans..........................................................................20
SECTION 16.  Termination.........................................................................................20
SECTION 17.  Representations, Warranties and Agreements to Survive Delivery......................................20
SECTION 18.  Severability........................................................................................20
SECTION 19.  Counterparts........................................................................................20
SECTION 20.  Amendment...........................................................................................21
SECTION 21.  Governing Law.......................................................................................21
SECTION 22.  Further Assurances..................................................................................21
SECTION 23.  Successors and Assigns..............................................................................21
SECTION 24.  The Mortgage Loan Seller and the Purchaser..........................................................21
SECTION 25.  Entire Agreement....................................................................................21
SECTION 26.  No Partnership......................................................................................21
   EXHIBIT 1          CONTENTS OF MORTGAGE FILE.................................................................E-1
   EXHIBIT 2          MORTGAGE LOAN SCHEDULE INFORMATION......................................................E-2-1
   EXHIBIT 3          MORTGAGE LOAN SELLER'S INFORMATION........................................................E-3
   EXHIBIT 4          PURCHASER'S INFORMATION...................................................................E-4
   EXHIBIT 5          SCHEDULE OF LOST NOTES....................................................................E-5
   EXHIBIT 6          Standard & Poor's LEVELS® Glossary, Version 5.7 Revised,
                        Appendix E............................................................................E-6-1
   SCHEDULE A         REQUIRED RATINGS FOR EACH CLASS OF CERTIFICATES...........................................A-1
   SCHEDULE B         MORTGAGE LOAN SCHEDULE....................................................................B-1






--------------------------------------------------------------------------------




                                          MORTGAGE LOAN PURCHASE AGREEMENT

                  MORTGAGE LOAN PURCHASE  AGREEMENT,  dated as of October 31, 2006, as amended and  supplemented by
any and all  amendments  hereto  (collectively,  the  "Agreement"),  by and between  EMC  MORTGAGE  CORPORATION,  a
Delaware  corporation (the "Mortgage Loan Seller"),  and STRUCTURED  ASSET MORTGAGE  INVESTMENT II INC., a Delaware
corporation (the "Purchaser").

                  Upon the terms and subject to the conditions of this  Agreement,  the Mortgage Loan Seller agrees
to sell, and the Purchaser  agrees to purchase,  certain  conventional,  adjustable rate, first lien mortgage loans
secured primarily by one- to four-family residential properties  (collectively,  the "Mortgage Loans") as described
herein.  The Purchaser  intends to deposit the Mortgage  Loans into a trust fund (the "Trust Fund") and create Bear
Stearns   Mortgage   Funding  Trust   2006-AR3,   Mortgage   Pass-Through   Certificates,   Series   2006-AR3  (the
"Certificates"),  under a pooling and  servicing  agreement,  to be dated as of October 1, 2006 (the  "Pooling and
Servicing Agreement"),  among the Purchaser, as depositor, Wells Fargo Bank, National Association,  as trustee (the
"Trustee") and EMC Mortgage Corporation, as servicer (in such capacity, the "Servicer"), sponsor and seller.

                  The  Purchaser  has filed with the  Securities  and  Exchange  Commission  (the  "Commission")  a
registration  statement on Form S-3 (Number 333-132232) relating to its Mortgage Pass-Through  Certificates and the
offering  of  certain  series  thereof  (including  certain  classes  of the  Certificates)  from  time  to time in
accordance  with Rule 415 under the  Securities  Act of 1933,  as  amended,  and the rules and  regulations  of the
Commission  promulgated  thereunder (the "Securities Act"). Such registration  statement,  when it became effective
under  the  Securities  Act,  and the  prospectus  relating  to the  public  offering  of  certain  classes  of the
Certificates  by the  Purchaser  (the  "Public  Offering"),  as from time to time each is amended  or  supplemented
pursuant to the  Securities  Act or  otherwise,  are  referred to herein as the  "Registration  Statement"  and the
"Prospectus,"  respectively.  The "Prospectus  Supplement"  shall mean that  supplement,  dated October 30, 2006 to
the  Prospectus,  dated  October 23, 2006,  relating to certain  classes of the  Certificates.  With respect to the
Public  Offering of certain  classes of the  Certificates,  the  Purchaser  and Bear,  Stearns & Co.  Inc.  ("Bear
Stearns") have entered into a terms agreement  dated as of October 30, 2006 to an underwriting  agreement dated May
12, 2006, between the Purchaser and Bear Stearns (collectively, the "Underwriting Agreement").

                  Now,  therefore,  in  consideration  of the premises and the mutual  agreements set forth herein,
the parties hereto agree as follows:

SECTION 1.        Definitions.  Certain  terms are defined  herein.  Capitalized  terms used herein but not defined
herein shall have the meanings  specified in the Pooling and Servicing  Agreement.  The  following  other terms are
defined as follows:

                  Acquisition Price: Cash in an amount agreed upon by the Mortgage Loan Seller and the Purchaser.

                  Bear Stearns: Bear, Stearns & Co. Inc.

                  Closing Date: October  31, 2006.

                  Cut-off Date: October  1, 2006.

                  Cut-off Date Balance:  Approximately $811,440,974.74.

                  Deleted  Mortgage  Loan:  A Mortgage  Loan  replaced or to be replaced by a  Substitute  Mortgage
Loan.

                  Due Date:  With  respect to each  Mortgage  Loan,  the date in each month on which its  Scheduled
Payment is due, if such due date is the first day of a month,  and  otherwise  is deemed to be the first day of the
following month or such other date specified in the related Servicing Agreement.

                  Moody's: Moody's Investors Service, Inc., or its successors in interest.

                  Mortgage:  The  mortgage or deed of trust  creating a first lien on an interest in real  property
securing a Mortgage Note.

                  Mortgage File:  The items  referred to in Exhibit 1 pertaining to a particular  Mortgage Loan and
any  additional  documents  required to be added to such  documents  pursuant to this  Agreement or the Pooling and
Servicing Agreement.

                  Mortgage Interest Rate: The annual rate of interest borne by a Mortgage Note as stated therein.

                  Mortgagor: The obligor(s) on a Mortgage Note.

                  Opinion of Counsel:  A written  opinion of  counsel,  who may be counsel  for the  Mortgage  Loan
Seller or the Purchaser, reasonably acceptable to the Trustee.

                  Person:  Any legal person,  including any individual,  corporation,  partnership,  joint venture,
association,  joint stock  company,  trust,  unincorporated  organization  or government or any agency or political
subdivision thereof.

                  Purchase  Price:  With  respect to any  Mortgage  Loan (or any  property  acquired  with  respect
thereto)  required to be  purchased  by the Mortgage  Loan Seller  pursuant to this  Agreement or Article II of the
Pooling and Servicing  Agreement,  an amount equal to the sum of (i)(a) 100% of the Outstanding  Principal  Balance
of such  Mortgage  Loan as of the date of  repurchase  (or if the related  Mortgaged  Property  was  acquired  with
respect thereto,  100% of the Outstanding  Principal Balance at the date of the acquisition),  plus (b) accrued but
unpaid interest on the Outstanding  Principal Balance at the related Mortgage Interest Rate,  through and including
the last day of the month of  repurchase,  and reduced by (c) any portion of the  Servicing  Compensation,  Monthly
Advances  and  advances  payable to the  purchaser  of the  Mortgage  Loan and (ii) any costs and  damages (if any)
incurred by the Trust in  connection  with any violation of such  Mortgage  Loan of any  anti-predatory  or abusive
lending laws.

                  Rating Agencies: Standard & Poor's and Moody's, each a "Rating Agency."

                  Securities Act: The Securities Act of 1933, as amended.

                  Security  Instrument:  A written  instrument  creating a valid first lien on a Mortgaged Property
securing a Mortgage  Note,  which may be any  applicable  form of mortgage,  deed of trust,  deed to secure debt or
security deed, including any riders or addenda thereto.

                  Servicer: EMC Mortgage Corporation.

                  Standard & Poor's:  Standard & Poor's Ratings Services, a division of The McGraw-Hill  Companies,
Inc. or its successors in interest.

                  Substitute  Mortgage  Loan: A mortgage loan  substituted  for a Deleted  Mortgage Loan which must
meet on the date of such  substitution the requirements  stated herein and in the Pooling and Servicing  Agreement;
upon such substitution, such mortgage loan shall be a "Mortgage Loan" hereunder.

                  Value:  The value of the Mortgaged  Property at the time of origination  of the related  Mortgage
Loan,  such value  being the lesser of (i) the value of such  property  set forth in an  appraisal  accepted by the
applicable originator of the Mortgage Loan or (ii) the sales price of such property at the time of origination.

SECTION 2.        Purchase and Sale of the Mortgage Loans and Related Rights.

(i)      Upon  satisfaction  of the conditions  set forth in Section 10 hereof,  the Mortgage Loan Seller agrees to
sell, and the Purchaser  agrees to purchase  Mortgage Loans having an aggregate  outstanding  principal  balance as
of the Cut-off Date equal to the Cut-off Date Balance.

(ii)     The closing  for the  purchase  and sale of the  Mortgage  Loans and the  closing for the  issuance of the
Certificates  will take place on the Closing Date at the office of the  Purchaser's  counsel in New York,  New York
or such other place as the parties shall agree.

(iii)    Upon the  satisfaction  of the  conditions  set forth in Section  10  hereof,  on the  Closing  Date,  the
Purchaser  shall pay to the  Mortgage  Loan Seller the  Acquisition  Price for the  Mortgage  Loans in  immediately
available funds by wire transfer to such account or accounts as shall be designated by the Mortgage Loan Seller.

(iv)     In addition to the  foregoing,  on the Closing Date the Mortgage Loan Seller  assigns to the Purchaser all
of its right, title and interest in the Servicing  Agreements (other than its right to enforce the  representations
and warranties set forth therein).

SECTION 3.        Mortgage  Loan  Schedules.  The Mortgage Loan Seller agrees to provide to the Purchaser as of the
date hereof a preliminary  listing of the Mortgage Loans (the "Preliminary  Mortgage Loan Schedule")  setting forth
the  information  listed on Exhibit 2 to this  Agreement  with respect to each of the Mortgage  Loans being sold by
the Mortgage  Loan Seller.  If there are changes to the  Preliminary  Mortgage  Loan  Schedule,  the Mortgage  Loan
Seller  shall  provide to the  Purchaser  as of the  Closing  Date a final  schedule  (the  "Final  Mortgage  Loan
Schedule")  setting  forth the  information  listed on  Exhibit 2 to this  Agreement  with  respect  to each of the
Mortgage Loans being sold by the Mortgage Loan Seller to the  Purchaser.  The Final Mortgage Loan Schedule shall be
delivered  to the  Purchaser  on the Closing  Date,  shall be  attached to an  amendment  to this  Agreement  to be
executed on the Closing Date by the parties  hereto and shall be in form and  substance  mutually  agreed to by the
Mortgage Loan Seller and the  Purchaser  (the  "Amendment").  If there are no changes to the  Preliminary  Mortgage
Loan Schedule,  the  Preliminary  Mortgage Loan Schedule shall be the Final Mortgage Loan Schedule for all purposes
hereof.

SECTION 4.        Mortgage Loan Transfer.

(i)      The Purchaser  will be entitled to all scheduled  payments of principal and interest on the Mortgage Loans
due after the Cut-off Date (regardless of when actually  collected) and all payments thereon,  other than scheduled
principal  and  interest,  received  after the  Cut-off  Date.  The  Mortgage  Loan  Seller will be entitled to all
scheduled  payments of principal  and interest on the Mortgage  Loans due on or before the Cut-off Date  (including
payments collected after the Cut-off Date) and all payments thereon,  other than scheduled  principal and interest,
received on or before the Cut-off Date. Such principal  amounts and any interest thereon  belonging to the Mortgage
Loan  Seller as  described  above  will not be  included  in the  aggregate  outstanding  principal  balance of the
Mortgage Loans as of the Cut-off Date as set forth on the Final Mortgage Loan Schedule.

(ii)     Pursuant to various  conveyance  documents  to be executed on the Closing Date and pursuant to the Pooling
and  Servicing  Agreement,  the Purchaser  will assign on the Closing Date all of its right,  title and interest in
and to the  Mortgage  Loans to the  Trustee  for the  benefit of the  Certificateholders.  In  connection  with the
transfer and assignment of the Mortgage  Loans,  the Mortgage Loan Seller has delivered or will deliver or cause to
be  delivered  to the  Trustee by the  Closing  Date or such later  date as is agreed to by the  Purchaser  and the
Mortgage  Loan Seller  (each of the Closing Date and such later date is referred to as a "Mortgage  File  Delivery
Date"),  the items of each Mortgage  File,  provided,  however,  that in lieu of the  foregoing,  the Mortgage Loan
Seller may deliver the following  documents,  under the  circumstances set forth below: (x) in lieu of the original
Security Instrument,  assignments to the Trustee or intervening assignments thereof which have been delivered,  are
being delivered or will, upon receipt of recording  information  relating to the Security Instrument required to be
included  thereon,  be delivered to recording offices for recording and have not been returned to the Mortgage Loan
Seller in time to permit  their  delivery as  specified  above,  the  Mortgage  Loan Seller may deliver a true copy
thereof with a  certification  by the Mortgage  Loan Seller,  on the face of such copy,  substantially  as follows:
"Certified to be a true and correct copy of the original,  which has been  transmitted  for  recording" (y) in lieu
of the Security  Instrument,  assignments  to the Trustee or  intervening  assignments  thereof,  if the applicable
jurisdiction  retains the  originals of such  documents  (as  evidenced by a  certification  from the Mortgage Loan
Seller to such effect) the Mortgage Loan Seller may deliver  photocopies of such  documents  containing an original
certification  by the  judicial or other  governmental  authority of the  jurisdiction  where such  documents  were
recorded;  and (z) in lieu of the  Mortgage  Notes  relating to the Mortgage  Loans,  each  identified  in the list
delivered by the  Purchaser to the Trustee on the Closing Date and attached  hereto as Exhibit 5, the Mortgage Loan
Seller may deliver lost note  affidavits  and  indemnities  of the  Mortgage  Loan  Seller;  and provided  further,
however,  that in the case of Mortgage  Loans which have been  prepaid in full after the Cut-off  Date and prior to
the Closing Date, the Mortgage Loan Seller,  in lieu of delivering the above documents,  may deliver to the Trustee
a  certification  by the  Mortgage  Loan Seller or the  Servicer to such  effect.  The  Mortgage  Loan Seller shall
deliver such original  documents  (including  any original  documents as to which  certified  copies had previously
been  delivered)  or such  certified  copies to the Trustee  promptly  after they are  received.  The Mortgage Loan
Seller  shall  cause  the  Mortgage  and  intervening  assignments,  if any,  and the  assignment  of the  Security
Instrument  to be recorded not later than 180 days after the Closing Date,  unless such  assignment is not required
to be recorded under the terms set forth in Section 6(i) hereof.

(iii)    The Mortgage Loan Seller and the Purchaser  acknowledge  hereunder  that all of the Mortgage Loans and the
related  servicing  will  ultimately  be assigned to Wells Fargo  Bank,  National  Association,  as Trustee for the
benefit of the Certificateholders, on the date hereof.

SECTION 5.        Examination of Mortgage Files.

(i)      On or before the Mortgage File Delivery  Date,  the Mortgage Loan Seller will have made the Mortgage Files
available  to the  Purchaser  or its agent  for  examination  which may be at the  offices  of the  Trustee  or the
Mortgage  Loan Seller and/or the Mortgage  Loan  Seller's  custodian.  The fact that the Purchaser or its agent has
conducted or has failed to conduct any partial or complete  examination  of the Mortgage Files shall not affect the
Purchaser's  rights to demand cure,  repurchase,  substitution  or other relief as provided in this  Agreement.  In
furtherance  of the foregoing,  the Mortgage Loan Seller shall make the Mortgage  Files  available to the Purchaser
or its agent from time to time so as to permit the  Purchaser  to confirm the  Mortgage  Loan  Seller's  compliance
with the delivery and  recordation  requirements  of this  Agreement  and the Pooling and Servicing  Agreement.  In
addition,  upon  request of the  Purchaser,  the  Mortgage  Loan Seller  agrees to provide to the  Purchaser,  Bear
Stearns and to any  investors or  prospective  investors in the  Certificates  information  regarding  the Mortgage
Loans and their  servicing,  to make the  Mortgage  Files  available  to the  Purchaser,  Bear  Stearns and to such
investors or  prospective  investors  (which may be at the offices of the Mortgage  Loan Seller and/or the Mortgage
Loan Seller's  custodian) and to make available  personnel  knowledgeable  about the Mortgage Loans for discussions
with the Purchaser,  Bear Stearns and such  investors or  prospective  investors,  upon  reasonable  request during
regular  business  hours,  sufficient  to permit the  Purchaser,  Bear  Stearns  and such  investors  or  potential
investors to conduct such due diligence as any such party reasonably believes is appropriate.

(ii)     Pursuant to the Pooling and Servicing  Agreement,  on the Closing Date the Trustee, for the benefit of the
Certificateholders,  will  review or cause the  Custodian  to review  items of the  Mortgage  Files as set forth on
Exhibit 1 and will execute and deliver or cause the  Custodian  to execute and deliver to the Mortgage  Loan Seller
an initial certification in the form attached as Exhibit One to the Custodial Agreement.

(iii)    Pursuant to the Pooling and  Servicing  Agreement,  within 90 days of the Closing  Date,  the Trustee will
review or shall  cause the  Custodian  to review  items of the  Mortgage  Files as set forth on  Exhibit 1 and will
execute and  deliver,  or cause to be executed  and  delivered,  to the  Mortgage  Loan Seller and the  Servicer an
interim certification substantially in the form of Exhibit Two to the Custodial Agreement.

(iv)     Pursuant to the Pooling and  Servicing  Agreement,  within 180 days of the Closing Date (or,  with respect
to any Substitute  Mortgage Loan, within five Business Days after the receipt by the Trustee or Custodian  thereof)
the Trustee will review or cause the  Custodian  to review  items of the  Mortgage  Files as set forth on Exhibit 1
and will deliver to the Mortgage Loan Seller and the Servicer a final  certification  substantially  in the form of
Exhibit Three to the Custodial  Agreement.  If the Trustee is unable to deliver a final  certification with respect
to the items  listed in  Exhibit 1 due to any  document  that is  missing,  has not been  executed,  is  unrelated,
determined on the basis of the Mortgagor name,  original  principal  balance and loan number, to the Mortgage Loans
identified in the Final  Mortgage Loan Schedule or appears to be defective on its face (a "Material  Defect"),  the
Trustee or the Custodian,  as its agent,  shall promptly  notify the Mortgage Loan Seller of such Material  Defect.
The Mortgage  Loan Seller shall  correct or cure any such  Material  Defect  within 90 days from the date of notice
from the Trustee or the Custodian,  as its agent,  of the Material  Defect and if the Mortgage Loan Seller does not
correct or cure such  Material  Defect  within such period and such defect  materially  and  adversely  affects the
interests of the  Certificateholders  in the related  Mortgage  Loan,  the Mortgage Loan Seller will, in accordance
with the terms of the Pooling and Servicing  Agreement,  within 90 days of the date of notice,  provide the Trustee
with a Substitute  Mortgage  Loan (if within two years of the Closing  Date) or purchase the related  Mortgage Loan
at the applicable  Purchase  Price;  provided that, if such defect would cause the Mortgage Loan to be other than a
"qualified  mortgage" as defined in Section 860G(a)(3) of the Code, any such cure,  repurchase or substitution must
occur  within 90 days from the date such breach was  discovered;  provided,  however,  that if such defect  relates
solely to the inability of the Mortgage  Loan Seller to deliver the original  security  instrument  or  intervening
assignments  thereof,  or a certified copy because the originals of such  documents,  or a certified copy, have not
been  returned by the  applicable  jurisdiction,  the Mortgage  Loan Seller shall not be required to purchase  such
Mortgage  Loan if the Mortgage  Loan Seller  delivers  such  original  documents or certified  copy  promptly  upon
receipt,  but in no event later than 360 days after the Closing Date.  The foregoing  repurchase  obligation  shall
not apply in the event  that the  Mortgage  Loan  Seller  cannot  deliver  such  original  or copy of any  document
submitted for recording to the appropriate  recording office in the applicable  jurisdiction  because such document
has not been returned by such office;  provided  that the Mortgage  Loan Seller shall  instead  deliver a recording
receipt of such recording  office or, if such receipt is not  available,  a certificate of the Mortgage Loan Seller
or the Servicing  Officer  confirming  that such documents  have been accepted for  recording,  and delivery to the
Trustee or the  Custodian,  as its agent,  shall be effected by the Mortgage  Loan Seller within thirty days of its
receipt of the original recorded document.

(v)      At the time of any  substitution,  the  Mortgage  Loan Seller shall  deliver or cause to be delivered  the
Substitute  Mortgage Loan, the related Mortgage File and any other documents and payments  required to be delivered
in connection with a substitution  pursuant to the Pooling and Servicing Agreement.  At the time of any purchase or
substitution,  the Trustee  shall (i) assign to the  Mortgage  Loan Seller and  release or cause the  Custodian  to
release the  documents  (including,  but not  limited to, the  Mortgage,  Mortgage  Note and other  contents of the
Mortgage File) in its possession or in the  possession of the Custodian  relating to the Deleted  Mortgage Loan and
(ii) execute and deliver such  instruments of transfer or assignment,  in each case without  recourse,  as shall be
necessary to vest in the Mortgage Loan Seller title to such Deleted Mortgage Loan.

SECTION 6.        Recordation of Assignments of Mortgage.

(i)      The Mortgage Loan Seller shall,  promptly after the Closing Date,  cause each Mortgage and each assignment
of Mortgage from the Mortgage  Loan Seller to the Trustee,  and all  unrecorded  intervening  assignments,  if any,
delivered on or prior to the Closing Date, to be recorded in all recording offices in the  jurisdictions  where the
related  Mortgaged  Properties  are  located;  provided,  however,  the  Mortgage  Loan Seller need not cause to be
recorded any  assignment  which  relates to a Mortgage Loan if (a) such  recordation  is not required by the Rating
Agencies  or an Opinion of Counsel  has been  provided to the Trustee  which  states that the  recordation  of such
assignment  is not  necessary  to protect  the  Trustee's  interest  in the  related  Mortgage  Loan or (b) MERS is
identified on the Mortgage or a properly  recorded  assignment  of the Mortgage,  as the mortgagee of record solely
as nominee for the Mortgage Loan Seller and its  successors and assigns;  provided,  however,  notwithstanding  the
delivery of any Opinion of Counsel,  each  assignment of Mortgage  shall be submitted for recording by the Mortgage
Loan Seller in the manner described  above, at no expense to the Trust Fund or Trustee,  upon the earliest to occur
of (i) reasonable direction by the Holders of Certificates  evidencing  Fractional Undivided Interests  aggregating
not less than 25% of the Trust,  (ii) the occurrence of an Event of Default,  (iii) the occurrence of a bankruptcy,
insolvency or foreclosure  relating to the Mortgage Loan Seller and (iv) the occurrence of a servicing  transfer as
described in Section 8.02 of the Pooling and Servicing Agreement.

                  While each such  Mortgage or  assignment  is being  recorded,  if  necessary,  the Mortgage  Loan
Seller shall leave or cause to be left with the Trustee a certified  copy of such  Mortgage or  assignment.  In the
event  that,  within 180 days of the  Closing  Date,  the  Trustee  has not been  provided an Opinion of Counsel as
described  above or received  evidence of recording  with respect to each Mortgage Loan  delivered to the Purchaser
pursuant to the terms  hereof or as set forth above,  the failure to provide  evidence of recording or such Opinion
of Counsel (in the alternative,  if required) shall be considered a Material Defect,  and the provisions of Section
5(iii) and (iv) shall apply. All customary  recording fees and reasonable  expenses  relating to the recordation of
the  assignments  of Mortgage to the Trustee or the Opinion of Counsel,  as the case may be,  shall be borne by the
Mortgage Loan Seller.

(ii)     It is the express  intent of the parties  hereto that the conveyance of the Mortgage Loans by the Mortgage
Loan Seller to the Purchaser,  as  contemplated  by this  Agreement be, and be treated as, a sale. It is,  further,
not the  intention of the parties  that such  conveyance  be deemed a pledge of the Mortgage  Loans by the Mortgage
Loan Seller to the  Purchaser to secure a debt or other  obligation of the Mortgage  Loan Seller.  However,  in the
event  that,  notwithstanding  the  intent of the  parties,  the  Mortgage  Loans are held by a court of  competent
jurisdiction  to continue to be property of the Mortgage Loan Seller,  then (a) this Agreement shall also be deemed
to be a security  agreement within the meaning of Articles 8 and 9 of the applicable  Uniform  Commercial Code; (b)
the transfer of the Mortgage  Loans  provided for herein shall be deemed to be a grant by the Mortgage  Loan Seller
to the Purchaser of a security  interest in all of the Mortgage Loan Seller's  right,  title and interest in and to
the  Mortgage  Loans and all amounts  payable to the holders of the  Mortgage  Loans in  accordance  with the terms
thereof and all proceeds of the  conversion,  voluntary or  involuntary,  of the foregoing into cash,  instruments,
securities or other  property,  to the extent the Purchaser  would otherwise be entitled to own such Mortgage Loans
and proceeds  pursuant to Section 4 hereof,  including all amounts,  other than investment  earnings,  from time to
time held or invested in any  accounts  created  pursuant to the Pooling and  Servicing  Agreement,  whether in the
form of cash,  instruments,  securities or other  property;  (c) the  possession by the Purchaser or the Trustee of
Mortgage Notes and such other items of property as constitute  instruments,  money, negotiable documents or chattel
paper shall be deemed to be  "possession  by the secured  party" for purposes of perfecting  the security  interest
pursuant  to  Section  9-313  (or  comparable  provision)  of the  applicable  Uniform  Commercial  Code;  and  (d)
notifications  to persons  holding such  property,  and  acknowledgments,  receipts or  confirmations  from persons
holding such property,  shall be deemed  notifications  to, or  acknowledgments,  receipts or  confirmations  from,
financial  intermediaries,  bailees or agents (as  applicable) of the Purchaser for the purpose of perfecting  such
security  interest under applicable law. Any assignment of the interest of the Purchaser  pursuant to any provision
hereof or  pursuant  to the  Pooling  and  Servicing  Agreement  shall  also be deemed to be an  assignment  of any
security  interest created hereby.  The Mortgage Loan Seller and the Purchaser shall, to the extent consistent with
this Agreement,  take such actions as may be reasonably  necessary to ensure that, if this Agreement were deemed to
create a security  interest  in the  Mortgage  Loans,  such  security  interest  would be deemed to be a  perfected
security  interest of first  priority under  applicable  law and will be maintained as such  throughout the term of
the Pooling and Servicing Agreement.

SECTION 7.        Representations  and  Warranties  of Mortgage  Loan Seller  Concerning  the Mortgage  Loans.  The
Mortgage Loan Seller hereby  represents  and warrants to the Purchaser as of the Closing Date or such other date as
may be specified below with respect to each Mortgage Loan being sold by it:

                  (i)      the  information  set forth in the Mortgage Loan Schedule  hereto is true and correct in
all material  respects and the  information  provided to the Rating  Agencies,  including  the Mortgage  Loan level
detail, is true and correct according to the Rating Agency requirements;

                  (ii)     immediately  prior to the transfer to the  Purchaser,  the Mortgage  Loan Seller was the
sole owner of beneficial  title and holder of each  Mortgage and Mortgage  Note relating to the Mortgage  Loans and
is  conveying  the same  free and  clear  of any and all  liens,  claims,  encumbrances,  participation  interests,
equities,  pledges,  charges or security  interests of any nature and the  Mortgage  Loan Seller has full right and
authority to sell or assign the same pursuant to this Agreement;

                  (iii)    each Mortgage  Loan at the time it was made  complied in all material  respects with all
applicable  local,  state and federal laws and regulations,  including,  without  limitation,  usury,  equal credit
opportunity,  disclosure and recording laws and all applicable  anti-predatory,  abusive and fair lending laws; and
each Mortgage Loan has been serviced in all material  respects in accordance with all applicable  local,  state and
federal laws and regulations,  including,  without  limitation,  usury,  equal credit  opportunity,  disclosure and
recording  laws and all  applicable  anti-predatory,  abusive  and fair  lending  laws and the terms of the related
Mortgage Note, the Mortgage and other loan documents;

                  (iv)     there is no monetary  default  existing under any Mortgage or the related  Mortgage Note
and there is no material  event which,  with the passage of time or with notice and the  expiration of any grace or
cure period,  would constitute a default,  breach or event of  acceleration;  and neither the Mortgage Loan Seller,
any of its  affiliates  nor any  servicer of any related  Mortgage  Loan has taken any action to waive any default,
breach or event of  acceleration;  and no  foreclosure  action is threatened or has been  commenced with respect to
the Mortgage Loan;

                  (v)      the  terms of the  Mortgage  Note and the  Mortgage  have  not  been  impaired,  waived,
altered or modified  in any  respect,  except by written  instruments,  (i) if required by law in the  jurisdiction
where the  Mortgaged  Property  is  located,  or (ii) to  protect  the  interests  of the  Trustee on behalf of the
Certificateholders;

                  (vi)     no selection  procedure  reasonably  believed by the Mortgage  Loan Seller to be adverse
to the interests of the Certificateholders was utilized in selecting the Mortgage Loans;

                  (vii)    each  Mortgage  is a valid and  enforceable  first  lien on the  property  securing  the
related  Mortgage Note and each Mortgaged  Property is owned by the Mortgagor in fee simple (except with respect to
common areas in the case of  condominiums,  PUDs and de minimis  PUDs) or by  leasehold  for a term longer than the
term of the related  Mortgage,  subject only to (i) the lien of current real property taxes and  assessments,  (ii)
covenants,  conditions  and  restrictions,  rights of way,  easements  and other matters of public record as of the
date of recording of such Mortgage,  such exceptions being acceptable to mortgage  lending  institutions  generally
or specifically  reflected in the appraisal  obtained in connection  with the  origination of the related  Mortgage
Loan or referred to in the lender's title  insurance  policy  delivered to the  originator of the related  Mortgage
Loan and (iii) other matters to which like properties are commonly  subject which do not materially  interfere with
the benefits of the security intended to be provided by such Mortgage;

                  (viii)   there  is no  mechanics'  lien or  claim  for  work,  labor or  material  affecting  the
premises  subject to any  Mortgage  which is or may be a lien prior to, or equal  with,  the lien of such  Mortgage
except those which are insured against by the title insurance policy referred to in (xiii) below;

                  (ix)     there was no  delinquent  tax or  assessment  lien against the  property  subject to any
Mortgage,  except where such lien was being  contested in good faith and a stay had been granted against levying on
the property;

                  (x)      there is no valid  offset,  defense or  counterclaim  to any Mortgage  Note or Mortgage,
including the obligation of the Mortgagor to pay the unpaid principal and interest on such Mortgage Note;

                  (xi)     the  physical  property  subject to any  Mortgage is free of  material  damage and is in
good  repair  and there is no  proceeding  pending  or  threatened  for the total or  partial  condemnation  of any
Mortgaged Property;

                  (xii)    the Mortgaged  Property and all  improvements  thereon comply with all  requirements  of
any applicable zoning and subdivision laws and ordinances;

                  (xiii)   a  lender's  title  insurance  policy  (on an ALTA or CLTA  form)  or  binder,  or other
assurance of title  customary in the relevant  jurisdiction  therefor in a form acceptable to Fannie Mae or Freddie
Mac, was issued on the date that each Mortgage Loan was created by a title  insurance  company  which,  to the best
of the  Mortgage  Loan  Seller's  knowledge,  was  qualified to do business in the  jurisdiction  where the related
Mortgaged  Property is located,  insuring the Mortgage Loan Seller and its successors and assigns that the Mortgage
is a first  priority  lien on the related  Mortgaged  Property in the  original  principal  amount of the  Mortgage
Loan. The Mortgage Loan Seller is the sole insured under such lender's  title  insurance  policy,  and such policy,
binder or  assurance  is valid and  remains in full force and effect,  and each such  policy,  binder or  assurance
shall contain all applicable endorsements including a negative amortization endorsement, if applicable;

                  (xiv)    at the time of  origination,  each  Mortgaged  Property  was the subject of an appraisal
which conformed to the  underwriting  requirements of the originator of the Mortgage Loan and the appraisal is in a
form acceptable to Fannie Mae or Freddie Mac;

                  (xv)     the  improvements  on each Mortgaged  Property  securing a Mortgage Loan are insured (by
an insurer which is  acceptable  to the Mortgage Loan Seller)  against loss by fire and such hazards as are covered
under a standard  extended  coverage  endorsement in the locale in which the Mortgaged  Property is located,  in an
amount  which is not less  than the  lesser  of the  maximum  insurable  value of the  improvements  securing  such
Mortgage Loan or the  outstanding  principal  balance of the Mortgage  Loan, but in no event in an amount less than
an amount that is required  to prevent  the  Mortgagor  from being  deemed to be a  co-insurer  thereunder;  if the
improvement  on the Mortgaged  Property is a  condominium  unit,  it is included  under the coverage  afforded by a
blanket policy for the condominium  project;  if upon origination of the related Mortgage Loan, the improvements on
the Mortgaged  Property were in an area identified as a federally  designated  flood area, a flood insurance policy
is in effect in an amount  representing  coverage not less than the least of (i) the outstanding  principal balance
of the Mortgage Loan,  (ii) the restorable  cost of  improvements  located on such Mortgaged  Property or (iii) the
maximum  coverage  available  under federal law; and each Mortgage  obligates the Mortgagor  thereunder to maintain
the insurance referred to above at the Mortgagor's cost and expense;

                  (xvi)    each Mortgage Loan  constitutes a "qualified  mortgage" under Section  860G(a)(3)(A)  of
the Code and Treasury  Regulations  Section  1.860G-2(a)(1),  (2), (4),  (5), (6), (7) and (9) without  reliance on
the provisions of Treasury  Regulations Section  1.860G-2(a)(3) or Treasury  Regulations Section  1.860G-2(f)(2) or
any other provision that would allow a Mortgage Loan to be treated as a "qualified  mortgage"  notwithstanding  its
failure  to  meet  the  requirements  of  Section  860G(a)(3)(A)  of  the  Code  and  Treasury  Regulation  Section
1.860G-2(a)(1), (2), (4), (5), (6), (7) and (9);

                  (xvii)   each  Mortgage  Loan was  originated  (a)  by a savings  and loan  association,  savings
bank,  commercial bank, credit union,  insurance company or similar  institution that is supervised and examined by
a federal or state  authority,  (b) by a mortgagee  approved by the  Secretary  of HUD pursuant to Sections 203 and
211 of the National Housing Act, as amended,  or (c) by a mortgage broker or correspondent  lender in a manner such
that the related  Mortgage Loan would be regarded for purposes of Section  3(a)(41) of the Securities  Exchange Act
of 1934, as amended, as having been originated by an entity described in clauses (a) or (b) above;

                  (xviii)  none of the  Mortgage  Loans are (a) loans  subject to 12 CFR Part  226.31,  12 CFR Part
226.32  or 12 CFR Part  226.34 of  Regulation  Z, the  regulation  implementing  TILA,  which  implements  the Home
Ownership and Equity  Protection Act of 1994, as amended or (b) "high cost home,"  "covered"  (excluding home loans
defined as  "covered  home  loans" in the New  Jersey  Home  Ownership  Security  Act of 2002 that were  originated
between  November 26, 2003 and July 7, 2004),  "high risk home" or "predatory"  loans under any  applicable  state,
federal or local law (or a similarly  classified loan using different  terminology under a law imposing  heightened
regulatory  scrutiny or additional  legal  liability for  residential  mortgage  loans having high interest  rates,
points and/or fees);

                  (xix)    no Mortgage  Loan (a) is a "high cost loan" or  "covered  loan" as  applicable  (as such
terms are  defined in the then  current  version of  Standard & Poor's  LEVELS®  Glossary  in effect as of the date
hereof,  Appendix E, attached  hereto as Exhibit 6) or (b) was originated on or after October 1, 2002 through March
6, 2003 and is governed by the Georgia Fair Lending Act;

                  (xx)     the  information  set forth in Schedule A of the Prospectus  Supplement  with respect to
the Mortgage Loans is true and correct in all material respects;

                  (xxi)    each Mortgage Loan was  originated in  accordance  with the  underwriting  guidelines of
the related originator;

                  (xxii)   each  original  Mortgage  has been  recorded or is in the  process of being  recorded in
accordance  with the  requirements  of Section  2.01 of the  Pooling and  Servicing  Agreement  in the  appropriate
jurisdictions wherein such recordation is required to perfect the lien thereof for the benefit of the Trust Fund;

                  (xxiii)  the related  Mortgage File contains  each of the  documents  and  instruments  listed in
Section 2.01 of the Pooling and Servicing  Agreement,  subject to any exceptions,  substitutions and qualifications
as are set forth in such Section;

                  (xxiv) the Mortgage  Loans are currently  being  serviced in accordance  with accepted  servicing
practices; and

                  (xxv)  with  respect to each  Mortgage  Loan that has a  prepayment  penalty  feature,  each such
prepayment  penalty is enforceable and will be enforced by the Mortgage Loan Seller and each prepayment  penalty is
permitted  pursuant to federal,  state and local law. No Mortgage Loan will impose a prepayment  penalty for a term
in excess of five years from the date such Mortgage Loan was  originated  and such  prepayment  penalty is at least
equal to the lesser of (A) the maximum amount  permitted  under  applicable law and (B) six months  interest at the
related  Mortgage  Interest Rate on the amount prepaid in excess of 20% of the original  principal  balance of such
Mortgage Loan.

                  It is understood and agreed that the  representations  and warranties set forth in this Section 7
will inure to the benefit of the  Purchaser,  its  successors  and  assigns,  notwithstanding  any  restrictive  or
qualified  endorsement  on any Mortgage  Note or assignment of Mortgage or the  examination  of any Mortgage  File.
Upon any  substitution for a Mortgage Loan, the  representations  and warranties set forth above shall be deemed to
be made by the Mortgage Loan Seller as to any Substitute Mortgage Loan as of the date of substitution.

                  Upon  discovery or receipt of notice by the Mortgage  Loan Seller,  the  Purchaser or the Trustee
of a breach of any  representation  or  warranty  of the  Mortgage  Loan  Seller set forth in this  Section 7 which
materially  and  adversely  affects the value of the  interests of the  Purchaser,  the  Certificateholders  or the
Trustee in any of the Mortgage Loans delivered to the Purchaser  pursuant to this Agreement,  the party discovering
or receiving  notice of such breach shall give prompt written notice to the others.  In the case of any such breach
of a  representation  or warranty  set forth in this  Section 7, within 90 days from the date of  discovery  by the
Mortgage  Loan  Seller,  or the date the  Mortgage  Loan Seller is notified by the party  discovering  or receiving
notice of such  breach  (whichever  occurs  earlier),  the  Mortgage  Loan  Seller will (i) cure such breach in all
material  respects,  (ii) purchase the affected  Mortgage Loan at the applicable  Purchase Price or (iii) if within
two years of the Closing  Date,  substitute a qualifying  Substitute  Mortgage  Loan in exchange for such  Mortgage
Loan;  provided that, (A) in the case of a breach of the representation  and warranty  concerning the Mortgage Loan
Schedule  contained  in clause (i) of this  Section 7, if such breach is  material  and relates to any field on the
Mortgage  Loan  Schedule  which  identifies  any  Prepayment  Charge  or  (B)  in  the  case  of a  breach  of  the
representation  contained  in clause  (xviii) of this Section 7, then,  in each case,  in lieu of  purchasing  such
Mortgage  Loan from the Trust Fund at the  Purchase  Price,  the  Sponsor  shall pay the  amount of the  Prepayment
Charge (net of any amount previously  collected by or paid to the Trust Fund in respect of such Prepayment  Charge)
from its own funds and without  reimbursement  thereof,  and the Sponsor  shall have no obligation to repurchase or
substitute  for such Mortgage Loan.  The  obligations  of the Mortgage Loan Seller to cure,  purchase or substitute
a qualifying Substitute Mortgage Loan shall constitute the Purchaser's,  the Trustee's and the  Certificateholder's
sole and  exclusive  remedies  under  this  Agreement  or  otherwise  respecting  a breach  of  representations  or
warranties  hereunder with respect to the Mortgage Loans,  except for the obligation of the Mortgage Loan Seller to
indemnify  the  Purchaser  for such breach as set forth in and limited by Section 13 hereof.  It is  understood  by
the parties hereto that a breach of the  representations  and warranties  made in either clause (xviii) or (xix)(b)
of this Section 7 will be deemed to materially  and adversely  affect the value of the interests of the  Purchaser,
the Certificateholders or the Trustee in the related Mortgage Loan.

                  Any cause of action  against the  Mortgage  Loan Seller or relating to or arising out of a breach
by the Mortgage Loan Seller of any  representations  and  warranties  made in this Section 7 shall accrue as to any
Mortgage  Loan upon (i)  discovery  of such  breach by the  Mortgage  Loan  Seller or notice  thereof  by the party
discovering  such breach and (ii) failure by the Mortgage  Loan Seller to cure such breach,  purchase such Mortgage
Loan or substitute a qualifying Substitute Mortgage Loan pursuant to the terms hereof.

SECTION 8.        Representations  and Warranties  Concerning  the Mortgage Loan Seller.  As of the date hereof and
as of the Closing  Date,  the Mortgage  Loan Seller  represents  and warrants to the  Purchaser as to itself in the
capacity indicated as follows:

(i)      the Mortgage  Loan Seller (i) is a  corporation  duly  organized,  validly  existing and in good  standing
under  the laws of the  State of  Delaware  and (ii) is  qualified  and in good  standing  to do  business  in each
jurisdiction  where such  qualification  is necessary,  except where the failure so to qualify would not reasonably
be expected to have a material adverse effect on the Mortgage Loan Seller's  business as presently  conducted or on
the Mortgage Loan Seller's  ability to enter into this  Agreement and to consummate the  transactions  contemplated
hereby;

(ii)     the  Mortgage  Loan  Seller has full  corporate  power to own its  property,  to carry on its  business as
presently conducted and to enter into and perform its obligations under this Agreement;

(iii)    the execution and delivery by the Mortgage Loan Seller of this  Agreement has been duly  authorized by all
necessary  action on the part of the  Mortgage  Loan  Seller;  and  neither  the  execution  and  delivery  of this
Agreement,  nor the  consummation  of the  transactions  herein  contemplated,  nor compliance  with the provisions
hereof,  will conflict with or result in a breach of, or constitute a default  under,  any of the provisions of any
law,  governmental  rule,  regulation,  judgment,  decree  or order  binding  on the  Mortgage  Loan  Seller or its
properties  or the charter or by-laws of the Mortgage  Loan Seller,  except those  conflicts,  breaches or defaults
which would not reasonably be expected to have a material  adverse effect on the Mortgage Loan Seller's  ability to
enter into this Agreement and to consummate the transactions contemplated hereby;

(iv)     the  execution,  delivery  and  performance  by the  Mortgage  Loan  Seller  of  this  Agreement  and  the
consummation  of the  transactions  contemplated  hereby do not require  the consent or approval  of, the giving of
notice to, the  registration  with,  or the taking of any other  action in respect of, any state,  federal or other
governmental  authority or agency,  except those consents,  approvals,  notices,  registrations or other actions as
have already been obtained,  given or made and, in connection  with the  recordation  of the  Mortgages,  powers of
attorney or assignments of Mortgages not yet completed;

(v)      this  Agreement  has been duly  executed  and  delivered  by the  Mortgage  Loan Seller and,  assuming due
authorization,  execution  and  delivery  by the  Purchaser,  constitutes  a valid and  binding  obligation  of the
Mortgage Loan Seller  enforceable  against it in accordance  with its terms  (subject to applicable  bankruptcy and
insolvency laws and other similar laws affecting the enforcement of the rights of creditors generally);

(vi)     there are no actions,  suits or  proceedings  pending or, to the  knowledge of the  Mortgage  Loan Seller,
threatened  against  the  Mortgage  Loan  Seller,  before or by any court,  administrative  agency,  arbitrator  or
governmental  body (i) with respect to any of the transactions  contemplated by this Agreement or (ii) with respect
to any other  matter  which in the  judgment  of the  Mortgage  Loan  Seller  could  reasonably  be  expected to be
determined  adversely  to the  Mortgage  Loan  Seller and if  determined  adversely  to the  Mortgage  Loan  Seller
materially  and  adversely  affect  the  Mortgage  Loan  Seller's  ability to perform  its  obligations  under this
Agreement;  and the Mortgage  Loan Seller is not in default with respect to any order of any court,  administrative
agency,  arbitrator or governmental body so as to materially and adversely affect the transactions  contemplated by
this Agreement; and

(vii)    the  Mortgage  Loan  Seller's  Information  (identified  in Exhibit 3 hereof)  does not include any untrue
statement of a material fact or omit to state a material fact  necessary in order to make the  statements  made, in
light of the circumstances under which they were made, not misleading.

SECTION 9.        Representations  and Warranties  Concerning  the  Purchaser.  As of the date hereof and as of the
Closing Date, the Purchaser represents and warrants to the Mortgage Loan Seller as follows:

(i)      the Purchaser (i) is a limited  liability  company duly organized,  validly  existing and in good standing
under  the laws of the  State of  Delaware  and (ii) is  qualified  and in good  standing  to do  business  in each
jurisdiction  where such  qualification  is necessary,  except where the failure so to qualify would not reasonably
be  expected  to have a material  adverse  effect on the  Purchaser's  business as  presently  conducted  or on the
Purchaser's ability to enter into this Agreement and to consummate the transactions contemplated hereby;

(ii)     the  Purchaser  has full  corporate  power to own its  property,  to carry on its  business  as  presently
conducted and to enter into and perform its obligations under this Agreement;

(iii)    the execution and delivery by the Purchaser of this Agreement  have been duly  authorized by all necessary
corporate  action on the part of the Purchaser;  and neither the execution and delivery of this Agreement,  nor the
consummation of the transactions  herein  contemplated,  nor compliance with the provisions  hereof,  will conflict
with or result in a breach of, or  constitute  a default  under,  any of the  provisions  of any law,  governmental
rule,  regulation,  judgment,  decree or order binding on the Purchaser or its  properties  or the  certificate  of
formation or limited  liability company  agreement of the Purchaser,  except those conflicts,  breaches or defaults
which would not reasonably be expected to have a material  adverse effect on the Purchaser's  ability to enter into
this Agreement and to consummate the transactions contemplated hereby;

(iv)     the execution,  delivery and  performance by the Purchaser of this Agreement and the  consummation  of the
transactions  contemplated  hereby do not  require  the  consent  or  approval  of,  the  giving of notice  to, the
registration  with,  or the taking of any other  action in respect  of,  any state,  federal or other  governmental
authority or agency,  except those consents,  approvals,  notices,  registrations  or other actions as have already
been obtained, given or made;

(v)      this  Agreement has been duly executed and delivered by the  Purchaser  and,  assuming due  authorization,
execution  and delivery by the Mortgage Loan Seller,  constitutes  a valid and binding  obligation of the Purchaser
enforceable  against it in accordance  with its terms (subject to applicable  bankruptcy  and  insolvency  laws and
other similar laws affecting the enforcement of the rights of creditors generally);

(vi)     there are no actions,  suits or  proceedings  pending or, to the  knowledge of the  Purchaser,  threatened
against the Purchaser,  before or by any court,  administrative  agency,  arbitrator or governmental  body (i) with
respect to any of the  transactions  contemplated  by this Agreement or (ii) with respect to any other matter which
in the judgment of the  Purchaser  will be determined  adversely to the Purchaser and will if determined  adversely
to the Purchaser  materially and adversely  affect the Purchaser's  ability to perform its  obligations  under this
Agreement;  and the  Purchaser  is not in default with  respect to any order of any court,  administrative  agency,
arbitrator or  governmental  body so as to materially and adversely  affect the  transactions  contemplated by this
Agreement; and

(vii)    the Purchaser's  Information  (identified in Exhibit 4 hereof) does not include any untrue  statement of a
material  fact or omit to state a material  fact  necessary in order to make the  statements  made, in light of the
circumstances under which they were made, not misleading.

SECTION 10.       Conditions to Closing.

(1)      The  obligations of the Purchaser  under this Agreement will be subject to the  satisfaction,  on or prior
to the Closing Date, of the following conditions:

(a)      Each of the  obligations  of the Mortgage Loan Seller  required to be performed at or prior to the Closing
         Date  pursuant to the terms of this  Agreement  shall have been duly  performed  and complied  with in all
         material  respects;  all of the  representations  and  warranties  of the Mortgage  Loan Seller under this
         Agreement  shall be true and correct as of the date or dates  specified in all material  respects;  and no
         event shall have  occurred  which,  with notice or the passage of time,  would  constitute a default under
         this  Agreement,  or  the  Pooling  and  Servicing  Agreement;  and  the  Purchaser  shall  have  received
         certificates to that effect signed by authorized officers of the Mortgage Loan Seller.
(b)      The  Purchaser  shall have received all of the following  closing  documents,  in such forms as are agreed
         upon and  reasonably  acceptable  to the  Purchaser,  duly  executed  by all  signatories  other  than the
         Purchaser as required pursuant to the respective terms thereof:

(i)      If required  pursuant to Section 3 hereof,  the  Amendment  dated as of the Closing Date and any documents
                  referred to therein;

(ii)     If required  pursuant to Section 3 hereof,  the Final Mortgage Loan Schedule  containing  the  information
                  set forth on Exhibit 2 hereto, one copy to be attached to each counterpart of the Amendment;

(iii)    The Pooling and Servicing  Agreement,  in form and substance  reasonably  satisfactory  to the Trustee and
                  the Purchaser, and all documents required thereby duly executed by all signatories;

(iv)     A  certificate  of an  officer  of the  Mortgage  Loan  Seller  dated as of the  Closing  Date,  in a form
                  reasonably  acceptable to the Purchaser,  and attached  thereto copies of the charter and by-laws
                  of the  Mortgage  Loan Seller and evidence as to the good  standing of the  Mortgage  Loan Seller
                  dated as of a recent date;

(v)      One or more opinions of counsel from the Mortgage Loan  Seller's  counsel  otherwise in form and substance
                  reasonably satisfactory to the Purchaser, the Trustee and each Rating Agency;

(vi)     A letter  from each of the Rating  Agencies  giving  each Class of  Certificates  set forth on  Schedule A
                  hereto the rating set forth therein; and

(vii)    Such other documents,  certificates (including additional  representations and warranties) and opinions as
                  may be  reasonably  necessary  to secure the  intended  ratings  from each Rating  Agency for the
                  Certificates.

(c)      The  Certificates  to be sold to Bear  Stearns  pursuant to the  Underwriting  Agreement  and the Purchase
         Agreement, if applicable, shall have been issued and sold to Bear Stearns.

(d)      The Mortgage Loan Seller shall have  furnished to the Purchaser  such other  certificates  of its officers
         or others and such other  documents and opinions of counsel to evidence  fulfillment of the conditions set
         forth in this  Agreement  and the  transactions  contemplated  hereby as the Purchaser and its counsel may
         reasonably request.

(2)      The  obligations  of the Mortgage Loan Seller under this Agreement  shall be subject to the  satisfaction,
on or prior to the Closing Date, of the following conditions:

(a)      The  obligations of the Purchaser  required to be performed by it on or prior to the Closing Date pursuant
         to the  terms of this  Agreement  shall  have  been  duly  performed  and  complied  with in all  material
         respects,  and all of the  representations  and warranties of the Purchaser  under this Agreement shall be
         true and correct in all material  respects as of the date hereof and as of the Closing Date,  and no event
         shall  have  occurred  which  would  constitute  a breach  by it of the terms of this  Agreement,  and the
         Mortgage Loan Seller shall have received a certificate  to that effect signed by an authorized  officer of
         the Purchaser.

(b)      The Mortgage Loan Seller shall have received  copies of all of the following  closing  documents,  in such
         forms as are agreed upon and  reasonably  acceptable  to the Mortgage  Loan Seller,  duly  executed by all
         signatories other than the Mortgage Loan Seller as required pursuant to the respective terms thereof:

(i)      If required  pursuant to Section 3 hereof,  the  Amendment  dated as of the Closing Date and any documents
                  referred to therein;

(ii)     The Pooling and Servicing Agreement,  in form and substance  reasonably  satisfactory to the Mortgage Loan
                  Seller, and all documents required thereby duly executed by all signatories;

(iii)    A  certificate  of an  officer  of the  Purchaser  dated  as of the  Closing  Date,  in a form  reasonably
                  acceptable to the Mortgage Loan Seller,  and attached  thereto the written  consent of the member
                  of the Purchaser  authorizing  the  transactions  contemplated  by this Agreement and the Pooling
                  and  Servicing  Agreement,  together  with copies of the  Purchaser's  certificate  of formation,
                  limited  liability  company agreement and evidence as to the good standing of the Purchaser dated
                  as of a recent date;

(iv)     One or  more  opinions  of  counsel  from  the  Purchaser's  counsel  in  form  and  substance  reasonably
                  satisfactory to the Mortgage Loan Seller; and

(v)      Such other documents,  certificates (including additional  representations and warranties) and opinions as
                  may be  reasonably  necessary  to secure the  intended  rating  from each  Rating  Agency for the
                  Certificates.

SECTION 11.       Fees and  Expenses.  Subject to Section 16 hereof,  the  Mortgage  Loan  Seller  shall pay on the
Closing  Date or such later date as may be agreed to by the  Purchaser  (i) the fees and  expenses of the  Mortgage
Loan Seller's  attorneys  and the  reasonable  fees and expenses of the  Purchaser's  attorneys,  (ii) the fees and
expenses of Deloitte & Touche LLP, (iii) the fee for the use of  Purchaser's  Registration  Statement  based on the
aggregate  original  principal  amount of the Certificates and the filing fee of the Commission as in effect on the
date on which the Registration  Statement was declared  effective,  (iv) the fees and expenses including  counsel's
fees and expenses in  connection  with any "blue sky" and legal  investment  matters,  (v) the fees and expenses of
the  Trustee  which shall  include  without  limitation  the fees and  expenses  of the  Trustee  (and the fees and
disbursements  of its counsel)  with respect to (A) legal and document  review of this  Agreement,  the Pooling and
Servicing Agreement,  the Certificates and related agreements,  (B) attendance at the Closing and (C) review of the
Mortgage  Loans to be  performed by the Trustee,  (vi) the  expenses  for  printing or  otherwise  reproducing  the
Certificates,  the  Prospectus  and the  Prospectus  Supplement,  (vii) the fees and expenses of each Rating Agency
(both initial and ongoing),  (viii) the fees and expenses  relating to the  preparation and recordation of mortgage
assignments  (including  intervening  assignments,  if any and if available,  to evidence a complete chain of title
from the originator  thereof to the Trustee) from the Mortgage Loan Seller to the Trustee or the expenses  relating
to the Opinion of Counsel  referred  to in Section  6(i)  hereof,  as the case may be, and (ix)  Mortgage  File due
diligence  expenses and other  out-of-pocket  expenses incurred by the Purchaser in connection with the purchase of
the Mortgage Loans and by Bear Stearns in connection  with the sale of the  Certificates.  The Mortgage Loan Seller
additionally  agrees to pay  directly to any third party on a timely  basis the fees  provided  for above which are
charged by such third party and which are billed periodically.

SECTION 12.       Accountants' Letters.

(i)      Deloitte & Touche LLP will review the  characteristics  of a sample of the Mortgage Loans described in the
Final  Mortgage Loan Schedule and will compare  those  characteristics  to the  description  of the Mortgage  Loans
contained in the Prospectus  Supplement under the captions  "Summary of Terms - The Mortgage Pool" and "Description
of the Mortgage  Loans" and in Schedule A thereto.  The Mortgage Loan Seller will  cooperate  with the Purchaser in
making available all information and taking all steps  reasonably  necessary to permit such accountants to complete
the review and to deliver the  letters  required of them under the  Underwriting  Agreement.  Deloitte & Touche LLP
will also confirm  certain  calculations  as set forth under the caption "Yield and Prepayment  Considerations"  in
the Prospectus Supplement.

(ii)     To the extent statistical  information with respect to the Servicer's  servicing  portfolio is included in
the Prospectus  Supplement under the caption "The Servicer," a letter from the certified public  accountant for the
Servicer will be delivered to the Purchaser  dated the date of the Prospectus  Supplement,  in the form  previously
agreed to by the Mortgage Loan Seller and the Purchaser, with respect to such statistical information.

SECTION 13.       Indemnification.

(i)      The Mortgage Loan Seller shall  indemnify and hold harmless the Purchaser and its directors,  officers and
controlling  persons (as defined in Section 15 of the Securities Act) from and against any loss,  claim,  damage or
liability or action in respect thereof,  to which they or any of them may become subject,  under the Securities Act
or  otherwise,  insofar as such loss,  claim,  damage,  liability or action arises out of, or is based upon (i) any
untrue  statement of a material fact contained in the Mortgage Loan Seller's  Information as identified in Exhibit
3, the omission to state in the  Prospectus  Supplement  or  Prospectus  (or any  amendment  thereof or  supplement
thereto  approved by the  Mortgage  Loan Seller and in which  additional  Mortgage  Loan  Seller's  Information  is
identified),  in reliance upon and in conformity  with Mortgage Loan Seller's  Information a material fact required
to be stated therein or necessary to make the statements  therein in light of the  circumstances in which they were
made, not misleading,  (ii) any  representation or warranty assigned or made by the Mortgage Loan Seller in Section
7 or Section 8 hereof  being,  or alleged to be,  untrue or  incorrect,  or (iii) any failure by the Mortgage  Loan
Seller to perform  its  obligations  under this  Agreement;  and the  Mortgage  Loan  Seller  shall  reimburse  the
Purchaser  and each  other  indemnified  party  for any legal and other  expenses  reasonably  incurred  by them in
connection with investigating or defending or preparing to defend against any such loss, claim,  damage,  liability
or action.

         The  foregoing  indemnity  agreement  is in  addition  to any  liability  which the  Mortgage  Loan Seller
otherwise may have to the Purchaser or any other such indemnified party.

(ii)     The Purchaser  shall  indemnify and hold harmless the Mortgage Loan Seller and its  respective  directors,
officers  and  controlling  persons  (as  defined in Section 15 of the  Securities  Act) from and against any loss,
claim,  damage or liability or action in respect  thereof,  to which they or any of them may become subject,  under
the  Securities Act or otherwise,  insofar as such loss,  claim,  damage,  liability or action arises out of, or is
based upon (a) any untrue  statement of a material fact contained in the  Purchaser's  Information as identified in
Exhibit  4, the  omission  to state in the  Prospectus  Supplement  or  Prospectus  (or any  amendment  thereof  or
supplement  thereto approved by the Purchaser and in which additional  Purchaser's  Information is identified),  in
reliance upon and in conformity  with the  Purchaser's  Information,  a material fact required to be stated therein
or  necessary  to make  the  statements  therein  in light  of the  circumstances  in which  they  were  made,  not
misleading,  (b) any  representation or warranty made by the Purchaser in Section 9 hereof being, or alleged to be,
untrue or incorrect,  or (c) any failure by the Purchaser to perform its obligations under this Agreement;  and the
Purchaser  shall  reimburse  the Mortgage  Loan Seller,  and each other  indemnified  party for any legal and other
expenses  reasonably  incurred by them in  connection  with  investigating  or defending or preparing to defend any
such loss, claim,  damage,  liability or action. The foregoing  indemnity agreement is in addition to any liability
which the Purchaser otherwise may have to the Mortgage Loan Seller, or any other such indemnified party,

(iii)    Promptly  after  receipt  by an  indemnified  party  under  subsection  (i) or (ii) above of notice of the
commencement of any action,  such indemnified  party shall, if a claim in respect thereof is to be made against the
indemnifying  party  under such  subsection,  notify each party  against  whom  indemnification  is to be sought in
writing of the  commencement  thereof  (but the failure so to notify an  indemnifying  party shall not relieve such
indemnified  party from any  liability  which it may have under  this  Section 13 except to the extent  that it has
been  prejudiced in any material  respect by such failure or from any liability  which it may have  otherwise).  In
case any such action is brought  against any  indemnified  party,  and it  notifies  an  indemnifying  party of the
commencement  thereof,  the  indemnifying  party will be entitled to participate  therein and, to the extent it may
elect by written notice  delivered to the  indemnified  party  promptly  (but, in any event,  within 30 days) after
receiving the aforesaid notice from such indemnified  party, to assume the defense thereof with counsel  reasonably
satisfactory to such  indemnified  party.  Notwithstanding  the foregoing,  the indemnified  party or parties shall
have the right to employ its or their own  counsel  in any such case,  but the fees and  expenses  of such  counsel
shall be at the expense of such  indemnified  party or parties unless (a) the employment of such counsel shall have
been authorized in writing by one of the  indemnifying  parties in connection with the defense of such action,  (b)
the  indemnifying  parties  shall not have  employed  counsel to have charge of the defense of such action within a
reasonable  time after notice of commencement of the action,  or (c) such  indemnified  party or parties shall have
reasonably  concluded that there is a conflict of interest between itself or themselves and the indemnifying  party
in the  conduct of the  defense of any claim or that the  interests  of the  indemnified  party or parties  are not
substantially  co-extensive with those of the indemnifying party (in which case the indemnifying  parties shall not
have the right to direct the  defense of such  action on behalf of the  indemnified  party or  parties),  in any of
which  events such fees and  expenses  shall be borne by the  indemnifying  parties  (provided,  however,  that the
indemnifying  party shall be liable only for the fees and expenses of one counsel in addition to one local  counsel
in the jurisdiction involved.  Anything in this subsection to the contrary  notwithstanding,  an indemnifying party
shall not be liable for any  settlement  or any claim or action  effected  without its written  consent;  provided,
however, that such consent was not unreasonably withheld.

(iv)     If the  indemnification  provided for in  paragraphs  (i) and (ii) of this Section 13 shall for any reason
be  unavailable  to an  indemnified  party in respect of any loss,  claim,  damage or  liability,  or any action in
respect  thereof,  referred  to in Section  13,  then the  indemnifying  party  shall in lieu of  indemnifying  the
indemnified  party  contribute  to the amount paid or payable by such  indemnified  party as a result of such loss,
claim,  damage or liability,  or action in respect  thereof,  in such proportion as shall be appropriate to reflect
the  relative  benefits  received by the Mortgage  Loan Seller on the one hand and the  Purchaser on the other from
the  purchase  and sale of the  Mortgage  Loans,  the  offering  of the  Certificates  and the  other  transactions
contemplated  hereunder.  No  person  found  liable  for  a  fraudulent  misrepresentation  shall  be  entitled  to
contribution from any person who is not also found liable for such fraudulent misrepresentation.

(v)      The parties hereto agree that reliance by an indemnified  party on any publicly  available  information or
any information or directions  furnished by an  indemnifying  party shall not constitute  negligence,  bad faith or
willful misconduct by such indemnified party.

SECTION 14.       Notices.  All  demands,  notices  and  communications  hereunder  shall be in writing  but may be
delivered by facsimile transmission  subsequently  confirmed in writing.  Notices to the Mortgage Loan Seller shall
be  directed  to EMC  Mortgage  Corporation,  2780 Lake Vista  Drive,  Lewisville,  Texas  75067  (Telecopy:  (214)
626-3800),  and notices to the Purchaser  shall be directed to Structured  Asset Mortgage  Investments II Inc., 383
Madison Avenue, New York, New York 10179 (Telecopy:  ((212)-272-7206)),  Attention:  Baron  Silverstein;  or to any
other  address as may  hereafter  be  furnished  by one party to the other party by like  notice.  Any such demand,
notice or  communication  hereunder  shall be deemed to have been  received on the date received at the premises of
the  addressee  (as  evidenced,  in the case of  registered  or  certified  mail,  by the date  noted on the return
receipt)  provided  that it is received  on a Business  Day during  normal  business  hours and, if received  after
normal business hours, then it shall be deemed to be received on the next Business Day.

SECTION 15.       Transfer of Mortgage  Loans.  The  Purchaser  retains the right to assign the Mortgage  Loans and
any or all of its interest  under this  Agreement to the Trustee  without the consent of the Mortgage  Loan Seller,
and, upon such  assignment,  the Trustee shall succeed to the  applicable  rights and  obligations of the Purchaser
hereunder;  provided,  however,  the Purchaser  shall remain  entitled to the benefits set forth in Sections 11, 13
and 17 hereto and as provided in Section 2(i).  Notwithstanding  the  foregoing,  the sole and exclusive  right and
remedy of the Trustee with respect to a breach of a  representation  or warranty of the Mortgage  Loan Seller shall
be the cure,  purchase or  substitution  obligations  of the  Mortgage  Loan Seller  contained  in Sections 5 and 7
hereof.

SECTION 16.       Termination.  This  Agreement may be terminated  (a) by the mutual  consent of the parties hereto
prior to the Closing Date,  (b) by the  Purchaser,  if the  conditions to the  Purchaser's  obligation to close set
forth under  Section  10(1) hereof are not  fulfilled  as and when  required to be fulfilled or (c) by the Mortgage
Loan Seller,  if the  conditions to the Mortgage  Loan  Seller's  obligation to close set forth under Section 10(2)
hereof are not  fulfilled as and when  required to be  fulfilled.  In the event of  termination  pursuant to clause
(b), the Mortgage  Loan Seller shall pay,  and in the event of  termination  pursuant to clause (c), the  Purchaser
shall pay,  all  reasonable  out-of-pocket  expenses  incurred  by the other in  connection  with the  transactions
contemplated  by this  Agreement.  In the event of a  termination  pursuant  to clause  (a),  each  party  shall be
responsible for its own expenses.

SECTION 17.       Representations,  Warranties and Agreements to Survive Delivery. All representations,  warranties
and agreements  contained in this  Agreement,  or contained in certificates of officers of the Mortgage Loan Seller
submitted  pursuant  hereto,  shall remain operative and in full force and effect and shall survive delivery of the
Mortgage Loans to the Purchaser  (and by the Purchaser to the Trustee).  Subsequent to the delivery of the Mortgage
Loans to the Purchaser,  the Mortgage Loan Seller's  representations  and warranties  contained herein with respect
to the Mortgage  Loans shall be deemed to relate to the Mortgage  Loans  actually  delivered to the  Purchaser  and
included in the Final  Mortgage Loan Schedule and any  Substitute  Mortgage  Loan and not to those  Mortgage  Loans
deleted  from the  Preliminary  Mortgage  Loan  Schedule  pursuant to Section 3 hereof  prior to the closing of the
transactions contemplated hereby or any Deleted Mortgage Loan.

SECTION 18.       Severability.  If  any  provision  of  this  Agreement  shall  be  prohibited  or  invalid  under
applicable  law, this Agreement shall be ineffective  only to such extent,  without  invalidating  the remainder of
this Agreement.

SECTION 19.       Counterparts.  This  Agreement  may be  executed  in  counterparts,  each  of  which  will  be an
original, but which together shall constitute one and the same agreement.

SECTION 20.       Amendment.  This Agreement  cannot be amended or modified in any manner without the prior written
consent of each party.

SECTION 21.       GOVERNING  LAW.  THIS  AGREEMENT  SHALL BE DEEMED TO HAVE BEEN MADE AND PERFORMED IN THE STATE OF
NEW YORK WITHOUT  GIVING EFFECT TO ITS CONFLICT OF LAWS  PRINCIPLES  (OTHER THAN SECTIONS  5-1401 AND 5-1402 OF THE
NEW YORK GENERAL  OBLIGATION  LAW) AND SHALL BE  INTERPRETED  IN  ACCORDANCE  WITH THE LAWS OF SUCH STATE,  WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES OF SUCH STATE.

SECTION 22.       Further  Assurances.  Each of the parties agrees to execute and deliver such instruments and take
such actions as another party may,  from time to time,  reasonably  request in order to effectuate  the purpose and
to carry out the terms of this  Agreement  including any  amendments  hereto which may be required by either Rating
Agency.

SECTION 23.       Successors  and  Assigns.  This  Agreement  shall  bind  and  inure  to  the  benefit  of  and be
enforceable  by the Mortgage Loan Seller and the Purchaser and their  permitted  successors and assigns and, to the
extent  specified  in Section 13 hereof,  Bear  Stearns,  and their  directors,  officers and  controlling  persons
(within the  meaning of federal  securities  laws).  The  Mortgage  Loan  Seller  acknowledges  and agrees that the
Purchaser may assign its rights under this Agreement (including,  without limitation,  with respect to the Mortgage
Loan Seller's  representations and warranties  respecting the Mortgage Loans) to the Trustee. Any person into which
the Mortgage Loan Seller may be merged or consolidated  (or any person  resulting from any merger or  consolidation
involving  the Mortgage  Loan Seller),  any person  resulting  from a change in form of the Mortgage Loan Seller or
any person  succeeding to the business of the Mortgage  Loan Seller,  shall be considered  the  "successor"  of the
Mortgage  Loan Seller  hereunder  and shall be  considered  a party hereto  without the  execution or filing of any
paper or any  further  act or consent on the part of any party  hereto.  Except as  provided  in the two  preceding
sentences and in Section 15 hereto,  this Agreement  cannot be assigned,  pledged or  hypothecated  by either party
hereto  without the written  consent of the other parties to this  Agreement  and any such  assignment or purported
assignment shall be deemed null and void.

SECTION 24.       The Mortgage  Loan Seller and the  Purchaser.  The Mortgage  Loan Seller and the  Purchaser  will
keep in full effect all rights as are necessary to perform their respective obligations under this Agreement.

SECTION 25.       Entire  Agreement.  This Agreement  contains the entire agreement and  understanding  between the
parties with  respect to the subject  matter  hereof,  and  supersedes  all prior and  contemporaneous  agreements,
understandings,  inducements and conditions,  express or implied,  oral or written,  of any nature  whatsoever with
respect to the subject matter hereof.

SECTION 26.       No  Partnership.  Nothing herein  contained  shall be deemed or construed to create a partnership
or joint venture between the parties hereto.


                                   [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------


         IN WITNESS  WHEREOF,  the parties  hereto have caused their names to be signed hereto by their  respective
duly authorized officers as of the date first above written.


                                                              EMC MORTGAGE CORPORATION


                                                              By:      _________________________________________
                                                                       Name:
                                                                       Title:


                                                              STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.


                                                              By:      _________________________________________
                                                                       Name:
                                                                       Title:











--------------------------------------------------------------------------------


                                                      EXHIBIT 1
                                              CONTENTS OF MORTGAGE FILE

         With respect to each Mortgage  Loan,  the Mortgage File shall include each of the following  items,  which
shall be available for  inspection by the Purchaser or its designee,  and which shall be delivered to the Purchaser
or its designee pursuant to the terms of the Agreement:

                  (i)      The original  Mortgage Note,  endorsed  without recourse to the order of the Trustee and
         showing an unbroken chain of  endorsements  from the original payee thereof to the Person  endorsing it to
         the Trustee, or a lost note affidavit;

                  (ii)     The  original  Mortgage  and, if the  related  Mortgage  Loan is a MOM Loan,  noting the
         presence of the MIN and language  indicating that such Mortgage Loan is a MOM Loan,  which shall have been
         recorded  (or if the  original  is not  available,  a copy),  with  evidence of such  recording  indicated
         thereon (or if the original  Security  Instrument,  assignments to the Trustee or intervening  assignments
         thereof which have been  delivered,  are being  delivered or will,  upon receipt of recording  information
         relating to the Security  Instrument  required to be included  thereon,  be delivered to recording offices
         for recording  and have not been  returned to the Mortgage  Loan Seller in time to permit their  recording
         as specified in Section 2.01(b) of the Pooling and Servicing Agreement, shall be in recordable form);

                  (iii)     Unless the Mortgage Loan is a MOM Loan, a certified copy of the  assignment  (which may
         be in the form of a blanket  assignment if permitted in the  jurisdiction in which the Mortgaged  Property
         is located) to "Wells Fargo Bank,  National  Association,  as Trustee",  with  evidence of recording  with
         respect  to  each  Mortgage  Loan  in the  name  of the  Trustee  thereon  (or  if the  original  Security
         Instrument,  assignments to the Trustee or intervening assignments thereof which have been delivered,  are
         being  delivered  or will,  upon  receipt of recording  information  relating to the  Security  Instrument
         required to be included  thereon,  be  delivered  to  recording  offices for  recording  and have not been
         returned to the Mortgage Loan Seller in time to permit their  delivery as specified in Section  2.01(b) of
         the Pooling and  Servicing  Agreement,  the  Mortgage  Loan Seller may deliver a true copy  thereof with a
         certification  by the  Mortgage  Loan  Seller,  on the  face  of  such  copy,  substantially  as  follows:
         "Certified to be a true and correct copy of the original, which has been transmitted for recording");

                  (iv)     All intervening  assignments of the Security  Instrument,  if applicable and only to the
         extent available to the Mortgage Loan Seller with evidence of recording thereon;

                  (v)      The  original  or a copy of the  policy or  certificate  of  primary  mortgage  guaranty
         insurance, to the extent available, if any;

                  (vi)     The original  policy of title  insurance or mortgagee's  certificate of title  insurance
         or commitment or binder for title insurance; and

                  (vii)    The originals of all modification agreements, if applicable and available.


--------------------------------------------------------------------------------


                                                      EXHIBIT 2

                                         MORTGAGE LOAN SCHEDULE INFORMATION

         The Preliminary and Final Mortgage Loan Schedules shall set forth the following  information  with respect
to each Mortgage Loan:

(a)      the city, state and zip code of the Mortgaged Property;
(b)      the property type;
(c)      the Mortgage Interest Rate;
(d)      the Servicing Fee Rate;
(e)      the LPMI Fee, if applicable;
(f)      the Trustee Fee Rate, if applicable;
(g)      the Net Rate;
(h)      the maturity date;
(i)      the stated original term to maturity;
(j)      the stated remaining term to maturity;
(k)      the original Principal Balance;
(l)      the first payment date;
(m)      the principal and interest payment in effect as of the Cut-off Date;
(n)      the unpaid Principal Balance as of the Cut-off Date;
(o)      the Loan-to-Value Ratio at origination;
(p)      the insurer of any Primary Mortgage Insurance Policy;
(q)      the MIN with respect to each MOM Loan;
(r)      the Gross Margin, if applicable;
(s)      the next Adjustment Date, if applicable;
(t)      the Maximum Lifetime Mortgage Rate, if applicable;
(u)      the Minimum Lifetime Mortgage Rate, if applicable;
(v)      the Periodic Rate Cap, if applicable;
(w)      the Loan Group;
(x)      a code indicating whether the Mortgage Loan is negatively amortizing;
(y)      which Mortgage Loans adjust after an initial fixed-rate period of one, two, three, five, seven or ten
         years or any other period;
(z)      the Prepayment Charge, if any;
(aa)     lien position (e.g., first lien or second lien);
(bb)     a code indicating whether the Mortgage Loan is has a balloon payment;
(cc)     a code indicating whether the Mortgage Loan is an interest-only loan;
(dd)     the interest-only term, if applicable;
(ee)     the Mortgage Loan Seller; and
(ff)     the original amortization term.

Such schedule also shall set forth for all of the Mortgage  Loans,  the total number of Mortgage  Loans,  the total
of each of the amounts  described  under (n) and (j) above,  the weighted  average by  principal  balance as of the
Cut-off Date of each of the rates described under (c) through (h) above,  and the weighted  average  remaining term
to maturity by unpaid principal balance as of the Cut-off Date.



--------------------------------------------------------------------------------


                                                      EXHIBIT 3

                                         MORTGAGE LOAN SELLER'S INFORMATION

         All information in the Prospectus  Supplement  described under the following  Sections:  "SUMMARY OF TERMS
-- The Mortgage  Pool,"  "DESCRIPTION  OF THE MORTGAGE  LOANS" and  "SCHEDULE A -- CERTAIN  CHARACTERISTICS  OF THE
MORTGAGE LOANS."



--------------------------------------------------------------------------------


                                                      EXHIBIT 4

                                               PURCHASER'S INFORMATION

         All  information  in the  Prospectus  Supplement  and the  Prospectus,  except the Mortgage  Loan Seller's
Information.



--------------------------------------------------------------------------------


                                                      EXHIBIT 5

                                               SCHEDULE OF LOST NOTES

                                               Available Upon Request



--------------------------------------------------------------------------------


                                                    EXHIBIT 6

                        Standard & Poor's LEVELS® Glossary, Version 5.7 Revised, Appendix E



APPENDIX E -- Standard & Poor's Anti-Predatory Lending Categorization


                  Standard  &  Poor's  has  categorized  loans  governed  by  anti-predatory  lending  laws  in the
Jurisdictions  listed below into three  categories  based upon a  combination  of factors that include (a) the risk
exposure  associated  with the assignee  liability and (b) the tests and thresholds  set forth in those laws.  Note
that certain loans  classified by the relevant  statute as Covered are included in Standard & Poor's High Cost Loan
Category because they included  thresholds and tests that are typical of what is generally  considered High Cost by
the industry.

Standard & Poor's High Cost Loan Categorization

---------------------------------------------------------------------------------------------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective       Category under Applicable
                                                         Date                          Anti-Predatory Lending Law
---------------------------------- ------------------------------------------------- --------------------------------
Arkansas                           Arkansas Home Loan Protection Act, Ark. Code      High Cost Home Loan
                                   Ann. §§ 23-53-101 et seq.

                                   Effective July 16, 2003
---------------------------------- ------------------------------------------------- --------------------------------
Cleveland Heights, OH              Ordinance No. 72-2003 (PSH), Mun. Code §§         Covered Loan
                                   757.01 et seq.

                                   Effective June 2, 2003
---------------------------------- ------------------------------------------------- --------------------------------
Colorado                           Consumer Equity Protection, Colo. Stat. Ann. §§   Covered Loan
                                   5-3.5-101 et seq.

                                   Effective for covered loans offered or entered
                                   into on or after January 1, 2003. Other
                                   provisions of the Act took effect on June 7,
                                   2002
---------------------------------- ------------------------------------------------- --------------------------------
Connecticut                        Connecticut Abusive Home Loan Lending Practices   High Cost Home Loan
                                   Act, Conn. Gen. Stat. §§ 36a-746 et seq.

                                   Effective October 1, 2001
---------------------------------- ------------------------------------------------- --------------------------------
District of Columbia               Home Loan Protection Act, D.C. Code §§            Covered Loan
                                   26-1151.01 et seq.

                                   Effective for loans closed on or after January
                                   28, 2003
---------------------------------- ------------------------------------------------- --------------------------------
Florida                            Fair Lending Act, Fla. Stat. Ann. §§ 494.0078     High Cost Home Loan
                                   et seq.

                                   Effective October 2, 2002
---------------------------------- ------------------------------------------------- --------------------------------
Georgia (Oct. 1, 2002 - Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. §§        High Cost Home Loan
2003)                              7-6A-1 et seq.
---------------------------------- ------------------------------------------------- --------------------------------
Georgia as amended (Mar. 7, 2003   Georgia Fair Lending Act, Ga. Code Ann. §§        High Cost Home Loan
- current)                         7-6A-1 et seq.

                                   Effective for loans closed on or after March 7,
                                   2003
---------------------------------- ------------------------------------------------- --------------------------------
HOEPA Section 32                   Home Ownership and Equity Protection Act of       High Cost Loan
                                   1994, 15 U.S.C. § 1639, 12 C.F.R. §§ 226.32 and
                                   226.34

                                   Effective October 1, 1995, amendments October
                                   1, 2002
---------------------------------- ------------------------------------------------- --------------------------------
Illinois                           High Risk Home Loan Act, Ill. Comp. Stat. tit.    High Risk Home Loan
                                   815, §§ 137/5 et seq.

                                   Effective January 1, 2004 (prior to this date,
                                   regulations under Residential Mortgage License
                                   Act effective from May 14, 2001)
---------------------------------- ------------------------------------------------- --------------------------------

Indiana                            Indiana Home Loan Practices Act, Ind. Code Ann.   High Cost Home Loan
                                   §§ 24-9-1-1 et seq.

                                   Effective for loans originated on or after
                                   January 1, 2005.
---------------------------------- ------------------------------------------------- --------------------------------
Kansas                             Consumer Credit Code, Kan. Stat. Ann. §§          High Loan to Value Consumer
                                   16a-1-101 et seq.                                 Loan (id. § 16a-3-207) and;

                                   Sections 16a-1-301 and 16a-3-207 became
                                   effective April 14, 1999; Section 16a-3-308a
                                   became effective July 1, 1999
---------------------------------- ------------------------------------------------- --------------------------------

                                                                                     High APR Consumer Loan (id. §
                                                                                     16a-3-308a)
---------------------------------- ------------------------------------------------- --------------------------------
Kentucky                           2003 KY H.B. 287 -- High Cost Home Loan Act, Ky.   High Cost Home Loan
                                   Rev. Stat. §§ 360.100 et seq.

                                   Effective June 24, 2003
---------------------------------- ------------------------------------------------- --------------------------------
Maine                              Truth in Lending, Me. Rev. Stat. tit. 9-A, §§     High Rate High Fee Mortgage
                                   8-101 et seq.

                                   Effective September 29, 1995 and as amended
                                   from time to time
---------------------------------- ------------------------------------------------- --------------------------------
Massachusetts                      Part 40 and Part 32, 209 C.M.R. §§ 32.00 et       High Cost Home Loan
                                   seq. and 209 C.M.R. §§ 40.01 et seq.

                                   Effective March 22, 2001 and amended from time
                                   to time
---------------------------------- ------------------------------------------------- --------------------------------

                                   Massachusetts Predatory Home Loan Practices Act   High Cost Home Mortgage Loan
                                   Mass. Gen. Laws ch. 183C,  §§ 1 et seq.

                                   Effective November 7, 2004
---------------------------------- ------------------------------------------------- --------------------------------
Nevada                             Assembly Bill No. 284, Nev. Rev. Stat. §§         Home Loan
                                   598D.010 et seq.

                                   Effective October 1, 2003
---------------------------------- ------------------------------------------------- --------------------------------
New Jersey                         New Jersey Home Ownership Security Act of 2002,   High Cost Home Loan
                                   N.J. Rev. Stat. §§ 46:10B-22 et seq.

                                   Effective for loans closed on or after November
                                   27, 2003
---------------------------------- ------------------------------------------------- --------------------------------
New Mexico                         Home Loan Protection Act, N.M. Rev. Stat. §§      High Cost Home Loan
                                   58-21A-1 et seq.

                                   Effective as of January 1, 2004; Revised as of
                                   February 26, 2004
---------------------------------- ------------------------------------------------- --------------------------------
New York                           N.Y. Banking Law Article 6-l                      High Cost Home Loan

                                   Effective for applications made on or after
                                   April 1, 2003
---------------------------------- ------------------------------------------------- --------------------------------
North Carolina                     Restrictions and Limitations on High Cost Home    High Cost Home Loan
                                   Loans, N.C. Gen. Stat. §§ 24-1.1E et seq.

                                   Effective July 1, 2000; amended October 1, 2003
                                   (adding open-end lines of credit)
---------------------------------- ------------------------------------------------- --------------------------------
Ohio                               H.B. 386 (codified in various sections of the     Covered Loan
                                   Ohio Code), Ohio Rev. Code Ann. §§ 1349.25 et
                                   seq.

                                   Effective May 24, 2002
---------------------------------- ------------------------------------------------- --------------------------------
Oklahoma                           Consumer Credit Code (codified in various         Subsection 10 Mortgage
                                   sections of Title 14A)

                                   Effective July 1, 2000; amended effective
                                   January 1, 2004
---------------------------------- ------------------------------------------------- --------------------------------
South Carolina                     South Carolina High Cost and Consumer Home        High Cost Home Loan
                                   Loans Act, S.C. Code
                                   Ann. §§ 37-23-10 et seq.

                                   Effective for loans taken on or after January
                                   1, 2004
---------------------------------- ------------------------------------------------- --------------------------------
West Virginia                      West Virginia Residential Mortgage Lender,        West Virginia Mortgage Loan
                                   Broker and Servicer Act, W. Va. Code Ann. §§      Act Loan
                                   31-17-1 et seq.
                                   Effective June 5, 2002
---------------------------------- ------------------------------------------------- --------------------------------


Standard & Poor's Covered Loan Categorization

---------------------------------- ------------------------------------------------- --------------------------------
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective       Category under Applicable
                                                         Date                          Anti-Predatory Lending Law
---------------------------------- ------------------------------------------------- --------------------------------
Georgia (Oct. 1, 2002 -- Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. §§        Covered Loan
2003)                              7-6A-1 et seq.

                                   Effective October 1, 2002 -- March 6, 2003
---------------------------------- ------------------------------------------------- --------------------------------
New Jersey                         New Jersey Home Ownership Security Act of 2002,   Covered Home Loan
                                   N.J. Rev. Stat. §§ 46:10B-22 et seq.

                                   Effective November 27, 2003 -- July 5, 2004
---------------------------------- ------------------------------------------------- --------------------------------

Standard & Poor's Home Loan Categorization

---------------------------------------------------------------------------------------------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective       Category under Applicable
                                                         Date                          Anti-Predatory Lending Law
---------------------------------- ------------------------------------------------- --------------------------------
Georgia (Oct. 1, 2002 -- Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. §§        Home Loan
2003)                              7-6A-1 et seq.

                                   Effective October 1, 2002 -- March 6, 2003
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
New Jersey                         New Jersey Home Ownership Security                Home Loan
                                   Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et
                                   seq.

                                   Effective for loans closed on or after November
                                   27, 2003
---------------------------------- ------------------------------------------------- --------------------------------
New Mexico                         Home Loan Protection Act, N.M. Rev. Stat. §§      Home Loan
                                   58-21A-1 et seq.

                                   Effective as of January 1, 2004; Revised as of
                                   February 26, 2004
---------------------------------- ------------------------------------------------- --------------------------------
North Carolina                     Restrictions and Limitations on High Cost Home    Consumer Home Loan
                                   Loans, N.C. Gen. Stat. §§ 24-1.1E et seq.

                                   Effective July 1, 2000; amended October 1, 2003
                                   (adding open-end lines of credit)
---------------------------------- ------------------------------------------------- --------------------------------
South Carolina                     South Carolina High Cost and Consumer Home        Consumer Home Loan
                                   Loans Act, S.C. Code Ann. §§ 37-23-10 et seq.

                                   Effective for loans taken on or after January
                                   1, 2004
---------------------------------- ------------------------------------------------- --------------------------------



--------------------------------------------------------------------------------


                                                    SCHEDULE A

                                   REQUIRED RATINGS FOR EACH CLASS OF CERTIFICATES


------------------------------------- ------------- ---------------------
Offered Certificates                      S&P             Moody's
------------------------------------- ------------- ---------------------
Class I-A-1                               AAA               Aaa
------------------------------------- ------------- ---------------------
Class I-A-2A                              AAA               Aaa
------------------------------------- ------------- ---------------------
Grantor Trust Class I-A-2B                AAA               Aaa
------------------------------------- ------------- ---------------------
Underlying Class I-A-2B                   AAA               Aaa
------------------------------------- ------------- ---------------------
Class I-A-3                               AAA               Aaa
------------------------------------- ------------- ---------------------
Class I-X                                 AAA               Aaa
------------------------------------- ------------- ---------------------
Class II-A-1                              AAA               Aaa
------------------------------------- ------------- ---------------------
Class II-A-2A                             AAA               Aaa
------------------------------------- ------------- ---------------------
Underlying Class II-A-2B                  AAA               Aaa
------------------------------------- ------------- ---------------------
Grantor Trust Class II-A-2B               AAA               Aaa
------------------------------------- ------------- ---------------------
Class II-A-3                              AAA               Aaa
------------------------------------- ------------- ---------------------
Class I-B-1                               AA+               Aaa
------------------------------------- ------------- ---------------------
Class I-B-2                                AA               Aa1
------------------------------------- ------------- ---------------------
Class I-B-3                               AA-               Aa2
------------------------------------- ------------- ---------------------
Class I-B-4                                A+               Aa3
------------------------------------- ------------- ---------------------
Class I-B-5                                A                 A2
------------------------------------- ------------- ---------------------
Class I-B-6                               BBB               Baa2
------------------------------------- ------------- ---------------------
Class I-B-7                               BBB-              Baa3
------------------------------------- ------------- ---------------------
Class I-B-8                               BBB                A3
------------------------------------- ------------- ---------------------
Class I-B-9                               BBB-              Baa2
------------------------------------- ------------- ---------------------
Class II-B-1                               AA               Aa1
------------------------------------- ------------- ---------------------
Class II-B-2                               A                Aa2
------------------------------------- ------------- ---------------------
Class II-B-3                              BBB                A1
------------------------------------- ------------- ---------------------
Class II-B-4                              BBB-               A3
------------------------------------- ------------- ---------------------


The Class I-XP-1, Class I-XP-2, Class II-XP, Class I-R, Class II-R, Class I-B-IO and Class II-B-IO Certificates
have not been rated.

None of the above ratings has been lowered,  qualified or withdrawn  since the dates of issuance of such ratings by
the Rating Agencies.



--------------------------------------------------------------------------------



                                                    SCHEDULE B

                                              MORTGAGE LOAN SCHEDULE

                                              (Provided upon request)





--------------------------------------------------------------------------------





                                                                                      EXHIBIT I




                                     FORM OF TRUSTEE LIMITED POWER OF ATTORNEY


KNOW ALL MEN BY THESE  PRESENTS,  that Wells Fargo Bank,  National  Association,  a banking  corporation,  having a
         place of  business at 9062 Old  Annapolis  Road,  Columbia,  Maryland,  as Trustee  (and in no personal or
         other  representative  capacity) under the Pooling and Servicing  Agreement,  dated as of October 1, 2006,
         by and among Structured Asset Mortgage  Investments II Inc., the Trustee and EMC Mortgage  Corporation (as
         amended,  restated,  supplemented or otherwise  modified from time to time, the  "Agreement";  capitalized
         terms not defined herein have the definitions  assigned to such terms in the  Agreement),  relating to the
         Bear Stearns  Mortgage  Funding Trust  2006-AR3,  Mortgage  Pass-Through  Certificates,  Series  2006-AR3,
         hereby appoints  _______________,  in its capacity as Servicer under the Agreement,  as the Trustee's true
         and  lawful  Special  Attorney-in-Fact,  in the  Trustee's  name,  place and  stead and for the  Trustee's
         benefit,  but only in its capacity as Trustee aforesaid,  to perform all acts and execute all documents as
         may be customary,  necessary and  appropriate  to effectuate  the  following  enumerated  transactions  in
         respect of any  mortgage,  deed of trust,  promissory  note or real  estate  owned from time to time owned
         (beneficially  or in title,  whether the  Trustee is named  therein as  mortgagee  or  beneficiary  or has
         become  mortgagee or beneficiary by virtue of endorsement,  assignment or other  conveyance) or held by or
         registered  to the  Trustee  (directly  or through  custodians  or  nominees),  or in respect of which the
         Trustee has a security  interest or other lien, all as provided  under the  applicable  Agreement and only
         to the extent the  respective  Trustee  has an interest  therein  under the  Agreement,  and in respect of
         which the Servicer is acting as servicer pursuant to the Agreement (the "Mortgage Documents").



--------------------------------------------------------------------------------





This appointment shall apply to the following enumerated transactions under the Agreement only:

1.       The modification or re-recording of any Mortgage Document for the purpose of correcting it to conform to
the original intent of the parties thereto or to correct title errors discovered after title insurance was issued
and where such modification or re-recording does not adversely affect the lien under the Mortgage Document as
insured.

2.       The  subordination  of the lien under a Mortgage  Document  to an  easement  in favor of a public  utility
company or a state or federal  agency or unit with powers of eminent  domain  including,  without  limitation,  the
execution of partial  satisfactions/releases,  partial  reconveyances  and the execution of requests to trustees to
accomplish same.

3.       The conveyance of the properties  subject to a Mortgage Document to the applicable  mortgage  insurer,  or
the closing of the title to the  property to be acquired as real estate so owned,  or  conveyance  of title to real
estate so owned.

4.       The completion of loan assumption and modification agreements in respect of Mortgage Documents.

5.       The full or partial  satisfaction/release  of a Mortgage  Document  or full  conveyance  upon  payment and
discharge of all sums secured thereby, including, without limitation, cancellation of the related note.

6.       The assignment of any Mortgage  Document,  in connection  with the repurchase of the mortgage loan secured
and evidenced thereby.

7.       The full  assignment  of a Mortgage  Document  upon payment and  discharge of all sums secured  thereby in
conjunction with the refinancing thereof, including, without limitation, the assignment of the related note.

8.       With respect to a Mortgage  Document,  the  foreclosure,  the taking of a deed in lieu of foreclosure,  or
the completion of judicial or  non-judicial  foreclosure  or  termination,  cancellation  or rescission of any such
foreclosure, including, without limitation, any and all of the following acts:

the substitution of trustee(s) serving under a deed of trust, in accordance with state law and the deed of trust;

         b.       the preparation and issuance of statements of breach or non-performance;

         c.       the preparation and filing of notices of default and/or notices of sale;

         d.       the cancellation/rescission of notices of default and/or notices of sale;

         e.       the taking of a deed in lieu of foreclosure; and

         f.       the  preparation  and execution of such other  documents and performance of such other actions as
                  may be  necessary  under  the  terms  of the  Mortgage  Document  or state  law to  expeditiously
                  complete said transactions in paragraphs 8(a) through 8(e), above.

9.       Demand,  sue for, recover,  collection and receive each and every sum of money, debt, account and interest
(which now is, or  hereafter  shall  become due and  payable)  belonging  to or  claimed by the  Trustee  under the
Mortgage Documents, and to use or take any lawful means for recovery thereof by legal process or otherwise.

10.      Endorse on behalf of the Trustee all checks,  drafts  and/or  negotiable  instruments  made payable to the
Trustee in respect of the Mortgage Documents.

The Trustee gives the Special  Attorney-in-Fact  full power and authority to execute such instruments and to do and
perform all and every act and thing  necessary and proper to carry into effect the power or powers  granted by this
Limited Power of Attorney,  subject to the terms and conditions  set forth in the Agreement  including the standard
of care  applicable  to the  servicer  in the  Agreement,  and hereby does  ratify and  confirm  what such  Special
Attorney-in-Fact shall lawfully do or cause to be done by authority hereof.




--------------------------------------------------------------------------------




         IN WITNESS  WHEREOF,  the Trustee has caused its  corporate  name and seal to be hereto signed and affixed
and these presents to be acknowledged by its duly elected and authorized officer this ___ day of _________ , 20__.

                                                              Wells Fargo Bank, National Association,
                                                              as Trustee



                                                              By:      _________________________________________
                                                                       Name:
                                                                       Title:

WITNESS:                                                      WITNESS:



_______________________________                               _______________________________
Name:                                                         Name:
Title:                                                        Title:





--------------------------------------------------------------------------------





STATE OF NEW YORK
                                    SS
COUNTY OF NEW YORK

         On ______________,  20___, before me, the undersigned,  a Notary Public in and for said state,  personally
appeared  __________________,  personally  known to me to be the  person  whose  name is  subscribed  to the within
instrument,  and such person  acknowledged to me that such person  executed the within  instrument in such person's
authorized  capacity  as a Senior  Vice  President  of Wells Fargo  Bank,  National  Association,  and that by such
signature on the within instrument the entity upon behalf of which such person acted executed the instrument.

         WITNESS my hand and official seal.


                                                     ______________________________
                                                     Notary Public






--------------------------------------------------------------------------------




                                                                                                          EXHIBIT J
                                                    [RESERVED]










--------------------------------------------------------------------------------






                                                                                                          EXHIBIT K

                                         LOAN LEVEL FORMAT FOR TAPE INPUT,
                                             SERVICER PERIOD REPORTING

The format for the tape should be:

1.  Record length of 240
2.  Blocking factor of 07 records per block
3.  ASCII
4.  Unlabeled tape
5.  6250 or 1600 BPI (please indicate)

                                                                        COBOL
Field Name                          Position         Length            "picture"

[Reserved]                          001-002          2                 "01"
Unit Code                           003-004          2                 "  "
Loan Number                         005-014          10                X(10)
Borrower Name                       015-034          20                X(20)
Old Payment Amount                  035-045          11                S9(9)V9(02)
Old Loan Rate                       046-051          6                 9(2)V9(04)
Servicer Fee Rate                   052-057          6                 9(2)V9(04)
Servicer Ending Balance             058-068          11                S9(9)V9(02)
Servicer Next Due Date              069-076          8                 CCYYMMDD
Curtail Amt 1 - Before              077-087          11                S9(9)V9(02)
Curtail Date 1                      088-095          8                 CCYYMMDD
Curtail Amt 1 - After               096-106          11                S9(9)V9(02)
Curtail Amt 2 - Before              107-117          11                S9(9)V9(02)
Curtail Date 2                      118-125          8                 CCYYMMDD
Curtail Amt 2 - After               126-136          11                S9(9)V9(02)
Curtail Amt 3 - Before              137-147          11                S9(9)V9(02)
Curtail Date 3                      148-155          8                 CCYYMMDD
Curtail Amt 3 - After               156-166          11                S9(9)V9(02)
New Payment Amount                  167-177          11                S9(9)V9(02)
New Loan Rate                       178-183          6                 9(2)V9(04)
Index Rate                          184-189          6                 9(2)V9(04)
Remaining Term                      190-192          3                 9(3)
Liquidation Amount                  193-203          11                S9(9)V9(02)
Action Code                         204-205          2                 X(02)
Scheduled Principal                 206-216          11                S9(9)V9(02)
Scheduled Interest                  217-227          11                S9(9)V9(02)
Scheduled Ending Balance            228-238          11                S9(9)V9(02)
FILLER                              239-240          2                 X(02)



Trailer Record:

Number of Records                   001-006          6                 9(06)
FILLER                              007-240          234               X(234)


Field Names and Descriptions:

Field Name                                  Description

[Reserved]                                  Hard code as "01" used internally

Unit Code                                   Hard code as "  " used internally

Loan Number                                 Investor's loan number

Borrower Name                               Last name of borrower

Old Payment Amount                          P&I amount used for the applied payment

Old Loan Rate                               Gross interest rate used for the applied payment

Servicer Fee Rate                           Servicer's fee rate

Servicer Ending Balance                     Ending actual balance after a payment has been applied

Servicer Next Due Date                      Borrower's next due date for a payment

Curtailment Amount 1 - Before               Amount of curtailment applied before the payment

Curtailment Date 1                          Date of curtailment should coincide with the payment date
                                            applicable to the curtailment

Curtailment Amount 1 -- After               Amount of curtailment applied after the payment

Curtailment Amount 2 - Before               Amount of curtailment applied before the payment

Curtailment Date 2                          Date of curtailment should coincide with the payment date
                                            applicable to the curtailment

Curtailment Amount 2 -- After               Amount of curtailment applied after the payment

Curtailment Amount 3 - Before               Amount of curtailment applied before the payment

Curtailment Date 3                          Date of curtailment should coincide with the payment date
                                            applicable to the curtailment

Curtailment Amount 3 -- After               Amount of curtailment applied after the payment

New Payment Amount                          For ARM, Equal, or Buydown loans, when a payment change
                                            occurs, this is the scheduled payment

New Loan Rate                               For ARM loans, when the gross interest rate change occurs,
                                            this is the scheduled rate

Index Rate                                  For ARM loans, the index rate used in calculating the new
                                            gross interest rate

Remaining Term                              For ARM loans, the number of months left on the loan used
                                            to determine the new P&I amount

Liquidation Amount                          The payoff amount of the loan

Action Code                                 For delinquent loans:
                                            12 -- Relief Provisions
                                            15 -- Bankruptcy/Litigation
                                            20 -- Referred for Deed-in-lieu, short sale
                                            30 -- Referred to attorney to begin foreclosure
                                            60 -- Loan Paid in full
                                            70 -- Real Estate Owned


Scheduled Principal                         Amount of principal from borrower payment due to
                                            bondholder

Scheduled Interest                          Amount of interest from borrower payment due to bondholder

Scheduled Ending Balance                    Ending scheduled balance of loan

FILLER                                      Should be filled with spaces




--------------------------------------------------------------------------------




                                                                                                          EXHIBIT L

                                        REPORTING DATA FOR DEFAULTED LOANS

Data must be  submitted  to Wells Fargo Bank in an Excel  spreadsheet  format with fixed field names and data type.
The Excel spreadsheet should be used as a template consistently every month when submitting data.

Table: Delinquency

         Name                                                 Type                                   Size
         Servicer Loan #                                      Number (Double)                         8
         Investor Loan #                                      Number (Double)                         8
         Borrower Name                                        Text                                   20
         Address                                              Text                                   30
         State                                                Text                                    2
         Due Date                                             Date/Time                               8
         Action Code                                          Text                                    2
         FC Received                                          Date/Time                               8
         File Referred to Atty                                Date/Time                               8
         NOD                                                  Date/Time                               8
         Complaint Filed                                      Date/Time                               8
         Sale Published                                       Date/Time                               8
         Target Sale Date                                     Date/Time                               8
         Actual Sale Date                                     Date/Time                               8
         Loss Mit Approval Date                               Date/Time                               8
         Loss Mit Type                                        Text                                    5
         Loss Mit Estimated Completion Date                   Date/Time                               8
         Loss Mit Actual Completion Date                      Date/Time                               8
         Loss Mit Broken Plan Date                            Date/Time                               8
         BK Chapter                                           Text                                    6
         BK Filed Date                                        Date/Time                               8
         Post Petition Due                                    Date/Time                               8
         Motion for Relief                                    Date/Time                               8
         Lift of Stay                                         Date/Time                               8
         RFD                                                  Text                                   10
         Occupant Code                                        Text                                   10
         Eviction Start Date                                  Date/Time                               8
         Eviction Completed Date                              Date/Time                               8
         List Price                                           Currency                                8
         List Date                                            Date/Time                               8
         Accepted Offer Price                                 Currency                                8
         Accepted Offer Date                                  Date/Time                               8
         Estimated REO Closing Date                           Date/Time                               8
         Actual REO Sale Date                                 Date/Time                               8

o        Items in bold are  MANDATORY  FIELDS.  We must receive  information  in those fields every month in order
     for your file to be accepted.


The Action Code Field should show the  applicable  numeric code to indicate  that a special  action is being taken.
The Action Codes are the following:

              12-Relief Provisions
              15-Bankruptcy/Litigation
              20-Referred for Deed-in-Lieu
              30-Referred fore Foreclosure
              60-Payoff
              65-Repurchase
              70-REO-Held for Sale
              71-Third Party Sale/Condemnation
              72-REO-Pending Conveyance-Pool Insurance claim filed

Wells Fargo Bank will accept alternative  Action Codes to those above,  provided that the Codes are consistent with
industry  standards.  If Action Codes other than those above are used,  the  Servicer  must supply Wells Fargo Bank
with a description of each of the Action Codes prior to sending the file.

Description of Action Codes:
Action  Code 12 - To  report a  Mortgage  Loan  for  which  the  Borrower  has been  granted  relief  for  curing a
delinquency.  The Action  Date is the date the relief is  expected  to end.  For  military  indulgence,  it will be
three months after the Borrower's discharge from military service.

Action Code 15 - To report the Borrower's  filing for bankruptcy or instituting  some other type of litigation that
will  prevent  or delay  liquidation  of the  Mortgage  Loan.  The  Action  Date will be  either  the date that any
repayment plan (or  forbearance)  instituted by the bankruptcy court will expire or an additional date by which the
litigation should be resolved.

Action Code 20 - To report that the Borrower has agreed to a  deed-in-lieu  or an assignment  of the property.  The
Action Date is the date the Servicer decided to pursue a deed-in-lieu or the assignment.

Action Code 30 - To report that the  decision  has been made to foreclose  the  Mortgage  Loan.  The Action Date is
the date the Servicer referred the case to the foreclosure attorney.

Action Code 60 - To report that a Mortgage Loan has been paid in full either at, or prior to, maturity.

Action Code 65 - To report that the Servicer is repurchasing the Mortgage Loan.

Action Code 70 - To report that a Mortgage  Loan has been  foreclosed or a  deed-in-lieu  of  foreclosure  has been
accepted,  and the  Servicer,  on behalf of the owner of the  Mortgage  Loan,  has  acquired  the  property and may
dispose of it. The Action  Date is the date of the  foreclosure  sale or, for  deeds-in-lieu,  the date the deed is
recorded on behalf of the owner of the Mortgage Loan.

Action Code 71 - To report that a Mortgage Loan has been  foreclosed and a third party acquired the property,  or a
total  condemnation of the property has occurred.  The Action Date is the date of the foreclosure  sale or the date
the condemnation award was received.

Action Code 72 - To report that a Mortgage Loan has been foreclosed,  or a deed-in-lieu has been accepted,  and the
property may be conveyed to the mortgage  insurer and the pool insurance  claim has been filed.  The Action Date is
the date of the foreclosure sale, or, for deeds-in-lieu, the date of the deed for conventional mortgages.

The Loss Mit Type field should show the approved Loss Mitigation arrangement.  The following are acceptable:

         ASUM-       Approved Assumption
         BAP-        Borrower Assistance Program
         CO-         Charge Off
         DIL-        Deed-in-Lieu
         FFA-        Formal Forbearance Agreement
         MOD-        Loan Modification
         PRE-        Pre-Sale
         SS-         Short Sale
         MISC-       Anything else approved by the PMI or Pool Insurer

Wells Fargo Bank will accept  alternative Loss Mitigation  Types to those above,  provided that they are consistent
with  industry  standards.  If Loss  Mitigation  Types other than those above are used,  the  Servicer  must supply
Wells Fargo Bank with a description of each of the Loss Mitigation Types prior to sending the file.

The Occupant Code field should show the current status of the property.  The acceptable codes are:
         Mortgagor
         Tenant
         Unknown
         Vacant



--------------------------------------------------------------------------------




                                                                                                          EXHIBIT M


                                Swap Agreements



                                                                           BEAR STEARNS CAPITAL MARKETS INC.
                                                                                          383 MADISON AVENUE
                                                                                    NEW YORK, NEW YORK 10179
                                                                                            TEL 212-272-2000


DATE:                      October 31, 2006

TO:                        Bear Stearns Mortgage Funding Grantor Trust 2006-AR3

COPY TO:                   Wells Fargo Bank, National Association
ATTENTION:                 Client Manager, BSMF 06-AR3
TELEPHONE:                 410-884-2000
FACSIMILE:                 410-715-2380

FROM:                      Derivatives Documentation
TELEPHONE:                 212-272-2711
FACSIMILE:                 212-272-9857

SUBJECT:                   Mortgage Derivatives Confirmation

REFERENCE NUMBER(S):       CXBSMF63G1

The purpose of this letter  agreement  is to confirm the terms and  conditions  of the  Transaction  entered
into on the Trade Date  specified  below (the  "Transaction")  between  Bear  Stearns  Capital  Markets Inc.
("Bear  Stearns") and Bear Stearns  Mortgage  Funding Grantor Trust 2006-AR3  ("Counterparty").  This letter
agreement  constitutes the sole and complete  "Confirmation,"  as referred to in the "Master  Agreement" (as
defined below), with respect to the Transaction.

1.       This  Confirmation is subject to and incorporates  the 2000 ISDA  Definitions (the  "Definitions"),
as published by the International  Swaps and Derivatives  Association,  Inc. ("ISDA").  The parties agree to
negotiate,   execute  and   deliver  an   agreement   in  the  form  of  the  1992  ISDA  Master   Agreement
(Multicurrency—Cross  Border)  (the "Form Master  Agreement"),  together  with the schedule  thereto and any
other  related  documents,   each  in  form  and  substance  as  the  parties  shall  in  good  faith  agree
(collectively,  the "Executed Master  Agreement").  In addition,  the parties agree that until execution and
delivery of the Executed Master Agreement,  a Form Master  Agreement,  shall be deemed to have been executed
and  delivered  by the parties on the Trade Date of the first  transaction  that by its terms is intended to
be governed by a Master  Agreement.  All provisions  contained in, or incorporated by reference to, the Form
Master Agreement or the Executed Master Agreement (as applicable,  the "Master  Agreement") shall govern the
Transaction  referenced  in this  Confirmation,  except as  expressly  modified  below.  This  Confirmation,
together  with all of the other  documents  confirming  any and all  Transactions  entered  into  between us
(regardless  of which branch,  if any,  either of us has acted  through) that by their terms are intended to
be  governed  by a  Master  Agreement,  shall  supplement,  form a part  of and  be  subject  to the  Master
Agreement.  In the  event  of any  inconsistency  between  the  provisions  of  this  Confirmation  and  the
Definitions  or Master  Agreement,  this  Confirmation  shall  prevail for the purpose of this  Transaction.
Terms  capitalized  but not  defined  herein  shall have the meaning  ascribed to them in the Grantor  Trust
Agreement,  dated as of October 31, 2006 (the "Grantor Trust  Agreement")  among  Structured  Asset Mortgage
Investment II Inc., as depositor (the "Depositor"),  and Wells Fargo Bank, National Association,  as grantor
trustee (the "Grantor Trustee").

2.     The terms of the particular Transaction to which this Confirmation relates are as follows:

       Trade Date:                          October 26, 2006

       Effective Date:                      October 31, 2006

       Notional Amount:                     For  any  Calculation  Period,  the  Current
                                            Principal  Amount of the Grantor Trust  Certificates  (defined
                                            below)  as of the  close  of  business  on the 25th day of the
                                            month  in  which  such  Calculation   Period  begins  (or,  if
                                            remittances  on such Grantor Trust  Certificates  are not made
                                            on such day,  as of the close of  business  on the next day on
                                            which such remittances are made).

       Termination Date:                    The  earlier to occur of (a) the  Distribution
                                            Date  (as  defined  in  the  Underlying  Pooling  and  Servicing
                                            Agreement)   following   the   date  on  which   the   aggregate
                                            outstanding   principal  balance  of  the  Underlying  Reference
                                            Certificates  is  reduced  to  zero  and the  Deferred  Interest
                                            Carry-Forward   Balance  is  zero  or  (b)  November  25,  2036,
                                            subject,  in each case, to  adjustment  in  accordance  with the
                                            Business Day Convention.

      Grantor Trust Certificates:           The       Class       I-A-2B
                                            Certificates issued pursuant to the Grantor Trust Agreement).

      Underlying Reference
      Certificates:                         The   Class   I-A-2B   Certificates   issued
                                            pursuant to the Underlying Pooling and Servicing Agreement.

      Bear Stearns
      Payment Amounts:

      Bear Stearns
      Payment Dates:                        The  25th   calendar  day  of  each
                                            month  during  the  Term  of  this   Transaction,   commencing
                                            November  25,  2006  and  ending  on  the  Termination   Date,
                                            subject to  adjustment  in  accordance  with the  Business Day
                                            Convention

      Bear Stearns
      Payment Amounts:                      On each Bear Stearns  Payment Date,  Bear Stearns shall pay to
                                            Counterparty  an  amount  equal to any Net  Deferred  Interest
                                            allocated to the Current  Principal  Amount of the  Underlying
                                            Reference  Certificates  in accordance  with the definition of
                                            Net   Deferred   Interest  in  the   Underlying   Pooling  and
                                            Servicing  Agreement for the Distribution  Date (as defined in
                                            the Underlying Pooling and Servicing  Agreement)  occurring on
                                            such Bear Stearns Payment Date.

      Counterparty Payments:

      Counterparty
      Payment Dates:                             Each Bear Stearns Payment Date.

              Counterparty
              Payment Amounts #1:                On the initial  Counterparty  Payment Date,  zero and for
                                                 each Counterparty  Payment Date thereafter,  Counterparty
                                                 shall pay to Bear  Stearns an amount  equal to the lesser
                                                 of:

                                                     (a)  the Deferred Interest  Carry-Forward Balance for
                                                          the previous Counterparty Payment Date, and

                                                     (b) the amount  distributed on the Distribution  Date
                                                          (as  defined  in  the  Underlying   Pooling  and
                                                          Servicing    Agreement)    occurring   on   such
                                                          Counterparty  Payment  Date  to  the  Underlying
                                                          Reference   Certificates   in   respect  of  (i)
                                                          principal  reducing the Current Principal Amount
                                                          of the  Underlying  Reference  Certificates  and
                                                          (ii) Unpaid Realized Loss Amounts.

              Deferred Interest
              Carry-Forward Balance:             For each  Counterparty  Payment  Date, an amount equal to
                                                 the sum of:

                                                 (a) the  Deferred  Interest  Carry-Forward  Balance as of
                                                 the  preceding  Counterparty  Payment Date (which for the
                                                 initial  Counterparty  Payment Date shall be deemed to be
                                                 zero),  plus (b) any Bear Stearns Payment Amounts paid by
                                                 Bear  Stearns  to  Counterparty   on  such   Counterparty
                                                 Payment Date less (c) any  Counterparty  Payment  Amounts
                                                 #1 paid  to  Bear  Stearns  by the  Counterparty  on such
                                                 Counterparty Payment Date.

              Counterparty
              Payment Amounts #2:                On each  Counterparty  Payment Date,  Counterparty  shall
                                                 pay to Bear  Stearns an amount  equal to  interest on the
                                                 Deferred  Interest   Carry-Forward   Balance  as  of  the
                                                 preceding  Payment Date accrued from and  including,  the
                                                 Period  End Date  preceding  such  Payment  Date to,  but
                                                 excluding,  the  Period  End Date  for such  Counterparty
                                                 Payment  Date at a rate  equal to the  Pass-Through  Rate
                                                 (as  defined  in the  Underlying  Pooling  and  Servicing
                                                 Agreement) for the Underlying Reference Certificates.


             Additional Payment:                     On  October  31,  2006,   subject  to  adjustment  in
                                            accordance        with   the    Business    Day    Convention,
                                            Counterparty shall pay     to Bear  Stearns  the amount of USD
                                            9,000


             Business Day Convention:       Following

             Business Days:                 Any  day  other  than  (i) a  Saturday  or a
                                            Sunday,  or  (ii) a  day on  which  (a)  the  New  York  Stock
                                            Exchange   or  Federal   Reserve  is  closed  or  (b)  banking
                                            institutions  in New York City or in any of the  jurisdictions
                                            in which the  Trustee,  the Master  Servicer,  the Servicer or
                                            the   Securities   Administrator   (each  as  defined  in  the
                                            Underlying  Pooling and  Servicing  Agreement)  is located are
                                            authorized  or  obligated  by law  or  executive  order  to be
                                            closed.

            Calculation Agent:              Bear Stearns

3.          Additional Provisions:          (a) Each  party  hereto  is  hereby
                                            advised and  acknowledges  that the other party has engaged in
                                            (or  refrained   from  engaging  in)   substantial   financial
                                            transactions  and has taken (or  refrained  from taking) other
                                            material  actions in  reliance  upon the entry by the  parties
                                            into the  Transaction  being  entered  into on the  terms  and
                                            conditions set forth herein and in the  Confirmation  relating
                                            to such  Transaction,  as applicable.  This paragraph shall be
                                            deemed repeated on the trade date of each Transaction.

                                                     (b)       On the  second  Business  Day prior to each
                                            Payment  Date,  the Paying  Agent shall  provide  Bear Stearns
                                            with  the  amount  and  supporting  calculations  of any  Bear
                                            Stearns  Payment  Amounts,  Counterparty  Payment  Amounts #1,
                                            and  Counterparty  Payment  Amounts  #2, if any, to be paid on
                                            such Payment Date.  For the  avoidance of doubt,  Bear Stearns
                                            shall not be  obligated  to make any payment on a Payment Date
                                            until it has received  from the Paying  Agent the  information
                                            set forth in the preceding sentence.

                                                     (c)  Notwithstanding  anything in Section 2(c) of the
                                            Form  Master  Agreement  to the  contrary,  if on any  date an
                                            amount  would be owned by Bear Stearns to  Counterparty  after
                                            application  of the netting  provisions of Section 2(c) of the
                                            Form Master  Agreement  with respect to such date,  subject to
                                            Section 3(c) above,  Bear Stearns  hereby agrees to remit such
                                            payment to Counterparty one Business Day prior to such date.

4.       Provisions Deemed Incorporated in a Schedule to the Form Master Agreement:

1)   The parties agree that  subparagraph  (ii) of Section 2(c) of the Form Master  Agreement  will apply to
     any Transaction.

2)  Termination Provisions. For purposes of the Form Master Agreement:

(a)      "Specified Entity" is not applicable to Bear Stearns or Counterparty for any purpose.

(b)      "Specified  Transaction"  is not applicable to Bear Stearns or Counterparty  for any purpose,  and,
accordingly, Section 5(a)(v) will not apply to Bear Stearns and will not apply to Counterparty.

(c)      Section  5(a)(i) of the Form  Master  Agreement  is hereby  amended by  deleting  the word  "third"
therein and replacing it with the word "second."

(d)      "Breach of  Agreement"  provision of Section  5(a)(ii)  will not apply to Bear Stearns and will not
apply to Counterparty.

(e)      "Credit Support  Default"  provisions of Section  5(a)(iii) will apply to Bear Stearns and will not
apply to Counterparty.

(f)      "Misrepresentation"  provisions  of Section  5(a)(iv)  will not apply to Bear  Stearns and will not
apply to Counterparty.

(g)      The "Merger  Without  Assumption"  provision of Section  5(a)(viii)  will apply to Bear Stearns and
will not apply to Counterparty.

(h) The "Cross Default"  provision of Section  5(a)(vi) will not apply to Bear Stearns and will not apply to
Counterparty.

(i)      The "Credit Event Upon Merger"  provisions  of Section  5(b)(iv) will not apply to Bear Stearns and
will not apply to Counterparty.

(j)      The "Bankruptcy"  provision of Section  5(a)(vii)(2)  will apply to Bear Stearns and will not apply
to Counterparty.

(k)      The "Automatic  Early  Termination"  provision of Section 6(a) will not apply to Bear Stearns or to
Counterparty.

(l)      Payments on Early Termination.  For the purpose of Section 6(e) of the Form Master Agreement:

         (i)      Market Quotation will apply.

         (ii)     The Second Method will apply.

(m)      "Termination Currency" means United States Dollars.

(n)      Additional Termination Events.

         (i)      The following shall constitute an Additional  Termination  Event, upon which  Counterparty
         will have the right to designate an  Additional  Termination  Event,  Bear Stearns will be the sole
         Affected  Party and all  Transactions  hereunder  will be Affected  Transactions.  For avoidance of
         doubt, the above remedy shall be the sole remedy  available to Counterparty  upon the occurrence of
         such Additional Termination Event.

              (a) After failing to satisfy the First Trigger Required  Ratings,  the failure by Bear Stearns
                  to comply with Section 18(a) below; and

              (b) After failing to satisfy the Second Trigger Required Ratings,  the failure by Bear Stearns
                  to,  within 30 days from such  failure,  at its own  expense,  (i) transfer its rights and
                  obligations  under the Form Master  Agreement  to a  replacement  party that has (or whose
                  guarantor  has) the First Trigger  Required  Ratings,  (ii) obtain a guarantor  having the
                  First  Trigger  Required  Ratings  for Bear  Stearns'  obligations  under the Form  Master
                  Agreement with a form of guaranty  satisfying the Rating Agency  Condition;  provided that
                  if such  form of  guaranty  is  identical  to the  Guaranty  (other  than  the name of the
                  guarantor,  the effective date and the date of such guaranty),  satisfaction of the Rating
                  Agency  Condition  shall not be required  and Bear  Stearns  shall  provide a copy of such
                  guaranty to each Rating  Agency then rating the Grantor Trust  Certificates  or (iii) take
                  such other steps that satisfies the Rating Agency Condition.

         (ii)     The  failure  by  Counterparty  to  comply  with  Section  16 below  shall  constitute  an
         Additional  Termination Event hereunder,  upon which  Counterparty shall be the sole Affected Party
         and all Transactions hereunder shall be Affected Transactions.

3) Tax  Representations.  Bear  Stearns  represents  that it is a  corporation  duly  organized  and validly
existing under the laws of the State of Delaware,  and Counterparty  represents that it is a statutory trust
duly organized and validly existing under the laws of the State of Delaware.

4) Reserved

5) Documents to be Delivered. For the purpose of Section 4(a):

(1)      Tax forms, documents, or certificates to be delivered are:

Party required to deliver document    Form/Document/                     Date by which to
                                      Certificate                        be delivered

Bear Stearns and                      Any    document    required   or   Promptly  after  the  earlier  of (i)  reasonable
the Counterparty                      reasonably  requested  to  allow   demand  by  either  party or (ii)  learning  that
                                      the   other    party   to   make   such form or document is required
                                      payments  under the Form  Master
                                      Agreement  without any deduction
                                      or  withholding  for  or on  the
                                      account  of any Tax or with such
                                      deduction  or  withholding  at a
                                      reduced rate

(2)      Other documents to be delivered are:

Party required to        Form/Document/                  Date by which to              Covered by Section 3(d) Representation
deliver document         Certificate                     be delivered

Bear Stearns and         Any documents required by       Upon the execution and        Yes
the Counterparty         the receiving party to          delivery of the Form
                         evidence the authority of       Master Agreement and such
                         the delivering party or its     Confirmation
                         Credit Support Provider, if
                         any, for it to execute and
                         deliver the Form Master
                         Agreement, any Confirmation
                         , and any Credit Support
                         Documents to which it is a
                         party, and to evidence the
                         authority of the delivering
                         party or its Credit Support
                         Provider to perform its
                         obligations under the Form
                         Master Agreement, such
                         Confirmation and/or Credit
                         Support Document, as the
                         case may be

Bear Stearns and         A certificate of an             Upon the execution and        Yes
the Counterparty         authorized officer of the       delivery of the Form
                         party, as to the incumbency     Master Agreement and such
                         and authority of the            Confirmation
                         respective officers of the
                         party signing the Form Master
                         Agreement, any relevant
                         Credit Support Document, or
                         any  Confirmation, as the
                         case may be

Bear Stearns             A copy of its most recent       Promptly after the request
                         audited consolidated            of by other Party
                         financial statements


6)  Miscellaneous.

(a)      Address for Notices:  For the purposes of Section 12(a) of the Form Master Agreement:

         Contact details for notices or communications to Bear Stearns:

                  Tel: 212-272-9326
                  Fax: 212-272-0543
                  Attention: Credit Derivatives Department

                  (For all purposes)

         Contact details for notices or communications to the Counterparty:

                  Wells Fargo Bank, NA
                  9062 Old Annapolis Rd.
                  Columbia, Maryland 21045
                  Attention: Client Manager, BSMF 06-AR3
                  Facsimile: 410-715-2380
                  Phone: 410-884-2000

                  (For all purposes)

(b)      Process Agent.  For the purpose of Section 13(c):

                           Bear Stearns appoints as its
                           Process Agent:            Not Applicable

                           The Counterparty appoints as its
                           Process Agent:            Not Applicable

(c)      Offices.  The  provisions  of Section  10(a) will not apply to the Form Master  Agreement;  neither
         Bear Stearns nor the  Counterparty  have any Offices other than as set forth in the Notices Section
         and Bear Stearns agrees that, for purposes of Section 6(b) of the Form Master  Agreement,  it shall
         not in future have any Office other than one in the United States.

(d)      Multibranch Party.  For the purpose of Section 10(c) of the Form Master Agreement:

         Bear Stearns is not a Multibranch Party.

         The Counterparty is not a Multibranch Party.

(e)      Calculation Agent.  The Calculation Agent is Bear Stearns.

(f)      Credit Support Document.

         Bear Stearns:  Guaranty (the "Guaranty") of The Bear Stearns Companies Inc.

         The Counterparty:  Not Applicable

(g)      Credit Support Provider.

         Bear Stearns:     The Bear Stearns Companies Inc.

         The Counterparty: Not Applicable

(h)      Governing Law.    The parties to the Form Master  Agreement  hereby agree that the law of the State
of New York shall  govern  their  rights and duties in whole  without  regard to conflict of law  provisions
thereof other than New York General Obligations Law Sections 5-1401 and 5-1402

(i)      Severability.     If any term, provision,  covenant, or condition of the Form Master Agreement,  or
the  application  thereof to any party or  circumstance,  shall be held to be invalid or  unenforceable  (in
whole or in part) for any reason, the remaining terms,  provisions,  covenants,  and conditions hereof shall
continue  in full force and effect as if the Form Master  Agreement  had been  executed  with the invalid or
unenforceable  portion  eliminated,  so long as the  Form  Master  Agreement  as so  modified  continues  to
express,  without  material change,  the original  intentions of the parties as to the subject matter of the
Form Master Agreement and the deletion of such portion of the Form Master  Agreement will not  substantially
impair the respective benefits or expectations of the parties.

The parties  shall  endeavor to engage in good faith  negotiations  to replace any invalid or  unenforceable
term, provision,  covenant or condition with a valid or enforceable term, provision,  covenant or condition,
the  economic  effect of which  comes as close as possible  to that of the  invalid or  unenforceable  term,
provision, covenant or condition.

(j)      Consent to Recording.      Each party hereto  consents to the monitoring or recording,  at any time
and from time to time,  by the other party of any and all  communications  between  officers or employees of
the parties,  waives any further notice of such  monitoring or recording,  and agrees to notify its officers
and employees of such monitoring or recording.

(k)      Waiver of Jury Trial.        Each party  waives any right it may have to a trial by jury in respect
of any Proceedings relating to the Form Master Agreement or any Credit Support Document.

7)       Affiliate.        Notwithstanding  the  definition  of  Affiliate  in Section 14 of the Form Master
Agreement, for purposes hereof each party will be deemed not to have any Affiliates.

8)       Relationship Between Parties.      Section 3 of the Form  Master  Agreement  is hereby  amended  by
adding at the end thereof the following subsection (g):

         "(g)     Relationship Between Parties.

                  Each  party  represents  to the  other  party on each date
                  when it enters into a Transaction that:

                  (1) Nonreliance.  It is not relying on any statement or  representation of the other party
regarding the Transaction  (whether written or oral), other than the  representations  expressly made in the
Form Master Agreement or the Confirmation in respect of that Transaction.

                  (2) Evaluation and Understanding.

                           (i)  It  has  the  capacity  to  evaluate   (internally  or  through  independent
professional advice) the Transaction and has made its own decision to enter into the Transaction; and

                           (ii) It understands  the terms,  conditions and risks of the  Transaction  and is
willing  and able to  accept  those  terms  and  conditions  and to  assume  those  risks,  financially  and
otherwise.

                  (3)  Purpose.  It is entering  into the  Transaction  for the  purposes  of  managing  its
borrowings or  investments,  hedging its underlying  assets or  liabilities or in connection  with a line of
business.

                  (4)  Principal.  The other party is not acting as a  fiduciary  for or an adviser to it in
respect of the Transaction."

         9)  Proceedings.   Bear  Stearns  shall  not  institute  against  or  cause  any  other  person  to
institute  against,  or  join  any  other  person  in  instituting  against   Counterparty  any  bankruptcy,
reorganization,  arrangement,  insolvency or liquidation proceedings, or other proceedings under any federal
or state  bankruptcy  or similar  law for a period of one year and one day (or,  if longer,  the  applicable
preference  period)  following  payment  in full  of the  Grantor  Trust  Certificates  and  the  Underlying
Reference Certificates.

10) Set-off.  Notwithstanding  any  provision of the Form Master  Agreement or any other  existing or future
agreement,  each  party  irrevocably  waives  any and all  rights  it may have to set off,  net,  recoup  or
otherwise  withhold or suspend or condition  payment or  performance  of any  obligation  between it and the
other  party   hereunder   against  any  obligation   between  it  and  the  other  party  under  any  other
agreements. The  provisions  for Set-off set forth in Section  6(e) of the Form Master  Agreement  shall not
apply for purposes of this Transaction.

11) Transfer,  Amendment and Assignment. No transfer,  amendment,  waiver,  supplement,  assignment or other
modification  of this  Transaction  shall be permitted  by either  party unless each Rating  Agency has been
provided  prior notice of the same and confirms in writing  (including  by facsimile  transmission)  that it
will not  downgrade,  qualify,  withdraw or otherwise  modify its  then-current  rating of the Grantor Trust
Certificates  as  a  result  of  such  transfer,   amendment,   waiver,  supplement,   assignment  or  other
modification;   provided  that  upon  notice  to  the  Rating  Agencies,   Bear  Stearns  may  transfer  the
Transaction(s)  pursuant to the Form Master  Agreement and all of its interests in such  Transaction(s)  and
all of its  Obligations  in or under  the Form  Master  Agreement  to its  Credit  Support  Provider  or any
affiliates  thereof,  and if such  transfer is to an entity  other than its Credit  Support  Provider,  Bear
Stearns will furnish to  Counterparty  a Guaranty of such Credit Support  Provider  which  guarantees all of
such  transferee's  Obligations in the form of the Guaranty of the Credit  Support  Provider of Bear Stearns
delivered in connection with the Form Master  Agreement  (other than the name of the guaranteed  party,  the
effective  date and the date of such  guaranty).   Upon such  transfer,  Bear Stearns will be fully released
from any and all Obligations and liabilities related to the interests assigned.

 12)  Limited  Recourse  Non-petition.  The  liability  of the  Counterparty  in relation to the Form Master
Agreement and any  Confirmation  hereunder is limited in recourse to assets in the Trust Fund (as defined in
the Grantor Trust  Agreement) and payments of interest  proceeds and principal  proceeds  thereon applied in
accordance  with the terms of the Grantor  Trust  Agreement.  Upon  application  of all of the assets in the
Trust Fund (and proceeds  thereon) in accordance  with the Grantor Trust  Agreement,  Bear Stearns shall not
be entitled to take any further  steps  against the  Counterparty  to recover any sums due but still  unpaid
hereunder or thereunder, all claims in respect of which shall be extinguished.

13)  Non-Reliance.  Each party represents to the other party that (a) it has not received and is not relying
upon any legal,  tax,  regulatory,  accounting or other advice (whether  written or oral) of the other party
regarding  this  Transaction,  other  than  representations  expressly  made by  that  other  party  in this
Confirmation  and in the Form  Master  Agreement  and (b) in  respect  of this  Transaction,  (i) it has the
capacity to evaluate  (internally or through independent  professional advice) this Transaction and has made
its own decision to enter into this  Transaction and (ii) it understands the terms,  conditions and risks of
this  Transaction  and  is  willing  to  assume  (financially  and  otherwise)  those  risks.   Counterparty
acknowledges  that Bear  Stearns  has advised  Counterparty  to consult  its own tax,  accounting  and legal
advisors in connection with this  Transaction  evidenced by this  Confirmation and that the Counterparty has
done so.

14)  Eligible  Contract  Participant.  Each party  represents  that it  constitutes  an  "eligible  contract
participant" as such term is defined in Section 1(a)12 of the Commodity Exchange Act, as amended.

15)  Limitation  of Liability.  It is expressly  understood  and agreed by the parties  hereto that (a) this
letter  agreement is executed and delivered by the  Counterparty,  not individually or personally but solely
as the Grantor  Trustee for the Trust,  in the exercise of the powers and authority  conferred and vested in
it,  (b) the  representation,  undertakings  and  agreements  herein  made on part of the Trust are made and
intended not as personal  representations,  undertakings and agreements by the Counterparty but are made and
intended  for the purpose of binding  only the Trust,  (c) nothing  herein  contained  shall be construed as
creating any liability on the  Counterparty,  individually or personally,  to perform any convenient  either
expressed or implied  contained  herein,  all such liability,  if any, being expressly waived by the parties
who are  signatories to this letter  agreement and by any person  claiming by, through or under such parties
and (d)  under no  circumstances  shall  the  Counterparty  be  personally  liable  for the  payment  of any
indebtedness  or  expenses  of the  Trust  or be  liable  for  the  breach  or  failure  of any  obligation,
representation, warranty or covenant made or undertaken by the Trust under this letter agreement.

16)  Amendments  to Grantor Trust  Agreement and  Underlying  Pooling and Servicing  Agreement.  Without the
prior written  consent of Bear  Stearns,  Counterparty  shall not  (i) amend the Grantor Trust  Agreement or
enter into any  amendment or  supplemental  agreement to the Grantor  Trust  Agreement if such  amendment or
supplemental  agreement could  reasonably be expected to have a material  adverse effect on the interests of
Bear  Stearns  hereunder  or  under  the  Grantor  Trust  Agreement  or (ii)  consent  to any  amendment  or
supplemental  agreement to the Underlying Pooling and Servicing  Agreement if such amendment or supplemental
agreement  could  reasonably be expected to have a material  adverse effect on the interests of Bear Stearns
hereunder or on the interests of a holder of the  Underlying  Reference  Certificates  under the  Underlying
Pooling and  Servicing  Agreement.  Counterparty  will furnish to Bear  Stearns a copy of each  proposed and
each  executed  amendment or  supplemental  agreement and copies of any related  Rating Agency  confirmation
therewith, if any.

17)   Permitted  Security Interest.  For purposes of Section 7 of the Form Master Agreement,  Bear Stearns
      hereby consents to the Permitted Security Interest.

         "Permitted  Security  Interest"  means the  collateral  assignment  by  Counterparty  of the Swap
         Collateral  to the  Indenture  Trustee  pursuant  to  the  Indenture,  and  the  granting  to the
         Indenture Trustee of a security interest in the Swap Collateral pursuant to the Indenture.

         "Swap  Collateral"  means all  right,  title and  interest  of  Counterparty  in the Form  Master
         Agreement,  each  Transaction  hereunder,  and all  present  and future  amounts  payable by Bear
         Stearns  to  Counterparty  under  or  in  connection  with  the  Form  Master  Agreement  or  any
         Transaction  governed by the Form Master  Agreement,  whether or not evidenced by a Confirmation,
         including, without limitation, any transfer or termination of any such Transaction.

(18)     (a)      If Bear Stearns (or its  guarantor)  fails to have the First Trigger  Required  Ratings,
         Bear Stearns  shall  (within 30 days from such  failure),  at its own  expense,  (i) transfer its
         rights and  obligations  under the Form  Master  Agreement  to a  replacement  party that has (or
         whose  guarantor has) the First Trigger  Required  Ratings,  (ii) post collateral to Counterparty
         to secure  Bear  Stearns'  obligations  under the Form Master  Agreement  in such amount that the
         Rating  Agencies  confirm in writing  will be  sufficient  to maintain  the rating on the Grantor
         Trust  Certificates,  (iii) obtain a guarantor having the First Trigger Required Ratings for Bear
         Stearns'  obligations  under the Form Master  Agreement  with a form of guaranty  satisfying  the
         Rating  Agency  Condition;  provided  that if such form of guaranty is  identical to the Guaranty
         (other  than the  name of the  guarantor,  the  effective  date  and the date of such  guaranty),
         satisfaction  of the  Rating  Agency  Condition  shall not be  required  and Bear  Stearns  shall
         provide  a  copy  of  such  guaranty  to  each  Rating  Agency  then  rating  the  Grantor  Trust
         Certificates or (iv) take such other steps that satisfies the Rating Agency Condition.

         (b)      If Bear Stearns (or its guarantor)  fails to have the Second Trigger  Required  Ratings,
         Bear Stearns shall,  within 10 days from such failure,  at its own expense,  seek to (i) transfer
         its rights and obligations  under the Form Master  Agreement to a replacement  party that has (or
         whose  guarantor  has) the First Trigger  Required  Ratings,  (ii) obtain a guarantor  having the
         First Trigger  Required  Ratings for Bear Stearns'  obligations  under the Form Master  Agreement
         with a form of guaranty  satisfying  the Rating Agency  Condition;  provided that if such form of
         guaranty is identical to the Guaranty  (other than the name of the guarantor,  the effective date
         and the  date of such  guaranty),  satisfaction  of the  Rating  Agency  Condition  shall  not be
         required  and Bear  Stearns  shall  provide a copy of such  guaranty to each  Rating  Agency then
         rating the Grantor Trust  Certificates  or (iii) take such other steps that  satisfies the Rating
         Agency Condition.

         As used herein:

                  "First Trigger  Required  Ratings" shall mean, with respect to any entity (a) either (i)
                  the  unsecured,  short-term  debt  obligations  of such  entity (or its  Credit  Support
                  Provider)  are  rated  at  least  'A-1'  by S&P or (ii) if such  entity  does not have a
                  short-term  rating from S&P, the unsecured,  long-term  senior debt  obligations of such
                  entity (or its Credit  Support  Provider) are rated at least 'A+' by S&P, and (b) either
                  (i) the  unsecured,  long-term  senior  debt  obligations  of such entity (or its Credit
                  Support  Provider)  are rated at least 'A-1' by Moody's  (and if rated 'A-1' by Moody's,
                  such rating is not on watch for possible  downgrade) and the unsecured,  short-term debt
                  obligations  of such entity (or its Credit  Support  Provider)  are rated at least 'P-1'
                  by Moody's  (and if rated  'P-1' by Moody's,  such  rating is not on watch for  possible
                  downgrade  and  remaining on watch for possible  downgrade),  or (ii) if such entity (or
                  its Credit Support  Provider) does not have a short-term  debt rating from Moody's,  the
                  unsecured,  long-term  senior debt  obligations  of such  entity (or its Credit  Support
                  Provider)  are rated at least  'Aa3' by Moody's  (and if rated  'Aa3' by  Moody's,  such
                  rating is not on watch for possible downgrade).

                  "Second  Trigger  Required  Ratings"  shall  mean,  with  respect  to any entity (a) the
                  unsecured,  long-term  senior debt  obligations  of such  entity (or its Credit  Support
                  Provider)  are  rated  at  least  'BBB-'  by S&P,  and  (b)  either  (i) the  unsecured,
                  long-term  senior debt  obligations of such entity (or its Credit Support  Provider) are
                  rated  at  least  'A3'  by  Moody's  (and  such  rating  is not on  watch  for  possible
                  downgrade)  and the  unsecured,  short-term  debt  obligations  of such  entity  (or its
                  Credit  Support  Provider)  are rated at least 'P-2' by Moody's  (and such rating is not
                  on  watch  for  possible  downgrade)  or (ii)  if such  entity  (or its  Credit  Support
                  Provider)  does not have a short-term  rating from  Moody's,  the  unsecured,  long-term
                  senior debt  obligations  of such entity (or its Credit  Support  Provider) are rated at
                  least 'A2' by Moody's.

                  "Rating  Agency  Condition"  means,  with  respect  to any  particular  proposed  act or
                  omission to act  hereunder  that the party  acting or failing to act must  consult  with
                  any of Rating  Agency  then  providing a rating of the Grantor  Trust  Certificates  and
                  receive from each Rating Agency a prior written  confirmation  that the proposed  action
                  or inaction  would not cause a downgrade or  withdrawal  of the  then-current  rating of
                  the Grantor Trust Certificates.

5.  Account Details and
Settlement information:             Payments to Bear Stearns:
                                    Citibank, N.A., New York
                                    ABA Number: 021-0000-89, for the account of
                                    Bear, Stearns Securities Corp.
                                    Account Number: 0925-3186, for further credit to
                                    Bear Stearns Capital Markets
                                    Sub-account Number: 101-90012-11
                                    Attention: Derivatives Operations

                                    Payments to Counterparty:

                                    Wells Fargo Bank, National Association
                                    San Francisco, CA
                                    ABA# 121-000-248
                                    A/C: 3970771416
                                    Account Name: SAS Clearing
                                    For Further Credit to: 50960702, BSMF 06-AR3 Swap Account

This  Confirmation  may be executed in several  counterparts,  each of which shall be deemed an original but
all of which together shall constitute one and the same instrument.

Counterparty  hereby  agrees to check this  Confirmation  and to confirm that the foregoing  correctly  sets
forth the terms of the  Transaction  by signing in the space  provided below and returning to Bear Stearns a
facsimile  of  the   fully-executed   Confirmation   to   212-272-9857.   For   inquiries   please   contact
CreditDerivativesDocumentation@bear.com.  To discuss an inquiry regarding U.S. Transactions,  please contact
Nick  Girardi  by  telephone  at  212-272-8420.   For  all  other  inquiries   please  contact   Derivatives
Documentation  by telephone at  353-1-402-6233.  Originals  will be provided  for your  execution  upon your
request.




--------------------------------------------------------------------------------




We are very pleased to have  executed  this  Transaction  with you and we look forward to  completing  other
transactions with you in the near future.

Very truly yours,

BEAR STEARNS CAPITAL MARKETS INC.



By:      /s/ Catherine Magnus
         Name: Catherine Magnus
         Title:   Authorized Signatory

Counterparty,  acting  through its duly  authorized  signatory,  hereby agrees to,  accepts and confirms the
terms of the foregoing as of the Trade Date.

BEAR STEARNS MORTGAGE FUNDING GRANTOR TRUST 2006-AR3
By: Wells Fargo Bank, National Association, not individually but solely as Grantor Trustee



By:      /s/ Stacey M. Taylor
         Name: Stacey M. Taylor
         Title: Vice President




--------------------------------------------------------------------------------







                                                                                    BEAR STEARNS CAPITAL MARKETS INC.
                                                                                                   383 MADISON AVENUE
                                                                                             NEW YORK, NEW YORK 10179
                                                                                                     TEL 212-272-2000


DATE:                      October 31, 2006

TO:                        Bear Stearns Mortgage Funding Grantor Trust 2006-AR3

COPY TO:                   Wells Fargo Bank, National Association
ATTENTION:                 Client Manager, BSMF 06-AR3
TELEPHONE:                 410-884-2000
FACSIMILE:                 410-715-2380

FROM:                      Derivatives Documentation
TELEPHONE:                 212-272-2711
FACSIMILE:                 212-272-9857

SUBJECT:                   Mortgage Derivatives Confirmation

REFERENCE NUMBER(S):       CXBSMF63G2

The purpose of this letter  agreement is to confirm the terms and conditions of the  Transaction  entered into on the
Trade Date specified below (the  "Transaction")  between Bear Stearns Capital Markets Inc. ("Bear  Stearns") and Bear
Stearns Mortgage  Funding Grantor Trust 2006-AR3  ("Counterparty").  This letter  agreement  constitutes the sole and
complete  "Confirmation,"  as  referred  to in the  "Master  Agreement"  (as  defined  below),  with  respect  to the
Transaction.

1.       This  Confirmation  is  subject  to and  incorporates  the 2000 ISDA  Definitions  (the  "Definitions"),  as
published by the International  Swaps and Derivatives  Association,  Inc.  ("ISDA").  The parties agree to negotiate,
execute and deliver an  agreement  in the form of the 1992 ISDA Master  Agreement  (Multicurrency—Cross  Border) (the
"Form Master  Agreement"),  together  with the schedule  thereto and any other  related  documents,  each in form and
substance as the parties shall in good faith agree  (collectively,  the "Executed  Master  Agreement").  In addition,
the parties  agree that until  execution  and delivery of the Executed  Master  Agreement,  a Form Master  Agreement,
shall be deemed to have been  executed and delivered by the parties on the Trade Date of the first  transaction  that
by its terms is intended to be governed by a Master  Agreement.  All  provisions  contained  in, or  incorporated  by
reference to, the Form Master  Agreement or the Executed  Master  Agreement (as applicable,  the "Master  Agreement")
shall  govern  the  Transaction   referenced  in  this  Confirmation,   except  as  expressly  modified  below.  This
Confirmation,  together with all of the other documents  confirming any and all Transactions  entered into between us
(regardless  of which  branch,  if any,  either of us has acted  through)  that by their  terms  are  intended  to be
governed by a Master  Agreement,  shall  supplement,  form a part of and be subject to the Master  Agreement.  In the
event of any  inconsistency  between the provisions of this  Confirmation  and the  Definitions or Master  Agreement,
this Confirmation shall prevail for the purpose of this

Transaction.  Terms  capitalized but not defined herein shall have the meaning  ascribed to them in the Grantor Trust
Agreement,  dated as of October 31, 2006 (the "Grantor Trust Agreement")  among Structured Asset Mortgage  Investment
II Inc.,  as  depositor  (the  "Depositor"),  and Wells Fargo Bank,  National  Association,  as grantor  trustee (the
"Grantor Trustee").

2.     The terms of the particular Transaction to which this Confirmation relates are as follows:

       Trade Date:                          October 26, 2006

       Effective Date:                      October 31, 2006

       Notional Amount:                     For  any  Calculation  Period,  the  Current  Principal  Amount  of the
                                            Grantor  Trust  Certificates   (defined  below)  as  of  the  close  of
                                            business  on the  25th  day of the  month  in  which  such  Calculation
                                            Period begins (or, if  remittances  on such Grantor Trust  Certificates
                                            are not made on such day,  as of the close of  business on the next day
                                            on which such remittances are made).

       Termination Date:                    The  earlier  to occur of (a) the  Distribution  Date (as  defined in the
                                            Underlying Pooling and Servicing  Agreement)  following the date on which
                                            the aggregate  outstanding  principal balance of the Underlying Reference
                                            Certificates is reduced to zero and the Deferred  Interest  Carry-Forward
                                            Balance is zero or (b)  November  25,  2036,  subject,  in each case,  to
                                            adjustment in accordance with the Business Day Convention.

       Grantor Trust Certificates:          The Class  II-A-2B  Certificates  issued  pursuant to the  Grantor  Trust
                                            Agreement).

       Underlying Reference
       Certificates:                        The  Class  II-A-2B  Certificates  issued  pursuant  to the  Underlying
                                            Pooling and Servicing Agreement.

       Bear Stearns
       Payment Amounts:

              Bear Stearns
              Payment Dates:                The  25th   calendar  day  of  each  month  during  the  Term  of  this
                                            Transaction,   commencing   November   25,   2006  and  ending  on  the
                                            Termination  Date,   subject  to  adjustment  in  accordance  with  the
                                            Business Day Convention

              Bear Stearns
              Payment Amounts:              On  each  Bear  Stearns   Payment  Date,  Bear  Stearns  shall  pay  to
                                            Counterparty  an amount  equal to any Net Deferred  Interest  allocated
                                            to  the  Current   Principal   Amount  of  the   Underlying   Reference
                                            Certificates   in  accordance  with  the  definition  of  Net  Deferred
                                            Interest  in  the   Underlying   and   Servicing   Agreement   for  the
                                            Distribution  Date (as defined in the Underlying  Pooling and Servicing
                                            Agreement) occurring on such Bear Stearns Payment Date.

       Counterparty Payments:

              Counterparty
              Payment Dates:                     Each Bear Stearns Payment Date.

              Counterparty
              Payment Amounts #1:                On the  initial  Counterparty  Payment  Date,  zero  and for  each
                                                 Counterparty  Payment Date thereafter,  Counterparty  shall pay to
                                                 Bear Stearns an amount equal to the lesser of:

                                                     (a)  the  Deferred  Interest  Carry-Forward  Balance  for  the
                                                          previous Counterparty Payment Date, and

                                                     (b)  the  amount  distributed  on the  Distribution  Date  (as
                                                          defined  in  the   Underlying   Pooling   and   Servicing
                                                          Agreement)  occurring on such  Counterparty  Payment Date
                                                          to the Underlying  Reference  Certificates  in respect of
                                                          (i) principal  reducing the Current  Principal  Amount of
                                                          the  Underlying  Reference  Certificates  and (ii) Unpaid
                                                          Realized Loss Amounts.

              Deferred Interest
              Carry-Forward Balance:             For each  Counterparty  Payment  Date,  an amount equal to the sum
                                                 of:

                                                 (a)  the  Deferred  Interest   Carry-Forward  Balance  as  of  the
                                                 preceding   Counterparty  Payment  Date  (which  for  the  initial
                                                 Counterparty  Payment  Date shall be deemed to be zero),  plus (b)
                                                 any  Bear  Stearns   Payment  Amounts  paid  by  Bear  Stearns  to
                                                 Counterparty  on  such  Counterparty  Payment  Date  less  (c) any
                                                 Counterparty  Payment  Amounts  #1  paid to  Bear  Stearns  by the
                                                 Counterparty on such Counterparty Payment Date.

              Counterparty
              Payment Amounts #2:                On each  Counterparty  Payment  Date,  Counterparty  shall  pay to
                                                 Bear   Stearns  an  amount  equal  to  interest  on  the  Deferred
                                                 Interest  Carry-Forward  Balance as of the preceding  Payment Date
                                                 accrued from and  including,  the Period End Date  preceding  such
                                                 Payment  Date to,  but  excluding,  the  Period  End Date for such
                                                 Counterparty  Payment  Date at a rate  equal  to the  Pass-Through
                                                 Rate  (as  defined  in  the   Underlying   Pooling  and  Servicing
                                                 Agreement) for the Underlying Reference Certificates.


              Additional Payment:                On October 31, 2006,  subject to  adjustment  in  accordance  with
                                                 the  Business  Day  Convention,  Counterparty  shall  pay to  Bear
                                                 Stearns the amount of USD 9,000.


       Business Day Convention:             Following

       Business Days:                       Any day other than (i) a  Saturday or a Sunday,  or (ii) a day on which
                                            (a) the New York Stock  Exchange  or  Federal  Reserve is closed or (b)
                                            banking  institutions  in New York City or in any of the  jurisdictions
                                            in  which  the  Trustee,  the  Master  Servicer,  the  Servicer  or the
                                            Securities  Administrator  (each as defined in the  Underlying  Pooling
                                            and  Servicing  Agreement)  is located are  authorized  or obligated by
                                            law or executive order to be closed.

       Calculation Agent:                   Bear Stearns

3.     Additional Provisions:               (a) Each  party  hereto is hereby  advised  and  acknowledges  that the
                                            other  party  has  engaged  in  (or   refrained   from   engaging   in)
                                            substantial  financial  transactions  and has taken (or refrained  from
                                            taking)  other  material  actions  in  reliance  upon the  entry by the
                                            parties  into the  Transaction  being  entered  into on the  terms  and
                                            conditions  set forth herein and in the  Confirmation  relating to such
                                            Transaction,  as applicable.  This paragraph  shall be deemed  repeated
                                            on the trade date of each Transaction.

                                            (b) On the second Business Day prior to each Payment Date, the Paying Agent shall provide Bear Stearns with the amount
                                            and supporting calculations of any Bear Stearns Payment Amounts,
                                            Counterparty Payment Amounts #1, and Counterparty Payment Amounts #2,
                                            if any, to be paid on such Payment Date.  For the avoidance of doubt,
                                            Bear Stearns shall not be obligated to make any payment on a Payment
                                            Date until it has received from the Paying Agent the information set
                                            forth in the preceding sentence.

                                            (c)  Notwithstanding  anything  in  Section  2(c)  of the  Form  Master
                                            Agreement to the  contrary,  if on any date an amount would be owned by
                                            Bear  Stearns  to  Counterparty   after   application  of  the  netting
                                            provisions  of Section 2(c) of the Form Master  Agreement  with respect
                                            to such date,  subject to  Section  3(c)  above,  Bear  Stearns  hereby
                                            agrees to remit such  payment to  Counterparty  one  Business Day prior
                                            to such date.

4.       Provisions Deemed Incorporated in a Schedule to the Form Master Agreement:

1)   The  parties  agree  that  subparagraph  (ii) of Section  2(c) of the Form  Master  Agreement  will apply to any
     Transaction.

2)  Termination Provisions. For purposes of the Form Master Agreement:

(a)      "Specified Entity" is not applicable to Bear Stearns or Counterparty for any purpose.

(b)      "Specified  Transaction"  is  not  applicable  to  Bear  Stearns  or  Counterparty  for  any  purpose,  and,
accordingly, Section 5(a)(v) will not apply to Bear Stearns and will not apply to Counterparty.

(c)      Section  5(a)(i) of the Form Master  Agreement is hereby  amended by deleting  the word "third"  therein and
replacing it with the word "second."

(d)      "Breach of  Agreement"  provision of Section  5(a)(ii)  will not apply to Bear Stearns and will not apply to
Counterparty.

(e)      "Credit Support  Default"  provisions of Section  5(a)(iii) will apply to Bear Stearns and will not apply to
Counterparty.

(f)      "Misrepresentation"  provisions  of Section  5(a)(iv)  will not apply to Bear  Stearns and will not apply to
Counterparty.

(g)      The "Merger  Without  Assumption"  provision of Section  5(a)(viii)  will apply to Bear Stearns and will not
apply to Counterparty.

(h) The  "Cross  Default"  provision  of  Section  5(a)(vi)  will not  apply to Bear  Stearns  and will not  apply to
Counterparty.

(i)      The "Credit Event Upon Merger"  provisions  of Section  5(b)(iv) will not apply to Bear Stearns and will not
apply to Counterparty.

(j)      The  "Bankruptcy"  provision  of  Section  5(a)(vii)(2)  will  apply to Bear  Stearns  and will not apply to
Counterparty.

(k)      The  "Automatic  Early  Termination"  provision  of  Section  6(a)  will  not  apply to Bear  Stearns  or to
Counterparty.

(l)      Payments on Early Termination.  For the purpose of Section 6(e) of the Form Master Agreement:

         (i)      Market Quotation will apply.

         (ii)     The Second Method will apply.

(m)      "Termination Currency" means United States Dollars.

(n)      Additional Termination Events.

         (i)      The following shall constitute an Additional  Termination  Event, upon which Counterparty will have
         the right to designate an Additional  Termination  Event,  Bear Stearns will be the sole Affected  Party and
         all  Transactions  hereunder will be Affected  Transactions.  For avoidance of doubt, the above remedy shall
         be the sole remedy available to Counterparty upon the occurrence of such Additional Termination Event.

              (a) After  failing to satisfy  the First  Trigger  Required  Ratings,  the  failure by Bear  Stearns to
                  comply with Section 18(a) below; and

              (b) After  failing to satisfy the Second  Trigger  Required  Ratings,  the failure by Bear  Stearns to,
                  within 30 days from such  failure,  at its own expense,  (i)  transfer  its rights and  obligations
                  under the Form  Master  Agreement  to a  replacement  party that has (or whose  guarantor  has) the
                  First Trigger Required  Ratings,  (ii) obtain a guarantor having the First Trigger Required Ratings
                  for Bear Stearns'  obligations  under the Form Master Agreement with a form of guaranty  satisfying
                  the Rating  Agency  Condition;  provided that if such form of guaranty is identical to the Guaranty
                  (other  than  the  name of the  guarantor,  the  effective  date  and the  date of such  guaranty),
                  satisfaction  of the Rating Agency  Condition  shall not be required and Bear Stearns shall provide
                  a copy of such guaranty to each Rating Agency then rating the Grantor Trust  Certificates  or (iii)
                  take such other steps that satisfies the Rating Agency Condition.

         (ii)     The  failure by  Counterparty  to comply  with  Section 16 below  shall  constitute  an  Additional
         Termination Event hereunder,  upon which  Counterparty shall be the sole Affected Party and all Transactions
         hereunder shall be Affected Transactions.

3) Tax  Representations.  Bear Stearns  represents that it is a corporation duly organized and validly existing under
the laws of the State of Delaware,  and  Counterparty  represents  that it is a statutory  trust duly  organized  and
validly existing under the laws of the State of Delaware.

4) Reserved

5) Documents to be Delivered. For the purpose of Section 4(a):

(1)      Tax forms, documents, or certificates to be delivered are:

Party required to deliver document    Form/Document/                     Date by which to
                                      Certificate                        be delivered

Bear Stearns and                      Any    document    required   or   Promptly  after  the  earlier  of (i)  reasonable
the Counterparty                      reasonably  requested  to  allow   demand  by  either  party or (ii)  learning  that
                                      the   other    party   to   make   such form or document is required
                                      payments  under the Form  Master
                                      Agreement  without any deduction
                                      or  withholding  for  or on  the
                                      account  of any Tax or with such
                                      deduction  or  withholding  at a
                                      reduced rate

(2)      Other documents to be delivered are:

Party required to        Form/Document/                  Date by which to              Covered by Section 3(d) Representation
deliver document         Certificate                     be delivered

Bear Stearns and         Any documents required by       Upon the execution and        Yes
the Counterparty         the receiving party to          delivery of the Form
                         evidence the authority of       Master Agreement and such
                         the delivering party or its     Confirmation
                         Credit Support Provider, if
                         any, for it to execute and
                         deliver the Form Master
                         Agreement, any Confirmation
                         , and any Credit Support
                         Documents to which it is a
                         party, and to evidence the
                         authority of the delivering
                         party or its Credit Support
                         Provider to perform its
                         obligations under the Form
                         Master Agreement, such
                         Confirmation and/or Credit
                         Support Document, as the
                         case may be
Bear Stearns and         A certificate of an             Upon the execution and        Yes
the Counterparty         authorized officer of the       delivery of the Form
                         party, as to the incumbency     Master Agreement and such
                         and authority of the            Confirmation
                         respective officers of the
                         party signing the Form Master
                         Agreement, any relevant
                         Credit Support Document, or
                         any  Confirmation, as the
                         case may be
Bear Stearns             A copy of its most recent       Promptly after the request
                         audited consolidated            of by other Party
                         financial statements


6)  Miscellaneous.

(a)      Address for Notices:  For the purposes of Section 12(a) of the Form Master Agreement:

         Contact details for notices or communications to Bear Stearns:

                  Tel: 212-272-9326
                  Fax: 212-272-0543
                  Attention: Credit Derivatives Department

                  (For all purposes)

         Contact details for notices or communications to the Counterparty:

                  Wells Fargo Bank, NA
                  9062 Old Annapolis Rd.
                  Columbia, Maryland 21045
                  Attention: Client Manager, BSMF 06-AR3
                  Facsimile: 410-715-2380
                  Phone: 410-884-2000



                  (For all purposes)

(b)      Process Agent.  For the purpose of Section 13(c):

                           Bear Stearns appoints as its
                           Process Agent:            Not Applicable

                           The Counterparty appoints as its
                           Process Agent:            Not Applicable

(c)      Offices.  The provisions of Section 10(a) will not apply to the Form Master Agreement;  neither Bear Stearns
         nor the  Counterparty  have any  Offices  other than as set forth in the Notices  Section  and Bear  Stearns
         agrees  that,  for purposes of Section  6(b) of the Form Master  Agreement,  it shall not in future have any
         Office other than one in the United States.

(d)      Multibranch Party.  For the purpose of Section 10(c) of the Form Master Agreement:

         Bear Stearns is not a Multibranch Party.

         The Counterparty is not a Multibranch Party.

(e)      Calculation Agent.  The Calculation Agent is Bear Stearns.

(f)      Credit Support Document.

         Bear Stearns:  Guaranty (the "Guaranty") of The Bear Stearns Companies Inc.

              The Counterparty:  Not Applicable

(g)      Credit Support Provider.

         Bear Stearns:     The Bear Stearns Companies Inc.

         The Counterparty: Not Applicable

(h)      Governing Law.    The parties to the Form  Master  Agreement  hereby  agree that the law of the State of New
York shall govern their rights and duties in whole without  regard to conflict of law  provisions  thereof other than
New York General Obligations Law Sections 5-1401 and 5-1402

(i)      Severability.     If any term,  provision,  covenant,  or  condition  of the Form Master  Agreement,  or the
application  thereof  to any party or  circumstance,  shall be held to be invalid  or  unenforceable  (in whole or in
part) for any reason,  the remaining  terms,  provisions,  covenants,  and  conditions  hereof shall continue in full
force and  effect as if the Form  Master  Agreement  had been  executed  with the  invalid or  unenforceable  portion
eliminated,  so long as the Form Master Agreement as so modified  continues to express,  without material change, the
original  intentions  of the parties as to the subject  matter of the Form Master  Agreement and the deletion of such
portion of the Form Master  Agreement will not  substantially  impair the respective  benefits or expectations of the
parties.

The parties  shall  endeavor to engage in good faith  negotiations  to replace  any  invalid or  unenforceable  term,
provision,  covenant or condition with a valid or enforceable term,  provision,  covenant or condition,  the economic
effect of which  comes as close as  possible to that of the invalid or  unenforceable  term,  provision,  covenant or
condition.

(j)      Consent to Recording.          Each party hereto  consents to the  monitoring or recording,  at any time and
from time to time,  by the other party of any and all  communications  between  officers or employees of the parties,
waives any further  notice of such  monitoring or recording,  and agrees to notify its officers and employees of such
monitoring or recording.

(k)      Waiver of Jury Trial.        Each  party  waives  any right it may have to a trial by jury in respect of any
Proceedings relating to the Form Master Agreement or any Credit Support Document.

7)       Affiliate.        Notwithstanding  the  definition of Affiliate in Section 14 of the Form Master  Agreement,
for purposes hereof each party will be deemed not to have any Affiliates.

8)       Relationship Between Parties.      Section 3 of the Form  Master  Agreement  is hereby  amended by adding at
the end thereof the following subsection (g):

         "(g)     Relationship Between Parties.

              Each party represents to the other party on each date when it enters into a Transaction that:

                  (1)  Nonreliance.  It is not  relying  on any  statement  or  representation  of  the  other  party
regarding the  Transaction  (whether  written or oral),  other than the  representations  expressly  made in the Form
Master Agreement or the Confirmation in respect of that Transaction.

                  (2) Evaluation and Understanding.

                           (i) It has the  capacity  to  evaluate  (internally  or through  independent  professional
advice) the Transaction and has made its own decision to enter into the Transaction; and

                           (ii) It understands the terms,  conditions and risks of the Transaction and is willing and
able to accept those terms and conditions and to assume those risks, financially and otherwise.

                  (3) Purpose.  It is entering into the  Transaction  for the purposes of managing its  borrowings or
investments, hedging its underlying assets or liabilities or in connection with a line of business.

                  (4)  Principal.  The other party is not acting as a fiduciary for or an adviser to it in respect of
the Transaction."

       9)  Proceedings.   Bear Stearns  shall not institute  against or cause any other person to institute  against,
or  join  any  other  person  in  instituting  against  Counterparty  any  bankruptcy,  reorganization,  arrangement,
insolvency or liquidation  proceedings,  or other  proceedings  under any federal or state  bankruptcy or similar law
for a period of one year and one day (or, if longer,  the applicable  preference  period)  following  payment in full
of the Grantor Trust Certificates and the Underlying Reference Certificates.

10)  Set-off.  Notwithstanding  any  provision  of  the  Form  Master  Agreement  or any  other  existing  or  future
agreement,  each  party  irrevocably  waives  any and all  rights it may have to set off,  net,  recoup or  otherwise
withhold or suspend or condition  payment or performance of any obligation  between it and the other party  hereunder
against any  obligation  between it and the other party under any other  agreements. The  provisions  for Set-off set
forth in Section 6(e) of the Form Master Agreement shall not apply for purposes of this Transaction.

11)  Transfer,  Amendment  and  Assignment.  No  transfer,   amendment,  waiver,  supplement,   assignment  or  other
modification  of this  Transaction  shall be permitted by either  party unless each Rating  Agency has been  provided
prior notice of the same and confirms in writing  (including by facsimile  transmission)  that it will not downgrade,
qualify,  withdraw or otherwise modify its then-current  rating of the Grantor Trust Certificates as a result of such
transfer,  amendment, waiver, supplement,  assignment or other modification;  provided that upon notice to the Rating
Agencies,  Bear  Stearns  may  transfer  the  Transaction(s)  pursuant to the Form  Master  Agreement  and all of its
interests  in such  Transaction(s)  and all of its  Obligations  in or under the Form Master  Agreement to its Credit
Support  Provider or any  affiliates  thereof,  and if such  transfer is to an entity  other than its Credit  Support
Provider,  Bear Stearns will furnish to Counterparty a Guaranty of such Credit Support  Provider which guarantees all
of such  transferee's  Obligations  in the form of the  Guaranty  of the  Credit  Support  Provider  of Bear  Stearns
delivered in connection with the Form Master  Agreement  (other than the name of the guaranteed  party, the effective
date and the date of such  guaranty).   Upon such  transfer,  Bear  Stearns will be fully  released  from any and all
Obligations and liabilities related to the interests assigned.

 12) Limited  Recourse  Non-petition.  The  liability of the  Counterparty  in relation to the Form Master  Agreement
and any  Confirmation  hereunder is limited in recourse to assets in the Trust Fund (as defined in the Grantor  Trust
Agreement) and payments of interest  proceeds and principal  proceeds thereon applied in accordance with the terms of
the Grantor  Trust  Agreement.  Upon  application  of all of the assets in the Trust Fund (and  proceeds  thereon) in
accordance  with the Grantor  Trust  Agreement,  Bear Stearns shall not be entitled to take any further steps against
the  Counterparty  to recover any sums due but still unpaid  hereunder or thereunder,  all claims in respect of which
shall be extinguished.

13)  Non-Reliance.  Each party represents to the other party that (a) it has not received and is not relying upon any
legal,  tax,  regulatory,  accounting or other advice  (whether  written or oral) of the other party  regarding  this
Transaction,  other than  representations  expressly  made by that other party in this  Confirmation  and in the Form
Master Agreement and (b) in respect of this Transaction,  (i) it has the capacity to evaluate  (internally or through
independent  professional  advice) this  Transaction and has made its own decision to enter into this Transaction and
(ii) it understands the terms,  conditions and risks of this  Transaction and is willing to assume  (financially  and
otherwise)  those risks.  Counterparty  acknowledges  that Bear Stearns has advised  Counterparty  to consult its own
tax,  accounting and legal advisors in connection with this Transaction  evidenced by this  Confirmation and that the
Counterparty has done so.

14) Eligible Contract  Participant.  Each party represents that it constitutes an "eligible contract  participant" as
such term is defined in Section 1(a)12 of the Commodity Exchange Act, as amended.

15)  Limitation  of  Liability.  It is  expressly  understood  and agreed by the parties  hereto that (a) this letter
agreement is executed and delivered by the  Counterparty,  not  individually  or personally but solely as the Grantor
Trustee  for  the  Trust,  in the  exercise  of the  powers  and  authority  conferred  and  vested  in it,  (b)  the
representation,  undertakings  and agreements  herein made on part of the Trust are made and intended not as personal
representations,  undertakings  and  agreements  by the  Counterparty  but are made and  intended  for the purpose of
binding  only the  Trust,  (c)  nothing  herein  contained  shall be  construed  as  creating  any  liability  on the
Counterparty,  individually or personally,  to perform any convenient  either expressed or implied  contained herein,
all such liability,  if any, being expressly  waived by the parties who are signatories to this letter  agreement and
by any person  claiming by, through or under such parties and (d) under no  circumstances  shall the  Counterparty be
personally  liable  for the  payment  of any  indebtedness  or  expenses  of the Trust or be liable for the breach or
failure of any  obligation,  representation,  warranty or covenant  made or undertaken by the Trust under this letter
agreement.

16)  Amendments  to Grantor  Trust  Agreement  and  Underlying  Pooling and  Servicing  Agreement.  Without the prior
written  consent of Bear Stearns,  Counterparty  shall not  (i) amend  the Grantor Trust  Agreement or enter into any
amendment or  supplemental  agreement to the Grantor  Trust  Agreement if such  amendment or  supplemental  agreement
could  reasonably be expected to have a material  adverse effect on the interests of Bear Stearns  hereunder or under
the Grantor Trust  Agreement or (ii) consent to any amendment or  supplemental  agreement to the  Underlying  Pooling
and Servicing  Agreement if such amendment or supplemental  agreement could reasonably be expected to have a material
adverse  effect on the  interests  of Bear  Stearns  hereunder  or on the  interests  of a holder  of the  Underlying
Reference  Certificates  under the  Underlying  Pooling and Servicing  Agreement.  Counterparty  will furnish to Bear
Stearns a copy of each  proposed and each  executed  amendment or  supplemental  agreement  and copies of any related
Rating Agency confirmation therewith, if any.

17)   Permitted  Security  Interest.  For purposes of Section 7 of the Form Master  Agreement,  Bear Stearns hereby
      consents to the Permitted Security Interest.

         "Permitted  Security  Interest" means the collateral  assignment by Counterparty of the Swap Collateral to
         the Indenture  Trustee pursuant to the Indenture,  and the granting to the Indenture Trustee of a security
         interest in the Swap Collateral pursuant to the Indenture.

         "Swap Collateral" means all right,  title and interest of Counterparty in the Form Master Agreement,  each
         Transaction  hereunder,  and all present and future amounts payable by Bear Stearns to Counterparty  under
         or in  connection  with  the  Form  Master  Agreement  or any  Transaction  governed  by the  Form  Master
         Agreement,  whether or not evidenced by a Confirmation,  including,  without  limitation,  any transfer or
         termination of any such Transaction.

(18)     (a)      If Bear  Stearns  (or its  guarantor)  fails to have the First  Trigger  Required  Ratings,  Bear
         Stearns  shall  (within  30 days from such  failure),  at its own  expense,  (i)  transfer  its rights and
         obligations  under the Form Master Agreement to a replacement  party that has (or whose guarantor has) the
         First Trigger Required Ratings,  (ii) post collateral to Counterparty to secure Bear Stearns'  obligations
         under the Form  Master  Agreement  in such  amount  that the Rating  Agencies  confirm in writing  will be
         sufficient to maintain the rating on the Grantor Trust  Certificates,  (iii) obtain a guarantor having the
         First Trigger Required Ratings for Bear Stearns'  obligations  under the Form Master Agreement with a form
         of guaranty  satisfying the Rating Agency  Condition;  provided that if such form of guaranty is identical
         to the  Guaranty  (other  than  the  name of the  guarantor,  the  effective  date  and  the  date of such
         guaranty),  satisfaction  of the Rating  Agency  Condition  shall not be required and Bear  Stearns  shall
         provide a copy of such guaranty to each Rating Agency then rating the Grantor Trust  Certificates  or (iv)
         take such other steps that satisfies the Rating Agency Condition.

         (b)      If Bear  Stearns (or its  guarantor)  fails to have the Second  Trigger  Required  Ratings,  Bear
         Stearns shall, within 10 days from such failure,  at its own expense,  seek to (i) transfer its rights and
         obligations  under the Form Master Agreement to a replacement  party that has (or whose guarantor has) the
         First Trigger  Required  Ratings,  (ii) obtain a guarantor  having the First Trigger  Required Ratings for
         Bear Stearns'  obligations  under the Form Master Agreement with a form of guaranty  satisfying the Rating
         Agency  Condition;  provided  that if such form of guaranty is identical  to the Guaranty  (other than the
         name of the  guarantor,  the effective  date and the date of such  guaranty),  satisfaction  of the Rating
         Agency  Condition  shall not be required and Bear Stearns  shall  provide a copy of such  guaranty to each
         Rating Agency then rating the Grantor  Trust  Certificates  or (iii) take such other steps that  satisfies
         the Rating Agency Condition.

         As used herein:

                  "First  Trigger  Required  Ratings"  shall  mean,  with  respect to any entity (a) either (i) the
                  unsecured,  short-term  debt  obligations  of such entity (or its Credit  Support  Provider)  are
                  rated at least 'A-1' by S&P or (ii) if such entity  does not have a  short-term  rating from S&P,
                  the  unsecured,  long-term  senior  debt  obligations  of  such  entity  (or its  Credit  Support
                  Provider)  are rated at least 'A+' by S&P,  and (b) either (i) the  unsecured,  long-term  senior
                  debt  obligations  of such entity (or its Credit  Support  Provider)  are rated at least 'A-1' by
                  Moody's (and if rated 'A-1' by Moody's,  such rating is not on watch for possible  downgrade) and
                  the unsecured,  short-term debt  obligations of such entity (or its Credit Support  Provider) are
                  rated at least 'P-1' by Moody's  (and if rated 'P-1' by Moody's,  such rating is not on watch for
                  possible  downgrade  and remaining on watch for possible  downgrade),  or (ii) if such entity (or
                  its  Credit  Support  Provider)  does  not  have a  short-term  debt  rating  from  Moody's,  the
                  unsecured,  long-term  senior debt  obligations of such entity (or its Credit  Support  Provider)
                  are rated at least 'Aa3' by Moody's  (and if rated 'Aa3' by Moody's,  such rating is not on watch
                  for possible downgrade).

                  "Second  Trigger  Required  Ratings"  shall mean,  with respect to any entity (a) the  unsecured,
                  long-term  senior debt  obligations of such entity (or its Credit Support  Provider) are rated at
                  least 'BBB-' by S&P,  and (b) either (i) the  unsecured,  long-term  senior debt  obligations  of
                  such  entity  (or its Credit  Support  Provider)  are rated at least  'A3' by  Moody's  (and such
                  rating is not on watch for possible  downgrade) and the unsecured,  short-term  debt  obligations
                  of such entity (or its Credit  Support  Provider)  are rated at least 'P-2' by Moody's  (and such
                  rating is not on watch for  possible  downgrade)  or (ii) if such  entity (or its Credit  Support
                  Provider) does not have a short-term  rating from Moody's,  the unsecured,  long-term senior debt
                  obligations of such entity (or its Credit Support Provider) are rated at least 'A2' by Moody's.

                  "Rating Agency Condition"  means, with respect to any particular  proposed act or omission to act
                  hereunder  that the party acting or failing to act must  consult  with any of Rating  Agency then
                  providing a rating of the  Grantor  Trust  Certificates  and  receive  from each Rating  Agency a
                  prior written  confirmation  that the proposed  action or inaction would not cause a downgrade or
                  withdrawal of the then-current rating of the Grantor Trust Certificates.

5.  Account Details and
Settlement information:             Payments to Bear Stearns:
                                    Citibank, N.A., New York
                                    ABA Number: 021-0000-89, for the account of
                                    Bear, Stearns Securities Corp.
                                    Account Number: 0925-3186, for further credit to
                                    Bear Stearns Capital Markets
                                    Sub-account Number: 101-90012-11
                                    Attention: Derivatives Operations

                                    Payments to Counterparty:

                                    Wells Fargo Bank, National Association
                                    San Francisco, CA
                                    ABA# 121-000-248
                                    A/C: 3970771416
                                    Account Name: SAS Clearing
                                    For Further Credit to: 50960702, BSMF 06-AR3 Swap Account

This  Confirmation  may be executed  in several  counterparts,  each of which shall be deemed an original  but all of
which together shall constitute one and the same instrument.

Counterparty  hereby agrees to check this  Confirmation  and to confirm that the foregoing  correctly  sets forth the
terms of the  Transaction  by signing in the space  provided  below and  returning to Bear Stearns a facsimile of the
fully-executed  Confirmation to 212-272-9857.  For inquiries please contact  CreditDerivativesDocumentation@bear.com.
To discuss an inquiry  regarding U.S.  Transactions,  please contact Nick Girardi by telephone at  212-272-8420.  For
all other  inquiries  please contact  Derivatives  Documentation  by telephone at  353-1-402-6233.  Originals will be
provided for your execution upon your request.




--------------------------------------------------------------------------------




We are very pleased to have executed this Transaction  with you and we look forward to completing other  transactions
with you in the near future.

Very truly yours,

BEAR STEARNS CAPITAL MARKETS INC.



By:    /s/ Catherine Magnus
       Name: Catherine Magnus
       Title: Authorized Signatory

Counterparty,  acting through its duly authorized signatory,  hereby agrees to, accepts and confirms the terms of the
foregoing as of the Trade Date.

BEAR STEARNS MORTGAGE FUNDING GRANTOR TRUST 2006-AR3
By: Wells Fargo Bank, National Association, not individually but solely as Grantor Trustee




By:    /s/ Stacey M. Taylor
       Name: Stacey M. Taylor
       Title: Vice President




--------------------------------------------------------------------------------




                                                                                                          EXHIBIT N
                                               FORM OF CAP CONTRACTS


                                                                                 BEAR STEARNS FINANCIAL PRODUCTS INC.
                                                                                                   383 MADISON AVENUE
                                                                                             NEW YORK, NEW YORK 10179
                                                                                                         212-272-4009


DATE:                                   October 31, 2006

TO:                                     Wells Fargo Bank, National Association, not individually, but solely as
                                        Trustee for Bear Stearns Mortgage Funding Trust 2006-AR3

ATTENTION:                              Client Manager, BSMF 06-AR3
TELEPHONE:                              410-884-2000
FACSIMILE:                              410-715-2380

FROM:                                   Derivatives Documentation
TELEPHONE:                              212-272-2711
FACSIMILE:                              212-272-9857

SUBJECT:                                             Mortgage   Derivatives   Confirmation   and  Agreement   (Bear
                                        Stearns Mortgage Funding Trust 2006-AR3 Class [__] Certificates)


REFERENCE NUMBER(S):       [________]

The  purpose of this  letter  agreement  ("Agreement")  is to confirm  the terms and  conditions  of the  Transaction
entered into on the Trade Date  specified  below (the  "Transaction")  between Bear Stearns  Financial  Products Inc.
("BSFP") and Bear Stearns  Mortgage  Funding Trust  2006-AR3  ("Counterparty")  pursuant to the Pooling and Servicing
Agreement,  dated as of October 1, 2006 (the "Pooling and Servicing  Agreement")  between Wells Fargo Bank,  National
Association  as  trustee  (the  "Trustee"),  Structured  Asset  Mortgage  Investments  II  Inc.,  as  depositor  (the
"Depositor"),  and EMC Mortgage Corporation,  as servicer,  sponsor, and company, entered into in connection with the
issuance by the  Counterparty  of certain  Bear  Stearns  Mortgage  Funding  Trust  2006-AR3,  Mortgage  Pass-Through
Certificates,  Series 2006-AR3.  This Agreement,  which evidences a complete and binding agreement between you and us
to enter into the  Transaction  on the terms set forth  below,  constitutes  a  "Confirmation"  as referred to in the
"ISDA Form Master  Agreement"  (as defined  below),  as well as a  "Schedule"  as referred to in the ISDA Form Master
Agreement.

1.   This Agreement is subject to the 2000 ISDA Definitions (the  "Definitions"),  as published by the  International
Swaps and  Derivatives  Association,  Inc.  ("ISDA").  You and we have agreed to enter into this Agreement in lieu of
negotiating  a Schedule to the 1992 ISDA Master  Agreement  (Multicurrency--Cross  Border) form (the "ISDA Form Master
Agreement")  but,  rather,  an ISDA Form Master  Agreement shall be deemed to have been executed by you and us on the
date we entered into the  Transaction.  In the event of any  inconsistency  between the  provisions of this Agreement
and  the  Definitions  or the  ISDA  Form  Master  Agreement,  this  Agreement  shall  prevail  for  purposes  of the
Transaction.  Terms capitalized but not defined herein shall have the meanings  attributed to them in the Pooling and
Servicing  Agreement.  Each  reference to a "Section"  (unless  specifically  referencing  the Pooling and  Servicing
Agreement  or to a "Section"  "of this  Agreement")  will be  construed  as a reference to a Section of the ISDA Form
Master Agreement.

2.     The terms of the particular Transaction to which this Confirmation relates are as follows:

       Type of Transaction:                 Rate Cap

       Notional Amount:                     With respect to any  Calculation  Period,  the lesser of (i) the amount
                                            set forth for such  Calculation  Period on  Schedule I attached  hereto
                                            and (ii) the  aggregate  Certificate  Principal  Balance  of the  Class
                                            [__] Certificates as of the first day of that Calculation Period.

       Trade Date:                          October 26, 2006

       Effective Date:                      October 31, 2006

       Termination Date:                    February  25,  2015,   subject  to  adjustment  in  accordance  with  the  Business  Day
                                            Convention.

       Fixed Amount (Premium):

              Fixed Rate Payer:             Counterparty

              Fixed Rate Payer
              Payment Date:                 October 31, 2006

              Fixed Amount:                 USD [____]

       Floating Amounts:

              Floating Rate Payer:          BSFP

              Cap Rate:                     The Cap Rate set forth for such Calculation Period on Schedule I

              Floating Rate Payer
              Period  End  Dates:           The  25th  calendar  day of each  month  during  the Term of this
                                            Transaction,   commencing   November   25,   2006  and  ending  on  the
                                            Termination  Date,   subject  to  adjustment  in  accordance  with  the
                                            Business Day Convention.

                Floating Rate Payer
                Payment  Dates:             Early  Payment shall be applicable. The Floating Rate Payer Payment
                                            Dates shall be one  Business Day  preceding  each  Floating  Rate Payer
                                            Period End Date.

              Floating Rate Option:         USD-LIBOR-BBA;   provided,   however,   that  if  the   Floating   Rate
                                            determined  from such Floating Rate Option for any  Calculation  Period
                                            is greater  than 10.50%  then the  Floating  Rate for such  Calculation
                                            Period shall be deemed equal to 10.50%.

              Designated Maturity:          One month

              Floating Rate Day
              Count Fraction:               Act/360

              Reset Dates: The first day of each Calculation Period

              Compounding: Inapplicable

       Business Days:                       New York

       Business Day Convention:             Following

3.     Additional Provisions:               1) Each party hereto is hereby  advised and  acknowledges  that the other
                                            party  has  engaged  in  (or  refrained  from  engaging  in)  substantial
                                            financial  transactions  and has taken (or  refrained  from taking) other
                                            material  actions  in  reliance  upon the entry by the  parties  into the
                                            Transaction  being  entered  into on the terms and  conditions  set forth
                                            herein  and  in  the  Confirmation  relating  to  such  Transaction,   as
                                            applicable.  This  paragraph  (1) shall be deemed  repeated  on the trade
                                            date of each Transaction.

                                            2) On each  Distribution  Date,  the Trustee shall make available to BSFP
                                            via the Trustee's  internet  website  (which will initially be located at
                                            http://www.ctslink.com)   a  monthly   statement  to   Certificateholders
                                            prepared  by it pursuant to the  Pooling  and  Servicing  Agreement  that
                                            indicates the aggregate  Certificate  Principal Balance of the Class [__]
                                            Certificates   (following  application  of  any  payment  in  respect  of
                                            principal  on the Class [__]  Certificates  pursuant  to the  Pooling and
                                            Servicing  Agreement on the Distribution  Date (as defined in the Pooling
                                            and  Servicing  Agreement)  relating to such  Calculation  Period).  Such
                                            aggregate  Certificate  Principal  Balance  shall  be used  by  BSFP  (as
                                            Calculation  Agent) as the  aggregate  Certificate  Principal  Balance of
                                            the Class [__]  Certificates  for purposes of calculating the amount,  if
                                            any,  payable by the Floating Rate Payer on the next succeeding  Floating
                                            Rate Payer  Payment  Date.  On or after each Reset Date for a Calculation
                                            Period,  but in no event  later than the close of  business  on the third
                                            Business Day  preceding  the related  Floating  Rate Payer  Payment Date,
                                            BSFP shall  provide  the  Trustee  with  written  notice of  whether  any
                                            payment is owed by BSFP to the  Trustee  for the  benefit of the  related
                                            Certificateholders  on such Floating  Rate Payer  Payment  Date,  and the
                                            amount, if any, of such payment.

4.       Provisions Deemed Incorporated in a Schedule to the ISDA Form Master Agreement:

1)       The parties agree that  subparagraph  (ii) of Section 2(c) of the ISDA Form Master Agreement will apply to
         any Transaction.

2)       Termination Provisions. For purposes of the ISDA Form Master Agreement:

(a)      "Specified Entity" is not applicable to BSFP or Counterparty for any purpose.

(b)      "Breach of Agreement" provision of Section 5(a)(ii) will not apply to BSFP or Counterparty.

(c)      "Credit Support  Default"  provisions of Section  5(a)(iii) will not apply to BSFP or  Counterparty,  unless
and until a Credit  Support  Annex is entered into by BSFP under  Section (12) below and then it shall be  applicable
to BSFP.

(d)      "Misrepresentation" provisions of Section 5(a)(iv) will not apply to BSFP or Counterparty.

(e)      "Bankruptcy".  The provision of Section 5(a)(vii)(2) will not apply to Counterparty.

(f)      "Specified  Transaction"  is not  applicable  to BSFP or  Counterparty  for any purpose,  and,  accordingly,
Section 5(a)(v) shall not apply to BSFP or Counterparty.

(g)      The "Cross Default" provisions of Section 5(a)(vi) will not apply to BSFP or to  Counterparty.

(h)      The "Credit Event Upon Merger" provisions of Section 5(b)(iv) will not apply to BSFP or Counterparty.

(i)      The "Automatic Early Termination" provision of Section 6(a) will not apply to BSFP or to Counterparty.

(j)      Payments on Early Termination.  For the purpose of Section 6(e) of the ISDA Form Master Agreement:

         (i)      Market Quotation will apply.

         (ii)     The Second Method will apply.

(k)      "Termination Currency" means United States Dollars.

3) Tax Representations.  Not applicable

4)  Limitation  on  Events  of  Default.  Notwithstanding  the  terms of  Sections  5 and 6 of the ISDA  Form  Master
Agreement,  if at any time and so long as the  Counterparty has satisfied in full all its payment  obligations  under
Section  2(a)(i)  of the ISDA Form  Master  Agreement  and has at the time no  future  payment  obligations,  whether
absolute or  contingent,  under such Section,  then unless BSFP is required  pursuant to  appropriate  proceedings to
return to the Counterparty or otherwise  returns to the  Counterparty  upon demand of the Counterparty any portion of
any such payment,  (a) the  occurrence of an event  described in Section 5(a) of the ISDA Form Master  Agreement with
respect to the  Counterparty  shall not constitute an Event of Default or Potential  Event of Default with respect to
the Counterparty as Defaulting  Party and (b) BSFP shall be entitled to designate an Early  Termination Date pursuant
to Section 6 of the ISDA Form Master  Agreement only as a result of the  occurrence of a Termination  Event set forth
in either Section  5(b)(i) or 5(b)(ii) of the ISDA Form Master  Agreement with respect to BSFP as the Affected Party,
or Section  5(b)(iii)  with respect to BSFP as the Burdened  Party.  For  purposes of the  Transaction  to which this
Agreement relates,  Counterparty's  only obligation under Section 2(a)(i) of the ISDA Form Master Agreement is to pay
the Fixed Amount on the Fixed Rate Payer Payment Date.

5) Documents to be Delivered. For the purpose of Section 4(a):

(1)      Tax forms, documents, or certificates to be delivered are:

Party required to deliver document    Form/Document/                     Date by which to
                                      Certificate                        be delivered

BSFP and                              Any    document    required   or   Promptly  after the earlier of (i) reasonable
the Counterparty                      reasonably  requested  to  allow   demand by either party or (ii)  learning that
                                      the   other    party   to   make   such form or document is required
                                      payments  under  this  Agreement
                                      without   any    deduction    or
                                      withholding   for   or  on   the
                                      account  of any Tax or with such
                                      deduction  or  withholding  at a
                                      reduced rate

(2)      Other documents to be delivered are:

Party required to        Form/Document/                  Date by which to              Covered by Section 3(d)
deliver document         Certificate                     be delivered                  Representation

BSFP and                 Any documents required by       Upon the execution and        Yes
the Counterparty         the receiving party to          delivery of this Agreement
                         evidence the authority of       and such Confirmation
                         the delivering party or its
                         Credit Support Provider, if
                         any, for it to execute and
                         deliver this Agreement, any
                         Confirmation , and any
                         Credit Support Documents to
                         which it is a party, and to
                         evidence the authority of
                         the delivering party or its
                         Credit Support Provider, if
                         any, to perform its
                         obligations under this
                         Agreement, such
                         Confirmation and/or Credit
                         Support Document, as the
                         case may be

BSFP and                 A certificate of an             Upon the execution and        Yes
the Counterparty         authorized officer of the       delivery of this Agreement
                         party, as to the incumbency     and such Confirmation
                         and authority of the
                         respective officers of the
                         party signing this Agreement,
                         any relevant Credit Support
                         Document, or any
                         Confirmation, as the case may
                         be

BSFP                     An opinion of counsel with      Upon the execution and        Yes
                         respect to the due              delivery of this Agreement
                         authorization, execution and    and such Confirmation
                         enforceability of this
                         Agreement, acceptable to
                         Counterparty.

Counterparty             An executed copy of the         Within 30 days after the      No
                         Pooling and Servicing           date of this Agreement.
                         Agreement.

6)  Miscellaneous. Miscellaneous

(a)      Address for Notices:  For the purposes of Section 12(a) of the ISDA Form Master Agreement:

         Address for notices or communications to BSFP:

                  Address:          383 Madison Avenue, New York, New York  10179
                  Attention:        DPC Manager
                  Facsimile:        (212) 272-5823

         with a copy to:

                  Address:          One Metrotech Center North, Brooklyn, New York 11201
                  Attention:        Derivative Operations - 7th Floor
                  Facsimile:        (212) 272-1634

                  (For all purposes)

         Address for notices or communications to the  Counterparty:

                   Wells Fargo Bank, National Association
                   9062 Old Annapolis Rd.
                   Columbia, MD 21045
                   Telephone: 410-884-2000
                   Fax: 410-715-2380
                   Attention: Client Manager, BSMF 06-AR3

                  (For all purposes)


(b)      Process Agent.  For the purpose of Section 13(c):

                           BSFP appoints as its
                           Process Agent:            Not Applicable

                           The Counterparty appoints as its
                           Process Agent:            Not Applicable

(c)      Offices.  The  provisions  of  Section  10(a) of the  ISDA  Form  Master  Agreement  will not  apply to this
Agreement;  neither BSFP nor the  Counterparty  have any Offices  other than as set forth in the Notices  Section and
BSFP agrees that,  for purposes of Section  6(b) of the ISDA Form Master  Agreement,  it shall not in future have any
Office other than one in the United States.

(d)      Multibranch Party.  For the purpose of Section 10(c) of the ISDA Form Master Agreement:

         BSFP is not a Multibranch Party.

         The Counterparty is not a Multibranch Party.

(e)      Calculation Agent.  The Calculation Agent is BSFP.

(f)      Credit Support Document.  Not applicable for either BSFP or the Counterparty.


(g)      Credit Support Provider.

         BSFP:                      Not Applicable

         The Counterparty:          Not Applicable

(h)      Governing Law.        The  parties  to this  Agreement  hereby  agree  that the law of the State of New York
(without regard to conflicts of law principles  (other than Section 5-1401 of the New York General  Obligations Law))
shall govern their rights and duties in whole.

(i)      Severability.     If any term,  provision,  covenant,  or condition of this  Agreement,  or the  application
thereof to any party or  circumstance,  shall be held to be invalid  or  unenforceable  (in whole or in part) for any
reason,  the remaining terms,  provisions,  covenants,  and conditions hereof shall continue in full force and effect
as if this  Agreement  had been  executed  with the  invalid or  unenforceable  portion  eliminated,  so long as this
Agreement as so modified  continues to express,  without material change,  the original  intentions of the parties as
to the subject matter of this  Agreement and the deletion of such portion of this  Agreement  will not  substantially
impair the respective benefits or expectations of the parties.

The parties  shall  endeavor to engage in good faith  negotiations  to replace  any  invalid or  unenforceable  term,
provision,  covenant or condition with a valid or enforceable term,  provision,  covenant or condition,  the economic
effect of which  comes as close as  possible to that of the invalid or  unenforceable  term,  provision,  covenant or
condition.

(j)      Consent to  Recording.  Each party hereto  consents to the  monitoring  or  recording,  at any time and from
time to time, by the other party of any and all communications  between officers or employees of the parties,  waives
any  further  notice of such  monitoring  or  recording,  and agrees to notify its  officers  and  employees  of such
monitoring or recording.

(k)      Waiver of Jury Trial.      Each  party  waives  any right it may have to a trial by jury in  respect  of any
Proceedings relating to this Agreement or any Credit Support Document.


(l)      Transfer,  Amendment  and  Assignment.  No transfer,  amendment,  waiver,  supplement,  assignment  or other
modification  of this  Transaction  shall be permitted by either party unless S&P and Moody's each as defined  herein
has been  provided  notice of the same and  confirms in writing  (including  by facsimile  transmission)  within five
Business Days after such notice is given that it will not downgrade,  withdraw or otherwise  modify its  then-current
rating of the Class [__] Certificates.


7) "Affiliate" will have the meaning  specified in Section 14 of the ISDA Form Master  Agreement,  provided that BSFP
shall not be deemed to have any  Affiliates  for  purposes  of this  Agreement,  including  for  purposes  of Section
6(b)(ii).

8)  Section 3 of the ISDA Form  Master  Agreement  is hereby  amended  by  adding at the end  thereof  the  following
subsection (g):

         (g)      Relationship Between Parties.

                                    Each party  represents  to the other  party on each date when it enters  into a
         Transaction that:--


                  (1)  Nonreliance.  It is not  relying  on any  statement  or  representation  of  the  other  party
regarding  the  Transaction  (whether  written  or  oral),  other  than the  representations  expressly  made in this
Agreement or the Confirmation in respect of that Transaction.

                  (2) Evaluation and Understanding.

                  (i) It has the capacity to evaluate  (internally or through  independent  professional  advice) the
Transaction and has made its own decision to enter into the Transaction; and

                  (ii) It  understands  the terms,  conditions and risks of the  Transaction  and is willing and able
to accept those terms and conditions and to assume those risks, financially and otherwise.

                  (3) Purpose.  It is entering into the  Transaction  for the purposes of managing its  borrowings or
investments, hedging its underlying assets or liabilities or in connection with a line of business.

                  (4)  Principal.  It is  entering  into the  Transaction  as  principal,  and not as agent or in any
other capacity, fiduciary or otherwise.

                  (5)  Eligible  Contract  Participant.  Each  party  represents  that it  constitutes  an  "eligible
contract participant" as such term is defined in Section 1(a)12 of the Commodity Exchange Act, as amended."

9)   Non-Petition.  BSFP hereby irrevocably and  unconditionally  agrees that it will not institute against,  or join
any  other  person in  instituting  against  or cause  any  other  person  to  institute  against  Counterparty,  any
bankruptcy,  reorganization,  arrangement,  insolvency, or similar proceeding under the laws of the United States, or
any other  jurisdiction  for the  non-payment  of any amount due  hereunder  or any other reason until the payment in
full of the  Certificates  and the  expiration of a period of one year plus ten days (or, if longer,  the  applicable
preference period) following such payment.

10)  Set-off.  The  provisions  for Set-off set forth in Section  6(e) of the ISDA Form  Master  Agreement  shall not
apply for purposes of this Transaction.

11)  Additional Termination Events. Additional Termination Events will apply.

(a) Rating  Agency  Downgrade.  If a Rating Agency  Downgrade  has occurred and BSFP has not,  within 30 days of such
Rating Agency  Downgrade,  complied with Section 12 below,  then an Additional  Termination Event shall have occurred
with respect to BSFP and BSFP shall be the sole Affected Party with respect to such an Additional Termination Event.

(b) Cap Disclosure  Event.  If, upon the  occurrence of a Cap Disclosure  Event (as defined in Section 14(ii) below),
BSFP has not,  within 10 days  after such Cap  Disclosure  Event  complied  with any of the  provisions  set forth in
Section 14(iii) below,  then an Additional  Termination Event shall have occurred with respect to BSFP and BSFP shall
be the sole Affected Party with respect to such Additional Termination Event.
                  12)  Rating Agency Downgrade.

                  (a) If BSFP fails to satisfy the  Required  Ratings (a "Ratings  Event"),  then BSFP shall,  at its
own expense and subject to the Rating Agency Condition, either

(i)      assign this  Transaction  to an entity that  satisfies (or whose credit  support  provider  satisfies) the
                       Required Ratings;
(ii)     deliver collateral, and an executed ISDA Credit Support Annex;
(iii)    obtain a guaranty of an entity that satisfies the Required  Rating to guaranty  BSFP's  obligations  under
                       this Transaction; or
(iv)     take any other action that satisfies the Rating Agency Condition;
                  provided  that the failure by BSFP to take any action  specified  in (i)-(iv)  above on or prior to
the 30th calendar day after such Ratings Event shall constitute an Additional  Termination  Event under the ISDA Form
Master Agreement with respect to which BSFP shall be the sole Affected Party and this  Transaction  shall be the sole
Affected Transaction.

                  (b) If BSFP fails to satisfy the  Replacement  Ratings (a  "Replacement  Event"),  then BSFP shall,
at its own expense and subject to the Rating Agency Condition, either:

(i)      assign this  Transaction  to an entity that  satisfies (or whose credit  support  provider  satisfies) the
                       Required Ratings;
(ii)     obtain a guaranty of an entity that satisfies the Required  Rating to guaranty  BSFP's  obligations  under
                       this Transaction; or
(iii)    take any other action that satisfies the Rating Agency Condition;
                  provided  that the failure by BSFP to take any action  specified in (i)-(iii)  above on or prior to
the 10th Local Business Days after such  Replacement  Event shall  constitute an Additional  Termination  Event under
the ISDA Form Master  Agreement  with  respect to which BSFP shall be the sole  Affected  Party and this  Transaction
shall be the sole Affected Transaction.

                  As used herein,

                  "Moody's" means Moody's Investors Service, Inc.

                  "Rating Agency" means, each of S&P and Moody's

                  "Rating Agency  Condition"  means with respect to any proposed act or omission to act hereunder,  a
condition  that is satisfied if each Rating Agency then  providing a rating of the  Certificates  confirms in writing
that the proposed  action or inaction  would not cause a downgrade or  withdrawal of the  then-current  rating of the
Certificates.

                  "Replacement  Ratings"  means,  with  respect to any  entity,  the rating of the  long-term  senior
unsecured and unsubordinated obligations of such entity is at least
"BBB-" by S&P or "A3" by Moody's.

                  "Required  Ratings"  means,  with  respect  to any  entity,  the  rating  of the  long-term  senior
unsecured and unsubordinated obligations of such entity is at least "AA-" by S&P and "Aa3" by Moody's.

                  "S&P" means Standard and Poor's Ratings Services, Inc.


13)   Trustee  Capacity.  It is expressly  understood and agreed by the parties hereto that insofar as this Agreement
is executed  by the Trustee (i) this  Agreement  is executed by Wells Fargo Bank,  National  Association,  not in its
individual  capacity,  but solely as Trustee in the exercise of the powers and  authority  conferred and vested in it
under the Pooling and Servicing Agreement (ii) under no circumstances  shall Wells Fargo Bank,  National  Association
in its  individual  capacity be personally  liable for the payment of any  indebtedness  or expenses or be personally
liable for the breach or failure of any  obligation,  representation,  warranty or covenant made or undertaken  under
this Agreement  other than due to its negligence or willful  misconduct in performing the  obligations of the Trustee
under the Pooling and Servicing Agreement and (iii) each of the  representations,  undertakings and agreements herein
made on behalf of the Trust is made and intended not as a personal  representation,  undertaking  or agreement of the
Trustee but is made and intended for the purpose of binding the Trust only.

14) Compliance with Regulation AB.

i)         BSFP agrees and  acknowledges  that the Depositor is required under Regulation AB under the Securities Act
of 1933, as amended,  and the Securities  Exchange Act of 1934, as amended (the "Exchange Act") ("Regulation AB"), to
disclose certain financial information  regarding BSFP or its group of affiliated entities, if applicable,  depending
on the aggregate  "significance  percentage" of this Agreement and any other derivative contracts between BSFP or its
group of affiliated  entities,  if applicable,  and Counterparty,  as calculated from time to time in accordance with
Item 1115 of Regulation AB.

(ii)         It shall be a Cap  disclosure  event ("Cap  Disclosure  Event") if, on any  Business  Day after the date
hereof,  Depositor or Trust Administrator  requests from BSFP the applicable financial  information described in Item
1115 of Regulation AB (such request to be based on a reasonable  determination  by Depositor or Trust  Administrator,
in good faith, that such information is required under Regulation AB) (the "Cap Financial Disclosure").

(iii)        Upon the  occurrence  of a Cap  Disclosure  Event,  BSFP,  at its own expense,  shall (1) (a) either (i)
provide to  Depositor  the current  Cap  Financial  Disclosure  in an  EDGAR-compatible  format  (for  example,  such
information  may be provided in Microsoft  Word® or Microsoft  Excel®  format but not in .pdf format) or (ii) provide
written  consent to Depositor  to  incorporation  by reference of such current Cap Financial  Disclosure as are filed
with the  Securities  and Exchange  Commission in the reports of the Trust filed pursuant to the Exchange Act, (b) if
applicable,  cause its outside  accounting  firm to provide its consent to filing or  incorporation  by  reference of
such accounting  firm's report relating to their audits of such current Cap Financial  Disclosure in the Exchange Act
Reports of  Depositor , and (c) provide to Depositor  any updated Cap  Financial  Disclosure  with respect to BSFP or
any entity that  consolidates  BSFP within five days of the release of any such updated Cap Financial  Disclosure;  ,
(2)  secure  another  entity to  replace  BSFP as party to this  Agreement  on terms  substantially  similar  to this
Agreement and subject to prior  notification to each Rating Agency,  which entity (or a guarantor  therefor) meets or
exceeds the Required  Ratings and which  satisfies  the Rating  Agency  Condition  and which entity is able to comply
with the  requirements  of Item 1115 of Regulation AB or (3) obtain a guaranty of the BSFP's  obligations  under this
Agreement  from an  affiliate  of the  BSFP  that is  able  to  comply  with  the  financial  information  disclosure
requirements  of Item 1115 of Regulation AB, such that  disclosure  provided in respect of the affiliate will satisfy
any  disclosure  requirements  applicable  to the Cap  Provider,  and cause such  affiliate to provide Cap  Financial
Disclosure.   If permitted by Regulation AB, any required Cap Financial  Disclosure may be provided by  incorporation
by reference from reports filed pursuant to the Exchange Act.

(iv)        BSFP agrees that, in the event that BSFP  provides Cap  Financial  Disclosure to Depositor  in accordance
with clause  (iii)(1) of paragraph 14 or causes its  affiliate to provide Cap  Financial  Disclosure  to Depositor in
accordance  with clause  (iii)1(c) of paragraph 14, it will  indemnify and hold harmless  Depositor,  its  respective
directors or officers and any person  controlling  Depositor,  from and against any and all losses,  claims,  damages
and liabilities  caused by any untrue  statement or alleged untrue statement of a material fact contained in such Cap
Financial  Disclosure  or caused by any  omission or alleged  omission to state in such Cap  Financial  Disclosure  a
material  fact  required  to be  stated  therein  or  necessary  to make  the  statements  therein,  in  light of the
circumstances under which they were made, not misleading.

(v) Third party  Beneficiary.   Depositor shall be an express third party beneficiary of this Agreement as if a party
hereto to the extent of  Depositor's rights explicitly specified herein.

NEITHER THE BEAR STEARNS  COMPANIES  INC. NOR ANY  SUBSIDIARY OR AFFILIATE OF THE BEAR STEARNS  COMPANIES  INC. OTHER
THAN BEAR STEARNS FINANCIAL PRODUCTS INC. IS AN OBLIGOR OR A CREDIT SUPPORT PROVIDER ON THIS AGREEMENT.


5.     Account Details and
       Settlement Information:              Payments to BSFP:
                                            Citibank N.A., NY
                                            ABA Code:  021-000-089, for the account of
                                            Bear Stearns Securities Corp.
                                            Account Number: 0925-3186, for further credit to
                                            Bear Stearns Financial Products Inc.
                                            Sub-account Number: 102-04654-1-3
                                            Attention: Derivatives Department

                                            Payments to Counterparty:
                                            Wells Fargo Bank, National Association
                                            San Francisco, CA
                                            ABA# 121-000-248
                                            A/C: 3970771416
                                            Account Name: SAS Clearing
                                            For Further Credit to: 50960701, BSMF 06-AR3 Cap Account

This Agreement may be executed in several counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.



--------------------------------------------------------------------------------



Counterparty  hereby agrees to check this  Confirmation  and to confirm that the foregoing  correctly  sets forth the
terms  of the  Transaction  by  signing  in the  space  provided  below  and  returning  to BSFP a  facsimile  of the
fully-executed  Confirmation to 212-272-9857.  For inquiries regarding U.S. Transactions,  please contact Derivatives
Documentation  by telephone at  212-272-2711.   For all other inquiries please contact  Derivatives  Documentation by
telephone at 353-1-402-6233. Originals will be provided for your execution upon your request.

We are very pleased to have executed this Transaction  with you and we look forward to completing other  transactions
with you in the near future.

Very truly yours,

BEAR STEARNS FINANCIAL PRODUCTS INC.



By:    ______________________________________
       Name:
       Title:

Counterparty,  acting through its duly authorized signatory,  hereby agrees to, accepts and confirms the terms of the
foregoing as of the Trade Date.

BEAR STEARNS MORTGAGE FUNDING TRUST 2006-AR3
By: Wells Fargo Bank, National Association, not individually but solely as Trustee



By:    _____________________________________
       Name:
       Title:

ws





--------------------------------------------------------------------------------


                                                    SCHEDULE I
               (all such dates subject to adjustment in accordance with the Business Day Convention)


                  ------------------------- ----------------------- ------------------- --------
                                                                                         Cap
                     From and including        To but excluding      Notional Amount     Rate
                                                                          (USD)           (%)
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                       Effective Date            25-Nov-2006              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Nov-2006              25-Dec-2006              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Dec-2006              25-Jan-2007              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Jan-2007              25-Feb-2007              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Feb-2007              25-Mar-2007              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Mar-2007              25-Apr-2007              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Apr-2007              25-May-2007              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-May-2007              25-Jun-2007              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Jun-2007              25-Jul-2007              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Jul-2007              25-Aug-2007              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Aug-2007              25-Sep-2007              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Sep-2007              25-Oct-2007              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Oct-2007              25-Nov-2007              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Nov-2007              25-Dec-2007              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Dec-2007              25-Jan-2008              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Jan-2008              25-Feb-2008              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Feb-2008              25-Mar-2008              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Mar-2008              25-Apr-2008              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Apr-2008              25-May-2008              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-May-2008              25-Jun-2008              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Jun-2008              25-Jul-2008              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Jul-2008              25-Aug-2008              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Aug-2008              25-Sep-2008              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Sep-2008              25-Oct-2008              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Oct-2008              25-Nov-2008              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Nov-2008              25-Dec-2008              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Dec-2008              25-Jan-2009              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Jan-2009              25-Feb-2009              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Feb-2009              25-Mar-2009              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Mar-2009              25-Apr-2009              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Apr-2009              25-May-2009              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-May-2009              25-Jun-2009              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Jun-2009              25-Jul-2009              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Jul-2009              25-Aug-2009              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Aug-2009              25-Sep-2009              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Sep-2009              25-Oct-2009              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Oct-2009              25-Nov-2009              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Nov-2009              25-Dec-2009              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Dec-2009              25-Jan-2010              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Jan-2010              25-Feb-2010              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Feb-2010              25-Mar-2010              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Mar-2010              25-Apr-2010              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Apr-2010              25-May-2010              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-May-2010              25-Jun-2010              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Jun-2010              25-Jul-2010              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Jul-2010              25-Aug-2010              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Aug-2010              25-Sep-2010              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Sep-2010              25-Oct-2010              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Oct-2010              25-Nov-2010              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Nov-2010              25-Dec-2010              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Dec-2010              25-Jan-2011              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Jan-2011              25-Feb-2011              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Feb-2011              25-Mar-2011              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Mar-2011              25-Apr-2011              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Apr-2011              25-May-2011              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-May-2011              25-Jun-2011              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Jun-2011              25-Jul-2011              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Jul-2011              25-Aug-2011              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Aug-2011              25-Sep-2011              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Sep-2011              25-Oct-2011              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Oct-2011              25-Nov-2011              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Nov-2011              25-Dec-2011              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Dec-2011              25-Jan-2012              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Jan-2012              25-Feb-2012              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Feb-2012              25-Mar-2012              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Mar-2012              25-Apr-2012              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Apr-2012              25-May-2012              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-May-2012              25-Jun-2012              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Jun-2012              25-Jul-2012              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Jul-2012              25-Aug-2012              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Aug-2012              25-Sep-2012              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Sep-2012              25-Oct-2012              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Oct-2012              25-Nov-2012              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Nov-2012              25-Dec-2012              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Dec-2012              25-Jan-2013              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Jan-2013              25-Feb-2013              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Feb-2013              25-Mar-2013              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Mar-2013              25-Apr-2013              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Apr-2013              25-May-2013              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-May-2013              25-Jun-2013              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Jun-2013              25-Jul-2013              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Jul-2013              25-Aug-2013              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Aug-2013              25-Sep-2013              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Sep-2013              25-Oct-2013              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Oct-2013              25-Nov-2013              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Nov-2013              25-Dec-2013              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Dec-2013              25-Jan-2014              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Jan-2014              25-Feb-2014              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Feb-2014              25-Mar-2014              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Mar-2014              25-Apr-2014              [__________]     [__]
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Apr-2014              25-May-2014              [__________]     9.28
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-May-2014              25-Jun-2014              [__________]     8.98
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Jun-2014              25-Jul-2014              [__________]     9.28
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Jul-2014              25-Aug-2014              [__________]     8.98
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Aug-2014              25-Sep-2014              [__________]     8.98
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Sep-2014              25-Oct-2014              [__________]     9.28
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Oct-2014              25-Nov-2014              [__________]     8.98
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Nov-2014              25-Dec-2014              [__________]     9.28
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Dec-2014              25-Jan-2015              [__________]     8.98
                  ------------------------- ----------------------- ------------------- --------
                  ------------------------- ----------------------- ------------------- --------
                        25-Jan-2015            Termination Date           [__________]     8.98
                  ------------------------- ----------------------- ------------------- --------




--------------------------------------------------------------------------------




                                                                                                     EXHIBIT O

                                                    [RESERVED]




--------------------------------------------------------------------------------





                                                                                                     EXHIBIT P

                          SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

                                                (RMBS unless otherwise noted)

Definitions
Primary Servicer -- transaction party having borrower contact; aggregator of pool assets
Back-up Servicer -- named in the transaction (in the event a Back-up Servicer becomes the Primary Servicer, follow
Primary Servicer obligations)
Custodian -- safe keeper of pool assets
Trustee -- fiduciary of the transaction; waterfall calculator

Note: The definitions above describe the essential function that the party performs, rather than the party's
title.  So, for example, in a particular transaction, the trustee may perform the "paying agent" and "securities
administrator" functions, while in another transaction, the securities administrator may perform these functions.

Where there are multiple checks for criteria the attesting party will identify in their management assertion that
they are attesting only to the portion of the distribution chain they are responsible for in the related
transaction agreements.

         Key:
         X - obligation

         Where there are  multiple  checks for  criteria  the  attesting  party will  identify in their  management
assertion that they are attesting only to the portion of the  distribution  chain they are  responsible  for in the
related transaction agreements.



---------------------- ------------------------------------------- ------------- ------------- -------------
  Reg AB Reference                 Servicing Criteria                Primary       Trustee      Custodian
                                                                     Servicer
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       General Servicing Considerations
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(1)(i)          Policies and procedures are instituted to        X             X
                       monitor any performance or other triggers
                       and events of default in accordance with
                       the transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(1)(ii)         If any material servicing activities are         X             X
                       outsourced to third parties, policies and
                       procedures are instituted to monitor the
                       third party's performance and compliance
                       with such servicing activities.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(1)(iv)         A fidelity bond and errors and omissions         X
                       policy is in effect on the party
                       participating in the servicing function
                       throughout the reporting period in the
                       amount of coverage required by and
                       otherwise in accordance with the terms of
                       the transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Cash Collection and Administration
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(2)(i)          Payments on pool assets are deposited            X             X
                       into the appropriate custodial bank
                       accounts and related bank clearing
                       accounts no more than two business days
                       following receipt and identification, or
                       such other number of days specified in
                       the transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Disbursements made via wire transfer on          X             X
                       behalf of an obligor or to an investor
1122(d)(2)(ii)         are made only by authorized personnel.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Advances of funds or guarantees regarding        X             X
                       collections, cash flows or distributions,
                       and any interest or other fees charged
                       for such advances, are made, reviewed and
                       approved as specified in the transaction
1122(d)(2)(iii)        agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       The related accounts for the transaction,        X             X
                       such as cash reserve accounts or accounts
                       established as a form of over
                       collateralization, are separately
                       maintained (e.g., with respect to
                       commingling of cash) as set forth in the
1122(d)(2)(iv)         transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Each custodial account is maintained at a        X             X
                       federally insured depository institution
                       as set forth in the transaction
                       agreements. For purposes of this
                       criterion, "federally insured depository
                       institution" with respect to a foreign
                       financial institution means a foreign
                       financial institution that meets the
                       requirements of Rule 13k-1(b)(1) of the
1122(d)(2)(v)          Securities Exchange Act.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Unissued checks are safeguarded so as to         X
1122(d)(2)(vi)         prevent unauthorized access.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(2)(vii)        Reconciliations are prepared on a monthly        X             X
                       basis for all asset-backed securities
                       related bank accounts, including
                       custodial accounts and related bank
                       clearing accounts. These reconciliations
                       are (A) mathematically accurate; (B)
                       prepared within 45 calendar days after
                       the bank statement cutoff date, or such
                       other number of days specified in the
                       transaction agreements; (C) reviewed and
                       approved by someone other than the person
                       who prepared the reconciliation; and (D)
                       contain explanations for reconciling
                       items.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Investor Remittances and Reporting
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(3)(i)          Reports to investors, including those to         X             X
                       be filed with the Commission, are
                       maintained in accordance with the
                       transaction agreements and applicable
                       Commission requirements. Specifically,
                       such reports (A) are prepared in
                       accordance with timeframes and other
                       terms set forth in the transaction
                       agreements; (B) provide information
                       calculated in accordance with the terms
                       specified in the transaction agreements;
                       (C) are filed with the Commission as
                       required by its rules and regulations;
                       and (D) agree with investors' or the
                       trustee's records as to the total unpaid
                       principal balance and number of Pool
                       Assets serviced by the Servicer.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Amounts due to investors are allocated           X             X
                       and remitted in accordance with
                       timeframes, distribution priority and
                       other terms set forth in the transaction
1122(d)(3)(ii)         agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Disbursements made to an investor are            X             X
                       posted within two business days to the
                       Servicer's investor records, or such
                       other number of days specified in the
1122(d)(3)(iii)        transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Amounts remitted to investors per the            X             X
                       investor reports agree with cancelled
                       checks, or other form of payment, or
1122(d)(3)(iv)         custodial bank statements.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Pool Asset Administration
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(i)          Collateral or security on pool assets is         X                           X
                       maintained as required by the transaction
                       agreements or related pool asset
                       documents.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(ii)         Pool assets  and related documents are           X                           X
                       safeguarded as required by the
                       transaction agreements
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(iii)        Any additions, removals or substitutions         X             X
                       to the asset pool are made, reviewed and
                       approved in accordance with any
                       conditions or requirements in the
                       transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(iv)         Payments on pool assets, including any           X
                       payoffs, made in accordance with the
                       related pool asset documents are posted
                       to the Servicer's obligor records
                       maintained no more than two business days
                       after receipt and identification, or such
                       other number of days specified in the
                       transaction agreements, and allocated to
                       principal, interest or other items (e.g.,
                       escrow) in accordance with the related
                       pool asset documents.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       The Servicer's records regarding the pool        X
                       assets agree with the Servicer's records
                       with respect to an obligor's unpaid
1122(d)(4)(v)          principal balance.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Changes with respect to the terms or             X
                       status of an obligor's pool assets (e.g.,
                       loan modifications or re-agings) are
                       made, reviewed and approved by authorized
                       personnel in accordance with the
                       transaction agreements and related pool
1122(d)(4)(vi)         asset documents.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Loss mitigation or recovery actions              X
                       (e.g., forbearance plans, modifications
                       and deeds in lieu of foreclosure,
                       foreclosures and repossessions, as
                       applicable) are initiated, conducted and
                       concluded in accordance with the
                       timeframes or other requirements
                       established by the transaction
1122(d)(4)(vii)        agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(viii)       Records documenting collection efforts           X
                       are maintained during the period a pool
                       asset is delinquent in accordance with
                       the transaction agreements. Such records
                       are maintained on at least a monthly
                       basis, or such other period specified in
                       the transaction agreements, and describe
                       the entity's activities in monitoring
                       delinquent pool assets including, for
                       example, phone calls, letters and payment
                       rescheduling plans in cases where
                       delinquency is deemed temporary (e.g.,
                       illness or unemployment).
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(ix)         Adjustments to interest rates or rates of        X
                       return for pool assets with variable
                       rates are computed based on the related
                       pool asset documents.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(x)          Regarding any funds held in trust for an         X
                       obligor (such as escrow accounts): (A)
                       such funds are analyzed, in accordance
                       with the obligor's pool asset documents,
                       on at least an annual basis, or such
                       other period specified in the transaction
                       agreements; (B) interest on such funds is
                       paid, or credited, to obligors in
                       accordance with applicable pool asset
                       documents and state laws; and (C) such
                       funds are returned to the obligor within
                       30 calendar days of full repayment of the
                       related pool assets, or such other number
                       of days specified in the transaction
                       agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Payments made on behalf of an obligor            X
                       (such as tax or insurance payments) are
                       made on or before the related penalty or
                       expiration dates, as indicated on the
                       appropriate bills or notices for such
                       payments, provided that such support has
                       been received by the servicer at least 30
                       calendar days prior to these dates, or
                       such other number of days specified in
1122(d)(4)(xi)         the transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Any late payment penalties in connection         X
                       with any payment to be made on behalf of
                       an obligor are paid from the Servicer's
                       funds and not charged to the obligor,
                       unless the late payment was due to the
1122(d)(4)(xii)        obligor's error or omission.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Disbursements made on behalf of an               X
                       obligor are posted within two business
                       days to the obligor's records maintained
                       by the servicer, or such other number of
                       days specified in the transaction
1122(d)(4)(xiii)       agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Delinquencies, charge-offs and                   X
                       uncollectible accounts are recognized and
                       recorded in accordance with the
1122(d)(4)(xiv)        transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Any external enhancement or other                X             X
                       support, identified in Item 1114(a)(1)
                       through (3) or Item 1115 of Regulation
                       AB, is maintained as set forth in the
1122(d)(4)(xv)         transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------

                                                     [NAME OF OWNER] [NAME OF SUBSERVICER]


                                                     Date:    _________________________

                                                     By:      _________________________
                                                              Name:
                                                              Title:


--------------------------------------------------------------------------------




                                                                                                        EXHIBIT Q-1

                                           FORM OF BACK-UP CERTIFICATION
                                  TO BE PROVIDED BY THE SERVICER TO THE DEPOSITOR


         Re:      The [    ] agreement dated as of [ ], 200[ ] (the "Agreement"), among [IDENTIFY PARTIES]

         I,  ____________________________,  the  _______________________  of [NAME  OF  COMPANY]  (the  "Company"),
certify to [the Purchaser],  [the Depositor],  and the [Servicer] [Trustee], and their officers, with the knowledge
and intent that they will rely upon this certification, that:

1.       I have reviewed the servicer  compliance  statement of the Company  provided in accordance  with Item 1123
         of Regulation AB (the "Compliance  Statement"),  the report on assessment of the Company's compliance with
         the servicing  criteria set forth in Item 1122(d) of Regulation AB (the  "Servicing  Criteria"),  provided
         in  accordance  with Rules  13a-18 and 15d-18  under  Securities  Exchange  Act of 1934,  as amended  (the
         "Exchange  Act") and Item 1122 of  Regulation  AB (the  "Servicing  Assessment"),  the  registered  public
         accounting  firm's  attestation  report  provided in  accordance  with Rules  13a-18 and 15d-18  under the
         Exchange Act and Section 1122(b) of Regulation AB (the "Attestation  Report"),  and all servicing reports,
         officer's  certificates  and other  information  relating to the  servicing of the  Mortgage  Loans by the
         Company  during  200[ ] that  were  delivered  by the  Company  to the  [Depositor]  [Servicer]  [Trustee]
         pursuant to the Agreement (collectively, the "Company Servicing Information");

2.       Based on my knowledge,  the Company Servicing  Information,  taken as a whole, does not contain any untrue
         statement of a material fact or omit to state a material fact  necessary to make the  statements  made, in
         the light of the  circumstances  under which such statements were made, not misleading with respect to the
         period of time covered by the Company Servicing Information;

3.       Based on my knowledge,  all of the Company  Servicing  Information  required to be provided by the Company
         under the Agreement has been provided to the [Depositor] [Servicer] [Trustee];

4.       I am responsible  for reviewing the  activities  performed by the Company as servicer under the Agreement,
         and based on my knowledge and the compliance  review  conducted in preparing the Compliance  Statement and
         except as disclosed in the Compliance  Statement,  the Servicing Assessment or the Attestation Report, the
         Company has fulfilled its obligations under the Agreement in all material respects; and

5.       The  Compliance  Statement  required to be delivered by the Company  pursuant to this  Agreement,  and the
         Servicing  Assessment  and  Attestation  Report  required  to be  provided  by  the  Company  and  by  any
         Subservicer  and  Subcontractor  pursuant  to  the  Agreement,  have  been  provided  to  the  [Depositor]
         [Servicer].  Any material instances of noncompliance  described in such reports have been disclosed to the
         [Depositor]  [Servicer].  Any material  instance of  noncompliance  with the  Servicing  Criteria has been
         disclosed in such reports.


                                                             Date:    ______________________________


                                                             By:      ______________________________
                                                                         Name:
                                                                         Title:





--------------------------------------------------------------------------------




                                                                                                        EXHIBIT Q-2


                                           FORM OF BACK-UP CERTIFICATION
                                  TO BE PROVIDED BY THE TRUSTEE TO THE DEPOSITOR


         Re:      ________________________________  Trust 200_-____(the  "Trust"),  Mortgage  Pass-Through
         Certificates,  Series 200_-____,  issued pursuant to the Pooling and Servicing  Agreement,  dated
         as of  ________,  200_,  among  ____________________________,  as  Depositor,  Wells  Fargo Bank,
         National Association, as [Trustee] and ________________________________.

         The [Trustee]  hereby  certifies to the Depositor,  and its officers,  directors and affiliates,  and with
the knowledge and intent that they will rely upon this certification, that:

1.       I have reviewed the annual report on Form 10-K for the fiscal year [____] (the "Annual  Report"),  and all
reports on Form 10-D  required to be filed in respect of period  covered by the Annual  Report  (collectively  with
the Annual Report, the "Reports"), of the Trust;

2.       To my  knowledge,  (a) the Reports,  taken as a whole,  do not contain any untrue  statement of a material
fact or omit to state a material fact necessary to make the statements  made, in light of the  circumstances  under
which such statements  were made, not misleading  with respect to the period covered by the Annual Report,  and (b)
the [Trustee's]  assessment of compliance and related  attestation  report referred to below,  taken as a whole, do
not  contain  any untrue  statement  of a  material  fact or omit to state a material  fact  necessary  to make the
statements made, in light of the  circumstances  under which such statements were made, not misleading with respect
to the period covered by such assessment of compliance and attestation report;

3.       To my  knowledge,  the  distribution  information  required  to be  provided  by the  [Trustee]  under the
Pooling and Servicing Agreement for inclusion in the Reports is included in the Reports;

4.       I am  responsible  for  reviewing  the  activities  performed  by the  [Trustee]  under  the  Pooling  and
Servicing  Agreement,  and based on my knowledge and the  compliance  review  conducted in preparing the compliance
statement  of the  [Trustee]  required by the Pooling  and  Servicing  Agreement,  and except as  disclosed  in the
Reports,  the [Trustee] has fulfilled  its  obligations  under the Pooling and Servicing  Agreement in all material
respects; and

5.       The  report  on  assessment  of  compliance  with  servicing  criteria  applicable  to the  [Trustee]  for
asset-backed  securities of the [Trustee] and each Subcontractor  utilized by the [Trustee] and related attestation
report on assessment of compliance with servicing  criteria  applicable to it required to be included in the Annual
Report in  accordance  with Item 1122 of  Regulation  AB and Exchange Act Rules 13a-18 and 15d-18 has been included
as an exhibit to the Annual  Report.  Any material  instances of  non-compliance  are  described in such report and
have been disclosed in the Annual Report.

         In giving the certifications  above, the [Trustee] has reasonably relied on information  provided to it by
the following  unaffiliated  parties:  [names of servicer(s),  master servicer,  subservicer,  depositor,  trustee,
custodian(s)].


Date:________________________________________________


_____________________________________________________
[Signature]
[Title]






--------------------------------------------------------------------------------




                                                                                                          EXHIBIT R

                                         FORM 10-D, FORM 8-K AND FORM 10-K
                                             REPORTING RESPONSIBILITY

As to each item described below, the entity indicated as the Responsible Party shall be primarily responsible for
reporting the information to the party identified as responsible for preparing the Securities Exchange Act
Reports pursuant to Section 3.18(a)(iv).

Under Item 1 of Form 10-D: a) items marked "Monthly Statements to Certificateholders" are required to be included
in the periodic Distribution Date statement under Section 6.04 of the Pooling and Servicing Agreement, provided
by the Trustee based on information received from the Servicer; and b) items marked "Form 10-D report" are
required to be in the Form 10-D report but not the Monthly Statements to Certificateholders, provided by the
party indicated.  Information under all other Items of Form 10-D is to be included in the Form 10-D report and
sent to the Trustee and the Depositor.

X= all parties that x is the source of information.

All information will be sent to the Depositor and the Trustee.

----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
   Form       Item         Description          Servicer             Trustee            Custodian         Depositor             Sponsor
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- ----------------------------------------------------------------------------------------------------------------------------------
10-D        Must be filed within 15 days of the distribution date for the asset-backed securities.
----------- ----------------------------------------------------------------------------------------------------------------------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            1         Distribution and
                      Pool Performance
                      Information
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1121(a) --
                      Distribution and
                      Pool Performance
                      Information
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (1) Any applicable                     X
                      record dates,
                      accrual dates,                         (Monthly Statements to
                      determination dates                    Certificateholders)
                      for calculating
                      distributions and
                      actual distribution
                      dates for the
                      distribution period.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (2) Cash flows                         X
                      received and the
                      sources thereof for                    (Monthly Statements to
                      distributions, fees                    Certificateholders)
                      and expenses.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (3) Calculated                         X
                      amounts and
                      distribution of the                    (Monthly Statements to
                      flow of funds for                      Certificateholders)
                      the period itemized
                      by type and priority
                      of payment,
                      including:
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                               (i) Fees or                   X
                      expenses accrued and
                      paid, with an                          (Monthly Statements to
                      identification of                      Certificateholders)
                      the general purpose
                      of such fees and the
                      party receiving such
                      fees or expenses.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                               (ii)                          X
                      Payments accrued or
                      paid with respect to                   (Monthly Statements to
                      enhancement or other                   Certificateholders)
                      support identified
                      in Item 1114 of
                      Regulation AB (such
                      as insurance
                      premiums or other
                      enhancement
                      maintenance fees),
                      with an
                      identification of
                      the general purpose
                      of such payments and
                      the party receiving
                      such payments.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                               (iii)                         X
                      Principal, interest
                      and other                              (Monthly Statements to
                      distributions                          Certificateholders)
                      accrued and paid on
                      the asset-backed
                      securities by type
                      and by class or
                      series and any
                      principal or
                      interest shortfalls
                      or carryovers.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                               (iv) The                      X
                      amount of excess
                      cash flow or excess                    (Monthly Statements to
                      spread and the                         Certificateholders)
                      disposition of
                      excess cash flow.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (4) Beginning and                      X
                      ending principal
                      balances of the                        (Monthly Statements to
                      asset-backed                           Certificateholders)
                      securities.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (5) Interest rates                     X
                      applicable to the
                      pool assets and the                    (Monthly Statements to
                      asset-backed                           Certificateholders)
                      securities, as
                      applicable. Consider
                      providing interest
                      rate information for
                      pool assets in
                      appropriate
                      distributional
                      groups or
                      incremental ranges.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (6) Beginning and                      X
                      ending balances of
                      transaction                            (Monthly Statements to
                      accounts, such as                      Certificateholders)
                      reserve accounts,
                      and material account
                      activity during the
                      period.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (7) Any amounts                        X
                      drawn on any credit
                      enhancement or other                   (Monthly Statements to
                      support identified                     Certificateholders)
                      in Item 1114 of
                      Regulation AB, as
                      applicable, and the
                      amount of coverage
                      remaining under any
                      such enhancement, if
                      known and applicable.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (8) Number and                         X                                       Updated pool
                      amount of pool                                                                 composition
                      assets at the                          (Monthly Statements to                  information fields
                      beginning and ending                   Certificateholders)                     to be as specified
                      of each period, and                                                            by Depositor from
                      updated pool                                                                   time to time
                      composition
                      information, such as
                      weighted average
                      coupon, weighted
                      average remaining
                      term, pool factors
                      and prepayment
                      amounts.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (9) Delinquency and    X               X
                      loss information for
                      the period.                            (Monthly Statements to
                                                             Certificateholders)
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      In addition,           X
                      describe any
                      material changes to
                      the information
                      specified in Item
                      1100(b)(5) of
                      Regulation AB
                      regarding the pool
                      assets. (methodology)
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (10) Information on    X               X
                      the amount, terms
                      and general purpose                    (Monthly Statements to
                      of any advances made                   Certificateholders)
                      or reimbursed during
                      the period,
                      including the
                      general use of funds
                      advanced and the
                      general source of
                      funds for
                      reimbursements.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (11) Any material      X               X
                      modifications,
                      extensions or                          (Monthly Statements to
                      waivers to pool                        Certificateholders)
                      asset terms, fees,
                      penalties or
                      payments during the
                      distribution period
                      or that have
                      cumulatively become
                      material over time.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (12) Material          X               X*                                      X
                      breaches of pool
                      asset                                  (if agreed upon by the
                      representations or                     parties)
                      warranties or
                      transaction
                      covenants.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (13) Information on                    X
                      ratio, coverage or
                      other tests used for                   (Monthly Statements to
                      determining any                        Certificateholders)
                      early amortization,
                      liquidation or other
                      performance trigger
                      and whether the
                      trigger was met.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (14) Information                                                               X
                      regarding any new
                      issuance of
                      asset-backed
                      securities backed by
                      the same asset pool,
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                            [information     X               X                                       X
                            regarding] any
                            pool asset
                            changes (other
                            than in
                            connection
                            with a pool
                            asset
                            converting
                            into cash in
                            accordance
                            with its
                            terms), such
                            as additions
                            or removals in
                            connection
                            with a
                            prefunding or
                            revolving
                            period and
                            pool asset
                            substitutions
                            and
                            repurchases
                            (and purchase
                            rates, if
                            applicable),
                            and cash flows
                            available for
                            future
                            purchases,
                            such as the
                            balances of
                            any prefunding
                            or revolving
                            accounts, if
                            applicable.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                            Disclose any                                                             X                     X
                            material
                            changes in the
                            solicitation,
                            credit-granting,
                            underwriting,
                            origination,
                            acquisition or
                            pool selection
                            criteria or
                            procedures, as
                            applicable,
                            used to
                            originate,
                            acquire or
                            select the new
                            pool assets.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1121(b) --                                                                 X
                      Pre-Funding or
                      Revolving Period
                      Information

                      Updated pool
                      information as
                      required under Item
                      1121(b).
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            2         Legal Proceedings
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1117 -- Legal
                      proceedings pending
                      against the
                      following entities,
                      or their respective
                      property, that is
                      material to
                      Certificateholders,
                      including
                      proceedings known to
                      be contemplated by
                      governmental
                      authorities:
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Sponsor (Seller)                                                                                     X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Depositor                                                                      X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Trustee


----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Issuing entity                                                                 X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Master Servicer,       X
                      affiliated Servicer,
                      other Servicer
                      servicing 20% or
                      more of pool assets
                      at time of report,
                      other material
                      servicers
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Originator of 20% or                                                           X
                      more of pool assets
                      as of the Cut-off
                      Date
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Custodian                                                       X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Sales of Securities
                      and Use of Proceeds
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            3         Information from                                                               X
                      Item 2(a) of Part II
                      of Form 10-Q:

                      With respect to any
                      sale of securities
                      by the sponsor,
                      depositor or issuing
                      entity, that are
                      backed by the same
                      asset pool or are
                      otherwise issued by
                      the issuing entity,
                      whether or not
                      registered, provide
                      the sales and use of
                      proceeds information
                      in Item 701 of
                      Regulation S-K.
                      Pricing information
                      can be omitted if
                      securities were not
                      registered.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Defaults Upon Senior
                      Securities
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            4         Information from                       X
                      Item 3 of Part II of
                      Form 10-Q:

                      Report the
                      occurrence of any
                      Event of Default
                      (after expiration of
                      any grace period and
                      provision of any
                      required notice)
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Submission of
                      Matters to a Vote of
                      Security Holders
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            5         Information from                       X
                      Item 4 of Part II of
                      Form 10-Q
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Significant Obligors
                      of Pool Assets
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            6         Item 1112(b) --                                                                 X
                      Significant Obligor
                      Financial
                      Information*
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      *This information
                      need only be
                      reported on the Form
                      10-D for the
                      distribution period
                      in which updated
                      information is
                      required pursuant to
                      the Item.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Significant
                      Enhancement Provider
                      Information
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            7         Item 1114(b)(2) --
                      Credit Enhancement
                      Provider Financial
                      Information*
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                            Determining                                                              X
                            applicable
                            disclosure
                            threshold
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                            Obtaining                                                                X
                            required
                            financial
                            information or
                            effecting
                            incorporation
                            by reference
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1115(b) --
                      Derivative
                      Counterparty
                      Financial
                      Information*
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                            Determining                                                              X
                            current
                            maximum
                            probable
                            exposure
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                            Determining                      X
                            current
                            significance
                            percentage
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                            Notify                           X
                            derivative
                            counter-party
                            of
                            significance
                            percentage and
                            requesting
                            required
                            financial
                            information
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                            Obtain                                                                   X
                            required
                            financial
                            information or
                            effecting
                            incorporation
                            by reference
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      *This information
                      need only be
                      reported on the Form
                      10-D for the
                      distribution period
                      in which updated
                      information is
                      required pursuant to
                      the Items.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            8         Other Information
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Disclose any
                      information required
                      to be reported on
                      Form 8-K during the
                      period covered by
                      the Form 10-D but
                      not reported
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            9         Exhibits
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Distribution report                    X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Exhibits required by                                                           X
                      Item 601 of
                      Regulation S-K, such
                      as material
                      agreements
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
8-K
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            1.01      Entry into a
                      Material Definitive
                      Agreement
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Disclosure is          X               X                                       X                     X
                      required regarding
                      entry into or
                      amendment of any
                      definitive agreement
                      that is material to
                      the securitization,
                      even if depositor is
                      not a party.

                      Examples: servicing
                      agreement, custodial
                      agreement.

                      Note: disclosure not
                      required as to
                      definitive
                      agreements that are
                      fully disclosed in
                      the prospectus
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            1.02      Termination of a       X               X                                       X                     X
                      Material Definitive
                      Agreement
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Disclosure is
                      required regarding
                      termination of  any
                      definitive agreement
                      that is material to
                      the securitization
                      (other than
                      expiration in
                      accordance with its
                      terms), even if
                      depositor is not a
                      party.


                      Examples: servicing
                      agreement, custodial
                      agreement.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            1.03      Bankruptcy or
                      Receivership
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Disclosure is          X               X                        X              X                     X
                      required regarding
                      the bankruptcy or
                      receivership, if
                      known to the Master
                      Servicer, with
                      respect to any of
                      the following:

                      Sponsor (Seller),
                      Depositor, Master
                      Servicer, affiliated
                      Servicer, other
                      Servicer servicing
                      20% or more of pool
                      assets at time of
                      report, other
                      material servicers,
                      Certificate
                      Administrator,
                      Trustee, significant
                      obligor, credit
                      enhancer (10% or
                      more), derivatives
                      counterparty,
                      Custodian
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            2.04      Triggering Events
                      that Accelerate or
                      Increase a Direct
                      Financial Obligation
                      or an Obligation
                      under an Off-Balance
                      Sheet Arrangement
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Includes an early      X               X
                      amortization,
                      performance trigger
                      or other event,
                      including event of
                      default, that would
                      materially alter the
                      payment
                      priority/distribution
                      of cash
                      flows/amortization
                      schedule.

                      Disclosure will be
                      made of events other
                      than waterfall
                      triggers which are
                      disclosed in the
                      Monthly Statements
                      to Certificateholders
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            3.03      Material
                      Modification to
                      Rights of Security
                      Holders
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Disclosure is                          X                                       X
                      required of any
                      material
                      modification to
                      documents defining
                      the rights of
                      Certificateholders,
                      including the
                      Pooling and
                      Servicing Agreement
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            5.03      Amendments to
                      Articles of
                      Incorporation or
                      Bylaws; Change in
                      Fiscal Year
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Disclosure is                                                                  X
                      required of any
                      amendment "to the
                      governing documents
                      of the issuing
                      entity"
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            5.06      Change in Shell
                      Company Status
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      [Not applicable to                                                             X
                      ABS issuers]
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            6.01      ABS Informational
                      and Computational
                      Material
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      [Not included in                                                               X
                      reports to be filed
                      under Section 3.18]
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            6.02      Change of Servicer
                      or Trustee
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Requires disclosure
                      of any removal,
                      replacement,
                      substitution or
                      addition of any
                      master servicer,
                      affiliated servicer,
                      other servicer
                      servicing 10% or
                      more of pool assets
                      at time of report,
                      other material
                      servicers,
                      certificate
                      administrator or
                      trustee.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Reg AB disclosure      X
                      about any new
                      servicer is also
                      required.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Reg AB disclosure                      X
                      about any new
                      trustee is also
                      required.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            6.03      Change in Credit
                      Enhancement or Other
                      External Support
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Covers termination                     X                                       X
                      of any enhancement
                      in manner other than
                      by its terms, the
                      addition of an
                      enhancement, or a
                      material change in
                      the enhancement
                      provided.  Applies
                      to external credit
                      enhancements as well
                      as derivatives.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Reg AB disclosure                      X                                       X
                      about any new
                      enhancement provider
                      is also required.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            6.04      Failure to Make a                      X
                      Required Distribution
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            6.05      Securities Act
                      Updating Disclosure
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      If any material pool                                                           X
                      characteristic
                      differs by 5% or
                      more at the time of
                      issuance of the
                      securities from the
                      description in the
                      final prospectus,
                      provide updated Reg
                      AB disclosure about
                      the actual asset
                      pool.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      If there are any new                                                           X
                      servicers or
                      originators required
                      to be disclosed
                      under Regulation AB
                      as a result of the
                      foregoing, provide
                      the information
                      called for in Items
                      1108 and 1110
                      respectively.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            7.01      Regulation FD          X               X                        X              X
                      Disclosure
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            8.01      Other Events
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Any event, with                                                                X
                      respect to which
                      information is not
                      otherwise called for
                      in Form 8-K, that
                      the registrant deems
                      of importance to
                      security holders.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            9.01      Financial Statements
                      and Exhibits
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
10-K
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            9B        Other Information
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Disclose any
                      information required
                      to be reported on
                      Form 8-K during the
                      fourth quarter
                      covered by the Form
                      10-K but not reported
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            15        Exhibits and
                      Financial Statement
                      Schedules
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1112(b) --                                                                 X
                      Significant Obligor
                      Financial Information
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1114(b)(2) --
                      Credit Enhancement
                      Provider Financial
                      Information
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                           Determining                                                               X
                           applicable
                           disclosure
                           threshold
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                           Obtaining                                                                 X
                           required
                           financial
                           information or
                           effecting
                           incorporation
                           by reference
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1115(b) --
                      Derivative
                      Counterparty
                      Financial Information
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                           Determining                                                               X
                           current maximum
                           probable
                           exposure
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                           Determining                       X
                           current
                           significance
                           percentage
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                           Notifying                         X
                           derivative
                           counterparty of
                           significance
                           percentage and
                           requesting
                           required
                           financial
                           information
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                           Obtaining                                                                 X
                           required
                           financial
                           information or
                           effecting
                           incorporation
                           by reference
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1117 -- Legal
                      proceedings pending
                      against the
                      following entities,
                      or their respective
                      property, that is
                      material to
                      Certificateholders,
                      including
                      proceedings known to
                      be contemplated by
                      governmental
                      authorities:
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Sponsor (Seller)                                                                                     X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Depositor                                                                      X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Trustee
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Issuing entity                                                                 X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Master Servicer,       X
                      affiliated Servicer,
                      other Servicer
                      servicing 20% or
                      more of pool assets
                      at time of report,
                      other material
                      servicers
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Originator of 20% or                                                           X
                      more of pool assets
                      as of the Cut-off
                      Date
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Custodian                                                       X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1119 --
                      Affiliations and
                      relationships
                      between the
                      following entities,
                      or their respective
                      affiliates, that are
                      material to
                      Certificateholders:
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Sponsor (Seller)                                                                                     X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Depositor                                                                      X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Trustee
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Master Servicer,       X
                      affiliated Servicer,
                      other Servicer
                      servicing 20% or
                      more of pool assets
                      at time of report,
                      other material
                      servicers
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Originator                                                                     X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Custodian                                                       X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Credit                                                                         X
                      Enhancer/Support
                      Provider
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Significant Obligor                                                            X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1122 --            X               X                        X
                      Assessment of
                      Compliance with
                      Servicing Criteria
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1123 -- Servicer   X
                      Compliance Statement
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------

----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------





--------------------------------------------------------------------------------



                                                                                                          EXHIBIT S

                                         ADDITIONAL DISCLOSURE INFORMATION


Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, New York 10179
Fax: (212) 272-2000
E-mail: regabnotifications@bear.com

Wells Fargo Bank, National Association as Trustee
P.O.  Box 98
Columbia, Maryland 21045
Fax:  (410) 715-2380
E-mail: cts.sec.notifications@wellsfargo.com

Attn:  Corporate Trust Services -- BSRM 2006-AR3 - SEC REPORT PROCESSING

RE:  **Additional Form [  ] Disclosure** Required

Ladies and Gentlemen:

         In  accordance  with Section  3.18(a)(v) of the Pooling and  Servicing  Agreement,  dated as of October 1,
2006, among Structured Asset Mortgage Investments II Inc., as depositor,  EMC Mortgage  Corporation,  as seller and
servicer  and Wells Fargo Bank,  National  Association,  as  trustee.  The  Undersigned  hereby  notifies  you that
certain events have come to our attention that [will][may] need to be disclosed on Form [   ].

Description of Additional Form [   ] Disclosure:





List of Any Attachments hereto to be included in the Additional Form [  ] Disclosure:



         Any inquiries related to this notification should be directed to [   ], phone number:  [   ]; email
address:  [   ].

                                                              [NAME OF PARTY]

                                                              as [role]

                                                              By:      _________________________
                                                                       Name:
                                                                       Title:



--------------------------------------------------------------------------------



                                                                                                          EXHIBIT T



                                               FORM OF SERVICER CERTIFICATION

Re:      The [    ] agreement dated as of [ ], 200[ ] (the "Agreement"), among [IDENTIFY PARTIES]

I,  ____________________________,  the  _______________________  of [NAME OF COMPANY] (the  "Company"),  certify to
[the Purchaser],  [the Depositor],  and the [Trustee],  and their officers, with the knowledge and intent that they
will rely upon this certification, that:

I have  reviewed  the  servicer  compliance  statement  of the  Company  provided in  accordance  with Item 1123 of
Regulation  AB (the  "Compliance  Statement"),  the  report on  assessment  of the  Company's  compliance  with the
servicing  criteria set forth in Item 1122(d) of Regulation AB (the "Servicing  Criteria"),  provided in accordance
with Rules 13a-18 and 15d-18 under  Securities  Exchange Act of 1934, as amended (the "Exchange Act") and Item 1122
of Regulation  AB (the  "Servicing  Assessment"),  the  registered  public  accounting  firm's  attestation  report
provided in  accordance  with Rules 13a-18 and 15d-18 under the Exchange Act and Section  1122(b) of  Regulation AB
(the "Attestation  Report"),  and all servicing reports,  officer's  certificates and other information relating to
the  servicing  of the  Mortgage  Loans by the  Company  during  200[ ] that were  delivered  by the Company to the
[Depositor] [Trustee] pursuant to the Agreement (collectively, the "Company Servicing Information");

Based on my knowledge,  the Company Servicing Information,  taken as a whole, does not contain any untrue statement
of a material  fact or omit to state a material  fact  necessary to make the  statements  made, in the light of the
circumstances  under which such  statements were made, not misleading with respect to the period of time covered by
the Company Servicing Information;

Based on my knowledge,  all of the Company Servicing  Information  required to be provided by the Company under the
Agreement has been provided to the [Depositor] [Trustee];

I am responsible for reviewing the activities  performed by the Company as servicer under the Agreement,  and based
on my knowledge and the compliance  review conducted in preparing the Compliance  Statement and except as disclosed
in the Compliance  Statement,  the Servicing  Assessment or the Attestation  Report,  the Company has fulfilled its
obligations under the Agreement in all material respects; and

The Compliance  Statement  required to be delivered by the Company  pursuant to this  Agreement,  and the Servicing
Assessment and Attestation  Report required to be provided by the Company and by any Subservicer and  Subcontractor
pursuant  to the  Agreement,  have been  provided to the  [Depositor].  Any  material  instances  of  noncompliance
described in such reports have been disclosed to the [Depositor].  Any material instance of noncompliance  with the
Servicing Criteria has been disclosed in such reports.



--------------------------------------------------------------------------------



                                                                                                         SCHEDULE A
                                       COUPON STRIP RESERVE ACCOUNT SCHEDULE

-------------------------- --------------------- ---------------------- ---------------------
    Distribution Date           Balance of         Distribution Date         Balance of
                             40-Year Group I                              40-Year Group I
                             Loans at 16% CPR                             Loans at 16% CPR
-------------------------- --------------------- ---------------------- ---------------------
-------------------------- --------------------- ---------------------- ---------------------
      November 2016           34,420,974.38           April 2020           18,416,702.11
-------------------------- --------------------- ---------------------- ---------------------
-------------------------- --------------------- ---------------------- ---------------------
      December 2016           33,903,165.64            May 2020            18,135,918.91
-------------------------- --------------------- ---------------------- ---------------------
-------------------------- --------------------- ---------------------- ---------------------
      January 2017            33,392,986.46            June 2020           17,859,343.46
-------------------------- --------------------- ---------------------- ---------------------
-------------------------- --------------------- ---------------------- ---------------------
      February 2017           32,890,325.58            July 2020           17,586,898.49
-------------------------- --------------------- ---------------------- ---------------------
-------------------------- --------------------- ---------------------- ---------------------
       March 2017             32,395,073.34           August 2020          17,318,532.89
-------------------------- --------------------- ---------------------- ---------------------
-------------------------- --------------------- ---------------------- ---------------------
       April 2017             31,907,121.68         September 2020         17,054,174.58
-------------------------- --------------------- ---------------------- ---------------------
-------------------------- --------------------- ---------------------- ---------------------
        May 2017              31,426,390.34          October 2020          16,793,498.01
-------------------------- --------------------- ---------------------- ---------------------
-------------------------- --------------------- ---------------------- ---------------------
        June 2017             30,952,747.56          November 2020         16,536,612.70
-------------------------- --------------------- ---------------------- ---------------------
-------------------------- --------------------- ---------------------- ---------------------
        July 2017             30,486,115.36          December 2020         16,283,582.67
-------------------------- --------------------- ---------------------- ---------------------
-------------------------- --------------------- ---------------------- ---------------------
       August 2017            30,026,365.64          January 2021          16,034,337.15
-------------------------- --------------------- ---------------------- ---------------------
-------------------------- --------------------- ---------------------- ---------------------
     September 2017           29,573,421.37          February 2021         15,788,833.29
-------------------------- --------------------- ---------------------- ---------------------
-------------------------- --------------------- ---------------------- ---------------------
      October 2017            29,127,143.63           March 2021           15,547,015.38
-------------------------- --------------------- ---------------------- ---------------------
-------------------------- --------------------- ---------------------- ---------------------
      November 2017           28,687,445.84           April 2021           15,308,815.78
-------------------------- --------------------- ---------------------- ---------------------
-------------------------- --------------------- ---------------------- ---------------------
      December 2017           28,254,261.20            May 2021            15,074,193.50
-------------------------- --------------------- ---------------------- ---------------------
-------------------------- --------------------- ---------------------- ---------------------
      January 2018            27,827,517.30            June 2021           14,843,095.26
-------------------------- --------------------- ---------------------- ---------------------
-------------------------- --------------------- ---------------------- ---------------------
      February 2018           27,407,096.20            July 2021           14,615,456.40
-------------------------- --------------------- ---------------------- ---------------------
-------------------------- --------------------- ---------------------- ---------------------
       March 2018             26,992,927.60           August 2021          14,391,234.33
-------------------------- --------------------- ---------------------- ---------------------
-------------------------- --------------------- ---------------------- ---------------------
       April 2018             26,584,919.18         September 2021         14,170,358.11
-------------------------- --------------------- ---------------------- ---------------------
-------------------------- --------------------- ---------------------- ---------------------
        May 2018              26,182,979.98          October 2021          13,952,583.77
-------------------------- --------------------- ---------------------- ---------------------
-------------------------- --------------------- ---------------------- ---------------------
        June 2018             25,787,020.38          November 2021         13,737,997.07
-------------------------- --------------------- ---------------------- ---------------------
-------------------------- --------------------- ---------------------- ---------------------
        July 2018             25,396,973.26          December 2021         13,526,627.17
-------------------------- --------------------- ---------------------- ---------------------
-------------------------- --------------------- ---------------------- ---------------------
       August 2018            25,012,726.37          January 2022          13,318,437.49
-------------------------- --------------------- ---------------------- ---------------------
-------------------------- --------------------- ---------------------- ---------------------
     September 2018           24,634,204.13          February 2022         13,113,369.71
-------------------------- --------------------- ---------------------- ---------------------
-------------------------- --------------------- ---------------------- ---------------------
      October 2018            24,261,045.80           March 2022           12,911,377.55
-------------------------- --------------------- ---------------------- ---------------------
-------------------------- --------------------- ---------------------- ---------------------
      November 2018           23,893,339.21           April 2022           12,712,426.03
-------------------------- --------------------- ---------------------- ---------------------
-------------------------- --------------------- ---------------------- ---------------------
      December 2018           23,531,128.72            May 2022            12,516,459.39
-------------------------- --------------------- ---------------------- ---------------------
-------------------------- --------------------- ---------------------- ---------------------
      January 2019            23,174,332.68            June 2022           12,323,433.36
-------------------------- --------------------- ---------------------- ---------------------
-------------------------- --------------------- ---------------------- ---------------------
      February 2019           22,822,851.61            July 2022           12,133,304.37
-------------------------- --------------------- ---------------------- ---------------------
-------------------------- --------------------- ---------------------- ---------------------
       March 2019             22,476,625.72           August 2022          11,946,037.07
-------------------------- --------------------- ---------------------- ---------------------
-------------------------- --------------------- ---------------------- ---------------------
       April 2019             22,135,576.93         September 2022         11,761,572.98
-------------------------- --------------------- ---------------------- ---------------------
-------------------------- --------------------- ---------------------- ---------------------
        May 2019              21,799,628.29          October 2022          11,579,725.91
-------------------------- --------------------- ---------------------- ---------------------
-------------------------- --------------------- ---------------------- ---------------------
        June 2019             21,468,704.03          November 2022         11,400,548.61
-------------------------- --------------------- ---------------------- ---------------------
-------------------------- --------------------- ---------------------- ---------------------
        July 2019             21,142,729.47          December 2022         11,224,064.44
-------------------------- --------------------- ---------------------- ---------------------
-------------------------- --------------------- ---------------------- ---------------------
       August 2019            20,821,625.98          January 2023          11,050,242.68
-------------------------- --------------------- ---------------------- ---------------------
-------------------------- --------------------- ---------------------- ---------------------
     September 2019           20,505,308.16          February 2023         10,879,034.53
-------------------------- --------------------- ---------------------- ---------------------
-------------------------- --------------------- ---------------------- ---------------------
      October 2019            20,193,389.41           March 2023           10,710,401.18
-------------------------- --------------------- ---------------------- ---------------------
-------------------------- --------------------- ---------------------- ---------------------
      November 2019           19,885,991.63           April 2023           10,544,304.43
-------------------------- --------------------- ---------------------- ---------------------
-------------------------- --------------------- ---------------------- ---------------------
      December 2019           19,583,197.41            May 2023            10,380,706.64
-------------------------- --------------------- ---------------------- ---------------------
-------------------------- --------------------- ---------------------- ---------------------
      January 2020            19,284,938.29            June 2023           10,219,570.69
-------------------------- --------------------- ---------------------- ---------------------
-------------------------- --------------------- ---------------------- ---------------------
      February 2020           18,991,146.83            July 2023           10,060,868.44
-------------------------- --------------------- ---------------------- ---------------------
-------------------------- --------------------- ---------------------- ---------------------
       March 2020             18,701,756.59           August 2023           9,904,553.51
-------------------------- --------------------- ---------------------- ---------------------


--------------------------------------------------------------------------------




--------------------------- -------------------- ---------------------- ---------------------
    Distribution Date           Balance of         Distribution Date         Balance of
                              40-Year Group I                             40-Year Group I
                             Loans at 16% CPR                             Loans at 16% CPR
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
       August 2023             9,904,553.51          December 2026          5,247,944.46
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
      September 2023           9,750,585.89          January 2027           5,163,980.94
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
       October 2023            9,598,820.64          February 2027          5,081,297.47
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
      November 2023            9,449,292.90           March 2027            4,999,874.92
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
      December 2023            9,302,019.22           April 2027            4,919,690.35
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
       January 2024            9,156,973.75            May 2027             4,840,729.42
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
      February 2024            9,014,115.67            June 2027            4,762,973.83
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
        March 2024             8,873,412.49            July 2027            4,686,401.67
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
        April 2024             8,734,832.16           August 2027           4,610,998.54
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
         May 2024              8,598,343.15         September 2027          4,536,745.33
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
        June 2024              8,463,921.42          October 2027           4,463,581.33
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
        July 2024              8,331,529.12          November 2027          4,391,518.56
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
       August 2024             8,201,134.62          December 2027          4,320,554.90
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
      September 2024           8,072,704.45          January 2028           4,250,677.55
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
       October 2024            7,946,122.32          February 2028          4,181,866.75
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
      November 2024            7,821,411.70           March 2028            4,114,110.06
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
      December 2024            7,698,587.04           April 2028            4,047,388.34
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
       January 2025            7,577,620.30            May 2028             3,981,686.16
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
      February 2025            7,458,490.04            June 2028            3,916,991.62
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
        March 2025             7,341,162.66            July 2028            3,853,286.41
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
        April 2025             7,225,611.32           August 2028           3,790,555.37
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
         May 2025              7,111,809.58         September 2028          3,728,782.99
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
        June 2025              6,999,731.39          October 2028           3,667,931.82
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
        July 2025              6,889,356.85          November 2028          3,608,001.87
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
       August 2025             6,780,653.53          December 2028          3,548,990.49
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
      September 2025           6,673,593.37          January 2029           3,490,883.99
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
       October 2025            6,568,078.28          February 2029          3,433,668.87
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
      November 2025            6,464,130.71           March 2029            3,377,331.83
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
      December 2025            6,361,760.68           April 2029            3,321,859.77
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
       January 2026            6,260,944.67            May 2029             3,267,239.77
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
      February 2026            6,161,664.67            June 2029            3,213,459.13
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
        March 2026             6,063,892.59            July 2029            3,160,505.30
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
        April 2026             5,967,605.94           August 2029           3,108,365.69
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
         May 2026              5,872,782.58         September 2029          3,057,027.45
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
        June 2026              5,779,400.69          October 2029           3,006,463.79
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
        July 2026              5,687,438.76          November 2029          2,956,670.37
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
       August 2026             5,596,874.67          December 2029          2,907,644.39
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
      September 2026           5,507,685.17          January 2030           2,859,374.37
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
       October 2026            5,419,789.52          February 2030          2,811,846.65
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
      November 2026            5,333,207.42           March 2030            2,765,052.50
--------------------------- -------------------- ---------------------- ---------------------


--------------------------------------------------------------------------------




--------------------------- -------------------- ---------------------- ---------------------
    Distribution Date           Balance of         Distribution Date         Balance of
                              40-Year Group I                             40-Year Group I
                             Loans at 16% CPR                             Loans at 16% CPR
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
        April 2030             2,718,978.67           August 2033           1,359,309.26
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
         May 2030              2,673,616.69         September 2033          1,335,101.34
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
        June 2030              2,628,953.70          October 2033           1,311,279.85
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
        July 2030              2,584,981.45          November 2033          1,287,836.16
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
       August 2030             2,541,687.36          December 2033          1,264,761.48
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
      September 2030           2,499,063.12          January 2034           1,242,051.36
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
       October 2030            2,457,090.67          February 2034          1,219,700.33
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
      November 2030            2,415,763.99           March 2034            1,197,701.99
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
      December 2030            2,375,078.19           April 2034            1,176,051.08
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
       January 2031            2,335,021.71            May 2034             1,154,743.39
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
      February 2031            2,295,585.17            June 2034            1,133,772.80
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
        March 2031             2,256,759.32            July 2034            1,113,134.29
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
        April 2031             2,218,535.05           August 2034           1,092,822.99
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
         May 2031              2,180,903.37         September 2034          1,072,834.35
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
        June 2031              2,143,857.23          October 2034           1,053,171.16
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
        July 2031              2,107,386.08          November 2034          1,033,824.41
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
       August 2031             2,071,481.29          December 2034          1,014,784.50
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
      September 2031           2,036,134.34          January 2035            996,046.85
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
       October 2031            2,001,335.25          February 2035           977,607.80
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
      November 2031            1,967,075.53           March 2035             959,462.04
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
      December 2031            1,933,349.18           April 2035             941,604.43
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
       January 2032            1,900,148.22            May 2035              924,031.45
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
      February 2032            1,867,464.79            June 2035             906,738.86
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
        March 2032             1,835,291.16            July 2035             889,721.72
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
        April 2032             1,803,619.67           August 2035            872,976.13
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
         May 2032              1,772,441.34         September 2035           856,499.25
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
        June 2032              1,741,750.28          October 2035            840,298.48
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
        July 2032              1,711,539.17          November 2035           824,361.98
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
       August 2032             1,681,799.45          December 2035           808,680.62
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
      September 2032           1,652,525.56          January 2036            793,250.60
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
       October 2032            1,623,712.45          February 2036           778,067.52
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
      November 2032            1,595,350.65           March 2036             763,127.71
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
      December 2032            1,567,433.88           April 2036             748,427.57
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
       January 2033            1,539,954.17            May 2036              733,963.54
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
      February 2033            1,512,906.27            June 2036             719,732.11
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
        March 2033             1,486,282.44            July 2036             705,729.82
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
        April 2033             1,460,076.34           August 2036            691,953.48
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
         May 2033              1,434,281.73         September 2036           678,399.78
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
        June 2033              1,408,893.64          October 2036            665,080.75
--------------------------- -------------------- ---------------------- ---------------------
--------------------------- -------------------- ---------------------- ---------------------
        July 2033              1,383,904.79
--------------------------- -------------------- ---------------------- ---------------------





--------------------------------------------------------------------------------




